Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 1 of 525




                 Exhibit 1
      Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 2 of 525


 1                               UNITED STATES DISTRICT COURT

 2                            NORTHERN DISTRICT OF CALIFORNIA

 3                                        SAN JOSE DIVISION

 4 IN RE GOOGLE PLUS PROFILE                           Case No. 5:18-cv-06164-EJD (VKD)
   LITIGATION
 5                                                     DECLARATION OF JENNY SHAWVER
                                                       OF ANGEION GROUP, LLC IN
 6                                                     SUPPORT OF MOTION FOR FINAL
                                                       APPROVAL OF CLASS ACTION
 7                                                     SETTLEMENT

 8

 9          I, JENNY SHAWVER, hereby declare under penalty of perjury pursuant to 28 U.S.C.

10 §1746 that the following is true and correct to the best of my knowledge:
11          1.     I am a Project Manager with Angeion Group, LLC (“Angeion”), the Settlement

12 Administrator retained and preliminarily approved by the Court in this matter, located at 1650 Arch

13 Street, Suite 2210, Philadelphia, PA 19103. I am over 21 years of age and am not a party to this

14 action. I have personal knowledge of the facts set forth herein and, if called as a witness, could and

15 would testify competently thereto.

16          2.     Angeion was retained by the Parties and appointed by this Court to serve as

17 Settlement Administrator and to, among other tasks, respond to Class Member inquiries, receive

18 and process claim forms, exclusions, and objections, and perform other duties as specified in the

19 Class Action Settlement Agreement (“Settlement Agreement”) and Order Granting Preliminary

20 Approval of Settlement.

21          3.     Angeion has administered class action settlements involving millions of class

22 members. A representative list of the settlements administered by Angeion is available at

23 http://www.angeiongroup.com/cases.htm. Through the administration of the settlements referenced

24 above, Angeion has received, processed, and secured data from defendants and other sources.

25 Angeion has analyzed settlement class member data including performing deduplication, National

26 Change of Address Searches (NCOA) and address verification searches (“skip traces”). Angeion

27 has successfully implemented noticing campaigns involving direct mail notice, email

28 notice, text noticing, print publication, and digital and social media publication for millions of
     potential class members. Further, Angeion has analyzed and reported on class member data obtained


                        DECLARATION OF JENNY SHAWVER OF ANGEION GROUP, LLC
      Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 3 of 525


 1 through claim forms submitted via mail and through online claims filing, class member

 2 correspondence, objections to the settlement, exclusion requests, and other means. Angeion is

 3 experienced in the application of complex claim calculations and, where applicable, tax withholding

 4 and reporting, as required by federal, state, and local taxing authorities, as well as in reviewing

 5 settlement agreements and court orders.

 6               CAFA NOTICE TO AND RESPONSES FROM GOVERNMENT ENTITIES

 7          4.     On January 6, 2020, Plaintiffs filed a motion for preliminary approval of the Class

 8 Action Settlement entered into between the Parties to this action. Accordingly, pursuant to 28

 9 U.S.C. 1715(b), Angeion caused CAFA Notice regarding the settlement to be sent to the Attorneys

10 General of all states and territories, as well as the Attorney General of the United States on January
11 16, 2020. As of the date of this declaration, Angeion has not received a response or objection from

12 any government agencies. This CAFA Notice was in the same form as Exhibit A attached hereto.

13                                          DIRECT NOTICE
14          5.     Direct email notice was provided through collaboration between Angeion and
15 Google. Angeion consulted with Google and counsel for all parties on best practices for class action

16 email distribution and suggested, inter alia, email formatting conventions, an email distribution

17 timeline, and other best practices to avoid common red flags typical in legal noticing that might

18 cause the email distribution to be treated as spam or remain unopened. Between August 3 and

19 August 7, 2020, Notice of Class Action Settlement (the “Notice”) was emailed to approximately

20 161 million email addresses. Of the emails sent, 1.10% resulted in “hard bounces” and were

21 undeliverable, and 0.35% resulted in “soft bounces” that were automatically re-tried by the

22 system. Accordingly, over 98% of the emails were delivered. The multi-media notice plan

23 developed and deployed for this Settlement was robust and far-reaching, accomplishing the

24 requirements of Due Process.

25                                      SETTLEMENT WEBSITE
26          6.     On June 24, 2020 Angeion established the following website devoted to this

27 Settlement: www.GooglePlusDataLitigation.com (“Settlement Website”). The Settlement Website

28 contains an online portal whereby claimants may submit a Claim Form online or download a copy

     of the Claim Form to complete and submit via USPS. Requests for Exclusion and Objections may

                                                       2
                        DECLARATION OF JENNY SHAWVER OF ANGEION GROUP, LLC
     Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 4 of 525


 1 also be filed online. Additionally, the Notice of Class Action Settlement, the Settlement Agreement,

 2 the Preliminary Approval Order, Plaintiffs motion for fees, costs, expenses, and service awards, and

 3 other relevant case documents are available for download through the Settlement Website. The

 4 Settlement Website also has a “Contact Us” page which provides Class Members additional ways

 5 to contact Angeion, such as by mail or email or phone, by which they may update their addresses or

 6 submit additional questions regarding the Settlement. As of October 15, 2020, the Settlement

 7 Website has received 5,472,651 website visits by 4,482,813 unique users totaling 13,154,947

 8 pageviews. A copy of the Notice and Claim Form are attached hereto as Exhibit B.

 9                                    CASE SPECIFIC HOTLINE

10         7.      On June 24, 2020, Angeion also established a toll-free hotline devoted to this case to
11 further apprise Class Members of their rights and options in the Settlement: 1-833-509-1101. The

12 toll-free hotline utilizes an interactive voice response (“IVR”) system to provide Class Members

13 with responses to frequently asked questions and provide essential information regarding the

14 Settlement. As of October 15, 2020, 17,221 class members called the hotline.

15                      REQUESTS FOR EXCLUSIONS AND OBJECTIONS

16         8.      The deadline for Class Members to request exclusion from the Settlement was
17 October 8, 2020. As of the date of this declaration, Angeion has received 49,749 timely requests

18 for exclusion. A list of those who requested exclusion is attached hereto as Exhibit C.

19         9.      The deadline for Class Members to object to the Settlement was October 8, 2020.
20 As of the date of this declaration, Angeion has received 761 objections to the Settlement. Angeion

21 is in the process of compiling and formatting the objections, which include digital images, for

22 purpose of forwarding to Class Counsel who will in turn submit to the Court in due course.

23                                  CLAIM FORM SUBMISSIONS
24         10.     The deadline for Class Members to submit a Claim Form was October 8, 2020. As

25 of the date of this declaration, Angeion has received 1,820,549 timely Claim Forms (1,371 via mail

26 and 1,819,178 via the online portal).

27

28



                                                      3
                       DECLARATION OF JENNY SHAWVER OF ANGEION GROUP, LLC
     Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 5 of 525


 1                           REMAINING TASKS AND DISTRIBUTION

 2         11.      Angeion will continue to process and audit Claim Form submissions and reply to

 3 Class Member inquiries. Angeion will also continue to keep the Parties apprised of the number of

 4 Claim Forms received, as well as any exclusion requests or objections received.

 5         12.      Upon issuance of a Final Order from this Court and the achievement of the

 6 benchmarks set forth in the Settlement Agreement, Angeion will cause the distribution of Settlement

 7 benefits to take place in accordance with terms of the Settlement Agreement or as otherwise directed

 8 by this Court.

 9         I hereby declare under penalty of perjury that the foregoing is true and correct.

10         Executed at Novato, California, this 15th day of October, 2020.
11

12

13                                                     JENNY SHAWVER, Declarant

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                      4
                        DECLARATION OF JENNY SHAWVER OF ANGEION GROUP, LLC
Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 6 of 525




           EXHIBIT A
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 7 of 525



                                                                                      1650 Arch Street, Suite 2210
                                                                                           Philadelphia, PA 19103
                                                                                         www.angeiongroup.com
                                                                                                 215.563.4116 (P)
                                                                                                 215.525.0209 (F)


                                                                   January 16, 2020

VIA USPS PRIORITY MAIL

United States Attorney General &
Appropriate Officials


Re: Notice of Class Action Settlement
In re Google Plus Profile Litigation

Dear Counsel or Official:

        Angeion Group, an independent claims administrator, on behalf of the defendant in the below-described
action, hereby provides your office with this notice under the provisions of the Class Action Fairness Act
(“CAFA”), 28 U.S.C. § 1715, to advise you of the following proposed class action settlement:

        Case Name: In re Google Plus Profile Litigation
        Index Number: 5:18-cv-06164-EJD (VKD)
        Jurisdiction: United States District Court, Northern District of California, San Jose Division
        Date Settlement Filed with Court: January 6, 2020

        In accordance with the requirements of 28 U.S.C. § 1715, please find copies of the following documents
associated with this action on the enclosed CD-ROM:

1. 28 U.S.C. § 1715(b)(1)-Complaint: Class Action Complaint filed with the Court on October 8, 2018; Class
   Action Complaint (corrected) filed with the Court on October 10, 2018; First Amended Class Action Complaint
   filed with the Court on December 11, 2018; Consolidated Class Action Complaint filed with the Court on
   February 6, 2019; Amended Consolidated Class Action Complaint filed with the Court on March 1, 2019.

2. 28 U.S.C. § 1715(b)(2)-Notice of Any Scheduled Judicial Hearings: Plaintiffs have requested a hearing be
   scheduled for February 20, 2020 or as soon thereafter as counsel may be heard regarding Plaintiffs’ Motion
   for Preliminary Approval of Class Action Settlement filed with the Court on January 6, 2020.

3. 28 U.S.C. § 1715(b)(3)-Notification to Class Members: Notice of Class Action Settlement and Press Release
   filed with the Court on January 6, 2020.

4. 28 U.S.C. § 1715(b)(4)-Class Action Settlement Agreement: Settlement Agreement filed with the Court on
   January 6, 2020.
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 8 of 525


5. 28 U.S.C. § 1715(b)(5)-Any Settlement or Other Agreements: The Parties have entered into a Supplemental
   Settlement Agreement which provides Defendants the option to withdraw from the Settlement if an agreed
   upon number of Class Members who exclude themselves from the Class is exceeded. The Parties have
   agreed that this number may be submitted to the Court in camera or under seal, and will be kept confidential
   by the Parties unless the Court orders otherwise.

6. 28 U.S.C. § 1715(b)(6)-Final Judgment: The Court has not issued a Final Judgment or Notice of Dismissal at
   this time.

7. 28 U.S.C. § 1715(b)(7)(B)-Estimate of Class Members: The Settlement Class is estimated to potentially
   include up to approximately ten million Class Members located throughout the United States. The estimated
   proportional share of the Settlement benefits is not available at this time, as it is contingent on the Class
   Member submission of a claim form.

8. 28 U.S.C. §1715(b)(8)-Judicial Opinions Related to the Settlement: The Court has not issued a judicial
   opinion related to the Settlement at this time.

         If you have questions or concerns about this notice, the proposed settlement, or the enclosed materials,
or if you did not receive any of the above-listed materials, please contact this office.

                                                                 Sincerely,

                                                                 Angeion Group
                                                                 1650 Arch Street, Suite 2210
                                                                 Philadelphia, PA 19103
                                                                 (p) 215-563-4116
                                                                 (f) 215-563-8839
  Enclosures




                                                       2
Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 9 of 525




            EXHIBIT B
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 10 of 525




                             Notice of Class Action Settlement
         You are not being sued. This notice affects your rights. Please read it carefully.

On June 10, 2020, the Honorable Edward J. Davila of the U.S. District Court for the Northern
District of California, granted preliminary approval of this class action Settlement and directed the
litigants to provide this notice about the Settlement. You have received this notice because
Google’s records indicate that you may be a Settlement Class Member, and you may be eligible
to receive a payment from the Settlement. Please visit www.GooglePlusDataLitigation.com for
more information. The Final Approval Hearing on the adequacy, reasonableness, and fairness of
the Settlement will be held at 9:00 am on November 19, 2020 in San Jose Courthouse, Courtroom
4, 5th Floor located at 280 South 1st Street, San Jose, CA 95113. You are not required to attend
the Final Approval Hearing, but you are welcome to do so at your own expense.

                                     Summary of Litigation

Google operated the Google+ social media platform for consumers from June 2011 to April 2019.
In 2018, Google announced that the Google+ platform had experienced software bugs between
2015 and 2018, which allowed app developers to access certain Google+ profile field information
in an unintended manner. Plaintiffs Matthew Matic, Zak Harris, Charles Olson, and Eileen M.
Pinkowski thereafter filed this lawsuit asserting various legal claims on behalf of a putative class
of Google+ users who were allegedly harmed by the software bugs (“Class”). Google denies
Plaintiffs’ allegations, denies any wrongdoing and any liability whatsoever, and believes that no
Class Members, including the Plaintiffs, have sustained any damages or injuries due to the
software bugs.

                                 Summary of Settlement Terms

Settlement Fund: Under the Settlement, Google will pay $7.5 million which will be used to fund:
(1) Class Member Settlement payments; (2) attorneys’ fees not to exceed 25% of the Settlement
Fund and costs and expenses not to exceed $200,000.00; (3) four service awards to the Class
Representatives in an amount not to exceed $1,500 each for their services on behalf of the
Settlement Class and for a general release of all claims they may have against Google; (4)
administration fees and costs; and, if necessary, (5) cy pres distribution of any residual funds. No
portion of the Settlement Fund can be returned to Google.

Amount of Payments: Class Members who submit a Valid Claim may receive a pro rata share
of the Net Settlement Fund up to a cash payment of $12.00 depending on the number of
claimants. Each Class Member can submit only one claim. Any funds remaining in the Net
Settlement Fund after distribution(s) to Class Members will be distributed to Cy Pres Recipients
that have been selected by a neutral third party and approved by the Court.

Method of Payment: The payments above for Class Members who submit a Valid Claim will be
made by Electronic Payment (Paypal or Digital Check).
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 11 of 525




                              Your Options Under the Settlement

Option 1 - Submit a Claim Form to Be Eligible for a Cash Payment
If you submit a Valid Claim by [October 8, 2020], you may receive a payment. You will also give
up your rights to sue Google and/or any other released entities regarding the legal claims in this
case.

Option 2 - Opt Out of the Settlement
This is the only option that allows you to sue Google and/or other released parties on your own
regarding the legal claims in this case. You will not receive a payment from the Settlement. The
deadline for excluding yourself is [October 8, 2020].

Option 3 - File an Objection with the Court
Write to the Settlement Administrator about why you do not like the Settlement. The deadline for
objecting is [October 8, 2020]. These Objections will be shared with the Court. If you object to the
Settlement, you will be bound by the Settlement’s terms and will not be allowed to exclude yourself
from the Settlement; you will lose the right to sue Google and/or any other released entities
regarding the legal claims in this case.

Option 4 - Do Nothing
If you do nothing, you will not receive any payment. You will be bound by the Settlement’s terms
and will lose the right to sue Google and/or any other released entities regarding the legal claims
in this case.

                                     Additional Information

How do I know if I am part of the Settlement Class?
The Settlement Class is defined as: “all persons within the United States who (a) had a consumer
Google+ account for any period of time between January 1, 2015 and April 2, 2019, and (2) had
their non-public Profile Information exposed as a result of the software bugs Google announced
on October 8, 2018 and December 10, 2018. Excluded from the Settlement Class are (a) Google
and its officers, directors, employees, subsidiaries, and Google Affiliates; (b) all judges and their
staffs assigned to this case and any members of their immediate families; (c) the Parties’ counsel
in this litigation; and (d) any Excluded Class Member.”

What are the terms of the Settlement?
Under the Settlement, Google has agreed to create a Settlement Fund of $7,500,000.
This Settlement Fund will provide compensation to Settlement Class Members, pay for notice and
administration costs, provide for any approved Service Awards to the Class Representatives who
filed the case, and compensate the attorneys for any approved fee, cost, and expense awards. If
the Settlement is finally approved, Settlement Class Members will be prevented from bringing any
further claims against Google for any conduct relating to the software bugs affecting Google+
profile fields.
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 12 of 525




How will the Settlement Fund be distributed?
The lawyers for the Settlement Class (“Class Counsel”) will ask the Court to approve the
following payments from the Settlement Fund:
● The costs of providing notice and administration of the Settlement;
● Service Awards to each of the Class Representatives, not to exceed $1,500 each, as
  compensation for their active participation in the case on behalf of the Settlement Class;
● Class Counsel’s compensation for the time and effort incurred litigating the case, which will not
  exceed 25% of the Settlement Fund, and costs and expenses they incurred not to exceed
  $200,000.00;
● Payments to Settlement Class Members who file timely and Valid Claim Forms according to the
  Plan of Allocation outlined below; and
● Any residual funds remaining after payments to Settlement Class Members will be distributed to
  Approved Cy Pres Recipients as approved and directed by the Court.

More information regarding the Settlement, including the Settlement Agreement, can
be found at the Settlement Website, www.GooglePlusDataLitigation.com.

How can I get a Settlement Payment?
If you are a Settlement Class Member and would like to receive a Settlement Payment, you
must submit a Claim Form no later than [date].
You may complete the Claim Form online at www.GooglePlusDataLitigation.com, or you may
mail your Claim Form to the following address:

 Google Plus Data Litigation, 1650 Arch Street, Suite 2210, Philadelphia, PA, 19103

If you do not file a Claim Form, you will not receive a payment. Note that for each Valid Claim,
the payment method will be the Electronic Payment method specified on the Claimant’s Claim
Form.

How much will I receive from the Settlement?
The Plan of Allocation provides for Settlement Payments to Claimants as follows: The Net
Settlement Fund shall be allocated to Claimants on a pro rata basis up to an initial maximum
distribution of US$5.00 per Claimant. If there are insufficient funds to pay claimants $5.00 based
on the number of claimants, the payment to each claimant will be reduced pro ratably. If sufficient
funds remain after calculation of the aggregate initial maximum distribution of US$5.00 per
Claimant, the allocation shall be recalculated on a pro rata basis up to a maximum distribution of
up to US$12.00 per Claimant. For clarity, the maximum Settlement Payment to be made to any
single Claimant shall not exceed US$12.00.

How do I get out of the Settlement?
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 13 of 525


If you do not want to be part of the Settlement, you must submit an Opt-Out Form no later than
[date]. You may obtain the Opt-Out Form at www.GooglePlusDataLitigation.com. Your completed
Opt-Out Form may be submitted via e-mail to Info@GooglePlusDataLitigation.com, or via postal
mail to the following address:

 Google Plus Data Litigation, Attn: Opt-Out Requests, P.O. Box 58220, Philadelphia, PA, 19102.

If you opt-out of the Settlement, you will not be bound by the Settlement Agreement, you will not
receive a Settlement Payment, and you will not be allowed to object to the Settlement.

Do I have a lawyer in this case?
Yes. The Court has appointed Class Counsel to represent you and other Settlement Class
Members. In this case, Class Counsel are John A. Yanchunis and Ryan J. McGee of the law firm
Morgan & Morgan Complex Litigation Group; Clayeo C. Arnold and Joshua H. Watson of the law
firm Clayeo C. Arnold Professional Law Corporation; and Franklin D. Azar and Margeaux R. Azar
of the law firm Franklin D. Azar & Associates, P.C. You will not be charged for these lawyers. If
you want to be represented by another lawyer, you may hire one at your own expense.

How will the lawyers be paid?
The attorneys representing the Settlement Class have not yet received any payment for their legal
services or any reimbursement of the costs or out-of-pocket expenses they have incurred. Class
Counsel plans to ask the Court to award attorneys’ fees from the Settlement Fund not to exceed
$1,875,000 which is 25% of the Settlement Fund, and reimbursement of costs and expenses in
the approximate amount of $200,000.

How do I object to the Settlement?
If you are a Settlement Class Member and do not opt out of the Settlement Class, you may
object
to any aspect of the Settlement. This includes commenting on the applications for Class
Representative Service Awards or the award of attorneys’ fees, costs, and expenses. Your
completed Objection must be submitted no later than October 8, 2020 online at
www.GooglePlusDataLitigation.com, or via postal mail to the following address:

   Google Plus Data Litigation, Attn: Settlement Objections, P.O. Box 58220, Philadelphia, PA,
   19102.

Any Objection must be in writing and must:
(a) Clearly identify the case name and number, In re Google Plus Profile Litigation, Case No.
    5:18-cv-06164-EJD;
(b) Include the full name, address, telephone number, and email address of the person objecting;
(c) Include the full name, address, telephone number, and email address of the Objector's
    counsel (if the Objector is represented by counsel);
(d) State whether the objection applies only to the objector, to a specific subset of the Class, or
    to the entire Class, and also state with specificity the grounds for the Objection; and
(e) Be verified by an accompanying declaration submitted under penalty of perjury or a sworn
    affidavit.
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 14 of 525


Settlement Class Members who fail to submit timely written Objections in the manner specified
above will waive their right to object to any aspect of the Settlement.

Do I need to attend the Final Fairness Hearing?
No. Class Counsel will answer any questions the Court may have. However, any Settlement Class
Member who timely submits an Objection has the option to appear and request to be heard at the
Final Fairness Hearing, either in person or through their counsel. If you choose to make an
Objection through an attorney or have an attorney appear at the Final Fairness Hearing on your
behalf, you will be solely responsible for paying that attorney’s fees.




How can I get more information?
This Notice summarizes the Settlement. It does not describe all of its details. For the precise
terms and conditions of the Settlement, please see the Settlement Agreement and related
documents. Additional information about the Settlement, including a copy of the Settlement
Agreement, may be obtained by:
● Visiting the Settlement Website at www.GooglePlusDataLitigation.com;
● Contacting the Settlement Administrator toll-free by phone at 1-833-509-1101 or by email at
Info@GooglePlusDataLitigation.com;
● Accessing the Court docket in this case through the Court’s Public Access to Court
Electronic Records (PACER) system at ecf.cand.uscourts.gov; or
● Visiting the office of the Clerk of the Court for the United States District Court for the Northern
District of California, 280 South 1st Street, 2nd Floor, San Jose, CA 95113, between 9:00 am
and 4:00 pm, Monday through Friday, excluding Court holidays.

Please do not telephone the Court or the Court Clerk’s Office to inquire about the
Settlement.
        Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 15 of 525




                                       CLAIM FORM
1. You may be eligible to receive a cash payment if you submit this Claim Form.

Settlement Class Members who submit a Claim may be eligible to receive cash payments in an
amount up to a maximum of $12.00, depending on the total number of Claimants. Each
Settlement Class Member is allowed to submit no more than one claim, regardless of the number
of Google+ accounts the Class Member had.

Settlement Class Members whose Claims are determined to be valid will receive their payments
via the Electronic Payment method specified below. Claimants must fully complete all sections
of this form.

2. Name and Contact Information of Claimant

________________________                        ________________________
First Name                                      Last Name

________________________                        ________________________
Street Address                                  City

____            ________
State           Zip Code

_______________________________________________
Email address associated with Claimant’s Google+ account

3. Election of Electronic Payment Format

Please indicate your preferred method of payment and provide the required Electronic Payment
information. Please choose only one of the below options.

[_ ] Paypal             ____________________________________
                        Provide Your PayPal Account Email Address




[__] Digital Check      ____________________________________
                        Provide Your Primary Email Address1




1Claimants who elect to receive a digital check and who submit a Valid Claim will be contacted at the
email address provided here with instructions for receiving the digital check.
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 16 of 525



4. Details Concerning Eligibility

You must be able to check all of the following boxes in order to be eligible to receive a settlement
payment. Check each box below that represents a true statement about your use of Google+.

[_] I was a user of the consumer Google+ service while a resident of the United States at some
point during the period from January 1, 2015 to April 2, 2019;
[_] My Email address associated with my Google+ account was ______________________.
[_] I entered private (meaning non-public) information in at least one of my Google+ profile fields
that was not set to be shared publicly2; and
[_] Either I shared that information with another Google+ user through the Google+ service or I
authorized an app to access my Google+ profile field information.

5. Verification

By signing below and submitting this claim form I hereby affirm under oath that: (1) I am 18 years
of age or older; (2) I am the person identified above (or, if the person identified above is a minor,
I am the parent or guardian of that person); and (3) the information provided in this Claim Form
is, to the best of my knowledge, true and correct.

_______________                    ______________________
Date                               Signature

                                   ______________________
                                   Printed Name


THIS CLAIM FORM MUST BE SUBMITTED ON THE SETTLEMENT WEBSITE NO LATER
THAN OCTOBER 8, 2020, OR MAILED TO THE CLAIMS ADMINISTRATOR BY PREPAID,
FIRST-CLASS MAIL POSTMARKED NO LATER THAN OCTOBER 8, 2020 TO:

GOOGLE PLUS DATA LITIGATION
1650 ARCH STREET, SUITE 2210
PHILADELPHIA, PA 19103




2
    The list of profile fields is available www.GooglePlusDataLitigation.com.
Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 17 of 525




            EXHIBIT C
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 18 of 525


Name                            Filed On           Name                  Filed On
Claudio Alberto Andreoni           8/4/2020 3:31   Montique Bell             8/7/2020 4:53
Pedro Espinoza                     8/4/2020 3:52   Sandy Belle               8/7/2020 4:53
Phillip A Lammi                    8/4/2020 3:53   Shaynna Sosa              8/7/2020 4:53
Adam Z Meizner                     8/4/2020 3:59   Twila South               8/7/2020 4:53
Norman Ta                          8/4/2020 4:00   Tyler Reinel              8/7/2020 4:54
Joseph Fox                         8/4/2020 4:02   Tammy Gibson Thomas       8/7/2020 4:54
Russell Darensbourg                8/4/2020 4:04   Kayla Olivar              8/7/2020 4:54
Blake Wintermute                   8/4/2020 4:15   Jacob Hays                8/7/2020 4:54
Nicholas Edwards                   8/4/2020 4:15   Amanda Kelley             8/7/2020 4:54
Jake Stinebaugh                    8/4/2020 4:17   Stacy Holmes              8/7/2020 4:54
Matthew Rister                     8/4/2020 4:21   Daniel Jones              8/7/2020 4:55
Ahmad Salim                        8/4/2020 4:22   Christopher Santos        8/7/2020 4:55
Derk Smith                         8/4/2020 4:33   Luis Manuel Fuentes       8/7/2020 4:55
Heather Jordan                     8/4/2020 4:39   Rosa                      8/7/2020 4:56
Alexander Rivet                    8/4/2020 4:39   raghunath erumal          8/7/2020 4:56
Seshadri Sadasivan Mahalingam      8/4/2020 4:42   Nicole Velarde            8/7/2020 4:56
Devin Ozkal                        8/4/2020 4:45   David Wellman             8/7/2020 4:56
Jaime Steren                       8/4/2020 4:46   gisselle linares          8/7/2020 4:56
Kevin Watwood                      8/4/2020 4:48   Phanida fredricks         8/7/2020 4:56
Derick Schultz                     8/4/2020 4:50   Melissa Larock            8/7/2020 4:56
Matthew Randall                    8/4/2020 4:51   Dustin Silhavey           8/7/2020 4:56
Nicole Czarnecki                   8/4/2020 4:54   Shelly N Wilson           8/7/2020 4:56
Amy Dickey                         8/4/2020 4:55   Alex Thayer               8/7/2020 4:56
Andrew Contreiras                  8/4/2020 4:55   JOHN A PANSKOY            8/7/2020 4:57
Jon David Fong                     8/4/2020 4:59   Sudha erumal              8/7/2020 4:57
Geoffrey Lywood                    8/4/2020 5:03   Anthony Medina            8/7/2020 4:57
Wyatt Umfleet                      8/4/2020 5:04   Cyntrelia Ingram          8/7/2020 4:57
Chris Muha                         8/4/2020 5:05   Justine De Caires         8/7/2020 4:57
Zhongyi Chen                       8/4/2020 5:05   Allen Couture             8/7/2020 4:57
Chris Muha                         8/4/2020 5:05   George Petridis           8/7/2020 4:58
Chris Muha                         8/4/2020 5:06   Kayla Lucas               8/7/2020 4:58
Ayman Abdallah                     8/4/2020 5:07   Darrell Dodge             8/7/2020 4:58
Dossy Shiobara                     8/4/2020 5:09   raghunath erumal          8/7/2020 4:58
Burk Price                         8/4/2020 5:10   Justin P. Hackman         8/7/2020 4:58
William Scheef Jr                  8/4/2020 5:16   Shuntae Salahuddin        8/7/2020 4:58
Luis pineda                        8/4/2020 5:19   Barrett Brothers          8/7/2020 4:58
Carlo Brian Monticelli             8/4/2020 5:24   Anton Chatman             8/7/2020 4:58
Jennifer Makosky                   8/4/2020 5:27   Troyal Harris             8/7/2020 4:59
Ryan M Mohon                       8/4/2020 5:27   Albany Perez              8/7/2020 4:59
Warren David Ramsey                8/4/2020 5:30   Kenny Nguyen              8/7/2020 4:59
Danny Hunt                         8/4/2020 5:32   Victoria McBride          8/7/2020 4:59
Ben Irwin                          8/4/2020 5:40   Ruchir Babbar             8/7/2020 4:59
Michelle Weng                      8/4/2020 5:44   Joseph Dubanoski          8/7/2020 4:59
JOHN CAMPBELL                      8/4/2020 5:47   Randy Johnston            8/7/2020 4:59
Matthew                            8/4/2020 5:55   Clarence Miana            8/7/2020 4:59
Ahmad okde                         8/4/2020 5:57   Kevin Gilliatt            8/7/2020 4:59
Jacob Charles Kamholz              8/4/2020 5:58   Jade Bivens               8/7/2020 4:59
Andrew Shurney                     8/4/2020 6:00   Martin urena              8/7/2020 5:00
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 19 of 525


Joshua Hibner                     8/4/2020 6:05     Maria                      8/7/2020 5:00
Robert L. Remington, Jr.          8/4/2020 6:07     Denise Parascando          8/7/2020 5:00
Thomas Jacob                      8/4/2020 6:11     Seth waterman              8/7/2020 5:00
Ezaiah Cisneros                   8/4/2020 6:13     Kenny Booth                8/7/2020 5:00
Alexandar Douglass                8/4/2020 6:14     James Pridham Keith        8/7/2020 5:00
Andrew Chuang                     8/4/2020 6:14     Dena Acosta-Beere          8/7/2020 5:00
Jody Barbero                      8/4/2020 6:23     Robert                     8/7/2020 5:00
Thomas Swulius                    8/4/2020 6:28     Caroline Park              8/7/2020 5:01
Christina Downey                  8/4/2020 6:30     Zulem Mejia                8/7/2020 5:01
Alan Ehrle                        8/4/2020 6:36     Anthony Zana               8/7/2020 5:01
Michael Huddleson                 8/4/2020 6:38     Nicole Quispe              8/7/2020 5:02
Vanessa Romo                      8/4/2020 6:38     Joseph Torrez              8/7/2020 5:02
Derick Visser                     8/4/2020 6:46     Jake Rosenberg             8/7/2020 5:02
Mario DiNicola                    8/4/2020 6:47     SEAN COOPER                8/7/2020 5:02
Matthew T. Brussock III           8/4/2020 6:52     Kyunghoon John Woo         8/7/2020 5:02
Andrew Samrach Tath               8/4/2020 6:55     Adrian Juarez              8/7/2020 5:02
Gabrieal Johnson                  8/4/2020 7:00     Jason McGimsey             8/7/2020 5:02
Alexia Vest                       8/4/2020 7:01     James Gordon Silvers jr.   8/7/2020 5:02
Jasia Flowers                     8/4/2020 7:07     Rosalyn Barnhill           8/7/2020 5:03
Roger Watson                      8/4/2020 7:09     Briale James               8/7/2020 5:03
Lav Dervia                        8/4/2020 7:13     Charles W. Hedel           8/7/2020 5:03
David Kun                         8/4/2020 7:15     Evan Geiger                8/7/2020 5:03
Yager Anderson                    8/4/2020 7:16     Suzie Ahlers               8/7/2020 5:03
Deandria Johnson                  8/4/2020 7:18     Miguel Machado             8/7/2020 5:03
Jonathan Aulson                   8/4/2020 7:18     Crystal Comber             8/7/2020 5:03
Kody Hogg                         8/4/2020 7:18     ALEXIA JACOBO              8/7/2020 5:03
Jack Marin                        8/4/2020 7:33     Jarrett Rippey             8/7/2020 5:03
Hector Sarabia                    8/4/2020 7:42     Briale James               8/7/2020 5:04
Jamaal Thompson                   8/4/2020 7:43     Natasha fox                8/7/2020 5:04
Israel Salgado                    8/4/2020 7:43     Jennifer Ryion             8/7/2020 5:04
Lauren Willberg                   8/4/2020 7:43     Rahul Motwani              8/7/2020 5:04
Sara E Littlefield                8/4/2020 7:43     Abraham K                  8/7/2020 5:04
Brandon Bottinelli                8/4/2020 7:45     Gokcin ODUL                8/7/2020 5:04
Harvey A. Pollack                 8/4/2020 7:45     David Sykes                8/7/2020 5:04
Brittany J Henslee                8/4/2020 7:45     Joel Anderson              8/7/2020 5:04
Zeus Dholakia                     8/4/2020 7:45     LANCE BALDWIN              8/7/2020 5:04
Sergio Mora                       8/4/2020 7:45     Monique Goldman            8/7/2020 5:04
tara curtis                       8/4/2020 7:46     Norman Balandran           8/7/2020 5:04
RUTH MOTHERWELL                   8/4/2020 7:46     Debra Coleman              8/7/2020 5:05
Alfred J Decker                   8/4/2020 7:46     Isaiah J Rawlinson         8/7/2020 5:05
Netzer jean Charles               8/4/2020 7:47     Anoush Kabalyan            8/7/2020 5:05
Emily Mitchell                    8/4/2020 7:47     magali sanchez             8/7/2020 5:05
Andrew Taylor                     8/4/2020 7:48     Daniil Bondarev            8/7/2020 5:05
Ray Roberts                       8/4/2020 7:48     Andrew Forinash            8/7/2020 5:05
Srivats Sampath                   8/4/2020 7:48     LaTonya Rice               8/7/2020 5:05
Adham B Hammad                    8/4/2020 7:49     Sriram Viswanathan         8/7/2020 5:05
Monique                           8/4/2020 7:49     Mehdi Khan                 8/7/2020 5:05
Michael Bouchard                  8/4/2020 7:49     Sarthak Nigam              8/7/2020 5:06
Melissa Erdmann                   8/4/2020 7:49     Joseph Galuska             8/7/2020 5:06
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 20 of 525


John D. Anderson                  8/4/2020 7:50     Tenea Coleman            8/7/2020 5:06
Kimberly Silver                   8/4/2020 7:51     Yuening Li               8/7/2020 5:06
CHRIS MICEK                       8/4/2020 7:52     Joel Davis-Hill          8/7/2020 5:06
Catherine Mahoney                 8/4/2020 7:52     Nayland Edwards          8/7/2020 5:06
Amanda Batista                    8/4/2020 7:52     Carm Hermosilla          8/7/2020 5:06
Katia Schwerzmann                 8/4/2020 7:53     Daniel C Barnett         8/7/2020 5:06
Brsndee kinneyhurd                8/4/2020 7:53     Kelly Bartlett           8/7/2020 5:06
Evangeline Small                  8/4/2020 7:54     Adriana Frias            8/7/2020 5:06
KimberlyRaulston                  8/4/2020 7:54     Alan wippert             8/7/2020 5:07
Jonathon Zamano                   8/4/2020 7:54     Carm Hermosilla          8/7/2020 5:07
Ashton Wackym                     8/4/2020 7:55     Erick Estrada            8/7/2020 5:07
Claire Carroll                    8/4/2020 7:55     Dominick Sclafani        8/7/2020 5:07
Niloy zaman                       8/4/2020 7:56     Erin Seulkee Kwak        8/7/2020 5:07
Duncan ellis                      8/4/2020 7:56     Hester Bennett           8/7/2020 5:07
Duncan Ellis                      8/4/2020 7:57     Kerry Wano               8/7/2020 5:07
Andrew whittle                    8/4/2020 8:00     Shonaye N Wright         8/7/2020 5:07
McKenna Grace Baird               8/4/2020 8:00     Josh Friday              8/7/2020 5:07
Sheryl Becker                     8/4/2020 8:01     Joseph R Irish           8/7/2020 5:07
Daniel Berrios                    8/4/2020 8:01     PATRICIA ANN STAUDER     8/7/2020 5:07
Arley Spoonemore                  8/4/2020 8:01     Antonio Herrera          8/7/2020 5:07
Joshua R Huskey                   8/4/2020 8:03     Kelley Woodland          8/7/2020 5:08
Unity Lewis                       8/4/2020 8:04     Tejaswi Yalavarthi       8/7/2020 5:08
Jerry Wintrode                    8/4/2020 8:05     Mikeya Collins           8/7/2020 5:08
Charles Scully Randlett           8/4/2020 8:05     Scott Becker             8/7/2020 5:08
Abdelrahman sherif                8/4/2020 8:05     Justin Anthony Moraga    8/7/2020 5:08
Christina Ureste                  8/4/2020 8:05     Larry Fuller             8/7/2020 5:09
Christopher Rock Giordani         8/4/2020 8:06     Adam Giannini            8/7/2020 5:09
Edward Barkley-Hanson             8/4/2020 8:06     Steve Schramm            8/7/2020 5:09
Keryl Ross                        8/4/2020 8:06     Brian Anders             8/7/2020 5:09
Jasmine Meadows                   8/4/2020 8:07     Connor Munger            8/7/2020 5:09
Jeremy Sarnelli                   8/4/2020 8:07     Gary J Ruffo             8/7/2020 5:09
Jasmine Meadows                   8/4/2020 8:07     Matthew Thomas Ramirez   8/7/2020 5:09
Lisa Reddick                      8/4/2020 8:08     Maria Alflen             8/7/2020 5:09
Terrance D Cobbs                  8/4/2020 8:08     Nicole ONeal             8/7/2020 5:10
Alexander Pama                    8/4/2020 8:08     Angela Cruthirds         8/7/2020 5:10
Noah L King III                   8/4/2020 8:08     Ethan Michael            8/7/2020 5:10
John Amora                        8/4/2020 8:08     Andre Herrero            8/7/2020 5:10
Margaret Ferreira                 8/4/2020 8:10     marcia carter            8/7/2020 5:10
Gabriel Ayuso                     8/4/2020 8:11     Brandon Huebert          8/7/2020 5:11
Jennifer Hicks                    8/4/2020 8:12     Natalie Flores           8/7/2020 5:11
Pamela J Elmore                   8/4/2020 8:12     Perri Sands              8/7/2020 5:11
Chris Cuen                        8/4/2020 8:12     Shawn Carr               8/7/2020 5:11
Kelly L Davis                     8/4/2020 8:12     Candice Butler           8/7/2020 5:11
Belinda Greer                     8/4/2020 8:13     David Stanton            8/7/2020 5:11
Joseph Collins                    8/4/2020 8:14     Karla Cubas              8/7/2020 5:11
Nancy Ramirez                     8/4/2020 8:14     Neil BARTELT             8/7/2020 5:11
Jennifer Enriquez                 8/4/2020 8:14     Nihal Gulsum Tas         8/7/2020 5:12
Jose                              8/4/2020 8:14     Thomas Bichard           8/7/2020 5:12
Marquavius Bronner                8/4/2020 8:15     leann smith              8/7/2020 5:12
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 21 of 525


Sara Ann Straw                    8/4/2020 8:15     Daniel Sefa                    8/7/2020 5:12
Samuel Sielen                     8/4/2020 8:15     Matthew Ma                     8/7/2020 5:12
Ishmeal Abdul-Zahir               8/4/2020 8:16     Joe Ly                         8/7/2020 5:12
Yaryna Chaplyk                    8/4/2020 8:18     Elizabeth Hiner                8/7/2020 5:12
Brian Patten                      8/4/2020 8:18     Lauren                         8/7/2020 5:12
Tracy L O'Neal                    8/4/2020 8:19     Matthew Davis                  8/7/2020 5:13
Nicole Samsel                     8/4/2020 8:20     Bonnie J Sainio                8/7/2020 5:13
Anjuli Rivera                     8/4/2020 8:20     Jake                           8/7/2020 5:13
Amanda Wagner                     8/4/2020 8:21     Daniel Sefa                    8/7/2020 5:13
Theodore E Damron                 8/4/2020 8:21     Gina Dorcelus                  8/7/2020 5:13
Madeline Seyer                    8/4/2020 8:21     Shereen Gordon                 8/7/2020 5:14
Nathan Wright                     8/4/2020 8:23     Juan Baez                      8/7/2020 5:14
Sherri redden                     8/4/2020 8:23     Brian Ho                       8/7/2020 5:14
Hailey Queen                      8/4/2020 8:23     Daniel Sefa                    8/7/2020 5:14
Yekaterina Nemykin                8/4/2020 8:24     Benjamin Nemeth                8/7/2020 5:14
Sherri Denise Hypes               8/4/2020 8:24     Shae Cart                      8/7/2020 5:15
James Duncan                      8/4/2020 8:25     Youssef Beltagy                8/7/2020 5:16
Jonathan Torres                   8/4/2020 8:25     Phillip Gooden                 8/7/2020 5:16
Louis Dylan Axel Evans            8/4/2020 8:27     Maggie Corvelle                8/7/2020 5:16
Ranzie Carroll                    8/4/2020 8:28     Sheri L Noll                   8/7/2020 5:16
Frisco Martinez                   8/4/2020 8:28     Daniel Sefa                    8/7/2020 5:16
William C Winslow                 8/4/2020 8:30     Jose l javier                  8/7/2020 5:16
Mario                             8/4/2020 8:30     Johnny C Cagle                 8/7/2020 5:16
Richard Bell                      8/4/2020 8:30     Daniel Joseph Feldman, Ph.D.   8/7/2020 5:16
John D Johnson                    8/4/2020 8:30     Brian Casler                   8/7/2020 5:16
Keith naylor                      8/4/2020 8:30     carlos montoya                 8/7/2020 5:17
Raven Auston                      8/4/2020 8:30     Jeanetta Merriwether           8/7/2020 5:17
Louis Dylan Axel Evans            8/4/2020 8:31     Rolanda Edwards                8/7/2020 5:17
Jamaal Scott                      8/4/2020 8:31     Christian Faircloth            8/7/2020 5:17
Jasmine Smart                     8/4/2020 8:32     Dhuha Shah                     8/7/2020 5:17
Virtue Evans                      8/4/2020 8:32     Robyn Crummel                  8/7/2020 5:18
Boris Kishinevskiy                8/4/2020 8:32     Matthew Alvarez                8/7/2020 5:18
Tracy Blust                       8/4/2020 8:33     Michael                        8/7/2020 5:18
Ron King                          8/4/2020 8:34     Reannan Sieben                 8/7/2020 5:18
Margo Parks                       8/4/2020 8:34     Teresa (Tara) Devine           8/7/2020 5:19
Miguel Sandoval                   8/4/2020 8:35     Kadeedra Bright                8/7/2020 5:20
James R                           8/4/2020 8:35     Ermano                         8/7/2020 5:20
Krystal Vazquez                   8/4/2020 8:37     Joseph Burdette                8/7/2020 5:20
Tim Janas                         8/4/2020 8:37     Corey Hill                     8/7/2020 5:20
Michael Morton                    8/4/2020 8:38     Syed Ansari                    8/7/2020 5:20
Ory Ozoh                          8/4/2020 8:39     Brigitte R Williams            8/7/2020 5:21
Jolene Minor                      8/4/2020 8:40     Aaron Sunbeam                  8/7/2020 5:21
Zachary Williams                  8/4/2020 8:40     Radz The Teen                  8/7/2020 5:21
Roberto Cruz                      8/4/2020 8:40     Tiffany Hickman                8/7/2020 5:21
Adham G sobhy                     8/4/2020 8:40     Emrah Kostem                   8/7/2020 5:21
Tin Le                            8/4/2020 8:41     Shawn coles                    8/7/2020 5:22
Bruce Dellinger                   8/4/2020 8:41     Kao                            8/7/2020 5:22
Iris Hall                         8/4/2020 8:41     Josh Goben                     8/7/2020 5:22
Eliezer De La Cruz                8/4/2020 8:42     Samuel besh                    8/7/2020 5:22
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 22 of 525


Samantha Timko                   8/4/2020 8:43     Emily Wright                8/7/2020 5:23
Reba Emfinger                    8/4/2020 8:43     Quiota Jones                8/7/2020 5:24
Chiamaka Valerie Chikwendu       8/4/2020 8:43     William A Jones             8/7/2020 5:24
Gage Blosser                     8/4/2020 8:44     DeAndro Baker, Jr.          8/7/2020 5:24
Kylie Dryden                     8/4/2020 8:44     Liddo Susan OBriant Jones   8/7/2020 5:24
Matthew Hunker                   8/4/2020 8:45     Raeman Sexton               8/7/2020 5:24
Sudad Shaoo                      8/4/2020 8:46     Daniel Ulatowski            8/7/2020 5:25
Paul Jackson Jr                  8/4/2020 8:46     Paul Ward                   8/7/2020 5:25
Dena Orfanitopoulos              8/4/2020 8:47     Aymen Daghfous              8/7/2020 5:26
Kaylee Weakley                   8/4/2020 8:47     Kaitlyn Vespe               8/7/2020 5:26
Robin Smith                      8/4/2020 8:48     Shawndace Dismukes          8/7/2020 5:26
Jasmine Griffin                  8/4/2020 8:48     Christy Harper              8/7/2020 5:26
David Mills                      8/4/2020 8:48     Leodes Wesley               8/7/2020 5:26
William Benjamin Ealy            8/4/2020 8:49     BROOKE N PRIGG              8/7/2020 5:26
Tyla Mapp                        8/4/2020 8:49     Paris Buchanan II           8/7/2020 5:27
Patricia Justice                 8/4/2020 8:49     Asma Fazli                  8/7/2020 5:27
Mohamad Rifai                    8/4/2020 8:50     Megan Lightcap              8/7/2020 5:27
Heather Fraser                   8/4/2020 8:51     Matthew Thrasher            8/7/2020 5:27
Austin Ingalls                   8/4/2020 8:51     JODY D BURKE                8/7/2020 5:29
Steven Kishbaugh                 8/4/2020 8:51     Zeliha                      8/7/2020 5:29
Alexander Flanner                8/4/2020 8:51     Jess McConnell              8/7/2020 5:29
EUGENE HALPERN                   8/4/2020 8:52     Ramiro Agustin Olvera       8/7/2020 5:29
Eric Hnanicek                    8/4/2020 8:53     Alex Vourtis                8/7/2020 5:29
Brenna Sanchez                   8/4/2020 8:53     SANJAY KUMAR                8/7/2020 5:29
Cecilio Collado                  8/4/2020 8:55     John M Lait                 8/7/2020 5:29
Jacklyne Muriithi                8/4/2020 8:55     Carrie White                8/7/2020 5:29
Ben Lee Hughes                   8/4/2020 8:56     Robert Lee                  8/7/2020 5:30
Aaron Daley                      8/4/2020 8:56     Noah Peralta                8/7/2020 5:30
Kerin W Ferguson                 8/4/2020 8:56     humberto                    8/7/2020 5:30
Andrew Stein                     8/4/2020 8:57     Austin Aman                 8/7/2020 5:30
Albert Anderson                  8/4/2020 8:57     Safi Qudsi                  8/7/2020 5:30
Shiloh Hutto                     8/4/2020 8:57     Kylie Gail Garcia           8/7/2020 5:30
Alex Fredrickson                 8/4/2020 8:58     Stephanie Morris            8/7/2020 5:30
Ramona Davis                     8/4/2020 8:58     Gabriel Szlechtman          8/7/2020 5:31
Ashley Mills                     8/4/2020 8:58     Ilias Beshimov              8/7/2020 5:31
DAVID J WILLARD                  8/4/2020 8:58     Eva A Reyes                 8/7/2020 5:31
Cedric clacks                    8/4/2020 8:58     Dalvin Humphrey             8/7/2020 5:31
Alfonso Zamora II                8/4/2020 8:59     thomas cuddy                8/7/2020 5:31
Alexander Avellino               8/4/2020 9:00     Joel Enrique                8/7/2020 5:32
Deborah Haynes                   8/4/2020 9:00     Christine A Anderson        8/7/2020 5:32
Averil Svahn                     8/4/2020 9:00     Devashree Vasavada          8/7/2020 5:32
Lisa Williams                    8/4/2020 9:00     Christine A Anderson        8/7/2020 5:32
Nathan Gaughan                   8/4/2020 9:01     Garrett J Wilson            8/7/2020 5:33
Regina kilcrease                 8/4/2020 9:01     Sheldon Jaquay              8/7/2020 5:33
George Freeman                   8/4/2020 9:02     ROBT MASER                  8/7/2020 5:33
Joshua Holland                   8/4/2020 9:03     Sara B. Walker              8/7/2020 5:33
Linda Hipplr                     8/4/2020 9:04     Rushikesh L Kamalapurkar    8/7/2020 5:33
Christopher Largent              8/4/2020 9:04     Haroon Zia                  8/7/2020 5:33
Jose Villanueva                  8/4/2020 9:04     Kai Wen                     8/7/2020 5:33
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 23 of 525


Daniel T. Ott                     8/4/2020 9:05     Via                     8/7/2020 5:34
Nicole Diano                      8/4/2020 9:05     Alec Riojas             8/7/2020 5:34
Aaron Fisher                      8/4/2020 9:05     Shontel Bordelon        8/7/2020 5:34
John Spain                        8/4/2020 9:07     natosha Gurley          8/7/2020 5:34
Crystle Monahan                   8/4/2020 9:07     Matthew Mendoza         8/7/2020 5:34
Kimberly J. Gardner               8/4/2020 9:07     Catrina Crabtree        8/7/2020 5:34
Deisy Noval Alcazar               8/4/2020 9:07     Tommy Maughan           8/7/2020 5:34
Harley Danyow                     8/4/2020 9:07     Eugene Park             8/7/2020 5:35
Craig Werner                      8/4/2020 9:07     Justin Galuszka         8/7/2020 5:35
Cheyenne Stallings                8/4/2020 9:08     Mardi Gibson            8/7/2020 5:35
Adryan Verde                      8/4/2020 9:10     Jose Jordana            8/7/2020 5:35
Toni Carlini                      8/4/2020 9:10     Bennett Somerville      8/7/2020 5:35
Andrew Trevino                    8/4/2020 9:11     Carrie DeVries          8/7/2020 5:36
David Frier                       8/4/2020 9:11     Jonathan McCright       8/7/2020 5:36
Tasha Wright                      8/4/2020 9:12     YEANA KWEON             8/7/2020 5:36
Jason Goodrell                    8/4/2020 9:13     Max Debbas              8/7/2020 5:36
Dana Pullum                       8/4/2020 9:13     Priscilla Branch        8/7/2020 5:37
Melinda Parks                     8/4/2020 9:13     Alea Krug               8/7/2020 5:37
Andy harbin                       8/4/2020 9:14     Kim Nguyen              8/7/2020 5:37
Bryan Sellner                     8/4/2020 9:14     Matthew                 8/7/2020 5:37
Alex Trawick                      8/4/2020 9:14     Nathan Lincoln          8/7/2020 5:37
Anthony Massey                    8/4/2020 9:15     salamon israel          8/7/2020 5:37
Tyrone Morley                     8/4/2020 9:15     Sim Green               8/7/2020 5:37
Kevin Zehrer                      8/4/2020 9:16     Marvin Eric Nix         8/7/2020 5:37
Julian Gonzalez                   8/4/2020 9:17     Kyamran Tairov          8/7/2020 5:37
Ben Bryce                         8/4/2020 9:18     Lyle Casriel            8/7/2020 5:37
Pamela Pollard                    8/4/2020 9:19     Brian Saunders          8/7/2020 5:38
Nicholas Rodriguez                8/4/2020 9:19     Charlotte Slivka        8/7/2020 5:38
Michael Porsch                    8/4/2020 9:19     LaShaundra Williams     8/7/2020 5:38
Unta Daniels                      8/4/2020 9:19     Christianna Collins     8/7/2020 5:39
Ben Robinson                      8/4/2020 9:19     Dat Nguyen              8/7/2020 5:39
Yemcy Gomez                       8/4/2020 9:19     Andre Frazier           8/7/2020 5:39
Lundberg Kenneth                  8/4/2020 9:20     MARY LABRADO            8/7/2020 5:39
Philip W Rioux                    8/4/2020 9:20     Christianna Collins     8/7/2020 5:40
Marcus Vega                       8/4/2020 9:21     Cherie Miranda          8/7/2020 5:40
Kelley                            8/4/2020 9:23     Rachel Grant            8/7/2020 5:40
Robby L Nichols                   8/4/2020 9:23     Jasher G Ward-Perkins   8/7/2020 5:40
Justin Wolfenden                  8/4/2020 9:24     Maria Pareja            8/7/2020 5:41
Matthew Globe                     8/4/2020 9:25     JENNIFER RAINER         8/7/2020 5:41
Syreeta Graham                    8/4/2020 9:26     Joseph Rivers           8/7/2020 5:41
Eric Yew                          8/4/2020 9:26     Luke Forrester          8/7/2020 5:41
Katia McCranny                    8/4/2020 9:26     Joshua Ruth             8/7/2020 5:42
Michael Miler                     8/4/2020 9:26     YOUNG HEO               8/7/2020 5:42
Joshua Bowen                      8/4/2020 9:27     Sidney Blanton          8/7/2020 5:42
Raul Rodrigues                    8/4/2020 9:27     Norma Alicea            8/7/2020 5:42
Brina Harris                      8/4/2020 9:28     dina duran              8/7/2020 5:43
Rosalyn Wangler                   8/4/2020 9:28     Royal Williams          8/7/2020 5:43
Joshua Claibourn                  8/4/2020 9:29     Kaitlin McCallum        8/7/2020 5:43
Desmond Isaac                     8/4/2020 9:29     William Kline           8/7/2020 5:43
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 24 of 525


Harry Reichlen                    8/4/2020 9:29     Alec B Perrera                8/7/2020 5:43
Karen Young                       8/4/2020 9:30     Michael Stokes                8/7/2020 5:44
Cindy Moran                       8/4/2020 9:30     James Miller                  8/7/2020 5:44
Collin Moore                      8/4/2020 9:30     Roxanna Paz                   8/7/2020 5:44
Alan Barnet                       8/4/2020 9:32     Precious Barber               8/7/2020 5:44
Tabitha K Keller                  8/4/2020 9:32     will bayley                   8/7/2020 5:44
Roanna Skelley                    8/4/2020 9:33     Jostine Saldivar              8/7/2020 5:44
Kirk Carlson                      8/4/2020 9:33     Eli Cor                       8/7/2020 5:44
DAVID E COOK                      8/4/2020 9:34     Fern Young                    8/7/2020 5:45
Nataliya Mostovyy                 8/4/2020 9:36     Jessica McCallum              8/7/2020 5:45
Thomas Farrell                    8/4/2020 9:36     Cecil Aaron Womac             8/7/2020 5:45
Stephanie Rider                   8/4/2020 9:37     Luis Saucedo                  8/7/2020 5:45
Eric woznick                      8/4/2020 9:37     Natasha L McBryde             8/7/2020 5:46
Steven Selis                      8/4/2020 9:38     Richard Cox                   8/7/2020 5:46
Beth Larrabee                     8/4/2020 9:38     John Cullen                   8/7/2020 5:46
Lacy Howard                       8/4/2020 9:39     Justin Clark                  8/7/2020 5:46
Jonathan Lowe                     8/4/2020 9:39     Marie Annelise Hoffman        8/7/2020 5:46
Robin A. Airey                    8/4/2020 9:39     Paul John Carter              8/7/2020 5:47
Brittany Kearns (Conley)          8/4/2020 9:40     Drake Oswald                  8/7/2020 5:47
Michael Guarino                   8/4/2020 9:40     Trevor Winsett                8/7/2020 5:47
Ryan Mock                         8/4/2020 9:40     James Ard                     8/7/2020 5:47
Deanna Colombo                    8/4/2020 9:41     Bryan Halladay                8/7/2020 5:48
Patrick A. Cardoza SR             8/4/2020 9:41     Cameron Little                8/7/2020 5:48
Ryan Pakenas                      8/4/2020 9:42     Siddhi Chugh                  8/7/2020 5:48
Patricia Brown                    8/4/2020 9:43     shawn beasley                 8/7/2020 5:48
Daniel Douglas                    8/4/2020 9:43     Phil Depriest                 8/7/2020 5:48
Benjamin Marte                    8/4/2020 9:43     Rachel Park                   8/7/2020 5:49
Luis A Ravelo                     8/4/2020 9:43     Adolph Roehl Sr               8/7/2020 5:49
Catrin Rhodes                     8/4/2020 9:43     William Moses                 8/7/2020 5:49
Brad Dubose                       8/4/2020 9:44     Amy Lin                       8/7/2020 5:50
Anna Young                        8/4/2020 9:44     Heather Gamble                8/7/2020 5:50
Eric Hamilton                     8/4/2020 9:44     Jacklyn Davin                 8/7/2020 5:51
Madisyn M Byrom                   8/4/2020 9:44     Beverly Deanne Coones         8/7/2020 5:52
Becky St. Martin                  8/4/2020 9:45     Jason Elhaderi                8/7/2020 5:53
Todd Secord                       8/4/2020 9:45     Kevin Smith                   8/7/2020 5:54
Andrew J Rankin                   8/4/2020 9:45     Mynor Moises Mendoza Flores   8/7/2020 5:54
John Clark                        8/4/2020 9:45     Breyanne Pearson              8/7/2020 5:54
Sheri Wilt                        8/4/2020 9:45     Garrett Alonso                8/7/2020 5:54
Brianna Wnek                      8/4/2020 9:46     Amanda Williams Hensley       8/7/2020 5:54
Andrew Daniel                     8/4/2020 9:46     Kossi Attiley                 8/7/2020 5:54
kyle kwame bansa                  8/4/2020 9:47     Robert Adams                  8/7/2020 5:54
Nefertiti Hof                     8/4/2020 9:47     Ivan Gonzalez                 8/7/2020 5:54
Jillian Baker                     8/4/2020 9:48     Daniel Alexander Pinion       8/7/2020 5:55
Irene Davis                       8/4/2020 9:49     Tallyn Lanford                8/7/2020 5:55
John Muench                       8/4/2020 9:49     Ethan Sharygin                8/7/2020 5:55
Justin Alexander Hogan            8/4/2020 9:49     Troy VanRiper                 8/7/2020 5:56
James White                       8/4/2020 9:49     Patrick Van Bonn              8/7/2020 5:56
Josh Hill                         8/4/2020 9:50     Roseline Tsai                 8/7/2020 5:56
Indre Altman                      8/4/2020 9:50     Melvin Thomas                 8/7/2020 5:56
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 25 of 525


Kevin Castille                    8/4/2020 9:50     Haizel Olivo Torres      8/7/2020 5:56
Maruf mamun                       8/4/2020 9:51     Alexander Ande Wang      8/7/2020 5:56
Volney                            8/4/2020 9:51     Almeta Dishmond          8/7/2020 5:57
Elisabeth L. Galliher             8/4/2020 9:51     Tim Haines               8/7/2020 5:57
Henry J. Sanchez                  8/4/2020 9:52     Rebecca Lynn Roszman     8/7/2020 5:57
Diane Jones                       8/4/2020 9:52     Judy Jackson             8/7/2020 5:58
elizabeth o'keeffe                8/4/2020 9:52     Darrell Smith            8/7/2020 5:58
Melissa Johnson                   8/4/2020 9:52     paul raczkowski          8/7/2020 5:59
Marin Colas                       8/4/2020 9:52     Ethan Turnipseed         8/7/2020 5:59
Rena byler                        8/4/2020 9:53     Amaud hines              8/7/2020 5:59
Raphael Hempstwad                 8/4/2020 9:53     Steven b banks           8/7/2020 6:00
Aaron Delbalzo                    8/4/2020 9:53     Giovanni V Torres        8/7/2020 6:00
Akim Eyitayo Djekinnou            8/4/2020 9:54     Bo                       8/7/2020 6:00
 sandra j imrie                   8/4/2020 9:55     Ethan Wyatt Brigham      8/7/2020 6:01
Erika                             8/4/2020 9:55     Minh-Tam Thi Le          8/7/2020 6:01
Falyn Elhard                      8/4/2020 9:55     Susan M Yagler           8/7/2020 6:01
Guoliang Qian                     8/4/2020 9:55     Robert Lee Towles Jr.    8/7/2020 6:01
JENNIFER GAMBLE                   8/4/2020 9:56     Andre Frazier            8/7/2020 6:01
Clifford Martin                   8/4/2020 9:56     Mitchell Negus           8/7/2020 6:01
Ariella Stein                     8/4/2020 9:57     Anthony Washington       8/7/2020 6:02
Mary Peterman                     8/4/2020 9:58     Trevor Reece             8/7/2020 6:02
Rachelle Loyear                   8/4/2020 9:58     David S Wilbert          8/7/2020 6:02
Merissa Fernandes                 8/4/2020 9:59     Kimber Yates             8/7/2020 6:03
Natalia Cortes                    8/4/2020 9:59     Michael Arkof            8/7/2020 6:03
Richard Porter                    8/4/2020 9:59     Jerel Fritts             8/7/2020 6:04
Eileen K Wetli                    8/4/2020 9:59     Erik Arndt               8/7/2020 6:04
Rolando cunanan                   8/4/2020 9:59     Andrew D Guertin         8/7/2020 6:04
Lisa Midgette                    8/4/2020 10:01     Christopher Woodyard     8/7/2020 6:04
Renata Soares                    8/4/2020 10:01     Nikeria M Doyle          8/7/2020 6:05
Thom White                       8/4/2020 10:03     MaryJo Auxier            8/7/2020 6:05
Paul Dressler                    8/4/2020 10:03     Chris Crowder            8/7/2020 6:05
Emily Hagan                      8/4/2020 10:04     Jim                      8/7/2020 6:05
Edward Adams Bass                8/4/2020 10:05     Wendy                    8/7/2020 6:06
Malcolm Granville                8/4/2020 10:05     Reilly Madigan           8/7/2020 6:07
Sarah Werner Korpita             8/4/2020 10:05     William Lewis            8/7/2020 6:07
Wesley Christensen               8/4/2020 10:05     Cristina Buenrostro      8/7/2020 6:08
Kevin Lefebvre                   8/4/2020 10:05     Sylvia Edney             8/7/2020 6:08
Chris W. Rowe                    8/4/2020 10:05     Stephanie A Nuttall      8/7/2020 6:09
Samantha Williams                8/4/2020 10:05     Ricardo Flores           8/7/2020 6:09
Zachary J McNaney                8/4/2020 10:05     Jackson Hull             8/7/2020 6:09
Carey Donaldson                  8/4/2020 10:06     Jenna Crouch             8/7/2020 6:09
Bertrand Pelletier               8/4/2020 10:06     Christin Bartley         8/7/2020 6:09
Joshua Skalinder                 8/4/2020 10:06     Kerstin Whitaker         8/7/2020 6:09
Christopher Wilbert              8/4/2020 10:06     Victor Chan              8/7/2020 6:09
Daniel Hawkins                   8/4/2020 10:06     Liliani Avila            8/7/2020 6:10
Justin Golden                    8/4/2020 10:07     Jacob K Jones            8/7/2020 6:11
Kris Gerrick                     8/4/2020 10:07     Jim                      8/7/2020 6:11
William Aldana                   8/4/2020 10:07     Sophia                   8/7/2020 6:12
Edward W Carr                    8/4/2020 10:07     Cristian V. Rosa Ramos   8/7/2020 6:12
            Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 26 of 525


Omar Roca                         8/4/2020 10:08     Christopher Eckhardt       8/7/2020 6:13
Matthew Littlejohn McKee          8/4/2020 10:08     Sheila Danielle Thompson   8/7/2020 6:14
West Atlantic Real Estate, Inc.   8/4/2020 10:08     Philip Stoltz              8/7/2020 6:14
Nick Sloan                        8/4/2020 10:08     David Miya                 8/7/2020 6:14
Anthony Rue                       8/4/2020 10:08     Emily Weber                8/7/2020 6:15
Jimmy Robert                      8/4/2020 10:08     Steven McKee               8/7/2020 6:15
Douglas Hirt                      8/4/2020 10:08     Justin Craft               8/7/2020 6:16
Shantavia Armstrong               8/4/2020 10:08     Nicholas C Dang            8/7/2020 6:16
Somesh Singh                      8/4/2020 10:09     Viva Ro. Horowitz          8/7/2020 6:16
Rebecca Snyder                    8/4/2020 10:09     Evan Mattsen               8/7/2020 6:17
Laura Cashell                     8/4/2020 10:10     Amanda Rapoza              8/7/2020 6:17
Matthew Bourassa                  8/4/2020 10:10     Jason Williams             8/7/2020 6:18
Jeylin Rivera                     8/4/2020 10:10     Nickolas Musch             8/7/2020 6:18
Ayanna                            8/4/2020 10:10     Celina Lopez Gamino        8/7/2020 6:19
Danielle Clark                    8/4/2020 10:10     Wayne Wilson               8/7/2020 6:19
michael khushf                    8/4/2020 10:11     Stephen Porter             8/7/2020 6:19
Josefina Erazo                    8/4/2020 10:11     Jessica Fochtman           8/7/2020 6:20
MONIQUE ANDREWS                   8/4/2020 10:11     Ronelle Jordan             8/7/2020 6:20
Jason Eiseman                     8/4/2020 10:11     Johnisha Childs            8/7/2020 6:21
Kevin R Townsend                  8/4/2020 10:11     William Bruce              8/7/2020 6:21
david m jones                     8/4/2020 10:12     Diana Marianetti           8/7/2020 6:22
Derek Pontius                     8/4/2020 10:12     Manas Sangram              8/7/2020 6:22
Stanley R Carter                  8/4/2020 10:12     Jasmine Alexander          8/7/2020 6:23
JONATHAN FALL                     8/4/2020 10:13     Eric Nielsen               8/7/2020 6:23
Daniel Engro                      8/4/2020 10:13     Raceni Richards            8/7/2020 6:23
Scott Benedict                    8/4/2020 10:13     Haley Hedrick              8/7/2020 6:23
Deborah M Benjamin                8/4/2020 10:13     Somer Athari               8/7/2020 6:23
Crystal Masterson                 8/4/2020 10:13     Nicole A Murphy            8/7/2020 6:23
Jennifer Hobson                   8/4/2020 10:13     Nicole Boyden              8/7/2020 6:24
Tristan Hoff                      8/4/2020 10:14     Tiffany Turner             8/7/2020 6:25
Connor V Daugherty                8/4/2020 10:14     Vladenira Tata             8/7/2020 6:25
Derek Rhodes                      8/4/2020 10:14     Christopher Lundy          8/7/2020 6:26
Krishna Patel                     8/4/2020 10:14     Nhi Bui                    8/7/2020 6:26
Christy Hoffman                   8/4/2020 10:15     Shaun lambert              8/7/2020 6:27
Michael G Dickinson               8/4/2020 10:15     Briana Clark               8/7/2020 6:27
Heather Kuipers                   8/4/2020 10:15     Yu Ri Bae                  8/7/2020 6:27
Samuel Wineland                   8/4/2020 10:16     Kira                       8/7/2020 6:28
Steven Styrczula                  8/4/2020 10:17     Seung Bae                  8/7/2020 6:28
Amanda jo Trask                   8/4/2020 10:17     Michael Berlin             8/7/2020 6:28
Elena Maltese                     8/4/2020 10:17     Mario Marez                8/7/2020 6:28
Nilsa Mortillo                    8/4/2020 10:18     James ortega               8/7/2020 6:28
Kimberly Clark                    8/4/2020 10:18     COLBY KING SEARLE          8/7/2020 6:29
Jeffrey Cucinotta                 8/4/2020 10:19     Matthew DeBinion           8/7/2020 6:29
Charmaine Stafford                8/4/2020 10:19     Mehran farshad             8/7/2020 6:29
Demetria White                    8/4/2020 10:20     William Smith              8/7/2020 6:29
Zachary J. Bockholt               8/4/2020 10:20     Sari Beard                 8/7/2020 6:30
Phoenix Lawerance                 8/4/2020 10:21     JesÃºs RodrÃ-guez          8/7/2020 6:30
Dennis Vann                       8/4/2020 10:21     Charles Willis             8/7/2020 6:30
Saranne Hartley                   8/4/2020 10:21     Rhoderick Charles          8/7/2020 6:30
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 27 of 525


Lara Truitt                     8/4/2020 10:21     Jacob Sampley           8/7/2020 6:31
JUAN G PEREZ                    8/4/2020 10:21     Hauwa Yusuf             8/7/2020 6:31
Ryley Schriver                  8/4/2020 10:22     Jonathan Brown          8/7/2020 6:31
Alberto Velasquez               8/4/2020 10:22     Nicole Lautzenheiser    8/7/2020 6:32
Walid Barbour                   8/4/2020 10:23     Dan Avila               8/7/2020 6:32
Kyle Hogan                      8/4/2020 10:23     Sherry J King           8/7/2020 6:33
Linda Irizarry                  8/4/2020 10:23     Julian Toker            8/7/2020 6:33
Clinton Ibarra                  8/4/2020 10:23     Kira                    8/7/2020 6:33
John Klish                      8/4/2020 10:23     Paige Jaglowski         8/7/2020 6:34
Florin Carnaru                  8/4/2020 10:24     Ryan Isaacson           8/7/2020 6:34
Jacob Cornwell                  8/4/2020 10:24     Luc Bondole             8/7/2020 6:34
Joseph staiber                  8/4/2020 10:24     Michael Szymkowiak      8/7/2020 6:37
Mustafa Riza Akdeniz            8/4/2020 10:25     Sarah Nguyen            8/7/2020 6:37
Kyle Kowalowski                 8/4/2020 10:25     Kathryn Borger          8/7/2020 6:37
Greg S Claunch                  8/4/2020 10:25     Karielle Bolden         8/7/2020 6:38
Timaresa Shenetta Perry         8/4/2020 10:25     Mark L Engelberg        8/7/2020 6:38
Dawn Girard                     8/4/2020 10:25     David Kaszuba           8/7/2020 6:38
Donna McMurray                  8/4/2020 10:25     Ashley Farley Gilliam   8/7/2020 6:39
Madesyn Godwin                  8/4/2020 10:25     JUVET Bisimwa           8/7/2020 6:40
Yin-Chieh Li                    8/4/2020 10:26     Jennifer Gilcrease      8/7/2020 6:40
Elina Wise                      8/4/2020 10:26     Riandra M Miller        8/7/2020 6:40
Mark L Watson                   8/4/2020 10:26     Corey Yamamoto          8/7/2020 6:40
Ramiro Hernandez                8/4/2020 10:27     Emma                    8/7/2020 6:40
Shamma Casson                   8/4/2020 10:27     ANGELA LUND             8/7/2020 6:41
Karen Serafin                   8/4/2020 10:27     BRIAN J LINDSEY         8/7/2020 6:42
Carlos siguencia                8/4/2020 10:27     Robyn Lane              8/7/2020 6:42
Jared Martillotti               8/4/2020 10:28     Ernest Morell Sr.       8/7/2020 6:42
Clara Ni                        8/4/2020 10:28     Joshua Stone            8/7/2020 6:43
Samson Hall                     8/4/2020 10:28     William Herbert         8/7/2020 6:43
Brandi N Roberts                8/4/2020 10:28     Joshua Ezra Garrett     8/7/2020 6:43
Allen J. Ris                    8/4/2020 10:29     Natasha Vogelsohn       8/7/2020 6:44
Benjamin Badalamente            8/4/2020 10:29     CHARLES C NAVIES        8/7/2020 6:44
assad abdul-kawee               8/4/2020 10:29     Adrienne Nakamura       8/7/2020 6:45
Larry                           8/4/2020 10:29     Celeste McCaw           8/7/2020 6:45
Francisca Garcia                8/4/2020 10:29     Joshua Dean Wagner      8/7/2020 6:45
Kevin Orzechowski               8/4/2020 10:30     Rachelle Riley          8/7/2020 6:46
Blake Kuepper                   8/4/2020 10:30     Matthew Coleman         8/7/2020 6:46
S. Thorn                        8/4/2020 10:30     Scott Mann              8/7/2020 6:46
Kate King                       8/4/2020 10:30     Candice m kotyk         8/7/2020 6:47
Ron C Scott                     8/4/2020 10:30     Eileen Tan              8/7/2020 6:47
Shawn Workman                   8/4/2020 10:30     Alexandra Townsend      8/7/2020 6:48
Rachel Grim                     8/4/2020 10:31     Elizabeth Rodriguez     8/7/2020 6:49
Hamed Khaledi                   8/4/2020 10:31     Komal                   8/7/2020 6:49
Ryan Riley                      8/4/2020 10:31     Antonio Torrez          8/7/2020 6:49
Joe Dietrich                    8/4/2020 10:32     Ana Fister              8/7/2020 6:50
Dharmesh Patel                  8/4/2020 10:32     Joel Barkley            8/7/2020 6:50
Zachary Zane Edward Bennett     8/4/2020 10:32     Aaron Dawson            8/7/2020 6:50
Thea Shumbera                   8/4/2020 10:32     Jonathan Ives           8/7/2020 6:50
Lauren Hollatz                  8/4/2020 10:32     Erik Lofstrand          8/7/2020 6:50
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 28 of 525


Steven Peniche                  8/4/2020 10:32     Shaquille Peterson         8/7/2020 6:51
Dominick Parker                 8/4/2020 10:32     Mary Mbugua                8/7/2020 6:51
ALISSA R HESS                   8/4/2020 10:33     Louis Garcia               8/7/2020 6:51
Alexis Brown                    8/4/2020 10:33     Arthur Tom                 8/7/2020 6:51
Jody Haire                      8/4/2020 10:33     Erik Lofstrand             8/7/2020 6:51
David Burgess                   8/4/2020 10:33     Naima Clark                8/7/2020 6:51
Jenay Copeland                  8/4/2020 10:33     Beverly King               8/7/2020 6:51
Richard Kocher                  8/4/2020 10:33     Erica Johnson              8/7/2020 6:52
Trina                           8/4/2020 10:34     Vern Henry                 8/7/2020 6:52
Suzanne Masters                 8/4/2020 10:34     Lisa Waldron               8/7/2020 6:53
Tara Hebert                     8/4/2020 10:34     Kenny Rojas                8/7/2020 6:53
Luna Nelson                     8/4/2020 10:34     Jeffrey C. Crivellaro      8/7/2020 6:54
Alex L Batten                   8/4/2020 10:34     Raul Pino                  8/7/2020 6:54
Samantha Barker                 8/4/2020 10:35     Alexa Jordan               8/7/2020 6:54
Diana Kim                       8/4/2020 10:35     Justas Rodarte             8/7/2020 6:55
John Fleury                     8/4/2020 10:35     Carla M Wiedemeier         8/7/2020 6:56
Ronnie Politi                   8/4/2020 10:36     Noel J Frantz              8/7/2020 6:56
Megan Caldwell                  8/4/2020 10:36     Yvonne Almendarez          8/7/2020 6:56
Tiffany huchel                  8/4/2020 10:36     Andrew J. Snyder           8/7/2020 6:56
Kathy Rowe                      8/4/2020 10:36     David Frost                8/7/2020 6:57
Jennifer McCord                 8/4/2020 10:36     Kiera Yancy                8/7/2020 6:57
John D Johnson                  8/4/2020 10:36     Alexander Chang            8/7/2020 6:57
Cassie Salter                   8/4/2020 10:36     Andy Yee                   8/7/2020 6:57
Karthik Ramachandran            8/4/2020 10:37     Abraham Anguiano           8/7/2020 6:59
Brandon Doze                    8/4/2020 10:37     Toni Lewis                 8/7/2020 6:59
Nicole Christensen              8/4/2020 10:37     Donald Sandoz              8/7/2020 7:00
Kevin Hyer                      8/4/2020 10:37     Selwyn J Rivera            8/7/2020 7:00
James Wilson                    8/4/2020 10:37     Stephen Jones              8/7/2020 7:00
Natasha Mullen                  8/4/2020 10:37     Maria VB                   8/7/2020 7:00
Christopher Dang                8/4/2020 10:37     Leland Earl Whitehouse     8/7/2020 7:01
Qurrat Ul-Ain                   8/4/2020 10:38     Kulpreet singh             8/7/2020 7:02
Lisa Reidinger                  8/4/2020 10:38     Nancy Rivera               8/7/2020 7:02
Lee Ferejohn                    8/4/2020 10:38     Nicole Smith               8/7/2020 7:02
KerÃ© Y. Patterson-Boyd         8/4/2020 10:38     Christian Jack Pritchard   8/7/2020 7:02
Reina                           8/4/2020 10:38     PHANI KIRAN UPPU           8/7/2020 7:03
Taneshia                        8/4/2020 10:38     Mark A Davis               8/7/2020 7:03
Ina Good                        8/4/2020 10:38     Gretchen J Ablao           8/7/2020 7:04
Masakatsu Yamaguchi             8/4/2020 10:38     Selah Ricks                8/7/2020 7:04
Shelby Lynn Mashburn            8/4/2020 10:38     Lisa Whitton               8/7/2020 7:04
Charese Wilson                  8/4/2020 10:38     Jeremiah Apgar             8/7/2020 7:05
Michaela C Bruder               8/4/2020 10:38     Rachel Dawley              8/7/2020 7:06
Samyah Wilson                   8/4/2020 10:39     James Ollis                8/7/2020 7:07
Tammy Anderson                  8/4/2020 10:39     Ashley N Haynes            8/7/2020 7:07
YuhMin Ling                     8/4/2020 10:39     BIZHEN LEI                 8/7/2020 7:08
Mathieu Rousson                 8/4/2020 10:39     Cyrus Carey                8/7/2020 7:08
Tia Alvarez                     8/4/2020 10:39     Daniel                     8/7/2020 7:08
Larry LaRose                    8/4/2020 10:40     Andzelika A. Surdyka       8/7/2020 7:08
Jeffery Stevens                 8/4/2020 10:40     Gregorio Lucio             8/7/2020 7:09
Teresa Roar                     8/4/2020 10:40     Ricardo Vazquez            8/7/2020 7:10
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 29 of 525


Zulma Rodriguez                 8/4/2020 10:40     Edgardo Hernandez Cortez   8/7/2020 7:10
Justin Luu                      8/4/2020 10:41     Ankit Chachada             8/7/2020 7:10
Esther Castro                   8/4/2020 10:41     Sergio's Bookmark          8/7/2020 7:10
Chris Bridgham                  8/4/2020 10:41     Elliott Klaassen           8/7/2020 7:12
Edith A. Emerick                8/4/2020 10:41     Boris Jankovic             8/7/2020 7:12
Ryan Claus                      8/4/2020 10:41     Paola Pereira Salinas      8/7/2020 7:12
Patrick Makarius                8/4/2020 10:42     Gustavo R Palos            8/7/2020 7:13
Kristy P. Whitis                8/4/2020 10:42     LaFawn Davis               8/7/2020 7:14
Kale cochran                    8/4/2020 10:42     Lacey souza (walker)       8/7/2020 7:15
Joshua Wayne Canupp             8/4/2020 10:43     Crystal Tyler              8/7/2020 7:17
KRIS J FOSTER                   8/4/2020 10:43     Catherine Oliver           8/7/2020 7:17
Jasmin Torres                   8/4/2020 10:43     Lecarsha Welch             8/7/2020 7:17
Jesse Bungcayao                 8/4/2020 10:43     Daniel Jarvis              8/7/2020 7:17
MARCEL BUTNARU                  8/4/2020 10:44     Reuben Sonnenberg          8/7/2020 7:17
Michael Little                  8/4/2020 10:44     Henry Zurenda              8/7/2020 7:17
RICHARD CHASE                   8/4/2020 10:44     Johnny Nutmegg             8/7/2020 7:17
Patrice Arend                   8/4/2020 10:44     Lanette C Harris           8/7/2020 7:19
Johnny O Russell                8/4/2020 10:44     Kevin Kelly                8/7/2020 7:19
Roberto lopez                   8/4/2020 10:44     John Milliken              8/7/2020 7:20
Sarah Hronec                    8/4/2020 10:44     Nicolas V Nguyen           8/7/2020 7:20
Michael W Stroup                8/4/2020 10:44     Richard Michael Lynch      8/7/2020 7:20
Danielle Jackson                8/4/2020 10:44     Amanda Gwin                8/7/2020 7:21
Patrick Hall                    8/4/2020 10:44     Jon Beasley                8/7/2020 7:21
Casey                           8/4/2020 10:45     sara boutine               8/7/2020 7:23
Jennifer Herndon                8/4/2020 10:45     elijah sailer              8/7/2020 7:23
Shawn Pryor                     8/4/2020 10:45     Anthony G Woelke           8/7/2020 7:23
Alexandra Marie Sorensen        8/4/2020 10:45     Sean Jump                  8/7/2020 7:24
Brian J Meyers                  8/4/2020 10:45     Saintere Gamble            8/7/2020 7:24
Bruce Smith                     8/4/2020 10:45     Danny Cano                 8/7/2020 7:24
Sarah Hronec                    8/4/2020 10:45     Lazaro crespo              8/7/2020 7:25
Pichsamnang Malinda John        8/4/2020 10:45     Ana Castellanos            8/7/2020 7:25
Christopher Pignato             8/4/2020 10:45     Nathaniel Stinson          8/7/2020 7:25
Heather Dunkle                  8/4/2020 10:46     Lam Bui                    8/7/2020 7:26
Matt Otskey                     8/4/2020 10:46     Shastl Andre               8/7/2020 7:26
Robert C Sinclair               8/4/2020 10:46     Jennifer Ruthven Sanders   8/7/2020 7:26
Marianne Murphy                 8/4/2020 10:46     Clarissa Arciga            8/7/2020 7:26
John Jones                      8/4/2020 10:47     Fleeton Wells              8/7/2020 7:27
William Driscoll                8/4/2020 10:47     Ruby Bolduc                8/7/2020 7:28
Eduardo Vera Jr                 8/4/2020 10:47     Keri Chappell              8/7/2020 7:28
Michael nasworthy               8/4/2020 10:47     Robyn Gregory              8/7/2020 7:29
Sureenah Funderburg             8/4/2020 10:47     David Workeman             8/7/2020 7:29
MICHEAL A BRADLEY               8/4/2020 10:47     Carlos Gonzalez            8/7/2020 7:29
Aly Hiko                        8/4/2020 10:47     Joseph A Mangan            8/7/2020 7:30
Ronald Ruble                    8/4/2020 10:47     Tekesha Shelton            8/7/2020 7:30
Rana christensen                8/4/2020 10:47     Justin Davis               8/7/2020 7:30
James K Justin                  8/4/2020 10:47     Jade McElroy               8/7/2020 7:31
Christopher Spurley             8/4/2020 10:47     Rashid Williams-Garcia     8/7/2020 7:31
Adrian J Peppers                8/4/2020 10:47     Joseph A Mangan            8/7/2020 7:31
Tia Huntley                     8/4/2020 10:48     Maiya Lewis                8/7/2020 7:31
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 30 of 525


MICHEAL BRADLEY                 8/4/2020 10:48     Hayley M Blyther               8/7/2020 7:32
Joshua Reeves                   8/4/2020 10:48     Jonathan Weinstein             8/7/2020 7:34
Timothy Dean                    8/4/2020 10:48     Maria Mendez Torres            8/7/2020 7:34
Douglas McDowell                8/4/2020 10:48     Carissa Sison                  8/7/2020 7:34
Juan Carlos Coto                8/4/2020 10:49     Fay porche                     8/7/2020 7:35
Allan leslie                    8/4/2020 10:49     Samantha Dennis                8/7/2020 7:37
Keith Landgrebe                 8/4/2020 10:49     Andrew Mejia                   8/7/2020 7:37
Katelyn Hannigan                8/4/2020 10:49     Leslie Cox                     8/7/2020 7:37
Arnettra Overton                8/4/2020 10:49     Andrew Brose                   8/7/2020 7:37
Silas Rauch                     8/4/2020 10:49     Kerry Finley                   8/7/2020 7:38
Kayla Johnson                   8/4/2020 10:49     Christopher Ching              8/7/2020 7:38
Jennifer Claucherty             8/4/2020 10:49     Cheryl O'Toole                 8/7/2020 7:38
Holly Kendrick                  8/4/2020 10:50     Jordan Johnson                 8/7/2020 7:39
Zachary Thomas Sowers           8/4/2020 10:50     Nikolai Beck-Sweigart          8/7/2020 7:39
Megan Yaffey                    8/4/2020 10:50     Estelle Mathis                 8/7/2020 7:40
Aiyana Jones                    8/4/2020 10:50     Jairi Flores-Machuca           8/7/2020 7:42
James Davis                     8/4/2020 10:50     Yahaira Zermeno                8/7/2020 7:42
Jessica Gamble                  8/4/2020 10:50     Brandon Bontrager              8/7/2020 7:42
Vinayak Srivastava              8/4/2020 10:50     Robin Denning                  8/7/2020 7:42
Horace E Troutman III           8/4/2020 10:50     Roderick Jones                 8/7/2020 7:42
Fallon Williams                 8/4/2020 10:50     Robin Denning                  8/7/2020 7:43
Colby Graeler                   8/4/2020 10:50     Bryan                          8/7/2020 7:43
Iris West                       8/4/2020 10:50     Keith R Rogalski               8/7/2020 7:43
Sena Mourad Friedman            8/4/2020 10:51     Josiah Jones                   8/7/2020 7:43
william s Leatherwood           8/4/2020 10:51     Alexander Douglas Walsh        8/7/2020 7:45
Ryan Spirito                    8/4/2020 10:51     Alexis Halaburda               8/7/2020 7:46
Julian LaMarr Shipp             8/4/2020 10:51     Jordan Mongell                 8/7/2020 7:46
Tristin Roy                     8/4/2020 10:51     Lisa Holtham                   8/7/2020 7:47
Sophia Van Doren                8/4/2020 10:51     Jose Irizarry                  8/7/2020 7:47
Laura Berry                     8/4/2020 10:51     Aaron James Goldman            8/7/2020 7:47
Rochelle Stiltner               8/4/2020 10:52     Max Bermudez                   8/7/2020 7:48
Abe cal                         8/4/2020 10:52     CHRIS COLON                    8/7/2020 7:48
Elisa Espinoza                  8/4/2020 10:52     Purnima Ramakrishnan           8/7/2020 7:48
Tiana soles-Ahner               8/4/2020 10:52     Stephanie Trnovec              8/7/2020 7:48
William Meyer                   8/4/2020 10:52     Drew Christie                  8/7/2020 7:49
James Koopman                   8/4/2020 10:52     Gabriela Velazquez             8/7/2020 7:49
Ryan Spirito                    8/4/2020 10:52     Bobby Robles jr                8/7/2020 7:49
Donnie Kou Her                  8/4/2020 10:52     Tricia Bynum (aka Tricia Bensted)
                                                                                  8/7/2020 7:50
SHARONA REESE                   8/4/2020 10:53     Jacob Harer                    8/7/2020 7:50
Cameron Scroggins               8/4/2020 10:53     Dan Haynes                     8/7/2020 7:50
Auria Broughton                 8/4/2020 10:53     MEHMET FAZIL KAYADELEN         8/7/2020 7:50
Gwendolyn Dopson                8/4/2020 10:53     KARTHIKEYAN MUNIAPPAN          8/7/2020 7:51
Calista Steele                  8/4/2020 10:53     Thomas Pietrogallo             8/7/2020 7:51
Hana Meade                      8/4/2020 10:53     KARTHIKEYAN MUNIAPPAN          8/7/2020 7:53
Jamie Tarbell                   8/4/2020 10:53     Clarissa (Sissa) Layton West   8/7/2020 7:53
Treâ€™vour Moore                8/4/2020 10:53     Kent Bernard                   8/7/2020 7:54
Titus Berndt                    8/4/2020 10:53     Tiffany Jackson                8/7/2020 7:55
Sam Cates                       8/4/2020 10:54     William Lenoir                 8/7/2020 7:55
Corrine Mollenkott              8/4/2020 10:54     Joseph Landon Cucchi           8/7/2020 7:55
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 31 of 525


Esteban Quesada                 8/4/2020 10:54     matthew todt                  8/7/2020 7:55
Betty Hastings                  8/4/2020 10:54     Miguel                        8/7/2020 7:57
Samantha Tucker                 8/4/2020 10:54     Yolanda Carter                8/7/2020 7:57
Haniyyah Wilson                 8/4/2020 10:54     Klaudija                      8/7/2020 7:58
Bobbie Heller                   8/4/2020 10:54     Jeff Vrooman                  8/7/2020 7:58
Vidhyesh Kamat                  8/4/2020 10:54     Trent Theophlius Preston-Mittasch
                                                                                 8/7/2020
                                                                                     IV   7:59
Martha Sowders                  8/4/2020 10:54     Ricky Roman                   8/7/2020 7:59
Jennifer M. Hart                8/4/2020 10:54     Gaurang Davda                 8/7/2020 8:00
Shalina Davis                   8/4/2020 10:55     Brennen Long                  8/7/2020 8:01
Kristen Rebmann                 8/4/2020 10:55     Brian Lebatique               8/7/2020 8:03
Melody Gibson                   8/4/2020 10:55     Jillian Sanders               8/7/2020 8:04
Gregory G Tilley, Jr            8/4/2020 10:55     Leah Tucker                   8/7/2020 8:05
Haig A Dodakian                 8/4/2020 10:55     Milton Burgess                8/7/2020 8:05
Christopher Whiteis             8/4/2020 10:55     Mariska Lee                   8/7/2020 8:06
Gabriel Kulp                    8/4/2020 10:55     Jessica Stewart               8/7/2020 8:07
Peter Bartolik                  8/4/2020 10:56     Jessica Stewart               8/7/2020 8:09
Erica Archer                    8/4/2020 10:56     Christina Robertson           8/7/2020 8:10
Aurora Tardieu                  8/4/2020 10:56     Brian Schmidt                 8/7/2020 8:11
Johnny carvajal                 8/4/2020 10:56     Ugo Riveill                   8/7/2020 8:11
Isaac Garcia                    8/4/2020 10:56     Jennifer Bates                8/7/2020 8:13
Johnny ross                     8/4/2020 10:56     Ryan P Kinsella               8/7/2020 8:14
Kevin                           8/4/2020 10:56     Christopher Leland Sackett    8/7/2020 8:14
Donna Festa                     8/4/2020 10:56     Eanna Ramirez                 8/7/2020 8:14
Lisa K Christopherson           8/4/2020 10:56     Elliot Park                   8/7/2020 8:16
JoAnna Larson                   8/4/2020 10:56     Joseph J Wichman              8/7/2020 8:19
MICHAEL P MCGEEHAN              8/4/2020 10:57     Latoria Harris                8/7/2020 8:19
Emily Revelle                   8/4/2020 10:57     HENDRA KUSUMA                 8/7/2020 8:20
Ryan E Mitchell                 8/4/2020 10:57     Domonique Lipscomb            8/7/2020 8:20
Nicolas Hebb                    8/4/2020 10:57     Michaonya jordan              8/7/2020 8:21
Matt lewis                      8/4/2020 10:57     Elise Cope                    8/7/2020 8:21
Megan Hahne                     8/4/2020 10:57     Jackson Briggs                8/7/2020 8:21
Martin Velev                    8/4/2020 10:57     Fahad Al Otaibi               8/7/2020 8:22
peter alvey                     8/4/2020 10:57     Pam Austin                    8/7/2020 8:22
Alexander Hauge                 8/4/2020 10:58     Dean Conforti                 8/7/2020 8:22
Julie Gammon                    8/4/2020 10:58     Sabrina Martino               8/7/2020 8:22
Rocco S Basi                    8/4/2020 10:59     Rachel Miller                 8/7/2020 8:23
Todd Brown                      8/4/2020 10:59     Beatrice Gilbert              8/7/2020 8:23
Ryan Vasquez                    8/4/2020 10:59     Sabrina Martino               8/7/2020 8:23
Jonathan W. Baker               8/4/2020 10:59     Michael White                 8/7/2020 8:24
bryce                           8/4/2020 10:59     Chris Mason                   8/7/2020 8:24
Courtney Schenberger            8/4/2020 11:00     Andrea Schwinegruber          8/7/2020 8:25
Ginger Baker Sanhueza           8/4/2020 11:00     Jacob Jackson                 8/7/2020 8:25
Kai Churchill                   8/4/2020 11:00     Aaron Smith                   8/7/2020 8:25
Trace Clevinger                 8/4/2020 11:00     Aaron Pok                     8/7/2020 8:25
James Rivas                     8/4/2020 11:00     Brandon Cassidy               8/7/2020 8:26
Angela Saunders                 8/4/2020 11:00     Vincent pisano                8/7/2020 8:26
Briana Woodbeck                 8/4/2020 11:00     Kathy nason                   8/7/2020 8:27
Susanne Garber                  8/4/2020 11:01     Daniel Hyndman                8/7/2020 8:27
Ariel Atlas                     8/4/2020 11:01     Jacob Jackson                 8/7/2020 8:27
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 32 of 525


Mattielynn Weldon                8/4/2020 11:01     Katherine Wanek           8/7/2020 8:27
William Hresko                   8/4/2020 11:01     Jake Laughlin             8/7/2020 8:27
Trisha Anderson                  8/4/2020 11:01     Peter J Hall              8/7/2020 8:28
Kathy                            8/4/2020 11:01     Jaden                     8/7/2020 8:28
Xander Cerretani                 8/4/2020 11:01     Aubrey Paulette           8/7/2020 8:29
Eva Theresa Grove                8/4/2020 11:02     Peter Rizzuto             8/7/2020 8:29
Jasmine Gabbert                  8/4/2020 11:02     Nathaniel Wisser          8/7/2020 8:30
Deena Michele Chamlee            8/4/2020 11:02     Sarah Lovegreen           8/7/2020 8:30
Timothy S. Miller                8/4/2020 11:02     Jerdasha hill             8/7/2020 8:30
Joseph Ryder                     8/4/2020 11:02     Brandi D Simpson          8/7/2020 8:30
JosÃ© Daniel Cabreja Jr.         8/4/2020 11:02     Lubomir Mintchev          8/7/2020 8:31
Melissa Suozzo                   8/4/2020 11:02     Raymond Buchanan Sr       8/7/2020 8:31
Ashton Clatterbuck               8/4/2020 11:02     Dustin-kaseman            8/7/2020 8:33
konstantin bourlogianis          8/4/2020 11:03     Russell Ingram            8/7/2020 8:33
Mary Chandler                    8/4/2020 11:03     sharon spaziani           8/7/2020 8:35
Andrea B. Miller                 8/4/2020 11:03     Luke Spoerke              8/7/2020 8:36
Randy Kristall                   8/4/2020 11:03     David Richard Perek       8/7/2020 8:37
Cristal Williams                 8/4/2020 11:03     Eric Rogers               8/7/2020 8:38
Arkeen D Garcia-Pabia            8/4/2020 11:03     William Payne             8/7/2020 8:38
Gwendolyn Kull                   8/4/2020 11:03     jim mann                  8/7/2020 8:39
BRANDON M GORDON                 8/4/2020 11:04     Christopher M Schmiedel   8/7/2020 8:40
David Chatelain                  8/4/2020 11:04     Christopher Schollar      8/7/2020 8:40
Daniel Joseph Miller             8/4/2020 11:04     John Christopher Gray     8/7/2020 8:40
Jailene                          8/4/2020 11:04     Mark Trowbridge           8/7/2020 8:43
Terry Richardson                 8/4/2020 11:04     Justin Jackson            8/7/2020 8:44
Mary J Smith                     8/4/2020 11:04     Bret wood                 8/7/2020 8:45
Kayla Marie Chase                8/4/2020 11:04     Denise Robison            8/7/2020 8:45
Carolyn Singh                    8/4/2020 11:04     Robert E Walsh            8/7/2020 8:45
Wendy Cramer                     8/4/2020 11:04     Sebastiano La Rosa        8/7/2020 8:46
Maia Kazaks                      8/4/2020 11:05     Wallace M Young           8/7/2020 8:48
Suzette Burgess                  8/4/2020 11:05     Wallace M Young           8/7/2020 8:48
Shasta Lochridge                 8/4/2020 11:06     Rafael Martinez           8/7/2020 8:49
Bryce Patton-Stevenson           8/4/2020 11:06     Jessie Brooks             8/7/2020 8:49
Tyson Manwarren                  8/4/2020 11:06     Dylan R                   8/7/2020 8:50
Hunter Wolf                      8/4/2020 11:06     Joseph D'Cruz             8/7/2020 8:50
Sandra R Drengacz                8/4/2020 11:06     Robert Powell             8/7/2020 8:50
Ntiense Inokon                   8/4/2020 11:06     Allison                   8/7/2020 8:50
David Howey                      8/4/2020 11:06     Mark scalgione            8/7/2020 8:51
william s Leatherwood            8/4/2020 11:07     Joseph Wilson             8/7/2020 8:52
Stacey Motion                    8/4/2020 11:07     Jessie Brooks             8/7/2020 8:52
Vanessa Lazard                   8/4/2020 11:07     Aryeh Koenig              8/7/2020 8:53
Norman highburger                8/4/2020 11:07     James                     8/7/2020 8:53
Parviz Asadov                    8/4/2020 11:07     Anthony Scavone           8/7/2020 8:54
Bindra Rampersad                 8/4/2020 11:07     NIKKI AN PARRAS           8/7/2020 8:54
Kelly L. Farrens                 8/4/2020 11:07     Gregory Collins           8/7/2020 8:55
Joshua Watler                    8/4/2020 11:08     Steven Cash               8/7/2020 8:59
Elyse Dostie-Slavich             8/4/2020 11:08     David Hunter              8/7/2020 9:01
Ryan ORorke                      8/4/2020 11:08     Christine Zubairu         8/7/2020 9:01
Faith Kiiru                      8/4/2020 11:08     Jack Schell               8/7/2020 9:02
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 33 of 525


Kelly Liddle                     8/4/2020 11:08     Thomas Mullins         8/7/2020 9:02
Dana Shively                     8/4/2020 11:08     Gabriel Daggett        8/7/2020 9:02
Arien J. Huckeba                 8/4/2020 11:08     Brittany kyllo         8/7/2020 9:02
Christopher Eberhart             8/4/2020 11:08     Michael McDonald       8/7/2020 9:03
Eric R. Brown                    8/4/2020 11:08     Damia December         8/7/2020 9:03
Aaricia Jones                    8/4/2020 11:08     Lamin Sawo             8/7/2020 9:05
Ronald D Foote                   8/4/2020 11:08     Venus Agbadan          8/7/2020 9:05
Kayla Tlatelpa                   8/4/2020 11:09     Richard W Henry Jr.    8/7/2020 9:05
Katherine Gagne                  8/4/2020 11:09     Jeffrey Lu             8/7/2020 9:05
James Bialker                    8/4/2020 11:09     Erin Conner            8/7/2020 9:06
Dallas                           8/4/2020 11:09     Elijah M. Bonaparte    8/7/2020 9:06
William Felix                    8/4/2020 11:09     William Leonel Hayes   8/7/2020 9:07
Crystee L. Hollingsworth         8/4/2020 11:09     Megan Howell           8/7/2020 9:07
John Penshorn                    8/4/2020 11:09     David L Culley         8/7/2020 9:08
Frank Craft                      8/4/2020 11:09     Jordan Brooks          8/7/2020 9:08
Mayalis Corprew                  8/4/2020 11:10     Logan Sherk            8/7/2020 9:09
Esther                           8/4/2020 11:10     Kara Fadeley           8/7/2020 9:09
Frank Goodin                     8/4/2020 11:10     Sean Nuccio            8/7/2020 9:09
Marie Byrne                      8/4/2020 11:10     Michael Bauer          8/7/2020 9:10
logan laux                       8/4/2020 11:10     Matt Brewster          8/7/2020 9:10
Jim Rogers                       8/4/2020 11:10     Keith Finkel           8/7/2020 9:11
christopher knight               8/4/2020 11:11     Kelly Ryan             8/7/2020 9:12
Zachary Laplante                 8/4/2020 11:11     Jonathan Beharry       8/7/2020 9:12
Heather Ugron                    8/4/2020 11:11     Koray Bicer            8/7/2020 9:12
Patricia Bertrand                8/4/2020 11:11     Naeko Karst            8/7/2020 9:12
Sandra (Sandy) Cla               8/4/2020 11:11     Christian Watson       8/7/2020 9:12
Lindsey Geiser                   8/4/2020 11:11     Darneisha Jones        8/7/2020 9:12
Rose Zhou                        8/4/2020 11:11     Frank Leto             8/7/2020 9:13
Sarah Urquia                     8/4/2020 11:11     Arthur Rubi            8/7/2020 9:14
Ryan                             8/4/2020 11:11     Mustafa Rahimi         8/7/2020 9:15
Damian Robledo                   8/4/2020 11:11     Lona Carr Breitkopf    8/7/2020 9:15
Alexandra Edgeworth              8/4/2020 11:11     Kenneth T Arnold       8/7/2020 9:16
Carlos Tonazzi                   8/4/2020 11:12     mario northup          8/7/2020 9:16
Natacha Yearwood                 8/4/2020 11:12     Kimberly Wood          8/7/2020 9:17
Renee MacMaster                  8/4/2020 11:12     Jessi Rinchack         8/7/2020 9:17
Gayle Elene McCowin              8/4/2020 11:12     Samuel Taylor III      8/7/2020 9:18
Erika Larsen                     8/4/2020 11:12     Mark Uffner            8/7/2020 9:18
Collin Caillier                  8/4/2020 11:12     Yolanda Shoemate       8/7/2020 9:19
Stephanie Hughes                 8/4/2020 11:12     Kathryn Haller         8/7/2020 9:19
Onika Richardson                 8/4/2020 11:12     Shelton Parsons        8/7/2020 9:20
Russell T Cook                   8/4/2020 11:12     Michael Urban          8/7/2020 9:20
Amaryllis Santiago               8/4/2020 11:13     Christopher Turner     8/7/2020 9:20
Tyler Gehrking                   8/4/2020 11:13     Kevin D Luong          8/7/2020 9:21
Bradley Boyer                    8/4/2020 11:13     Mary A Buzunis         8/7/2020 9:21
Paul Gemperlein                  8/4/2020 11:13     Amber Clark            8/7/2020 9:21
Paul Keeton                      8/4/2020 11:13     LOUISE PARKS           8/7/2020 9:21
David J Doherty                  8/4/2020 11:13     Ryleigh Tagliatela     8/7/2020 9:21
Charles Briscoe                  8/4/2020 11:13     Rachel Allen           8/7/2020 9:22
Eugene Davis                     8/4/2020 11:13     James                  8/7/2020 9:23
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 34 of 525


Cody                           8/4/2020 11:13     Ralph Archenhold       8/7/2020 9:23
Douglas B DeBarba              8/4/2020 11:13     Nathan Ashe            8/7/2020 9:25
Karen Joseph                   8/4/2020 11:14     Nicholas Rider         8/7/2020 9:25
Tammy R Dolan                  8/4/2020 11:14     MICHELLE A NELSON      8/7/2020 9:26
Jimmy Fernandez                8/4/2020 11:14     David Anderson         8/7/2020 9:27
Sarah Boucher                  8/4/2020 11:14     Herman Huff            8/7/2020 9:27
Keith Mcdaniel                 8/4/2020 11:14     Golnar Fadaeifard      8/7/2020 9:27
Michael D Deja                 8/4/2020 11:14     Leo R Niemiec          8/7/2020 9:27
Selahaddin Ozkan               8/4/2020 11:14     robert hinton          8/7/2020 9:29
Stephen Gottschalk             8/4/2020 11:14     Courtney Brown         8/7/2020 9:29
Erin Kiley                     8/4/2020 11:14     Michael R Haluzak      8/7/2020 9:30
Robert Chamberlin              8/4/2020 11:14     Steve Haavik           8/7/2020 9:32
Antonio                        8/4/2020 11:15     Jeanette Faith Smith   8/7/2020 9:32
Tunisha Hubbard                8/4/2020 11:15     Jeffery Graham         8/7/2020 9:33
Natasha Brande                 8/4/2020 11:15     Marcel Giron           8/7/2020 9:33
Robert Witherspoon             8/4/2020 11:15     Mark Baldwin           8/7/2020 9:33
Christopher Nolan              8/4/2020 11:15     Christopher Chavez     8/7/2020 9:33
Taryn merten                   8/4/2020 11:15     Conor Duncan           8/7/2020 9:34
Andrew Pollman                 8/4/2020 11:15     Lilian Ignatius        8/7/2020 9:35
Melissa L. Garber              8/4/2020 11:15     John C. Tr@num         8/7/2020 9:36
Matthew Quint                  8/4/2020 11:15     Michelle Shimiaie      8/7/2020 9:37
Casemiro Pelc                  8/4/2020 11:15     Joe Rathinam           8/7/2020 9:37
Joseph Jones                   8/4/2020 11:15     Anthony Scroggins      8/7/2020 9:38
Devin Collins                  8/4/2020 11:15     Bradley A Hough        8/7/2020 9:38
Michael Kyte                   8/4/2020 11:15     Edward Delgado         8/7/2020 9:38
Jason H Deyloff                8/4/2020 11:15     Cameron McKay Abbott   8/7/2020 9:42
Gregor Feige                   8/4/2020 11:16     Caitlin Bogue          8/7/2020 9:42
Hugh Clarke                    8/4/2020 11:16     Ritchie Weil           8/7/2020 9:43
Sydney Prindle                 8/4/2020 11:16     Matthew Dugan          8/7/2020 9:44
Bambo dembele                  8/4/2020 11:16     Kathy Mary Schallert   8/7/2020 9:44
Gerardo Villafana              8/4/2020 11:16     Ayat H Lumsden         8/7/2020 9:45
Jay Daugherty                  8/4/2020 11:16     Sandra Banyacsky       8/7/2020 9:45
Matthew James Thompson         8/4/2020 11:16     claudia alvarado       8/7/2020 9:45
Kenneth Colton Nunley          8/4/2020 11:16     Misty Fizer            8/7/2020 9:46
Michael Horval                 8/4/2020 11:16     John Casper            8/7/2020 9:46
eden marie                     8/4/2020 11:16     Seth Hartman           8/7/2020 9:47
Julie Puckett                  8/4/2020 11:16     Daniel Kirzane         8/7/2020 9:48
Jennifer Kruse                 8/4/2020 11:17     Vincent Walker         8/7/2020 9:49
Kelsey Gerber                  8/4/2020 11:17     Laura Webb             8/7/2020 9:50
Vanesa M Gaio                  8/4/2020 11:17     Teedra Robinson        8/7/2020 9:50
Quinesia Campbell              8/4/2020 11:17     Steven Atwood          8/7/2020 9:51
Juan Herrada                   8/4/2020 11:17     Evie J Monroe          8/7/2020 9:51
Richard D. Polston             8/4/2020 11:17     JohnPaul Parraga       8/7/2020 9:51
Ryan Lowry                     8/4/2020 11:17     Maxwel Steele          8/7/2020 9:51
Richard Ardito                 8/4/2020 11:17     Chealse                8/7/2020 9:52
Donna Hanna                    8/4/2020 11:17     Elizabeth Ann Cutrer   8/7/2020 9:53
Karen MacDonald                8/4/2020 11:17     Thomas Pinette         8/7/2020 9:54
Pamela Lewis                   8/4/2020 11:17     Ryan Steele            8/7/2020 9:56
Angela Smith                   8/4/2020 11:18     Brian Keith Showells   8/7/2020 9:56
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 35 of 525


MARAT RAKHMATULLAEV             8/4/2020 11:18     Roshonda Melton            8/7/2020 9:57
Melissa Filla                   8/4/2020 11:18     Teri Rettman               8/7/2020 9:57
Joshua Samba                    8/4/2020 11:18     Stephanie Hastings         8/7/2020 9:57
Katerina Armstrong              8/4/2020 11:18     Clara Hibbs MS, OTR/L      8/7/2020 9:58
jasten leayr montgomery         8/4/2020 11:18     Aiasis                     8/7/2020 9:58
Edinam Agbenyeke                8/4/2020 11:19     Hunter L. Applegate        8/7/2020 9:58
Daniel Davis                    8/4/2020 11:19     RHONDA S NORRIS            8/7/2020 9:58
Margaret R Brown                8/4/2020 11:19     Daniel herald              8/7/2020 9:59
Patrick Banner                  8/4/2020 11:19     Wanda R. Kennedy           8/7/2020 9:59
Shannon Perry                   8/4/2020 11:19     James D Matthews           8/7/2020 9:59
Maurice Nathan                  8/4/2020 11:19     Michael DeSimine           8/7/2020 9:59
Kyle waltz                      8/4/2020 11:19     Jennifer Morrell          8/7/2020 10:00
Molly Nagel                     8/4/2020 11:19     Michael DeSimine          8/7/2020 10:00
Heather P Garrison              8/4/2020 11:19     Jennifer Kile Lee         8/7/2020 10:01
Katherine Kalemba               8/4/2020 11:19     Mery Cevallos             8/7/2020 10:01
Matt Hudgins                    8/4/2020 11:19     Catherine Beechie         8/7/2020 10:03
Chris Tadeu                     8/4/2020 11:19     Taylor Syme               8/7/2020 10:03
Ryan Bartron                    8/4/2020 11:20     Andrew Copenhaver         8/7/2020 10:03
Daniel Brito                    8/4/2020 11:20     Robert Rodriguez          8/7/2020 10:04
Rebekah Deraps                  8/4/2020 11:20     Sarah Eyer                8/7/2020 10:05
Allison Alexis                  8/4/2020 11:20     Heather Wolfe             8/7/2020 10:05
Nancy Lee Ruffner               8/4/2020 11:20     Stacey Conner             8/7/2020 10:05
John Booth                      8/4/2020 11:20     Christopher Hilliard      8/7/2020 10:06
Rajiv Prabhakar                 8/4/2020 11:20     Clara Gillens-Eromosele   8/7/2020 10:06
Diavia Jeanniton                8/4/2020 11:20     Jeffrey W Lawley          8/7/2020 10:07
Amanda N. Thaxton               8/4/2020 11:20     Paul Furjanic             8/7/2020 10:07
Maria Carmona                   8/4/2020 11:20     Tiashana Jones            8/7/2020 10:08
Larry Bodnar                    8/4/2020 11:20     Barrington Jackson        8/7/2020 10:08
Zach Roberts                    8/4/2020 11:20     Alea Gilstrap             8/7/2020 10:08
Danielle Dupre                  8/4/2020 11:20     Christopher J LaBelle     8/7/2020 10:09
Ronia Carter                    8/4/2020 11:20     Caleb Strauss             8/7/2020 10:09
Jimmy Cunningham                8/4/2020 11:20     Alexis O'day              8/7/2020 10:09
Nathan Cooper                   8/4/2020 11:21     Catherine Lanzotti        8/7/2020 10:09
Daniel Jones                    8/4/2020 11:21     Harold Williams           8/7/2020 10:11
Kaitlin Dunne                   8/4/2020 11:21     Jamie Brown               8/7/2020 10:11
Mark Condoll                    8/4/2020 11:21     Sarah Cripe               8/7/2020 10:11
Lucia matos                     8/4/2020 11:21     Wayne Davis               8/7/2020 10:12
Sykethia Findley                8/4/2020 11:21     Charles N Renshaw Jr      8/7/2020 10:12
JOSEPH MALPASS                  8/4/2020 11:21     Karen M Munger            8/7/2020 10:13
Ian Brand                       8/4/2020 11:21     Jack Rose                 8/7/2020 10:13
Travis Swinford                 8/4/2020 11:21     Eric Velasquez            8/7/2020 10:13
Jonathan McBride                8/4/2020 11:21     Anthony Williams          8/7/2020 10:13
Kenneth Higginbothan            8/4/2020 11:21     Randy L Munger            8/7/2020 10:14
Amenda Tate                     8/4/2020 11:21     Beverly Olson             8/7/2020 10:14
CRAIG SARGEANT                  8/4/2020 11:21     Anthony Mistretta         8/7/2020 10:15
Tuaupua Gaono                   8/4/2020 11:21     CHANTAL FAUCHER           8/7/2020 10:15
Victor M. Carvallo              8/4/2020 11:22     Joao Pedro Shcaira        8/7/2020 10:16
Pritesh Patel                   8/4/2020 11:22     Kathleen A Anderson       8/7/2020 10:16
Ange'le Maria Lee               8/4/2020 11:22     Glen E Randles            8/7/2020 10:17
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 36 of 525


Gary Hook                       8/4/2020 11:22     Sarah Rocco                 8/7/2020 10:17
Annalee Harris                  8/4/2020 11:22     Albert Perez                8/7/2020 10:17
Stephen A Costa                 8/4/2020 11:22     Jessica Filip               8/7/2020 10:18
Nicole Gottier                  8/4/2020 11:22     Karen Pullano               8/7/2020 10:18
Jennifer Phelps                 8/4/2020 11:22     Vanessa Torres              8/7/2020 10:18
Brooke L Barker                 8/4/2020 11:22     Iyana McGiffert             8/7/2020 10:18
Daniel B. Gaskins               8/4/2020 11:23     Jerry Paul Biggerstaff Sr   8/7/2020 10:19
Sonia Read                      8/4/2020 11:23     George W Lucier             8/7/2020 10:19
Richard Rada                    8/4/2020 11:23     Michael Gross               8/7/2020 10:19
Sarah Romer                     8/4/2020 11:23     Frank S Kotarski            8/7/2020 10:19
Elizabeth Frommeyer             8/4/2020 11:23     Matthew Reid                8/7/2020 10:20
David Walters                   8/4/2020 11:24     Tim Erickson                8/7/2020 10:20
Frances Wilson                  8/4/2020 11:24     Courtney Fitzgerald         8/7/2020 10:20
Stephen Giordano                8/4/2020 11:24     Christina Hunter            8/7/2020 10:21
Sharlene Savage                 8/4/2020 11:24     Sheila Dankert              8/7/2020 10:21
thomas lipinski                 8/4/2020 11:24     Dawn Scott                  8/7/2020 10:22
Rebecca Liebing                 8/4/2020 11:24     Alison Cable                8/7/2020 10:22
James Loffreda                  8/4/2020 11:24     Edward Derrik Porter        8/7/2020 10:23
Jason Binde                     8/4/2020 11:24     Elliott Lagner              8/7/2020 10:23
Jon Bonamo                      8/4/2020 11:25     Andrew Lautenbach           8/7/2020 10:24
Kelsey Young                    8/4/2020 11:25     Theresa Lucas               8/7/2020 10:24
Marquita Johnson                8/4/2020 11:25     Laura Potts                 8/7/2020 10:24
Troy Patterson                  8/4/2020 11:25     Sanjin Hosic                8/7/2020 10:24
Marie lopez                     8/4/2020 11:25     Sherry Ellis                8/7/2020 10:24
Jose Trevino                    8/4/2020 11:25     Jamie Van Kleeck            8/7/2020 10:24
Robert D Douglas                8/4/2020 11:26     Kathy Boyd                  8/7/2020 10:24
Jerriberto Santiago             8/4/2020 11:26     Heynckes Nesidor            8/7/2020 10:24
Todd Chapin                     8/4/2020 11:26     Veronica johns              8/7/2020 10:24
Lindsay Hart                    8/4/2020 11:26     Ervin Robertson             8/7/2020 10:25
Leslie Lemus                    8/4/2020 11:26     Calvin Thomas               8/7/2020 10:25
Damon LeBlanc                   8/4/2020 11:26     charles n kariuki           8/7/2020 10:25
Rachel Pedriani                 8/4/2020 11:27     Amber Yates                 8/7/2020 10:26
Jennifer Allison                8/4/2020 11:27     Randy GLOVER                8/7/2020 10:27
Jeremy Becker                   8/4/2020 11:27     Jonathan Montano            8/7/2020 10:27
John Yates                      8/4/2020 11:27     John Casey                  8/7/2020 10:27
Vanessa Ndettemi                8/4/2020 11:27     Somers Smott                8/7/2020 10:28
Shania L. Cox                   8/4/2020 11:27     Leanne Willbanks            8/7/2020 10:28
Herbert E. Carmen               8/4/2020 11:27     Robert Sean Haning          8/7/2020 10:28
Tina Marie Mastandrea           8/4/2020 11:27     Brent McMillan              8/7/2020 10:28
colin centa                     8/4/2020 11:27     Tamira Sperling             8/7/2020 10:29
Michael G. Samelak              8/4/2020 11:28     Tamira Sperling             8/7/2020 10:30
Joshua Caceres                  8/4/2020 11:28     Laura Potts                 8/7/2020 10:30
Sherri Guimond                  8/4/2020 11:28     Natan Herzog                8/7/2020 10:30
Kathleen M. Kruger              8/4/2020 11:28     Linda Dunn                  8/7/2020 10:31
Thomas K Tappan                 8/4/2020 11:28     alicia hayes                8/7/2020 10:31
John Coveney                    8/4/2020 11:28     Sean Crawford               8/7/2020 10:31
Mark Schinzing                  8/4/2020 11:28     Damir Muratagic             8/7/2020 10:32
lindsay carroll                 8/4/2020 11:28     Amanda Abbey                8/7/2020 10:32
peggy Sterns                    8/4/2020 11:29     Peter Babineau              8/7/2020 10:33
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 37 of 525


Jared L Connor                         8/4/2020 11:29   STEPHANIE NEBBITT-TAYLOR    8/7/2020 10:33
Mary J Latu                            8/4/2020 11:29   Tanya Anderson              8/7/2020 10:33
Mason Kessler                          8/4/2020 11:29   Robert Small                8/7/2020 10:33
Thomessa D Saddler                     8/4/2020 11:29   James Still                 8/7/2020 10:33
Arthur W Segraves & Susan E Segraves   8/4/2020 11:29   Jonathan Wright             8/7/2020 10:34
Zana Voss                              8/4/2020 11:29   Melissa Anderson            8/7/2020 10:34
Evelyn                                 8/4/2020 11:29   Stephanie Miller            8/7/2020 10:34
Katrina Goodwin                        8/4/2020 11:30   Daniel Hill                 8/7/2020 10:35
Linda Flowers                          8/4/2020 11:30   Nicole Donahue              8/7/2020 10:35
August Edward Ticknor                  8/4/2020 11:30   Kayden Parpart              8/7/2020 10:36
Marisa                                 8/4/2020 11:30   JAMES L BELL                8/7/2020 10:36
Keith Harrison                         8/4/2020 11:30   Todd Hager                  8/7/2020 10:37
Janelle Facchino                       8/4/2020 11:30   Damiano Fusco               8/7/2020 10:38
Mark Hansey                            8/4/2020 11:30   Anne Borkowski              8/7/2020 10:38
Ann finch                              8/4/2020 11:30   Dennis Eagleeye             8/7/2020 10:38
Deborah L Gallagher                    8/4/2020 11:30   Tyler Ferrante              8/7/2020 10:38
Lola Louise Wilkerson                  8/4/2020 11:30   Aubrey Pietsch              8/7/2020 10:38
Tiffany Braggs                         8/4/2020 11:30   Jacki Shiffler              8/7/2020 10:39
Beverly Laney                          8/4/2020 11:31   Nancy Daniel                8/7/2020 10:39
Helen V Morris                         8/4/2020 11:31   Seth Holland                8/7/2020 10:40
Wendy Fisher                           8/4/2020 11:31   Bettina Bloos               8/7/2020 10:40
Brenda Kish                            8/4/2020 11:31   Christopher Busch           8/7/2020 10:41
Bruce Dennis                           8/4/2020 11:31   Bronze Brown                8/7/2020 10:41
srikanth vanga                         8/4/2020 11:31   Paul Cordaro                8/7/2020 10:41
Zachary M Matney                       8/4/2020 11:31   Stephen Wagner              8/7/2020 10:41
Mark Burke                             8/4/2020 11:31   Joseph Walter               8/7/2020 10:41
Brun Swick                             8/4/2020 11:31   Kaleigh Peterson            8/7/2020 10:42
McKay Pinegar                          8/4/2020 11:31   Leah Hensley                8/7/2020 10:42
Trevor Quinby                          8/4/2020 11:31   Daniel Pinterich            8/7/2020 10:43
Julie Fox                              8/4/2020 11:31   Hala Jarouche               8/7/2020 10:43
Nagy George Mouhanna                   8/4/2020 11:32   Brianna L Hagen             8/7/2020 10:43
Claire Moreau Andrus                   8/4/2020 11:32   Jeromy Thotland             8/7/2020 10:43
Katherine Thomas                       8/4/2020 11:32   Aaron Martin                8/7/2020 10:43
Evelyn Solorzano                       8/4/2020 11:32   Hope Broadway               8/7/2020 10:43
Monique Palmore                        8/4/2020 11:32   Aaron Cirksena              8/7/2020 10:43
Nicole Turner                          8/4/2020 11:32   Heather Broos               8/7/2020 10:44
Anne pilgrim                           8/4/2020 11:32   Luis Gabriel Reyes Bayona   8/7/2020 10:44
Kewscha Akpabio                        8/4/2020 11:32   Ivy Summers                 8/7/2020 10:45
Subhadra Srigiriraju                   8/4/2020 11:32   Carolina Torres             8/7/2020 10:45
Jason Smith                            8/4/2020 11:32   Holt A Harris               8/7/2020 10:46
Kyle Gilley                            8/4/2020 11:32   Paige N McNutt              8/7/2020 10:46
Richard S Diaz                         8/4/2020 11:32   Kristy Brennan              8/7/2020 10:46
Stephanie Jones                        8/4/2020 11:33   KIMBERLY FOLTS              8/7/2020 10:46
Samuel A. Hunnicutt                    8/4/2020 11:33   Christina Keitt             8/7/2020 10:46
Kale Roberts                           8/4/2020 11:33   Gustavo                     8/7/2020 10:46
Dustin Huff                            8/4/2020 11:33   Rachelle R. Vetter          8/7/2020 10:47
Maria Melendez-Horvath                 8/4/2020 11:33   Selema D King               8/7/2020 10:47
Daniel Kotwas                          8/4/2020 11:33   Maria Santi                 8/7/2020 10:48
David Barbarisi                        8/4/2020 11:33   Richard Nguyen              8/7/2020 10:48
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 38 of 525


Rich Read                        8/4/2020 11:33     Michael Webber           8/7/2020 10:48
Elder Labranche                  8/4/2020 11:33     Kirsten Coleman          8/7/2020 10:48
Brian C Zelle                    8/4/2020 11:34     Victor Marinelli         8/7/2020 10:48
Nadia Wahid                      8/4/2020 11:34     Austin Creech            8/7/2020 10:49
Brandon Danz                     8/4/2020 11:34     Kathleen Cully           8/7/2020 10:49
Jack R House                     8/4/2020 11:34     Shad Salyers             8/7/2020 10:49
Jason Darling                    8/4/2020 11:34     Rachel Aul               8/7/2020 10:49
Brooke Vantoorenburg             8/4/2020 11:34     Christophe Vistelle      8/7/2020 10:50
Amy Tyler                        8/4/2020 11:34     Gerri L. Jeffries        8/7/2020 10:50
Joe Vogan                        8/4/2020 11:34     Jennifer pucci           8/7/2020 10:50
Elizabeth Cox                    8/4/2020 11:34     Kirsten Coleman          8/7/2020 10:50
Deborah Lafleur                  8/4/2020 11:34     James Morris             8/7/2020 10:50
Christopher Luken                8/4/2020 11:34     Laurel Fuson-Lang        8/7/2020 10:50
Katherineanne Zaide              8/4/2020 11:34     Matthew Lowe             8/7/2020 10:50
Khristy Shirley-Marano           8/4/2020 11:35     Paulo Silva              8/7/2020 10:50
Robert Myers                     8/4/2020 11:35     Kimberly Steele          8/7/2020 10:50
Claire Lang                      8/4/2020 11:35     Mark Ashby               8/7/2020 10:51
Aaron Schwarz                    8/4/2020 11:35     John Ferrara             8/7/2020 10:51
Timothy B. Gunter                8/4/2020 11:35     Joe Brown                8/7/2020 10:51
Jim Driver                       8/4/2020 11:35     Brian White              8/7/2020 10:51
Rodney White                     8/4/2020 11:35     Carl Hoffman             8/7/2020 10:52
Matthew DeHaven                  8/4/2020 11:35     Patricia McDaniel        8/7/2020 10:52
Michelle E Roley                 8/4/2020 11:35     Katherine A Arnold       8/7/2020 10:52
Dominick Annunziato              8/4/2020 11:35     Valerie Hatzes           8/7/2020 10:52
Sean Maccallum                   8/4/2020 11:35     Dale Ryder               8/7/2020 10:53
Vincent Chu                      8/4/2020 11:36     Mats forssell            8/7/2020 10:53
Humphrey Muthoni                 8/4/2020 11:36     Meagan Rogers            8/7/2020 10:53
Matthew Schobey                  8/4/2020 11:36     Matthew S Jacobs         8/7/2020 10:53
Weston Carlisle                  8/4/2020 11:36     Rocket Innes             8/7/2020 10:54
Mindy Brink                      8/4/2020 11:36     Don Cho                  8/7/2020 10:54
Jordan Ramsey                    8/4/2020 11:36     Karen Coty               8/7/2020 10:54
Kim Meharg                       8/4/2020 11:36     Ryan Dills               8/7/2020 10:54
Elizabeth Manning                8/4/2020 11:37     Brian Singleton          8/7/2020 10:54
Brad Leary                       8/4/2020 11:37     Brian Broom              8/7/2020 10:54
Samrakshak Regmi                 8/4/2020 11:37     Frank Ruggireo           8/7/2020 10:54
James Miller                     8/4/2020 11:37     Kerry M Peters           8/7/2020 10:55
Jacob Szugda                     8/4/2020 11:37     Jessica Weible           8/7/2020 10:55
Jeremy T Jennings                8/4/2020 11:37     David Arra               8/7/2020 10:56
Stephen Krempasky                8/4/2020 11:37     Ayesha rasul             8/7/2020 10:56
Cynthia Taillepierre             8/4/2020 11:37     Dominique Guillory       8/7/2020 10:56
DERRICE GORDON                   8/4/2020 11:37     Becky Wardlaw            8/7/2020 10:56
Zach Church                      8/4/2020 11:37     Malaky Vielot            8/7/2020 10:56
RICHARD COSTARELLA               8/4/2020 11:37     Shekeria C Edwards       8/7/2020 10:56
Joyceline Muma                   8/4/2020 11:37     Taisha Simmons           8/7/2020 10:56
Seth Spaulding                   8/4/2020 11:37     Nia Meltzer              8/7/2020 10:56
Tanya Dwyer                      8/4/2020 11:38     Bernardo Perez-de-Lara   8/7/2020 10:56
Miguel A Figueroa                8/4/2020 11:38     Angela Roddey            8/7/2020 10:56
Will Cosby                       8/4/2020 11:38     Cynthia Lair             8/7/2020 10:57
Robert W. Warfield               8/4/2020 11:38     Jason Downey             8/7/2020 10:57
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 39 of 525


Anna Bollinger                    8/4/2020 11:38   Christina Syse            8/7/2020 10:57
Dhul Kifil                        8/4/2020 11:38   Nancy Gower               8/7/2020 10:57
Jonathan Elizondo                 8/4/2020 11:38   H Munro                   8/7/2020 10:57
Nathaniel Moore                   8/4/2020 11:38   Forrest T Bone            8/7/2020 10:57
Christopher Ebel                  8/4/2020 11:38   Leah Jackson              8/7/2020 10:58
Jefferson Smith                   8/4/2020 11:38   Charles Ill Ill           8/7/2020 10:58
Samrakshak S Regmi                8/4/2020 11:39   Theresa White             8/7/2020 10:58
Christopher Lopez                 8/4/2020 11:39   William                   8/7/2020 10:58
Jerry Brown                       8/4/2020 11:39   H Munro                   8/7/2020 10:58
Eric Campbell                     8/4/2020 11:39   Manon Blackman            8/7/2020 10:59
Alyson Medeiros                   8/4/2020 11:39   Erica Lebron              8/7/2020 10:59
Rebecca Doane                     8/4/2020 11:39   Anna Jarusan              8/7/2020 10:59
KERI SLAUGHTER                    8/4/2020 11:40   Ryan Jones                8/7/2020 10:59
Robert Tower                      8/4/2020 11:40   Mary Carroll              8/7/2020 11:00
Donna deiwert                     8/4/2020 11:40   Austin Ryan               8/7/2020 11:00
Ashley Odeh                       8/4/2020 11:40   Leonard McGill Jr         8/7/2020 11:00
Crystal N Searan                  8/4/2020 11:40   Derrica Brown             8/7/2020 11:00
Josh D. Mullen                    8/4/2020 11:40   Carrie Fajvan             8/7/2020 11:01
Jon P Henry                       8/4/2020 11:40   Brian Numerick            8/7/2020 11:01
Michael Zimmerman                 8/4/2020 11:40   Claudette L Smith         8/7/2020 11:01
John Alles                        8/4/2020 11:40   Thuyen Buendia            8/7/2020 11:01
Billy Bittner                     8/4/2020 11:40   Ashley Darrow             8/7/2020 11:02
Carly Robbins                     8/4/2020 11:40   Victor B. Spinelli        8/7/2020 11:02
Jessica Presley                   8/4/2020 11:41   Pinnisi & Anderson        8/7/2020 11:02
Ingrid Robinson                   8/4/2020 11:41   Matthew Rasnick           8/7/2020 11:02
Sara Duncan                       8/4/2020 11:41   Jessica Merrill           8/7/2020 11:02
Helene Hinet                      8/4/2020 11:41   Krysty Hawk               8/7/2020 11:02
Brad Wolfenden II                 8/4/2020 11:41   Dana O'Malley             8/7/2020 11:02
Amanda Farris                     8/4/2020 11:41   Katherine Oswald          8/7/2020 11:02
Chad Johnson                      8/4/2020 11:41   Olajide Ojeniyi           8/7/2020 11:03
Jennifer L Hoover                 8/4/2020 11:41   Jason Dietter             8/7/2020 11:03
Malcolm McCray                    8/4/2020 11:41   Deborah J Reedy           8/7/2020 11:03
Daya Key                          8/4/2020 11:41   Leroy kunkle              8/7/2020 11:03
Christopher F Bridges             8/4/2020 11:41   Christopher M Fleischer   8/7/2020 11:04
Alexia Smith                      8/4/2020 11:41   Maria                     8/7/2020 11:04
Charles Gordon                    8/4/2020 11:41   Lilian lee                8/7/2020 11:04
Ronald Bussard                    8/4/2020 11:41   Stephen Jackson           8/7/2020 11:04
Emmett Flann McLaughlin           8/4/2020 11:42   Michelle shinault         8/7/2020 11:04
Joshua J Hickman                  8/4/2020 11:42   Jason Carter              8/7/2020 11:04
Alvaro Ramos                      8/4/2020 11:42   Katie Creech              8/7/2020 11:04
Renato R Cuevo                    8/4/2020 11:42   Briana L. Veater          8/7/2020 11:05
Marrion Adelodun                  8/4/2020 11:42   Matthew Michie            8/7/2020 11:05
Ginamarie Tucci                   8/4/2020 11:42   Andre Calixte             8/7/2020 11:06
Frank Gomez                       8/4/2020 11:42   Kirstyn Kralovec          8/7/2020 11:06
EDISON RICARDO SANCHEZ CASTILLO   8/4/2020 11:42   Genevieve DellaFera       8/7/2020 11:06
Stuart Kaufman                    8/4/2020 11:42   Ivory Wilder              8/7/2020 11:06
Keisha Jean-Michel                8/4/2020 11:42   Angela Singleton          8/7/2020 11:07
Ben Williams                      8/4/2020 11:42   Scott D. Sevigny          8/7/2020 11:07
Rose Manning                      8/4/2020 11:43   Ronald Pierce             8/7/2020 11:08
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 40 of 525


Helene Hiner                     8/4/2020 11:43     Vincent Reilly            8/7/2020 11:08
Tiffany J. Legard                8/4/2020 11:43     Hugo Rosas                8/7/2020 11:08
Brittany Thompson                8/4/2020 11:43     Don Hartman               8/7/2020 11:08
Parris Caffey                    8/4/2020 11:43     Allyson Tombesi           8/7/2020 11:08
Leah Patton                      8/4/2020 11:43     CRYSTAL H Napier          8/7/2020 11:08
Heather Parnell                  8/4/2020 11:43     Keara Foley               8/7/2020 11:08
April haley                      8/4/2020 11:43     Andy pakler               8/7/2020 11:09
Jackie Shane                     8/4/2020 11:43     Byron Washington          8/7/2020 11:09
Antoine Garner                   8/4/2020 11:44     Tyler Hausauer            8/7/2020 11:09
Vernica Lieter                   8/4/2020 11:44     Debora Asamoah-Frimpong   8/7/2020 11:09
Dave                             8/4/2020 11:44     Roxanne Barrett           8/7/2020 11:09
Matthew T Donovan                8/4/2020 11:44     David L Jones             8/7/2020 11:09
Stacey Mondschein                8/4/2020 11:44     Gabriele Ewerts           8/7/2020 11:09
Dana L Lawhorn                   8/4/2020 11:44     Donna Cole                8/7/2020 11:10
Joshua Young                     8/4/2020 11:45     John Talbert              8/7/2020 11:10
Nicholas Brian Taylor            8/4/2020 11:45     Patrick T Oates           8/7/2020 11:10
Raemi Wood                       8/4/2020 11:45     Judy Gibson               8/7/2020 11:10
Douglas Rankin                   8/4/2020 11:45     John-Dale Lilly           8/7/2020 11:10
Qiana Williams                   8/4/2020 11:45     John Hudgens              8/7/2020 11:10
Scott Ma                         8/4/2020 11:45     Jonathan Zader            8/7/2020 11:11
Stacee L Salinas                 8/4/2020 11:45     Kevin Furlong             8/7/2020 11:11
Deirdre Montgomery               8/4/2020 11:45     Amber Hussey              8/7/2020 11:11
Sonia                            8/4/2020 11:45     Justin Gray               8/7/2020 11:12
Jeff Wilhelm                     8/4/2020 11:45     Kaitlin Friedman          8/7/2020 11:12
Carrington Padgett               8/4/2020 11:45     Christine Bordinat        8/7/2020 11:12
Jacob Adams                      8/4/2020 11:46     Kevin Ritter              8/7/2020 11:12
Nadine Mena Jones                8/4/2020 11:46     Lawrence Fannon           8/7/2020 11:12
Artem Kobzarenko                 8/4/2020 11:46     Fallon Mlls               8/7/2020 11:13
Thiago Pereira Rodrigues         8/4/2020 11:46     Charles Davies            8/7/2020 11:13
Dorthea Wiener                   8/4/2020 11:46     Greg Yurko                8/7/2020 11:14
Sunil Veeramuthu                 8/4/2020 11:46     Christine Bordinat        8/7/2020 11:14
Estrellita Sanchez               8/4/2020 11:46     Riley Stevenson           8/7/2020 11:14
Lydia Lewellyn                   8/4/2020 11:46     Joshua D Smith            8/7/2020 11:14
Jackie Robinson                  8/4/2020 11:46     Scott Stapleton           8/7/2020 11:14
SUSANNE SMILEY                   8/4/2020 11:46     Tracey B Ward             8/7/2020 11:14
Travis Tylor Patton              8/4/2020 11:46     sheila willard            8/7/2020 11:15
Paul Frields                     8/4/2020 11:46     Jonathan DeMarks          8/7/2020 11:15
Travis Earles                    8/4/2020 11:46     Betty R                   8/7/2020 11:15
Tracy Custer                     8/4/2020 11:46     Jennifer M Ross           8/7/2020 11:16
Nathan Eckert                    8/4/2020 11:46     Kim Barcenilla            8/7/2020 11:16
Claude Miles                     8/4/2020 11:47     Matthew Smith             8/7/2020 11:16
Stephen Morgan                   8/4/2020 11:47     Brian Caouette            8/7/2020 11:17
Kimberly T Heslin                8/4/2020 11:47     Jason Slaughter           8/7/2020 11:17
Ryan Rau                         8/4/2020 11:47     Cyle Craig                8/7/2020 11:17
Debra Travis                     8/4/2020 11:47     Benjamin Sherriff         8/7/2020 11:17
David Scott Denison              8/4/2020 11:47     William Shier             8/7/2020 11:18
Rosemarie Heindel                8/4/2020 11:47     Henry Leech               8/7/2020 11:18
Ronald L. Westbrook Jr.          8/4/2020 11:47     Adrian Marquis            8/7/2020 11:18
Tiffany M Darcy                  8/4/2020 11:47     Donna Martinelli          8/7/2020 11:18
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 41 of 525


Sarah Goodson                    8/4/2020 11:47     Gaelan Bolger            8/7/2020 11:18
Catalin Antonescu                8/4/2020 11:47     Gordon VanDusen          8/7/2020 11:19
MICHAEL GARCIA                   8/4/2020 11:47     John Lundin              8/7/2020 11:20
Jeffrey Gaffey                   8/4/2020 11:47     Wansley Racine           8/7/2020 11:20
Carla SÃ¡nchez                   8/4/2020 11:47     Ben Butler               8/7/2020 11:20
Joel Summerville                 8/4/2020 11:48     Lisa Berry               8/7/2020 11:21
Elena Hundt                      8/4/2020 11:48     Leonard Perry            8/7/2020 11:21
Chris Meyer                      8/4/2020 11:48     Qiuxiong Wu              8/7/2020 11:21
Maria MAGANA                     8/4/2020 11:48     Douglas Chiciak          8/7/2020 11:21
Natalie Kok                      8/4/2020 11:48     Milo Vasquez             8/7/2020 11:22
Lakeya Washington                8/4/2020 11:48     Steven Horner            8/7/2020 11:22
SUSANNE SMILEY                   8/4/2020 11:48     Leah murphy              8/7/2020 11:22
COURTNEY L WILLIAMS              8/4/2020 11:48     Elizabeth Coccio         8/7/2020 11:22
Anthony Borea                    8/4/2020 11:48     Jose antonio ortega      8/7/2020 11:22
Alexis Cano                      8/4/2020 11:48     linjie kong              8/7/2020 11:22
Jill Sito                        8/4/2020 11:48     Sara                     8/7/2020 11:23
KEVIN HUBLOU                     8/4/2020 11:48     Andrew Varney            8/7/2020 11:23
Sarah Barber                     8/4/2020 11:48     keith busby              8/7/2020 11:23
Shawn Welch                      8/4/2020 11:49     Eniseya Maclin           8/7/2020 11:23
Elizabeth Bitterman              8/4/2020 11:49     Aasimah Navlakhi         8/7/2020 11:23
Shannon Nicole Jackson           8/4/2020 11:49     Anna Crisostomo          8/7/2020 11:24
Roni                             8/4/2020 11:49     Nathan Shower            8/7/2020 11:24
Jean-Renee Zilberg               8/4/2020 11:49     Thomas Sulfaro           8/7/2020 11:24
Cathy A. Snedeker                8/4/2020 11:49     fabian friedland         8/7/2020 11:24
Darryl Smith                     8/4/2020 11:49     Linda Hussain            8/7/2020 11:24
Ryan Clyngenpeel                 8/4/2020 11:49     Ashley Buley             8/7/2020 11:24
Adam Mize                        8/4/2020 11:49     Charles L Calhoun Jr     8/7/2020 11:25
Lila Smith                       8/4/2020 11:49     Lasitha Ranatunga        8/7/2020 11:25
D'artagnan T Kilgore             8/4/2020 11:50     John Hopkins             8/7/2020 11:25
Robert Mark Stroud               8/4/2020 11:50     Nicholas Wells           8/7/2020 11:25
Jack B. Lyle                     8/4/2020 11:50     Tyler Kindy              8/7/2020 11:26
Dannassia Pettigrew              8/4/2020 11:50     Patricia Joanne Murphy   8/7/2020 11:26
Nicholas M. Eastman              8/4/2020 11:50     Rachel F Joyner          8/7/2020 11:26
Brooke Raudenbush                8/4/2020 11:50     Jennifer Lancaster       8/7/2020 11:26
Paul Abruzzi                     8/4/2020 11:50     Caitlin Archibald        8/7/2020 11:26
Allison Crowell                  8/4/2020 11:50     Thomas Meighan           8/7/2020 11:26
Ferda Taylor                     8/4/2020 11:50     Rhiannon Lovald          8/7/2020 11:26
PREYA VEERASAMI                  8/4/2020 11:51     Howell V Pruett          8/7/2020 11:26
Jadranko sarar                   8/4/2020 11:51     Adele LaRiviere          8/7/2020 11:26
Darris                           8/4/2020 11:51     Richard Baird            8/7/2020 11:27
Emory Whisman                    8/4/2020 11:51     Roy Magsisi              8/7/2020 11:28
Rose Troche                      8/4/2020 11:51     Russell Carter           8/7/2020 11:28
Megan Grundstrom                 8/4/2020 11:51     Cristal Nava             8/7/2020 11:28
Derik Williams                   8/4/2020 11:51     Gabriel Caceres          8/7/2020 11:28
Robert Gilbert                   8/4/2020 11:51     Dan Kritzer Sr.          8/7/2020 11:28
Tashanya StOnge                  8/4/2020 11:52     Amanda Chavez            8/7/2020 11:28
Lindley Hickox                   8/4/2020 11:52     Garrett Zalenski         8/7/2020 11:29
Robert Raudenbush                8/4/2020 11:52     Robert F Hicks Jr        8/7/2020 11:29
Patricia Jackson                 8/4/2020 11:52     Justin Novak             8/7/2020 11:29
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 42 of 525


Julie Christian                  8/4/2020 11:52     Miguel Villalba Jr            8/7/2020 11:29
Catherine Derbes                 8/4/2020 11:52     Thomas Oliver Bridges, Jr     8/7/2020 11:29
Anita Unnithan                   8/4/2020 11:52     Colby Powers                  8/7/2020 11:29
Jeffrey A Smith                  8/4/2020 11:52     Travis Setzer                 8/7/2020 11:29
Kasie McGee                      8/4/2020 11:52     Sierra Blanca book share project
                                                                                  8/7/2020 11:29
Glexy M Pelt                     8/4/2020 11:52     Logan Kennedy                 8/7/2020 11:29
Saul Tovar                       8/4/2020 11:53     Charles Williams              8/7/2020 11:30
Dustin Sharp                     8/4/2020 11:53     Maria Peas                    8/7/2020 11:30
wendy diaz                       8/4/2020 11:53     Gabriel K Ng                  8/7/2020 11:30
Yajaira Castillo                 8/4/2020 11:53     Karl Reichertz                8/7/2020 11:30
Shelly A Walton                  8/4/2020 11:53     Jorge H Espana Salazar        8/7/2020 11:30
Misty Goon                       8/4/2020 11:53     Denise Driscoll               8/7/2020 11:31
Anita Unnithan                   8/4/2020 11:53     Shamika Taylor                8/7/2020 11:31
Chyna Clarke                     8/4/2020 11:53     Shannon Sabins                8/7/2020 11:31
Bryce Macdonald                  8/4/2020 11:53     Russell j Meredith            8/7/2020 11:31
Harald Scheckenbacher            8/4/2020 11:54     Marlon Dre                    8/7/2020 11:31
Keneisha Davis                   8/4/2020 11:54     JOANNE MELILLO                8/7/2020 11:31
Adam Conley                      8/4/2020 11:54     Jon Doerflein                 8/7/2020 11:31
Reem malkawi                     8/4/2020 11:54     Ryan Czerwinski               8/7/2020 11:31
TANYA N MCNALLY                  8/4/2020 11:54     JOANNE MELILLO                8/7/2020 11:32
Steven Nichols                   8/4/2020 11:54     Stacey Super                  8/7/2020 11:32
Jason L Walton                   8/4/2020 11:55     patrick keith fetter          8/7/2020 11:33
Margaret Green                   8/4/2020 11:55     Lisa Martinelli               8/7/2020 11:33
Takera L Williams                8/4/2020 11:55     GERALD KNIEVEL                8/7/2020 11:33
Charlie Hosmer                   8/4/2020 11:55     Cheryl Crompton               8/7/2020 11:33
Meridith Tinnin                  8/4/2020 11:55     Kenneth Delp                  8/7/2020 11:34
Brittany Huber (Miller)          8/4/2020 11:55     Shena Lindsey                 8/7/2020 11:34
Tammy L Riopel                   8/4/2020 11:55     John Williams II              8/7/2020 11:35
Christopher Thompson             8/4/2020 11:55     Sandra C. Urquiza             8/7/2020 11:35
Laura Fields                     8/4/2020 11:55     Betsy Jones                   8/7/2020 11:35
Vickie Wells                     8/4/2020 11:55     Bruce Collier                 8/7/2020 11:36
Cynthia Lynch                    8/4/2020 11:55     Ji Hoon Lee                   8/7/2020 11:36
Annette Herrera-Pena             8/4/2020 11:56     Sophia Tighe                  8/7/2020 11:36
Jennifer Dunkin                  8/4/2020 11:56     Wendy Biediger                8/7/2020 11:36
Stacey Banks                     8/4/2020 11:56     Lynn Zitnar                   8/7/2020 11:37
Ericka M Quattlebaum             8/4/2020 11:56     Silvia Liang                  8/7/2020 11:37
Meiyata Bri                      8/4/2020 11:56     Jesse Dawson                  8/7/2020 11:38
Therese Salas                    8/4/2020 11:56     Bruce Hart                    8/7/2020 11:38
Giselle Payan                    8/4/2020 11:56     Delon O. Brower               8/7/2020 11:38
Sarah McCann                     8/4/2020 11:56     Olivia Carbonaro              8/7/2020 11:38
Tara Sinclair                    8/4/2020 11:56     Brooke Haist                  8/7/2020 11:38
Alan Longmire                    8/4/2020 11:56     Nicole Ingersoll              8/7/2020 11:38
Carol Sparkman Kelly             8/4/2020 11:57     Nathan McDonald               8/7/2020 11:39
Elvis M Alfonso                  8/4/2020 11:57     Alexa grimaldo                8/7/2020 11:39
Charles Goldin                   8/4/2020 11:57     Barbara L Bailey              8/7/2020 11:39
Michael Brink                    8/4/2020 11:57     GORDON NG                     8/7/2020 11:40
Jeannette Gerry                  8/4/2020 11:57     Morgan Pielli                 8/7/2020 11:40
Michelle Benvie                  8/4/2020 11:57     Erik B Everson                8/7/2020 11:40
Tung Ly                          8/4/2020 11:57     Carl Earnest Hurd             8/7/2020 11:40
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 43 of 525


Trevor Galvez                    8/4/2020 11:58     Risa Sibbitt          8/7/2020 11:40
Linda j ramirez                  8/4/2020 11:58     NIKITA GADDY          8/7/2020 11:40
Lorrie Coop                      8/4/2020 11:58     Thomas Larsen         8/7/2020 11:40
Greta Graham                     8/4/2020 11:58     Beulah Ann Kerr       8/7/2020 11:40
Joshua Feldman                   8/4/2020 11:58     Norman R Briggs IV    8/7/2020 11:40
Lauren Purdom                    8/4/2020 11:58     Nichole Loati         8/7/2020 11:40
james g paterson                 8/4/2020 11:58     Aiyana Scott          8/7/2020 11:41
Ken Cline                        8/4/2020 11:58     Benjamin Wright       8/7/2020 11:41
Kristen Rada                     8/4/2020 11:58     Daun Apling           8/7/2020 11:41
Kimberly Lyons                   8/4/2020 11:58     Richard L Ball        8/7/2020 11:41
Richard D Cecil IV               8/4/2020 11:58     Wilber Cadalso        8/7/2020 11:42
Paul R. Hitchcock                8/4/2020 11:58     Elizabeth Moyer       8/7/2020 11:42
Matthew Goodman                  8/4/2020 11:58     Shawanna Johnson      8/7/2020 11:42
John Mackin                      8/4/2020 11:58     Bryan Webber          8/7/2020 11:42
Michael Brian Gardner            8/4/2020 11:58     Anil patel            8/7/2020 11:42
tiffany hardimon                 8/4/2020 11:59     Scott Hogg            8/7/2020 11:42
Jose Benitez                     8/4/2020 11:59     Jonathan Rowland      8/7/2020 11:42
Joseph Shinosky                  8/4/2020 11:59     Daniel Silberman      8/7/2020 11:43
Renita D. Price                  8/4/2020 11:59     Micheal Bennett       8/7/2020 11:43
James Griffin                    8/4/2020 11:59     Kara Peterson         8/7/2020 11:43
James Kadra                      8/4/2020 11:59     Don Mundorff          8/7/2020 11:43
Salvatore Cornacchione           8/4/2020 11:59     Karen Chisholm        8/7/2020 11:43
Heather Kot                      8/4/2020 11:59     James Dods            8/7/2020 11:43
Kathryne Grigsby                 8/4/2020 11:59     Brenda Elizabeth      8/7/2020 11:44
Gerald Jim Van Den Elsen         8/4/2020 11:59     Collin Clark          8/7/2020 11:44
Yamila Asaad                     8/4/2020 11:59     Collin Clark          8/7/2020 11:44
Wesley Hodges                    8/4/2020 12:00     Derek Kidd            8/7/2020 11:44
Ken Englert                      8/4/2020 12:00     Laura E Grady         8/7/2020 11:45
Jordan San Jose                  8/4/2020 12:00     David Hiles           8/7/2020 11:45
Steven Carlile                   8/4/2020 12:00     Lisa Rodoni           8/7/2020 11:45
Laven A Phetteplace              8/4/2020 12:00     Grady A Wilson Jr     8/7/2020 11:45
Elizabeth Saunby                 8/4/2020 12:00     Glen Tallarek         8/7/2020 11:45
Peter J Wylcrow                  8/4/2020 12:00     Wiguenson Charles     8/7/2020 11:45
Ronnie Fedha                     8/4/2020 12:00     Regina Kuehne         8/7/2020 11:45
Asad Abdullah II                 8/4/2020 12:00     Candice Klaiber       8/7/2020 11:45
Lectoria white                   8/4/2020 12:00     Josh Kissinger        8/7/2020 11:46
Cristian Fernando Espinoza       8/4/2020 12:00     Eugene Sapozhnikov    8/7/2020 11:46
Michelle Clark                   8/4/2020 12:01     Michelle Hiles        8/7/2020 11:46
Ronnie Fedha                     8/4/2020 12:01     Whitney Swanson       8/7/2020 11:46
Chet Joseph Allen                8/4/2020 12:01     Brianne Foster        8/7/2020 11:47
Jason Krause                     8/4/2020 12:01     Samantha Fish         8/7/2020 11:47
Kyle Gregory Robb                8/4/2020 12:01     k toth                8/7/2020 11:47
Eric Williams                    8/4/2020 12:01     Jennifer Lloyd        8/7/2020 11:47
David Champion                   8/4/2020 12:01     Anissa Lane           8/7/2020 11:47
Fatemeh Mehrabi                  8/4/2020 12:01     Alex Thompson         8/7/2020 11:47
David C. Gilson                  8/4/2020 12:01     JaimeLee Adams        8/7/2020 11:47
Ian Hovander                     8/4/2020 12:02     Annie Nguyen          8/7/2020 11:48
Melanie Cummings                 8/4/2020 12:02     Erin Sawyer           8/7/2020 11:48
Michael Ferreras                 8/4/2020 12:02     Amy Grigsby           8/7/2020 11:48
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 44 of 525


Erica Ann Del Rio                8/4/2020 12:02     Chance Andrews           8/7/2020 11:48
Felicia Mcknight                 8/4/2020 12:02     Chris Georgoulias        8/7/2020 11:48
Robert Blount                    8/4/2020 12:02     Dustin Kelley            8/7/2020 11:48
Shakyra Melean                   8/4/2020 12:02     Deborah Keener           8/7/2020 11:48
Denise Ott                       8/4/2020 12:02     Doug Raba                8/7/2020 11:49
Priyadarshini White              8/4/2020 12:02     Shelley Henry            8/7/2020 11:49
Ben Jaehning                     8/4/2020 12:02     BJ Larsen                8/7/2020 11:49
Megan Rose Connell               8/4/2020 12:02     Robert Rivera            8/7/2020 11:50
Dan Rorapaugh                    8/4/2020 12:02     George Steck             8/7/2020 11:50
Brandie Hinchy                   8/4/2020 12:03     Elijah Fischer           8/7/2020 11:50
Jolie eirich                     8/4/2020 12:03     Ashley Ihde              8/7/2020 11:51
Joseph D Brothers                8/4/2020 12:03     Aleia Daniel             8/7/2020 11:51
Cory Haslam                      8/4/2020 12:03     RAMIRO RAMIREZ JR        8/7/2020 11:51
Leah Lowery                      8/4/2020 12:03     Sheryl Bon               8/7/2020 11:51
Lauren Solomon                   8/4/2020 12:03     Sarah Farhadian          8/7/2020 11:51
Christopher Helland              8/4/2020 12:03     Lee Ann Morris           8/7/2020 11:52
Mario Hernandez                  8/4/2020 12:03     William Holden III       8/7/2020 11:52
Candace Chen                     8/4/2020 12:04     Nathalie Caumartin       8/7/2020 11:52
Gerry Calloway                   8/4/2020 12:04     Paul Blakey              8/7/2020 11:52
Ron Hamilton                     8/4/2020 12:04     Terri Schultz            8/7/2020 11:52
Kareem Kitmitto                  8/4/2020 12:04     Elizabeth Reburn         8/7/2020 11:52
Leslie Clearwater                8/4/2020 12:04     Clarissa Lewis           8/7/2020 11:53
Glenn W. Hamilton                8/4/2020 12:04     Johnny Harris            8/7/2020 11:53
Tarei Harris                     8/4/2020 12:04     Eric Bachmann            8/7/2020 11:53
Jacqueline Chabot                8/4/2020 12:04     Kyler Lovell Schweiger   8/7/2020 11:53
Amanda DaCosta                   8/4/2020 12:04     Martha Alvarez           8/7/2020 11:53
Allen Mondesir                   8/4/2020 12:05     Jonathan Rodriguez       8/7/2020 11:53
Bryan Hall                       8/4/2020 12:05     James Atkins             8/7/2020 11:54
Mark Faloon                      8/4/2020 12:05     Eric Kramer              8/7/2020 11:54
Timothy Berens                   8/4/2020 12:05     Gage Gorman              8/7/2020 11:54
Njeri Legrand                    8/4/2020 12:05     Shevonne Nixon           8/7/2020 11:54
Patrick McCormick                8/4/2020 12:05     Jorge Miranda            8/7/2020 11:54
Joseph Toth                      8/4/2020 12:06     James Atkins             8/7/2020 11:54
Tobias Toft                      8/4/2020 12:06     Joshua Hopkins           8/7/2020 11:54
WESLEY MOYER                     8/4/2020 12:06     Jimmy Tubbs              8/7/2020 11:55
Kimber Catullo                   8/4/2020 12:06     Heather Lovell           8/7/2020 11:55
Erin Quinn                       8/4/2020 12:06     Bethany Spitz            8/7/2020 11:55
Shari Chapman                    8/4/2020 12:06     Elielson Jesus           8/7/2020 11:55
SANNIA JAVED                     8/4/2020 12:06     Joel Remland             8/7/2020 11:55
Domnic R. Sickles                8/4/2020 12:06     Ulf Schiller             8/7/2020 11:55
Samuel Roos                      8/4/2020 12:07     Erica Anderson           8/7/2020 11:55
Meaghan Rosenthal                8/4/2020 12:07     Leah Szopo               8/7/2020 11:55
Amy Stuart                       8/4/2020 12:07     John Bobb-Semple         8/7/2020 11:56
Sheila Dennis Duncan-Wilkinson   8/4/2020 12:07     Krista Copeland          8/7/2020 11:56
Lisa Parrish                     8/4/2020 12:07     Gerardo Interiano        8/7/2020 11:57
Rachel Gilleland                 8/4/2020 12:07     Thomas Pleva             8/7/2020 11:57
Georgia Rood                     8/4/2020 12:07     Kurt Shenk               8/7/2020 11:57
Steven G Menefee                 8/4/2020 12:07     Nicholas Robinson        8/7/2020 11:57
Robin Bishop                     8/4/2020 12:07     Jenna Gallagher          8/7/2020 11:57
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 45 of 525


Randy sikes                      8/4/2020 12:08     Michael D Alsobrook      8/7/2020 11:58
Katie anne slagor                8/4/2020 12:08     Jeff Grogan              8/7/2020 11:58
Nicholas Cobo                    8/4/2020 12:08     Joshua Peterson          8/7/2020 11:59
James Burns                      8/4/2020 12:08     Angela M MacDonald       8/7/2020 11:59
Beverly Witten                   8/4/2020 12:08     Brandy Ruz               8/7/2020 11:59
Brian Crawford                   8/4/2020 12:08     Aspen Mitchell Mead      8/7/2020 11:59
Nick Heinen                      8/4/2020 12:08     Michael Castelone        8/7/2020 11:59
Manuel Perez                     8/4/2020 12:08     Lauren Stricker          8/7/2020 11:59
John Crowson                     8/4/2020 12:08     Klassik Nelson           8/7/2020 12:00
Shawn Silverman                  8/4/2020 12:08     Aaron Cochran            8/7/2020 12:00
Moses Lander                     8/4/2020 12:08     Daniel Bailey            8/7/2020 12:00
Quantina McCarter                8/4/2020 12:08     Ian Randolph             8/7/2020 12:00
Boris Radchenko                  8/4/2020 12:08     Benny Vongvanith         8/7/2020 12:00
Carla R Ingram                   8/4/2020 12:08     Phillip Zurek            8/7/2020 12:00
Miya Reichwald                   8/4/2020 12:08     Haider Obaid             8/7/2020 12:00
Scott Meyer                      8/4/2020 12:08     Laurie Blanco            8/7/2020 12:01
LaTeshia Jamison                 8/4/2020 12:08     Colby Conner             8/7/2020 12:01
Sarah Vargas                     8/4/2020 12:09     Daniel Joseph Halloran   8/7/2020 12:01
Timothy Harmon                   8/4/2020 12:09     Melissa Hendrix          8/7/2020 12:01
Todd Hick                        8/4/2020 12:09     MARK HOPPER              8/7/2020 12:01
Nicholas Komarnitzky             8/4/2020 12:09     Ian Yuta Oki Fleming     8/7/2020 12:01
Roger Steinbach                  8/4/2020 12:09     RitaDonkor               8/7/2020 12:01
Kevin Frad                       8/4/2020 12:09     Lissha Borghesani        8/7/2020 12:02
Megan Smith                      8/4/2020 12:09     Sandra Peacock           8/7/2020 12:02
Sheryl Peterson                  8/4/2020 12:09     Marshall R Lancey        8/7/2020 12:03
Jose Mejias                      8/4/2020 12:09     SHERRY B FRITZSCHE       8/7/2020 12:03
Bryan Thole                      8/4/2020 12:10     Denielle Carie           8/7/2020 12:03
Payden Morris                    8/4/2020 12:10     Tyler Zackary Zwick      8/7/2020 12:03
Nathaniel M Hardin               8/4/2020 12:10     Martin wright            8/7/2020 12:03
Claire Lovell                    8/4/2020 12:10     Zaneta Defelici          8/7/2020 12:04
Manuela Camila Vergara Pinilla   8/4/2020 12:10     Jennifer Scott           8/7/2020 12:04
SHANICKA CARMAN                  8/4/2020 12:10     Bryan L Kennedy          8/7/2020 12:04
Yountria Blackwell               8/4/2020 12:10     David Eardley            8/7/2020 12:04
Kayla R Head                     8/4/2020 12:10     Brandon Herman           8/7/2020 12:04
Annie Lassiter                   8/4/2020 12:10     Lincoln Stanley          8/7/2020 12:04
Krista Theodore                  8/4/2020 12:10     Aaron Pope               8/7/2020 12:04
Michael Allen                    8/4/2020 12:10     Thomas R Kramkakin       8/7/2020 12:05
Matthew Toenniges                8/4/2020 12:10     Jason bone               8/7/2020 12:05
Marvin Robbins                   8/4/2020 12:10     Sophia Radix             8/7/2020 12:05
Isabella Costa                   8/4/2020 12:10     Jonathan Penland         8/7/2020 12:05
Lisa M. Loomis                   8/4/2020 12:11     Jennifer Lopez           8/7/2020 12:05
Erika Little                     8/4/2020 12:11     Holly A Rush             8/7/2020 12:05
Krista Theodore                  8/4/2020 12:11     Anthony Willett          8/7/2020 12:06
NICCOYA TELFORD                  8/4/2020 12:11     Armstrong Eva            8/7/2020 12:06
Andrew Neil                      8/4/2020 12:11     Sammy Buckner            8/7/2020 12:06
Tanea Thomas                     8/4/2020 12:11     Mark William Cabiling    8/7/2020 12:06
Jason Meredith                   8/4/2020 12:11     Shantia Goines           8/7/2020 12:06
Chris Davis                      8/4/2020 12:11     Charles Douglas Rogers   8/7/2020 12:06
Constance Mays                   8/4/2020 12:11     Vincent Dâ€™Amato        8/7/2020 12:06
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 46 of 525


Rafael Mendez                    8/4/2020 12:12     Pamela Harrington             8/7/2020 12:06
Clyph                            8/4/2020 12:12     Talia Dowling                 8/7/2020 12:07
Denise Broderick                 8/4/2020 12:12     Elizabeth Williams            8/7/2020 12:07
WILFREDO PEREZ                   8/4/2020 12:12     Satish Penmethsa              8/7/2020 12:08
Kyle Borg                        8/4/2020 12:12     FRANK BAKER                   8/7/2020 12:08
Jaron                            8/4/2020 12:12     Virginia Stroud               8/7/2020 12:08
Jessica Brittain                 8/4/2020 12:12     matthew stein                 8/7/2020 12:08
RENE GONZALEZ                    8/4/2020 12:12     Cara Beickelman               8/7/2020 12:08
Sk Shamsul alam                  8/4/2020 12:12     Nicolas Alexander Miranda     8/7/2020 12:08
Tasha Espinoza                   8/4/2020 12:12     Eric Rodzon                   8/7/2020 12:08
Steven Nicholas                  8/4/2020 12:12     Derrick m Clark               8/7/2020 12:08
Karen R Weatherwax               8/4/2020 12:13     Moses Lam                     8/7/2020 12:08
Robert Smith III                 8/4/2020 12:13     Sabrina Levin                 8/7/2020 12:08
Sophia Hollingsworth             8/4/2020 12:13     Jamie O'Leary                 8/7/2020 12:09
Emily Sullivan                   8/4/2020 12:13     James Holland                 8/7/2020 12:09
John Dwyer                       8/4/2020 12:13     Shea Monschein                8/7/2020 12:09
Dorrean Grant                    8/4/2020 12:13     Shiraz Nelson                 8/7/2020 12:09
Lindsay Gain Stueve              8/4/2020 12:13     Scott Asiala                  8/7/2020 12:09
Aries King                       8/4/2020 12:13     Hector Carrion                8/7/2020 12:09
Dana McLemore                    8/4/2020 12:14     Mark Perry                    8/7/2020 12:10
Patrick Mchaffie                 8/4/2020 12:14     Trey Witmer                   8/7/2020 12:10
Jason Kuhn                       8/4/2020 12:14     Amanda Addotta                8/7/2020 12:10
Mikhail Vernovskiy               8/4/2020 12:14     Michael Wright                8/7/2020 12:10
Evan Brown                       8/4/2020 12:14     Colby Mitchell Hammack        8/7/2020 12:10
Paul Tompkins                    8/4/2020 12:14     Jen-Feng Hsieh                8/7/2020 12:11
Brad Wilkinson                   8/4/2020 12:14     Mathew Cadwell                8/7/2020 12:11
Sharon C Bonk                    8/4/2020 12:15     Ashley A Woods                8/7/2020 12:12
Lynsey Jones                     8/4/2020 12:15     Vanessa Nelson                8/7/2020 12:12
Tamara Anelson                   8/4/2020 12:15     Charles P Boudreaux           8/7/2020 12:12
James A Ansley Jr                8/4/2020 12:15     Richard Duong                 8/7/2020 12:12
Jason Ames                       8/4/2020 12:15     Katherine Neece               8/7/2020 12:12
Swathi Lingutla                  8/4/2020 12:15     Brandon Davis                 8/7/2020 12:12
Ruben Santos Colon               8/4/2020 12:15     Melissa Bobo                  8/7/2020 12:12
Tempey Leitten                   8/4/2020 12:15     Janice K Bausman              8/7/2020 12:12
Tim Pritchett                    8/4/2020 12:16     David Lee Forrester           8/7/2020 12:12
Don Dembiczak                    8/4/2020 12:16     Jodi Guzewich                 8/7/2020 12:12
Anthony Reyes                    8/4/2020 12:16     Caitlin McKenna               8/7/2020 12:13
Adam Newcomb                     8/4/2020 12:16     Scott Asiala                  8/7/2020 12:13
Cody Jung                        8/4/2020 12:16     Carolyn Richard               8/7/2020 12:13
Debra Heleba                     8/4/2020 12:16     David J Witwer                8/7/2020 12:13
Sheridan Davison                 8/4/2020 12:16     Jeffrey finkiel               8/7/2020 12:13
Gregory Triplett                 8/4/2020 12:16     Benjamin Kasa                 8/7/2020 12:13
Matthew Mazur                    8/4/2020 12:16     Mervin Stanley                8/7/2020 12:13
Tamasha Lima                     8/4/2020 12:16     Karan Narayana Bhat           8/7/2020 12:13
Gail Fogel                       8/4/2020 12:16     Timothy Lane                  8/7/2020 12:13
David Darling                    8/4/2020 12:17     Michael West                  8/7/2020 12:14
James Ashley Hasty               8/4/2020 12:17     Michelle Barney (Benedetti)   8/7/2020 12:14
Evan Childress                   8/4/2020 12:17     Rob Pulliam                   8/7/2020 12:15
Jeffrey K. Carper                8/4/2020 12:17     Cordell Rhoden                8/7/2020 12:15
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 47 of 525


joseph miller                    8/4/2020 12:17     Sarah Klemick           8/7/2020 12:15
Lindsey Hibbs                    8/4/2020 12:17     David Sadowski          8/7/2020 12:15
Julia Bredrup                    8/4/2020 12:17     Reba R Russo (Morgan)   8/7/2020 12:16
David L. Luikart III             8/4/2020 12:17     Aldo Saenz              8/7/2020 12:16
Kristy May                       8/4/2020 12:18     John DeLacio            8/7/2020 12:16
Alex Sweetin                     8/4/2020 12:18     Benjamin Violette       8/7/2020 12:16
Beau Suder                       8/4/2020 12:18     Lori Garnto             8/7/2020 12:16
Elizabeth Roberts                8/4/2020 12:18     Neal Wellman            8/7/2020 12:16
Craig Czock                      8/4/2020 12:18     Caroline estes          8/7/2020 12:16
Misty Montgomery                 8/4/2020 12:18     Edward Thimpson         8/7/2020 12:17
Bonnie Johnson                   8/4/2020 12:18     Corbett A. Griffin      8/7/2020 12:17
Genna Hart                       8/4/2020 12:18     Mark Teeter             8/7/2020 12:17
James Powers                     8/4/2020 12:18     Robert Kopec            8/7/2020 12:17
Ryan Stone                       8/4/2020 12:18     Kerstin Wilson          8/7/2020 12:18
Paul N Fleck                     8/4/2020 12:18     Jesse Niland            8/7/2020 12:18
Kaylee Teasley                   8/4/2020 12:18     Jeremy karnes           8/7/2020 12:18
Anthony Quigley                  8/4/2020 12:19     Michelle Golson         8/7/2020 12:18
Tina R. Twyman                   8/4/2020 12:19     Kason Wood              8/7/2020 12:18
Alanna Browne                    8/4/2020 12:19     Airius Hudgins          8/7/2020 12:19
danielle m holden                8/4/2020 12:19     Molly Ladner            8/7/2020 12:19
Rita Fechtel                     8/4/2020 12:19     Ashley Rhymer           8/7/2020 12:19
Gia Chen                         8/4/2020 12:19     Justin Harding          8/7/2020 12:20
Ian Sandefur                     8/4/2020 12:19     Colton Patrick McAfee   8/7/2020 12:20
Tammy L Fate                     8/4/2020 12:19     Camille Pinnock         8/7/2020 12:20
Kostas Mestousis                 8/4/2020 12:19     Kathryn McMillan        8/7/2020 12:20
ryan pelzek                      8/4/2020 12:19     Anessia Amoko           8/7/2020 12:20
Michael Esche                    8/4/2020 12:19     Shane Fowler            8/7/2020 12:21
Charles Cohen                    8/4/2020 12:19     MARY BRIDGET HALL       8/7/2020 12:21
Katherine Schellenberg           8/4/2020 12:19     Justin Fletcher         8/7/2020 12:21
Sarah Blanco                     8/4/2020 12:20     Alayna Dowell           8/7/2020 12:21
Mary Elizabeth Cullen            8/4/2020 12:20     William Mann            8/7/2020 12:21
Robert William Fuller            8/4/2020 12:20     Sheila Hotchkiss        8/7/2020 12:22
Dan Brosnihan                    8/4/2020 12:20     Willie                  8/7/2020 12:22
Michael Lawson                   8/4/2020 12:20     Jeanie Fetz             8/7/2020 12:22
Heather Brenner                  8/4/2020 12:21     Jenna Koch              8/7/2020 12:22
Alana Clark                      8/4/2020 12:21     Kathryn Egan            8/7/2020 12:23
Teresa Dalton                    8/4/2020 12:21     victor laird            8/7/2020 12:23
Daniel W Stinson                 8/4/2020 12:21     Lindsey Riddell         8/7/2020 12:23
allie harford                    8/4/2020 12:21     David Gargiulo          8/7/2020 12:23
Anthony Rodriguez                8/4/2020 12:21     Indira Estrada          8/7/2020 12:23
Tripp Pearson                    8/4/2020 12:21     Kevin Sinclair          8/7/2020 12:23
Lisa Rose                        8/4/2020 12:21     christina m crawford    8/7/2020 12:23
Bradford Blaylock                8/4/2020 12:21     Mark Keenan             8/7/2020 12:23
Milford Nolt                     8/4/2020 12:21     Michael Cochran         8/7/2020 12:24
Eugene Huang                     8/4/2020 12:21     Russell Clark           8/7/2020 12:24
GENE LUSHINSKY                   8/4/2020 12:21     John Mattoon            8/7/2020 12:24
Gail Payne                       8/4/2020 12:21     Lindsey Riddell         8/7/2020 12:24
Juliana Harris                   8/4/2020 12:21     Ricardo Cantu           8/7/2020 12:24
LaTrisha Moore                   8/4/2020 12:21     Joey Wayne Suggs        8/7/2020 12:24
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 48 of 525


Matthew Shaffer                  8/4/2020 12:22     Richard Harvey Diehl III      8/7/2020 12:24
CHARLES S BALEY                  8/4/2020 12:22     James Blankenship Jr.         8/7/2020 12:25
Matthew R. Smith                 8/4/2020 12:22     Joey Brooks-Rose              8/7/2020 12:25
Christopher Brashears            8/4/2020 12:23     James Mathis                  8/7/2020 12:25
Donna K Marcozzi                 8/4/2020 12:23     Lindsay Wells                 8/7/2020 12:26
Dana Khoyi                       8/4/2020 12:23     Jerick Svec                   8/7/2020 12:26
Rosemarie Caldwell               8/4/2020 12:23     Kevin R Marks                 8/7/2020 12:26
Riley Tuttle                     8/4/2020 12:23     Heather McNair                8/7/2020 12:26
Corrina Hopler                   8/4/2020 12:23     Olga Martinez                 8/7/2020 12:26
George Wayne Hinkal              8/4/2020 12:23     Lorilie Neckel                8/7/2020 12:26
Heather L Kosakowski             8/4/2020 12:23     Terrel Ellington              8/7/2020 12:26
Erin                             8/4/2020 12:23     Justin Bennett                8/7/2020 12:26
Autumn Keeling                   8/4/2020 12:23     Carl J Kulow                  8/7/2020 12:26
Joanna Payne                     8/4/2020 12:23     Jacob E Myers                 8/7/2020 12:27
Shamil Robertson                 8/4/2020 12:24     Theresa Stevens               8/7/2020 12:27
Christina L Milbourne            8/4/2020 12:24     Kristen Lombardo-Hagely       8/7/2020 12:27
Ehren Korshus                    8/4/2020 12:24     Oyebimpe ODUMOSU              8/7/2020 12:27
Kim Thomas                       8/4/2020 12:24     Joel Santaguida               8/7/2020 12:27
Verna Ung                        8/4/2020 12:24     Darlene Lucas                 8/7/2020 12:27
Paul Edmund Sanders              8/4/2020 12:24     Krystal Kaptain               8/7/2020 12:27
Rosemary Graham                  8/4/2020 12:24     Emel Kangi                    8/7/2020 12:27
William Brab                     8/4/2020 12:24     Amy                           8/7/2020 12:28
Vicki Gatewood                   8/4/2020 12:24     Julie Wilson                  8/7/2020 12:28
Christopher James Spatgen        8/4/2020 12:24     Kristin Green                 8/7/2020 12:28
Elizabeth Byrd                   8/4/2020 12:24     Jennifer Andrea Brown         8/7/2020 12:28
Kent Oldmixon                    8/4/2020 12:25     Emily I. Walden               8/7/2020 12:28
Randy Lynch                      8/4/2020 12:25     Kimberly Dandridge            8/7/2020 12:28
Elizabeth Benton                 8/4/2020 12:25     Barbara Henderson             8/7/2020 12:29
John Berdou                      8/4/2020 12:25     Garry Tisevich                8/7/2020 12:29
Michael Klein                    8/4/2020 12:25     Tricia Agostini               8/7/2020 12:29
Rogelio Olea                     8/4/2020 12:25     Dawn Curtis                   8/7/2020 12:29
Joshua Park Werth                8/4/2020 12:25     Stephen Clayman               8/7/2020 12:29
Diane Ratekin                    8/4/2020 12:26     James J Eisele                8/7/2020 12:29
Linore Huss                      8/4/2020 12:26     John Crowe                    8/7/2020 12:30
Keenan Simmons                   8/4/2020 12:26     Jenai J Crawford              8/7/2020 12:30
Juanita Hernandez                8/4/2020 12:26     Steven J. Dobis II            8/7/2020 12:30
Leroy Martinez                   8/4/2020 12:26     Charles Wyder                 8/7/2020 12:30
Melody L Rhines                  8/4/2020 12:26     Douglas Stanley               8/7/2020 12:30
Wai Ng                           8/4/2020 12:26     Kristin De Jong               8/7/2020 12:30
Lance King                       8/4/2020 12:26     KIRAN MAHARJAN                8/7/2020 12:30
Todd A DeVaul                    8/4/2020 12:26     Brian Willard                 8/7/2020 12:30
Jessie Chen                      8/4/2020 12:26     Christina Wichterman          8/7/2020 12:30
Elizabeth Benton                 8/4/2020 12:26     Scott Smithberger             8/7/2020 12:31
Marian Troxler                   8/4/2020 12:26     Theodore Bauer                8/7/2020 12:31
Michael Cook                     8/4/2020 12:26     Carlos Eduardo Ramirez Padilla8/7/2020 12:31
Dawn Anderson                    8/4/2020 12:26     Pamela S Troillet             8/7/2020 12:31
Ahmad Evans                      8/4/2020 12:27     Teresa Miller                 8/7/2020 12:31
Tamiko Dixon                     8/4/2020 12:27     Jasmine I Martinez            8/7/2020 12:31
Heather Myers                    8/4/2020 12:27     Chris Lauritzson              8/7/2020 12:31
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 49 of 525


Kauwe Caldwell                   8/4/2020 12:27     Douglas Korzec           8/7/2020 12:31
Rebecca DeLee                    8/4/2020 12:27     Caleb Malcom             8/7/2020 12:31
Jonathan Bernard Piels           8/4/2020 12:27     Robert Herrmann          8/7/2020 12:31
Antje Brewer                     8/4/2020 12:27     John Michael Strubhart   8/7/2020 12:32
Howard J Petty                   8/4/2020 12:27     Shandler Sutton          8/7/2020 12:32
Elise Mitchell                   8/4/2020 12:27     Ryan Burge               8/7/2020 12:32
Joseph                           8/4/2020 12:27     Barbara Henderson        8/7/2020 12:32
Stacey Wade                      8/4/2020 12:27     JACOBA JOHNSON           8/7/2020 12:32
Wing Wong                        8/4/2020 12:27     Ahmed Hussein            8/7/2020 12:32
Adrienne Christner               8/4/2020 12:27     Jerry L Neese Jr         8/7/2020 12:32
HUMBERTO VARGAS                  8/4/2020 12:27     James Romanik            8/7/2020 12:32
Lee Ann Benson                   8/4/2020 12:27     Joshua Shuman            8/7/2020 12:33
Jonathan D Dellinger             8/4/2020 12:27     David N Lawrence         8/7/2020 12:33
Schneur Landa                    8/4/2020 12:28     Eliana Nevarez           8/7/2020 12:33
Nicole Mothersell                8/4/2020 12:28     Jacqueline Underwood     8/7/2020 12:33
Gaines Myer                      8/4/2020 12:28     Kristen Hyink            8/7/2020 12:33
Hannah B Chitwood                8/4/2020 12:28     Hanna Kim                8/7/2020 12:33
Anthony Argentine                8/4/2020 12:28     Roger C Brown            8/7/2020 12:33
Susan Gravlee                    8/4/2020 12:28     Nicolas Odekon           8/7/2020 12:33
Amy Finnegan                     8/4/2020 12:29     Venison Turner Jr        8/7/2020 12:34
Treva McDougal                   8/4/2020 12:29     Ryan Grant               8/7/2020 12:34
Eugene Burt jr                   8/4/2020 12:29     Michael Redmond          8/7/2020 12:35
Peter ng                         8/4/2020 12:29     Kent Brown               8/7/2020 12:35
Yanci L Sanchez                  8/4/2020 12:29     Andrew Mai               8/7/2020 12:35
Greg Fuller                      8/4/2020 12:29     Dylan Janulewicz         8/7/2020 12:35
Hunter Gabriel Hebner            8/4/2020 12:29     David roberto Jimenez    8/7/2020 12:35
Yasir Salan                      8/4/2020 12:29     Shelby Harris            8/7/2020 12:35
James Murphy                     8/4/2020 12:29     Christian Tucci          8/7/2020 12:35
Robert McRorie                   8/4/2020 12:29     Marvin Clark             8/7/2020 12:35
Jodi McLaughlin                  8/4/2020 12:30     Douglas Johnston         8/7/2020 12:35
Charles Bolgan                   8/4/2020 12:30     Sean Nowell              8/7/2020 12:36
Kevin Mann                       8/4/2020 12:30     Catharine Cope           8/7/2020 12:36
Geanina Caceres                  8/4/2020 12:30     Sophia Lee               8/7/2020 12:36
James Kerr                       8/4/2020 12:30     Eric Escher              8/7/2020 12:36
Linda Paton                      8/4/2020 12:30     Russell Langley          8/7/2020 12:36
Tammy wong                       8/4/2020 12:30     Ebony Parris             8/7/2020 12:36
Carol                            8/4/2020 12:30     Sean O'Brien             8/7/2020 12:36
Jared Thomas Byrd                8/4/2020 12:30     Adam Carver              8/7/2020 12:36
Marcella Fenwick                 8/4/2020 12:30     Jared Duarte             8/7/2020 12:36
Joelle Merwin                    8/4/2020 12:30     Timothy de Taranto       8/7/2020 12:36
Brandon Dunlap                   8/4/2020 12:30     Micah Straight           8/7/2020 12:36
Roxie K Lambert                  8/4/2020 12:30     Casey DeLoach            8/7/2020 12:36
Thomas A Roof                    8/4/2020 12:31     Zachary Thomas           8/7/2020 12:36
Eric Campbell                    8/4/2020 12:31     Brian Hall               8/7/2020 12:36
Matthew Benett                   8/4/2020 12:31     Jenny Andre              8/7/2020 12:36
Brianna Skildum                  8/4/2020 12:31     William D Mengers Jr     8/7/2020 12:37
alesia McLean                    8/4/2020 12:31     Blair Tikalsky           8/7/2020 12:37
Jason Jacobs                     8/4/2020 12:32     Erin Giannelli           8/7/2020 12:37
clay valentine                   8/4/2020 12:32     Arda Pekis               8/7/2020 12:37
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 50 of 525


Lawrence MacQueen Pooler        8/4/2020 12:32     Luis O. Hernandez            8/7/2020 12:37
Margaret Murray                 8/4/2020 12:32     Sherrie Jenks                8/7/2020 12:37
Tatum Powell                    8/4/2020 12:32     Ebony Parris                 8/7/2020 12:38
Nathan Pakosky                  8/4/2020 12:32     Paige flannelly              8/7/2020 12:38
Pete wong                       8/4/2020 12:32     Meng-Ni Shih                 8/7/2020 12:38
Pretesh Patel                   8/4/2020 12:32     Michael Giuliano             8/7/2020 12:38
J Katherine Williams            8/4/2020 12:32     Lamont Mincy                 8/7/2020 12:38
Barbara Carames                 8/4/2020 12:32     Lynda Oberst                 8/7/2020 12:38
Joann Schloss                   8/4/2020 12:32     Alyssa Moss                  8/7/2020 12:38
Lucilda Nicot                   8/4/2020 12:32     Elizabeth Dodson             8/7/2020 12:38
Amber Humphrey                  8/4/2020 12:32     Billie Fredholm              8/7/2020 12:38
Betty Duddy                     8/4/2020 12:32     Christopher Grunau           8/7/2020 12:38
Rita Olivares                   8/4/2020 12:32     Gretchen Lopez De Victoria   8/7/2020 12:39
JEFFREY MCCARRON                8/4/2020 12:33     Natallia Moretz              8/7/2020 12:39
Omrani Ramnath                  8/4/2020 12:33     Philip Meyer                 8/7/2020 12:39
NATASHA R HOOKS                 8/4/2020 12:33     Kathleen Kovilaritch         8/7/2020 12:39
Alexandria Nicole Werner        8/4/2020 12:33     Joseph Harris                8/7/2020 12:39
Tyler Mayer                     8/4/2020 12:33     Aminah Badmus                8/7/2020 12:39
James Christopher Short         8/4/2020 12:33     Ann Worley                   8/7/2020 12:39
Patricia Grella                 8/4/2020 12:33     Michael J. Piovoso           8/7/2020 12:39
Petrina Crockford               8/4/2020 12:33     Paul Gavura                  8/7/2020 12:39
Omar Calleros                   8/4/2020 12:33     Shannan McCain               8/7/2020 12:39
Kim Bruhn                       8/4/2020 12:33     Nuala Leonard                8/7/2020 12:39
Tamara Walker                   8/4/2020 12:33     Jill Fauss                   8/7/2020 12:39
Raymond Hochstetler             8/4/2020 12:34     Richard                      8/7/2020 12:39
David Piccinini                 8/4/2020 12:34     Justin Prosser               8/7/2020 12:39
 Christie LaGrange              8/4/2020 12:34     John Kuelling                8/7/2020 12:40
mitch lemoine                   8/4/2020 12:34     Matthew Snyder               8/7/2020 12:40
Paul Nasvik                     8/4/2020 12:34     Tyler Thomas                 8/7/2020 12:40
Katlyn Cofell                   8/4/2020 12:34     Paul Carpenter               8/7/2020 12:41
Morgan Lampedecchio             8/4/2020 12:34     Dawn Landry                  8/7/2020 12:41
Sherry-Ann Johnson              8/4/2020 12:34     Corinne Skellenger           8/7/2020 12:41
Chrisian Riegger                8/4/2020 12:34     Amir Zakhary                 8/7/2020 12:41
Ryan Quann                      8/4/2020 12:34     Matthew Wallace              8/7/2020 12:41
Jessica Titmus                  8/4/2020 12:35     Seth Medlin                  8/7/2020 12:41
Bryan P Shaffer                 8/4/2020 12:35     Erin K Moore                 8/7/2020 12:41
Emilio Oliveira                 8/4/2020 12:35     Arthur Gardiner              8/7/2020 12:42
Dawn Conlin                     8/4/2020 12:35     Raymond Meade Jr.            8/7/2020 12:42
Brett Elliott                   8/4/2020 12:35     Eduard Eizhvertin            8/7/2020 12:42
Axel Rangel                     8/4/2020 12:35     Justin 3                     8/7/2020 12:42
Rebecca Realey                  8/4/2020 12:35     Preston Rollins              8/7/2020 12:42
Joel Hemphill                   8/4/2020 12:36     Jacob Brooker                8/7/2020 12:42
Lucas Benson                    8/4/2020 12:36     Steve Webster                8/7/2020 12:43
Tanesha Hughes                  8/4/2020 12:36     Maranda Wilson               8/7/2020 12:43
Alex Meriano                    8/4/2020 12:36     Lori Cringoli                8/7/2020 12:43
Bridget Holmes                  8/4/2020 12:36     Paul Harrell                 8/7/2020 12:43
Qubilah Montgomery              8/4/2020 12:36     Aaron Moate                  8/7/2020 12:44
Dameka Blakemore                8/4/2020 12:36     anaâ€™lysa miller            8/7/2020 12:44
Stephianie Fritz                8/4/2020 12:36     Chris Venker                 8/7/2020 12:44
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 51 of 525


Omar Nazem                       8/4/2020 12:36     Adam Lindquist        8/7/2020 12:44
Jaime Dreilinger                 8/4/2020 12:36     Yanina walker         8/7/2020 12:44
Michael Helgens                  8/4/2020 12:37     John VAn Hecke        8/7/2020 12:44
Claire P. Cuje                   8/4/2020 12:37     Robert Williams       8/7/2020 12:44
Arthur Dobelis                   8/4/2020 12:37     nathan legsdin        8/7/2020 12:44
Rachel Lunsford                  8/4/2020 12:37     Alireza Ziaie         8/7/2020 12:45
Zachary Cyphers                  8/4/2020 12:37     Brenell Ballard       8/7/2020 12:45
LORRIE M BRUCE                   8/4/2020 12:38     Cathryn Waldrop       8/7/2020 12:45
Sarra Nienaber                   8/4/2020 12:38     Amanda P Morris       8/7/2020 12:45
Erin Pearce                      8/4/2020 12:38     David Spencer         8/7/2020 12:45
Nicole Walden                    8/4/2020 12:38     Daniel Mirchandani    8/7/2020 12:45
Nathan Muller                    8/4/2020 12:38     Ian M Hartman         8/7/2020 12:46
Isabel Pigott                    8/4/2020 12:38     Lawrence G Mottola    8/7/2020 12:46
Sergio Braga                     8/4/2020 12:38     Marilyn Johnson       8/7/2020 12:46
Vada Charles                     8/4/2020 12:38     Lauren Ramos          8/7/2020 12:46
Marcus T Inouye                  8/4/2020 12:38     Robert McGuire        8/7/2020 12:46
Eryc Eyl                         8/4/2020 12:38     TODD SCHRAY           8/7/2020 12:46
Christopher White                8/4/2020 12:39     Jon K. Elliott        8/7/2020 12:46
Yumeng Cui                       8/4/2020 12:39     Daniel J ORiley       8/7/2020 12:47
Donna Geser-Lawrence             8/4/2020 12:39     Robert C Dewald       8/7/2020 12:47
Michael Skvarch                  8/4/2020 12:39     James R Kruse         8/7/2020 12:47
Ellen Taylor                     8/4/2020 12:39     Travis Howard         8/7/2020 12:47
Jefferson P. Whisenant           8/4/2020 12:39      Nicolas Welah        8/7/2020 12:47
Lianna Montero                   8/4/2020 12:39     Frank Hannah          8/7/2020 12:47
Erik Hamlett                     8/4/2020 12:39     Lauren Clingan        8/7/2020 12:47
Jack Hemion                      8/4/2020 12:39     Thomas Baker          8/7/2020 12:47
Karshan Allen (Home)             8/4/2020 12:39     Evan Miles            8/7/2020 12:47
Beonka Dankins                   8/4/2020 12:39     Daniel Corfman        8/7/2020 12:48
Scott                            8/4/2020 12:40     Elyza Bleau           8/7/2020 12:48
Ultraniece Kenner                8/4/2020 12:40     Tracy Brown           8/7/2020 12:48
Michelle Snyder                  8/4/2020 12:40     husain khaki          8/7/2020 12:48
Leslie Engel                     8/4/2020 12:40     Rebecca Glenn         8/7/2020 12:48
Charlotte Craff                  8/4/2020 12:40     Nancy Tunstall        8/7/2020 12:48
Gintare Carter                   8/4/2020 12:40     Charles N. Helms      8/7/2020 12:48
Jonathan Levin                   8/4/2020 12:40     Deborah Ranier        8/7/2020 12:48
Nicholas J Van Ess               8/4/2020 12:40     RHONDA JOHNSON        8/7/2020 12:48
Ruby Pelley                      8/4/2020 12:41     Kathleen Hammond      8/7/2020 12:48
Elizabeth Shirey                 8/4/2020 12:41     Elizabeth Mytiuk      8/7/2020 12:48
Sherri Watts                     8/4/2020 12:41     Joshua Courage        8/7/2020 12:48
Teri York                        8/4/2020 12:41     Ashley Evans          8/7/2020 12:48
Dalton Starkey                   8/4/2020 12:41     Reed Norwood          8/7/2020 12:49
Gabriel Gross                    8/4/2020 12:41     Michael L. Seely      8/7/2020 12:49
Marianna Gevorgyan               8/4/2020 12:41     Beth Morrison         8/7/2020 12:49
Matthew J Schafer                8/4/2020 12:41     Olivia Chapeski       8/7/2020 12:49
Tatiana Charliaga                8/4/2020 12:42     D E Ellrich           8/7/2020 12:49
Braden McCorkle                  8/4/2020 12:42     Donald E Strine       8/7/2020 12:49
rochelle l walker                8/4/2020 12:42     George Schultz        8/7/2020 12:49
Dalena Cain                      8/4/2020 12:42     Gregory Young         8/7/2020 12:49
Doreen King                      8/4/2020 12:42     Daniel Herring        8/7/2020 12:50
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 52 of 525


Corey Wagner                    8/4/2020 12:42     Melanie Brandner        8/7/2020 12:50
Misty Larkins                   8/4/2020 12:42     Clay Cooper             8/7/2020 12:50
Montre Bennett                  8/4/2020 12:42     Steven                  8/7/2020 12:50
Andrew Murphy                   8/4/2020 12:42     Robert Kloo             8/7/2020 12:50
Paul Terlecky                   8/4/2020 12:42     Patricia Phillips       8/7/2020 12:50
John Champion                   8/4/2020 12:43     Joe Don Mitchell        8/7/2020 12:50
Thomas Edward Jackson           8/4/2020 12:43     David A. Russo          8/7/2020 12:50
Thomas Walding                  8/4/2020 12:43     Regina J Gray           8/7/2020 12:51
James novotny                   8/4/2020 12:43     Ian Vissers             8/7/2020 12:51
Daverney Freeman                8/4/2020 12:43     Drew McClure            8/7/2020 12:51
Nakisha hunter                  8/4/2020 12:43     Jeremiah Cline          8/7/2020 12:51
David Crout                     8/4/2020 12:43     Gregory Grenier         8/7/2020 12:51
Mario Williams                  8/4/2020 12:43     Toni Williams           8/7/2020 12:51
Paige Gibson                    8/4/2020 12:43     Ashley Hughes           8/7/2020 12:51
ZULQARNAIN KHAN                 8/4/2020 12:43     Shawna Sims             8/7/2020 12:52
Gloria Jean Wright              8/4/2020 12:43     Charles                 8/7/2020 12:52
Jennifer Mae Meadows            8/4/2020 12:43     Benjamin Arthurs        8/7/2020 12:52
Chris Mason                     8/4/2020 12:44     Amanda Johnson          8/7/2020 12:52
Arjun Ganjoo                    8/4/2020 12:44     Thomas Dor              8/7/2020 12:52
Rebecca Waterhouse              8/4/2020 12:44     Jeremy Taylor           8/7/2020 12:52
Julia Blackwood                 8/4/2020 12:44     Timothy Scott Murrell   8/7/2020 12:52
Felix Garcia                    8/4/2020 12:44     Barry Brazil            8/7/2020 12:52
Naftali greenfield              8/4/2020 12:44     Karinna Meeker          8/7/2020 12:52
Roselyn Roberts                 8/4/2020 12:44     Toni Williams           8/7/2020 12:53
Amanda Fletcher                 8/4/2020 12:44     Stacy W. Slagle         8/7/2020 12:53
Kelly L Paradis                 8/4/2020 12:44     Beverly K Kunkel        8/7/2020 12:53
Thomas Ford                     8/4/2020 12:44     Toni Williams           8/7/2020 12:53
Laurie Quinn                    8/4/2020 12:44     Erin Courtney           8/7/2020 12:53
Tammie Ervin                    8/4/2020 12:44     Charles Johnson         8/7/2020 12:54
Karm-E. Jean                    8/4/2020 12:44     Terrell Rabb            8/7/2020 12:54
Elise Roscoe                    8/4/2020 12:45     Mark Dooda              8/7/2020 12:54
Matthew Brideau                 8/4/2020 12:45     Emilie Bartholomew      8/7/2020 12:54
R McSweeney                     8/4/2020 12:45     Daniel E. Skowronski    8/7/2020 12:54
John Breden                     8/4/2020 12:45     Gloria East             8/7/2020 12:55
Anita Vejsiri                   8/4/2020 12:45     Matthew Niewiadomski    8/7/2020 12:55
Mary Roeding-Mason              8/4/2020 12:45     Valerie Simpson         8/7/2020 12:55
Sandra Maidan                   8/4/2020 12:45     Jennifer Lancaster      8/7/2020 12:55
Frederick Lucies                8/4/2020 12:45     Aisling Walsh           8/7/2020 12:55
Christine Kingsley              8/4/2020 12:45     David Allega            8/7/2020 12:55
Steven Gross                    8/4/2020 12:45     Sean Williams           8/7/2020 12:55
Roger Jahn                      8/4/2020 12:45     Shareeka Moore          8/7/2020 12:55
Dannice Moss                    8/4/2020 12:45     Chao Lee                8/7/2020 12:55
Kyra Campbell                   8/4/2020 12:46     Rachel Ketner           8/7/2020 12:56
Christopher Cunnington          8/4/2020 12:46     James Laurita III       8/7/2020 12:56
Olena Gurinovych                8/4/2020 12:46     Thomas                  8/7/2020 12:56
Iva A Green                     8/4/2020 12:46     Eric Erba               8/7/2020 12:56
Christine C Marooney            8/4/2020 12:46     Andrew Guerrazzi        8/7/2020 12:56
Dawn Fike                       8/4/2020 12:46     Julian Gorman           8/7/2020 12:56
Joseph Louis Guido Jr.          8/4/2020 12:46     Yvonne Palmer-Smith     8/7/2020 12:56
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 53 of 525


Bradley J Hepper                8/4/2020 12:46     Lindsay Huusko           8/7/2020 12:56
Kyra Campbell                   8/4/2020 12:46     Adam Brown               8/7/2020 12:56
Lisa Brettschneider             8/4/2020 12:46     Kelly                    8/7/2020 12:56
Kathryn Skorniak                8/4/2020 12:46     Gregory Walker           8/7/2020 12:57
Todd Kremmin                    8/4/2020 12:46     Jeffrey Kime             8/7/2020 12:57
Jennifer Antilli                8/4/2020 12:47     William Oelrich          8/7/2020 12:57
Brianna Taylor                  8/4/2020 12:47     Christina Mackrill       8/7/2020 12:57
Antoinette Nasca                8/4/2020 12:47     Steven Park              8/7/2020 12:57
TODD ROMAN                      8/4/2020 12:47     Elaine B. Holston        8/7/2020 12:57
Troy McDonald                   8/4/2020 12:47     John Rix                 8/7/2020 12:58
Randolph Matthew Snyder         8/4/2020 12:47     Nicholas Osborne         8/7/2020 12:59
Brian wilson                    8/4/2020 12:47     Dennis Fioravanti        8/7/2020 12:59
Barbara Harsen                  8/4/2020 12:47     Ivko Cvejic              8/7/2020 12:59
Bhavesh Mehta                   8/4/2020 12:47     Jessica Mcmanus          8/7/2020 12:59
Ryan Pears                      8/4/2020 12:47     Chris Salonica           8/7/2020 12:59
Luc-Anthony Salomon             8/4/2020 12:47     Frank Gould              8/7/2020 12:59
James Maxson                    8/4/2020 12:48     Bastiaan Bargmann        8/7/2020 12:59
Marcus Flakes                   8/4/2020 12:48     Natonia Sullivan         8/7/2020 12:59
Tessa Upin                      8/4/2020 12:48     MARGO COLLETT            8/7/2020 13:00
Wendy Potts                     8/4/2020 12:48     Lisa Colburn             8/7/2020 13:00
Luis Bernal                     8/4/2020 12:48     Daniel stephenson        8/7/2020 13:00
Blake Siegel                    8/4/2020 12:48     Cheryl Lynn Mothersell   8/7/2020 13:00
Marc Grau Perez                 8/4/2020 12:48     Joshua Putman            8/7/2020 13:00
David Fuller                    8/4/2020 12:48     Dave Lee Timmer          8/7/2020 13:00
Calynn Fields                   8/4/2020 12:48     Eugenia May-Montt        8/7/2020 13:00
William H. Cudney II            8/4/2020 12:48     Andrue Rutter            8/7/2020 13:00
George Dupuy                    8/4/2020 12:48     Amolia Ramdeen           8/7/2020 13:00
Somto Okoye                     8/4/2020 12:48     Crista Cornavaca         8/7/2020 13:00
Justin Dunsworth                8/4/2020 12:48     Alexis Waters            8/7/2020 13:00
Rayshona M Smith                8/4/2020 12:48     Marsha Gauvin            8/7/2020 13:00
Michael McCroskery              8/4/2020 12:48     Ceilia Gutentag          8/7/2020 13:01
Raeonah Brown                   8/4/2020 12:48     Enrique Manzano          8/7/2020 13:01
Mindy McCutchan                 8/4/2020 12:49     Jennifer Widdis          8/7/2020 13:01
Ann Marie Witt                  8/4/2020 12:49     Syed Umer Hasan          8/7/2020 13:01
Darin Hansen                    8/4/2020 12:49     Lori Urquhart            8/7/2020 13:01
Katrina Langreck                8/4/2020 12:49     Crystal Johnson          8/7/2020 13:02
Tom Adkins                      8/4/2020 12:49     Abby Willis              8/7/2020 13:02
Rachel Ingrid Murray            8/4/2020 12:49     Ben Turney               8/7/2020 13:02
Eric Forti                      8/4/2020 12:49     Crystal Johnson          8/7/2020 13:02
Nadine Younes                   8/4/2020 12:49     Lisa Barbalace           8/7/2020 13:02
Alyssa                          8/4/2020 12:49     Matthew Kelly            8/7/2020 13:02
Jeremy Davis                    8/4/2020 12:49     Sharie Barker            8/7/2020 13:03
James Maxson                    8/4/2020 12:49     Emma Behling             8/7/2020 13:03
Alexei Bylinskii                8/4/2020 12:49     Robert Byrom             8/7/2020 13:03
Jeffrey Linneman                8/4/2020 12:49     Scott Eguires            8/7/2020 13:03
Stanley Rash                    8/4/2020 12:49     William C. Scott         8/7/2020 13:03
Arthur J Golder                 8/4/2020 12:50     Eric M Harding           8/7/2020 13:03
Emerald Pierce                  8/4/2020 12:50     Gladys Kisela            8/7/2020 13:03
Helina Dicovitsky               8/4/2020 12:50     Kelly Baug               8/7/2020 13:03
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 54 of 525


NICK BLAWAT                     8/4/2020 12:50     Austin Joel                 8/7/2020 13:03
Rosalind Fulera Bigg            8/4/2020 12:50     Richard R Buckley           8/7/2020 13:03
paul greeenberg                 8/4/2020 12:50     Jessey Wayne Mayhle         8/7/2020 13:04
Christopher Pritting            8/4/2020 12:50     Joseph Attaway              8/7/2020 13:04
Kelsi Himel                     8/4/2020 12:50     Kurt D. Roudabush           8/7/2020 13:04
Catherine Fagan                 8/4/2020 12:50     Christopher M Fisher        8/7/2020 13:04
Rachael Somers                  8/4/2020 12:50     Nicole Hansen               8/7/2020 13:04
Marlo R. Wilson                 8/4/2020 12:50     Konnie Cronk                8/7/2020 13:04
Joshua J Childers               8/4/2020 12:50     Jaiden Connor Shahan        8/7/2020 13:05
Kathryn Anne Taylor             8/4/2020 12:51     Melinda Stidwell Williams   8/7/2020 13:05
Monica Brooke Rhodes            8/4/2020 12:51     Dennis D Dow                8/7/2020 13:05
Carl James Brien                8/4/2020 12:51     Danielle DeLong             8/7/2020 13:05
Sunbal Hashmi                   8/4/2020 12:51     Daniel Pearson              8/7/2020 13:05
David Buckley                   8/4/2020 12:51     Marek Kwasniewski           8/7/2020 13:06
Lori Estrada                    8/4/2020 12:51     Ron Lewis                   8/7/2020 13:06
Bryan S Baker                   8/4/2020 12:51     Anthony Chance              8/7/2020 13:06
Dwayne G Ingraham               8/4/2020 12:51     Jonathan Shaw               8/7/2020 13:06
Darren navarro                  8/4/2020 12:51     Jessica Oquendo             8/7/2020 13:06
Zeki Yusuf                      8/4/2020 12:51     Wesley Davies               8/7/2020 13:06
Jessica Johnson                 8/4/2020 12:51     Joseph Zanni                8/7/2020 13:06
Ankur Bothra                    8/4/2020 12:52     Ivy Young                   8/7/2020 13:06
Bryden James MacDonald          8/4/2020 12:52     Sharon L McNeill            8/7/2020 13:06
Kirrh Buchanan                  8/4/2020 12:52     Kristin                     8/7/2020 13:06
EVAN WIMMLER                    8/4/2020 12:52     Courtney Otto               8/7/2020 13:07
Mark Cannon                     8/4/2020 12:52     Venkat Reddy Kandhla        8/7/2020 13:07
Ernest Rust                     8/4/2020 12:52     Gerri Oduma                 8/7/2020 13:07
Caroline O'Sullivan             8/4/2020 12:52     Gini Johnson                8/7/2020 13:07
Lattecia Plear                  8/4/2020 12:52     Jon Winn                    8/7/2020 13:07
Zara Schiavo-Campo              8/4/2020 12:52     Michael Kerr                8/7/2020 13:07
Claire S Zaiser                 8/4/2020 12:52     Nicholas Van Horn           8/7/2020 13:07
James Stephens                  8/4/2020 12:52     Nathan P. Emch              8/7/2020 13:07
Tracy Rhodes                    8/4/2020 12:52     Laura Sanders Johnston      8/7/2020 13:07
Andrew Craker                   8/4/2020 12:52     Yao Agblami                 8/7/2020 13:07
Nivedita Singh                  8/4/2020 12:53     Cornelia                    8/7/2020 13:07
Tatijana Wells                  8/4/2020 12:53     Devon Dickson               8/7/2020 13:08
roy carlisle                    8/4/2020 12:53     Rayana Radueva              8/7/2020 13:08
Jasmine Bradley                 8/4/2020 12:53     Erez Krengel                8/7/2020 13:08
Christopher Bordner             8/4/2020 12:53     Tracey Werkheiser           8/7/2020 13:08
Allan D Curry                   8/4/2020 12:53     Andrew Barton               8/7/2020 13:08
Dorothy Michael                 8/4/2020 12:53     Sarah Carson                8/7/2020 13:08
Therin F Davis                  8/4/2020 12:53     Matthew Hayes               8/7/2020 13:08
Stewart Casey Annis             8/4/2020 12:53     Gregory Valentine Jr        8/7/2020 13:08
Brandi Pol                      8/4/2020 12:53     Wilson Vega                 8/7/2020 13:08
Gary Hebberd                    8/4/2020 12:53     Alexis Salonica             8/7/2020 13:08
Julia Fuqua                     8/4/2020 12:53     Brittney Bogues             8/7/2020 13:08
Fatimah Mozawalla               8/4/2020 12:54     Paige Palenski              8/7/2020 13:09
Lyn Davis                       8/4/2020 12:54     Deliz Sappenfield           8/7/2020 13:09
Crystal Ashby                   8/4/2020 12:54     Bernard McCreadie           8/7/2020 13:09
Justin L Cournoyer              8/4/2020 12:54     Timothy L Mason             8/7/2020 13:09
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 55 of 525


Hye Rahlan                      8/4/2020 12:54     RUSSELL SPEIGHT VANBLON   8/7/2020 13:09
EDWARD M. POTULIN Jr            8/4/2020 12:54     Brandon Mullins           8/7/2020 13:09
Noah Gaertner                   8/4/2020 12:54     Viviane K Scott           8/7/2020 13:09
Candice Edwards                 8/4/2020 12:54     Brendan Bobb              8/7/2020 13:10
BRUK SOLOMON                    8/4/2020 12:54     James Robb                8/7/2020 13:10
Michael F Hennessy              8/4/2020 12:55     Serena                    8/7/2020 13:10
Noelle Philipps                 8/4/2020 12:55     Justina Vasquez           8/7/2020 13:10
RAMONA JIMERSON                 8/4/2020 12:55     Amy Thrailkill            8/7/2020 13:10
Edgar Johnson                   8/4/2020 12:55     Gregory Valentine Jr      8/7/2020 13:10
Maham Khwaja                    8/4/2020 12:55     Jennifer Morgan           8/7/2020 13:10
Terrance Butler                 8/4/2020 12:55     JENNIFER W CHANDLER       8/7/2020 13:10
Charles A McGuire               8/4/2020 12:55     Henry Chen                8/7/2020 13:11
Bryce Chamberlain               8/4/2020 12:55     Carrilyn Rock             8/7/2020 13:11
Rino V Schiavo-Campo            8/4/2020 12:55     Elliot Cook               8/7/2020 13:11
Bobbie Irwin                    8/4/2020 12:55     Abraham Barlow            8/7/2020 13:11
JOSEPH Tommey                   8/4/2020 12:56     Luis Fuentes              8/7/2020 13:11
Kalev Lemus                     8/4/2020 12:56     Oscar Rivera              8/7/2020 13:11
Anna Riggs                      8/4/2020 12:56     Letatia Davis             8/7/2020 13:11
Jeremy Mobley                   8/4/2020 12:56     Kelly Bushelle            8/7/2020 13:12
MICHELLE GLACE                  8/4/2020 12:56     Kevin Scheiding           8/7/2020 13:12
Ari Kalfus                      8/4/2020 12:56     Kathryn Krug              8/7/2020 13:12
Isaac Scribner                  8/4/2020 12:56     Jason Butnor              8/7/2020 13:12
Victoria Menard                 8/4/2020 12:56     brandon tubbs             8/7/2020 13:12
Courtney Lewis-Kroodsma         8/4/2020 12:56     Sean Washington           8/7/2020 13:13
Brian Bradley                   8/4/2020 12:56     petra smith               8/7/2020 13:13
Paul Holbrook                   8/4/2020 12:56     Harold P Gutierrez        8/7/2020 13:13
Aaron Mosier                    8/4/2020 12:56     Lynn E. Geiter            8/7/2020 13:13
Shannon Marie Bradford          8/4/2020 12:57     Claire Carrier            8/7/2020 13:13
Jodi Hirschman                  8/4/2020 12:57     Jonathan Marshall         8/7/2020 13:13
Amity D Rouse                   8/4/2020 12:57     Johnny Nguyen             8/7/2020 13:14
Alan Vallance                   8/4/2020 12:57     Stephen Gallo             8/7/2020 13:14
Yvonne Crowley                  8/4/2020 12:57     Dennis McKenzie           8/7/2020 13:14
Sydney Corkran                  8/4/2020 12:57     Joshua Michael Cilley     8/7/2020 13:14
Linda long                      8/4/2020 12:57     Kevin Wrobbel             8/7/2020 13:14
Brandon Egozi                   8/4/2020 12:58     Daniel Gudelunas          8/7/2020 13:14
Kirstin Sherman,DVM             8/4/2020 12:58     Anna Gooler               8/7/2020 13:14
Maria                           8/4/2020 12:58     Laurie Tenzer             8/7/2020 13:14
Kevin Davis                     8/4/2020 12:58     Randy Ford                8/7/2020 13:14
Mackenzie Constable             8/4/2020 12:58     Zachary Jansen            8/7/2020 13:14
David Robinson                  8/4/2020 12:58     Izabella Shuvayev         8/7/2020 13:15
Joseph Maurer                   8/4/2020 12:58     Luis Fuentes              8/7/2020 13:15
gloria whitley                  8/4/2020 12:58     Alla Salah                8/7/2020 13:15
Tricia Rae VanCleef             8/4/2020 12:58     Brian Flowers             8/7/2020 13:15
Davis Cox                       8/4/2020 12:58     Kevin Wrobbel             8/7/2020 13:15
Chin Ho Fung                    8/4/2020 12:59     Martin Gasevski           8/7/2020 13:15
Doug                            8/4/2020 12:59     Leslie Smith              8/7/2020 13:16
MARISSA W STEWART               8/4/2020 12:59     JANNI T PLATTNER          8/7/2020 13:16
Alera Welch                     8/4/2020 12:59     Danielle Dyal             8/7/2020 13:16
Daniel Shae                     8/4/2020 12:59     Alla Salah                8/7/2020 13:16
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 56 of 525


Eric Rosenberg                   8/4/2020 12:59     Zach Nichols            8/7/2020 13:16
Jacqueline Weber                 8/4/2020 12:59     Frank J. Marallo, Jr.   8/7/2020 13:16
Julia Schuller                   8/4/2020 12:59     Rosa V Tu               8/7/2020 13:17
Laura McLaughlin                 8/4/2020 12:59     Keith Buhler            8/7/2020 13:17
Linda Morgandale                 8/4/2020 12:59     Kevin Galbavi           8/7/2020 13:17
Ronelle Fortson                  8/4/2020 12:59     Rick Repsold            8/7/2020 13:17
Jonathan England                 8/4/2020 12:59     Sean McDonald           8/7/2020 13:17
Antowan Williams                 8/4/2020 13:00     Tonja M Gunn            8/7/2020 13:17
Chiara                           8/4/2020 13:00     Brooks Prumo            8/7/2020 13:17
Thomas M Langton                 8/4/2020 13:00     Matthew chappell        8/7/2020 13:17
David Robinson                   8/4/2020 13:00     Ruslan Vietrov          8/7/2020 13:17
BROC M KRIETEMEYER               8/4/2020 13:00     Nicholas Repertorio     8/7/2020 13:18
Callan Levine                    8/4/2020 13:00     Nadir Dally             8/7/2020 13:18
Jon Philp                        8/4/2020 13:00     Dan Robb                8/7/2020 13:18
Kasey Smith                      8/4/2020 13:00     Chase Lord              8/7/2020 13:18
Warren Chris Mitchell            8/4/2020 13:00     Prateek Gururaj Rao     8/7/2020 13:18
Nellie Eshleman                  8/4/2020 13:00     Justin Aurand           8/7/2020 13:18
Brian McMurray                   8/4/2020 13:00     Hannah Fitzhugh         8/7/2020 13:18
Nicole Spickler                  8/4/2020 13:00     Solangge Martinez       8/7/2020 13:18
Martha J Taylor                  8/4/2020 13:00     Rachael Baker           8/7/2020 13:19
Mike & Kathy Jo Price            8/4/2020 13:01     Sayanta Dutta           8/7/2020 13:19
David Groves                     8/4/2020 13:01     Jeremiah Jenkins        8/7/2020 13:19
Timothy Dunlevy                  8/4/2020 13:01     Caitlin Paterson        8/7/2020 13:19
Aaron Bauhs                      8/4/2020 13:01     Marlene Wildasin        8/7/2020 13:19
Toms vineeth John                8/4/2020 13:01     Tara Merriman           8/7/2020 13:20
BROC M KRIETEMEYER               8/4/2020 13:01     Helen L Koenemann       8/7/2020 13:20
Kristoffer Nord                  8/4/2020 13:01     Sarah Finke             8/7/2020 13:20
Kevin Keith Webb II              8/4/2020 13:01     daniel j sloan          8/7/2020 13:20
Mary Davis                       8/4/2020 13:01     cristy gilliam          8/7/2020 13:20
Arturo Rubio                     8/4/2020 13:01     Jeremy A Hilden         8/7/2020 13:20
Alexander Lira                   8/4/2020 13:02     Andrew Page             8/7/2020 13:20
Ryan Michael Harlow              8/4/2020 13:02     Michael Thibeault       8/7/2020 13:20
Bing Cheah                       8/4/2020 13:02     Caleb Joshua wright     8/7/2020 13:20
Blair Adour                      8/4/2020 13:02     Danielle Hamilton       8/7/2020 13:20
Andrew Shroll                    8/4/2020 13:02     Brandon L Northrop      8/7/2020 13:21
Andrew Kimball                   8/4/2020 13:02     Lisa M. Abreu Morel     8/7/2020 13:21
Matthew Walker                   8/4/2020 13:02     Ariana                  8/7/2020 13:21
Paul Pallas                      8/4/2020 13:02     Ryan Williams           8/7/2020 13:21
Giles Ordinario                  8/4/2020 13:02     Ben Wilking             8/7/2020 13:21
Shana Watkins                    8/4/2020 13:02     Andrew Page             8/7/2020 13:21
LaShawn Miller                   8/4/2020 13:02     Daniel Ballard          8/7/2020 13:21
Nathanael Glen Vetters           8/4/2020 13:02     CRAIG MUNIER            8/7/2020 13:21
Michael Jones                    8/4/2020 13:03     Joseph Pasquence        8/7/2020 13:21
Andrey Chichagov                 8/4/2020 13:03     William Arnold          8/7/2020 13:21
Jenna McAndrews                  8/4/2020 13:03     ANNA KARPLUS            8/7/2020 13:21
Junwoo Park                      8/4/2020 13:03     Danielle                8/7/2020 13:22
Jennifer Zheng                   8/4/2020 13:03     Bayard Dorival          8/7/2020 13:22
Sivonnia DeBarros                8/4/2020 13:03     Layman crittendon       8/7/2020 13:22
Keith Grayvold                   8/4/2020 13:03     Helen Pantazi           8/7/2020 13:22
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 57 of 525


Christopher Mondok                     8/4/2020 13:03              stacy pharis            8/7/2020 13:23
Matthew Mager                          8/4/2020 13:03              Kelmarae Andrews        8/7/2020 13:23
Samantha Baker                         8/4/2020 13:03              Don Norris Udall        8/7/2020 13:23
Steven Ripple                          8/4/2020 13:03              Tamikia Joyner          8/7/2020 13:23
Sean Corbett                           8/4/2020 13:03              Ronald Dingler          8/7/2020 13:23
Michael A. Zeller                      8/4/2020 13:03              Norma McNeil            8/7/2020 13:23
Kalim, Renate                          8/4/2020 13:03              Patricia Kuda           8/7/2020 13:23
Will Wood                              8/4/2020 13:03              Bhakti Dave             8/7/2020 13:24
Brandon Dillinger                      8/4/2020 13:04              Jennifer A Thompson     8/7/2020 13:24
Julie Sumner                           8/4/2020 13:04              Stanley Merwin          8/7/2020 13:24
Noel K Goldsmith                       8/4/2020 13:04              Amy Greer               8/7/2020 13:24
Wanda Taylor                           8/4/2020 13:04              Katarzyna Slota         8/7/2020 13:24
Jon Hake                               8/4/2020 13:04              Zixun Wu                8/7/2020 13:24
Niklas J Markley                       8/4/2020 13:04              Bilal Bach              8/7/2020 13:24
Ryan Barnes                            8/4/2020 13:04              Alex B Jones            8/7/2020 13:24
Richard James                          8/4/2020 13:04              Nathalie Marie Hager    8/7/2020 13:25
Cherisse Mays                          8/4/2020 13:04              Adam Joseph Bradley     8/7/2020 13:25
Ahsen M Salim                          8/4/2020 13:05              SAI NALABOTU            8/7/2020 13:25
Lennea Fish                            8/4/2020 13:05              Jennifer L Harder       8/7/2020 13:25
Daniel Martini                         8/4/2020 13:05              Jonathan Dailey         8/7/2020 13:25
John Zimmerman                         8/4/2020 13:05              Holly Weimar            8/7/2020 13:25
ROBERT R WILLIAMSON                    8/4/2020 13:05              Stevie Sheriff          8/7/2020 13:25
Ronald Primo                           8/4/2020 13:05              Johnathan Pierre        8/7/2020 13:25
Lamont Williams                        8/4/2020 13:05              Christa Nimmerrichter   8/7/2020 13:26
Jake Miller                            8/4/2020 13:05              Zichao Yang             8/7/2020 13:26
Google                                 8/4/2020 13:05              Neil Golden             8/7/2020 13:26
Nathan E Whisenant                     8/4/2020 13:05              Jolene Weiss            8/7/2020 13:26
Dean Blackley                          8/4/2020 13:06              Francisca Camacho       8/7/2020 13:26
Alisha Hann                            8/4/2020 13:06              Bernardo Pacheco        8/7/2020 13:26
Blakelly Dillard                       8/4/2020 13:06              Brianne Robach          8/7/2020 13:26
Kevin McBride                          8/4/2020 13:06              Lauren McCabe           8/7/2020 13:26
Cara fruehling                         8/4/2020 13:06              Judith L Boroch         8/7/2020 13:27
Airelle Smith                          8/4/2020 13:06              Izabella Shuvayev       8/7/2020 13:27
Christopher Shigas                     8/4/2020 13:06              Long Wu                 8/7/2020 13:27
Laurel Griffith                        8/4/2020 13:06              kai wang                8/7/2020 13:27
William Clapp                          8/4/2020 13:06              Sofia Delalanza         8/7/2020 13:27
Adam Yacko                             8/4/2020 13:06              Adam Kanitz             8/7/2020 13:27
Clint Boudreaux                        8/4/2020 13:06              Joshua Brzinski         8/7/2020 13:27
Wesley Woodhams                        8/4/2020 13:06              Gary BOWSER JR          8/7/2020 13:28
Harper O'Connor (was Meghan O'Connor at8/4/2020
                                       the time of
                                                13:07
                                                   the occurrence) John Swee               8/7/2020 13:28
Antonio Mendez                         8/4/2020 13:07              Joshua Duran            8/7/2020 13:28
Ian Mitchell                           8/4/2020 13:07              Diane Curtis            8/7/2020 13:28
Dorin Constantin                       8/4/2020 13:07              Alex Dusenbery          8/7/2020 13:28
Christopher Ross Catlett               8/4/2020 13:07              Caroline Hester         8/7/2020 13:28
Benjamin Talbot                        8/4/2020 13:07              Tanda Nelson            8/7/2020 13:28
Christian Adair                        8/4/2020 13:07              LILLIAN GREEN           8/7/2020 13:28
Paul Matthews                          8/4/2020 13:07              Bikram Shrestha         8/7/2020 13:28
Stacie Davis                           8/4/2020 13:07              Heather Koen            8/7/2020 13:28
Patricia Brauer                        8/4/2020 13:07              Robert C Reed           8/7/2020 13:29
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 58 of 525


Kathryn Elizabeth Clark          8/4/2020 13:07     Carlos Nataniel            8/7/2020 13:29
Christin Nelson                  8/4/2020 13:07     Nikhil A Thakoor           8/7/2020 13:29
Roger Russell                    8/4/2020 13:07     Sharmili Edwards           8/7/2020 13:29
Pierce Elizabeth                 8/4/2020 13:08     Travis Taylor              8/7/2020 13:29
Edgar                            8/4/2020 13:08     Hunter Springate           8/7/2020 13:30
Carl J Cote                      8/4/2020 13:08     Douglas Cartee             8/7/2020 13:30
Ben Fruehling                    8/4/2020 13:08     Lisa Dusek                 8/7/2020 13:30
william cordaro                  8/4/2020 13:08     Lou Ann Moreland-Cummins   8/7/2020 13:30
Krystal Lynn Spicer              8/4/2020 13:08     Charles Maynarich          8/7/2020 13:30
Jamie Kennedy                    8/4/2020 13:08     James Wallace              8/7/2020 13:30
Kimberly Allen                   8/4/2020 13:08     Arianne Elinich            8/7/2020 13:30
Eric Steele                      8/4/2020 13:08     Justin M. Sease            8/7/2020 13:30
Kristen Saks                     8/4/2020 13:08     Kaitlin ratteerree         8/7/2020 13:30
Meriel Cabilin                   8/4/2020 13:08     Amasharay McDonald         8/7/2020 13:31
Almog Vidavsky                   8/4/2020 13:08     Margaret Veihl             8/7/2020 13:31
Andrew Magana                    8/4/2020 13:08     Steve James                8/7/2020 13:31
Jose                             8/4/2020 13:09     Jorge Badran               8/7/2020 13:31
Robert Mazzucco                  8/4/2020 13:09     Robert Rodriguez           8/7/2020 13:31
Michael Warren Lefavor           8/4/2020 13:09     JIM SPARKS                 8/7/2020 13:31
William Aspinwall                8/4/2020 13:09     Ariel Briggs               8/7/2020 13:31
Sean Leo                         8/4/2020 13:09     Anthony S Spadaro          8/7/2020 13:31
Dennis D Gospodarek              8/4/2020 13:10     James A Moore              8/7/2020 13:32
Jennifer Hauge                   8/4/2020 13:10     Brian McAtee               8/7/2020 13:32
Matthew Ehrstein                 8/4/2020 13:10     Nicholas Scibetta          8/7/2020 13:32
Aaron C Branstetter              8/4/2020 13:10     Hannah                     8/7/2020 13:32
Dylan Lingelbach                 8/4/2020 13:10     Kevin Cotugno              8/7/2020 13:32
Noah lepper                      8/4/2020 13:10     Jennifer Bakken            8/7/2020 13:32
Stephen Nicklus                  8/4/2020 13:10     Paul E Comeau Jr           8/7/2020 13:32
Carl R Wright II                 8/4/2020 13:10     Del Dawley                 8/7/2020 13:32
Albert Garcia-Romeu              8/4/2020 13:11     Melissa Olivares           8/7/2020 13:33
Leah Harkness                    8/4/2020 13:11     Nyla Firoz                 8/7/2020 13:33
Georgios Ntosidis                8/4/2020 13:11     Dzu Bui                    8/7/2020 13:33
Diane Temple                     8/4/2020 13:11     daniel Carter              8/7/2020 13:34
Josh McMullen                    8/4/2020 13:11     Jason Aguilar              8/7/2020 13:34
William Loudin                   8/4/2020 13:11     Celestine Washington       8/7/2020 13:34
Jamil Gonsalves                  8/4/2020 13:11     Julio Cantillo             8/7/2020 13:34
Amanda Nicole Smith              8/4/2020 13:11     Brandon King               8/7/2020 13:34
Lisa C. Terrell                  8/4/2020 13:11     David Orpi                 8/7/2020 13:35
Edward Cincinnati                8/4/2020 13:12     My Satellite Company       8/7/2020 13:35
Elizabeth Gretzon                8/4/2020 13:12     Patrick Dougherty          8/7/2020 13:35
Lesley Wood                      8/4/2020 13:12     Nathan Hernandez           8/7/2020 13:36
Pha her                          8/4/2020 13:12     Juan Paz                   8/7/2020 13:36
Mark Quinn Corcoran              8/4/2020 13:12     Tony Idem                  8/7/2020 13:37
Tanesha Morris                   8/4/2020 13:12     Joan L Baumgartner         8/7/2020 13:37
Lindsey Legg                     8/4/2020 13:12     Shanice                    8/7/2020 13:37
Brian Terry                      8/4/2020 13:12     Robert Milejczak           8/7/2020 13:37
Chris Speed                      8/4/2020 13:12     Melbra Welch               8/7/2020 13:37
Jane Dunk (maher)                8/4/2020 13:12     Cory J Wonner              8/7/2020 13:37
Mike Temporiti                   8/4/2020 13:12     Brian Lynn                 8/7/2020 13:37
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 59 of 525


Julie Williams-Reyes             8/4/2020 13:12     Lee T Price                8/7/2020 13:37
Christi Taft                     8/4/2020 13:12     Gerson Benoit              8/7/2020 13:38
Hoang Tran                       8/4/2020 13:12     John vdovjak               8/7/2020 13:38
Patrick Gillespie                8/4/2020 13:12     Lloyd D. Adams             8/7/2020 13:38
Joanne E Bacharach               8/4/2020 13:12     Nicholas DeLisi            8/7/2020 13:38
candy lang                       8/4/2020 13:12     Alexandria M Brown         8/7/2020 13:38
Quinn Harrington                 8/4/2020 13:12     Preston Price              8/7/2020 13:38
Anna Dudin                       8/4/2020 13:13     Sean-Michael Brady         8/7/2020 13:39
Justin Clark                     8/4/2020 13:13     Jennifer Bichel            8/7/2020 13:39
Charles Janicki                  8/4/2020 13:13     Lidia N. Torre GonzÃ¡lez   8/7/2020 13:39
Brandon Huynh                    8/4/2020 13:13     Shane Ede                  8/7/2020 13:39
Ryan Pacheco                     8/4/2020 13:13     CHRISTOPHER P MEYER        8/7/2020 13:39
Barbara moore                    8/4/2020 13:13     Suzanne Levy-Rudolph       8/7/2020 13:39
Dewoin Epps                      8/4/2020 13:13     Wesley Hokanson            8/7/2020 13:39
Madeline Heilner                 8/4/2020 13:13     Danforth Ean Myers         8/7/2020 13:40
Pamela Dickman                   8/4/2020 13:13     Daniel Almodovar           8/7/2020 13:40
Alex Sturgill                    8/4/2020 13:14     Chandell Dargin            8/7/2020 13:40
James F Johnson                  8/4/2020 13:14     KIM Rehsae WILLIAMS        8/7/2020 13:40
Tammie Phipps                    8/4/2020 13:14     Renee Davies               8/7/2020 13:40
Ken Knapp                        8/4/2020 13:14     Andrew Carl Stephanoff     8/7/2020 13:40
Katherine Bibilouri              8/4/2020 13:14     Yishih Chang               8/7/2020 13:40
Mark Duncan                      8/4/2020 13:14     Timothy J Davis            8/7/2020 13:40
Tammy Burke                      8/4/2020 13:14     David                      8/7/2020 13:40
Victoria E Brown                 8/4/2020 13:14     Kandie Wood                8/7/2020 13:40
Darcy Davis                      8/4/2020 13:14     Matthew Moreland           8/7/2020 13:40
Desiree Cassano no consent       8/4/2020 13:14     Sara Hudec                 8/7/2020 13:41
Robert Rowland                   8/4/2020 13:14     Jeremy H Meeks             8/7/2020 13:41
Preston Croswell                 8/4/2020 13:14     Sadia Ali                  8/7/2020 13:41
Ezi Azu                          8/4/2020 13:14     William Mobley             8/7/2020 13:41
Bridger Hammond                  8/4/2020 13:14     Marilyn Traub              8/7/2020 13:42
Christopher Frey                 8/4/2020 13:15     Quinton Skinner            8/7/2020 13:42
Heather Beckman                  8/4/2020 13:15     Anthony Hodgins            8/7/2020 13:42
Lindsey Low                      8/4/2020 13:15     William givens             8/7/2020 13:42
Jeannie Rodriguez                8/4/2020 13:15     Vivian Davis               8/7/2020 13:42
Nicole Grace                     8/4/2020 13:15     Nikola Budisavljevic       8/7/2020 13:42
Nicholas olson                   8/4/2020 13:15     Christi Jeffreys           8/7/2020 13:42
Dana Marie Semos                 8/4/2020 13:15     Georgina Cooper            8/7/2020 13:42
Ericka Clouther                  8/4/2020 13:15     Nydia Gonzalez             8/7/2020 13:42
Dan Jenkins                      8/4/2020 13:15     Hubbard Jordan             8/7/2020 13:42
MARLEY TRACEY                    8/4/2020 13:15     Aidan Costello             8/7/2020 13:42
Mitchell Konsella                8/4/2020 13:15     Joseph K Graham            8/7/2020 13:42
Davonia Kirlew                   8/4/2020 13:16     Sierra Grey-Coker          8/7/2020 13:42
Henry Delk                       8/4/2020 13:16     Diana L. Lingle            8/7/2020 13:43
Korynn Forge                     8/4/2020 13:16     Janice Shawhan-Martin      8/7/2020 13:43
James E Drumm                    8/4/2020 13:16     Donald Hemler              8/7/2020 13:43
Micky Willkom                    8/4/2020 13:16     Alison Leon                8/7/2020 13:43
Michael cassettari               8/4/2020 13:16     MOllie McDonagh            8/7/2020 13:44
DAVID ALLEN WATSON               8/4/2020 13:16     Allen Haynes               8/7/2020 13:44
Kellee Richards                  8/4/2020 13:16     Dana Wenzel                8/7/2020 13:44
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 60 of 525


Marianna                         8/4/2020 13:16     Aaliyah Taylor        8/7/2020 13:44
Jissa Mathew                     8/4/2020 13:16     Cynthia Perez         8/7/2020 13:44
David Passey                     8/4/2020 13:16     Janice Pilgrim        8/7/2020 13:44
Jennifer Cerna                   8/4/2020 13:16     Stoyan Atanassov      8/7/2020 13:44
Milagros Montijo                 8/4/2020 13:16     David Colantoni       8/7/2020 13:44
Gustavo Oviedo                   8/4/2020 13:16     Kim Gorman            8/7/2020 13:44
Pakhi Ho                         8/4/2020 13:16     Alison Leon           8/7/2020 13:44
Ryan Peterson                    8/4/2020 13:16     Zach Mandera          8/7/2020 13:45
David Passey                     8/4/2020 13:17     Robert E Vitaro       8/7/2020 13:45
PJ Tsui                          8/4/2020 13:17     Madison Weber         8/7/2020 13:45
Lori Hollerich                   8/4/2020 13:17     Michael Tew           8/7/2020 13:45
Jeremiah Duke                    8/4/2020 13:17     Debra Henderson       8/7/2020 13:45
Carole Hollers                   8/4/2020 13:17     Jerry Freestone       8/7/2020 13:45
Eduard Abukhovich                8/4/2020 13:17     Kristi Fok            8/7/2020 13:45
Landon Wayne Johnson             8/4/2020 13:17     Matthew R Arnold      8/7/2020 13:46
David Schur                      8/4/2020 13:17     Christine V Rosalez   8/7/2020 13:46
Charles Phillip Wiggins          8/4/2020 13:17     Bradley Frederick     8/7/2020 13:46
Dianne Silliman                  8/4/2020 13:17     Jack Miller           8/7/2020 13:46
Rebecca Eason                    8/4/2020 13:17     Jessica Krogstad      8/7/2020 13:46
CaSondra Bell                    8/4/2020 13:17     Douglas L Miller      8/7/2020 13:46
Mayra Bedigan                    8/4/2020 13:18     Donald Hemler         8/7/2020 13:46
David Koch                       8/4/2020 13:18     Dawn W Slaton         8/7/2020 13:47
Sabrina Guervil                  8/4/2020 13:18     Leslie Lee            8/7/2020 13:47
Talisa Goodner                   8/4/2020 13:18     Kelley Anctil         8/7/2020 13:47
Jonathan Highman                 8/4/2020 13:18     Adrienne Hawker       8/7/2020 13:47
Joshua Short                     8/4/2020 13:18     ERIC NORBERG          8/7/2020 13:47
Michael Feuer                    8/4/2020 13:18     Lisa Rabey            8/7/2020 13:47
tina r picolo                    8/4/2020 13:18     Jeremy Nichols        8/7/2020 13:48
Bryshal Moore                    8/4/2020 13:18     Dave Hrebenach        8/7/2020 13:48
Flor Olvera                      8/4/2020 13:18     Scott Galvin          8/7/2020 13:48
Leeland Cortez Downer            8/4/2020 13:18     Scott Alvord          8/7/2020 13:48
Jennifer Greenhoot               8/4/2020 13:18     David Herrera         8/7/2020 13:48
RuSonja Robinson                 8/4/2020 13:19     Nichola Harris        8/7/2020 13:48
Joshua Farber                    8/4/2020 13:19     James Birch           8/7/2020 13:48
Kyle Nabors                      8/4/2020 13:19     Jodie L Putrino       8/7/2020 13:48
Carolyn Zacchino                 8/4/2020 13:19     Rob Marti             8/7/2020 13:48
Rochelle Thompson                8/4/2020 13:19     Connie galvin         8/7/2020 13:48
Patrick Aaron Gillespie          8/4/2020 13:19     Gail Hemler           8/7/2020 13:48
Candice Desrosiers               8/4/2020 13:19     patrick w pace        8/7/2020 13:48
Debra Johnson                    8/4/2020 13:19     David Austin          8/7/2020 13:49
Sarah Heady                      8/4/2020 13:19     Jacob Borton          8/7/2020 13:49
Randy Shepard                    8/4/2020 13:19     William Purnell II    8/7/2020 13:49
Tom Langmesser                   8/4/2020 13:19     Erin Fritsche         8/7/2020 13:49
Jeff Hood                        8/4/2020 13:19     Sandeep Singh         8/7/2020 13:49
Emily Snow                       8/4/2020 13:19     Diane Hellman         8/7/2020 13:49
Josh Blevins                     8/4/2020 13:19     Brandon Ottaway       8/7/2020 13:49
Ryan Semler                      8/4/2020 13:19     Biles Nouri           8/7/2020 13:49
Rachel LeGault                   8/4/2020 13:20     Joshua Pawlak         8/7/2020 13:50
Paul Tigan                       8/4/2020 13:20     Nathan Hermansen      8/7/2020 13:50
            Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 61 of 525


Joel Adams                        8/4/2020 13:20     kevin ratajczak        8/7/2020 13:50
Marilyn J Burrus                  8/4/2020 13:20     Matthew                8/7/2020 13:50
Christofer Elliott Hartman        8/4/2020 13:20     Luis Rivera            8/7/2020 13:50
Kendra Wagenschutz                8/4/2020 13:20     Hannah                 8/7/2020 13:50
Amanda Nelson                     8/4/2020 13:20     Jonathan Cruz          8/7/2020 13:50
Jordan Gold                       8/4/2020 13:20     Zachary Townsend       8/7/2020 13:50
Rebecca Alexander                 8/4/2020 13:21     John Wallace           8/7/2020 13:50
Dayna L Sisemore                  8/4/2020 13:21     Brandon W Balcom       8/7/2020 13:50
Carey Kesner                      8/4/2020 13:21     Margaret Montez        8/7/2020 13:50
Candice Kane                      8/4/2020 13:21     Mandy Cornella         8/7/2020 13:50
Lucas Lindgren                    8/4/2020 13:21     Sarah Misraji          8/7/2020 13:50
Tessa Cooper                      8/4/2020 13:21     Katrina Golden         8/7/2020 13:51
Connie Hill                       8/4/2020 13:21     Veronica Campbell      8/7/2020 13:51
Genna Sperling                    8/4/2020 13:21     Kathleen McDonald      8/7/2020 13:51
meredith mick                     8/4/2020 13:21     Alexandria M Brown     8/7/2020 13:51
Amanda Resch                      8/4/2020 13:21     Sandra Johnson         8/7/2020 13:52
Preston Waters                    8/4/2020 13:21     David Rogers           8/7/2020 13:52
Norquisha Mangram                 8/4/2020 13:22     Alexandria Gulick      8/7/2020 13:52
Lynn Skauge                       8/4/2020 13:22     Katrina Schindlar      8/7/2020 13:52
Miranda garcia                    8/4/2020 13:22     Edward Shumate         8/7/2020 13:52
Joshua D Bryan                    8/4/2020 13:22     Jason Steed            8/7/2020 13:52
Mary Gunter                       8/4/2020 13:22     Amir Tadros            8/7/2020 13:52
Christina Lee                     8/4/2020 13:22     Kengne Nkola Pierre    8/7/2020 13:53
Doris DeLeon                      8/4/2020 13:22     Michael Melgar         8/7/2020 13:53
Igor Kheyfets                     8/4/2020 13:22     Rudy Poussot           8/7/2020 13:53
Angie Landry                      8/4/2020 13:22     Deborah Dixon          8/7/2020 13:53
Mauricio Ayllon Unzueta           8/4/2020 13:22     Anita Sawyer           8/7/2020 13:53
Destrie Long                      8/4/2020 13:22     Charlie Lott           8/7/2020 13:53
ashmia conteh                     8/4/2020 13:22     Jimmy Wong             8/7/2020 13:54
Hannah Beaman                     8/4/2020 13:22     Ronson E. LeVau        8/7/2020 13:54
Joe Bieniek                       8/4/2020 13:22     Terri Alvarado         8/7/2020 13:54
RICKI PORTER                      8/4/2020 13:22     Wesley Ringfelt        8/7/2020 13:54
Stephen McFarland                 8/4/2020 13:22     Shreyas Panse          8/7/2020 13:54
Eryn Patton                       8/4/2020 13:23     Kevin J Walsh          8/7/2020 13:54
Shakeema Davis                    8/4/2020 13:23     William J Bergersen    8/7/2020 13:54
Jessica L Mueller                 8/4/2020 13:23     Seth Packwood          8/7/2020 13:54
Jorge A. Avila                    8/4/2020 13:23     Caleb Hudkins          8/7/2020 13:54
Kanan J Joshi                     8/4/2020 13:23     Melissa Thomas         8/7/2020 13:54
Jessica Lowe                      8/4/2020 13:23     Leroy Ingram           8/7/2020 13:54
Kevin Munn                        8/4/2020 13:23     Lori Dougherty         8/7/2020 13:54
Dewayne Wooten                    8/4/2020 13:23     Cynthia Lippincott     8/7/2020 13:54
Nicholas Bloom                    8/4/2020 13:23     Hayley North           8/7/2020 13:55
Logan Lower                       8/4/2020 13:24     Matt Bowler            8/7/2020 13:55
Gufrin Alabedi                    8/4/2020 13:24     Laura Katherine Gee    8/7/2020 13:55
Matthew Sherwood                  8/4/2020 13:24     christopher stachnik   8/7/2020 13:55
Daniel A Schave                   8/4/2020 13:24     Michael P. Davis       8/7/2020 13:55
Lilliam Ivette Zambrana           8/4/2020 13:24     Samer Chtay            8/7/2020 13:55
Dorothy Lenz                      8/4/2020 13:24     Jim Radaelli           8/7/2020 13:55
William Axon                      8/4/2020 13:24     Zachman Awesomeness    8/7/2020 13:55
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 62 of 525


Cathy Shaffer                        8/4/2020 13:24   Alisha Boudreau               8/7/2020 13:56
Stephanie King                       8/4/2020 13:25   Larry Estrella                8/7/2020 13:56
Scott Hilliard                       8/4/2020 13:25   Bonita Bryant Bryant          8/7/2020 13:56
ACADIA SEASHORE Camping and cabins   8/4/2020 13:25   Jordyn Tucker                 8/7/2020 13:56
Kirsten Arianejad                    8/4/2020 13:25   Gail Hemler                   8/7/2020 13:56
Matthew C. Kronz                     8/4/2020 13:25   Eric E Robinson               8/7/2020 13:56
Matthew Modlinski                    8/4/2020 13:25   Caleb Zimmerschied            8/7/2020 13:56
Logan Oâ€™Neal                       8/4/2020 13:25   Gianna Renzi                  8/7/2020 13:56
Jaime Carmona                        8/4/2020 13:26   Sudeep Agrawal                8/7/2020 13:57
Patrick R. Rogers                    8/4/2020 13:26   Brandon Pearson               8/7/2020 13:57
Russell Brown                        8/4/2020 13:26   Anna G Fletcher               8/7/2020 13:57
Brandon Brockmyer                    8/4/2020 13:26   Elliott Van Fleet             8/7/2020 13:57
Jennifer Wozniak                     8/4/2020 13:26   bowen rechner                 8/7/2020 13:57
Helen M Mulvihill                    8/4/2020 13:26   KATELYN I THORNTON            8/7/2020 13:57
Shelia Moore                         8/4/2020 13:26   Shawnda Faye Coates           8/7/2020 13:57
Kathleen Grant                       8/4/2020 13:26   Sarah Kesler                  8/7/2020 13:58
JP Brocket                           8/4/2020 13:26   Lyndsie Wong                  8/7/2020 13:58
Kenneth Donohue                      8/4/2020 13:26   Kimauri                       8/7/2020 13:58
Adrian J Delgado Rivera              8/4/2020 13:26   Courtney D Kinowski           8/7/2020 13:58
Eric Axe                             8/4/2020 13:26   Stephanie Pichardo            8/7/2020 13:59
Rachel Pannell                       8/4/2020 13:27   THOMAS CHRISTIAN              8/7/2020 13:59
Lee W Autore                         8/4/2020 13:27   Bradford Ruhle                8/7/2020 13:59
Mauryn Campbell                      8/4/2020 13:27   Katie Shelvy                  8/7/2020 13:59
Dave Demke                           8/4/2020 13:27   Philips julien                8/7/2020 13:59
Donna Mott                           8/4/2020 13:27   Troy Lerner                   8/7/2020 13:59
Harry Lee Ramsey, JR                 8/4/2020 13:27   Regina Spradlin               8/7/2020 14:00
Petter ximello                       8/4/2020 13:27   Jacob Staggs                  8/7/2020 14:00
Christopher Hoppe                    8/4/2020 13:27   Amanda McGrew                 8/7/2020 14:00
Joel Bahrnes                         8/4/2020 13:27   Elise Heater                  8/7/2020 14:00
STEPHANIE MOTRE                      8/4/2020 13:27   Allison Janeen Wesley-Jones   8/7/2020 14:00
joshua powell                        8/4/2020 13:28   David Head                    8/7/2020 14:00
Brandi Loveday-Chesley               8/4/2020 13:28   Jane Jeffries                 8/7/2020 14:00
Walter Williams                      8/4/2020 13:28   Rich Mancini                  8/7/2020 14:00
Jeremy Hall                          8/4/2020 13:28   LEAH RUDGE                    8/7/2020 14:00
Andrew G Kelleher                    8/4/2020 13:28   Dustin R Martin               8/7/2020 14:00
Tiffiany L Harmon                    8/4/2020 13:28   Linda L. Evans                8/7/2020 14:00
Omar Gonzales                        8/4/2020 13:28   Michael Sack                  8/7/2020 14:00
Xavier Best                          8/4/2020 13:28   Roxanne M Jastrzembski        8/7/2020 14:01
Ralph Tate                           8/4/2020 13:28   kashyap soni                  8/7/2020 14:01
Joshua Filler                        8/4/2020 13:28   Emily Helwig                  8/7/2020 14:01
Kevin Cruz                           8/4/2020 13:29   Jessica Soullier              8/7/2020 14:01
Adam edge                            8/4/2020 13:29   Sheneva Blythewood            8/7/2020 14:02
Timothy Ascencio                     8/4/2020 13:29   Nancy Teeter                  8/7/2020 14:02
Rachel Wallace                       8/4/2020 13:29   JESSA KRICK                   8/7/2020 14:02
Andrei Shmunk                        8/4/2020 13:29   Alec Wrolson                  8/7/2020 14:02
Eric Mathson                         8/4/2020 13:29   KAINOAH J AMALA               8/7/2020 14:02
Ariel Prenderville                   8/4/2020 13:29   Tom Holtz                     8/7/2020 14:02
John E Warwick                       8/4/2020 13:29   Denise Christian              8/7/2020 14:02
Jimmy McMurry                        8/4/2020 13:29   Nancy Teeter                  8/7/2020 14:02
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 63 of 525


M. Michelle Parsons             8/4/2020 13:29     Faviola Sanchez        8/7/2020 14:03
Takeisha Gilbert                8/4/2020 13:29     Zachery Koppelmann     8/7/2020 14:03
Michael J Raab                  8/4/2020 13:29     Luke DiPette           8/7/2020 14:03
April Coronas                   8/4/2020 13:30     Shawn Henry Oliver     8/7/2020 14:03
SHAWN M LAHA                    8/4/2020 13:30     Edis Worden            8/7/2020 14:03
Laura Powers                    8/4/2020 13:30     Christopher Giordano   8/7/2020 14:03
Vern White                      8/4/2020 13:30     Michael Tredupp        8/7/2020 14:03
Carlos Herbas                   8/4/2020 13:30     Brenda Yancor          8/7/2020 14:03
Justin Price                    8/4/2020 13:30     Lauren Golanty         8/7/2020 14:03
Eleazar Jarman                  8/4/2020 13:30     Jeannine Lettiere      8/7/2020 14:03
Graig Zaremba                   8/4/2020 13:30     Patrick Jones          8/7/2020 14:04
Evelyn Kuma                     8/4/2020 13:30     Jennifer Bell          8/7/2020 14:04
Jesse Wayne Carson              8/4/2020 13:30     Adam Kouzmanoff        8/7/2020 14:04
John T Karnes                   8/4/2020 13:30     Matthew Brunori        8/7/2020 14:04
Chris Kolgaklis                 8/4/2020 13:30     Tammy M Marsh          8/7/2020 14:04
Jeff Radke                      8/4/2020 13:30     Kathleen Laliberte     8/7/2020 14:04
Derrek Younger                  8/4/2020 13:30     Ah Phu                 8/7/2020 14:04
Wanda Butler                    8/4/2020 13:30     Benjamin Clemons       8/7/2020 14:04
Joshua Brandl                   8/4/2020 13:31     Tara Quirion           8/7/2020 14:04
Valeri Crum                     8/4/2020 13:31     Elizabeth Cowles       8/7/2020 14:04
Aaron Holt                      8/4/2020 13:31     Donald Scott Lee       8/7/2020 14:04
Lawrence Beattie                8/4/2020 13:31     Mychael Forbis         8/7/2020 14:05
Yer L                           8/4/2020 13:31     frances rizzo          8/7/2020 14:05
Amanda M Taylor                 8/4/2020 13:31     Maria Schreiber        8/7/2020 14:05
Erica Limones                   8/4/2020 13:31     Calvin Power           8/7/2020 14:05
Trudy Callaghan                 8/4/2020 13:31     Taylor Anderson        8/7/2020 14:05
Jeff Baynham                    8/4/2020 13:31     Robert Guy Troxler     8/7/2020 14:05
Alison Folk                     8/4/2020 13:31     Douglas Sauvageau      8/7/2020 14:05
Mark Carpenter                  8/4/2020 13:31     Jamie Hagenbuch        8/7/2020 14:05
Emory Susar                     8/4/2020 13:31     Justin Galeski         8/7/2020 14:05
Nicole Rennolds                 8/4/2020 13:31     Harper Jewel           8/7/2020 14:05
Nancy Tobias                    8/4/2020 13:32     monica jones           8/7/2020 14:06
Richard Knutson                 8/4/2020 13:32     Stephanie Johnson      8/7/2020 14:06
Bryan Guadagno                  8/4/2020 13:32     David W. Zukowski      8/7/2020 14:06
Santiago Fernandez-Gomez        8/4/2020 13:32     Kathleen Hollerbach    8/7/2020 14:06
James Hood                      8/4/2020 13:32     Ahmad Sheikh           8/7/2020 14:06
Joel Katterheinrich             8/4/2020 13:32     Rob M Houg             8/7/2020 14:06
Alex Michael Hernandez          8/4/2020 13:32     Daniel L Mendez        8/7/2020 14:06
Jennifer Terry                  8/4/2020 13:33     Shaena Morris          8/7/2020 14:06
Amy Saflar                      8/4/2020 13:33     Kathleen Pendracky     8/7/2020 14:06
Ryan Cooper                     8/4/2020 13:33     Alicia Colin           8/7/2020 14:07
Westley Quinn                   8/4/2020 13:33     Yahaira                8/7/2020 14:07
Santiago Fernandez-Gomez        8/4/2020 13:33     Nicholas C Craig       8/7/2020 14:07
Hannah Barber                   8/4/2020 13:33     Lavinia Ewing          8/7/2020 14:07
Deanna Boynton                  8/4/2020 13:33     Tania Rivera           8/7/2020 14:07
Chris M. Green                  8/4/2020 13:33     Edgar Barguiarena      8/7/2020 14:08
Jessie Helbacka-Peterson        8/4/2020 13:33     Robin Lash             8/7/2020 14:08
Fred Jeffery                    8/4/2020 13:34     Gregg A. Thauvette     8/7/2020 14:08
Robert S. Cheney, Jr.           8/4/2020 13:34     Tim Hicks              8/7/2020 14:08
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 64 of 525


Matthew Krichmar                 8/4/2020 13:34     Christopher Brown           8/7/2020 14:08
Vahe Karapetyan                  8/4/2020 13:34     JOHN R ZINGA                8/7/2020 14:08
Frank maysonet                   8/4/2020 13:34     Zavier Wedderburn           8/7/2020 14:08
Rien A Finch                     8/4/2020 13:34     Stanley R Deal              8/7/2020 14:09
Paula lenis                      8/4/2020 13:34     Vaideesh Natarajan          8/7/2020 14:09
Deanna R Boynton                 8/4/2020 13:34     Emiliano Torres             8/7/2020 14:09
Kenneth Van Booven               8/4/2020 13:34     Warren smith                8/7/2020 14:09
Paula Donahue                    8/4/2020 13:34     Brooke Davis                8/7/2020 14:09
Robert Lary                      8/4/2020 13:34     Christopher Heissenbuttel   8/7/2020 14:09
Mary K Freas                     8/4/2020 13:34     Jenny Harrington            8/7/2020 14:09
Jacob Friemel                    8/4/2020 13:34     David Long                  8/7/2020 14:09
MICHAEL R TAUTKUS                8/4/2020 13:34     Matthew Bjorkman            8/7/2020 14:10
Sathearith Ros                   8/4/2020 13:34     Anita C Wright              8/7/2020 14:10
Aaron LeMasters                  8/4/2020 13:34     Kimberly Jo Torregano       8/7/2020 14:10
Johnny Hellweg                   8/4/2020 13:34     Tara Ghazi                  8/7/2020 14:10
Cecilia Blackstock               8/4/2020 13:35     Charlie                     8/7/2020 14:10
Karen E Kane                     8/4/2020 13:35     Daniel Ziegler              8/7/2020 14:10
Heather M Reynolds               8/4/2020 13:35     Afotey Odai                 8/7/2020 14:10
Rosa Ostheimer                   8/4/2020 13:35     Matthew Draper              8/7/2020 14:10
Natashia Copple                  8/4/2020 13:35     Ryan Phillips               8/7/2020 14:10
Matthew Ftacek                   8/4/2020 13:35     Amir R Moghimi              8/7/2020 14:11
Kimberly Springer                8/4/2020 13:35     Brenda Bolman               8/7/2020 14:11
Carol Smith                      8/4/2020 13:35     rachael marsh               8/7/2020 14:11
Donna M Ashkenis                 8/4/2020 13:36     Oriana Theokas              8/7/2020 14:11
Ian Hesterberg                   8/4/2020 13:36     Catherine Greskovic         8/7/2020 14:11
Mary Stopper                     8/4/2020 13:36     Balamurugan Kittappa        8/7/2020 14:11
Jose Davila                      8/4/2020 13:36     Jeremy M Roy                8/7/2020 14:11
Korel Tippetts                   8/4/2020 13:36     Mindi Maly                  8/7/2020 14:11
Lenny Kotke                      8/4/2020 13:36     Mark Scarlata               8/7/2020 14:11
Tonya Eatmon                     8/4/2020 13:36     Jennifer McCoy              8/7/2020 14:11
Robert Eaton                     8/4/2020 13:36     Yelena Shabelnik            8/7/2020 14:12
Lawrence Belcher III             8/4/2020 13:36     Geraldine Seveers           8/7/2020 14:12
Mikayla Jones                    8/4/2020 13:37     Angie Redmond               8/7/2020 14:12
Laurie Acton                     8/4/2020 13:37     Mirza Rustemov              8/7/2020 14:12
Peter Psenda                     8/4/2020 13:37     Lee Smith                   8/7/2020 14:12
Jessica Jensen                   8/4/2020 13:37     Jack p fry                  8/7/2020 14:12
Kummel King                      8/4/2020 13:37     Kellen Brown                8/7/2020 14:12
Derick Visser                    8/4/2020 13:37     Sergei Romanov              8/7/2020 14:13
Kevin Pinto                      8/4/2020 13:37     Alicia Rhoades              8/7/2020 14:13
John J Sheehan                   8/4/2020 13:37     Stephanie Lynn Rechtin      8/7/2020 14:13
Mark Eatmon                      8/4/2020 13:37     Brandi Martin               8/7/2020 14:13
Lance B Wayne                    8/4/2020 13:37     Darlene Arendt              8/7/2020 14:13
Edward E. Kadel, III             8/4/2020 13:37     Baljeet Singh               8/7/2020 14:14
Frank Bethune                    8/4/2020 13:37     Les Gustin                  8/7/2020 14:14
Abiodun Awonusi                  8/4/2020 13:37     Alicia Page                 8/7/2020 14:14
Adel Ebeid                       8/4/2020 13:38     Lisa Taylor                 8/7/2020 14:14
Joseph Sharpe                    8/4/2020 13:38     Dustin Tindell              8/7/2020 14:14
Nicholas J. Grimes               8/4/2020 13:38     Noella Merchant             8/7/2020 14:14
Amanda Wang                      8/4/2020 13:38     Melissa DuBose              8/7/2020 14:14
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 65 of 525


Rachel Martin                   8/4/2020 13:38     Heejae Yang              8/7/2020 14:14
Nathan Terwilliger              8/4/2020 13:38     Michael Dymond           8/7/2020 14:15
Thuan Dinh                      8/4/2020 13:38     Jack Beaton              8/7/2020 14:15
William Thomas Leggett          8/4/2020 13:38     Tim Howlett              8/7/2020 14:15
Chloe Morgan                    8/4/2020 13:38     Jared Graham             8/7/2020 14:15
Elizabeth Coyne                 8/4/2020 13:38     Benjamin Semlak          8/7/2020 14:15
Madeline Price                  8/4/2020 13:38     Wanyong Choi             8/7/2020 14:16
Randy Winslow                   8/4/2020 13:38     Rachelle Barron Knight   8/7/2020 14:16
Jami Tomlin                     8/4/2020 13:38     Isto Barton              8/7/2020 14:16
Michael Daugherty               8/4/2020 13:38     Joshua P Garrard         8/7/2020 14:16
Jeremiah Franklin               8/4/2020 13:38     Peter R Wilson           8/7/2020 14:16
Thaddeus Owen                   8/4/2020 13:39     Muhammad Naveed          8/7/2020 14:16
Lisa Whelan                     8/4/2020 13:39     Thomas Zahler            8/7/2020 14:16
Nicholl fox-potts               8/4/2020 13:39     Amy Hernandez            8/7/2020 14:17
Matthew Riggs                   8/4/2020 13:39     Kyle Byrd                8/7/2020 14:17
Ekaterina Emelyanova            8/4/2020 13:39     Eric Doering             8/7/2020 14:17
Anthony J Scheriff              8/4/2020 13:39     Charlotte Tate           8/7/2020 14:17
Vadia Joseph                    8/4/2020 13:39     Denise Barber            8/7/2020 14:17
Veronica Sondervan              8/4/2020 13:39     Morrell E Daniels        8/7/2020 14:17
christopher mansfield           8/4/2020 13:39     Cindy Oh                 8/7/2020 14:17
William Meyer                   8/4/2020 13:39     Ashley Steele            8/7/2020 14:17
Perry Walker                    8/4/2020 13:39     Michael Lominack Jr      8/7/2020 14:17
Jack Schubert                   8/4/2020 13:39     Matthew Hazzard          8/7/2020 14:17
Ying Li                         8/4/2020 13:39     Elle Rueger              8/7/2020 14:17
Mike John Deely                 8/4/2020 13:40     Christopher Hennings     8/7/2020 14:17
Aiyana Clemens                  8/4/2020 13:40     Jenny Swanson            8/7/2020 14:17
Nelson Futrell                  8/4/2020 13:40     Emily Deal               8/7/2020 14:17
Derek S price jr.               8/4/2020 13:40     Marcy Holler             8/7/2020 14:17
Vollie R Pendergrass            8/4/2020 13:40     Kawisha Willis           8/7/2020 14:17
Megan Scholebo-Smith            8/4/2020 13:40     Travis Pressley          8/7/2020 14:18
Jonathan Tanner                 8/4/2020 13:40     Nicholas Robinson        8/7/2020 14:18
Vanessa Meraki                  8/4/2020 13:41     Jonathan McKay           8/7/2020 14:18
Stephanie Wilson                8/4/2020 13:41     Michael beane            8/7/2020 14:18
Katie wong                      8/4/2020 13:41     Akinjobi Davis           8/7/2020 14:18
casey newcomer                  8/4/2020 13:41     William La Croix         8/7/2020 14:18
Scott Hoge                      8/4/2020 13:41     Jeffrey J Edwards        8/7/2020 14:18
Naika Accimeus                  8/4/2020 13:41     Alice Iu                 8/7/2020 14:18
Jiyul Lim                       8/4/2020 13:41     Nicole Lellis            8/7/2020 14:18
Adam Goodnight                  8/4/2020 13:41     Sheila Oranch            8/7/2020 14:18
Carry Zinke                     8/4/2020 13:42     Clara Watkins            8/7/2020 14:19
Bridgitte Colwell               8/4/2020 13:42     Joseph Dorsey Jr         8/7/2020 14:19
Ryan Harris                     8/4/2020 13:42     Kimberly N Mckenna       8/7/2020 14:19
Skye Doerscher                  8/4/2020 13:42     Kimberly Gattuso         8/7/2020 14:19
Yesica Nunez                    8/4/2020 13:42     Grace Forrester          8/7/2020 14:19
Chandrasekhar Para              8/4/2020 13:42     Charles Korpics          8/7/2020 14:19
Hazel Dority                    8/4/2020 13:42     Danny Vanderpool         8/7/2020 14:19
Glenda R. Pugh                  8/4/2020 13:42     Nate Eizenga             8/7/2020 14:19
Nicholas Luthi                  8/4/2020 13:42     Dalia Mendez             8/7/2020 14:19
Ryan D. Hill                    8/4/2020 13:43     Frank Abissi             8/7/2020 14:19
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 66 of 525


Hallie Chinault                 8/4/2020 13:43     Kristina Martinez        8/7/2020 14:19
Zachary Porcu                   8/4/2020 13:43     Daniel Willoughby        8/7/2020 14:19
Peter Hoernes                   8/4/2020 13:43     Mary Ann Shelton         8/7/2020 14:20
Tamberley L Dedeke              8/4/2020 13:43     Jennifer Nolen           8/7/2020 14:20
Riley Rocci                     8/4/2020 13:43     Heather Plante           8/7/2020 14:20
Jermaine Brown                  8/4/2020 13:43     Paige A Jackson          8/7/2020 14:20
Ryan Mueller                    8/4/2020 13:43     Cindy Kippert            8/7/2020 14:20
Charles GoforthI                8/4/2020 13:43     Selma Tucker             8/7/2020 14:20
Sara N. Frizzell                8/4/2020 13:43     Thomas Anthony Fairchild 8/7/2020 14:20
Jaymie Ward                     8/4/2020 13:43     Willie Jones Jr          8/7/2020 14:20
Alex Platt                      8/4/2020 13:43     CHRISTOPHER TORRES       8/7/2020 14:20
Jessica Smith                   8/4/2020 13:43     Noah H Bednowitz         8/7/2020 14:20
Marland Robert Hanes            8/4/2020 13:43     ROBIN BOUDREAUX          8/7/2020 14:20
Joanne Schnaars                 8/4/2020 13:43     Danielle Clark           8/7/2020 14:21
Luke Kuhr                       8/4/2020 13:43     Cristina Cortes          8/7/2020 14:21
Connie Wen                      8/4/2020 13:44     Kelly Jackson            8/7/2020 14:21
Kelley White                    8/4/2020 13:44     Sarah Chenette           8/7/2020 14:21
Kay Haralson                    8/4/2020 13:44     Luke Hatch               8/7/2020 14:21
Teo Mamaradlo                   8/4/2020 13:44     CHARLES R LINDWEDEL      8/7/2020 14:22
Ricardo Lopez                   8/4/2020 13:44     Andrina Ashe             8/7/2020 14:22
Vinh Huynh                      8/4/2020 13:44     laurel treguboff         8/7/2020 14:22
Isaac Vaughn                    8/4/2020 13:44     Jonathan D. Sabin        8/7/2020 14:22
Carla Rountree                  8/4/2020 13:44     Willie Allen             8/7/2020 14:22
David W. Kidd                   8/4/2020 13:44     Deanna VanZuilen         8/7/2020 14:22
Suzanne Ryan                    8/4/2020 13:44     Somer Crawford           8/7/2020 14:22
Will Kolbrener                  8/4/2020 13:44     Milovan Stevanovic       8/7/2020 14:23
Aimee SÃ¡nchez                  8/4/2020 13:44     Janet Curci              8/7/2020 14:23
Nancy Dreyfuss                  8/4/2020 13:44     Ronald Traczyk           8/7/2020 14:23
Jared N Wadsworth               8/4/2020 13:44     Judy Hamilton            8/7/2020 14:23
Michael R Houck                 8/4/2020 13:45     Brandon Gollihue         8/7/2020 14:23
Cary Zinke                      8/4/2020 13:45     Kendra Postell           8/7/2020 14:23
Aaron Baker                     8/4/2020 13:45     LORRAINE M DEGRAFFENREIDT8/7/2020 14:24
Casey Bartels                   8/4/2020 13:45     Lisa Beam                8/7/2020 14:24
Jacob Law                       8/4/2020 13:45     Daniel O'Brien           8/7/2020 14:24
Varnika Shanmuga                8/4/2020 13:45     Chad Risinger            8/7/2020 14:24
Teresa Romo                     8/4/2020 13:45     Sky B Maldonado          8/7/2020 14:25
Derreck Webber                  8/4/2020 13:45     Katherine McCreary       8/7/2020 14:25
Elizabeth Coffman               8/4/2020 13:45     Danielle Matteis         8/7/2020 14:25
Cameron Nelson                  8/4/2020 13:45     Robert Barrett           8/7/2020 14:25
Ana reyes                       8/4/2020 13:46     Tracy K Fischer          8/7/2020 14:25
Ryan Scott                      8/4/2020 13:46     Jennifer Turnquest       8/7/2020 14:26
Ramona Aganon                   8/4/2020 13:46     Ken Larose               8/7/2020 14:26
Peggy A Hartzog                 8/4/2020 13:46     Michael Abata            8/7/2020 14:26
Kristin Blair                   8/4/2020 13:46     Debbie Templeton         8/7/2020 14:26
Jose Roberto Bonilla            8/4/2020 13:46     Fuad Makkouk             8/7/2020 14:26
Jayne Lytel                     8/4/2020 13:46     william scott            8/7/2020 14:26
Cynthia Rizzo                   8/4/2020 13:46     Milena Marshall          8/7/2020 14:26
Patrick Holt                    8/4/2020 13:46     Ian Hunter               8/7/2020 14:26
Benjamin                        8/4/2020 13:46     Erik Hirning             8/7/2020 14:27
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 67 of 525


Marie Vergamini                 8/4/2020 13:46     Bryan Weber           8/7/2020 14:27
Gloria Diaz                     8/4/2020 13:46     Marcus D Whisenant    8/7/2020 14:27
FLASH RUSSO                     8/4/2020 13:47     Michael Nadeau        8/7/2020 14:27
MARVY DELGADO                   8/4/2020 13:47     Susanne Terrell       8/7/2020 14:27
Peter Melville                  8/4/2020 13:47     Erin Hicks            8/7/2020 14:27
Gail M Meeker                   8/4/2020 13:47     Stanley Axe           8/7/2020 14:27
Carmelita Webb                  8/4/2020 13:47     Joe Trejo             8/7/2020 14:27
Evan Race                       8/4/2020 13:47     Francesco Lentini     8/7/2020 14:27
Manthu O Tekhna                 8/4/2020 13:47     Sarah Scannell        8/7/2020 14:27
Sarah Carpenter                 8/4/2020 13:47     Grace Burgess         8/7/2020 14:27
Allen Guo                       8/4/2020 13:47     Joshua Huff           8/7/2020 14:28
Kelly Wilson                    8/4/2020 13:47     Eric Cameron          8/7/2020 14:28
Isabel Voelker                  8/4/2020 13:47     Varun Mathur          8/7/2020 14:28
Mariela Gentil                  8/4/2020 13:48     Tracey Marks          8/7/2020 14:28
Diana Hoffman                   8/4/2020 13:48     Jeffrey N Minor       8/7/2020 14:28
Steven Campbell                 8/4/2020 13:48     Chase McLane          8/7/2020 14:29
Allison Zurinski                8/4/2020 13:48     Patrick McDonald      8/7/2020 14:29
Tajae Reese                     8/4/2020 13:48     Brian Cardinale       8/7/2020 14:29
Connie Reyes-Preciado           8/4/2020 13:48     Karen O Lee           8/7/2020 14:29
Male Jean                       8/4/2020 13:48     David Conklin         8/7/2020 14:29
Evan Cooper                     8/4/2020 13:48     Sandra abdallah       8/7/2020 14:29
Michelle Wright                 8/4/2020 13:49     Derek Sansoucy        8/7/2020 14:30
James Jacobson                  8/4/2020 13:49     Shane Fluke           8/7/2020 14:30
Allison Summers                 8/4/2020 13:49     Brandon Wiggins       8/7/2020 14:30
Evan Rau                        8/4/2020 13:49     Sean hardy            8/7/2020 14:30
Patrick Johns                   8/4/2020 13:49     Johann Yang           8/7/2020 14:30
Nathan Allen                    8/4/2020 13:49     Trevon Taylor         8/7/2020 14:31
Donna Denise Gruber             8/4/2020 13:49     Xavier Wang           8/7/2020 14:31
Diana Hoffman                   8/4/2020 13:49     Tiffany Bullard       8/7/2020 14:31
Dennis L Pomeroy                8/4/2020 13:49     ana m beach           8/7/2020 14:31
Jordan                          8/4/2020 13:49     Joseph Tortorello     8/7/2020 14:31
Bebe Leistyna                   8/4/2020 13:49     Amy Bernardi          8/7/2020 14:31
Shoaib Khan                     8/4/2020 13:49     Rebecca Turnbull      8/7/2020 14:31
Jaime Chester                   8/4/2020 13:49     Quinn Purtee          8/7/2020 14:31
Teresa Paladino                 8/4/2020 13:50     Sara Kliti            8/7/2020 14:32
Jason Thomas Cronin             8/4/2020 13:50     Cathy Dyer            8/7/2020 14:32
Shiwen Wang                     8/4/2020 13:50     William Hawes         8/7/2020 14:32
Erin Parker                     8/4/2020 13:50     Taylor Bailey         8/7/2020 14:32
Sara Hyoun                      8/4/2020 13:50     Timothy M Virmala     8/7/2020 14:32
Christin Couvreux               8/4/2020 13:50     Ryan S Kantor         8/7/2020 14:32
Kenneth Hicks                   8/4/2020 13:51     Carl Busjahn          8/7/2020 14:32
Briâ€™el Gordon                 8/4/2020 13:51     Arazay Molina         8/7/2020 14:33
CHARLES ROBERT PALSA            8/4/2020 13:51     Felix Quiles          8/7/2020 14:33
Lindsay Mancebo                 8/4/2020 13:51     Tyler Davis           8/7/2020 14:33
Thomas Anderson                 8/4/2020 13:51     Eli Halfi             8/7/2020 14:33
Conrad Conde                    8/4/2020 13:52     Joshua smith          8/7/2020 14:33
Cirene Nowicki                  8/4/2020 13:52     sharon soles          8/7/2020 14:33
Erika Ball                      8/4/2020 13:52     Joshua Flora          8/7/2020 14:33
Jeffery Dionne Simmons          8/4/2020 13:52     Joshua Smith          8/7/2020 14:33
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 68 of 525


Larissia Howell                 8/4/2020 13:52     Robert J Tierney       8/7/2020 14:33
Tracy Barnes Jr                 8/4/2020 13:52     WILLIAM K GRAHAM       8/7/2020 14:34
Mark G Hahn                     8/4/2020 13:52     Choon-Hee Chae         8/7/2020 14:34
Sydney Jones                    8/4/2020 13:52     Cathryn craig          8/7/2020 14:34
Joseph Hewitt                   8/4/2020 13:52     Paul Keck              8/7/2020 14:34
Nick Peterson                   8/4/2020 13:52     Michael Harcrow        8/7/2020 14:34
Isilio Peluffo                  8/4/2020 13:53     Blair Listino          8/7/2020 14:34
Justin K Joshuva                8/4/2020 13:53     Humayara Rahman        8/7/2020 14:34
Leon Dell'Era                   8/4/2020 13:53     Michael Hunt           8/7/2020 14:35
Kenneth Tilley                  8/4/2020 13:53     Evan Peets             8/7/2020 14:35
Scott Schiller                  8/4/2020 13:53     Robert Forgey          8/7/2020 14:35
SHAUNA TURNER                   8/4/2020 13:53     Nathan Roberson        8/7/2020 14:35
Marcos Garza                    8/4/2020 13:53     Nick Purvis            8/7/2020 14:35
Michael woods                   8/4/2020 13:53     Mitchell Krasnerman    8/7/2020 14:36
Rachel Preston                  8/4/2020 13:53     Diana Madison          8/7/2020 14:36
Charlene T. Sanders             8/4/2020 13:53     Lucille Rodriguez      8/7/2020 14:36
Robert Smith                    8/4/2020 13:54     Mingchuan tsai         8/7/2020 14:36
Lori Miller                     8/4/2020 13:54     Gabriel Fuentes        8/7/2020 14:37
Wolodymyr Newmerzyckyj jr.      8/4/2020 13:54     Janet Brattin          8/7/2020 14:37
Heidi Bucklin                   8/4/2020 13:54     Catalina Cabrera       8/7/2020 14:37
Radhika Ramana Weathers         8/4/2020 13:54     Evan Peets             8/7/2020 14:37
Robert Sicilia                  8/4/2020 13:54     Megan Oâ€™Brien        8/7/2020 14:37
James Drennan                   8/4/2020 13:54     Chris Bredemeier       8/7/2020 14:37
MATTHEW JAFFEE                  8/4/2020 13:54     James Storch           8/7/2020 14:38
Cynthia Cromwell                8/4/2020 13:54     Erric                  8/7/2020 14:38
Kevy Simmons                    8/4/2020 13:54     Louis M Yanni II       8/7/2020 14:38
Joseph E Gelber                 8/4/2020 13:54     Kanaporn Temrutrynit   8/7/2020 14:38
Brian Bonnough                  8/4/2020 13:54     Cathy Saraniero        8/7/2020 14:38
Christopher R. Orris            8/4/2020 13:54     Kenneth Matz           8/7/2020 14:38
Steven J Mixon                  8/4/2020 13:54     Wendy Gallo            8/7/2020 14:38
Joni Hurley                     8/4/2020 13:55     Ruiz Joo               8/7/2020 14:38
Robert Smith                    8/4/2020 13:55     Michael Hoilman        8/7/2020 14:38
Aaron Arnold                    8/4/2020 13:55     Shannon Moore          8/7/2020 14:39
Joshua Hammon                   8/4/2020 13:55     Ryan Smith             8/7/2020 14:39
An Dinh Ngo                     8/4/2020 13:55     Deborah OConnor        8/7/2020 14:39
Michael Weeks                   8/4/2020 13:55     Dawn Patterson         8/7/2020 14:39
Nathan Mahynski                 8/4/2020 13:55     Jennifer Loretto       8/7/2020 14:39
Armine                          8/4/2020 13:55     Todd Waters            8/7/2020 14:39
Travis House                    8/4/2020 13:55     Erik Chen              8/7/2020 14:39
Megan Korte (Acheson)           8/4/2020 13:55     Nancy Riffe            8/7/2020 14:39
Candace Okouchi                 8/4/2020 13:55     Jeffrey D Songster     8/7/2020 14:40
Jenny Wilkes                    8/4/2020 13:55     Hwei chin wang         8/7/2020 14:40
Carla Cym C CB Baker            8/4/2020 13:55     Caleb L Edwards        8/7/2020 14:40
Arthur Clemons                  8/4/2020 13:56     Robin L Kinser         8/7/2020 14:40
MIKE V DINELLI                  8/4/2020 13:56     ERIC ANDREW PEREZ      8/7/2020 14:40
Yusuf Simonson                  8/4/2020 13:56     Lynette Conway         8/7/2020 14:41
Alexander Planadeball           8/4/2020 13:56     David Kline            8/7/2020 14:41
Depika Das                      8/4/2020 13:56     Christoher Demmler     8/7/2020 14:41
Sarah Nelson                    8/4/2020 13:56     Ron Romero             8/7/2020 14:41
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 69 of 525


David W Weed                    8/4/2020 13:57     Christopher King      8/7/2020 14:42
Christopher Sapienza            8/4/2020 13:57     Samuel L Johnson      8/7/2020 14:42
Warren Robinson                 8/4/2020 13:57     Crystal Verastegui    8/7/2020 14:42
Sarah Diseker                   8/4/2020 13:57     Heather Pacheco       8/7/2020 14:42
Sean Homer Thompson             8/4/2020 13:57     Mary Geer             8/7/2020 14:42
Erik Denkers                    8/4/2020 13:57     James Welden          8/7/2020 14:42
Sarah Ali                       8/4/2020 13:57     Pauley Chitkuer       8/7/2020 14:42
Katharine Brown                 8/4/2020 13:58     Adrian Garcia         8/7/2020 14:43
Stephen Delaney                 8/4/2020 13:58     Lacee Cave            8/7/2020 14:43
Drew Jacobs                     8/4/2020 13:58     Arthur Breaux         8/7/2020 14:43
Pedro Lebron                    8/4/2020 13:58     Christina Service     8/7/2020 14:43
Collean                         8/4/2020 13:58     Mayank Ojha           8/7/2020 14:43
Alyson Miller                   8/4/2020 13:58     AMINNAH MOULAYE       8/7/2020 14:43
Matthew D Rideout               8/4/2020 13:58     Brian Berry           8/7/2020 14:43
Terry Ellington                 8/4/2020 13:58     Warren Baethge        8/7/2020 14:44
Angela Hui                      8/4/2020 13:58     Sarah McMullin        8/7/2020 14:44
Maya K Hagar                    8/4/2020 13:59     Jesse Gessner         8/7/2020 14:44
Celeste Horlacher               8/4/2020 13:59     Victor Felix-Diaz     8/7/2020 14:44
George Koons                    8/4/2020 13:59     David Shrader         8/7/2020 14:44
Terica Kimble                   8/4/2020 13:59     Esther Palacios       8/7/2020 14:44
Gemma Serenity Gorokhoff        8/4/2020 13:59     john saltamach        8/7/2020 14:45
Michele Coughlin                8/4/2020 13:59     Phillip Parli-Horne   8/7/2020 14:45
Heather D Smith                 8/4/2020 13:59     James D Proctor       8/7/2020 14:45
Pamera Andrade                  8/4/2020 13:59     Carol N Cofer         8/7/2020 14:45
Lia Matos                       8/4/2020 13:59     Robert Bird           8/7/2020 14:45
Matthew Counts                  8/4/2020 13:59     Jessica Bell          8/7/2020 14:46
Antonio Sabeh                   8/4/2020 14:00     Hanna Martin          8/7/2020 14:46
Jonathan Greenlee               8/4/2020 14:00     Joshua Holcomb        8/7/2020 14:46
David clark                     8/4/2020 14:00     Christy Ashkettle     8/7/2020 14:46
Arlene Jimenez                  8/4/2020 14:00     Seth Sparks           8/7/2020 14:46
Pat Mugavero Breon              8/4/2020 14:00     SARA NOWELL           8/7/2020 14:46
Laurent Olivier                 8/4/2020 14:00     Tera Sharp            8/7/2020 14:47
JACK STUCKY                     8/4/2020 14:00     Caroline Satero       8/7/2020 14:47
Joshua Rogers                   8/4/2020 14:00     Rachel Moss           8/7/2020 14:47
Nicole Sanders                  8/4/2020 14:01     Shelly McCoy          8/7/2020 14:48
Janis Gailitis                  8/4/2020 14:01     Kelly Tullock         8/7/2020 14:48
Miguel Grimaldo                 8/4/2020 14:01     Garrett Moore         8/7/2020 14:48
Marion R Hanson                 8/4/2020 14:01     David T Liles         8/7/2020 14:48
Heather Davis                   8/4/2020 14:01     Jennifer Lott         8/7/2020 14:48
Isaiah Doane                    8/4/2020 14:01     Ashley Collins        8/7/2020 14:48
June Dong                       8/4/2020 14:01     Allison Demmler       8/7/2020 14:48
Ethan Dinnes                    8/4/2020 14:01     Brook A Lameo         8/7/2020 14:48
Matt Voigt                      8/4/2020 14:01     Kevin Schott          8/7/2020 14:49
SHERILL Stafford                8/4/2020 14:01     Yi Liu                8/7/2020 14:49
Miranda Eckhoff                 8/4/2020 14:01     Brett Bohnenkamper    8/7/2020 14:49
Veronica Garcia                 8/4/2020 14:02     Brianne Roy           8/7/2020 14:49
Jessica A Clayton               8/4/2020 14:02     Jay Geis              8/7/2020 14:49
NICHOLAS STIEBER                8/4/2020 14:02     Jericka Martin        8/7/2020 14:49
Barbara Leffeler                8/4/2020 14:02     Michael Sweeney       8/7/2020 14:49
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 70 of 525


Benjamin Caudill                8/4/2020 14:02     Deverton MOULTON               8/7/2020 14:49
Craig Newert                    8/4/2020 14:02     Andrew Willis                  8/7/2020 14:49
Richard Harper                  8/4/2020 14:03     Jordan Evans                   8/7/2020 14:49
Chad Landry                     8/4/2020 14:03     Erin Steiger                   8/7/2020 14:49
Denisse Baxter                  8/4/2020 14:03     Amy Pawl-Frederico             8/7/2020 14:50
Joseph Edward Munoz             8/4/2020 14:03     Marvin R Smith                 8/7/2020 14:50
Luzmaria Fernandez              8/4/2020 14:03     Sarah Hirschfeld               8/7/2020 14:50
Michael Conover Mole            8/4/2020 14:04     David Ryoo                     8/7/2020 14:50
Darling Madrigal                8/4/2020 14:04     Paul Schneider                 8/7/2020 14:50
Barry Fishman                   8/4/2020 14:04     Ioannis Iglesias               8/7/2020 14:50
Kiya Stroupe                    8/4/2020 14:04     Marian Bloom                   8/7/2020 14:50
Patricia Selph                  8/4/2020 14:04     Laura Shouse                   8/7/2020 14:50
Savannah Neville                8/4/2020 14:04     Troy Livingston                8/7/2020 14:50
Gregory James Nau               8/4/2020 14:04     Ioannis Iglesias               8/7/2020 14:50
Patricia Selph                  8/4/2020 14:05     Lluvia Claudio-Albarran        8/7/2020 14:50
Terri Green                     8/4/2020 14:05     Christina Wong                 8/7/2020 14:51
Cynthia Gayle Smith             8/4/2020 14:05     Leviathan Jeanis               8/7/2020 14:51
Mayra Bedigan                   8/4/2020 14:05     Jessica Janicky                8/7/2020 14:51
Ava                             8/4/2020 14:05     Chad Parker                    8/7/2020 14:51
Manuela Obrien                  8/4/2020 14:05     charles e. young               8/7/2020 14:51
Rachael Manypenny               8/4/2020 14:05     Julia Darden                   8/7/2020 14:51
Ana Katerina Duarte             8/4/2020 14:06     Matt Jonathan Hodge            8/7/2020 14:52
Pedro Lebron                    8/4/2020 14:06     Biagio Mazzucco                8/7/2020 14:52
Christopher Lofgren             8/4/2020 14:06     Joshua V Kaatz                 8/7/2020 14:52
Jose A Davila Jr                8/4/2020 14:06     Clyde Hull                     8/7/2020 14:52
Stacy Haynes                    8/4/2020 14:06     Erik Erickson                  8/7/2020 14:52
James Ellis                     8/4/2020 14:06     Alexa Benson                   8/7/2020 14:52
joshua schoch                   8/4/2020 14:07     Aida Buelna                    8/7/2020 14:52
Abram Handly-Santana            8/4/2020 14:07     Fappas Perry                   8/7/2020 14:52
Scott Goldblatt                 8/4/2020 14:07     Anasse Bedallaoui Idrissi      8/7/2020 14:53
Ian McCracken                   8/4/2020 14:07     Nathaniel Schmitt              8/7/2020 14:53
Mickie Haney                    8/4/2020 14:07     Tynesha Coley                  8/7/2020 14:53
Adam Heim                       8/4/2020 14:07     Ryan Jones                     8/7/2020 14:53
Linda struble                   8/4/2020 14:07     Kay Guse                       8/7/2020 14:53
Deana Cowen                     8/4/2020 14:07     Isaac                          8/7/2020 14:53
Alexander Orlando               8/4/2020 14:07     Phillip Michael Edwards-Fogg   8/7/2020 14:53
Thomas J Summers                8/4/2020 14:07     Emir Suhaime                   8/7/2020 14:53
Marcus Ouni                     8/4/2020 14:07     Nicole K Barkdull              8/7/2020 14:54
Pamela Hoyer                    8/4/2020 14:07     Nicole Cornell                 8/7/2020 14:54
Caitlin Boland                  8/4/2020 14:08     Rachel Wells                   8/7/2020 14:54
Karen E Price                   8/4/2020 14:08     Kim Welliver                   8/7/2020 14:54
ida britt                       8/4/2020 14:08     Alexis Green                   8/7/2020 14:54
Edward Perea Jr                 8/4/2020 14:08     Brett Bennett                  8/7/2020 14:54
Diana Hernandez                 8/4/2020 14:08     Austin Hohe                    8/7/2020 14:54
BENJAMIN CARR                   8/4/2020 14:08     BRITNEY FILBECK                8/7/2020 14:55
Sarah Kincaid                   8/4/2020 14:08     Brian Wahoff                   8/7/2020 14:55
Carla Jean Cason                8/4/2020 14:09     Michelle Milano                8/7/2020 14:55
Darryl Claro                    8/4/2020 14:09     Shenesia Baveghems             8/7/2020 14:55
Barbara Perez                   8/4/2020 14:09     Mitchel Sybesma                8/7/2020 14:55
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 71 of 525


Bridget Luecke                  8/4/2020 14:09     Jesse S Young          8/7/2020 14:55
JOSEPH GALUSZEK                 8/4/2020 14:09     Lonnie Smith           8/7/2020 14:55
Korey Johnson                   8/4/2020 14:09     Diane Gemma            8/7/2020 14:55
Zachary Alti                    8/4/2020 14:09     Greg Levine            8/7/2020 14:56
Deborah Lipps                   8/4/2020 14:09     TY-JUANA T TAYLOR      8/7/2020 14:56
Jose L Rolon                    8/4/2020 14:09     Charles A Smith        8/7/2020 14:56
NATHAN BEAM                     8/4/2020 14:09     Charlton Austin        8/7/2020 14:56
Matthew A Fijko                 8/4/2020 14:09     Becky Shock            8/7/2020 14:56
Chris Audi                      8/4/2020 14:09     Amanda j smith         8/7/2020 14:56
Paula Weaver                    8/4/2020 14:09     Anita S Mealy          8/7/2020 14:57
Donna Bonjour (Bascue)          8/4/2020 14:09     Jennifer Doe           8/7/2020 14:57
Kristine Malan                  8/4/2020 14:10     Karen Hazen            8/7/2020 14:57
Stacey May                      8/4/2020 14:10     Baillie Johnson        8/7/2020 14:57
Jacob Sugawara                  8/4/2020 14:10     Steve Pierre           8/7/2020 14:57
Donavan Bowers                  8/4/2020 14:10     Christian Beuggert     8/7/2020 14:57
Anthony Lee Kolka               8/4/2020 14:10     Christopher Saunders   8/7/2020 14:58
Michael Lowery                  8/4/2020 14:10     Tony Shao              8/7/2020 14:58
William Vranos                  8/4/2020 14:10     Lindsey Lee            8/7/2020 14:58
Travis Kelly                    8/4/2020 14:10     Maira Fermin           8/7/2020 14:58
Lauren Major                    8/4/2020 14:10     Meira Herskowitz       8/7/2020 14:59
William Danieley Ramsey         8/4/2020 14:10     Lee K Sharr            8/7/2020 14:59
Corey Salzano                   8/4/2020 14:11     Jessica Cabinian       8/7/2020 14:59
Brian Danielson                 8/4/2020 14:11     Cristobal Cueva        8/7/2020 15:00
Gregg Pavel                     8/4/2020 14:11     Gail Harper            8/7/2020 15:00
Kelley C. Tompkins              8/4/2020 14:11     Sandra K Haney         8/7/2020 15:00
Ann Zazo                        8/4/2020 14:12     Martin K Caskey        8/7/2020 15:00
Micah Sparkman                  8/4/2020 14:12     Curtis Batterton       8/7/2020 15:00
Amanda Baumia                   8/4/2020 14:12     Deborah Stauss         8/7/2020 15:00
Brandon Rockwell                8/4/2020 14:12     Ashley Dwana Lewis     8/7/2020 15:01
Kerrie Doerr                    8/4/2020 14:12     Christopher Cole       8/7/2020 15:01
Taylor Harvey                   8/4/2020 14:12     Pam Berry              8/7/2020 15:01
Ashley Dancer                   8/4/2020 14:12     Samuel Collins IV      8/7/2020 15:01
Linda Yoki                      8/4/2020 14:12     Gene Maxey             8/7/2020 15:01
Chad Colbert                    8/4/2020 14:12     Jack Yang              8/7/2020 15:01
Darrell L Simpson               8/4/2020 14:12     Zandrea Harris         8/7/2020 15:02
ROBERT WAGNER                   8/4/2020 14:12     Dennis Griswold        8/7/2020 15:02
Michael Burrows                 8/4/2020 14:13     Laura Kuehler          8/7/2020 15:02
Tracy Milian                    8/4/2020 14:13     Alyssa Wright          8/7/2020 15:02
Nicholas Gibson                 8/4/2020 14:13     Christopher Ramos      8/7/2020 15:02
Steven Saah                     8/4/2020 14:13     Mikhiael King          8/7/2020 15:02
Travis LaPrairie                8/4/2020 14:13     Juan P Orozco          8/7/2020 15:03
Sean Troiano                    8/4/2020 14:13     Diane McDaniel         8/7/2020 15:03
JASON EVANS                     8/4/2020 14:13     Dan DeJulio            8/7/2020 15:03
Erin Connelly                   8/4/2020 14:13     Chandler E Gunther     8/7/2020 15:03
Christopher L. Albin            8/4/2020 14:13     RICHARD J WENDT        8/7/2020 15:03
Maria Medina                    8/4/2020 14:13     Bridget Billings       8/7/2020 15:03
Aaron Cromar                    8/4/2020 14:13     Deâ€™Avion Emerson     8/7/2020 15:03
Julia Baker                     8/4/2020 14:13     Yingen Huang           8/7/2020 15:03
Constance Ruffing               8/4/2020 14:14     Arthur Jones           8/7/2020 15:03
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 72 of 525


Denise Hieronymus                8/4/2020 14:14     Joshua Lowrance           8/7/2020 15:03
Carson Willis                    8/4/2020 14:14     Ronald P Wilson           8/7/2020 15:04
Kelly Perry                      8/4/2020 14:14     Aaron Swain               8/7/2020 15:04
Theodore Jaffe                   8/4/2020 14:14     Brian Christopher Torre   8/7/2020 15:04
Kenneth                          8/4/2020 14:14     Larry A. Peters           8/7/2020 15:04
Chelsea Philip                   8/4/2020 14:14     Yingen Huang              8/7/2020 15:04
Alisha Waldrop                   8/4/2020 14:15     Heather Lee               8/7/2020 15:04
Charles Stevens                  8/4/2020 14:15     Jean Turek                8/7/2020 15:04
Dmitri Pestrikov                 8/4/2020 14:15     Maryam Mohammadi          8/7/2020 15:04
Pranav Kora                      8/4/2020 14:15     Helena Boyle              8/7/2020 15:04
Charisse Wells Simon             8/4/2020 14:15     Nicholas Tiberino         8/7/2020 15:05
cheuk ki kwan                    8/4/2020 14:15     John Frederick Behnken    8/7/2020 15:05
Rebecca Fuger                    8/4/2020 14:15     James Bostwick            8/7/2020 15:05
Parth Kapoor                     8/4/2020 14:15     Dylan Gross               8/7/2020 15:05
Patrick Royce                    8/4/2020 14:15     Alice Lin                 8/7/2020 15:05
Catherine Ritchie                8/4/2020 14:16     Blanca Pantoja            8/7/2020 15:05
mike collins                     8/4/2020 14:16     Dylan Vinesett            8/7/2020 15:05
Erin M Connelly                  8/4/2020 14:16     Karin L Hyler             8/7/2020 15:06
Jessica Rhodes                   8/4/2020 14:16     Jillian-Mae Prego         8/7/2020 15:06
Jose Vides                       8/4/2020 14:16     Geoff Oliver              8/7/2020 15:06
Danny N Miller                   8/4/2020 14:16     Cheryl Hauck              8/7/2020 15:06
Joseph Boone                     8/4/2020 14:16     David Soules              8/7/2020 15:06
Chris Czak                       8/4/2020 14:16     Samuel Kim                8/7/2020 15:06
Tess Meinert                     8/4/2020 14:16     Megan Hendrick            8/7/2020 15:06
Robert Zemojtel                  8/4/2020 14:16     Lisa Rachel Borden        8/7/2020 15:07
Britney Ward                     8/4/2020 14:16     Joshua Lovell             8/7/2020 15:07
Richard Chang                    8/4/2020 14:16     Jesse Proud               8/7/2020 15:07
Antonio Ramos                    8/4/2020 14:16     Jeanette Rich             8/7/2020 15:07
Daryl Davis                      8/4/2020 14:16     David Polan               8/7/2020 15:07
Shawna Knutson                   8/4/2020 14:17     Javier Alatriste          8/7/2020 15:07
Catherine Ritchie                8/4/2020 14:17     Chrystal Reed             8/7/2020 15:07
Angel Dean                       8/4/2020 14:17     Stephen Edward Duirk      8/7/2020 15:07
Christopher S Spence             8/4/2020 14:17     Teresa Sparks             8/7/2020 15:08
Matthew Finger                   8/4/2020 14:17     Zachary Boylan            8/7/2020 15:08
Michael Marvin                   8/4/2020 14:17     Brendan Davey             8/7/2020 15:08
Catherine Ritchie                8/4/2020 14:17     Peter Glagowski           8/7/2020 15:08
Shaydon Armstrong                8/4/2020 14:17     SHARICE HAWTHORNE         8/7/2020 15:08
Tommie Gross                     8/4/2020 14:17     Matthew Navin             8/7/2020 15:08
Brittney moore                   8/4/2020 14:17     Luis Marcilli             8/7/2020 15:08
Chris S Gauvin                   8/4/2020 14:18     Lynnea Morgan             8/7/2020 15:09
Joseph Harrison                  8/4/2020 14:18     Lynda S RamirezBlust      8/7/2020 15:09
Ashli                            8/4/2020 14:18     Nigil Ramotar             8/7/2020 15:09
Aaron James                      8/4/2020 14:18     Trenton Corey Minyard     8/7/2020 15:09
Yvonne Kelley                    8/4/2020 14:18     Philip Swords             8/7/2020 15:09
Karen McKee                      8/4/2020 14:18     Nathan Alderman           8/7/2020 15:09
Daniel P Henry                   8/4/2020 14:18     Zachary Sylvestre         8/7/2020 15:09
Austin Wilt                      8/4/2020 14:18     Justin Thompson           8/7/2020 15:09
Jonathan Adamson                 8/4/2020 14:19     Brian Aquino              8/7/2020 15:10
BRIAN STAREWICZ                  8/4/2020 14:19     Catherine Sum             8/7/2020 15:10
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 73 of 525


Daniel Cox                          8/4/2020 14:19   William Oh                        8/7/2020 15:10
Kandy Frame                         8/4/2020 14:19   Beverly Dianne Minyard            8/7/2020 15:10
Jesus Garcia                        8/4/2020 14:19   Elizabeth Profy                   8/7/2020 15:10
Sara Lord                           8/4/2020 14:19   Dayana Romero                     8/7/2020 15:10
Amanda Bolling                      8/4/2020 14:19   Patricia Foglio                   8/7/2020 15:10
James Hall                          8/4/2020 14:19   Samantha Joseph-Durussel          8/7/2020 15:10
Kevaughn Fulton                     8/4/2020 14:19   Madelyn Perren                    8/7/2020 15:11
Matthew Stuart                      8/4/2020 14:19   Jayden Decree Campbell            8/7/2020 15:11
Isabella Moua                       8/4/2020 14:19   Charles Stephens Jr.              8/7/2020 15:11
Sarmad Rassam                       8/4/2020 14:19   Ariel Nodestine                   8/7/2020 15:11
DEMETRIOS CONSTANTINE CHRISTOPHER   8/4/2020 14:19   Fred Bailey                       8/7/2020 15:11
Tom Hanlon                          8/4/2020 14:20   Amanda Sol Peralta                8/7/2020 15:11
Andrew Perrin                       8/4/2020 14:20   Sean Feuer                        8/7/2020 15:12
Jonah Dean                          8/4/2020 14:20   Anthony Angel Marquez             8/7/2020 15:12
Stacy L Houghton                    8/4/2020 14:20   Alexander Thigpen                 8/7/2020 15:12
Raven Wilson                        8/4/2020 14:20   Staci Pinto                       8/7/2020 15:12
Shawn Barkley                       8/4/2020 14:20   Daniel Shipps                     8/7/2020 15:12
Becky Ray                           8/4/2020 14:21   Tara Adams                        8/7/2020 15:12
Alicia                              8/4/2020 14:21   John D. Tregidga                  8/7/2020 15:12
mike collins                        8/4/2020 14:21   Hanna abebe                       8/7/2020 15:12
John ravagno                        8/4/2020 14:21   Jeanette Santiago                 8/7/2020 15:13
Savannah Kenny                      8/4/2020 14:21   Jennifer Hurst                    8/7/2020 15:13
Kevin Chiappone                     8/4/2020 14:21   Chris Spiker - Spiker Communications
                                                                                       8/7/2020 15:13
Shaila Tyler                        8/4/2020 14:21   Jeremiah Wise                     8/7/2020 15:13
Evan Slate                          8/4/2020 14:21   Kirkland J Kraemer                8/7/2020 15:13
Blair Martin Crossman               8/4/2020 14:22   Madhuri Kamath                    8/7/2020 15:13
Tom Sutton                          8/4/2020 14:22   Cathy Cridge                      8/7/2020 15:13
Brian Acton                         8/4/2020 14:23   Linda Shore                       8/7/2020 15:13
Stephanie Baker                     8/4/2020 14:23   Danting Yin                       8/7/2020 15:13
Ju!ie Parker                        8/4/2020 14:23   Stacy J Bosarge                   8/7/2020 15:14
Anne hayes                          8/4/2020 14:23   Tiffany Moore                     8/7/2020 15:14
Sandra Koll                         8/4/2020 14:23   JAMAR T JOHNSON                   8/7/2020 15:14
Steven Kelly                        8/4/2020 14:23   Davis Tyler Mackenzie             8/7/2020 15:14
Danielle Copridge-Ross              8/4/2020 14:23   Jessica McGilvary                 8/7/2020 15:14
Greg Wolff                          8/4/2020 14:23   Mykala Stava fkn Mykala Hanson    8/7/2020 15:14
Julie Ann Robinson                  8/4/2020 14:23   Zak Miller                        8/7/2020 15:15
Andrew D Wallace                    8/4/2020 14:23   Matthew Ramieri                   8/7/2020 15:15
Rene Itah                           8/4/2020 14:23   Adam Tangocci                     8/7/2020 15:15
Timothy Enoch Moeller               8/4/2020 14:23   Callaway hill                     8/7/2020 15:16
Maurice Dixon                       8/4/2020 14:23   Jerry R Lail Jr aka Jerry Lail aka8/7/2020
                                                                                        Jerry92606
                                                                                                15:16
Damilola Azeez-taiwo                8/4/2020 14:24   Ka Chatham                        8/7/2020 15:16
Marcus French                       8/4/2020 14:24   Tanuja penmatsa                   8/7/2020 15:16
Alexander E Johnson                 8/4/2020 14:24   Tara Snyder                       8/7/2020 15:16
Shawn Lea                           8/4/2020 14:24   Trevor Williams                   8/7/2020 15:16
Kristine Guzman                     8/4/2020 14:24   James Phifer                      8/7/2020 15:17
Noah Randolph                       8/4/2020 14:24   John B Gecy                       8/7/2020 15:17
Richard L Albores                   8/4/2020 14:24   Camilo Sanchez                    8/7/2020 15:17
Christal Navarre                    8/4/2020 14:25   Adrian Abeyta                     8/7/2020 15:17
Akili Tobechi II                    8/4/2020 14:25   Jacob Hyde                        8/7/2020 15:17
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 74 of 525


Tom Bondurant                    8/4/2020 14:25     nicholas frazier       8/7/2020 15:17
Carol Marrujo                    8/4/2020 14:25     Anthony Means          8/7/2020 15:18
Cassie Raatz                     8/4/2020 14:26     Corbyn Watson          8/7/2020 15:18
Kathleen J Lieburn               8/4/2020 14:26     Robbie Robbins         8/7/2020 15:18
Michael DeRan                    8/4/2020 14:26     Anthony Peitzmeier     8/7/2020 15:18
Aaron T. Workman                 8/4/2020 14:26     Carlos Emilio Armijo   8/7/2020 15:18
Stephenie Katrina Pavlovich      8/4/2020 14:26     PAUL KELLY DUMSHA      8/7/2020 15:18
Laini Doolittle                  8/4/2020 14:26     marcel ford            8/7/2020 15:18
Cecilia Wilburn-Davis            8/4/2020 14:26     Eva Sara Kretschmar    8/7/2020 15:18
Sam Hack                         8/4/2020 14:27     Lucy Siwko             8/7/2020 15:19
Zoran Milicev                    8/4/2020 14:27     Samantha Renteria      8/7/2020 15:19
Adam Cantrell                    8/4/2020 14:27     Corbyn Watson          8/7/2020 15:19
lola price                       8/4/2020 14:27     Michelle Beard         8/7/2020 15:19
Barry S. Dowd                    8/4/2020 14:27     Eva Sara Kretschmar    8/7/2020 15:19
Jason Filip                      8/4/2020 14:27     Scott Newbury          8/7/2020 15:19
Linh Phan                        8/4/2020 14:28     Dione Price            8/7/2020 15:19
Brandon L Hersh                  8/4/2020 14:28     Rick Suban             8/7/2020 15:19
Rosa J Puentes Castillo          8/4/2020 14:28     Joseph Easey           8/7/2020 15:19
Counsclo Bowie                   8/4/2020 14:28     ARPAN CHAKRABORTY      8/7/2020 15:19
Cody Markert-green               8/4/2020 14:28     Matthew Turner         8/7/2020 15:19
Tracy A. Dinardo                 8/4/2020 14:28     Carole May             8/7/2020 15:20
Matthew Dailey                   8/4/2020 14:28     Nickolas Card          8/7/2020 15:20
Thomas Hirashima                 8/4/2020 14:28     Karen Stoutes          8/7/2020 15:20
David W Noland                   8/4/2020 14:28     Bryan Paolo Santos     8/7/2020 15:20
Stephen Moss                     8/4/2020 14:29     Brendon Dong           8/7/2020 15:20
Phillip Ross                     8/4/2020 14:29     Robert Moiola          8/7/2020 15:20
Robert Smith                     8/4/2020 14:29     caylene augustin       8/7/2020 15:21
John Parsiani                    8/4/2020 14:29     Erik Dale Payne        8/7/2020 15:21
Matthew Fishman                  8/4/2020 14:29     Colin Dewey            8/7/2020 15:21
Paul Turner jr                   8/4/2020 14:29     JoAnne Burch           8/7/2020 15:21
Emily Jane Laak                  8/4/2020 14:29     Dante De Leo           8/7/2020 15:21
Heather Ruggiero                 8/4/2020 14:29     Luisa I De Stefano     8/7/2020 15:21
Jacob C Timlick                  8/4/2020 14:30     Caleb Honeychurch      8/7/2020 15:21
Cynthia N Valero                 8/4/2020 14:30     Rick Shepardson        8/7/2020 15:21
Karla Koch                       8/4/2020 14:30     Donna Peacock          8/7/2020 15:22
MICHAEL D STANALAND JR           8/4/2020 14:30     Megan Keenan           8/7/2020 15:22
Yasmin Castillo                  8/4/2020 14:30     Alexa Martinez         8/7/2020 15:22
Allen Johnson                    8/4/2020 14:31     Chris Eckfeldt         8/7/2020 15:23
Emery Etter                      8/4/2020 14:31     Alexander Gardner      8/7/2020 15:23
Ernesto Casas                    8/4/2020 14:31     Shelley Geib           8/7/2020 15:23
Shirley Rougely                  8/4/2020 14:31     Anthony D Turner       8/7/2020 15:23
Tekira Mack                      8/4/2020 14:31     John Acheson           8/7/2020 15:23
Kristie Tanner                   8/4/2020 14:31     Zina Dunn              8/7/2020 15:23
Aidan McCarthy                   8/4/2020 14:32     Hallie Hammond         8/7/2020 15:23
Anevickie Aldin                  8/4/2020 14:32     Jamie Sweeten          8/7/2020 15:23
Bismillah Hamid                  8/4/2020 14:32     Lynn Calvin            8/7/2020 15:23
Alfredo Halun                    8/4/2020 14:32     David Banzer           8/7/2020 15:23
Andrew Wu                        8/4/2020 14:32     Brian Sarll            8/7/2020 15:23
Hunter Milam                     8/4/2020 14:32     Dan Ferrero            8/7/2020 15:24
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 75 of 525


Curtrina Hoston                 8/4/2020 14:33     Greg Cauble              8/7/2020 15:24
Dolores M Lobato                8/4/2020 14:33     Jessica Lathrop          8/7/2020 15:24
Jason Tkach                     8/4/2020 14:33     Shequtia Brown           8/7/2020 15:24
Jonathan Tenorio                8/4/2020 14:33     Julia Calish             8/7/2020 15:24
Zamar Davenport                 8/4/2020 14:33     Christopher Welle        8/7/2020 15:24
Denise P Selvey                 8/4/2020 14:33     Noah Klumpe              8/7/2020 15:24
Aidan McCarthy                  8/4/2020 14:33     Christopher Ames         8/7/2020 15:24
Stanislav Usachov               8/4/2020 14:34     Nathaly Rivera           8/7/2020 15:24
Elizabeth Schwark               8/4/2020 14:34     Keri Edge Lamb           8/7/2020 15:24
Jeffery Lambert                 8/4/2020 14:34     Judy Robinette           8/7/2020 15:25
Kai Yao                         8/4/2020 14:34     John R Duff              8/7/2020 15:25
savion Robinson                 8/4/2020 14:34     LAURA SHEPHERD           8/7/2020 15:25
heather knapp                   8/4/2020 14:34     Mark Keenan              8/7/2020 15:25
Shobana Sekar                   8/4/2020 14:34     Shane Robertson          8/7/2020 15:25
Merari Toledano                 8/4/2020 14:34     Timothy D. Vanderlin     8/7/2020 15:25
Holly Gravitt                   8/4/2020 14:34     Flora Pappas             8/7/2020 15:25
Coby Sorenson                   8/4/2020 14:34     Joey Soto                8/7/2020 15:25
Bill Benear                     8/4/2020 14:34     Heather Lee              8/7/2020 15:25
nazlia yunus                    8/4/2020 14:34     Justin Tulloss           8/7/2020 15:25
Alisha Kennard                  8/4/2020 14:34     HARRY SMITH              8/7/2020 15:25
Roberto J DiPietro              8/4/2020 14:35     Jennifer Bulpitt         8/7/2020 15:25
Sixten Otto                     8/4/2020 14:35     Justin Kwietniewski      8/7/2020 15:26
Rochelle E Kern                 8/4/2020 14:35     Asia Raymonique Johnson  8/7/2020 15:26
Dane Wagner                     8/4/2020 14:35     Kenneth Robertson        8/7/2020 15:26
Jake King                       8/4/2020 14:35     Laura Raccuglia          8/7/2020 15:26
John Naranjo                    8/4/2020 14:35     Don Doornbos             8/7/2020 15:26
Katrina Roberts                 8/4/2020 14:35     James K                  8/7/2020 15:26
Sophia J                        8/4/2020 14:36     Alexa Martinez           8/7/2020 15:27
Rochelle E Kern                 8/4/2020 14:36     Marylinn Cabrera         8/7/2020 15:27
Sara Lord                       8/4/2020 14:36     Audrey R Maxwell         8/7/2020 15:27
Jeff Parkinson                  8/4/2020 14:37     Elliot Huntington        8/7/2020 15:27
Mary Cole Maggie""              8/4/2020 14:37     Mark Emery               8/7/2020 15:27
Desiree Diaz                    8/4/2020 14:37     James Zulli              8/7/2020 15:27
Laqonia Tenner                  8/4/2020 14:37     Jason Ohm                8/7/2020 15:27
MISTY ALLARD                    8/4/2020 14:37     Richard Munn             8/7/2020 15:27
Dena Harris                     8/4/2020 14:37     Marisol Acevedo          8/7/2020 15:27
Sofia                           8/4/2020 14:37     Alexa Martinez           8/7/2020 15:27
Allison Cone                    8/4/2020 14:37     Carole O Cole            8/7/2020 15:27
Beverley Garland                8/4/2020 14:37     ELIZABETH HAKUORO DIYAKA-BIATIU
                                                                            8/7/2020 15:27
ILKHAM X DOSTALIEV              8/4/2020 14:37     Gary Johnson             8/7/2020 15:27
Emily Nielson                   8/4/2020 14:38     Muriel Lee               8/7/2020 15:28
Jennifer Stewart                8/4/2020 14:38     Justin Kwietniewski      8/7/2020 15:28
Larry T. Williams               8/4/2020 14:38     Sarah Hoops              8/7/2020 15:28
Nitisha Parmar                  8/4/2020 14:38     Tim Martinez             8/7/2020 15:28
Alisha Kirchgessner             8/4/2020 14:38     Alisha Sumner            8/7/2020 15:29
Conrad C. Moody                 8/4/2020 14:38     Anne Marie Fayen         8/7/2020 15:29
Mary Case                       8/4/2020 14:38     Yeliz                    8/7/2020 15:29
William D Howitt                8/4/2020 14:38     Ariadne Brazo            8/7/2020 15:29
Widlande Milor                  8/4/2020 14:38     Olena Mursalova          8/7/2020 15:29
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 76 of 525


Katherine Richards               8/4/2020 14:38     Destiny Rodriguez      8/7/2020 15:30
Mario I Garcia                   8/4/2020 14:39     sal cataldo            8/7/2020 15:30
Michael Mason                    8/4/2020 14:39     Najati R Imam          8/7/2020 15:31
Thomas Beckenhauer               8/4/2020 14:39     Jason R. Ohm           8/7/2020 15:31
Jeff Amari                       8/4/2020 14:39     Shelia Cheatham        8/7/2020 15:31
John A Fox                       8/4/2020 14:39     Randal K. Jacobson     8/7/2020 15:31
Ky Porres                        8/4/2020 14:39     YONGQI ZHANG           8/7/2020 15:31
Wilshauton Benjamin              8/4/2020 14:39     Kenneth J Walcott      8/7/2020 15:32
Sherwin Hall                     8/4/2020 14:39     Timothy Caffrey        8/7/2020 15:32
Ryan Anderson                    8/4/2020 14:39     David Vu               8/7/2020 15:32
Patricia Vega                    8/4/2020 14:39     Olivia Herrington      8/7/2020 15:32
alina knudsen                    8/4/2020 14:40     Charisse Arteta        8/7/2020 15:32
Meredith Barber                  8/4/2020 14:40     James Donahue          8/7/2020 15:32
Daniel Drude                     8/4/2020 14:40     Cyrus Duong            8/7/2020 15:33
Inderpreet Singh                 8/4/2020 14:40     Daniel Wall            8/7/2020 15:33
Joseph Facchini                  8/4/2020 14:41     Dirk Botterbusch       8/7/2020 15:33
Kirstie McCarthy                 8/4/2020 14:41     Geoffrey Oliver        8/7/2020 15:33
Ilia khoshtariya                 8/4/2020 14:41     Donna Etchey           8/7/2020 15:33
Rebecca Ratcliff-Peters          8/4/2020 14:41     Aimee Schooley         8/7/2020 15:33
Nancy Stingone                   8/4/2020 14:41     James Patrick Bolton   8/7/2020 15:33
Alex Petitjean                   8/4/2020 14:41     Jodi Vazquez           8/7/2020 15:33
Zachary Scott                    8/4/2020 14:41     Eric s furtado         8/7/2020 15:33
Audrey Moos                      8/4/2020 14:41     Elaine Goff            8/7/2020 15:33
Judith Harlan                    8/4/2020 14:41     John Adkins            8/7/2020 15:33
Nicabar Phillips                 8/4/2020 14:41     Kathleen Filson        8/7/2020 15:34
Kyaira Stewart                   8/4/2020 14:41     Brian Rowland          8/7/2020 15:34
Gabriel Kaumeyer                 8/4/2020 14:42     Ian Gallagher          8/7/2020 15:34
Jacob Irwin                      8/4/2020 14:42     Nathaniel Gordon       8/7/2020 15:34
Alen Dymarsky                    8/4/2020 14:42     STEVEN BENESCH         8/7/2020 15:35
Emily G Schoerning               8/4/2020 14:42     Leonora Doan           8/7/2020 15:35
Bronwen Stine                    8/4/2020 14:42     Noah Young             8/7/2020 15:35
Sarah Petersen                   8/4/2020 14:42     Mason Niswonger        8/7/2020 15:35
Brennan Klein                    8/4/2020 14:42     Davidson Lori          8/7/2020 15:35
Laura De Merit                   8/4/2020 14:43     Carolyn Steinberg      8/7/2020 15:35
Najha Thomas                     8/4/2020 14:43     Douglas R. Williams    8/7/2020 15:35
Amber R Orion                    8/4/2020 14:43     Noel Airoldi           8/7/2020 15:36
Vivian Le                        8/4/2020 14:43     Noah Dodero            8/7/2020 15:36
Zachary Boysen                   8/4/2020 14:43     Robin Fullard          8/7/2020 15:36
Christopher Moore                8/4/2020 14:43     Amber Christian        8/7/2020 15:36
Rebecca Torrence                 8/4/2020 14:43     Brooke Jones           8/7/2020 15:36
Sharon Banta                     8/4/2020 14:44     Rebecca Scott          8/7/2020 15:36
Reed                             8/4/2020 14:44     SHIRLEY SMITH          8/7/2020 15:37
Tom Fedor                        8/4/2020 14:44     Aaron Zhang            8/7/2020 15:37
Kevin Barr                       8/4/2020 14:44     Katherine Clark        8/7/2020 15:37
Dave Hightower                   8/4/2020 14:44     Alan Sanchez           8/7/2020 15:37
Patriciaâ€™s Demetrio            8/4/2020 14:44     Andrew Dennis          8/7/2020 15:37
Eli Kbariti                      8/4/2020 14:44     Alex Widrick           8/7/2020 15:37
Sandra Hall                      8/4/2020 14:44     Virginia Conly         8/7/2020 15:37
Michael Mason                    8/4/2020 14:44     Amanda Shaffer         8/7/2020 15:37
             Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 77 of 525


Jonathan Saunders                  8/4/2020 14:44     Glenn Darling           8/7/2020 15:37
Jonna R Ivin-Patton                8/4/2020 14:45     Jennifer Ogg            8/7/2020 15:38
Allen Simmons                      8/4/2020 14:45     Adam Littleton          8/7/2020 15:38
Meredith Duncan                    8/4/2020 14:45     James A Siedliski       8/7/2020 15:38
Patricia Salina                    8/4/2020 14:45     Rebecca Medina          8/7/2020 15:38
Leah P Perry                       8/4/2020 14:45     Michael Fallihee        8/7/2020 15:39
Emmanuel Cepeda                    8/4/2020 14:45     Kathy Spitzer           8/7/2020 15:39
Gabe Kutcher                       8/4/2020 14:45     Cesar A Munoz Meza      8/7/2020 15:39
Santaija Meers                     8/4/2020 14:45     Rylan Walker            8/7/2020 15:39
Julia Smaglik                      8/4/2020 14:46     Janeice Hodges-Thomas   8/7/2020 15:39
Bajazit Griffin Alickovic          8/4/2020 14:47     Elijah Clifford         8/7/2020 15:40
Ellie Wedell                       8/4/2020 14:47     Elizabeth               8/7/2020 15:40
Abrian Curington                   8/4/2020 14:47     Pamela Trout            8/7/2020 15:40
Amanda Goble                       8/4/2020 14:47     Matthew Gutkin          8/7/2020 15:40
Juris Milestone                    8/4/2020 14:47     Katherine Clark         8/7/2020 15:40
Margaret Ryan                      8/4/2020 14:47     Vital J Dieujuste       8/7/2020 15:40
John T Cortese                     8/4/2020 14:47     Victoria Joggerst       8/7/2020 15:41
John Bull                          8/4/2020 14:47     Timothy McDoniel        8/7/2020 15:41
Kayla Zeigler                      8/4/2020 14:47     SHIRLEY SMITH           8/7/2020 15:41
Mike Roughton                      8/4/2020 14:47     Dale Trout              8/7/2020 15:41
James Mcdonough                    8/4/2020 14:48     Jeff Peterson           8/7/2020 15:41
Zahid Stewart                      8/4/2020 14:48     Kaylie Sheehan          8/7/2020 15:41
Rickey Clark                       8/4/2020 14:48     Lori Brudnicki          8/7/2020 15:41
Timothy Blum                       8/4/2020 14:48     Amy Schneidhorst        8/7/2020 15:41
Maury Preciado                     8/4/2020 14:48     Imari Roberts           8/7/2020 15:41
Robin Summers                      8/4/2020 14:48     Taylor Nielsen          8/7/2020 15:41
Tara Bixby                         8/4/2020 14:49     Mason Paul Meek         8/7/2020 15:41
William Dawson                     8/4/2020 14:49     Caitlin Zaunbrecher     8/7/2020 15:42
Chris Hagan                        8/4/2020 14:49     David Riling            8/7/2020 15:42
Amelia Barberis                    8/4/2020 14:49     Caleb Hanson            8/7/2020 15:42
Julia Stevens                      8/4/2020 14:49     Dylan T Hudak           8/7/2020 15:42
Naomi Holloway                     8/4/2020 14:49     Ting-Chih Lin           8/7/2020 15:43
Chebet Wise                        8/4/2020 14:49     Jared Tongaonevai       8/7/2020 15:43
Savannah Bean                      8/4/2020 14:49     Ameenay Khan            8/7/2020 15:43
Joseph R Miles                     8/4/2020 14:49     Kendra A Young          8/7/2020 15:43
Benjamin White                     8/4/2020 14:50     Colleen Tausevich       8/7/2020 15:44
Vivek singh                        8/4/2020 14:50     Hugh Dusza              8/7/2020 15:44
Daniel Munevar                     8/4/2020 14:50     Phong Nguyen            8/7/2020 15:44
Harold Herstein                    8/4/2020 14:50     Shawn                   8/7/2020 15:44
Jonathan Daniels                   8/4/2020 14:50     Ed Wisler               8/7/2020 15:44
Hunter Andrew Mann                 8/4/2020 14:50     George Hauser           8/7/2020 15:44
Julie Pahukoa                      8/4/2020 14:50     Theodore J. Bowman      8/7/2020 15:44
Brittney Rembert                   8/4/2020 14:51     Dulce Vazquez           8/7/2020 15:44
Amelia Miller                      8/4/2020 14:51     Matthew Harris          8/7/2020 15:45
Kamila Triplett                    8/4/2020 14:51     Natascha Pratt          8/7/2020 15:45
Breeze Barry                       8/4/2020 14:51     Amy Rosen               8/7/2020 15:45
Mary I Phillips                    8/4/2020 14:51     Brenda Alex             8/7/2020 15:46
Garrett Lumbattis                  8/4/2020 14:51     Victoria Leftridge      8/7/2020 15:46
Julie Pahukoa                      8/4/2020 14:51     Janae Danison           8/7/2020 15:46
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 78 of 525


Jess Parizek                     8/4/2020 14:51     Dan Gregoire              8/7/2020 15:46
Cheyenne Bryant                  8/4/2020 14:52     Frank Littlejohn          8/7/2020 15:47
 Augie Ayala                     8/4/2020 14:52     Kerry Kellerman           8/7/2020 15:47
Junelle Harmon                   8/4/2020 14:52     Dave Patel                8/7/2020 15:47
Matthew Richardson               8/4/2020 14:52     Edward Webb               8/7/2020 15:47
Jonathon Fishbeck                8/4/2020 14:52     david grant vidrine       8/7/2020 15:47
Pete Schmidt                     8/4/2020 14:53     Jessica Pomazal           8/7/2020 15:47
Adam Suzuki                      8/4/2020 14:53     Chris Howard              8/7/2020 15:47
Jessica Black                    8/4/2020 14:53     Dallas                    8/7/2020 15:47
Phil A Janovick                  8/4/2020 14:54     James Trimble             8/7/2020 15:47
Kamil Santana                    8/4/2020 14:54     Corey Thomas              8/7/2020 15:48
Robert Reilly                    8/4/2020 14:54     Melissa Williams          8/7/2020 15:48
Shelby Scott                     8/4/2020 14:54     Emma                      8/7/2020 15:48
Stephen Kanzlemar                8/4/2020 14:54     Maria Sencion             8/7/2020 15:48
Victoria Beth                    8/4/2020 14:54     Emma Fischer              8/7/2020 15:49
Brooke Carrell                   8/4/2020 14:54     Mikhail Korobkov          8/7/2020 15:49
Will Crespo                      8/4/2020 14:54     Brent Toth                8/7/2020 15:49
Mark and Junelle Harmon          8/4/2020 14:54     Chunfu Wang               8/7/2020 15:49
Jacqueline Elise Anderson        8/4/2020 14:54     Jerald Whitlock           8/7/2020 15:49
Arturo Insaurralde               8/4/2020 14:54     CARMELLA MITSCHKE         8/7/2020 15:49
Rosamar                          8/4/2020 14:55     Joshua Hegyi              8/7/2020 15:49
Andrea Aguilar-Alvarez           8/4/2020 14:55     Mariaelena Perez          8/7/2020 15:49
Lui Cox                          8/4/2020 14:55     Sara Haynes               8/7/2020 15:49
Jared Lee                        8/4/2020 14:55     Josh Bonis                8/7/2020 15:49
LeNae Williamson                 8/4/2020 14:55     Michelle Hunt             8/7/2020 15:50
James David Pryor                8/4/2020 14:55     Hannah Cook               8/7/2020 15:50
Son H. McLaren                   8/4/2020 14:55     Dan Y Khen                8/7/2020 15:50
Chao Pan                         8/4/2020 14:55     Dawn Kiesl                8/7/2020 15:50
Sierra Nebeker                   8/4/2020 14:55     Nathanial Clement         8/7/2020 15:50
john doumani                     8/4/2020 14:55     Theodore A. Jump          8/7/2020 15:50
Steven J Conway                  8/4/2020 14:56     Justin Strickland         8/7/2020 15:50
ABHISHEK SRIVASTAVA              8/4/2020 14:56     Raheem Starks             8/7/2020 15:51
Suzanne Itani                    8/4/2020 14:56     Brenda J Terrell          8/7/2020 15:51
Doga Ulupinar                    8/4/2020 14:56     Ashley Lambright          8/7/2020 15:51
Lucas Ellis                      8/4/2020 14:56     Jenna Miller              8/7/2020 15:51
Stephen Duffy                    8/4/2020 14:56     Camille Barile            8/7/2020 15:52
Julia Smaglik                    8/4/2020 14:56     Josh Laitner              8/7/2020 15:52
Elliot Foley                     8/4/2020 14:56     Adriana Martinez-Lopez    8/7/2020 15:52
A.J. Franklin                    8/4/2020 14:57     Walt Gessler              8/7/2020 15:52
Nicolas frost                    8/4/2020 14:57     Sunil Devarapalli         8/7/2020 15:52
Shanoah Turner                   8/4/2020 14:57     mary may                  8/7/2020 15:53
Andrew Korhonen                  8/4/2020 14:57     Michael Mishue            8/7/2020 15:53
Tanae Moncrieffe                 8/4/2020 14:57     Gonzalo lopez             8/7/2020 15:53
Natasha Zaslove                  8/4/2020 14:57     Beverly Kum               8/7/2020 15:53
Vickie Tregner                   8/4/2020 14:57     Luke Rohl                 8/7/2020 15:53
Darcy Carr                       8/4/2020 14:57     Laura Jean McAllister     8/7/2020 15:53
Caleb Cook                       8/4/2020 14:57     Dalton Ling               8/7/2020 15:53
Kristin Landry                   8/4/2020 14:57     Dakota wolfchild          8/7/2020 15:53
Roberta M Cochran                8/4/2020 14:57     Darr Fred Sullivan, Jr.   8/7/2020 15:53
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 79 of 525


Marcus Waldron                   8/4/2020 14:57     Floyd Greg Bradford         8/7/2020 15:54
Isaac Smith                      8/4/2020 14:57     Gerard Dickun               8/7/2020 15:54
Patricia A Long                  8/4/2020 14:58     Sai Krishna Nemani          8/7/2020 15:54
Akilah Brackett                  8/4/2020 14:58     Leah Dagher                 8/7/2020 15:54
Sarah J. Belcher                 8/4/2020 14:58     Ariana G Chamorro           8/7/2020 15:54
Ernest Martinez                  8/4/2020 14:58     Nicholas C Baltz            8/7/2020 15:55
Sean Doherty                     8/4/2020 14:58     Shashank reddy Vallapureddy 8/7/2020 15:55
Tanzania Calloway                8/4/2020 14:58     Bridgette Martin            8/7/2020 15:55
Sharon Kennedy                   8/4/2020 14:59     WILL BARBER                 8/7/2020 15:55
Mamatha Baluvuri                 8/4/2020 14:59     Jack Zava                   8/7/2020 15:55
Addison Sparks                   8/4/2020 14:59     SONIA C OSPINA              8/7/2020 15:56
Matthew McDaniel                 8/4/2020 14:59     Jubal Heene                 8/7/2020 15:56
Skye Harrelson                   8/4/2020 14:59     Jay Gibson                  8/7/2020 15:56
Donna J Fuga                     8/4/2020 14:59     Bridgette Martin            8/7/2020 15:56
Everett Terrel Reid Jr           8/4/2020 14:59     Justine hatcher             8/7/2020 15:56
Peter Hawman                     8/4/2020 14:59     Stephen Woelfer             8/7/2020 15:57
Juan Santiago                    8/4/2020 14:59     Mark Hajewski               8/7/2020 15:57
Ashley Johnson                   8/4/2020 15:00     Kirsten B Ouimette          8/7/2020 15:57
Gerald Pullen                    8/4/2020 15:00     Katherine Nicastro          8/7/2020 15:57
Sean Crickenberger               8/4/2020 15:00     Lynda Orndorff              8/7/2020 15:57
Kate Reeves                      8/4/2020 15:00     Rebecca Stahl               8/7/2020 15:57
Katelyn Jones                    8/4/2020 15:00     Jonas Moe                   8/7/2020 15:57
James                            8/4/2020 15:00     ELAINE GREEN                8/7/2020 15:57
Brandt Hamilton                  8/4/2020 15:01     Shanna Philipson            8/7/2020 15:57
Maureen Beaman                   8/4/2020 15:01     Katie Tanaka                8/7/2020 15:57
Ercilia                          8/4/2020 15:01     Ned Allen Moerbe            8/7/2020 15:57
Alejandro Aixala                 8/4/2020 15:01     Nathan Horst                8/7/2020 15:57
Shashank Singh                   8/4/2020 15:01     Pamela E Geiss              8/7/2020 15:58
Chris Chastain                   8/4/2020 15:01     Anita S Mealy               8/7/2020 15:58
Robin Childress                  8/4/2020 15:01     Alissa Wied                 8/7/2020 15:58
Melissa Freeman                  8/4/2020 15:01     Cruz Miller                 8/7/2020 15:59
Julian Stevens                   8/4/2020 15:01     Sarah Santoro               8/7/2020 15:59
allen Miller                     8/4/2020 15:01     Dylan Willingham            8/7/2020 15:59
Daniel Victoriano                8/4/2020 15:01     Katie Richardson            8/7/2020 15:59
Philip Rounds                    8/4/2020 15:01     farrokh kianmofrad          8/7/2020 15:59
Lars Erik G Meijer               8/4/2020 15:01     Lisa Robson (Todd)          8/7/2020 16:00
Kristina Hontz                   8/4/2020 15:01     Jessica sarabia             8/7/2020 16:00
Morgan Roper                     8/4/2020 15:01     Collin Eaton                8/7/2020 16:00
Benjamin Trigg                   8/4/2020 15:01     Adrian Mora                 8/7/2020 16:00
Elizabeth Caulfield              8/4/2020 15:02     Evan Winter                 8/7/2020 16:00
Jaison E Rivera                  8/4/2020 15:02     Adam Slansky                8/7/2020 16:01
Michael W. Bennett, Sr.          8/4/2020 15:02     Robert Casey                8/7/2020 16:01
Mark E Alkire                    8/4/2020 15:02     Destiny                     8/7/2020 16:01
Tim                              8/4/2020 15:02     George J Sabbagh            8/7/2020 16:01
Bernice Casey                    8/4/2020 15:02     Christopher Santoro         8/7/2020 16:01
Sebastian Grayson                8/4/2020 15:02     Brian Klahn                 8/7/2020 16:02
Laura Walshaw                    8/4/2020 15:02     Katie Albert                8/7/2020 16:02
Amina                            8/4/2020 15:03     Johannes Westin             8/7/2020 16:02
Lennon Hillinger                 8/4/2020 15:03     Shaun                       8/7/2020 16:02
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 80 of 525


Bert Engvall                    8/4/2020 15:03     Nima Ala                     8/7/2020 16:03
Jodi Stubbs                     8/4/2020 15:03     Victoria Funston             8/7/2020 16:03
Adam Watson                     8/4/2020 15:03     Daniell Yu                   8/7/2020 16:03
Yolanda Gibson                  8/4/2020 15:03     Erika Ruth                   8/7/2020 16:03
Jaime Patton                    8/4/2020 15:03     Leah                         8/7/2020 16:03
Jennifer Ripka                  8/4/2020 15:03     Dennis Pugh                  8/7/2020 16:03
Peter L Finzel                  8/4/2020 15:03     thomas black                 8/7/2020 16:03
Timothy                         8/4/2020 15:03     Alison Orenstein             8/7/2020 16:03
Junzhu Cong                     8/4/2020 15:04     Vlad Cobzaru                 8/7/2020 16:04
David Wait                      8/4/2020 15:04     Amanda Miller                8/7/2020 16:04
Chloe Madinger                  8/4/2020 15:04     Jessica Wetzel               8/7/2020 16:04
Ryan Gorsuch                    8/4/2020 15:04     Jonathan Persaud             8/7/2020 16:04
Eric Thacker                    8/4/2020 15:04     Alexander Fey                8/7/2020 16:04
Timothy Cardenas                8/4/2020 15:04     clinton beckwith             8/7/2020 16:04
Michelle Stuyvesant             8/4/2020 15:05     Katherine Gardner            8/7/2020 16:04
Jordan Rodell                   8/4/2020 15:05     Supriya Jain                 8/7/2020 16:04
Tiffany Painter                 8/4/2020 15:05     Mark Graving                 8/7/2020 16:05
Alexandra Jennings              8/4/2020 15:05     Janet Tanega                 8/7/2020 16:05
Vivek Bhargava                  8/4/2020 15:05     Carlos Perez-Boza            8/7/2020 16:05
Phillip Rigsby                  8/4/2020 15:06     David C. Colburn Jr.         8/7/2020 16:05
Charles Nause                   8/4/2020 15:06     Thomas Miller                8/7/2020 16:05
Heather Hughes                  8/4/2020 15:06     Thomas Smith                 8/7/2020 16:05
Carol Gilhuys                   8/4/2020 15:06     Rahem Hamid                  8/7/2020 16:06
Kathryn Dybwad                  8/4/2020 15:06     Tanisha Sands                8/7/2020 16:06
Kristen Hayman                  8/4/2020 15:06     Craig Wojcik                 8/7/2020 16:06
Charles Lang                    8/4/2020 15:06     Susan Kimmet                 8/7/2020 16:06
Katherine James                 8/4/2020 15:07     Amanda Straus                8/7/2020 16:07
Yusnier Viera                   8/4/2020 15:07     Sarita Turner                8/7/2020 16:07
Clara                           8/4/2020 15:07     David M. Fox                 8/7/2020 16:07
sara garcia                     8/4/2020 15:07     Chris Eves                   8/7/2020 16:07
Marlon Lewis                    8/4/2020 15:07     ANGELA K. DURDEN             8/7/2020 16:07
Jennifer Bockelman              8/4/2020 15:07     GILES HONEYCUTT              8/7/2020 16:08
chuck hedler                    8/4/2020 15:07     Pavel Klimochkin             8/7/2020 16:08
John Bishop                     8/4/2020 15:08     Jerry Felix                  8/7/2020 16:08
Robin Green                     8/4/2020 15:08     MISTY A PURSER               8/7/2020 16:08
Bret Rouse                      8/4/2020 15:08     Michelle Cook                8/7/2020 16:09
Elizabeth Coburn                8/4/2020 15:08     Brandy Nelson                8/7/2020 16:09
LAUREN SNAPP                    8/4/2020 15:08     Rodrigo dos Santos Casa Nova 8/7/2020 16:09
Austin Hicks                    8/4/2020 15:08     Laurie Folkman               8/7/2020 16:09
Benjamin K Helyer               8/4/2020 15:08     Candy Hudgen                 8/7/2020 16:09
Marlene Montelongo              8/4/2020 15:08     Martin Sullivan              8/7/2020 16:09
Simone Marie Laveau             8/4/2020 15:08     Tony Dong                    8/7/2020 16:09
Hannah Yoo                      8/4/2020 15:08     Coriana Hunt Swartz          8/7/2020 16:09
Wanda Reed                      8/4/2020 15:08     Donna Baines                 8/7/2020 16:09
Alida J Nora                    8/4/2020 15:08     Darrell Leibenguth           8/7/2020 16:09
Mary Elizabeth Demonte          8/4/2020 15:08     Christopher Nicholls         8/7/2020 16:09
Heba El-Kasabi                  8/4/2020 15:09     Andrew Keating               8/7/2020 16:10
Denis Vachenko                  8/4/2020 15:09     Leah Fay                     8/7/2020 16:10
Thomas Welch                    8/4/2020 15:09     Michael R Bell               8/7/2020 16:10
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 81 of 525


Roger Van Alyne                  8/4/2020 15:09     Kevin Prince                8/7/2020 16:10
Vina Kerai                       8/4/2020 15:09     Manuel Merino               8/7/2020 16:10
Alexander Westlund               8/4/2020 15:10     Kamil Kozyra                8/7/2020 16:10
Renee Stuart                     8/4/2020 15:10     Trista Belcher              8/7/2020 16:10
John Runnoe                      8/4/2020 15:10     Bruce Broaddus              8/7/2020 16:11
Dazia L. Karey                   8/4/2020 15:10     Albert Mendoza Jr.          8/7/2020 16:11
Jeffrey Craig                    8/4/2020 15:10     Adam Raszynski              8/7/2020 16:11
Neville Kelly                    8/4/2020 15:10     Matthew Root                8/7/2020 16:12
Jessica Yanez-Kelley             8/4/2020 15:10     Skyler Perrone              8/7/2020 16:12
Kriss Rita                       8/4/2020 15:11     Rene Pena                   8/7/2020 16:12
Caitlyn Hamilton                 8/4/2020 15:11     Daniel Alexandro Arias      8/7/2020 16:12
Alexander Page                   8/4/2020 15:11     Rachel Rhein                8/7/2020 16:13
Julia Lei                        8/4/2020 15:11     Miriam Torres Speck         8/7/2020 16:13
Megan Troy                       8/4/2020 15:11     L isa                       8/7/2020 16:13
Karla Vidrio                     8/4/2020 15:11     AMY DANA                    8/7/2020 16:13
Samantha Leach                   8/4/2020 15:11     Andrew Aitchison            8/7/2020 16:13
Alexa Magrath                    8/4/2020 15:11     Rhonda Morrissey            8/7/2020 16:13
Mary C Domingue                  8/4/2020 15:11     Peter Zeller                8/7/2020 16:14
Gayla Uzelac                     8/4/2020 15:11     Will Atchinson              8/7/2020 16:14
Nancy Martinez                   8/4/2020 15:11     Andres Flores-Duran         8/7/2020 16:14
Siwei tang                       8/4/2020 15:11     Robert Matheson             8/7/2020 16:15
Victoria Miller                  8/4/2020 15:11     Justin Green                8/7/2020 16:15
Samuel Bornstein                 8/4/2020 15:11     THOMAS YANIK                8/7/2020 16:15
Anne Sutherland                  8/4/2020 15:11     Marilyn                     8/7/2020 16:15
Mia Casteel                      8/4/2020 15:11     Daniel Martin               8/7/2020 16:15
Cassidy Tompkins                 8/4/2020 15:11     chris bergere               8/7/2020 16:16
Jeffrey S Gaydon                 8/4/2020 15:11     Shari Headen                8/7/2020 16:16
Mark Torrey                      8/4/2020 15:12     John William Blase          8/7/2020 16:16
Charles Richard Temple           8/4/2020 15:12     Renee Nielsen Engebretson   8/7/2020 16:16
3Dâ€™s Construction              8/4/2020 15:12     Phi Huynh                   8/7/2020 16:17
Casey McCracken                  8/4/2020 15:12     Danielle E Rinaldi          8/7/2020 16:18
Phillip Kelly                    8/4/2020 15:12     MAX-HENRI LOUIS-JACQUES     8/7/2020 16:19
Ximena Prugue                    8/4/2020 15:12     Justin Cruz                 8/7/2020 16:19
Franczhesca Martinez             8/4/2020 15:12     Richard Schultz             8/7/2020 16:19
Jennifer Waite                   8/4/2020 15:12     Craig Rojas                 8/7/2020 16:19
Chris Norden                     8/4/2020 15:12     Joanne Rhee                 8/7/2020 16:19
Julia Lee                        8/4/2020 15:13     Kavita Gaul                 8/7/2020 16:19
Mick Lindenberger                8/4/2020 15:13     Elena Vasilevsky            8/7/2020 16:19
Philip Wrinkle                   8/4/2020 15:13     Micheal Fath                8/7/2020 16:20
Wesley Nakamura                  8/4/2020 15:13     Jessica Davis               8/7/2020 16:20
Leona Kang                       8/4/2020 15:13     Tim McLennan                8/7/2020 16:20
Jasper Liou                      8/4/2020 15:13     Maggie F Taeger             8/7/2020 16:20
Vincent Johnson                  8/4/2020 15:14     Chelsea Ann Wagnon          8/7/2020 16:20
ShiAnne                          8/4/2020 15:14     Andrew Conver               8/7/2020 16:20
Raniyah Hendrix                  8/4/2020 15:14     Timothy Young               8/7/2020 16:21
Gretchen Wells                   8/4/2020 15:14     William McCarty             8/7/2020 16:21
Nathan Upham                     8/4/2020 15:14     Valerie Johnson             8/7/2020 16:21
James Edward Mills               8/4/2020 15:14     Mark Christopher Ricci      8/7/2020 16:21
David Pettit                     8/4/2020 15:14     Jefrey R Peake              8/7/2020 16:21
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 82 of 525


Roisin Shannon Empey            8/4/2020 15:14     Mark T. Stilwell           8/7/2020 16:21
Michelle Holmes                 8/4/2020 15:14     Michael Cantalupo          8/7/2020 16:22
Megan Smart                     8/4/2020 15:15     Stephen Lee Jones          8/7/2020 16:22
JAMES PATRICK ALEXANDER         8/4/2020 15:15     Jesus Villarreal           8/7/2020 16:22
Travers Jacobs                  8/4/2020 15:15     Matthew McGill             8/7/2020 16:22
Marie Barnouw                   8/4/2020 15:15     Tracey Thomas              8/7/2020 16:23
Anthony Feret                   8/4/2020 15:16     Benjamin R. D'Amour        8/7/2020 16:23
Kyla Whitted                    8/4/2020 15:16     Hiroshi Myoraku            8/7/2020 16:23
Irene Chakraborty               8/4/2020 15:16     William Gunn               8/7/2020 16:23
Brett Castello                  8/4/2020 15:16     Hannah Downs               8/7/2020 16:24
sonya ott                       8/4/2020 15:16     Margarita Herrera          8/7/2020 16:24
Nelson Rendon                   8/4/2020 15:16     Brandon Odle               8/7/2020 16:24
Ben Krieger                     8/4/2020 15:16     Kaleem Minor               8/7/2020 16:25
Nathan Oswalt                   8/4/2020 15:16     Alexander J Hogan          8/7/2020 16:25
Sydney Stubblefield             8/4/2020 15:17     Marcos David Marin         8/7/2020 16:25
Carey-lee Timothy Bratsch       8/4/2020 15:17     Matthew Stutzman           8/7/2020 16:25
Daria                           8/4/2020 15:17     Susan Swift                8/7/2020 16:25
Amanda Stewart                  8/4/2020 15:17     Jonathan Mejia Contreras   8/7/2020 16:25
Travis E Bennett                8/4/2020 15:18     Tyree Capers               8/7/2020 16:25
SAMANTHA FOUTS                  8/4/2020 15:18     Jonathan Lohse             8/7/2020 16:26
Mary Moreno                     8/4/2020 15:18     Marvin Jackson             8/7/2020 16:26
Tiffanie Mann McGuire           8/4/2020 15:18     Jenifer Goldsmith          8/7/2020 16:26
Elia de Leon                    8/4/2020 15:18     Jennifer Ungar             8/7/2020 16:26
EdgarMirzoyev                   8/4/2020 15:18     Avel Ureno                 8/7/2020 16:26
Chakka Lewis                    8/4/2020 15:18     Margarita Herrera          8/7/2020 16:26
Brad Gutwein                    8/4/2020 15:18     Michael A. Mills           8/7/2020 16:26
Tabb Jensen                     8/4/2020 15:18     Megan Parent               8/7/2020 16:26
Rhonda M Duncan                 8/4/2020 15:18     Jesse Hopkins              8/7/2020 16:26
William S. Mills                8/4/2020 15:18     Alexander Lindahl          8/7/2020 16:26
Carissa Sison                   8/4/2020 15:18     Diana Johnson              8/7/2020 16:26
Robin Rustin                    8/4/2020 15:19     Cassie Chapa               8/7/2020 16:27
Theodore Willis                 8/4/2020 15:19     Lisa Smukowski             8/7/2020 16:27
Shawn Dettmann                  8/4/2020 15:19     bruce bryla                8/7/2020 16:27
Joel Hernandez                  8/4/2020 15:19     Lainy Abreu                8/7/2020 16:27
Lurinda Anderson                8/4/2020 15:19     Anthony Duong              8/7/2020 16:27
Waynette Strotheide             8/4/2020 15:19     Lisa Martis                8/7/2020 16:28
Tricia Dean                     8/4/2020 15:19     Gregory Belle              8/7/2020 16:28
Nathan Kidane                   8/4/2020 15:19     Matthew Finlayson          8/7/2020 16:28
Rebekah Terry                   8/4/2020 15:19     John Gonzales              8/7/2020 16:28
Grace                           8/4/2020 15:20     Anthony Wolf               8/7/2020 16:29
Sebastian Gomez                 8/4/2020 15:20     STEPHEN A TOWNSEND         8/7/2020 16:29
JEFFREY L GOHLKE                8/4/2020 15:20     Carlos Garduno             8/7/2020 16:29
Alex March                      8/4/2020 15:20     Jennifer Phillips          8/7/2020 16:29
John Golightly                  8/4/2020 15:20     Kaitlyn Hou                8/7/2020 16:29
Michael Cephus Jr               8/4/2020 15:20     Barbara Perry              8/7/2020 16:30
Sean Maye                       8/4/2020 15:20     Jack Boersma               8/7/2020 16:30
Alan Sandleman                  8/4/2020 15:20     Tanmaya Kunadharaju        8/7/2020 16:30
Robel Fasil                     8/4/2020 15:21     Juan                       8/7/2020 16:30
Peter Millen                    8/4/2020 15:21     Sumbo Soetan               8/7/2020 16:30
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 83 of 525


Kourtnie Ogburn                 8/4/2020 15:21     Michael R. Macomber      8/7/2020 16:30
Lafayette Moore                 8/4/2020 15:21     jonathan jungwirth       8/7/2020 16:31
Jessica Clark                   8/4/2020 15:22     andrew yang              8/7/2020 16:31
stephanie callahan              8/4/2020 15:22     Jennifer Smith           8/7/2020 16:31
Nathanael Zachary               8/4/2020 15:22     Veronica S Viox          8/7/2020 16:31
Amanda Gibbs                    8/4/2020 15:22     Armelle Goreux           8/7/2020 16:31
Michael Megrath                 8/4/2020 15:22     Leah Fay                 8/7/2020 16:32
Zachary Smith                   8/4/2020 15:22     WARREN BARSANA           8/7/2020 16:32
NB                              8/4/2020 15:22     Elisa Rodriguez          8/7/2020 16:32
Zack Hammerstein                8/4/2020 15:22     David Cicero             8/7/2020 16:32
Amy Marie Caswell               8/4/2020 15:22     Lashanda Townsend        8/7/2020 16:32
Donna Lenhardt                  8/4/2020 15:22     Mark Trulin              8/7/2020 16:32
Melissa Wiley                   8/4/2020 15:22     Dustin Andrews           8/7/2020 16:33
Constance Schmitz-Mousavi       8/4/2020 15:22     Sindhu Rajaram           8/7/2020 16:33
Shannon Carty-Janis             8/4/2020 15:23     Donald R Colley Jr       8/7/2020 16:33
Samantha Desch                  8/4/2020 15:23     Sheila Babayan           8/7/2020 16:33
Kristen Spezialetti             8/4/2020 15:23     Aukiesia snoddy          8/7/2020 16:33
Rowan LaFramboise               8/4/2020 15:23     Bradley S Zygmunt        8/7/2020 16:35
David Trzeciak                  8/4/2020 15:23     Andrea L Cramer          8/7/2020 16:35
Bryann Rogers                   8/4/2020 15:23     Shane O'Hare             8/7/2020 16:35
Peter Tarnawa                   8/4/2020 15:23     Scott Obowa              8/7/2020 16:35
William Gibson                  8/4/2020 15:23     Sonny Sedate             8/7/2020 16:36
Fran McClellan                  8/4/2020 15:23     Keila Ditto              8/7/2020 16:36
Faron Levrets                   8/4/2020 15:23     Darcy Mallory            8/7/2020 16:36
Matthew Hampton                 8/4/2020 15:24     Mandy Rowe               8/7/2020 16:37
John K. Hagler                  8/4/2020 15:24     Matthew Arnold           8/7/2020 16:37
Shane Sumpter                   8/4/2020 15:24     Joshua Fisher            8/7/2020 16:38
Beverly Brown                   8/4/2020 15:24     Krysta Vollbrecht        8/7/2020 16:38
Misty Miller                    8/4/2020 15:24     Vanessa Marmol           8/7/2020 16:38
David McCready                  8/4/2020 15:25     Melissa Hix              8/7/2020 16:38
Troy Topping                    8/4/2020 15:25     Rodney Cauthen           8/7/2020 16:38
Michelle Gibson                 8/4/2020 15:25     James W. Magaha          8/7/2020 16:38
Will L. Smith                   8/4/2020 15:25     Adam Apperson            8/7/2020 16:38
Sam Biggins                     8/4/2020 15:25     Charles R. Fellers Jr.   8/7/2020 16:38
Jeremy                          8/4/2020 15:25     Linda Colley             8/7/2020 16:38
Sarah Presser                   8/4/2020 15:26     Nakia Winfield           8/7/2020 16:38
Jason Bosworth                  8/4/2020 15:26     Tennessee Tarrant        8/7/2020 16:39
Celinda Rivera                  8/4/2020 15:26     MaryAnn Dubiel           8/7/2020 16:39
Andrew R Kleinhesselink         8/4/2020 15:26     Timothy Chapman          8/7/2020 16:39
Vladimir Karpinsky              8/4/2020 15:26     Miranda Barnett          8/7/2020 16:39
Jazmin Kerr                     8/4/2020 15:26     Michael Balp             8/7/2020 16:39
Prabhdeep Singh                 8/4/2020 15:26     Robyn Fontanet           8/7/2020 16:39
Araceli Olguin                  8/4/2020 15:26     Christopher Cross        8/7/2020 16:39
Tasia Johnson                   8/4/2020 15:26     Neal Williams            8/7/2020 16:39
Kelsea Nicole Potter            8/4/2020 15:26     Donald Clarke            8/7/2020 16:40
werner hernani-limarino         8/4/2020 15:26     LIsa Varela              8/7/2020 16:40
Justin Prater                   8/4/2020 15:26     Chris Deely              8/7/2020 16:40
Donald Hermanson                8/4/2020 15:27     William Weber            8/7/2020 16:40
Cemental Grayson Rountree       8/4/2020 15:27     Ann Saunderson           8/7/2020 16:41
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 84 of 525


HAIG MONOKIAN                   8/4/2020 15:27     Jason Hu                     8/7/2020 16:41
Jessie Spring                   8/4/2020 15:27     Dru Kuhlman                  8/7/2020 16:41
Kelsie Cummings                 8/4/2020 15:27     Sean Zustin                  8/7/2020 16:41
Adam arneman                    8/4/2020 15:27     April                        8/7/2020 16:41
Dean McPhail                    8/4/2020 15:28     James Lease                  8/7/2020 16:41
Karina Ramirez-Sumaryadi        8/4/2020 15:28     Erin Fernald                 8/7/2020 16:41
Tony Paloma                     8/4/2020 15:28     Sheila Beauchamp             8/7/2020 16:42
Victoria Elizabeth Hill         8/4/2020 15:28     Tara Bender                  8/7/2020 16:42
Jennifer Zou                    8/4/2020 15:28     Shawn Thomas McManus         8/7/2020 16:42
Devon Barney                    8/4/2020 15:28     George Owens                 8/7/2020 16:43
David Brunning                  8/4/2020 15:29     Swarochisa Kandregula        8/7/2020 16:43
LaToya Francis                  8/4/2020 15:29     Miles Tallia                 8/7/2020 16:43
Travis                          8/4/2020 15:29     Brandon Ringe                8/7/2020 16:43
Samuel Seip                     8/4/2020 15:29     Claudia Simmons              8/7/2020 16:43
Elliott Lamborn                 8/4/2020 15:29     Joyce Owens                  8/7/2020 16:43
Shante Williams                 8/4/2020 15:29     Nicholas J Nielsen           8/7/2020 16:44
Randy Figures                   8/4/2020 15:29     Lori Wienke                  8/7/2020 16:45
Leroy martin                    8/4/2020 15:29     Rachel Sowar                 8/7/2020 16:45
Brooke Tenison                  8/4/2020 15:29     Devin K. Jones               8/7/2020 16:45
Steve Conant                    8/4/2020 15:30     Elizabeth A Kimmerly         8/7/2020 16:45
Lori Garcia                     8/4/2020 15:30     Alexandra Poncini (nee Dahlgren)
                                                                                8/7/2020 16:45
MATTHEW DeVries                 8/4/2020 15:30     Stephielove Desir            8/7/2020 16:46
Haneul Kim                      8/4/2020 15:30     Amanda Vogan                 8/7/2020 16:46
John McMillan                   8/4/2020 15:30     Lisa Rose Schaaf             8/7/2020 16:46
MarÃ-a Luisa                    8/4/2020 15:30     Michele Neuffer              8/7/2020 16:46
caitlin linton                  8/4/2020 15:30     Tyler Basta                  8/7/2020 16:46
Tandra Collins                  8/4/2020 15:30     Shelby Chubb                 8/7/2020 16:47
Brian Ranck                     8/4/2020 15:30     Tanja Hristovski             8/7/2020 16:47
james e bess                    8/4/2020 15:31     Anthony Schleicher           8/7/2020 16:47
Zack                            8/4/2020 15:31     Ana E. Cordova Guzman        8/7/2020 16:47
Nicholas Rammell                8/4/2020 15:31     BROOKE HOLLOWAY              8/7/2020 16:48
Hyderuddin Mohammad             8/4/2020 15:31     Susan Edwards                8/7/2020 16:49
Jancely Massa                   8/4/2020 15:31     Archie Ray Taylor            8/7/2020 16:49
Matthew Wehrle                  8/4/2020 15:31     Judy Sharpe-Kosmatka         8/7/2020 16:50
Kara                            8/4/2020 15:32     Na-Asia Ellis                8/7/2020 16:50
Aimee Cooper                    8/4/2020 15:32     Nicholas George Rais         8/7/2020 16:51
Raul A Sanchez-Ortiz            8/4/2020 15:32     Samantha Jo Pearson          8/7/2020 16:51
Eric Kepes                      8/4/2020 15:32     Rainer Rodriguez             8/7/2020 16:52
Colin Klein                     8/4/2020 15:32     Devin K. Jones               8/7/2020 16:52
Daniel Gates                    8/4/2020 15:32     Alain Casseus                8/7/2020 16:52
Thomas R Morell                 8/4/2020 15:32     James Chung                  8/7/2020 16:52
Mahin islam                     8/4/2020 15:32     Doris G. Masback             8/7/2020 16:52
Helen Cochems                   8/4/2020 15:32     Adam M. Dixon                8/7/2020 16:53
Joseph Engel                    8/4/2020 15:32     Britney Moody                8/7/2020 16:53
Vamsi Kurkal                    8/4/2020 15:33     Adam Meyer                   8/7/2020 16:53
Eric Kepes                      8/4/2020 15:33     Reymond                      8/7/2020 16:53
Lisa Davis                      8/4/2020 15:33     Peter lee                    8/7/2020 16:53
Kevin Murphy                    8/4/2020 15:33     Trevor Truax                 8/7/2020 16:54
Madiha Siddiqui                 8/4/2020 15:33     Theresa Werth                8/7/2020 16:54
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 85 of 525


Miroslav Djuric                 8/4/2020 15:33     Elise Swanson               8/7/2020 16:55
Frederick Muth                  8/4/2020 15:34     Susan Shwartz               8/7/2020 16:55
Darrell S. Clay                 8/4/2020 15:34     Minal Brahmbhatt            8/7/2020 16:55
Paul Ard                        8/4/2020 15:34     ERIC PHEYMANNICIE           8/7/2020 16:55
Alia Brown                      8/4/2020 15:34     Alexandra Hyken             8/7/2020 16:55
Anthony Kahn                    8/4/2020 15:34     Tanya Rey                   8/7/2020 16:56
Kurt Townsend                   8/4/2020 15:34     Christina Taylor            8/7/2020 16:56
Anasarai Juarez-Santiago        8/4/2020 15:35     Yunting Wu                  8/7/2020 16:56
Carrie Stiles                   8/4/2020 15:35     Erik Hanson                 8/7/2020 16:56
Derrick Ford                    8/4/2020 15:35     q candles inc - eli Elbag   8/7/2020 16:56
Alexandria M Brown              8/4/2020 15:35     Monique C. Perry            8/7/2020 16:56
Kayla Berg                      8/4/2020 15:36     Graziela Heck               8/7/2020 16:57
Charly Chen                     8/4/2020 15:36     George A Flett              8/7/2020 16:57
Alexa Gardner                   8/4/2020 15:36     Connor Boerman              8/7/2020 16:57
Steve sisak                     8/4/2020 15:36     James P Jones               8/7/2020 16:57
Shane Riley                     8/4/2020 15:36     Ryan Short                  8/7/2020 16:58
Greta Hutchison                 8/4/2020 15:36     Melissa Saldana             8/7/2020 16:58
Bill Bessonett                  8/4/2020 15:36     Justin Gingerich            8/7/2020 16:58
Nicol C Hammond                 8/4/2020 15:37     Joshua GarcÃ-a              8/7/2020 16:59
Lana Boussidan                  8/4/2020 15:37     Steven Wedgeworth           8/7/2020 16:59
matt parus                      8/4/2020 15:37     Elaine Wilkerson            8/7/2020 16:59
Deborah Fong                    8/4/2020 15:37     Ernesto Cruz                8/7/2020 16:59
Hannah Hoff                     8/4/2020 15:37     Dontavion O'Neal            8/7/2020 16:59
Tiffany burnette                8/4/2020 15:37     Ricky Shaw                  8/7/2020 17:00
Gladys Rivas                    8/4/2020 15:37     Ikemefuna Agbanusi          8/7/2020 17:00
Igor Salari                     8/4/2020 15:37     Siddharth Dey               8/7/2020 17:00
Adam Wishneusky                 8/4/2020 15:37     David Schwarz               8/7/2020 17:00
Jessica Fernandez               8/4/2020 15:38     Daniela Olmos               8/7/2020 17:01
Brenna Derritt                  8/4/2020 15:38     Jeff Schulz                 8/7/2020 17:01
Kevin Buckley                   8/4/2020 15:38     Sophia Tong                 8/7/2020 17:01
Mary Geiger                     8/4/2020 15:38     Billy Papp                  8/7/2020 17:01
Draven Mueller                  8/4/2020 15:38     Demi D Matos                8/7/2020 17:01
Erika Grata                     8/4/2020 15:38     Tessa Jaussi                8/7/2020 17:01
Mario D'Alessio                 8/4/2020 15:38     Maria Dizon                 8/7/2020 17:02
Autumn Luppino                  8/4/2020 15:38     Vadim Manzhos               8/7/2020 17:02
Marjorie Salaniuk               8/4/2020 15:38     Christopher Petion          8/7/2020 17:02
William Morris                  8/4/2020 15:38     James Dunn                  8/7/2020 17:02
Bryan Joseph Basamanowicz       8/4/2020 15:38     David Marconi               8/7/2020 17:02
Merike Saarniit                 8/4/2020 15:38     Mary Jo Purdham             8/7/2020 17:03
Craig Young                     8/4/2020 15:39     Michael Sehn                8/7/2020 17:03
Marvena Mcculler                8/4/2020 15:39     Ian Andrew Buer             8/7/2020 17:03
Courtney Zaato                  8/4/2020 15:39     Tupo Tuupo                  8/7/2020 17:03
Betty McNeil                    8/4/2020 15:39     Angelo Ragghianti           8/7/2020 17:04
Tracy Umeda                     8/4/2020 15:40     Dominik Milyaro             8/7/2020 17:04
Jacqueline Sandor               8/4/2020 15:40     Samantha Guzman             8/7/2020 17:04
Adam Garb                       8/4/2020 15:40     Michele Hebbard             8/7/2020 17:04
Thomas McGuigan                 8/4/2020 15:40     Nick Threet                 8/7/2020 17:04
Christopher Gulley              8/4/2020 15:40     Raymond D. Mac Mahon Jr.    8/7/2020 17:05
Skyler Hunt                     8/4/2020 15:40     Tiago Pompermayer           8/7/2020 17:05
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 86 of 525


Thomas L Czerwinski              8/4/2020 15:40     Dynisha Francene Cole    8/7/2020 17:05
Siobhan K Boylan                 8/4/2020 15:40     Jonathan Mack            8/7/2020 17:05
Ian Gormley                      8/4/2020 15:41     Joel Richter             8/7/2020 17:06
Sarah Fairchild                  8/4/2020 15:41     Necole Bryant            8/7/2020 17:06
W.B. Evans                       8/4/2020 15:41     David Peterkin           8/7/2020 17:06
Jane Gentile                     8/4/2020 15:42     Derek Vitale             8/7/2020 17:06
Jeremy Dremler                   8/4/2020 15:42     Jeffrey Fritz            8/7/2020 17:06
Lane Hartman                     8/4/2020 15:42     Javier Matias-Cabrera    8/7/2020 17:07
Chris Gray                       8/4/2020 15:42     Dave Bovenschulte        8/7/2020 17:07
Lauren Gipson                    8/4/2020 15:42     Thang Nguyen             8/7/2020 17:07
Christopher Peacock              8/4/2020 15:43     Dattatray Kadam          8/7/2020 17:08
Robert M. Perry                  8/4/2020 15:43     Anthony Jorgensen        8/7/2020 17:08
Demeri Flowers                   8/4/2020 15:43     Damien Redden            8/7/2020 17:08
Linda Johnson                    8/4/2020 15:43     Lawerence F Srutkowski   8/7/2020 17:08
Raul A Sanchez-Ortiz             8/4/2020 15:43     James R Alley            8/7/2020 17:08
Mark Jessan Hutchison-Quillian   8/4/2020 15:43     CORDELL W BULLIS         8/7/2020 17:09
Robert Stacy Clark               8/4/2020 15:43     Jonathan Budd            8/7/2020 17:09
william a roark                  8/4/2020 15:43     Casey McGirt             8/7/2020 17:09
margaret hickman                 8/4/2020 15:44     Ken Stapleton            8/7/2020 17:09
MaryAnne Ortiz-Herrera           8/4/2020 15:44     Jennifer Hughes          8/7/2020 17:09
Kelly McNabb                     8/4/2020 15:44     Brittany Nold            8/7/2020 17:09
Jonathan White                   8/4/2020 15:44     Meredith Black           8/7/2020 17:09
Marco Soberanes                  8/4/2020 15:44     Mitchell Evers           8/7/2020 17:09
Sasha Marina                     8/4/2020 15:45     Jill Kolp                8/7/2020 17:10
Elizabeth Baidoo                 8/4/2020 15:45     Christopher Wiens        8/7/2020 17:10
daniel burgess                   8/4/2020 15:45     Veronica L. Moss         8/7/2020 17:10
Marco Gonzalez                   8/4/2020 15:45     Kyle Anderson            8/7/2020 17:10
Ryan Gapi                        8/4/2020 15:45     Megan Reymore            8/7/2020 17:11
Janet Gray                       8/4/2020 15:45     Adela Chavez             8/7/2020 17:11
Habiba Manjurr                   8/4/2020 15:45     Karen Sepko              8/7/2020 17:11
Fanny Eaton                      8/4/2020 15:45     Laura LaCava             8/7/2020 17:11
Jackson Crodian                  8/4/2020 15:45     Genal Newby              8/7/2020 17:12
Rhotonne Collins                 8/4/2020 15:46     Larry Williamson         8/7/2020 17:12
Jared Walker                     8/4/2020 15:46     Bradley Arts             8/7/2020 17:12
Derrick randolph                 8/4/2020 15:46     Richard Ariton           8/7/2020 17:12
Megan Michelle Daniels           8/4/2020 15:46     Corbin Chase             8/7/2020 17:12
SHAWNA LARSON                    8/4/2020 15:46     Kerry Larsen             8/7/2020 17:12
Jennifer Jones                   8/4/2020 15:46     John Sawyer              8/7/2020 17:13
Mengfei Sun                      8/4/2020 15:46     Patrick Filan            8/7/2020 17:13
Rhiannon                         8/4/2020 15:46     Laura Ford               8/7/2020 17:14
Doug Heyza                       8/4/2020 15:47     Robert Holdcraft         8/7/2020 17:14
Daniel Quigley                   8/4/2020 15:47     Aimee Stevland           8/7/2020 17:14
Kari Nass                        8/4/2020 15:47     Larry Williamson         8/7/2020 17:14
Meaghan Amarillas                8/4/2020 15:47     Aaron Langston           8/7/2020 17:14
Benefsha Mohammad                8/4/2020 15:47     Anjali Shah              8/7/2020 17:15
Kari Furness                     8/4/2020 15:48     James Miller             8/7/2020 17:15
Kendall Elizabeth Royer          8/4/2020 15:48     Kristen Ballinger        8/7/2020 17:16
Sonia Ruiz                       8/4/2020 15:48     janay moore              8/7/2020 17:16
Liliana Reyes-Flores             8/4/2020 15:48     Kaitlin Long             8/7/2020 17:16
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 87 of 525


David Lloyd                     8/4/2020 15:48     Breanna Hott                  8/7/2020 17:17
Heidi Grubbs                    8/4/2020 15:48     Maryann Stassen               8/7/2020 17:17
Zachary Reichert                8/4/2020 15:48     Dawn Garrett                  8/7/2020 17:17
Saeed Serati                    8/4/2020 15:48     Maryorie Cepeda               8/7/2020 17:17
Jennifer Ferree                 8/4/2020 15:49     Billie F. Milburn             8/7/2020 17:18
Jim Kohli                       8/4/2020 15:49     Juli kessler                  8/7/2020 17:18
Ryan Dubnicek                   8/4/2020 15:49     Nathan Holcomb                8/7/2020 17:18
Mike Heys                       8/4/2020 15:49     Charles Abbott Jr             8/7/2020 17:18
Christina G Chavez              8/4/2020 15:49     Karin Enz                     8/7/2020 17:18
Robert Fortenberry              8/4/2020 15:49     Steven M Turner               8/7/2020 17:19
Tyler Smith                     8/4/2020 15:49     SALLY MELENDEZ                8/7/2020 17:19
Thomas kish                     8/4/2020 15:49     Keagan Sacripanti             8/7/2020 17:19
Maharshi Bhattacharjee          8/4/2020 15:49     Bruno Campos de Azevedo 8/7/2020 17:19
Theresa Knapp                   8/4/2020 15:50     David J Silver                8/7/2020 17:20
Jolee Martin                    8/4/2020 15:50     Ruben Buitrago                8/7/2020 17:20
Kathleen Annello                8/4/2020 15:50     Mackenzie Duerden             8/7/2020 17:20
Marvin Dallas Anderson          8/4/2020 15:50     Kiara b                       8/7/2020 17:21
Kristi Lord                     8/4/2020 15:51     Andrew Martinez`              8/7/2020 17:21
Chanel Murray                   8/4/2020 15:51     Pukar Joshi                   8/7/2020 17:21
Heather Hardinger               8/4/2020 15:52     Madeline Rodriguez            8/7/2020 17:22
Margaret Gillespie              8/4/2020 15:52     Tanner Lewis                  8/7/2020 17:22
Andrew                          8/4/2020 15:52     Robert Rak                    8/7/2020 17:22
Candice Oâ€™Denver              8/4/2020 15:52     Leila Hagshenas               8/7/2020 17:22
Michelle Noordam                8/4/2020 15:52     Scott Erickson                8/7/2020 17:23
jacob seggio                    8/4/2020 15:52     Carlos Rosass                 8/7/2020 17:23
John Finley                     8/4/2020 15:52     Riley Rak                     8/7/2020 17:23
Jessika Williams McKanders      8/4/2020 15:52     Kevin Fouts                   8/7/2020 17:24
Kristin Chapman Anderson        8/4/2020 15:52     Oliver DePew                  8/7/2020 17:24
William K. McDannell Jr.        8/4/2020 15:52     Melissa Nanquil               8/7/2020 17:24
Daniel Ochoa                    8/4/2020 15:52     DAVID W MARROCCO              8/7/2020 17:24
Roger Farrell                   8/4/2020 15:53     James Domalewski              8/7/2020 17:25
Jennifer Depillo                8/4/2020 15:53     Elaine Park                   8/7/2020 17:26
Jared Bryan                     8/4/2020 15:53     Megan Carrillo                8/7/2020 17:26
Zachary Unger                   8/4/2020 15:53     Dean                          8/7/2020 17:26
SHAWN CORMIER                   8/4/2020 15:53     Scott A Taylor                8/7/2020 17:26
John Ritoli                     8/4/2020 15:53     Aleccia Moses                 8/7/2020 17:26
Matthew Dumpert                 8/4/2020 15:54     natasha hrenoff               8/7/2020 17:26
Mary Moritz                     8/4/2020 15:54     Richard Robert Mika           8/7/2020 17:26
Christy Chapa                   8/4/2020 15:54     Andrew Peake                  8/7/2020 17:26
Poyuan Ma                       8/4/2020 15:55     Spencer Bergschneider         8/7/2020 17:27
Benjamin D Burleson             8/4/2020 15:55     venkata alla                  8/7/2020 17:28
Lewis Chandler                  8/4/2020 15:55     Amanda DuPage                 8/7/2020 17:28
Ernesto Argueta                 8/4/2020 15:55     James Priebnow                8/7/2020 17:28
Jessica Jacobs                  8/4/2020 15:55     Marissa G Illingworth         8/7/2020 17:28
Jacob (Jake") McKown"           8/4/2020 15:55     Kristina Hornberger Somerville8/7/2020 17:29
Salem Restaurant Equipment      8/4/2020 15:55     Amanda Moore                  8/7/2020 17:29
Jeromy Gregg                    8/4/2020 15:55     Adam D Noble                  8/7/2020 17:29
Dustina Pruitt                  8/4/2020 15:55     Darko Blazic                  8/7/2020 17:29
John Kim                        8/4/2020 15:55     Nadine Zielinski              8/7/2020 17:30
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 88 of 525


Christopher Saint                8/4/2020 15:56     Sooyun Choi                 8/7/2020 17:30
margaret hickman                 8/4/2020 15:56     Bobby Whitaker              8/7/2020 17:30
Jeffrey Blickman                 8/4/2020 15:56     Andrius zemaitis            8/7/2020 17:31
Patricia A. McNulty              8/4/2020 15:56     Johanne C Paguio            8/7/2020 17:31
Kay A Marx                       8/4/2020 15:56     Alaric Izhak                8/7/2020 17:31
Jennifer Stockwell               8/4/2020 15:57     AndrÃ©s Michelsen           8/7/2020 17:31
Jake Cheng                       8/4/2020 15:57     Gricelidis Nunez            8/7/2020 17:31
Josue Munoz                      8/4/2020 15:57     Jasmin Garcia               8/7/2020 17:31
David P Davies                   8/4/2020 15:57     Cynthia Cain                8/7/2020 17:31
margaret hickman                 8/4/2020 15:57     Gilson Cortes               8/7/2020 17:31
Dow Wilkerson                    8/4/2020 15:57     Venkata alla                8/7/2020 17:32
Leighton Weeks                   8/4/2020 15:57     Madelyn Koff                8/7/2020 17:32
Kate Spoelstra                   8/4/2020 15:57     Jordan A. Brown             8/7/2020 17:32
Geoff Trotter                    8/4/2020 15:58     Chas Carbonell              8/7/2020 17:32
Evelyn Reyes                     8/4/2020 15:58     Delia                       8/7/2020 17:32
Dustin Gettel                    8/4/2020 15:58     Derek Campbell              8/7/2020 17:33
Jaclyn Serrano                   8/4/2020 15:58     Tracy Speers                8/7/2020 17:33
Charles Felish                   8/4/2020 15:58     Peter M. Somerville         8/7/2020 17:33
margaret hickman                 8/4/2020 15:58     Mark D Stoddard             8/7/2020 17:33
David Kniolek                    8/4/2020 15:58     Hollynd A Young             8/7/2020 17:33
Camille Tranter                  8/4/2020 15:59     Nicole Garcia               8/7/2020 17:33
Joseph Short                     8/4/2020 16:00     Elizabeth P Alrick          8/7/2020 17:33
Andrew Maturo                    8/4/2020 16:00     Sherrie Ambroz              8/7/2020 17:33
Matthew Garrison                 8/4/2020 16:00     Andrew Hauser               8/7/2020 17:34
David Battiste                   8/4/2020 16:00     Margaret Bortner            8/7/2020 17:34
Francisco D Ramos                8/4/2020 16:00     Diana Marcela Perez Hernandez
                                                                                8/7/2020 17:34
Lynn Ferrari                     8/4/2020 16:00     Sarah Harriman              8/7/2020 17:34
Joi Treherne                     8/4/2020 16:01     Sandeep Reddy Tummuri       8/7/2020 17:34
Matthew Koskinen                 8/4/2020 16:01     Rudy G. Martin              8/7/2020 17:34
Nathan Eberle                    8/4/2020 16:01     christopher J beavers       8/7/2020 17:35
Camey N Edington                 8/4/2020 16:01     Justin Biddle               8/7/2020 17:35
Malcolm Kam                      8/4/2020 16:01     Debbie Bradburn             8/7/2020 17:36
Dynisha Jones                    8/4/2020 16:01     Shannon Albeke              8/7/2020 17:36
Meriana Gregory                  8/4/2020 16:01     Yuan (Sophia) Wang          8/7/2020 17:36
Peter Pozo                       8/4/2020 16:01     Anna Fucillo                8/7/2020 17:36
William B Hurlbut                8/4/2020 16:01     SAGE BRYDEN                 8/7/2020 17:36
Jessica Wolf                     8/4/2020 16:01     Chloe Hollenbeck            8/7/2020 17:36
Danaeka Wilkes                   8/4/2020 16:01     Brian M Gallagher           8/7/2020 17:36
Carla Richter                    8/4/2020 16:02     THOMAS ROBESON              8/7/2020 17:36
Scott A Davison                  8/4/2020 16:02     Leonardo Muniz Almeida      8/7/2020 17:37
Mayra Wu                         8/4/2020 16:02     Nerissa Carlson             8/7/2020 17:37
Gineiris Garcia                  8/4/2020 16:02     Leslie D. Baldwin           8/7/2020 17:37
stevan shobert                   8/4/2020 16:02     Brent T Beeman              8/7/2020 17:37
Meriana Gregory                  8/4/2020 16:02     Priscilla Castanon          8/7/2020 17:37
Autum Carter                     8/4/2020 16:02     Edward Dulaney              8/7/2020 17:37
Syed Asjad Hasan                 8/4/2020 16:03     Ben Corely                  8/7/2020 17:37
Jared Parshley                   8/4/2020 16:03     Mark Williams               8/7/2020 17:37
Nate Clevenger                   8/4/2020 16:03     Michael Johnson             8/7/2020 17:37
James Clarke                     8/4/2020 16:03     THEODOSIS EFTHIMIADIS       8/7/2020 17:38
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 89 of 525


James L Lee                      8/4/2020 16:03     Garnet Cantwell           8/7/2020 17:38
Eric Thul                        8/4/2020 16:03     Alaine Walker             8/7/2020 17:38
Robert Sayre                     8/4/2020 16:04     Yaa E Opoku-Mensah        8/7/2020 17:38
Paul Raiche                      8/4/2020 16:04     Jordan Rupp               8/7/2020 17:38
bryan boyer                      8/4/2020 16:04     Michelle Hill             8/7/2020 17:38
Esther Gopin                     8/4/2020 16:04     Dharmin Majmudar          8/7/2020 17:38
Alexis Michel                    8/4/2020 16:04     Sade Banks                8/7/2020 17:38
Joe Ross                         8/4/2020 16:04     GILDA NELSON              8/7/2020 17:38
Marc Miller                      8/4/2020 16:04     David Epstein             8/7/2020 17:39
Ciro Salcedo                     8/4/2020 16:05     Angela L Poole            8/7/2020 17:39
Erika Gorman                     8/4/2020 16:05     Maurizio Salato           8/7/2020 17:39
Tobin Taylor                     8/4/2020 16:05     Jason Kibilko             8/7/2020 17:39
Brian Hutchings                  8/4/2020 16:05     Laura Bronner             8/7/2020 17:39
Cory Christener                  8/4/2020 16:06     Miles Erwin               8/7/2020 17:39
Kirstin Wallin                   8/4/2020 16:06     Erik Johnson              8/7/2020 17:39
Deb Van Dusen                    8/4/2020 16:06     Ruth Kelly                8/7/2020 17:40
Jasmin Gaxiola                   8/4/2020 16:06     Shaun B. Wilson           8/7/2020 17:40
Hayden Tilley                    8/4/2020 16:07     Ingrid Huang              8/7/2020 17:40
Jason Nelmar                     8/4/2020 16:07     Nathan T Morario          8/7/2020 17:40
Carolyn Stein                    8/4/2020 16:07     Eusebio Tapia             8/7/2020 17:40
Daniel Wade                      8/4/2020 16:07     Jeremy Fernandez          8/7/2020 17:40
Stephanie Helwig                 8/4/2020 16:07     Megan McFarland           8/7/2020 17:40
Nithya Vinnakota                 8/4/2020 16:07     Jacob brown               8/7/2020 17:40
Marjorie Llave                   8/4/2020 16:07     Nathalie Cote             8/7/2020 17:40
Veron Wickham                    8/4/2020 16:08     Gavin McLane              8/7/2020 17:41
Mathieu Agee                     8/4/2020 16:08     Dorothy Theriault Smith   8/7/2020 17:41
Carlos Ortiz                     8/4/2020 16:08     Inhee Lee                 8/7/2020 17:41
Adonis J Bell                    8/4/2020 16:08     JOHN J NIZIOLEK           8/7/2020 17:41
Grace Poulos                     8/4/2020 16:08     Isaac Callender           8/7/2020 17:42
John Clouser Jr                  8/4/2020 16:08     Keith Yoder               8/7/2020 17:42
Michael Nolan                    8/4/2020 16:09     Travis Dickinson          8/7/2020 17:42
Laurie Barton                    8/4/2020 16:09     Adam vajdak               8/7/2020 17:42
KATHERINE JACKSON                8/4/2020 16:09     Jennifer McGraw           8/7/2020 17:42
Wendy Armitage                   8/4/2020 16:09     Neal J Williams           8/7/2020 17:42
Clark Carroll Nethers            8/4/2020 16:09     Danica Paunovic           8/7/2020 17:43
Kyle Gallagher                   8/4/2020 16:10     Casey Oppenheim           8/7/2020 17:43
Kayla Blum                       8/4/2020 16:10     JOSEPH D HARRIS           8/7/2020 17:43
Amber Tate                       8/4/2020 16:10     Matthew Hirsch            8/7/2020 17:43
Hillary Gimpel Wolff             8/4/2020 16:10     Adam Papp                 8/7/2020 17:43
Lisa Ringelstetter               8/4/2020 16:10     Shalom Aptekar            8/7/2020 17:43
Amelia                           8/4/2020 16:10     Victoria McDermott        8/7/2020 17:43
Michael Hale                     8/4/2020 16:10     Virginia Shogren          8/7/2020 17:43
Chance Brown                     8/4/2020 16:11     Ben Levine                8/7/2020 17:44
Vicki Malone                     8/4/2020 16:11     James Robert Hayes        8/7/2020 17:44
Kelly Aguilar Vallejo            8/4/2020 16:11     Tamela Married Trussell   8/7/2020 17:44
Alexander Urpi                   8/4/2020 16:12     Andrea Patterson          8/7/2020 17:44
Ajna Grumet Bass                 8/4/2020 16:12     Victoria McDermott        8/7/2020 17:44
Andrew Lawandus                  8/4/2020 16:12     Adam Gomez                8/7/2020 17:44
Dalia Kaakour                    8/4/2020 16:12     Lakeisha Sanders          8/7/2020 17:44
        Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 90 of 525


Kathy Davis                   8/4/2020 16:12     Magda Asad                  8/7/2020 17:44
Timothy Moore                 8/4/2020 16:12     Seleste Ariana Arauz        8/7/2020 17:45
Zachery Van Voorhis           8/4/2020 16:12     Nikolai Lokteff             8/7/2020 17:45
Fernando Gueler               8/4/2020 16:12     Vincent Leonardo            8/7/2020 17:45
Constance Eich                8/4/2020 16:12     Crystal Gutierrez           8/7/2020 17:45
Khrystal N. Hancock           8/4/2020 16:12     Yvette Ruiz                 8/7/2020 17:45
Vincent Napolitani            8/4/2020 16:12     Sharleen Emerick            8/7/2020 17:45
Sean Meyer                    8/4/2020 16:12     Peter Isaacson              8/7/2020 17:45
kristin oliver                8/4/2020 16:13     Barbara C Hull              8/7/2020 17:45
Ryan D. Baar                  8/4/2020 16:13     Gail A. McCool              8/7/2020 17:45
Matthew Guerrera              8/4/2020 16:13     Nikhil Jitendrabhai Pate;   8/7/2020 17:45
G                             8/4/2020 16:13     Konrad Rowe II              8/7/2020 17:45
Sheryl J Kaplan               8/4/2020 16:13     Ivo Tadic                   8/7/2020 17:45
Dewayne berry                 8/4/2020 16:14     Angela Whitfield            8/7/2020 17:45
phyllis j neff                8/4/2020 16:14     Heather Zahory              8/7/2020 17:46
Leigh Ann Tims                8/4/2020 16:14     Ngandi Musyimi              8/7/2020 17:46
Danny Dubuisson               8/4/2020 16:14     Andrew Vielhaber            8/7/2020 17:46
Denis Zaff                    8/4/2020 16:14     Greg Kent                   8/7/2020 17:46
Daniel Tegnelia               8/4/2020 16:15     Stacy Ann Sturdivant        8/7/2020 17:46
Julie Patterson               8/4/2020 16:15     Zola Lloyd                  8/7/2020 17:46
Hannah Cole                   8/4/2020 16:15     Alistair Crighton           8/7/2020 17:46
John Bartin                   8/4/2020 16:15     Christopher James Barrera-Gonzales
                                                                             8/7/2020 17:46
Donna O Muldowney             8/4/2020 16:15     Emily Napier                8/7/2020 17:46
Ellen Mead                    8/4/2020 16:15     Courtney Mitchell           8/7/2020 17:46
Bria Counterman               8/4/2020 16:16     Hannah                      8/7/2020 17:46
Jim Kelso                     8/4/2020 16:16     Ayesha Andrews              8/7/2020 17:46
Diana R. Garcia               8/4/2020 16:17     Melanie Magana              8/7/2020 17:46
Corinne Pierce                8/4/2020 16:17     Ryan Ingels                 8/7/2020 17:46
Samantha Molnar               8/4/2020 16:17     James Dion                  8/7/2020 17:46
Sarah Gimas                   8/4/2020 16:17     Steven R Allison            8/7/2020 17:46
Shelica Arnold                8/4/2020 16:17     Devraj Sharma               8/7/2020 17:46
Ed Colmar                     8/4/2020 16:17     Benjamin Wallace            8/7/2020 17:46
Teresa J Quintana             8/4/2020 16:17     Arjunen Ryan Kutayiah       8/7/2020 17:46
Darren Getty                  8/4/2020 16:18     Aaron Damian Langevin       8/7/2020 17:46
Joe DeMarco                   8/4/2020 16:18     Naveen Mehta                8/7/2020 17:47
Aboubekry kounta              8/4/2020 16:18     Elizabeth Bargholz          8/7/2020 17:47
Bailey Molandes               8/4/2020 16:18     Julia Yoon                  8/7/2020 17:47
JOHN MARK HENDERSON           8/4/2020 16:18     Will Padilla                8/7/2020 17:47
Ashleigh raso                 8/4/2020 16:18     Kenneth Lowery              8/7/2020 17:47
Philip G Gueorguiev           8/4/2020 16:18     John Harper                 8/7/2020 17:47
paige venstone                8/4/2020 16:18     Joy York                    8/7/2020 17:47
Evan Chorney                  8/4/2020 16:18     Christa Cobbs               8/7/2020 17:47
Adrian Lopez                  8/4/2020 16:18     Fred Ferguson               8/7/2020 17:47
Omar Enriquez                 8/4/2020 16:19     Changwoo Shin               8/7/2020 17:47
Jennifer J Briggs             8/4/2020 16:19     Dana De Frates              8/7/2020 17:47
Gavin Watts                   8/4/2020 16:19     Miriam Williams             8/7/2020 17:47
Travis                        8/4/2020 16:19     Alberto Mishaan             8/7/2020 17:47
JAMES NEUENFELDT              8/4/2020 16:20     Regina Koli                 8/7/2020 17:47
Faith Jackson                 8/4/2020 16:20     Bethany Capps               8/7/2020 17:47
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 91 of 525


Gaven King                      8/4/2020 16:21     Maria X Sierra             8/7/2020 17:48
Michael Knoche                  8/4/2020 16:21     Jesse Stapp                8/7/2020 17:48
Ferrel M Reid                   8/4/2020 16:21     James Brendan Williams     8/7/2020 17:48
Michael Bombon                  8/4/2020 16:21     Ken Ford                   8/7/2020 17:48
Stephanie Krieg                 8/4/2020 16:21     Dorin Constantin           8/7/2020 17:48
Margaret M McNally              8/4/2020 16:21     Thomas William Henry       8/7/2020 17:48
Kelly Gray                      8/4/2020 16:21     Peter Melton               8/7/2020 17:48
Arielle Waite                   8/4/2020 16:21     Miguel Alfaro              8/7/2020 17:48
Quentin DeWitt                  8/4/2020 16:22     Sam Richardson             8/7/2020 17:48
Shaheer Jawad                   8/4/2020 16:22     Anthony Bower              8/7/2020 17:48
Christopher M Johnston          8/4/2020 16:22     John Laskowski             8/7/2020 17:48
Beverly Welch                   8/4/2020 16:22     Scott Hassell              8/7/2020 17:48
SCOTT E. HENDRY                 8/4/2020 16:23     Matt N                     8/7/2020 17:48
Richard Yoo                     8/4/2020 16:23     Danica Lehmann             8/7/2020 17:49
Anthony Holbrook                8/4/2020 16:23     Onkar S Kshirsagar         8/7/2020 17:49
Richard Caruso                  8/4/2020 16:23     Aaliyah Page               8/7/2020 17:49
Noni Goldman                    8/4/2020 16:23     Chad Ewalt                 8/7/2020 17:49
Bill Bogatay                    8/4/2020 16:23     Ian                        8/7/2020 17:49
Darrell Birdett                 8/4/2020 16:23     Glenn Christiansen         8/7/2020 17:49
Leah Christie                   8/4/2020 16:23     Artemio Borja              8/7/2020 17:49
Mitch Angle                     8/4/2020 16:24     Brent Daughdrill           8/7/2020 17:49
Jessica Brohmer                 8/4/2020 16:24     Tanner McClellan           8/7/2020 17:49
Shiloh Wyatt                    8/4/2020 16:24     Helene Matschek            8/7/2020 17:49
Nina M BourBeau                 8/4/2020 16:24     Angela King                8/7/2020 17:49
Sydney Miller                   8/4/2020 16:24     Douglas R Gray             8/7/2020 17:49
Edie Howell                     8/4/2020 16:24     Charles Donahue            8/7/2020 17:49
Tracy Ngwu                      8/4/2020 16:24     Neri Puckett               8/7/2020 17:49
Jazmin Xiong                    8/4/2020 16:24     Jeremy Green               8/7/2020 17:49
Arthur Held                     8/4/2020 16:24     Lucy Chen                  8/7/2020 17:50
Corwin Dodd                     8/4/2020 16:24     Eugenia Kim                8/7/2020 17:50
Elizabeth Kearse                8/4/2020 16:24     Adam Drake                 8/7/2020 17:50
Ian William Taber               8/4/2020 16:24     Abdullah Amir Tooreseenin 8/7/2020 17:50
Dennis White                    8/4/2020 16:24     Anthony Regner             8/7/2020 17:50
Sarah Daraban                   8/4/2020 16:24     John Newhouse              8/7/2020 17:50
Andrew Baker                    8/4/2020 16:25     Seth Webster               8/7/2020 17:50
Julia Smaglik                   8/4/2020 16:25     Jaime Linares Zavala       8/7/2020 17:50
James Brett Richardson          8/4/2020 16:25     Greg Fodness DBA Mountain Muscle
                                                                              8/7/2020
                                                                                    Cars17:50
Connor Heaton                   8/4/2020 16:26     Lee Benjamin               8/7/2020 17:50
Phi Hung Nguyen                 8/4/2020 16:26     Francisco Alvarado         8/7/2020 17:50
Michelle Fitzgerald             8/4/2020 16:26     CHRISTINE ATKINS           8/7/2020 17:50
tomas de sousa                  8/4/2020 16:26     Fouad Dakwar               8/7/2020 17:50
Daniel Knaus                    8/4/2020 16:26     Andrew Sue-Ako             8/7/2020 17:50
Margaret A. Roby                8/4/2020 16:27     Crystal L Poole            8/7/2020 17:50
Vincent E Parla                 8/4/2020 16:27     shannon goldkopf           8/7/2020 17:50
Debra J Magnin                  8/4/2020 16:27     Brandy Portman             8/7/2020 17:51
CHRIS WADGE                     8/4/2020 16:27     ChaRae Brown               8/7/2020 17:51
Kevin Mackay                    8/4/2020 16:28     Antonio Esparza            8/7/2020 17:51
Liliya Karimova                 8/4/2020 16:28     Joanne Chong               8/7/2020 17:51
Mihir Kadam                     8/4/2020 16:28     Alexandra Faundez          8/7/2020 17:51
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 92 of 525


Nick Streveler                  8/4/2020 16:28     Tabitha Bogardus            8/7/2020 17:51
jon s reynertson                8/4/2020 16:29     Unique                      8/7/2020 17:51
Anthony Picaro                  8/4/2020 16:29     christian isaa s            8/7/2020 17:51
Harry Houtman                   8/4/2020 16:29     Marvin H Williams           8/7/2020 17:51
Jude Hebert                     8/4/2020 16:29     Vanessa Walls               8/7/2020 17:51
John Hatten                     8/4/2020 16:29     Aysia Bender                8/7/2020 17:51
NIOVIS abreus GUERRA            8/4/2020 16:29     Brian Lopez-Hernandez       8/7/2020 17:51
Christina Wadge                 8/4/2020 16:29     Brian D Rose                8/7/2020 17:51
Joseph Jones                    8/4/2020 16:29     Tonnetta Stephenson         8/7/2020 17:51
Stacy Lee Ferguson              8/4/2020 16:29     Naomi Kenzia-Davis          8/7/2020 17:51
Andre Soileau                   8/4/2020 16:30     Ryane M Olin                8/7/2020 17:51
Safiyah Sailor                  8/4/2020 16:30     Donovan Walker              8/7/2020 17:51
John F. Nestojko                8/4/2020 16:30     Jamel Joseph Chouial        8/7/2020 17:51
Pat Lehnen                      8/4/2020 16:30     Nicole Laudont              8/7/2020 17:51
Brent Michael stratton          8/4/2020 16:30     Gregory T Ebron             8/7/2020 17:51
Jessica Schott                  8/4/2020 16:31     Lyndsey Jeang               8/7/2020 17:51
Julia Cowan                     8/4/2020 16:31     Olivia Aserr                8/7/2020 17:51
Kiran Vadada                    8/4/2020 16:31     Sean bosquett               8/7/2020 17:52
Kevin Severson                  8/4/2020 16:31     Nicholas Longino            8/7/2020 17:52
Phyllis Hyde                    8/4/2020 16:31     Katy M Savard               8/7/2020 17:52
Josie Clemens                   8/4/2020 16:31     Lucy Chen                   8/7/2020 17:52
Meir singer                     8/4/2020 16:32     Jarrette Parker             8/7/2020 17:52
Diocely Galvan                  8/4/2020 16:32     Peter Drosos                8/7/2020 17:52
Samantha Harris                 8/4/2020 16:32     Josh Fu                     8/7/2020 17:52
Sharisa Lewis                   8/4/2020 16:32     Mona Sullivan               8/7/2020 17:52
catherine swapp                 8/4/2020 16:32     Jessica Karina Lopez        8/7/2020 17:52
Kim Bleistein                   8/4/2020 16:32     Britney Johnson             8/7/2020 17:52
Erica Gist                      8/4/2020 16:33     Jess Knutzen                8/7/2020 17:52
Michael R. Blackburn            8/4/2020 16:33     John Griffin                8/7/2020 17:52
David prothro                   8/4/2020 16:33     Wyndham More Batchelor      8/7/2020 17:52
Jamie                           8/4/2020 16:33     Jennifer Borchelt           8/7/2020 17:52
Blanca                          8/4/2020 16:33     Samuel Ray                  8/7/2020 17:52
Thomas Mullins                  8/4/2020 16:33     Sarah A Fallon              8/7/2020 17:52
Joshua Jeffrey Yi               8/4/2020 16:33     Natasha Allen               8/7/2020 17:52
Rebecca Ho                      8/4/2020 16:33     Nathan Christopher Wilson   8/7/2020 17:52
Laura Hearst                    8/4/2020 16:33     Aaron Hoeltke               8/7/2020 17:52
Diocely Galvan                  8/4/2020 16:33     Juan Rey                    8/7/2020 17:53
Edith A Guild                   8/4/2020 16:34     Zach Zukowski               8/7/2020 17:53
Tamra Benton                    8/4/2020 16:34     Paul W Penland              8/7/2020 17:53
osman m ramos                   8/4/2020 16:34     Richard Thomas Chase, Jr    8/7/2020 17:53
Andre Maines                    8/4/2020 16:34     Cameron Wright              8/7/2020 17:53
Amarii Mays                     8/4/2020 16:34     Chaela Ciongoli             8/7/2020 17:53
Thomas James Smit               8/4/2020 16:34     Michael Forbes              8/7/2020 17:53
Jasmine Valtierra               8/4/2020 16:34     Toni Munder                 8/7/2020 17:53
Deanna zayed                    8/4/2020 16:35     Gilbert Garcia              8/7/2020 17:53
Dominic Hainje                  8/4/2020 16:35     NICOLE DOYLE                8/7/2020 17:53
Kathleen MacDonald-Loch         8/4/2020 16:35     Rusty Lenhof                8/7/2020 17:53
Hillory Rex                     8/4/2020 16:35     David Tsai                  8/7/2020 17:53
Cedric Clendenon                8/4/2020 16:35     Tsjellum A van der Stok     8/7/2020 17:53
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 93 of 525


Jurita Anschutz                 8/4/2020 16:35     Spencer Thomas Hersom        8/7/2020 17:53
Jashly                          8/4/2020 16:36     Ubaldo Javier Cortes Zempoaltecatl
                                                                                8/7/2020 17:53
Steven Jason Knapp              8/4/2020 16:36     Alexandria sessions          8/7/2020 17:53
Caroline Gricik                 8/4/2020 16:36     Andrew Vincent Spina         8/7/2020 17:53
Michael Sullivan                8/4/2020 16:36     Soha El-Sabaawi              8/7/2020 17:53
Yomara Maribel Alcala Amezcua   8/4/2020 16:36     Brian D Rose                 8/7/2020 17:53
Ileen Carter                    8/4/2020 16:36     sarah skeens                 8/7/2020 17:54
Brandon Hernandez               8/4/2020 16:36     Asma Hatoum                  8/7/2020 17:54
Joseph R Garcia                 8/4/2020 16:36     Kymberley Henry-Phillips     8/7/2020 17:54
Briana Grogan                   8/4/2020 16:36     Stephen Doherty              8/7/2020 17:54
Adam Christopher Frey           8/4/2020 16:37     Mark Milian                  8/7/2020 17:54
Amer Javaid                     8/4/2020 16:37     Gregory L Mudd               8/7/2020 17:54
Mindi Pittman                   8/4/2020 16:37     William A Hentz              8/7/2020 17:54
simon young                     8/4/2020 16:37     Kirsten M. Kraft             8/7/2020 17:54
Vivek Jayaraman                 8/4/2020 16:37     Sheldon Davidson             8/7/2020 17:54
James D Chamberlain             8/4/2020 16:37     Emily Vankirk                8/7/2020 17:54
Alyssa Vu                       8/4/2020 16:37     Ashley Hayton                8/7/2020 17:54
Andrew Ramnauth                 8/4/2020 16:38     Eric Abron                   8/7/2020 17:54
Erica Eshun                     8/4/2020 16:38     Janhavi Atit Kolhe           8/7/2020 17:54
Rabia Amer                      8/4/2020 16:38     Glenn Urioste                8/7/2020 17:54
Andrew Thigpen                  8/4/2020 16:38     Jeff Rector                  8/7/2020 17:54
Emma Stidham                    8/4/2020 16:38     Jacob D Bayless              8/7/2020 17:55
Gregory S. Rozenski             8/4/2020 16:38     Michael Nellis               8/7/2020 17:55
Marchelle Crowe Jr              8/4/2020 16:38     Veronica Hernandez           8/7/2020 17:55
Evan Shumeyko                   8/4/2020 16:38     Maria Work                   8/7/2020 17:55
Ivan E. Greuter                 8/4/2020 16:38     Dylan M Dilks                8/7/2020 17:55
Chris Robinson                  8/4/2020 16:39     Justin Kelly                 8/7/2020 17:55
SCHKETHA ELLISON                8/4/2020 16:39     Alanna Morgan                8/7/2020 17:55
Estivan Carreon                 8/4/2020 16:39     Emily Martin                 8/7/2020 17:55
Pedro Andres Sandoval           8/4/2020 16:39     Keith Galland                8/7/2020 17:55
Daniel Adams                    8/4/2020 16:39     Syamala mohandoss            8/7/2020 17:55
Lee Ann Ward                    8/4/2020 16:39     Kalah Simpson                8/7/2020 17:55
Joshua Rapp                     8/4/2020 16:39     Kwasi Mensah                 8/7/2020 17:55
Liz Fox                         8/4/2020 16:39     Bridget Guevara              8/7/2020 17:55
Judith Black Seitz              8/4/2020 16:40     Inga J Harris                8/7/2020 17:55
Samantha Garcia                 8/4/2020 16:40     Richard Stuart               8/7/2020 17:55
Kaycee Brown                    8/4/2020 16:40     Darian M Barron              8/7/2020 17:55
Justin                          8/4/2020 16:40     Sarah Leubner                8/7/2020 17:55
Julie A Coleman                 8/4/2020 16:40     Charles Garrod               8/7/2020 17:55
James Purtell                   8/4/2020 16:40     Tattum Peveler               8/7/2020 17:55
Salvador Farias JR              8/4/2020 16:40     Robert Frazier               8/7/2020 17:56
Chohye Han                      8/4/2020 16:40     Jeffrey Monteleone           8/7/2020 17:56
David Medeiros                  8/4/2020 16:40     Heather                      8/7/2020 17:56
Erica Drewery                   8/4/2020 16:40     Paul G Seitz                 8/7/2020 17:56
Jameson Pugh                    8/4/2020 16:41     Joshua Wilcox                8/7/2020 17:56
Benjamin Jason Clancy Swiertz   8/4/2020 16:41     Samanta Sequeira             8/7/2020 17:56
Ryan Housman                    8/4/2020 16:41     Ron Sulewski                 8/7/2020 17:56
Susan Dorman                    8/4/2020 16:41     Flor De Jesus                8/7/2020 17:56
Patricia Lucy lujsn             8/4/2020 16:41     Effrem Phillips              8/7/2020 17:56
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 94 of 525


Victor Adikaibe                     8/4/2020 16:42   Carl Siemon                 8/7/2020 17:56
Mike Rork                           8/4/2020 16:42   Margaret Trudeau            8/7/2020 17:56
Julie A Coleman                     8/4/2020 16:42   Van Moreland                8/7/2020 17:56
David Zankowsky                     8/4/2020 16:42   Francheska Ai Borges        8/7/2020 17:56
Christopher Garrett                 8/4/2020 16:43   Kara Simpson                8/7/2020 17:56
Johnathon Hewitt                    8/4/2020 16:43   Rodney Davis                8/7/2020 17:56
Toni Ackerman                       8/4/2020 16:43   Miguel lopez-Hernandez      8/7/2020 17:56
Brittain Redd                       8/4/2020 16:43   Johndra Jordan              8/7/2020 17:56
Lawrence Pierson                    8/4/2020 16:43   Rameerah Anderson           8/7/2020 17:56
MELANY BREWI                        8/4/2020 16:43   Carole Gifford              8/7/2020 17:56
Stephen Tenace                      8/4/2020 16:43   Jeffrey Brown               8/7/2020 17:56
Nicholas Olmstead                   8/4/2020 16:43   Hugh Eubanks                8/7/2020 17:56
Danny Michael Frantjeskos           8/4/2020 16:43   John                        8/7/2020 17:56
ERNEST LEROY                        8/4/2020 16:43   Taniesha Williams           8/7/2020 17:56
John Drewery                        8/4/2020 16:43   Vinicius Ribeiro            8/7/2020 17:56
Nicholas Olmstead                   8/4/2020 16:44   Katalina Valadez            8/7/2020 17:56
Adriel Alexander Sanchez            8/4/2020 16:44   Nicholas Speelman           8/7/2020 17:56
Puja Budhathoki                     8/4/2020 16:45   Nathan P Hanford            8/7/2020 17:56
Keelyn Ericson                      8/4/2020 16:45   TERRY BARLET                8/7/2020 17:56
Vicky Boshoff                       8/4/2020 16:45   Sharon Anderson             8/7/2020 17:56
Abraham Kavian                      8/4/2020 16:45   Arik Licholat               8/7/2020 17:56
Erin O'Connell                      8/4/2020 16:46   Diana Jepsen                8/7/2020 17:57
Karen Kato-Hall                     8/4/2020 16:46   Eric J. Amsden              8/7/2020 17:57
Alyssa Casalina                     8/4/2020 16:46   Griffin                     8/7/2020 17:57
Jessica Phay                        8/4/2020 16:46   Jack Lee Harkins Jr         8/7/2020 17:57
Sartosha Thompson                   8/4/2020 16:46   Deborah Kelly               8/7/2020 17:57
Tiffany Wheatley                    8/4/2020 16:47   Cynthia England-Fairchild   8/7/2020 17:57
Willie Hutchinson                   8/4/2020 16:47   Martha Traylor              8/7/2020 17:57
Victoria-Kaytlan Filimoehala-Egan   8/4/2020 16:47   Jeff Ward                   8/7/2020 17:57
Macey Kimick                        8/4/2020 16:47   Christopher Neal            8/7/2020 17:57
Aquan Salmon                        8/4/2020 16:47   Joseph Meaden               8/7/2020 17:57
Jennifer Nelson                     8/4/2020 16:47   John Washburn               8/7/2020 17:57
Kelley Emery                        8/4/2020 16:48   Maria Gonzalez              8/7/2020 17:57
Rodel Querubin                      8/4/2020 16:48   Joshua Peterson             8/7/2020 17:57
elliott price                       8/4/2020 16:48   Scott Morgans               8/7/2020 17:57
Zahira Salazar                      8/4/2020 16:48   Joy Austin                  8/7/2020 17:57
Lindsay Trust                       8/4/2020 16:48   Aaron Anders                8/7/2020 17:57
Jeffrey Lu                          8/4/2020 16:48   Eileen Tam                  8/7/2020 17:57
abel heraldez                       8/4/2020 16:48   Amanda Kurtti               8/7/2020 17:57
JOSHUA SANCHEZ                      8/4/2020 16:49   Jazylyn Beagle              8/7/2020 17:57
Teressa Garner                      8/4/2020 16:49   Maury Rosenfeld             8/7/2020 17:57
Troy Bouchard                       8/4/2020 16:49   KEVIN CHAC                  8/7/2020 17:57
Anita Moseley                       8/4/2020 16:49   Cheryl Warner               8/7/2020 17:58
Julie mello                         8/4/2020 16:49   Dalton J Newbold            8/7/2020 17:58
Jeremy Webb                         8/4/2020 16:49   Julian Weathersby           8/7/2020 17:58
Ruth Mullin                         8/4/2020 16:50   George A Reick              8/7/2020 17:58
Doug Marchant                       8/4/2020 16:50   Sharon Anderson             8/7/2020 17:58
Katie Kirchner                      8/4/2020 16:50   Aaron Kobren                8/7/2020 17:58
Mark Plonsky                        8/4/2020 16:50   Jeffrey Dubinsky            8/7/2020 17:58
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 95 of 525


DARLENE A ALLEN                  8/4/2020 16:50     Stan Cotter                  8/7/2020 17:58
David Knox                       8/4/2020 16:50     Jasmine Chambers             8/7/2020 17:58
Scott Munro                      8/4/2020 16:50     Miguel Alejandro Abreu       8/7/2020 17:58
Karen Lewis                      8/4/2020 16:51     Kelli Russell                8/7/2020 17:58
Jalen Ware                       8/4/2020 16:51     Erik nipper                  8/7/2020 17:58
Amy B Bogert                     8/4/2020 16:51     Niccole K Schulte            8/7/2020 17:58
Melissa Smith                    8/4/2020 16:52     John Slowik                  8/7/2020 17:58
Ann O Altvater                   8/4/2020 16:52     Alad Brown                   8/7/2020 17:58
Gael Alcantara                   8/4/2020 16:52     Qriss Rodriguez              8/7/2020 17:58
Kathleen B Gillespie             8/4/2020 16:53     Bruce Grimsley               8/7/2020 17:58
Gwendolyn M Nicks                8/4/2020 16:53     Sarah Weber                  8/7/2020 17:58
Nathan Burns                     8/4/2020 16:53     Chih Hsun Lin                8/7/2020 17:58
Natalia C                        8/4/2020 16:53     Elle Rulavage                8/7/2020 17:58
LASHAUNNA PEARSON                8/4/2020 16:53     Dr. Mitra Ganewatta          8/7/2020 17:58
Marquis Preston                  8/4/2020 16:54     Elmotest                     8/7/2020 17:58
Volen Tsolov                     8/4/2020 16:54     Laura Ornella                8/7/2020 17:59
Emilia Manda                     8/4/2020 16:55     Gary Provencio               8/7/2020 17:59
James Pelly                      8/4/2020 16:55     Kamren Huggins               8/7/2020 17:59
Emily Barnett                    8/4/2020 16:55     Randy Brooks                 8/7/2020 17:59
Kimberly Marple                  8/4/2020 16:55     Andrea Mancio                8/7/2020 17:59
meghan cervantes                 8/4/2020 16:56     Jack Moore                   8/7/2020 17:59
Jewl 216Hawkins                  8/4/2020 16:56     Shawn Gleason                8/7/2020 17:59
Benjamin Burley                  8/4/2020 16:56     trisha kraisornkowit         8/7/2020 17:59
Jenny Lee                        8/4/2020 16:56     Anabelle Espinal Demetrios   8/7/2020 17:59
Jamie Taylor                     8/4/2020 16:56     Joseph Meaden                8/7/2020 17:59
Anita Erven                      8/4/2020 16:56     Tracey Emery                 8/7/2020 17:59
Stephen H. Wright                8/4/2020 16:56     Uche Ohafia                  8/7/2020 17:59
Kristin Curtis                   8/4/2020 16:57     Kathleen                     8/7/2020 17:59
Mirjam                           8/4/2020 16:57     Christopher McQuaw           8/7/2020 17:59
Carissa Simper                   8/4/2020 16:57     Yarimar Paricci              8/7/2020 17:59
Emily Schaff                     8/4/2020 16:57     Agustin Leon                 8/7/2020 17:59
Marissa Rahn                     8/4/2020 16:57     Corey                        8/7/2020 17:59
Ryan Young                       8/4/2020 16:57     Nathan Rickey                8/7/2020 17:59
Megan McFarland                  8/4/2020 16:58     Alex Rohr                    8/7/2020 17:59
Richard Rinehart                 8/4/2020 16:58     darline spencer              8/7/2020 17:59
Christa Pera                     8/4/2020 16:58     Eric Lin                     8/7/2020 17:59
Kenny Holloway                   8/4/2020 16:58     Ilka Mercado                 8/7/2020 17:59
Shana Harmon                     8/4/2020 16:58     Roberto Chong                8/7/2020 18:00
Jennifer Hernandez               8/4/2020 16:58     Jacob Lenderman              8/7/2020 18:00
Omer Turkakin                    8/4/2020 16:58     Brandon Lettimore            8/7/2020 18:00
Brandon Rockwell                 8/4/2020 16:59     Jakadra Foggie-Dunegan       8/7/2020 18:00
Diedrich Seth Renken             8/4/2020 16:59     Sarah Walcott-Sapp           8/7/2020 18:00
Mary S Burns                     8/4/2020 16:59     Jamie L Van                  8/7/2020 18:00
Brooklyn Butler                  8/4/2020 16:59     Bryan Walker Schuder         8/7/2020 18:00
Tonya Allison                    8/4/2020 16:59     Tilden Davis                 8/7/2020 18:00
Deâ€™Leir Poteat                 8/4/2020 16:59     Eyal Noy                     8/7/2020 18:00
Adam Feinstein                   8/4/2020 17:00     Rafael A. Carrillo           8/7/2020 18:00
Marty Strand                     8/4/2020 17:00     Shinta Tanamas               8/7/2020 18:00
Viviana Andrea Bardina           8/4/2020 17:00     Daniel Pippert               8/7/2020 18:00
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 96 of 525


Ashley Vanley                    8/4/2020 17:00     Khiari                    8/7/2020 18:00
Jeffrey Turrini                  8/4/2020 17:01     JUNHEE LEE                8/7/2020 18:00
Jessica Guernsey                 8/4/2020 17:01     Cameron E Preece          8/7/2020 18:00
Carol J Groeger                  8/4/2020 17:01     mary anne fletcher        8/7/2020 18:00
Jamie Gray                       8/4/2020 17:01     Christian Frances         8/7/2020 18:00
JAN PRINTY                       8/4/2020 17:01     Tilden Davis              8/7/2020 18:00
Cyrill Villemin                  8/4/2020 17:01     Ellen Rulavage            8/7/2020 18:01
Hannah Morell                    8/4/2020 17:01     Kathine Paynter           8/7/2020 18:01
William Muddiman                 8/4/2020 17:01     Travis Poole              8/7/2020 18:01
James Johnson                    8/4/2020 17:01     Arica Armstrong           8/7/2020 18:01
Holly Sinclair-Ellis             8/4/2020 17:01     Bradley Turek             8/7/2020 18:01
Tavis A. Salinas                 8/4/2020 17:01     Bashobi Roy               8/7/2020 18:01
Douglas Randall Encke            8/4/2020 17:02     Gwendolyn Wilvert         8/7/2020 18:01
Anthony Alberts                  8/4/2020 17:02     Karan Narayana Bhat       8/7/2020 18:01
Charnai Anderson                 8/4/2020 17:02     Nick Iaconis              8/7/2020 18:01
claribel salmeron                8/4/2020 17:02     Catherine Wilson          8/7/2020 18:01
H. Brian Sequeira                8/4/2020 17:03     Anjanette Brown           8/7/2020 18:01
Ethan Messier                    8/4/2020 17:03     Clarice Guadalupe Duran   8/7/2020 18:01
Barry Wallace                    8/4/2020 17:03     Jason Alan Arch           8/7/2020 18:01
Eric Miller                      8/4/2020 17:03     Megan Kilduff             8/7/2020 18:01
Aaron Hightower                  8/4/2020 17:03     Carl Eichel               8/7/2020 18:01
Soheil Rashidi                   8/4/2020 17:03     Rong Ma                   8/7/2020 18:02
John Stecco                      8/4/2020 17:04     Justin Sousa              8/7/2020 18:02
RANDY SEIPLE                     8/4/2020 17:04     Brianna Reid              8/7/2020 18:02
Jonah Knobler                    8/4/2020 17:04     Christy Stevenson         8/7/2020 18:02
Mark D Joerger                   8/4/2020 17:05     Scott Boyce Jr            8/7/2020 18:02
Josh Wadsworth                   8/4/2020 17:05     Shana Ninan               8/7/2020 18:02
Adriana Sedeno                   8/4/2020 17:05     Camisha Gentry            8/7/2020 18:02
Leslie Galeana                   8/4/2020 17:05     Rhona Medina              8/7/2020 18:02
Lynne Martens                    8/4/2020 17:05     Ester Ogle                8/7/2020 18:02
Nicole G Inverno                 8/4/2020 17:06     Jason Edwards             8/7/2020 18:02
Sharon Jager                     8/4/2020 17:06     Elena Sergeeva            8/7/2020 18:02
Allen Young                      8/4/2020 17:06     Trevor Dorsey             8/7/2020 18:02
CHARLES GUO                      8/4/2020 17:07     Christopher Hamer         8/7/2020 18:02
Bassam hassan                    8/4/2020 17:07     warrick cunningham        8/7/2020 18:02
Grant Alexander Loos             8/4/2020 17:08     Daihana Bolanos           8/7/2020 18:02
Jonathan Nevin Dobbs             8/4/2020 17:08     Forrest Terven            8/7/2020 18:02
Dominesse Gajudo                 8/4/2020 17:08     Hailey Stewart            8/7/2020 18:02
Rachel Muich                     8/4/2020 17:08     Molly Chamblee            8/7/2020 18:02
Rodrigo Lopez                    8/4/2020 17:09     Nelisha Nolan             8/7/2020 18:03
Janae Petty                      8/4/2020 17:09     Leo                       8/7/2020 18:03
Kelly Chan                       8/4/2020 17:09     Erika B Dills             8/7/2020 18:03
Yaye Niane                       8/4/2020 17:09     Bruce LaPointe            8/7/2020 18:03
Erik Risinger                    8/4/2020 17:10     Jared Barr                8/7/2020 18:03
Chelsea L Isai                   8/4/2020 17:10     Margo Hines               8/7/2020 18:03
Marissa Ramirez                  8/4/2020 17:10     Nan Zhang                 8/7/2020 18:03
Wayne peace                      8/4/2020 17:10     Nick zaiser               8/7/2020 18:03
Erin Wiedemer                    8/4/2020 17:10     Mario Rocco               8/7/2020 18:03
evan r smith                     8/4/2020 17:11     Keith Edwards             8/7/2020 18:03
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 97 of 525


Michael Anthony Vierra          8/4/2020 17:11     Morgan L. Anderson          8/7/2020 18:03
Ehsan Vahedi                    8/4/2020 17:11     Roy Ridge                   8/7/2020 18:03
Sheryle M Smith                 8/4/2020 17:11     Ronald Christopher Owens, Esq.
                                                                               8/7/2020 18:03
Lisa Cox                        8/4/2020 17:11     Akilah Umar                 8/7/2020 18:03
Zaidee Linch                    8/4/2020 17:12     Shanntel Wilkins            8/7/2020 18:03
Aisha Owens                     8/4/2020 17:13     Greg Scarborough            8/7/2020 18:03
Allison McKnight                8/4/2020 17:13     Maxine Sutherlin            8/7/2020 18:03
Jonathan Gittins                8/4/2020 17:13     Austin Simmons              8/7/2020 18:03
Leo gotkis                      8/4/2020 17:14     Joselyn Ramos               8/7/2020 18:03
Tina Jetter                     8/4/2020 17:14     Clayton Cobler              8/7/2020 18:03
Kristina Lasker                 8/4/2020 17:14     Ryan Meyer                  8/7/2020 18:04
Jacqueline Ebert                8/4/2020 17:14     Cindy Catlin                8/7/2020 18:04
Shane Lallo                     8/4/2020 17:14     Paul Pater                  8/7/2020 18:04
Matt Woodhead                   8/4/2020 17:14     Amber keener                8/7/2020 18:04
Christine Brandewie             8/4/2020 17:14     Nicholas Lampert            8/7/2020 18:04
Shehbaz Ali                     8/4/2020 17:14     kalev stultz                8/7/2020 18:04
Sonja Washington                8/4/2020 17:15     Samantha Worley             8/7/2020 18:04
Jennifer Laskey                 8/4/2020 17:15     Angela Hageman              8/7/2020 18:04
Joseph Smith                    8/4/2020 17:15     Laurent Lenquette           8/7/2020 18:04
Amberjoi C Corbett              8/4/2020 17:15     Makiz Hoagland              8/7/2020 18:04
Charlene McCall                 8/4/2020 17:15     Keith Norris                8/7/2020 18:04
THOMAS D MITCHELL JR            8/4/2020 17:15     Sam Gibson                  8/7/2020 18:04
Kristen Steward                 8/4/2020 17:15     Jason Majane                8/7/2020 18:04
Marcus H                        8/4/2020 17:16     Ryan Ritola                 8/7/2020 18:04
Nitin K Kushawaha               8/4/2020 17:16     Heidi Hofslund              8/7/2020 18:04
Chad Mondoux                    8/4/2020 17:16     Jeremy Reed                 8/7/2020 18:04
Cameron Berry                   8/4/2020 17:17     Scott Wills Allen           8/7/2020 18:04
Mario A Lavin                   8/4/2020 17:17     karthik suram               8/7/2020 18:04
Salwa Elghonemy                 8/4/2020 17:17     Steve Marks                 8/7/2020 18:04
Breanna Rodriguez               8/4/2020 17:17     Hilario Andazola soto       8/7/2020 18:04
Aliya Widener                   8/4/2020 17:17     Kelli Clark                 8/7/2020 18:04
Rita L Jarrett                  8/4/2020 17:17     Clifford Ward               8/7/2020 18:05
Genesis Moran                   8/4/2020 17:17     Jason Rogers                8/7/2020 18:05
Becky Doubles                   8/4/2020 17:17     Susan Hastings              8/7/2020 18:05
Joseph Forberg                  8/4/2020 17:18     Takoma Simmons              8/7/2020 18:05
William Secundino               8/4/2020 17:18     Deborah Parrow              8/7/2020 18:05
Meddie Bernard                  8/4/2020 17:18     Julie Aust                  8/7/2020 18:05
Caitlin Troyer                  8/4/2020 17:18     Wesley Tibbs                8/7/2020 18:05
Ruy A. Dâ€™Amico                8/4/2020 17:19     Heidi Hofslund              8/7/2020 18:05
Luana Madden                    8/4/2020 17:19     Kenneth Ngo                 8/7/2020 18:05
Kaitlyn Bergman                 8/4/2020 17:19     Michael Botfeld             8/7/2020 18:05
kelsey Schwenk                  8/4/2020 17:21     Shannon Conekin             8/7/2020 18:05
Casper Lyback                   8/4/2020 17:22     Nathan B. Grant             8/7/2020 18:05
Dan Marvin                      8/4/2020 17:22     Margaret St Jean            8/7/2020 18:05
Aurea Sanabria                  8/4/2020 17:22     karen parker                8/7/2020 18:05
Angela Bivens                   8/4/2020 17:22     Daniel Tchen                8/7/2020 18:05
Thomas Gomes                    8/4/2020 17:22     Jasmine                     8/7/2020 18:05
David Jerkins                   8/4/2020 17:22     Talib Morgan                8/7/2020 18:06
Vlaicu Roland                   8/4/2020 17:22     Tony Bennett                8/7/2020 18:06
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 98 of 525


Wouter Buitenhuis               8/4/2020 17:22     Anna Rouse                    8/7/2020 18:06
Bilal Amjad Chaudhry            8/4/2020 17:22     Suzanne Lee Cuyle             8/7/2020 18:06
Jennifer L Fessler              8/4/2020 17:23     Antigone Owens-Krefski        8/7/2020 18:06
Susan Borrelli                  8/4/2020 17:23     Robert Bridgeman              8/7/2020 18:06
Leinier Lubian                  8/4/2020 17:23     Robert Westley                8/7/2020 18:06
James Parks                     8/4/2020 17:24     Marc Tineo                    8/7/2020 18:06
Alejandra Medina                8/4/2020 17:25     Frank Udvarhely               8/7/2020 18:06
Beth Anne McGrogan              8/4/2020 17:25     Stephanie A Walsh             8/7/2020 18:06
Hansel Larson                   8/4/2020 17:25     Naomi S Adams                 8/7/2020 18:06
Nicole Forbes                   8/4/2020 17:25     Aidan Thomas Strawn           8/7/2020 18:06
Ben Siskind                     8/4/2020 17:25     Robert C Kratz III            8/7/2020 18:06
Andrew Dawson Elliott           8/4/2020 17:26     AMOS SAINSURIN                8/7/2020 18:07
Keith Woods                     8/4/2020 17:26     Clifford Ward                 8/7/2020 18:07
Philip Mirkes                   8/4/2020 17:27     Jason L Queirolo              8/7/2020 18:07
Kim Howard-Humphreys            8/4/2020 17:27     Natalie Lopez                 8/7/2020 18:07
Daniel Lucas                    8/4/2020 17:27     Brandon Narvaez               8/7/2020 18:07
Levi Lebu Spriggs               8/4/2020 17:27     Jacqueline Keeley             8/7/2020 18:07
Todd Waters                     8/4/2020 17:27     Candy m Runnoe                8/7/2020 18:07
Alexis Salas                    8/4/2020 17:28     Sherry R Jones                8/7/2020 18:07
Zachary Cameron                 8/4/2020 17:28     Adriana Hulinsky              8/7/2020 18:07
Markus Muller                   8/4/2020 17:29     William Gary Maltarich, III   8/7/2020 18:07
Kari Reyes                      8/4/2020 17:29     Karen Griffith                8/7/2020 18:07
Andy Delgado                    8/4/2020 17:29     Benjemin Lozano               8/7/2020 18:07
Randall Shultz                  8/4/2020 17:31     Daniel Felder                 8/7/2020 18:07
Aaron Samuels                   8/4/2020 17:31     Destiny Corgatelli            8/7/2020 18:07
Jennifer Caudle                 8/4/2020 17:31     Chad yeary                    8/7/2020 18:08
Râ€™Shaun Dave                  8/4/2020 17:31     William Knerr                 8/7/2020 18:08
Tilcara Webb                    8/4/2020 17:32     Lori Smith                    8/7/2020 18:08
Savannah Tedesco                8/4/2020 17:33     Jennifer NANDEDKAR            8/7/2020 18:08
Spencer Withnell                8/4/2020 17:33     Christopher Crosley           8/7/2020 18:08
Matthew Misitano                8/4/2020 17:33     Grant Ghahramani              8/7/2020 18:08
Alejandro J Suazo               8/4/2020 17:33     Zachary Bellows               8/7/2020 18:08
John Mark Eastman               8/4/2020 17:33     David Titus                   8/7/2020 18:08
Geoffrey Louis Koch             8/4/2020 17:34     Michael B G Beaufelter        8/7/2020 18:08
Nick Buchta                     8/4/2020 17:34     Jamie Pilcher                 8/7/2020 18:08
Elizabeth C Friz                8/4/2020 17:34     Tomas Gonzalez                8/7/2020 18:08
Oscar Gennaro Coppola           8/4/2020 17:34     Migdalia Mendez               8/7/2020 18:08
Charisse Jenkins                8/4/2020 17:34     Andrew Johnson                8/7/2020 18:08
Steven Bennett                  8/4/2020 17:34     Ben Mason                     8/7/2020 18:08
Tara Mulhall                    8/4/2020 17:34     Michael Costa                 8/7/2020 18:09
Ericka Abbott                   8/4/2020 17:34     Carlos Eduardo de Andrade     8/7/2020 18:09
christopher williams            8/4/2020 17:34     Jeffrey Ledebuhr              8/7/2020 18:09
Dan Lintz                       8/4/2020 17:35     nathen causman                8/7/2020 18:09
Daniel Duboise                  8/4/2020 17:35     SUDARSAN RAJU C HEMADRI       8/7/2020 18:09
Toby Samples                    8/4/2020 17:35     Abdellah Jaoid                8/7/2020 18:09
Chad Barrett                    8/4/2020 17:35     Danida Sorrels                8/7/2020 18:09
Juliana Huff                    8/4/2020 17:35     Corbin L Everitt              8/7/2020 18:09
Jamie Voss                      8/4/2020 17:35     Carina Alleman                8/7/2020 18:09
Asma Almalki                    8/4/2020 17:35     Lauren Taylor                 8/7/2020 18:09
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 99 of 525


Rasheed Tijani                   8/4/2020 17:35     Erin Barker              8/7/2020 18:09
Georgette Nicolaides             8/4/2020 17:35     John Hassett             8/7/2020 18:09
Bryce Boe                        8/4/2020 17:36     Sujithra Jayaraj         8/7/2020 18:09
Riley McKay                      8/4/2020 17:36     Chelsey Brundage         8/7/2020 18:09
Debora Lacey                     8/4/2020 17:36     Zachary Eagle            8/7/2020 18:09
Dulce Gomez                      8/4/2020 17:36     Mary Dreher              8/7/2020 18:09
Callie C Miller                  8/4/2020 17:36     albert varona            8/7/2020 18:09
Hector Ochoa                     8/4/2020 17:36     Carlos Abreu-Pimentel    8/7/2020 18:09
Ryan Ellingson                   8/4/2020 17:36     Timothy Chin             8/7/2020 18:09
Kirk Williams                    8/4/2020 17:37     Stephen Tankersley       8/7/2020 18:09
Santiago Quintana                8/4/2020 17:37     Michael Richmond         8/7/2020 18:10
Jeffrey Hallowell                8/4/2020 17:37     Logan Barcus             8/7/2020 18:10
Chris Pelley                     8/4/2020 17:37     Christopher Mccain       8/7/2020 18:10
SEAN J KENNEDY                   8/4/2020 17:37     Eric Avila               8/7/2020 18:10
faith gilliland                  8/4/2020 17:38     Shannon Clawson          8/7/2020 18:10
Tracy Smith                      8/4/2020 17:38     Victor Quinonez          8/7/2020 18:10
Silvia G. Jerez                  8/4/2020 17:38     Jacqueline Mangandi      8/7/2020 18:10
Lynda Orr                        8/4/2020 17:38     John Kierstead           8/7/2020 18:10
Alexandru Badea                  8/4/2020 17:38     Mike Ward                8/7/2020 18:10
Alberta KR Long                  8/4/2020 17:38     Samantha Mizelle         8/7/2020 18:10
Nora Cai                         8/4/2020 17:39     Leslie A Anderson        8/7/2020 18:10
Juan Flowers                     8/4/2020 17:39     Elias Mosco              8/7/2020 18:10
Margaret S. Lewis                8/4/2020 17:39     Meredith Baker           8/7/2020 18:10
Shia Neal                        8/4/2020 17:40     Richard Johnson          8/7/2020 18:10
ROBERT D. DORMAN                 8/4/2020 17:40     Kristopher D White       8/7/2020 18:10
Adrian Weidenfeller              8/4/2020 17:41     Michael Lance            8/7/2020 18:10
Sina Hamedian                    8/4/2020 17:41     Zelina Medina            8/7/2020 18:10
Garreth Baldwin                  8/4/2020 17:41     Yuki Sui                 8/7/2020 18:10
Chesa Keane                      8/4/2020 17:42     Ichiro Ota               8/7/2020 18:11
sylvia plesco                    8/4/2020 17:42     Heather Newman           8/7/2020 18:11
Alexander Kafantis               8/4/2020 17:42     Justin Paul              8/7/2020 18:11
Michael J. Moriarty              8/4/2020 17:42     Sherry Hintz             8/7/2020 18:11
Isabella Rodriguez               8/4/2020 17:43     Alan S Pilgreen          8/7/2020 18:11
Ben W Schuler                    8/4/2020 17:43     Chris Shirer             8/7/2020 18:11
Tina Jetter                      8/4/2020 17:43     Sharon Andersonâ€™s      8/7/2020 18:11
Esque T Wingate                  8/4/2020 17:43     Brian D. McAllister      8/7/2020 18:11
Gwendolyn Hardwick               8/4/2020 17:43     Garrick Ammon Williams   8/7/2020 18:11
Pamela Townsley                  8/4/2020 17:44     Corey Bibb               8/7/2020 18:11
Mathew feather                   8/4/2020 17:45     Jo Allison Scott         8/7/2020 18:11
Rebecca Bauer                    8/4/2020 17:45     DEON SMITH               8/7/2020 18:11
Jennifer O'Malley                8/4/2020 17:45     Colton Wilson            8/7/2020 18:11
Trajan Harris                    8/4/2020 17:46     Rafael Soto              8/7/2020 18:11
Heather C McInnis                8/4/2020 17:46     Nikolaus J Krause        8/7/2020 18:11
Lange Eo                         8/4/2020 17:46     Natalie E Wilk           8/7/2020 18:11
Dylan Bird                       8/4/2020 17:47     Quinn Cone               8/7/2020 18:11
jay bouland                      8/4/2020 17:47     Brett M Zimmerman        8/7/2020 18:11
Jene Alston                      8/4/2020 17:47     Olivia Wrencher          8/7/2020 18:11
Ty Stubbs                        8/4/2020 17:47     Janet Jones              8/7/2020 18:12
Rachael Christie                 8/4/2020 17:47     Jessica Jensen           8/7/2020 18:12
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 100 of 525


Karla Baer                      8/4/2020 17:47      NATASHA HINDS                 8/7/2020 18:12
Nathan Vigil                    8/4/2020 17:48      Kristian Thomas               8/7/2020 18:12
Julie Ceriotti                  8/4/2020 17:48      Alandra Henderson             8/7/2020 18:12
Theron Newell Decker            8/4/2020 17:48      Morgan King                   8/7/2020 18:12
Jenessa Regan                   8/4/2020 17:48      Jessica Jensen                8/7/2020 18:12
Sigrid Doyle                    8/4/2020 17:48      Christopher Neuschafer        8/7/2020 18:12
Kelsey Allen                    8/4/2020 17:49      Ted Roberts                   8/7/2020 18:12
Salvador Rodriguez              8/4/2020 17:49      Julia Vongphakdy              8/7/2020 18:12
Briana Brown                    8/4/2020 17:49      Michael Walsh                 8/7/2020 18:13
Jasmine M. Paul                 8/4/2020 17:49      William C Cooper              8/7/2020 18:13
william gongora                 8/4/2020 17:49      Paul Knuth                    8/7/2020 18:13
Brenda Barrett                  8/4/2020 17:49      Caitlyn N Rivera              8/7/2020 18:13
Iga Keme                        8/4/2020 17:49      Philip Zapfel                 8/7/2020 18:13
Adeline Partridge               8/4/2020 17:50      Irene v Harris                8/7/2020 18:13
Jennifer Dave                   8/4/2020 17:51      Brendan Coveney               8/7/2020 18:13
Jaime Saravia                   8/4/2020 17:51      Goria Cunningham              8/7/2020 18:13
Mike Chittick                   8/4/2020 17:52      Cathie Rutkin                 8/7/2020 18:13
Alanna Randazzo                 8/4/2020 17:52      Stephanie Bower               8/7/2020 18:13
Joseph escamilla                8/4/2020 17:52      Joseph J Hallahan             8/7/2020 18:13
Jeff Buchanan                   8/4/2020 17:52      Jed-jarvin Ragay              8/7/2020 18:13
Laetitia Rhodes Kaiser          8/4/2020 17:53      glenn wood                    8/7/2020 18:13
MICHELLE CONE                   8/4/2020 17:53      Akilah Umar                   8/7/2020 18:13
Joanie Northup                  8/4/2020 17:53      Gracelyn Pham                 8/7/2020 18:13
Joshua Koko                     8/4/2020 17:53      Christopher Jablonski         8/7/2020 18:14
Brandon Ring                    8/4/2020 17:53      Andrea Calvillo-Garcia        8/7/2020 18:14
Tyler Greninger                 8/4/2020 17:54      Ethan Schlecht                8/7/2020 18:14
Ryan Hou                        8/4/2020 17:54      Malka Gruenfeld               8/7/2020 18:14
Michael McGowan                 8/4/2020 17:54      Hazim Brown                   8/7/2020 18:14
Michael Silvers                 8/4/2020 17:55      Brigitte Turner               8/7/2020 18:14
amanda backus                   8/4/2020 17:55      Brad Priller                  8/7/2020 18:14
John C. Reid                    8/4/2020 17:55      Jeffrey Snyder                8/7/2020 18:14
Tina Bushey                     8/4/2020 17:56      Jeremy Reynaldo Chavez        8/7/2020 18:14
Johannes Kroner                 8/4/2020 17:56      Sean                          8/7/2020 18:14
Jarrod Hatfield                 8/4/2020 17:56      AnnSofi Elsa Wallenborg Asgari8/7/2020 18:14
Deven R. Hammond                8/4/2020 17:56      Cassandra Cataldo             8/7/2020 18:14
Christie Hartanto               8/4/2020 17:57      Brenda Waugh                  8/7/2020 18:15
Edward Kishko                   8/4/2020 17:57      Hikmat Guliyev                8/7/2020 18:15
Fritz Blanchard                 8/4/2020 17:57      Karen Elizabeth Hanshew       8/7/2020 18:15
Matthew Moreno                  8/4/2020 17:57      Craig C Nelson                8/7/2020 18:15
samjuan glover                  8/4/2020 17:57      Ronald E. Henderson           8/7/2020 18:15
DGK Construction                8/4/2020 17:57      Cedric Wannaz                 8/7/2020 18:15
Sharon Elliott                  8/4/2020 17:58      Chad Kuil                     8/7/2020 18:15
Breanna Hott                    8/4/2020 17:58      Revanth Kapuganti             8/7/2020 18:15
Ryan Olivera                    8/4/2020 17:58      Alyssa Vieira                 8/7/2020 18:16
Roman J. Rossmeisl              8/4/2020 17:58      Mark A Palmer                 8/7/2020 18:16
Milton Ricaurte                 8/4/2020 17:59      Cory Hamlin                   8/7/2020 18:16
Benjamin Michael Jensen         8/4/2020 17:59      Janel Howard                  8/7/2020 18:16
REGINA GIL00                    8/4/2020 17:59      Lance E Angeles               8/7/2020 18:16
Susan Marie Tobias              8/4/2020 17:59      Ross K Holberg                8/7/2020 18:16
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 101 of 525


Anthony Sloan                   8/4/2020 17:59      Lynda Jao                  8/7/2020 18:16
Leah Lewsader                   8/4/2020 17:59      Sarah Brown                8/7/2020 18:16
Sara Tarvin                     8/4/2020 17:59      helene udy                 8/7/2020 18:16
Lucas Starrett                  8/4/2020 18:00      Brian Hitchcock            8/7/2020 18:16
Neldon L Watson                 8/4/2020 18:00      Dennis Callan              8/7/2020 18:16
Michael Robert Day              8/4/2020 18:00      Mason Williams             8/7/2020 18:16
Lucas Bernacki                  8/4/2020 18:00      Sydney Rauch               8/7/2020 18:16
Anthony Teal                    8/4/2020 18:00      Mohammad Alqaddah          8/7/2020 18:16
Douglas Scott Speights          8/4/2020 18:00      David Crappell             8/7/2020 18:16
Vanda Y VanBibber               8/4/2020 18:01      Christopher G. Woodbury    8/7/2020 18:16
Autumn Stoos                    8/4/2020 18:02      Jim Cribbs                 8/7/2020 18:16
Danielle Dixon                  8/4/2020 18:02      Kari WEGER                 8/7/2020 18:16
Luis Alberto Machado            8/4/2020 18:03      Mark Howe                  8/7/2020 18:16
Daniel Sonner                   8/4/2020 18:03      Michael Fillman            8/7/2020 18:16
Julie Kruse                     8/4/2020 18:03      Tyler Thompson             8/7/2020 18:16
Briony OrdorÃ-ca                8/4/2020 18:03      Travis Steele              8/7/2020 18:16
Margaret Brewster               8/4/2020 18:03      andrej kerhani             8/7/2020 18:17
Ivan Palamarchuk                8/4/2020 18:03      Cole sakihara              8/7/2020 18:17
Antajuan Garcia                 8/4/2020 18:04      Julia Lloyd-Cowden         8/7/2020 18:17
Owen Meehan                     8/4/2020 18:04      Kevin Holmes               8/7/2020 18:17
Jose                            8/4/2020 18:04      Blake Powell               8/7/2020 18:17
Quinn Lowrey                    8/4/2020 18:04      Jacqueline Tejada          8/7/2020 18:17
Frances Jarrell                 8/4/2020 18:05      Shawn D Hughes             8/7/2020 18:17
Ryan Lay                        8/4/2020 18:05      Jean-Claude Bauer          8/7/2020 18:17
Miguel Rojas                    8/4/2020 18:05      Charles William            8/7/2020 18:18
Juan Sala                       8/4/2020 18:06      Esther Grant               8/7/2020 18:18
Ted Lee                         8/4/2020 18:06      Leslie Ann Gore Aparicio   8/7/2020 18:18
Christian Davis                 8/4/2020 18:06      Colette Ficklin            8/7/2020 18:18
Jose Ayala                      8/4/2020 18:06      Yang Xu                    8/7/2020 18:18
BRENDA JEANPIERRE               8/4/2020 18:07      Ayman Husain               8/7/2020 18:18
RAJ DALAL                       8/4/2020 18:07      Jenny Long                 8/7/2020 18:18
marta duke                      8/4/2020 18:07      John Kronk                 8/7/2020 18:18
Carollyn Smith                  8/4/2020 18:07      Steve Crowley              8/7/2020 18:18
Alexandra Bevacqui              8/4/2020 18:07      Joshua Lucker              8/7/2020 18:18
Mary Paynter                    8/4/2020 18:07      Kimberly Auty              8/7/2020 18:19
Brandon Rockwell                8/4/2020 18:08      Stacy Gifford              8/7/2020 18:19
Saji Matuk                      8/4/2020 18:09      Todd Meinerding            8/7/2020 18:19
Kimberly Cox                    8/4/2020 18:09      Cody Crespo                8/7/2020 18:19
Joanna Varda                    8/4/2020 18:09      michael griffith           8/7/2020 18:19
Andrea Marie Evans              8/4/2020 18:09      Garrett l Smith            8/7/2020 18:19
Devin                           8/4/2020 18:09      Teona Knyazeva             8/7/2020 18:19
Cleveland Milstead              8/4/2020 18:10      Matalin Crossgrove         8/7/2020 18:19
Justin Robles                   8/4/2020 18:10      selwyn                     8/7/2020 18:19
Leif Johnson                    8/4/2020 18:10      Sylvia A Garcia            8/7/2020 18:19
Myroslava Stefaniuk Tidyman     8/4/2020 18:11      Stephanie McHugh           8/7/2020 18:19
Courtney Westbrook              8/4/2020 18:11      John S Clarke              8/7/2020 18:19
Lauren Holt                     8/4/2020 18:12      Matthew Eichhorn           8/7/2020 18:19
Tyra Ortiz                      8/4/2020 18:12      Shawnia Elder              8/7/2020 18:20
Aubrey Arkin                    8/4/2020 18:12      Sylvia Merantus            8/7/2020 18:20
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 102 of 525


SHAUN WICKER                   8/4/2020 18:12      Alexander R Miranda     8/7/2020 18:20
George horn                    8/4/2020 18:12      Greg Rutter             8/7/2020 18:20
Benjamin Jacobson              8/4/2020 18:13      Peter Merola            8/7/2020 18:20
Kyle wolfrom                   8/4/2020 18:13      Jonathan Lauritzen      8/7/2020 18:20
Geneva L Winfield              8/4/2020 18:13      Broc Larsen             8/7/2020 18:20
Alisea Gaskins                 8/4/2020 18:13      Jon P Mikovitz          8/7/2020 18:20
Kristi Gilleon                 8/4/2020 18:14      Austin Ryan Michaels    8/7/2020 18:20
Yanelis Zayas                  8/4/2020 18:14      Drew Kane               8/7/2020 18:20
Robert Theiss                  8/4/2020 18:14      Aaliyah Abdullah        8/7/2020 18:20
Patricia Anderson              8/4/2020 18:14      Joshua Brule            8/7/2020 18:20
Aimee Macarak                  8/4/2020 18:14      Joyce                   8/7/2020 18:20
Amelia Flinchbaugh             8/4/2020 18:14      Kaprice Bostick         8/7/2020 18:20
Zohra Noor                     8/4/2020 18:15      Melissa Ashley Tang     8/7/2020 18:20
Angel Butler                   8/4/2020 18:15      Sonia Aviles            8/7/2020 18:20
Alex Pina                      8/4/2020 18:15      Maria Rojas             8/7/2020 18:20
Daryl Messina                  8/4/2020 18:15      Christopher R Lekas     8/7/2020 18:20
Boettner Richard               8/4/2020 18:16      Nicholas Morgan         8/7/2020 18:20
John York                      8/4/2020 18:16      Gerald Hagues           8/7/2020 18:21
Tara N Johnston                8/4/2020 18:16      Demetri Bryant          8/7/2020 18:21
Joshua DeSouza                 8/4/2020 18:16      LaTashia Davis          8/7/2020 18:21
Tom Biancalana                 8/4/2020 18:16      Charles Cline           8/7/2020 18:21
David Landry                   8/4/2020 18:18      Wayne Miller            8/7/2020 18:21
LYNN DONOVAN                   8/4/2020 18:18      JORGE E. MORETA         8/7/2020 18:21
Jabriel Shannon                8/4/2020 18:18      William Seaton          8/7/2020 18:21
Derek Hall                     8/4/2020 18:18      Donald J Horner         8/7/2020 18:21
Sara Kraakmo                   8/4/2020 18:19      David Herbert           8/7/2020 18:21
Bobbie jo Shockley             8/4/2020 18:19      Thomas Campbell Myers   8/7/2020 18:22
A Chatterjee                   8/4/2020 18:20      DaMarie Jackson         8/7/2020 18:22
Denise Conner                  8/4/2020 18:20      Douglas Cooper          8/7/2020 18:22
Andy Kay                       8/4/2020 18:21      Denis Dudnik            8/7/2020 18:22
Karen Taylor                   8/4/2020 18:21      Earl Karow Jr.          8/7/2020 18:22
Deborah A Welch                8/4/2020 18:21      Elizabeth Hutton        8/7/2020 18:22
Stephanie Marie Hoots          8/4/2020 18:21      Chelsea Knowles         8/7/2020 18:22
David Kirkby                   8/4/2020 18:21      Breona                  8/7/2020 18:22
Alexander Thomas Huth          8/4/2020 18:22      Cherry Blaylock         8/7/2020 18:22
Stephanie Linn List            8/4/2020 18:22      Anton Pereidenko        8/7/2020 18:22
Paul Conway                    8/4/2020 18:22      Dennis R MCGRAW         8/7/2020 18:22
Jeremy Green                   8/4/2020 18:23      KENNETH FECHTER         8/7/2020 18:22
Joanne Scott                   8/4/2020 18:23      Alex Williams           8/7/2020 18:23
Erin Torres                    8/4/2020 18:23      adil garnaoui           8/7/2020 18:23
Marissa Kline                  8/4/2020 18:23      Brooke Adams            8/7/2020 18:23
April Tate                     8/4/2020 18:23      David ira               8/7/2020 18:23
Ethan Chao                     8/4/2020 18:23      John V Penny            8/7/2020 18:23
Nehemiah Tull                  8/4/2020 18:23      Nathan Hostler          8/7/2020 18:23
Rosane Kirinus                 8/4/2020 18:24      Frederick G Harris      8/7/2020 18:23
Jennifer Allgire               8/4/2020 18:24      Daniel R Phillips       8/7/2020 18:23
Kseniia Raietska               8/4/2020 18:24      Kathy Allen             8/7/2020 18:24
Chase Steenburg                8/4/2020 18:24      Richard Meyers          8/7/2020 18:24
Sam herro                      8/4/2020 18:24      Joel M. Thomas          8/7/2020 18:24
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 103 of 525


Charles T. Cann                    8/4/2020 18:24   Alison Goodman            8/7/2020 18:24
Olivia Kidd                        8/4/2020 18:25   Beverly Rogers            8/7/2020 18:24
Courtni Soto                       8/4/2020 18:25   Jonathan Coberly          8/7/2020 18:24
Celia A Stewart                    8/4/2020 18:25   Maria Y Pena              8/7/2020 18:24
Monique DePlanche                  8/4/2020 18:25   Nicklaus Clark            8/7/2020 18:24
Paige Figueroa                     8/4/2020 18:26   Christopher Cotoco        8/7/2020 18:25
Nancy Segari                       8/4/2020 18:26   Jerry west                8/7/2020 18:25
Wendy                              8/4/2020 18:26   Patrick O'Rouke           8/7/2020 18:25
MOHAMMED Hmeidan                   8/4/2020 18:26   Codi Brock                8/7/2020 18:25
Shane Dunlevy                      8/4/2020 18:27   Jackie Scholl             8/7/2020 18:25
Crystal Tart                       8/4/2020 18:27   Jeremiah Holland          8/7/2020 18:25
Geneva L Winfield                  8/4/2020 18:27   Jeffrey Livingston        8/7/2020 18:25
Angela Goerndt                     8/4/2020 18:28   Kevin Ortiz               8/7/2020 18:25
Aryamman Jain                      8/4/2020 18:28   Matthew Bottino           8/7/2020 18:25
Karen Contreras Ortega             8/4/2020 18:28   Anna Marter               8/7/2020 18:25
Greg Estep                         8/4/2020 18:28   Stephen Brown             8/7/2020 18:25
Pranay Dhanuka                     8/4/2020 18:28   Shanelle Nyree King       8/7/2020 18:26
Thla Bor                           8/4/2020 18:28   Beverly Rogers            8/7/2020 18:26
Brianna Villegas                   8/4/2020 18:28   Jordan Betz               8/7/2020 18:26
Dean Pulliam                       8/4/2020 18:29   Christian                 8/7/2020 18:26
Donarius Burr                      8/4/2020 18:29   Archana Das               8/7/2020 18:26
Sheryl Davis                       8/4/2020 18:29   Ashley Romans             8/7/2020 18:26
Rodrigo Espinosa de los Monteros   8/4/2020 18:29   Timofei Novikov           8/7/2020 18:26
Jasmine Brown                      8/4/2020 18:29   Donald Hull               8/7/2020 18:26
Berenice Ramirez                   8/4/2020 18:29   Jennifer McCoy            8/7/2020 18:26
Ian Unger                          8/4/2020 18:29   Bradley G Fike            8/7/2020 18:27
Kari Berglund                      8/4/2020 18:29   Richard A. Johnson        8/7/2020 18:27
Johnnie Cromedy                    8/4/2020 18:30   Kenneth R Brooks          8/7/2020 18:27
PIA T WELCH                        8/4/2020 18:30   Michael Glen Ellerbrock   8/7/2020 18:27
Walden Pemantle                    8/4/2020 18:30   Juan                      8/7/2020 18:27
Jayla Jackson                      8/4/2020 18:30   Francine Mata             8/7/2020 18:27
Kathryn Ferreira                   8/4/2020 18:30   Jean-Baptiste Joseph      8/7/2020 18:27
Stephen Chaffins                   8/4/2020 18:30   Nery De Leon              8/7/2020 18:27
Samuel Aldridge                    8/4/2020 18:30   Fernando Carpio           8/7/2020 18:27
Nawl Kio                           8/4/2020 18:31   Caroline Brown            8/7/2020 18:27
Nicholas Snyder                    8/4/2020 18:31   Tanya Bishop              8/7/2020 18:27
Quinn Griffin                      8/4/2020 18:31   Nydia E Cartagena         8/7/2020 18:27
Nicole Ford Burley                 8/4/2020 18:31   Emma Jones                8/7/2020 18:27
Brian L Skaggs                     8/4/2020 18:31   Allison Jenkins           8/7/2020 18:27
Shagufta Khan                      8/4/2020 18:31   Stephen Mcdonald II       8/7/2020 18:27
Cassie Baker                       8/4/2020 18:31   Edward Mikula             8/7/2020 18:27
Jean Mileham                       8/4/2020 18:32   Gary McClellan            8/7/2020 18:28
Tanner Smith                       8/4/2020 18:32   Bernadine Douglass        8/7/2020 18:28
Sara Her                           8/4/2020 18:32   Archer M Leupp            8/7/2020 18:28
Jerry L Smart                      8/4/2020 18:32   Joseph Puyot              8/7/2020 18:28
Nichelle Crawford                  8/4/2020 18:32   Alexander Kahnke          8/7/2020 18:28
Jessica Jerez                      8/4/2020 18:33   Hannah Han                8/7/2020 18:28
Shagufta Khan                      8/4/2020 18:33   Sophia Owens              8/7/2020 18:28
Kelly McCarthy                     8/4/2020 18:33   Thomas Kendall Pharr      8/7/2020 18:28
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 104 of 525


Andres Rivero Montero          8/4/2020 18:33      Charlotte Jones-O'Brien   8/7/2020 18:28
Tiffine Carrington             8/4/2020 18:33      BECKY LIN                 8/7/2020 18:28
Roshni Sadek                   8/4/2020 18:34      Jean Hamilton             8/7/2020 18:28
Benjamin Ezra Spitz            8/4/2020 18:34      Tony Perez                8/7/2020 18:28
Dario                          8/4/2020 18:34      Chisa Brookes             8/7/2020 18:28
cairo udobi                    8/4/2020 18:34      S. Ballenger              8/7/2020 18:28
STEVEN WHALEY                  8/4/2020 18:34      Dale Huss                 8/7/2020 18:28
Jan Broomall                   8/4/2020 18:35      Newman Medical            8/7/2020 18:28
Tony Muhammad                  8/4/2020 18:35      David Skabelund           8/7/2020 18:29
Moises Uriostegui              8/4/2020 18:35      Karl Hoft                 8/7/2020 18:29
Jack Bonner                    8/4/2020 18:35      Liana Kipp                8/7/2020 18:29
Donald E. Sperber              8/4/2020 18:36      Hope Miller               8/7/2020 18:29
Caitlynn Gould                 8/4/2020 18:36      Peter A Kowalczyk         8/7/2020 18:29
Claude Jackson                 8/4/2020 18:36      Jason Bonnes              8/7/2020 18:29
Jonathan Huato Herrera         8/4/2020 18:36      Grant Gannon              8/7/2020 18:29
William Freeman                8/4/2020 18:36      Dai Adela Zhang           8/7/2020 18:29
Paulina Pozo                   8/4/2020 18:36      Linda Schoengold          8/7/2020 18:29
MARIA JANETTE OLVERA           8/4/2020 18:37      chevelle Pennington       8/7/2020 18:29
Jack Bonner                    8/4/2020 18:37      Kyle Merchant             8/7/2020 18:29
Eugene Jasper                  8/4/2020 18:37      Carole Merry              8/7/2020 18:29
Jacob Osafo-Mensah             8/4/2020 18:38      Ryan Gulati               8/7/2020 18:29
Linda Winters                  8/4/2020 18:39      Kenneth McInturf          8/7/2020 18:29
Joseph Handzel                 8/4/2020 18:39      Katelynn Knight           8/7/2020 18:29
Cornell W Robinson             8/4/2020 18:39      Mark Brody                8/7/2020 18:30
RITUAL TATTOO, LLC             8/4/2020 18:39      Joshua Smith              8/7/2020 18:30
Peyton Walls                   8/4/2020 18:39      Cynthia Autry             8/7/2020 18:30
Eugene Wolfson                 8/4/2020 18:40      Kelly Gaines              8/7/2020 18:30
troy stockton                  8/4/2020 18:40      george allen              8/7/2020 18:31
Jessie Whitfield               8/4/2020 18:40      Nadia Wiltshire           8/7/2020 18:31
Jianhua Miao                   8/4/2020 18:41      Brian Stanford            8/7/2020 18:31
Marta Ferguson                 8/4/2020 18:41      Jason Lara                8/7/2020 18:31
Luke Whitbeck                  8/4/2020 18:41      Dustin Trujillo           8/7/2020 18:32
emily nelson                   8/4/2020 18:41      Kwasi Mensah              8/7/2020 18:32
Jeffrey Danielson              8/4/2020 18:41      Georgia Richardson        8/7/2020 18:32
Kaysen Hawes                   8/4/2020 18:41      janel b gehrke            8/7/2020 18:32
Charles Rooney                 8/4/2020 18:41      Gary Musselman            8/7/2020 18:32
Awaaz Patel                    8/4/2020 18:42      Margarita Wilde           8/7/2020 18:32
bertha nelson                  8/4/2020 18:42      Rodney Damron             8/7/2020 18:32
Brian Stewart                  8/4/2020 18:42      Andy Liang                8/7/2020 18:32
David Craige                   8/4/2020 18:43      Okotnta Echum             8/7/2020 18:32
Raj Mahey                      8/4/2020 18:43      Saad Habach               8/7/2020 18:32
SHANNON K DOYLE                8/4/2020 18:43      Tyler Peck                8/7/2020 18:32
Tara Smith                     8/4/2020 18:43      Oliver LaRoe              8/7/2020 18:33
Lawrence Dunbar                8/4/2020 18:44      Zachary Perzan            8/7/2020 18:33
Eric Spurlock                  8/4/2020 18:44      Lucy Han                  8/7/2020 18:33
Jason Robey                    8/4/2020 18:44      Janice McCann             8/7/2020 18:33
Schatton Mooney                8/4/2020 18:45      Laneesia Clay             8/7/2020 18:33
Kamau Mwangi                   8/4/2020 18:45      Eugene Hee Park           8/7/2020 18:33
Noemi sotero                   8/4/2020 18:45      Michelle Henningsen       8/7/2020 18:33
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 105 of 525


Matt Mehringer                 8/4/2020 18:47      Margaret (Peggy) Dionne      8/7/2020 18:33
Eric Jaeger                    8/4/2020 18:47      Junior Luigy Delice          8/7/2020 18:33
Monique Packard                8/4/2020 18:47      Ivan Esparza                 8/7/2020 18:33
Oriel Poole                    8/4/2020 18:47      Christopher O'Brien          8/7/2020 18:33
Dia Harris                     8/4/2020 18:47      Nicholas Lipple              8/7/2020 18:34
Kristin Jaeger                 8/4/2020 18:47      Ryan Harper                  8/7/2020 18:34
Juan Chavez                    8/4/2020 18:49      Scott Kessler                8/7/2020 18:34
Bonita Surges                  8/4/2020 18:49      Amitha Gade                  8/7/2020 18:34
Greg Buhler                    8/4/2020 18:49      Maria morales                8/7/2020 18:34
Shelley Bos                    8/4/2020 18:49      Mia                          8/7/2020 18:34
NELSON R RAMIREZ SOTELO        8/4/2020 18:51      Vandyke Johnson              8/7/2020 18:34
Michael Patrick Kelley         8/4/2020 18:51      fuck you                     8/7/2020 18:34
Carol Nguyen                   8/4/2020 18:52      Jim Lewis                    8/7/2020 18:34
MARLENA A WILLIAMS             8/4/2020 18:52      Aaron Kelley                 8/7/2020 18:34
Tashawn Ransome                8/4/2020 18:52      Fernando Ramirez             8/7/2020 18:34
George Bilal                   8/4/2020 18:53      Timothy Dymond               8/7/2020 18:34
Janet John                     8/4/2020 18:53      Brandi Blaylock              8/7/2020 18:35
Borithi Chean                  8/4/2020 18:54      Bruce Cornelius              8/7/2020 18:35
angela zaragoza                8/4/2020 18:54      Ginger Curry                 8/7/2020 18:35
Bryan Montford                 8/4/2020 18:54      Thomas Walsh                 8/7/2020 18:35
Ross peterson                  8/4/2020 18:54      Stephanie Bielesch           8/7/2020 18:35
Valerie R ParÃ©                8/4/2020 18:54      Ann Huston                   8/7/2020 18:35
Sean Wilson                    8/4/2020 18:54      John Whitney                 8/7/2020 18:35
Megan Leigh Harris             8/4/2020 18:54      Amanda s bauer               8/7/2020 18:35
BECKY P LEVINE                 8/4/2020 18:54      Amber Killian                8/7/2020 18:35
Kyle McWeeny                   8/4/2020 18:55      Jeremiah Finton              8/7/2020 18:36
Evan Sommer                    8/4/2020 18:55      Quinlan McConnell            8/7/2020 18:36
Whitney Jackson                8/4/2020 18:55      Kyle Kander                  8/7/2020 18:36
James Bowland-Gleason          8/4/2020 18:55      Claire Hardesty              8/7/2020 18:36
Jennifer Anne Nichols          8/4/2020 18:56      Malcolm Holloway             8/7/2020 18:36
Mohammed M Ali                 8/4/2020 18:56      T Valada-Viars               8/7/2020 18:36
Mario Ruiz                     8/4/2020 18:56      Thomas Wallmann              8/7/2020 18:36
David Squires                  8/4/2020 18:56      Daniel Rainey                8/7/2020 18:36
Charles N Tribblegarcia        8/4/2020 18:57      ALLEN R GUTTENPLAN           8/7/2020 18:36
Akash Patwal                   8/4/2020 18:57      Benjamin J Behnke            8/7/2020 18:36
Jeff Mathew                    8/4/2020 18:57      Joe Tillis                   8/7/2020 18:36
EDWARD H PARKER                8/4/2020 18:57      Brianna Kathleen Bernhardt   8/7/2020 18:36
Susan Hess                     8/4/2020 18:58      Erena Friedrich              8/7/2020 18:36
Josh Townsend                  8/4/2020 18:58      Dimitri DeLaTour             8/7/2020 18:37
Peter Freese                   8/4/2020 18:58      Kandice McPherson            8/7/2020 18:37
Tiffany Trinh                  8/4/2020 18:58      Anthony P. Farrell           8/7/2020 18:37
William Thompson               8/4/2020 18:58      Brittany McGuire             8/7/2020 18:37
MARSALIS L AVANT               8/4/2020 18:58      Kendra Jones                 8/7/2020 18:37
Mussarat Iqbal                 8/4/2020 18:58      Aymee Chamorro               8/7/2020 18:37
Shiva Ramezani                 8/4/2020 18:59      Raven Breaux                 8/7/2020 18:37
Tim Gilday                     8/4/2020 18:59      David Hoogterp               8/7/2020 18:37
Stefanie Rehfeld               8/4/2020 19:00      William A. Hunter III        8/7/2020 18:38
Pauline Eason                  8/4/2020 19:00      Saisha Hongal                8/7/2020 18:38
Suzie                          8/4/2020 19:00      Franceska Dwarica            8/7/2020 18:38
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 106 of 525


Steven Thompson                         8/4/2020 19:00   Linh Phan                8/7/2020 18:38
Allen Lambert                           8/4/2020 19:01   Peter Phuong             8/7/2020 18:38
Lori Howard                             8/4/2020 19:01   Mayury Jimenez           8/7/2020 18:38
Joseph Maez Duran                       8/4/2020 19:02   Anjia Latsen             8/7/2020 18:38
VI TRAN                                 8/4/2020 19:02   Christopher King Way     8/7/2020 18:38
Harold Rick McKee                       8/4/2020 19:03   Miles B. Lewis           8/7/2020 18:38
ABDULLA HUSEIN                          8/4/2020 19:03   Brandon Arnwine          8/7/2020 18:39
Joshua Kraft                            8/4/2020 19:03   Krystal Stone            8/7/2020 18:39
Brad Paraszczak                         8/4/2020 19:04   Alanah M Davis           8/7/2020 18:39
Pamela Kay Duran                        8/4/2020 19:04   Mary M Miller            8/7/2020 18:39
Tyler Cox                               8/4/2020 19:05   Terron D Whitsett        8/7/2020 18:39
Annika Sheehan                          8/4/2020 19:05   Milind Joshi             8/7/2020 18:39
LOUIS H HETZER                          8/4/2020 19:05   Mingyu R Wang            8/7/2020 18:39
Colton Lane Trumble                     8/4/2020 19:05   Quinlan                  8/7/2020 18:39
Bridget McManus                         8/4/2020 19:06   Landon Powell            8/7/2020 18:39
Susan Hogue                             8/4/2020 19:06   Wade Murphy              8/7/2020 18:39
Leslie S Oliver                         8/4/2020 19:06   Derek Youngson           8/7/2020 18:40
Dannette DuPuis                         8/4/2020 19:06   Jason Fuermann           8/7/2020 18:40
Christopher R. Hall                     8/4/2020 19:07   Paul Oakley              8/7/2020 18:40
Marie Van Schaik McManus                8/4/2020 19:07   Cara Robles              8/7/2020 18:40
Matthew Horan                           8/4/2020 19:08   Christian J Gerling Jr   8/7/2020 18:40
Robert Aghassi                          8/4/2020 19:08   Rachel Timler            8/7/2020 18:40
EJ Longhurst-Kendall                    8/4/2020 19:09   ELI SWETLAND             8/7/2020 18:40
Douglas Miller                          8/4/2020 19:09   Quinlan McConnell        8/7/2020 18:40
Susan Lambert                           8/4/2020 19:09   Vivek Chakravarti        8/7/2020 18:40
John Erik Hancock                       8/4/2020 19:09   Justin T Roberts         8/7/2020 18:40
Jessica Emrick                          8/4/2020 19:09   Devyn Kelley             8/7/2020 18:40
James Knowles                           8/4/2020 19:09   Dawn Wilson              8/7/2020 18:41
Terry Kennedy                           8/4/2020 19:09   Rosa Maqueda             8/7/2020 18:41
Harish Kumar Pudukkottai Vishnumurthy   8/4/2020 19:10   Richard Bryce            8/7/2020 18:41
Charles Neufeld                         8/4/2020 19:10   Kara Ussery              8/7/2020 18:41
Katherine Wood                          8/4/2020 19:10   Jonathan Ott             8/7/2020 18:41
suzanne Cole Kohlberg                   8/4/2020 19:11   Matthew Rodenbrock       8/7/2020 18:41
Jason Marcus Seales                     8/4/2020 19:11   Sarah Garey              8/7/2020 18:42
Abby DePrimo                            8/4/2020 19:11   Aparna Prasad            8/7/2020 18:42
Megan Jones                             8/4/2020 19:11   Davidson Dessalines      8/7/2020 18:42
Brenna Kelly                            8/4/2020 19:11   Ethan Coleman            8/7/2020 18:42
Jene Richart                            8/4/2020 19:11   Gabriel Miller           8/7/2020 18:42
John Bray                               8/4/2020 19:11   Esther Lim               8/7/2020 18:42
Chris Nichols                           8/4/2020 19:12   Jeffrey Howard           8/7/2020 18:42
Michael Morgan                          8/4/2020 19:13   Samantha Bagwell         8/7/2020 18:42
Shyanne Anderson                        8/4/2020 19:13   Susan Cisneros           8/7/2020 18:42
Timothy Cohen                           8/4/2020 19:14   Felicia Powers           8/7/2020 18:42
Rafik Tawdrous                          8/4/2020 19:14   Courtney E Coombes       8/7/2020 18:42
Martin Arhin                            8/4/2020 19:15   Ashwini Rao              8/7/2020 18:43
Joel Bedell                             8/4/2020 19:16   Davidson Dessalines      8/7/2020 18:43
Luis Ochoa                              8/4/2020 19:16   Vanessa Winiger          8/7/2020 18:43
Jonathan Wu                             8/4/2020 19:16   muhammad malik           8/7/2020 18:43
Tina Fellows                            8/4/2020 19:17   Toni Borden              8/7/2020 18:43
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 107 of 525


Savannah Davis                  8/4/2020 19:17     Vanessa Buffry          8/7/2020 18:43
JANET M COURTEAU                8/4/2020 19:17     Kathryn Wallace         8/7/2020 18:43
Daniel Bowen                    8/4/2020 19:17     Keith Stanosz           8/7/2020 18:43
Justin Koepplin                 8/4/2020 19:18     Jiawei Shi              8/7/2020 18:43
Jon Kirchofer                   8/4/2020 19:18     Katherine Bucklin       8/7/2020 18:43
Tom Kubczak                     8/4/2020 19:18     Sarah McConnell         8/7/2020 18:43
Zhewen Huang                    8/4/2020 19:18     John Benton             8/7/2020 18:44
Deshawn B Randolph              8/4/2020 19:19     Jacob Quintero          8/7/2020 18:44
Laura DiMaria                   8/4/2020 19:19     Angela Stuart           8/7/2020 18:44
Sylvia Scudder                  8/4/2020 19:19     Esther Lim              8/7/2020 18:44
Christopher Alexander Bridges   8/4/2020 19:19     Josh Grohoski           8/7/2020 18:44
Melanie LaMarsh                 8/4/2020 19:20     Gregory Williams        8/7/2020 18:44
AnandBabu Musuathy Sadasivan    8/4/2020 19:20     Mike Ragsdale           8/7/2020 18:44
Treasura Thompson               8/4/2020 19:20     Charessa Sistek         8/7/2020 18:44
Elias Heffan                    8/4/2020 19:20     Laura M Sinnett         8/7/2020 18:44
Shonna English                  8/4/2020 19:21     Aaron Prouty            8/7/2020 18:44
Muhammet Fatih Balsoy           8/4/2020 19:21     Anthony George          8/7/2020 18:44
Jordan Conant                   8/4/2020 19:22     Matt Narsiff            8/7/2020 18:44
Shauna Kaye Morgan              8/4/2020 19:22     Mary C. Burgess         8/7/2020 18:44
Sherry C. Breidenbach           8/4/2020 19:22     Jessica Herrmann        8/7/2020 18:45
Nicholas Yates                  8/4/2020 19:23     Santiago Bejarano       8/7/2020 18:45
Emily Smoak                     8/4/2020 19:24     Larry Pope Jr.          8/7/2020 18:45
Levi Hayes                      8/4/2020 19:25     Marion Cayetano         8/7/2020 18:45
Kevin                           8/4/2020 19:25     Aaron B Holland         8/7/2020 18:45
Bradley Morris                  8/4/2020 19:25     Thomas Petersen         8/7/2020 18:46
James Dicklow                   8/4/2020 19:25     Keith Lund              8/7/2020 18:46
Mohammed Hasan                  8/4/2020 19:26     Branden Doll            8/7/2020 18:46
Michael Holland                 8/4/2020 19:26     amanda artrip           8/7/2020 18:46
Marjorie L LeBlanc              8/4/2020 19:27     Julisa Rentas           8/7/2020 18:46
Ja'Markkus Evans                8/4/2020 19:27     Wendy Alvarez           8/7/2020 18:46
Cherry Fralick                  8/4/2020 19:27     Travis Sunderland       8/7/2020 18:46
Noah Fletcher                   8/4/2020 19:28     Matthew Newman          8/7/2020 18:47
William Hastings                8/4/2020 19:28     jason olson             8/7/2020 18:47
Francis Ellis                   8/4/2020 19:28     Roy Fox                 8/7/2020 18:47
Colleen Henahan                 8/4/2020 19:29     Anthony Mena Mangandi   8/7/2020 18:47
Julianne Hughes                 8/4/2020 19:31     Walter Mead II          8/7/2020 18:47
James McGough                   8/4/2020 19:31     jenn randazzo           8/7/2020 18:47
Samuel Surowitz                 8/4/2020 19:32     slap happy              8/7/2020 18:47
Mayra Castro                    8/4/2020 19:32     Jason Tish              8/7/2020 18:47
Kevin Pease                     8/4/2020 19:33     Santa Chamorro          8/7/2020 18:47
Paul D Wardlow                  8/4/2020 19:33     Karen Gordon            8/7/2020 18:47
Sarah Perkins                   8/4/2020 19:33     Raven KuyKendall        8/7/2020 18:47
Shannon Roche                   8/4/2020 19:33     Antonio Tyler           8/7/2020 18:47
Nicole Salcedo-Perez            8/4/2020 19:33     Terron D Whitsett       8/7/2020 18:47
Carlos Beltre                   8/4/2020 19:34     Brendan Bigelow         8/7/2020 18:47
Cynthia Wrona                   8/4/2020 19:35     Geoffrey Runyon         8/7/2020 18:47
richard nance                   8/4/2020 19:35     Erica Mariscal          8/7/2020 18:48
Rachel A Haggard                8/4/2020 19:35     Oleg Babitsev           8/7/2020 18:48
Tony DeBellis                   8/4/2020 19:35     Timothy Grant Bollig    8/7/2020 18:48
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 108 of 525


Maya Rimpsey                   8/4/2020 19:35      Kyle Hughes             8/7/2020 18:48
Jody Davenport                 8/4/2020 19:36      David P Freedman        8/7/2020 18:48
Dawnisha Miller                8/4/2020 19:36      Evan Tangman            8/7/2020 18:48
Daniel Guillott                8/4/2020 19:37      Bob Hutchins            8/7/2020 18:48
Bryan Rodgers                  8/4/2020 19:38      nadushka.ua@gmail.com   8/7/2020 18:48
Gary Rohrbaugh                 8/4/2020 19:38      Trevor Hudspeth         8/7/2020 18:48
Timothy S Vann                 8/4/2020 19:38      Lieric Robinson         8/7/2020 18:48
Caroline Eagan                 8/4/2020 19:39      Molly McMahon           8/7/2020 18:49
Cary Zinke                     8/4/2020 19:39      Isaac Chandler          8/7/2020 18:49
Jeffrey Moyer                  8/4/2020 19:39      slap happy              8/7/2020 18:49
stefanie berganini             8/4/2020 19:40      Peter Brost             8/7/2020 18:49
Carol scott                    8/4/2020 19:41      Puneet Sidhu            8/7/2020 18:49
Dalton Scharff                 8/4/2020 19:41      Ravi Sharma             8/7/2020 18:49
Wesley M Ritter                8/4/2020 19:41      Charlotte Tart          8/7/2020 18:49
Palmer Matthew                 8/4/2020 19:42      Richard Cox             8/7/2020 18:49
Steven Jared Mangurten         8/4/2020 19:43      Molly McMahon           8/7/2020 18:49
Brenda Wagner                  8/4/2020 19:43      Sarah Peltzer           8/7/2020 18:49
Nishi Shah Unger               8/4/2020 19:43      Thomas J Clark          8/7/2020 18:49
Diajanae Lovelace              8/4/2020 19:43      Lisa M Brown            8/7/2020 18:50
Marvin Saunders                8/4/2020 19:44      Samuel allen            8/7/2020 18:50
Shahriar Allen                 8/4/2020 19:44      Paula Andrea Millan     8/7/2020 18:50
Penny Mercier White            8/4/2020 19:45      Josh Daugherty          8/7/2020 18:50
Subhadip Kumar                 8/4/2020 19:46      Edward Kosten           8/7/2020 18:50
Joan Reedy                     8/4/2020 19:46      James Krise             8/7/2020 18:50
Dylan Mayes                    8/4/2020 19:46      Lesa D Dishman          8/7/2020 18:50
Ethan Applegate                8/4/2020 19:46      Helen Rigg              8/7/2020 18:50
David Vosburgh                 8/4/2020 19:47      Yiting Gu               8/7/2020 18:50
Brandon Mills                  8/4/2020 19:47      Jay shades              8/7/2020 18:51
Amelia Mitchell-Storer         8/4/2020 19:48      Shweta Narayan          8/7/2020 18:51
Bridget Gooch                  8/4/2020 19:48      Ercan Eldem             8/7/2020 18:51
Vanessa Black                  8/4/2020 19:48      Diya Cage               8/7/2020 18:51
Lindsey Santiago               8/4/2020 19:49      Eileen Fields           8/7/2020 18:51
Inga Hawkins                   8/4/2020 19:49      Giovanna Hughes         8/7/2020 18:51
Heather N Myles                8/4/2020 19:50      Jeremy Crockett         8/7/2020 18:51
Rashaun Bumpus-Johnson         8/4/2020 19:50      Trisha Bodus            8/7/2020 18:51
venus Florus                   8/4/2020 19:50      Marcus Lee Brown        8/7/2020 18:51
Breanna Galan                  8/4/2020 19:50      Jeffrey Taffuri         8/7/2020 18:51
James Chase Babb               8/4/2020 19:50      Kevin McInerny          8/7/2020 18:51
Jessica Browning               8/4/2020 19:52      Ryan Garner             8/7/2020 18:52
John P. Harrington             8/4/2020 19:52      Emily McNeill           8/7/2020 18:52
Sai Teja Lakkimsetty           8/4/2020 19:53      Maria Beatriz Diaz      8/7/2020 18:52
Chrishawn Williams             8/4/2020 19:53      Narayan Iyengar         8/7/2020 18:52
Madelyn Schlesinger            8/4/2020 19:53      Sebastian Garcia        8/7/2020 18:52
Michaela Baltasar-Feyen        8/4/2020 19:54      Marcus Yeet Oof         8/7/2020 18:53
christopher liem               8/4/2020 19:54      Blake Bostick           8/7/2020 18:53
TATSIANA MASKALEVICH           8/4/2020 19:54      Wesley Sonheim          8/7/2020 18:53
Brian murphy                   8/4/2020 19:55      Josh Talley             8/7/2020 18:53
Russell Oren Freeman           8/4/2020 19:55      Joe D Neely             8/7/2020 18:53
Lena Gutierrez                 8/4/2020 19:55      Ray Farlow              8/7/2020 18:53
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 109 of 525


Andres Gomez Rodriguez                      8/4/2020 19:55   Caroline Maher-Boulis     8/7/2020 18:54
Francois Halier                             8/4/2020 19:56   Roldan Aguilar            8/7/2020 18:54
Dhruvkumar Rangunwala                       8/4/2020 19:56   JAKE DARRO                8/7/2020 18:54
Virginia Woller                             8/4/2020 19:56   Dempsey Payne             8/7/2020 18:54
Shannon Levenson                            8/4/2020 19:57   Richard Jeffries          8/7/2020 18:54
Sierra Martinez                             8/4/2020 19:58   Albert Myers              8/7/2020 18:54
Brenda Whirl-Patterson                      8/4/2020 19:58   Marilyn Hearney           8/7/2020 18:54
Kevin Anderholm                             8/4/2020 20:00   Huong Thien Nguyen        8/7/2020 18:54
Sarah Dickinson                             8/4/2020 20:01   Jessica M Apodaca         8/7/2020 18:55
Terje Bergstrom                             8/4/2020 20:02   Mary Lou Wittekind        8/7/2020 18:55
DAVID P NAPIERALA JR                        8/4/2020 20:02   Prachi gupta              8/7/2020 18:55
kinsley laurent                             8/4/2020 20:03   Gabriel C. Pfeiffer       8/7/2020 18:55
oselyn posada                               8/4/2020 20:03   Rena D. Levene            8/7/2020 18:55
Devean Hernandez                            8/4/2020 20:03   Zexin                     8/7/2020 18:55
Hideki Enobi                                8/4/2020 20:03   Elaine Nguyen             8/7/2020 18:55
Nicholas Lingerfelt                         8/4/2020 20:03   Erin James                8/7/2020 18:55
Adriana Garcia                              8/4/2020 20:04   Jacob Noah Glik           8/7/2020 18:55
Joselyn Posada                              8/4/2020 20:04   Ryan Takemiya             8/7/2020 18:56
Jon Towle                                   8/4/2020 20:04   Max Green                 8/7/2020 18:56
Robert Dana                                 8/4/2020 20:05   Mckenzie Byrnes           8/7/2020 18:56
Carissa Shippey                             8/4/2020 20:06   Patrick Kelley            8/7/2020 18:56
Deborah Kennedy                             8/4/2020 20:08   Daniel Marks              8/7/2020 18:56
jeff irvine                                 8/4/2020 20:09   Charlene Gallmeyer        8/7/2020 18:56
Sylvia Fisher                               8/4/2020 20:09   Anthony Martinez          8/7/2020 18:56
Mirelle Freedman                            8/4/2020 20:10   Terry Lentz               8/7/2020 18:56
brandon fortney                             8/4/2020 20:12   Levi D Russell            8/7/2020 18:56
Nancy Marth                                 8/4/2020 20:12   Mark J Sexton             8/7/2020 18:56
Melody Sue                                  8/4/2020 20:13   Evan Smith                8/7/2020 18:57
Charles R Cope                              8/4/2020 20:13   Enie Brooks               8/7/2020 18:57
Joelie Eliason                              8/4/2020 20:15   Craig Barnes              8/7/2020 18:57
Richard Slaughter                           8/4/2020 20:15   Susan E Wohl              8/7/2020 18:58
Rachel Dunlap                               8/4/2020 20:16   David Do                  8/7/2020 18:58
George Goula                                8/4/2020 20:16   Rebecca Garner            8/7/2020 18:58
Justin Miller                               8/4/2020 20:16   Sam Wu                    8/7/2020 18:58
Maricela mata                               8/4/2020 20:17   Chad Wallace              8/7/2020 18:58
Christine Hunt dba Right Line Editing and Design
                                            8/4/2020 20:17   Sarah Vinyets             8/7/2020 18:58
Sandra Shuler                               8/4/2020 20:17   Vanessa Casperson         8/7/2020 18:58
Isaac Cline                                 8/4/2020 20:17   Crystal Huang             8/7/2020 18:59
Zachary Hall                                8/4/2020 20:17   Evelyn G Knight           8/7/2020 18:59
Robert Trevor Chaston                       8/4/2020 20:18   DIANA TILLISON            8/7/2020 18:59
Cory Byers                                  8/4/2020 20:18   Amellia Propes            8/7/2020 18:59
Amy bragg                                   8/4/2020 20:19   Zachary Michael Faurote   8/7/2020 18:59
Brittany Sibley Taylor                      8/4/2020 20:19   Nathaniel Levi Spence     8/7/2020 18:59
Joseph S Grysban                            8/4/2020 20:20   Kaija Maggard             8/7/2020 18:59
Jamal AbuSneineh                            8/4/2020 20:21   Shantal Razban-Nia        8/7/2020 18:59
Calvin                                      8/4/2020 20:22   Melissa Vazquez           8/7/2020 18:59
Christopher Alan Agne                       8/4/2020 20:23   Stephen Hardeman          8/7/2020 18:59
Jarrod Robert Williams                      8/4/2020 20:23   Erica Meier               8/7/2020 18:59
Nunya Bidness                               8/4/2020 20:24   Dale Castello             8/7/2020 18:59
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 110 of 525


Frederick Todd Wiedemann       8/4/2020 20:24      Cindy Jones                 8/7/2020 18:59
Paul Ashworth                  8/4/2020 20:26      Joshua prince               8/7/2020 19:00
Veronica Allen                 8/4/2020 20:26      Joshua Chambers             8/7/2020 19:00
Van Huynh                      8/4/2020 20:26      Daniel Perl                 8/7/2020 19:00
Kimberly A. Robben             8/4/2020 20:27      Visa Vang                   8/7/2020 19:00
Steven M Antonucci             8/4/2020 20:27      Jeff Wilson                 8/7/2020 19:00
Devon Kosan                    8/4/2020 20:27      Maria Apostolopoulou        8/7/2020 19:00
Debbie Beymer                  8/4/2020 20:27      Sheikinah Napper            8/7/2020 19:00
Kerry D Dermody                8/4/2020 20:27      susan wallace               8/7/2020 19:00
Bojana Opacic                  8/4/2020 20:28      Jordan Brookes Baker        8/7/2020 19:01
Kobeay Swafford                8/4/2020 20:28      Kathleen Nagle Barnett      8/7/2020 19:01
Sheriden Van Hyning            8/4/2020 20:30      Crystal Wilson              8/7/2020 19:01
Crystal Jacobs                 8/4/2020 20:30      Luke A Bucholtz             8/7/2020 19:01
Chadwick Thompson              8/4/2020 20:30      Gabriella Martinez          8/7/2020 19:01
John Richey                    8/4/2020 20:31      David Sapp                  8/7/2020 19:01
Kimether Shari Redmon          8/4/2020 20:31      BRIAN S ECKLEY              8/7/2020 19:01
Trena Boyd                     8/4/2020 20:31      deshawn strawder            8/7/2020 19:01
Grover Boyd                    8/4/2020 20:32      Erik Miley                  8/7/2020 19:02
justin lamoureux               8/4/2020 20:32      Mary J Bennett              8/7/2020 19:02
Devaul lee                     8/4/2020 20:32      Bryton Rodgers              8/7/2020 19:02
Dora Harrison                  8/4/2020 20:33      Steve Fox                   8/7/2020 19:02
William Milne                  8/4/2020 20:33      Patricia Neer               8/7/2020 19:02
Enrique Arnau                  8/4/2020 20:34      Kelly Jones                 8/7/2020 19:02
Skylar Boyd                    8/4/2020 20:34      Nathan A Anderson           8/7/2020 19:03
Beverly J Kraus                8/4/2020 20:34      Jamie Shepherd              8/7/2020 19:03
Dhaval Jhaveri                 8/4/2020 20:34      Joseph Guthrie              8/7/2020 19:03
Kalyn Jackson                  8/4/2020 20:35      Alexis O'Kulich             8/7/2020 19:03
George Head                    8/4/2020 20:36      John Sinclair               8/7/2020 19:04
phillip peltier                8/4/2020 20:36      amairani perez              8/7/2020 19:04
Nadia                          8/4/2020 20:36      David Wilson                8/7/2020 19:04
Katherine Kempe                8/4/2020 20:37      Suellen Wang                8/7/2020 19:04
Aaron Anderson                 8/4/2020 20:37      Christopher Jay Rouillard   8/7/2020 19:04
Harro Moen                     8/4/2020 20:38      Rachel Nam                  8/7/2020 19:05
Scott Turner                   8/4/2020 20:38      Sonja Crowder               8/7/2020 19:05
Leah Hootman                   8/4/2020 20:38      Yahaira Fuentes             8/7/2020 19:05
Michelle Davis                 8/4/2020 20:38      Justine Lee                 8/7/2020 19:05
Kristalyn Schrank              8/4/2020 20:38      Joy Beaudry                 8/7/2020 19:05
John Kempf                     8/4/2020 20:39      yunpeng gu                  8/7/2020 19:05
Grace H Weaver                 8/4/2020 20:39      Christopher Jay Rouillard   8/7/2020 19:05
ANDREA MORRIS                  8/4/2020 20:39      Jonathan Steven Rodriguez Santamaria
                                                                               8/7/2020 19:05
Andrea Bejenaru                8/4/2020 20:40      Cathy Thomas                8/7/2020 19:05
Adam Carlson                   8/4/2020 20:41      Billy E. Alexander          8/7/2020 19:05
Madison Dunderdale             8/4/2020 20:41      Kyle Doherty                8/7/2020 19:06
Rheda Davis                    8/4/2020 20:41      Loretta Carty               8/7/2020 19:06
Anthony torres                 8/4/2020 20:41      Peggy Ann Danzl             8/7/2020 19:07
Nicole Morris                  8/4/2020 20:41      Veronica Schnidrig          8/7/2020 19:07
Robin B Dillard                8/4/2020 20:41      Brenda Higgins              8/7/2020 19:07
Jennifer Rowland               8/4/2020 20:42      bradley penna               8/7/2020 19:07
Christopher R. Eisele          8/4/2020 20:43      Luis Reyes                  8/7/2020 19:07
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 111 of 525


Katie M Landrum                 8/4/2020 20:43      David C. Moody              8/7/2020 19:07
Yaman Peksenar                  8/4/2020 20:44      RICHARD NOLAN               8/7/2020 19:07
Paul Pisano                     8/4/2020 20:44      Mohammad Bilal Khan         8/7/2020 19:07
Hans van Roojen-Fromuth         8/4/2020 20:44      Claude Miles                8/7/2020 19:08
Katie L Orr                     8/4/2020 20:44      Myron Hunn                  8/7/2020 19:08
Phillip Hopps                   8/4/2020 20:45      James Matas                 8/7/2020 19:08
Christopher J Stauffer          8/4/2020 20:45      Shamira Graham              8/7/2020 19:08
Christopher J Maynard           8/4/2020 20:45      Jaimee VanSchoiack-Bruce    8/7/2020 19:08
Laura Zoerner                   8/4/2020 20:46      James R Bishop              8/7/2020 19:09
Dr. LaShonda Jackson-Dean       8/4/2020 20:46      CHRISTOPHER C STONE         8/7/2020 19:09
John Tighe Costa                8/4/2020 20:47      GENEVA GODFREY              8/7/2020 19:09
Ismael Martinez                 8/4/2020 20:47      Brandon Lee                 8/7/2020 19:09
Hugh A Gayle                    8/4/2020 20:47      Christopher Hooper          8/7/2020 19:10
John Travis Green               8/4/2020 20:47      Jesse Fowler                8/7/2020 19:10
Joshua Moore                    8/4/2020 20:48      Linda S. Lukas              8/7/2020 19:10
Rachel R Sablan                 8/4/2020 20:50      Joshua Thomas White         8/7/2020 19:10
Mike Milius                     8/4/2020 20:50      Tiffany Hamblin             8/7/2020 19:10
Charlotte Sullivan              8/4/2020 20:50      Maria Torres                8/7/2020 19:11
James Luppino                   8/4/2020 20:51      David M. Brown Sr.          8/7/2020 19:11
WINE STORAGE BELLEVUE           8/4/2020 20:52      Samantha Lynn               8/7/2020 19:11
Mary May Young                  8/4/2020 20:52      Rosalin Brueck              8/7/2020 19:11
Kevin McNeel                    8/4/2020 20:53      Jay Chesbro                 8/7/2020 19:11
Brooke Lipscomb                 8/4/2020 20:54      Yulia Poltorak              8/7/2020 19:11
Shirley Hughes                  8/4/2020 20:54      Alysianna Powell - Witten   8/7/2020 19:11
Ethan Heilman                   8/4/2020 20:54      Robert Wright               8/7/2020 19:11
Christopher OBrien              8/4/2020 20:54      Stephanie Chan              8/7/2020 19:11
Mackenzie Feeley                8/4/2020 20:54      Katie Carlson               8/7/2020 19:11
Elizabeth Franco                8/4/2020 20:55      Christopher Fingar          8/7/2020 19:12
Derek Wellman                   8/4/2020 20:55      Alan Andrews                8/7/2020 19:12
Nick Tapalansky                 8/4/2020 20:56      Alex K Zhang                8/7/2020 19:12
Carl Beck                       8/4/2020 20:56      Dave Rohde                  8/7/2020 19:12
Christopher Landry              8/4/2020 20:56      Jan Drugowitsch             8/7/2020 19:12
Adam A. Ramirez                 8/4/2020 20:56      Libio R. Caro               8/7/2020 19:13
Nick Romano                     8/4/2020 20:56      Colin Venable               8/7/2020 19:13
Simi Shonowo                    8/4/2020 20:57      Sophia Harrell              8/7/2020 19:13
Harrison Myers                  8/4/2020 20:58      Jen Cooke                   8/7/2020 19:14
Brandon P Whaley                8/4/2020 20:58      Donald Adams                8/7/2020 19:14
Roxanne Villarreal              8/4/2020 20:58      Martin Laugesen             8/7/2020 19:14
Sherry L Oviatt                 8/4/2020 20:58      Reza Sepehri                8/7/2020 19:14
Michelle Beierle                8/4/2020 20:59      Kathrine Anderson           8/7/2020 19:15
Laura Goetz                     8/4/2020 21:00      Teresa Hastings             8/7/2020 19:15
Yvette E Powell                 8/4/2020 21:01      Ginger Knight               8/7/2020 19:15
Terrence Mak                    8/4/2020 21:02      nathan Underwood            8/7/2020 19:15
Gavin Paez                      8/4/2020 21:03      Corey Dimond                8/7/2020 19:15
Douglas J Dopps                 8/4/2020 21:03      Ramona Rhae                 8/7/2020 19:15
Kelsey Young                    8/4/2020 21:04      Clinton Geddes              8/7/2020 19:15
Peter Klausner                  8/4/2020 21:04      Bradley Tinnermon           8/7/2020 19:16
Ka Wai Ho                       8/4/2020 21:04      David Tucker                8/7/2020 19:16
Matthew Frank Rosa              8/4/2020 21:05      Antonio Rodriguez           8/7/2020 19:16
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 112 of 525


Kelsey Young                     8/4/2020 21:07      Jessica Morgan Herrington    8/7/2020 19:16
Ryan Leidigh                     8/4/2020 21:07      Stephen Petersen             8/7/2020 19:16
Quentin Mckoy                    8/4/2020 21:07      Marina                       8/7/2020 19:16
john waidleyQ                    8/4/2020 21:09      Tamie Smith                  8/7/2020 19:16
Michael Tonelli                  8/4/2020 21:09      Joseph E Dematteo            8/7/2020 19:16
Dr Scott Isdale                  8/4/2020 21:09      OBUCHUKWUNEME Calais         8/7/2020 19:16
Alma Suchil                      8/4/2020 21:10      Richie Jenkins               8/7/2020 19:16
Priyanka L Saha                  8/4/2020 21:11      Brad Whited                  8/7/2020 19:17
Autumn Rowser                    8/4/2020 21:11      Bryce Adkins                 8/7/2020 19:17
Aaron J Moxcey                   8/4/2020 21:12      Panos Bazos                  8/7/2020 19:17
Irene hardy                      8/4/2020 21:12      Steven Buchi                 8/7/2020 19:17
Barbara Batista                  8/4/2020 21:12      Ya-Wen Lin                   8/7/2020 19:17
Bo Peng                          8/4/2020 21:12      Brittney Biagi               8/7/2020 19:17
Irene hardy                      8/4/2020 21:13      Lane McCall                  8/7/2020 19:17
Lisa Bourgeault                  8/4/2020 21:13      Lawrence A Bingham           8/7/2020 19:17
Melanie Phan                     8/4/2020 21:13      Allison Gilles               8/7/2020 19:17
Nathan Stouffer                  8/4/2020 21:15      Jessica Gold                 8/7/2020 19:18
Zuberi Shakir                    8/4/2020 21:16      THOMAS GARCIA                8/7/2020 19:18
Tray Bailey                      8/4/2020 21:16      Susan Johnston               8/7/2020 19:18
John Mitchell                    8/4/2020 21:16      Sam McLaughlin               8/7/2020 19:18
William (Bill) Beardslee         8/4/2020 21:16      Mark Doom                    8/7/2020 19:18
Sherri Nevins                    8/4/2020 21:17      Michael Zambrzuski           8/7/2020 19:18
Julian Yu                        8/4/2020 21:18      JESSICA TUSZYNSKI            8/7/2020 19:19
Zachary Cross                    8/4/2020 21:19      Jonathan Lloyd               8/7/2020 19:19
McCauley Conder                  8/4/2020 21:19      Dawn kole                    8/7/2020 19:19
Marvella Uriostegui              8/4/2020 21:19      Edward â€œT. J.â€ Williams   8/7/2020 19:19
Guillermina Janiec               8/4/2020 21:20      John Dellaporta              8/7/2020 19:19
Molly Schwartz                   8/4/2020 21:20      Thomas Kroll                 8/7/2020 19:19
Scottie T Ellison                8/4/2020 21:21      Alexus Skimehorn             8/7/2020 19:20
Adam Kunicki                     8/4/2020 21:21      Ana Maria Timofte            8/7/2020 19:20
Julie Wakefield                  8/4/2020 21:21      Grace                        8/7/2020 19:20
Debra Thomas                     8/4/2020 21:22      Anthony Bassolino            8/7/2020 19:20
Bryan Weckel MD                  8/4/2020 21:22      Alan Ackermann               8/7/2020 19:20
Emily Monn                       8/4/2020 21:23      Ruth Carreon                 8/7/2020 19:20
Alex M Solomon                   8/4/2020 21:23      Reme Terrelonge              8/7/2020 19:20
Shan Cooper                      8/4/2020 21:24      Michael Hu                   8/7/2020 19:21
Mike V Petrocelly                8/4/2020 21:24      JONATHAN R HEBERLING         8/7/2020 19:21
Joseph Rodriguez                 8/4/2020 21:24      Ashley EDEMANN               8/7/2020 19:21
Randel Craig Thomas, Jr.         8/4/2020 21:24      pieter j teeling             8/7/2020 19:21
Lynlea Keightley                 8/4/2020 21:25      Aiden Fishbein               8/7/2020 19:21
Marie St. Andre                  8/4/2020 21:25      Corey Farr                   8/7/2020 19:21
Alvin Cho                        8/4/2020 21:25      Alan Hess                    8/7/2020 19:21
Ylena Zamora-Vargas              8/4/2020 21:25      Brandon Johnson              8/7/2020 19:21
shane ruffing                    8/4/2020 21:25      Sheena Mohr                  8/7/2020 19:21
Peter Vinson                     8/4/2020 21:26      Araceli Huerta               8/7/2020 19:22
Stephanie L Allen                8/4/2020 21:26      Kyla Ryan                    8/7/2020 19:22
Lynne Mattingly                  8/4/2020 21:26      Brady Gunnink                8/7/2020 19:22
Sergio G                         8/4/2020 21:27      Robert L Ketch               8/7/2020 19:22
Hannah Smith                     8/4/2020 21:28      Chad A Gill                  8/7/2020 19:22
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 113 of 525


Luis Hernandez                  8/4/2020 21:28      Rosemary F.Tseng           8/7/2020 19:23
Bryson Steadman                 8/4/2020 21:28      Thalia Figueroa            8/7/2020 19:23
Andrew Gabriel                  8/4/2020 21:29      Gregory Wagener            8/7/2020 19:23
Peter Di Giorgio                8/4/2020 21:29      Brian Smith                8/7/2020 19:23
Jingjing Sun                    8/4/2020 21:29      Donna S. Fleury            8/7/2020 19:23
monique renee falcon            8/4/2020 21:29      Michelle Hawkins           8/7/2020 19:23
Allison Bryant                  8/4/2020 21:31      Josh Munro                 8/7/2020 19:23
Victor Alexander Westerling     8/4/2020 21:32      Tammy Thompson             8/7/2020 19:23
James Lewis                     8/4/2020 21:32      Christina Burdick          8/7/2020 19:24
Cameron Valvo                   8/4/2020 21:32      Suxia Wang                 8/7/2020 19:24
Candice Archie                  8/4/2020 21:33      Katerina Rivera            8/7/2020 19:24
Gabriel Fosson                  8/4/2020 21:33      Zachary McCall             8/7/2020 19:24
John Churchward                 8/4/2020 21:33      Petra Grivins              8/7/2020 19:24
Glenn Mead                      8/4/2020 21:33      Andrew Richard Chauvette   8/7/2020 19:24
Emmanuel Lloyd                  8/4/2020 21:33      Taylor Lee Mann            8/7/2020 19:24
Nathan Davis                    8/4/2020 21:33      David Brooks               8/7/2020 19:24
Lowell M Boone                  8/4/2020 21:34      Chistina George            8/7/2020 19:24
Michael Leahy                   8/4/2020 21:35      Robert Barber              8/7/2020 19:24
Alexzander Sakamoto             8/4/2020 21:35      Barbara A..Stepanik        8/7/2020 19:24
Gerwin Bell                     8/4/2020 21:35      Samuel Martin              8/7/2020 19:24
Terryann Niles                  8/4/2020 21:35      Katherine D Scott          8/7/2020 19:25
Jamie Neville                   8/4/2020 21:35      Shonta Alexander           8/7/2020 19:25
SHAUN M LYONS                   8/4/2020 21:36      Carmon McCumbee            8/7/2020 19:25
GARRETT WATERS                  8/4/2020 21:36      Ben D Livengood            8/7/2020 19:25
Aleksandra Finaeva              8/4/2020 21:36      Vyacheslav Faylayev        8/7/2020 19:25
Brian (Nowak) Johnson           8/4/2020 21:36      CARLOS HERNANDEZ           8/7/2020 19:25
Leah Samuel                     8/4/2020 21:36      Yeraldyne Pachano          8/7/2020 19:25
Stephanie C Shea                8/4/2020 21:36      Storm Coutard              8/7/2020 19:25
Raja'ee Loney                   8/4/2020 21:37      Clifford Seth Parker       8/7/2020 19:25
Kami Grider                     8/4/2020 21:37      Monica S Ullagaddi         8/7/2020 19:25
Dorothy Cross Henderson         8/4/2020 21:37      Jeff Eads                  8/7/2020 19:25
Owen Paul Olson                 8/4/2020 21:37      Erica Peck                 8/7/2020 19:25
Barbara A Withem                8/4/2020 21:37      Shruthi Jasti              8/7/2020 19:25
Gisela Garrett                  8/4/2020 21:37      Bijal Patel                8/7/2020 19:25
Zach Moore                      8/4/2020 21:38      Christina George           8/7/2020 19:25
Sarah Rha                       8/4/2020 21:38      Bernie Schwartz            8/7/2020 19:26
Steve O'Loughlin                8/4/2020 21:38      Daniel Jin Park            8/7/2020 19:26
Bill Menees                     8/4/2020 21:38      Michael Lawrence Allen     8/7/2020 19:26
Nicolas Rounds                  8/4/2020 21:38      Jinelle Lugo               8/7/2020 19:26
John Meredith                   8/4/2020 21:38      Cody Kastanek              8/7/2020 19:26
Ravivarma Kalidindi             8/4/2020 21:39      Christie Hill-Smith        8/7/2020 19:26
Joan Ward                       8/4/2020 21:39      Jinn Fogle                 8/7/2020 19:26
Raymeale Curtis Smiley          8/4/2020 21:39      Gaylord Mattes             8/7/2020 19:26
Joshua Galloway                 8/4/2020 21:39      William C Cherry           8/7/2020 19:26
Rhea Eddy                       8/4/2020 21:39      Cristina Garcia            8/7/2020 19:26
Ed Smith                        8/4/2020 21:39      Jonathan Liddle            8/7/2020 19:26
Jacob Royster                   8/4/2020 21:40      Tresha Elliott             8/7/2020 19:27
Wilbert H Frisko                8/4/2020 21:40      Stephanie E Ellis          8/7/2020 19:27
Amy Moyers                      8/4/2020 21:40      Christina George           8/7/2020 19:27
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 114 of 525


Charletta Barnes                8/4/2020 21:40      Rosalia                 8/7/2020 19:27
Bryan Coalt                     8/4/2020 21:40      Jim Britton             8/7/2020 19:27
Safiya Sawney                   8/4/2020 21:40      Charles P Ghent         8/7/2020 19:27
clinton davidson                8/4/2020 21:40      Rujman Khan             8/7/2020 19:27
Michael Mahoney                 8/4/2020 21:40      Jinn Fogle              8/7/2020 19:27
Matthew Lamson                  8/4/2020 21:41      Adam Blom               8/7/2020 19:27
Coleman Cody                    8/4/2020 21:41      Chad Brickner           8/7/2020 19:27
Emanuel Walker                  8/4/2020 21:41      Goran Karic             8/7/2020 19:27
Jarod Todd Foreman              8/4/2020 21:41      Jon Svensson            8/7/2020 19:28
Amanda Crane                    8/4/2020 21:41      jaden                   8/7/2020 19:28
Vincent Birchard                8/4/2020 21:41      Rebecca Queen           8/7/2020 19:28
Edward Van Ness                 8/4/2020 21:41      Justin Kohmetscher      8/7/2020 19:28
Gina Figueroa                   8/4/2020 21:41      Gabriel Lovatt-Sutton   8/7/2020 19:28
JOSEPH CARTER                   8/4/2020 21:41      Nicole Mikosz           8/7/2020 19:28
Nantena Beller                  8/4/2020 21:41      Yung Cho Fogarty        8/7/2020 19:28
Maria Irene Mendoza             8/4/2020 21:42      Noel Bagwell            8/7/2020 19:28
James McKenzie                  8/4/2020 21:42      Derinda Rhodes          8/7/2020 19:28
Jason Matuska                   8/4/2020 21:42      Michael Cross           8/7/2020 19:28
DALE DAVIS                      8/4/2020 21:42      James Arndt             8/7/2020 19:28
John Martineau                  8/4/2020 21:42      Alex Tungland           8/7/2020 19:29
Joseph muglia                   8/4/2020 21:42      Brendyn Morgan          8/7/2020 19:29
Heather L Gailey                8/4/2020 21:42      Evan Friedrich          8/7/2020 19:29
Fernando Chamorro               8/4/2020 21:43      Aiden Krist             8/7/2020 19:29
Jonathan G Huff                 8/4/2020 21:43      Camden                  8/7/2020 19:29
Jason Kessler                   8/4/2020 21:43      Zara Pickett            8/7/2020 19:29
Josh Barnhart                   8/4/2020 21:43      Jeffrey Price           8/7/2020 19:29
Jared Toves                     8/4/2020 21:43      Krystal Rogers          8/7/2020 19:29
Isaac Mendoza                   8/4/2020 21:43      John wrigley            8/7/2020 19:29
Ahmad Kiarostami                8/4/2020 21:43      Jacques Jean-Baptiste   8/7/2020 19:29
Kory Yeh                        8/4/2020 21:43      Lance Walker            8/7/2020 19:29
Sujatha Rao                     8/4/2020 21:43      Daniel Hoch             8/7/2020 19:29
Andrea Hussein                  8/4/2020 21:43      Devin William Martz     8/7/2020 19:29
Mavis Oliveira-Medeiros         8/4/2020 21:44      Inetri Brazil           8/7/2020 19:29
Petrick Silvas                  8/4/2020 21:44      Aarushi                 8/7/2020 19:29
Keith Berry                     8/4/2020 21:44      Pierre Emeric           8/7/2020 19:29
Jasmin Pazos                    8/4/2020 21:44      Zyariah Duffy           8/7/2020 19:29
Johnathan Edir Veliz            8/4/2020 21:44      ZHAO HUANG              8/7/2020 19:30
Robert Underwood                8/4/2020 21:44      franky gallegos         8/7/2020 19:30
Haley Perry                     8/4/2020 21:44      Kyanna Ouyang           8/7/2020 19:30
Arjun Ganjoo                    8/4/2020 21:44      Sharlene Hill           8/7/2020 19:30
Gloria Alvarez                  8/4/2020 21:44      Silver Banks            8/7/2020 19:30
Carrington Parks                8/4/2020 21:44      Carly Judit             8/7/2020 19:30
Sinjin Nedland                  8/4/2020 21:44      Brenda Covarrubias      8/7/2020 19:30
Landon Lewis                    8/4/2020 21:44      Mark Ryan Shivers       8/7/2020 19:30
Benjamin Kahn                   8/4/2020 21:45      Xue Yin                 8/7/2020 19:30
julie anna geoghegan            8/4/2020 21:45      Moises Medina           8/7/2020 19:30
DAVID G RAWLES                  8/4/2020 21:45      Michelle J She          8/7/2020 19:30
Anthony Birch                   8/4/2020 21:45      Scott Bennett           8/7/2020 19:30
Nick Maksimowicz                8/4/2020 21:45      Nathan A Chappell       8/7/2020 19:30
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 115 of 525


linda wilson                    8/4/2020 21:45      Matthew Grabiak           8/7/2020 19:30
Stuart Kirkpatrick              8/4/2020 21:45      Camille Ledesma           8/7/2020 19:30
Kristen Martinelli              8/4/2020 21:45      Margaret S. Koehler       8/7/2020 19:31
Jillian Robertson               8/4/2020 21:46      Lisa Elekwachi            8/7/2020 19:31
Maile Montano                   8/4/2020 21:46      Denis Lombardo            8/7/2020 19:31
Stephen Dickson                 8/4/2020 21:46      Randy Costew              8/7/2020 19:31
Ethan                           8/4/2020 21:46      Marisa Towner             8/7/2020 19:31
Melissa O Pedrick               8/4/2020 21:46      Shaun S Newson            8/7/2020 19:31
Gloria Alvarez                  8/4/2020 21:46      Haakon Saxberg            8/7/2020 19:31
Alexa Mosher                    8/4/2020 21:46      DANIEL WELSCH             8/7/2020 19:31
Sean D Schmitt                  8/4/2020 21:46      Emelee Hay                8/7/2020 19:31
Timothy Ryan Farrell            8/4/2020 21:46      IMTIAZ SIDDIQUEE          8/7/2020 19:31
Julia Arndt                     8/4/2020 21:46      Tammy Tran                8/7/2020 19:31
Tyler S Cofield                 8/4/2020 21:46      Richard Ju                8/7/2020 19:31
Ryan Flanagan                   8/4/2020 21:46      Joseph Yang               8/7/2020 19:31
Jaden Draksler                  8/4/2020 21:46      Leslie Gajdukow           8/7/2020 19:31
James Chau                      8/4/2020 21:46      Andrew Yu                 8/7/2020 19:31
Arvy R Yrveth                   8/4/2020 21:46      COLE HILAIRE-DUBREUIL     8/7/2020 19:31
Laura Coleman                   8/4/2020 21:47      Cameron Kimball           8/7/2020 19:32
Lori Stevens                    8/4/2020 21:47      April Weathers            8/7/2020 19:32
Dale Conklin                    8/4/2020 21:47      Viviana Andrea Bardina    8/7/2020 19:32
Scott Guirlinger                8/4/2020 21:47      Bryan Rigby               8/7/2020 19:32
Jessup Vuille                   8/4/2020 21:47      Charles Fuller            8/7/2020 19:32
Shawn DeSoto                    8/4/2020 21:47      Noah A Manzanares         8/7/2020 19:32
Raeghn Draper                   8/4/2020 21:47      Katie Lyzenga-Trippiedi   8/7/2020 19:32
Jennifer Lopez                  8/4/2020 21:47      Curtis Mahoney            8/7/2020 19:32
David Dew                       8/4/2020 21:47      David Tucker              8/7/2020 19:32
Dianna Hilson                   8/4/2020 21:47      Maurice West              8/7/2020 19:32
Miranda Bartley Goodall         8/4/2020 21:47      Jesse D Thomas            8/7/2020 19:32
Lauren McNally                  8/4/2020 21:47      Edna Velez                8/7/2020 19:32
Erik Olson                      8/4/2020 21:48      Sean Paul Hanohano        8/7/2020 19:32
Louis Morrissette               8/4/2020 21:48      THINH D PHAN              8/7/2020 19:32
Nikolette Bennett               8/4/2020 21:48      Aimee Bonnell             8/7/2020 19:32
Yafis Barlas                    8/4/2020 21:48      Bridget O'Brien           8/7/2020 19:32
KEVIN MARKHAM                   8/4/2020 21:48      Zachary J Jimenez         8/7/2020 19:32
Ian Michael Marsh               8/4/2020 21:48      billy Webie               8/7/2020 19:32
Jefri Lemus-Lopez               8/4/2020 21:48      James Kamron Dirks        8/7/2020 19:33
Denys Dukhovnov                 8/4/2020 21:48      Ariana Goswick            8/7/2020 19:33
Jason Mares                     8/4/2020 21:48      Alan M Ryan               8/7/2020 19:33
Brian Rogers                    8/4/2020 21:48      Melissa Panek             8/7/2020 19:33
Ethanx12                        8/4/2020 21:48      Jeffrey Clark Stokes      8/7/2020 19:33
Luke                            8/4/2020 21:48      Feifei Cao                8/7/2020 19:33
Robert Rose                     8/4/2020 21:48      Andreas De Camps          8/7/2020 19:33
Cameron johnson                 8/4/2020 21:48      Caroline Long             8/7/2020 19:33
Ian Kerins                      8/4/2020 21:49      Joao Amos                 8/7/2020 19:33
Delilah Kline                   8/4/2020 21:49      Ryan Ibsen                8/7/2020 19:33
Paige Anderson                  8/4/2020 21:49      Dustin Chandler           8/7/2020 19:33
Megan Wallace                   8/4/2020 21:49      Curtis Houze Jr           8/7/2020 19:33
Raymond B. Berry                8/4/2020 21:49      Gavin Hazen               8/7/2020 19:33
            Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 116 of 525


Charles Sammons                   8/4/2020 21:49      John P Lynch             8/7/2020 19:33
Lorraine Reeser                   8/4/2020 21:49      Natasia                  8/7/2020 19:34
Ittihad Chowdhury                 8/4/2020 21:49      Michael Dillon           8/7/2020 19:34
Phillip Steffens                  8/4/2020 21:49      Caroline Long            8/7/2020 19:34
David Story                       8/4/2020 21:49      Carlos Gary              8/7/2020 19:34
Duy Le                            8/4/2020 21:49      Jessica Bart-Williams    8/7/2020 19:34
Diana Reed                        8/4/2020 21:49      M Hassan Vafai           8/7/2020 19:34
Andrew M Todd                     8/4/2020 21:49      Paul Brenner             8/7/2020 19:34
David Barceleau                   8/4/2020 21:49      Robert Johnson           8/7/2020 19:34
Shirl H Marshall Jr               8/4/2020 21:49      Angela Fromm             8/7/2020 19:34
Emily Le                          8/4/2020 21:49      Alan Kuuttila            8/7/2020 19:34
jason wehr                        8/4/2020 21:50      Lilias Pettit-Scott      8/7/2020 19:34
David Bourbeau                    8/4/2020 21:50      Tony Anderson            8/7/2020 19:34
Ashley L Gurling                  8/4/2020 21:50      Brittany Teodorski       8/7/2020 19:34
Nadia mohebban                    8/4/2020 21:50      Noel Garwick             8/7/2020 19:35
Shawn Palmer                      8/4/2020 21:50      John Lockridge           8/7/2020 19:35
Min Yong Shin                     8/4/2020 21:50      Jose Rivera-Reyes        8/7/2020 19:35
Iesha                             8/4/2020 21:50      Sean Bartel              8/7/2020 19:35
Mata Banks                        8/4/2020 21:50      Donald Ray Boggs, Jr.    8/7/2020 19:35
Raymond B. Berry                  8/4/2020 21:50      Mark Trainor             8/7/2020 19:35
Thomas Craven                     8/4/2020 21:50      Amy Alexander            8/7/2020 19:35
Sheila Hunter                     8/4/2020 21:50      Vicente Hansen           8/7/2020 19:35
Celine Bui                        8/4/2020 21:51      Shannon Levenson         8/7/2020 19:35
Kaleb Stanley                     8/4/2020 21:51      Kristen Brazell          8/7/2020 19:35
John R Voholetz                   8/4/2020 21:51      Timothy Si               8/7/2020 19:36
Michael C Nolan                   8/4/2020 21:51      Edward Joo               8/7/2020 19:36
Karen Monteith                    8/4/2020 21:51      Spencer Carter           8/7/2020 19:36
Jack Bright                       8/4/2020 21:51      justin vencel            8/7/2020 19:36
James A Wild                      8/4/2020 21:51      Gabriel Lujan            8/7/2020 19:36
Dominique Bower                   8/4/2020 21:51      Angelina Leon            8/7/2020 19:36
Jessica Collier                   8/4/2020 21:51      Alexander Lee            8/7/2020 19:36
Samara Trilling                   8/4/2020 21:51      Cameron Pistole          8/7/2020 19:36
Sean OHara                        8/4/2020 21:51      Tyler Petanowick         8/7/2020 19:36
Roy C Holcomb                     8/4/2020 21:52      Shela Florient           8/7/2020 19:36
Donald Marshall                   8/4/2020 21:52      Alysia Lynch             8/7/2020 19:36
Americo Zuzunaga                  8/4/2020 21:52      Shanna Rogers            8/7/2020 19:36
Kasheita Turner                   8/4/2020 21:52      Brettwick Glenn Gordon   8/7/2020 19:36
MICHAEL CRAMER                    8/4/2020 21:52      Connor Blikre            8/7/2020 19:36
Mitchel David Fox                 8/4/2020 21:52      Richard Mace             8/7/2020 19:36
David Countiss                    8/4/2020 21:52      Rohan More               8/7/2020 19:37
Andrea LÃ³pez-Rivera              8/4/2020 21:52      Brigham Bach             8/7/2020 19:37
WILSON KONG                       8/4/2020 21:52      Christy Goins            8/7/2020 19:37
Scott Owen                        8/4/2020 21:52      Henny Admoni             8/7/2020 19:37
Stockton Harris                   8/4/2020 21:52      Devang Negandhi          8/7/2020 19:37
Taylor Eilers Callicrate          8/4/2020 21:52      Janice Barnes Cabassa    8/7/2020 19:37
Eva Raney                         8/4/2020 21:52      Vicky Xu                 8/7/2020 19:37
Monica Detres                     8/4/2020 21:52      luke h                   8/7/2020 19:37
Joel Moises Siliezar              8/4/2020 21:52      radu i ciugulea          8/7/2020 19:37
Marcus G Ewton                    8/4/2020 21:52      Anthony garcia           8/7/2020 19:37
        Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 117 of 525


Brittney N Thompson           8/4/2020 21:52      Arron Blankenship          8/7/2020 19:37
Amber Acerra                  8/4/2020 21:53      Michael Locklear           8/7/2020 19:37
Sophie neubauer               8/4/2020 21:53      Stephanie Hilliard         8/7/2020 19:37
Jennifer Westerbeck           8/4/2020 21:53      chasya hill                8/7/2020 19:37
Courtney Danielle Gutman      8/4/2020 21:53      Hollie Pawlak              8/7/2020 19:37
Raul Calzada                  8/4/2020 21:53      Robert Trujillo            8/7/2020 19:37
Gareth Sterling               8/4/2020 21:53      Michael W Tompkins         8/7/2020 19:38
David Huebner                 8/4/2020 21:53      Katie Phillips             8/7/2020 19:38
Anthony Cheung                8/4/2020 21:54      Ruby Estavien              8/7/2020 19:38
Kelly Bermingham              8/4/2020 21:54      Norin Lavaee               8/7/2020 19:38
Jakson                        8/4/2020 21:54      Sydney Rauch               8/7/2020 19:38
Andrius Juskevicius           8/4/2020 21:54      Julio Villamil             8/7/2020 19:38
Cynthia M Abramson            8/4/2020 21:54      STEVEN TROUTMAN            8/7/2020 19:38
Luis Melendez Castro          8/4/2020 21:54      Patrice La'nay Carter      8/7/2020 19:38
Tammy Nester                  8/4/2020 21:54      Zachariah Basich           8/7/2020 19:38
OGDEN A WRIGHT                8/4/2020 21:54      Sehar Memon                8/7/2020 19:38
Phillip Berard                8/4/2020 21:54      Mary Steinriede            8/7/2020 19:38
Apoorva Tikka                 8/4/2020 21:54      Pamela Price               8/7/2020 19:38
Ãngel duran                   8/4/2020 21:54      Hailey LaBelle             8/7/2020 19:38
Christopher Thompson          8/4/2020 21:54      Leah Smith                 8/7/2020 19:38
Leticia Cochran               8/4/2020 21:55      James M Griffin            8/7/2020 19:38
Angela Bobbett                8/4/2020 21:55      Yuran Lou                  8/7/2020 19:38
AMILCAR Machado FERNANDES     8/4/2020 21:55      Chloe Rigg                 8/7/2020 19:38
Victor Alvarado               8/4/2020 21:55      Danielle Brady             8/7/2020 19:38
Tushar Ghosh                  8/4/2020 21:55      Bob Borgogno               8/7/2020 19:39
Robert Umfress                8/4/2020 21:55      Paula Bonbrisco            8/7/2020 19:39
Morgan Moore                  8/4/2020 21:55      Jeffrey Buddeke            8/7/2020 19:39
Rosa D'Aguanno                8/4/2020 21:55      Maggie Foster              8/7/2020 19:39
William Reinecke              8/4/2020 21:55      Elizabeth Estes            8/7/2020 19:39
Dao Mom                       8/4/2020 21:56      Berenice Daly              8/7/2020 19:39
Anuj Prateek                  8/4/2020 21:56      Mumtaz Syed                8/7/2020 19:39
 Marissa Todd                 8/4/2020 21:56      Brandon Ashton             8/7/2020 19:39
Lauren Freeman                8/4/2020 21:56      Anthony Bassett            8/7/2020 19:39
Robert Dale Fetter Jr         8/4/2020 21:56      Brian King                 8/7/2020 19:39
Eugene R Fortune              8/4/2020 21:56      Allison Locatelli          8/7/2020 19:39
Alyssa Bastug                 8/4/2020 21:56      Steven Montgomery          8/7/2020 19:39
Amanda Davis                  8/4/2020 21:56      Justin Cote                8/7/2020 19:39
Paige Milligan                8/4/2020 21:56      Eric Cousineau             8/7/2020 19:39
Roger Sanchez                 8/4/2020 21:56      Jonathan Mamiya            8/7/2020 19:40
Santiago Martinez             8/4/2020 21:57      Kathryn Murphy Stallings   8/7/2020 19:40
Megan Morrison                8/4/2020 21:57      Matthew Cox                8/7/2020 19:40
Raxit Solanki                 8/4/2020 21:57      Krish Kottamasu            8/7/2020 19:40
Enrique Castells              8/4/2020 21:57      Sarah Howard               8/7/2020 19:40
Jon Torodash                  8/4/2020 21:57      Christina M Happ           8/7/2020 19:40
David Buss                    8/4/2020 21:57      Joshua Rieger              8/7/2020 19:40
David Truncale                8/4/2020 21:57      Abigail Guilford           8/7/2020 19:40
Roger Sanchez                 8/4/2020 21:57      William McMurry            8/7/2020 19:40
JAMES B KNIGHT JR             8/4/2020 21:57      ERIN JOHNSON               8/7/2020 19:40
Randy Miller                  8/4/2020 21:57      Jamie Melanson             8/7/2020 19:40
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 118 of 525


Zachary Sanabria                 8/4/2020 21:57      Daniel Williams               8/7/2020 19:40
Apoorva Tikka                    8/4/2020 21:57      Brandi Malone                 8/7/2020 19:40
Michon Moon                      8/4/2020 21:58      Julie Toledo                  8/7/2020 19:40
Gregory Cronin                   8/4/2020 21:58      CHRISTINE MORRIS              8/7/2020 19:40
Elliott J. Llorens Melendez      8/4/2020 21:58      Christina Coca                8/7/2020 19:40
Paxton Rothwell                  8/4/2020 21:58      Davit Vardanyan               8/7/2020 19:40
Jordan Appler                    8/4/2020 21:58      Luke Metzko                   8/7/2020 19:40
Zachary Wall                     8/4/2020 21:58      David Johns                   8/7/2020 19:40
GEORGE Serrano                   8/4/2020 21:58      John H. Cleverdon, Jr.        8/7/2020 19:41
Albert Marks                     8/4/2020 21:58      Keely Gilmore                 8/7/2020 19:41
Jeffrey Shulman                  8/4/2020 21:58      Kent White                    8/7/2020 19:41
Harlan Sexton                    8/4/2020 21:58      Chastity warren               8/7/2020 19:41
Sodiq Ajagbe                     8/4/2020 21:58      Iris Castillo                 8/7/2020 19:41
Chad Wright                      8/4/2020 21:58      Erica Loika                   8/7/2020 19:41
Leonard Habel                    8/4/2020 21:58      Greg James Jones              8/7/2020 19:41
Robert Abbott                    8/4/2020 21:58      Jacob Bates Ramirez Furlong   8/7/2020 19:41
Dustin Spivey                    8/4/2020 21:59      Yolanda Martinez              8/7/2020 19:41
Abbie Beyer                      8/4/2020 21:59      Brian Hull                    8/7/2020 19:41
justin sergeant                  8/4/2020 21:59      Marlene Rodriguez             8/7/2020 19:41
Enrique                          8/4/2020 21:59      Rita Badgett                  8/7/2020 19:41
Ileaha Lewis                     8/4/2020 21:59      Angela LaRosa                 8/7/2020 19:41
Safiya Hickman                   8/4/2020 21:59      Elijah Hanket                 8/7/2020 19:41
Suk mehoff                       8/4/2020 21:59      Daniel Odell                  8/7/2020 19:41
Julianne Taw                     8/4/2020 21:59      Mary Farnsworth               8/7/2020 19:41
Rachel park                      8/4/2020 21:59      Dallas Beaty                  8/7/2020 19:41
Noah Sebetka                     8/4/2020 22:00      Roger Cowles                  8/7/2020 19:41
Zachary McBride                  8/4/2020 22:00      RYNE SHERMAN                  8/7/2020 19:41
Robin Bull                       8/4/2020 22:00      Richard Joines                8/7/2020 19:42
Paula Killebrew                  8/4/2020 22:00      Jacob Wheeling                8/7/2020 19:42
Brian Farmer                     8/4/2020 22:00      Mackenzi Nash                 8/7/2020 19:42
Will Johnson                     8/4/2020 22:00      Stephanie Westendorf          8/7/2020 19:42
Katie Zottnick                   8/4/2020 22:00      David salois                  8/7/2020 19:42
Linda Heinkel                    8/4/2020 22:00      Ken Hayes                     8/7/2020 19:42
John R Hume                      8/4/2020 22:00      Ky Porres                     8/7/2020 19:42
David Mata                       8/4/2020 22:00      Jimmy Macumi                  8/7/2020 19:42
Jason Litton                     8/4/2020 22:00      Jared Murano                  8/7/2020 19:42
Sandra Ornelas                   8/4/2020 22:01      Limary Michaelis              8/7/2020 19:42
David S. Pietka                  8/4/2020 22:01      Victor Mejia                  8/7/2020 19:42
Anders Rehnvall                  8/4/2020 22:01      Christine Joseph              8/7/2020 19:42
Chase proudfoot                  8/4/2020 22:01      Jon Symes                     8/7/2020 19:42
Brenden R Boyd                   8/4/2020 22:01      Justin Workman                8/7/2020 19:42
Emmanuel Tyrone Bates            8/4/2020 22:01      Alexander Doty                8/7/2020 19:42
Simon P Puzankov                 8/4/2020 22:01      Jing Cai                      8/7/2020 19:42
Anderson Bouton                  8/4/2020 22:01      Melanie Hooks                 8/7/2020 19:42
Scott Henry Weiss                8/4/2020 22:01      Reginald Young                8/7/2020 19:42
Grant Edwards                    8/4/2020 22:01      Ruogu Du                      8/7/2020 19:42
Abby Miller                      8/4/2020 22:01      Sara J Himes                  8/7/2020 19:42
JASMIN RAMOS                     8/4/2020 22:02      Jonathan Mamiya               8/7/2020 19:43
Shafeeqa Hussein-Bey             8/4/2020 22:02      Sonia Cardwell                8/7/2020 19:43
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 119 of 525


Morley Sprague                  8/4/2020 22:02      Jacob michaelis         8/7/2020 19:43
Terry Talbot                    8/4/2020 22:02      Ryan A Johnson          8/7/2020 19:43
Afik Faerman                    8/4/2020 22:02      William A Stewart       8/7/2020 19:43
Mallory Merda                   8/4/2020 22:02      Elsie Godin             8/7/2020 19:43
Maya Jankowska                  8/4/2020 22:02      Hannah Cherrey          8/7/2020 19:43
Suzy Epley                      8/4/2020 22:02      Shawn Tkacz             8/7/2020 19:43
VerLyn Francisco                8/4/2020 22:02      Steven P Ziebell        8/7/2020 19:43
Brian Worrall                   8/4/2020 22:02      Amanda Rasmussen        8/7/2020 19:43
Jequan scales                   8/4/2020 22:02      Tiffany Tillman         8/7/2020 19:43
Heather Douglas                 8/4/2020 22:02      Joseph T Patterson      8/7/2020 19:43
John Klish                      8/4/2020 22:02      Sarah Sandler           8/7/2020 19:43
Barbara Johnson                 8/4/2020 22:02      Jesse Williams          8/7/2020 19:43
Gabrielle Kendrick              8/4/2020 22:02      Billy Vanderford        8/7/2020 19:43
Jamie Herrick                   8/4/2020 22:02      Casey Beckley           8/7/2020 19:43
Dior Gammage                    8/4/2020 22:02      Richard Egbert          8/7/2020 19:44
James Patrick Matecki           8/4/2020 22:02      Francesca Johnson       8/7/2020 19:44
Beverly Jensen                  8/4/2020 22:02      Robert William Manier   8/7/2020 19:44
Anita Moore                     8/4/2020 22:02      Carlton Harmon          8/7/2020 19:44
Christina Louise Spade          8/4/2020 22:03      Michael Kevin Rice      8/7/2020 19:44
Jesse Ruderman                  8/4/2020 22:03      Andrew Chiu             8/7/2020 19:44
Riley Abrahams                  8/4/2020 22:03      Raghunandan lega        8/7/2020 19:44
Balaji Punukula                 8/4/2020 22:03      Tristan O'Meara         8/7/2020 19:44
Eric Douglas Brown              8/4/2020 22:03      JOAQUIN                 8/7/2020 19:44
Lizzete corangues               8/4/2020 22:03      Craig Young             8/7/2020 19:44
Gail M. Paul                    8/4/2020 22:03      Jeffery White           8/7/2020 19:44
Cody Amundson                   8/4/2020 22:03      Brad Longstreth         8/7/2020 19:44
Corrina Beierly                 8/4/2020 22:03      Roby Wellington         8/7/2020 19:44
Daisy Pradyanata                8/4/2020 22:03      Marianne Lazar          8/7/2020 19:44
Paul Brewer                     8/4/2020 22:03      Dusty                   8/7/2020 19:45
Tyler J Hunsinger               8/4/2020 22:03      Brandi N Urrutia        8/7/2020 19:45
Cristian Gutierrez              8/4/2020 22:03      Courtney Roberts        8/7/2020 19:45
Claudia Gamino                  8/4/2020 22:03      William M Lyons         8/7/2020 19:45
Michael Hauf                    8/4/2020 22:03      Lucas Rioux-Maldague    8/7/2020 19:45
Daniel Ryan                     8/4/2020 22:04      Kody Manke              8/7/2020 19:45
Alexander Mykalo                8/4/2020 22:04      Donna Haye              8/7/2020 19:45
Angelina Langley                8/4/2020 22:04      Benjamin Belfield       8/7/2020 19:45
William E Mahan                 8/4/2020 22:04      Kyrstin Romero          8/7/2020 19:45
Christophe Petit                8/4/2020 22:04      Danny Brown             8/7/2020 19:45
Paul Smith                      8/4/2020 22:04      darcy alex meyers       8/7/2020 19:45
Chris Wood                      8/4/2020 22:04      Danielle McCasland      8/7/2020 19:45
Carmen Negron                   8/4/2020 22:04      Staycee Dieter          8/7/2020 19:45
Richard Varner                  8/4/2020 22:04      Alaiyi Lawson           8/7/2020 19:45
Nga Nguyen                      8/4/2020 22:04      Anthoni Fortier         8/7/2020 19:45
La Shana P Avery                8/4/2020 22:04      Alexa Smith             8/7/2020 19:45
Mahesh Gupta                    8/4/2020 22:04      Kelli Plasterer         8/7/2020 19:45
Caleb Siu                       8/4/2020 22:04      James Holland Jr        8/7/2020 19:46
Allen McCumber                  8/4/2020 22:04      Seannglenn Kearney      8/7/2020 19:46
Joseph Mediate                  8/4/2020 22:04      Michael Weir            8/7/2020 19:46
Cassie Ballew                   8/4/2020 22:04      Noah Blau               8/7/2020 19:46
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 120 of 525


Sandra Reed                      8/4/2020 22:04      Emily Progin              8/7/2020 19:46
Shelley Breaux                   8/4/2020 22:04      Dina El Sherif            8/7/2020 19:46
Michael Mckelligott Jr           8/4/2020 22:05      Sandra Fontal             8/7/2020 19:46
Dustin DeKeno                    8/4/2020 22:05      Daniel J Hibbing          8/7/2020 19:46
Sara Blacklidge                  8/4/2020 22:05      Guy lillie                8/7/2020 19:46
Desmond Pendleton                8/4/2020 22:05      Jared M Gencarella        8/7/2020 19:46
Jeremy Ledoux                    8/4/2020 22:05      Ryan Byrne                8/7/2020 19:46
Ryan Heath                       8/4/2020 22:05      Dean Hatton               8/7/2020 19:46
Kathleen Goff                    8/4/2020 22:05      Amalia Esquivel           8/7/2020 19:46
Nathan Obershaw                  8/4/2020 22:05      Timothy T Aulph II        8/7/2020 19:46
Trevor Dalmon                    8/4/2020 22:05      Brandon Hollman           8/7/2020 19:46
Kayla Marie S Urgel              8/4/2020 22:05      Maryam Eslami Rasekh      8/7/2020 19:46
Aesai D'Auroria                  8/4/2020 22:05      Vijaynag Thota            8/7/2020 19:46
Robert Keenan                    8/4/2020 22:05      Baldemar Alejandro Motomochi
                                                                               8/7/2020
                                                                                  Cedillo 19:46
Isaac Mendoza                    8/4/2020 22:05      John withers              8/7/2020 19:46
Brian Worst                      8/4/2020 22:05      Alexa Smith               8/7/2020 19:46
Jared Abegg                      8/4/2020 22:05      Audrey Allen              8/7/2020 19:46
Jessica Freedman                 8/4/2020 22:05      Joseph Anton              8/7/2020 19:46
Rachael Wasilewski               8/4/2020 22:06      Steven Brooks             8/7/2020 19:47
Michael Hamilton                 8/4/2020 22:06      Michelle Verna            8/7/2020 19:47
Matt Christianson                8/4/2020 22:06      Dmitry N Mikheyev         8/7/2020 19:47
Tina Perkins                     8/4/2020 22:06      Christopher Gelatt        8/7/2020 19:47
RITA A SEABRON                   8/4/2020 22:06      Jeffrey Pangborn          8/7/2020 19:47
cristina malave                  8/4/2020 22:06      JENNIFER DEAL             8/7/2020 19:47
David Bristol                    8/4/2020 22:06      Emily Haffner             8/7/2020 19:47
Clifford D Taylor                8/4/2020 22:06      Jose a Perez              8/7/2020 19:47
Paul Mendoza                     8/4/2020 22:06      Brent Clothier            8/7/2020 19:47
Christy Eguia                    8/4/2020 22:06      Alexandria Owens          8/7/2020 19:47
Nina Fusco                       8/4/2020 22:06      Kevin Ohashi              8/7/2020 19:47
Casey Hedge                      8/4/2020 22:06      Johnny Thomson            8/7/2020 19:47
Dustin DeKeno                    8/4/2020 22:06      Autumn R Munce            8/7/2020 19:47
Teresa K Isaacson                8/4/2020 22:06      Emily Dixon               8/7/2020 19:47
Erik Fritzman                    8/4/2020 22:06      Patrick Todd Sledge       8/7/2020 19:47
Kara Davis                       8/4/2020 22:06      Nicholas C Leone IV       8/7/2020 19:47
Tameallia Teer                   8/4/2020 22:06      Bruce Williams            8/7/2020 19:47
Carolina Lara                    8/4/2020 22:06      Dominique McNeil          8/7/2020 19:47
Erika Parkinson                  8/4/2020 22:07      H.T. Major                8/7/2020 19:47
Salwa Elghonemy                  8/4/2020 22:07      Roderick H Williams       8/7/2020 19:47
Pamela Oliva                     8/4/2020 22:07      Emily Aislynn Van Clief   8/7/2020 19:47
Devin Burns                      8/4/2020 22:07      Anthony R. Ziolko         8/7/2020 19:48
Alexia Pedraza                   8/4/2020 22:07      Christopher Palmiotto     8/7/2020 19:48
Ashley Waltersdorff              8/4/2020 22:07      Christopher D Warren      8/7/2020 19:48
Jesse Hicks                      8/4/2020 22:07      Pamela J Boris            8/7/2020 19:48
Rebekah Sherry                   8/4/2020 22:07      Nasrullah Taha            8/7/2020 19:48
Courtney Morgan                  8/4/2020 22:07      Keith Corbett             8/7/2020 19:48
Tiffany A Grant                  8/4/2020 22:07      Akeem Wilkes              8/7/2020 19:48
Lyndsey Gentry                   8/4/2020 22:07      Patrice Mogaka            8/7/2020 19:48
Timothy Johnson                  8/4/2020 22:07      Smith Constance M         8/7/2020 19:48
Glacia Crystal                   8/4/2020 22:08      Jeremy Van Dyke           8/7/2020 19:48
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 121 of 525


Anthony Ceceri                              8/4/2020 22:08   Douglas A Britton           8/7/2020 19:48
Matthew Brown                               8/4/2020 22:08   Julia Kononenko             8/7/2020 19:48
Joshua                                      8/4/2020 22:08   Katheryne B Brinson         8/7/2020 19:48
Michael DeVries                             8/4/2020 22:08   Lori Bozievich              8/7/2020 19:49
charles cusimano sr                         8/4/2020 22:08   Donald Hill                 8/7/2020 19:49
David Lanza                                 8/4/2020 22:08   Jason Barney                8/7/2020 19:49
Noah Bernstein                              8/4/2020 22:08   Benjamin Mann               8/7/2020 19:49
Laura A Hernandez                           8/4/2020 22:08   Antoinette Affonso          8/7/2020 19:49
Sam                                         8/4/2020 22:08   Virginia Collins            8/7/2020 19:49
Kenneth Scruggs                             8/4/2020 22:08   Pauline Kerkhove Sellin     8/7/2020 19:49
Susan Eby                                   8/4/2020 22:09   Michael Kreutzer            8/7/2020 19:49
Susan Conley                                8/4/2020 22:09   Dalilah Fashaw              8/7/2020 19:49
Loren Karl Tilley II                        8/4/2020 22:09   Mohammad Faisal Parvez      8/7/2020 19:49
Meghan Larson                               8/4/2020 22:09   Bruce Killinger III         8/7/2020 19:49
Colin Brigantic                             8/4/2020 22:09   Carmelo Gamiddo             8/7/2020 19:49
Michael David Crabtree                      8/4/2020 22:09   Jonathan Turner             8/7/2020 19:49
Harvey Graham-Green                         8/4/2020 22:09   Debra D Webb                8/7/2020 19:49
josh lucero                                 8/4/2020 22:09   Jennifer Carver             8/7/2020 19:49
Latipah Johnson                             8/4/2020 22:09   Ray Haleblian               8/7/2020 19:49
Landon                                      8/4/2020 22:09   Paul Tuttle Jr.             8/7/2020 19:49
Eddee Belden                                8/4/2020 22:09   Doreen Frankel              8/7/2020 19:49
Steven Alsip                                8/4/2020 22:09   Yuan Liu                    8/7/2020 19:49
Oscar Nunez                                 8/4/2020 22:09   Texting Uchiha              8/7/2020 19:50
Raciel Diaz                                 8/4/2020 22:09   Tyler Willis                8/7/2020 19:50
Erika Ponce                                 8/4/2020 22:09   Pankaj Batra                8/7/2020 19:50
Daniel Edward Onley                         8/4/2020 22:09   Marco Antonio Lopes Pedroso 8/7/2020 19:50
Sherri Bedster                              8/4/2020 22:09   Dylan Funk                  8/7/2020 19:50
Jenesa Ross                                 8/4/2020 22:09   michael l huckabay          8/7/2020 19:50
Robert Pilcher                              8/4/2020 22:09   Mina Tawadros               8/7/2020 19:50
Paolo Pirjanian                             8/4/2020 22:10   Derek Ross Sr               8/7/2020 19:50
Jeus Cuevas                                 8/4/2020 22:10   Lori Bozievich              8/7/2020 19:50
Ron Veirs                                   8/4/2020 22:10   Divya Singal                8/7/2020 19:50
Jamie M Smith                               8/4/2020 22:10   Jennifer Lam                8/7/2020 19:50
Ashton Russell Daniel Rogers                8/4/2020 22:10   Zomali Angarica Despaigne 8/7/2020 19:50
Joel Sargent                                8/4/2020 22:10   Jaxson Bender               8/7/2020 19:50
Siah Cornett                                8/4/2020 22:10   Rachal Newberry             8/7/2020 19:50
Jean-Philippe Cassar                        8/4/2020 22:10   Lashaeliyah Mcaffee         8/7/2020 19:51
Christopher Pittsley                        8/4/2020 22:10   Araceli Verduzco            8/7/2020 19:51
Tristan Haines                              8/4/2020 22:10   Jonina Maldonado            8/7/2020 19:51
Deja Corley                                 8/4/2020 22:10   Jonathan McDaniel           8/7/2020 19:51
Daryl Ridgely                               8/4/2020 22:10   Ryan Cocolin                8/7/2020 19:51
Andrea Pietro Pocar                         8/4/2020 22:10   Joeseph byrd                8/7/2020 19:51
Stephanie Russell                           8/4/2020 22:11   Rachel Barzilay             8/7/2020 19:51
Alyssa Resch                                8/4/2020 22:11   Victoria Novello            8/7/2020 19:51
Marid Bey (Ex Rel. Marlon Danyell Dupree)   8/4/2020 22:11   Cody Robinson               8/7/2020 19:51
Jonathan Barahona                           8/4/2020 22:11   Jennifer Lam                8/7/2020 19:51
Alexandria Pishotta                         8/4/2020 22:11   Greg Koreman                8/7/2020 19:51
Steve Charles Barolak                       8/4/2020 22:11   Heather Cohen               8/7/2020 19:51
arthur wachline                             8/4/2020 22:11   John Baker                  8/7/2020 19:51
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 122 of 525


General                         8/4/2020 22:11      Matthew Button             8/7/2020 19:51
JOSHUA LANDERS                  8/4/2020 22:11      Dillon Murray              8/7/2020 19:51
Nayo Wallace                    8/4/2020 22:11      Laura R Darden             8/7/2020 19:51
Cordelia Winters                8/4/2020 22:11      Benjamin Third             8/7/2020 19:51
Fahad Ahsan                     8/4/2020 22:11      Rachal Newberry            8/7/2020 19:51
Rylie Gabehart                  8/4/2020 22:12      Diann Harris               8/7/2020 19:51
Twisha Balasubramanian          8/4/2020 22:12      Lorand Kyler               8/7/2020 19:51
Michael Daniel Henry            8/4/2020 22:12      Roger Iyengar              8/7/2020 19:51
Tristan Janini                  8/4/2020 22:12      Francesco Ferorelli        8/7/2020 19:52
Cody Westgard                   8/4/2020 22:12      Michael Gabriel Scorsone   8/7/2020 19:52
Jeff Collop                     8/4/2020 22:12      Susan J Burris             8/7/2020 19:52
John Caballero                  8/4/2020 22:12      Garren Smith               8/7/2020 19:52
Harry Wexler Jr.                8/4/2020 22:12      Amanda L Ashley            8/7/2020 19:52
ASHLEY M BEAUCHAMP              8/4/2020 22:12      Sean Driscoll              8/7/2020 19:52
Jeanell Innerarity              8/4/2020 22:12      JOUSELIN BALDERAS          8/7/2020 19:52
Brad Sun                        8/4/2020 22:12      Vanessa Perez              8/7/2020 19:52
Daisy Julian                    8/4/2020 22:12      omary minier               8/7/2020 19:52
Madison Elizabeth Stockwell     8/4/2020 22:12      MARY COLE                  8/7/2020 19:52
Monzerrat Macias                8/4/2020 22:12      Adi Turlapati              8/7/2020 19:52
William Garvy                   8/4/2020 22:12      Urbir Sidhu                8/7/2020 19:52
Neil Fisher                     8/4/2020 22:12      Matthew Moench             8/7/2020 19:52
Jennifer Isbelle                8/4/2020 22:12      Darlene LeClair            8/7/2020 19:52
Salma Maldonado                 8/4/2020 22:13      Michael J Breitner         8/7/2020 19:52
Amy J Anderson                  8/4/2020 22:13      Nathan ao                  8/7/2020 19:52
Rebecca London                  8/4/2020 22:13      Dedric J wilson            8/7/2020 19:52
Qadir Da`re                     8/4/2020 22:13      Velibor Colovic            8/7/2020 19:52
Vincent John Marino II          8/4/2020 22:13      Mallory Napier             8/7/2020 19:52
Samuel Packer                   8/4/2020 22:13      Lukas Bell-Dereske         8/7/2020 19:52
Savannah Gurries                8/4/2020 22:13      Karl Amboya                8/7/2020 19:52
Lindsey McDowell                8/4/2020 22:13      Bachir B Moureni           8/7/2020 19:52
John Willis                     8/4/2020 22:13      Barbara Cartmell           8/7/2020 19:52
Kalyani Hawaldar                8/4/2020 22:14      Christian Martinez         8/7/2020 19:53
Kristen Christensen             8/4/2020 22:14      Jeffrey Alan Duffy         8/7/2020 19:53
Jim Byers                       8/4/2020 22:14      Frederick Tanner           8/7/2020 19:53
Robert Harris                   8/4/2020 22:14      Woelflein                  8/7/2020 19:53
Narbeh Malekian                 8/4/2020 22:14      Jeff Dupont                8/7/2020 19:53
Edward P Ligenza                8/4/2020 22:14      Laura Adams                8/7/2020 19:53
Daniel Neighman                 8/4/2020 22:14      Sarah Weaver               8/7/2020 19:53
Angie Baird                     8/4/2020 22:14      papken chengrian           8/7/2020 19:53
Fanny Chirinos-Tober            8/4/2020 22:14      Leslie Bailey Holland      8/7/2020 19:53
ali abdulwahab                  8/4/2020 22:14      Daniel Sobeck              8/7/2020 19:53
Philip                          8/4/2020 22:14      Venisha Gooden             8/7/2020 19:53
William Nelson                  8/4/2020 22:14      John Allen Jenkins         8/7/2020 19:53
Michael Blake Lee               8/4/2020 22:15      Sergey Kachur              8/7/2020 19:53
Beth Sarzyniak                  8/4/2020 22:15      Boanerges Bruno            8/7/2020 19:53
Abraham Diaz                    8/4/2020 22:15      Virginia Lamkie            8/7/2020 19:53
Tasha B Hernandez               8/4/2020 22:15      Sierra Polin               8/7/2020 19:53
Nicole Vanecek                  8/4/2020 22:15      Elizabeth Smith            8/7/2020 19:53
Todd Geiser                     8/4/2020 22:15      Nathaniel Nelson           8/7/2020 19:54
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 123 of 525


victoria l kremer               8/4/2020 22:15      Jeff Jenson Fish       8/7/2020 19:54
Neysa Nevins                    8/4/2020 22:15      Scott Turbitt          8/7/2020 19:54
Adam M Bryant                   8/4/2020 22:15      Jeffrey Dromeshauser   8/7/2020 19:54
Paul Minnich                    8/4/2020 22:16      Alexander P Rabkin     8/7/2020 19:54
Reginald Wesley jr              8/4/2020 22:16      Bryan De La Torre      8/7/2020 19:54
Riththy Michael Chou            8/4/2020 22:16      Luke Warren            8/7/2020 19:54
Kevin Ledezma                   8/4/2020 22:16      huy                    8/7/2020 19:54
Adrian Coates                   8/4/2020 22:16      christina coughlin     8/7/2020 19:54
Cheryl A Hammond                8/4/2020 22:16      Gian Papotto           8/7/2020 19:54
Analyn Braza-Stull              8/4/2020 22:16      Baran Birol            8/7/2020 19:54
Radell Williams                 8/4/2020 22:16      Barbara Cartmell       8/7/2020 19:54
Rosa Wright                     8/4/2020 22:16      KRISTINA N WATKINS     8/7/2020 19:54
Haaruun Khalif                  8/4/2020 22:16      Lisa Sethi             8/7/2020 19:54
David Liss                      8/4/2020 22:17      Eric Wiklund           8/7/2020 19:54
Tiffany davis                   8/4/2020 22:17      Lance Ellis Larson     8/7/2020 19:54
Karen Wilks                     8/4/2020 22:17      Rafael Santiago        8/7/2020 19:54
Mindy Mac                       8/4/2020 22:17      Robert Foley           8/7/2020 19:55
Anthony Kocks                   8/4/2020 22:17      Conan Bardwell         8/7/2020 19:55
Kristin Dekarske                8/4/2020 22:17      Moses Collado          8/7/2020 19:55
Benjamin Sorgi                  8/4/2020 22:17      Jamoliddin Muminov     8/7/2020 19:55
Ellen Jordan                    8/4/2020 22:17      Pranit Shah            8/7/2020 19:55
Maureisha Abrams                8/4/2020 22:17      Christopher Morrison   8/7/2020 19:55
Meikel McKinney                 8/4/2020 22:17      Ken Walsh              8/7/2020 19:55
Timothy Atkinson                8/4/2020 22:17      Antonio ramirez        8/7/2020 19:55
Janira Rafael                   8/4/2020 22:17      Jon Rappaport          8/7/2020 19:55
Chloe Fitzhugh                  8/4/2020 22:17      Tyler Rosenblatt       8/7/2020 19:55
Jolyn Fry                       8/4/2020 22:18      Mohamed Ginina         8/7/2020 19:55
Taylor Shellen                  8/4/2020 22:18      H Severino             8/7/2020 19:55
Tamara Withers                  8/4/2020 22:18      Maya Jay               8/7/2020 19:55
Angela Williams Ashley          8/4/2020 22:18      Dane Dettmering        8/7/2020 19:55
Pamela Jolly                    8/4/2020 22:18      Jonathan Moneymakerh   8/7/2020 19:55
amanda colorusso                8/4/2020 22:18      David Nelson           8/7/2020 19:55
Nathan Price                    8/4/2020 22:18      Jared M Huddleson      8/7/2020 19:55
Wendy Steeves                   8/4/2020 22:18      Keonnie Mack           8/7/2020 19:55
Wells Hannah                    8/4/2020 22:18      Michael Ernst          8/7/2020 19:55
Mar-Cia Grant                   8/4/2020 22:18      Marie D Bryant         8/7/2020 19:56
Luis Gonzalo Banda Cruz         8/4/2020 22:18      Sonya Ward             8/7/2020 19:56
Russell Swaney                  8/4/2020 22:18      Dakota Gardner         8/7/2020 19:56
Michael Posley                  8/4/2020 22:19      Teri Williams          8/7/2020 19:56
jonathan molina                 8/4/2020 22:19      Gerald Liu             8/7/2020 19:56
Mohammed Alaboud                8/4/2020 22:19      Frank Dang             8/7/2020 19:56
Mark Green                      8/4/2020 22:19      Angelica Ortez         8/7/2020 19:56
Aiden Keo                       8/4/2020 22:19      Ryan Albert            8/7/2020 19:56
Laura Rizkallah                 8/4/2020 22:19      Lori Yost              8/7/2020 19:56
ERIC MUHLBAUER                  8/4/2020 22:19      David O'Dwyer          8/7/2020 19:56
Eric Buther                     8/4/2020 22:20      Zoya Tester            8/7/2020 19:56
Krysta Copeland                 8/4/2020 22:20      Andrew Phillips        8/7/2020 19:56
Jillian Murphy                  8/4/2020 22:20      Ariel                  8/7/2020 19:57
Robert Buechler                 8/4/2020 22:20      Nicole                 8/7/2020 19:57
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 124 of 525


Madeline Lear                   8/4/2020 22:20      Brittany M Smith            8/7/2020 19:57
Karen Wiscowiche                8/4/2020 22:20      Rose DeFeo                  8/7/2020 19:57
ZhaoLong Pang                   8/4/2020 22:20      Hun Woo                     8/7/2020 19:57
Timothy Wagner                  8/4/2020 22:20      DawnBrewster                8/7/2020 19:57
Talia Brovedani                 8/4/2020 22:20      Roger R Smith               8/7/2020 19:57
Tyler Adam Grover               8/4/2020 22:20      Chris Brand                 8/7/2020 19:57
bruce mullen                    8/4/2020 22:21      Devin Saxon                 8/7/2020 19:57
Karina Vang                     8/4/2020 22:21      Raymond Young               8/7/2020 19:57
Shane Robinson                  8/4/2020 22:21      Shneur Zimmerman            8/7/2020 19:57
Desiree L Johnson               8/4/2020 22:21      David Armstrong             8/7/2020 19:57
Sara Stubbs                     8/4/2020 22:21      Hayim Wolf                  8/7/2020 19:57
Rachel Mueller                  8/4/2020 22:21      Jennifer McKay              8/7/2020 19:57
Jennifer P Howell               8/4/2020 22:21      Justin Russas               8/7/2020 19:57
Chance Cansler                  8/4/2020 22:21      Antwan Kirk-Hughes          8/7/2020 19:57
Richard L Catoni                8/4/2020 22:21      Atul Bembi                  8/7/2020 19:57
Randi Alanah King               8/4/2020 22:22      John M Manship              8/7/2020 19:57
Cheri Alexander                 8/4/2020 22:22      Jeffrey Hays                8/7/2020 19:58
Steve Cook                      8/4/2020 22:22      Greg Purvine                8/7/2020 19:58
Leslie Lamar Hundley            8/4/2020 22:22      Fabian Shenk                8/7/2020 19:58
Lynette Mullen                  8/4/2020 22:22      CHARLES CLARK               8/7/2020 19:58
Greg Engleberg                  8/4/2020 22:22      Justice Keith Pousson       8/7/2020 19:58
Tim Gifford                     8/4/2020 22:22      Elijah P. Fedotov           8/7/2020 19:58
Christian southwick             8/4/2020 22:22      Janet L Turner              8/7/2020 19:58
Joseph F Gill lll               8/4/2020 22:22      Alysia Holmes               8/7/2020 19:58
Sean Clarke                     8/4/2020 22:22      Hanh le                     8/7/2020 19:58
Daniel Joseph Christensen       8/4/2020 22:22      Cliff                       8/7/2020 19:58
randle e ford                   8/4/2020 22:22      Troy Wilson                 8/7/2020 19:58
Trampas C Johnston              8/4/2020 22:23      Nicole Melton               8/7/2020 19:58
Michell Brabazon                8/4/2020 22:23      Daniel Cornforth            8/7/2020 19:58
Steven Attaway                  8/4/2020 22:23      Luana Eid Piva Bertoletti   8/7/2020 19:58
Christopher Lam                 8/4/2020 22:23      Adam Boney                  8/7/2020 19:58
Nicholas Nelson                 8/4/2020 22:23      Trenton Phillips            8/7/2020 19:58
Imtiaz Ahmad                    8/4/2020 22:23      CASSANDRA C Suarez          8/7/2020 19:58
Aurelio Smith                   8/4/2020 22:23      Janette S Charles           8/7/2020 19:58
Nathanial Liebler               8/4/2020 22:23      Larry Ralston               8/7/2020 19:58
Amber McCormick                 8/4/2020 22:23      Louis Nemeth                8/7/2020 19:58
Blake Vanessa                   8/4/2020 22:23      Whole Child Leon, Inc.      8/7/2020 19:58
Christine Ewert                 8/4/2020 22:23      Marshall Vail               8/7/2020 19:58
Morgan Griffin                  8/4/2020 22:23      Wyeth Matthew Leslie        8/7/2020 19:58
Brenda St.Hilaire               8/4/2020 22:23      Sophia Eller                8/7/2020 19:59
Steven Beeson                   8/4/2020 22:24      Adam Grigsby                8/7/2020 19:59
Joel                            8/4/2020 22:24      Mitchell Clough             8/7/2020 19:59
Bryce Simonds                   8/4/2020 22:24      Darla wilson                8/7/2020 19:59
Kyle Passley                    8/4/2020 22:24      Tori Kobayashi              8/7/2020 19:59
James G Sartori                 8/4/2020 22:24      Kirstyn Canull              8/7/2020 19:59
Jesse Ogbe                      8/4/2020 22:24      Daleny Townsend             8/7/2020 19:59
Nova Sain                       8/4/2020 22:24      Nicole Melton               8/7/2020 19:59
Destiny Redicks                 8/4/2020 22:24      Tamara Keeler               8/7/2020 19:59
Joy Boothe                      8/4/2020 22:24      Ellen Mesa Pometti          8/7/2020 19:59
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 125 of 525


Doriana Sinnett                8/4/2020 22:24      Dan Yi                       8/7/2020 19:59
Silvana Kressevich             8/4/2020 22:24      Marshall Vail                8/7/2020 19:59
Frank Aquilon                  8/4/2020 22:24      Phillip Hayward              8/7/2020 19:59
Patryk Pjanka                  8/4/2020 22:24      Jackson Cruz Tolliday        8/7/2020 19:59
Jennifer Townsend              8/4/2020 22:24      Luis Lechuga                 8/7/2020 19:59
Josh Vetter                    8/4/2020 22:24      Jill Harris                  8/7/2020 20:00
Benjamin Gamboa                8/4/2020 22:24      Adam Klein                   8/7/2020 20:00
Travis Hilldore                8/4/2020 22:24      Gary Williams Long           8/7/2020 20:00
George M Harman                8/4/2020 22:24      Thomas                       8/7/2020 20:00
Brittany Towns                 8/4/2020 22:25      Linda Driscoll               8/7/2020 20:00
Marianella novoa               8/4/2020 22:25      Yvette Janecek               8/7/2020 20:00
Kelvin asadu                   8/4/2020 22:25      Chauncey Goodwin             8/7/2020 20:00
Joshua Quirarte                8/4/2020 22:25      Zachary Feldman              8/7/2020 20:00
Ezekiel Mueller                8/4/2020 22:25      Karen Krahl                  8/7/2020 20:00
Josh Vetter                    8/4/2020 22:25      Scott Lorange                8/7/2020 20:01
Daniel Driver                  8/4/2020 22:25      EliSabeth Bancroft Wessel Meindl
                                                                                8/7/2020 20:01
John Mills                     8/4/2020 22:25      Logan C Bayer                8/7/2020 20:01
Maricelle Ramirez              8/4/2020 22:25      Thanyan                      8/7/2020 20:01
Elijah C Chon                  8/4/2020 22:25      Daniel William Welch         8/7/2020 20:01
Elliston James                 8/4/2020 22:25      Angela Yahn                  8/7/2020 20:01
Dimetria Venis                 8/4/2020 22:25      Ilse Allen                   8/7/2020 20:01
Yoon-Joo Kim                   8/4/2020 22:25      Deion John Washington        8/7/2020 20:01
Vishakha Shembekar             8/4/2020 22:26      Matthew Miller               8/7/2020 20:02
irene lew                      8/4/2020 22:26      Sean Daswani                 8/7/2020 20:02
Lexandher                      8/4/2020 22:26      Deborah M. Winningham        8/7/2020 20:02
Manish Kumbhare                8/4/2020 22:26      ComproTax Orlando            8/7/2020 20:02
Analyssa Anderson              8/4/2020 22:26      Harley Brookshire            8/7/2020 20:02
Richard Irvine                 8/4/2020 22:26      DAVID S TIGUE                8/7/2020 20:02
James Stroud                   8/4/2020 22:26      MITCHEL G FERRER             8/7/2020 20:02
Venus Perez                    8/4/2020 22:26      TERESA KUNDRICK              8/7/2020 20:02
Casey Nally                    8/4/2020 22:26      Justin Parsons               8/7/2020 20:02
Donna Freeman                  8/4/2020 22:26      Sandy Rigley                 8/7/2020 20:02
Thomas B. Harris               8/4/2020 22:26      Tamara C. Scott              8/7/2020 20:02
James Sanscrainte              8/4/2020 22:27      Joshua Morgan                8/7/2020 20:02
William R. White               8/4/2020 22:27      Casey J Ryan                 8/7/2020 20:02
Daniel Bazan                   8/4/2020 22:27      CHRIS GRAY                   8/7/2020 20:02
Seana Greene                   8/4/2020 22:28      Shelley Bowman               8/7/2020 20:02
Kei wu                         8/4/2020 22:28      Vanessa Hernandez            8/7/2020 20:02
Laura Sellers                  8/4/2020 22:28      Jim Stewart                  8/7/2020 20:02
Alima Abdoulaye                8/4/2020 22:28      Exodus Penitus Tempus Hex Phyr
                                                                                8/7/2020 20:02
Jeffrey Kiska                  8/4/2020 22:28      Brendan Burke                8/7/2020 20:02
Humad Ahmed                    8/4/2020 22:28      Vaishali Mullapudi           8/7/2020 20:02
Andy Canfield                  8/4/2020 22:28      Angela Matta                 8/7/2020 20:02
Megan Liu                      8/4/2020 22:28      Calvin Antwan Matthews       8/7/2020 20:02
Rebecca Ann Clements           8/4/2020 22:28      Debra Pohlman                8/7/2020 20:03
Gary Pechmann                  8/4/2020 22:28      Anais Kocienda               8/7/2020 20:03
Josh Romero                    8/4/2020 22:28      Renee jenkins                8/7/2020 20:03
DeeAnna Owens                  8/4/2020 22:28      Demitrius                    8/7/2020 20:03
Erica constable                8/4/2020 22:28      Nicholas Goede               8/7/2020 20:03
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 126 of 525


Paul S Safyan                    8/4/2020 22:29      Greg Hardin                8/7/2020 20:03
Taunya Williamson                8/4/2020 22:29      Justin Morgan              8/7/2020 20:03
Alan Russell                     8/4/2020 22:29      Patrick Moran              8/7/2020 20:03
Deborah Verilhac                 8/4/2020 22:29      Abdul Majeed Abid          8/7/2020 20:03
Brian Moye                       8/4/2020 22:29      Jordan Strawn              8/7/2020 20:03
Jeffrey offill                   8/4/2020 22:29      Branden Buller             8/7/2020 20:03
Kathy Stempel                    8/4/2020 22:29      Noah Sandoval              8/7/2020 20:03
Paul Clement                     8/4/2020 22:29      Jorge Quintana             8/7/2020 20:03
Josh Dovishaw                    8/4/2020 22:30      Jeff Dever                 8/7/2020 20:03
Emily McClintic                  8/4/2020 22:30      Richard L Garcia           8/7/2020 20:03
Fiona McWhorter                  8/4/2020 22:30      Barbara Dever              8/7/2020 20:04
Deron Warfield                   8/4/2020 22:30      Michael Wong               8/7/2020 20:04
Taylor Thomas                    8/4/2020 22:30      peighton freshour          8/7/2020 20:04
Jonathan Deer                    8/4/2020 22:30      Colin Taiyo Xavier         8/7/2020 20:04
Joe Ellis                        8/4/2020 22:31      Nicholas Kessler           8/7/2020 20:04
Emma Chin                        8/4/2020 22:31      John A Bush                8/7/2020 20:04
Arthur Bides                     8/4/2020 22:31      Doris Runcie               8/7/2020 20:04
Roger E DeLeon                   8/4/2020 22:31      Phillip Procyk             8/7/2020 20:04
Elizabeth delgado alcazar        8/4/2020 22:31      Ilona Nielsen              8/7/2020 20:04
Spencer Andrus                   8/4/2020 22:32      Millie Lopez               8/7/2020 20:04
Josie Verchomin                  8/4/2020 22:32      Tyrus Maxie                8/7/2020 20:04
Laurie Deer                      8/4/2020 22:32      Grant Heidelberg           8/7/2020 20:04
Dominick Pastore                 8/4/2020 22:32      Gabriella Sotelo-Cuevas    8/7/2020 20:04
Jennifer Gonzalez                8/4/2020 22:32      Jeff Dever                 8/7/2020 20:04
Ashley Anders                    8/4/2020 22:32      Kyle Smith                 8/7/2020 20:04
Hye Eun Chu                      8/4/2020 22:32      Erma Erit Barmapov-Segev   8/7/2020 20:04
Matthew Rich                     8/4/2020 22:33      John Salverda              8/7/2020 20:04
Meaghen Strobel                  8/4/2020 22:33      Jo McClure                 8/7/2020 20:04
Michael Charles Dalton Jr        8/4/2020 22:33      PERVEZ I ALAM              8/7/2020 20:04
Weston Rockers                   8/4/2020 22:33      Brian Harris               8/7/2020 20:04
Daniel R Askey                   8/4/2020 22:34      Frank Flocke               8/7/2020 20:04
Arjun Ganjoo                     8/4/2020 22:34      Jessica Damron             8/7/2020 20:04
Joshua Aponte                    8/4/2020 22:34      ZANDRA WALTON              8/7/2020 20:04
Kurtis Welch                     8/4/2020 22:34      Yagi Tramontini            8/7/2020 20:05
Sonia Pena                       8/4/2020 22:34      Garrett Cox                8/7/2020 20:05
Michael Redding                  8/4/2020 22:34      Morgan Grobin              8/7/2020 20:05
Shea Andersen                    8/4/2020 22:34      Adrienne Gooding           8/7/2020 20:05
qamarah a davis                  8/4/2020 22:34      Candace M Bielke           8/7/2020 20:05
Michael Edwards                  8/4/2020 22:34      Maksim Zabelin             8/7/2020 20:05
Devin Heinlein                   8/4/2020 22:34      Elizabeth Latham           8/7/2020 20:05
ROSEMARY SPEERS                  8/4/2020 22:34      Bryce Cherry               8/7/2020 20:05
Songyu Wang                      8/4/2020 22:34      Paul Jaworowski            8/7/2020 20:05
Meredith Kay Sparks              8/4/2020 22:34      Carina Gonzalez            8/7/2020 20:05
Jeffrey K Wallace                8/4/2020 22:34      Raul A. Soto               8/7/2020 20:05
Brandon Bergen                   8/4/2020 22:34      John Lacis                 8/7/2020 20:05
Chris Tressler                   8/4/2020 22:34      Michael Raycher            8/7/2020 20:05
Shannon Kroon                    8/4/2020 22:34      Jasmine Allen              8/7/2020 20:05
Peter Giakoumis                  8/4/2020 22:35      Trenton Lauer              8/7/2020 20:05
Sandra Spada                     8/4/2020 22:35      Rick Davis                 8/7/2020 20:06
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 127 of 525


Jessica Bellevue                8/4/2020 22:35      David Brann           8/7/2020 20:06
Jane Hoffman                    8/4/2020 22:35      Griffin Monte         8/7/2020 20:06
Annette m Barber                8/4/2020 22:35      Jonathan Ferguson     8/7/2020 20:06
Ma Alexandra Alvarez            8/4/2020 22:36      Daniel Turner         8/7/2020 20:06
Jessica Bellevue                8/4/2020 22:36      Daniel Lee Woodruff   8/7/2020 20:06
bryan mick                      8/4/2020 22:36      Brandon Smith         8/7/2020 20:06
Jerry Kim                       8/4/2020 22:36      Pat O'Maley Johnson   8/7/2020 20:06
Yahaira Rivas                   8/4/2020 22:36      Luke Wrobel           8/7/2020 20:06
Sherri Lee-Ann Mcaninch         8/4/2020 22:36      levi westling         8/7/2020 20:06
Kerri Bauer                     8/4/2020 22:36      Abby Funderburk       8/7/2020 20:06
Erika Moseson                   8/4/2020 22:36      ABBY FULLER           8/7/2020 20:06
Tia Flood                       8/4/2020 22:37      THOMAS Daughtry       8/7/2020 20:06
Katherine Ann Mistick           8/4/2020 22:37      James Edward Slagle   8/7/2020 20:07
Dana Walker                     8/4/2020 22:37      Edwina king           8/7/2020 20:07
Jordan                          8/4/2020 22:37      Jovanny Rodriguez     8/7/2020 20:07
Charles Thompson                8/4/2020 22:37      Gregory Crysler       8/7/2020 20:07
David E Weekly                  8/4/2020 22:37      Brandee Holloway      8/7/2020 20:07
Jui Lung Cha                    8/4/2020 22:37      Josanna DeJesus       8/7/2020 20:07
Tyler Puzyn                     8/4/2020 22:38      Alejandro Ramirez     8/7/2020 20:07
Christopher Stafford            8/4/2020 22:38      Joan B. Saltsman      8/7/2020 20:07
Clint Marcy                     8/4/2020 22:38      Michael Goodwyn       8/7/2020 20:07
Fred begley                     8/4/2020 22:38      Steffan Rhoads        8/7/2020 20:07
Nibila Sullivan                 8/4/2020 22:38      William French        8/7/2020 20:07
Lance Yang                      8/4/2020 22:39      David A. Caruana      8/7/2020 20:07
Henry Theodore Doll             8/4/2020 22:39      Kenneth Peare         8/7/2020 20:07
Makiba Brown                    8/4/2020 22:39      Thomas Bennett        8/7/2020 20:07
Angela Munson                   8/4/2020 22:39      Jhena DeLaney         8/7/2020 20:07
Doreen Knapp                    8/4/2020 22:39      Robert Carmichael     8/7/2020 20:07
Brigham E Cook                  8/4/2020 22:39      Mark McDevitt         8/7/2020 20:07
Agustin Bernal                  8/4/2020 22:39      Harvey Blessing       8/7/2020 20:07
Aiuella Foreman                 8/4/2020 22:39      George T Lesica       8/7/2020 20:08
Sally Chambless                 8/4/2020 22:40      James Allen           8/7/2020 20:08
Ethan Alberga                   8/4/2020 22:40      Nancy Wilkens         8/7/2020 20:08
Chris Clark                     8/4/2020 22:40      Troy J Henry          8/7/2020 20:08
Dean DiAntonio                  8/4/2020 22:40      Elizabeth Smith       8/7/2020 20:08
Jabari James                    8/4/2020 22:40      Fox                   8/7/2020 20:08
Elisabeth                       8/4/2020 22:40      Lily Burickson        8/7/2020 20:08
David tapia                     8/4/2020 22:40      Saralynn Mose         8/7/2020 20:08
Tommy Marshall                  8/4/2020 22:40      Cindy Sampson         8/7/2020 20:08
Karin Milliman                  8/4/2020 22:40      Luke Ramey            8/7/2020 20:08
Chris R Clark                   8/4/2020 22:40      Lynn Bailey           8/7/2020 20:08
Joshawa Tweedy                  8/4/2020 22:41      Lydia Hernandez       8/7/2020 20:08
Eric Gonzalez                   8/4/2020 22:41      Patricia parks        8/7/2020 20:08
George Vasiliadis               8/4/2020 22:41      James Piper           8/7/2020 20:09
Lester Adams                    8/4/2020 22:41      Roy Brannin           8/7/2020 20:09
Andrew Houle                    8/4/2020 22:41      Dana Moon             8/7/2020 20:09
Alexis Freed                    8/4/2020 22:42      Tega Otojare          8/7/2020 20:09
Dennis Soennichsen              8/4/2020 22:42      Scott Boyce           8/7/2020 20:09
Jayadevan Vijayakrishnan        8/4/2020 22:42      Jaime Keating         8/7/2020 20:09
        Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 128 of 525


Ty Raia                       8/4/2020 22:42      Loretta Johnson            8/7/2020 20:09
Larissa E Wilhelmi            8/4/2020 22:43      Aman Grewal                8/7/2020 20:10
BRANDON DOUGLASS              8/4/2020 22:43      Luke Ng                    8/7/2020 20:10
Aura Ruiz                     8/4/2020 22:43      Nicholas E Russell         8/7/2020 20:10
Jon Den Houter                8/4/2020 22:43      Renato Lopez Hernandez     8/7/2020 20:10
Maria Shevchenko              8/4/2020 22:43      Leela Hartnett             8/7/2020 20:10
Daniel Gauch                  8/4/2020 22:43      David L Cardon             8/7/2020 20:11
Soumya Chakraverty            8/4/2020 22:43      Micheal McCarn             8/7/2020 20:11
Lindsey Adams                 8/4/2020 22:43      Eric J. Bjorgan            8/7/2020 20:11
Neal Ahmad                    8/4/2020 22:44      Chelsea Rae McLain         8/7/2020 20:11
Penpa Dolma                   8/4/2020 22:44      Richard Brooks             8/7/2020 20:11
Shandell Jamal                8/4/2020 22:44      Leonard Gross              8/7/2020 20:11
Alex B. Yothers               8/4/2020 22:44      Rachel Wigen-Toccalino     8/7/2020 20:11
Khanh Ngoc Han Huynh          8/4/2020 22:45      Lennart Boecken            8/7/2020 20:11
Jose Penuelas                 8/4/2020 22:45      Isabella Diaz              8/7/2020 20:11
Kilali Tariah                 8/4/2020 22:45      Kevin walker               8/7/2020 20:11
Carol Murray                  8/4/2020 22:45      MERCEDES A BULLOCK         8/7/2020 20:12
Essence Duplechain            8/4/2020 22:45      Morgan R Steele            8/7/2020 20:12
Amber Ealem                   8/4/2020 22:45      Cody Joshua Strang         8/7/2020 20:12
Rachel Stein                  8/4/2020 22:46      Lauren Trinidad            8/7/2020 20:12
Eric Hatfield                 8/4/2020 22:46      Amy Chastain               8/7/2020 20:12
Bethany Fechter               8/4/2020 22:46      Kevin W Boyleston          8/7/2020 20:12
RAYMOND A. FLANAGAN           8/4/2020 22:46      Benjamin Richert           8/7/2020 20:12
Levetta Rivera                8/4/2020 22:47      Maxwell Goff Talley        8/7/2020 20:12
Justin Luehman                8/4/2020 22:47      Bradley Hillyer Bentley    8/7/2020 20:12
Terri James-Day               8/4/2020 22:47      Brenden Wilie              8/7/2020 20:12
Jaime Ferguson                8/4/2020 22:47      Jennifer Hansen Gard       8/7/2020 20:12
Carolyn A. Witt               8/4/2020 22:47      David Hood                 8/7/2020 20:12
Jimmy Gardner                 8/4/2020 22:47      Radcliffe Bancroft Lewis   8/7/2020 20:12
Matthew Thunselle             8/4/2020 22:47      Chandra                    8/7/2020 20:12
Anita Watson                  8/4/2020 22:47      Dustin Bright              8/7/2020 20:12
Nan LeClair                   8/4/2020 22:48      Avia Jefferson             8/7/2020 20:13
Chidiebube Egwim              8/4/2020 22:48      Jesse Rossow               8/7/2020 20:13
Emmanuel Manzo                8/4/2020 22:48      Michelle Cole              8/7/2020 20:13
Kushagra Bansal               8/4/2020 22:48      John Guzewich              8/7/2020 20:13
Daniel Ochoa Jr               8/4/2020 22:48      Gretchen Beach             8/7/2020 20:13
Edward Carter                 8/4/2020 22:48      Tyler Nicholson            8/7/2020 20:13
james a mcarthur              8/4/2020 22:48      udaikiran duggirala        8/7/2020 20:13
Evan Sand                     8/4/2020 22:48      Helen Fleming              8/7/2020 20:13
Nicole Pucci                  8/4/2020 22:49      Suzanne C Carlblom         8/7/2020 20:13
Shannon McCracken             8/4/2020 22:49      LINDA THORNTON             8/7/2020 20:13
Ryan Shaw                     8/4/2020 22:49      Manuel Hernandez-Estrada   8/7/2020 20:13
Trevon Marshall               8/4/2020 22:49      Arian Namvar               8/7/2020 20:13
Jasmine Hutchinson            8/4/2020 22:50      Henry Bennett              8/7/2020 20:13
Misha Pousti                  8/4/2020 22:50      Paul Ramirez               8/7/2020 20:14
Theron Ellis                  8/4/2020 22:50      David Alen                 8/7/2020 20:14
Trent Younger Sr.             8/4/2020 22:50      Kai Ninomiya               8/7/2020 20:14
Lisa Sette                    8/4/2020 22:50      Erika Sommer               8/7/2020 20:14
Aaron Tesfai                  8/4/2020 22:50      Holly Mello                8/7/2020 20:14
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 129 of 525


Lukas W Van Voorhis              8/4/2020 22:50      Lesniowski                8/7/2020 20:14
Jane Portschell                  8/4/2020 22:50      Sharon Curran             8/7/2020 20:14
Danijel Juric                    8/4/2020 22:50      AudreyTravers             8/7/2020 20:14
Wendy Person                     8/4/2020 22:50      Dylan Weatherly           8/7/2020 20:14
Lila Diaz                        8/4/2020 22:50      Leonel Mancilla           8/7/2020 20:14
Bryce Pollock                    8/4/2020 22:51      Renault R Lewis           8/7/2020 20:15
Tiffany Laberdee                 8/4/2020 22:51      KYLER MICHAEL WHITE       8/7/2020 20:15
jacinta ayers                    8/4/2020 22:51      Sean Michalczik           8/7/2020 20:15
Donnie c Tandy                   8/4/2020 22:51      Brandon Jacobia           8/7/2020 20:15
Jamie Cottingham                 8/4/2020 22:51      Laura Elisa Montealegre   8/7/2020 20:15
Silvia Carolina Cruz bonilla     8/4/2020 22:51      Jacob Ramirez             8/7/2020 20:15
Esther Cuevas                    8/4/2020 22:51      Ian Korpi                 8/7/2020 20:15
Stefan Storm                     8/4/2020 22:51      Gary Sterne               8/7/2020 20:15
Tanya Parker                     8/4/2020 22:51      Angela Franklin           8/7/2020 20:15
Daniel R Maxwell                 8/4/2020 22:51      Rafael Shelehy            8/7/2020 20:15
Sylvia Smith                     8/4/2020 22:52      Sabrina M Murcia          8/7/2020 20:15
Marilyn Edobor                   8/4/2020 22:52      Wes Dobransky             8/7/2020 20:15
Crystal Rankins                  8/4/2020 22:52      Allen Stanton             8/7/2020 20:15
Laura Schneider                  8/4/2020 22:52      Latisha Williams          8/7/2020 20:15
Zachary Koebergen                8/4/2020 22:52      Tedd Yi                   8/7/2020 20:15
Christian Robinson               8/4/2020 22:52      Esmeralda Casas-Silva     8/7/2020 20:15
Stephen Eric Johnson             8/4/2020 22:52      Aaron A Engler            8/7/2020 20:16
Michael Haren                    8/4/2020 22:52      Andrew M Schwerin         8/7/2020 20:16
Glen N Kelley                    8/4/2020 22:52      Danielle Barrett          8/7/2020 20:16
Mary Ann Carandang               8/4/2020 22:53      Michael Brooks            8/7/2020 20:16
Awilda Toledo                    8/4/2020 22:53      Jeannette Wells           8/7/2020 20:16
Dawn Bredemeyer                  8/4/2020 22:53      Sabrina M Murcia          8/7/2020 20:16
shanita miller                   8/4/2020 22:53      Joseph L. L White         8/7/2020 20:16
Alexandra Eastes                 8/4/2020 22:53      Sallie Lardy              8/7/2020 20:16
Tanya M Handy                    8/4/2020 22:53      Maxine                    8/7/2020 20:16
Bharathi Subramanian             8/4/2020 22:53      Raymond Schutte           8/7/2020 20:16
David Eisel                      8/4/2020 22:54      Brad Bernhardt            8/7/2020 20:17
Trevor Kaiser                    8/4/2020 22:54      Aaron Anderson            8/7/2020 20:17
Donald Shooter                   8/4/2020 22:54      Hyunju Bailey             8/7/2020 20:17
Emmaly Wilson                    8/4/2020 22:54      Donte Davis               8/7/2020 20:17
Jessica Horvath                  8/4/2020 22:54      Natan M Magid             8/7/2020 20:17
Maximilian Bennett               8/4/2020 22:54      Piotr Jerzy Jaszczak      8/7/2020 20:17
Rahul Jain                       8/4/2020 22:54      Ryan Rogers               8/7/2020 20:17
Lara Dalessio                    8/4/2020 22:55      Donald Strassman          8/7/2020 20:17
DustIn Toutges                   8/4/2020 22:55      Raymond Schutte           8/7/2020 20:17
Hunter Cleveland                 8/4/2020 22:55      David Cross               8/7/2020 20:18
Elizabeth Spellman               8/4/2020 22:55      John A. Lange             8/7/2020 20:18
Lise Moser                       8/4/2020 22:55      Brittney Relliford        8/7/2020 20:18
Marcin Zola                      8/4/2020 22:55      Stav Raviv                8/7/2020 20:18
Ana Marcella Campos              8/4/2020 22:55      Scott Dougherty           8/7/2020 20:18
James Houston                    8/4/2020 22:55      Ian Viola                 8/7/2020 20:18
Megan                            8/4/2020 22:56      Karl Gibson               8/7/2020 20:18
Pie-Chin Tsai                    8/4/2020 22:56      Rudolfo Martinez          8/7/2020 20:18
Joseph William Vasiliauskas      8/4/2020 22:56      Rui Chen                  8/7/2020 20:18
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 130 of 525


Samuel McCain                     8/4/2020 22:56   LaShon Lee            8/7/2020 20:19
Nicholas Smith                    8/4/2020 22:57   David Simon           8/7/2020 20:19
Elaine Newnum                     8/4/2020 22:57   Heather Carpenter     8/7/2020 20:19
Sara Cole                         8/4/2020 22:57   Jay W Vaughn          8/7/2020 20:19
Tammy Tibbetts                    8/4/2020 22:57   Shasta Vannatter      8/7/2020 20:19
Nicholas Zappa                    8/4/2020 22:57   Kaitlin Roberts       8/7/2020 20:19
Nyah Phillips                     8/4/2020 22:57   Jonathan Murray       8/7/2020 20:19
Tedd W Gimber                     8/4/2020 22:57   Martin Fisher         8/7/2020 20:19
Anthony H Haulter                 8/4/2020 22:57   Pawel Kostyk          8/7/2020 20:19
Mark Blunk                        8/4/2020 22:57   Don Griffin           8/7/2020 20:19
Lucas Nichols                     8/4/2020 22:57   Joshua D Navas        8/7/2020 20:19
Manoel J Torres                   8/4/2020 22:57   Oscar Ramos           8/7/2020 20:20
Bradley Bronson                   8/4/2020 22:58   Gregory Kellogg       8/7/2020 20:20
Luke White                        8/4/2020 22:58   Thomas Edward Ailes   8/7/2020 20:20
Kennedy Carter                    8/4/2020 22:58   Anne Staats           8/7/2020 20:20
Heather Griffin                   8/4/2020 22:58   Justin Ryan           8/7/2020 20:20
william Beczo                     8/4/2020 22:58   Anthony chavez        8/7/2020 20:20
Natalie Gonzales                  8/4/2020 22:58   Jessica Peralta       8/7/2020 20:21
Ji Hyung Kim                      8/4/2020 22:59   Glenn Mattson         8/7/2020 20:21
Deborah Williams                  8/4/2020 22:59   David Moyer           8/7/2020 20:21
Joshua Donegia                    8/4/2020 23:00   Lucas Curtis          8/7/2020 20:21
Kristy Midkiff                    8/4/2020 23:00   Marc Girouard         8/7/2020 20:21
Antony Gonzales                   8/4/2020 23:00   Tylor Schwarz         8/7/2020 20:21
Esther Hardy                      8/4/2020 23:00   Ocie L Riley          8/7/2020 20:21
Kemisha M Smith                   8/4/2020 23:00   Melissa Wheeler       8/7/2020 20:22
Nancy McDonald                    8/4/2020 23:01   Candido Zuniga        8/7/2020 20:22
Mundy A Meguire                   8/4/2020 23:01   Isaac Looney          8/7/2020 20:22
Zachery Hitchcock                 8/4/2020 23:01   Wade bartin           8/7/2020 20:22
Donny Charpentier                 8/4/2020 23:01   Casey Hogan           8/7/2020 20:22
Colin Moore                       8/4/2020 23:01   Aaron Becker          8/7/2020 20:22
Samantha Reilly                   8/4/2020 23:01   Angela Y Johnson      8/7/2020 20:22
Jeffrey Shepherd                  8/4/2020 23:01   Jordan Briggs         8/7/2020 20:22
Kimberly Gauthier                 8/4/2020 23:01   Karen Pettinger       8/7/2020 20:22
Lee gonzalez                      8/4/2020 23:01   Gideon Rosenblatt     8/7/2020 20:23
Christian Shaw                    8/4/2020 23:02   Margaret Katz         8/7/2020 20:23
Aaron Cooper                      8/4/2020 23:02   Kelly Cravens         8/7/2020 20:23
Michael C Roan                    8/4/2020 23:02   Tracy Daniel-Hardy    8/7/2020 20:23
Randall Lane Danger Brown-Brown   8/4/2020 23:02   Joel Freeson Carico   8/7/2020 20:23
Kristy Midkiff                    8/4/2020 23:02   Ruth Rooney           8/7/2020 20:23
W Hulett                          8/4/2020 23:02   Shelby L Eshman       8/7/2020 20:23
James D Cook                      8/4/2020 23:03   Donald Lau            8/7/2020 20:23
Daniel Mirandoli                  8/4/2020 23:03   George Kolokotronis   8/7/2020 20:23
Nicolas Wolf                      8/4/2020 23:03   Jack Hall             8/7/2020 20:23
Ryan Waters                       8/4/2020 23:03   Phillip Lindsey       8/7/2020 20:24
Cooper Lawrenz                    8/4/2020 23:03   Grace Capshaw         8/7/2020 20:24
Dustin Hughes                     8/4/2020 23:03   Ciaron L Squires      8/7/2020 20:24
Maria K Wilkerson                 8/4/2020 23:04   Janet Finley-Blake    8/7/2020 20:24
Wilford Tibbetts                  8/4/2020 23:04   David Roncin          8/7/2020 20:24
Jack Baggett                      8/4/2020 23:04   Ezequiel              8/7/2020 20:24
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 131 of 525


Danaisha Price                  8/4/2020 23:04      JunBo Park               8/7/2020 20:24
BINH NGUYEN                     8/4/2020 23:04      Ty Sudano                8/7/2020 20:24
Rachael Swift                   8/4/2020 23:04      Ariella S Bauer          8/7/2020 20:24
oluwakunle ojewale              8/4/2020 23:04      Kelly Scott              8/7/2020 20:24
Lawrence Stark                  8/4/2020 23:04      Monique Noel-Gunter      8/7/2020 20:24
Cloria Fulton                   8/4/2020 23:04      Adrian M. Adamik         8/7/2020 20:24
Shannon Fitzgerald              8/4/2020 23:05      Christopher Zografos     8/7/2020 20:24
Christopher kotrla              8/4/2020 23:05      Sarah Stitzer            8/7/2020 20:24
Jarred                          8/4/2020 23:05      Choya Cantrell           8/7/2020 20:24
Jackeline Borjas                8/4/2020 23:05      Timothy Cash             8/7/2020 20:24
Kristin Miller                  8/4/2020 23:05      Felix Manuel Diaz        8/7/2020 20:25
Sandra                          8/4/2020 23:05      Tim Cooper               8/7/2020 20:25
Shanna Heath                    8/4/2020 23:05      Mike Chappell            8/7/2020 20:25
Jennifer Kagan Baker            8/4/2020 23:05      Corine Canfield          8/7/2020 20:25
Lucas Wallace                   8/4/2020 23:06      William J Mullen Jr      8/7/2020 20:25
Jason Adelstone                 8/4/2020 23:06      Andre L Verdun           8/7/2020 20:25
Sara Criswell                   8/4/2020 23:06      Shambavi Metgud          8/7/2020 20:25
Carly Turner                    8/4/2020 23:06      Darrell Hahn             8/7/2020 20:25
Isaac Maguire                   8/4/2020 23:06      Injae Kim                8/7/2020 20:25
Tarah Reaney (Mileham)          8/4/2020 23:06      Virginia Cabrera         8/7/2020 20:25
Chad Miyamoto                   8/4/2020 23:06      Isaac Shelton            8/7/2020 20:25
Dustan Halford                  8/4/2020 23:07      Caylin                   8/7/2020 20:26
Donna Heavey                    8/4/2020 23:07      Kimberley Yockers        8/7/2020 20:26
Reaz Hasan                      8/4/2020 23:07      Rachel Dows              8/7/2020 20:26
Kate Humphrey                   8/4/2020 23:08      James Wilson             8/7/2020 20:26
Michael Sigler                  8/4/2020 23:08      Melissa Wheeler          8/7/2020 20:26
Gregory Saathoff                8/4/2020 23:08      Yousha Qureshi           8/7/2020 20:26
Johnathon Wasserstein           8/4/2020 23:08      Casey McDougall          8/7/2020 20:26
Rachel l Womack                 8/4/2020 23:08      Ramatu Sesay             8/7/2020 20:26
Marina Eichhorn                 8/4/2020 23:09      Jesse Burton             8/7/2020 20:26
Anthony Pisano                  8/4/2020 23:09      Ona O'Keefe              8/7/2020 20:26
Jasmine Mattison                8/4/2020 23:09      Nyla Rahman              8/7/2020 20:26
Sarah Chen                      8/4/2020 23:09      Alyssa Neu               8/7/2020 20:26
Mariusz Klecha                  8/4/2020 23:09      Melody Paris Commodore   8/7/2020 20:26
Andrerich Crombie               8/4/2020 23:09      mustafa emin             8/7/2020 20:26
Jon Trujillo                    8/4/2020 23:10      Gabriel Silva            8/7/2020 20:26
Patrick Clough                  8/4/2020 23:10      Robert Nadeau            8/7/2020 20:27
benjamin schlawin               8/4/2020 23:10      Heather McGovern         8/7/2020 20:27
Brian Calvert                   8/4/2020 23:10      Shanna Snell             8/7/2020 20:27
Francis Staskon                 8/4/2020 23:10      Alexander Valentin       8/7/2020 20:27
William Miller                  8/4/2020 23:10      Sonia                    8/7/2020 20:27
Michael Massie                  8/4/2020 23:10      Mark A Hadley            8/7/2020 20:27
Jared Cahanes                   8/4/2020 23:10      Susan Goldman            8/7/2020 20:27
Miguel Juarez                   8/4/2020 23:10      Janet Fonseca            8/7/2020 20:27
Anmei Cho                       8/4/2020 23:10      Thomas Critelli          8/7/2020 20:27
Joshua King                     8/4/2020 23:11      Ellen von KTajan         8/7/2020 20:27
Mike Hill                       8/4/2020 23:11      James Kervan             8/7/2020 20:27
Caroline Francis                8/4/2020 23:11      Jake Parsley             8/7/2020 20:27
Jennifer Norwood                8/4/2020 23:12      MENGCHI HO               8/7/2020 20:28
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 132 of 525


Marilee Vaughan                8/4/2020 23:12      Ryan Johnson               8/7/2020 20:28
Nya Jackson                    8/4/2020 23:12      Elisa Harris-Dillon        8/7/2020 20:28
Jennifer Pashley               8/4/2020 23:13      Donald Wayne Turpin Jr     8/7/2020 20:28
Kityiu Fung                    8/4/2020 23:13      Karyn Aiello               8/7/2020 20:28
Emma Napolitano                8/4/2020 23:13      Calvin Pugh                8/7/2020 20:28
Michael Black                  8/4/2020 23:13      TAKANORI KAJIHARA          8/7/2020 20:29
Jaydeep Patel                  8/4/2020 23:13      Stan Anderson              8/7/2020 20:29
Kailey Welch                   8/4/2020 23:13      Jackie                     8/7/2020 20:29
Amanda Wu                      8/4/2020 23:13      Andrew Smith               8/7/2020 20:29
Lashaundra Arrechea            8/4/2020 23:13      Aranickci Ramos            8/7/2020 20:29
Miriam Rosenblum               8/4/2020 23:13      Cindy Cramer               8/7/2020 20:29
Luke Pfaff                     8/4/2020 23:13      Nancy Schlueter            8/7/2020 20:29
Jacobia Walden                 8/4/2020 23:14      Candy Koh                  8/7/2020 20:30
Rodney Wollam                  8/4/2020 23:14      KRC Trust                  8/7/2020 20:30
Natasha Goodwin                8/4/2020 23:14      Timothy Bryan Howell       8/7/2020 20:30
Raymond E Babineau             8/4/2020 23:14      Robert E. Benham, Jr.      8/7/2020 20:30
MELINA D CURKO                 8/4/2020 23:14      Giovanni Boivin            8/7/2020 20:30
Philip T. Snead                8/4/2020 23:14      Paul H. Coe                8/7/2020 20:30
Justin Greever                 8/4/2020 23:14      Diane Jones                8/7/2020 20:30
Bryon Miller                   8/4/2020 23:14      KEIYONNA WATKINS           8/7/2020 20:30
Dhaval Sonawane                8/4/2020 23:15      Stephanie N Dagostino      8/7/2020 20:31
Tulia MacDicken                8/4/2020 23:15      Melissa Dant               8/7/2020 20:31
Raymond Smith Cook IV          8/4/2020 23:15      Anne Stesney               8/7/2020 20:31
Mary Slagle                    8/4/2020 23:15      Nicole                     8/7/2020 20:31
Cassandra Eddington            8/4/2020 23:15      Cathy Sanchez              8/7/2020 20:31
Veronica Moscoso               8/4/2020 23:15      Mark Kareken               8/7/2020 20:31
Christine Tatom                8/4/2020 23:15      Clinton Jones              8/7/2020 20:31
Christine Hunter               8/4/2020 23:15      Keri Bryant                8/7/2020 20:31
Jonathan A Santos              8/4/2020 23:16      Thomas Sweeney             8/7/2020 20:31
Granville Quinan               8/4/2020 23:16      Muhib T Oduwaiye           8/7/2020 20:31
Kristina Le                    8/4/2020 23:16      Kayli M Sanchez            8/7/2020 20:31
Lavin R Devnani                8/4/2020 23:16      Micheal Day                8/7/2020 20:31
Lauren Mitchell                8/4/2020 23:17      Cameron Grogan             8/7/2020 20:31
Shymeka Williams               8/4/2020 23:17      John R Siebken             8/7/2020 20:31
Sally Kolb                     8/4/2020 23:17      Isaac Kinney               8/7/2020 20:31
Paritosh Rustogi               8/4/2020 23:17      Serena C. Alley            8/7/2020 20:32
Liwen Shuen                    8/4/2020 23:17      Eric Seiler                8/7/2020 20:32
Yunpeng Li                     8/4/2020 23:18      Aaron Fedewa               8/7/2020 20:32
Dennis Moore                   8/4/2020 23:18      WILLIAM LARCHE             8/7/2020 20:32
Jason Emery                    8/4/2020 23:18      Matt Jernigan              8/7/2020 20:32
Melvina Byrd                   8/4/2020 23:18      Gregory Penn               8/7/2020 20:32
Alexsander Dominguez           8/4/2020 23:18      Mervw                      8/7/2020 20:32
Jason Armstrong                8/4/2020 23:18      Lateefa Coleman            8/7/2020 20:32
Josh Van Dam                   8/4/2020 23:18      Stephan Schier             8/7/2020 20:32
Robert Steffy                  8/4/2020 23:19      Geralyn Moss               8/7/2020 20:32
Leonardo Noli                  8/4/2020 23:19      Jennifer Gonzalez          8/7/2020 20:32
Patrick J Roland               8/4/2020 23:19      Dusty Trotter              8/7/2020 20:33
Solomon Belete                 8/4/2020 23:19      Maurice Stack              8/7/2020 20:33
Oryan Baker                    8/4/2020 23:19      Siva Sankara Prasad Kaza   8/7/2020 20:33
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 133 of 525


Erikson Miles Stone            8/4/2020 23:19      Jerel Moffatt             8/7/2020 20:33
Jeff Pearson                   8/4/2020 23:20      Dusty Waylon Cowart       8/7/2020 20:33
Laura Valeri                   8/4/2020 23:20      Robert Stickney           8/7/2020 20:33
Alhana Gibbs                   8/4/2020 23:20      Jonathan Leung            8/7/2020 20:33
Robert landman                 8/4/2020 23:20      Todd Ernst                8/7/2020 20:33
Andre Cook                     8/4/2020 23:20      Linda Banks               8/7/2020 20:33
John Harbert                   8/4/2020 23:20      Aubriana Tilley           8/7/2020 20:33
Josue Gonzalez                 8/4/2020 23:20      Robert Colwell            8/7/2020 20:33
Mason Lundgren                 8/4/2020 23:20      Deltrick Jackson          8/7/2020 20:33
Francois Walton                8/4/2020 23:20      Diane Dawson              8/7/2020 20:33
Christopher J Clason           8/4/2020 23:21      Diane Jones               8/7/2020 20:33
Cary Elliott Kurk              8/4/2020 23:21      Michelle Walker           8/7/2020 20:33
Amna Ali                       8/4/2020 23:21      Zachary Neill             8/7/2020 20:34
Adam Levitt                    8/4/2020 23:21      Nessy Mathew              8/7/2020 20:34
Rachel Nelson                  8/4/2020 23:21      Jennifer Rader            8/7/2020 20:34
Kevin Franklin                 8/4/2020 23:21      Matthew Roe               8/7/2020 20:34
Taylor shadwick                8/4/2020 23:21      Katherine McCoy           8/7/2020 20:34
Jennifer Searle                8/4/2020 23:21      Boyd Pace                 8/7/2020 20:34
Barbara Allen                  8/4/2020 23:21      Jeffrey knizatko          8/7/2020 20:34
Alexandra Jackson              8/4/2020 23:22      Amy Cooper                8/7/2020 20:34
Koyuki Akira                   8/4/2020 23:22      Joshua Lillvis            8/7/2020 20:34
Jazel Guerra                   8/4/2020 23:22      Kiley Dunne Lizama        8/7/2020 20:34
JAMES JOHNSON                  8/4/2020 23:22      Nicholas Queen            8/7/2020 20:34
David Hogan                    8/4/2020 23:22      Joseph Carron             8/7/2020 20:34
Abigail Kramer                 8/4/2020 23:22      Laurie Tandy              8/7/2020 20:34
Joshua Taylor                  8/4/2020 23:22      Les Lariz                 8/7/2020 20:35
JoAnn Coronado                 8/4/2020 23:22      Christopher K Davenport   8/7/2020 20:35
Nawar Alsafar                  8/4/2020 23:22      Yaron Yedidia             8/7/2020 20:35
Connie Ciavirella              8/4/2020 23:22      Nicole Calhoun            8/7/2020 20:35
John Barrow                    8/4/2020 23:22      Peter Schmutz             8/7/2020 20:36
Shenequa Lewis                 8/4/2020 23:23      Stephanie Huber           8/7/2020 20:36
Laura Phillips                 8/4/2020 23:23      Joshua Ward               8/7/2020 20:36
Bill MxAllister                8/4/2020 23:23      Thomas Umscheid           8/7/2020 20:36
Cameron Coppoletta             8/4/2020 23:23      Jeremy Higgs              8/7/2020 20:36
Shoryu Cusack                  8/4/2020 23:23      Apryll Cunningham         8/7/2020 20:36
Edward Nailor                  8/4/2020 23:23      Karissa Marshall          8/7/2020 20:36
Alexander Guckenberger         8/4/2020 23:23      Elizabeth Gonzalez        8/7/2020 20:36
Deborah Franco                 8/4/2020 23:23      David Slaughter           8/7/2020 20:36
Mindy McCutchan                8/4/2020 23:23      Jacob Zalaznick           8/7/2020 20:36
Jiovanni Nila                  8/4/2020 23:23      Minerva Napier            8/7/2020 20:36
Joe West                       8/4/2020 23:23      Christopher Barber        8/7/2020 20:36
Taylor Pritchett               8/4/2020 23:24      Susan Schmidt             8/7/2020 20:37
Diane Gallagher                8/4/2020 23:24      Cameron Samuel George     8/7/2020 20:37
Christopher Ream               8/4/2020 23:24      David Perez               8/7/2020 20:37
Bryn Wall                      8/4/2020 23:24      Michael Huckaby           8/7/2020 20:37
Samantha Perry                 8/4/2020 23:24      Jason Zachary MacLaren    8/7/2020 20:37
Michael Troxel                 8/4/2020 23:24      Maria Christine Palmtag   8/7/2020 20:37
Natalie R Uribe                8/4/2020 23:25      RAVI TEJA JAGARAPU        8/7/2020 20:37
Victor Martin Ranieri          8/4/2020 23:25      BRIANNA NABORS            8/7/2020 20:37
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 134 of 525


Patrick Noble                   8/4/2020 23:25      William H Walsh         8/7/2020 20:37
Duha                            8/4/2020 23:25      Stephen Richards        8/7/2020 20:37
Erick Resendiz                  8/4/2020 23:25      Caroline Howe           8/7/2020 20:38
IAN MESTON                      8/4/2020 23:26      David White             8/7/2020 20:38
Adam Brooker                    8/4/2020 23:26      Angeli Ferrette         8/7/2020 20:38
Amy Kanagy                      8/4/2020 23:26      Marie Rita Schillin     8/7/2020 20:38
Brandyn Boyd                    8/4/2020 23:26      Crystal Woodruff        8/7/2020 20:38
LaSayany Inthalaksa             8/4/2020 23:26      Wesley Nguyen           8/7/2020 20:38
Nathan Weatherford              8/4/2020 23:26      Ahmed Abdullh           8/7/2020 20:38
J. Ian S. Vaughn                8/4/2020 23:26      Gabriel                 8/7/2020 20:38
Ryan Mills                      8/4/2020 23:26      John Carter             8/7/2020 20:38
Ahron Tuhy                      8/4/2020 23:26      Brady Beard             8/7/2020 20:38
Joshua Christensen              8/4/2020 23:26      Jesse R. L. Smith Jr.   8/7/2020 20:39
Richard P. Skinner              8/4/2020 23:27      Wesley Martin           8/7/2020 20:39
Joseph Carsto                   8/4/2020 23:27      Dustin McGrath          8/7/2020 20:39
Angelou's Luis Gonzalez         8/4/2020 23:27      Ezekiel E Howey         8/7/2020 20:39
Russell Powers                  8/4/2020 23:27      Ryan Upham              8/7/2020 20:39
Alexandra Hunt                  8/4/2020 23:27      Victor Uland            8/7/2020 20:39
Chantessy King                  8/4/2020 23:27      Jasmine Leonard         8/7/2020 20:39
David Andres Martinez           8/4/2020 23:27      Charles Smither         8/7/2020 20:39
VICTOR ECHEME                   8/4/2020 23:27      Donna Bronson           8/7/2020 20:39
Veronica w Duplessis            8/4/2020 23:27      Russell Akin            8/7/2020 20:40
Clint Cascaden                  8/4/2020 23:27      Kyunghee Kim            8/7/2020 20:40
Elijah C Howell                 8/4/2020 23:27      Matthew Guzman          8/7/2020 20:40
Brian barlow                    8/4/2020 23:27      Bruce Benard            8/7/2020 20:40
Eric Steele                     8/4/2020 23:27      Sheenah Garcia          8/7/2020 20:40
Larry Kitchen Jr.               8/4/2020 23:27      Daniel Saucedo          8/7/2020 20:40
Eduardo Fernandez               8/4/2020 23:27      David Matson            8/7/2020 20:40
Julissa Pablo                   8/4/2020 23:28      David Byard             8/7/2020 20:40
Brian Chang                     8/4/2020 23:28      Elizabeth Leonard       8/7/2020 20:40
Laurel Dickman                  8/4/2020 23:28      Saige Barlow            8/7/2020 20:41
David Degeneffe                 8/4/2020 23:28      Alan Sadler             8/7/2020 20:41
Larissa Scott                   8/4/2020 23:28      Charlene Ge             8/7/2020 20:41
Judith Gielen                   8/4/2020 23:28      Ivan Duncan             8/7/2020 20:41
Kayla B Shaffer                 8/4/2020 23:28      Gurmeet singh           8/7/2020 20:41
Robin ANN Van Dorn              8/4/2020 23:29      Nicole Stamas           8/7/2020 20:41
Christopher Canty               8/4/2020 23:29      Frank O'Rourke          8/7/2020 20:41
Patricia Kriebel                8/4/2020 23:29      Ramona i. Dillard       8/7/2020 20:41
Brittany Beshel                 8/4/2020 23:29      Minfei Xu               8/7/2020 20:41
John Balslew                    8/4/2020 23:29      Eurica D White          8/7/2020 20:41
Ryan M Stewart                  8/4/2020 23:29      Naomi Holloway          8/7/2020 20:41
Daniel Bolinger                 8/4/2020 23:29      Jonah Gehring           8/7/2020 20:41
Agustin E Cabral                8/4/2020 23:29      Sheira Dawkins          8/7/2020 20:41
David turner                    8/4/2020 23:30      Kathy Winter            8/7/2020 20:42
Andrea Wulf                     8/4/2020 23:30      Patrick Cullen          8/7/2020 20:42
Mark Kuhlman                    8/4/2020 23:30      Brett Banks             8/7/2020 20:42
Robert E James                  8/4/2020 23:30      Travis Bailey           8/7/2020 20:42
Alexander R Berry               8/4/2020 23:30      Joseph frank Dorrough   8/7/2020 20:42
Jennifer N Lantrip              8/4/2020 23:30      Benjamin Barbre         8/7/2020 20:42
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 135 of 525


BRANDON M MURRY                     8/4/2020 23:30   Christopher Magner         8/7/2020 20:42
Tammy Thompson-Shetterly            8/4/2020 23:30   Jonathan Chung             8/7/2020 20:42
Hilary Denihan                      8/4/2020 23:30   Benjamin Williams          8/7/2020 20:43
Jim Johnson                         8/4/2020 23:31   Darren Maciel              8/7/2020 20:43
Kamil Ammari                        8/4/2020 23:31   Whitney Brooks             8/7/2020 20:43
Dontra Mitchell                     8/4/2020 23:31   Kyle W Leishear            8/7/2020 20:43
Chris Wagenti                       8/4/2020 23:31   Russell Newhouse           8/7/2020 20:43
John McMahon                        8/4/2020 23:31   Tony Brooks                8/7/2020 20:43
Anthony Smith                       8/4/2020 23:31   Ore Odushola               8/7/2020 20:43
Christopher Luke                    8/4/2020 23:31   Thomas Richardson          8/7/2020 20:43
B. Cody Stringer                    8/4/2020 23:32   Shareta Leonard            8/7/2020 20:43
Hannie joy finster                  8/4/2020 23:32   David Bricker              8/7/2020 20:43
Roslyn B Fero                       8/4/2020 23:32   Denise Martinez            8/7/2020 20:43
Christopher Hass                    8/4/2020 23:32   Aaron Sherief              8/7/2020 20:43
Ryan Schkoda                        8/4/2020 23:32   Ryan Knam                  8/7/2020 20:43
Joshua Boyd                         8/4/2020 23:32   Jacob Jones                8/7/2020 20:43
Nichol Tidwell                      8/4/2020 23:32   SHAWNTA POWELL             8/7/2020 20:43
Jimmy Rust                          8/4/2020 23:32   Stephanie H Spear          8/7/2020 20:43
Robert Norlyn (Previously Norton)   8/4/2020 23:32   Nathan Matthew Vickers     8/7/2020 20:44
George Harvey                       8/4/2020 23:32   Tom Beucler                8/7/2020 20:44
Annie Chae                          8/4/2020 23:32   Mary P. Thorn              8/7/2020 20:44
James O'Loughlin                    8/4/2020 23:32   Ashlynn Poll               8/7/2020 20:44
Ashley Gonzalez                     8/4/2020 23:32   Taylor Berthelson          8/7/2020 20:44
Rodney A. Bertsch                   8/4/2020 23:33   John Lazar                 8/7/2020 20:44
Sergio R Sabino Pinho               8/4/2020 23:33   Adele Oremus               8/7/2020 20:44
Jared Klotz                         8/4/2020 23:33   Zachariah Simmons          8/7/2020 20:44
William butcher                     8/4/2020 23:33   Cynthia yassine            8/7/2020 20:44
Michael L Ribelin                   8/4/2020 23:33   Justin Sanders             8/7/2020 20:44
Gregory Hunt                        8/4/2020 23:33   Keegan Dyess               8/7/2020 20:44
Bruce Aluisa                        8/4/2020 23:33   Cesar Salmeron             8/7/2020 20:44
Hope Colacino                       8/4/2020 23:33   LUIS AMARAL                8/7/2020 20:44
Ebony Bass-McKnight                 8/4/2020 23:33   Nancy Wilkens              8/7/2020 20:44
Harrison Carpenter                  8/4/2020 23:33   Maryanna Vasquez           8/7/2020 20:44
Kavyasri Gouda                      8/4/2020 23:33   Daniel Desouza             8/7/2020 20:44
GEORGE M HEINER JR                  8/4/2020 23:34   Christina Ryan             8/7/2020 20:44
Kathleen A Macare                   8/4/2020 23:34   Lanesha Funderburk         8/7/2020 20:44
Mark Cookson                        8/4/2020 23:34   Jeremy Clifton             8/7/2020 20:45
Linh Nguyen                         8/4/2020 23:34   Rachel Atkin               8/7/2020 20:45
Gloria Rodriguez                    8/4/2020 23:34   Mithi Alexa de los Reyes   8/7/2020 20:45
Bill Butcher                        8/4/2020 23:34   Dawson Matthews            8/7/2020 20:45
Jillian Nicholson                   8/4/2020 23:34   Ralph A. Brigham           8/7/2020 20:45
Sierra Thomas                       8/4/2020 23:34   Aleksandr Kravchuk         8/7/2020 20:45
Ashton W. Barker                    8/4/2020 23:34   Kristen Andrews            8/7/2020 20:45
Mait Walker                         8/4/2020 23:34   Isaiah Allen               8/7/2020 20:45
Jasmine AguiÃ±iga                   8/4/2020 23:34   Jennifer L Brantmier       8/7/2020 20:45
Kenneth Cox                         8/4/2020 23:34   Larry c patrick            8/7/2020 20:45
Jiyu Huang                          8/4/2020 23:34   Richard C Wenzel           8/7/2020 20:45
Samantha Spratford                  8/4/2020 23:35   Jaron A Hardison           8/7/2020 20:45
Felicity Call                       8/4/2020 23:35   Edgar Bassick              8/7/2020 20:45
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 136 of 525


Jim Kohli                                  8/4/2020 23:35   Debra Connelly                8/7/2020 20:45
Greer Shorter                              8/4/2020 23:35   frank lucas                   8/7/2020 20:46
Seth Dix                                   8/4/2020 23:35   Angelica Robles               8/7/2020 20:46
Calvin Howes                               8/4/2020 23:35   Aimee Hake                    8/7/2020 20:46
Alexandra Swalley                          8/4/2020 23:35   Zachary Moss                  8/7/2020 20:46
Dmitriy G Akselrod                         8/4/2020 23:35   Mike Yajko                    8/7/2020 20:46
Netanya Hill                               8/4/2020 23:35   Alexander Weintraub           8/7/2020 20:46
Claudia Nodal                              8/4/2020 23:35   Lesley Grainger               8/7/2020 20:46
Lysha Payseno Your Realtor For Life & Associates
                                           8/4/2020 23:35   Nancy Mendelsohn              8/7/2020 20:46
Frederick                                  8/4/2020 23:36   Spencer R Hatton              8/7/2020 20:46
Jessica Clipperton                         8/4/2020 23:36   David Tsai                    8/7/2020 20:46
MICHAEL JAROME JOHNSON                     8/4/2020 23:36   Robert Longseth               8/7/2020 20:47
Scott Hoesly                               8/4/2020 23:36   Stephanie Pica                8/7/2020 20:47
Gabriel Galasso                            8/4/2020 23:36   Theodore Cohen                8/7/2020 20:47
Travis Byford                              8/4/2020 23:36   Nicole Courtney               8/7/2020 20:47
Bernie John Hoffstadt                      8/4/2020 23:36   Bryon Vail                    8/7/2020 20:47
Courtney Floyd                             8/4/2020 23:36   Jozzette Walker               8/7/2020 20:47
Olivia Cotton                              8/4/2020 23:36   Jordon D Kunya                8/7/2020 20:47
Jasmine AguiÃ±iga                          8/4/2020 23:36   Jeffrey Sirimaturos           8/7/2020 20:47
Susanna Gronau                             8/4/2020 23:37   Mario Michael DiMeglio        8/7/2020 20:47
Ronald Johnson                             8/4/2020 23:37   Joshua Daum                   8/7/2020 20:47
Navya                                      8/4/2020 23:37   Ron Lease                     8/7/2020 20:47
Ann Egeland                                8/4/2020 23:37   Aron Butler                   8/7/2020 20:47
Michael Estelle                            8/4/2020 23:37   Duytan Vu                     8/7/2020 20:47
Anne Kondratick                            8/4/2020 23:37   David J Agostine              8/7/2020 20:47
Taren Cassidy                              8/4/2020 23:37   Matthew Goldstein             8/7/2020 20:47
Brendan McNamara                           8/4/2020 23:38   R. Vaughn                     8/7/2020 20:47
Rachel Mayberry                            8/4/2020 23:38   Nicholas Molera               8/7/2020 20:47
Terrance Watson                            8/4/2020 23:38   Alexander Kelly Ross          8/7/2020 20:48
Shuyang Liu                                8/4/2020 23:38   Darius K. Ward                8/7/2020 20:48
Carmen Dennison                            8/4/2020 23:38   Aryeh Katz                    8/7/2020 20:48
Nathan John Allen                          8/4/2020 23:38   Kim Mixayboua                 8/7/2020 20:48
Benjamin Malings                           8/4/2020 23:38   Alex Cohn                     8/7/2020 20:48
Catherine Fontanez                         8/4/2020 23:38   Alisa Loveland                8/7/2020 20:48
Michael P McNally                          8/4/2020 23:38   Adrian Chis                   8/7/2020 20:48
caeley o'shea                              8/4/2020 23:38   Rita Bentley                  8/7/2020 20:48
Mr. Price Monroe                           8/4/2020 23:39   Garry Nichols                 8/7/2020 20:48
Dylan Selterman                            8/4/2020 23:39   Valeria Carrizales            8/7/2020 20:48
Ryan Tran                                  8/4/2020 23:39   Philip Sobolesky              8/7/2020 20:48
Marut Manorat                              8/4/2020 23:39   Bradley Bartolino             8/7/2020 20:48
Milton Burack                              8/4/2020 23:39   Josh Kornblum                 8/7/2020 20:48
Franklin Reece                             8/4/2020 23:39   Virangini Cindy Rounsaville   8/7/2020 20:48
George Springer                            8/4/2020 23:39   Judy Barbour                  8/7/2020 20:48
Vanessa Wu                                 8/4/2020 23:39   Rodney Arnold                 8/7/2020 20:48
Kaylee Binkley-Pelfrey                     8/4/2020 23:40   Melanie Walsh                 8/7/2020 20:49
Lon Waters                                 8/4/2020 23:40   Colin Ammerman                8/7/2020 20:49
Robyn Rhymes                               8/4/2020 23:40   Eric Walls                    8/7/2020 20:49
Renee Simmons                              8/4/2020 23:40   Song Liu                      8/7/2020 20:49
Cassandra Fok                              8/4/2020 23:40   Linda Wagoner                 8/7/2020 20:49
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 137 of 525


Steven A Craig                   8/4/2020 23:40      Megan Barlog              8/7/2020 20:49
David Michael Champa             8/4/2020 23:40      Anthony Adame             8/7/2020 20:49
Keroulos yesse                   8/4/2020 23:40      Kelly Snyder              8/7/2020 20:49
Michael London                   8/4/2020 23:40      Tomohito Ng               8/7/2020 20:49
TAD BLAKE-WEBER                  8/4/2020 23:40      Benjamin Matthew Eargle   8/7/2020 20:49
Marut Manorat                    8/4/2020 23:40      Timothy Allen             8/7/2020 20:49
Anesha Lee                       8/4/2020 23:40      Brianna Yost              8/7/2020 20:49
Cyrus Maher                      8/4/2020 23:40      Ady                       8/7/2020 20:49
KEVIN J LAMKIN                   8/4/2020 23:40      Luqman Haqq               8/7/2020 20:49
Christopher Len Sautter          8/4/2020 23:41      Jonathan Holdam           8/7/2020 20:49
Kelley L Coulter                 8/4/2020 23:41      Anders Swenson            8/7/2020 20:49
Adam Arbo-Bridges                8/4/2020 23:41      dennis schwabe            8/7/2020 20:49
Terry L. Smith                   8/4/2020 23:41      Qinyi Yao                 8/7/2020 20:49
Damaris Martinez                 8/4/2020 23:41      Lindsay Farrer            8/7/2020 20:49
Jordan Cole                      8/4/2020 23:41      Adam Kesselring           8/7/2020 20:49
Kaylieah Hawkins                 8/4/2020 23:41      James k Schneider         8/7/2020 20:49
Michael McPherson                8/4/2020 23:41      Eric Woods                8/7/2020 20:49
Nicholas Buihner                 8/4/2020 23:41      Brandon Leebrick          8/7/2020 20:49
Shakiera Perkins                 8/4/2020 23:41      Cindy Clark               8/7/2020 20:50
Victoria Reedy                   8/4/2020 23:42      Michelle Newman           8/7/2020 20:50
Stefanie Young                   8/4/2020 23:42      Julian Chacon             8/7/2020 20:50
Tyler Lees                       8/4/2020 23:42      Michael Earls             8/7/2020 20:50
Carter Paradis                   8/4/2020 23:42      Charles W. Merrifield     8/7/2020 20:50
Levester L Davis                 8/4/2020 23:42      Nikki Grimes              8/7/2020 20:50
kevin g Fuller                   8/4/2020 23:42      Gerardo Castillo          8/7/2020 20:50
Tesheca Larose                   8/4/2020 23:42      Janosz Dewberry           8/7/2020 20:50
Susan Hollander                  8/4/2020 23:43      Luke Witchger             8/7/2020 20:50
Rolando Dorbecker                8/4/2020 23:43      Angela Brasher            8/7/2020 20:50
Kelly Perkins                    8/4/2020 23:43      Lauren Pananen            8/7/2020 20:50
MÃ©lisa Babb                     8/4/2020 23:43      Erin Pincombe             8/7/2020 20:50
Bonnie White                     8/4/2020 23:43      Michael Ryabik            8/7/2020 20:50
Kate Edsall                      8/4/2020 23:43      Natalie Durr              8/7/2020 20:51
Nick Rosen                       8/4/2020 23:43      Thomas Campbell           8/7/2020 20:51
Oleksandr Vladyka                8/4/2020 23:43      Erin Berridge             8/7/2020 20:51
Mercy Salinas                    8/4/2020 23:43      Sherri S Willis           8/7/2020 20:51
Tunasia Towns                    8/4/2020 23:43      HYE YOUNG HWANG           8/7/2020 20:51
Nathan T. Demenczuk              8/4/2020 23:43      Siddharth Mondem          8/7/2020 20:51
Danny Jones                      8/4/2020 23:43      Amanda Vargas             8/7/2020 20:51
kenneth d & lee h fisher         8/4/2020 23:43      Bart Denison              8/7/2020 20:51
Katie estep                      8/4/2020 23:44      Sable Sampen              8/7/2020 20:51
Alfredo Avila                    8/4/2020 23:44      Laura Holder              8/7/2020 20:51
Yasmine Ali                      8/4/2020 23:44      Christopher Maciel        8/7/2020 20:51
Anthony Lichtenberg              8/4/2020 23:44      Jeannine Wieland          8/7/2020 20:51
Ada ghuman                       8/4/2020 23:44      Geneva McClinton          8/7/2020 20:51
Adam Pellegrino                  8/4/2020 23:44      danielle magnanelli       8/7/2020 20:51
Charles B Hayden                 8/4/2020 23:44      Narjis Bennis             8/7/2020 20:52
Melisa Kennedy                   8/4/2020 23:44      Mariam Bayo               8/7/2020 20:52
Kyle Vahjen                      8/4/2020 23:45      Lauren Osborne            8/7/2020 20:52
Nathan De Santiago               8/4/2020 23:45      Vanessa Villa             8/7/2020 20:52
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 138 of 525


Christopher riley              8/4/2020 23:45      Ed Arroyo                  8/7/2020 20:52
Walter Ballenger               8/4/2020 23:45      Riley Egge                 8/7/2020 20:52
Stacie Bischof                 8/4/2020 23:45      Randall Dexter             8/7/2020 20:52
London Reinhard                8/4/2020 23:45      Mustafa Ayyad              8/7/2020 20:52
Christopher Young              8/4/2020 23:46      Wael Iskandar              8/7/2020 20:52
Barbara L Branch               8/4/2020 23:46      Justin Vargas              8/7/2020 20:52
Tracy Hughes                   8/4/2020 23:46      Larsen Farrell             8/7/2020 20:52
Heidi Bucklin                  8/4/2020 23:46      Joe Vance                  8/7/2020 20:52
Megan Baird                    8/4/2020 23:46      Gail Gibson                8/7/2020 20:52
Derek Helton                   8/4/2020 23:46      Gloria Vasquez             8/7/2020 20:52
Melissa Oshinubi               8/4/2020 23:46      Igor Crk                   8/7/2020 20:53
Michael McFarland              8/4/2020 23:46      Chris Dantes               8/7/2020 20:53
Stephane albert                8/4/2020 23:46      Joseph Taylor Brown        8/7/2020 20:53
Laurie Almy                    8/4/2020 23:46      Ashlee Parker              8/7/2020 20:53
Noah D Lewis                   8/4/2020 23:46      Matthew Roberts            8/7/2020 20:53
Damone heins                   8/4/2020 23:46      Susan Gable                8/7/2020 20:53
Jill Bowers                    8/4/2020 23:46      Marita Locklear            8/7/2020 20:53
meron Tesfamicael              8/4/2020 23:46      Yomayra Yera Zube          8/7/2020 20:53
Sean Anderson-Foots            8/4/2020 23:46      ankur bhardwaj             8/7/2020 20:53
Shanna Koenig                  8/4/2020 23:46      Tiffany Sanders-Walters    8/7/2020 20:53
Lance Bartosz                  8/4/2020 23:46      Tony Galindo               8/7/2020 20:53
Teresa Phraner                 8/4/2020 23:47      Laura D Maurey             8/7/2020 20:53
Xavier Camacho                 8/4/2020 23:47      tuyen Nguyen               8/7/2020 20:53
Marcella Rahney                8/4/2020 23:47      Carlos Esquivel            8/7/2020 20:53
Jacqueline                     8/4/2020 23:47      Kelsea Anna Loffredo       8/7/2020 20:53
Marina Koeva                   8/4/2020 23:47      Sarah Lau                  8/7/2020 20:53
James Bennett                  8/4/2020 23:47      Ranjithkumar Selvaraj      8/7/2020 20:54
ROBERT James ELLISON           8/4/2020 23:47      Jeremiah Tonks             8/7/2020 20:54
Bionca Pruitt                  8/4/2020 23:47      Justin Deanda              8/7/2020 20:54
Donna Terry                    8/4/2020 23:47      Tony Brule                 8/7/2020 20:54
Alan brown                     8/4/2020 23:47      Julie Hernandez            8/7/2020 20:54
Shannon Berry                  8/4/2020 23:47      Jacob M stoddard           8/7/2020 20:54
Sean soltys                    8/4/2020 23:47      Angel Hernandez            8/7/2020 20:54
Abel Berhane                   8/4/2020 23:48      Jennifer McKee             8/7/2020 20:54
Thomas J Broom                 8/4/2020 23:48      Jeffrey Andresen           8/7/2020 20:54
Cydne Wooten                   8/4/2020 23:48      Kristian-Logan Nicholson   8/7/2020 20:54
SUSAN SMYTHE KUNG              8/4/2020 23:48      Leslie Roth                8/7/2020 20:54
Christina Kirkland             8/4/2020 23:48      Venugobal Theagarajan      8/7/2020 20:54
Patrick J Holly                8/4/2020 23:48      Nate Morse                 8/7/2020 20:54
Brian Maas                     8/4/2020 23:48      Marni LaRose               8/7/2020 20:54
Ashley lutz                    8/4/2020 23:48      Michael Williams           8/7/2020 20:54
Alpha                          8/4/2020 23:48      Daniel Alvarez             8/7/2020 20:55
Gary Roy Hitchman Jr           8/4/2020 23:48      Joseph Giacco              8/7/2020 20:55
Kimberly Kay Watkins           8/4/2020 23:48      Nick Lambrou               8/7/2020 20:55
Adam B McGinty                 8/4/2020 23:48      Shae Davenport             8/7/2020 20:55
Brian Frazee                   8/4/2020 23:48      Walter D Martins           8/7/2020 20:55
Brooke A Morrill               8/4/2020 23:48      Mehkamel Khan              8/7/2020 20:55
Kiran basnet                   8/4/2020 23:48      David Ung                  8/7/2020 20:55
Bonnie M Lewis                 8/4/2020 23:49      Johann Garcia              8/7/2020 20:55
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 139 of 525


Elena Velez                     8/4/2020 23:49      Peter Glenn               8/7/2020 20:55
Logan Fowler                    8/4/2020 23:49      Emilia Simoes             8/7/2020 20:55
Scott Taylor                    8/4/2020 23:49      Michael J Gagnon          8/7/2020 20:55
DeAndrea Williams               8/4/2020 23:49      chidera chinedum          8/7/2020 20:55
Steven Bock                     8/4/2020 23:49      Lauren L Risk             8/7/2020 20:55
Sintra Martins                  8/4/2020 23:49      Ryan Schaffner            8/7/2020 20:55
Alllen Tressler                 8/4/2020 23:49      Tiffany Sanders-Walters   8/7/2020 20:55
Peace Njoku                     8/4/2020 23:49      Drew M Thayer             8/7/2020 20:55
Jeffrey Aidan Bequette          8/4/2020 23:49      Hunter Moore              8/7/2020 20:55
Trina M Dinnar                  8/4/2020 23:50      Kathryn Gormley           8/7/2020 20:55
Karl Ryan Trevino               8/4/2020 23:50      Mehyar Afkari             8/7/2020 20:55
Anthony Rosa                    8/4/2020 23:50      Bryan D Gruver            8/7/2020 20:55
Sharon Atkinson                 8/4/2020 23:50      Trudy Bedword             8/7/2020 20:56
pantzeska xabier zabala         8/4/2020 23:50      Eric Elsholz              8/7/2020 20:56
Wendell butler                  8/4/2020 23:50      Ethan Fisher              8/7/2020 20:56
Dennis Lee Hahn                 8/4/2020 23:50      Karen Amari               8/7/2020 20:56
kurt johnoson                   8/4/2020 23:50      Allison Layton-Winer      8/7/2020 20:56
Malinia Karriem                 8/4/2020 23:50      Crystal Davis             8/7/2020 20:56
Nicole Lindner                  8/4/2020 23:50      Stacey Montgomery         8/7/2020 20:56
FRANCIS JOSEPH HART, III        8/4/2020 23:50      Amy Smith                 8/7/2020 20:56
Lawrence Albano                 8/4/2020 23:51      Quincey Newton            8/7/2020 20:56
Choyon Anwar                    8/4/2020 23:51      Elise Baden               8/7/2020 20:56
Ognjen Novakovic                8/4/2020 23:51      Tyler Sewak               8/7/2020 20:56
Derek Burchill                  8/4/2020 23:51      Kseniia Butkova           8/7/2020 20:56
Karl Ryan Trevino               8/4/2020 23:51      Rokiya Fields             8/7/2020 20:56
Lonnell E. Jones Jr             8/4/2020 23:51      Jawid Fatih               8/7/2020 20:56
William Husto                   8/4/2020 23:51      Lucas Munoz               8/7/2020 20:56
Derica johnson                  8/4/2020 23:51      Tiffany Sanders-Walters   8/7/2020 20:56
Jesse Todar                     8/4/2020 23:51      Madison Schwartz          8/7/2020 20:57
Brandee Ralls                   8/4/2020 23:51      Kyle Griffiths            8/7/2020 20:57
Patrick R Bessasparis           8/4/2020 23:52      Katie Boyle               8/7/2020 20:57
Mikhael Johnson                 8/4/2020 23:52      Oscar MORALES             8/7/2020 20:57
Theodore Eskey                  8/4/2020 23:52      Tyler Stephens            8/7/2020 20:57
David Fadale                    8/4/2020 23:52      Chris Johnson             8/7/2020 20:57
Dustin A Johnson                8/4/2020 23:52      Joyce Reder               8/7/2020 20:57
John (Jay) Foulkrod             8/4/2020 23:52      Ramses E Almeida          8/7/2020 20:57
WILLIAM O CHASTAIN              8/4/2020 23:52      Matthew Blanchette        8/7/2020 20:57
dustin l. kelley                8/4/2020 23:52      Toni Joslin               8/7/2020 20:57
Justin Clark                    8/4/2020 23:52      Matthew David Matulin     8/7/2020 20:57
Jeff Guiton                     8/4/2020 23:52      Keith Turner              8/7/2020 20:57
David W Jones Jr                8/4/2020 23:52      Henry Ranola              8/7/2020 20:57
Dylan T Long                    8/4/2020 23:52      Isaiah Rademacher         8/7/2020 20:57
Christine O'Brien               8/4/2020 23:52      Nicholas O'Keefe          8/7/2020 20:57
Danne M Hoover                  8/4/2020 23:52      Ryan Frederickson         8/7/2020 20:57
Gage Hoffman                    8/4/2020 23:52      Edward Jaimes             8/7/2020 20:57
Daeryl Williamson               8/4/2020 23:53      Benjamin Gamble           8/7/2020 20:57
Paton Ashbrook                  8/4/2020 23:53      Chad Kittel               8/7/2020 20:57
Jason Dorsey                    8/4/2020 23:53      Kimberly Bonny            8/7/2020 20:57
Anya Polanco Diaz               8/4/2020 23:53      Michael A Johnston        8/7/2020 20:57
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 140 of 525


Brandon Perez                   8/4/2020 23:53      Roger Porres            8/7/2020 20:57
laura farner                    8/4/2020 23:53      Rebecca olsen (Shamo)   8/7/2020 20:57
Benjamin Olderman               8/4/2020 23:53      Benjamin Glover         8/7/2020 20:57
Jessica Hennessey               8/4/2020 23:53      Karla Morales           8/7/2020 20:57
Ursula Gilmore                  8/4/2020 23:53      Brian Lucas             8/7/2020 20:57
Emily Ma                        8/4/2020 23:53      John Johnson            8/7/2020 20:57
Patricia Peterson               8/4/2020 23:53      Mark DelSasso           8/7/2020 20:57
Kristi Smith                    8/4/2020 23:54      Gaby                    8/7/2020 20:58
Amy Hare                        8/4/2020 23:54      Sarah M Chapman         8/7/2020 20:58
Andrea Schoofs                  8/4/2020 23:54      Olivia Steele           8/7/2020 20:58
John Wisenbaker                 8/4/2020 23:54      Alechia Divish          8/7/2020 20:58
Hannah Rigler                   8/4/2020 23:54      Barbara Paul            8/7/2020 20:58
Stephanie Reid                  8/4/2020 23:54      Lori J Hicks Kneale     8/7/2020 20:58
Shimshon Kaufman                8/4/2020 23:54      Charlotte A Jones       8/7/2020 20:58
Murod Waheed                    8/4/2020 23:54      Alexander Manganiello   8/7/2020 20:58
Justin Wensmann                 8/4/2020 23:54      Jane                    8/7/2020 20:58
Steven G. Trubac                8/4/2020 23:54      Atif Javed              8/7/2020 20:58
Danny Ng                        8/4/2020 23:54      Jennifer Shockley       8/7/2020 20:58
George Shaw                     8/4/2020 23:55      Kennedy                 8/7/2020 20:58
David Jurgens                   8/4/2020 23:55      Thom Halstead           8/7/2020 20:58
Natalie Meger                   8/4/2020 23:55      Mark Fick               8/7/2020 20:58
Victoria Stodden                8/4/2020 23:55      Alexander Reyes         8/7/2020 20:59
William Bridges                 8/4/2020 23:55      Lionel Keros            8/7/2020 20:59
William Schenck                 8/4/2020 23:55      Siddharth Mondem        8/7/2020 20:59
Lauren Brittain                 8/4/2020 23:55      Maria Krasnova          8/7/2020 20:59
Vaglia Davis                    8/4/2020 23:55      Bryce Belen             8/7/2020 20:59
Victoria Stodden                8/4/2020 23:55      Hsien-Lien Huang        8/7/2020 20:59
Matthew coffman                 8/4/2020 23:56      Benjamin Martin         8/7/2020 20:59
Tristan Labeau                  8/4/2020 23:56      Isabel Ventura          8/7/2020 20:59
Jay Sowder                      8/4/2020 23:56      Francis Griffin         8/7/2020 20:59
Stephen McGirr                  8/4/2020 23:56      Sandra Palau            8/7/2020 20:59
Brittany A T Washington         8/4/2020 23:56      Sean Malone             8/7/2020 20:59
DAVID DEANDRADE                 8/4/2020 23:56      Dominique Monie         8/7/2020 20:59
Ben Garchar                     8/4/2020 23:56      Andy Doran              8/7/2020 21:00
Nicholas Harrington             8/4/2020 23:56      Dylan Cozens            8/7/2020 21:00
Stacey Alibozek                 8/4/2020 23:56      Michael Palma           8/7/2020 21:00
Alvaro Rodriguez                8/4/2020 23:56      Matthew W Hall          8/7/2020 21:00
Victoria Stodden                8/4/2020 23:56      Heidi S Olsen           8/7/2020 21:00
Patrick Lydick                  8/4/2020 23:56      Christina Dorismond     8/7/2020 21:00
Pablo Avila                     8/4/2020 23:56      Ethan Romero            8/7/2020 21:00
BEVERLY NICKERSON               8/4/2020 23:56      KAILA D FARNSWORTH      8/7/2020 21:00
Nicholas Keen                   8/4/2020 23:56      Matthew Strube          8/7/2020 21:00
Devonda Manghane                8/4/2020 23:57      Benjamin Martin         8/7/2020 21:00
Tamara Lynn                     8/4/2020 23:57      JAMES SCARPELLI         8/7/2020 21:00
Katherine Brogan                8/4/2020 23:57      Michelle Davis          8/7/2020 21:00
Adela Estrada                   8/4/2020 23:57      Emily                   8/7/2020 21:00
LaWayne Bland                   8/4/2020 23:57      Danielle Wiltz          8/7/2020 21:00
Robert S Thompson               8/4/2020 23:57      Precious Kendall        8/7/2020 21:00
Stephanie Pilgrim               8/4/2020 23:57      James Rowe              8/7/2020 21:00
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 141 of 525


Charles DeLisle                 8/4/2020 23:57      Ryan Van Hout            8/7/2020 21:00
Leigh Ann Muth-Waring           8/4/2020 23:57      Drew Fuhrman             8/7/2020 21:00
Bryan Daniel                    8/4/2020 23:57      Michael W Walsh          8/7/2020 21:00
Bashiru Akinyede                8/4/2020 23:57      Aaron Borrelli           8/7/2020 21:01
Emily Hawkins                   8/4/2020 23:57      Jason Styne              8/7/2020 21:01
Sam Richards                    8/4/2020 23:57      Ashiq A Lakhani          8/7/2020 21:01
Alexander Mays                  8/4/2020 23:57      Angeline Kelley          8/7/2020 21:01
Jonathan Wright                 8/4/2020 23:57      Amanda Phillips          8/7/2020 21:01
Maria Gloria Sanchez            8/4/2020 23:57      Khalil                   8/7/2020 21:01
Elizabeth Broghanne Jessamine   8/4/2020 23:57      Jeremy DaCosta           8/7/2020 21:01
Aaron Woods                     8/4/2020 23:57      Nathaniel J Glisson      8/7/2020 21:01
Valerie Jackson                 8/4/2020 23:58      Emma Babb                8/7/2020 21:01
Mackenzie Armstrong             8/4/2020 23:58      Hsien-Lien Huang         8/7/2020 21:01
Destiny Ochoa                   8/4/2020 23:58      Eunice T Garcia          8/7/2020 21:01
Alondra Tristan                 8/4/2020 23:58      Mark Santiago            8/7/2020 21:01
Jason Dion                      8/4/2020 23:58      Moulika Sivalenka        8/7/2020 21:01
Bret Knutson                    8/4/2020 23:58      Andrew Christien         8/7/2020 21:01
Ravi Mahajan                    8/4/2020 23:58      Hsien-Lien Huang         8/7/2020 21:01
Elizabeth Peterson              8/4/2020 23:58      Justin Little            8/7/2020 21:01
Rebecca Nelson                  8/4/2020 23:58      Roshan Babu              8/7/2020 21:01
Robert Nichols                  8/4/2020 23:59      Bryan lorenzo            8/7/2020 21:01
Brent A Medart                  8/4/2020 23:59      Alton Terry              8/7/2020 21:01
Justin Bigelow                  8/4/2020 23:59      Dylan Hunter             8/7/2020 21:01
Bev Hankinson                   8/4/2020 23:59      JAMES SCARPELLI          8/7/2020 21:02
Ayla Sherman                    8/4/2020 23:59      Andrew Hobson            8/7/2020 21:02
Heather Ferris                  8/4/2020 23:59      Christopher Fulle        8/7/2020 21:02
Jamil A Haji                    8/4/2020 23:59      Kathleen M. Larson       8/7/2020 21:02
Tracy Brophy                    8/4/2020 23:59      Rajvinder Singh          8/7/2020 21:02
Katelyn Taylor                  8/4/2020 23:59      Michael Battle           8/7/2020 21:02
BENJAMIN PRIGGE                 8/4/2020 23:59      Breanna Cowell           8/7/2020 21:02
Sydney Mighty                   8/4/2020 23:59      Geena Morales            8/7/2020 21:02
Thomas J Sadler                 8/4/2020 23:59      Kalvin Trinh             8/7/2020 21:02
William Weitz                   8/4/2020 23:59      SARA MIYASAKI            8/7/2020 21:02
Denver Everhart                 8/4/2020 23:59      Mark Gotts               8/7/2020 21:02
Mary j Comito                   8/4/2020 23:59      Yasmin Rayas             8/7/2020 21:02
Edmund R. Marroso Jr.           8/4/2020 23:59      Britney Edwards          8/7/2020 21:03
Parunwatee Suksawad             8/4/2020 23:59      Benjamin Staehr          8/7/2020 21:03
Robert Bates                    8/4/2020 23:59      Alexander W Thien        8/7/2020 21:03
Danell Tugaga                   8/4/2020 23:59      Patricia S Shipley       8/7/2020 21:03
Yaoyuan Liu                     8/4/2020 23:59      Matous Adamec            8/7/2020 21:03
Lawrence J. Horvath             8/4/2020 23:59      Zachary Evans            8/7/2020 21:03
Fernando V Faria                 8/5/2020 0:00      Alexander Ross Compton   8/7/2020 21:03
Nancy Escobedo                   8/5/2020 0:00      Craig Pierce             8/7/2020 21:03
Zhexin Zhang                     8/5/2020 0:00      Andrea Dovel             8/7/2020 21:03
Jontreial Smith                  8/5/2020 0:00      Benjamin C. Gross        8/7/2020 21:03
Connie Bigelow                   8/5/2020 0:00      Phillip C Cammans        8/7/2020 21:03
Stephanie Shaw                   8/5/2020 0:00      Saisri Ravi              8/7/2020 21:03
Robyn Cosby                      8/5/2020 0:00      Kemiga Marin             8/7/2020 21:03
Gina segreto                     8/5/2020 0:00      Reem Allos               8/7/2020 21:03
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 142 of 525


Andrew                            8/5/2020 0:00      Kristin Crist            8/7/2020 21:03
Oscar Cortez                      8/5/2020 0:00      Clarissa Ayala           8/7/2020 21:03
Jake Bronson                      8/5/2020 0:00      victoria althoff         8/7/2020 21:03
Adam Bailey                       8/5/2020 0:00      Naudia Cole              8/7/2020 21:03
anton savchenko                   8/5/2020 0:00      Natalia                  8/7/2020 21:03
Sandra Gunther                    8/5/2020 0:00      Denis Bilik              8/7/2020 21:03
Joshua Jaeger                     8/5/2020 0:00      Thomas Butterick         8/7/2020 21:03
Amy Rogers                        8/5/2020 0:00      Joshua D Wilson          8/7/2020 21:03
Drew scott                        8/5/2020 0:01      Cynthia Stevens          8/7/2020 21:03
Brent Staples                     8/5/2020 0:01      James R McGovern         8/7/2020 21:03
Sean Looney                       8/5/2020 0:01      Anthony Ahmed            8/7/2020 21:03
Quishawna Bronson                 8/5/2020 0:01      Christopher Manning      8/7/2020 21:04
Kaitlyn                           8/5/2020 0:01      Amanda Faught            8/7/2020 21:04
Sydney A. Lipsey                  8/5/2020 0:01      Makayla Capo             8/7/2020 21:04
Ben Helwig                        8/5/2020 0:01      Lena Roper               8/7/2020 21:04
Wyatt McGowan                     8/5/2020 0:01      Greg Brailsford          8/7/2020 21:04
Bryan N/A Bahena                  8/5/2020 0:01      Guoyi Ma                 8/7/2020 21:04
Sheron Young                      8/5/2020 0:01      Patricia Hernandez       8/7/2020 21:04
Annalise Hartley                  8/5/2020 0:01      Kerri Lynn Nice          8/7/2020 21:04
Bret Wilken                       8/5/2020 0:01      karla r hargrove         8/7/2020 21:04
Maytee Chappe                     8/5/2020 0:01      Paul Seli                8/7/2020 21:04
Kevin Noel Moser                  8/5/2020 0:01      Christopher villa        8/7/2020 21:04
Robert Seeraj                     8/5/2020 0:01      Jenna DuCharme           8/7/2020 21:04
Bo Abney                          8/5/2020 0:01      Eji Yared                8/7/2020 21:04
Jason F Sprenger                  8/5/2020 0:01      Brigid Feagan            8/7/2020 21:04
Lester Ray Gossett Jr             8/5/2020 0:01      Mikayla Wall             8/7/2020 21:04
Robert Carr                       8/5/2020 0:01      Shelby Miller            8/7/2020 21:04
Bonnie Johnson                    8/5/2020 0:01      Matthew Watson           8/7/2020 21:04
Kristen Ayala                     8/5/2020 0:01      Harold Winslow           8/7/2020 21:04
Jason Cedano                      8/5/2020 0:02      Christopher              8/7/2020 21:05
Stacey Holleran                   8/5/2020 0:02      Danielle McBroom-Marsh   8/7/2020 21:05
Albert DeCorse                    8/5/2020 0:02      Frank A Link             8/7/2020 21:05
Susan Thomson                     8/5/2020 0:02      Anna Gustafson           8/7/2020 21:05
Andrey Solovyev                   8/5/2020 0:02      Andrew Yee               8/7/2020 21:05
Schuyler Evans                    8/5/2020 0:02      Lisa Cutshall            8/7/2020 21:05
Allison Ettenger                  8/5/2020 0:02      Lorin Cazares            8/7/2020 21:05
Nathan Sheets                     8/5/2020 0:02      Andrew R. Bjorklund      8/7/2020 21:05
Layan Ali                         8/5/2020 0:02      Jessica Watts            8/7/2020 21:05
Sara Buck                         8/5/2020 0:02      Alicia Hammer            8/7/2020 21:05
Spencer Lahr                      8/5/2020 0:02      Asa Wynn-Grant           8/7/2020 21:05
Cassandra Chotiner                8/5/2020 0:03      Pamela Robinson          8/7/2020 21:05
Matthew P Kaspar                  8/5/2020 0:03      Patrick A Sagdal         8/7/2020 21:05
Michael Hopper                    8/5/2020 0:03      Keelin Stage             8/7/2020 21:05
Stephanie Jacobs                  8/5/2020 0:03      Sara Hardin              8/7/2020 21:05
Angela Peterson                   8/5/2020 0:03      Krista Owings            8/7/2020 21:05
Morgan Cairns                     8/5/2020 0:03      Shaun Collaco            8/7/2020 21:05
Jason Cloyd                       8/5/2020 0:03      wnonel james             8/7/2020 21:05
Kurt Huseby                       8/5/2020 0:03      Daiquiri Ams             8/7/2020 21:05
leonard rudnicki                  8/5/2020 0:03      David Metcalf            8/7/2020 21:05
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 143 of 525


Michael McGough                  8/5/2020 0:03      Justine Cook           8/7/2020 21:05
Troy S Hand                      8/5/2020 0:03      Kathy Etchepare        8/7/2020 21:05
Lehi Toskin                      8/5/2020 0:03      Jeffrey Greenaway      8/7/2020 21:05
Triston Fuel                     8/5/2020 0:03      Michelle Romero        8/7/2020 21:06
Brian Laber                      8/5/2020 0:03      Jerry Crews            8/7/2020 21:06
Pascal Gyger                     8/5/2020 0:03      Benjamin Whiting       8/7/2020 21:06
Cindy Pham                       8/5/2020 0:03      William McCoy          8/7/2020 21:06
Tammy Elfert                     8/5/2020 0:04      Charles McCrary        8/7/2020 21:06
Roy McClymont                    8/5/2020 0:04      Richard Hill           8/7/2020 21:06
JeanMarie Aikens                 8/5/2020 0:04      Destiny Freeman        8/7/2020 21:06
Augustine J Savoca               8/5/2020 0:04      Alexander Dudko        8/7/2020 21:06
JOHN                             8/5/2020 0:04      BRANDON TABBERT        8/7/2020 21:06
Jane M Lamb                      8/5/2020 0:04      John H Johnson         8/7/2020 21:06
Lorrie Clanton                   8/5/2020 0:04      Carol Pierce           8/7/2020 21:06
Landan Mullen                    8/5/2020 0:04      Janice Chua            8/7/2020 21:06
Patricia Guffin                  8/5/2020 0:04      James Tang             8/7/2020 21:06
Ariam Negassi                    8/5/2020 0:04      Marilyn Sudkamp        8/7/2020 21:06
Michael Bertrand                 8/5/2020 0:04      Sergio J Perez         8/7/2020 21:06
Ray Richards                     8/5/2020 0:04      JENNIFER PFUND         8/7/2020 21:06
Rachel Stanley Nguyen            8/5/2020 0:04      La'Shawnda Graham      8/7/2020 21:06
Driscilla M McCourtie            8/5/2020 0:04      Jacob Hinojosa         8/7/2020 21:07
Kyle Theriot                     8/5/2020 0:04      Kuana Liu              8/7/2020 21:07
Laken Dye                        8/5/2020 0:04      Warren Chan            8/7/2020 21:07
Devyn R Kleinholz                8/5/2020 0:04      Melanieabts            8/7/2020 21:07
Theodore Washington              8/5/2020 0:05      CLAIRENCE E DANIELS    8/7/2020 21:07
Julie Everett                    8/5/2020 0:05      Michael van der Wal    8/7/2020 21:07
Jonathan Bron                    8/5/2020 0:05      Isabella Davis         8/7/2020 21:07
JeanMarie Aikens                 8/5/2020 0:05      Susan J Ferranti       8/7/2020 21:07
Paula Abrams                     8/5/2020 0:05      Alicia Hammer          8/7/2020 21:07
William Mills                    8/5/2020 0:05      Mark Talis             8/7/2020 21:07
Jonroy Canady                    8/5/2020 0:05      Charles McKnight       8/7/2020 21:07
Robert Paul Savoy                8/5/2020 0:05      Anya Grobey            8/7/2020 21:07
Cameron Navarra                  8/5/2020 0:05      Alexander S Ludwig     8/7/2020 21:07
Lance E Vavricka                 8/5/2020 0:05      Brendan C Pevec        8/7/2020 21:07
Xavier Davenport                 8/5/2020 0:05      Jody Bartow            8/7/2020 21:07
Riley Cantwell                   8/5/2020 0:05      Robert Eugene Bebout   8/7/2020 21:07
Alysha Sellers                   8/5/2020 0:05      Yu Huang               8/7/2020 21:07
Ryan Samuel                      8/5/2020 0:05      Abagail Allen          8/7/2020 21:07
Jonathan Roberts                 8/5/2020 0:05      Dawn Holland           8/7/2020 21:07
Tanya seupaul                    8/5/2020 0:05      Chelsea L Simpson      8/7/2020 21:07
Colin Gray                       8/5/2020 0:06      Alicia Hammer          8/7/2020 21:07
Mohammed Shah                    8/5/2020 0:06      Charles Harrison       8/7/2020 21:07
Douglas Burcham                  8/5/2020 0:06      Walker Tracy           8/7/2020 21:07
Joshua Clay                      8/5/2020 0:06      Brenden Brooks         8/7/2020 21:08
Karly smith                      8/5/2020 0:06      Mayra Camacho          8/7/2020 21:08
Michael Lopez                    8/5/2020 0:06      Millicent Sadi         8/7/2020 21:08
Alemseged Zeragabr               8/5/2020 0:06      Ulises Medrano         8/7/2020 21:08
Sarah Kear                       8/5/2020 0:06      Jeanie Domingo         8/7/2020 21:08
Craig Reince                     8/5/2020 0:06      Chasin Mcdougald       8/7/2020 21:08
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 144 of 525


Johnathan ingle                  8/5/2020 0:06      Noelle Helena Abbott     8/7/2020 21:08
Paul Rogers                      8/5/2020 0:06      Shane Haberlein          8/7/2020 21:08
Alexis Waters                    8/5/2020 0:07      Tim Mann                 8/7/2020 21:08
Ern Benitez                      8/5/2020 0:07      Travis Foster            8/7/2020 21:08
Mia Grace Bettino                8/5/2020 0:07      Aaron Rolfe Jr.          8/7/2020 21:08
KaTrena M Shackleford            8/5/2020 0:07      Ashley Shields           8/7/2020 21:08
Nathaniel Clonch                 8/5/2020 0:07      Johnny Hopper            8/7/2020 21:08
Erin Duralde                     8/5/2020 0:07      Marshay Sims             8/7/2020 21:08
Taylor Dominick                  8/5/2020 0:07      Olivia Winter            8/7/2020 21:08
Velimir Radinovic                8/5/2020 0:07      Paul Weber               8/7/2020 21:08
Koushik Kumar Nundy              8/5/2020 0:07      Aurora Fontana           8/7/2020 21:08
Tiina Karro                      8/5/2020 0:07      Andre Lewis Jr           8/7/2020 21:08
Nickolas Johnson                 8/5/2020 0:07      Jake Brooks              8/7/2020 21:08
Sharaine Handsome                8/5/2020 0:07      Ahmed Mohamed Ahmed      8/7/2020 21:09
Paul McFarland                   8/5/2020 0:08      Gavin Robinson           8/7/2020 21:09
David M Black                    8/5/2020 0:08      Luke Matthews            8/7/2020 21:09
Justin DeRo                      8/5/2020 0:08      Nicole Santana           8/7/2020 21:09
Elizabeth Tackett                8/5/2020 0:08      Benjamin Fuller          8/7/2020 21:09
Adam Tater                       8/5/2020 0:08      Eirik Marquez            8/7/2020 21:09
Hunter Anderson                  8/5/2020 0:08      Kimberly Clark           8/7/2020 21:09
Jackie Button                    8/5/2020 0:08      Robert L Rariden         8/7/2020 21:09
Caren Rodriguez                  8/5/2020 0:08      Chanci Herer             8/7/2020 21:09
John Burton                      8/5/2020 0:08      Bharath Ramanidharan     8/7/2020 21:09
Mina Pszonka                     8/5/2020 0:08      Willis Leroy Graham Jr   8/7/2020 21:09
Alan Antiporda                   8/5/2020 0:09      Lorenzo James            8/7/2020 21:09
Joseph David Steiner             8/5/2020 0:09      Martin Hansen-Verma      8/7/2020 21:09
Anthony Bommarito                8/5/2020 0:09      MicahSinclair            8/7/2020 21:09
Joshua C. Mann                   8/5/2020 0:09      Marco Fucci di Napoli    8/7/2020 21:09
Randy Evenson                    8/5/2020 0:09      Abigail Almonte          8/7/2020 21:09
Cheyenne Horton                  8/5/2020 0:09      Nick Ramsey              8/7/2020 21:09
Adrian                           8/5/2020 0:10      Christopher Bunting      8/7/2020 21:10
John Hess                        8/5/2020 0:10      TAHMID RAHMAN            8/7/2020 21:10
caren Rodriguez                  8/5/2020 0:10      Hansel Raciel Gonzalez   8/7/2020 21:10
Jessica Jantuah                  8/5/2020 0:10      ROBERT MILLER            8/7/2020 21:10
Sabrina Green                    8/5/2020 0:10      Jacob Inman              8/7/2020 21:10
Christopher Huynh                8/5/2020 0:10      Windy Miller             8/7/2020 21:10
Dom. Walcott                     8/5/2020 0:10      Cal Hueber               8/7/2020 21:10
Stephen Manary                   8/5/2020 0:10      Carmen Thissen           8/7/2020 21:10
Daniel Baker                     8/5/2020 0:10      Erik Stenquist           8/7/2020 21:10
William Hancock                  8/5/2020 0:10      Jung Sun Hwang           8/7/2020 21:10
McKaylyn Barth                   8/5/2020 0:10      Michael Sartin           8/7/2020 21:10
Monica Price                     8/5/2020 0:11      Oscar Elizondo           8/7/2020 21:10
Frank Nienhouse                  8/5/2020 0:11      Darold Hatcher           8/7/2020 21:10
Christopher Richard Patterson    8/5/2020 0:11      Steven Ogdahl            8/7/2020 21:10
Javiera Centeno                  8/5/2020 0:11      Melanie Shepherd         8/7/2020 21:10
Jessica Baltazar                 8/5/2020 0:11      Jeffrey Ash              8/7/2020 21:10
David Collins                    8/5/2020 0:11      Arielle Rodriguez        8/7/2020 21:10
Elvia Ramirez                    8/5/2020 0:11      Prosper Lewis            8/7/2020 21:10
Benedict McGowan                 8/5/2020 0:11      Beata Lewandowska        8/7/2020 21:10
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 145 of 525


Tirambad Shiwakoti               8/5/2020 0:11      Todd Higgins             8/7/2020 21:10
Josh Yerecic                     8/5/2020 0:11      Shaina Williams          8/7/2020 21:11
Heather Ream                     8/5/2020 0:12      Brandon Anderson         8/7/2020 21:11
David Lewis                      8/5/2020 0:12      Emir Biser               8/7/2020 21:11
Annalise Hartley                 8/5/2020 0:12      Pearson Veit             8/7/2020 21:11
Anastasia Pirrone                8/5/2020 0:12      Elesha Smith             8/7/2020 21:11
Carolyn Washington               8/5/2020 0:12      Sydney Shannon           8/7/2020 21:11
Chris Powers                     8/5/2020 0:12      Eric Moran               8/7/2020 21:11
Chelsey Gonzales                 8/5/2020 0:12      Annie L Means            8/7/2020 21:11
Matt Boozer                      8/5/2020 0:12      Walter Hairston Jr       8/7/2020 21:11
Travis E Fell                    8/5/2020 0:12      Sarah Guckenberger       8/7/2020 21:11
Irene perez                      8/5/2020 0:12      Glen R Patrizio          8/7/2020 21:11
Raul Taylor                      8/5/2020 0:12      Yul Boothe               8/7/2020 21:11
Kevin O'Brien                    8/5/2020 0:12      Azman Mistry             8/7/2020 21:11
Emily Powers                     8/5/2020 0:12      Donald Amerson           8/7/2020 21:11
Rosa F                           8/5/2020 0:13      Kenneth Edward Nugent    8/7/2020 21:11
Quintavious Brown                8/5/2020 0:13      Khahnie Pulcifer         8/7/2020 21:11
Yanek Kondryszyn                 8/5/2020 0:13      PhaneendraGoutham B      8/7/2020 21:11
Michael Richmond                 8/5/2020 0:13      Joshua Bennett           8/7/2020 21:11
Christopher Norwood              8/5/2020 0:13      Cynthia Newman           8/7/2020 21:11
Ken Weinreich                    8/5/2020 0:13      Nicholas Gaydos          8/7/2020 21:11
JUAN A DOMINGUEZ                 8/5/2020 0:13      Chelsea Ott              8/7/2020 21:11
Robert Schreiner                 8/5/2020 0:13      Carolyn L House          8/7/2020 21:11
Rachael Yoke Hua Wong            8/5/2020 0:13      Mouhamadou khoury kebe   8/7/2020 21:11
Trisha Norton                    8/5/2020 0:13      Jennifer Gonzalez        8/7/2020 21:12
Zack Renner                      8/5/2020 0:13      Scott Hughes             8/7/2020 21:12
David Crampton                   8/5/2020 0:13      McHenry White            8/7/2020 21:12
Theodore Wright                  8/5/2020 0:14      Patrick Lathrop          8/7/2020 21:12
Daniel Tejeda                    8/5/2020 0:14      Randall Davis            8/7/2020 21:12
Alex Therrien                    8/5/2020 0:14      Preston Shultz           8/7/2020 21:12
Michael Stephen Dale             8/5/2020 0:14      Tom Hartman              8/7/2020 21:12
Gary Fish                        8/5/2020 0:14      Kayla J Stroup           8/7/2020 21:12
Joyce N DeFilippo                8/5/2020 0:14      PhaneendraGoutham B      8/7/2020 21:12
Ian Lonnberg-Hickling            8/5/2020 0:14      Victor Gonzalez          8/7/2020 21:12
Joseph Warren                    8/5/2020 0:14      Ken Keiger               8/7/2020 21:12
Bharat Joshi                     8/5/2020 0:14      Drew Shepard             8/7/2020 21:12
Cathrrine                        8/5/2020 0:14      Jonathan D. Lewis        8/7/2020 21:12
Cassiopoeia Walker-StFelix       8/5/2020 0:14      Mari Kay T Hall          8/7/2020 21:12
James Guilford                   8/5/2020 0:14      Aria Leitner             8/7/2020 21:12
Sterling Blonigen                8/5/2020 0:14      Zachary Petty            8/7/2020 21:12
Ellwood Hare IV                  8/5/2020 0:15      Ivan Hernandez           8/7/2020 21:12
Andrea Pesce                     8/5/2020 0:15      Nathalien Narcisse       8/7/2020 21:12
Diane Turner                     8/5/2020 0:15      Joshlynn Lugo            8/7/2020 21:12
DeQuandrius Streeter             8/5/2020 0:15      Calvin Dickson           8/7/2020 21:12
scott wyatt                      8/5/2020 0:15      John O'Connell           8/7/2020 21:12
Amanda Collins                   8/5/2020 0:15      Denis                    8/7/2020 21:12
Chris Taylor                     8/5/2020 0:15      Tamika Watts             8/7/2020 21:12
Suzanne Lee Pustell              8/5/2020 0:15      jesus martinez           8/7/2020 21:12
Akito Tinoco                     8/5/2020 0:15      michael cyr              8/7/2020 21:12
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 146 of 525


Diana G. Rendon Rubio            8/5/2020 0:15      Kyle Bramlette            8/7/2020 21:13
Nattera Guarino                  8/5/2020 0:15      Francisco Navarro         8/7/2020 21:13
Christian Roldan                 8/5/2020 0:15      valerie blake             8/7/2020 21:13
Frank Bazan                      8/5/2020 0:15      Senobio Chavez            8/7/2020 21:13
Robert D. Lingenfelter II        8/5/2020 0:16      Ashley Fajardo Perez      8/7/2020 21:13
Josiah J. Batten                 8/5/2020 0:16      Lindsay Taylor            8/7/2020 21:13
Maria Torres                     8/5/2020 0:16      Scott Miller              8/7/2020 21:13
George Hatch                     8/5/2020 0:16      Steven Lorenzo            8/7/2020 21:13
Steven D. Roach                  8/5/2020 0:16      Richard Long              8/7/2020 21:13
Charles Gifford                  8/5/2020 0:16      Kaitlin Brown             8/7/2020 21:13
Melissa Dameron                  8/5/2020 0:16      Taylor Hale               8/7/2020 21:13
Nicole O'Brien                   8/5/2020 0:16      Diana MARSHALL            8/7/2020 21:13
Siavash Soleymani                8/5/2020 0:16      Vikram Patil              8/7/2020 21:13
Julia Truong                     8/5/2020 0:16      Tyler Jacob Earl          8/7/2020 21:13
Hannah McKinney                  8/5/2020 0:16      Sheila Kormos             8/7/2020 21:13
Matt Fiddelke                    8/5/2020 0:16      David Mays                8/7/2020 21:13
Scott Orr                        8/5/2020 0:16      Simone Frassanito         8/7/2020 21:13
Noelle Judson                    8/5/2020 0:16      Emma A Miller             8/7/2020 21:13
Holanda Williams                 8/5/2020 0:16      Peter Jason Whitcomb      8/7/2020 21:13
Kurt Glaesemann                  8/5/2020 0:16      Ashton Adaire             8/7/2020 21:14
Eden Park                        8/5/2020 0:16      Morgan Harrington         8/7/2020 21:14
Joseph N. Ramos                  8/5/2020 0:16      Emmalee Kremer            8/7/2020 21:14
Dennis Chacko Varghese Fnu       8/5/2020 0:17      Shawndra Shelton          8/7/2020 21:14
Samuel Tolman                    8/5/2020 0:17      Francis Grasinski         8/7/2020 21:14
Jori L Peterson                  8/5/2020 0:17      Hunter Sherwood           8/7/2020 21:14
Cory Sanin                       8/5/2020 0:17      Darin Ranahan             8/7/2020 21:14
Edlien Deus                      8/5/2020 0:17      Alina Erickson            8/7/2020 21:14
Kelly Padgett                    8/5/2020 0:17      Ranesha Candace Sweeney   8/7/2020 21:14
Chiquita. Seigrist               8/5/2020 0:17      Tony Hong                 8/7/2020 21:14
Darian Grover                    8/5/2020 0:17      Conner Nicholas Kennedy   8/7/2020 21:14
Andrea Pesce                     8/5/2020 0:17      Alisha Belk               8/7/2020 21:14
Joseph Rawson                    8/5/2020 0:17      Benjamin H Speaker        8/7/2020 21:14
Karisma Griffith                 8/5/2020 0:17      Ruthie Grimsdale          8/7/2020 21:14
Jacob Les                        8/5/2020 0:18      Karla Smith               8/7/2020 21:15
Matthew Tyl                      8/5/2020 0:18      Tyler Cockrell            8/7/2020 21:15
Tamaya Roberts                   8/5/2020 0:18      Ronna Teeter              8/7/2020 21:15
Letisha McLaughlin Lam           8/5/2020 0:18      Christina Chiyo           8/7/2020 21:15
Nawal                            8/5/2020 0:18      WILLIAM R BIBERSTINE      8/7/2020 21:15
Kimberly Pavia                   8/5/2020 0:18      Neil Blair Christensen    8/7/2020 21:15
Chris Alexander                  8/5/2020 0:18      Martin Peverelli          8/7/2020 21:15
hemar plaza                      8/5/2020 0:18      Brianna                   8/7/2020 21:15
Manuel Schommer                  8/5/2020 0:18      Claire Abs                8/7/2020 21:15
Hannah R Pippin                  8/5/2020 0:18      Edgar Arias               8/7/2020 21:15
Jessica Springer                 8/5/2020 0:18      Chandra Armbrust          8/7/2020 21:15
Devon Kizer                      8/5/2020 0:18      Christopher Francis       8/7/2020 21:15
Nick Martin                      8/5/2020 0:18      Venkata Mulpuru           8/7/2020 21:15
Zara Altair                      8/5/2020 0:18      Tami j valdez Esquivel    8/7/2020 21:15
Chris krupa                      8/5/2020 0:19      Christina Chiyo           8/7/2020 21:15
Kristi McShane                   8/5/2020 0:19      Brandon Shanklin          8/7/2020 21:15
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 147 of 525


Thomas McElhiney                 8/5/2020 0:19      Mehdi Benmessaoud         8/7/2020 21:15
Rachel Grant                     8/5/2020 0:19      Alan Nathan Bear          8/7/2020 21:15
Omar Mohammed                    8/5/2020 0:19      Brendan Williams          8/7/2020 21:15
Lance Starr                      8/5/2020 0:19      Bradley V Schutz          8/7/2020 21:16
Adam Robbins                     8/5/2020 0:19      Daniel Munoz              8/7/2020 21:16
Megan French                     8/5/2020 0:19      ChloÃ© West               8/7/2020 21:16
Erin E Platteter                 8/5/2020 0:19      Matthew Simmons           8/7/2020 21:16
Miriam Velez Quintana            8/5/2020 0:19      Ravi Gairola              8/7/2020 21:16
Brittany Olexa                   8/5/2020 0:19      Craig Miller              8/7/2020 21:16
nancy j zihmer                   8/5/2020 0:20      Jeremy Brownfield         8/7/2020 21:16
Kathron Tuckness                 8/5/2020 0:20      Allyson Schneider         8/7/2020 21:16
Ronald Haynes, Jr.               8/5/2020 0:20      Darin Gaynor              8/7/2020 21:16
Julian Alford                    8/5/2020 0:20      Brandon Jurell Spearman   8/7/2020 21:16
Beth-Ann McSweeney               8/5/2020 0:20      Lydie Toussaint           8/7/2020 21:16
David P                          8/5/2020 0:20      Katherine                 8/7/2020 21:16
Rachel Grant                     8/5/2020 0:20      Rose Gabriele             8/7/2020 21:16
Derrick Mitchell                 8/5/2020 0:20      Nina Norris               8/7/2020 21:16
Mark Orns                        8/5/2020 0:20      Rick Henrichs             8/7/2020 21:16
Kimberly Hartung                 8/5/2020 0:20      Jeanette Wagner           8/7/2020 21:17
Beverly Peterson Stearns         8/5/2020 0:20      Erica Rodriguez           8/7/2020 21:17
Bradley Cortez                   8/5/2020 0:20      Sean Medrano              8/7/2020 21:17
Patrick Patterson                8/5/2020 0:20      Justin Harris Fonseca     8/7/2020 21:17
Vladislav Artamonov              8/5/2020 0:20      Eric Regan                8/7/2020 21:17
Rob Follis                       8/5/2020 0:20      Palmyra Pawlik            8/7/2020 21:17
Joana Belo                       8/5/2020 0:21      Anatoliy Zborovskiy       8/7/2020 21:17
Lucas Scardua                    8/5/2020 0:21      Zachary Gehrken           8/7/2020 21:17
Kiara Schultz                    8/5/2020 0:21      Lynda B. Baker            8/7/2020 21:17
Daniel F. schultz                8/5/2020 0:21      George Taishin            8/7/2020 21:17
Brett Higbee                     8/5/2020 0:21      Jason Duffy               8/7/2020 21:17
Sherri Flowers                   8/5/2020 0:21      Michael Radford           8/7/2020 21:17
Kristy Cortez                    8/5/2020 0:21      Tatiana Eliseeva          8/7/2020 21:17
Brenna Miaira Kutch              8/5/2020 0:21      Veda Swank                8/7/2020 21:17
Lien Font                        8/5/2020 0:21      Kyle Castellanet          8/7/2020 21:17
Brian Fischer                    8/5/2020 0:21      Matt Hertig               8/7/2020 21:17
Daniel Puteri                    8/5/2020 0:21      andrea                    8/7/2020 21:17
Colin Thomas                     8/5/2020 0:21      Donnie Kou Her            8/7/2020 21:17
Dennis Verlee                    8/5/2020 0:21      Charles E Jordan          8/7/2020 21:17
Anika Butler                     8/5/2020 0:21      Alan Yip                  8/7/2020 21:17
Stacey J. Coles                  8/5/2020 0:22      Elizabeth Sloan           8/7/2020 21:17
Gary Cheek                       8/5/2020 0:22      Tami Trost                8/7/2020 21:17
Brad Sando                       8/5/2020 0:22      Patricia Valencia         8/7/2020 21:17
Larry Wilson Hill 3rd            8/5/2020 0:22      Christina saez            8/7/2020 21:18
Ralph Ghannam                    8/5/2020 0:22      Dallali Marouan           8/7/2020 21:18
Anthony Lee                      8/5/2020 0:22      Matthew Tripp             8/7/2020 21:18
john bates IV                    8/5/2020 0:22      Kiana Joy Cross           8/7/2020 21:18
Evan Stewart                     8/5/2020 0:22      Preston Funkhouser        8/7/2020 21:18
Dorothy Koveal                   8/5/2020 0:22      William Lee Roberts       8/7/2020 21:18
Katherine Conforti               8/5/2020 0:23      James Surber              8/7/2020 21:18
Michael Achterberg               8/5/2020 0:23      Reilly Demarest           8/7/2020 21:18
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 148 of 525


Lenworth k RATTIGAN             8/5/2020 0:23      Nicholas J Hughes          8/7/2020 21:18
Lindsay M Keast                 8/5/2020 0:23      Johnathan Horn             8/7/2020 21:18
Brennan West                    8/5/2020 0:23      GLENN MICHAEL MARLEY JR.   8/7/2020 21:18
Jamia                           8/5/2020 0:23      Sera Wilson                8/7/2020 21:18
Lisa Laskey Parks               8/5/2020 0:23      Matthew Carter             8/7/2020 21:19
NICKY S BARNES                  8/5/2020 0:23      Christi Walker             8/7/2020 21:19
Ned Imming                      8/5/2020 0:23      Jesse ingrassi             8/7/2020 21:19
Rick Avilez                     8/5/2020 0:23      Chris Roberson             8/7/2020 21:19
Tico Reeves                     8/5/2020 0:24      RALPH BERLINGO             8/7/2020 21:19
Robert Shane Wilkins            8/5/2020 0:24      Henry Zhou                 8/7/2020 21:19
Lamarr Stratton                 8/5/2020 0:24      Sean Spacek                8/7/2020 21:19
DENNIS WADDELL                  8/5/2020 0:24      Devin Morrissiey           8/7/2020 21:19
Marina Hernandez                8/5/2020 0:24      Tashera Welch              8/7/2020 21:19
Hilary Mitchell                 8/5/2020 0:24      Adrian Bauer               8/7/2020 21:19
MEGAN LIN                       8/5/2020 0:24      Devi Prasad Gorrepati      8/7/2020 21:19
Zachary Rottier                 8/5/2020 0:24      Richard J Matus            8/7/2020 21:20
Nathaniel Davis                 8/5/2020 0:24      Tyler Lirette              8/7/2020 21:20
Michael Achterberg              8/5/2020 0:24      Jessica Scott              8/7/2020 21:20
Ajaigopal Velayudhan            8/5/2020 0:24      Bryan Merrill              8/7/2020 21:20
Travis McDonald                 8/5/2020 0:24      jamesha weston             8/7/2020 21:20
Wanslyffia Charles              8/5/2020 0:24      Kurt Sitzberger            8/7/2020 21:20
Andrew Kim                      8/5/2020 0:24      Barry Douglass             8/7/2020 21:20
Judith Yanowitz                 8/5/2020 0:24      Damian Dodson              8/7/2020 21:20
jeramie amerson                 8/5/2020 0:24      Stephanie Trefonides       8/7/2020 21:20
Andrew Brown                    8/5/2020 0:25      Hunter Bohn                8/7/2020 21:20
John Betzina                    8/5/2020 0:25      Sebastian Lopez-Mobilia    8/7/2020 21:20
Jason Apostolec                 8/5/2020 0:25      Benjamen Davis             8/7/2020 21:20
Jay W. Clines                   8/5/2020 0:25      Tiffany Sanders-Walters    8/7/2020 21:20
TiffanySouza                    8/5/2020 0:25      Alissa Chanin Kolaj        8/7/2020 21:20
Emily Price                     8/5/2020 0:25      Ricky nunez                8/7/2020 21:20
Bradley R. Hoffman              8/5/2020 0:25      Ed Coleman                 8/7/2020 21:21
Lauren Braddy                   8/5/2020 0:25      Geoff Gerrish              8/7/2020 21:21
Xochitl Vidal                   8/5/2020 0:25      Gabrielle Cherry           8/7/2020 21:21
Marlene Donnelly                8/5/2020 0:25      Leena Hancock              8/7/2020 21:21
Allison Mircea                  8/5/2020 0:25      Tamika Jackson             8/7/2020 21:21
Jose Manuel Hernandez           8/5/2020 0:26      Whitney Boyd               8/7/2020 21:21
David B. Blackwood              8/5/2020 0:26      David Lutke                8/7/2020 21:21
Joan Henry                      8/5/2020 0:26      Damien DeChurch            8/7/2020 21:21
Suzan Younger                   8/5/2020 0:26      Florence                   8/7/2020 21:21
Brandon Holman                  8/5/2020 0:26      Radfan                     8/7/2020 21:21
Carrie James Fuller             8/5/2020 0:26      Ashley Tillman             8/7/2020 21:21
crystal hinds                   8/5/2020 0:26      Dinesh Thathanath          8/7/2020 21:21
Arnold Wilenken                 8/5/2020 0:26      Sahar Shahnazi             8/7/2020 21:21
Sarah Jones                     8/5/2020 0:26      Olga Eliseeva              8/7/2020 21:21
Alicia                          8/5/2020 0:27      Lawrence S Brown           8/7/2020 21:21
Michelle Rapp                   8/5/2020 0:27      Joel Garcia                8/7/2020 21:21
Julie Mattson                   8/5/2020 0:27      Roberta Henne              8/7/2020 21:22
Kyle Flischel                   8/5/2020 0:27      Devyn Morris               8/7/2020 21:22
Justin Holzwarth                8/5/2020 0:27      Jennifer M Sangiacomo      8/7/2020 21:22
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 149 of 525


Michael J. Dunn                 8/5/2020 0:27      Melissa Sosso               8/7/2020 21:22
Maria Daza                      8/5/2020 0:27      Elijah N Alcon              8/7/2020 21:22
Erica Biancalana                8/5/2020 0:28      Giuseppe cicco              8/7/2020 21:22
Misty Light                     8/5/2020 0:28      Daniel V Ziemba             8/7/2020 21:22
Joyce Stapleton                 8/5/2020 0:28      Tatia Maisuradze            8/7/2020 21:22
Brian Carbino                   8/5/2020 0:28      Rebecca Greenfield          8/7/2020 21:22
Kara A Bane                     8/5/2020 0:28      Jennifer Reigle             8/7/2020 21:22
Jordan Tyo                      8/5/2020 0:28      Mizie Mello                 8/7/2020 21:22
Hugh Mingo                      8/5/2020 0:29      Samuel Epley                8/7/2020 21:22
Elizabeth Yeo                   8/5/2020 0:29      Richard George Smalley      8/7/2020 21:22
Ramon Mojica                    8/5/2020 0:29      Gabriela Serrano            8/7/2020 21:23
Holley Andersen                 8/5/2020 0:29      Monica Vadlapudi            8/7/2020 21:23
Michelle Anderson               8/5/2020 0:29      Heather Briske              8/7/2020 21:23
Matthew Thomas Beale            8/5/2020 0:29      Christopher Johnson         8/7/2020 21:23
Justin Frye                     8/5/2020 0:29      Jennifer Reigle             8/7/2020 21:23
Micah Stickle                   8/5/2020 0:29      Mizie                       8/7/2020 21:23
William Jhaveri-Weeks           8/5/2020 0:29      Kevin Hornberger            8/7/2020 21:23
Arthur Cutshall                 8/5/2020 0:29      Patrick Kuczynski           8/7/2020 21:23
Alex Freidin                    8/5/2020 0:29      Amanda Villines             8/7/2020 21:23
Kirby Beheler                   8/5/2020 0:29      Alicia Harrell              8/7/2020 21:23
Pamela Howard                   8/5/2020 0:30      Robert Keitz                8/7/2020 21:23
Jason Bozarth                   8/5/2020 0:30      Peter (Pano) Argyres        8/7/2020 21:23
Jeff Singleton                  8/5/2020 0:30      christian dunkerly          8/7/2020 21:23
Betty Ross                      8/5/2020 0:30      Jacob                       8/7/2020 21:23
Janette camacho                 8/5/2020 0:30      Jessica wagner              8/7/2020 21:23
barbara s blake                 8/5/2020 0:30      Jonathan Khazam             8/7/2020 21:23
Cameron Maxey                   8/5/2020 0:30      Franco Lopez-Mieres         8/7/2020 21:23
Sean Merrill                    8/5/2020 0:30      Ed O'Neill                  8/7/2020 21:23
Darcy Settimi                   8/5/2020 0:30      Rebecca Lehmann             8/7/2020 21:23
Harley McPherson                8/5/2020 0:30      Mizie Mello                 8/7/2020 21:23
Marion                          8/5/2020 0:30      Riaan Jonker                8/7/2020 21:24
Timothy D Puckett               8/5/2020 0:31      Jessica rose lynn merrill   8/7/2020 21:24
Colton Blaylock                 8/5/2020 0:31      Nicole Stockwell            8/7/2020 21:24
Ronald Usner                    8/5/2020 0:31      Jeremy j guidry             8/7/2020 21:24
Wayne Willmore                  8/5/2020 0:31      Frank Estrada               8/7/2020 21:24
Sarah Swanbeck                  8/5/2020 0:31      Matthew Manning             8/7/2020 21:24
Lisa Hairston                   8/5/2020 0:31      Dennis Beck                 8/7/2020 21:24
Matthew Knight                  8/5/2020 0:32      Matthew Nichols             8/7/2020 21:24
MICHAEL A PROSISE               8/5/2020 0:32      Theresa L Corson            8/7/2020 21:24
Robin Cole                      8/5/2020 0:32      Trevor Case                 8/7/2020 21:24
Shirley Schild                  8/5/2020 0:32      Jared Windhauser            8/7/2020 21:24
Cristian Maciel                 8/5/2020 0:32      Briana Stevens              8/7/2020 21:24
Katelin Hiatt                   8/5/2020 0:32      Daniel Scheunemann          8/7/2020 21:24
Kiara                           8/5/2020 0:32      Kevin Saier                 8/7/2020 21:24
Lexi Miller                     8/5/2020 0:32      Daniel Luke                 8/7/2020 21:24
Teresa Martinson                8/5/2020 0:33      Bill Curnow                 8/7/2020 21:24
Trenton Mcvicker                8/5/2020 0:33      Isaac M Reese               8/7/2020 21:25
Alexander Galvan                8/5/2020 0:33      curtis L o'neal             8/7/2020 21:25
Paula Jost                      8/5/2020 0:34      lindsay haag                8/7/2020 21:25
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 150 of 525


Paula D Chambers                8/5/2020 0:34      Dr & Mrs Stephen (Patricia) Schnall
                                                                                 8/7/2020 21:25
Dana                            8/5/2020 0:34      Brenna Kelley                 8/7/2020 21:25
Stacey J Coles                  8/5/2020 0:34      Edwin negron                  8/7/2020 21:25
DAVID RANDLE MINORâ„¢           8/5/2020 0:34      Brian Miller                  8/7/2020 21:25
Khadijah Kysia                  8/5/2020 0:34      AMANDA JOHNSTON               8/7/2020 21:25
JESSICA DOLLAHON                8/5/2020 0:34      Alexander Nagy                8/7/2020 21:25
Ignacia Chevrette               8/5/2020 0:34      Mary Kathleen Saier           8/7/2020 21:25
Amy Tran                        8/5/2020 0:35      Kyla Prendergast              8/7/2020 21:25
Devon Lyon                      8/5/2020 0:35      Travis McOsker                8/7/2020 21:25
Andrew R. Turchanik             8/5/2020 0:35      Rochelle Micaiah SaldaÃ±a     8/7/2020 21:25
Chase Brice                     8/5/2020 0:35      Patrick Moody                 8/7/2020 21:26
KELLY O'CONNOR                  8/5/2020 0:35      Marina Suberlyak              8/7/2020 21:26
Edward Borje                    8/5/2020 0:35      Jessica T. De la Riva         8/7/2020 21:26
Roberto P Gozun                 8/5/2020 0:35      Chad Donley                   8/7/2020 21:26
Robert M Mayeda                 8/5/2020 0:36      Sandra Allman                 8/7/2020 21:26
Robert Davis Mello              8/5/2020 0:36      Howard Burgard                8/7/2020 21:26
Samuel Stones                   8/5/2020 0:36      Christian Solorio             8/7/2020 21:26
Ammar Aijazi                    8/5/2020 0:36      Devin Belzer                  8/7/2020 21:26
David Kaufman                   8/5/2020 0:36      Collin Frierson               8/7/2020 21:26
Tran Tran                       8/5/2020 0:36      William Cope                  8/7/2020 21:26
Jeff Simon                      8/5/2020 0:36      Brittney Walker               8/7/2020 21:26
Seiji Minatoya-Shields          8/5/2020 0:37      Kimberly S Downer             8/7/2020 21:26
Nick                            8/5/2020 0:37      Lindsey James Buglewicz       8/7/2020 21:26
Eyren Lindsay                   8/5/2020 0:37      Elias Torres                  8/7/2020 21:26
Daniel Ellis                    8/5/2020 0:37      Pukhraj Mann                  8/7/2020 21:26
shannon skinner                 8/5/2020 0:37      Angel Torruella               8/7/2020 21:27
Adrian Echeverria               8/5/2020 0:37      Dariel Trinidad               8/7/2020 21:27
David Ramirez-Galvan            8/5/2020 0:37      Jonathan R Beasley            8/7/2020 21:27
Jere Harrison                   8/5/2020 0:37      Robert Young                  8/7/2020 21:27
Hamlet Ambarsoom                8/5/2020 0:38      Jeff O'Connell                8/7/2020 21:27
Brian J. Cook                   8/5/2020 0:38      Alondra Olvera                8/7/2020 21:27
Kevin Montoya                   8/5/2020 0:38      Hongqi Sun                    8/7/2020 21:27
Jeff Lazio                      8/5/2020 0:38      Carlos Manuel Verde           8/7/2020 21:27
Kayden                          8/5/2020 0:38      Randy Williamson              8/7/2020 21:27
Kevin Montoya                   8/5/2020 0:38      Jesse Brossa                  8/7/2020 21:27
Joni Shellito                   8/5/2020 0:39      Michael Caywood               8/7/2020 21:27
Gwendolyn Sogbodjor             8/5/2020 0:39      Payne Houts                   8/7/2020 21:27
Javier Pablos                   8/5/2020 0:39      Lane Beaumier                 8/7/2020 21:27
Shelair Demeter                 8/5/2020 0:39      Xiao (Lisa) Huang             8/7/2020 21:27
Kathleen Keefe                  8/5/2020 0:39      Paul Silva                    8/7/2020 21:27
Jacob Ferrell                   8/5/2020 0:39      Caleb Gibbons                 8/7/2020 21:27
Max Tanenbaum                   8/5/2020 0:39      Senon Selgado                 8/7/2020 21:27
Candace Nicole Terry            8/5/2020 0:40      Baylee Martin                 8/7/2020 21:27
Taylor ulch                     8/5/2020 0:40      kyle griffis                  8/7/2020 21:28
Anthony Smitha                  8/5/2020 0:40      Gail MacDonald                8/7/2020 21:28
Christopher Walsh               8/5/2020 0:40      Alistair Rigg                 8/7/2020 21:28
Joseph Casey                    8/5/2020 0:41      Robert McWold                 8/7/2020 21:28
Diane Holiday                   8/5/2020 0:41      Rasee Webb                    8/7/2020 21:28
Timothy J. Magdaleno            8/5/2020 0:41      Terry Cheng                   8/7/2020 21:28
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 151 of 525


David J Martinez                 8/5/2020 0:41      Elaine M Smith         8/7/2020 21:28
Charles C Link                   8/5/2020 0:41      Sara Perkins           8/7/2020 21:28
DeShawn Bowden                   8/5/2020 0:41      Austin Schulz          8/7/2020 21:28
charles Terry                    8/5/2020 0:41      Riley Skaggs           8/7/2020 21:28
Marcia Kavanewsky                8/5/2020 0:41      Sean E Pushckor        8/7/2020 21:28
Sara Campillo-Laughlin           8/5/2020 0:41      Nathan Carruth         8/7/2020 21:28
Sara Cohen                       8/5/2020 0:42      Aiden Western          8/7/2020 21:28
Sandra phillips                  8/5/2020 0:42      Christopher Tucker     8/7/2020 21:28
Juan gil ramirez                 8/5/2020 0:42      Louis brown jr         8/7/2020 21:29
Brianna Jackson                  8/5/2020 0:42      Adrian Hinojosa        8/7/2020 21:29
Levi J. French                   8/5/2020 0:42      James Wells            8/7/2020 21:29
Uday Patel                       8/5/2020 0:43      Dustin Houston         8/7/2020 21:29
Lisa Zinkie                      8/5/2020 0:44      Tiff Howell            8/7/2020 21:29
Natashia Renee Jones             8/5/2020 0:44      Charles Piccirillo     8/7/2020 21:29
Michelle Umphlett                8/5/2020 0:44      Iztcel Meers           8/7/2020 21:29
Dominic Piedmonte                8/5/2020 0:44      Mikell Johnson         8/7/2020 21:29
Joshua Maxwell Propp             8/5/2020 0:44      Coriana McDonald       8/7/2020 21:29
Wesley Hutchison Jr              8/5/2020 0:44      Gabriel Pimentel       8/7/2020 21:29
Heather Rancourt                 8/5/2020 0:45      Donna Rohn             8/7/2020 21:29
Debbie Tecca                     8/5/2020 0:45      Caleb Durkee           8/7/2020 21:29
Matthew Kidwell                  8/5/2020 0:45      Felicia Hsu            8/7/2020 21:29
Kindra Hadley                    8/5/2020 0:45      Xian Song              8/7/2020 21:29
Rodesa Anna E. Parker            8/5/2020 0:45      Zayne Ilimaleota       8/7/2020 21:30
Susanna Williams                 8/5/2020 0:45      Tâ€™Keyah Batts        8/7/2020 21:30
Kristopher Mitchell              8/5/2020 0:45      LOUIS NICK             8/7/2020 21:30
Samuel M Olson                   8/5/2020 0:46      Emma Brijbasi          8/7/2020 21:30
Kathaleen Hinson                 8/5/2020 0:46      Anita Suvasia          8/7/2020 21:30
Elizabeth Llorca                 8/5/2020 0:46      Ledawn mcdore          8/7/2020 21:30
Kayla Krioukova                  8/5/2020 0:46      Kai McCoy              8/7/2020 21:30
Jonathon Hall                    8/5/2020 0:46      Kevin Taylor           8/7/2020 21:30
tuesday kay                      8/5/2020 0:47      Manuel Carias          8/7/2020 21:30
Tanvi Mehta                      8/5/2020 0:47      Kathleen Green         8/7/2020 21:30
Yujing Chen                      8/5/2020 0:47      Christabel D Darcey    8/7/2020 21:30
Allyson Cavaretta                8/5/2020 0:47      Jackson Bowman         8/7/2020 21:30
Marsha McDaniel                  8/5/2020 0:47      Deveren Peterkin       8/7/2020 21:30
Charity Easter                   8/5/2020 0:47      Cynthia Rooker         8/7/2020 21:31
Petr David Serbinovich           8/5/2020 0:47      Joel Gilbertson        8/7/2020 21:31
Darnell Samaniego                8/5/2020 0:47      Alma McFarland         8/7/2020 21:31
Keith M Mingus                   8/5/2020 0:47      Lucas Tjugum           8/7/2020 21:31
Sophie Bushwick                  8/5/2020 0:47      Brandon Schwartz       8/7/2020 21:31
Jeris Brunette                   8/5/2020 0:48      Toni Wynn              8/7/2020 21:31
Jennifer Joy                     8/5/2020 0:48      Anna Vickers           8/7/2020 21:31
Anna Pesut                       8/5/2020 0:48      David William Coy      8/7/2020 21:31
Honghao Ji                       8/5/2020 0:48      Derrik Clowser         8/7/2020 21:31
Lashunda Jacobs                  8/5/2020 0:49      Christine Hoffpauir    8/7/2020 21:31
Andrew Slaton-Freeman            8/5/2020 0:49      Pamela Hubbert         8/7/2020 21:31
Kris Eiriksson                   8/5/2020 0:50      Seamus Joseph Murphy   8/7/2020 21:31
Lora Lee Del Rosario             8/5/2020 0:50      Jenny Laszlo           8/7/2020 21:32
Josette R Gleason                8/5/2020 0:50      Joni Purtell           8/7/2020 21:32
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 152 of 525


Cesar Moreno                    8/5/2020 0:50      Michael J. Hasley             8/7/2020 21:32
Luc C. Pierre-Louis             8/5/2020 0:50      Adam                          8/7/2020 21:32
Jessica Ann Yager               8/5/2020 0:50      Judith Black Seitz            8/7/2020 21:32
Theresa Dolaway                 8/5/2020 0:50      Jennifer M Zahradka           8/7/2020 21:32
Zachary Schwiebert              8/5/2020 0:50      Joan Scearce                  8/7/2020 21:32
Peter Haines                    8/5/2020 0:51      Sebastian Cristian Ardelean   8/7/2020 21:32
Benson Schliesser               8/5/2020 0:51      Jack Judd                     8/7/2020 21:32
Charles Gleason Jr              8/5/2020 0:51      Rhonda Cavanaugh              8/7/2020 21:32
Bailey Saylor                   8/5/2020 0:51      ALBERICK ALTILUS              8/7/2020 21:32
Amber Hsu                       8/5/2020 0:51      Charles M Kosior              8/7/2020 21:32
Josh McCallum                   8/5/2020 0:51      Meghan Hogan                  8/7/2020 21:32
Samantha Pfefferkorn            8/5/2020 0:51      Shawn McFarland               8/7/2020 21:32
Darrell palmour                 8/5/2020 0:51      Todd Aurich                   8/7/2020 21:33
Liza Byrd                       8/5/2020 0:52      Justin Lambert                8/7/2020 21:33
Lester Dsouza                   8/5/2020 0:52      David Sapp                    8/7/2020 21:33
Chevellione Carter              8/5/2020 0:52      Ching-I Lin                   8/7/2020 21:33
Navid khazanei                  8/5/2020 0:52      Christie Chambers             8/7/2020 21:33
Lisa Bolling                    8/5/2020 0:52      Josef Schaff                  8/7/2020 21:33
Gabriel K Pralle                8/5/2020 0:52      Barry S Williams              8/7/2020 21:33
Matthew Houy                    8/5/2020 0:52      Jonathan Martin Eubanks       8/7/2020 21:33
Jeremy Gibbs                    8/5/2020 0:53      Dominque D Bush-Else          8/7/2020 21:33
Kyle Tavares                    8/5/2020 0:53      Brett Ginther                 8/7/2020 21:34
Enis Tursic                     8/5/2020 0:53      Joseph Escatel                8/7/2020 21:34
Catherine Thomas                8/5/2020 0:53      Steven Shane Colwell          8/7/2020 21:34
Jeff Johnston                   8/5/2020 0:53      Jenna Stephens                8/7/2020 21:34
JANAY AVERY                     8/5/2020 0:53      Alen Grigorian                8/7/2020 21:34
Maria A Manning                 8/5/2020 0:53      Christina Oaks                8/7/2020 21:34
Annette Gonzalez                8/5/2020 0:53      Amee Patel                    8/7/2020 21:34
Liz Aguila                      8/5/2020 0:53      Karlie Campbell               8/7/2020 21:34
Anthony Aldave                  8/5/2020 0:53      Parth Aghera                  8/7/2020 21:34
Laura Lanza                     8/5/2020 0:53      Kara Baillie                  8/7/2020 21:34
David Chaumley                  8/5/2020 0:53      Didetsa Vazquez Soto          8/7/2020 21:34
Eli David Gibson                8/5/2020 0:54      Jason Allen Cathers           8/7/2020 21:34
Jeremy Gibbs                    8/5/2020 0:54      Ching-I Lin                   8/7/2020 21:35
Christy Norman                  8/5/2020 0:54      Heather Jones                 8/7/2020 21:35
Jesse Lopata                    8/5/2020 0:54      Paul Jalink                   8/7/2020 21:35
Paul hunt                       8/5/2020 0:54      Yasser Khalil                 8/7/2020 21:35
Anthony Pacheco-Moran           8/5/2020 0:54      Mark McDonald                 8/7/2020 21:35
Alicia McMillen                 8/5/2020 0:54      Marcus Watson                 8/7/2020 21:35
candi minton                    8/5/2020 0:54      Jackson Doud                  8/7/2020 21:35
Brandon Hansen                  8/5/2020 0:54      John Manison                  8/7/2020 21:35
Dabely Cruz Jose                8/5/2020 0:54      crista rock                   8/7/2020 21:35
Malcolm Elavia                  8/5/2020 0:55      Kathryn Stuhlreyer            8/7/2020 21:35
Jennifer Foust                  8/5/2020 0:55      Daniel Fullhart               8/7/2020 21:35
Joseph R Strong                 8/5/2020 0:55      Marty Schrader                8/7/2020 21:35
Susan Cowley                    8/5/2020 0:56      D'Angelo Mancenido            8/7/2020 21:35
Helen baizan                    8/5/2020 0:56      David K. Crouse               8/7/2020 21:35
Linda                           8/5/2020 0:56      Vannie Summers                8/7/2020 21:35
Cade Bowden                     8/5/2020 0:57      Kevin Shon Weatherly          8/7/2020 21:35
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 153 of 525


MS NICOLE KEENY                  8/5/2020 0:57      Susan Elaine Wright         8/7/2020 21:35
James R Colston                  8/5/2020 0:57      Ryan F Mandelbaum           8/7/2020 21:35
Marie H Murdock                  8/5/2020 0:57      Valarie Smith               8/7/2020 21:35
Robert Hartman                   8/5/2020 0:57      Connor Long                 8/7/2020 21:36
Steven Ibara                     8/5/2020 0:57      Keith Keene                 8/7/2020 21:36
Jeffrey M. Hall                  8/5/2020 0:57      Tim Lewis                   8/7/2020 21:36
Maren Berthelsen                 8/5/2020 0:57      Ethan Dunn                  8/7/2020 21:36
Michael rybina                   8/5/2020 0:57      Abigail Gelopulos           8/7/2020 21:36
James Pfefferkorn                8/5/2020 0:58      Matthew Brackeen            8/7/2020 21:36
Gary Macadaeg                    8/5/2020 0:58      Scott Burgett               8/7/2020 21:36
Blair Sibu                       8/5/2020 0:58      natalie cabrera             8/7/2020 21:36
Wes Carroll                      8/5/2020 0:58      Dorian Leggett              8/7/2020 21:37
James Pugh                       8/5/2020 0:58      Neal Curtis                 8/7/2020 21:37
George Brostoff                  8/5/2020 0:58      Alan Rodrigues              8/7/2020 21:37
Arturo Arzola                    8/5/2020 0:58      Alex Therrien               8/7/2020 21:37
Hannah Hu                        8/5/2020 0:58      JOSHUA I BENSON             8/7/2020 21:37
Michael Brassell                 8/5/2020 0:59      Leshawnia Culp              8/7/2020 21:37
Barton D Mather                  8/5/2020 0:59      Jeremiah England            8/7/2020 21:37
Badr Khudeira                    8/5/2020 0:59      james fischer               8/7/2020 21:37
Jesus Dominguez                  8/5/2020 0:59      Kenneth Broomer             8/7/2020 21:37
Dacia Mitchell                   8/5/2020 1:00      Allison spake               8/7/2020 21:37
Melvin S Tamaye                  8/5/2020 1:00      Borivoje Vitezovic          8/7/2020 21:37
Michael Rohr                     8/5/2020 1:00      Matthew Schirmer            8/7/2020 21:37
Stephanie Brown                  8/5/2020 1:00      Nyasiah williams            8/7/2020 21:38
Jennifer Chernowski              8/5/2020 1:00      Venessa Menerey             8/7/2020 21:38
Jennifer Weathers                8/5/2020 1:00      Malachi Smith               8/7/2020 21:38
Carrolle Banks                   8/5/2020 1:01      Shawn Bailey                8/7/2020 21:38
Gordon Larson                    8/5/2020 1:01      Patrick Mounts              8/7/2020 21:38
Mario bocanegra                  8/5/2020 1:01      Tukker                      8/7/2020 21:38
Jamie Carkees                    8/5/2020 1:01      Ryan Schmidt                8/7/2020 21:38
Nan Brady Morris                 8/5/2020 1:01      Michael Cooper              8/7/2020 21:38
Charmaine Umayam                 8/5/2020 1:01      Michael D Burckhard         8/7/2020 21:38
Randy locy                       8/5/2020 1:01      Chris White                 8/7/2020 21:38
Carolina Mendez                  8/5/2020 1:01      Therese DeAngelis           8/7/2020 21:38
Lauryn Dimmie                    8/5/2020 1:01      Brad Landis                 8/7/2020 21:38
Rafael M. Frongillo              8/5/2020 1:01      Rachel Gross                8/7/2020 21:39
April Wang                       8/5/2020 1:02      Michael DiBaggio            8/7/2020 21:39
Jaklin Jones                     8/5/2020 1:02      Jeffrey Christopher Erken   8/7/2020 21:39
Mikhail Glik                     8/5/2020 1:02      SHERRY (SHARON) TAYLOR 8/7/2020 21:39
Alexandra Varriano               8/5/2020 1:02      Charity Williams            8/7/2020 21:39
Jessica Carroll                  8/5/2020 1:02      BRANDON A. SAVINI           8/7/2020 21:39
Ji Youn Kim                      8/5/2020 1:03      Zachary Stence              8/7/2020 21:39
Kathleen Lam                     8/5/2020 1:03      Benjamin Lahoussine         8/7/2020 21:39
Sharla Robinson                  8/5/2020 1:03      Keyon Weems                 8/7/2020 21:39
Dale Klepadlo                    8/5/2020 1:03      Debra Greenwald             8/7/2020 21:39
Nicole Mcconiga                  8/5/2020 1:03      Jeanne Miele                8/7/2020 21:39
Jordan Azevedo                   8/5/2020 1:03      Jered mccullough            8/7/2020 21:39
Elvira Garcia                    8/5/2020 1:03      Daniel Alexander Lugo Roman 8/7/2020 21:39
Michal Ursiny                    8/5/2020 1:03      Andrea Beeler               8/7/2020 21:40
        Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 154 of 525


Robert Butler                  8/5/2020 1:04      Lance Sy                 8/7/2020 21:40
James Hill                     8/5/2020 1:04      Jonathan Martinez        8/7/2020 21:40
Thomas Fuller                  8/5/2020 1:04      Zachary Twist            8/7/2020 21:40
Ross kohlman                   8/5/2020 1:04      Austin Chittaphong       8/7/2020 21:40
Jeremy Ream                    8/5/2020 1:04      Brian Tennyson           8/7/2020 21:40
Justin Mason                   8/5/2020 1:04      Alex Reyes               8/7/2020 21:40
Joanna Marroquin               8/5/2020 1:04      Charity Williams         8/7/2020 21:40
Brenda Cancel                  8/5/2020 1:04      Akhil Reddy Kothapally   8/7/2020 21:40
Matthew Archer Jr              8/5/2020 1:04      lauren furton            8/7/2020 21:41
Edward Gray                    8/5/2020 1:04      Annie Welker             8/7/2020 21:41
Brian Swanson                  8/5/2020 1:04      RACHEL BLACK             8/7/2020 21:41
Andrew Arbogast                8/5/2020 1:05      Salimah Merritt          8/7/2020 21:41
Hari Khalsa                    8/5/2020 1:05      Derrick Cohodas          8/7/2020 21:41
Nhut Truong                    8/5/2020 1:05      Joseph Selden            8/7/2020 21:41
Deborah Pritchett              8/5/2020 1:05      Selena Rious             8/7/2020 21:41
Bradley C Buchanan             8/5/2020 1:05      Sean Larson              8/7/2020 21:41
Lou C Guzzi                    8/5/2020 1:06      Tangela Stroud           8/7/2020 21:41
Tyler Hentzner                 8/5/2020 1:06      Cortney                  8/7/2020 21:41
Jackie Silva                   8/5/2020 1:06      Fasiha Khaderi           8/7/2020 21:42
Dylan Montefusco               8/5/2020 1:06      Laura Salas              8/7/2020 21:42
Rebecca Zwick                  8/5/2020 1:06      Vivian Chu               8/7/2020 21:42
Jeannie Moran                  8/5/2020 1:06      Charity Williams         8/7/2020 21:42
Catherine Farman               8/5/2020 1:07      Peter Pawelczak          8/7/2020 21:42
Jose Galeas                    8/5/2020 1:07      Gayle Renfroe            8/7/2020 21:42
Douglas B Peak                 8/5/2020 1:07      Karl Fiebiger            8/7/2020 21:42
Alan Roach                     8/5/2020 1:07      Karen Wagner             8/7/2020 21:42
Tod Elzinga                    8/5/2020 1:07      Leila Conyard            8/7/2020 21:42
EMMANUEL PATTERSON             8/5/2020 1:07      Paul Kwon                8/7/2020 21:42
keith hack                     8/5/2020 1:07      James Ivy                8/7/2020 21:42
Louis Johnson                  8/5/2020 1:08      Christopher Huston       8/7/2020 21:42
Taylor Green                   8/5/2020 1:08      Sarah Schwid             8/7/2020 21:42
Edgar Fernandez                8/5/2020 1:08      Luke dobbins             8/7/2020 21:42
Christopher M Kirk             8/5/2020 1:08      Richard Jerry" Gerold"   8/7/2020 21:42
Nadine Curry                   8/5/2020 1:09      Francesca Lefebre        8/7/2020 21:42
Christa Mikowicz               8/5/2020 1:09      Sean porter              8/7/2020 21:42
Ghassan Jalal                  8/5/2020 1:09      Freedom Berkel           8/7/2020 21:43
Stefani Pollock                8/5/2020 1:09      Tracie Lynn Curry        8/7/2020 21:43
Branden Devries                8/5/2020 1:09      Maria victoria Chacon    8/7/2020 21:43
Rafael R Takahashi             8/5/2020 1:09      T J Williams             8/7/2020 21:43
Donna Edward                   8/5/2020 1:09      Steven Carson Sulzer     8/7/2020 21:43
Diana Gonzalez                 8/5/2020 1:09      Brian lee                8/7/2020 21:43
Joseph Hubbard                 8/5/2020 1:09      Justin Knapp             8/7/2020 21:43
Heather DeShane                8/5/2020 1:09      Perry Diers              8/7/2020 21:43
Carol green                    8/5/2020 1:09      Hoa Huynh                8/7/2020 21:43
Judith Raizy Nathan            8/5/2020 1:10      Anais Sanchez            8/7/2020 21:43
Juan gil ramirez               8/5/2020 1:10      Christopher Huston       8/7/2020 21:43
Ryan L Willis                  8/5/2020 1:10      Kaira                    8/7/2020 21:43
Emily Perino                   8/5/2020 1:10      Tamara Ziesemann         8/7/2020 21:43
Rose M. Garcia                 8/5/2020 1:10      Don C Monrad             8/7/2020 21:43
        Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 155 of 525


Zhontay Lavassar               8/5/2020 1:10      Sandra R Gray           8/7/2020 21:43
Janae                          8/5/2020 1:10      Susana Soriano          8/7/2020 21:43
Annie Peeples                  8/5/2020 1:10      Lorena Hernandez        8/7/2020 21:44
Nicole Alarid                  8/5/2020 1:11      Erik De Anda            8/7/2020 21:44
Chad McCaulley                 8/5/2020 1:11      Mariah Ftacek           8/7/2020 21:44
Joshuah B Howard               8/5/2020 1:11      Kelli Stevenson         8/7/2020 21:44
Miranda Mullins                8/5/2020 1:11      Kevin R Malmrose        8/7/2020 21:44
Karen N Sumrall                8/5/2020 1:11      Ramez Melek             8/7/2020 21:44
Lee A Beauvais                 8/5/2020 1:11      Ariel Benjamin          8/7/2020 21:44
Hajer I Salem                  8/5/2020 1:11      Hannah                  8/7/2020 21:44
Benjamin Williams              8/5/2020 1:11      Richard L Watts         8/7/2020 21:44
Juan Almestica                 8/5/2020 1:11      Loren Jewkes            8/7/2020 21:44
Monica Ramirez                 8/5/2020 1:11      karen lu                8/7/2020 21:44
Bria Dorsey                    8/5/2020 1:11      Ashley Anderson         8/7/2020 21:44
Yi-Jang Lin                    8/5/2020 1:11      JOSE ORTIZ              8/7/2020 21:44
Tiffany Priest                 8/5/2020 1:11      Mark Hernandez          8/7/2020 21:44
Tracy Solis                    8/5/2020 1:12      William Gardner         8/7/2020 21:45
andrew rothenberger            8/5/2020 1:12      Frankie Torres          8/7/2020 21:45
Robert Watkins                 8/5/2020 1:12      Rasheda Ford            8/7/2020 21:45
Linda D Rogers                 8/5/2020 1:12      Ariel Benjamin          8/7/2020 21:45
Sara Hsu                       8/5/2020 1:12      Jeffrey Engelstad       8/7/2020 21:45
Sarah Miller Aberle            8/5/2020 1:12      Carlos L Gonzalez       8/7/2020 21:45
Jamison Driskill               8/5/2020 1:12      Pratik Bhagat           8/7/2020 21:45
Dexter Scaletta                8/5/2020 1:12      Max Cage                8/7/2020 21:45
Jordan Stitzel                 8/5/2020 1:12      Benjamin J Daniels      8/7/2020 21:45
Brandy Lyn Biekert             8/5/2020 1:12      Aaron Ciarlotta         8/7/2020 21:46
ROMUALDO AMARAL SILVA          8/5/2020 1:12      chavez francis-masion   8/7/2020 21:46
Charles O McVey                8/5/2020 1:12      Danielle Montalto       8/7/2020 21:46
Karen Kaminsky                 8/5/2020 1:12      Daniel Hoover           8/7/2020 21:46
Raymond Kresha                 8/5/2020 1:12      Selena Nhi Le           8/7/2020 21:46
Denis Ivanov                   8/5/2020 1:13      laura hobbs             8/7/2020 21:46
Funmilayo Akinyosoye           8/5/2020 1:13      Stephen Gillespie       8/7/2020 21:46
Brandon Basdeo                 8/5/2020 1:13      Abe Nader               8/7/2020 21:46
Leah BoNey                     8/5/2020 1:13      darrel hazelwood        8/7/2020 21:46
Kyle T Fisher                  8/5/2020 1:13      Charles Danhiel Hieb    8/7/2020 21:46
David Knight                   8/5/2020 1:13      Joseph Byk              8/7/2020 21:46
Lucas Panian                   8/5/2020 1:13      Diane Taylor            8/7/2020 21:46
Nassau Peden                   8/5/2020 1:13      Grant Davis             8/7/2020 21:46
Kenneth weber                  8/5/2020 1:13      Cole Kelley             8/7/2020 21:46
SARA MANA                      8/5/2020 1:13      Anurag Garg             8/7/2020 21:46
Paul Coughlin                  8/5/2020 1:13      Chuqin Anderson         8/7/2020 21:46
Jessica Nunez                  8/5/2020 1:13      Mark Abrams             8/7/2020 21:46
Neekon Sarmadi                 8/5/2020 1:13      Chris Brownfield        8/7/2020 21:46
Amberly Lima                   8/5/2020 1:14      Janiyah Adams           8/7/2020 21:47
Rebecca Miller                 8/5/2020 1:14      Miguelbaculima          8/7/2020 21:47
Paola Paxtor                   8/5/2020 1:14      Rogers McCauley         8/7/2020 21:47
Linda Lewis                    8/5/2020 1:14      Carolyn Wadatz          8/7/2020 21:47
Brian Bird                     8/5/2020 1:14      Frauke Fuster           8/7/2020 21:47
Faye Frempong                  8/5/2020 1:14      Robert Doremus          8/7/2020 21:47
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 156 of 525


Ryan Spatig                       8/5/2020 1:14      Cherie E Hall             8/7/2020 21:47
Patrick Truitt                    8/5/2020 1:14      Bonnie Reedy              8/7/2020 21:47
Thaddeus McClain                  8/5/2020 1:14      James Leeson              8/7/2020 21:47
Terry Lee Green                   8/5/2020 1:14      Elizabeth McCall          8/7/2020 21:47
Tasela Hicks                      8/5/2020 1:15      Zack Shulfer              8/7/2020 21:47
Franco Riofrio                    8/5/2020 1:15      Janece Chapman            8/7/2020 21:48
Mike J. Chung                     8/5/2020 1:15      Ayaz Ebrahim              8/7/2020 21:48
Adrian Suarez                     8/5/2020 1:15      Sean Scarcliff            8/7/2020 21:48
Stephen Paul Thomas               8/5/2020 1:15      Joann Smith               8/7/2020 21:48
Deborah Hayward                   8/5/2020 1:15      Alex Movitz               8/7/2020 21:48
Jonathan Rod                      8/5/2020 1:15      AMGAAD MELEK              8/7/2020 21:48
John Garnett Drummond             8/5/2020 1:15      Sandra Collins            8/7/2020 21:48
Zoe Graham                        8/5/2020 1:15      James M Leppek            8/7/2020 21:48
Anna Knapp                        8/5/2020 1:15      Elisha Jien               8/7/2020 21:48
Annemarie Succop                  8/5/2020 1:15      Andres A. Florencio       8/7/2020 21:48
Lucas Silva                       8/5/2020 1:16      david hembree             8/7/2020 21:49
George C Nicksich                 8/5/2020 1:16      Charles Gooden            8/7/2020 21:49
Maxx Johnson                      8/5/2020 1:16      miaoyi lei                8/7/2020 21:49
Kristina Ellis (Grusendorf)       8/5/2020 1:16      Eric Rice                 8/7/2020 21:49
Michelle Boyce                    8/5/2020 1:16      Trevor winstanley         8/7/2020 21:49
David Scarborough                 8/5/2020 1:16      Ethan Mourglea            8/7/2020 21:49
David Cardona                     8/5/2020 1:16      Sean k Wright             8/7/2020 21:49
Ricardo Lopez                     8/5/2020 1:16      Cedric Sapp               8/7/2020 21:49
Kyler Kamyszek                    8/5/2020 1:16      Gary M Hardoby            8/7/2020 21:49
Leslene Chandlercop               8/5/2020 1:16      Meless                    8/7/2020 21:49
Roderick Gaines                   8/5/2020 1:16      David Estrem              8/7/2020 21:50
Angel Escajeda                    8/5/2020 1:16      Brian Ferguson            8/7/2020 21:50
Ian Taylor                        8/5/2020 1:16      Ethan Mourglea            8/7/2020 21:50
Malcolm Solomon                   8/5/2020 1:17      Allwell Mbagwu            8/7/2020 21:50
Hao Ying                          8/5/2020 1:17      Matthew James Welch       8/7/2020 21:50
Mark Bryan                        8/5/2020 1:17      Donald Marsh              8/7/2020 21:50
LUCIEN M UHDE                     8/5/2020 1:17      Sabrina J Falcone         8/7/2020 21:50
John Richard Pettet               8/5/2020 1:17      Thomas Smith              8/7/2020 21:50
Dulce Echeverria                  8/5/2020 1:17      AJ El-Hassany             8/7/2020 21:50
Cody Confer                       8/5/2020 1:17      Trever Benford            8/7/2020 21:50
Kelsey Naylor                     8/5/2020 1:17      Tou Vang                  8/7/2020 21:50
Roxanna Zavala                    8/5/2020 1:17      Rudy Hill                 8/7/2020 21:51
Destiny Boliscar                  8/5/2020 1:17      Andrew Joseph Zink        8/7/2020 21:51
Cole Phillips                     8/5/2020 1:17      Clara Morrisey            8/7/2020 21:51
Theon C Paige                     8/5/2020 1:17      Jeremy Loveday            8/7/2020 21:51
Earnest Gill                      8/5/2020 1:17      Jonathan Hicks            8/7/2020 21:51
Brad Kellow                       8/5/2020 1:17      Gabriella Di Domenico     8/7/2020 21:51
John S Williams                   8/5/2020 1:17      Carl Gene Brightbill      8/7/2020 21:51
Michael james Laatz               8/5/2020 1:17      Leann L Trautner          8/7/2020 21:52
Jacques Jean-Baptiste             8/5/2020 1:18      Christopher Thomas Ward   8/7/2020 21:52
Isaac MacDonald                   8/5/2020 1:18      Matthew Christiansen      8/7/2020 21:52
Zoe Everett                       8/5/2020 1:18      Alex Rucshner             8/7/2020 21:52
Michael Howard Greggs             8/5/2020 1:18      Kathryn Reardon           8/7/2020 21:52
Douglas C. Hynek                  8/5/2020 1:18      Larry Ehemann             8/7/2020 21:52
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 157 of 525


Geoffrey H McWilliams            8/5/2020 1:18      David Mourelatos         8/7/2020 21:52
Reinier Perez                    8/5/2020 1:18      Catelyn Doan             8/7/2020 21:52
Jeffrey MacCowan                 8/5/2020 1:18      April Peters             8/7/2020 21:52
Gregory Evan Coats               8/5/2020 1:18      Kathryn H. Hug           8/7/2020 21:52
Jong Min Lim                     8/5/2020 1:18      Jenny R McCray           8/7/2020 21:53
CANDICE HUMBERT                  8/5/2020 1:18      Kristyn Coombe           8/7/2020 21:53
Jesse Keane                      8/5/2020 1:18      Jeanine Clark            8/7/2020 21:53
Kris Thomas                      8/5/2020 1:18      Francesco Rubbo          8/7/2020 21:53
trip lowery                      8/5/2020 1:18      Christin Nicole Dietze   8/7/2020 21:53
Wayne Tetreault                  8/5/2020 1:18      MATTHEW KENNETH KRISE    8/7/2020 21:53
Erica M Bennett                  8/5/2020 1:18      Ashley Ryals-Starling    8/7/2020 21:53
Jacqueline Ortiz                 8/5/2020 1:18      Colin McReynolds         8/7/2020 21:53
Najee Muhammad                   8/5/2020 1:18      Murray lance             8/7/2020 21:53
Oscar Nunez                      8/5/2020 1:19      RYAN ELLIOTT FLORES      8/7/2020 21:53
Emma Kurtz                       8/5/2020 1:19      Dawn M Howe              8/7/2020 21:53
Jonathan Phelan                  8/5/2020 1:19      Colin Goss               8/7/2020 21:53
Merrick Reid                     8/5/2020 1:19      Jairo Steven Mafla       8/7/2020 21:53
Nicholas Griggs                  8/5/2020 1:19      Dana Meaux               8/7/2020 21:54
Catherine Barnes                 8/5/2020 1:19      Raluca Diana Bulai       8/7/2020 21:54
Justin Brosam                    8/5/2020 1:19      Jillyn Dillon            8/7/2020 21:54
Cheyenne Hilbert                 8/5/2020 1:19      Chiru Mackert            8/7/2020 21:54
lesli                            8/5/2020 1:19      Robyn Nolta              8/7/2020 21:54
Edward Salazar sr                8/5/2020 1:19      jason meshnick           8/7/2020 21:54
Winmin Htut                      8/5/2020 1:19      Nathaniel Kipers         8/7/2020 21:54
JoAnn Higbee                     8/5/2020 1:19      Emily Alvarado           8/7/2020 21:54
Adrian kirkland                  8/5/2020 1:19      LaDarryl Winsley II      8/7/2020 21:54
Megan McBride                    8/5/2020 1:19      Kaede Holland            8/7/2020 21:55
Dana Padilla                     8/5/2020 1:19      Christine Yoon           8/7/2020 21:55
Justin Cox                       8/5/2020 1:19      Adam Dawada              8/7/2020 21:55
Michael D Gierhart Jr            8/5/2020 1:19      Kamryn Laurence          8/7/2020 21:55
Katia Marini-Nunez               8/5/2020 1:20        Nicole Boiardi         8/7/2020 21:56
Richard Brian Hoppins            8/5/2020 1:20      Sena Dawes               8/7/2020 21:56
Orquidea Pena                    8/5/2020 1:20      Robert C Dillingham      8/7/2020 21:56
Mary k Green                     8/5/2020 1:20      Kerry Gleim              8/7/2020 21:56
Laura Valenzuela                 8/5/2020 1:20      Chris Love               8/7/2020 21:56
Chesley Vansickle                8/5/2020 1:20      Jem Ashton               8/7/2020 21:56
Patrick P Mulcahy                8/5/2020 1:20      Carl Law                 8/7/2020 21:56
Eve Gross                        8/5/2020 1:20      Jacey Hulsey             8/7/2020 21:57
Shyanne Anderson                 8/5/2020 1:20      HUMBERTO SERMENO         8/7/2020 21:57
Peter Ebeid                      8/5/2020 1:20      Sterling Shores          8/7/2020 21:57
Paul Chapman                     8/5/2020 1:20      Kimberly Calloway        8/7/2020 21:57
Ashley R Gray                    8/5/2020 1:20      Aaron Taylor             8/7/2020 21:57
Francisco A lazala               8/5/2020 1:21      LeKimdred Walker         8/7/2020 21:58
Danielle Zebelean                8/5/2020 1:21      Rebecca L. Wilson        8/7/2020 21:58
Cassandra Davis                  8/5/2020 1:21      Austin M Carpenter       8/7/2020 21:58
Jonaire McClary                  8/5/2020 1:21      PRAVIN KANSAGRA          8/7/2020 21:58
Jessica Simmons                  8/5/2020 1:21      Luis Lopez               8/7/2020 21:58
Seth Ofosu Ameyaw                8/5/2020 1:21      Eduardo Leonel Chacon    8/7/2020 21:58
Vanessa Long                     8/5/2020 1:21      Ethan Huff               8/7/2020 21:58
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 158 of 525


Lakshmisha Bhat                 8/5/2020 1:21      Barbara Good            8/7/2020 21:58
Bionqua Lynch                   8/5/2020 1:21      MICHAEL RINKS           8/7/2020 21:58
Malak Elsheikh                  8/5/2020 1:21      Ryan Dowdy              8/7/2020 21:58
KAINOAH J AMALA                 8/5/2020 1:21      shay dee lake           8/7/2020 21:58
Martin                          8/5/2020 1:21      Jacob A. Moorehead      8/7/2020 21:58
Jody Wines                      8/5/2020 1:21      Deana Hines             8/7/2020 21:58
Praveen buchi                   8/5/2020 1:21      Heather Chico           8/7/2020 21:58
Jeffrey Stelly                  8/5/2020 1:21      Wesley Scott a amato Jr 8/7/2020 21:59
Daryl Benson                    8/5/2020 1:21      Sam Brody               8/7/2020 21:59
sheila stevens                  8/5/2020 1:21      John McConnohie         8/7/2020 21:59
Alexis nino de rivera           8/5/2020 1:22      Irina Vreeland          8/7/2020 21:59
CLARENCE B DOMPIERRE            8/5/2020 1:22      Rene Collins            8/7/2020 21:59
Katina Thomas                   8/5/2020 1:22      Aamash Latifi           8/7/2020 21:59
Marcia Cuesta Colon             8/5/2020 1:22      Justin Figueroa         8/7/2020 21:59
Andre Wilson                    8/5/2020 1:22      Stephen Trahan          8/7/2020 21:59
Salvador D. Vega                8/5/2020 1:22      John Tabuzo             8/7/2020 21:59
Daniel Hicks                    8/5/2020 1:22      Mignon Harris           8/7/2020 21:59
Nathan Vernieu                  8/5/2020 1:22      Linda Patton            8/7/2020 22:00
cynthia francke                 8/5/2020 1:22      Spencer Davis           8/7/2020 22:00
Patrick Baggett                 8/5/2020 1:22      Bethany Martin          8/7/2020 22:00
Ian Greenlee                    8/5/2020 1:22      Marcia Martin           8/7/2020 22:00
Jennifer Harr                   8/5/2020 1:22      Robert Lewis May III    8/7/2020 22:00
Deividas Kursevicius            8/5/2020 1:22      Sheryl A Harshberger    8/7/2020 22:00
Beth Alta Fletcher              8/5/2020 1:22      Tzu-Ying Chuang         8/7/2020 22:00
Timothy D. Japhet               8/5/2020 1:22      Jonathan Armitage       8/7/2020 22:00
Jason Wiesenthal                8/5/2020 1:22      Stacy Franzoni          8/7/2020 22:00
Angela Kristie Bedford          8/5/2020 1:23      Timothy B. Harris       8/7/2020 22:01
Melissa Servatdjoo              8/5/2020 1:23      Megan Watkins           8/7/2020 22:01
Michael Vail                    8/5/2020 1:23      Scott Bland             8/7/2020 22:01
Brent Ashby                     8/5/2020 1:23      CathyAnn Septer         8/7/2020 22:01
Zachery Stang                   8/5/2020 1:23      Grace Johnson           8/7/2020 22:01
Jon Crook                       8/5/2020 1:23      Jeffrey W Dyer          8/7/2020 22:01
JULISSA AMINA                   8/5/2020 1:23      Sarah Petry             8/7/2020 22:01
Adam Gibson                     8/5/2020 1:23      Jonas Moe               8/7/2020 22:01
Mir Ali                         8/5/2020 1:23      Suzanne Ressa Guerin    8/7/2020 22:01
Richard Lee Harwood II          8/5/2020 1:23      Brian Byrne             8/7/2020 22:01
Kevin Beeman                    8/5/2020 1:23      Beau Folsom             8/7/2020 22:01
Emily Apmadoc                   8/5/2020 1:23      VENKATARAMANA Anumaneni8/7/2020 22:01
Amelie P. Peralta               8/5/2020 1:23      Maddison Berends        8/7/2020 22:02
Drilon Saliu                    8/5/2020 1:24      Jennifer McConnell      8/7/2020 22:02
shannon hayes                   8/5/2020 1:24      jeff urquhart           8/7/2020 22:02
Heidi Carlos                    8/5/2020 1:24      austin j stump          8/7/2020 22:02
Robert Vail                     8/5/2020 1:24      Mathew martinez         8/7/2020 22:02
Wanda Cullum                    8/5/2020 1:24      Allan B Marks           8/7/2020 22:02
Jessica Martinez                8/5/2020 1:24      Daniel Camacho          8/7/2020 22:02
Nicholas Jones                  8/5/2020 1:24      miriam S. jerome        8/7/2020 22:02
Tyler Winter                    8/5/2020 1:24      Emma Hakea              8/7/2020 22:02
Diyang Shen                     8/5/2020 1:24      Suman Raghunathan       8/7/2020 22:02
Chad Allen                      8/5/2020 1:24      Omar S Siddiqui         8/7/2020 22:02
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 159 of 525


Malinda Monterrosa               8/5/2020 1:24      Alex Reyes                 8/7/2020 22:02
Michael C White                  8/5/2020 1:24      Penn N Markham             8/7/2020 22:02
Austin Mutschler                 8/5/2020 1:24      Bernice Munoz              8/7/2020 22:03
Miles Gregory Sorel              8/5/2020 1:24      RenÃ© Collins              8/7/2020 22:03
Ian                              8/5/2020 1:24      Alkeem Collins             8/7/2020 22:03
Darlisa P Riggs                  8/5/2020 1:24      Jane Decker                8/7/2020 22:03
Mala Bhattacharya                8/5/2020 1:24      Robert Klaynberg           8/7/2020 22:03
Paul Allor                       8/5/2020 1:24      Shala Mason                8/7/2020 22:03
Allyson Marlowe                  8/5/2020 1:24      Preston Phaup              8/7/2020 22:03
Jessica Justice                  8/5/2020 1:24      Melinda Jackson            8/7/2020 22:03
Shelby v Beckford                8/5/2020 1:25      Tyler Neier                8/7/2020 22:03
Nicholas J Borodi                8/5/2020 1:25      Edward A Maxwell (aka Max Maxwell")"
                                                                               8/7/2020 22:03
Eyassu Shimelis                  8/5/2020 1:25      Thomas Sheridan            8/7/2020 22:03
Jaime Oakley                     8/5/2020 1:25      James A Smith              8/7/2020 22:03
Cordell Johnson                  8/5/2020 1:25      Michael Dorsey             8/7/2020 22:03
Michelle Owens                   8/5/2020 1:25      Alexander Albert           8/7/2020 22:03
Dvora Kasdan                     8/5/2020 1:25      Arath Ramirez              8/7/2020 22:03
Adnan Alsaidi                    8/5/2020 1:25      Verona Angus               8/7/2020 22:03
Matthew Modica                   8/5/2020 1:25      Jeff Kukitz                8/7/2020 22:04
Richard Baer                     8/5/2020 1:25      Raymond Ryngaert           8/7/2020 22:04
Antoinette Nicole Felton         8/5/2020 1:25      Kelly Geer                 8/7/2020 22:04
Katherine Denlinger              8/5/2020 1:25      Zechariah Williams         8/7/2020 22:04
Kyrie Ann Norris                 8/5/2020 1:25      Ibukunoluwa Boluwatife Adebayo
                                                                               8/7/2020 22:04
Dakota steppe                    8/5/2020 1:25      Joshua cabrera             8/7/2020 22:04
Kerry lee Vince                  8/5/2020 1:25      Steven Nicholson           8/7/2020 22:04
Kimberly Kiel                    8/5/2020 1:25      Sulekha Veloor             8/7/2020 22:04
Mark Weaver                      8/5/2020 1:25      David Hubschman            8/7/2020 22:04
Azizbek                          8/5/2020 1:26      Christina Williamson       8/7/2020 22:04
Roxanne Schutz                   8/5/2020 1:26      Lydia Sandoval             8/7/2020 22:04
Kiley Williams                   8/5/2020 1:26      Daniel Schall              8/7/2020 22:04
Daniel Miller                    8/5/2020 1:26      Michael Taylor             8/7/2020 22:04
Matthew Windham                  8/5/2020 1:26      Andrea Valentin            8/7/2020 22:04
Gabriel Silvano                  8/5/2020 1:26      Giovanni De Loera          8/7/2020 22:04
Chris Stelzer                    8/5/2020 1:26      COLTON L RODGERS           8/7/2020 22:04
Catherine Cravens                8/5/2020 1:26      Anthony Lai                8/7/2020 22:04
Mike White                       8/5/2020 1:26      Jason Neubold              8/7/2020 22:04
Hajrah Khan                      8/5/2020 1:27      Scott Seronello            8/7/2020 22:05
Jeremy Wilcock                   8/5/2020 1:27      Aron Faine                 8/7/2020 22:05
Jaime Oakley                     8/5/2020 1:27      Sean P Harvey              8/7/2020 22:05
Jean Boord                       8/5/2020 1:27      Johannes M Clouser         8/7/2020 22:05
Christen Clayton                 8/5/2020 1:27      Jennifer Remmers           8/7/2020 22:05
Paras Motiram                    8/5/2020 1:27      Nancy Potter               8/7/2020 22:05
Angel Johnson                    8/5/2020 1:27      Spencer Williams           8/7/2020 22:05
Steven Watson                    8/5/2020 1:27      Muntezir Bhanji            8/7/2020 22:05
Cody Stine                       8/5/2020 1:27      Christophe Maraval         8/7/2020 22:05
Elizabeth Stavn                  8/5/2020 1:27      Eboni Swinson              8/7/2020 22:05
Ethan                            8/5/2020 1:27      Wilgen Wandique            8/7/2020 22:05
David Murray                     8/5/2020 1:27      Brad Schaefer              8/7/2020 22:05
Richard Luyster                  8/5/2020 1:27      SheKayla Wise              8/7/2020 22:05
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 160 of 525


Morgan Dean Sebring              8/5/2020 1:27      Bridget Hennessey            8/7/2020 22:05
Olivia Cashion                   8/5/2020 1:27      Crystal R Dugger             8/7/2020 22:05
Dan Robinson                     8/5/2020 1:27      Arjun Mathur                 8/7/2020 22:05
Helen Martin                     8/5/2020 1:27      Marie revette                8/7/2020 22:05
Cez Perry                        8/5/2020 1:27      Heather Deniece Smith        8/7/2020 22:06
Jovon Pribnow                    8/5/2020 1:27      James L Brown Jr             8/7/2020 22:06
Alejandro M Gonzalez             8/5/2020 1:28      Vicki Kunkel                 8/7/2020 22:06
Daniel R McMillan                8/5/2020 1:28      Saulius Jarasunas            8/7/2020 22:06
Kristi Fredericks                8/5/2020 1:28      Beth Sharp                   8/7/2020 22:06
Anthony AJ" Vicente"             8/5/2020 1:28      Charles Kimbrell             8/7/2020 22:06
Benjamin Eckley                  8/5/2020 1:28      Stephen T Faust II           8/7/2020 22:06
Laremy Padilla                   8/5/2020 1:28      Eric Wells                   8/7/2020 22:06
Sharon Poteet                    8/5/2020 1:28      Courtney Kahley              8/7/2020 22:06
Janine Mercer                    8/5/2020 1:28      Henry F Jackson              8/7/2020 22:06
Kishan Chaniyara                 8/5/2020 1:28      Hariprasad Ramachandraiah    8/7/2020 22:06
Niomy Perez                      8/5/2020 1:28      Mia Jackson                  8/7/2020 22:06
Harmony McInnis                  8/5/2020 1:29      Daniel J. Lawrence           8/7/2020 22:06
Raushanah Davillier              8/5/2020 1:29      Valarie Mathis               8/7/2020 22:06
Wenlei Zhang                     8/5/2020 1:29      Matthew Buterbaugh           8/7/2020 22:07
Brett Robichaud                  8/5/2020 1:29      Braeley McNamara             8/7/2020 22:07
Masai Rutter                     8/5/2020 1:29      Stephanie Balbo              8/7/2020 22:07
Olivier ricaud                   8/5/2020 1:29      Eleanor Cook                 8/7/2020 22:07
Manny Ohana                      8/5/2020 1:29      Angela Peche                 8/7/2020 22:07
Oways Ali                        8/5/2020 1:29      Himanshu Agarwal             8/7/2020 22:07
David Tran                       8/5/2020 1:29      Matthew Honeychuck           8/7/2020 22:07
Gary Ferriss                     8/5/2020 1:29      Todd Larson                  8/7/2020 22:07
Valerie Hughes                   8/5/2020 1:29      Nicholas Andrade             8/7/2020 22:07
Vanissa Ballard                  8/5/2020 1:29      Riki James Valdez            8/7/2020 22:07
Charles Morrison                 8/5/2020 1:29      Stephen Oler                 8/7/2020 22:07
William T Johnson                8/5/2020 1:29      Andreas Strohschein          8/7/2020 22:07
Vincent Brama                    8/5/2020 1:29      Garrey C. Dunn, Jr.          8/7/2020 22:07
Eliad Shapiro                    8/5/2020 1:30      John McAdams                 8/7/2020 22:07
Miguel Coias                     8/5/2020 1:30      Caitlin Menzies              8/7/2020 22:07
James                            8/5/2020 1:30      Heather E White              8/7/2020 22:07
jimmie zehner                    8/5/2020 1:30      nicholas mione               8/7/2020 22:07
Gerardo Vidal                    8/5/2020 1:30      Kevin Comartin               8/7/2020 22:08
JOEY L GUY                       8/5/2020 1:30      Won Jae Choi                 8/7/2020 22:08
Ethan Mallick Hossain            8/5/2020 1:30      Todd Tucker                  8/7/2020 22:08
Xiaoman Chu                      8/5/2020 1:30      Kristy Carey                 8/7/2020 22:08
David Tran                       8/5/2020 1:30      George Goll                  8/7/2020 22:08
Lauren monson                    8/5/2020 1:30      Karli E Jahnigen             8/7/2020 22:08
Jeffery Wolfe                    8/5/2020 1:30      Matt Bennett                 8/7/2020 22:08
Trinia bogan                     8/5/2020 1:31      Travis Macie                 8/7/2020 22:08
Onyinye Jideani                  8/5/2020 1:31      Olivia Montgomery            8/7/2020 22:08
Natalie Davis                    8/5/2020 1:31      Krista Willertz              8/7/2020 22:08
Seung Yeon Lee                   8/5/2020 1:31      Shilpa                       8/7/2020 22:08
Antonio Martin Losavio           8/5/2020 1:31      Valentina Simon De Ferrari   8/7/2020 22:08
Chee Sayaovong                   8/5/2020 1:31      Darren Alexander Huff        8/7/2020 22:08
Addison Domingo                  8/5/2020 1:31      William Horka                8/7/2020 22:09
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 161 of 525


Zach Autry                       8/5/2020 1:31      Brandon Le              8/7/2020 22:09
Audra Uthe                       8/5/2020 1:31      Chris Rath              8/7/2020 22:09
Betsy Snider                     8/5/2020 1:31      Trinh Ha                8/7/2020 22:09
Tanner McArdle                   8/5/2020 1:31      Felton Pierre           8/7/2020 22:09
Elizabeth Hill                   8/5/2020 1:31      Matthew Harrison        8/7/2020 22:09
Datis Thomas                     8/5/2020 1:31      Nicolas Guerrero        8/7/2020 22:09
Bryan Baldriche                  8/5/2020 1:31      Michael Lawhead         8/7/2020 22:09
Brian Cummings                   8/5/2020 1:31      Thomas McKay            8/7/2020 22:09
Deen Zubi                        8/5/2020 1:31      Marlon Simoes Simmer    8/7/2020 22:09
Philip Currie                    8/5/2020 1:31      DANA J GAFFNEY          8/7/2020 22:09
William Wiseman                  8/5/2020 1:32      wenjie li               8/7/2020 22:09
Jessica Halleman                 8/5/2020 1:32      Dennys Espinoza         8/7/2020 22:10
Briana Ervin                     8/5/2020 1:32      David Lui               8/7/2020 22:10
Nikia J Burbage                  8/5/2020 1:32      Amanda Snell            8/7/2020 22:10
Evie Sanchez                     8/5/2020 1:32      Charles Shi             8/7/2020 22:10
Stefanie Vasquez Gomez           8/5/2020 1:32      Michael F VanVoorhis    8/7/2020 22:10
Nicholas Lykling                 8/5/2020 1:32      Esther Wanjiru          8/7/2020 22:10
Jennifer Catlett                 8/5/2020 1:32      Daniel Chang            8/7/2020 22:10
Hannah Beebe                     8/5/2020 1:32      Davis James Windes      8/7/2020 22:10
Damon chung                      8/5/2020 1:32      Thomas White            8/7/2020 22:10
Craig Townsend                   8/5/2020 1:32      Melissa Smith           8/7/2020 22:10
cory wandrey                     8/5/2020 1:32      Grace Pak               8/7/2020 22:10
Mussette Laguerre                8/5/2020 1:32      Htcgames                8/7/2020 22:11
Nicholas Brace                   8/5/2020 1:32      Shad Ratliff            8/7/2020 22:11
Jacob Yauch                      8/5/2020 1:32      Sarah E Miller          8/7/2020 22:11
Mario Deandre Taylor             8/5/2020 1:32      Amanda Shirk            8/7/2020 22:11
Ean Kells                        8/5/2020 1:33      Devon Rooney            8/7/2020 22:11
Ruth Cary                        8/5/2020 1:33      Richard Pham            8/7/2020 22:11
Michaela Bodie                   8/5/2020 1:33      Eric Cruz               8/7/2020 22:11
Ubaldo Robles                    8/5/2020 1:33      gary iliffe             8/7/2020 22:11
Samuel OGrady                    8/5/2020 1:33      Elias Serrano           8/7/2020 22:11
Anand Agarwal                    8/5/2020 1:33      Kate Thrower            8/7/2020 22:11
Edward A Baswell                 8/5/2020 1:33      LEQUITA SHANTA MOORE    8/7/2020 22:11
Marie Roach                      8/5/2020 1:33      Courtney Luke           8/7/2020 22:11
Austin Daley                     8/5/2020 1:33      Franklin James Ramsey   8/7/2020 22:11
Deanne Gibson                    8/5/2020 1:33      Aesha Coleman           8/7/2020 22:12
Dori Gerlesits                   8/5/2020 1:33      Edward R Morrin         8/7/2020 22:12
Hannah Lee                       8/5/2020 1:33      Devon Rooney            8/7/2020 22:12
Nicole Fletcher                  8/5/2020 1:33      Victoria Sharapova      8/7/2020 22:12
Spencer Hayes                    8/5/2020 1:33      Joshua Williams         8/7/2020 22:12
Reshieka Flowers                 8/5/2020 1:33      Janet Rollins           8/7/2020 22:12
Stephanie SanchezMartinez        8/5/2020 1:34      William Varney          8/7/2020 22:12
Glen Martin                      8/5/2020 1:34      Destiney Bashir         8/7/2020 22:12
Justin Beery                     8/5/2020 1:34      Terry Shahan            8/7/2020 22:12
Shannon Vereker                  8/5/2020 1:34      Antenette Scott         8/7/2020 22:12
Lexavier Davis                   8/5/2020 1:34      Troy Wilson             8/7/2020 22:12
Alexandra Balser                 8/5/2020 1:34      Bruce Riggins           8/7/2020 22:12
Karthik Subramanian              8/5/2020 1:34      Emily Straffin          8/7/2020 22:12
Carter Kuykendall Martin         8/5/2020 1:34      Eleanor S. Freeman      8/7/2020 22:12
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 162 of 525


Ray Mousavi                      8/5/2020 1:34      Cheyenne M Martins        8/7/2020 22:12
Paula Lamalie                    8/5/2020 1:34      Debi Herren               8/7/2020 22:12
John Bost                        8/5/2020 1:34      Chase Pierson             8/7/2020 22:12
Ashley Bonilla                   8/5/2020 1:34      John manly                8/7/2020 22:12
Sally Kenney Datria              8/5/2020 1:35      Mat Ulberg                8/7/2020 22:12
Sara Jackson                     8/5/2020 1:35      James Henry Carr          8/7/2020 22:12
Tamara Girard                    8/5/2020 1:35      Ferrel Widiatama          8/7/2020 22:13
Hannah Brannan                   8/5/2020 1:35      Lorenzo Ramirez           8/7/2020 22:13
Marie Sells                      8/5/2020 1:35      Robert Longoria           8/7/2020 22:13
Anthony Schmelzer                8/5/2020 1:35      Jacqueline A Favrin       8/7/2020 22:13
Matthew Shapiro                  8/5/2020 1:35      Bryce Ledin               8/7/2020 22:13
Michael James Harris             8/5/2020 1:35      Alexander Santiago        8/7/2020 22:13
Mireille Fay                     8/5/2020 1:35      Dustin Huynh Lee          8/7/2020 22:13
Ian Alcorn                       8/5/2020 1:35      Maison Kasyanov           8/7/2020 22:14
Dorian Curtis                    8/5/2020 1:35      Elenore Hall              8/7/2020 22:14
Dennis Martinez                  8/5/2020 1:35      Terri A Fernandez         8/7/2020 22:14
David Tran                       8/5/2020 1:35      James E Withers           8/7/2020 22:14
Todd Watkins                     8/5/2020 1:35      Scott Faux                8/7/2020 22:14
Matt Seifert                     8/5/2020 1:35      Christine Smith           8/7/2020 22:14
Rusty Rose-Dixon                 8/5/2020 1:35      ERICA DEBRITTO            8/7/2020 22:14
chad knutsen                     8/5/2020 1:35      Matthew Parker            8/7/2020 22:14
David Carranza                   8/5/2020 1:35      Ogechikama                8/7/2020 22:14
April Barnes                     8/5/2020 1:35      Tianna Randolph           8/7/2020 22:14
Rachna                           8/5/2020 1:36      Sharad Singhani           8/7/2020 22:14
Evan Cook                        8/5/2020 1:36      Paul Balzano              8/7/2020 22:14
Matt M Jorgensen                 8/5/2020 1:36      Kara Matthews             8/7/2020 22:14
Brian Pulliam                    8/5/2020 1:36      Nicholas J Bastyr         8/7/2020 22:15
Manuel Sandoval                  8/5/2020 1:36      Rubiat Nahin              8/7/2020 22:15
Linda Goodwin                    8/5/2020 1:36      CODY STAATS               8/7/2020 22:15
dmitrijs Cervjakovs              8/5/2020 1:36      Patricia S Shipley        8/7/2020 22:15
Bhairavi Kannan                  8/5/2020 1:36      Alexis M Jevicky          8/7/2020 22:15
Jordan Wilcox                    8/5/2020 1:36      Brandon Cribbs            8/7/2020 22:15
Anita Maria Davila               8/5/2020 1:36      Michael Powers            8/7/2020 22:15
Barbara greene                   8/5/2020 1:36      Sean Addley               8/7/2020 22:15
ZACHARY RYSKIEWICZ               8/5/2020 1:36      kevin e Lawler            8/7/2020 22:15
Melissa Roberts                  8/5/2020 1:36      Robert Duncan             8/7/2020 22:15
Fabio da Silva                   8/5/2020 1:36      Edward Dane Durham        8/7/2020 22:16
Cindi Robinson                   8/5/2020 1:36      Daniel Barden             8/7/2020 22:16
Mitchell Altimus                 8/5/2020 1:36      Anthony hilliard          8/7/2020 22:16
Ryan Nolen                       8/5/2020 1:36      Mercedes Lahaie           8/7/2020 22:16
Connie Roberts                   8/5/2020 1:36      Jacob D Dilleshaw         8/7/2020 22:16
Keenan Medley                    8/5/2020 1:37      Emma Angâ€™ila            8/7/2020 22:16
Natasha Haas                     8/5/2020 1:37      RANDY JORDAN              8/7/2020 22:16
Derek Burnett                    8/5/2020 1:37      Greg Daniel               8/7/2020 22:16
Nicholas shands                  8/5/2020 1:37      Brianna Willard           8/7/2020 22:16
Ye seul byun                     8/5/2020 1:37      Donald B Strickland III   8/7/2020 22:16
Gregory Wuensch                  8/5/2020 1:37      Tan Ha                    8/7/2020 22:16
Deb Van Hook                     8/5/2020 1:37      Elizabeth Tippetts        8/7/2020 22:16
Jonathan Moses                   8/5/2020 1:37      Lamaja Parker             8/7/2020 22:16
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 163 of 525


Jonah Perry                      8/5/2020 1:37      Barney Chow               8/7/2020 22:16
Lynisha Thomas                   8/5/2020 1:37      JENNIFER A MURPHY         8/7/2020 22:16
Nilay Thakar                     8/5/2020 1:37      Kevin Chung               8/7/2020 22:17
Andrew Fraser                    8/5/2020 1:37      Ginger Huettel Enger      8/7/2020 22:17
Colton Jacobson                  8/5/2020 1:37      Jack Walsh                8/7/2020 22:17
Kaitlyn Nolter                   8/5/2020 1:37      Antoinette T McDaniel     8/7/2020 22:17
Heidi Nelson                     8/5/2020 1:37      Sandra Gjerstad           8/7/2020 22:17
Louis Tingle                     8/5/2020 1:37      Launie Douglas            8/7/2020 22:17
Israel Garcia                    8/5/2020 1:37      Benson Tran               8/7/2020 22:17
Tunde oderinde                   8/5/2020 1:37      Lisa Garner               8/7/2020 22:17
Malcolm Solomon                  8/5/2020 1:37      Brad Lutz                 8/7/2020 22:17
Ryan White                       8/5/2020 1:37      Marina Vang               8/7/2020 22:17
Daniel Burgan                    8/5/2020 1:37      Gracie Trowbridge         8/7/2020 22:17
Jamie Rummer                     8/5/2020 1:37      Eryn Bozant               8/7/2020 22:18
Doris A. Hasler                  8/5/2020 1:38      Duane Aho                 8/7/2020 22:18
John Miguel Esparza              8/5/2020 1:38      PRERNA SATIJA             8/7/2020 22:18
Laila Madni                      8/5/2020 1:38      mark kiehl                8/7/2020 22:18
James Baker                      8/5/2020 1:38      Daniel B Miller           8/7/2020 22:18
Daryl Clasen                     8/5/2020 1:38      Mason L Gish              8/7/2020 22:18
Dillin Wise                      8/5/2020 1:38      Justin bass               8/7/2020 22:18
John Wayne Stoltzfus             8/5/2020 1:38      Charles Orr               8/7/2020 22:18
Caleb harbison                   8/5/2020 1:38      Dorothy Marshell Lynch    8/7/2020 22:18
Dedra Buchanan                   8/5/2020 1:38      Devin R Sanchez           8/7/2020 22:18
Ariel P Pineyro                  8/5/2020 1:38      Lauren Brosnan            8/7/2020 22:18
Philip Andrew Ricciardi          8/5/2020 1:38      Ryan Kaisoglus            8/7/2020 22:18
michael e felts                  8/5/2020 1:38      warren j hart             8/7/2020 22:18
Caleah                           8/5/2020 1:38      Grant Alexander Nickles   8/7/2020 22:18
John Eatman                      8/5/2020 1:39      Dan Glass                 8/7/2020 22:18
Adan Granado                     8/5/2020 1:39      Matthew Macak             8/7/2020 22:18
David Rivera                     8/5/2020 1:39      Christian Weede           8/7/2020 22:18
John Kramme                      8/5/2020 1:39      COURTNEY JONES            8/7/2020 22:19
Moses smalley                    8/5/2020 1:39      Mu-En Lin                 8/7/2020 22:19
Jeanette Santiago                8/5/2020 1:39      Michael Holzer            8/7/2020 22:19
Heather Hopkins                  8/5/2020 1:39      Rebekah Ramirez           8/7/2020 22:19
Alexa Marie McLaughlin           8/5/2020 1:39      Matthew Piette            8/7/2020 22:19
Gage Mueller                     8/5/2020 1:39      chris stoner              8/7/2020 22:19
Rechelle Snow                    8/5/2020 1:39      Jennifer Marie Blakeman   8/7/2020 22:19
Ann DeMoya                       8/5/2020 1:39      Angeline Mello            8/7/2020 22:19
deanna chase                     8/5/2020 1:39      Barbi Zemtsov             8/7/2020 22:19
James Ascher                     8/5/2020 1:39      David M. Daniels          8/7/2020 22:19
Melissa Terzi                    8/5/2020 1:39      Linda Ballantine          8/7/2020 22:19
DAVID VANTRE                     8/5/2020 1:39      Jacob Arnett              8/7/2020 22:19
Bradley Peters                   8/5/2020 1:39      Elizabeth Sullivan        8/7/2020 22:19
Matthew C Paliwoda               8/5/2020 1:39      Pamela Hughes             8/7/2020 22:19
Shannon Osborne                  8/5/2020 1:39      Patricia                  8/7/2020 22:19
Ajith kumar Lakshmanan           8/5/2020 1:39      May Do                    8/7/2020 22:19
Kyle D. Ross                     8/5/2020 1:39      David Contreras           8/7/2020 22:19
Cameron Parker                   8/5/2020 1:40      Shanele Thompson          8/7/2020 22:19
David Lee Barber                 8/5/2020 1:40      Joseph D Smith            8/7/2020 22:20
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 164 of 525


Jay Wall                         8/5/2020 1:40      Bryan Uebelacker     8/7/2020 22:20
Charles Plants                   8/5/2020 1:40      Richard Lawray       8/7/2020 22:20
Crystal Billings                 8/5/2020 1:40      Sean Thomas          8/7/2020 22:20
Alexis E Hughes                  8/5/2020 1:40      C V Currie           8/7/2020 22:20
Austin Davis                     8/5/2020 1:40      Elizabeth Taylor     8/7/2020 22:20
Aurelien Derouineau              8/5/2020 1:40      Gerald Cowgill       8/7/2020 22:20
LaShawnia Belton                 8/5/2020 1:40      Ian Deevy            8/7/2020 22:20
Andrea                           8/5/2020 1:40      Miguel Huidor        8/7/2020 22:20
Deniz Denizer                    8/5/2020 1:40      William Riese        8/7/2020 22:20
David Tran                       8/5/2020 1:40      Andres Lujan Jr.     8/7/2020 22:20
Tynesia Morgan                   8/5/2020 1:40      Paul Hunt            8/7/2020 22:20
Nicholas Tucker                  8/5/2020 1:40      Ashkan Behnam        8/7/2020 22:20
Karim Johnstone Khaldy           8/5/2020 1:41      Tamika Warner        8/7/2020 22:20
Trent Andraka                    8/5/2020 1:41      Romeo Cortez         8/7/2020 22:20
Rhyeem Cooper                    8/5/2020 1:41      Randall Stowasser    8/7/2020 22:20
Travis lawyer                    8/5/2020 1:41      Diego Frate          8/7/2020 22:20
Daniel Ryder                     8/5/2020 1:41      Ebrahim Omar         8/7/2020 22:21
Christina Parsons                8/5/2020 1:41      Collins Ekwenugo     8/7/2020 22:21
Benjamin Wade Wolter             8/5/2020 1:41      John Phenix          8/7/2020 22:21
Mason Adams                      8/5/2020 1:41      Joanna O'Brien       8/7/2020 22:21
Joshua Fix                       8/5/2020 1:41      GEORGY BORISOVSKIY   8/7/2020 22:21
Caleb Smith                      8/5/2020 1:41      Joshua Gansberg      8/7/2020 22:21
Michael Daugherty                8/5/2020 1:41      Tracy Pomar          8/7/2020 22:21
Cameron Jenkins                  8/5/2020 1:41      Edward Horn          8/7/2020 22:21
TERRENCE TOLLIVER                8/5/2020 1:41      Sharlene Winslow     8/7/2020 22:21
Gail Treviso                     8/5/2020 1:41      Aiya Butler          8/7/2020 22:21
Jacob Stewart                    8/5/2020 1:41      John C CONWAY        8/7/2020 22:21
Keven Scotti                     8/5/2020 1:41      Stephanie Anderson   8/7/2020 22:21
Justin Bailey                    8/5/2020 1:41      Jed cooper           8/7/2020 22:21
Aundray Dillard                  8/5/2020 1:41      MATTHEW DEZENDORF    8/7/2020 22:21
Tyler Lee Canterbury             8/5/2020 1:42      Felix Cabrera        8/7/2020 22:21
Jeff Ward                        8/5/2020 1:42      Enmanuel Rosario     8/7/2020 22:22
Yesenia Chicas                   8/5/2020 1:42      Zane Young           8/7/2020 22:22
Amulya Mudbhary                  8/5/2020 1:42      Tyler Morrison       8/7/2020 22:22
Brad M Smith                     8/5/2020 1:42      Riccardo Sanchez     8/7/2020 22:22
Hanna Garst                      8/5/2020 1:42      Krum Panov           8/7/2020 22:22
Roseanne Henderson               8/5/2020 1:42      Anthony Seamons      8/7/2020 22:22
Kristina Lenz                    8/5/2020 1:42      Michael Mastin       8/7/2020 22:22
Michael Overkamp                 8/5/2020 1:42      Michael Lonky        8/7/2020 22:22
Angela Carranza                  8/5/2020 1:42      Jesse mahoney        8/7/2020 22:22
Hannah Meloy                     8/5/2020 1:42      Crystal Vernon       8/7/2020 22:22
Erin Sullinger                   8/5/2020 1:42      Joomi Lee            8/7/2020 22:22
Jessica Tallman                  8/5/2020 1:42      Charles Stoddard     8/7/2020 22:22
Ramona Hamblin                   8/5/2020 1:42      Joseph Walczuk       8/7/2020 22:22
Susan Henderson                  8/5/2020 1:42      Min yang             8/7/2020 22:22
Md Tasin                         8/5/2020 1:42      Alan O'Kelly         8/7/2020 22:22
Brian Josel                      8/5/2020 1:43      EUGENIA HAIZEL       8/7/2020 22:23
Crystal A Olson                  8/5/2020 1:43      Kayla Olivar         8/7/2020 22:23
Tracy Millosovich                8/5/2020 1:43      Laurie J.Hunnewell   8/7/2020 22:23
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 165 of 525


Alana Evans                     8/5/2020 1:43      Rachel Rawlins           8/7/2020 22:23
Tiara S. Fields                 8/5/2020 1:43      David A Underwood        8/7/2020 22:23
Natalee Carroll                 8/5/2020 1:43      Kristi Hoeppner          8/7/2020 22:23
Jordan Jackson                  8/5/2020 1:43      Dallas Franklin          8/7/2020 22:23
Joshua MacIntosh                8/5/2020 1:43      Nadine M Rody            8/7/2020 22:23
Jeremy Johnson                  8/5/2020 1:43      Samantha Muscat-Scherr   8/7/2020 22:23
Nathaniel Baggs                 8/5/2020 1:43      Josue                    8/7/2020 22:23
Tia Stevenson                   8/5/2020 1:43      Anthony Nucifora         8/7/2020 22:23
Xavier Gandy                    8/5/2020 1:43      Katelynn Nowlin          8/7/2020 22:23
evelin rivera                   8/5/2020 1:43      Mary Arneson             8/7/2020 22:23
Timothy Lee Todd                8/5/2020 1:44      Kenneth Gregory          8/7/2020 22:23
Gregory Hickey                  8/5/2020 1:44      Linda Wiley Fisher       8/7/2020 22:23
Mauricio Marquez                8/5/2020 1:44      Amro Ahmed               8/7/2020 22:23
Keysha Johnson                  8/5/2020 1:44      Paige Showalter          8/7/2020 22:23
Gabriel zaietta                 8/5/2020 1:44      Greg Carl                8/7/2020 22:23
Lisa Marie Earl Wilson          8/5/2020 1:44      Shayna Feldstein         8/7/2020 22:23
Michael J Hunt                  8/5/2020 1:44      ONOFRE VAZQUEZ           8/7/2020 22:23
Kristen Oak                     8/5/2020 1:44      Brenda Muncy             8/7/2020 22:24
Yishak                          8/5/2020 1:44      Rebecca Aware            8/7/2020 22:24
Steven Verhaal                  8/5/2020 1:44      Tirzah Petropulos        8/7/2020 22:24
Phil Damato                     8/5/2020 1:44      Tresha Souders-Lacasse   8/7/2020 22:24
Savan Suri                      8/5/2020 1:44      Ryan Russell             8/7/2020 22:24
MR JOSHUA M FOREHAND            8/5/2020 1:44      Jerod                    8/7/2020 22:24
Juanita Salgado                 8/5/2020 1:44      Virginia Kerr            8/7/2020 22:24
Briana Myers                    8/5/2020 1:44      Mohamed Deek             8/7/2020 22:24
Isaac Caraballo                 8/5/2020 1:44      Joe Lawlor               8/7/2020 22:24
Matthew Meeks                   8/5/2020 1:45      Charnita Smith           8/7/2020 22:24
Marc Goodwin                    8/5/2020 1:45      Christy Craemer          8/7/2020 22:24
Ethan Kidder                    8/5/2020 1:45      Ronald Tupper            8/7/2020 22:24
Brett E Butler                  8/5/2020 1:45      Jacqueline Pietrzak      8/7/2020 22:24
Gayle Baluyot Davis             8/5/2020 1:45      Malia Oling              8/7/2020 22:24
Lisa Brazil                     8/5/2020 1:45      Corbin Reno              8/7/2020 22:24
Lana Myers                      8/5/2020 1:45      Alexander Gonzalez       8/7/2020 22:24
Denise Hooser                   8/5/2020 1:45      Ram Gopal                8/7/2020 22:24
Berthony Belcourt               8/5/2020 1:45      Kellie Hubbard           8/7/2020 22:24
Ryan Rafferty                   8/5/2020 1:45      Geoffrey Lewis           8/7/2020 22:24
Lawrence Silk                   8/5/2020 1:45      Steve                    8/7/2020 22:24
Joesph M Largent                8/5/2020 1:45      Rafiluis De Los Santos   8/7/2020 22:24
Alexander Wu                    8/5/2020 1:45      Elizabeth Pilch          8/7/2020 22:24
Gaia Linehan                    8/5/2020 1:45      Luke Rasake              8/7/2020 22:25
Elena Uria                      8/5/2020 1:46      Riley Smith              8/7/2020 22:25
Abigail Luna                    8/5/2020 1:46      Taylor Wilson            8/7/2020 22:25
Deborah Melchior                8/5/2020 1:46      Charlisha A Grant        8/7/2020 22:25
Christy Hutchinson              8/5/2020 1:46      Edward Geis              8/7/2020 22:25
Joseph T Kopke                  8/5/2020 1:46      Lindsey Farrar           8/7/2020 22:25
Bridger Bukantis                8/5/2020 1:46      Dylan Conner             8/7/2020 22:25
Sherry Bland                    8/5/2020 1:46      Justin Burdick           8/7/2020 22:25
Zeithel Cox                     8/5/2020 1:46      Lino                     8/7/2020 22:25
Christina Khalil                8/5/2020 1:46      Madi Person              8/7/2020 22:25
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 166 of 525


Adrian Pritchard                 8/5/2020 1:46      Samuel Castillo            8/7/2020 22:25
Charlotte Glass                  8/5/2020 1:46      Michelle Rowland           8/7/2020 22:25
Damian                           8/5/2020 1:46      Christopher Cunningham     8/7/2020 22:25
Jose Quinonez                    8/5/2020 1:46      Jaimes Haynes              8/7/2020 22:25
Robin Casey                      8/5/2020 1:46      Timothy Page               8/7/2020 22:25
Pauline Hampton                  8/5/2020 1:46      Aakash Hasmukhrai Gohel    8/7/2020 22:25
Andrea Villalobos                8/5/2020 1:46      Cynthia Ferguson           8/7/2020 22:25
Anthony Martinez                 8/5/2020 1:46      Brandie M Thompson         8/7/2020 22:25
Sherrie Brown                    8/5/2020 1:46      Brenda Muncy               8/7/2020 22:25
Allison Lopez                    8/5/2020 1:46      ROBERT L MERCADANTE        8/7/2020 22:25
Crystal Gorges                   8/5/2020 1:46      Dylan Conner               8/7/2020 22:26
AIMEE S JUENEMANN                8/5/2020 1:46      Corina Gillett             8/7/2020 22:26
Alexandria Roy                   8/5/2020 1:47      Joshua Roesslein           8/7/2020 22:26
Luke Moran                       8/5/2020 1:47      RaLynn Haynes              8/7/2020 22:26
Jeff Stieler                     8/5/2020 1:47      Cale Coffman               8/7/2020 22:26
Bridgett Cunningham              8/5/2020 1:47      Rocker D'Antonio           8/7/2020 22:26
Charles Senic                    8/5/2020 1:47      Merrick Siebenaler         8/7/2020 22:26
Joshua Osborn                    8/5/2020 1:47      RAYMOND JOHN ABSHER        8/7/2020 22:26
FAWN H PALMER                    8/5/2020 1:47      Alejandra Rocha LÃ³pez     8/7/2020 22:26
Shannon Orsak                    8/5/2020 1:47      Bennie Adams               8/7/2020 22:26
AIMEE S JUENEMANN                8/5/2020 1:47      Brady Folster              8/7/2020 22:26
Berenice Chavez                  8/5/2020 1:47      Minerva Napier             8/7/2020 22:26
Andrew Yim                       8/5/2020 1:47      Tiffany Dewis              8/7/2020 22:26
Jared Friedman                   8/5/2020 1:48      Judson Milligan            8/7/2020 22:26
Jennifer Hastings                8/5/2020 1:48      Scott Semmelink            8/7/2020 22:26
Serah Friedman                   8/5/2020 1:48      Chirau Jayesh Patel        8/7/2020 22:26
Kristine Damico                  8/5/2020 1:48      Ayesha Andrews             8/7/2020 22:26
Amro Ahmed                       8/5/2020 1:48      Sanjeeda Hanum             8/7/2020 22:26
Theresa Correia                  8/5/2020 1:48      Zachary Powers             8/7/2020 22:26
Paul Mario Saltalamacchia        8/5/2020 1:48      Reagan LB Desmond          8/7/2020 22:26
KIM SNOWDEN                      8/5/2020 1:48      Wimper Briones             8/7/2020 22:26
Christopher C Sarver             8/5/2020 1:49      yadira                     8/7/2020 22:26
Kadira Peters                    8/5/2020 1:49      Pam Regan                  8/7/2020 22:26
Jeremy Schoblocher               8/5/2020 1:49      Shanee M Colston           8/7/2020 22:26
Brian Murray                     8/5/2020 1:49      Darnell Clark              8/7/2020 22:26
Rodney Green                     8/5/2020 1:49      Lieveka White              8/7/2020 22:27
Peter De Rogatis                 8/5/2020 1:49      Mathew Paul Bickford       8/7/2020 22:27
Jeannie Lander                   8/5/2020 1:49      Jeff Sander                8/7/2020 22:27
Nicholas Robinson                8/5/2020 1:49      Chad Finch                 8/7/2020 22:27
Rosalind Woodward                8/5/2020 1:49      Matthew Holt               8/7/2020 22:27
Cynthia J. Melton                8/5/2020 1:49      Jason Jongeling            8/7/2020 22:27
nathaniel glisson                8/5/2020 1:49      Samuel Deaton              8/7/2020 22:27
Michael McDonagh                 8/5/2020 1:49      Jeff Whyte                 8/7/2020 22:27
Manuel Juarez                    8/5/2020 1:50      Taria Tuccio               8/7/2020 22:27
Peter Sawyer                     8/5/2020 1:50      Hayden Miller              8/7/2020 22:27
Luciano Martinez                 8/5/2020 1:50      Ibrahim Ansari             8/7/2020 22:27
Reginald Campbell                8/5/2020 1:50      Matthew Bernier            8/7/2020 22:27
Nathaniel J Glisson              8/5/2020 1:50      Roger Guerrero             8/7/2020 22:27
Michele Gesell                   8/5/2020 1:50      JOSHUA EHIDIAMEN OKHIRIA   8/7/2020 22:27
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 167 of 525


Natalie Rose Ivaniszek            8/5/2020 1:50      Juan Manuel Soria         8/7/2020 22:27
Trevor Grant                      8/5/2020 1:50      zhoushu duan              8/7/2020 22:27
Juan Rodriguez                    8/5/2020 1:50      Teresa Skains             8/7/2020 22:27
Dennis Vaughn                     8/5/2020 1:50      Don Olds                  8/7/2020 22:27
Nairobi Young                     8/5/2020 1:50      Sylbia Garza              8/7/2020 22:28
Michael french                    8/5/2020 1:51      Kevin Gilbertson          8/7/2020 22:28
Marianne Bowker                   8/5/2020 1:51      Meredith Wong             8/7/2020 22:28
Nicole Berkman                    8/5/2020 1:51      Amanda Boswell            8/7/2020 22:28
Christopher Key                   8/5/2020 1:51      robert jeremiah johnson   8/7/2020 22:28
Jill Brewster                     8/5/2020 1:51      Richard A. Baize          8/7/2020 22:28
Norma Reynolds                    8/5/2020 1:51      Karen Yvette Barncastle   8/7/2020 22:28
X                                 8/5/2020 1:51      Nate Infausto             8/7/2020 22:28
Jennifer Pagano                   8/5/2020 1:51      Joseph Munoz              8/7/2020 22:28
Ashley Wright                     8/5/2020 1:51      Emily                     8/7/2020 22:28
Jonas sibo                        8/5/2020 1:51      Allison Schreiber         8/7/2020 22:28
Dustin McKeehan                   8/5/2020 1:51      Dea Bridge                8/7/2020 22:28
George Jacobs                     8/5/2020 1:51      Todd D Peterson           8/7/2020 22:28
Leairra Carter                    8/5/2020 1:51      Leslie Erin Short         8/7/2020 22:28
Deonna Ford                       8/5/2020 1:51      Dana Vilsack              8/7/2020 22:28
Jason Gazaway                     8/5/2020 1:51      William horstmann         8/7/2020 22:28
Alberto aponte                    8/5/2020 1:51      Daniel Webb               8/7/2020 22:28
Anna Ha                           8/5/2020 1:51      Mack McLain               8/7/2020 22:28
Zach Tannett                      8/5/2020 1:52      Jacob Martin              8/7/2020 22:28
Michelle Hundley                  8/5/2020 1:52      David Baho                8/7/2020 22:28
Mike P Vanover                    8/5/2020 1:52      Marlon Dayes              8/7/2020 22:28
Kendra R. Keuffer                 8/5/2020 1:52      James Mottola             8/7/2020 22:28
Paola Rodriguez                   8/5/2020 1:52      Joseph Abney              8/7/2020 22:28
Chester Potvin                    8/5/2020 1:52      Rachel                    8/7/2020 22:29
Michael Tobin                     8/5/2020 1:52      Ian Clark                 8/7/2020 22:29
Brooke Hall                       8/5/2020 1:52      Tammy Lefton              8/7/2020 22:29
Mandisa Holmes                    8/5/2020 1:52      Ted Frazier               8/7/2020 22:29
Deonna Ford                       8/5/2020 1:52      Charvay Venzke            8/7/2020 22:29
Chrisopher Paul Russell           8/5/2020 1:52      Chris Lester              8/7/2020 22:29
Tasneem Khatib                    8/5/2020 1:52      nathaniel hayes           8/7/2020 22:29
James Wert                        8/5/2020 1:52      Nicolas Bolding           8/7/2020 22:29
ronald castillo                   8/5/2020 1:52      Ilgim Dara Benoit         8/7/2020 22:29
Chloe Wong                        8/5/2020 1:52      Jeff Neuman               8/7/2020 22:29
Jonathan Heinlen                  8/5/2020 1:53      Timothy S Printup         8/7/2020 22:29
Alex Hodges                       8/5/2020 1:53      Zane Francis              8/7/2020 22:29
Shalicia Anderson                 8/5/2020 1:53      Charles Tolbert           8/7/2020 22:29
Karen Kneeland                    8/5/2020 1:53      Scott A. Eaton            8/7/2020 22:29
Robert A Augelli                  8/5/2020 1:53      Angel Price               8/7/2020 22:30
Matthew Walters                   8/5/2020 1:53      Ivory Crump               8/7/2020 22:30
Andre Hinds                       8/5/2020 1:53      Sheleah Gilly             8/7/2020 22:30
Jason Wagner                      8/5/2020 1:53      Thomas J. Harron          8/7/2020 22:30
James Kinter                      8/5/2020 1:53      andrew jones              8/7/2020 22:30
Calaundra Knight                  8/5/2020 1:53      Rebecca Hurtado           8/7/2020 22:30
Michael Tobin                     8/5/2020 1:54      Kayne Neigherbauer        8/7/2020 22:30
Monika R Jara                     8/5/2020 1:54      Joseph Collias            8/7/2020 22:30
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 168 of 525


Arthur Gonzales                  8/5/2020 1:54      Angel Ashton Wan            8/7/2020 22:30
Drew Peduto                      8/5/2020 1:54      BREOSHA Nash                8/7/2020 22:30
Mindy Nordquist                  8/5/2020 1:54      Andrew jones                8/7/2020 22:30
Martin Escamilla-Casarrubias     8/5/2020 1:54      Amanda Lehman               8/7/2020 22:30
Dialmarie Liz Silva              8/5/2020 1:54      Amy Merchant                8/7/2020 22:30
Rahmat Muhammad                  8/5/2020 1:54      Owen Harvey                 8/7/2020 22:30
Colby Rauls                      8/5/2020 1:54      Kenneth L. Stanley          8/7/2020 22:30
Ivan Grubisic                    8/5/2020 1:54      John T Matheny              8/7/2020 22:30
Brandon Sanders                  8/5/2020 1:54      Andrew jones                8/7/2020 22:31
Annie Davis                      8/5/2020 1:54      Jay Turetzky                8/7/2020 22:31
Dialmarie Liz Silva              8/5/2020 1:54      R Eric Reuss                8/7/2020 22:31
Raul T Martinez                  8/5/2020 1:54      Andrew Godfrey              8/7/2020 22:31
Jonah Crespo                     8/5/2020 1:55      Aaron Phillips              8/7/2020 22:31
D'Angelo Mancenido               8/5/2020 1:55      Jennifer Ralston Herrera    8/7/2020 22:31
Brian McMahon                    8/5/2020 1:55      Shaun Long                  8/7/2020 22:31
Randi Walker                     8/5/2020 1:55      Joseph Cammarata            8/7/2020 22:31
Shalonda Jones                   8/5/2020 1:55      Priscilla Mecklembourg      8/7/2020 22:31
Gary Farmer                      8/5/2020 1:55      Alexandra Andrew            8/7/2020 22:31
Michael Meccico                  8/5/2020 1:55      Robyn Kalinoski             8/7/2020 22:31
Jeffrey Sterniak                 8/5/2020 1:55      Amber Phillips              8/7/2020 22:31
Alissa L Ashmore                 8/5/2020 1:56      derek m bolden              8/7/2020 22:31
Alina Baldeon                    8/5/2020 1:56      Delize Estrada              8/7/2020 22:31
Margo Jackson                    8/5/2020 1:56      nerdrocker89@gmail.com      8/7/2020 22:31
Daniel Opdyke                    8/5/2020 1:56      Phyllis Darensbourg         8/7/2020 22:32
Jessica DeNike                   8/5/2020 1:56      Chris Thoreson              8/7/2020 22:32
Brandon Jiskra                   8/5/2020 1:56      VICTORIA Orozco             8/7/2020 22:32
Richard James Webb               8/5/2020 1:56      Brianne Ikerd               8/7/2020 22:32
Pamela G Flater                  8/5/2020 1:56      Raykwon Satterwhite         8/7/2020 22:32
Patricia nett                    8/5/2020 1:56      Alejandro Cordoba Zumbado   8/7/2020 22:32
Eric N Smith                     8/5/2020 1:56      Damaris Adeline Gonzalez    8/7/2020 22:32
Ashley Wagner                    8/5/2020 1:56      Giovonna Martinez           8/7/2020 22:32
Jamie Mortvedt                   8/5/2020 1:56      Wonjung Hwang               8/7/2020 22:32
Ngozi Applewhite                 8/5/2020 1:57      Caitlin Andrew              8/7/2020 22:32
Matthew Decker                   8/5/2020 1:57      Nathan simpson              8/7/2020 22:32
Dimiter Stankov                  8/5/2020 1:57      Shakia April Love           8/7/2020 22:32
Amanda Adcock                    8/5/2020 1:57      Christopher E Allen         8/7/2020 22:32
Benjamin Jameson                 8/5/2020 1:57      Brian Harlan                8/7/2020 22:32
Krystal Hazelton                 8/5/2020 1:57      LAKEYSHA M FREEMAN          8/7/2020 22:32
Celine Chan                      8/5/2020 1:57      Ryan frank                  8/7/2020 22:32
Jennifer Morales                 8/5/2020 1:57      Krista Robertson            8/7/2020 22:32
Chad Ryan Carey                  8/5/2020 1:57      James Brayall               8/7/2020 22:32
Darleen C. Armour                8/5/2020 1:58      Sharon A Starbird           8/7/2020 22:32
Kailea Burrell-Humphreys         8/5/2020 1:58      Aaron Vine                  8/7/2020 22:32
Ashlyn Arnold                    8/5/2020 1:58      Chris Harrington            8/7/2020 22:32
Jonathan Melara                  8/5/2020 1:58      Belkis y Aracena            8/7/2020 22:33
Eric Haller                      8/5/2020 1:58      Jerry A DANIELS             8/7/2020 22:33
Zeeshan Mahmood                  8/5/2020 1:58      Bruce Suba                  8/7/2020 22:33
Tina Potter                      8/5/2020 1:58      Ayorinde Soipe              8/7/2020 22:33
Erin Woodman                     8/5/2020 1:58      Alex Rau                    8/7/2020 22:33
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 169 of 525


Alexander victor louvaris         8/5/2020 1:58      Jacqueline Romeyn         8/7/2020 22:33
Bharath Sampath Kumar             8/5/2020 1:58      Brooke Carlson            8/7/2020 22:33
Rick Kerns                        8/5/2020 1:58      Marylin West              8/7/2020 22:33
Brian Schwartz                    8/5/2020 1:58      Steven Prior              8/7/2020 22:33
Dirail Flenorl                    8/5/2020 1:58      Juan Mendoza              8/7/2020 22:33
Joanna Ramirez                    8/5/2020 1:58      Matthew Ruppert           8/7/2020 22:33
Roger McRae                       8/5/2020 1:58      Gisela Hidalgo castillo   8/7/2020 22:34
Jan Bohinc                        8/5/2020 1:58      Mario Armenta             8/7/2020 22:34
jaquan leslie                     8/5/2020 1:58      Alana R TreviÃ±o          8/7/2020 22:34
Ashlie Brandenburg                8/5/2020 1:58      Olivia Dobranowski        8/7/2020 22:34
Kam Ying Li                       8/5/2020 1:58      Ashley McPhail            8/7/2020 22:34
Peter Berg                        8/5/2020 1:58      Florence Hall             8/7/2020 22:34
Michelle V Thompson               8/5/2020 1:59      John Morey                8/7/2020 22:34
Jennifer Mckinney                 8/5/2020 1:59      Edgar j blumberg          8/7/2020 22:34
hendra Wijaya                     8/5/2020 1:59      Matthew Mikalatos         8/7/2020 22:34
Dereck Isom                       8/5/2020 1:59      Brent Alan LeBlanc        8/7/2020 22:34
Jack Cohen                        8/5/2020 1:59      Karyn Campain             8/7/2020 22:34
Renee bottitta                    8/5/2020 1:59      Steven Isaacson           8/7/2020 22:34
Brian Seeley                      8/5/2020 1:59      Alina Arefeva             8/7/2020 22:34
Trevor Palmer                     8/5/2020 1:59      Chanel Tavares            8/7/2020 22:34
David Wilkerson                   8/5/2020 2:00      Kristina Douglas          8/7/2020 22:34
Melanie B Wink                    8/5/2020 2:00      Mark Stephen Jones        8/7/2020 22:34
mckenna westby                    8/5/2020 2:00      Drew Kirts                8/7/2020 22:34
Charles Holmes                    8/5/2020 2:00      Trenton E MEEKS           8/7/2020 22:34
Kostas Dotsikas                   8/5/2020 2:00      Katie Schiavo             8/7/2020 22:34
Naimishaba Parmar                 8/5/2020 2:00      Adam M. Lustberg          8/7/2020 22:34
Margarita Olague                  8/5/2020 2:00      Whitney Maxwell           8/7/2020 22:34
Assad Segura                      8/5/2020 2:00      Phillip A Pena            8/7/2020 22:35
Anthony Leon                      8/5/2020 2:00      Alex Stephan              8/7/2020 22:35
Ernesto Saavedra                  8/5/2020 2:00      Terry L Milligan          8/7/2020 22:35
latisha curtis                    8/5/2020 2:00      Cully Simon               8/7/2020 22:35
Trevor Whipple                    8/5/2020 2:00      Richard Kramer            8/7/2020 22:35
Natasha Dolphin                   8/5/2020 2:00      Alina Arefeva             8/7/2020 22:35
Cecilia Ng                        8/5/2020 2:01      Hunter smith              8/7/2020 22:35
Christopher Rodriguez             8/5/2020 2:01      Jaycob BrulÃ©             8/7/2020 22:35
Trevor Palmer                     8/5/2020 2:01      Janettia Gordon           8/7/2020 22:35
Xiomara P. Farquhar               8/5/2020 2:01      Brandon M Cleverley       8/7/2020 22:35
Michael Dinicola                  8/5/2020 2:01      Belkis y Aracena          8/7/2020 22:35
Ryan Malone                       8/5/2020 2:01      Dontrell Lemon            8/7/2020 22:35
Kenneth Drewery II                8/5/2020 2:01      Teriann Salati            8/7/2020 22:35
Andre Batchelder                  8/5/2020 2:01      James W Wade              8/7/2020 22:35
Lisa Marie Earl Wilson            8/5/2020 2:01      Marissa Carpenter         8/7/2020 22:35
Autumn Mittemiller                8/5/2020 2:01      Jesse DeFer               8/7/2020 22:35
caleb j forsythe                  8/5/2020 2:01      James Wactowski           8/7/2020 22:35
Reese-Frederick Jones             8/5/2020 2:01      Stephanie Mokashi         8/7/2020 22:35
Quinn Nickelberry                 8/5/2020 2:02      George H. Michaels        8/7/2020 22:35
Tessa Gawrych                     8/5/2020 2:02      Jeffery R Barstad         8/7/2020 22:35
Joniece Benjamin                  8/5/2020 2:02      Ciara Satkamp             8/7/2020 22:35
LILIANA DEJULIO                   8/5/2020 2:02      Gordon Bartlett           8/7/2020 22:35
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 170 of 525


Shaun Crise                      8/5/2020 2:02      Gavin Baroni            8/7/2020 22:35
Jaron E. Ferguson                8/5/2020 2:02      R B Reddington          8/7/2020 22:36
Samaria Bell                     8/5/2020 2:02      Susan Boggs             8/7/2020 22:36
Carissa Highman                  8/5/2020 2:02      Mark Montgomery         8/7/2020 22:36
Joseph M Cooper                  8/5/2020 2:02      Chase Owens             8/7/2020 22:36
Daniel Lovejoy                   8/5/2020 2:02      sheila jaworski         8/7/2020 22:36
Elizabeth Ortiz                  8/5/2020 2:02      Joseph N Abella         8/7/2020 22:36
Randolf Leggs                    8/5/2020 2:02      Meesha L Daniels        8/7/2020 22:36
Moyya Griffin                    8/5/2020 2:02      Paul costa              8/7/2020 22:36
Denise Lopez                     8/5/2020 2:02      Todd Trittin            8/7/2020 22:36
Jason Lewis                      8/5/2020 2:03      Arya                    8/7/2020 22:36
Victor Fontenette                8/5/2020 2:03      Vaughn Reavis           8/7/2020 22:36
Andre Batchelder                 8/5/2020 2:03      Catherine O'Neill       8/7/2020 22:36
Jessica Doble                    8/5/2020 2:03      Brandee Cerejo          8/7/2020 22:36
Michael Arney                    8/5/2020 2:03      Petrea Sarah Delich     8/7/2020 22:36
Adoria                           8/5/2020 2:03      Michael Jenkins         8/7/2020 22:36
Carrie welch                     8/5/2020 2:03      Brayan Madrigal         8/7/2020 22:36
Amy Wess                         8/5/2020 2:04      John M Cobbin           8/7/2020 22:36
Suzanne Doble                    8/5/2020 2:04      Judith Chacon           8/7/2020 22:36
Alfred S. Brunner                8/5/2020 2:04      Garry                   8/7/2020 22:36
Samuel Russell                   8/5/2020 2:04      Joseph Field            8/7/2020 22:36
LeBraxton N Betts-Johnson        8/5/2020 2:04      Kaci Frame              8/7/2020 22:36
Jason Wuerch                     8/5/2020 2:04      Samuelle Jean-Charles   8/7/2020 22:36
Otsie Stowell                    8/5/2020 2:04      angie lowry             8/7/2020 22:37
Julianna                         8/5/2020 2:04      elvin paulino           8/7/2020 22:37
Lawrence Dunbar Sr               8/5/2020 2:04      Heather Jameson         8/7/2020 22:37
Destiny Jackson                  8/5/2020 2:04      Anne Oxenhandler        8/7/2020 22:37
Shannon Thomas                   8/5/2020 2:04      Donnie Carpenter        8/7/2020 22:37
Joel Kirchmeyer                  8/5/2020 2:04      Diana Lozano            8/7/2020 22:37
Terry Turner                     8/5/2020 2:04      Douglas Packard         8/7/2020 22:37
Earl S Knox                      8/5/2020 2:04      DENEB CATALAN           8/7/2020 22:37
Frederick Ippolito               8/5/2020 2:04      Marie A Minderman       8/7/2020 22:37
Kaciel Hugh-Beason               8/5/2020 2:04      Karam Abdullah          8/7/2020 22:37
Noah Brimhall                    8/5/2020 2:05      nicole                  8/7/2020 22:37
Jason Aunkst                     8/5/2020 2:05      Scott Semmelink         8/7/2020 22:37
Shane Dean                       8/5/2020 2:05      Allyson Olaniel         8/7/2020 22:38
Demetrius R Suttles              8/5/2020 2:05      Kerry Hensley           8/7/2020 22:38
AdriAnna T Rodriguez             8/5/2020 2:05      Kevin Muldoon           8/7/2020 22:38
Laura Bowlen                     8/5/2020 2:05      SAMANTHA L EDWARDS      8/7/2020 22:38
Suzanne Doble                    8/5/2020 2:05      Kenneth Collins         8/7/2020 22:38
Beau Keneman                     8/5/2020 2:05      Steven Roy Gonzalez     8/7/2020 22:38
Christian Skotte                 8/5/2020 2:05      Stephanie Vega          8/7/2020 22:38
Lesmy Palomino                   8/5/2020 2:05      Ryan Trumbull           8/7/2020 22:38
Edgar Brody Delgado              8/5/2020 2:05      John Werner             8/7/2020 22:38
Diana Lee                        8/5/2020 2:06      Jodiann Browne          8/7/2020 22:38
Micah Doble                      8/5/2020 2:06      Praveen Krishnan        8/7/2020 22:38
Wynne Yao                        8/5/2020 2:06      Bridget Jones           8/7/2020 22:38
Alpha R Fils-aime                8/5/2020 2:06      Don Beckwith            8/7/2020 22:38
Kevin Peel                       8/5/2020 2:06      Stephanie Leupold       8/7/2020 22:38
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 171 of 525


Teresa OKeefe                    8/5/2020 2:06      Jarod Caleb Herrera        8/7/2020 22:38
Wai Yee Cheng                    8/5/2020 2:06      Rohini Venkat              8/7/2020 22:38
Ronda Miranda                    8/5/2020 2:06      Carsten Glans              8/7/2020 22:38
Ashly Murphy                     8/5/2020 2:06      Matthew Kern               8/7/2020 22:39
Larry Mitchell                   8/5/2020 2:06      Eric Jackson               8/7/2020 22:39
Shawnee Hunter                   8/5/2020 2:06      Claira Kim                 8/7/2020 22:39
Saed Ettaher                     8/5/2020 2:06      Jonathan Stolk             8/7/2020 22:39
Maggie Hylton                    8/5/2020 2:06      Thomas Papiernik           8/7/2020 22:39
Dan Goebel                       8/5/2020 2:07      Sandra Kagarice            8/7/2020 22:39
Arvin McIntire                   8/5/2020 2:07      Caressa Jones-Latimer      8/7/2020 22:39
Cecilia R Romero                 8/5/2020 2:07      Tristan Berger             8/7/2020 22:39
Elijah                           8/5/2020 2:07      Bryan A Parnell            8/7/2020 22:39
Luke VanderDrift                 8/5/2020 2:07      Jeffrey Mcneil             8/7/2020 22:39
AMIE E ORIGER                    8/5/2020 2:08      Claira Dresher             8/7/2020 22:40
Michael Sserwanja                8/5/2020 2:08      Peter Mousses              8/7/2020 22:40
Melanie Campbell                 8/5/2020 2:08      Ryan Elverd                8/7/2020 22:40
Matthew P Zernec                 8/5/2020 2:08      George Martinez            8/7/2020 22:40
Katherine Zubler                 8/5/2020 2:08      Megan Quillen              8/7/2020 22:40
Trask Schulte                    8/5/2020 2:08      Michael Williams           8/7/2020 22:40
Nitu Kalita                      8/5/2020 2:09      LaTricia Cunningham        8/7/2020 22:40
Jonathan Powers                  8/5/2020 2:09      Michael                    8/7/2020 22:40
Fernando Arroyo                  8/5/2020 2:09      Adrienne McKinney-Wilson   8/7/2020 22:40
Mary Rheingans                   8/5/2020 2:09      Laurel Griffith            8/7/2020 22:40
Timothy Humbert Jr.              8/5/2020 2:09      MARCIA Audrey GAUVIN       8/7/2020 22:40
oracio nieves                    8/5/2020 2:09      Brittany Staley            8/7/2020 22:40
Mohammad Umar Ansari             8/5/2020 2:09      Christopher Calhoun        8/7/2020 22:40
Nicholas J Garofalo              8/5/2020 2:09      Kelly Kelly                8/7/2020 22:40
Malaika Powell                   8/5/2020 2:10      Kevin Brock                8/7/2020 22:40
Michael Donavon Billiot          8/5/2020 2:10      Andrew Hom                 8/7/2020 22:40
Lori Motsavage                   8/5/2020 2:10      Yen Pham                   8/7/2020 22:40
Rachelle Laga                    8/5/2020 2:10      Alexandra Rais             8/7/2020 22:40
Valerie C Harmon                 8/5/2020 2:10      Ruth. Owens                8/7/2020 22:40
Laurel Williston                 8/5/2020 2:10      Romel Lee                  8/7/2020 22:40
Ethan Sookma                     8/5/2020 2:10      ALAN SHUSTER               8/7/2020 22:40
SHANE RENTFRO                    8/5/2020 2:10      Derek Zenger               8/7/2020 22:40
Christopher Collins              8/5/2020 2:10      Kabir Mathur               8/7/2020 22:40
Curtis Valko                     8/5/2020 2:10      Ashley Bernard             8/7/2020 22:41
Malia Taylor                     8/5/2020 2:10      Christine Lensing          8/7/2020 22:41
leonel r lozano                  8/5/2020 2:10      Dante Jaramillo            8/7/2020 22:41
Alec Schroader                   8/5/2020 2:10      Tavonta Wright             8/7/2020 22:41
Michael Verheyen                 8/5/2020 2:11      Tiana T. Hamilton          8/7/2020 22:41
John Tole                        8/5/2020 2:11      Ricardo Sabates            8/7/2020 22:41
john smith                       8/5/2020 2:11      Gerald J Nesbitt           8/7/2020 22:41
Ralph Ratcliff                   8/5/2020 2:11      Chloe Cook                 8/7/2020 22:41
Jeramie Gray                     8/5/2020 2:11      Laura Petroff              8/7/2020 22:41
Jesika Garcia                    8/5/2020 2:11      Brad Eady                  8/7/2020 22:41
James Coker                      8/5/2020 2:11      Roberta Bateman            8/7/2020 22:41
Juanita Grubbs                   8/5/2020 2:11      Francely                   8/7/2020 22:41
Ryan Sladek                      8/5/2020 2:11      Rebecca Stolarski          8/7/2020 22:42
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 172 of 525


Zachariah K. Bradley             8/5/2020 2:12      Rocco Rosanio           8/7/2020 22:42
Dialmarie Liz Silva              8/5/2020 2:12      Erik Slack              8/7/2020 22:42
Constance Sones                  8/5/2020 2:12      Joseph Blazek           8/7/2020 22:42
Spencer Lindstrom                8/5/2020 2:12      Scott Fehrman           8/7/2020 22:42
Layton Schleich                  8/5/2020 2:12      John Henson             8/7/2020 22:42
Jon Brakel                       8/5/2020 2:13      Roger Smith             8/7/2020 22:42
James Trujillo                   8/5/2020 2:13      Michael Williams        8/7/2020 22:42
Kimberly Guess                   8/5/2020 2:13      zhoushu duan            8/7/2020 22:42
Scott J Shutt                    8/5/2020 2:13      Christopher Miller      8/7/2020 22:42
Jessica Holzman                  8/5/2020 2:13      JUSTIN D BENOIT         8/7/2020 22:42
jim hurt                         8/5/2020 2:13      Tara Smith              8/7/2020 22:43
Nekije Ismaili                   8/5/2020 2:13      Rasesh Shah             8/7/2020 22:43
Ann-Marie Watt                   8/5/2020 2:13      Michael Wong            8/7/2020 22:43
Jason Gilbert                    8/5/2020 2:13      WILLIAM MARTINEZ        8/7/2020 22:43
Steven Chester                   8/5/2020 2:14      Ryan McCool             8/7/2020 22:43
Lisa (Reichmann) Muscolino       8/5/2020 2:14      Timothy R McGee         8/7/2020 22:43
Brian Ford                       8/5/2020 2:14      Amy Eixenberger         8/7/2020 22:43
ryan milovich                    8/5/2020 2:14      RICHARD E COLE JR       8/7/2020 22:43
Brad Smith                       8/5/2020 2:14      Samuel McCloy           8/7/2020 22:44
Tanya Brown                      8/5/2020 2:14      Rick Naputi             8/7/2020 22:44
Rory Eoin O'Sullivan             8/5/2020 2:14      Andrea M Williams       8/7/2020 22:44
Theresa M Carl                   8/5/2020 2:14      Agnes Hodgson           8/7/2020 22:44
Melantha Stollings               8/5/2020 2:15      Daniel Kastoryano       8/7/2020 22:44
Randy Romeo                      8/5/2020 2:15      Renee Dupree            8/7/2020 22:44
Michael Murphy                   8/5/2020 2:15      William Kelly           8/7/2020 22:44
Angenis Ceballo                  8/5/2020 2:15      Ryan Ward               8/7/2020 22:44
Nathania Steinmetz               8/5/2020 2:15      Sheryl Campbell         8/7/2020 22:44
William Supplee                  8/5/2020 2:15      Rebekah Steers          8/7/2020 22:44
Colby F. Scroggins               8/5/2020 2:16      Christina Walsh         8/7/2020 22:44
Christopher T. Reddish           8/5/2020 2:16      Parys Hall              8/7/2020 22:44
Phil Stanoch                     8/5/2020 2:16      Tomasz P Wais           8/7/2020 22:44
Caty Neis                        8/5/2020 2:16      nancy waltman           8/7/2020 22:44
Theresa Dillard                  8/5/2020 2:16      Melissa Dorego          8/7/2020 22:45
Elaine Uhl                       8/5/2020 2:16      Nathan Mann             8/7/2020 22:45
Rosaura Lopez                    8/5/2020 2:16      jahod plummer           8/7/2020 22:45
Andrew Alling                    8/5/2020 2:16      Tyler S Cofield         8/7/2020 22:45
Hollyann Fernandez               8/5/2020 2:17      Seth Ragsdale           8/7/2020 22:45
Ryan Overfield                   8/5/2020 2:17      Kevin Hoffman           8/7/2020 22:45
Jimmy Scott                      8/5/2020 2:17      Matthew Preu            8/7/2020 22:45
Audrey Ko                        8/5/2020 2:17      Derick Yasuda           8/7/2020 22:45
Brendon ferguson                 8/5/2020 2:17      Shrikant Mudigoudar     8/7/2020 22:45
Shree Pitzer                     8/5/2020 2:17      Rafael Dominguez        8/7/2020 22:45
Katrina Watson                   8/5/2020 2:17      Gary Tyrrell            8/7/2020 22:45
Justin Vanness                   8/5/2020 2:17      Frank Cappello Jr.      8/7/2020 22:45
Jovanny Estrella                 8/5/2020 2:17      Brandon Bonke           8/7/2020 22:45
Shawn Hager                      8/5/2020 2:17      George E Pangburn III   8/7/2020 22:45
Charles Booth                    8/5/2020 2:17      Scott Eversole          8/7/2020 22:45
Devin J Faulkner                 8/5/2020 2:17      Matthew Janisz          8/7/2020 22:45
Grace Kim                        8/5/2020 2:18      Teresa Mclean           8/7/2020 22:45
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 173 of 525


Chad Svoboda                     8/5/2020 2:18      Siddharth Saraph          8/7/2020 22:45
Kalei Davis                      8/5/2020 2:18      Joe Dunkerton             8/7/2020 22:45
Denise M Schubbe                 8/5/2020 2:18      JaQuan Johnson            8/7/2020 22:46
Thalia Cruz                      8/5/2020 2:18      Lila Kandl                8/7/2020 22:46
Jeffrey Rivera                   8/5/2020 2:18      seth cowan                8/7/2020 22:46
Richard Jarrett Overgaag         8/5/2020 2:18      Patricia Brnkmeyer        8/7/2020 22:46
Sonia Darrow                     8/5/2020 2:18      Kelley jones              8/7/2020 22:46
William White                    8/5/2020 2:18      Yue Wu                    8/7/2020 22:46
Patrick Zysk                     8/5/2020 2:19      John McKay                8/7/2020 22:46
MICHAEL MOEHLE                   8/5/2020 2:19      JAMES DANIELLO            8/7/2020 22:46
Scott Leroy                      8/5/2020 2:19      John Carreon              8/7/2020 22:46
Zubair Karim                     8/5/2020 2:19      Kristen C. Diot           8/7/2020 22:46
Emily Doan                       8/5/2020 2:19      Mojisola YaÃ¯             8/7/2020 22:46
Kevin Simmons-Mead               8/5/2020 2:19      Jonathan Gill             8/7/2020 22:46
Dina Lawrence                    8/5/2020 2:19      Matthew A Cline           8/7/2020 22:46
FAWAD NAQVI                      8/5/2020 2:19      Nethania Pierre           8/7/2020 22:46
Kelley A Menefee                 8/5/2020 2:19      Elena Olsen-Valdez        8/7/2020 22:46
Megan E Greengard                8/5/2020 2:20      Paul Santiago             8/7/2020 22:46
Steven P Hebert                  8/5/2020 2:20      Meredith                  8/7/2020 22:46
Teresa Castillo                  8/5/2020 2:20      Roxanna c Santiago        8/7/2020 22:46
Jolene Sanford                   8/5/2020 2:20      Tina Hogle                8/7/2020 22:47
Tomas a Olivares Jr              8/5/2020 2:20      Ty Knobloch               8/7/2020 22:47
Mark Bolles                      8/5/2020 2:21      Michelle Janssen          8/7/2020 22:47
Andrew Lenkoski                  8/5/2020 2:21      Giacomo Mogliazzi         8/7/2020 22:47
Carlos Nevarez                   8/5/2020 2:21      Hayden Beissel            8/7/2020 22:47
Daniel Maddux                    8/5/2020 2:21      Ragean Hill               8/7/2020 22:47
Justin K Carter                  8/5/2020 2:21      Muna Desta                8/7/2020 22:47
Efrem Braun                      8/5/2020 2:21      Marjorie Young            8/7/2020 22:47
Oluchi Ogbonna                   8/5/2020 2:22      tyler gaimanee            8/7/2020 22:47
Anna Irene Bailey                8/5/2020 2:22      Christa Williams          8/7/2020 22:47
Elizabeth M Likes                8/5/2020 2:22      John Burba                8/7/2020 22:47
Meron Teklu                      8/5/2020 2:22      Kathryn Wenzel            8/7/2020 22:47
Ryan Wilkins                     8/5/2020 2:22      Mario Valdes Jr.          8/7/2020 22:47
Brittany Hall                    8/5/2020 2:22      James Sterling            8/7/2020 22:47
Kierra McKenzie                  8/5/2020 2:22      Daniel Hogue              8/7/2020 22:47
Stacy Smith                      8/5/2020 2:22      Dusan Ijacic              8/7/2020 22:47
Nancy Martinez                   8/5/2020 2:23      Ju Zhang                  8/7/2020 22:48
Shawn Salat                      8/5/2020 2:23      Jessica Pence             8/7/2020 22:48
Kassandra Hilborn                8/5/2020 2:23      Angelica Murillo          8/7/2020 22:48
Joseph Stoveken                  8/5/2020 2:23      Dennis G Schroeder III    8/7/2020 22:48
Jennifer Loggans                 8/5/2020 2:23      DAUNESSY SHAITAIRE PENN   8/7/2020 22:48
Vincent Pellegrino               8/5/2020 2:23      Enrique Jesus Artiz       8/7/2020 22:48
Ronald Sayre                     8/5/2020 2:23      Dean Zweibohmer           8/7/2020 22:48
Pascal E Carreau                 8/5/2020 2:23      Marty Milligan            8/7/2020 22:48
John Bonilla                     8/5/2020 2:23      Jered Salome              8/7/2020 22:48
Cohila Gray                      8/5/2020 2:23      Nadine Herron             8/7/2020 22:48
Amy Olson                        8/5/2020 2:23      Veronica                  8/7/2020 22:48
Colleen Collazo                  8/5/2020 2:23      Wesley Burgess            8/7/2020 22:48
Andrew Webster                   8/5/2020 2:24      David Casey               8/7/2020 22:48
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 174 of 525


Ann Kleinhenz                    8/5/2020 2:24      Job Ang                        8/7/2020 22:48
Andrea Donnelly                  8/5/2020 2:24      Ryan Scott                     8/7/2020 22:48
Ara Zaratsyan                    8/5/2020 2:24      Anthony D Falk                 8/7/2020 22:48
Melissa Yoder                    8/5/2020 2:24      Kevin W. Pierce                8/7/2020 22:48
Thomas Talin Hansen              8/5/2020 2:24      Irina Gurevich                 8/7/2020 22:49
JOYCE NICHOLE OUELLET            8/5/2020 2:24      John Scancella                 8/7/2020 22:49
David M Haggerty                 8/5/2020 2:25      Terra Lepper                   8/7/2020 22:49
Michael Pea                      8/5/2020 2:25      Ariane Evans                   8/7/2020 22:49
Shelby Rice                      8/5/2020 2:25      Michelle Lam                   8/7/2020 22:49
Terry Osberry                    8/5/2020 2:25      Tim hartley                    8/7/2020 22:49
Emily Yoon                       8/5/2020 2:25      Casey Murphy                   8/7/2020 22:49
Geovanny Castillo                8/5/2020 2:25      Tricia Ann Palmeri             8/7/2020 22:49
Sherri Herd Pace                 8/5/2020 2:25      Deborah Bedoll                 8/7/2020 22:49
Jacob Simon                      8/5/2020 2:26      Sean O'Leary                   8/7/2020 22:49
Geovanny Castillo                8/5/2020 2:26      Heather Spurlock               8/7/2020 22:49
Delbert Holford                  8/5/2020 2:26      J. David Lynch                 8/7/2020 22:49
Jenny V. Ibarra-Rosales          8/5/2020 2:26      Stephen Matheny                8/7/2020 22:49
Liet Azhr Parenteau              8/5/2020 2:26      Emmett Haynes                  8/7/2020 22:49
Lorena Pena                      8/5/2020 2:26      Sheryl Cameron                 8/7/2020 22:49
Dylan Bouscher                   8/5/2020 2:27      Suleyman Uwase                 8/7/2020 22:49
Lori Roberts                     8/5/2020 2:27      Hamaan K Parker                8/7/2020 22:49
Beverly Wiseley                  8/5/2020 2:27      James Washington               8/7/2020 22:50
Davis Burton                     8/5/2020 2:27      Franchesca R Rutherford        8/7/2020 22:50
Dana Anderson                    8/5/2020 2:27      Tara Reynolds                  8/7/2020 22:50
Steven Anderegg                  8/5/2020 2:27      Christian Hernandez            8/7/2020 22:50
 Chelsea                         8/5/2020 2:27      Amber M Marshall               8/7/2020 22:50
Gina Licata                      8/5/2020 2:27      Emily Kates                    8/7/2020 22:50
Lucas J Trumpf                   8/5/2020 2:28      Joel Ortiz                     8/7/2020 22:50
William Kaplan                   8/5/2020 2:28      Jennifer Fisher                8/7/2020 22:50
Celia Hanlon                     8/5/2020 2:28      Lora Barnas                    8/7/2020 22:50
Santino Fernandez                8/5/2020 2:28      Richard Neely                  8/7/2020 22:50
Rudy Alleyne                     8/5/2020 2:28      Richard Alexander Morris III 8/7/2020 22:50
Paul Archer                      8/5/2020 2:28      matthew sikora                 8/7/2020 22:50
Peter Kozak                      8/5/2020 2:28      William Ashman                 8/7/2020 22:50
Melanie Ryan                     8/5/2020 2:29      Ty Knobloch                    8/7/2020 22:51
Terrell Williams                 8/5/2020 2:29      Mary Romines                   8/7/2020 22:51
Vanessa Clay                     8/5/2020 2:29      David Kappelhoff               8/7/2020 22:51
Suzanne Lai                      8/5/2020 2:29      Levera Davis El ex Rel. LEVERA 8/7/2020
                                                                                   DAVIS 22:51
Garreth Baldwin                  8/5/2020 2:29      Brent Griffin                  8/7/2020 22:51
Jared Moore                      8/5/2020 2:29      Jeremy S Dunn                  8/7/2020 22:51
Russell Ellison II               8/5/2020 2:30      Kody Clegg                     8/7/2020 22:51
SHANNON R BANKS                  8/5/2020 2:30      Kevin Lee                      8/7/2020 22:51
Adam Swofford                    8/5/2020 2:30      Ta-Tanisha Smith               8/7/2020 22:51
craig cox                        8/5/2020 2:30      Pauline Walker                 8/7/2020 22:51
Mateo Chavez                     8/5/2020 2:30      Kevin Berlin                   8/7/2020 22:51
jake maloney                     8/5/2020 2:30      Savannah Wiman                 8/7/2020 22:51
Peter Maniscalco                 8/5/2020 2:30      Cory Casoni                    8/7/2020 22:51
Mariangeles Sanchez              8/5/2020 2:30      Rachel Brosious                8/7/2020 22:51
Tracy Bugielski                  8/5/2020 2:30      Kasey Ventura                  8/7/2020 22:52
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 175 of 525


Jaehee Lee                       8/5/2020 2:30      Daniel Herrin                8/7/2020 22:52
klaus m knechtel                 8/5/2020 2:31      Stephen Vincent Palmeri, Jr. 8/7/2020 22:52
Carey Smith                      8/5/2020 2:31      Toochi Adefila               8/7/2020 22:52
Jason Barr                       8/5/2020 2:31      William Kewley               8/7/2020 22:52
Sarah Taylor                     8/5/2020 2:31      Lloyd Gardner                8/7/2020 22:52
Brian Rosborough                 8/5/2020 2:31      Douglas R Pierce             8/7/2020 22:52
Christine Greger                 8/5/2020 2:31      Robert R Parker Jr           8/7/2020 22:52
Alicia Powell                    8/5/2020 2:31      Karen Pfluge                 8/7/2020 22:52
Jenava Sexton                    8/5/2020 2:31      Craig Pack                   8/7/2020 22:52
Imani Lewis                      8/5/2020 2:31      Jacob Bennett                8/7/2020 22:52
Bobby LaRue                      8/5/2020 2:31      Makayla Genullis             8/7/2020 22:52
Philip J Parlin                  8/5/2020 2:32      Nishanth Vallabhu            8/7/2020 22:52
James Zongker                    8/5/2020 2:32      Snow Meng                    8/7/2020 22:53
Brad Nyswaner                    8/5/2020 2:32      JUSTIN D LOCH                8/7/2020 22:53
Denisha Bernstine                8/5/2020 2:32      Eric Fiutak                  8/7/2020 22:53
ESTHER L FROST                   8/5/2020 2:32      Shelli Kinkade               8/7/2020 22:53
Linda Maria Fernandez Marrero    8/5/2020 2:32      chris                        8/7/2020 22:53
Andrew Bond                      8/5/2020 2:33      Tricia Ann Palmeri           8/7/2020 22:53
Sharon Kim                       8/5/2020 2:33      David Flint                  8/7/2020 22:53
Emily Drew Davies                8/5/2020 2:33      Baki Feka                    8/7/2020 22:53
Ricardo Ruiz                     8/5/2020 2:33      Brian                        8/7/2020 22:53
HARVEY M OGOMORI                 8/5/2020 2:33      nadiia.dmytrenko@gmail.com 8/7/2020 22:53
Veronica Jones                   8/5/2020 2:33      Makayla Genullis             8/7/2020 22:53
Cheryl A Esty (Murphy)           8/5/2020 2:34      Nithin Lakshmanan            8/7/2020 22:53
Peter Happenny                   8/5/2020 2:34      Christian Burch              8/7/2020 22:53
Joette Hanna                     8/5/2020 2:34      Alfred Carnevale             8/7/2020 22:53
Chad Knutson                     8/5/2020 2:34      Carol McMullin               8/7/2020 22:53
Michael Norton                   8/5/2020 2:34      James Scott III              8/7/2020 22:53
Joseph P Teply                   8/5/2020 2:34      Christian                    8/7/2020 22:54
Artgur l. Stewart                8/5/2020 2:35      Jeremy Miller                8/7/2020 22:54
haile gebremeskel                8/5/2020 2:35      MICHAEL ACKERLY              8/7/2020 22:54
Matthew A. Phipps                8/5/2020 2:35      Denzel Price                 8/7/2020 22:54
Shane saites                     8/5/2020 2:35      Suzanne Robinson             8/7/2020 22:54
Anne Marie Faulkner              8/5/2020 2:35      Pamela Hoston                8/7/2020 22:54
Emily wright                     8/5/2020 2:35      Valerie Mason                8/7/2020 22:54
Richard Wheelock                 8/5/2020 2:36      Jacob Ryan martinez          8/7/2020 22:54
George E Brothers                8/5/2020 2:36      Nathaniel Levy               8/7/2020 22:54
Margaret O'Connor                8/5/2020 2:36      Kennie P Anderson            8/7/2020 22:54
barry l hayes                    8/5/2020 2:36      Javier Vacio                 8/7/2020 22:54
Katherine S Meiselman            8/5/2020 2:36      James Keller                 8/7/2020 22:55
Aqua Bradley                     8/5/2020 2:36      Jonathan George              8/7/2020 22:55
Angela Berry                     8/5/2020 2:36      Harold Ackerman              8/7/2020 22:55
Daren Kelly                      8/5/2020 2:36      Mohammed Soaga               8/7/2020 22:55
Javier Rodriguez                 8/5/2020 2:37      Robert Kinkade               8/7/2020 22:55
Kathryn E Staudt                 8/5/2020 2:37      Nick Audo                    8/7/2020 22:55
Sharon D Pond                    8/5/2020 2:37      Khai-Linh Pho                8/7/2020 22:55
Matthew Trump                    8/5/2020 2:37      joshua Arment                8/7/2020 22:55
Karena Herron                    8/5/2020 2:37      yashica denise nesbit        8/7/2020 22:55
Andrea Kay Padilla               8/5/2020 2:37      Rebecca Odom                 8/7/2020 22:55
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 176 of 525


eunice codreanu                 8/5/2020 2:37      Brandi Copeland          8/7/2020 22:55
Ryan Johnsen                    8/5/2020 2:37      Fred C Hill              8/7/2020 22:55
Jennifer Wawryk                 8/5/2020 2:37      Bob Hansen               8/7/2020 22:55
Andrew Nelson                   8/5/2020 2:38      Kulsum Kankodi           8/7/2020 22:55
Willard Johnson Jr.             8/5/2020 2:38      Joelle Ventrice          8/7/2020 22:55
David Fite                      8/5/2020 2:38      Shannon Gisclair         8/7/2020 22:56
Barry Nu                        8/5/2020 2:38      Xiaoting Bo              8/7/2020 22:56
JIANGYING PAN                   8/5/2020 2:38      Pranav Patwardhan        8/7/2020 22:56
Trevor Schulze                  8/5/2020 2:38      Dale Hill                8/7/2020 22:56
Michael J Srader                8/5/2020 2:38      Sarah Stumper            8/7/2020 22:56
Chase Russell                   8/5/2020 2:38      Brett Alt                8/7/2020 22:56
Mark Dyman                      8/5/2020 2:39      John Locatelli           8/7/2020 22:56
Nicholas Larson                 8/5/2020 2:39      Jacqueline S Turner      8/7/2020 22:56
Richard Fogleman                8/5/2020 2:39      Betsy Jackson            8/7/2020 22:56
Sarah Sloley                    8/5/2020 2:39      Marina Akaic             8/7/2020 22:56
Steven Greenwald                8/5/2020 2:39      Webb George Cochran      8/7/2020 22:56
Joseph Solis                    8/5/2020 2:39      Hannah Elizabeth Davis   8/7/2020 22:56
Jamison Lewis                   8/5/2020 2:39      Elizabeth Klauer         8/7/2020 22:56
Jesse Crisco                    8/5/2020 2:40      ARMSTRONG, DIONNE        8/7/2020 22:56
Bonnie Tuttle                   8/5/2020 2:40      Kortne Van Fleet         8/7/2020 22:56
rebecca richardson              8/5/2020 2:40      CHARLES ANTHONY BARBATO 8/7/2020 22:57
Matthew D Blum                  8/5/2020 2:40      Robert Heine             8/7/2020 22:57
Jon Shrestha                    8/5/2020 2:40      April Gagne              8/7/2020 22:57
Tymetron Henderson              8/5/2020 2:40      Paula Guerra             8/7/2020 22:57
Joseph Somerville               8/5/2020 2:40      R. Fullen                8/7/2020 22:57
Mackenzie Lowers                8/5/2020 2:40      Christiana Okolo         8/7/2020 22:57
Craig Oswald                    8/5/2020 2:41      Kevin Borrell            8/7/2020 22:57
Steve Falica                    8/5/2020 2:41      Ryan Mowry               8/7/2020 22:57
Brent Reinen                    8/5/2020 2:41      Melissa J Funk           8/7/2020 22:57
Lydia Cisneros                  8/5/2020 2:41      TINA PORTER              8/7/2020 22:57
Luz gonzalez                    8/5/2020 2:41      Luis Rodriguez           8/7/2020 22:57
Ankur Mittal                    8/5/2020 2:41      Brittany Fultz           8/7/2020 22:57
Audrey Waleyko                  8/5/2020 2:41      Linda Wilson             8/7/2020 22:57
Johan Borge                     8/5/2020 2:41      Matthew Furr             8/7/2020 22:57
Belinda Slaton                  8/5/2020 2:41      Tiaja Sabrie             8/7/2020 22:57
AISHA SALAMO                    8/5/2020 2:41      Ronald D McWilliams      8/7/2020 22:57
Evin Niblock                    8/5/2020 2:41      Tara DeAngelo            8/7/2020 22:57
David du Plessis                8/5/2020 2:41      Elvinna Harriet McCulley 8/7/2020 22:57
James Perez                     8/5/2020 2:42      Austin Wells             8/7/2020 22:58
Anthony Slauenwhite             8/5/2020 2:42      Jerry Levizon Hughes     8/7/2020 22:58
Karen Slivonik                  8/5/2020 2:43      Terri Trobaugh Cochran   8/7/2020 22:58
Brittney L Goodwin              8/5/2020 2:43      Devin Williams           8/7/2020 22:58
Brandon summers                 8/5/2020 2:43      Jonathan Levine          8/7/2020 22:58
Anna Hessler                    8/5/2020 2:43      Jenica M. Martin         8/7/2020 22:58
Max Prado                       8/5/2020 2:43      Kennyon Sadler           8/7/2020 22:58
Brittney Dailey                 8/5/2020 2:43      Shamekka                 8/7/2020 22:59
Erica Jones                     8/5/2020 2:43      Maricella Mandujano      8/7/2020 22:59
Drew Schulz                     8/5/2020 2:43      Carter Sagle             8/7/2020 22:59
Carl Osowski                    8/5/2020 2:43      Tod gru                  8/7/2020 22:59
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 177 of 525


Anna Hessler                    8/5/2020 2:43      Maurice Cooks         8/7/2020 22:59
Aleksei Agafonov                8/5/2020 2:44      Alexis Pineda         8/7/2020 22:59
Kay carlo                       8/5/2020 2:44      Angela Moran          8/7/2020 22:59
Joshua Swartz                   8/5/2020 2:44      William Hurlbut       8/7/2020 22:59
Tiffany Davidson                8/5/2020 2:44      Edward Escotto        8/7/2020 22:59
Robert Mitchell                 8/5/2020 2:44      Lorine Abercrombie    8/7/2020 23:00
Jorge G Martinez Coreas         8/5/2020 2:44      Eder perez            8/7/2020 23:00
Gail Berndt                     8/5/2020 2:44      Justin Rogers         8/7/2020 23:00
Azucena Morales                 8/5/2020 2:44      Priscilla Broom       8/7/2020 23:00
Benjamin Wilkinson              8/5/2020 2:44      Anthony F Nelson      8/7/2020 23:00
SRINIVASA D PATSAMATLA          8/5/2020 2:44      Samantha Ryan         8/7/2020 23:00
Kelly Day                       8/5/2020 2:45      Tucker Waldron        8/7/2020 23:00
Christina R Kujawski            8/5/2020 2:45      Jimmy Mathew          8/7/2020 23:00
SHEREE MAY                      8/5/2020 2:45      Ryan Shuttlesworth    8/7/2020 23:00
Giovanni Viscusi                8/5/2020 2:45      dawn hinnenkamp       8/7/2020 23:00
Ezekiel Marcano                 8/5/2020 2:45      Gurjit singh          8/7/2020 23:00
Brita Mae Stefl                 8/5/2020 2:45      Jason Colyer          8/7/2020 23:00
Sean Jones                      8/5/2020 2:45      Leodicia Gabriel      8/7/2020 23:00
Thomas Morgan                   8/5/2020 2:45      Lindsey Takahashi     8/7/2020 23:00
Sarah Fulkerson                 8/5/2020 2:45      Christopher Nerney    8/7/2020 23:01
Tyson Ostberg                   8/5/2020 2:45      Naren Venkatesh       8/7/2020 23:01
Amy Shidler                     8/5/2020 2:45      Christopher A Marsh   8/7/2020 23:01
Benjamin Pennington             8/5/2020 2:46      Rodney White          8/7/2020 23:01
Dylan Garcia                    8/5/2020 2:46      James Browning        8/7/2020 23:01
Jacob A Day                     8/5/2020 2:46      Joshua Strutz         8/7/2020 23:01
Allison Mahlstedt               8/5/2020 2:46      Permonica Grant       8/7/2020 23:01
Raudel Sanchez                  8/5/2020 2:46      Zahir Roman           8/7/2020 23:01
Darren Haehnel                  8/5/2020 2:46      Thomas Skelton        8/7/2020 23:02
Mark Nugent                     8/5/2020 2:46      Amanda Hargrave       8/7/2020 23:02
Gabor Turschl                   8/5/2020 2:46      Frerin B Durin        8/7/2020 23:02
Natalie Kereluk                 8/5/2020 2:46      Abdelrahman E Selim   8/7/2020 23:02
Elizabeth H Vitkov              8/5/2020 2:46      Calen Lopata          8/7/2020 23:02
Vanessa Kerr                    8/5/2020 2:47      Calen Lopata          8/7/2020 23:02
Misty Keith                     8/5/2020 2:47      Chanley Bagley        8/7/2020 23:02
iLya Lozovyy                    8/5/2020 2:47      Kiera Yancy           8/7/2020 23:02
Marcos Rodriguez                8/5/2020 2:47      Grant Lange           8/7/2020 23:02
James Rankin                    8/5/2020 2:47      Alecia Bilger         8/7/2020 23:02
Juan torres                     8/5/2020 2:47      Kayla Swan            8/7/2020 23:02
Charles Bryce Deneen            8/5/2020 2:47      Brandon               8/7/2020 23:02
Yonas A Hunegnaw                8/5/2020 2:47      kathleen dempsey      8/7/2020 23:02
layla Smith                     8/5/2020 2:47      Andrew Samuel         8/7/2020 23:03
Giney Granger                   8/5/2020 2:47      James Hokenson        8/7/2020 23:03
Michael Derbin                  8/5/2020 2:47      Donald Houser         8/7/2020 23:03
Vanessa Bush                    8/5/2020 2:48      Seleema Walker        8/7/2020 23:03
Lyndon Gingerich                8/5/2020 2:48      Joseph C Dowling      8/7/2020 23:03
Kaila M Ryan                    8/5/2020 2:48      Lindsey Murphy        8/7/2020 23:03
jose alfredo Alfaro moz         8/5/2020 2:49      Kenneth Friberg       8/7/2020 23:03
SHEKEIRA K THOMPSON             8/5/2020 2:49      shay peled            8/7/2020 23:03
Natalie Dillard                 8/5/2020 2:49      Samantha Lusher       8/7/2020 23:03
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 178 of 525


Khalid Benghallem                     8/5/2020 2:49   Sydney Hargrave          8/7/2020 23:03
Michael Anthony Vazquez               8/5/2020 2:49   Victoria Roddel          8/7/2020 23:03
Angela Matters                        8/5/2020 2:50   JACOB THEIS              8/7/2020 23:03
Joshua Moore                          8/5/2020 2:50   Karen Anderson           8/7/2020 23:03
Meagan Mainini                        8/5/2020 2:50   Eury Jimenez             8/7/2020 23:03
Stephanie Sellars                     8/5/2020 2:50   Julius J. McManus        8/7/2020 23:04
Benjamin Arunski                      8/5/2020 2:50   Mark Wiltgen             8/7/2020 23:04
Anna                                  8/5/2020 2:50   Alyssa Betker            8/7/2020 23:04
Noe Michael Urias                     8/5/2020 2:50   Kayla Oliveri            8/7/2020 23:04
Jonathan Conley                       8/5/2020 2:51   Lindsey Murphy           8/7/2020 23:04
Sandra SmithBenoit                    8/5/2020 2:51   Adam J McKinzie          8/7/2020 23:04
Kyle Gates                            8/5/2020 2:51   Moneisha Calvert         8/7/2020 23:04
luz t hernandez                       8/5/2020 2:51   Alexander Richards       8/7/2020 23:04
Nancy Brown                           8/5/2020 2:52   Hannibal Smith           8/7/2020 23:04
Jose ramos                            8/5/2020 2:52   Thomas Schafer           8/7/2020 23:04
Brian J Ondrusek                      8/5/2020 2:52   Tushar Sharma            8/7/2020 23:04
Shyia Jacobs                          8/5/2020 2:52   Daniel Campbell          8/7/2020 23:05
Diane Greene Sanders                  8/5/2020 2:52   Nichole Somers           8/7/2020 23:05
Alisha Trader                         8/5/2020 2:52   Joseph Fye               8/7/2020 23:05
Stacy Scales                          8/5/2020 2:53   Mark Cosgriff            8/7/2020 23:05
Zachary L Crosskno                    8/5/2020 2:53   Jeffrey W Hess           8/7/2020 23:05
Benjamin Arunski                      8/5/2020 2:53   Hannah Johnson           8/7/2020 23:05
SKYLER R TIEDE                        8/5/2020 2:53   Jessica Hire             8/7/2020 23:05
Kaitlin Winkler                       8/5/2020 2:53   Krista Carroll           8/7/2020 23:05
William Villa                         8/5/2020 2:53   Mibel Feliz              8/7/2020 23:05
Basher Najjar                         8/5/2020 2:54   Alexander C Utter        8/7/2020 23:05
Debbie Thurman                        8/5/2020 2:54   John Martino             8/7/2020 23:06
Paris Arnett                          8/5/2020 2:54   Lura Jo Thuneman         8/7/2020 23:06
Jennifer Vidrine                      8/5/2020 2:55   Victoria Wilson          8/7/2020 23:06
Michael Biggiani                      8/5/2020 2:55   Nerlie Alexandre         8/7/2020 23:06
Katherine Glass                       8/5/2020 2:55   Kristy Fagan             8/7/2020 23:06
John Olio fka John (JT) Olds          8/5/2020 2:55   Tamaron Smith            8/7/2020 23:06
Serean Loyland                        8/5/2020 2:55   Linda Limberg            8/7/2020 23:06
Donal O'Sullivan                      8/5/2020 2:55   Tyler Callister          8/7/2020 23:06
benjamin lopez jr                     8/5/2020 2:55   Stephanie Feeney-Ward    8/7/2020 23:06
Christopher Stocker                   8/5/2020 2:55   Christian Pluguez        8/7/2020 23:06
Victoria R Clenny                     8/5/2020 2:55   Stephen G Weddle         8/7/2020 23:06
ANDREW BRISCOE                        8/5/2020 2:56   Jumel Elijah Pontillas   8/7/2020 23:06
Mike Susic- another attorney driven   8/5/2020 2:56   Coby Aufenkamp           8/7/2020 23:06
Linda Quinlan                         8/5/2020 2:56   Angela Vogt              8/7/2020 23:07
Ian Morris                            8/5/2020 2:56   Scott Hatlen             8/7/2020 23:07
Derrick Bergeron                      8/5/2020 2:56   Julie Mikus              8/7/2020 23:07
Tyler Gill                            8/5/2020 2:56   Daniel Harmony           8/7/2020 23:07
Walter Barker                         8/5/2020 2:56   Herbert M. Corbett       8/7/2020 23:07
Jessica Arthur                        8/5/2020 2:56   Steven Randall           8/7/2020 23:07
Nathan Randall Ro                     8/5/2020 2:56   Chu Hanuman              8/7/2020 23:07
Thanh                                 8/5/2020 2:56   Zane Andrew Gray         8/7/2020 23:07
Crystal Vue                           8/5/2020 2:56   Tammy Holden             8/7/2020 23:07
Wade Rosko                            8/5/2020 2:56   John Seidner             8/7/2020 23:07
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 179 of 525


Cameron Marston                 8/5/2020 2:57      Dana Newman                 8/7/2020 23:07
Christopher Brewer              8/5/2020 2:57      Kenny Pineda                8/7/2020 23:07
Cassondra Cochran               8/5/2020 2:57      Michael Mason               8/7/2020 23:07
Tess Pierre                     8/5/2020 2:57      Katie James                 8/7/2020 23:08
Henry Dent                      8/5/2020 2:57      Jose Angel Latigo Jr.       8/7/2020 23:08
Acea Lashley                    8/5/2020 2:57      Jessica Dozier              8/7/2020 23:08
LADONNA J WALKER                8/5/2020 2:58      Emilio Cesar Guerra         8/7/2020 23:08
Lydia Ramos                     8/5/2020 2:58      Robert Walden               8/7/2020 23:08
Christopher Lock                8/5/2020 2:58      Terry L Brown               8/7/2020 23:08
Pamela Hitchcock King           8/5/2020 2:58      Nebyat Fereja               8/7/2020 23:08
Cass Crabtree                   8/5/2020 2:58      Sade Hicks                  8/7/2020 23:08
Heather Carvajal                8/5/2020 2:58      Joyce Kite                  8/7/2020 23:08
John Paul Earl                  8/5/2020 2:58      John L Williams Jr          8/7/2020 23:08
Jason Elmer                     8/5/2020 2:58      Deloise Simmson             8/7/2020 23:09
Andy Samuel Frederick           8/5/2020 2:59      Dustin Kosman               8/7/2020 23:09
Tara Morgan                     8/5/2020 2:59      Justin Walters              8/7/2020 23:09
Lekesha F Gales                 8/5/2020 2:59      Stanley Wolford             8/7/2020 23:09
Andrew Ceranski                 8/5/2020 2:59      David Trespalacios          8/7/2020 23:09
Yulissa Palacios                8/5/2020 2:59      Jo Kristine Clark           8/7/2020 23:09
Billie Willingham               8/5/2020 2:59      Paul Kelsey                 8/7/2020 23:09
Deyonna Cameron                 8/5/2020 2:59      Keena Wimley                8/7/2020 23:09
Daniel Pittman                  8/5/2020 2:59      Katherine Dalager           8/7/2020 23:09
stephanie Pittman               8/5/2020 3:00      Pamela L McKay              8/7/2020 23:09
Thomas M Warner                 8/5/2020 3:00      Galen Ronngren              8/7/2020 23:09
Linde Miller                    8/5/2020 3:00      Robert Daniel White         8/7/2020 23:10
shane jeffery maerkl            8/5/2020 3:00      Onelia Lopez                8/7/2020 23:10
Zachary D Gaylord               8/5/2020 3:00      Huaina classens             8/7/2020 23:10
James Brantley McDonald         8/5/2020 3:00      Ed Laracuente               8/7/2020 23:10
Kimberly Wilson                 8/5/2020 3:00      Brielyn Aponte-Whaley       8/7/2020 23:10
Chi Man Lee                     8/5/2020 3:00      Lindsey Decker              8/7/2020 23:10
Marawan mohamed                 8/5/2020 3:01      Kenya Guerra                8/7/2020 23:10
Jahiem battle                   8/5/2020 3:01      Lisa Valdez                 8/7/2020 23:10
James Rowe                      8/5/2020 3:01      Kenneth Taylor              8/7/2020 23:10
Juan Nunez                      8/5/2020 3:01      Lauren Kelley               8/7/2020 23:10
Katlyn Weymouth                 8/5/2020 3:01      Lori Leavenworth            8/7/2020 23:10
Jeremy Johnson                  8/5/2020 3:01      Dave William Tague          8/7/2020 23:11
Gary Mello                      8/5/2020 3:01      Frank J. Pellegrino         8/7/2020 23:11
Jaylin Fuentes                  8/5/2020 3:01      Kristina Meloserdoff        8/7/2020 23:11
Aaron Adams                     8/5/2020 3:02      Nicholas Bauer              8/7/2020 23:11
Michael J Mosley                8/5/2020 3:02      Stacy Moss                  8/7/2020 23:11
Miranda Cole                    8/5/2020 3:02      Rachel Donovan              8/7/2020 23:11
Rosalinda Paniagua              8/5/2020 3:02      Luis Arciniega              8/7/2020 23:11
Jennifer M Hall                 8/5/2020 3:02      Matthew Wilson Plasek       8/7/2020 23:11
Michael Walker                  8/5/2020 3:02      Victoria Dejesus            8/7/2020 23:11
Anita Rosner                    8/5/2020 3:02      James Kiefert               8/7/2020 23:11
Traci Marabella                 8/5/2020 3:02      Kendrick                    8/7/2020 23:11
Zane Barber                     8/5/2020 3:02      Vandura Khoun               8/7/2020 23:12
April Penny                     8/5/2020 3:02      Renee-Michelle van Arendonk 8/7/2020 23:12
Kelly Androes                   8/5/2020 3:02      Joseph M Wolfcale           8/7/2020 23:12
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 180 of 525


Maryellen Best                  8/5/2020 3:02      Ruby Martin                  8/7/2020 23:12
Sergio Wilburn                  8/5/2020 3:02      Andrea Lechuga               8/7/2020 23:12
Salvador Rubio Jr               8/5/2020 3:02      Francesco Onorati            8/7/2020 23:12
Daniel Ricketts                 8/5/2020 3:03      Brian Gail Crawford          8/7/2020 23:12
Jay fuentes                     8/5/2020 3:03      Tim Olson                    8/7/2020 23:12
Christian Cleis                 8/5/2020 3:03      Jessie                       8/7/2020 23:12
Delbert Lee Simmons Jr          8/5/2020 3:03      Cheryl Butch                 8/7/2020 23:13
Joshua Patino                   8/5/2020 3:03      Catherine Yoder; Catherine Emery
                                                                                8/7/2020 23:13
Daniel Monson                   8/5/2020 3:03      Gia D Clinkscales            8/7/2020 23:13
Johnny Crawford                 8/5/2020 3:03      Charles Edward Taylor        8/7/2020 23:13
Sarah Reem                      8/5/2020 3:03      Daniel Mcallister            8/7/2020 23:13
John Fitzgerald                 8/5/2020 3:03      Keith Doherty                8/7/2020 23:13
Ben Teconchuk                   8/5/2020 3:03      Erin Templin                 8/7/2020 23:14
ADAM C DELARIVA                 8/5/2020 3:03      Michelle Reyes-Nguyen        8/7/2020 23:14
baron lebourgeois               8/5/2020 3:03      Kristi L Short               8/7/2020 23:14
Michelle D Gilliam              8/5/2020 3:04      Kristina J Brown             8/7/2020 23:14
Joe Gaylord                     8/5/2020 3:04      Hannah Mwangi                8/7/2020 23:14
Maipaluku Moua                  8/5/2020 3:04      Jason Schaefer               8/7/2020 23:14
Mary Nichols                    8/5/2020 3:04      Harrison Wise                8/7/2020 23:14
Norma Hernandez                 8/5/2020 3:04      Mark Davis                   8/7/2020 23:14
CINDY M ALBERDING DRUIN         8/5/2020 3:04      Willow Gibson                8/7/2020 23:14
Justin Vampotic                 8/5/2020 3:04      Alan J Gochenour             8/7/2020 23:14
Bruce Jones                     8/5/2020 3:04      James Whittman               8/7/2020 23:14
CHAIM TRAUBE                    8/5/2020 3:04      Tim Studlack                 8/7/2020 23:14
Samuel Yu                       8/5/2020 3:04      Sandy Nguyen                 8/7/2020 23:14
Paul Fusillo                    8/5/2020 3:04      Michael Kirby                8/7/2020 23:15
Shyiem Smoker                   8/5/2020 3:04      Charles Crumpley             8/7/2020 23:15
Tommy To                        8/5/2020 3:04      Michael furco                8/7/2020 23:15
Gabriel Lyron                   8/5/2020 3:04      John Siwinski                8/7/2020 23:15
Carlie Doughten                 8/5/2020 3:04      Jacklyn Rachel Cutrell       8/7/2020 23:15
Chris Mericle                   8/5/2020 3:04      Elyna Shukri                 8/7/2020 23:15
Candina Janicki                 8/5/2020 3:04      Joy Chao                     8/7/2020 23:15
David Peter Auld                8/5/2020 3:05      KESHLAMOYA SIMPSON           8/7/2020 23:15
Kalia Aparicio                  8/5/2020 3:05      Brandon Jefferson            8/7/2020 23:15
Jay Nayankumar Jobanputra       8/5/2020 3:05      Kathleen Cameron             8/7/2020 23:15
Paula Figueroa                  8/5/2020 3:05      Marita Salberg               8/7/2020 23:15
Catherine Cheng                 8/5/2020 3:05      Nefeteri                     8/7/2020 23:15
Geneva Scott                    8/5/2020 3:05      Alex Wright                  8/7/2020 23:15
Jack Fehlmann                   8/5/2020 3:05      Kyna Thomas                  8/7/2020 23:16
Eric Morrison                   8/5/2020 3:05      Dusty Vauters                8/7/2020 23:16
Brandon Simons                  8/5/2020 3:05      Zoila Sanchez                8/7/2020 23:16
ASHWIN C PATIL                  8/5/2020 3:06      Hamid CHoughale              8/7/2020 23:16
Michael Kim                     8/5/2020 3:06      Emily Watts                  8/7/2020 23:16
Wendolyn Robinson               8/5/2020 3:06      Christopher Graves           8/7/2020 23:16
William Beck                    8/5/2020 3:06      Rick Kloock                  8/7/2020 23:16
Timothy Allen Doherty           8/5/2020 3:06      Brenda Ann Gatterer          8/7/2020 23:16
Christopher Gralski             8/5/2020 3:06      Michael Murphy               8/7/2020 23:17
Julian Velazquez                8/5/2020 3:06      Bingwa Thomas                8/7/2020 23:17
Marcelo Navarro                 8/5/2020 3:06      Dylan Schwartz               8/7/2020 23:17
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 181 of 525


Eric Westerman                   8/5/2020 3:06      Anya Olson              8/7/2020 23:17
Laylah stone                     8/5/2020 3:06      Joseph Segari           8/7/2020 23:17
Jessie Brown                     8/5/2020 3:06      Joshua D Rials          8/7/2020 23:17
Rinal Patel                      8/5/2020 3:06      Abigail Melo Rosario    8/7/2020 23:17
Lionel Johnson                   8/5/2020 3:06      Rachel Webb             8/7/2020 23:17
Robert Wayne Borghi              8/5/2020 3:06      Colin Welch             8/7/2020 23:17
Stephanie Chen                   8/5/2020 3:06      Alex Eiermann           8/7/2020 23:17
Susan Dewan                      8/5/2020 3:07      Felix W. Fries          8/7/2020 23:17
Rylan Deemer                     8/5/2020 3:07      Anita R Westmoreland    8/7/2020 23:18
Kirk P Brown                     8/5/2020 3:07      Kevin Arroyo            8/7/2020 23:18
KRISTIN WONG                     8/5/2020 3:07      Anil Krishna Golla      8/7/2020 23:18
Brian A. Carreon                 8/5/2020 3:07      Julie Leon              8/7/2020 23:18
Patrick Hall                     8/5/2020 3:07      Isaiah Barton           8/7/2020 23:18
Dena Rod                         8/5/2020 3:07      John Cheak              8/7/2020 23:18
Colin Visser                     8/5/2020 3:07      Otilia stella           8/7/2020 23:18
Pammie Strickland                8/5/2020 3:07      Tadarious thoma         8/7/2020 23:18
Robin Ward                       8/5/2020 3:07      Suzanne L Royce         8/7/2020 23:18
Joshua Uptain                    8/5/2020 3:07      Rob Fuller              8/7/2020 23:18
Leah Dionne                      8/5/2020 3:07      Travis Boewadt          8/7/2020 23:18
Shruthi Gori Nagendraprasad      8/5/2020 3:07      Andrew Melendez         8/7/2020 23:18
Denise Reason                    8/5/2020 3:07      Brian E Kadlec          8/7/2020 23:18
eric valdez                      8/5/2020 3:07      Takima N Thomas         8/7/2020 23:19
Alayna Oldham                    8/5/2020 3:07      Kent Gerber             8/7/2020 23:19
Rachel Denney                    8/5/2020 3:07      Stephen A Scott         8/7/2020 23:19
Abdel Aitroua                    8/5/2020 3:07      DivineEarth turner      8/7/2020 23:19
Richard Lewis Warren             8/5/2020 3:08      Bryanna Lloyd           8/7/2020 23:19
Alfredo anguiano                 8/5/2020 3:08      Marcus Utley            8/7/2020 23:19
Damon Yarbrough                  8/5/2020 3:08      Rick Shannep            8/7/2020 23:19
Christy guerra                   8/5/2020 3:08      David B. Volckmann      8/7/2020 23:19
Dakota Digilormo                 8/5/2020 3:08      Melissa Timm            8/7/2020 23:20
Rhea Rabena                      8/5/2020 3:08      Patrick Dwyer           8/7/2020 23:20
John Heminghous                  8/5/2020 3:08      Duy Dao                 8/7/2020 23:20
Justin Weber                     8/5/2020 3:08      Deirdre Sparrow         8/7/2020 23:20
Keith Levy                       8/5/2020 3:08      Jordon Collins          8/7/2020 23:20
Mark Quint                       8/5/2020 3:08      PETER a SPREADBOROUGH   8/7/2020 23:20
Eric Greenwood                   8/5/2020 3:08      Luisa M Faria           8/7/2020 23:21
Ryan Gustafson                   8/5/2020 3:08      Eric Davidson           8/7/2020 23:21
Rajath Raghuprakash              8/5/2020 3:09      Christopher King        8/7/2020 23:21
Miranda Niemoth                  8/5/2020 3:09      Danny Schock            8/7/2020 23:21
Travis Johnson                   8/5/2020 3:09      John-Luc Massey         8/7/2020 23:21
Eduardo Garcia                   8/5/2020 3:09      Marcus jones            8/7/2020 23:22
Brenda Hatter                    8/5/2020 3:09      Ronnie Gensler          8/7/2020 23:22
Christian Bustamante             8/5/2020 3:09      David Jimenez           8/7/2020 23:22
Brendan Stacey                   8/5/2020 3:09      JustinPryzby            8/7/2020 23:22
Derrick D Martin II              8/5/2020 3:09      praful kaushik          8/7/2020 23:22
Tia Rasmussen                    8/5/2020 3:09      Yadacarol Morris        8/7/2020 23:22
Rose M Freund                    8/5/2020 3:09      Gurleen Kaur            8/7/2020 23:22
Cecilia Iachetta                 8/5/2020 3:09      Jeremy C. Hansen        8/7/2020 23:22
Jaslyn Herold                    8/5/2020 3:09      Meredith McKim          8/7/2020 23:22
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 182 of 525


Elana McKernan                   8/5/2020 3:09      Esther                    8/7/2020 23:23
Tomy Hout                        8/5/2020 3:10      Margaret McCartney        8/7/2020 23:23
Gregory Leonard Bailey           8/5/2020 3:10      Nathaniel Kravitz         8/7/2020 23:23
Adam Horn                        8/5/2020 3:10      Michele Delaney           8/7/2020 23:23
Adolfo Bailey                    8/5/2020 3:10      Carlos A Faria            8/7/2020 23:23
MELANIE ALEXANDER                8/5/2020 3:10      Stephanie Tovar           8/7/2020 23:23
Sydney Narloch                   8/5/2020 3:10      Viera Jorelle S Gnahore   8/7/2020 23:23
Robert                           8/5/2020 3:10      Karen Medina              8/7/2020 23:23
Joshua Whitten                   8/5/2020 3:10      Deb Valstad- Lund         8/7/2020 23:23
Latham Lawton                    8/5/2020 3:10      Aaron Harper              8/7/2020 23:23
John Ilacqua                     8/5/2020 3:10      Beth Elliott              8/7/2020 23:23
Tiffany Lau                      8/5/2020 3:10      serene nagia              8/7/2020 23:24
Tracy Iverson Crist              8/5/2020 3:10      Cristin Franklin          8/7/2020 23:24
HEATHER PEARSON                  8/5/2020 3:11      Josh Masters              8/7/2020 23:24
Skyler Keovilay                  8/5/2020 3:11      Victoria Myros            8/7/2020 23:24
Hannah Tripp                     8/5/2020 3:11      James Weller              8/7/2020 23:24
Brandon M. Ingram                8/5/2020 3:11      Jose J Cardozo JR         8/7/2020 23:24
Amy Arrieta                      8/5/2020 3:11      Chao Zhou                 8/7/2020 23:24
Dillon May                       8/5/2020 3:11      Noah Brouwer              8/7/2020 23:24
Destiny Wright                   8/5/2020 3:11      Allina Sadowsky           8/7/2020 23:24
Brent A Dixon                    8/5/2020 3:11      Eric Rojas                8/7/2020 23:24
Connie J Higgins                 8/5/2020 3:11      Jordan Assel              8/7/2020 23:25
Imtiaz Mosaheb                   8/5/2020 3:11      Hanna burger              8/7/2020 23:25
Brandon Bryan                    8/5/2020 3:11      Joshua Kitzrow            8/7/2020 23:25
Candace Davis                    8/5/2020 3:11      Manuel huerta             8/7/2020 23:25
Jeremy Davis                     8/5/2020 3:11      Kurt Winkler              8/7/2020 23:25
Julio Alvarado                   8/5/2020 3:11      Hayden Murphy             8/7/2020 23:25
Conor Tobin Healy                8/5/2020 3:11      Michael Nowak             8/7/2020 23:25
Jeffrey Sutter                   8/5/2020 3:12      Eriyana noil              8/7/2020 23:25
Bart Kulah                       8/5/2020 3:12      josh miles                8/7/2020 23:26
Lexis                            8/5/2020 3:12      Melanie Stephens          8/7/2020 23:26
Dustin Creasy                    8/5/2020 3:12      Kevin Stewart             8/7/2020 23:26
Branham Kahongo                  8/5/2020 3:12      Gary C Newcomb            8/7/2020 23:26
Benjamin Zeitler                 8/5/2020 3:12      Jelsson Castillo          8/7/2020 23:26
Jesslyn Marie isimes             8/5/2020 3:12      dongryong lee             8/7/2020 23:26
Ashley Heslop                    8/5/2020 3:12      Charles Winfree           8/7/2020 23:26
Anna Mills                       8/5/2020 3:12      Tristan Goodell           8/7/2020 23:26
Christopher D Coleman            8/5/2020 3:12      Joseph M Fixico           8/7/2020 23:27
Ivy Liscomb                      8/5/2020 3:12      Maria Montanez            8/7/2020 23:27
Makayla Gallien                  8/5/2020 3:12      Stephanie Pate            8/7/2020 23:27
Brianna Weas                     8/5/2020 3:12      Gabriel Nava              8/7/2020 23:27
Adam Rodenberger                 8/5/2020 3:13      Yuliet Fandino            8/7/2020 23:27
Raquel Taborga                   8/5/2020 3:13      Daniel Garcia             8/7/2020 23:27
Monica P Acosta                  8/5/2020 3:13      Christopher Paul Doolin   8/7/2020 23:27
Sheriyah Hicks                   8/5/2020 3:13      Chukwudi Onyeanula        8/7/2020 23:27
Candice N MATHIES                8/5/2020 3:13      Marsha Curtis             8/7/2020 23:27
Royce Moore                      8/5/2020 3:13      Lani Chin                 8/7/2020 23:27
Tyfanie S Schopper               8/5/2020 3:13      Zachary J Schmidt         8/7/2020 23:27
Ashley Becca                     8/5/2020 3:13      Katlyn hutchins           8/7/2020 23:27
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 183 of 525


Priscylla Bento                    8/5/2020 3:13    Brijesh Patel               8/7/2020 23:28
Betty L Mayo                       8/5/2020 3:13    Cody Harkins                8/7/2020 23:28
Janie Sellers                      8/5/2020 3:14    Thomas Lucciano             8/7/2020 23:28
Edgar T. Hyatt                     8/5/2020 3:14    Clarence Cloud III          8/7/2020 23:28
Sean Fowler                        8/5/2020 3:14    Alexander Wartenberg        8/7/2020 23:28
Marsha Wheatley                    8/5/2020 3:14    Elizabeth Eska Horowitz     8/7/2020 23:28
Hunter Hewitt                      8/5/2020 3:14    Sam Deleon                  8/7/2020 23:28
William Patrick Burkhardt          8/5/2020 3:14    Aryanna                     8/7/2020 23:28
Elisha L Rudy                      8/5/2020 3:14    Liang Zhang                 8/7/2020 23:28
Heather Sprecher                   8/5/2020 3:14    Jack Dunfey                 8/7/2020 23:28
Scott Canfield                     8/5/2020 3:14    Shanu Salunke               8/7/2020 23:28
Benjamin Landers                   8/5/2020 3:14    Michael Pinkham             8/7/2020 23:29
Ryane Flippo                       8/5/2020 3:14    Nathaniel Suri              8/7/2020 23:29
Christina Zannella                 8/5/2020 3:14    Kevin M Southwick           8/7/2020 23:29
Samuel Tripp                       8/5/2020 3:14    Tyler Ryland                8/7/2020 23:29
Angela Marie Jones                 8/5/2020 3:14    Anna Bernard                8/7/2020 23:29
Robert William Conant              8/5/2020 3:14    Jolene Morrison             8/7/2020 23:29
Jessica Hudkins                    8/5/2020 3:14    Christoph Kessler           8/7/2020 23:29
Leslie Elliott                     8/5/2020 3:14    Brandon Sullivan            8/7/2020 23:29
Daniel Allen Nelson                8/5/2020 3:15    Benjamin bass               8/7/2020 23:29
Marco Joel Salgado                 8/5/2020 3:15    Sue Gardner                 8/7/2020 23:30
Viktor Usatyy                      8/5/2020 3:15    Misha Ristich               8/7/2020 23:30
Jennifer Sun                       8/5/2020 3:15    Lisa a hutchinson           8/7/2020 23:30
Paul Lefebvre                      8/5/2020 3:15    Julie-Anna Eileen Ducey     8/7/2020 23:30
Edwina Navarro                     8/5/2020 3:15    Morgan Cotes                8/7/2020 23:30
Mark A Kral                        8/5/2020 3:15    Sara Abernathy              8/7/2020 23:30
Leah Martin                        8/5/2020 3:15    Brian kiphut                8/7/2020 23:30
Zephaniah                          8/5/2020 3:15    Trevin Hofmann              8/7/2020 23:31
Jennifer Samuel                    8/5/2020 3:15    Stephen Son                 8/7/2020 23:31
R. G.                              8/5/2020 3:15    Jennifer Hall               8/7/2020 23:31
Xavier Thomas Bachman-Bylinowski   8/5/2020 3:15    Robert King                 8/7/2020 23:31
Michael Stamper                    8/5/2020 3:15    Alice Sanchez               8/7/2020 23:31
Kartheek K Reddy                   8/5/2020 3:15    wing tung Yu                8/7/2020 23:31
Monica Abeyta                      8/5/2020 3:15    Manuel                      8/7/2020 23:31
josh Armitage                      8/5/2020 3:15    m flemmons                  8/7/2020 23:31
Kyla Bly                           8/5/2020 3:15    Salvador C Tinajero         8/7/2020 23:31
Jake Tabel                         8/5/2020 3:15    Keith Jurek                 8/7/2020 23:32
Stacey Phetteplace                 8/5/2020 3:15    Timothy Kozar               8/7/2020 23:32
Kristela Mendoza                   8/5/2020 3:15    Michelle Doering            8/7/2020 23:32
Roger Samuel                       8/5/2020 3:15    Jean Kang                   8/7/2020 23:32
Donald Hodge                       8/5/2020 3:15    Casey Allen                 8/7/2020 23:32
Tianwen Zhang                      8/5/2020 3:16    Warren Lieuallen            8/7/2020 23:32
William Bracey                     8/5/2020 3:16    Rachel Marquez              8/7/2020 23:33
Richard Shipley                    8/5/2020 3:16    Joshua Vera                 8/7/2020 23:33
Revital Kishinevsky                8/5/2020 3:16    Tom Kowalczyk               8/7/2020 23:33
Ralph Campbell                     8/5/2020 3:16    Makayla and Makyla McLeod   8/7/2020 23:33
Xavier Thomas Bachman-Bylinowski   8/5/2020 3:16    Johanna Lindemer            8/7/2020 23:33
Amjad Syam                         8/5/2020 3:16    Lauren Alloway              8/7/2020 23:33
Edward Johnson                     8/5/2020 3:16    Erik Schweiss               8/7/2020 23:33
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 184 of 525


Demitri West                    8/5/2020 3:16      John parker                  8/7/2020 23:33
Karissa Depew                   8/5/2020 3:16      Christine Landers            8/7/2020 23:33
Jason Tu                        8/5/2020 3:16      Elena Couttenye              8/7/2020 23:33
Takayia Eldridge                8/5/2020 3:16      Scott Byrd                   8/7/2020 23:33
Mariana Jones                   8/5/2020 3:16      Ivan Levy-Hara               8/7/2020 23:34
Zachary Baptista                8/5/2020 3:16      Samantha Pruitt              8/7/2020 23:34
Lucas Gilman                    8/5/2020 3:16      Caleb Bodtorf                8/7/2020 23:34
Bee Yang                        8/5/2020 3:17      Kevin Hegel                  8/7/2020 23:34
Terrie A Hayward                8/5/2020 3:17      Grant Elijah Mattie          8/7/2020 23:34
Elizabeth Webb                  8/5/2020 3:17      Troy Leonard                 8/7/2020 23:34
Seamus Coyle                    8/5/2020 3:17      chris                        8/7/2020 23:34
TESSA DICK                      8/5/2020 3:17      Robert Spencer               8/7/2020 23:34
Nicole                          8/5/2020 3:17      Ronald Garcia                8/7/2020 23:34
Bethany Tate                    8/5/2020 3:17      Khalidah Shaheed             8/7/2020 23:34
Cass Blackshear                 8/5/2020 3:17      Daniel Hodson                8/7/2020 23:35
Eugene H. Kelley                8/5/2020 3:17      Sarah Johnson                8/7/2020 23:35
Steven Scheper                  8/5/2020 3:17      Abigail Temple               8/7/2020 23:35
Kristopher Bryant               8/5/2020 3:17      Brenda Anglin                8/7/2020 23:35
Bryan Bailey                    8/5/2020 3:17      Sandra K. (Sandy) Scofield   8/7/2020 23:35
James M. garris                 8/5/2020 3:17      Brandon walton               8/7/2020 23:35
Jesse A Boren                   8/5/2020 3:17      Deion Edwards                8/7/2020 23:35
Andreyonna Huggins              8/5/2020 3:17      Darryl Haynes                8/7/2020 23:35
Amy Boyd                        8/5/2020 3:18      Rachel Scharnett             8/7/2020 23:35
Brandon L. Foegelle             8/5/2020 3:18      Melissa Erin Hipple          8/7/2020 23:35
Jonathan Rodriguez              8/5/2020 3:18      Evan Baylis                  8/7/2020 23:35
Charone Morgan                  8/5/2020 3:18      Jeremiah Lucas               8/7/2020 23:36
Joseph Boardman                 8/5/2020 3:18      Donald Burr                  8/7/2020 23:36
Colleen Ferguson                8/5/2020 3:18      Kevin Brack Parker           8/7/2020 23:36
Nancy Nguyen                    8/5/2020 3:18      Nancy J Wilson               8/7/2020 23:36
Jeremy Kalan                    8/5/2020 3:18      Sugeng rianto                8/7/2020 23:36
Lola                            8/5/2020 3:18      Madeleine LeClerc            8/7/2020 23:36
Sharell Charles                 8/5/2020 3:18      Gregory M Halloran           8/7/2020 23:36
Nathan Thompson                 8/5/2020 3:18      Eric Culp                    8/7/2020 23:36
Bethany Hockenberry             8/5/2020 3:18      Clayton Homann               8/7/2020 23:36
Kirby Cineas                    8/5/2020 3:18      Jechiel Knox                 8/7/2020 23:37
Michael Stamper                 8/5/2020 3:19      Zhilun Li                    8/7/2020 23:37
Jesse Boren                     8/5/2020 3:19      Haylee Barganier             8/7/2020 23:37
Takeysha Milsap                 8/5/2020 3:19      JODY DONOHO                  8/7/2020 23:37
Gage Shoff                      8/5/2020 3:19      Allison Laffey               8/7/2020 23:37
BENITA MOSLEY                   8/5/2020 3:19      Tracey Roberts               8/7/2020 23:37
Kelly M Terry                   8/5/2020 3:19      Pete McNeish                 8/7/2020 23:37
Steven Bishop                   8/5/2020 3:19      Cindy Guan                   8/7/2020 23:37
Audrey Aronson                  8/5/2020 3:19      Zachary Isaiah Green         8/7/2020 23:37
SARAH SLOANE                    8/5/2020 3:19      Matthew Monroe               8/7/2020 23:37
Carlos Tidwell                  8/5/2020 3:19      Weston Lord                  8/7/2020 23:37
Michael White                   8/5/2020 3:19      John Diedrich                8/7/2020 23:37
Jose Navarrete                  8/5/2020 3:19      Beza Wondwossen              8/7/2020 23:37
William Gallagher               8/5/2020 3:19      Hallie Tam                   8/7/2020 23:37
Tom McIalwain                   8/5/2020 3:19      Eric Staudt                  8/7/2020 23:38
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 185 of 525


Natalie Bommarito                8/5/2020 3:20      Rosalynn Laurvick           8/7/2020 23:38
Tommie Huynh                     8/5/2020 3:20      Wayne Weiderman Jr.         8/7/2020 23:38
John dennis                      8/5/2020 3:20      Janina Talamayan            8/7/2020 23:38
Richard Staff                    8/5/2020 3:20      Medhanie Estifanos          8/7/2020 23:38
Joe Zanter                       8/5/2020 3:20      John Ritter                 8/7/2020 23:38
Tesia R Porter                   8/5/2020 3:20      dan gage                    8/7/2020 23:38
Sue Weindorf                     8/5/2020 3:20      Vaibhav Rastogi             8/7/2020 23:38
Aditya Pradhan                   8/5/2020 3:20      Celene Lopez                8/7/2020 23:38
Keno Fischer                     8/5/2020 3:20      Truman.wilburn@gmail.com 8/7/2020 23:38
Jason Gonzalez                   8/5/2020 3:20      Peter H Malone              8/7/2020 23:38
Elise Tysdal                     8/5/2020 3:20      Aaron Newberry              8/7/2020 23:38
Regheim Beck                     8/5/2020 3:20      Serhiy Chumachenko          8/7/2020 23:39
Thomas Gibboney                  8/5/2020 3:20      Tony Martinmaas             8/7/2020 23:39
Alexis Vivas                     8/5/2020 3:21      Hasan R Tucker              8/7/2020 23:39
William Zhang                    8/5/2020 3:21      Kelsey McElhinney           8/7/2020 23:39
JOEL VITUG                       8/5/2020 3:21      RASHAD HEMINGWAY            8/7/2020 23:39
Angelica Haverly                 8/5/2020 3:21      Quentina Vea                8/7/2020 23:39
Owen Delaney                     8/5/2020 3:21      JESSICA MISORA              8/7/2020 23:40
Christopher Wilkinson            8/5/2020 3:21      Lesley Showers              8/7/2020 23:40
Michael Lewis                    8/5/2020 3:21      Katherine Monterroso        8/7/2020 23:40
Romina Vincenti Liss             8/5/2020 3:21      Joseph Stultz               8/7/2020 23:40
Jacob Miller                     8/5/2020 3:21      Aaron McMillan              8/7/2020 23:40
Jalesaa Figueroa                 8/5/2020 3:21      John GITAU                  8/7/2020 23:40
Christopher Colon                8/5/2020 3:21      Ida Garmroudi               8/7/2020 23:40
Julia E Cadena                   8/5/2020 3:21      Shelby Grabanski            8/7/2020 23:40
Jerry Threlkeld Jr.              8/5/2020 3:21      Tisha Lemus                 8/7/2020 23:40
STEVEN C GIBSON                  8/5/2020 3:21      Eric Sell                   8/7/2020 23:41
Timothy Chapek                   8/5/2020 3:21      Yosef Sprei                 8/7/2020 23:41
Terrence B. Anglin               8/5/2020 3:21      David Eppard                8/7/2020 23:41
Hector Rivera                    8/5/2020 3:22      Nick Windus                 8/7/2020 23:41
Crystal Childers                 8/5/2020 3:22      Richie Chea                 8/7/2020 23:41
Dina Castro                      8/5/2020 3:22      Marian Lorance              8/7/2020 23:41
Yashvardhan Singh                8/5/2020 3:22      Amber Dawn Lehew Abrams 8/7/2020 23:41
Mohammad Qureshi                 8/5/2020 3:22      Daniel Cleary               8/7/2020 23:41
JORGE MARTINEZ                   8/5/2020 3:22      DORIE RAE GALLAGHER         8/7/2020 23:42
Aaron Rothe                      8/5/2020 3:22      Christopher Jones           8/7/2020 23:42
James Hook                       8/5/2020 3:22      Rodrigo Cremonini Guimaraes 8/7/2020 23:42
Darren Schehl                    8/5/2020 3:22      Daniel A. Shockley          8/7/2020 23:42
Crystal Medina                   8/5/2020 3:22      Norland Comesanas           8/7/2020 23:42
Jay p McCollum                   8/5/2020 3:22      Troy Emehiser               8/7/2020 23:42
Jennifer Belemu                  8/5/2020 3:22      Randy York                  8/7/2020 23:42
David Lee Davis                  8/5/2020 3:22      PAULETTE ENSIGN             8/7/2020 23:42
Vance                            8/5/2020 3:22      Angla Williams              8/7/2020 23:42
Billy Spurlock                   8/5/2020 3:22      Charles Stansell            8/7/2020 23:43
Presley Medley                   8/5/2020 3:22      Sarah Clifton               8/7/2020 23:43
Natalie Garstin                  8/5/2020 3:22      Samantha Martin             8/7/2020 23:43
RobertoGarcia                    8/5/2020 3:22      Brandon Navarro             8/7/2020 23:43
Oral Durloo                      8/5/2020 3:22      Isaiah                      8/7/2020 23:43
zain abidin                      8/5/2020 3:22      Sandy Couyoute              8/7/2020 23:43
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 186 of 525


Jalesaa Figueroa                 8/5/2020 3:23      Jerry Scott Barton      8/7/2020 23:43
Christopher a Souders            8/5/2020 3:23      Jacob Manville          8/7/2020 23:43
Carolyn Foote                    8/5/2020 3:23      Gregory Harreld         8/7/2020 23:43
Henry Chamberlain                8/5/2020 3:23      Michael                 8/7/2020 23:43
Kelley Gallagher                 8/5/2020 3:23      Lacey Morrow            8/7/2020 23:43
Jackie Dixon                     8/5/2020 3:23      John V Cramer           8/7/2020 23:44
Patrick Osullivan                8/5/2020 3:23      Megan Munday            8/7/2020 23:44
Alexandra Pratt                  8/5/2020 3:23      KeAudre Maurice Smith   8/7/2020 23:44
Kristina Solis                   8/5/2020 3:23      Noah harris             8/7/2020 23:44
Hongying Sun                     8/5/2020 3:23      John Aukerman           8/7/2020 23:44
Margot LaGrand                   8/5/2020 3:23      AMY VOGELSANG           8/7/2020 23:44
Meilene Everheart                8/5/2020 3:23      Jyllian Romans          8/7/2020 23:44
Timothy Mushrush                 8/5/2020 3:23      Ken whitlow             8/7/2020 23:44
Kathryn Smith                    8/5/2020 3:23      Joseph Santora          8/7/2020 23:44
maya peters                      8/5/2020 3:23      James Gamble            8/7/2020 23:44
Dina Castro                      8/5/2020 3:23      Partow Charly Silva     8/7/2020 23:44
shawn kelley                     8/5/2020 3:23      Eugene E Vann           8/7/2020 23:44
Volkan Eksi                      8/5/2020 3:23      James J Hertan          8/7/2020 23:44
Emily Bjorkman                   8/5/2020 3:23      Faith K Green           8/7/2020 23:45
Ian Wolfenbarger                 8/5/2020 3:23      Eric Kimminau           8/7/2020 23:45
Alvin John                       8/5/2020 3:23      michael bobbitt         8/7/2020 23:45
Caleb Suttle                     8/5/2020 3:23      Jonathan Martinez       8/7/2020 23:45
Karen                            8/5/2020 3:23      Richard l Masters       8/7/2020 23:45
Roshawnda Ward                   8/5/2020 3:23      Yana Teitelelbaum       8/7/2020 23:45
Lester Blood Jr                  8/5/2020 3:23      John Drinane            8/7/2020 23:45
Cooper Garrison                  8/5/2020 3:24      Frank Ketschek          8/7/2020 23:46
Mackenzie Shelton                8/5/2020 3:24      Tara Cowe-Spigai        8/7/2020 23:46
Megan Janetis                    8/5/2020 3:24      Sierra Baker            8/7/2020 23:46
sonia andino                     8/5/2020 3:24      Stephanie Scherer       8/7/2020 23:46
Joanna ibatuemoli                8/5/2020 3:24      Bobbi Sue Berkebile     8/7/2020 23:46
Nicole                           8/5/2020 3:24      Ritvik Gautam           8/7/2020 23:46
Nathan Rice                      8/5/2020 3:24      Michael E Gonzalez      8/7/2020 23:46
charles A galperin               8/5/2020 3:24      Rebecca Craig           8/7/2020 23:46
Patrick Lee McCann               8/5/2020 3:24      Steve Albritton         8/7/2020 23:46
Alejandra Rubio                  8/5/2020 3:24      Liesl L Stoltenburg     8/7/2020 23:46
April Danielle Thomas            8/5/2020 3:24      Alana John              8/7/2020 23:47
Yuvraj Chavda                    8/5/2020 3:24      D Easterling            8/7/2020 23:47
Felix                            8/5/2020 3:24      Sierra Baker            8/7/2020 23:47
Saurabh Gairola                  8/5/2020 3:24      Ryan J Bang             8/7/2020 23:47
Osman                            8/5/2020 3:24      Travis Lancaster        8/7/2020 23:47
Dorothy Atkins                   8/5/2020 3:24      Hayley Cheek            8/7/2020 23:47
Harvest A Weiss                  8/5/2020 3:24      Tyler Caldwell          8/7/2020 23:47
Randall McQueen                  8/5/2020 3:24      TODD BAKER              8/7/2020 23:47
Michael Hakim                    8/5/2020 3:24      chloe mitchell          8/7/2020 23:47
Jonathan                         8/5/2020 3:24      chris stevens           8/7/2020 23:47
Christopher Calloway             8/5/2020 3:24      Taylor McMillan         8/7/2020 23:48
Christopher Hagood               8/5/2020 3:24      Jacob H. Kluch          8/7/2020 23:48
Pamela Edge                      8/5/2020 3:25      Cyndi hughes            8/7/2020 23:48
Veronica Rios                    8/5/2020 3:25      Veronica                8/7/2020 23:48
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 187 of 525


Gabriela Cervantes               8/5/2020 3:25      MaryKay Janssen        8/7/2020 23:48
Robert Wachtel Pronovost         8/5/2020 3:25      Natalia Gutierrez      8/7/2020 23:48
Rocky Osborne                    8/5/2020 3:25      Chantelle McFadden     8/7/2020 23:48
Jacob LaBrake                    8/5/2020 3:25      John A Wiltse          8/7/2020 23:48
Bruce Rich                       8/5/2020 3:25      Timothy Whiteman       8/7/2020 23:48
Jameir Shular                    8/5/2020 3:25      Mina                   8/7/2020 23:49
Chris c smith                    8/5/2020 3:25      Nathaniel Reid         8/7/2020 23:49
C. Miller                        8/5/2020 3:25      Jodi Herring           8/7/2020 23:49
Jabril Darby                     8/5/2020 3:25      Jack William Louis     8/7/2020 23:49
Nakia Crocker                    8/5/2020 3:25      DORIE RAE GALLAGHER    8/7/2020 23:49
Mary Walker                      8/5/2020 3:25      Martell Hare           8/7/2020 23:49
Devin Yedinak                    8/5/2020 3:26      Christina Vila         8/7/2020 23:49
Natalie Grenfell                 8/5/2020 3:26      Robert Carmichael      8/7/2020 23:49
Nathan Holcomb                   8/5/2020 3:26      Andrew Morales         8/7/2020 23:49
Bryanna Kelly                    8/5/2020 3:26      Carissa Parra          8/7/2020 23:49
Clay Worthan                     8/5/2020 3:26      Bradley Bock           8/7/2020 23:49
Ray Johnson                      8/5/2020 3:26      Stephen C Ehrman       8/7/2020 23:50
valentine dongo                  8/5/2020 3:26      Karen Youso            8/7/2020 23:50
Laura dickey                     8/5/2020 3:26      chantelle burnside     8/7/2020 23:50
Alex J Rosario                   8/5/2020 3:26      Sheila Greenstein      8/7/2020 23:50
Raul Bautista                    8/5/2020 3:26      Adam Galanffy          8/7/2020 23:50
APRILL J DOWNEN                  8/5/2020 3:26      Allison Leroux         8/7/2020 23:50
Lee Fowler                       8/5/2020 3:26      Mildred Jacobo         8/7/2020 23:50
Gomez Arratia                    8/5/2020 3:26      Weiland Moreno         8/7/2020 23:51
Sara Smith                       8/5/2020 3:26      Donna McCauley         8/7/2020 23:51
Rachel Naylor                    8/5/2020 3:26      Fernando Fernandez     8/7/2020 23:51
Kendall                          8/5/2020 3:26      Navida A. Banks        8/7/2020 23:51
Victor                           8/5/2020 3:26      Vinay Ghai             8/7/2020 23:51
Ted Granklin                     8/5/2020 3:26      Jeffrey L Waskiewicz   8/7/2020 23:51
Marc Seltzer                     8/5/2020 3:26      Lara A Courtney        8/7/2020 23:51
Kenneth Kluckman                 8/5/2020 3:26      Kyle Pease             8/7/2020 23:52
Robert D Billings                8/5/2020 3:26      Nancy B Kurland        8/7/2020 23:52
Jon Tando                        8/5/2020 3:26      Edric Anico            8/7/2020 23:52
Taja House                       8/5/2020 3:27      Lisa Takehana          8/7/2020 23:52
Jason Ganz                       8/5/2020 3:27      Jesse Spears           8/7/2020 23:52
Matt Drummond                    8/5/2020 3:27      Joshua Pevner          8/7/2020 23:52
Nik J Velarde                    8/5/2020 3:27      Isaac Pape             8/7/2020 23:53
Sheri Kendall-Martinez           8/5/2020 3:27      SETH LEONARD           8/7/2020 23:53
Piper Richmond                   8/5/2020 3:27      BEAT POLTERA           8/7/2020 23:53
Nathan Peprah                    8/5/2020 3:27      Charles p Davi         8/7/2020 23:53
Norman James Robinson            8/5/2020 3:27      Benjamin Ecsedy        8/7/2020 23:53
Julia Sandoval                   8/5/2020 3:27      Xong                   8/7/2020 23:54
Crystal Blade                    8/5/2020 3:27      Carlos Salinas         8/7/2020 23:54
Ron Zurek                        8/5/2020 3:27      Joseph D Warner        8/7/2020 23:54
Alexander Vall                   8/5/2020 3:27      Guy Scrivo             8/7/2020 23:54
Brandon Arevalo                  8/5/2020 3:27      Ernesto A Forcado      8/7/2020 23:54
Yenifer Almarales                8/5/2020 3:27      Trunique Thomas        8/7/2020 23:54
Daniel Myrick                    8/5/2020 3:27      Laila Zomorodian       8/7/2020 23:54
Dulce Rocha                      8/5/2020 3:27      Irene Carr             8/7/2020 23:54
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 188 of 525


Bernard V Herberholt             8/5/2020 3:28      Peter                    8/7/2020 23:55
Priscilla Cheng                  8/5/2020 3:28      R Childs                 8/7/2020 23:55
Kathleen Anderson                8/5/2020 3:28      Nathan Andrew Pearl      8/7/2020 23:55
Marcelo Gomes Mattar             8/5/2020 3:28      Linda Coats              8/7/2020 23:55
Meredith Rene Oliver             8/5/2020 3:28      JAMES FRAME              8/7/2020 23:55
Kevin Bainbridge                 8/5/2020 3:28      Adam Helgeson            8/7/2020 23:55
John C Diederich                 8/5/2020 3:28      Darleen w Currier        8/7/2020 23:55
Mike Lara                        8/5/2020 3:28      Madeline Dierauf         8/7/2020 23:55
Sunny Wininger                   8/5/2020 3:28      Antonio Thompson         8/7/2020 23:55
Owen Dunnigan                    8/5/2020 3:28      Robin Fortner            8/7/2020 23:56
Quentin Davisson                 8/5/2020 3:28      Micheal Johnson          8/7/2020 23:56
Garrett Richardson               8/5/2020 3:28      Herman H Strik           8/7/2020 23:56
Ted Franklin                     8/5/2020 3:28      Jessica Gaymon           8/7/2020 23:56
juan serrano                     8/5/2020 3:28      Kathy S. Manos           8/7/2020 23:56
Jason M Garcia                   8/5/2020 3:28      Matthew Blessinger       8/7/2020 23:56
Ricky L. McComack                8/5/2020 3:28      David Gard               8/7/2020 23:56
Stanley Malley                   8/5/2020 3:28      GRAHAM PRITCHARD         8/7/2020 23:56
Rachel Alvarez                   8/5/2020 3:29      Patricia Bourne          8/7/2020 23:56
Prince L Drake                   8/5/2020 3:29      Vahe K                   8/7/2020 23:57
James Patrick Schmidt            8/5/2020 3:29      Jennifer L Buhl          8/7/2020 23:57
Alicia Loomis Blondin            8/5/2020 3:29      Robert A. Clarke         8/7/2020 23:57
David Monachino                  8/5/2020 3:29      Jasmine Zuppan           8/7/2020 23:57
Victor Prieto                    8/5/2020 3:29      Luis Frausto             8/7/2020 23:57
Shawn O. Cron                    8/5/2020 3:29      Maureen McGuire          8/7/2020 23:57
Kristopher Atcheson              8/5/2020 3:29      John Kraska              8/7/2020 23:57
Jacob Murphy                     8/5/2020 3:29      Makeda Hill              8/7/2020 23:57
Reggie Smith                     8/5/2020 3:29      Michael Kuwabara         8/7/2020 23:57
Aquia Nelson                     8/5/2020 3:29      Nurya                    8/7/2020 23:58
Nathan Carroll                   8/5/2020 3:29      Vivian Nguyen            8/7/2020 23:58
Rachel Thompson                  8/5/2020 3:30      Mercy Muyia              8/7/2020 23:58
Jennifer L Smart                 8/5/2020 3:30      Tore R Bellis            8/7/2020 23:58
L Paul Turner                    8/5/2020 3:30      Angie Bonilla            8/7/2020 23:58
Joseph Short                     8/5/2020 3:30      Rossy Gonzalez           8/7/2020 23:58
Terrell Simon                    8/5/2020 3:30      Breanna Goree            8/7/2020 23:58
Angelica Garcia                  8/5/2020 3:30      Robert Funderburk        8/7/2020 23:58
Cristy Rogers                    8/5/2020 3:30      Cortez Allen Sr.         8/7/2020 23:58
Jesareli Estefania               8/5/2020 3:30      Patrick M Powers         8/7/2020 23:58
esequiel reyna jr                8/5/2020 3:30      Tasheem Trent            8/7/2020 23:59
Alexander Kiselov                8/5/2020 3:30      Glenn Miller             8/7/2020 23:59
Tim D. Sparrow                   8/5/2020 3:30      Rosa mercedes Bautista   8/7/2020 23:59
Mordechai Neuman                 8/5/2020 3:30      Kendra Vargas             8/8/2020 0:00
Marilia Maschion                 8/5/2020 3:30      Tara Swanson              8/8/2020 0:00
Arbind Dobhal                    8/5/2020 3:30      Maximillian Forsberg      8/8/2020 0:00
Robert Nash                      8/5/2020 3:30      Summer Eugene             8/8/2020 0:00
Steven Steiner                   8/5/2020 3:30      Nena Whitney Scott        8/8/2020 0:00
Alexandra Shanahan               8/5/2020 3:30      Nicholas Grant            8/8/2020 0:00
Dahaam Alothman                  8/5/2020 3:30      Anton Savelyev            8/8/2020 0:00
Jose Ponce                       8/5/2020 3:30      Margaret Judge            8/8/2020 0:00
Kevin Klevberg                   8/5/2020 3:30      Chris Van Dyke            8/8/2020 0:01
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 189 of 525


Jasmine M Mass                   8/5/2020 3:30      Jasmine                   8/8/2020 0:01
Sidney D Fitts                   8/5/2020 3:31      Blake Lew                 8/8/2020 0:01
Brittany Kawa                    8/5/2020 3:31      Megan Pratt               8/8/2020 0:01
Linda Arnoldi                    8/5/2020 3:31      Eric Sebastian            8/8/2020 0:01
Larry Reitz                      8/5/2020 3:31      Elizabeth Attaway         8/8/2020 0:01
Ashlei Warner                    8/5/2020 3:31      Biao Tong                 8/8/2020 0:01
Mike Merrill                     8/5/2020 3:31      Robert Del Toro Jr        8/8/2020 0:01
Timothy Hong                     8/5/2020 3:31      Aland Thor                8/8/2020 0:02
Angela Surratt                   8/5/2020 3:31      Brian S Marquette         8/8/2020 0:02
Laurie crause                    8/5/2020 3:31      Trevor Tolman             8/8/2020 0:02
Hunter D Seidel                  8/5/2020 3:31      Marc Pilkington           8/8/2020 0:02
Diego Xavier Cedillo Duran       8/5/2020 3:31      Russell Dever             8/8/2020 0:02
Miguel Loo                       8/5/2020 3:31      Wrdalshan                 8/8/2020 0:02
IAN ADAMS                        8/5/2020 3:31      Robert A. Fairey          8/8/2020 0:02
Kevin Klevberg                   8/5/2020 3:31      Victoria Gonzales         8/8/2020 0:03
Steve Bell                       8/5/2020 3:31      Darrick Cobb              8/8/2020 0:03
Helen Omuya                      8/5/2020 3:31      Andrew Ullstrom           8/8/2020 0:03
Steve Apple                      8/5/2020 3:32      Kayla Marie Miranda       8/8/2020 0:03
Chontel Huie                     8/5/2020 3:32      John R Caughman           8/8/2020 0:04
Patrick J Rooney                 8/5/2020 3:32      Patrick Eason             8/8/2020 0:04
Brandon L Andrews                8/5/2020 3:32      Antasia Moore             8/8/2020 0:04
Ben T. Kuchinski                 8/5/2020 3:32      Roshara L Sanders         8/8/2020 0:04
Michael Harbour                  8/5/2020 3:32      Delaney Leshara Ashmore   8/8/2020 0:04
Bryan Rivera                     8/5/2020 3:32      Nicholas Garrison         8/8/2020 0:04
Lacy Houston                     8/5/2020 3:32      David McGroarty-Manley    8/8/2020 0:04
Kirsten Hamilton                 8/5/2020 3:32      Jonah Hachfeld            8/8/2020 0:04
Marissa Lee                      8/5/2020 3:32      Sarah Flatter-Lardinois   8/8/2020 0:04
Kevon K Johnson                  8/5/2020 3:32      Ronald Abramshe           8/8/2020 0:04
Caitlin Coey                     8/5/2020 3:32      Jonathon Markwood         8/8/2020 0:04
Trew Abold                       8/5/2020 3:32      Latasha Perreault         8/8/2020 0:04
Zachary Fisher                   8/5/2020 3:32      Kerri Greene              8/8/2020 0:04
Neel Nidadhavolu                 8/5/2020 3:33      Angela Valdez             8/8/2020 0:05
LÃ©on                            8/5/2020 3:33      Donna Erwin               8/8/2020 0:05
Robert                           8/5/2020 3:33      Symone Watts              8/8/2020 0:05
Julio CÃ©sar                     8/5/2020 3:33      Melissa McCabe            8/8/2020 0:05
Carter Askew                     8/5/2020 3:33      Salfo Tapsoba             8/8/2020 0:05
Jerry Gray                       8/5/2020 3:33      Chris Baron               8/8/2020 0:05
Jody Sosebee                     8/5/2020 3:33      Claire A. Sears           8/8/2020 0:05
Joshua Cullison                  8/5/2020 3:33      William Jons              8/8/2020 0:05
Mayumi Baehr                     8/5/2020 3:33      Terry Asbury              8/8/2020 0:05
Jessica Freeman                  8/5/2020 3:33      Munachiso okonkwo         8/8/2020 0:05
MICHAEL L ASHFORD                8/5/2020 3:33      David Seiler              8/8/2020 0:06
Randall Sanders                  8/5/2020 3:33      Natalie Jorgensen         8/8/2020 0:06
Vincent Vescovi, Jr              8/5/2020 3:33      Steven Fox                8/8/2020 0:06
Trew Abold                       8/5/2020 3:34      Amarpreet Sabharwal       8/8/2020 0:06
Santina Uribe                    8/5/2020 3:34      Vincent Dâ€™Amico         8/8/2020 0:06
Robert Murray Potter             8/5/2020 3:34      Jared Litchfield          8/8/2020 0:06
Andrew Kemp                      8/5/2020 3:34      Todd Reynolds             8/8/2020 0:07
Christopher T Lovelady           8/5/2020 3:34      Antonio Bencomo           8/8/2020 0:07
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 190 of 525


Joseph Stremikis                 8/5/2020 3:34      YOHANNA ALMENGO         8/8/2020 0:07
Cheri Miller                     8/5/2020 3:34      Robert Borowski         8/8/2020 0:07
Yash Sood                        8/5/2020 3:34      Taylor Kenniston        8/8/2020 0:07
Lillian Lewis                    8/5/2020 3:34      Joshua Nunez            8/8/2020 0:07
Daneen Eiffler                   8/5/2020 3:34      Alec Walck              8/8/2020 0:07
Clairean Gail Smith              8/5/2020 3:34      Zach Howton             8/8/2020 0:07
Steven A Shelton                 8/5/2020 3:34      Ryan Russell            8/8/2020 0:08
Byron Pulley                     8/5/2020 3:34      G Jane Olayiwola        8/8/2020 0:08
Lauri Suominen                   8/5/2020 3:35      Liam Coppedge           8/8/2020 0:08
Amanda Cherne                    8/5/2020 3:35      Jillian Glassmyer       8/8/2020 0:08
Michael Goswick                  8/5/2020 3:35      Hinna Shabir            8/8/2020 0:08
Anna Bogatch                     8/5/2020 3:35      Liam Kelly              8/8/2020 0:08
Tiffany Plonka                   8/5/2020 3:35      Melissa Garrity         8/8/2020 0:09
Michelle Heather Scott           8/5/2020 3:35      Lessie Sanders          8/8/2020 0:09
Adriel Endicott                  8/5/2020 3:35      Dusty Davis             8/8/2020 0:09
Brandon stafford                 8/5/2020 3:35      Michael Wase            8/8/2020 0:09
Tiffany Cara Daugherty           8/5/2020 3:35      Edward Beattie          8/8/2020 0:09
Gia Thomas                       8/5/2020 3:35      Donna Norris            8/8/2020 0:09
Kimberly Lemke                   8/5/2020 3:35      Nicholas Tomlinson      8/8/2020 0:09
Jeffrey Rand                     8/5/2020 3:35      Elizabeth Combs         8/8/2020 0:10
Cecilia Banh                     8/5/2020 3:35      Alec Callahan           8/8/2020 0:10
ASHLEY N MATEU                   8/5/2020 3:35      Michael Wu              8/8/2020 0:10
Jessie Donegan                   8/5/2020 3:35      Gabriel Couch           8/8/2020 0:10
Ryan Hill                        8/5/2020 3:35      Dean Bunnell            8/8/2020 0:11
Jason Catelo                     8/5/2020 3:35      Bryan J Songy           8/8/2020 0:11
Angela Sedun                     8/5/2020 3:36      Mriana Williams         8/8/2020 0:11
IBRAHIM HOMSI                    8/5/2020 3:36      William Church          8/8/2020 0:11
Nadelynn McClure                 8/5/2020 3:36      Mariann Tobar           8/8/2020 0:11
Andrey Kazantsev                 8/5/2020 3:36      Michael Manseau         8/8/2020 0:12
Joon Jo                          8/5/2020 3:36      Elizabeth Bisesi        8/8/2020 0:13
Brooke Shinberg                  8/5/2020 3:36      EDWARD WILLIAMS         8/8/2020 0:13
Clark Petrounov                  8/5/2020 3:36      Jerome F Tylich         8/8/2020 0:13
Johnny Wood                      8/5/2020 3:36      Elisabeth Sacco Klock   8/8/2020 0:13
Ross Chandler                    8/5/2020 3:36      Damian Gonzalez         8/8/2020 0:13
Iliana                           8/5/2020 3:36      Rebecca Lenz            8/8/2020 0:13
Deepak Lalwani                   8/5/2020 3:36      Serenah Gonzalez        8/8/2020 0:13
Sierra Trevino                   8/5/2020 3:36      John Brosnan            8/8/2020 0:13
Brandon Turner                   8/5/2020 3:37      Dalton Leach            8/8/2020 0:13
Matthew Allen                    8/5/2020 3:37      Lateresa Blackwell      8/8/2020 0:13
Ryan Kenneth Stout               8/5/2020 3:37      Nigel Severin           8/8/2020 0:13
Kiann Charbonnet                 8/5/2020 3:37      Aemiro Allison          8/8/2020 0:14
Brent Kohman                     8/5/2020 3:37      Justin Cary             8/8/2020 0:14
Nathaniel Lovelady               8/5/2020 3:37      Joe Rood                8/8/2020 0:14
Robert Burnham                   8/5/2020 3:37      Elyse Hutcheson         8/8/2020 0:14
Ciara Smith                      8/5/2020 3:37      Bethanie Reid           8/8/2020 0:14
Marissa Clark                    8/5/2020 3:37      Haidar Hammoud          8/8/2020 0:15
Sapna K. Anderson                8/5/2020 3:38      Elliott Day             8/8/2020 0:15
Soukthachone vilaysack           8/5/2020 3:38      Joseph F. Salyer        8/8/2020 0:15
Douglas R White                  8/5/2020 3:38      John Stricker           8/8/2020 0:15
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 191 of 525


Michael Yi                      8/5/2020 3:38      Vincent Martinez        8/8/2020 0:15
Brandon Hoffman                 8/5/2020 3:38      Lakshay Sharma          8/8/2020 0:16
Cameron Hendrick-Brooks         8/5/2020 3:38      Susan Rubin             8/8/2020 0:16
Jazmine Johnson                 8/5/2020 3:38      Thomas Moore            8/8/2020 0:16
Ahmad Nasereddin                8/5/2020 3:38      Rachel Luebbehusen      8/8/2020 0:16
Ryan Griffin                    8/5/2020 3:38      Katherine Anderson      8/8/2020 0:16
thomas bergin                   8/5/2020 3:39      Melvin Alan Jones       8/8/2020 0:16
Eric Lewis                      8/5/2020 3:39      Brad Voelker            8/8/2020 0:16
Cameron Hendrick-Brooks         8/5/2020 3:39      Kavya Sharma            8/8/2020 0:17
Daniel Seaton                   8/5/2020 3:39      XaVeria L Mayes Henry   8/8/2020 0:17
Andrew Kryczka                  8/5/2020 3:39      Christopher Rivera      8/8/2020 0:17
Daniel Dunn                     8/5/2020 3:39      Michael Girard          8/8/2020 0:17
Kris Follett                    8/5/2020 3:39      victor perez            8/8/2020 0:17
Steven McClellan                8/5/2020 3:39      ALYSSA TICINO           8/8/2020 0:17
Ethan Casper                    8/5/2020 3:39      Terri L Oudin           8/8/2020 0:17
Oscar Ayala                     8/5/2020 3:39      Monica McLeod           8/8/2020 0:17
Joshua Smith                    8/5/2020 3:39      Michael Burch           8/8/2020 0:17
Katherine Ruark                 8/5/2020 3:39      Dustin Orrick           8/8/2020 0:18
Rachael Ledbetter               8/5/2020 3:40      Jeffrey Todd Scott      8/8/2020 0:18
Artem Braginets                 8/5/2020 3:40      Roslyn Crowder Arnold   8/8/2020 0:18
Jim R. Durham                   8/5/2020 3:40      Michael Reese           8/8/2020 0:18
Ann Deitlaf                     8/5/2020 3:40      Sophia Perniciaro       8/8/2020 0:18
JASON MCARTER                   8/5/2020 3:40      Ahmed Muhammad          8/8/2020 0:18
Alexander Panos                 8/5/2020 3:40      Jessica Orozco          8/8/2020 0:18
Volodymyr Palko                 8/5/2020 3:40      Leon Cole Johnson       8/8/2020 0:18
Nichole Henry                   8/5/2020 3:40      Devon Morris            8/8/2020 0:19
Marisa Arrington                8/5/2020 3:40      Tyler D Moore           8/8/2020 0:19
Thomas Arruda                   8/5/2020 3:40      Kyle                    8/8/2020 0:19
myra                            8/5/2020 3:40      James M. Sharpe         8/8/2020 0:19
Jason T. Morris                 8/5/2020 3:40      ELIZABETH Garske        8/8/2020 0:19
Elzie Rose                      8/5/2020 3:40      Keziah Soares           8/8/2020 0:19
Alexander Panos                 8/5/2020 3:40      Jeanette keith          8/8/2020 0:19
Pelae Massey                    8/5/2020 3:40      Bruce Finkbeiner        8/8/2020 0:19
Samantha Johnson                8/5/2020 3:40      Lieveka White           8/8/2020 0:20
Austin Phillips                 8/5/2020 3:40      Alishia Conrad          8/8/2020 0:20
Kody Wright                     8/5/2020 3:40      Richard Carls           8/8/2020 0:20
Patrick Holmbo                  8/5/2020 3:40      Zachary Watters         8/8/2020 0:21
Ali R Abdelhassan               8/5/2020 3:40      Rickey Gray             8/8/2020 0:21
Fermin Esparza                  8/5/2020 3:41      Mandela Bellamy         8/8/2020 0:21
Barbara Richard                 8/5/2020 3:41      Marlena Vaz             8/8/2020 0:21
Felix Benz                      8/5/2020 3:41      Shane Reed              8/8/2020 0:21
Michelle Alfonso                8/5/2020 3:41      Richard Page            8/8/2020 0:21
Seth                            8/5/2020 3:41      nia dokes               8/8/2020 0:21
Suzanne Strickland              8/5/2020 3:41      Justina kranick         8/8/2020 0:22
Tony Kouot                      8/5/2020 3:41      John Ruprecht           8/8/2020 0:22
Deborah Shane                   8/5/2020 3:41      Julia Griffin           8/8/2020 0:22
William broderick               8/5/2020 3:42      Nancy Callan            8/8/2020 0:22
William Swoveland               8/5/2020 3:42      Jacki Lyon              8/8/2020 0:23
Kevin S Maynard                 8/5/2020 3:42      Michael G. Tillman      8/8/2020 0:23
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 192 of 525


Colton Blake Cole                8/5/2020 3:42      Bonnie Turner               8/8/2020 0:23
Craig S Jones                    8/5/2020 3:42      Richard D Reilly            8/8/2020 0:23
Pytherson Previlon               8/5/2020 3:42      JAMALE MCCLAIN              8/8/2020 0:23
Kathryn Hicks                    8/5/2020 3:42      Enrique Camacho             8/8/2020 0:23
Rick Mason                       8/5/2020 3:43      Philippe Grard              8/8/2020 0:23
Summer Moore                     8/5/2020 3:43      Jefferson L Williams        8/8/2020 0:23
Nicole Usery                     8/5/2020 3:43      Jose Rodriguez              8/8/2020 0:23
Jennifer Stone                   8/5/2020 3:43      Maryann Wessels             8/8/2020 0:23
Xing shun Chin                   8/5/2020 3:43      Tisha Weathers              8/8/2020 0:23
Ian DuBois                       8/5/2020 3:43      Mallory Eckstein            8/8/2020 0:24
Joseph Coleman Timberlake IV     8/5/2020 3:43      Emanuel Risso               8/8/2020 0:24
Trey Cranson                     8/5/2020 3:43      Justin Zhu                  8/8/2020 0:24
Shelby Childress                 8/5/2020 3:43      Ken Harris                  8/8/2020 0:24
Brandon Perez                    8/5/2020 3:43      Milan Vora                  8/8/2020 0:24
Amod Mulay                       8/5/2020 3:44      Benjamin Wanstrath          8/8/2020 0:24
Brian Steele                     8/5/2020 3:44      Jonathan Holmes             8/8/2020 0:24
Christopher Rodriguez            8/5/2020 3:44      Lofton Gentry               8/8/2020 0:24
Fernando Cuello                  8/5/2020 3:44      Tiffany McVeety             8/8/2020 0:24
Joshua Roesener                  8/5/2020 3:44      MALAIKA KANGUDJA            8/8/2020 0:24
Imari billberry                  8/5/2020 3:44      crystal banks               8/8/2020 0:25
Joseph Sylvia                    8/5/2020 3:44      Russell Hande               8/8/2020 0:25
Paramdeep Mand                   8/5/2020 3:44      Ankita                      8/8/2020 0:25
Kim Huynh                        8/5/2020 3:44      Jason Myrla                 8/8/2020 0:25
Lewis Kearney                    8/5/2020 3:44      Ryan T Martin               8/8/2020 0:25
Phillip Wood                     8/5/2020 3:44      Mark Wiemer                 8/8/2020 0:26
Fritz Romeus                     8/5/2020 3:44      Luke Smidt                  8/8/2020 0:27
George Nyamao                    8/5/2020 3:45      Jennifer                    8/8/2020 0:27
Nicholas Birmingham              8/5/2020 3:45      Carol Luckeydoo             8/8/2020 0:27
Kurt Mohler                      8/5/2020 3:45      Terri L Athey               8/8/2020 0:27
Kiara Fermaintt                  8/5/2020 3:45      Blake Woodward              8/8/2020 0:27
Edward Barnes                    8/5/2020 3:45      Samantha Spencer            8/8/2020 0:27
Victoria Schuster                8/5/2020 3:45      Jordan Tretbar              8/8/2020 0:27
Anysha Brown                     8/5/2020 3:45      Noah Renkert                8/8/2020 0:28
Sheree Chiou                     8/5/2020 3:45      Mindy J Woodruff            8/8/2020 0:28
HÃ©ctor dominguez                8/5/2020 3:45      Brian Buitrago              8/8/2020 0:28
Ryan Horne                       8/5/2020 3:45      Glenn Phillips              8/8/2020 0:28
Sheryl R Calton                  8/5/2020 3:45      John Thorpe                 8/8/2020 0:28
Sarah Strandjord                 8/5/2020 3:45      juan rodriguez              8/8/2020 0:29
Katherine Nguyen                 8/5/2020 3:45      Benjamin Fauth              8/8/2020 0:29
Brooke Dukes                     8/5/2020 3:46      Michelle Keeton Wilkinson   8/8/2020 0:29
Edward Barnes                    8/5/2020 3:46      Vignesh Shriram             8/8/2020 0:29
Patricia Wu                      8/5/2020 3:46      Deborah Stephens            8/8/2020 0:29
Ruben F. Arredondo               8/5/2020 3:46      april roberts               8/8/2020 0:29
Jahdal Maxwell                   8/5/2020 3:46      Steven Hensley              8/8/2020 0:30
David Roberge                    8/5/2020 3:46      Brittney Aldridge           8/8/2020 0:30
Amy Grubb                        8/5/2020 3:47      Jericho Dylan Siquig        8/8/2020 0:30
Juan Acosta                      8/5/2020 3:47      Scott A Medler              8/8/2020 0:30
Mary Catherine Perry             8/5/2020 3:47      johnny kwon                 8/8/2020 0:30
Leyka Ishibashi                  8/5/2020 3:47      siyang guo                  8/8/2020 0:30
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 193 of 525


john pasco                       8/5/2020 3:47      arian johnson            8/8/2020 0:30
Sharon Kapp                      8/5/2020 3:47      Monisha mathew           8/8/2020 0:31
Peter Weidner                    8/5/2020 3:47      Ethan Majeed             8/8/2020 0:31
Manish Bhagwat                   8/5/2020 3:47      Maria Galvan             8/8/2020 0:31
Jonathon Hofer                   8/5/2020 3:48      Eduardo E Arias-Tobar    8/8/2020 0:31
Noah Thomas                      8/5/2020 3:48      Anna Cohee               8/8/2020 0:31
Benjamin Woodhouse               8/5/2020 3:48      Alexa Federman           8/8/2020 0:32
Mrigesh Parmar                   8/5/2020 3:48      Grady Vance              8/8/2020 0:32
Alan Roath                       8/5/2020 3:48      Adam Smith               8/8/2020 0:32
Emily Enas                       8/5/2020 3:48      Irina Rose               8/8/2020 0:32
Dennis C Hillman                 8/5/2020 3:48      chad hamel               8/8/2020 0:32
Juliane Stockman                 8/5/2020 3:48      Lauren Kodai             8/8/2020 0:32
Connie Amerson                   8/5/2020 3:49      Yunzhao xing             8/8/2020 0:32
Kela Thompson                    8/5/2020 3:49      Dustin Stargel           8/8/2020 0:32
Whitney McDonald                 8/5/2020 3:49      David                    8/8/2020 0:33
Jessica Kenworthy                8/5/2020 3:49      Leanne Slaten            8/8/2020 0:33
Geodee Middleton                 8/5/2020 3:49      Tyler David Armstrong    8/8/2020 0:33
Nicole Kiran Moonstone           8/5/2020 3:49      Kristi Vincent           8/8/2020 0:33
Jody L Bass                      8/5/2020 3:49      Belinda Stuart           8/8/2020 0:33
Steve Martin                     8/5/2020 3:49      Sonia Dominicis          8/8/2020 0:34
Anthony Kiefer Christian         8/5/2020 3:49      Seth Blanck              8/8/2020 0:34
Chris Nichols                    8/5/2020 3:49      Gino Sardiello           8/8/2020 0:34
Dania Ali                        8/5/2020 3:49      joseph telarico          8/8/2020 0:34
KEIL STECK                       8/5/2020 3:49      Warren Hutson            8/8/2020 0:34
Sharon Allen                     8/5/2020 3:49      Alice M. Bryerton        8/8/2020 0:34
Vernita Pelkey                   8/5/2020 3:50       Alex Szeremeta          8/8/2020 0:34
Angel Johnson                    8/5/2020 3:50      Sandra Woolstenhulme     8/8/2020 0:34
Rashieda Morris                  8/5/2020 3:50      Jonathan S Miller        8/8/2020 0:34
Cindy Palenske                   8/5/2020 3:50      Timothy Carroll          8/8/2020 0:34
Jasmine Buyck                    8/5/2020 3:50      Candice Lee Saville      8/8/2020 0:35
Joshua Ternes                    8/5/2020 3:50      Roger Van Alyne          8/8/2020 0:35
Djibril kante                    8/5/2020 3:50      Todd Hitchner            8/8/2020 0:35
David Winborn                    8/5/2020 3:50      Michael Branch           8/8/2020 0:35
Emmaline Soken-Huberty           8/5/2020 3:50      Benjamin Scott Mendoza   8/8/2020 0:35
Jenny Solo                       8/5/2020 3:50      LM CAMERON               8/8/2020 0:35
Adam Walters                     8/5/2020 3:50      Claudia                  8/8/2020 0:36
Olen Daelhousen                  8/5/2020 3:50      Karen Harriman           8/8/2020 0:36
Brian Del Terzo                  8/5/2020 3:51      Daniel Caranton          8/8/2020 0:36
Sheila Sone                      8/5/2020 3:51      Albert Wodenscheck       8/8/2020 0:37
Geoffrey Thompson Bleakley       8/5/2020 3:51      Heather Cannon           8/8/2020 0:37
Jordan Catapano                  8/5/2020 3:51      Thomas Bath              8/8/2020 0:37
Juan Garcia                      8/5/2020 3:52      stacy watanabe           8/8/2020 0:37
Johnathan Summers                8/5/2020 3:52      Michael Meher McGuire    8/8/2020 0:37
Lorraine Emma Mills              8/5/2020 3:52      Tzscharne Tim            8/8/2020 0:37
Cory Long                        8/5/2020 3:52      Aaron Smith              8/8/2020 0:38
Hailey Hernandez                 8/5/2020 3:52      Karlito Bonnevie         8/8/2020 0:38
Kimmie Bethea                    8/5/2020 3:52      Benjamin C Lucal         8/8/2020 0:38
Laszlo Gyetvai                   8/5/2020 3:52      Jalen Tulensa            8/8/2020 0:38
Adam Clark                       8/5/2020 3:52      Jessica Trueblood        8/8/2020 0:39
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 194 of 525


Yeon Park                        8/5/2020 3:52      Pachovia Lovett                  8/8/2020 0:39
Adam Kupsky                      8/5/2020 3:53      Ian Hickman                      8/8/2020 0:39
Juan Garcia                      8/5/2020 3:53      Christopher Ashley Sons          8/8/2020 0:39
Charlene Pahrue                  8/5/2020 3:53      Rey F De Castro                  8/8/2020 0:39
Shirley Hoffmeyer                8/5/2020 3:53      Kimberly N. Frey                 8/8/2020 0:39
Massimo Pacchione                8/5/2020 3:53      SHUBHAM CHEEMA                   8/8/2020 0:39
Antonius Gan                     8/5/2020 3:53      David Clarke                     8/8/2020 0:39
Michael D Thompson               8/5/2020 3:54      Adalberto Rodriguez              8/8/2020 0:39
Darin Kelley                     8/5/2020 3:54      Robert Bryant                    8/8/2020 0:39
Anthony Galliano                 8/5/2020 3:54      Na                               8/8/2020 0:39
Bryon Mcbride                    8/5/2020 3:54      saige Coyle                      8/8/2020 0:40
Timothy Hatchett Jr.             8/5/2020 3:54      Francis D Cleary                 8/8/2020 0:40
Maite Antola                     8/5/2020 3:54      Bethanie S. Taylor (nee Reece)   8/8/2020 0:40
Alexandra Isenberg               8/5/2020 3:55      Ketti Phillips                   8/8/2020 0:40
Brenda McBride                   8/5/2020 3:55      Catherine Boehmer                8/8/2020 0:40
Micah Mehl                       8/5/2020 3:55      Christopher Lindsey              8/8/2020 0:40
Wil Case                         8/5/2020 3:55      Ahmed Reaz                       8/8/2020 0:40
J. Alison Grauman                8/5/2020 3:55      Raghad Abdulraheem               8/8/2020 0:40
Gbenga Ojo                       8/5/2020 3:55      Joseph Saif                      8/8/2020 0:41
Nicholas Holman                  8/5/2020 3:55      Vanessa Chavez                   8/8/2020 0:41
John Grenard                     8/5/2020 3:55      Garreck Vassar                   8/8/2020 0:41
Jason Rogers                     8/5/2020 3:55      Stuart Clifton Scott             8/8/2020 0:41
Heather Liou                     8/5/2020 3:55      Adam James March                 8/8/2020 0:42
Jose Daniel Millan Vega          8/5/2020 3:55      Daniel Ruhlman                   8/8/2020 0:42
Gabriel Bonansinga               8/5/2020 3:55      Mounir A. Koussa                 8/8/2020 0:42
Santiago Contreras               8/5/2020 3:55      Lydia Bennett-Fraychineaud       8/8/2020 0:42
Ryan Lopez                       8/5/2020 3:56      Alisson manrique                 8/8/2020 0:43
Shelley Aloi                     8/5/2020 3:56      michael loggins                  8/8/2020 0:43
Adam Oates                       8/5/2020 3:56      Natalie Herrera                  8/8/2020 0:43
Jennifer Adams                   8/5/2020 3:56      Megan Franklin                   8/8/2020 0:43
Terry White                      8/5/2020 3:56      Karen Hyams                      8/8/2020 0:43
Hiran S Upadhya                  8/5/2020 3:56      Jeffrey Noble                    8/8/2020 0:43
David Becher                     8/5/2020 3:56      Eric Peters                      8/8/2020 0:43
Dana V Jenson                    8/5/2020 3:56      Nicky Zaizen                     8/8/2020 0:44
Kang hyun jung                   8/5/2020 3:57      Lydia Bennett-Fraychineaud       8/8/2020 0:44
Amy Boughman                     8/5/2020 3:57      Erin Rech                        8/8/2020 0:44
Stephen George                   8/5/2020 3:57      Dr. Samuel Sanchez               8/8/2020 0:44
Will Mangum                      8/5/2020 3:57      Kurt Tschaepe                    8/8/2020 0:44
Richard Pozzi                    8/5/2020 3:57      Julie Guess Brooks               8/8/2020 0:44
Melissa Raak                     8/5/2020 3:57      Lia Lenart                       8/8/2020 0:45
Benjamin Newman                  8/5/2020 3:57      Bridgette Mustepher              8/8/2020 0:45
Kyle Smith                       8/5/2020 3:58      Ingrid Mejia                     8/8/2020 0:45
malia hoffman                    8/5/2020 3:58      Mike                             8/8/2020 0:45
Rob simmons                      8/5/2020 3:58      Brittany McCue                   8/8/2020 0:45
Robert Kern                      8/5/2020 3:59      Janet Youngblood                 8/8/2020 0:45
Rochelle Walker                  8/5/2020 3:59      Meagan Schmid                    8/8/2020 0:45
Jeff Barker Jr                   8/5/2020 3:59      Abed Elgailani                   8/8/2020 0:45
Christopher Richard Gundrey      8/5/2020 3:59      Paul Haller                      8/8/2020 0:46
Daniella Chacoa                  8/5/2020 3:59      Anthony DiGiorgio                8/8/2020 0:46
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 195 of 525


Casey Mayfield-Wendt             8/5/2020 3:59      Antoinette Johnson      8/8/2020 0:46
Gregory D. Greenman II           8/5/2020 3:59      Jason Cosand            8/8/2020 0:46
marcus lex                       8/5/2020 3:59      Briana Brown            8/8/2020 0:46
Daniel O'Brien                   8/5/2020 4:00      Brittany McCue          8/8/2020 0:46
Christopher T Cass               8/5/2020 4:00      KAITLYN C WALKER        8/8/2020 0:46
Cassondra Rosebraugh             8/5/2020 4:00      Tony Haverkorn          8/8/2020 0:46
Daniella Chacoa                  8/5/2020 4:00      Benjamin BERREY         8/8/2020 0:46
Chelli Ubelhoer                  8/5/2020 4:00      Brian DeFeyter          8/8/2020 0:46
Anthony Musser                   8/5/2020 4:00      KIMYATTA BROWN          8/8/2020 0:46
Kristen Trejo                    8/5/2020 4:00      Laiza Chatham           8/8/2020 0:47
Anthony Brunelle                 8/5/2020 4:00      Narin Nop               8/8/2020 0:47
Tatenysha Harris                 8/5/2020 4:00      Benjamin R Tillson      8/8/2020 0:47
Tara Burgess                     8/5/2020 4:01      Camille Corti           8/8/2020 0:47
Erika Ruble                      8/5/2020 4:01      Kenneth W Dowling       8/8/2020 0:47
Benjamin T. Mahon                8/5/2020 4:01      Larry F Fandel          8/8/2020 0:47
David Sowards                    8/5/2020 4:01      Eddie Lozoya            8/8/2020 0:47
Michal Walkowski                 8/5/2020 4:01      Laurie Rotta            8/8/2020 0:48
Donna Ashby                      8/5/2020 4:01      Carissa Curtis          8/8/2020 0:48
Emma                             8/5/2020 4:01      Juan de la Colina       8/8/2020 0:48
Harpreet Gulati                  8/5/2020 4:01      Carissa Curtis          8/8/2020 0:48
Analeah Pitts                    8/5/2020 4:01      Christopher Martin      8/8/2020 0:48
John P Curlo                     8/5/2020 4:02      Christian Cygnus        8/8/2020 0:49
Donovan Hanshew                  8/5/2020 4:02      Anthony Ramos           8/8/2020 0:49
Christopher Hutson               8/5/2020 4:02      Xiaoqian Liu            8/8/2020 0:49
Dana V Jenson                    8/5/2020 4:02      Mark Longo              8/8/2020 0:49
Parth Bhatt                      8/5/2020 4:02      Julie A Richards        8/8/2020 0:49
Alina                            8/5/2020 4:02      Wilma Kelley            8/8/2020 0:49
katie caudill                    8/5/2020 4:03      Sarah Doyle             8/8/2020 0:49
Nishank Bhattiprolu              8/5/2020 4:03      anthony Rodriguez       8/8/2020 0:49
Emerson Gabriel Franjul          8/5/2020 4:03      Johnny Gutierrez        8/8/2020 0:50
Kaitlyn Heater                   8/5/2020 4:03      steven campbell         8/8/2020 0:50
Joyce H Reine                    8/5/2020 4:03      Theadore gazda          8/8/2020 0:50
Shaelyn Olsen                    8/5/2020 4:03      Leo Buzalsky            8/8/2020 0:50
Joshua Runge                     8/5/2020 4:03      Ashley Liss             8/8/2020 0:50
Suzanne Vaine                    8/5/2020 4:03      Hailey Waher            8/8/2020 0:50
Mike Johns                       8/5/2020 4:03      Alec Simonson           8/8/2020 0:50
Benjamin Stewart Jaworski        8/5/2020 4:03      QueshawnMalone          8/8/2020 0:50
William Dow                      8/5/2020 4:04      Karl Schneider          8/8/2020 0:51
Nishant Kumar Jha                8/5/2020 4:04      Simone                  8/8/2020 0:51
Frank D Navarro                  8/5/2020 4:04      Olufunke Adefope        8/8/2020 0:51
Frankie Greenley                 8/5/2020 4:04      Leeza Isabel Caudillo   8/8/2020 0:51
Lori Watson                      8/5/2020 4:05      Ann Kraemer             8/8/2020 0:51
Wendy Weathers                   8/5/2020 4:05      Thanh Ngo               8/8/2020 0:51
Cathern B Street                 8/5/2020 4:05      Sandra Nave             8/8/2020 0:51
Nirav Shah                       8/5/2020 4:05      lawrenberg hanson       8/8/2020 0:52
Jay Smithson                     8/5/2020 4:05      Manola De Los Rios      8/8/2020 0:52
Kei Otawa                        8/5/2020 4:05      Isaiah Smith            8/8/2020 0:52
Tony Dor                         8/5/2020 4:05      Tyler Pedersen          8/8/2020 0:52
Howard N Smith                   8/5/2020 4:06      Lisa L Cottrell         8/8/2020 0:52
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 196 of 525


Mary Doyle                      8/5/2020 4:06      Chiara Padejka             8/8/2020 0:52
Susan S. Zucker                 8/5/2020 4:06      Patrick Burke              8/8/2020 0:52
Jon Varga                       8/5/2020 4:06      Sonja Rahim                8/8/2020 0:52
Lea Simpson                     8/5/2020 4:06      Patricia Hermes            8/8/2020 0:53
Peter Haberz                    8/5/2020 4:06      Then Tun                   8/8/2020 0:53
Isabelle Reali                  8/5/2020 4:06      Austin Miller              8/8/2020 0:53
sebastian Beltran               8/5/2020 4:06      Melissa Hughes             8/8/2020 0:53
Alexis Waters                   8/5/2020 4:06      Jaisa Marler               8/8/2020 0:53
Chas Schley                     8/5/2020 4:06      Sinan Ussakli              8/8/2020 0:54
Chris c smith                   8/5/2020 4:07      Brigitte Schoen            8/8/2020 0:54
Brittany Whitten                8/5/2020 4:07      Neftali Carcamo            8/8/2020 0:54
Lucy Telles                     8/5/2020 4:08      Winter Woods               8/8/2020 0:54
Christopher Hagan               8/5/2020 4:08      Judith A Maxwell           8/8/2020 0:54
Brandon Wilkinson               8/5/2020 4:08      Cigdem Ussakli             8/8/2020 0:54
Marnie Florin                   8/5/2020 4:08      Chris Inskeep              8/8/2020 0:54
Elise collins                   8/5/2020 4:08      Bryce Heath                8/8/2020 0:54
Julio Mendez                    8/5/2020 4:08      Brian Eich                 8/8/2020 0:54
Allen Hughes                    8/5/2020 4:08      Anthony Archambault        8/8/2020 0:54
Teria Gartelos                  8/5/2020 4:08      Jeanie Hendrix             8/8/2020 0:54
Lawrence MI Jung                8/5/2020 4:08      Brent Earl                 8/8/2020 0:55
Jaleah Brownlee                 8/5/2020 4:08      Allen Idell                8/8/2020 0:55
chris ivens                     8/5/2020 4:09      Yungchun Huang             8/8/2020 0:55
Todd Davidson                   8/5/2020 4:09      Kayla Geiger               8/8/2020 0:55
Christopher Miller              8/5/2020 4:09      Devon Mashburn             8/8/2020 0:55
Richard D Underwood             8/5/2020 4:09      Dennis Feeney              8/8/2020 0:55
Lindsay LaBrosse                8/5/2020 4:09      Lisa Burkholder            8/8/2020 0:56
Krayden Haslem                  8/5/2020 4:09      Camille Seay               8/8/2020 0:56
Ryan Gerber                     8/5/2020 4:09      Johanel Morales            8/8/2020 0:56
Jer'Maine Brown                 8/5/2020 4:09      August Stinson             8/8/2020 0:56
John D Williams                 8/5/2020 4:10      Hadmetl aguayo             8/8/2020 0:56
Raquel Smith                    8/5/2020 4:10      Michael Ehat               8/8/2020 0:56
Coleman Price                   8/5/2020 4:10      Rita Vaillancourt          8/8/2020 0:56
Rob Stork                       8/5/2020 4:10      Nikolai Alexander-Himlan   8/8/2020 0:56
Vili Hicks                      8/5/2020 4:10      Andrew Joseph Haymes       8/8/2020 0:56
Herbert woods                   8/5/2020 4:10      Rosana Colmenares          8/8/2020 0:56
Jeremy Kappel                   8/5/2020 4:11      PHILLIP P MACKRELL         8/8/2020 0:57
Andrew Holt                     8/5/2020 4:11      Brian amrhein              8/8/2020 0:57
Robert Bland                    8/5/2020 4:11      Mackenzie Knight           8/8/2020 0:58
Laura Ellen Reed                8/5/2020 4:11      Brett A Tomky              8/8/2020 0:58
Serena French                   8/5/2020 4:11      Mical Cayton               8/8/2020 0:58
Stephen K Staples               8/5/2020 4:11      Mia Sorada                 8/8/2020 0:58
Trevor Clark                    8/5/2020 4:12      Dana Lusk                  8/8/2020 0:58
Jacob Klickstein                8/5/2020 4:12      STEPHANIE TIRADO           8/8/2020 0:58
Destiny Hylen                   8/5/2020 4:12      LEOPOLD SEDOGO             8/8/2020 0:58
Jonathan Krause                 8/5/2020 4:12      Gregory M. Bower           8/8/2020 0:58
Tyler                           8/5/2020 4:13      Patricia Wilson            8/8/2020 0:58
Joel Gaspar                     8/5/2020 4:13      Ramecia Facundo            8/8/2020 0:58
Vince Cruz                      8/5/2020 4:13      Miriam rangel              8/8/2020 0:59
Tyler Castaneda                 8/5/2020 4:13      Dorsetta Williams          8/8/2020 0:59
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 197 of 525


Ryan Owens                       8/5/2020 4:13      Bertha j aldebot          8/8/2020 0:59
Yadira Soria                     8/5/2020 4:13      Jacqueline Floyd          8/8/2020 0:59
Christopher Howe                 8/5/2020 4:13      MARGUERITE A PRICE        8/8/2020 0:59
Rebecca McKanna                  8/5/2020 4:13      Lashonda Elmore           8/8/2020 0:59
Rebeka Brown                     8/5/2020 4:13      Rayan Ansari              8/8/2020 0:59
Brandon Pridmore                 8/5/2020 4:14      Don G Jenkins             8/8/2020 1:00
Brandi Lynne Corley              8/5/2020 4:14      Abdulhakim Al jumayh      8/8/2020 1:00
Ted O. Franklin                  8/5/2020 4:14      Kimberly Smith-Bathgate   8/8/2020 1:00
MARC SHAMP                       8/5/2020 4:14      Jordan Fogel              8/8/2020 1:00
Nola Long                        8/5/2020 4:14      Gregory P Benson          8/8/2020 1:00
Teaya smith                      8/5/2020 4:14      David Plimley             8/8/2020 1:00
Esmeralda Villa                  8/5/2020 4:14      Alexis Delgado            8/8/2020 1:00
Layna Wright                     8/5/2020 4:14      Rajesh Kumar Chanolian    8/8/2020 1:00
Brandi Lynne Corley              8/5/2020 4:14      Aaron Ryder               8/8/2020 1:01
Brenda Codoner                   8/5/2020 4:14      Tommy L Meyer             8/8/2020 1:01
Christopher Hall                 8/5/2020 4:14      Arman sood                8/8/2020 1:01
Angelina Goodson                 8/5/2020 4:14      Steven Webster            8/8/2020 1:01
Jordan Dean                      8/5/2020 4:14      Josephine Mattia          8/8/2020 1:01
Julia Smaglik                    8/5/2020 4:14      Dikun Liu                 8/8/2020 1:01
Henry Lopez                      8/5/2020 4:15      Jason Todd Gillman        8/8/2020 1:01
Rachel Slowik                    8/5/2020 4:15      R A Massey                8/8/2020 1:01
Russell D Ledger                 8/5/2020 4:15      William Timothy Allred    8/8/2020 1:01
Kevin Joseph Blake               8/5/2020 4:15      Brayton Stafford          8/8/2020 1:02
Laura Maguire                    8/5/2020 4:15      Meleane Hingano           8/8/2020 1:02
Kelly Nguyen                     8/5/2020 4:15      Elizabeth Stevens         8/8/2020 1:02
David Ryan                       8/5/2020 4:15      Gary J Rogers             8/8/2020 1:02
Ashton Ehrat                     8/5/2020 4:15      Vernon Songer             8/8/2020 1:03
Daniel P Kissel                  8/5/2020 4:15      Patrick Valencia          8/8/2020 1:03
Jasom Soo                        8/5/2020 4:15      Morounkeji Latona         8/8/2020 1:03
Daniel Lopez                     8/5/2020 4:15      Johana Florez             8/8/2020 1:03
Abel Muniz Ochoa                 8/5/2020 4:15      Monae Dawn Fien           8/8/2020 1:03
Patrick O. Francescon            8/5/2020 4:15      carla fox jones           8/8/2020 1:03
Tim Oâ€™Brien                    8/5/2020 4:16      Paige Lyman               8/8/2020 1:03
Janet Gifford                    8/5/2020 4:16      Cindy Kang                8/8/2020 1:03
Rudolph Elizondo                 8/5/2020 4:16      Richard Montgomery        8/8/2020 1:04
Cameron Price                    8/5/2020 4:16      Agneya Turlapati          8/8/2020 1:04
Thomas Fowlkes                   8/5/2020 4:16      Joshua Hoskinson          8/8/2020 1:04
Henry Lopez                      8/5/2020 4:16      Kathleen Anderson         8/8/2020 1:04
Eli                              8/5/2020 4:16      Donna Lynn Hodge          8/8/2020 1:04
Ethan Seo                        8/5/2020 4:17      John K Larsh              8/8/2020 1:04
PAUL VANPORTFLIET                8/5/2020 4:17      Sherie Alexis             8/8/2020 1:04
Jason Najera Mendez              8/5/2020 4:17      Lawrence Raibon           8/8/2020 1:04
Adrian Santangelo                8/5/2020 4:18      Hope Adams                8/8/2020 1:05
Julie-Ann Cordova                8/5/2020 4:18      Charlie Yearwood          8/8/2020 1:05
Ken Miller                       8/5/2020 4:18      Natasha Clarke            8/8/2020 1:05
Carla Edmiston                   8/5/2020 4:18      Tracey Berry              8/8/2020 1:05
Tanner                           8/5/2020 4:18      Ixchel Loren Gillman      8/8/2020 1:05
Jeremy Engelsman                 8/5/2020 4:19      Tonya Scarlato            8/8/2020 1:05
khalid lewis                     8/5/2020 4:19      Heidi H Joachimczyk       8/8/2020 1:05
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 198 of 525


Melody Robledo-torres                        8/5/2020 4:19   Stiver casimiro                8/8/2020 1:05
Jonathon Potter                              8/5/2020 4:19   Almir Alemic                   8/8/2020 1:06
Adam Lassiter                                8/5/2020 4:19   Javier Ricardo Escobar Avila   8/8/2020 1:06
Stephen Spencer                              8/5/2020 4:19   Rachelle Daniels               8/8/2020 1:06
Ashley Davis                                 8/5/2020 4:20   Stephen Gibbs                  8/8/2020 1:06
Lauren Jump                                  8/5/2020 4:20   Mihaela Isac                   8/8/2020 1:06
Juliana                                      8/5/2020 4:20   BABAK POUR                     8/8/2020 1:07
Solmaris Gonzalez Chico                      8/5/2020 4:20   Ashley Wade                    8/8/2020 1:07
Charlie Rickerson                            8/5/2020 4:20   Joseph Nicolich                8/8/2020 1:07
Julianne Lambert                             8/5/2020 4:20   James Smithey                  8/8/2020 1:07
zhaoteng yang                                8/5/2020 4:20   Joe Konopka                    8/8/2020 1:07
William KastingJr                            8/5/2020 4:21   Christine DiMuzio              8/8/2020 1:07
Jeff Flick                                   8/5/2020 4:21   Mason Pierce                   8/8/2020 1:08
Nicole Jarvis                                8/5/2020 4:21   David Kang                     8/8/2020 1:08
Julia Sijka                                  8/5/2020 4:21   Babak pour                     8/8/2020 1:08
Janet Mallady                                8/5/2020 4:21   Samuel Clay                    8/8/2020 1:08
Heidi Catherine Schiess Dorsey Hill Miller   8/5/2020 4:21   Kristin Hall                   8/8/2020 1:08
Duncan Driekonski                            8/5/2020 4:22   marissa blankenship            8/8/2020 1:08
Kristopher Clay Snelling                     8/5/2020 4:22   Marchelle Hawthorne            8/8/2020 1:08
Dave Smith                                   8/5/2020 4:22   Sarah Yoon                     8/8/2020 1:08
Joseph Ramos                                 8/5/2020 4:22   Jennifer Hansen                8/8/2020 1:08
Andrew Cox                                   8/5/2020 4:22   Brenda Mendez                  8/8/2020 1:09
Marcus Hector                                8/5/2020 4:22   David Duckworth                8/8/2020 1:09
Jeff Middaugh                                8/5/2020 4:23   jeanne bjorn                   8/8/2020 1:09
Anthony Fidanakis                            8/5/2020 4:23   Richard Hartwell               8/8/2020 1:09
Lakai Hampton                                8/5/2020 4:23   Denise Williams                8/8/2020 1:09
Kristen Rackley                              8/5/2020 4:23   Brian Scarpati                 8/8/2020 1:09
Khamla Sisourath                             8/5/2020 4:23   Rachel Agrest                  8/8/2020 1:09
Penny Heisler                                8/5/2020 4:24   Amy Yost                       8/8/2020 1:10
Juliana DaSilva                              8/5/2020 4:24   Katherine Jepson               8/8/2020 1:10
Sylvia Harvey                                8/5/2020 4:24   Christine Feaster              8/8/2020 1:10
Pietro De Luca                               8/5/2020 4:25   Ariane Gutierrez               8/8/2020 1:10
Jeremy Thornes                               8/5/2020 4:25   Brian                          8/8/2020 1:10
Shay Dunlap                                  8/5/2020 4:25   Jacklyn A Criscimagna          8/8/2020 1:10
Jaye Fernandez                               8/5/2020 4:25   Marc Colarelli                 8/8/2020 1:11
Bryan                                        8/5/2020 4:25   anthony bejarano               8/8/2020 1:11
Bill Morgan                                  8/5/2020 4:25   Noor                           8/8/2020 1:11
Patrick Riley Perrine                        8/5/2020 4:25   CAROLE L. KEYSER               8/8/2020 1:11
Thomas Dabney                                8/5/2020 4:25   Charles E hicks                8/8/2020 1:11
Victoria Flak                                8/5/2020 4:26   Keenan Pepper                  8/8/2020 1:12
John W Kiely                                 8/5/2020 4:26   Richard J Trenn                8/8/2020 1:12
Ivan Wilson                                  8/5/2020 4:26   Marie Johnson                  8/8/2020 1:13
Kyrie Bair                                   8/5/2020 4:26   Wilson Shashani                8/8/2020 1:13
David Wayne walker jr                        8/5/2020 4:26   Marc E Bergman                 8/8/2020 1:13
Lisa Lee                                     8/5/2020 4:26   Michael DeWeaver               8/8/2020 1:13
Shannon Borri                                8/5/2020 4:26   Sherry Smith                   8/8/2020 1:13
Dragos S Giurea                              8/5/2020 4:27   Roman Arciniega                8/8/2020 1:14
Gabriela Velazquez                           8/5/2020 4:27   Lucille Sapienza               8/8/2020 1:14
Lucas Harper                                 8/5/2020 4:27   Cecil Harris                   8/8/2020 1:14
        Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 199 of 525


Angela Baber                   8/5/2020 4:27      Karin Coiner               8/8/2020 1:14
CHRISTOPHER W SPANGLER         8/5/2020 4:27      Gregory N Holler           8/8/2020 1:14
Michael Dixon                  8/5/2020 4:27      Karen Raines               8/8/2020 1:14
William J Coleman              8/5/2020 4:27      Britney Mudge              8/8/2020 1:14
David Geftakys                 8/5/2020 4:28      Mostafa                    8/8/2020 1:14
Andrew G. Watchorn             8/5/2020 4:28      Matthew Vaughan            8/8/2020 1:15
Larry Berg                     8/5/2020 4:28      Evan Harrrison             8/8/2020 1:15
Katherine Kott                 8/5/2020 4:28      Andrea L Martin            8/8/2020 1:15
DARRYL T ADAMS                 8/5/2020 4:28      Dillon Martin              8/8/2020 1:15
Stephen Smith                  8/5/2020 4:29      Shawn Bottom               8/8/2020 1:15
Asher Lichtman                 8/5/2020 4:29      Monika Johnson-McPherson   8/8/2020 1:16
Jie zhou                       8/5/2020 4:29      Emily Goltser              8/8/2020 1:16
Matt Stern                     8/5/2020 4:29      Jill Rosenberger           8/8/2020 1:16
Margo Young                    8/5/2020 4:29      Meaghan McKenzie           8/8/2020 1:17
Zachary B. Busey               8/5/2020 4:30      Mindy Watkins              8/8/2020 1:17
Juan Naranjo                   8/5/2020 4:30      Jason E Mcdade             8/8/2020 1:18
Felice Amkraut                 8/5/2020 4:30      Cory Hatton                8/8/2020 1:18
Davelle Lee Crawford           8/5/2020 4:30      Charles Turner             8/8/2020 1:18
Aiden Woolcott                 8/5/2020 4:30      Richard Lee Edwards        8/8/2020 1:18
A. Marina Fournier             8/5/2020 4:30      Matthew Dancy              8/8/2020 1:18
Trevor Floren                  8/5/2020 4:31      Sydney McKinney            8/8/2020 1:18
Barbara Henderson              8/5/2020 4:31      Thomas Saunders            8/8/2020 1:18
Dana Philemore                 8/5/2020 4:31      Scotty Gibson              8/8/2020 1:18
Laurence leechPierre           8/5/2020 4:31      Ricardo Viramontes         8/8/2020 1:18
Ashwath Rao                    8/5/2020 4:31      Adam J. Stryker            8/8/2020 1:19
Dorothy Platt                  8/5/2020 4:32      Trent Harvey               8/8/2020 1:19
Eduardo Pascual                8/5/2020 4:32      Jason LeVeck               8/8/2020 1:19
Joseph Kusky                   8/5/2020 4:32      Thomas Saunders            8/8/2020 1:19
Angel Grice                    8/5/2020 4:32      Jonathan Callahan          8/8/2020 1:19
Andrew Yee                     8/5/2020 4:32      Paula Baker                8/8/2020 1:19
Jiny Ung                       8/5/2020 4:33      Jeremy Cook                8/8/2020 1:20
Patrice Caraway                8/5/2020 4:33      theodore rhodes            8/8/2020 1:20
Peter Kosik                    8/5/2020 4:33      Jose Zuniga                8/8/2020 1:20
Arkin Dharawat                 8/5/2020 4:33      Katie Lee Attia            8/8/2020 1:20
Erika Clark                    8/5/2020 4:34      Ashton James               8/8/2020 1:20
Johniqua fluker                8/5/2020 4:34      Justin d Montgomery        8/8/2020 1:20
Alexis Davis                   8/5/2020 4:34      Chuck Snyder               8/8/2020 1:21
Aaron Wiczek                   8/5/2020 4:34      Kyle Kayler                8/8/2020 1:21
larry munchrath                8/5/2020 4:34      Wan Yong Lin Huang         8/8/2020 1:21
Akilah D Rowan-Brooks          8/5/2020 4:34      Amat Armat                 8/8/2020 1:21
Jocelyn Diaz                   8/5/2020 4:34      Melissa Castro             8/8/2020 1:21
Daniel Biel                    8/5/2020 4:35      John N Xiong               8/8/2020 1:21
Brian Sniffen                  8/5/2020 4:35      Paul LaPorte               8/8/2020 1:21
Catherine Bowman               8/5/2020 4:35      Peter Baergen              8/8/2020 1:21
Julie Dalby                    8/5/2020 4:35      Joelle LaChance            8/8/2020 1:22
JASON LEE LYNCH                8/5/2020 4:36      Charles Foundyller         8/8/2020 1:22
Haybat Crawbuck                8/5/2020 4:37      Chris Pauly                8/8/2020 1:22
Roseanne Coggan                8/5/2020 4:37      Cody Tomei                 8/8/2020 1:22
Clark B. Scott                 8/5/2020 4:38      Roberto Cantos             8/8/2020 1:22
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 200 of 525


Saeed shahriari khalaji          8/5/2020 4:38      Benjamin Golze                  8/8/2020 1:22
Taiqueisha Scott                 8/5/2020 4:38      Emily Marie Hollowell (Thorp)   8/8/2020 1:23
Joseph Cole McKown               8/5/2020 4:38      Alan Hollander                  8/8/2020 1:23
Jana Manojkumar                  8/5/2020 4:38      Nancy Davis                     8/8/2020 1:23
Angela ODonnell                  8/5/2020 4:38      Charles Brian Marquardt         8/8/2020 1:23
Charles Van Dyke                 8/5/2020 4:39      Rodia Ablla                     8/8/2020 1:23
Melody Redmond                   8/5/2020 4:39      John Shelzi                     8/8/2020 1:24
Jesse M Durst                    8/5/2020 4:39      Greg Moore                      8/8/2020 1:24
Tayci Stallings                  8/5/2020 4:39      Blaine A Robbins                8/8/2020 1:24
Matthew Chua                     8/5/2020 4:40      Vladislav Gula                  8/8/2020 1:24
Barbara Calamia Lozano           8/5/2020 4:40      Donna Hinson                    8/8/2020 1:25
Brittiny Krause                  8/5/2020 4:40      Catherine Angarita              8/8/2020 1:25
Pasha Naini                      8/5/2020 4:40      Mary Jane Driscoll              8/8/2020 1:25
Henrieta Misurakova              8/5/2020 4:41      Cathy Cho                       8/8/2020 1:25
Robert A. Morain                 8/5/2020 4:41      John Shelzi                     8/8/2020 1:25
meloney rogers                   8/5/2020 4:41      Walter Clark Street             8/8/2020 1:26
Stephen Derr                     8/5/2020 4:41      Nathan Schmitz                  8/8/2020 1:26
casey williams                   8/5/2020 4:41      Nathan Christopher Hansen       8/8/2020 1:26
Isaac Burchfield                 8/5/2020 4:41      Larry                           8/8/2020 1:27
Zoe Keller                       8/5/2020 4:41      Sharon Geswein                  8/8/2020 1:27
Alyssa Case                      8/5/2020 4:42      Melody Poage                    8/8/2020 1:27
Moniquea Brown                   8/5/2020 4:42      Carl King                       8/8/2020 1:27
Katina Cobb                      8/5/2020 4:42      Michael Tully                   8/8/2020 1:28
Sheretta Bailey-nobblen          8/5/2020 4:42      Riley Dugger                    8/8/2020 1:28
Scott Scazafavo                  8/5/2020 4:42      Tiffanee M McKinley             8/8/2020 1:28
Jeffery Farr                     8/5/2020 4:42      Tom Magro                       8/8/2020 1:28
Austin Heath                     8/5/2020 4:43      Teresa Taylor                   8/8/2020 1:28
Caleb Wilcox                     8/5/2020 4:43      Timothy M Wright                8/8/2020 1:28
Pablo Gomez                      8/5/2020 4:43      Collin Hare                     8/8/2020 1:28
SoHee Kwak                       8/5/2020 4:43      Sarah Brolley                   8/8/2020 1:28
ANTOINETTE C WILLIAMS            8/5/2020 4:44      Connor Duiven                   8/8/2020 1:28
Matthew Kides                    8/5/2020 4:44      Harith Kumte                    8/8/2020 1:28
Suzy                             8/5/2020 4:44      Jason Pinkham                   8/8/2020 1:28
ki                               8/5/2020 4:44      Stephen Fant                    8/8/2020 1:29
Aaron Carlisle                   8/5/2020 4:44      Alan Kalmikoff                  8/8/2020 1:29
Pamela nester                    8/5/2020 4:44      RICHARD PRESSEL                 8/8/2020 1:29
Kerry-Lynn H. Palmer             8/5/2020 4:44      Fanny H Vargas                  8/8/2020 1:29
Mithin Nehrubabu                 8/5/2020 4:45      Jenna Stokes-Jenkins            8/8/2020 1:29
Weiliang Lin                     8/5/2020 4:45      Frederick Sterchi IV            8/8/2020 1:29
Julia Treacy                     8/5/2020 4:45      Travis A Hoppe                  8/8/2020 1:29
M Lamb                           8/5/2020 4:45      Alexandria Rigby                8/8/2020 1:29
Christina Davies                 8/5/2020 4:45      Justo                           8/8/2020 1:29
Rosa Gonzalez                    8/5/2020 4:46      Cheryl Durkin                   8/8/2020 1:30
Raquel Hernandez                 8/5/2020 4:46      Jon Polak                       8/8/2020 1:30
brent gase                       8/5/2020 4:46      Joshua Davis                    8/8/2020 1:30
Rachael Ferguson                 8/5/2020 4:46      Mason Rafferty                  8/8/2020 1:30
SEJANA CROSARA                   8/5/2020 4:46      Mark Servine                    8/8/2020 1:31
Aubree cradduck                  8/5/2020 4:46      Claire Binish                   8/8/2020 1:31
Aimee Whiteley                   8/5/2020 4:46      Tabitha Edwards                 8/8/2020 1:31
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 201 of 525


Brenda Lamberty                  8/5/2020 4:46      JONATHAN THORN               8/8/2020 1:31
Sarah Hackenberg                 8/5/2020 4:46      Julianne (Scibetta) Martin   8/8/2020 1:31
Edwin Abucejo                    8/5/2020 4:47      Justo Espinosa               8/8/2020 1:31
Jessica Maloy                    8/5/2020 4:47      Leon Fiftal                  8/8/2020 1:31
Devona Wilson                    8/5/2020 4:47      Brian Pendleton              8/8/2020 1:32
Ilya Karlik                      8/5/2020 4:47      Jon A Hogan                  8/8/2020 1:32
Zachary Wendal                   8/5/2020 4:47      Juan Garcia                  8/8/2020 1:32
Rickquell Butler                 8/5/2020 4:47      Jason Fritz                  8/8/2020 1:32
William Washington               8/5/2020 4:48      Jade Phillips                8/8/2020 1:32
Yao Ma                           8/5/2020 4:48      Eric Quinn                   8/8/2020 1:32
Michelle Brown                   8/5/2020 4:48      Doug Rex                     8/8/2020 1:32
Arturo Medina Jr                 8/5/2020 4:49      William Garlit               8/8/2020 1:32
Morgan Lee McEnany               8/5/2020 4:49      B Collier                    8/8/2020 1:33
Jonathan Jones                   8/5/2020 4:49      Paige Castelhano             8/8/2020 1:33
Vivian Trinh                     8/5/2020 4:49      Sierra Soares                8/8/2020 1:33
Tania Mehra                      8/5/2020 4:49      Lukas Strobel                8/8/2020 1:33
Aneesa Sen                       8/5/2020 4:49      Katherine Bozin              8/8/2020 1:33
Ashley Michelle Rodriguez        8/5/2020 4:50      Jenile Brooks                8/8/2020 1:33
William Dale Grossen             8/5/2020 4:50      Hector Marun                 8/8/2020 1:33
Jody Hart                        8/5/2020 4:50      Angel DeSantis               8/8/2020 1:33
Cadey Merrill                    8/5/2020 4:50      junior keeton                8/8/2020 1:33
George Herbert Howard Jr.        8/5/2020 4:50      James M Perry                8/8/2020 1:33
Timothy fries                    8/5/2020 4:51      Elizabeth Carlile            8/8/2020 1:34
David Turney                     8/5/2020 4:51      Justin DeSimone              8/8/2020 1:34
Richard Suchoski                 8/5/2020 4:51      Charles Thomas               8/8/2020 1:34
Lewis J Seals                    8/5/2020 4:51      Jared Lewis                  8/8/2020 1:35
Taryn Spivack                    8/5/2020 4:51      Debra Ione Holscher          8/8/2020 1:35
Wonseok Kim                      8/5/2020 4:51      Monja Wilson                 8/8/2020 1:35
Richard Suchoski                 8/5/2020 4:51      Subrina Sullivan             8/8/2020 1:35
Daniel Semro                     8/5/2020 4:51      Les Collier                  8/8/2020 1:36
Rhett Romsaas                    8/5/2020 4:51      Debra Roybal                 8/8/2020 1:36
Alex Cardoza                     8/5/2020 4:51      lucas jahn                   8/8/2020 1:36
David Hjelmeland                 8/5/2020 4:52      Michelle George              8/8/2020 1:36
Marcus stratton                  8/5/2020 4:52      Brian Menzel                 8/8/2020 1:36
Dia A. Mays                      8/5/2020 4:52      Andrew Franco                8/8/2020 1:37
Judith Luu                       8/5/2020 4:52      Joseph Schambach             8/8/2020 1:37
MICHAEL GREGORY BISHOP           8/5/2020 4:52      Amy Earls                    8/8/2020 1:37
Elizabeth Leach                  8/5/2020 4:52      Greg Gillum                  8/8/2020 1:38
Christopher Hickey               8/5/2020 4:52      Erica Rogan                  8/8/2020 1:38
Matthew D Mower                  8/5/2020 4:52      Christel Philipp             8/8/2020 1:38
Cary Grimm                       8/5/2020 4:53      Tina Sayward                 8/8/2020 1:39
Gabriel Raymer                   8/5/2020 4:53      Seth Curtis                  8/8/2020 1:39
Jamelle Eugene                   8/5/2020 4:53      Ryan Weldon                  8/8/2020 1:39
Saad Ayyub                       8/5/2020 4:53      Mitchell Hauter              8/8/2020 1:40
Amy Warner                       8/5/2020 4:53      Isaac Meisner                8/8/2020 1:40
Lorenzo Iacopelli                8/5/2020 4:53      David Li                     8/8/2020 1:40
Claudia Preciado                 8/5/2020 4:54      Samuel Shotz                 8/8/2020 1:40
Devin Ellsworth                  8/5/2020 4:55      Patrick Nicolas              8/8/2020 1:41
Kevin Nguyen                     8/5/2020 4:55      aidan mcclellan              8/8/2020 1:41
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 202 of 525


Albin Zuech                      8/5/2020 4:55      Christopher Shaun Baldwin   8/8/2020 1:41
Michele M Lawson                 8/5/2020 4:55      Phoebe Geagan               8/8/2020 1:41
Dutch Tanaka-Akana               8/5/2020 4:55      Paul Johnson                8/8/2020 1:41
John Bathrick                    8/5/2020 4:55      Shane Stacks                8/8/2020 1:41
Roze                             8/5/2020 4:55      Khoa Vu                     8/8/2020 1:41
Kristan Bhandari                 8/5/2020 4:56      Brinia                      8/8/2020 1:42
Michele M Lawson                 8/5/2020 4:56      Mariekris Aquino            8/8/2020 1:42
Anthony Flores                   8/5/2020 4:56      Baye Perkins                8/8/2020 1:42
Valerie Wen                      8/5/2020 4:56      Sovann Hang                 8/8/2020 1:43
Edward Billmeyer                 8/5/2020 4:56      STEVEN CHRISTENSEN          8/8/2020 1:43
Kevin Gould                      8/5/2020 4:56      Lorraine garcia             8/8/2020 1:43
Danit Kaya                       8/5/2020 4:56      Katelyn Casey               8/8/2020 1:44
Marissa Aurelio                  8/5/2020 4:57      Dylan Chen                  8/8/2020 1:44
Doug Bell                        8/5/2020 4:57      Kiran Elengickal            8/8/2020 1:44
Isis Brown                       8/5/2020 4:57      Hasita Patel                8/8/2020 1:44
Marissa Aurelio                  8/5/2020 4:57      Bobby G Harper              8/8/2020 1:44
Daniel Gaudette                  8/5/2020 4:58      Jennifer A Stroud           8/8/2020 1:44
Ezequiel Rodrigue                8/5/2020 4:58      Brian Lawton                8/8/2020 1:45
Louis Carter Jr                  8/5/2020 4:58      Jessica Tansy Peppel        8/8/2020 1:45
Jonathan Moses                   8/5/2020 4:58      Jeffrey Stamm               8/8/2020 1:45
Nicholas Poaletti                8/5/2020 4:58      Julius Bloomfield           8/8/2020 1:45
Sheena Mah                       8/5/2020 4:58      Tristan Labeau              8/8/2020 1:45
Katelyn Wetherington             8/5/2020 4:59      Esmeralda Gonsalez          8/8/2020 1:45
Claudia Garcia                   8/5/2020 4:59      Barbara Delacruz            8/8/2020 1:47
Boon Teik Ooi                    8/5/2020 4:59      Colleen Rinaldi             8/8/2020 1:47
Rebecca oshields                 8/5/2020 5:00      Tan Do                      8/8/2020 1:47
Kevin Mann                       8/5/2020 5:00      Christian Ross              8/8/2020 1:47
Patricia Anne Toth-white         8/5/2020 5:00      Micheline Sommers           8/8/2020 1:47
Ryan Melick                      8/5/2020 5:01      Jeanderine Pinzon           8/8/2020 1:47
Robert Clay Harris               8/5/2020 5:01      James Solomon               8/8/2020 1:47
James Marshall                   8/5/2020 5:01      Roland Stewart              8/8/2020 1:48
Amy Hertzog                      8/5/2020 5:01      Joseph S Dively             8/8/2020 1:48
Joseph GonzÃ¡lez                 8/5/2020 5:01      Brittain R Christie         8/8/2020 1:48
Fernando Vargas                  8/5/2020 5:01      Frankie G Howard            8/8/2020 1:48
Narendar R Pulimamidi            8/5/2020 5:02      Joshua Brown                8/8/2020 1:49
JEREMY BLANK                     8/5/2020 5:02      Alison Lawrence             8/8/2020 1:49
Garen Shian                      8/5/2020 5:02      curtis b.wright             8/8/2020 1:49
Gregory Sittler                  8/5/2020 5:02      Sharon Gonzalez             8/8/2020 1:50
Toby Turlington                  8/5/2020 5:02      Nahtanha Voss               8/8/2020 1:50
Nicholas Risko                   8/5/2020 5:03      William Halt                8/8/2020 1:50
Diego                            8/5/2020 5:03      Rob Forsberg                8/8/2020 1:50
Niyo Pearson                     8/5/2020 5:03      Jeffrey M. Arnett           8/8/2020 1:50
Frank A Olivas                   8/5/2020 5:03      Sandra Newcomb              8/8/2020 1:50
Santiago MartÃ-nez               8/5/2020 5:03      Gaetano Speciale            8/8/2020 1:50
Brian Becker                     8/5/2020 5:04      Nathaniel Adams             8/8/2020 1:50
Maggie June Phelps               8/5/2020 5:04      Carlos Saavedra             8/8/2020 1:50
Thiago Ferreira Sindra           8/5/2020 5:04      Katherine Bolitho           8/8/2020 1:50
Thomas Woodall                   8/5/2020 5:05      Karl D Hillenbrand          8/8/2020 1:51
Insy Hernsvan                    8/5/2020 5:05      Dorothy Gambrell            8/8/2020 1:51
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 203 of 525


Elaine Barrow                             8/5/2020 5:05       Joy Alexander          8/8/2020 1:51
Nickolas John Amstutz                     8/5/2020 5:06       Minh Tran              8/8/2020 1:51
Kenneth Janson                            8/5/2020 5:06       Jeffrey M. Arnett      8/8/2020 1:51
Leo Mahdessian                            8/5/2020 5:06       Yoo Mee Lee            8/8/2020 1:51
Michaela Butler                           8/5/2020 5:07       Jaishankar Kasthuri    8/8/2020 1:51
Dulce Oriundo                             8/5/2020 5:07       Angela Baldwin         8/8/2020 1:51
Riley Bentley                             8/5/2020 5:07       JAMES A CHAMPAGNE      8/8/2020 1:51
James M Reinhart                          8/5/2020 5:08       Jeffrey Thrall         8/8/2020 1:51
Megan (Meg) Hurley (Used Scooter Cat as my8/5/2020
                                           name on 5:08
                                                   Google+)   Timothy Daniels        8/8/2020 1:51
Michael Joseph Leukam                     8/5/2020 5:08       Dany                   8/8/2020 1:52
Emilio Torres-Lumsden                     8/5/2020 5:08       Dina Bishop            8/8/2020 1:52
Roland Cheng                              8/5/2020 5:08       Frank Trejos           8/8/2020 1:52
Alexandre Roberts                         8/5/2020 5:08       Alexandria Mewhorter   8/8/2020 1:52
Katlyn Lutz                               8/5/2020 5:08       Musukula Quee          8/8/2020 1:52
Rafa kasim                                8/5/2020 5:09       Sara Rosales           8/8/2020 1:53
Hector Miramontes Jr                      8/5/2020 5:09       Matthew Ware           8/8/2020 1:53
James Mark Adams                          8/5/2020 5:09       Gloria Arias           8/8/2020 1:53
David Dyson                               8/5/2020 5:09       Evelyn Charity         8/8/2020 1:53
Reuben Ray                                8/5/2020 5:10       David Hutton           8/8/2020 1:53
Sandra Alphonse                           8/5/2020 5:10       Enrico Tanguma         8/8/2020 1:54
kevin c byrne                             8/5/2020 5:10       NASHEKA JOHNSON        8/8/2020 1:54
Ruth Vickrey                              8/5/2020 5:11       Unna Yared             8/8/2020 1:54
Sumner Nichols                            8/5/2020 5:11       Alexander C Sterling   8/8/2020 1:54
hiep vo                                   8/5/2020 5:11       Minh Tran              8/8/2020 1:54
Krisette Chinen                           8/5/2020 5:11       Angelia Creighton      8/8/2020 1:55
John Bacigalupo                           8/5/2020 5:11       Wanda Hershey          8/8/2020 1:56
Forrest Gardner                           8/5/2020 5:11       Dail Bullock           8/8/2020 1:56
Alison farmer                             8/5/2020 5:12       Zachary Smith          8/8/2020 1:57
Alexis Brianna G. Estrada                 8/5/2020 5:12       Minh Tran              8/8/2020 1:57
Emily Johnson                             8/5/2020 5:12       NURAN KOCAK            8/8/2020 1:57
Aaliyah Richards                          8/5/2020 5:12       Matthew Irvine         8/8/2020 1:58
Charles Marshall                          8/5/2020 5:12       Zach Wiedeman          8/8/2020 1:58
Milissa Montalbano                        8/5/2020 5:12       Cynthia Rawleigh       8/8/2020 1:58
William Peredo                            8/5/2020 5:12       LEHAO DENG             8/8/2020 1:58
Mary Miller                               8/5/2020 5:13       Natalia Mulero         8/8/2020 1:58
Eric Lawrence                             8/5/2020 5:13       Alexa Lambert          8/8/2020 1:58
Hardeep Singh                             8/5/2020 5:13       Glenn davis            8/8/2020 1:58
Brian Gaona                               8/5/2020 5:13       Minh Tran              8/8/2020 1:58
Marshall Smith                            8/5/2020 5:13       David Smith            8/8/2020 1:58
Andrew Lobban                             8/5/2020 5:14       Alex Thompson          8/8/2020 1:58
Samantha Dooley                           8/5/2020 5:14       Elaine Brophy          8/8/2020 1:58
Roli Bhargava                             8/5/2020 5:14       Cedric Whitehead       8/8/2020 1:59
Carolyn Roberts                           8/5/2020 5:14       Shovonne Grainger      8/8/2020 1:59
jared Dennis                              8/5/2020 5:15       Jeffrey Opalinski      8/8/2020 1:59
Timothy Hay                               8/5/2020 5:16       Sandra Q. Adofina      8/8/2020 1:59
Jehad Semaan                              8/5/2020 5:16       MILES WOODRUM          8/8/2020 1:59
Sabrina kavalski                          8/5/2020 5:16       Matthew Tenorio        8/8/2020 2:00
DaCelia Justice                           8/5/2020 5:16       Minh Tran              8/8/2020 2:00
Mia Dowd                                  8/5/2020 5:16       james Masters          8/8/2020 2:01
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 204 of 525


Sherri Peel                     8/5/2020 5:17      Euhan Kim                  8/8/2020 2:01
Eric Setlock                    8/5/2020 5:17      Scott Carr                 8/8/2020 2:01
Kyce Zaiter                     8/5/2020 5:17      Gary Alexis                8/8/2020 2:01
getting                         8/5/2020 5:18      YIXUAN WANG                8/8/2020 2:01
Kyce Zaiter                     8/5/2020 5:18      Audrey Moxley              8/8/2020 2:01
Megan Hermen                    8/5/2020 5:18      Alicia Ruminsky            8/8/2020 2:01
Sofia Ramirez                   8/5/2020 5:18      Bryan Jameson              8/8/2020 2:02
joshua cave                     8/5/2020 5:18      Rebecca Crumpler           8/8/2020 2:02
jess                            8/5/2020 5:19      Emily Tellez               8/8/2020 2:02
Darrell Dodge                   8/5/2020 5:19      Minh Tran                  8/8/2020 2:02
Nicholas Ruttan                 8/5/2020 5:20      Shadow Wolf                8/8/2020 2:02
FERNANDO F TORRES               8/5/2020 5:20      Joshua Wilson              8/8/2020 2:02
Miriam Farb                     8/5/2020 5:21      Ken D Kauluwehi            8/8/2020 2:02
Eric Edmondson                  8/5/2020 5:21      Stephen Corralejo          8/8/2020 2:02
Michele A Graves                8/5/2020 5:21      Pascal dahet               8/8/2020 2:03
Leticia mercado                 8/5/2020 5:21      Charles R Simpson Jr       8/8/2020 2:03
Rebecca Aguilar                 8/5/2020 5:21      Casey Grinnell             8/8/2020 2:03
Nathan Learman                  8/5/2020 5:21      Daniel Schmitt             8/8/2020 2:03
Lisa Milone                     8/5/2020 5:22      Elizabeth Baker            8/8/2020 2:03
Adin Ballew                     8/5/2020 5:22      Minh Tran                  8/8/2020 2:03
Branden Dross                   8/5/2020 5:22      Teeba Sadoun               8/8/2020 2:03
Akanaton Tyler Thomas           8/5/2020 5:22      Rose Edmonds               8/8/2020 2:03
ISAAC A GALLEGOS                8/5/2020 5:22      Rick                       8/8/2020 2:04
Kimberly Oguinn                 8/5/2020 5:23      Rachael Cruz Russ          8/8/2020 2:05
Victor Banuelos                 8/5/2020 5:23      Paul Stephens              8/8/2020 2:05
Brett Jones                     8/5/2020 5:23      Robyn Marie Carley         8/8/2020 2:05
Latanya Black                   8/5/2020 5:23      Jeffrey Ozburn             8/8/2020 2:05
Selina Levy                     8/5/2020 5:24      Charles R Simpson Jr       8/8/2020 2:05
Zahir Nuristani                 8/5/2020 5:24      Justin Daniel Richardson   8/8/2020 2:06
Brett Jones                     8/5/2020 5:24      Chavonne Holland           8/8/2020 2:06
Victor Banuelos                 8/5/2020 5:25      Jacob Batchelor            8/8/2020 2:06
Dana Delara                     8/5/2020 5:25      Narin Luangrath            8/8/2020 2:07
Jayce Ryan Hovis                8/5/2020 5:25      Jamel Harden               8/8/2020 2:07
Alek Vila                       8/5/2020 5:25      Matthew Holland            8/8/2020 2:07
Matthew Andrus                  8/5/2020 5:25      LaReine Sekhpeptra         8/8/2020 2:08
Scott Bartell                   8/5/2020 5:25      yongsoo jang               8/8/2020 2:08
Roshan George                   8/5/2020 5:26      Ashley Morgan              8/8/2020 2:08
Israel Vega Ramirez             8/5/2020 5:26      SHAQUILLE JACKSON          8/8/2020 2:08
Daniela Beltran                 8/5/2020 5:26      Delia Chambers             8/8/2020 2:08
shantell D lewis                8/5/2020 5:26      Jobin Joseph               8/8/2020 2:09
Joel Scott                      8/5/2020 5:27      Stephanie Dudley           8/8/2020 2:09
Mahmudur Rahman                 8/5/2020 5:27      Luisa Sanchez -McBride     8/8/2020 2:09
Savannah Stagg                  8/5/2020 5:27      Kevin wilson               8/8/2020 2:09
Tasha Lane                      8/5/2020 5:27      James Scott Justice        8/8/2020 2:09
Kelvin Chan                     8/5/2020 5:28      Stefan Dutka               8/8/2020 2:09
Muhammed M Abbas                8/5/2020 5:28      Charles Carroll            8/8/2020 2:09
Aaron Miltenberger              8/5/2020 5:28      Monquel Barrett            8/8/2020 2:09
Elijah Thomas Beale             8/5/2020 5:28      Bryan Moore                8/8/2020 2:10
Christopher G Short             8/5/2020 5:29      Krystal Greenwell          8/8/2020 2:10
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 205 of 525


keith burgess                     8/5/2020 5:29      Joe Krueger                   8/8/2020 2:11
Javneet Kaur Sandhu               8/5/2020 5:29      yongsoo jang                  8/8/2020 2:11
Marjan Davoudabadi                8/5/2020 5:29      Ryan Michael                  8/8/2020 2:12
Clay Collier                      8/5/2020 5:29      Gage D Cavey                  8/8/2020 2:12
Tamara Snow                       8/5/2020 5:29      Joan Bon                      8/8/2020 2:12
Zachary Morris                    8/5/2020 5:30      Monica Soria                  8/8/2020 2:12
Michael Brock                     8/5/2020 5:30      Melanie Navas                 8/8/2020 2:13
Elijah Ethington                  8/5/2020 5:30      Justin Rodrigues              8/8/2020 2:13
Jessica Troupe                    8/5/2020 5:30      Andy Beene                    8/8/2020 2:13
Jimena Espinoza                   8/5/2020 5:30      VALENTINO SANTIAGO            8/8/2020 2:13
Joshua phillips                   8/5/2020 5:30      Alexander Banbury             8/8/2020 2:14
john h king                       8/5/2020 5:30      Jason Jones                   8/8/2020 2:14
Andrew Gammill                    8/5/2020 5:31      Alexander Banbury             8/8/2020 2:14
Louie B.                          8/5/2020 5:31      Nathan wnuk                   8/8/2020 2:14
Kaz Jankowski                     8/5/2020 5:31      Tyre                          8/8/2020 2:14
Nicole Edwards                    8/5/2020 5:32      Yaniv                         8/8/2020 2:15
Rashidy Oliver                    8/5/2020 5:32      Jay Parekh                    8/8/2020 2:15
MarÃ-a Cristina rojas             8/5/2020 5:32      Robert Evans                  8/8/2020 2:15
Suzanne Robinson                  8/5/2020 5:32      Tahric Gosley                 8/8/2020 2:16
Kevin S. Callahan                 8/5/2020 5:32      Steven B Meyers               8/8/2020 2:16
Lillian Ye                        8/5/2020 5:33      Jesse Hedges                  8/8/2020 2:16
lance g anderson                  8/5/2020 5:33      Richard A. Stern              8/8/2020 2:16
Anastashia Smith                  8/5/2020 5:34      Bryan Roy                     8/8/2020 2:16
Archie Lee Cuthbert               8/5/2020 5:34      Alexander Parker              8/8/2020 2:16
Janet M Bishop                    8/5/2020 5:34      Jaclyn Vesci                  8/8/2020 2:17
Kimberly Snelling                 8/5/2020 5:34      Harshendra Piriyapattana Rajendra
                                                                                   8/8/2020 2:17
Brandy J Greer                    8/5/2020 5:34      Jason L Peacock               8/8/2020 2:17
Danielle Gomez                    8/5/2020 5:35      Daniel L. Tellez              8/8/2020 2:17
Jaweed Bari                       8/5/2020 5:35      Nathan Cooley                 8/8/2020 2:17
DeathMiNo                         8/5/2020 5:36      Tyanna Dodson                 8/8/2020 2:18
Caitlin Esquivel                  8/5/2020 5:36      Harley S Benfield             8/8/2020 2:18
Aaron Lowe                        8/5/2020 5:36      Joseph Huerta                 8/8/2020 2:18
Rob Blackwell                     8/5/2020 5:36      Glora Agapova                 8/8/2020 2:18
Anaya K Haygood                   8/5/2020 5:36      Mohamed Abdi                  8/8/2020 2:19
Steven Romero                     8/5/2020 5:36      Iliana Molina                 8/8/2020 2:19
William henner                    8/5/2020 5:36      Nupur Maheshwari              8/8/2020 2:20
Eva Ramos                         8/5/2020 5:37      Morris Covington              8/8/2020 2:20
Elizabeth Cordova                 8/5/2020 5:37      Patrick C Holley              8/8/2020 2:20
Jennifer McGinnis                 8/5/2020 5:37      Carlos Hernandez              8/8/2020 2:21
ORIANE CELERIO                    8/5/2020 5:38      Maria Miranda                 8/8/2020 2:21
richard j turnier                 8/5/2020 5:38      Tanisha Herbert               8/8/2020 2:21
Dan Wu                            8/5/2020 5:38      Frank Santoro                 8/8/2020 2:21
Michael McCabe                    8/5/2020 5:39      Gabriel Zarour                8/8/2020 2:21
Richard Burch                     8/5/2020 5:39      Ellen L Brown                 8/8/2020 2:22
Vanesa Sanchez                    8/5/2020 5:40      Jason Lopez                   8/8/2020 2:22
Tami Mcilnay                      8/5/2020 5:40      Paul Squillace                8/8/2020 2:22
Azman Mistry                      8/5/2020 5:40      Leon Schulz                   8/8/2020 2:22
Thomas D Myres                    8/5/2020 5:40      Brady Beckham                 8/8/2020 2:23
Peter Pil Chu Kim                 8/5/2020 5:40      David conti                   8/8/2020 2:23
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 206 of 525


Melody Finley                    8/5/2020 5:40      Susan M. Healey         8/8/2020 2:23
Corbin Aldridge                  8/5/2020 5:41      Joshua Leviton          8/8/2020 2:23
Emma Berman                      8/5/2020 5:41      Jeffrey Gunelson        8/8/2020 2:23
Garrett Gregory                  8/5/2020 5:41      Lidia Castillo          8/8/2020 2:23
William E.Seely Jr               8/5/2020 5:41      Jazmin D Coulverson     8/8/2020 2:24
Judy Garcia                      8/5/2020 5:42      Trenton Gueli           8/8/2020 2:24
Alis Orahovac                    8/5/2020 5:42      Jeffrey Gunelson        8/8/2020 2:24
Erika Alarcon                    8/5/2020 5:43      Samuel a Wren           8/8/2020 2:25
Andrew Love                      8/5/2020 5:43      Adom Johnson            8/8/2020 2:25
Colten Long                      8/5/2020 5:43      Charles Gleason Jr      8/8/2020 2:25
Gerardo Ahuactzin Rugerio        8/5/2020 5:44      Samuel Joseph Gorski    8/8/2020 2:25
Marquise Washington              8/5/2020 5:44      Sarah Minkle            8/8/2020 2:25
Bonnie Burgette                  8/5/2020 5:44      Trenton Gueli           8/8/2020 2:25
Mason Costa                      8/5/2020 5:44      Arik Hunter             8/8/2020 2:25
Matthew Neifert                  8/5/2020 5:44      Augustine Umeh          8/8/2020 2:26
Melissa S Mills                  8/5/2020 5:44      Dan Meier               8/8/2020 2:26
Bosanadeljazero Butts            8/5/2020 5:44      Nichole Cyndi Eck       8/8/2020 2:26
Kenneth Scruggs II               8/5/2020 5:44      James Norvell           8/8/2020 2:26
Sarah Pfeifer                    8/5/2020 5:45      Cristy Crook            8/8/2020 2:27
Rantryia Nelson                  8/5/2020 5:45      Christopher Appicelli   8/8/2020 2:27
Stephen Via                      8/5/2020 5:46      Ted Zeunik              8/8/2020 2:28
Eugene Jones III                 8/5/2020 5:46      Peter Schamp            8/8/2020 2:28
Trent Morris                     8/5/2020 5:46      Joshua Crook            8/8/2020 2:28
Eric Bowser                      8/5/2020 5:46      Arif Abdulrafi          8/8/2020 2:28
Cathy Sutton Mumford             8/5/2020 5:47      Jim Cook                8/8/2020 2:28
DeDra Iverson                    8/5/2020 5:47      Melissa Uetz            8/8/2020 2:28
Edmund Wilfong                   8/5/2020 5:47      Ahmad Sheikh            8/8/2020 2:28
Julian Hong                      8/5/2020 5:47      Leah Blake              8/8/2020 2:29
Derrick Howard                   8/5/2020 5:48      THOMAS RANDA L KNIGHT   8/8/2020 2:29
William king                     8/5/2020 5:48      Jonathan Ziebarth       8/8/2020 2:29
Irina Truong                     8/5/2020 5:48      Sarah Wilfinger         8/8/2020 2:29
Aaron Epps                       8/5/2020 5:48      Odeisa Hichez           8/8/2020 2:29
Levi Holmes                      8/5/2020 5:48      CHERYL BECKMAN          8/8/2020 2:29
Raphael roman rodriguez          8/5/2020 5:48      Marquita Gholston       8/8/2020 2:29
Lorraine Hash                    8/5/2020 5:49      Anne Gunning            8/8/2020 2:30
Samuel G Mcclary                 8/5/2020 5:49      Steven Davis            8/8/2020 2:30
John Poole                       8/5/2020 5:50      Frank Knopf             8/8/2020 2:30
Shuoyang                         8/5/2020 5:50      Katy Kessler Everhart   8/8/2020 2:30
Nancy young                      8/5/2020 5:50      Van R Phillips          8/8/2020 2:31
Ashley Fossile                   8/5/2020 5:51      emily senefeld          8/8/2020 2:31
Jared Hickman                    8/5/2020 5:52      Kayla Miller            8/8/2020 2:31
Jonathan Acuna                   8/5/2020 5:52      Martine Harmon          8/8/2020 2:31
Collin Lassiter                  8/5/2020 5:52      Olivia Rapp             8/8/2020 2:31
Brad Pickett                     8/5/2020 5:52      Travis R. Onell         8/8/2020 2:32
Shajuan Davis                    8/5/2020 5:52      Debra Jensen            8/8/2020 2:32
Michael Deatherage               8/5/2020 5:52      Clara Gamsu             8/8/2020 2:32
Brayden Stauffer                 8/5/2020 5:52      Sarah Manning           8/8/2020 2:33
Cade Insall                      8/5/2020 5:52      Jonah Fisher            8/8/2020 2:33
Camille Henry                    8/5/2020 5:53      Jennifer Devonshire     8/8/2020 2:33
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 207 of 525


Dyme Porter                      8/5/2020 5:53      Mary                        8/8/2020 2:33
Reuben L. Jaime                  8/5/2020 5:53      Sara White                  8/8/2020 2:33
La'Nell Brooks jr                8/5/2020 5:54      Frederick W Heineman        8/8/2020 2:33
Thuy Bardwell                    8/5/2020 5:55      Damn                        8/8/2020 2:33
Joe B Holden                     8/5/2020 5:55      Steven Jones                8/8/2020 2:34
Jeffrey Hardwick                 8/5/2020 5:56      Kaden Keenan                8/8/2020 2:34
Zach Thomas                      8/5/2020 5:56      Erica Tran                  8/8/2020 2:34
Brenly Alvarez                   8/5/2020 5:56      Becky Tu-Sekine             8/8/2020 2:34
Abigail Daley                    8/5/2020 5:56      Christina Kissel            8/8/2020 2:34
Sarah Gbobo                      8/5/2020 5:56      Jeremy Szteiter             8/8/2020 2:34
Brett Adams                      8/5/2020 5:56      Kendrick JimÃ©nez           8/8/2020 2:34
Melissa Doe                      8/5/2020 5:56      Ethan Heathcoat             8/8/2020 2:35
Sean Correia                     8/5/2020 5:57      Anthony Lobono              8/8/2020 2:35
Cayce da Costa                   8/5/2020 5:57      Josue Coello                8/8/2020 2:35
Cleyver Ramos Vazquez            8/5/2020 5:57      Alisa Davis                 8/8/2020 2:35
Abel Rodriguez                   8/5/2020 5:58      Courtney Sabahi             8/8/2020 2:35
Evan E Castillo                  8/5/2020 5:59      David Turner                8/8/2020 2:35
Dustin Cross                     8/5/2020 6:00      Josef Sellers               8/8/2020 2:35
Monty B Elliott                  8/5/2020 6:00      Jamanda Parker              8/8/2020 2:35
joseph s catalano                8/5/2020 6:00      Daphnie Jones               8/8/2020 2:36
Edwin Edmonson                   8/5/2020 6:02      Alexandra Zacal             8/8/2020 2:36
Alec Carruth                     8/5/2020 6:02      Cameron Fowler              8/8/2020 2:36
Patricia Maye                    8/5/2020 6:02      Joseph Perrott              8/8/2020 2:36
Joshua Paine                     8/5/2020 6:03      Joseph Bega                 8/8/2020 2:37
Jada Jefferson                   8/5/2020 6:03      Jalen Thomas                8/8/2020 2:37
Dustin                           8/5/2020 6:05      Michelle DiBaggio           8/8/2020 2:37
Beth Riddle                      8/5/2020 6:05      Brittany Powell             8/8/2020 2:37
Bonny Parish                     8/5/2020 6:06      John Matheson               8/8/2020 2:37
Travis Blue                      8/5/2020 6:06      Marilyn Diaz                8/8/2020 2:37
Laurin McKenna                   8/5/2020 6:07      Roy Parker                  8/8/2020 2:37
Nyssa Coelho                     8/5/2020 6:07      Kathy Herisko               8/8/2020 2:38
Caroline Matera                  8/5/2020 6:07      Johan David Pacheco Nunez   8/8/2020 2:38
David Beal                       8/5/2020 6:07      Ashley Smith                8/8/2020 2:39
Donnie Shepperson                8/5/2020 6:07      Christian Wolfe             8/8/2020 2:39
Sai Haritha Bavireddy            8/5/2020 6:07      Ka3thy Davis Wright         8/8/2020 2:39
William (Pittman) Heart          8/5/2020 6:08      Martha Nickelson            8/8/2020 2:39
Key Keller                       8/5/2020 6:08      Jan Zacal                   8/8/2020 2:39
Karen Steward                    8/5/2020 6:09      Kevin Yoo                   8/8/2020 2:40
Celeste Knapp                    8/5/2020 6:09      John H Mata                 8/8/2020 2:40
Symantha Johnson                 8/5/2020 6:10      Kevin Tran                  8/8/2020 2:40
Pamela Dorsey                    8/5/2020 6:10      Heather RÃ³bel              8/8/2020 2:40
Shane Cricket                    8/5/2020 6:10      David Jeremy Gunnells       8/8/2020 2:41
Venkateswara Sura                8/5/2020 6:10      Liliana Zamora              8/8/2020 2:41
Joseph Ray Carte                 8/5/2020 6:10      Debra S Buss                8/8/2020 2:41
Jenny Stamm                      8/5/2020 6:11      MistÃ©r King                8/8/2020 2:41
Christopher Switzer              8/5/2020 6:11      Josh o Vincent              8/8/2020 2:41
David Anthony Clarke             8/5/2020 6:12      Courtney J Arzu             8/8/2020 2:41
Esmeralda Garcia                 8/5/2020 6:12      Alexandra Laguna            8/8/2020 2:41
Vivian Ly                        8/5/2020 6:13      Hunter Pelotte              8/8/2020 2:41
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 208 of 525


Jessica Warmbrodt                8/5/2020 6:13      Alaina Lesko                  8/8/2020 2:42
Antonio Dion Hill Jr             8/5/2020 6:13      Michelle Rousso               8/8/2020 2:42
Alisica Lomas                    8/5/2020 6:14      Glenda Tolbert                8/8/2020 2:42
Daniel knauss                    8/5/2020 6:15      Patrick Duff                  8/8/2020 2:42
Joshua Smith                     8/5/2020 6:15      Rudy Alexander Alarcon        8/8/2020 2:42
Wyatt Boggs                      8/5/2020 6:16      Bradley James Johnson         8/8/2020 2:42
Jan Chin                         8/5/2020 6:17      Adrienne Pennock              8/8/2020 2:42
Victor Bernal                    8/5/2020 6:18      Charity McDowell              8/8/2020 2:43
Enrique Javier                   8/5/2020 6:18      Alisha Wells                  8/8/2020 2:43
Darian Sherman                   8/5/2020 6:18      Carol York                    8/8/2020 2:43
Abigail Lee Van Orden            8/5/2020 6:19      Landon Nguyen                 8/8/2020 2:43
Armando Botello                  8/5/2020 6:19      Kimberly Haynes               8/8/2020 2:43
Maria Gonzslez                   8/5/2020 6:19      Yvonne Rebollar               8/8/2020 2:43
Andrew Willett                   8/5/2020 6:19      Carlos Hernandez              8/8/2020 2:44
Danielle Greer                   8/5/2020 6:19      Robert Kruslyak               8/8/2020 2:44
Ilan Zeron                       8/5/2020 6:19      James G Cooke                 8/8/2020 2:45
Dakota Bradford                  8/5/2020 6:20      Michelle C Lutz               8/8/2020 2:45
Vincent Magdaro                  8/5/2020 6:21      christina M ennis             8/8/2020 2:45
Kevin Barci                      8/5/2020 6:21      Martin wright                 8/8/2020 2:45
Chris arrington                  8/5/2020 6:21      Adam Leverich                 8/8/2020 2:46
Anthony Ferris                   8/5/2020 6:21      Mary Croix                    8/8/2020 2:46
Ella Calero                      8/5/2020 6:21      Lisa Holbrook                 8/8/2020 2:46
Richard                          8/5/2020 6:21      Robert Dale                   8/8/2020 2:47
Christian Roldan                 8/5/2020 6:21      David Craven                  8/8/2020 2:47
Samvrit Srinivas                 8/5/2020 6:21      Angelique Robbins             8/8/2020 2:47
Jamia Marshall                   8/5/2020 6:23      Mahenk Patel                  8/8/2020 2:48
David Brown                      8/5/2020 6:23      Sara Loboda                   8/8/2020 2:49
Clark Babin                      8/5/2020 6:24      Synthia Y. Camareno Nazario   8/8/2020 2:49
Oscar Dao                        8/5/2020 6:25      Steve Dimock                  8/8/2020 2:51
Corey Plueard                    8/5/2020 6:25      William A Rodriguez           8/8/2020 2:51
Wendy Perez                      8/5/2020 6:26      George Hill                   8/8/2020 2:51
Victor sanchez                   8/5/2020 6:26      SHANGSHIN LIAO                8/8/2020 2:52
Sadia Hossain                    8/5/2020 6:26      Gerald Koenning               8/8/2020 2:52
Tracey Williams                  8/5/2020 6:26      Daniel brown                  8/8/2020 2:52
Sylvia Gonzalez                  8/5/2020 6:27      Michal Kaminski               8/8/2020 2:52
sladjan milesic                  8/5/2020 6:28      Chad Nelson                   8/8/2020 2:53
Edwin Clapp                      8/5/2020 6:28      WINSTON SUK                   8/8/2020 2:53
CHRISTIAN G. RIVAS               8/5/2020 6:28      Kiel Martin Werle             8/8/2020 2:53
Matthew Coleman                  8/5/2020 6:29      Susan Hanna                   8/8/2020 2:53
Robert Whittaker                 8/5/2020 6:29      Ronald schulze                8/8/2020 2:53
Nicole Reed                      8/5/2020 6:29      Toni Olivier                  8/8/2020 2:53
Barbara T Jodzio                 8/5/2020 6:29      Manhar Ahluwalia              8/8/2020 2:53
Yuanyuan Lei                     8/5/2020 6:29      Robert T Keeley               8/8/2020 2:54
Sara mercer                      8/5/2020 6:31      Arthur Kaplan                 8/8/2020 2:54
Aaron Parks-Young                8/5/2020 6:31      Jonathan Joseph Gates         8/8/2020 2:54
Daniel knauss                    8/5/2020 6:31      Mike Iverson                  8/8/2020 2:54
Ashley Schumacher                8/5/2020 6:31      Mia Corwin                    8/8/2020 2:54
Neal Duitsman                    8/5/2020 6:31      Gentle Green                  8/8/2020 2:55
Stephen Albert Schieberl         8/5/2020 6:32      Nathan Wade Gibson            8/8/2020 2:55
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 209 of 525


Sadia Hossain                    8/5/2020 6:32      Heidi J. Burhop          8/8/2020 2:55
Kevin Brune                      8/5/2020 6:32      Dominic Canitia          8/8/2020 2:55
Tara Stewart                     8/5/2020 6:32      Nathan                   8/8/2020 2:55
Danielle Blansett-Mara           8/5/2020 6:33      Leslie J Archer          8/8/2020 2:56
Allie Herman                     8/5/2020 6:33      charles brigham          8/8/2020 2:56
Amy Yu                           8/5/2020 6:33      Brian Williams           8/8/2020 2:56
Niekin Holle                     8/5/2020 6:35      David R McMurrick        8/8/2020 2:56
Yos Park                         8/5/2020 6:35      Hassan nur               8/8/2020 2:56
Alison Harber                    8/5/2020 6:35      Andrew William Simler    8/8/2020 2:57
mat nadowski                     8/5/2020 6:35      Catherine Joan Hollins   8/8/2020 2:57
Anton Trofimenko                 8/5/2020 6:36      William G Henson         8/8/2020 2:57
Shubham khatri                   8/5/2020 6:38      Yadav Pokharel           8/8/2020 2:57
Sarah Harmon                     8/5/2020 6:38      Heather McGee            8/8/2020 2:57
Homayoun Jamshidi                8/5/2020 6:40      Luis Ortega              8/8/2020 2:57
Jack Kasch                       8/5/2020 6:40      Juanpa Briceno           8/8/2020 2:58
Jeffrey Pace                     8/5/2020 6:43      Shelia Kim               8/8/2020 2:58
Misty Howze                      8/5/2020 6:43      Byron                    8/8/2020 2:58
Nikki Dellas                     8/5/2020 6:43      Nicole Prill             8/8/2020 2:59
Adriana Cabrera                  8/5/2020 6:43      Albert Pierson           8/8/2020 2:59
CHRISTINE ALTHOUSE               8/5/2020 6:43      William Parsons          8/8/2020 2:59
Steven Sprechman                 8/5/2020 6:43      Eddie Berrigan           8/8/2020 2:59
Michael Johnson                  8/5/2020 6:44      Melissa Powell           8/8/2020 2:59
Makalia                          8/5/2020 6:45      Brian Lopez              8/8/2020 2:59
Christi Armas                    8/5/2020 6:45      Chad Renstrom            8/8/2020 2:59
Travis Flora                     8/5/2020 6:45      Tony Hoang               8/8/2020 2:59
Swen Wulf                        8/5/2020 6:46      W Timothy Fine           8/8/2020 2:59
Vincent Bowen                    8/5/2020 6:47      Todd Szabo               8/8/2020 3:00
John Blake Travis                8/5/2020 6:48      vinayak ganeshan         8/8/2020 3:00
Kaushal Galhotra                 8/5/2020 6:48      Roger Lewis              8/8/2020 3:00
Phillesia Phillips               8/5/2020 6:48      JonSavannah Carter       8/8/2020 3:00
Nicole Blasi                     8/5/2020 6:48      Robyne Martinez          8/8/2020 3:00
Hardik Shah                      8/5/2020 6:49      Joseph Calpin            8/8/2020 3:01
Steven Yagsemal-Doiel            8/5/2020 6:50      Mark J Lehman            8/8/2020 3:01
Zachariah Murphy                 8/5/2020 6:50      Brayan Mazon             8/8/2020 3:01
Robert N. Nakano                 8/5/2020 6:51      Nathan Mendenhall        8/8/2020 3:03
Christopher Funk                 8/5/2020 6:51      Bailey Doyal             8/8/2020 3:03
Erin Vergara                     8/5/2020 6:52      Lisa Wiborg              8/8/2020 3:04
Sedgwick Mance                   8/5/2020 6:54      Ada Causey               8/8/2020 3:04
Esha Cruz                        8/5/2020 6:54      Tylise Hernandez         8/8/2020 3:05
Nicole Pennywell                 8/5/2020 6:56      Miles Rost               8/8/2020 3:05
Shaylene Osborn                  8/5/2020 6:56      Anthony Karapetian       8/8/2020 3:05
Sharla Anderson                  8/5/2020 6:57      hongkongbuffet           8/8/2020 3:06
Joy Nandi                        8/5/2020 6:57      April Leary              8/8/2020 3:07
Justyn Toyama                    8/5/2020 6:57      Jason vecchiarelli       8/8/2020 3:07
Richard                          8/5/2020 6:57      Patricia J. Friedhaber   8/8/2020 3:07
Abraham Parra                    8/5/2020 6:58      ARIENNE KLINESTEKER      8/8/2020 3:08
Ian Kostman                      8/5/2020 6:58      Lisa C. Alexander        8/8/2020 3:08
Joshua Advincula                 8/5/2020 6:58      Robert Lewis             8/8/2020 3:08
Julius McCain                    8/5/2020 6:59      Barry Mattern            8/8/2020 3:09
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 210 of 525


David N Stegall                  8/5/2020 6:59      Jarrod Thomas                8/8/2020 3:09
Sharonda Jones                   8/5/2020 6:59      Tyler Kidd                   8/8/2020 3:09
Payman Akhlaghi                  8/5/2020 6:59      Julie north                  8/8/2020 3:09
Alexander Rosales                8/5/2020 7:00      Keith Barnett                8/8/2020 3:09
Adam Robbins                     8/5/2020 7:01      Miller Kettle                8/8/2020 3:09
Neil Ashcraft                    8/5/2020 7:01      Jennifer L. Julian           8/8/2020 3:09
Nikolaas Tekulve                 8/5/2020 7:03      Richard Huynh                8/8/2020 3:10
Deanna Davidson                  8/5/2020 7:03      Marat Yelemesov              8/8/2020 3:10
Anisa damiano                    8/5/2020 7:04      Jack E Chipman               8/8/2020 3:11
Deanna Davidson                  8/5/2020 7:04      David b. Moon                8/8/2020 3:11
Imani H Ford                     8/5/2020 7:05      Djordje PETROVIC             8/8/2020 3:11
Michael Gothard                  8/5/2020 7:05      Brian Aites                  8/8/2020 3:12
Alfred W Differ                  8/5/2020 7:06      Timothy Rosado               8/8/2020 3:12
Jesus Christ                     8/5/2020 7:07      Charles R. Freeman           8/8/2020 3:12
Ray Clement                      8/5/2020 7:07      Nicholas Hayden              8/8/2020 3:13
Aliyah                           8/5/2020 7:07      Wendy Baker Irizarry         8/8/2020 3:15
Joseph Trammell                  8/5/2020 7:09      Hadley Dryland               8/8/2020 3:16
Nicole rodriguez                 8/5/2020 7:09      Kevin J Humphreys            8/8/2020 3:17
Andy j. Mata                     8/5/2020 7:09      David Mcclusky               8/8/2020 3:17
William Jones                    8/5/2020 7:09      Vivek Nuthalapati            8/8/2020 3:17
Amy Tilghman                     8/5/2020 7:09      Tyler Scheibner              8/8/2020 3:17
Andrew Sohn                      8/5/2020 7:10      Haejin C Han                 8/8/2020 3:18
Sami                             8/5/2020 7:10      Geraldine Carter             8/8/2020 3:18
Sami                             8/5/2020 7:12      Matt Finholm                 8/8/2020 3:18
Kayla Chapman                    8/5/2020 7:12      Lavonderia s curry           8/8/2020 3:19
brian brown                      8/5/2020 7:13      Vicki Guenther               8/8/2020 3:19
Benjamin Milano                  8/5/2020 7:13      Kierra Ikea Livers           8/8/2020 3:19
Chris McKinney                   8/5/2020 7:13      Esther Hagenbuch             8/8/2020 3:19
Mecheline Farhat                 8/5/2020 7:13      John D'Adamo                 8/8/2020 3:20
Ido Kinel                        8/5/2020 7:15      Corrine Budris               8/8/2020 3:20
Melissa Townsend                 8/5/2020 7:17      Grant Trudeau                8/8/2020 3:21
Michael P Saladen                8/5/2020 7:17      Lawrence Van Wie             8/8/2020 3:21
Shantel Vallejo                  8/5/2020 7:17      Manish D Desai               8/8/2020 3:21
Kevin Zielinski                  8/5/2020 7:17      Victor Kauffman              8/8/2020 3:21
Frauke Greil                     8/5/2020 7:18      Bradley Weber                8/8/2020 3:21
Anthony Merle States Jr          8/5/2020 7:18      Misty Meschter               8/8/2020 3:22
Shawn Hank                       8/5/2020 7:18      Christopher William Garcia   8/8/2020 3:22
John Warren                      8/5/2020 7:18      Ricquie Barker               8/8/2020 3:22
Jacob Frizzell                   8/5/2020 7:19      Alexis                       8/8/2020 3:22
Joy Baker                        8/5/2020 7:20      Michael Ross                 8/8/2020 3:22
Darrellchambers                  8/5/2020 7:20      Duarte Goncalves             8/8/2020 3:22
Sara C Murray                    8/5/2020 7:22      irene nunez                  8/8/2020 3:22
Robert E Lussier                 8/5/2020 7:24      Tynishia Woods               8/8/2020 3:22
TECHLY JASMIN                    8/5/2020 7:25      WOODROW KILLGORE             8/8/2020 3:23
Ramell Blacknall                 8/5/2020 7:26      Greta S. Cecil               8/8/2020 3:23
Brandon Hutson                   8/5/2020 7:26      Ian Chase Jirka              8/8/2020 3:23
Michelle R Hooks                 8/5/2020 7:27      Jenna Reed                   8/8/2020 3:23
PaweÅ‚ Winogrodzki               8/5/2020 7:27      Gregory R. Kinard            8/8/2020 3:23
Kalana Gamlath                   8/5/2020 7:28      Alexis                       8/8/2020 3:24
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 211 of 525


Ethan Sirois                      8/5/2020 7:29      Sara Fowler                  8/8/2020 3:24
Ocie Kauffman                     8/5/2020 7:31      Robert jay mercado           8/8/2020 3:24
Kiminia Stowers                   8/5/2020 7:31      Ashley Leggett               8/8/2020 3:25
Benjamin L Watters                8/5/2020 7:33      Maria Dolorez Ramirez Boyd   8/8/2020 3:25
Christopher Finch                 8/5/2020 7:34      Jaime Perez                  8/8/2020 3:25
Kennetta Hammond Perry            8/5/2020 7:34      Janelle L Williams           8/8/2020 3:25
Katherine Coyne                   8/5/2020 7:35      Muhidin Socoro               8/8/2020 3:25
Brittany Parks                    8/5/2020 7:35      Thomas J Herbig              8/8/2020 3:27
Troy Center                       8/5/2020 7:35      Mika Smith-Brown             8/8/2020 3:27
Jahda Clemons                     8/5/2020 7:36      Dawn Stuart                  8/8/2020 3:28
Larry Osborne                     8/5/2020 7:36      Daykoda Jones                8/8/2020 3:29
Cynthia Goodwin                   8/5/2020 7:38      James P. Blase               8/8/2020 3:29
kendalind E dickey                8/5/2020 7:39      Melissa Lee                  8/8/2020 3:29
Clarissa Simmons                  8/5/2020 7:40      Alexandra Elizabeth Lasley   8/8/2020 3:29
Justin Robert Kidder              8/5/2020 7:40      LisaDawn McCabe              8/8/2020 3:30
Cassandra Carey                   8/5/2020 7:40      Michael                      8/8/2020 3:30
Richard Sohou                     8/5/2020 7:41      Jarrod                       8/8/2020 3:30
Alan Peterson                     8/5/2020 7:41      Nathan Fowler                8/8/2020 3:30
kevin gardner                     8/5/2020 7:41      Cecilia San Roman            8/8/2020 3:31
Abel Vazquez                      8/5/2020 7:43      Jaimie Teekell               8/8/2020 3:31
Noel Wingate                      8/5/2020 7:43      Ms. L Holderle               8/8/2020 3:31
Andrew Dean                       8/5/2020 7:44      john heiden                  8/8/2020 3:31
Brianca Davis                     8/5/2020 7:46      kaiyuan mo                   8/8/2020 3:32
Christian Bullock                 8/5/2020 7:46      Aimee Wootton                8/8/2020 3:32
Sandy Little                      8/5/2020 7:47      John Donalds                 8/8/2020 3:32
Angel Smith                       8/5/2020 7:47      Paul Baxter                  8/8/2020 3:33
Tony E Penson                     8/5/2020 7:49      julie spence                 8/8/2020 3:33
Koki Tomoeda                      8/5/2020 7:50      Johnny Passadino             8/8/2020 3:33
Soham More                        8/5/2020 7:50      Elijah Padden                8/8/2020 3:33
Debora amory                      8/5/2020 7:50      Molly K Wreden               8/8/2020 3:34
Noah Brooks                       8/5/2020 7:51      Timothy Murray               8/8/2020 3:34
Courtney Munkres                  8/5/2020 7:51      Kenneth Land                 8/8/2020 3:34
Karina Ito                        8/5/2020 7:51      Robert L Herreria            8/8/2020 3:35
Tamar Tunnell                     8/5/2020 7:52      Casey Dobbs                  8/8/2020 3:35
Anthony Locacio                   8/5/2020 7:52      Jacqueline Razo              8/8/2020 3:35
Curtis Credo Gabriel Lockridge    8/5/2020 7:53      Andrew Costello              8/8/2020 3:35
Edward JAY Cazalas                8/5/2020 7:53      Michael Allcock              8/8/2020 3:36
Antonio Gil                       8/5/2020 7:53      Deborah Hamui                8/8/2020 3:36
Richard Degregorio                8/5/2020 7:56      James                        8/8/2020 3:36
Saul Godinez                      8/5/2020 8:02      Mayank Patke                 8/8/2020 3:37
Christopher Kratt                 8/5/2020 8:04      Kadi Clough                  8/8/2020 3:37
Barrie Houle                      8/5/2020 8:04      Zach Revelle                 8/8/2020 3:38
Rodrigo Corona Chavez             8/5/2020 8:08      Christie Fusi                8/8/2020 3:38
Mark Perez                        8/5/2020 8:09      Jeremie Manis                8/8/2020 3:38
Lydia Villarreal                  8/5/2020 8:10      McKenna Ma                   8/8/2020 3:38
Nathaniel McCoy                   8/5/2020 8:11      Katie Lahey                  8/8/2020 3:38
Daniel Patton                     8/5/2020 8:14      MENGQING HU                  8/8/2020 3:38
Alyssa Reisinger                  8/5/2020 8:15      Sailendra P Meka             8/8/2020 3:39
Jeff Graham                       8/5/2020 8:15      Christopher Pringle          8/8/2020 3:39
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 212 of 525


David Steele                     8/5/2020 8:16      Clarissa Powell              8/8/2020 3:39
Duane Morse                      8/5/2020 8:18      Kelsey A Adams               8/8/2020 3:39
Kristy Lynn Atwater              8/5/2020 8:20      Steven Pauley                8/8/2020 3:40
Celeste Frangeskou               8/5/2020 8:21      Matt Crane                   8/8/2020 3:40
Vanessa Hoffman                  8/5/2020 8:21      Steven Pauley                8/8/2020 3:40
Jesselyn Yaeger                  8/5/2020 8:23      David Moreno                 8/8/2020 3:41
Gavin Caver Brooks McCray        8/5/2020 8:23      Wes White                    8/8/2020 3:41
Elizabeth Doyen                  8/5/2020 8:23      Joseph Matias                8/8/2020 3:41
Onyinye Jideani                  8/5/2020 8:24      Marshal Rogers               8/8/2020 3:41
Margaret L Teisberg              8/5/2020 8:25      Tyasia Hughes                8/8/2020 3:41
Jodi L Rothstein                 8/5/2020 8:25      Alvaro Franco                8/8/2020 3:41
Gian Andrea BrÃ¼esch             8/5/2020 8:25      Benjamin C Tabai             8/8/2020 3:42
Jennifer Deak                    8/5/2020 8:25      Kim Howard                   8/8/2020 3:42
Alicia Harris                    8/5/2020 8:27      Adrienne Tamayo              8/8/2020 3:42
Onyinye Jideani                  8/5/2020 8:28      Alicia Godinez               8/8/2020 3:42
Kenneth Joy                      8/5/2020 8:29      Samantha Sonora              8/8/2020 3:43
RoseMarie DeEsso                 8/5/2020 8:29      Belen Ortiz                  8/8/2020 3:43
Jenseena Pope                    8/5/2020 8:29      Alfred F Howington           8/8/2020 3:43
PATRICK GIULIANO                 8/5/2020 8:29      Candice Creighton Townsend   8/8/2020 3:44
Gloria Law                       8/5/2020 8:31      Sean Blanchard               8/8/2020 3:44
Lea Insalaco                     8/5/2020 8:32      Thea M. Lewis                8/8/2020 3:44
Danny J Gamble                   8/5/2020 8:32      Masha Fikhman                8/8/2020 3:44
Mark Reid                        8/5/2020 8:34      Steven Silverstein           8/8/2020 3:44
Michael Davis                    8/5/2020 8:35      Teancum Thomas               8/8/2020 3:45
Necdet Ozder                     8/5/2020 8:35      Michael Waring               8/8/2020 3:45
SANDRA R FIELD                   8/5/2020 8:36      Shirley Cheung               8/8/2020 3:46
Vina Tran                        8/5/2020 8:36      Logan Noel Broun             8/8/2020 3:46
Jose Arzuaga                     8/5/2020 8:39      Jeffrey A Dinter             8/8/2020 3:46
Jody Auxier                      8/5/2020 8:41      Louis Chapel                 8/8/2020 3:47
Crystal Holliday                 8/5/2020 8:41      Jonathan P Sari              8/8/2020 3:47
Vicente Michelena                8/5/2020 8:42      Alex Lowery                  8/8/2020 3:47
Natasha Bailey                   8/5/2020 8:42      Christopher Rhodes           8/8/2020 3:48
Brian Garrepy                    8/5/2020 8:43      Jose M Aguilar               8/8/2020 3:48
Matthew Mccuen                   8/5/2020 8:48      Lindy Cruse                  8/8/2020 3:48
Zane Medeiros                    8/5/2020 8:48      Tracy Armstrong              8/8/2020 3:48
Robert Duggan                    8/5/2020 8:48      Barbara Sanders              8/8/2020 3:49
Kevin E. Small                   8/5/2020 8:50      Pauline Russ                 8/8/2020 3:49
Bryan Baker                      8/5/2020 8:51      David Tullos                 8/8/2020 3:50
Shaun Miles                      8/5/2020 8:52      jimmy goulas                 8/8/2020 3:50
Wilfredo Ortega                  8/5/2020 8:53      Ryan Giebler                 8/8/2020 3:50
Paige Tuhey                      8/5/2020 8:55      Edward F Bird V              8/8/2020 3:51
Xiwen Du                         8/5/2020 8:56      Ahmed Bekheet                8/8/2020 3:52
Shelvia Heggie                   8/5/2020 8:57      JOE GONCZI                   8/8/2020 3:52
Oliver Nordman                   8/5/2020 8:58      Joseluis lopez               8/8/2020 3:52
Wayne A. Tong                    8/5/2020 8:58      Jephter Buahen               8/8/2020 3:53
Ashley D Lowery                  8/5/2020 8:59      Jesse A Scofield             8/8/2020 3:53
Hollie Horton                    8/5/2020 8:59      Alaciel Alvarado             8/8/2020 3:54
Ricah Cabrera                    8/5/2020 8:59      Christine Walker             8/8/2020 3:54
Sean McNair                      8/5/2020 9:01      David Mauller                8/8/2020 3:55
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 213 of 525


Joe Baker                        8/5/2020 9:01      Hayle Christmann              8/8/2020 3:56
Glenn Carnahan                   8/5/2020 9:02      Jacob Ross                    8/8/2020 3:56
Jon Peters                       8/5/2020 9:02      Serena Murphy                 8/8/2020 3:56
TROYLANDO BREWER                 8/5/2020 9:03      Derek-Anthony of the family Leonard
                                                                                  8/8/2020 3:57
Cristy Garcia                    8/5/2020 9:04      Cindy Fitzpatrick             8/8/2020 3:57
Joanie D Baker                   8/5/2020 9:05      Peggy Orton                   8/8/2020 3:57
HERLINA ALVAREZ                  8/5/2020 9:05      Matt Franks                   8/8/2020 3:57
Vuthy Meas                       8/5/2020 9:05      Brian Lattin                  8/8/2020 3:57
PHILIP A GUERCIO                 8/5/2020 9:09      Jeanette School               8/8/2020 3:57
Trina                            8/5/2020 9:10      April Dawn Gibbs              8/8/2020 3:58
Natalia Worley                   8/5/2020 9:10      JERRY L BLAKELY               8/8/2020 3:58
Tyler B Simanson                 8/5/2020 9:12      Cheryl B Fuller               8/8/2020 3:59
Christian Aaron Hardy            8/5/2020 9:12      Shanavia Blackman             8/8/2020 3:59
Hyacinth Leach                   8/5/2020 9:15      Amber Keeley                  8/8/2020 3:59
Carolyn Yates                    8/5/2020 9:18      Dionysios Spanos              8/8/2020 3:59
Gilson Viana                     8/5/2020 9:18      Alex Zarate                   8/8/2020 4:00
Nancy Cunningham                 8/5/2020 9:18      Austin                        8/8/2020 4:00
Daniel Garcia                    8/5/2020 9:19      anthony Shane crouch          8/8/2020 4:00
Steve Hickey                     8/5/2020 9:20      Dina Carreras                 8/8/2020 4:02
Ha Joon Park                     8/5/2020 9:22      James Stuber                  8/8/2020 4:03
Russ Kline                       8/5/2020 9:22      Andrew Ristow                 8/8/2020 4:03
Deborah Oladosu                  8/5/2020 9:22      Paula L Matthes               8/8/2020 4:03
Oliver Salmon                    8/5/2020 9:22      Sean Dahlman                  8/8/2020 4:03
Cesar Murillo Barajas            8/5/2020 9:23      Paris Interdonato             8/8/2020 4:03
Jenifer Ramer                    8/5/2020 9:24      Matthew J. Menzie             8/8/2020 4:05
Deanya Schempp                   8/5/2020 9:25      Nicole Jones                  8/8/2020 4:05
SarahJane Rasmussen              8/5/2020 9:25      PEGGY A CASE                  8/8/2020 4:06
Joseph A Ottati                  8/5/2020 9:25      Tasbyha Aman                  8/8/2020 4:06
Ricardo Cifuentes                8/5/2020 9:26      David J. MacIsaac             8/8/2020 4:06
Bob Moore                        8/5/2020 9:27      Leandro Guerrero              8/8/2020 4:07
Christine Lennon                 8/5/2020 9:30      William Poon                  8/8/2020 4:08
Garland Lynn Jr                  8/5/2020 9:30      Gelsey Hackman-Mulanax        8/8/2020 4:08
Alina Rodriguez                  8/5/2020 9:32      Michael E Givan               8/8/2020 4:09
Melody McMichael                 8/5/2020 9:32      CHUNG SHEN TANG               8/8/2020 4:09
REBECCA JAY                      8/5/2020 9:32      Priscilla Jacky               8/8/2020 4:09
Rohl Withit                      8/5/2020 9:32      Jade Clifton                  8/8/2020 4:09
Jennifer Blanton                 8/5/2020 9:35      Ashton Charles Johnson        8/8/2020 4:10
Perezhilkumaran                  8/5/2020 9:35      Nick Pinelli                  8/8/2020 4:10
Eric Fugate                      8/5/2020 9:37      JL Gilbert                    8/8/2020 4:10
Zachary Henson                   8/5/2020 9:37      Jennifer Bagley               8/8/2020 4:11
Katherine Andrews                8/5/2020 9:38      Eric Laskey                   8/8/2020 4:13
Neil Mathews                     8/5/2020 9:39      Mounir Zerrad                 8/8/2020 4:14
Jennifer Power                   8/5/2020 9:39      Olivia Davis                  8/8/2020 4:14
Earl Simon                       8/5/2020 9:39      Ignacio Robles Paiz           8/8/2020 4:15
Josephine Stevenson              8/5/2020 9:39      Mark Mouradian                8/8/2020 4:15
Alehya Stieff                    8/5/2020 9:42      Machanta Newson               8/8/2020 4:15
Rodney E Wise                    8/5/2020 9:42      Francisco GarcÃ-a             8/8/2020 4:15
April Woods                      8/5/2020 9:42      Eliane white                  8/8/2020 4:15
Michael Weber                    8/5/2020 9:43      Mark                          8/8/2020 4:16
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 214 of 525


Martin de Aubeyzon               8/5/2020 9:43      Brian Davis                  8/8/2020 4:16
Daniel Oder                      8/5/2020 9:44      Ana G. Noli                  8/8/2020 4:17
Fady Nicolas                     8/5/2020 9:45      David Arroyo                 8/8/2020 4:18
Robert Ruffolo                   8/5/2020 9:45      Deborah Kimball              8/8/2020 4:18
Norma Sargent                    8/5/2020 9:45      James Bywater                8/8/2020 4:18
sabrina M rodriguez              8/5/2020 9:47      Caleb Dempster               8/8/2020 4:19
Susana Valencia                  8/5/2020 9:48      Aleksandra Chechkina         8/8/2020 4:19
Susana Valencia                  8/5/2020 9:48      alexander arata              8/8/2020 4:20
Jalen Brown                      8/5/2020 9:49      Robert Zerwekh               8/8/2020 4:20
Brianna Skank                    8/5/2020 9:49      Brianna                      8/8/2020 4:20
Sean Hendley                     8/5/2020 9:49      Evan Brass                   8/8/2020 4:21
Corey Thompson                   8/5/2020 9:50      KA YIP                       8/8/2020 4:21
Pamela Ann Smith                 8/5/2020 9:50      GIOVANNI ARMECIN             8/8/2020 4:21
Vilma Vega                       8/5/2020 9:50      Alyssa Savage                8/8/2020 4:22
Linda Blatzer                    8/5/2020 9:51      Margaret Mcfarling           8/8/2020 4:22
Tamika Dobbs                     8/5/2020 9:51      Fiona Glagovskiy             8/8/2020 4:22
Samuel Lomax                     8/5/2020 9:52      Given Tanri                  8/8/2020 4:22
Melissa Rivera                   8/5/2020 9:53      Lisa Luther                  8/8/2020 4:23
Anthony carnival                 8/5/2020 9:54      Kathy Fisher                 8/8/2020 4:23
Ken Stephenson                   8/5/2020 9:54      Thomas Schuerman             8/8/2020 4:23
Haley McGee                      8/5/2020 9:55      Whitney Worcester            8/8/2020 4:23
Lawrence Errickson               8/5/2020 9:55      Barbara Bodda                8/8/2020 4:24
Tanner Gremmert                  8/5/2020 9:55      Chase Evans                  8/8/2020 4:24
Daniel Chandonais                8/5/2020 9:56      Aror-Ark Ark Oâ€™Diah        8/8/2020 4:25
Overly, George                   8/5/2020 9:56      Manal Saleh                  8/8/2020 4:25
Samuel B. Updike                 8/5/2020 9:56      MERLYN ALIN PRITCHETT        8/8/2020 4:26
JEROME MCKINSTRY                 8/5/2020 9:57      Alayna Nash                  8/8/2020 4:26
Sean McGuire                     8/5/2020 9:57      Jonathan Jerome Stafford     8/8/2020 4:27
Tim Kyle Roberts                 8/5/2020 9:58      James m Huddleston           8/8/2020 4:27
Grayson Lusk                     8/5/2020 9:58      Nicole Oliver                8/8/2020 4:27
Tyler Teschon                    8/5/2020 9:59      FAYE M MARCEAU               8/8/2020 4:27
Mallory Wilde                   8/5/2020 10:00      Conner Choi                  8/8/2020 4:28
Ryan Carretta                   8/5/2020 10:01      Timothy Berkley              8/8/2020 4:28
Laura Ferraiolo                 8/5/2020 10:01      Josef Scroggins              8/8/2020 4:28
David W Sheehan                 8/5/2020 10:02      THOMAS R GIERSZAL            8/8/2020 4:29
Melvin Gray                     8/5/2020 10:03      Sarah Francois               8/8/2020 4:29
Ela Sharko                      8/5/2020 10:03      Gerald Peterson              8/8/2020 4:30
Sarah moisao                    8/5/2020 10:03      Sami Selo                    8/8/2020 4:30
Naomi Moon                      8/5/2020 10:03      Andrew Bluher                8/8/2020 4:31
Jadelle Shealy                  8/5/2020 10:04      Duron Abren                  8/8/2020 4:31
Eric Larson                     8/5/2020 10:05      Danniela Gilliom             8/8/2020 4:31
Matthew McDonald                8/5/2020 10:05      Eon CARTER-TRIPP             8/8/2020 4:32
Mark A Ciccone                  8/5/2020 10:05      Abdi Ahmed                   8/8/2020 4:32
Fred Evan Shuff                 8/5/2020 10:06      Juan Antonio Vazquez Marquez 8/8/2020 4:32
Kyle Kuhn                       8/5/2020 10:08      Sean Thompson                8/8/2020 4:32
George Richard Johnson          8/5/2020 10:09      Tyson Dyer                   8/8/2020 4:33
Ian R McConnell                 8/5/2020 10:10      Marcus Ngen                  8/8/2020 4:34
Josh Ripplinger                 8/5/2020 10:10      Beaury Foshee                8/8/2020 4:34
Kim Solo                        8/5/2020 10:10      Kaitlyn Kness                8/8/2020 4:34
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 215 of 525


kenneth s lee                   8/5/2020 10:10      Miguel A. Sanchez-Rey      8/8/2020 4:35
Greig Arnold                    8/5/2020 10:10      Yan Alexander Nusinovich   8/8/2020 4:35
Lorinda Mcneil                  8/5/2020 10:10      William Mayfield           8/8/2020 4:35
Edna M Brant                    8/5/2020 10:10      Michelle Karlson-Siran     8/8/2020 4:36
Haro Kagemoto                   8/5/2020 10:10      Jared morris               8/8/2020 4:36
Yvonne                          8/5/2020 10:11      Jynnifer Atchison          8/8/2020 4:37
Gretchen Croteau                8/5/2020 10:13      Danielle Reinert           8/8/2020 4:37
Elijah A Roberts                8/5/2020 10:13      April Shaw                 8/8/2020 4:37
Laura Ehorn                     8/5/2020 10:14      Casey Lang                 8/8/2020 4:37
Danette Patrick                 8/5/2020 10:14      Brent Lawler               8/8/2020 4:38
Brandon Lawrence                8/5/2020 10:15      Kevin S Baker              8/8/2020 4:38
Tina Nguyen                     8/5/2020 10:15      Belinda Jackson            8/8/2020 4:38
Kenneth Brammer                 8/5/2020 10:15      Breezy Borrello            8/8/2020 4:38
natasha jessie                  8/5/2020 10:15      Richard Fowle              8/8/2020 4:38
Bryan Johnson                   8/5/2020 10:16      Brian Vaverka              8/8/2020 4:38
Desiree Martin                  8/5/2020 10:16      Tristan Frodelius          8/8/2020 4:39
Nathalia Cerrato de Souza       8/5/2020 10:17      Daniel Abranko             8/8/2020 4:39
James                           8/5/2020 10:18      John Doty                  8/8/2020 4:39
Marvin Stewart                  8/5/2020 10:18      Darlene Judith Williams    8/8/2020 4:40
J. ERNEST BERNICE               8/5/2020 10:19      Darcel Leone               8/8/2020 4:40
Muki Morar                      8/5/2020 10:19      Artilecus Smith            8/8/2020 4:40
Trevor Kiernan                  8/5/2020 10:20      Zohra Atmar                8/8/2020 4:41
Rebekah Han                     8/5/2020 10:20      Naomi Jackson              8/8/2020 4:42
Spencer James Reeves            8/5/2020 10:20      Elizabeth Sabo             8/8/2020 4:42
Jennifer Steigerwald            8/5/2020 10:21      Marina                     8/8/2020 4:42
varun palivela                  8/5/2020 10:21      Jennifer VanDyke           8/8/2020 4:42
Fahad Khan                      8/5/2020 10:21      Guangyan Hu                8/8/2020 4:43
Jose Colon                      8/5/2020 10:21      Wyatt Berry                8/8/2020 4:43
Peyton Terrell                  8/5/2020 10:21      Patricia C Wells           8/8/2020 4:43
Gayla M Hart                    8/5/2020 10:22      Joseph Hettich             8/8/2020 4:43
Matthew Defelice                8/5/2020 10:22      Patricia Rockwell          8/8/2020 4:44
Matthew A. Roberts              8/5/2020 10:22      Collan Horne               8/8/2020 4:44
Trevor Permison                 8/5/2020 10:24      Raven Phillip              8/8/2020 4:44
David R Edmonds                 8/5/2020 10:24      Maliah                     8/8/2020 4:45
Justin snair                    8/5/2020 10:24      Rebecca Masur              8/8/2020 4:45
Kia Jones-Wilson                8/5/2020 10:25      Montel Ferguson            8/8/2020 4:45
SHEILA RUFF                     8/5/2020 10:26      David Leroy Andrews        8/8/2020 4:45
Ella                            8/5/2020 10:26      Brooke Kerger              8/8/2020 4:46
Tana Davidson                   8/5/2020 10:27      Mercedes Paez              8/8/2020 4:46
Lori Lambert                    8/5/2020 10:27      Anna Baldonado             8/8/2020 4:47
Pamela J Widener                8/5/2020 10:28      Lyns Sterling              8/8/2020 4:47
juanita taylor                  8/5/2020 10:28      Jun Shen                   8/8/2020 4:47
Jennifer Hand                   8/5/2020 10:28      Ryan Fackler               8/8/2020 4:47
Keeley Chism                    8/5/2020 10:28      Winter                     8/8/2020 4:48
Thomas Trant                    8/5/2020 10:29      Li zhenglong               8/8/2020 4:48
David Peterson                  8/5/2020 10:29      Jay Shannahan              8/8/2020 4:48
Ryan Blanchette                 8/5/2020 10:29      Mujie Li                   8/8/2020 4:48
Dave Baldetti                   8/5/2020 10:30      Edmund Abad                8/8/2020 4:48
Brian Weiss                     8/5/2020 10:30      Monica Negrete             8/8/2020 4:49
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 216 of 525


Paul Stoudt                     8/5/2020 10:31      Amy Li                     8/8/2020 4:50
Susan Blevins                   8/5/2020 10:31      Arthur Pemberton           8/8/2020 4:50
Ronald Hopper                   8/5/2020 10:31      Tanner Baggett             8/8/2020 4:50
Leisha Fischer                  8/5/2020 10:31      Robert coyle               8/8/2020 4:50
gristle von raben               8/5/2020 10:31      Jalen Joseph               8/8/2020 4:51
Richard Smith                   8/5/2020 10:32      Lisa Furst                 8/8/2020 4:51
Sean D Byram                    8/5/2020 10:32      Nicholas Merrick           8/8/2020 4:52
Leah J Murphy                   8/5/2020 10:32      Vanessa Stauffer           8/8/2020 4:52
Katie Roe                       8/5/2020 10:32      Efrain Estrada             8/8/2020 4:53
Daniel Abarbanel                8/5/2020 10:32      Domanica Davis             8/8/2020 4:53
Louis E LaFord Jr               8/5/2020 10:33      Roshonda Hayes             8/8/2020 4:54
Fabio Kinolli                   8/5/2020 10:33      SALMAN KHANDKAR            8/8/2020 4:54
Ruslans Davidiks                8/5/2020 10:33      Andrea T Smith             8/8/2020 4:55
Jessicia Powell                 8/5/2020 10:33      Zach Thatch                8/8/2020 4:55
Paula Rich                      8/5/2020 10:33      Mariama Manjang            8/8/2020 4:55
Alex Roddier                    8/5/2020 10:33      Austin Torrez              8/8/2020 4:55
Jacqueline Bracy                8/5/2020 10:33      JACK W SCHOENFELD          8/8/2020 4:56
Ernest Lawley                   8/5/2020 10:33      Jake Brady                 8/8/2020 4:57
Rhianna Garrett                 8/5/2020 10:34      Mike Sumrall               8/8/2020 4:57
kyle gatton                     8/5/2020 10:34      Kodi Smith                 8/8/2020 4:57
Paula Rich                      8/5/2020 10:34      LAURA CAITLYN CARROLL      8/8/2020 4:57
Eusebio Jose Martinez           8/5/2020 10:34      Paul Eldridge              8/8/2020 4:57
Jonathan Chesnutt               8/5/2020 10:34      Bryan Richard Button       8/8/2020 4:58
Naomi Coney                     8/5/2020 10:35      Ofuoma ODJE                8/8/2020 4:58
Keith Roman                     8/5/2020 10:35      FRANK MORENO               8/8/2020 4:58
Lee Platt                       8/5/2020 10:35      Karen Ann Rivers           8/8/2020 4:58
Trenea figgs                    8/5/2020 10:36      Michelle Garcia            8/8/2020 4:59
Elizabeth Albin                 8/5/2020 10:37      Blain Cote                 8/8/2020 5:01
Jennifer Heatley                8/5/2020 10:38      Joshua Watson              8/8/2020 5:01
Cheryl L Trovinger              8/5/2020 10:38      Lisa Weyandt               8/8/2020 5:01
adam fillhaber                  8/5/2020 10:38      Jordan Laplante            8/8/2020 5:01
Danny M. Groff                  8/5/2020 10:39      Roman Martinez             8/8/2020 5:02
Jerry David Boyden              8/5/2020 10:39      Jason Johns                8/8/2020 5:03
Jarred Huseby                   8/5/2020 10:40      Brittany Scharlach         8/8/2020 5:03
James Parente                   8/5/2020 10:40      Darren Wong                8/8/2020 5:04
Frank Jack Fiamingo             8/5/2020 10:40      Josiah Hubin               8/8/2020 5:04
Bek Belcher                     8/5/2020 10:41      You are it                 8/8/2020 5:04
Joey Bruce                      8/5/2020 10:41      Jacqueline Hernandez       8/8/2020 5:04
Isotta Sala                     8/5/2020 10:41      Julia Hansen               8/8/2020 5:04
Timothy A Boyce                 8/5/2020 10:42      jolie brown                8/8/2020 5:05
Olga Dankbars-Donets            8/5/2020 10:42      Brandon                    8/8/2020 5:06
Timothy A Boyce                 8/5/2020 10:42      Linda Michelle Shoemaker   8/8/2020 5:07
Eugene patterson                8/5/2020 10:43      Jemina Lyle                8/8/2020 5:07
Gregory Brown                   8/5/2020 10:43      Ashley N Cohen             8/8/2020 5:07
Nicholas Buttram                8/5/2020 10:43      Victoria                   8/8/2020 5:07
Greg Valinoti                   8/5/2020 10:43      Daniel Trentlage           8/8/2020 5:08
Warren A Reichlen Jr            8/5/2020 10:43      Nour Hennidi               8/8/2020 5:08
DAVID FENNELL                   8/5/2020 10:44      Jackie Kennedy             8/8/2020 5:08
Virginia                        8/5/2020 10:44      Alida Latham               8/8/2020 5:10
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 217 of 525


Edwin J Mcleod Jr               8/5/2020 10:44      Christopher Latham          8/8/2020 5:13
Robert Modin                    8/5/2020 10:45      Sagarika Pannase            8/8/2020 5:14
Michael Vogt                    8/5/2020 10:45      Dustin Johnson              8/8/2020 5:15
Bradley Zabel                   8/5/2020 10:45      Alida Latham                8/8/2020 5:15
High T James                    8/5/2020 10:46      didier ferrand              8/8/2020 5:15
Bryan Andrade                   8/5/2020 10:46      Ana Rodriguez               8/8/2020 5:16
Edwin J Mcleod Jr               8/5/2020 10:46      Brian D Tokarski            8/8/2020 5:16
Jessica Lamontagne              8/5/2020 10:46      Kelvin Elijah Cepeda        8/8/2020 5:16
Edward James McCabe Jr          8/5/2020 10:47      Melissa OHanlon             8/8/2020 5:17
Brian Whitney                   8/5/2020 10:47      Jessica Angle               8/8/2020 5:17
Steven J Ortega                 8/5/2020 10:48      Keely Austin                8/8/2020 5:17
Kaytelynd Kelley                8/5/2020 10:48      Alida Latham                8/8/2020 5:17
Joseph Guthrie                  8/5/2020 10:48      Rachel Hamilton             8/8/2020 5:17
Kena Long-Jordan                8/5/2020 10:49      Samantha Marie R Barber-Morris
                                                                                8/8/2020 5:18
Richard Loveless                8/5/2020 10:49      Foster Christensen          8/8/2020 5:19
Stacy Thompson                  8/5/2020 10:50      Mirta Toro                  8/8/2020 5:19
Adil Moosani                    8/5/2020 10:50      Rasheeda Muhammad           8/8/2020 5:19
John R Kelly                    8/5/2020 10:51      Alice Truong                8/8/2020 5:20
Sylvia Hernandez                8/5/2020 10:52      Daesheana Brewer            8/8/2020 5:21
Jessica Weber                   8/5/2020 10:53      MICHAEL Richard Indresano   8/8/2020 5:21
Peggy Glaub                     8/5/2020 10:53      Viet Ha                     8/8/2020 5:23
Erika Vasquez                   8/5/2020 10:53      Richard A. Robinson         8/8/2020 5:23
Tiffany Diaz                    8/5/2020 10:53      Mike Fielding               8/8/2020 5:23
Jessica Moten                   8/5/2020 10:54      Jacob Hirsch                8/8/2020 5:23
Stan Uptagrafft                 8/5/2020 10:54      Michaela Evans              8/8/2020 5:24
Lisa A. Cheney                  8/5/2020 10:55      Zach Rogers                 8/8/2020 5:24
Adrienne Proctor                8/5/2020 10:56      Michael Works               8/8/2020 5:24
ANDREY GRANKIN                  8/5/2020 10:56      Erik Rohrkemper             8/8/2020 5:25
Lisa A. Cheney                  8/5/2020 10:56      Susana de Guzman            8/8/2020 5:25
Jeff Shearman                   8/5/2020 10:56      Jarmal Holloway             8/8/2020 5:27
Doug Donahue                    8/5/2020 10:57      Joy                         8/8/2020 5:27
Patrick Farrell                 8/5/2020 10:58      Carlos Fernandez            8/8/2020 5:28
Aaron Jai Lee                   8/5/2020 10:58      Elena Kelton                8/8/2020 5:28
Dawn Katte                      8/5/2020 10:59      Josue Olivares              8/8/2020 5:28
Chandan Kher                    8/5/2020 10:59      Andrea Rhoton               8/8/2020 5:28
David Mountcastle               8/5/2020 11:00      Asparuh Asparuhov           8/8/2020 5:29
Patrick Farrell                 8/5/2020 11:00      Sarah Olson                 8/8/2020 5:29
Sandy Stephenson                8/5/2020 11:00      Ethan Yong                  8/8/2020 5:29
Christopher Ryan Pearce         8/5/2020 11:00      Nicholas M Landerholm       8/8/2020 5:29
Craig Marshall                  8/5/2020 11:00      Alan Woods                  8/8/2020 5:31
Kent Butler                     8/5/2020 11:01      miguel alvarez              8/8/2020 5:31
Venkat Rajagopalan              8/5/2020 11:01      Albert Joseph Cruz Anacleto 8/8/2020 5:31
Shannon Dunbar                  8/5/2020 11:01      Faith Durbin                8/8/2020 5:32
Kevin Campbell                  8/5/2020 11:01      Elijah Aydnwylde            8/8/2020 5:32
Leland Green                    8/5/2020 11:01      Sadie Baggett-savage        8/8/2020 5:33
Jake Semides                    8/5/2020 11:02      Nathan Riel-Elness          8/8/2020 5:33
Ashley Anne Strobridge          8/5/2020 11:02      Alberto Ricci               8/8/2020 5:34
Wendy Butler                    8/5/2020 11:02      Hope Carter                 8/8/2020 5:34
Kyle Ivey                       8/5/2020 11:02      Eric                        8/8/2020 5:35
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 218 of 525


LEANNE BUDZYNSKI                8/5/2020 11:02      Tregan Emmett               8/8/2020 5:36
Luke Thompson                   8/5/2020 11:03      MALCOLM MCCONNELL           8/8/2020 5:37
Caitlin Nagy                    8/5/2020 11:03      Christopher Michael Greene 8/8/2020 5:38
LONNIE SMITH-BLUE               8/5/2020 11:03      Cynthia Hernandez           8/8/2020 5:38
Teneisha Overton                8/5/2020 11:03      By THEODORE DORSEY A man ted8/8/2020
                                                                                  dorsey 5:38
Traci L Coleman                 8/5/2020 11:06      Benjamin Sarracino          8/8/2020 5:40
Grant Forman                    8/5/2020 11:06      Adam Wortmann               8/8/2020 5:40
ANDREY GRANKIN                  8/5/2020 11:06      Alberto faraldo             8/8/2020 5:40
Jason Hutchinson                8/5/2020 11:07      Ellie Rouhani               8/8/2020 5:41
Deborah Cooley                  8/5/2020 11:07      Janet Mulla                 8/8/2020 5:41
Gerard Garay                    8/5/2020 11:07      Adrienne Kotler             8/8/2020 5:42
Terina Davis                    8/5/2020 11:07      Samantha Goodman            8/8/2020 5:42
Jane Hang Yang                  8/5/2020 11:08      Andrea Jani                 8/8/2020 5:44
Barry Alexander                 8/5/2020 11:08      Tammy Bowser                8/8/2020 5:45
Lori Hammon                     8/5/2020 11:08      Danielle Atkins             8/8/2020 5:45
Jeffrey Thompson                8/5/2020 11:09      Tommy Vien                  8/8/2020 5:45
Candice Clark                   8/5/2020 11:09      Nayira Warren               8/8/2020 5:46
Alex Stewart                    8/5/2020 11:09      Christopher K Hughes        8/8/2020 5:46
Mark Stephen Lyttle             8/5/2020 11:09      Julie Preston               8/8/2020 5:47
Adam Miller                     8/5/2020 11:10      Susan M Krause              8/8/2020 5:47
Jeff Derman                     8/5/2020 11:10      Drew Nelson                 8/8/2020 5:47
Charles Garrett                 8/5/2020 11:10      Abigail J. Morrison         8/8/2020 5:48
Perken xavier                   8/5/2020 11:10      Tanesha West                8/8/2020 5:49
James Jaross                    8/5/2020 11:10      Artem Sokolov               8/8/2020 5:49
debbie cooley                   8/5/2020 11:11      Jordan salhoobi             8/8/2020 5:50
Mary utley                      8/5/2020 11:11      Zachary Carlson             8/8/2020 5:51
Tyler Palmer                    8/5/2020 11:11      Jeremy Siegler              8/8/2020 5:51
Aaron Bart                      8/5/2020 11:11      Cyndi Ellis                 8/8/2020 5:51
Daniel Gotthard                 8/5/2020 11:11      Michael Jardine             8/8/2020 5:51
Arthur Hach                     8/5/2020 11:11      Joseph nebroskie            8/8/2020 5:51
Steve Scheel                    8/5/2020 11:11      Jackie Wede                 8/8/2020 5:52
Katherine Boyd                  8/5/2020 11:11      Emily Harris                8/8/2020 5:52
Rahat Khan                      8/5/2020 11:11      Thomas Chornyy              8/8/2020 5:53
Brian Wong                      8/5/2020 11:11      Guadalupe Vannessa Sanchez Gonzalez
                                                                                8/8/2020 5:54
Pamela Bonasera (Osborne)       8/5/2020 11:12      Nina Sellers                8/8/2020 5:56
Jesus                           8/5/2020 11:12      Asia Gardner                8/8/2020 5:56
Jeff Hare                       8/5/2020 11:12      Yelena Voronin              8/8/2020 5:58
Paul Apodaca                    8/5/2020 11:12      Brandon DePalma             8/8/2020 5:59
Kevin M Kinyon                  8/5/2020 11:12      Robert Noga                 8/8/2020 5:59
Holly Wright                    8/5/2020 11:13      Aiden Johnson               8/8/2020 5:59
Todd Lee Jordan                 8/5/2020 11:13      Malisa Elliott              8/8/2020 6:00
Corey Crockett                  8/5/2020 11:13      Tate Dunahugh               8/8/2020 6:01
Robert Kinkela                  8/5/2020 11:13      Rachel Berceau              8/8/2020 6:02
Megan Dean                      8/5/2020 11:13      Carolyn S Howard            8/8/2020 6:03
Jenni Cole                      8/5/2020 11:13      Jennifer Travers            8/8/2020 6:04
Tatyana Cruz                    8/5/2020 11:14      Jack Baldwin                8/8/2020 6:04
Joyce Pierre                    8/5/2020 11:15      Setterlund Stacy            8/8/2020 6:05
Joel E. Manning                 8/5/2020 11:15      Mariann Kromenacker         8/8/2020 6:05
Gerren Phipps                   8/5/2020 11:15      Kevin Dunham                8/8/2020 6:05
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 219 of 525


Yaw M Tucker                   8/5/2020 11:15      Agboola oluwasegun           8/8/2020 6:07
Andrew D Winter                8/5/2020 11:16      Lani Draper                  8/8/2020 6:08
Rodney V. Franks               8/5/2020 11:16      Stephen Payne Gwin           8/8/2020 6:08
Captain Keyboard               8/5/2020 11:16      Angela Duerden               8/8/2020 6:09
Scott Decter                   8/5/2020 11:17      Jim Lin                      8/8/2020 6:11
Rainer                         8/5/2020 11:17      thomas mccauley              8/8/2020 6:11
Wendy S Warner                 8/5/2020 11:18      Laura LeachMoore             8/8/2020 6:12
Theodore Andrews               8/5/2020 11:18      Lauren Ruffino               8/8/2020 6:12
Stephanie Taylor               8/5/2020 11:19      Shantell Gouldbourne         8/8/2020 6:13
CATHAY M KRAMER                8/5/2020 11:19      matthew kurniawan            8/8/2020 6:15
Christopher R Garlick          8/5/2020 11:19      Lena Stiffarm                8/8/2020 6:16
Robert L Milton                8/5/2020 11:20      Brenton Cotter               8/8/2020 6:16
Leslie Carr                    8/5/2020 11:20      Brianna Bea Rios             8/8/2020 6:17
Ernest Mayers                  8/5/2020 11:21      Pacey Wilsom                 8/8/2020 6:18
Yvette Thompson                8/5/2020 11:21      Marcel Diallo                8/8/2020 6:19
Alexander M Milstein           8/5/2020 11:21      Kaleigh Flaherty             8/8/2020 6:21
Bustamante Brathwaite          8/5/2020 11:22      Giselle Leung                8/8/2020 6:21
Matthew R Gerrior              8/5/2020 11:22      Jeanette Whitten             8/8/2020 6:22
Ryan Dunham                    8/5/2020 11:22      tina mullins                 8/8/2020 6:23
George M Faircloth             8/5/2020 11:22      Joshua Tarquinio             8/8/2020 6:23
Stephanie Trinkner             8/5/2020 11:22      Meegan Pierson               8/8/2020 6:23
Christopher Rechter            8/5/2020 11:23      Tina Nicole Mullins          8/8/2020 6:25
Peter Asaro                    8/5/2020 11:23      Haley Bishop                 8/8/2020 6:25
Yoshinaga Nara                 8/5/2020 11:23      Adrian barnes                8/8/2020 6:25
WILLIAM TYTKE                  8/5/2020 11:23      Joshua Mance                 8/8/2020 6:26
Kristyne Sannwald              8/5/2020 11:23      James Pogorel                8/8/2020 6:29
James Rahto                    8/5/2020 11:23      Ben Willis                   8/8/2020 6:29
Shamika Jackson                8/5/2020 11:23      Neidjh                       8/8/2020 6:33
Jodi Henry                     8/5/2020 11:24      Darin Jacobs                 8/8/2020 6:34
Jeanie Fetz                    8/5/2020 11:24      Isaac James                  8/8/2020 6:34
Erika Leary                    8/5/2020 11:24      Cameron Vincent              8/8/2020 6:35
cynthia d leonard              8/5/2020 11:24      Blanca Cuevas                8/8/2020 6:36
Cesar Camarillo                8/5/2020 11:24      CYNTHIA ST. PETER            8/8/2020 6:36
karla stokes                   8/5/2020 11:24      Vincent Casser               8/8/2020 6:37
Jose Rivera                    8/5/2020 11:25      Charles Jeter Griffith       8/8/2020 6:37
Alexander                      8/5/2020 11:25      Gary Friedland               8/8/2020 6:38
Manni Wood                     8/5/2020 11:25      Kevin Box                    8/8/2020 6:39
Thomas Baker                   8/5/2020 11:25      Moon                         8/8/2020 6:40
Edward Newbauer                8/5/2020 11:25      Jesse T. Peterson            8/8/2020 6:41
Harold Sham                    8/5/2020 11:26      Giovanna Mann                8/8/2020 6:42
JASON F STIVER                 8/5/2020 11:26      Juan Reyes                   8/8/2020 6:42
Lawrence A Marshall            8/5/2020 11:26      Maria Valladares             8/8/2020 6:42
Christina Perna                8/5/2020 11:26      Lucy C Chirico               8/8/2020 6:43
George Stephens                8/5/2020 11:27      David Mollett                8/8/2020 6:44
Justin Pickering               8/5/2020 11:27      Virginia Patrick Gallagher   8/8/2020 6:45
Bonnie Gill                    8/5/2020 11:28      Audrey DeShong               8/8/2020 6:46
Logan Moore                    8/5/2020 11:28      Hollyann Fernandez           8/8/2020 6:47
Austin West                    8/5/2020 11:28      Robert Andrew Lamonica       8/8/2020 6:47
Steven C. Campbell             8/5/2020 11:28      Colt Hale                    8/8/2020 6:48
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 220 of 525


Christopher McBride             8/5/2020 11:28      Christine Stokley          8/8/2020 6:49
Catherine Fleming               8/5/2020 11:29      Jonathan Leon Williams     8/8/2020 6:49
Alyssa Boose                    8/5/2020 11:29      Tom DeVoursney             8/8/2020 6:49
Jenny Recinos-Trejo             8/5/2020 11:29      Linh Nguyen                8/8/2020 6:51
Andrew Wheeler                  8/5/2020 11:29      Leonardo Davila            8/8/2020 6:52
tonya                           8/5/2020 11:29      John crabtree              8/8/2020 6:53
Rozanne Lancaster               8/5/2020 11:29      Teffera Teffera            8/8/2020 6:53
alissa moreno                   8/5/2020 11:29      Elizabeth Holtrop          8/8/2020 6:54
Ronald Hennig                   8/5/2020 11:30      Joseph Mendoza             8/8/2020 6:54
Jeffrey Banner                  8/5/2020 11:30      Eric Tjossem               8/8/2020 6:55
Rhyne Vlaservich                8/5/2020 11:30      Alejandra lara             8/8/2020 6:55
Mark S Wilson                   8/5/2020 11:30      Nicholas groth             8/8/2020 6:56
Sylvia Arakelian                8/5/2020 11:31      Deasiray wade              8/8/2020 6:57
Kristin Robbio                  8/5/2020 11:31      Ferdilyn Martin            8/8/2020 6:59
Richard A Wise                  8/5/2020 11:31      Aran Parsons               8/8/2020 7:00
Amanda Carr                     8/5/2020 11:31      Andherley Gonzalez         8/8/2020 7:01
Heidi Thomas                    8/5/2020 11:32      Nexon TheNeverlander/Coty Mchugh
                                                                               8/8/2020 7:01
Kevin John Richardson           8/5/2020 11:32      Dario Nanbu                8/8/2020 7:01
Emily Edwards                   8/5/2020 11:32      Kyle Guthimiller           8/8/2020 7:01
Nancy Kasten                    8/5/2020 11:32      Jashawn D Smith            8/8/2020 7:03
Houston Mahoney                 8/5/2020 11:33      Kenneth Thomas             8/8/2020 7:04
T.J. Assion                     8/5/2020 11:33      James M Davy               8/8/2020 7:05
Jeffrey Edwards                 8/5/2020 11:33      JONATHAN MARTINEZ          8/8/2020 7:05
Jonathan Baltzell               8/5/2020 11:33      Sonia J Montijo            8/8/2020 7:06
Nichole M. Sell                 8/5/2020 11:33      Jane Doose                 8/8/2020 7:06
Natalie Crayk                   8/5/2020 11:34      Matthew Banham             8/8/2020 7:07
James Taber                     8/5/2020 11:35      Dylan                      8/8/2020 7:08
Mary Beth Ontkush               8/5/2020 11:35      Oscar Cavazos              8/8/2020 7:09
HAYLIN FLEY                     8/5/2020 11:35      christopher james knudson  8/8/2020 7:09
JASON M REYNOLDS                8/5/2020 11:35      Yogendra Shakya            8/8/2020 7:09
Kevin Rider                     8/5/2020 11:36      Cory A Blaiss-Evans        8/8/2020 7:10
Rachel Krott                    8/5/2020 11:36      Andres G Hoffmann          8/8/2020 7:11
Taran Brielmaier                8/5/2020 11:36      Amber Yow                  8/8/2020 7:11
Rocky Hyder                     8/5/2020 11:36      Isaac claitty              8/8/2020 7:12
James Smith                     8/5/2020 11:36      Becky Wu                   8/8/2020 7:17
Pamela Milli                    8/5/2020 11:37      Jan Boyd                   8/8/2020 7:18
Mychal Schweizer                8/5/2020 11:37      Joseph Hayman              8/8/2020 7:18
Matthew Jones                   8/5/2020 11:37      Joel Zucker                8/8/2020 7:18
Don Ables                       8/5/2020 11:37      Penelope                   8/8/2020 7:19
Heather Campbell                8/5/2020 11:37      Shivam Srivastava          8/8/2020 7:21
Kiara L Ferguson                8/5/2020 11:38      Syed Mufti                 8/8/2020 7:23
Louis E DeRousse                8/5/2020 11:38      Robert J Bolish Jr         8/8/2020 7:24
Vicki L Cox                     8/5/2020 11:38      Mdasoh Kyaeppd             8/8/2020 7:24
Kelly L Burkey                  8/5/2020 11:38      Michael A Rowe             8/8/2020 7:25
Ana Alarcon                     8/5/2020 11:38      Mohan Deb                  8/8/2020 7:25
Emily Poole                     8/5/2020 11:38      Alberto carrillo           8/8/2020 7:27
Gerald Lloyd Webb Jr            8/5/2020 11:39      Alexis Rodriguez Jr        8/8/2020 7:29
Blake Cox                       8/5/2020 11:39      Mengwei Hu                 8/8/2020 7:31
Milanie Hart                    8/5/2020 11:39      Makayla Stevenson          8/8/2020 7:32
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 221 of 525


Jennifer Hawk                    8/5/2020 11:39     Mark Mitchell            8/8/2020 7:33
Jeanine Parzyck                  8/5/2020 11:39     Brandon Anderson         8/8/2020 7:34
Joshua A Mckelphin               8/5/2020 11:39     Johnna Conklin           8/8/2020 7:34
Brian Cox                        8/5/2020 11:39     David Belvin             8/8/2020 7:36
jonathan britt                   8/5/2020 11:39     Donald Golliday          8/8/2020 7:38
Shelby Cox                       8/5/2020 11:40     Allison Glenn            8/8/2020 7:38
Edward Jaeger                    8/5/2020 11:40     Nguyen Pham              8/8/2020 7:39
Aaron Stine                      8/5/2020 11:40     Gabriel Hinojosa         8/8/2020 7:42
Jerry D. Kurinsky                8/5/2020 11:40     Soo Keun Song            8/8/2020 7:44
Christine Gallant                8/5/2020 11:40     Davizshaneke Williams    8/8/2020 7:45
William Wagner                   8/5/2020 11:40     PAM BOWER                8/8/2020 7:45
Terry Lynn Kortness              8/5/2020 11:41     Jamie Wilson             8/8/2020 7:48
David Abraham                    8/5/2020 11:41     SANDRA BAUGUS            8/8/2020 7:50
Aaron Vescovi                    8/5/2020 11:41     David Luo                8/8/2020 7:50
Ian mwaura                       8/5/2020 11:41     Jessica R. Cole          8/8/2020 7:51
Jose Romero                      8/5/2020 11:42     JOSHUA AARON BRINCKERHOFF8/8/2020 7:54
Kathi Browne                     8/5/2020 11:42     Preston Fick             8/8/2020 7:56
Doug Bickford                    8/5/2020 11:42     Evangeline Yip           8/8/2020 8:01
Robert D Admire                  8/5/2020 11:42     Michelle Snider          8/8/2020 8:02
Anthony Ryan Cameron             8/5/2020 11:42     Omotola Fadeyi           8/8/2020 8:03
Chrystina Chan                   8/5/2020 11:43     Abdullah Alghafli        8/8/2020 8:03
Melva T. James                   8/5/2020 11:43     Jeffrey Darrell Campbell 8/8/2020 8:04
Ian Query                        8/5/2020 11:43     Priscilla Ammar          8/8/2020 8:05
Katherine Mary Addison spencer   8/5/2020 11:44     Caleb Miller             8/8/2020 8:06
Christopher Stehno               8/5/2020 11:44     Cecilia Kearse           8/8/2020 8:06
Alexandra Crooks                 8/5/2020 11:44     Saphirah Pociluyko       8/8/2020 8:06
Sophie Knowles                   8/5/2020 11:44     Erik Johnson             8/8/2020 8:08
James E Moore                    8/5/2020 11:45     Ricardo Viramontes       8/8/2020 8:09
Mikell L Coleman II              8/5/2020 11:45     Casandra Yarborough      8/8/2020 8:10
Jennifer Smith                   8/5/2020 11:45     Jonathan Phillips        8/8/2020 8:10
YOUNGHEE OH                      8/5/2020 11:45     Grayson Wolowicz         8/8/2020 8:12
Michael Crowe                    8/5/2020 11:46     Har'el Fishbein          8/8/2020 8:15
BARBARA M FRITSCH                8/5/2020 11:46     Jessica Krieger          8/8/2020 8:15
Tina Belle Carter                8/5/2020 11:46     Nickolas Perkins         8/8/2020 8:15
Priya Prasad                     8/5/2020 11:47     Alicia Kaping            8/8/2020 8:15
Omar capellan                    8/5/2020 11:47     Amy Chang                8/8/2020 8:19
Erma Webb                        8/5/2020 11:47     Lynda Davis              8/8/2020 8:19
Brandon Caples                   8/5/2020 11:47     Edwin Aquino             8/8/2020 8:21
Joseph Dunn                      8/5/2020 11:47     Mia Suarez               8/8/2020 8:21
Lisa Chasse                      8/5/2020 11:47     Logan Bunn               8/8/2020 8:23
Salvador Bentolila               8/5/2020 11:48     William                  8/8/2020 8:23
Brandon Stewart                  8/5/2020 11:48     Elizabeth Duty           8/8/2020 8:23
Brian Jackson                    8/5/2020 11:49     Fridarose Hamad          8/8/2020 8:23
Tiffany Frieson                  8/5/2020 11:49     Jefferson Thacker        8/8/2020 8:23
William Drum                     8/5/2020 11:49     Socorro Hendrix          8/8/2020 8:24
clyde kingery                    8/5/2020 11:49     Angelique M Price        8/8/2020 8:25
Leonard Holloway                 8/5/2020 11:50     Jenna                    8/8/2020 8:27
Jeanine Clark                    8/5/2020 11:50     Andre Pimentel           8/8/2020 8:29
Kirk Guillot                     8/5/2020 11:50     Kaylob Roux              8/8/2020 8:30
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 222 of 525


Matthew Shinseki                 8/5/2020 11:50      Mary Moorehouse           8/8/2020 8:32
Lisa Porter                      8/5/2020 11:50      Bradley Bristol           8/8/2020 8:34
SUMMRE JONES                     8/5/2020 11:50      Elizabet Agutin           8/8/2020 8:36
Karen Viator                     8/5/2020 11:51      Melinda Fritzie           8/8/2020 8:36
Marcia Nurse                     8/5/2020 11:51      John Cho                  8/8/2020 8:37
Paulesha Callahan-Davis          8/5/2020 11:51      Song-Hee Kim              8/8/2020 8:38
Anna Peters                      8/5/2020 11:52      William Huynh             8/8/2020 8:39
Darrell E Farr                   8/5/2020 11:52      Robert Medford            8/8/2020 8:41
Jarrett Bauder                   8/5/2020 11:52      Assata Mosley             8/8/2020 8:41
Blaize Bailey                    8/5/2020 11:52      Hennia amine              8/8/2020 8:41
Frederick William Blickle IV     8/5/2020 11:52      Tiana Ray                 8/8/2020 8:43
Jay Tarpinian                    8/5/2020 11:53      ERIC KUMM                 8/8/2020 8:45
Travis Dunlap                    8/5/2020 11:53      GANG LUO                  8/8/2020 8:47
Vanessa adens                    8/5/2020 11:53      Melinda strogan           8/8/2020 8:48
Brian Jurvelin                   8/5/2020 11:53      Gregory A. Smith          8/8/2020 8:48
Andre Harrell                    8/5/2020 11:53      Sergey Kuyumchyan         8/8/2020 8:49
Ashley JOHNSON                   8/5/2020 11:53      Bryan Tran                8/8/2020 8:49
Rose D'Errico                    8/5/2020 11:53      Michael Crawford          8/8/2020 8:51
Eric                             8/5/2020 11:54      Joe Njuguna               8/8/2020 8:53
Veronica Ortiz                   8/5/2020 11:54      Myrna Carroll             8/8/2020 8:53
Robert P Baker                   8/5/2020 11:54      Joseph M Delekto          8/8/2020 8:54
Jeremy Douglas                   8/5/2020 11:54      Andrew Lowe               8/8/2020 8:55
Beau Chouinard                   8/5/2020 11:55      Jonathan Brewer           8/8/2020 8:59
Samuel Hughes                    8/5/2020 11:55      Sylvester leverett        8/8/2020 8:59
Bradley Niccum                   8/5/2020 11:55      Bryan Tran                8/8/2020 8:59
Rebecca Garcia                   8/5/2020 11:56      Alexander Basile          8/8/2020 9:00
Cori Harris                      8/5/2020 11:56      steven vasiliades         8/8/2020 9:02
Heather Alvira                   8/5/2020 11:56      Jennifer Tatum Townsend   8/8/2020 9:02
Vicki Seabury                    8/5/2020 11:56      Daniel kurzyp             8/8/2020 9:04
Daphne Pontius                   8/5/2020 11:57      Sara Wolf                 8/8/2020 9:05
Natisha Foster                   8/5/2020 11:57      Saad Rhoulam              8/8/2020 9:05
BENJAMIN OGDEN                   8/5/2020 11:57      Anelisa Kittson           8/8/2020 9:08
Richard Brisson                  8/5/2020 11:58      Adam Vesely               8/8/2020 9:08
Leandra Pavey                    8/5/2020 11:58      Denise odom               8/8/2020 9:09
Stephanie Willcutt               8/5/2020 11:58      Everardo Lopez            8/8/2020 9:09
Rajeev Ramesh                    8/5/2020 11:58      Kandace Nolden- Banks     8/8/2020 9:09
Theron Larroquette               8/5/2020 11:58      Trish Rennier             8/8/2020 9:10
Aaron Williams                   8/5/2020 11:58      Michael Todd Greene       8/8/2020 9:11
Nicholas Mclamb                  8/5/2020 11:58      Marc Simon                8/8/2020 9:12
Kellie Creekbaum                 8/5/2020 11:58      Jensen Berlitz            8/8/2020 9:14
Jose Crespo                      8/5/2020 11:59      Anthony Errickson         8/8/2020 9:14
Karen McGonigle                  8/5/2020 11:59      Allison Lewis             8/8/2020 9:14
LaTonya Stewart                  8/5/2020 11:59      Maria Garcia              8/8/2020 9:16
Miranda Sturgis                  8/5/2020 11:59      Peggy Garrett             8/8/2020 9:16
Elizabeth Poppe                  8/5/2020 11:59      Dalaiah Kemp              8/8/2020 9:16
Kelie Wilfong                    8/5/2020 11:59      Jennifer Zenisek          8/8/2020 9:20
Schwanda Wallace                 8/5/2020 11:59      Sharon Clark              8/8/2020 9:23
Linda S Garza                    8/5/2020 11:59      Christa Taylor            8/8/2020 9:25
Chris Carpenter                  8/5/2020 12:00      Armando Lazo              8/8/2020 9:26
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 223 of 525


Lisa Castles                   8/5/2020 12:00      Zack D Martychenko           8/8/2020 9:27
Robert Heyer                   8/5/2020 12:00      Carrie Reeves                8/8/2020 9:28
David McFarland                8/5/2020 12:00      James D Robinson             8/8/2020 9:28
Jessica Smith                  8/5/2020 12:01      James Allard                 8/8/2020 9:28
Sebastian Watkins              8/5/2020 12:01      Ruth Limo                    8/8/2020 9:29
Christopher Meyers             8/5/2020 12:01      Hieu Ngo                     8/8/2020 9:29
Rodney Pittman                 8/5/2020 12:01      Ryan Johnson                 8/8/2020 9:34
Nimshie Henry                  8/5/2020 12:01      Kelly Walker                 8/8/2020 9:38
Ricky L. Willson               8/5/2020 12:02      Amaan Arien                  8/8/2020 9:38
Daniel VanWart                 8/5/2020 12:02      Kaley Milton                 8/8/2020 9:40
Catherine Applewhite           8/5/2020 12:02      Andrew                       8/8/2020 9:42
John Troy Rodalunas            8/5/2020 12:02      benjamin STEWART             8/8/2020 9:44
Emily Lee                      8/5/2020 12:02      Erin Rosenbruch              8/8/2020 9:45
Matthew Edwin Reynolds         8/5/2020 12:02      Paulina Kilgore              8/8/2020 9:45
Bradley White                  8/5/2020 12:02      Luis Oscar SR Cavailhon      8/8/2020 9:45
Bruce Criscuolo                8/5/2020 12:03      Mikelene Reusse (Simmons)    8/8/2020 9:46
Mary Olsen                     8/5/2020 12:03      Jenny Liu                    8/8/2020 9:53
Elizabeth Cronin               8/5/2020 12:04      Jane M. Chien                8/8/2020 9:54
Maureen Shanahan               8/5/2020 12:04      Tina Saddler                 8/8/2020 9:54
Jerishia Fouts                 8/5/2020 12:04      MATTHEW J JONES              8/8/2020 9:54
Alexander J Clelland           8/5/2020 12:04      Karla Hernandez              8/8/2020 9:55
Davis Manci                    8/5/2020 12:04      Jose Robles                  8/8/2020 9:57
Jonathan Lopez                 8/5/2020 12:05      Tiffany Baumgardner          8/8/2020 9:57
Holly Epperly                  8/5/2020 12:05      Debra Howeth                 8/8/2020 9:58
Daniel Williams                8/5/2020 12:06      Quoc Viet Pham              8/8/2020 10:00
Gary Gardner                   8/5/2020 12:06      Henry Thayer Hyzer          8/8/2020 10:01
Diane Popp                     8/5/2020 12:07      Johan Cavailhon             8/8/2020 10:01
Cody Moxley                    8/5/2020 12:07      Kathy Garner                8/8/2020 10:03
Hannah Moody                   8/5/2020 12:07      Johan Cavailhon             8/8/2020 10:05
Veronica Daniels               8/5/2020 12:07      Emadelden Almuradi          8/8/2020 10:05
Claire Fishman                 8/5/2020 12:07      Thomas Montague             8/8/2020 10:09
Natasha Williams               8/5/2020 12:08      Diane Cowan                 8/8/2020 10:11
Eric Bogerd                    8/5/2020 12:08      Jessica Kelsey Cochran      8/8/2020 10:13
Scott is Clark                 8/5/2020 12:08      Deborah Neal                8/8/2020 10:14
David McGillivray              8/5/2020 12:08      ShaRonda Turner             8/8/2020 10:16
Mark Hershberger               8/5/2020 12:08      Shyla Harvey                8/8/2020 10:16
Trevor Fogle                   8/5/2020 12:08      Lauren Donohoe              8/8/2020 10:19
Josiah Otis                    8/5/2020 12:09      Nathaniel Adam McCormick    8/8/2020 10:20
Samar Kargbo                   8/5/2020 12:09      Nathan Keesecker            8/8/2020 10:20
Justin Lee                     8/5/2020 12:09      Tina Aubut                  8/8/2020 10:20
Carol Lynn Bogerd              8/5/2020 12:09      Tony Lee                    8/8/2020 10:20
Julio Cesar Santos             8/5/2020 12:09      Charles M. Wrenn III        8/8/2020 10:21
Mark Eck                       8/5/2020 12:09      Holly Eve                   8/8/2020 10:22
Claire S Zaiser                8/5/2020 12:10      Alan Chan                   8/8/2020 10:24
Greg Wilson                    8/5/2020 12:10      Brendan Means-Koss          8/8/2020 10:24
Tia Cernava                    8/5/2020 12:10      Kathryn Engel               8/8/2020 10:25
Takia Banister                 8/5/2020 12:10      Lynn Cooney                 8/8/2020 10:25
Amanda johnson                 8/5/2020 12:10      Aziz                        8/8/2020 10:25
Geneva Flowers                 8/5/2020 12:10      Julie Harrington            8/8/2020 10:27
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 224 of 525


Nayland Thomas                  8/5/2020 12:10      jason simpson                 8/8/2020 10:28
Elia Cui                        8/5/2020 12:10      Katherine Underwood           8/8/2020 10:30
Kenneth Chenis                  8/5/2020 12:10      Daniel Davidson               8/8/2020 10:30
Tia Cernava                     8/5/2020 12:10      Nancy Lusby                   8/8/2020 10:32
Lucas Boley                     8/5/2020 12:10      Leona Alese                   8/8/2020 10:34
Wesley Hagel                    8/5/2020 12:11      Merlin Stroup                 8/8/2020 10:34
Natalie segura                  8/5/2020 12:11      Albert De Leon                8/8/2020 10:34
Jeffrey Cernava                 8/5/2020 12:11      James Weber                   8/8/2020 10:35
Elisha Kusen                    8/5/2020 12:11      Richard Webster               8/8/2020 10:36
Terri L Taylor                  8/5/2020 12:11      Charles Dennis                8/8/2020 10:36
Victoria Schieren               8/5/2020 12:11      Walter L. Lang                8/8/2020 10:36
Walter F. Donovan               8/5/2020 12:11      Consuelo Morales              8/8/2020 10:37
D. Scott Lundberg               8/5/2020 12:12      Valeda Johnson                8/8/2020 10:37
Ken Breuer                      8/5/2020 12:12      Charles Welsh                 8/8/2020 10:37
Mickey R. Groff                 8/5/2020 12:12      James T Blount                8/8/2020 10:38
Troy Carns                      8/5/2020 12:13      Jideofor Okafor               8/8/2020 10:40
Joseph Hanson                   8/5/2020 12:13      Colleen Hughes                8/8/2020 10:43
EvonnebLano                     8/5/2020 12:13      Duncan Coombs                 8/8/2020 10:44
becky goodman                   8/5/2020 12:13      James R Monahan               8/8/2020 10:44
Yee Xiong                       8/5/2020 12:13      Austin and Nina Brynjulvson   8/8/2020 10:46
Richard M Berlin                8/5/2020 12:13      Anastacia                     8/8/2020 10:46
Byung Moo Hur                   8/5/2020 12:13      Kelly L Burns                 8/8/2020 10:46
Erica Chenoweth                 8/5/2020 12:14      Utsav Kumar                   8/8/2020 10:46
Katalina Navarrete              8/5/2020 12:14      Thomas Games                  8/8/2020 10:48
Maureen A McDevitt              8/5/2020 12:14      Richard A Dionne              8/8/2020 10:49
Michael Truman                  8/5/2020 12:14      Diane E Keeney                8/8/2020 10:49
Yvonne M Clay                   8/5/2020 12:14      Dakota R Gibson               8/8/2020 10:49
Dennis R Musselwhite            8/5/2020 12:14      Stephen Shlakman              8/8/2020 10:50
claudette hazlett               8/5/2020 12:15      Martin Bishop                 8/8/2020 10:51
Patrick Parker                  8/5/2020 12:15      susan yoder                   8/8/2020 10:52
Barry Kerrigan                  8/5/2020 12:15      Julia L Thomas                8/8/2020 10:53
Richard Eugene Adams            8/5/2020 12:15      Richard                       8/8/2020 10:53
Charles Falls                   8/5/2020 12:15      Rubi Holloway                 8/8/2020 10:54
Christian Panas                 8/5/2020 12:15      Michael E Dendinger           8/8/2020 10:55
Gregory Savage                  8/5/2020 12:16      Danilo Pina                   8/8/2020 10:55
Jan Pottinger                   8/5/2020 12:16      Tarika Frazier                8/8/2020 10:56
Charles D Wickwire              8/5/2020 12:16      Danilo Pina                   8/8/2020 10:56
Christian Georg Holtje          8/5/2020 12:17      Ambria Klingle                8/8/2020 10:56
John M Foltz                    8/5/2020 12:17      Charles Schaible              8/8/2020 10:57
Jason Leed                      8/5/2020 12:17      Cyril Rabbath                 8/8/2020 10:57
Richard Hudson                  8/5/2020 12:17      Katie Ahern                   8/8/2020 10:59
Brandice Allen                  8/5/2020 12:17      FNU SAHASRANSHU               8/8/2020 10:59
Michelle Jones                  8/5/2020 12:17      Rosemary J Tierney            8/8/2020 10:59
Renea Malara                    8/5/2020 12:17      Arlene G Maynard              8/8/2020 10:59
Allen Prosser                   8/5/2020 12:17      Jennifer Lafortune            8/8/2020 11:00
Eric Gray                       8/5/2020 12:17      Angela Valcin                 8/8/2020 11:04
Arthur M Mengon                 8/5/2020 12:18      John Fischer                  8/8/2020 11:04
Ronald                          8/5/2020 12:18      Manish S Kakwani              8/8/2020 11:04
Deidra Steed                    8/5/2020 12:18      Trang Adams                   8/8/2020 11:05
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 225 of 525


Megan Miller                         8/5/2020 12:18   Denise Bolton          8/8/2020 11:05
Steven Greenwood                     8/5/2020 12:18   Michael J Pecchia      8/8/2020 11:06
Brenda Fredricey                     8/5/2020 12:18   William T. Ahern       8/8/2020 11:06
Jonathan Meadows                     8/5/2020 12:18   Derek Taylor           8/8/2020 11:06
Mauricio A Huerta                    8/5/2020 12:18   Sandy Barker           8/8/2020 11:07
Daniel Patlan                        8/5/2020 12:18   Kevin Koury            8/8/2020 11:09
Michelle Bekina                      8/5/2020 12:19   Evan Schmidt           8/8/2020 11:10
SABRINA C MAYBERRY                   8/5/2020 12:19   Trevor Dohlman         8/8/2020 11:12
Donna Bell                           8/5/2020 12:19   Matthew Johnson        8/8/2020 11:12
Joshua Banks                         8/5/2020 12:19   Jessica Rippee         8/8/2020 11:13
Scott Chiavetta                      8/5/2020 12:20   Martin Walcott         8/8/2020 11:15
Marcia Marjomaa                      8/5/2020 12:20   Dean Cooper            8/8/2020 11:15
Nathanael Sommers                    8/5/2020 12:20   DeWayne Finley         8/8/2020 11:16
Khaila Burke-Green                   8/5/2020 12:20   Audy Cuevas-Ramirez    8/8/2020 11:17
Sarah Giavedoni                      8/5/2020 12:20   Sandra                 8/8/2020 11:17
Edward Krimmel                       8/5/2020 12:20   Jacqueline Di Bari     8/8/2020 11:18
Joseph Gagnon                        8/5/2020 12:20   ashley flood           8/8/2020 11:19
Muwafaq Ali                          8/5/2020 12:20   Olivia Diane Hazel     8/8/2020 11:20
meredith mick                        8/5/2020 12:20   Katie M. Shade         8/8/2020 11:20
tiffany miller                       8/5/2020 12:21   Philip R Messer        8/8/2020 11:21
Sydney Lisa White                    8/5/2020 12:21   Jerome Tate            8/8/2020 11:21
Brian Fatka                          8/5/2020 12:21   ATM G Sarwar           8/8/2020 11:22
Marisa Sims                          8/5/2020 12:21   Robert A. Rose         8/8/2020 11:22
Josefina Rivera                      8/5/2020 12:21   Charity Mackie         8/8/2020 11:23
Travis Cleffman                      8/5/2020 12:21   Frank Moore            8/8/2020 11:24
Cat L Needham                        8/5/2020 12:22   Braxton Cox            8/8/2020 11:24
Nathanael Sommers                    8/5/2020 12:22   Levi Goyette           8/8/2020 11:25
Anne danzi                           8/5/2020 12:22   Heorge Letakis         8/8/2020 11:25
Jane J. Bartley                      8/5/2020 12:22   Lorilynn Demapan       8/8/2020 11:26
Tina Mary Thomas                     8/5/2020 12:22   Bonnie Smith           8/8/2020 11:27
Hanieh Karimaghaee                   8/5/2020 12:22   Madeleine Conley       8/8/2020 11:27
Craig Killoran                       8/5/2020 12:22   MICHAEL LEFEBVRE       8/8/2020 11:27
Stephanie Skipper                    8/5/2020 12:22   Kimberly Brawner       8/8/2020 11:27
Nadrea E Miller                      8/5/2020 12:23   Benjamin Woody         8/8/2020 11:28
Bonnie Mandrell                      8/5/2020 12:23   Ethan Hockensmith      8/8/2020 11:28
Tam Do                               8/5/2020 12:23   Timothy A Rioux        8/8/2020 11:28
Alvin N Glay                         8/5/2020 12:23   David Dernier          8/8/2020 11:29
Cesar Silva                          8/5/2020 12:23   Sandra Walker-McLean   8/8/2020 11:29
Conor Gaffney                        8/5/2020 12:23   Emily Murray           8/8/2020 11:29
Askala A Harris                      8/5/2020 12:23   Cliff Urbanek          8/8/2020 11:29
Daniel Ludin                         8/5/2020 12:23   Marissa belviy         8/8/2020 11:30
Sarah Ormiston                       8/5/2020 12:23   Nicholas Johnson       8/8/2020 11:30
Brandon M Stone                      8/5/2020 12:24   Jerome Rockingham      8/8/2020 11:31
Victor Salgado                       8/5/2020 12:24   Michael Barrett        8/8/2020 11:32
Garrett Brunell                      8/5/2020 12:24   Tyler Tyburski         8/8/2020 11:32
David Ayrapetian                     8/5/2020 12:24   sherimae JEFFREY       8/8/2020 11:33
Mark P. Ralph                        8/5/2020 12:24   Stephen S Schwarz      8/8/2020 11:33
Monica                               8/5/2020 12:24   William Njie           8/8/2020 11:34
Maximilian Rideout Reilly-McDowell   8/5/2020 12:24   Yesenia Gonzale        8/8/2020 11:34
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 226 of 525


Jeffrey Ehondor                 8/5/2020 12:24      William Cody Catt          8/8/2020 11:36
Anzhelika Basile                8/5/2020 12:24      Chanissa Williams          8/8/2020 11:36
Betty Jo Butterbaugh            8/5/2020 12:24      Annie                      8/8/2020 11:37
Alexander White                 8/5/2020 12:25      George Waldrip             8/8/2020 11:37
Haydee Zamora                   8/5/2020 12:25      Jacob D. Kea               8/8/2020 11:37
Anthony Hromada                 8/5/2020 12:25      David Eslinger             8/8/2020 11:39
Lisa Cortes                     8/5/2020 12:25      Darden Chronister          8/8/2020 11:40
Benjamin Hensley                8/5/2020 12:25      Nicholas Von Stetina       8/8/2020 11:40
Janelle Anne                    8/5/2020 12:25      Katharine Van Buskirk      8/8/2020 11:41
Jeremy nunnemaker               8/5/2020 12:25      Mary Hunt                  8/8/2020 11:42
Soroor Mohammad                 8/5/2020 12:25      James Fagan                8/8/2020 11:42
Maria Gehred                    8/5/2020 12:26      Ryan Bollas                8/8/2020 11:43
Betty Jo Butterbaugh            8/5/2020 12:26      James Richardson           8/8/2020 11:43
Shane MacQuarrie                8/5/2020 12:27      Miguel Angel Colon Ortiz   8/8/2020 11:43
John W Powell Jr                8/5/2020 12:27      Jonathan                   8/8/2020 11:44
Herbert Dixon                   8/5/2020 12:28      Brandi Coy                 8/8/2020 11:44
Jana Weaver                     8/5/2020 12:28      Steven Reese               8/8/2020 11:44
Terry Carl                      8/5/2020 12:28      Adrian Dominguez           8/8/2020 11:44
Paul Slaughter                  8/5/2020 12:28      Lisa Ross                  8/8/2020 11:44
Samir Sleiman                   8/5/2020 12:28      Douglas Ineich             8/8/2020 11:45
Caitlin Harrier                 8/5/2020 12:29      Wayne Yergy                8/8/2020 11:46
Ravindra Varma Lakamraju        8/5/2020 12:29      Trina Craig                8/8/2020 11:46
Raymond Martin                  8/5/2020 12:29      Eugenia Prince             8/8/2020 11:46
Kensly Cherilus                 8/5/2020 12:29      Charlie Sheets             8/8/2020 11:48
Orlando Yanguas Rosero          8/5/2020 12:29      Matthew Herbert Marshall   8/8/2020 11:49
George T Ferguson               8/5/2020 12:29      William Cody Catt          8/8/2020 11:49
Marguerite Snowden              8/5/2020 12:29      Arnulfo                    8/8/2020 11:50
Kristen Maure                   8/5/2020 12:29      David Zimmelman            8/8/2020 11:50
Austin Clearwater               8/5/2020 12:30      Rachel Fornataro           8/8/2020 11:50
Nathan Achilli                  8/5/2020 12:30      Daniel Esquijarosa         8/8/2020 11:50
Aaradhya Sanjeev Mehta          8/5/2020 12:30      Stephen T Lusch            8/8/2020 11:50
Jonathan Morales                8/5/2020 12:30      erica day                  8/8/2020 11:50
Christopher k Castro            8/5/2020 12:30      Danielle Nicole Semler     8/8/2020 11:51
Michael Septimus                8/5/2020 12:31      Helene Nameth              8/8/2020 11:53
Kenneth Austin                  8/5/2020 12:31      Scott Morrison             8/8/2020 11:53
Natalia Espinoza                8/5/2020 12:31      Sarah Long                 8/8/2020 11:53
Raymond Smith Cook IV           8/5/2020 12:31      Bryan Hurley               8/8/2020 11:53
Michael Harvey                  8/5/2020 12:31      Daijah ramirez             8/8/2020 11:54
Nicholas D Kilb                 8/5/2020 12:32      Helene Nameth              8/8/2020 11:55
Miosotis Montanez               8/5/2020 12:32      Mattheos Tsakon            8/8/2020 11:55
Laurie L Love                   8/5/2020 12:32      Joshua Carter              8/8/2020 11:57
Ethan Ashby                     8/5/2020 12:32      Dominic Dellaria           8/8/2020 11:58
Balakumar Shanmugam             8/5/2020 12:32      Brian Lair                 8/8/2020 11:58
Scott Douglas                   8/5/2020 12:32      Gail S. Vasquez            8/8/2020 11:58
Ian William Gorecki             8/5/2020 12:32      Catrina VanAllen           8/8/2020 11:58
Mariah Webb                     8/5/2020 12:33      Cherie Luckhurst           8/8/2020 11:59
Madelyn Brown (Warrenfells)     8/5/2020 12:33      Kayla Yeisley              8/8/2020 11:59
Chris Ballard                   8/5/2020 12:33      Paul OBrien                8/8/2020 12:00
Nathan Little                   8/5/2020 12:33      Martha F. Denny            8/8/2020 12:00
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 227 of 525


Janeen Troy                    8/5/2020 12:33      Sonisha Garland          8/8/2020 12:00
Sallie Flohr                   8/5/2020 12:33      Maria Richards           8/8/2020 12:00
Reza Ghafoorian                8/5/2020 12:33      Tasala Rufai             8/8/2020 12:00
David Lowry                    8/5/2020 12:33      Lydia Harrison           8/8/2020 12:00
Fabio Villarroel               8/5/2020 12:33      Elmer R Mexia            8/8/2020 12:00
Angela Espinoza                8/5/2020 12:33      Robert Yonce             8/8/2020 12:01
Bessy Thompson                 8/5/2020 12:33      Timothy Shelton          8/8/2020 12:01
Erikka Samuel                  8/5/2020 12:33      Mihai Boicu              8/8/2020 12:01
Mike Davis                     8/5/2020 12:34      Gina DiPace              8/8/2020 12:01
Edward A Romero                8/5/2020 12:34      Chet Zeken               8/8/2020 12:02
Brittany Johnson               8/5/2020 12:34      Lance James              8/8/2020 12:02
Joan S Kummer                  8/5/2020 12:34      Rodney C Wise            8/8/2020 12:02
Jessica Watland                8/5/2020 12:34      Kathryn Meadows          8/8/2020 12:04
Austen Higgins-Cassidy         8/5/2020 12:34      Maurice Varner           8/8/2020 12:04
Chris Moreno                   8/5/2020 12:35      Donald Fuchs             8/8/2020 12:04
Daymi Fonseca                  8/5/2020 12:35      Paul E Gauthier          8/8/2020 12:04
Daunyea Pierre                 8/5/2020 12:35      Dale Couch               8/8/2020 12:04
Michelle Armstead              8/5/2020 12:35      James Brady              8/8/2020 12:04
JASON HARVEY                   8/5/2020 12:35      Andrew Lee               8/8/2020 12:05
Patricia McEwen                8/5/2020 12:35      Kyle Scheidler           8/8/2020 12:08
Jared                          8/5/2020 12:35      Ralph Street Sr.         8/8/2020 12:08
Scott Roberts                  8/5/2020 12:35      William Patrick Smith    8/8/2020 12:09
Josh Lewis                     8/5/2020 12:36      Anthony Phelps           8/8/2020 12:09
John Young                     8/5/2020 12:36      Paul Paternoster         8/8/2020 12:10
Laurel Olson Eggers            8/5/2020 12:37      Lisa Payton              8/8/2020 12:10
Zayd Normand                   8/5/2020 12:37      Anthony Phelps           8/8/2020 12:11
Lynn                           8/5/2020 12:37      Carol Kaminsky           8/8/2020 12:11
Kevin Ragle                    8/5/2020 12:37      Xiaowen Zheng            8/8/2020 12:11
Jason Kung                     8/5/2020 12:37      Sarina Matson            8/8/2020 12:12
Arjuna Christiansen            8/5/2020 12:38      Anil Ramdass             8/8/2020 12:12
Michael Clayton                8/5/2020 12:38      James Moore              8/8/2020 12:12
ROBERT GOEHRING                8/5/2020 12:38      Davis Gigogne            8/8/2020 12:12
Veda Woodworth                 8/5/2020 12:38      Bruce Ansley             8/8/2020 12:13
Justin Wood                    8/5/2020 12:38      FRIENDY ACEVEDO          8/8/2020 12:15
Phillip R Palmieri             8/5/2020 12:38      Adrien Lowe              8/8/2020 12:15
Phan Nguyen Chieu Minh         8/5/2020 12:38      Brittany Reid-Harden     8/8/2020 12:17
Angela Smith                   8/5/2020 12:39      Sarah J Brettschneider   8/8/2020 12:17
Thomas Gonzales                8/5/2020 12:39      James McDonald           8/8/2020 12:17
Dennis Callan                  8/5/2020 12:39      Michael Mahaney          8/8/2020 12:17
Thiago Campos                  8/5/2020 12:39      Joshua Krueger           8/8/2020 12:17
Barbara Lynne Kelly            8/5/2020 12:40      Amber Carman             8/8/2020 12:17
richard currie                 8/5/2020 12:41      Chris Scott              8/8/2020 12:18
Sergei Vasiluk                 8/5/2020 12:41      Inga M Fonder            8/8/2020 12:18
Sarah Cummings                 8/5/2020 12:41      Edward Muzzin            8/8/2020 12:18
Sarah Hartsock                 8/5/2020 12:41      Julia                    8/8/2020 12:18
Andrew Brown                   8/5/2020 12:42      Amber Carman             8/8/2020 12:19
Chloe Cicone                   8/5/2020 12:42      William Baldwin          8/8/2020 12:20
Erica Anderson                 8/5/2020 12:42      Grace Bernier            8/8/2020 12:20
Marc Settle                    8/5/2020 12:42      Wendell Pabst            8/8/2020 12:21
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 228 of 525


Solomon N Moreno               8/5/2020 12:42      Dalton Brandt         8/8/2020 12:21
Albert Lee                     8/5/2020 12:42      Iddy                  8/8/2020 12:21
Maurice Davis                  8/5/2020 12:43      Leonard Tallman       8/8/2020 12:22
Martin Patt                    8/5/2020 12:43      Jon Trent             8/8/2020 12:22
Justin Fowler                  8/5/2020 12:43      Joe Boyington         8/8/2020 12:22
Margaret DiMartino             8/5/2020 12:43      LESLIE M JOHNSON      8/8/2020 12:22
Catherine Huerkamp             8/5/2020 12:43      Todd Hallowell        8/8/2020 12:23
Rachel M Slade                 8/5/2020 12:43      Julie Pabst           8/8/2020 12:23
Jason Petty                    8/5/2020 12:43      John Carter           8/8/2020 12:23
Peter Jaeger                   8/5/2020 12:43      Kyle Coogan           8/8/2020 12:24
Stephen Narwold                8/5/2020 12:43      Joe Blankenship       8/8/2020 12:24
Derek Anderson                 8/5/2020 12:43      CHERYL R VAUGHN       8/8/2020 12:24
Basker Ganesan                 8/5/2020 12:43      Andrew P. Shaver      8/8/2020 12:24
Katherine Ursini               8/5/2020 12:43      Regina Babbitt        8/8/2020 12:25
Shantar Nicholas               8/5/2020 12:43      Joe Blankenship       8/8/2020 12:25
Conor Driscoll                 8/5/2020 12:44      Miriam Pipes          8/8/2020 12:26
Eric Steele                    8/5/2020 12:44      Kimberly M Williams   8/8/2020 12:27
John Pearce                    8/5/2020 12:44      Eric T Rush           8/8/2020 12:27
Robert Johnson                 8/5/2020 12:44      Jocelyn Morgan        8/8/2020 12:28
Matthew Chrnalogar             8/5/2020 12:45      Michael Jones         8/8/2020 12:28
Jeff Moon                      8/5/2020 12:45      Henry H. Beiro        8/8/2020 12:28
Laryn Risinger                 8/5/2020 12:45      Hans W. Schleimer     8/8/2020 12:28
Akshat Ahuja                   8/5/2020 12:45      Renay Partin          8/8/2020 12:28
Erikka Denisha Bolding         8/5/2020 12:45      Kathryn Martinez      8/8/2020 12:28
Antenette Scott                8/5/2020 12:45      Sharif Evans          8/8/2020 12:29
Sean Switz                     8/5/2020 12:45      David Gicho           8/8/2020 12:29
Jahir Ojeda                    8/5/2020 12:45      Christopher M Wigen   8/8/2020 12:29
Tiffani HOLLINS                8/5/2020 12:45      Stan Grisnik          8/8/2020 12:30
Stuart Tentoni                 8/5/2020 12:45      mary nieto            8/8/2020 12:30
Eleanor P. Clarke              8/5/2020 12:46      Torree Cline          8/8/2020 12:30
Patrice Calloway               8/5/2020 12:46      Randy Tuggle          8/8/2020 12:31
Wendy Filias                   8/5/2020 12:46      Hannah Campbell       8/8/2020 12:31
Anthony Caliendo               8/5/2020 12:46      FRANCINE ANDRESS      8/8/2020 12:31
Joshua Roberson                8/5/2020 12:46      Sylvia Exum           8/8/2020 12:31
Marni Romano                   8/5/2020 12:46      Jeff                  8/8/2020 12:31
Takudzwa Benox Mugabe          8/5/2020 12:47      Kevin Montero         8/8/2020 12:32
Scott Wiederhold               8/5/2020 12:47      Joel Robertson        8/8/2020 12:33
Charles fox                    8/5/2020 12:47      Jeffrey Hilliard      8/8/2020 12:33
Michael Allan                  8/5/2020 12:47      Deb Graves            8/8/2020 12:33
Michael Shane Claypool         8/5/2020 12:48      Kelly Johnson         8/8/2020 12:34
Jose Castillo                  8/5/2020 12:48      michelle talley       8/8/2020 12:34
Scott Fulton                   8/5/2020 12:48      Sarah Morales         8/8/2020 12:35
Paul A. Gaier                  8/5/2020 12:48      Kathryn Denning       8/8/2020 12:35
Michelle Dyson                 8/5/2020 12:48      Clark Goeman          8/8/2020 12:36
Roberta Cullen- Bice           8/5/2020 12:48      Phillip Goodrich      8/8/2020 12:36
Burgundy Banner                8/5/2020 12:48      Juan Esguerra         8/8/2020 12:37
Lana McCarthy                  8/5/2020 12:49      John C Roosa          8/8/2020 12:37
WILLIAM LINGENFELTER           8/5/2020 12:49      David                 8/8/2020 12:38
Ben O Herman                   8/5/2020 12:49      Karan T Singh         8/8/2020 12:38
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 229 of 525


Burgundy Banner                  8/5/2020 12:49     Rachel Hatfield           8/8/2020 12:39
Chedly Baraket                   8/5/2020 12:49     Grace Dai                 8/8/2020 12:40
Alec Brisson                     8/5/2020 12:50     Melissa Wright            8/8/2020 12:40
Gina Nordli                      8/5/2020 12:50     Chavalus kearse           8/8/2020 12:40
Dan Rasberger                    8/5/2020 12:50     Samuel Merrill            8/8/2020 12:40
Nicole Cheng                     8/5/2020 12:50     Lisa Dunn                 8/8/2020 12:41
Matteo Sandrelli                 8/5/2020 12:51     Joe Ney                   8/8/2020 12:41
Monica Deckard                   8/5/2020 12:51     Ana Progovac              8/8/2020 12:42
Lavanya Ganta                    8/5/2020 12:51     Larry Stansell            8/8/2020 12:43
Michael Bambo                    8/5/2020 12:51     Douglas A. Christy        8/8/2020 12:43
Seth Gregg                       8/5/2020 12:51     Glen Marchese             8/8/2020 12:43
Andrew McDaniel                  8/5/2020 12:51     Deirdre McLaughlin        8/8/2020 12:43
Gina Nordli                      8/5/2020 12:52     Sue B Helme               8/8/2020 12:45
billie debrason                  8/5/2020 12:52     Andrew Meyer              8/8/2020 12:46
Jennifer Kopsho nee Szarka       8/5/2020 12:53     Jazmin Jackson            8/8/2020 12:46
Mike Clark                       8/5/2020 12:53     Steve Lampros             8/8/2020 12:46
Michelle N McCloskey             8/5/2020 12:53     Deborah s Patten          8/8/2020 12:47
Lawrence K Smiley                8/5/2020 12:53     Lindsay Oster             8/8/2020 12:47
Paul Kesler                      8/5/2020 12:53     Melissa Mccrea            8/8/2020 12:47
Paul De Goes                     8/5/2020 12:53     Joey Lam                  8/8/2020 12:48
Alexander Ryan Grutter           8/5/2020 12:54     steven r crehan           8/8/2020 12:48
Lucas L Crowthers                8/5/2020 12:54     Brian Seabury             8/8/2020 12:48
Paul Ororke                      8/5/2020 12:54     Jonathan Fernandez        8/8/2020 12:48
Dal Wieser                       8/5/2020 12:55     Aniya Hutchinson-Taylor   8/8/2020 12:48
Brian Grom                       8/5/2020 12:56     Debra Baxter              8/8/2020 12:48
Jeremy Shock                     8/5/2020 12:56     Kathryn A Martinez        8/8/2020 12:49
Dayla G.                         8/5/2020 12:56     Charles H Sims            8/8/2020 12:50
Justin Bernard                   8/5/2020 12:56     Daniel Vranic             8/8/2020 12:50
Marshall Baird                   8/5/2020 12:57     Brandon Cole Montalvo     8/8/2020 12:51
Dakota Culp                      8/5/2020 12:57     Kedir Turi                8/8/2020 12:51
Lydon Reed                       8/5/2020 12:57     Gene Scates               8/8/2020 12:51
Garrett Hogg                     8/5/2020 12:57     Andrew Meyer              8/8/2020 12:51
Rachel E Farnsworth              8/5/2020 12:57     Zachary Niekamp           8/8/2020 12:51
William E Epps                   8/5/2020 12:57     Patrick Taylor            8/8/2020 12:52
Brad Godwin                      8/5/2020 12:57     Anthony Bratton           8/8/2020 12:52
Norman Shain                     8/5/2020 12:58     Keegan Taylor             8/8/2020 12:53
Danilo Pina                      8/5/2020 12:58     Shmuel Baruch             8/8/2020 12:54
Colleen Grawburg                 8/5/2020 12:58     Allison Rowland           8/8/2020 12:54
Alexander Smith                  8/5/2020 12:58     Aaron Jones               8/8/2020 12:54
Joel Wilcott                     8/5/2020 12:58     Raschell Celleste         8/8/2020 12:55
Brett Schulthies                 8/5/2020 12:58     Eric Moser                8/8/2020 12:55
Justin Smith                     8/5/2020 12:58     Calum Butler              8/8/2020 12:55
Mamie Thompson                   8/5/2020 12:58     Renee Johnson             8/8/2020 12:56
Andrea Hancock                   8/5/2020 12:58     Lakesha Washington        8/8/2020 12:56
Tanya Everett                    8/5/2020 12:59     Justina M Linebarger      8/8/2020 12:56
Joey Jan                         8/5/2020 12:59     Yonnae                    8/8/2020 12:56
Jessica Marie Thompson Mullins   8/5/2020 12:59     Fred Goldner              8/8/2020 12:56
Thomas Capps                     8/5/2020 12:59     Kim Lanoue                8/8/2020 12:56
Anna Rogers                      8/5/2020 12:59     Wendy Solomon             8/8/2020 12:57
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 230 of 525


Jamaal Henderson                8/5/2020 12:59      Mary Ingle                    8/8/2020 12:57
robert walrath                  8/5/2020 12:59      Gina Yonkman                  8/8/2020 12:58
Rob McFarlan                    8/5/2020 13:00      Rustin C Rockstroh            8/8/2020 12:58
Danilo Pina                     8/5/2020 13:00      Mary Freckleton               8/8/2020 12:58
Paul Matthew Pool               8/5/2020 13:00      Courtney Watters              8/8/2020 12:59
John Woosley                    8/5/2020 13:00      Maria Ouranitsas              8/8/2020 12:59
Christopher Koch                8/5/2020 13:00      Shawna Bates                  8/8/2020 12:59
Kat Meyers                      8/5/2020 13:00      Matthew Wexler                8/8/2020 12:59
Richard Genser                  8/5/2020 13:00      Andrew P Sharman              8/8/2020 13:00
Alejandra L Rios                8/5/2020 13:00      SHARON DASZCZYNSKI            8/8/2020 13:00
Andrew M. Thomas                8/5/2020 13:01      Lika Doehl Diouf              8/8/2020 13:01
Devyn Johnson                   8/5/2020 13:01      Gary K Burton                 8/8/2020 13:01
Samuel E Hormell                8/5/2020 13:01      Jennifer Meacham              8/8/2020 13:01
Henrietta Diane Swofford        8/5/2020 13:02      Laurel Javors                 8/8/2020 13:02
Sergio Remon                    8/5/2020 13:02      Theoron Weeks                 8/8/2020 13:02
Babatunde Aideyan               8/5/2020 13:02      Anthony Wrenn                 8/8/2020 13:02
Andrew M. Thomas                8/5/2020 13:02      Michael Mooney                8/8/2020 13:03
Anthony felix                   8/5/2020 13:03      David William Romischer       8/8/2020 13:04
Suzanne Perraud                 8/5/2020 13:03      Erin T Johnson                8/8/2020 13:04
Patricia Zepeda                 8/5/2020 13:03      Rex Lee Brown                 8/8/2020 13:05
Kaitlyn (Katie) Johnson         8/5/2020 13:03      Mesha Villar                  8/8/2020 13:05
Safiullah Nazhat                8/5/2020 13:04      Gloria LoVecchio              8/8/2020 13:05
Gary M Farral                   8/5/2020 13:04      Adriana Leone                 8/8/2020 13:05
Dominick Johnson                8/5/2020 13:04      Shelly Averette               8/8/2020 13:06
Clayton D McKinnis              8/5/2020 13:04      Brenda J Kirby                8/8/2020 13:06
Eric P. Battino                 8/5/2020 13:04      Katherine Pottinger Frazier   8/8/2020 13:07
Giselle Bodden                  8/5/2020 13:04      gustavo carpio                8/8/2020 13:07
Alice Dunn                      8/5/2020 13:05      Aheisha C Brown               8/8/2020 13:07
Jessica Madramootoo             8/5/2020 13:05      Angela Cooper                 8/8/2020 13:07
Tamar Myers                     8/5/2020 13:06      Margaret Meg" Stoebner"       8/8/2020 13:08
Jerry Bryant                    8/5/2020 13:07      Brian Wolosek                 8/8/2020 13:09
Hernan Rivera                   8/5/2020 13:07      Jonathan Shiring              8/8/2020 13:09
Debra Betterton                 8/5/2020 13:07      John Skorski                  8/8/2020 13:09
Joy Dyson                       8/5/2020 13:07      Antoinette Soto               8/8/2020 13:09
Amanda Roudabush                8/5/2020 13:07      Janessa Johnson               8/8/2020 13:09
julie Prater                    8/5/2020 13:08      Robin Burger                  8/8/2020 13:09
William L Gallon                8/5/2020 13:08      Jaime Mendiola                8/8/2020 13:10
Tammie Meyer                    8/5/2020 13:08      Kathryn Overby                8/8/2020 13:10
John Edward Clifford            8/5/2020 13:08      Raynelle Cade                 8/8/2020 13:10
vusi dlamini                    8/5/2020 13:08      Kristie Ying                  8/8/2020 13:11
Thomas Oâ€™Connor               8/5/2020 13:08      Ross Thian                    8/8/2020 13:11
Jacob M Ostrowski               8/5/2020 13:08      April Kunkel                  8/8/2020 13:11
Maximilian Bordenkircher        8/5/2020 13:08      todd tasker                   8/8/2020 13:11
Aaron Ford                      8/5/2020 13:09      ANDREAS WILLHOFF              8/8/2020 13:12
David Quinn                     8/5/2020 13:09      Gwendolyn Perry Shah          8/8/2020 13:12
Astrid L Gallon                 8/5/2020 13:09      Abel Rivera Gonzalez          8/8/2020 13:12
Connie Stager                   8/5/2020 13:09      Jarrett Simerson              8/8/2020 13:13
Whitney Smith                   8/5/2020 13:10      Leslie Brinson                8/8/2020 13:13
Johanna Drentlaw                8/5/2020 13:10      Jessica Goodin                8/8/2020 13:13
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 231 of 525


Zachery Hammer                   8/5/2020 13:10      Nancy Dowell                8/8/2020 13:14
Emily Borza                      8/5/2020 13:10      PAUL BLOOM                  8/8/2020 13:14
Jeanne L. de Grasse              8/5/2020 13:10      Elizabeth Greeley           8/8/2020 13:14
Tara Clements                    8/5/2020 13:10      Dee Pepper                  8/8/2020 13:14
John Athey                       8/5/2020 13:10      James Andrew Fitch          8/8/2020 13:14
Lois Gill-Shearwood              8/5/2020 13:10      David Cope                  8/8/2020 13:15
Brian Ortman                     8/5/2020 13:10      Patrick Cartwright          8/8/2020 13:15
SCOTT M LIGOCKI II               8/5/2020 13:10      Jay Forsgren                8/8/2020 13:15
Gregery McCullough               8/5/2020 13:11      Tanner Dickens              8/8/2020 13:15
Paul Gonzales                    8/5/2020 13:11      Alex Lombardi               8/8/2020 13:15
Theron Leet                      8/5/2020 13:11      Randy Jeter                 8/8/2020 13:15
Miguel Romero                    8/5/2020 13:11      Daniel Ubach                8/8/2020 13:15
Joy Rachele Chaney               8/5/2020 13:11      Candy Saucedo               8/8/2020 13:16
kiran patel                      8/5/2020 13:12      rob manfredo                8/8/2020 13:16
Jennifer Rosenstein              8/5/2020 13:12      Jay V. Kalawadia            8/8/2020 13:16
Judith Heifner                   8/5/2020 13:12      Bao N Lu                    8/8/2020 13:18
Nathaniel Jacoby                 8/5/2020 13:12      Charles Kramsky             8/8/2020 13:18
Judy Lane                        8/5/2020 13:12      Logan Elliott               8/8/2020 13:18
Zaquerie Lee                     8/5/2020 13:13      Tina Bryant                 8/8/2020 13:19
Jose Garcia                      8/5/2020 13:13      Erykah Batts                8/8/2020 13:19
Jarrod Williams                  8/5/2020 13:13      Ryan Cutright               8/8/2020 13:19
Justin Farley                    8/5/2020 13:13      Anna Polanski               8/8/2020 13:19
Michael Cerney                   8/5/2020 13:13      Gerardo cazares             8/8/2020 13:20
Dennis Kocak                     8/5/2020 13:13      Matthew Christ              8/8/2020 13:20
Richard Kraemer                  8/5/2020 13:14      Jean M Enyart               8/8/2020 13:21
Terence Watkins                  8/5/2020 13:14      Holly Garza                 8/8/2020 13:21
Justin Flatt                     8/5/2020 13:14      Marco Zapata                8/8/2020 13:22
Francesca Wade                   8/5/2020 13:14      Anthwone Osbourne-Francis   8/8/2020 13:22
Christopher Britton              8/5/2020 13:14      Terrance L Jones            8/8/2020 13:23
Aubri Petree                     8/5/2020 13:14      Danne Sanders               8/8/2020 13:23
Alana Dawson                     8/5/2020 13:15      Walton Sumner               8/8/2020 13:23
Brett Andrzejewski               8/5/2020 13:15      Alisa J Bailey              8/8/2020 13:24
Tami Brewster-Barnes             8/5/2020 13:15      Ronald Beasley              8/8/2020 13:25
Emil A Butler Jr. (Tony)         8/5/2020 13:16      Shem Dixon                  8/8/2020 13:25
Douglas Kerfoot                  8/5/2020 13:16      Joe Bastulli                8/8/2020 13:25
John Desaulos                    8/5/2020 13:16      Josh Halsey                 8/8/2020 13:25
Jason Belanger                   8/5/2020 13:17      Anthony X. Martinez         8/8/2020 13:25
Wesley Whitecotton               8/5/2020 13:17      Jeffrey Tyler Edmister      8/8/2020 13:25
Gregory J Witt                   8/5/2020 13:17      STEVEN HAMILTON             8/8/2020 13:26
Judith Shrewsbury                8/5/2020 13:17      Casyandra Cole              8/8/2020 13:26
Garth Pricer                     8/5/2020 13:17      Jamie Amo                   8/8/2020 13:26
Jesse Taylor Pryor               8/5/2020 13:17      NICHOLAS J ARMSTRONG        8/8/2020 13:27
Jess Lewis                       8/5/2020 13:17      Matthew Fronheiser          8/8/2020 13:27
Andrew Austin                    8/5/2020 13:18      timothy feig                8/8/2020 13:27
Emily Loen                       8/5/2020 13:19      Wendy Berg                  8/8/2020 13:27
Amitie Keuning                   8/5/2020 13:19      Diana Ramirez               8/8/2020 13:27
Alicia I Galarza                 8/5/2020 13:19      Amber Elizabeth Rock        8/8/2020 13:27
Bailey Rechler                   8/5/2020 13:19      Noah                        8/8/2020 13:27
Gregory Allen Steele             8/5/2020 13:19      Cameron Gillum              8/8/2020 13:28
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 232 of 525


Edward Burns                    8/5/2020 13:19      LAURA R DOUGHTY          8/8/2020 13:28
Rachel Peterson                 8/5/2020 13:20      Marcus Millin            8/8/2020 13:28
David Tillman                   8/5/2020 13:20      Carmen Betz              8/8/2020 13:28
Logan                           8/5/2020 13:20      Brendan Kelly            8/8/2020 13:28
Trista Petefish                 8/5/2020 13:20      William DeSevo           8/8/2020 13:29
Kimberly (Perry) Welch          8/5/2020 13:20      Justine Matthews         8/8/2020 13:29
Christian Felix                 8/5/2020 13:20      Charles Roberts          8/8/2020 13:29
Angel Whited                    8/5/2020 13:20      Leslie Ochoa             8/8/2020 13:30
Mollie B Budgett                8/5/2020 13:20      Jose A Lopez-Reyes       8/8/2020 13:30
Gordon Henderson                8/5/2020 13:20      Charles Roberts          8/8/2020 13:30
steve klopf                     8/5/2020 13:21      Jordan Ricker            8/8/2020 13:31
Logan Carleton                  8/5/2020 13:21      Jana Lavigne             8/8/2020 13:32
Traci Vehorn                    8/5/2020 13:21      Patrick Kyhos            8/8/2020 13:32
Brian Filips                    8/5/2020 13:21      Ernest Johnson           8/8/2020 13:33
Rebecca Miller                  8/5/2020 13:21      Jill Stummer             8/8/2020 13:33
Bayao Zheng                     8/5/2020 13:21      Chelsea Harris           8/8/2020 13:33
Jeff Diver                      8/5/2020 13:22      Jose                     8/8/2020 13:33
Drew Jansky                     8/5/2020 13:22      Kristen Stevens          8/8/2020 13:34
Ramona Ridley                   8/5/2020 13:22      KYLE SITTER              8/8/2020 13:34
Joseph Bradley Bryan            8/5/2020 13:22      Danielle MZ              8/8/2020 13:34
Link McGaughey                  8/5/2020 13:22      Jason Mardian            8/8/2020 13:35
Michael Brennan                 8/5/2020 13:22      Jessica E Hicks          8/8/2020 13:35
Colby Ford                      8/5/2020 13:22      Kristin Berrier          8/8/2020 13:35
Michael Nagnasco                8/5/2020 13:23      Misha Ownbey             8/8/2020 13:36
John C Spiggle                  8/5/2020 13:23      Dana Manahan             8/8/2020 13:36
Justin Sethi                    8/5/2020 13:23      Eryn Baker               8/8/2020 13:37
Joe Bour                        8/5/2020 13:23      Gregory Montgomery       8/8/2020 13:37
Matthew Fronsoe                 8/5/2020 13:23      James Miller             8/8/2020 13:37
Paul A Aguilar                  8/5/2020 13:24      Charles H Martin         8/8/2020 13:38
Daniel Cummins Wlodarski        8/5/2020 13:24      Brittni Liang            8/8/2020 13:38
Susan McNees                    8/5/2020 13:24      Henry Nunez              8/8/2020 13:38
Sarah Wiggins                   8/5/2020 13:24      Amy Lynn Wulfers         8/8/2020 13:39
Jeremy Nicoletti                8/5/2020 13:24      Bill O'Connor            8/8/2020 13:39
Coleen Fink                     8/5/2020 13:24      Benjamin Wiggins         8/8/2020 13:39
Kim Donald                      8/5/2020 13:24      Megan Qualkenbush        8/8/2020 13:39
Sergey Filatov                  8/5/2020 13:24      Joshua Ogden             8/8/2020 13:40
Samantha Fleming                8/5/2020 13:25      Elizabeth Oguri          8/8/2020 13:41
Ashley Knapik                   8/5/2020 13:25      Derrick Hart             8/8/2020 13:41
Amber Humphrey                  8/5/2020 13:25      Dana Munson              8/8/2020 13:41
Jennifer Clark                  8/5/2020 13:25      Stephen Spurgeon         8/8/2020 13:41
Lora Lawson                     8/5/2020 13:26      Marykay Hane             8/8/2020 13:41
Elva Janette Ruiz               8/5/2020 13:26      Lisa M Pazdalski         8/8/2020 13:42
Luke Stark                      8/5/2020 13:26      yanin Anderson           8/8/2020 13:43
Scott Horton                    8/5/2020 13:26      Alana K Fallon           8/8/2020 13:43
Kirk Markarian                  8/5/2020 13:26      Francesco Priamo         8/8/2020 13:43
Rex Boggs                       8/5/2020 13:26      James F Romig            8/8/2020 13:44
Emily V Lavergne                8/5/2020 13:26      Samuel B Bailey          8/8/2020 13:44
Fariba Bayani Teimori           8/5/2020 13:27      Sara Wold                8/8/2020 13:44
Lance West                      8/5/2020 13:27      Justin Tyler Whisenant   8/8/2020 13:44
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 233 of 525


Zach Fetcko                    8/5/2020 13:27      Mohammed Mir             8/8/2020 13:45
Sabrina Molinari               8/5/2020 13:27      Trina Marks              8/8/2020 13:45
Carson Drake                   8/5/2020 13:27      Cole Bunderson           8/8/2020 13:46
Owen Blevins                   8/5/2020 13:28      MISTINY BURDEINEI        8/8/2020 13:46
Melissa Tieman                 8/5/2020 13:28      Rebecca Mooney           8/8/2020 13:46
Ankit Sharma                   8/5/2020 13:28      Francisco Krotzer        8/8/2020 13:46
Kristina Lazzari               8/5/2020 13:28      Angelica Butardo         8/8/2020 13:46
Renee Caraway                  8/5/2020 13:28      Desiree Bratton          8/8/2020 13:46
Tracy Mays                     8/5/2020 13:28      Marquisha Geralds        8/8/2020 13:47
MARK A BJORKE                  8/5/2020 13:28      Brianna Graham           8/8/2020 13:47
Sam Most                       8/5/2020 13:29      Jared Pilcher            8/8/2020 13:47
Alexa Piacquadio               8/5/2020 13:29      Anthony Lester Lindsey   8/8/2020 13:47
Ismael Moran                   8/5/2020 13:29      Derrick Hill             8/8/2020 13:47
Kelly Densmore                 8/5/2020 13:29      Angelic C Steele         8/8/2020 13:48
Christopher Pennington         8/5/2020 13:29      Gabe Cote                8/8/2020 13:48
Tiffany ward                   8/5/2020 13:29      Emmanuel Ephie           8/8/2020 13:48
Jared Fraser                   8/5/2020 13:29      Kirsten Moore            8/8/2020 13:49
Jesse M. Lindmar               8/5/2020 13:29      Kirsten Moore            8/8/2020 13:49
Grady Huebotter                8/5/2020 13:30      Maureen Ryan             8/8/2020 13:49
JEFFREY A TARBUTTON            8/5/2020 13:30      Roberto Martinez         8/8/2020 13:49
Elizabeth Stewart              8/5/2020 13:30      Matthew Birdsong         8/8/2020 13:49
Todd Rafferty                  8/5/2020 13:30      Hewitt Dan               8/8/2020 13:49
David graszak                  8/5/2020 13:31      Manish Jain              8/8/2020 13:49
Kyle Chu                       8/5/2020 13:31      Brittany Pressley        8/8/2020 13:49
Luke Eversole                  8/5/2020 13:31      Tammy D Mills            8/8/2020 13:50
Jennifer Bednarz               8/5/2020 13:31      Phil Jungbluth           8/8/2020 13:50
Caleb Jackson                  8/5/2020 13:31      Catherine Schkoda        8/8/2020 13:50
Adam J Meizinger               8/5/2020 13:31      Taylor Smock             8/8/2020 13:51
Briana Caldwell                8/5/2020 13:32      Pooja Mutha              8/8/2020 13:51
Marco A. Saucedo               8/5/2020 13:32      Nathan D. Tomcik         8/8/2020 13:51
John Cobb                      8/5/2020 13:32      Robert Ota               8/8/2020 13:51
Ben Gates                      8/5/2020 13:32      Jaqueline ONeal          8/8/2020 13:51
Levi P Ybarra                  8/5/2020 13:32      Marovsky                 8/8/2020 13:52
Glenn DeWayne Hickman          8/5/2020 13:33      David Leibovitz          8/8/2020 13:53
Kara Nicholson                 8/5/2020 13:33      Raymona                  8/8/2020 13:53
Nicole Carnevali               8/5/2020 13:33      Suzanne Martin           8/8/2020 13:53
Chet A Hammonds                8/5/2020 13:33      Raymona                  8/8/2020 13:54
Brian Saylor                   8/5/2020 13:33      John Theisen             8/8/2020 13:54
Maria Harski                   8/5/2020 13:34      Diane Cuervo             8/8/2020 13:54
Vbtaxi                         8/5/2020 13:34      earl dean hudspeth       8/8/2020 13:54
Suzette Wallace                8/5/2020 13:34      Jamie Culver             8/8/2020 13:54
Tara Casanova Powell           8/5/2020 13:34      Christopher Campos       8/8/2020 13:54
Ronald Dodge                   8/5/2020 13:34      Alexandria Murphey       8/8/2020 13:54
Jack McCauley                  8/5/2020 13:34      Zachary cowan            8/8/2020 13:54
Brandi Fears                   8/5/2020 13:34      Tre Tarantini            8/8/2020 13:55
Jed Clark                      8/5/2020 13:35      Liz Zaharopoulos         8/8/2020 13:55
Jennifer Mendez                8/5/2020 13:35      Bin Liang                8/8/2020 13:57
Jason Weisbrot                 8/5/2020 13:35      Cathy C Dunman           8/8/2020 13:57
Caleb Pettit                   8/5/2020 13:35      Betty J Baun             8/8/2020 13:57
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 234 of 525


Marshall                                 8/5/2020 13:35     Manuel Florescu           8/8/2020 13:57
Kassandra Gow                            8/5/2020 13:35     Daniel R Smith            8/8/2020 13:57
Charlett Albert                          8/5/2020 13:36     Nick Ruck                 8/8/2020 13:57
Hannah Maas                              8/5/2020 13:36     Ken Mosley                8/8/2020 13:58
JOHN ORLANDELLA                          8/5/2020 13:36     Carla Witty               8/8/2020 13:58
Viktor Popov                             8/5/2020 13:36     Jose Miguel Legaspi       8/8/2020 13:58
Neda pargolghasemi                       8/5/2020 13:36     Brandon Coyle             8/8/2020 13:58
Chinelo Udemgba                          8/5/2020 13:36     Sarah Randolph            8/8/2020 13:58
Timothy M Radonich                       8/5/2020 13:36     Rebecca Coggins           8/8/2020 13:59
Hortense Soulier                         8/5/2020 13:36     Noah harris               8/8/2020 13:59
Cory Brown                               8/5/2020 13:37     Amanda Ertel              8/8/2020 13:59
Timothy Beckett                          8/5/2020 13:37     Natalie Bluhm             8/8/2020 14:00
McKenzie Kirby                           8/5/2020 13:37     francina ocampo           8/8/2020 14:00
Beaudry Mundt                            8/5/2020 13:37     Seth Healy                8/8/2020 14:00
Sheltina Cavet                           8/5/2020 13:37     Doris J Melvin            8/8/2020 14:00
Katrina Lewis                            8/5/2020 13:37     Mel Shepard               8/8/2020 14:01
Madison Peterson                         8/5/2020 13:37     Sherry Gainey             8/8/2020 14:01
William Cockerham - Star Concrete Foundations,
                                         8/5/2020
                                               Inc. 13:37   Linda Thurston            8/8/2020 14:01
Shannon Ronca                            8/5/2020 13:38     Dustin Treibel            8/8/2020 14:01
Thomas P Carpenter                       8/5/2020 13:38     Rafi Gappy                8/8/2020 14:01
Nicholas Redman                          8/5/2020 13:38     Adam Weinstein            8/8/2020 14:01
Thomas L Amos                            8/5/2020 13:38     Dorothy Kelly             8/8/2020 14:01
Zachary Brooks                           8/5/2020 13:39     nancy erickson            8/8/2020 14:01
Ann Rita Frazier                         8/5/2020 13:39     Chad Rempp                8/8/2020 14:02
Robert Reinhardt                         8/5/2020 13:39     Michele Speelman          8/8/2020 14:02
Matthew Vargas                           8/5/2020 13:39     Geetha Vallabhaneni       8/8/2020 14:02
Chris Ketchum                            8/5/2020 13:40     Emily Haldeman            8/8/2020 14:02
Paul M Opheim                            8/5/2020 13:40     Sarah Hinkle              8/8/2020 14:02
Emilio M. S. LÃ³pez, Jr.                 8/5/2020 13:40     Aaron Culliney            8/8/2020 14:02
Tina Blake                               8/5/2020 13:40     Karl F Wagner             8/8/2020 14:02
Jonathan Cawthorne                       8/5/2020 13:40     Jason Kozemczak           8/8/2020 14:03
Chris Conyers                            8/5/2020 13:40     Jason Kessler             8/8/2020 14:03
jacquelle safforld                       8/5/2020 13:40     Michael Hickey            8/8/2020 14:05
Cynthia D King                           8/5/2020 13:41     Hezzy Williams            8/8/2020 14:05
Cynthia J Pirl                           8/5/2020 13:41     Ryan Xiao                 8/8/2020 14:05
Rebecca McClemons                        8/5/2020 13:41     JoAnn Dietrich            8/8/2020 14:05
Tyler McGeorge                           8/5/2020 13:41     Afia Brewer               8/8/2020 14:05
Javier Alatriste                         8/5/2020 13:41     Christopher S DePaepe     8/8/2020 14:05
John Arthur Denny-Brown                  8/5/2020 13:41     Douglas Heath             8/8/2020 14:06
Todd Buster                              8/5/2020 13:41     Arthur L Gillespie        8/8/2020 14:06
Namitha H                                8/5/2020 13:41     Victoria McKellar         8/8/2020 14:06
Jacob Edgar                              8/5/2020 13:41     Delandia Dakin            8/8/2020 14:06
greg hunt                                8/5/2020 13:42     Troy Wiest                8/8/2020 14:06
Cathy Boyet                              8/5/2020 13:42     Cathey Jones              8/8/2020 14:06
Jessica Klein                            8/5/2020 13:42     Agashan Ganesharajah      8/8/2020 14:06
Anna Allen                               8/5/2020 13:42     Jonathan L Roberts        8/8/2020 14:07
Lori Kling                               8/5/2020 13:42     Julia P. Dubner           8/8/2020 14:07
Keith J Gourgues                         8/5/2020 13:42     Christopher Ryan Nitkin   8/8/2020 14:07
Maurice A Lewis                          8/5/2020 13:43     Shawn Marshall            8/8/2020 14:07
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 235 of 525


Mearlene W Hines                8/5/2020 13:43      Geoffrey Wychgel       8/8/2020 14:08
Claire Heinle                   8/5/2020 13:43      SCOTT A HARLAND        8/8/2020 14:08
Cheryl Hamilton                 8/5/2020 13:43      Mark Pan               8/8/2020 14:08
Josiah Sanner                   8/5/2020 13:43      Richard Winnett        8/8/2020 14:08
Michael Williams                8/5/2020 13:44      Letitia Harvey         8/8/2020 14:09
Chloe Allen                     8/5/2020 13:44      Joseph L Albrechta     8/8/2020 14:09
Rebecca Terrell                 8/5/2020 13:44      John Vavrek            8/8/2020 14:09
Teesha Anduze                   8/5/2020 13:44      Rebecca Newman         8/8/2020 14:09
Richard A Ruiz jr               8/5/2020 13:44      jackie mixson          8/8/2020 14:09
Ronald Dean Depenbrock Jr.      8/5/2020 13:44      David Robertson        8/8/2020 14:09
Teri Ringham                    8/5/2020 13:44      Fernando Jimenez       8/8/2020 14:10
Brian Jack                      8/5/2020 13:45      Zachariah Foote        8/8/2020 14:10
Katherine M. Meduna             8/5/2020 13:45      Andrew G Bailey Jr     8/8/2020 14:10
Suzanne Eddo                    8/5/2020 13:45      Steven Wonderly        8/8/2020 14:11
Ricardo de Azevedo              8/5/2020 13:45      Patricia Wint          8/8/2020 14:12
Kendall Kramer                  8/5/2020 13:46      Craig Nicholson        8/8/2020 14:12
Jamie Lynn Haderlie             8/5/2020 13:46      Darren Roth            8/8/2020 14:12
Anna Draper                     8/5/2020 13:46      Anthony Santiago       8/8/2020 14:12
Ashley Gilliam                  8/5/2020 13:46      Frank Fusco            8/8/2020 14:13
John Judnich                    8/5/2020 13:47      Joshua Beran           8/8/2020 14:13
Joy Ramirez                     8/5/2020 13:47      Adrianna Carter        8/8/2020 14:13
Lindsay DeRight Goldasich       8/5/2020 13:47      Bart Lunsford          8/8/2020 14:13
Jennifer Fritz                  8/5/2020 13:47      Jordan Winkelman       8/8/2020 14:14
Derik Brown                     8/5/2020 13:47      Nancy                  8/8/2020 14:14
Connor Burris                   8/5/2020 13:47      Kathy Sterchi          8/8/2020 14:14
Vernon Donbraska                8/5/2020 13:47      Laura Ridings          8/8/2020 14:14
Dorothy Burton                  8/5/2020 13:48      Brett Hokr             8/8/2020 14:14
Dana M Smith                    8/5/2020 13:48      Alfred Magwn           8/8/2020 14:15
Dina K Machin                   8/5/2020 13:48      Debra Lynn Ortiz       8/8/2020 14:16
REBECCA MASHUTA                 8/5/2020 13:48      Anthony Ranallo        8/8/2020 14:16
Robert G Spradlin               8/5/2020 13:48      Carol Giltner          8/8/2020 14:16
Robert Holmes                   8/5/2020 13:48      Laura Lokey            8/8/2020 14:17
Jack Canning                    8/5/2020 13:49      Janet Louks            8/8/2020 14:18
Darian Pinkston                 8/5/2020 13:49      Michael Buckman        8/8/2020 14:18
Desa Blount                     8/5/2020 13:49      David Dupree           8/8/2020 14:18
Anthony Angelo Gualtieri        8/5/2020 13:49      Jasen Christensen      8/8/2020 14:18
Joseph Carrasco                 8/5/2020 13:50      Maxwell Dubs           8/8/2020 14:18
Elizabeth Mullen                8/5/2020 13:50      Lidia Pirillo          8/8/2020 14:19
Leslie Sunderlin                8/5/2020 13:50      Derek Frank            8/8/2020 14:19
Bradley Teach                   8/5/2020 13:50      Tami Whiton            8/8/2020 14:19
Ron White                       8/5/2020 13:50      Scott Strong           8/8/2020 14:19
Julia Fernandes                 8/5/2020 13:50      Denison Taylor Handy   8/8/2020 14:19
Gregory Koelln                  8/5/2020 13:50      Joshua Kristenson      8/8/2020 14:19
Christine Larose                8/5/2020 13:50      Andrew Milz            8/8/2020 14:19
Charity L Collins               8/5/2020 13:50      Jill Urbach            8/8/2020 14:19
Jason Sievers                   8/5/2020 13:51      Eric S Brown           8/8/2020 14:20
Lynda M Framke                  8/5/2020 13:51      Catherine Bechler      8/8/2020 14:21
Barbara J Bradley               8/5/2020 13:51      Yuwei Liu              8/8/2020 14:21
Murshed J. Ahmed                8/5/2020 13:51      Stacie Gronemeyer      8/8/2020 14:21
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 236 of 525


abdul                           8/5/2020 13:51      Chris Crane               8/8/2020 14:21
Katarzyna Danek Williams        8/5/2020 13:52      Raymond Bleach            8/8/2020 14:22
carlos murillo                  8/5/2020 13:52      Jameson Childers          8/8/2020 14:22
James Kuzeja                    8/5/2020 13:52      Kortney Moore             8/8/2020 14:22
Andrew Sheahen                  8/5/2020 13:52      Nekije Ismaili            8/8/2020 14:23
Jason Hoffman                   8/5/2020 13:52      Debbie Willard            8/8/2020 14:23
Susan Groome                    8/5/2020 13:52      Jeffrey Houghten          8/8/2020 14:23
Brian                           8/5/2020 13:52      George Timothy cooney     8/8/2020 14:23
Augustus Gigous                 8/5/2020 13:52      Veronica Nihiser          8/8/2020 14:24
Anthony A Howard                8/5/2020 13:52      Mary Zaia Francis         8/8/2020 14:24
Henry Greer                     8/5/2020 13:53      Matthew Bauer             8/8/2020 14:24
Randall Wright                  8/5/2020 13:53      Julie Crane               8/8/2020 14:24
Vincent Cortellessa             8/5/2020 13:53      Nicole McHugh             8/8/2020 14:24
Hisham Botan                    8/5/2020 13:53      Frank Osborne             8/8/2020 14:25
Lara Spahr                      8/5/2020 13:53      Julie Crane               8/8/2020 14:25
Amy Diemer                      8/5/2020 13:53      CLEVAN WILSON III         8/8/2020 14:26
Elizabeth Moreno                8/5/2020 13:53      Marian Espino             8/8/2020 14:26
Jasir Rahman                    8/5/2020 13:53      Brent A Simer             8/8/2020 14:26
Tim Altmann                     8/5/2020 13:53      Alex Leung                8/8/2020 14:27
Melissa G Miller                8/5/2020 13:53      Kelly T Loper             8/8/2020 14:27
Ryan Anderson                   8/5/2020 13:53      Zachary Robbins           8/8/2020 14:27
Rush B Blevins                  8/5/2020 13:53      GLORIA E DEBOWER          8/8/2020 14:28
William C Nowell                8/5/2020 13:54      Peter Sundt               8/8/2020 14:28
Hargun S Khanna                 8/5/2020 13:54      Danielle Darling          8/8/2020 14:29
Liliana Vass                    8/5/2020 13:54      Thomas York               8/8/2020 14:29
Jeff Broseh                     8/5/2020 13:54      Dash Tsao                 8/8/2020 14:29
David Olive                     8/5/2020 13:55      Troy Wohlers              8/8/2020 14:29
Jessica Smith                   8/5/2020 13:55      Jose Lopez                8/8/2020 14:29
Jeremy Pieroni                  8/5/2020 13:56      James E. Conwell          8/8/2020 14:30
Carroll Kehne                   8/5/2020 13:56      Adam Macias               8/8/2020 14:30
Diana King                      8/5/2020 13:56      Alex Krol                 8/8/2020 14:30
Quenique Newbill                8/5/2020 13:56      LUIS PIRIL                8/8/2020 14:30
Matthew Keane                   8/5/2020 13:57      April Jones               8/8/2020 14:30
Stephanie James Stamer          8/5/2020 13:57      Cynthia fisher            8/8/2020 14:30
Christopher Vasterling          8/5/2020 13:57      Shamana Maldonado         8/8/2020 14:30
Michael A Carrillo              8/5/2020 13:57      Jocelyn Cargile Oconnor   8/8/2020 14:31
Julia Taylor                    8/5/2020 13:57      Max McRae                 8/8/2020 14:31
Leslie Pell                     8/5/2020 13:57      Christopher Coffin        8/8/2020 14:31
Julia                           8/5/2020 13:57      Dennis M. Barry           8/8/2020 14:32
David chanthavongsa             8/5/2020 13:58      Cynthia Powell            8/8/2020 14:32
Lauri Flegel                    8/5/2020 13:58      Jose Luis Torrez          8/8/2020 14:32
Krysta Salomon                  8/5/2020 13:58      Nakeba N Gilbert          8/8/2020 14:32
Marc Hughston                   8/5/2020 13:58      Elisa Byrd                8/8/2020 14:33
Earl Michael Willis             8/5/2020 13:58      Galen Proctor             8/8/2020 14:33
Matthew Eaton                   8/5/2020 13:58      AMY PACKER                8/8/2020 14:33
Zachary Travis Burton           8/5/2020 13:58      BAO G CHEN                8/8/2020 14:33
Fay Gan                         8/5/2020 13:58      David Gomes               8/8/2020 14:33
Alfred Williams                 8/5/2020 13:58      Thomas E. Von Lahndorff   8/8/2020 14:33
Hiu Yee Lee                     8/5/2020 13:58      william b mcgrail         8/8/2020 14:33
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 237 of 525


Justin Sundance Trosper         8/5/2020 13:58      SERINA RIECKMAN            8/8/2020 14:33
Mary Michelle Bishop            8/5/2020 13:59      Tejashwini Sharma          8/8/2020 14:34
Julia Friedman                  8/5/2020 13:59      Michael J Riedy            8/8/2020 14:34
Andrew McGovern                 8/5/2020 13:59      Becky A Stephens           8/8/2020 14:34
Terica Wright                   8/5/2020 13:59      Jason Reynolds             8/8/2020 14:34
Erin Emory Aquino               8/5/2020 13:59      Jonathan Schofield         8/8/2020 14:34
Agnes Groonwald                 8/5/2020 14:00      Holly Sanchez              8/8/2020 14:34
Jill Gress                      8/5/2020 14:00      Jason Franklin             8/8/2020 14:34
Brandon gaskin                  8/5/2020 14:00      Stacy Manson               8/8/2020 14:34
Brent Driscoll                  8/5/2020 14:00      LYNNE HOLDER               8/8/2020 14:34
George Seavey                   8/5/2020 14:00      Thomas E. Von Lahndorff    8/8/2020 14:34
David Santy                     8/5/2020 14:00      Todd Williams              8/8/2020 14:34
Tim Davis                       8/5/2020 14:01      Jacob Goff                 8/8/2020 14:35
Vincent J Giordano              8/5/2020 14:01      Jared Saindon              8/8/2020 14:35
Colton Ashment                  8/5/2020 14:01      William Hagen              8/8/2020 14:36
CHARLES BACHKORA                8/5/2020 14:01      Katherine Anne French      8/8/2020 14:36
David Wilson                    8/5/2020 14:01      Josh Thigpen               8/8/2020 14:36
Zachery P. Russell              8/5/2020 14:01      Marc Triplett, II          8/8/2020 14:36
Cecilia Schudel                 8/5/2020 14:01      Jakeane Foster             8/8/2020 14:36
Brittany Baker                  8/5/2020 14:01      Carlos Nakagawa            8/8/2020 14:37
Chris Bellingham                8/5/2020 14:01      Jay Sotingco               8/8/2020 14:37
Jeremy Holliman                 8/5/2020 14:02      Louise Summey              8/8/2020 14:37
Kelly Lewis                     8/5/2020 14:02      Richard Houkom             8/8/2020 14:37
Joshua Huesman                  8/5/2020 14:02      Ken                        8/8/2020 14:37
Mark Valetutto                  8/5/2020 14:02      April Savage               8/8/2020 14:37
James R Baxter                  8/5/2020 14:02      Charity Schaefer           8/8/2020 14:37
Ashleigh Stockman               8/5/2020 14:02      Carl Gerriets              8/8/2020 14:38
Tom Werner                      8/5/2020 14:02      James D Freels             8/8/2020 14:39
Deborah Harrison                8/5/2020 14:03      Daryaneh Badaly            8/8/2020 14:39
Jacqueline Chin                 8/5/2020 14:03      Patrick Fowler             8/8/2020 14:39
Andrew Gann                     8/5/2020 14:03      Mark Anthony Fiorella      8/8/2020 14:40
SIDNEY BENSON                   8/5/2020 14:04      Caleb Dickerson            8/8/2020 14:41
Michael Comstock                8/5/2020 14:04       Stephanie L Drake-Jones   8/8/2020 14:41
Steve Bradt                     8/5/2020 14:04      David Horvilleur           8/8/2020 14:41
Evelyn Ryan                     8/5/2020 14:04      Kathleen Kerstner          8/8/2020 14:42
Peter J Grimm                   8/5/2020 14:05      Samantha Witteveen         8/8/2020 14:42
Dustin Woodham                  8/5/2020 14:05      Francis Celii              8/8/2020 14:42
Jane mandaro                    8/5/2020 14:05      Ermias Samson              8/8/2020 14:42
Maureen Havelka                 8/5/2020 14:05      ying dong                  8/8/2020 14:43
sheridan william                8/5/2020 14:06      Stephen Watson             8/8/2020 14:43
TERRY L COSLIC                  8/5/2020 14:06      Ermias Samson              8/8/2020 14:43
Robert Maxwell                  8/5/2020 14:06      Chuck Fulfer               8/8/2020 14:44
Christopher Stone               8/5/2020 14:06      LeisaAnn Bunte             8/8/2020 14:44
Doug Sharp                      8/5/2020 14:06      Sarah Miles                8/8/2020 14:44
May Xiong                       8/5/2020 14:07      Wesley Wyatt Barton        8/8/2020 14:45
BRANDON J RADLOFF               8/5/2020 14:07      Barb Sloth                 8/8/2020 14:45
Sarah L Curley                  8/5/2020 14:07      Rafal                      8/8/2020 14:45
Jamalh Wallace                  8/5/2020 14:07      Andrew Huffaker            8/8/2020 14:45
Gourav Goyal                    8/5/2020 14:08      Samantha Lengel            8/8/2020 14:45
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 238 of 525


Kimberly Lemieux                8/5/2020 14:08      Joseph Schachleiter     8/8/2020 14:45
Blenda R. Laird                 8/5/2020 14:08      David William Klecher   8/8/2020 14:45
Manush Bhatt                    8/5/2020 14:09      Nyah Runia              8/8/2020 14:45
Theresa Tran                    8/5/2020 14:09      Carlos Menendez         8/8/2020 14:46
Jerri Leonard                   8/5/2020 14:09      MICHAEL P FLYNN         8/8/2020 14:46
Kyle                            8/5/2020 14:09      Matthew Fowler          8/8/2020 14:47
Kenneth R. Castro               8/5/2020 14:09      Brian Burnham           8/8/2020 14:47
Mario van Gastel                8/5/2020 14:09      Michael LaBounty        8/8/2020 14:47
Tammy Denny                     8/5/2020 14:10      melonie sweeney         8/8/2020 14:47
Zacharia Zingmark               8/5/2020 14:10      Diana Carpenter         8/8/2020 14:48
Desiree U Viray                 8/5/2020 14:10      Robert Claxton          8/8/2020 14:48
Bryant Davis                    8/5/2020 14:10      Jason Wyatt             8/8/2020 14:48
Timothy Johnson                 8/5/2020 14:10      Alyson Krogh            8/8/2020 14:48
Dwayne                          8/5/2020 14:10      Abhishek Mittal         8/8/2020 14:48
Joseph John Gomez               8/5/2020 14:10      Anika Raihan            8/8/2020 14:49
Rachel West                     8/5/2020 14:11      Cindy Vardeman          8/8/2020 14:49
Samuel Fatool                   8/5/2020 14:11      David M Ballou          8/8/2020 14:49
Donald C. Buck                  8/5/2020 14:11      Edward Strickland       8/8/2020 14:49
Melanie Franco                  8/5/2020 14:11      Jason Wyatt             8/8/2020 14:49
Cheri Carr                      8/5/2020 14:11      Emma Branzell           8/8/2020 14:50
Laurance Hoskins                8/5/2020 14:12      Amy Kapp                8/8/2020 14:51
Alexandra Karahalios            8/5/2020 14:12      Tina Leonard            8/8/2020 14:51
Dana Rampi-Cruz                 8/5/2020 14:12      Vicki L Robinson        8/8/2020 14:51
Stephanie Jensen                8/5/2020 14:12      Bethany Baswell         8/8/2020 14:52
Janey Walker                    8/5/2020 14:12      Kevin Neal              8/8/2020 14:52
D.j. Clark                      8/5/2020 14:12      Kathleen McBride        8/8/2020 14:52
James C Agin                    8/5/2020 14:12      Diana Enriquez          8/8/2020 14:53
Kelley Chiu                     8/5/2020 14:13      Maggie Kissinger        8/8/2020 14:53
Staci Coady                     8/5/2020 14:13      Jackie Foskey           8/8/2020 14:53
Nicholas Raps                   8/5/2020 14:13      Jane Braun              8/8/2020 14:54
Monica Catalano                 8/5/2020 14:13      Martin Miller           8/8/2020 14:54
Mia Lee                         8/5/2020 14:14      Kaywana James           8/8/2020 14:54
Dale Leitz                      8/5/2020 14:14      Gia Yarussi             8/8/2020 14:55
Dawn Vierra                     8/5/2020 14:14      Lavonne LeDonne         8/8/2020 14:55
Hannah Wautier                  8/5/2020 14:15      Moses Kaplan            8/8/2020 14:56
Shannon Russell                 8/5/2020 14:15      Harryson Tobing         8/8/2020 14:56
Florisa Reategui                8/5/2020 14:15      Kathleen McBride        8/8/2020 14:56
Joseph Demko                    8/5/2020 14:15      Laura Ann Burgess       8/8/2020 14:56
Kemper Trull                    8/5/2020 14:15      Jennifer Skorski        8/8/2020 14:57
Oleta Riden                     8/5/2020 14:15      Theodore M. singer      8/8/2020 14:57
Jamie Riviere                   8/5/2020 14:15      Karma Bradshaw          8/8/2020 14:57
Kevin Voss                      8/5/2020 14:15      Ria Runningen           8/8/2020 14:58
TREVOR BRYAN                    8/5/2020 14:15      Andrew Brown            8/8/2020 14:58
Benjamin J Miller               8/5/2020 14:15      Karen Rieth             8/8/2020 14:58
Amy Collinsworth                8/5/2020 14:15      Michael J. Ashworth     8/8/2020 14:59
Ewrin I Swinford                8/5/2020 14:15      Anastacio Gonzalez      8/8/2020 14:59
Kathryn Schimmel                8/5/2020 14:16      Deanna Schlanert        8/8/2020 14:59
Melissa Wiebeck                 8/5/2020 14:16      David Kerr              8/8/2020 15:00
Gary Airgood                    8/5/2020 14:16      Francisco Luciano       8/8/2020 15:00
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 239 of 525


Richard Mann                    8/5/2020 14:16      Lauren Taylor               8/8/2020 15:00
Chris Kania                     8/5/2020 14:16      Kristin LeCour              8/8/2020 15:02
Charles Wallace                 8/5/2020 14:16      China Williams              8/8/2020 15:02
Andrea Uptain                   8/5/2020 14:16      Robert A Roodhouse          8/8/2020 15:02
NEIL E CLEMENT                  8/5/2020 14:17      Shannon M Williams          8/8/2020 15:02
Emma Laskarzewski               8/5/2020 14:17      Sara Pearce                 8/8/2020 15:03
Courtney Johnston Vonnieda      8/5/2020 14:17      Douglas Morrissey           8/8/2020 15:03
Bart Robertson                  8/5/2020 14:17      Alexander Meyer             8/8/2020 15:03
Benjamin J Miller               8/5/2020 14:17      Keighlyn Chadee             8/8/2020 15:03
Illya Bunyakyn                  8/5/2020 14:17      Sonja Allen                 8/8/2020 15:03
Melanie Odhner                  8/5/2020 14:17      River Strub                 8/8/2020 15:04
Erin Silbor                     8/5/2020 14:17      Alejandro Perez-Bergquist   8/8/2020 15:04
Nathan Fulton                   8/5/2020 14:17      Dheya M                     8/8/2020 15:04
Jennifer Grow                   8/5/2020 14:18      Kendra Wheeler              8/8/2020 15:04
Leah Turner-Gibbs               8/5/2020 14:18      Susan Trepczynski           8/8/2020 15:04
Kirsten Jean Folden             8/5/2020 14:19      Teresa L Farris             8/8/2020 15:04
Jon M Kruger II                 8/5/2020 14:19      Susanne Kleen               8/8/2020 15:04
Elizabeth Grimaldi              8/5/2020 14:19      Gregory Bennett             8/8/2020 15:05
Luke Premo                      8/5/2020 14:19      Kassiope Chadee             8/8/2020 15:06
Blair Usedom                    8/5/2020 14:20      Eben M Anderson             8/8/2020 15:06
Sara Kay Zettervall             8/5/2020 14:20      Jeffrey Pfohlman            8/8/2020 15:06
Hyrum Saunders                  8/5/2020 14:20      Andrea Oxendine             8/8/2020 15:06
Monica Ruscher                  8/5/2020 14:20      Jacob waller                8/8/2020 15:06
Ethan Rawls                     8/5/2020 14:20      loren Jones                 8/8/2020 15:07
Kay Feldmar                     8/5/2020 14:20      Cristina Martin             8/8/2020 15:07
Ace Johns                       8/5/2020 14:20      Rebecca Song                8/8/2020 15:08
Timothy Gatewood                8/5/2020 14:20      Brian Knoblauch             8/8/2020 15:08
John Duich                      8/5/2020 14:20      herbert jones               8/8/2020 15:08
Kirk J Andry                    8/5/2020 14:21      Lauren Cobb                 8/8/2020 15:08
Jeff Hottinger                  8/5/2020 14:21      Renee Jennings              8/8/2020 15:08
jasmine vidak                   8/5/2020 14:21      Jacob Ray Mickelson         8/8/2020 15:09
Kevin Hammer                    8/5/2020 14:21      Christian Westrom           8/8/2020 15:09
Ginger Herring                  8/5/2020 14:21      Andrew James Oxley          8/8/2020 15:09
Evan Ivaldi                     8/5/2020 14:21      Deisy                       8/8/2020 15:11
Kevin Siminski                  8/5/2020 14:22      Alexander H Betts           8/8/2020 15:11
Joel Lucas                      8/5/2020 14:22      Benjamin Fisher             8/8/2020 15:11
Adrian Higgins                  8/5/2020 14:22      Brianna Linton              8/8/2020 15:11
Marilynn Park Phillips          8/5/2020 14:22      Erin Wentworth              8/8/2020 15:12
Kendall Douglas                 8/5/2020 14:23      Craig Lalumiere             8/8/2020 15:12
Matthew Lowe                    8/5/2020 14:23      Elliot Correa               8/8/2020 15:12
Lendora Goodwin                 8/5/2020 14:23      Sandra Abla                 8/8/2020 15:12
Tyler Kuntz                     8/5/2020 14:23      Talon Rougeau               8/8/2020 15:12
Nathan Krupla                   8/5/2020 14:24      Shreeharsh Kelkar           8/8/2020 15:13
Melissa Susser-Loicano          8/5/2020 14:24      jan laude                   8/8/2020 15:13
Zachary rogerson                8/5/2020 14:24      Patricia L Tovey            8/8/2020 15:14
Melissa Perry                   8/5/2020 14:25      David S Rouse               8/8/2020 15:14
Tashien Copening                8/5/2020 14:25      Charlee Musser              8/8/2020 15:14
Kiernan Hogan                   8/5/2020 14:25      Emily Flournoy              8/8/2020 15:15
Ronald Beatty                   8/5/2020 14:25      kishendra gopaul            8/8/2020 15:15
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 240 of 525


Justin McKown                   8/5/2020 14:25      Jeanis Hernandez        8/8/2020 15:15
Leah Rosenman                   8/5/2020 14:26      Stephen Austin          8/8/2020 15:16
Christine foresta               8/5/2020 14:26      Ebony Haythe            8/8/2020 15:16
Tanica Watts                    8/5/2020 14:26      Amy Nguyen              8/8/2020 15:16
Gabriella Santiago              8/5/2020 14:27      Scott Kubaryk           8/8/2020 15:16
Mark Ziegler                    8/5/2020 14:27      Theresa Heenan          8/8/2020 15:16
THOMAS AFFELDT                  8/5/2020 14:27      Lea Leclerc             8/8/2020 15:16
Cody Joe Beasley                8/5/2020 14:28      Franci Atcho            8/8/2020 15:16
Heather Mary Connor             8/5/2020 14:28      Erik Sauber             8/8/2020 15:17
Desiree Brown                   8/5/2020 14:28      Xiao Ba                 8/8/2020 15:17
Phillip George Van Wagoner      8/5/2020 14:28      wendy lupton            8/8/2020 15:18
Krishna Buchupally              8/5/2020 14:28      Tad Richardson          8/8/2020 15:18
Kevin Bergen                    8/5/2020 14:29      Donald R Brinkley       8/8/2020 15:18
rebecca g chase                 8/5/2020 14:29      Kwan An                 8/8/2020 15:19
Andrew Shepard                  8/5/2020 14:29      Rhonda Jansing          8/8/2020 15:20
Robert J. Dewey                 8/5/2020 14:29      LaVon E. Staab          8/8/2020 15:20
Richard Ramer                   8/5/2020 14:29      Judith Straetemans      8/8/2020 15:20
Eli Wolf                        8/5/2020 14:29      Donald R Brinkley       8/8/2020 15:20
Jon W Ihler                     8/5/2020 14:29      Sean cherney            8/8/2020 15:20
VANESSA LEE                     8/5/2020 14:29      Amelia Burke            8/8/2020 15:20
CHARLES WALLACE                 8/5/2020 14:30      Deborah L Rector        8/8/2020 15:21
Ruth Nemire                     8/5/2020 14:30      Cindy R Alexanian       8/8/2020 15:21
Mayra Hernandez                 8/5/2020 14:30      Dakota Wilkins          8/8/2020 15:22
Rebekah Feeney                  8/5/2020 14:30      Mary Williams           8/8/2020 15:22
Richard Fesler                  8/5/2020 14:30      Haugh Jef               8/8/2020 15:22
Seth Sims                       8/5/2020 14:30      Michael Dunn            8/8/2020 15:22
Julie B Fisher                  8/5/2020 14:30      Sean e reed             8/8/2020 15:23
Shelbie Patterson               8/5/2020 14:30      Shaun Howard            8/8/2020 15:23
Simone Ganesh-goode             8/5/2020 14:31      Heather Darby           8/8/2020 15:23
RepHunter, Inc.                 8/5/2020 14:31      Thomas Rios             8/8/2020 15:23
Redwine Gore                    8/5/2020 14:32      Amelia Burke            8/8/2020 15:23
Andre LaFond                    8/5/2020 14:32      Tanner Carden           8/8/2020 15:23
Dante Molle                     8/5/2020 14:32      Matthew Turpin          8/8/2020 15:23
Timothy Juras                   8/5/2020 14:32      Alberto Loyd            8/8/2020 15:24
Janeth Villa                    8/5/2020 14:32      Joseph Olson            8/8/2020 15:24
Bridget Roberts                 8/5/2020 14:32      Donna Blum              8/8/2020 15:24
Angelo Lecce                    8/5/2020 14:32      Robert stump            8/8/2020 15:24
Andrew Dixon Williamson         8/5/2020 14:32      Keith Corbett           8/8/2020 15:25
MARK AZNAVOURIAN                8/5/2020 14:32      Karla Hernandez         8/8/2020 15:26
Michael Scott Williams          8/5/2020 14:33      Katherine Kaemmerer     8/8/2020 15:26
Carol Redhead                   8/5/2020 14:33      Cecillia stephens       8/8/2020 15:26
Jordan                          8/5/2020 14:33      Minhui                  8/8/2020 15:27
Michael Williams                8/5/2020 14:33      Kurtis Haro             8/8/2020 15:27
Tamara Reyes                    8/5/2020 14:34      Emmanuel                8/8/2020 15:27
Daniel Russell                  8/5/2020 14:34      Andrew-Dave Simpson     8/8/2020 15:27
Theresa Moore                   8/5/2020 14:34      Richard Burke Rothgeb   8/8/2020 15:28
James J Pycior                  8/5/2020 14:34      Mark Balak              8/8/2020 15:28
Anna Gulish                     8/5/2020 14:35      Joseph Lee              8/8/2020 15:28
Donald Snyder                   8/5/2020 14:35      Fabricio Voznika        8/8/2020 15:28
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 241 of 525


Deborah Lee                     8/5/2020 14:36      Matt Hiner                    8/8/2020 15:29
Owen                            8/5/2020 14:36      Leo Guy                       8/8/2020 15:29
Hien Bennett                    8/5/2020 14:36      Anthony Osei                  8/8/2020 15:30
Melina Valenzuela               8/5/2020 14:36      Christopher pagliuca          8/8/2020 15:30
Michael Juliano                 8/5/2020 14:36      Tulay Besli                   8/8/2020 15:30
Kristopher Wilson               8/5/2020 14:36      Jason Lee                     8/8/2020 15:31
Steven Perry                    8/5/2020 14:37      Saarim Arshad                 8/8/2020 15:31
Shelley Baker                   8/5/2020 14:37      michelle pagliuca             8/8/2020 15:31
Gary Johnson                    8/5/2020 14:37      NANCY TRUITT                  8/8/2020 15:31
JAMES LEE MAZE JR               8/5/2020 14:37      Melissa Biser                 8/8/2020 15:32
James Alexander                 8/5/2020 14:37      Christopher robert pagliuca   8/8/2020 15:32
Chad Prichard                   8/5/2020 14:37      kathleen pagliuca             8/8/2020 15:32
Mary E McClanahan               8/5/2020 14:37      Jonathan Gardiner             8/8/2020 15:33
Thomas Falletta                 8/5/2020 14:37      Michael Yaworski              8/8/2020 15:33
Greg Sloan                      8/5/2020 14:37      Amy Lauger                    8/8/2020 15:33
Dan Jackson                     8/5/2020 14:38      Brittney Summerville          8/8/2020 15:33
Justin Winger                   8/5/2020 14:38      Scott Schoeman                8/8/2020 15:33
Debra Glogovac                  8/5/2020 14:39      Samuel Miranda                8/8/2020 15:34
Kathryn McDaniel                8/5/2020 14:39      Annarosa Whitman              8/8/2020 15:34
Howard Tomes                    8/5/2020 14:39      Brian K Jackson               8/8/2020 15:34
Therese A Coronado              8/5/2020 14:39      Victoria Brogdon              8/8/2020 15:34
Lindsay Legro                   8/5/2020 14:39      Rob Balyeat                   8/8/2020 15:34
Abram Christianson              8/5/2020 14:39      Lesley Harmanson              8/8/2020 15:35
Jenna Wiebusch                  8/5/2020 14:40      Holly Dale                    8/8/2020 15:35
SHIRELLE cunigan-klein          8/5/2020 14:40      Zach linman                   8/8/2020 15:35
Lee M Stewart                   8/5/2020 14:40      FORREST PARSONS               8/8/2020 15:35
Christine R Sims                8/5/2020 14:40      Dhiraj Goel                   8/8/2020 15:35
Tammi L Bailey                  8/5/2020 14:40      Nikole Schoeman               8/8/2020 15:36
ANGELINO VICEISZA               8/5/2020 14:41      David Watts                   8/8/2020 15:36
Nakia Anderson                  8/5/2020 14:41      Laura Montano                 8/8/2020 15:36
Claudia Vickery                 8/5/2020 14:41      Christine E. Cusack           8/8/2020 15:36
Ben Lehman                      8/5/2020 14:41      JIN Q HE                      8/8/2020 15:36
Ayanna Stanford                 8/5/2020 14:41      Carrie Hertel                 8/8/2020 15:37
Ben Baragona                    8/5/2020 14:41      Paul Jeter                    8/8/2020 15:37
Sarah Sneed                     8/5/2020 14:41      Ling Zhuo                     8/8/2020 15:37
Duncan Moore                    8/5/2020 14:42      YE ZHANG                      8/8/2020 15:37
Takeisha Glasgow                8/5/2020 14:42      Erin M Weible                 8/8/2020 15:37
John Mahoney                    8/5/2020 14:42      Judson Dean Flamm Jr          8/8/2020 15:37
Eric Bednarowicz                8/5/2020 14:42      Joanne McMenamy               8/8/2020 15:38
Kirk Smith                      8/5/2020 14:42      Travis Tindall                8/8/2020 15:38
Jiten Patel                     8/5/2020 14:42      Byron Mounce                  8/8/2020 15:39
Monir Zaman                     8/5/2020 14:43      Mason Lau                     8/8/2020 15:39
Erin Winterrowd                 8/5/2020 14:43      Alex Wirth-Cauchon            8/8/2020 15:39
Casey Jansen                    8/5/2020 14:43      Dylan Sorini                  8/8/2020 15:40
Diana Dykes                     8/5/2020 14:43      Mark Heironimus               8/8/2020 15:40
Jonathan Deitch                 8/5/2020 14:43      Jasmine Walker                8/8/2020 15:41
Philip mcintire                 8/5/2020 14:43      Karen Conlon                  8/8/2020 15:41
Russell L Vogel                 8/5/2020 14:43      Robert Miller                 8/8/2020 15:41
Scott Rhodes                    8/5/2020 14:43      Adriana Barrera               8/8/2020 15:41
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 242 of 525


Kelsey Weber                   8/5/2020 14:44      Chad E. Stoker              8/8/2020 15:42
Alicia Koranda                 8/5/2020 14:44      Aidan Paradis               8/8/2020 15:42
Kent Robert Swick Jr           8/5/2020 14:45      Ryan Long                   8/8/2020 15:42
Anh Nguyen                     8/5/2020 14:45      Brienne Forgette            8/8/2020 15:43
Shahriar Allen                 8/5/2020 14:45      Adam Benninger              8/8/2020 15:43
Rosh Ramadass                  8/5/2020 14:45      Thomas Marshall             8/8/2020 15:43
Eliyakol Djokoto               8/5/2020 14:45      Ava Fobbs                   8/8/2020 15:44
Shelbi Fioravanti              8/5/2020 14:45      Pamela Green Johnson        8/8/2020 15:44
Jorge moss                     8/5/2020 14:45      Karen Keazer                8/8/2020 15:44
Tresa Puryear                  8/5/2020 14:46      Frank Marino                8/8/2020 15:44
J. Robert Arnett II            8/5/2020 14:46      Tamie Bailey                8/8/2020 15:44
Jason Palmer                   8/5/2020 14:46      Michelle C Steinfeldt       8/8/2020 15:44
Katie Grisdale                 8/5/2020 14:47      Brandi Boger                8/8/2020 15:44
Faith Durbin                   8/5/2020 14:47      Joseph Dode                 8/8/2020 15:44
Crystal Shaw                   8/5/2020 14:47      ELVA BOWERMASTER            8/8/2020 15:44
Connie Jarrett                 8/5/2020 14:47      Glenn L Peterson            8/8/2020 15:44
Christine Jaskowiak            8/5/2020 14:47      Jade Anderson               8/8/2020 15:45
Roman Pshichenko               8/5/2020 14:47      Eric Trachtenberg           8/8/2020 15:45
Jacob Hicks                    8/5/2020 14:47      Matthew Goff                8/8/2020 15:45
Ruth Bethards                  8/5/2020 14:48      Chimeng Thao                8/8/2020 15:46
Susan ballenger                8/5/2020 14:48      Sarah Morgan                8/8/2020 15:46
Brandee Holloway               8/5/2020 14:48      Katherine Castellucci       8/8/2020 15:46
Sheldon Thomas                 8/5/2020 14:48      Scott Byrd                  8/8/2020 15:47
SAMIA MOIZUDDIN                8/5/2020 14:48      Daniel Thomas Isenberg      8/8/2020 15:47
Pierce Swofford                8/5/2020 14:48      Ella McDaniel               8/8/2020 15:47
Jessica Flores                 8/5/2020 14:48      Troy Kruzel                 8/8/2020 15:47
Tawanda Conner                 8/5/2020 14:49      Gabrielle Lutterodt         8/8/2020 15:47
Corey Arbelaez                 8/5/2020 14:49      Jarmil Brumfield            8/8/2020 15:48
Josh Jacobsen                  8/5/2020 14:49      Melissa L Weller            8/8/2020 15:48
Rebecca Swink                  8/5/2020 14:49      Leif Skjerli                8/8/2020 15:48
Daeun Holt                     8/5/2020 14:50      James Catchings             8/8/2020 15:49
Jermaine                       8/5/2020 14:50      Noah Leamon                 8/8/2020 15:49
Dean White                     8/5/2020 14:50      Susan Thomas                8/8/2020 15:49
Phyllis Cooks                  8/5/2020 14:50      Nicholas Cannon             8/8/2020 15:49
REYNALDO Torres-Lugo           8/5/2020 14:50      Rebecca Moreno Gonzalez     8/8/2020 15:50
JONGHYUN KIM                   8/5/2020 14:51      Kaje Jennings               8/8/2020 15:50
Ty Segrest                     8/5/2020 14:51      Jewelree Anne Saldana       8/8/2020 15:50
Fatima Fox                     8/5/2020 14:51      Trevor Cercone              8/8/2020 15:50
Mike Finley                    8/5/2020 14:51      Cory Gomez                  8/8/2020 15:50
Kelli Dochstader               8/5/2020 14:51      Jennifer Santoyo            8/8/2020 15:50
Robyn Johnson                  8/5/2020 14:52      Alex Drogowski              8/8/2020 15:50
David Painter                  8/5/2020 14:52      Mayra Cotta Cardozo de Souza8/8/2020 15:50
Eliot Bahr                     8/5/2020 14:52      Christopher S Fraser        8/8/2020 15:51
Daniel Renner                  8/5/2020 14:53      Jennifer Kania              8/8/2020 15:51
Danielle Dupuis                8/5/2020 14:53      Mary Lynn Rhodes            8/8/2020 15:51
Kenisha                        8/5/2020 14:53      Maki Roberts                8/8/2020 15:51
Angela Cross                   8/5/2020 14:54      Joseph                      8/8/2020 15:52
Bridget Sousa                  8/5/2020 14:54      Bonnie Nicodemus            8/8/2020 15:52
Stephanie Flores               8/5/2020 14:54      Sydney Hayes                8/8/2020 15:52
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 243 of 525


Kareem Marcel Gaines            8/5/2020 14:54      Lauren Brown             8/8/2020 15:52
THOMAS B TURPIN                 8/5/2020 14:54      Robert William Saldana   8/8/2020 15:53
Erik Green                      8/5/2020 14:54      Brian Tracey             8/8/2020 15:53
Kyle Alan Ahlbin                8/5/2020 14:54      Martell McGee            8/8/2020 15:53
Almir Luiz Lopes                8/5/2020 14:54      Giselle Rankin           8/8/2020 15:53
Cicely Stewart                  8/5/2020 14:55      Jordan Cothran           8/8/2020 15:53
faye Archip                     8/5/2020 14:55      Christopher Noland       8/8/2020 15:53
Bruce Johnson                   8/5/2020 14:56      Cory R. Weddell          8/8/2020 15:54
Elise Horne                     8/5/2020 14:56      Margaret Overhuls        8/8/2020 15:54
Blake Katsnelson                8/5/2020 14:56      Mark Myers               8/8/2020 15:55
Christy Sewell                  8/5/2020 14:56      Melanie Torbert          8/8/2020 15:55
Brad Osbun                      8/5/2020 14:56      MARK Fredrick BRADLEY    8/8/2020 15:56
ray keller                      8/5/2020 14:56      Amber Lynn Schmidt       8/8/2020 15:56
Sierra Russum                   8/5/2020 14:56      Emily Hartman            8/8/2020 15:56
Patricia Zierman                8/5/2020 14:57      Jon Hamaker              8/8/2020 15:56
Cherie Turner                   8/5/2020 14:57      Christina Whitmore       8/8/2020 15:56
Corliss A Manselle              8/5/2020 14:57      Eric Malgieri            8/8/2020 15:56
Haley Manrique                  8/5/2020 14:57      Nicole Wright            8/8/2020 15:57
Nithyasrinidhi Kandukuri        8/5/2020 14:57      Veronica Arispe          8/8/2020 15:57
Rodney W Goelz                  8/5/2020 14:58      Michael C Story          8/8/2020 15:57
Christina Stenholm              8/5/2020 14:58      Garabed Sarkessian       8/8/2020 15:57
Warren Anderson                 8/5/2020 14:58      richard bollinger        8/8/2020 15:57
sonel jean                      8/5/2020 14:59      Jeffrey Elms             8/8/2020 15:57
Jeanette Mignone                8/5/2020 14:59      Heather D Hamilton       8/8/2020 15:57
Casey Schomburg                 8/5/2020 14:59      Brian Simonson           8/8/2020 15:57
Jose Milla                      8/5/2020 14:59      Christopher Spanier      8/8/2020 15:59
Richard Snow                    8/5/2020 14:59      Chelsea Chatmon          8/8/2020 15:59
james johnson                   8/5/2020 14:59      Scott Kirkland           8/8/2020 15:59
Eddie Gerson                    8/5/2020 15:00      Jared Brewer             8/8/2020 15:59
Londa Hayden                    8/5/2020 15:00      EMORY R JOLLY            8/8/2020 16:00
Donna Dobson                    8/5/2020 15:00      Kimberly Moore           8/8/2020 16:00
Laura Langley                   8/5/2020 15:00      Christopher J Brierley   8/8/2020 16:01
Brock Barney                    8/5/2020 15:00      DAVID SCHELLING          8/8/2020 16:01
Claud Grigg                     8/5/2020 15:01      Susan Cotton             8/8/2020 16:02
Trew Abold                      8/5/2020 15:01      Lawrence Cai             8/8/2020 16:02
Matt Blackwell                  8/5/2020 15:01      Jacob Lee Matherly       8/8/2020 16:02
Christine Spangenberg           8/5/2020 15:01      Jessica Laffoon          8/8/2020 16:03
Dereck                          8/5/2020 15:01      Jessenia bournes         8/8/2020 16:03
Chen Lin                        8/5/2020 15:01      Stephen Heyne            8/8/2020 16:03
Jeffrey Quilter                 8/5/2020 15:01      Claudia Alcazar          8/8/2020 16:03
Benjamin Kum                    8/5/2020 15:02      Elizabeth Daggar         8/8/2020 16:04
Travis Baldwin                  8/5/2020 15:02      Erma Heim                8/8/2020 16:04
Bonnie Johnson                  8/5/2020 15:02      Donovan Hayes            8/8/2020 16:04
Benjamin Kum                    8/5/2020 15:02      Joseph Marty             8/8/2020 16:05
Dennis Thompson                 8/5/2020 15:02      Scott Seiter             8/8/2020 16:05
Tyler Costlow                   8/5/2020 15:02      Alfonso Garza            8/8/2020 16:06
Leo Sainfils                    8/5/2020 15:02      Weiju chen               8/8/2020 16:06
jonathan Ginter                 8/5/2020 15:02      Marjory Haraguchi        8/8/2020 16:06
Sarhai Islas                    8/5/2020 15:03      Monica Ealey-Spann       8/8/2020 16:07
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 244 of 525


Robert Froese                   8/5/2020 15:03      Matthew Sochat            8/8/2020 16:07
Mccarthy-Hewitt Erin            8/5/2020 15:03      Patricia Thompson         8/8/2020 16:07
Marcie Klida Blossom            8/5/2020 15:04      Mayank Rana               8/8/2020 16:08
Trevor Delay                    8/5/2020 15:04      Jeff thomas               8/8/2020 16:08
Fredrick Dubois                 8/5/2020 15:04      William Salonica          8/8/2020 16:09
SAMUEL D CLEMENTI               8/5/2020 15:04      Kim DeLapp                8/8/2020 16:09
Toni Woolard                    8/5/2020 15:04      Chris Pullen              8/8/2020 16:09
Bethany Smith                   8/5/2020 15:05      Bruce Warren              8/8/2020 16:09
Toria Strickland                8/5/2020 15:05      Carol Garleb              8/8/2020 16:10
terencia lipford                8/5/2020 15:05      Raul De La Cueva          8/8/2020 16:10
Kathleen Sheffer                8/5/2020 15:06      Laura Krausz              8/8/2020 16:10
Carol Stahl                     8/5/2020 15:06      Kristian Kielley          8/8/2020 16:10
Frank Rouse                     8/5/2020 15:06      Caroline M Kunitake       8/8/2020 16:10
Jacob Braly                     8/5/2020 15:06      Susan Hughes              8/8/2020 16:11
Asaf Ary                        8/5/2020 15:06      Tammy Forrester           8/8/2020 16:11
Eric Dockery                    8/5/2020 15:07      Erma Harris               8/8/2020 16:11
Lorraine Hunter                 8/5/2020 15:07      Peter R. Fenner           8/8/2020 16:11
Kristi Schoenrock               8/5/2020 15:07      Jason Holland             8/8/2020 16:11
John R Coffman                  8/5/2020 15:07      Mariah Walkowicz          8/8/2020 16:12
HERIBERTO CALLEJAS              8/5/2020 15:07      Becky Young               8/8/2020 16:13
Kaitlyn Wimberley               8/5/2020 15:08      Tammy schehl              8/8/2020 16:13
Joshua Beaudet                  8/5/2020 15:08      Andre Dupre Kuiper        8/8/2020 16:14
alfonso rattrovo                8/5/2020 15:08      Zachary Vance             8/8/2020 16:15
Lorraine Hunter                 8/5/2020 15:08      Ruben villasenor          8/8/2020 16:15
Mollyana Wood                   8/5/2020 15:08      Steven Blye               8/8/2020 16:15
Vincent Hollomond               8/5/2020 15:08      Meghan Backus Haney       8/8/2020 16:16
DEREK HAAS                      8/5/2020 15:09      Jatna Isha Rivas Zarete   8/8/2020 16:16
Anne Richardson                 8/5/2020 15:09      Emma Avina                8/8/2020 16:17
Nina Aamodt                     8/5/2020 15:09      Matthew Wilson            8/8/2020 16:17
Rembrandt M Moss                8/5/2020 15:09      Conor Kovacich            8/8/2020 16:17
Richard E Weber                 8/5/2020 15:10      Blake Williams            8/8/2020 16:17
Susannah Cartland               8/5/2020 15:10      Kelly Pepping             8/8/2020 16:17
Barry Lee                       8/5/2020 15:10      Nahum Legaspi             8/8/2020 16:18
William David                   8/5/2020 15:10      Hannah Grabenstein        8/8/2020 16:18
Alejandro Islas-Montantes       8/5/2020 15:10      Victoria Gomillion        8/8/2020 16:18
Steve Shiveley                  8/5/2020 15:10      barry howze               8/8/2020 16:19
Patricia Foil                   8/5/2020 15:11      Eileen Marie Kummant      8/8/2020 16:20
Allyson Rudolph                 8/5/2020 15:11      Jasinto J Garcia          8/8/2020 16:20
Adugna Dentamo                  8/5/2020 15:11      Jason Phillip Cordial     8/8/2020 16:20
Benjamin Kum                    8/5/2020 15:11      Shantavia Green           8/8/2020 16:21
Nicholas Bogel-Burroughs        8/5/2020 15:11      Eduardo Tovar             8/8/2020 16:21
Josh Lien                       8/5/2020 15:11      Amber R Turner            8/8/2020 16:21
Susan Rosenthal                 8/5/2020 15:11      James E Panaccione        8/8/2020 16:22
Elijah John Waid                8/5/2020 15:12      Daniel Amigo Cheong       8/8/2020 16:22
Tyler Hill                      8/5/2020 15:12      Jessie Mahn               8/8/2020 16:22
Drew Thompson                   8/5/2020 15:12      Reggie Castillo           8/8/2020 16:22
Jozef A Miller                  8/5/2020 15:12      Jacqueline Errico         8/8/2020 16:23
Isaiah Grant                    8/5/2020 15:12      James Staples             8/8/2020 16:23
Sonny Khoshaba                  8/5/2020 15:13      Widar Hellwig             8/8/2020 16:24
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 245 of 525


Barbara Hughes                  8/5/2020 15:13      Jessie Mahn             8/8/2020 16:24
Charles Schuchat                8/5/2020 15:13      Sharon M Baker          8/8/2020 16:24
Reanna M. Allenbaugh            8/5/2020 15:14      Rodger                  8/8/2020 16:24
Rosalinda V Maher               8/5/2020 15:14      Thomas L Fairchild      8/8/2020 16:24
Jason Reed                      8/5/2020 15:14      Lisa Erwin              8/8/2020 16:24
Falisia C Tyler                 8/5/2020 15:14      Kevin P Crist           8/8/2020 16:25
Christine Vendetti              8/5/2020 15:14      Shanta Hart-Green       8/8/2020 16:25
James Burgardt CTS              8/5/2020 15:15      Kaylen Pizzini          8/8/2020 16:25
Earlene Zuniga                  8/5/2020 15:15      Lily Matthews           8/8/2020 16:25
Jeson Hall                      8/5/2020 15:15      Zach McHale             8/8/2020 16:25
Bruce Lierman                   8/5/2020 15:15      Peter Martin            8/8/2020 16:26
Victor M Marin                  8/5/2020 15:15      Stephanie Hong          8/8/2020 16:26
Andrea Bates                    8/5/2020 15:15      thomas owsley           8/8/2020 16:26
Kathy Collins                   8/5/2020 15:16      Donna Palermo           8/8/2020 16:26
Alexander Thaler                8/5/2020 15:17      Claude Hodelin          8/8/2020 16:28
Mary P Tomei                    8/5/2020 15:17      Kirti C Kenghe          8/8/2020 16:28
Benjamin Newton                 8/5/2020 15:17      John L Hamilton         8/8/2020 16:29
Richard Seabrook                8/5/2020 15:17      Sam Kagan               8/8/2020 16:29
Paul C Kinnerson Jr.            8/5/2020 15:18      Miryam Quick            8/8/2020 16:30
Seth Hines                      8/5/2020 15:18      Jennifer Pudsey         8/8/2020 16:30
Alisha Holloway                 8/5/2020 15:18      Katiemae White          8/8/2020 16:30
Michael Williams                8/5/2020 15:18      John Bathke             8/8/2020 16:30
Michael Andrews                 8/5/2020 15:18      Andrea Parsons          8/8/2020 16:30
Anthony Mark Christopher        8/5/2020 15:19      Carolyn Krassowski      8/8/2020 16:31
Michael Moore, Jr.              8/5/2020 15:19      Otho W Stanford III     8/8/2020 16:31
Kyle McAlahney                  8/5/2020 15:19      Carrie Anne Scheirer    8/8/2020 16:31
Silvia                          8/5/2020 15:20      Phillip V. Cruz Jr.     8/8/2020 16:31
Phillip Condreay                8/5/2020 15:20      Lauren Chan             8/8/2020 16:32
Ron Witt                        8/5/2020 15:20      Timothy Thompson        8/8/2020 16:32
Robert Andrew Start             8/5/2020 15:20      Brandon Goodell         8/8/2020 16:32
Susan J Newman                  8/5/2020 15:21      Nadia Bandy             8/8/2020 16:32
Sandy Anderson                  8/5/2020 15:21      Shane Patel             8/8/2020 16:33
Jim Esten                       8/5/2020 15:21      Jacquelyn Hampton       8/8/2020 16:33
Ian Smith                       8/5/2020 15:21      Gerald E. Howard        8/8/2020 16:33
Sanya Kamidi                    8/5/2020 15:22      Shannon M Simmons       8/8/2020 16:34
James W. Heffner                8/5/2020 15:22      Biggy Gunawan           8/8/2020 16:34
Travis Walls                    8/5/2020 15:22      Amro Ilaiwy             8/8/2020 16:34
Rachel L Poulidakis             8/5/2020 15:22      Ryan C Stone            8/8/2020 16:34
Timothy Bever                   8/5/2020 15:22      David Duncan            8/8/2020 16:35
Kevin Mcfarland                 8/5/2020 15:23      Joanna Yelverton        8/8/2020 16:35
Adeduni Folarin                 8/5/2020 15:23      Cynthia LaLonde         8/8/2020 16:35
Andrew                          8/5/2020 15:23      Jody Lopez-Jacobs       8/8/2020 16:36
Alan Weide                      8/5/2020 15:23      Kevin Platt             8/8/2020 16:36
Sheila Wiley                    8/5/2020 15:23      Kari Hess               8/8/2020 16:36
Edward M Erker                  8/5/2020 15:24      Lejay Jacob             8/8/2020 16:36
Loren Wooley                    8/5/2020 15:24      Matt Hermen             8/8/2020 16:36
Gregory S Hoch                  8/5/2020 15:25      Dan Fricker             8/8/2020 16:37
Dorthy                          8/5/2020 15:25      Benjamin Levine         8/8/2020 16:39
Nicole Forrider                 8/5/2020 15:25      Brandon Cole Montalvo   8/8/2020 16:39
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 246 of 525


Jean Morgano                     8/5/2020 15:25      Margaret Louise Kohr    8/8/2020 16:39
Selka Sung                       8/5/2020 15:25      Jessica Strohl          8/8/2020 16:40
Raymond Quicho                   8/5/2020 15:25      Sean P Alwardt          8/8/2020 16:40
Joshua Holmes                    8/5/2020 15:25      Rachel Lewis            8/8/2020 16:40
Carl Tannenbaum                  8/5/2020 15:26      Heather McDougall       8/8/2020 16:40
Tracy Woodall                    8/5/2020 15:26      Christopher Orr         8/8/2020 16:40
Daniel Hoyer                     8/5/2020 15:26      XUAN HUYNH              8/8/2020 16:41
Matthew P Kaiser                 8/5/2020 15:26      KAREEN HARTLEY          8/8/2020 16:41
Jeremiah silva                   8/5/2020 15:26      Tongkang Jiang          8/8/2020 16:41
Jackie Say                       8/5/2020 15:27      Ryan Wirth              8/8/2020 16:42
Todd Oliver                      8/5/2020 15:27      Bradley West            8/8/2020 16:42
Daniel M Pinghero                8/5/2020 15:27      Virintip Rosenback      8/8/2020 16:42
Kerry Elizabeth Bonnville        8/5/2020 15:27      Jeni Lu                 8/8/2020 16:42
Spencer kuzara                   8/5/2020 15:28      Michael J MCKEON        8/8/2020 16:42
Jaime Hernandez                  8/5/2020 15:28      Amber Morales           8/8/2020 16:43
Ryan Kekuna                      8/5/2020 15:28      Jennifer Ayer           8/8/2020 16:43
Cameron Johnson                  8/5/2020 15:28      CHRIS CALVIN            8/8/2020 16:43
Daniel Dedoshka                  8/5/2020 15:28      Linda C Antz            8/8/2020 16:43
Sean Hanley                      8/5/2020 15:28      Eric Souza Cavalcanti   8/8/2020 16:44
Diana Walsh                      8/5/2020 15:29      Christopher Marlow      8/8/2020 16:45
Michelle Pollinger               8/5/2020 15:29      Teresa Rogers           8/8/2020 16:45
Bethany Kotur                    8/5/2020 15:29      Tatiana Khasanova       8/8/2020 16:46
Heather Noe                      8/5/2020 15:30      Ming Zhang              8/8/2020 16:46
Ryan Maykish                     8/5/2020 15:30      Gail Brannan            8/8/2020 16:47
Justin Arendt                    8/5/2020 15:30      Corina Crowder          8/8/2020 16:47
Penny M Adkins                   8/5/2020 15:31      Jessi Moss              8/8/2020 16:47
Griffin Satterlee                8/5/2020 15:31      Michael                 8/8/2020 16:47
Stacey Bruestle                  8/5/2020 15:31      ELISHEMA JEFFRIES       8/8/2020 16:48
elle lafleur                     8/5/2020 15:31      Heather Cohen           8/8/2020 16:48
Matthew Parodi                   8/5/2020 15:31      Kate Frey               8/8/2020 16:48
Kevin Haas                       8/5/2020 15:31      Jennifer Cervantes      8/8/2020 16:49
Lilyana Soohoo-Hui               8/5/2020 15:31      Terry L Fischer         8/8/2020 16:49
Mary Ayers                       8/5/2020 15:32      MARK OGLE               8/8/2020 16:49
Matthew Babich                   8/5/2020 15:32      Wilderness Cowan        8/8/2020 16:49
Joseph Gibson                    8/5/2020 15:33      Carole Henry            8/8/2020 16:50
Patricia Freitas                 8/5/2020 15:33      Gretchen Walkup         8/8/2020 16:50
Catarina Creasey                 8/5/2020 15:34      Julia Goeke             8/8/2020 16:50
Marcia Bond                      8/5/2020 15:34      Samuel George           8/8/2020 16:51
Candace Boykin                   8/5/2020 15:34      ish nirola              8/8/2020 16:51
Martin Flores                    8/5/2020 15:34      Marianna Neubauer       8/8/2020 16:51
Chinua Suma                      8/5/2020 15:34      Sherry Sylvain          8/8/2020 16:51
Sherrie A langhals               8/5/2020 15:34      Charles Blood           8/8/2020 16:52
Dena Baron                       8/5/2020 15:35      Sharon Harbeck          8/8/2020 16:52
Kahye Song                       8/5/2020 15:35      Margaret Ellison        8/8/2020 16:53
Cynthia Ferrell                  8/5/2020 15:35      Senoii Williams         8/8/2020 16:54
Arngelow Evans                   8/5/2020 15:36      Peter Rowland           8/8/2020 16:54
Patrick Steffy                   8/5/2020 15:36      Quincella Jackson       8/8/2020 16:54
Karen Lazo                       8/5/2020 15:36      Birhan Assefa           8/8/2020 16:54
Anthony V. Russell               8/5/2020 15:36      Jennifer O'Dell         8/8/2020 16:54
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 247 of 525


mindy chung                     8/5/2020 15:36      Heather Rains              8/8/2020 16:55
John C. Fleming                 8/5/2020 15:36      Wanda Fowler               8/8/2020 16:55
Ross J. Wolfe                   8/5/2020 15:36      Michelle Lanier            8/8/2020 16:55
Donna Gallo                     8/5/2020 15:37      Mary Kate Nelson           8/8/2020 16:55
Adelaide Mangum                 8/5/2020 15:37      Jenny Armstrong            8/8/2020 16:56
Evan Walker                     8/5/2020 15:37      Andy White                 8/8/2020 16:56
Monica Fernandez Valadez        8/5/2020 15:37      William Thrall             8/8/2020 16:56
Lawrence M. DeCicco             8/5/2020 15:37      Christopher Steele         8/8/2020 16:56
Jennifer Johnston               8/5/2020 15:38      Elizabeth Firmin           8/8/2020 16:56
Randall Restle                  8/5/2020 15:38      Felipe Diaz-Arango         8/8/2020 16:57
Debbie Benbow                   8/5/2020 15:38      Jaydeep A Desai            8/8/2020 16:57
Ronald E Tinker                 8/5/2020 15:38      Jeremy Johnson             8/8/2020 16:57
Jacob Coker                     8/5/2020 15:39      Brenton Rahm               8/8/2020 16:57
Matthew Wadsworth               8/5/2020 15:39      Brian Franklin             8/8/2020 16:57
Phillip Joost                   8/5/2020 15:39      Yaiza Arjona Kinney        8/8/2020 16:57
Lucia Torres Smith              8/5/2020 15:39      Yianni Tsimplekis          8/8/2020 16:58
Josh Hare                       8/5/2020 15:39      Esther Haddassah Wang      8/8/2020 16:58
Camielle Henry                  8/5/2020 15:39      Dylan Rivera               8/8/2020 16:58
John See                        8/5/2020 15:40      Trey Sanders               8/8/2020 16:59
James D Smith                   8/5/2020 15:40      Mahereka Carathers         8/8/2020 16:59
Valerie Willetts Young          8/5/2020 15:40      Gary Breeden               8/8/2020 16:59
Dylan Rogers                    8/5/2020 15:40      Evan Riker                 8/8/2020 16:59
Susan Swack                     8/5/2020 15:40      Norman                     8/8/2020 16:59
Kristofer Marks                 8/5/2020 15:40      DAVID E TEBOUL             8/8/2020 17:00
Jennifer Sadler                 8/5/2020 15:41      Matthew Davis              8/8/2020 17:00
Mark Linton                     8/5/2020 15:41      David J. Skandera          8/8/2020 17:00
Eddie L Murphy III              8/5/2020 15:41      Grant William Sternhagen   8/8/2020 17:01
darien ebo                      8/5/2020 15:41      Kenneth J Savoy            8/8/2020 17:01
Audrey Freudberg                8/5/2020 15:41      Daniel Tobin               8/8/2020 17:01
Julien Langlois                 8/5/2020 15:41      Anthony Diana              8/8/2020 17:01
Claudia V. Smith                8/5/2020 15:42      Jeffrey Johnson            8/8/2020 17:01
Shayla C Betts                  8/5/2020 15:42      Emily Vogel                8/8/2020 17:01
Erica Santelmo                  8/5/2020 15:42      Michael Parker             8/8/2020 17:02
Matthew Leberer                 8/5/2020 15:42      Misty Lavigne              8/8/2020 17:03
JOHN E THOMAS                   8/5/2020 15:42      Jimmy mou                  8/8/2020 17:05
Vicky G. Jarvis                 8/5/2020 15:42      William F Bryan II         8/8/2020 17:05
Brandon Knight                  8/5/2020 15:42      Judy Bell                  8/8/2020 17:05
Chance Gallegos                 8/5/2020 15:42      Aaron Goddard              8/8/2020 17:06
Ana V Betancourt                8/5/2020 15:42      Vanessa Hernandez          8/8/2020 17:06
Cynthia Stevenson               8/5/2020 15:42      Cynthia Townsend           8/8/2020 17:06
L Moore                         8/5/2020 15:42      Geoffrey Mester            8/8/2020 17:06
Tyler Somers                    8/5/2020 15:42      ANTHONY RALSTON            8/8/2020 17:07
Valeri Ray                      8/5/2020 15:43      Jennifer Wilson            8/8/2020 17:07
Justin Vazquez                  8/5/2020 15:43      Robb A Dennis              8/8/2020 17:08
Stephanie Howard                8/5/2020 15:43      Samy Alward                8/8/2020 17:08
Stefanie Winzeler               8/5/2020 15:43      Brian Antonio Villamar     8/8/2020 17:08
Jake rueter                     8/5/2020 15:43      Lillian Kang               8/8/2020 17:09
Claudia V. Smith                8/5/2020 15:44      Haiting Hao                8/8/2020 17:09
Jeff Lee                        8/5/2020 15:44      Robert G. Christian        8/8/2020 17:09
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 248 of 525


Ronald m Zielaznicki            8/5/2020 15:44      Heather Butler               8/8/2020 17:10
Autumn Deyermand                8/5/2020 15:44      Miguel A Villarreal          8/8/2020 17:10
Laurie A. Ribble Libove         8/5/2020 15:44      Brittany Whyte               8/8/2020 17:10
Nicole Rivard                   8/5/2020 15:44      Larry Means                  8/8/2020 17:11
Amanda Davis                    8/5/2020 15:44      Princeton Faure              8/8/2020 17:11
Rodrigo Passalacqua             8/5/2020 15:44      Siddharth Mistry             8/8/2020 17:11
Nancy Miller                    8/5/2020 15:44      kathy moore                  8/8/2020 17:11
Jessica Lamb                    8/5/2020 15:45      Paloma Delgadillo            8/8/2020 17:12
Niall Trimby                    8/5/2020 15:45      Julian Chavez                8/8/2020 17:12
Ethan Mitchell                  8/5/2020 15:45      Diane Kibbin                 8/8/2020 17:13
Lynn S. Parks                   8/5/2020 15:45      Ivy Garza                    8/8/2020 17:13
Travis Wellman                  8/5/2020 15:45      Shannon Roberson Knox        8/8/2020 17:13
Karen Andrus                    8/5/2020 15:45      Damitu Dachasa               8/8/2020 17:13
Ian Goecke                      8/5/2020 15:46      patrick william gogan        8/8/2020 17:14
Alyssa Krentzel                 8/5/2020 15:46      Sarah Persin                 8/8/2020 17:14
Hidaya Komugisha                8/5/2020 15:46      Jesse Trevino                8/8/2020 17:14
Terry D Laslie                  8/5/2020 15:46      James Slingerland            8/8/2020 17:14
Saâ€™Tadra Jackson              8/5/2020 15:47      Kalen Siebert                8/8/2020 17:15
Kenneth Hanks                   8/5/2020 15:47      David Hanks                  8/8/2020 17:15
Matthew Scott Lepley            8/5/2020 15:47      Kristofer Adam Speirs        8/8/2020 17:16
Francesco Ferorelli             8/5/2020 15:47      Joseph Pellegrini            8/8/2020 17:16
KC S Barrow                     8/5/2020 15:47      Leonard J Leckie             8/8/2020 17:16
Lauren Carp                     8/5/2020 15:47      Damion Fivenson              8/8/2020 17:17
Vivian Sidney Gorvie            8/5/2020 15:48      Thomas J L Tillotson         8/8/2020 17:17
Vicente Amaya                   8/5/2020 15:48      William Andrew Williams      8/8/2020 17:17
Grant Williams                  8/5/2020 15:48      Michael Graves               8/8/2020 17:18
Zachary B Charles               8/5/2020 15:48      Rachel Cooks                 8/8/2020 17:18
Eric Lindelof                   8/5/2020 15:48      Tara                         8/8/2020 17:19
Carol White                     8/5/2020 15:48      Raymond levine               8/8/2020 17:20
Nathan Petty                    8/5/2020 15:48      Kevin Myers                  8/8/2020 17:20
Cort Baumler                    8/5/2020 15:48      TRESSA MCKENZIE              8/8/2020 17:21
Dick (Richard J. Rose)          8/5/2020 15:48      Brian bero                   8/8/2020 17:21
Edmund J Freedom                8/5/2020 15:48      JOHN TSAVINICIS              8/8/2020 17:21
Trent Clark                     8/5/2020 15:48      ASHLEY SIMPSON               8/8/2020 17:21
Marchettie Mays                 8/5/2020 15:48      Andreana                     8/8/2020 17:21
Teerath Peter Tanpitukpongse    8/5/2020 15:48      Nicholas Asturi              8/8/2020 17:22
Wesley Beurman                  8/5/2020 15:49      JOHN MLECZYNSKI              8/8/2020 17:22
Levi Wilson                     8/5/2020 15:49      Cindy Moher                  8/8/2020 17:23
Jeffrey Sneed                   8/5/2020 15:49      Rose Fisher                  8/8/2020 17:23
Alex Victorino                  8/5/2020 15:50      Samantha Setayesh            8/8/2020 17:24
Drick Ward                      8/5/2020 15:50      Daniel James Morrissette     8/8/2020 17:24
Jeff Goe                        8/5/2020 15:50      Jason glenn                  8/8/2020 17:24
Cindy N Cornes-Reaves           8/5/2020 15:50      Nathan Saier                 8/8/2020 17:25
Kelly Burton                    8/5/2020 15:51      Elena Kakwani                8/8/2020 17:25
Shirley Kempski                 8/5/2020 15:51      Alex Daniel Clark            8/8/2020 17:25
Helen Pappa                     8/5/2020 15:51      Patricia Saier               8/8/2020 17:25
Brooke Harrison Rea             8/5/2020 15:51      Allison Saier                8/8/2020 17:26
Andreas Neumann                 8/5/2020 15:51      John W who objects to your stupidity
                                                                                 8/8/2020in the
                                                                                             17:26
                                                                                                requirement of
Joshua Brandow                  8/5/2020 15:51      Daniella Lombardi            8/8/2020 17:26
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 249 of 525


Bradley W Thomas                 8/5/2020 15:51      Cuiwen Lee                 8/8/2020 17:26
Fredrik Robinson                 8/5/2020 15:52      Scott Jeansonne            8/8/2020 17:27
Mia Martinez                     8/5/2020 15:52      Zackary Saier              8/8/2020 17:27
Uri Itkin                        8/5/2020 15:52      Lynne E. Smith             8/8/2020 17:27
Melanie Sitler                   8/5/2020 15:52      Justin Thomas Gauthreaux   8/8/2020 17:28
Ruth Summers                     8/5/2020 15:52      Alisha Sahay               8/8/2020 17:28
Kenneth Vanidestine              8/5/2020 15:53      Jacob Barger               8/8/2020 17:28
Daniella Ellingson               8/5/2020 15:53      Yucheng Liu                8/8/2020 17:29
Gloria Martin                    8/5/2020 15:53      Jonathan Strange           8/8/2020 17:29
James Southerland                8/5/2020 15:53      Justin T. Fox              8/8/2020 17:29
Jeremy Wilson                    8/5/2020 15:53      Teresa Mceathron           8/8/2020 17:30
Thomas Bokma                     8/5/2020 15:53      Korbin                     8/8/2020 17:30
Sarah LeGarde                    8/5/2020 15:53      Erica Villarta             8/8/2020 17:32
Milfa Ventura                    8/5/2020 15:53      Sarina Vang                8/8/2020 17:32
Patricia Evelsizer               8/5/2020 15:54      Felix Zayas                8/8/2020 17:33
Arlene Murrell                   8/5/2020 15:54      Alex Bryant                8/8/2020 17:33
Lauren Ruben                     8/5/2020 15:54      Joe Shaw                   8/8/2020 17:33
Leslie Minus-Kemp                8/5/2020 15:54      Joe Shaw                   8/8/2020 17:33
Celina Meneses                   8/5/2020 15:54      Michael R Hansen           8/8/2020 17:34
Emily Lambe                      8/5/2020 15:55      Holly M. Paddock           8/8/2020 17:34
Nicholas Clarke                  8/5/2020 15:56      John Petrozzi              8/8/2020 17:34
michael gil                      8/5/2020 15:56      Linda Peters               8/8/2020 17:35
yitzchak sprung                  8/5/2020 15:56      Katherine Olmedo           8/8/2020 17:35
Zach Willis                      8/5/2020 15:56      David Pietka               8/8/2020 17:35
Heather Shirley                  8/5/2020 15:56      Michael Iori               8/8/2020 17:35
Justin Clapp                     8/5/2020 15:56      Amir Afifi                 8/8/2020 17:35
Peninnah Armbrester              8/5/2020 15:56      Nicholas Asturi            8/8/2020 17:35
Afrah Darko                      8/5/2020 15:56      Michael Iori               8/8/2020 17:36
Ernest Joseph Szots Jr.          8/5/2020 15:57      Anna C. Porter             8/8/2020 17:36
Ashley Blagg                     8/5/2020 15:57      Joshua Griffith            8/8/2020 17:36
Brandon Morland                  8/5/2020 15:57      Sarina Vang                8/8/2020 17:37
Anthony Callahan                 8/5/2020 15:57      Kayla Lehman               8/8/2020 17:37
Robert Libove                    8/5/2020 15:57      Michael C. Ross            8/8/2020 17:37
Leahanna D Walker                8/5/2020 15:58      Linda Peters               8/8/2020 17:38
Andrew Walker                    8/5/2020 15:58      Jamie Rocheford            8/8/2020 17:38
Anne Calvert Bettis              8/5/2020 15:58      Diana Luna                 8/8/2020 17:38
Matthew Roller                   8/5/2020 15:58      Sara Snyder                8/8/2020 17:38
Jasmine bridges                  8/5/2020 15:58      Adam Conaway               8/8/2020 17:39
Chris Marley                     8/5/2020 15:58      Steven Wall                8/8/2020 17:39
DeeAnn Kennedy                   8/5/2020 15:58      Benjamin Rinauto           8/8/2020 17:39
Dennis Sanchez                   8/5/2020 15:58      Jeanette Veith Fairchild   8/8/2020 17:40
Amanda Maas                      8/5/2020 15:58      John Sullivan              8/8/2020 17:40
Brian Stepnitz                   8/5/2020 15:59      SALLY MILLER               8/8/2020 17:40
Kathryn Dunagan                  8/5/2020 15:59      Amanda Rebello             8/8/2020 17:40
Marshall McIntosh                8/5/2020 15:59      Nareena                    8/8/2020 17:40
Huntley graham                   8/5/2020 15:59      Scott Brooks               8/8/2020 17:41
Doug Sheeran                     8/5/2020 16:00      Sergey Yarmushkin          8/8/2020 17:41
Lee Cameron Jr                   8/5/2020 16:00      Aerial Walker              8/8/2020 17:41
Angela Zullinger                 8/5/2020 16:00      Kelli Sawyer               8/8/2020 17:42
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 250 of 525


Michael J Linder                8/5/2020 16:01      Adam Morse                   8/8/2020 17:42
Sue P Greene                    8/5/2020 16:01      Azizuddin Muhammad           8/8/2020 17:42
Jimmy Johnson                   8/5/2020 16:01      Erin Printy                  8/8/2020 17:42
John Marut                      8/5/2020 16:01      Judith Price                 8/8/2020 17:42
Michael McIntosh                8/5/2020 16:02      Elcio Luciano De Paula       8/8/2020 17:43
James Christian Winward         8/5/2020 16:02      Brandon Puntin               8/8/2020 17:43
Evan Burbridge                  8/5/2020 16:02      Sean Warren                  8/8/2020 17:43
Roy Trzcinski                   8/5/2020 16:03      Benjamin Rivera-Soto         8/8/2020 17:43
Dawn Weber                      8/5/2020 16:03      Tricia                       8/8/2020 17:44
Daniel Moore                    8/5/2020 16:04      Matthew Scott                8/8/2020 17:44
Nicholas Sawchuk                8/5/2020 16:04      Swathi Mogilineedi           8/8/2020 17:45
Sarah Nauman                    8/5/2020 16:04      Emmanuel Lo                  8/8/2020 17:45
Anne Adkins                     8/5/2020 16:04      MARK DENNIS FRITZ            8/8/2020 17:45
Saundra Hudnall Drain           8/5/2020 16:04      Raymond Franklin             8/8/2020 17:45
Meghan Maleng                   8/5/2020 16:05      Christopher L Petit          8/8/2020 17:45
Wendy J Aikin                   8/5/2020 16:05      Tracey Valdez                8/8/2020 17:45
Monica Braun Newport            8/5/2020 16:05      Essence Brown                8/8/2020 17:45
Janice Littlejohn               8/5/2020 16:06      Yong Ooi                     8/8/2020 17:46
Grafton H. Cook IV              8/5/2020 16:06      Rebecca Amber Skinner        8/8/2020 17:46
Ian Dodwell                     8/5/2020 16:06      Ramona Saucier               8/8/2020 17:46
Rachel Reed                     8/5/2020 16:07      Corwin Bachran               8/8/2020 17:46
Shelby A Stewardson             8/5/2020 16:07      Joshua Judd                  8/8/2020 17:46
Elizabeth McKay                 8/5/2020 16:07      Alonna Whitehead             8/8/2020 17:46
Emma Rose                       8/5/2020 16:07      Daniel Burke                 8/8/2020 17:47
Roeland Hancock                 8/5/2020 16:07      John P. Miller               8/8/2020 17:47
Chelsie Tumolo                  8/5/2020 16:08      JORIS TIRADO                 8/8/2020 17:48
Benjamin De Vierville           8/5/2020 16:08      Jared William Sanders        8/8/2020 17:48
Keisha Burkett                  8/5/2020 16:08      Soave Faire                  8/8/2020 17:48
Erin Massey                     8/5/2020 16:08      Julianus Morena (San Jose Business
                                                                                 8/8/2020
                                                                                       ID 5489471600)
                                                                                            17:48
Jamie Pineda                    8/5/2020 16:08      Salvador Sandoval            8/8/2020 17:48
Bethanie Tipton                 8/5/2020 16:09      Dzmitry Vadalazhski          8/8/2020 17:48
Daniel Ronde                    8/5/2020 16:09      Dan Mangan                   8/8/2020 17:48
Trekaria James                  8/5/2020 16:09      Samuel Kennis                8/8/2020 17:48
Christina Caamano               8/5/2020 16:09      Brad Konkle                  8/8/2020 17:48
Molly Nolden                    8/5/2020 16:10      Roger Moore                  8/8/2020 17:49
Adam Hardin                     8/5/2020 16:10      Robert Finkelstein           8/8/2020 17:49
Emily Mansell                   8/5/2020 16:10      Esther Haddassah Wang        8/8/2020 17:50
Jomayra Hidalgo                 8/5/2020 16:10      Fred Hall                    8/8/2020 17:50
Camille Harris                  8/5/2020 16:10      Michael M Medina Franco      8/8/2020 17:50
Veronica Stice                  8/5/2020 16:11      Matthew Ardagh               8/8/2020 17:50
James Petrucci                  8/5/2020 16:11      Jamie Sumner Price           8/8/2020 17:50
Marcus Utley                    8/5/2020 16:11      Steven Skow                  8/8/2020 17:50
Anna Fellmann                   8/5/2020 16:12      Carlos Byrd                  8/8/2020 17:51
Michael A Jones                 8/5/2020 16:12      Victor Tagliavia             8/8/2020 17:51
Andrew Balliet                  8/5/2020 16:13      Linda Sue Mock (San Jose Business
                                                                                 8/8/2020
                                                                                      ID 5489471600)
                                                                                            17:51
Martha Gomez                    8/5/2020 16:13      Desiray Hayner               8/8/2020 17:52
Adrianna Jensen                 8/5/2020 16:13      Cary Ryan                    8/8/2020 17:52
Anthony Carnesecca              8/5/2020 16:13      Trung Ho                     8/8/2020 17:52
Thomas Eric Loy                 8/5/2020 16:13      Danilo Lima                  8/8/2020 17:53
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 251 of 525


Irene H Martin                  8/5/2020 16:13      Stacy Saddow             8/8/2020 17:53
Pavlo Artemenko                 8/5/2020 16:13      Jonathan Lambert         8/8/2020 17:54
Brett Reall                     8/5/2020 16:14      Alex Nichamin            8/8/2020 17:54
David Evans                     8/5/2020 16:14      David Wax                8/8/2020 17:55
Carolyn Kiss                    8/5/2020 16:14      Raymond M.               8/8/2020 17:56
Kay Olson                       8/5/2020 16:14      Alain Dussau             8/8/2020 17:56
PHILLIP PATAGUE                 8/5/2020 16:14      Janie Massey             8/8/2020 17:57
Daniel Phillip Marcotte         8/5/2020 16:15      Nia Harris               8/8/2020 17:57
Bobby Bowman Jr.                8/5/2020 16:15      Jaret Logan              8/8/2020 17:58
Anne Bleckov                    8/5/2020 16:15      Justin Uriah Blackmore   8/8/2020 17:58
Griffin Royalty                 8/5/2020 16:15      Terry Frazier            8/8/2020 17:58
Lasanae Chin                    8/5/2020 16:15      Bryce Bingham            8/8/2020 17:59
Tobin Belisle                   8/5/2020 16:16      Douglas B. Levene        8/8/2020 17:59
Francisco Javier Gutierrez      8/5/2020 16:16      V A FORBES               8/8/2020 17:59
Tamika Sykes                    8/5/2020 16:16      Terry Frazier            8/8/2020 18:00
Tanvi Siruvuri                  8/5/2020 16:16      Terry Frazier            8/8/2020 18:00
Jimmy Murillo                   8/5/2020 16:16      Sokunsong                8/8/2020 18:00
Nelly Nunez                     8/5/2020 16:16      Sakiko Watkins           8/8/2020 18:00
Anthony Hogan                   8/5/2020 16:17      kathleen sanchez         8/8/2020 18:01
Justin Scott Jenkins            8/5/2020 16:17      Leilani Stallings        8/8/2020 18:01
Gayle Walker                    8/5/2020 16:17      Adam Bishop              8/8/2020 18:01
William Gant                    8/5/2020 16:17      Tara Callahan            8/8/2020 18:01
Manulani Roda Daniels           8/5/2020 16:17      Vassili Altynikov        8/8/2020 18:02
Crystal Bahamon                 8/5/2020 16:17      Dravin Raines            8/8/2020 18:02
Connie Adler                    8/5/2020 16:18      Tara Callahan            8/8/2020 18:03
Lisa Balzereit                  8/5/2020 16:18      Seyon PunchBeddell       8/8/2020 18:03
Brett Wheeler                   8/5/2020 16:18      Tara Callahan            8/8/2020 18:04
Michael Tillson                 8/5/2020 16:18      Sophia Taylor            8/8/2020 18:04
Brian R. Peterson               8/5/2020 16:19      scott evans              8/8/2020 18:05
Zakery                          8/5/2020 16:19      Tara Callahan            8/8/2020 18:05
Stephanie Elinski               8/5/2020 16:19      Michael Dutkovich        8/8/2020 18:05
Joseph Parks                    8/5/2020 16:20      Georges Jaar             8/8/2020 18:05
Brennen Nestvogel               8/5/2020 16:20      Michael Payne            8/8/2020 18:05
Carl Greenman                   8/5/2020 16:20      Nicholas Ver Voort       8/8/2020 18:06
PETE09                          8/5/2020 16:20      WILLIAM FRITZ            8/8/2020 18:06
Ezekiel Evans                   8/5/2020 16:20      Montrail cushionberry    8/8/2020 18:06
Brennen Nestvogel               8/5/2020 16:20      Blake Edward Bedford     8/8/2020 18:06
Roie Levy                       8/5/2020 16:20      Rhonda Smiley            8/8/2020 18:06
David L Sienkiewicz             8/5/2020 16:21      Michael J Garcia         8/8/2020 18:06
Mickey Fuertes                  8/5/2020 16:21      Gregori L Jenkins        8/8/2020 18:06
Cyril Lukose                    8/5/2020 16:21      Zanders Wooden           8/8/2020 18:07
Jorge Martinez                  8/5/2020 16:21      Nicholas Traugh          8/8/2020 18:07
Alice L Karow                   8/5/2020 16:21      Cindy Park               8/8/2020 18:08
Colin Morrow                    8/5/2020 16:21      Samuel Hamel             8/8/2020 18:09
Karan N                         8/5/2020 16:21      Elena Ploot              8/8/2020 18:09
Marcel Kills Enemy              8/5/2020 16:21      Dimitrije Milivojevic    8/8/2020 18:09
Jocelyn Ramos                   8/5/2020 16:22      Laura                    8/8/2020 18:10
Lisa Harrison                   8/5/2020 16:22      Antony Thomas            8/8/2020 18:10
George Trevor Mckenzie Draper   8/5/2020 16:22      Jeanne Farrington        8/8/2020 18:11
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 252 of 525


Oscar Roque                     8/5/2020 16:22      SANDRA J Hetz           8/8/2020 18:11
Stephanie Srok                  8/5/2020 16:22      Rasul Moore             8/8/2020 18:12
Raymond Wriston Jr              8/5/2020 16:22      Alexis Finch            8/8/2020 18:12
Jonathan Boyd                   8/5/2020 16:23      Ma Kristy Her           8/8/2020 18:12
Sarvesh Kalwit                  8/5/2020 16:23      Jacqueline Libby        8/8/2020 18:13
Ali Elashram                    8/5/2020 16:23      ALEXANDER STEINBERGER   8/8/2020 18:13
Joseph Heppler                  8/5/2020 16:23      James Thibeaux          8/8/2020 18:13
Deborah meyer                   8/5/2020 16:23      Laura Perozzi           8/8/2020 18:13
Marilyn Reed                    8/5/2020 16:23      roswitha korobi         8/8/2020 18:14
Elizabeth England               8/5/2020 16:23      Colin Preston Hollis    8/8/2020 18:14
Beth Spung                      8/5/2020 16:24      Eli Harris Bernstein    8/8/2020 18:14
Kimberly Bui                    8/5/2020 16:24      Daniel Lewis            8/8/2020 18:14
Grant Katsumata                 8/5/2020 16:24      Kenneth D Skinner       8/8/2020 18:15
Christine Cosgrove              8/5/2020 16:24      Kristina Bui            8/8/2020 18:15
Adam Little                     8/5/2020 16:24      Josue Mayen             8/8/2020 18:15
Nadia Babaa                     8/5/2020 16:24      Bradley James Jones     8/8/2020 18:15
Anila Joy                       8/5/2020 16:25      Melissa F. DeGuire      8/8/2020 18:16
Jodie Carroll                   8/5/2020 16:25      Kezia Alfred            8/8/2020 18:16
Mandana Norouzi                 8/5/2020 16:25      Tyra Thomas             8/8/2020 18:17
Delaney Collie                  8/5/2020 16:25      Annette S Hullinger     8/8/2020 18:17
Esther                          8/5/2020 16:26      Brian Jorgensen         8/8/2020 18:17
Julie Peck                      8/5/2020 16:26      Ruth Shaver             8/8/2020 18:17
Michael E Alcenius              8/5/2020 16:26      Jennifer Topp           8/8/2020 18:17
Thomas McCabe                   8/5/2020 16:27      Jeanine Hall            8/8/2020 18:18
Victor Chen                     8/5/2020 16:28      Justin A Mills          8/8/2020 18:18
Casey Gervig                    8/5/2020 16:28      Robert Wade             8/8/2020 18:18
Lex Mohamed                     8/5/2020 16:28      John M Bingham          8/8/2020 18:18
Andrew Tiefenthaler             8/5/2020 16:28      Wardah                  8/8/2020 18:18
John Robertson II               8/5/2020 16:29      Ã€lexandra Olsen        8/8/2020 18:18
John Goiri                      8/5/2020 16:29      Linda Collins           8/8/2020 18:18
Carolyn Follis                  8/5/2020 16:30      GD Packard              8/8/2020 18:19
David Fells                     8/5/2020 16:30      Mikel D Mcdaniel        8/8/2020 18:19
Diana Kavanaugh                 8/5/2020 16:30      Richard Hunt            8/8/2020 18:19
Peter L Oudenhoven              8/5/2020 16:30      Tyra Thomas             8/8/2020 18:20
Lynn                            8/5/2020 16:31      Tamia McCormick         8/8/2020 18:20
Annejellica Schlup              8/5/2020 16:31      Rosemarie Kovic         8/8/2020 18:20
Becky J Curry                   8/5/2020 16:31      Rachael Perez           8/8/2020 18:21
Naomi Boirie                    8/5/2020 16:31      Steve Fellman           8/8/2020 18:21
Bryan Drake                     8/5/2020 16:31      Ernesto Jacobs          8/8/2020 18:22
RJ A Koreis                     8/5/2020 16:32      Nathaniel Rowell        8/8/2020 18:22
B. Yamane                       8/5/2020 16:32      Kelvin A. Cabrera       8/8/2020 18:22
DÃ¡maris Zavala                 8/5/2020 16:32      Juan Cifrian            8/8/2020 18:23
Michael Thomas                  8/5/2020 16:33      Claire Hacker           8/8/2020 18:24
Chris Sorenson                  8/5/2020 16:33      Theresa muro            8/8/2020 18:24
Gilmar marcelo                  8/5/2020 16:33      Panagiotis Moutafis     8/8/2020 18:25
Timothy Dudley                  8/5/2020 16:34      Karen Wilson            8/8/2020 18:25
Sainath Koppula                 8/5/2020 16:34      Michael McGarvey        8/8/2020 18:25
Logan Nelson                    8/5/2020 16:34      Kelly McDermott         8/8/2020 18:25
Erica Lawson                    8/5/2020 16:34      Rachel McCall           8/8/2020 18:25
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 253 of 525


Gloria Jean Collier             8/5/2020 16:35      Ziah Fogel               8/8/2020 18:25
Shane Douglas Dings             8/5/2020 16:35      Skylie smith             8/8/2020 18:25
Edward Lee Canupp               8/5/2020 16:35      Damian Guerrero          8/8/2020 18:26
Darlene Eschete                 8/5/2020 16:36      Laurie Schafer           8/8/2020 18:26
Natasha BAhr                    8/5/2020 16:36      WILLIAM H PEKKALA        8/8/2020 18:26
Matthew Bybee                   8/5/2020 16:36      Dong Jun Ane             8/8/2020 18:26
Deandria Carter                 8/5/2020 16:36      James MacChlerie         8/8/2020 18:26
Brian Yoon                      8/5/2020 16:36      Elizabeth Prendergast    8/8/2020 18:27
Ron Pape                        8/5/2020 16:37      RONALD C PORTER          8/8/2020 18:27
ERIN SHELLMAN                   8/5/2020 16:37      Nathan Shouse            8/8/2020 18:27
Tala Fletcher                   8/5/2020 16:37      Aditi S. Rane            8/8/2020 18:27
Adam Kraemer                    8/5/2020 16:37      Alexander Sheldon        8/8/2020 18:28
Brooke Gehenio                  8/5/2020 16:38      Jose Romo                8/8/2020 18:28
Sergio Frazier                  8/5/2020 16:39      Thomas Lang              8/8/2020 18:29
David Dougall                   8/5/2020 16:39      Suman Vollala            8/8/2020 18:29
Justin Rummel                   8/5/2020 16:40      Michael Issac Landeros   8/8/2020 18:30
Kathryn Demirchyan              8/5/2020 16:40      Elizabeth Corbett        8/8/2020 18:31
Bradley Schwartz                8/5/2020 16:40      Curtis Briggs            8/8/2020 18:31
Julyanna Pena                   8/5/2020 16:41      Robert van den Berg      8/8/2020 18:32
Demetrius R Suttles             8/5/2020 16:41      James Rogers             8/8/2020 18:32
Anthony Alberts                 8/5/2020 16:41      Drew                     8/8/2020 18:32
Ovidio                          8/5/2020 16:41      SHARI SMEDLEY            8/8/2020 18:33
Jordan Utter                    8/5/2020 16:42      Brian Everson            8/8/2020 18:33
kristy morrical                 8/5/2020 16:42      Ariel Martin             8/8/2020 18:34
Jeremiah Johnson                8/5/2020 16:42      Jessica Zhu              8/8/2020 18:35
Annette Morgan                  8/5/2020 16:42      Alecia Garrison          8/8/2020 18:35
charles poll                    8/5/2020 16:42      Francyne Fuller          8/8/2020 18:36
Stephanie G Smith               8/5/2020 16:42      Miguel angel alvarez     8/8/2020 18:36
Angeline Jones                  8/5/2020 16:43      Kathleen Saxton          8/8/2020 18:36
Gladys F Simmons-Davis          8/5/2020 16:43      Jay Gianera              8/8/2020 18:36
Dayana Castro                   8/5/2020 16:43      Miau-ru Chen             8/8/2020 18:36
Corey Zabel                     8/5/2020 16:43      Sean Traigle             8/8/2020 18:36
Claudio Pozzi                   8/5/2020 16:43      Brenda Orea              8/8/2020 18:37
Annette Morgan                  8/5/2020 16:44      Larry Woodford           8/8/2020 18:37
Zachary Garcia                  8/5/2020 16:44      Elie Saab                8/8/2020 18:37
Andrew J Marcelli               8/5/2020 16:44      Alexander Moss           8/8/2020 18:38
Steve Vezina                    8/5/2020 16:44      Broc Slojkowski          8/8/2020 18:39
Christina Lane                  8/5/2020 16:45      David Chung              8/8/2020 18:39
Laura Dodson                    8/5/2020 16:45      Charles Barker           8/8/2020 18:39
Mark Ockuly                     8/5/2020 16:45      Scott Powers             8/8/2020 18:39
Russell Dennis Carroll          8/5/2020 16:46      Mohamed Taher            8/8/2020 18:40
Aaron Wilson                    8/5/2020 16:46      Paul Clark               8/8/2020 18:40
Elaine Capizzi                  8/5/2020 16:46      Michelle L Tagaban       8/8/2020 18:40
Michael Rasch                   8/5/2020 16:46      Emma C Jackson           8/8/2020 18:40
Jennifer Hathaway               8/5/2020 16:47      Catherine Pollock        8/8/2020 18:40
Brian Lane                      8/5/2020 16:47      Darling Taher            8/8/2020 18:41
Anna Longsdorf                  8/5/2020 16:47      Sang-Chih Shen           8/8/2020 18:41
Orlando Ashley                  8/5/2020 16:47      Thomas Oâ€™Grady         8/8/2020 18:42
Jenny Gordon                    8/5/2020 16:47      Chelsea Black            8/8/2020 18:42
        Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 254 of 525


William Strong                8/5/2020 16:47      Candi M Martin            8/8/2020 18:43
CHRISTOPHER NEPOTE            8/5/2020 16:47      Nana Adeoye               8/8/2020 18:43
Matthew Vanderville           8/5/2020 16:48      Jennifer McCoy-Biladeau   8/8/2020 18:43
Roger Ball                    8/5/2020 16:48      William Pittman           8/8/2020 18:44
Siddhartha Zalani             8/5/2020 16:48      Narottam Bishop           8/8/2020 18:45
Chris Hearld                  8/5/2020 16:48      David Mark Kennet         8/8/2020 18:45
Rachel Robertson              8/5/2020 16:49      Horace J. Beasley III     8/8/2020 18:46
Jacquelyn wilson              8/5/2020 16:49      Michael Dodd              8/8/2020 18:47
EDWARD INCE                   8/5/2020 16:49      Forrest Cord              8/8/2020 18:48
Jose Vazquez                  8/5/2020 16:49      Arjun Motta               8/8/2020 18:48
Michael Brich                 8/5/2020 16:49      Katherine DeBry           8/8/2020 18:48
T Anthony Howell              8/5/2020 16:50      Raghav Gupta              8/8/2020 18:49
Chad Cottle                   8/5/2020 16:50      Karina Raymundo           8/8/2020 18:49
AMMAR EBRAHIM SHIBANI         8/5/2020 16:50      Jamie Fitzgerald          8/8/2020 18:50
Eric Wong                     8/5/2020 16:50      Haliey Moran              8/8/2020 18:50
Kris Nakanishi                8/5/2020 16:51      Cynthia S Capps           8/8/2020 18:52
Jose Vazquez                  8/5/2020 16:51      Danielle Donley           8/8/2020 18:52
Richard Maloley II            8/5/2020 16:51      Jose solis                8/8/2020 18:53
Jose Vazquez                  8/5/2020 16:52      Christian Brown           8/8/2020 18:53
Barbara Hallbourg             8/5/2020 16:52      AnimeGeek                 8/8/2020 18:53
Laura Verdaguer               8/5/2020 16:52      Matthew David Zider       8/8/2020 18:53
Nathan Wardwell               8/5/2020 16:52      Juana aguilar viraÃ±a     8/8/2020 18:53
Erika Alvarado                8/5/2020 16:52      Iman Bennett              8/8/2020 18:54
Marcus C. Williams            8/5/2020 16:52      Sybil Robinson            8/8/2020 18:54
Quinika Brown                 8/5/2020 16:52      Michael Hutcheson         8/8/2020 18:54
Darlene G. Ruiz               8/5/2020 16:52      John M Williamson         8/8/2020 18:55
Leilani Reyes                 8/5/2020 16:52      Willie Mapp               8/8/2020 18:56
Karen Sarabia                 8/5/2020 16:52      Joseph John Gutierrez     8/8/2020 18:56
Charlotte Mikhail             8/5/2020 16:53      Jacob Wallace             8/8/2020 18:57
Suraj Joshi                   8/5/2020 16:53      Brian P Geer              8/8/2020 18:58
Nalleli Padilla               8/5/2020 16:53      Patrick Warner            8/8/2020 18:58
Mary Novacek                  8/5/2020 16:53      Joseph P Carnevale        8/8/2020 18:59
Peter (PJ) Chambers           8/5/2020 16:53      Rose Sauld                8/8/2020 18:59
Jo Fontana                    8/5/2020 16:53      Marie Bakke               8/8/2020 19:00
Matthew D Henesy              8/5/2020 16:53      Peter Higgins             8/8/2020 19:00
ANDREW WAYNICK                8/5/2020 16:53      Migdalia Velazquez        8/8/2020 19:00
Darlene Brillon               8/5/2020 16:54      Charles Dunlap            8/8/2020 19:00
Autry Pruitt                  8/5/2020 16:54      Nancy Valencia            8/8/2020 19:01
Arturo Magidin                8/5/2020 16:54      Jakob Berard              8/8/2020 19:01
Daniel Demoray                8/5/2020 16:54      Joseph R Fricano          8/8/2020 19:01
Larry A. Hill                 8/5/2020 16:54      Jakob Norton-scherer      8/8/2020 19:02
Elain Nermon                  8/5/2020 16:54      Samantha Sandy            8/8/2020 19:02
Kit Goldstein Grant           8/5/2020 16:55      Rory Peters               8/8/2020 19:03
John Burns                    8/5/2020 16:55      Kathryn Sleichter         8/8/2020 19:04
Jeremy Appleton               8/5/2020 16:55      Evan Clinton              8/8/2020 19:04
Jacob Newman                  8/5/2020 16:56      Jessica Cox               8/8/2020 19:04
Chrystal Key                  8/5/2020 16:56      Shelly Maynard            8/8/2020 19:05
Russ McKinney                 8/5/2020 16:56      Throie Datta              8/8/2020 19:06
Christi Thompson              8/5/2020 16:57      Kyle R. Shepherd          8/8/2020 19:06
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 255 of 525


Daniel Li                       8/5/2020 16:57      Lisa Stichnoth               8/8/2020 19:06
Steven Price                    8/5/2020 16:57      Brian L Emery                8/8/2020 19:07
Nicholas A. Mullendore          8/5/2020 16:58      Cody A Forster               8/8/2020 19:07
GINA p MORRISON                 8/5/2020 16:58      Gage Gilbey                  8/8/2020 19:08
Adam Clay Steeber               8/5/2020 16:59      Elizabeth Buhrmaster         8/8/2020 19:08
Christina R Cooper              8/5/2020 16:59      Bradley Thomas               8/8/2020 19:08
Tony Williams                   8/5/2020 17:00      Jesus Delgado                8/8/2020 19:08
Lauren Letner                   8/5/2020 17:00      Cosmo Harrigan               8/8/2020 19:09
Ava Jucutan                     8/5/2020 17:00      Norman W. Aguirre            8/8/2020 19:09
Jenna Ruth                      8/5/2020 17:00      Wyetta Tillman               8/8/2020 19:09
alex vela                       8/5/2020 17:00      Christopher Zeller           8/8/2020 19:10
Troy Andrews                    8/5/2020 17:01      Blake Citte                  8/8/2020 19:10
ANTHONY CASEY                   8/5/2020 17:01      JOSELYN QUINTANA             8/8/2020 19:10
Star Elton                      8/5/2020 17:01      Wayne Grazier                8/8/2020 19:11
Edgar W Newnum                  8/5/2020 17:02      Jeremy Lucas                 8/8/2020 19:11
Rebecca Valentin                8/5/2020 17:02      glen r broemer               8/8/2020 19:13
Katharine Galloway              8/5/2020 17:02      Lee-Anne E Martinez          8/8/2020 19:13
Katherine Lu                    8/5/2020 17:02      Jayne kang                   8/8/2020 19:13
Cindy Hodnett                   8/5/2020 17:02      Larissa Marques freguete     8/8/2020 19:13
Joy Ling                        8/5/2020 17:02      Rafael Augusto Molina-Cornejo8/8/2020 19:14
David Wesselman                 8/5/2020 17:02      ALEXZANDRO QUISPE            8/8/2020 19:14
Peter Battinelli                8/5/2020 17:02      Daniel McGee                 8/8/2020 19:14
Quynh Nguyen                    8/5/2020 17:03      Kyrsti Kinders               8/8/2020 19:15
Tennille Nix                    8/5/2020 17:03      Kayla Houck                  8/8/2020 19:15
Abel Spero                      8/5/2020 17:03      darren bowder                8/8/2020 19:15
Cecilia Leija Ortiz             8/5/2020 17:04      Lacey Shearrow               8/8/2020 19:15
Camila Santo                    8/5/2020 17:04      Judith A Vallery             8/8/2020 19:16
Branden Makana                  8/5/2020 17:04      Amber Davis                  8/8/2020 19:16
Alexander Voykin                8/5/2020 17:04      Michele Kniffin              8/8/2020 19:16
Cody A Young                    8/5/2020 17:04      Cameron Martinez             8/8/2020 19:17
Robert Graves                   8/5/2020 17:05      Kyle Schur                   8/8/2020 19:17
Emily                           8/5/2020 17:05      Carmen Lerma                 8/8/2020 19:18
Mary Elizabeth Baldwin          8/5/2020 17:05      Jeff Groene                  8/8/2020 19:18
Johnny Lopez                    8/5/2020 17:05      Sergio O'Neill               8/8/2020 19:19
Brandon Teller                  8/5/2020 17:05      Darshika Williams            8/8/2020 19:20
Robert Harkness                 8/5/2020 17:06      Thomas Chadwick              8/8/2020 19:20
Barbara Burns                   8/5/2020 17:06      Clay Young                   8/8/2020 19:20
Noah Fernandez                  8/5/2020 17:06      Flora Chang                  8/8/2020 19:21
Santos J Lebron                 8/5/2020 17:06      Michael Roberts              8/8/2020 19:21
Evan O Nelson                   8/5/2020 17:06      Kimberly M Mason             8/8/2020 19:21
Sean Wilson                     8/5/2020 17:06      Tommy McElroy                8/8/2020 19:22
Tim Samples                     8/5/2020 17:07      Michael Brown                8/8/2020 19:23
Elaine Swartz                   8/5/2020 17:07      Misty Massie                 8/8/2020 19:23
Robert Weber                    8/5/2020 17:07      Sue Chang                    8/8/2020 19:23
Naomi Soldon                    8/5/2020 17:07      Ashley Nledo                 8/8/2020 19:23
Ian Leonard                     8/5/2020 17:09      Tiara bankston               8/8/2020 19:23
Shelby Hansana                  8/5/2020 17:09      Cornelius Dumerene           8/8/2020 19:23
Sabrina Owens                   8/5/2020 17:09      Judith Williams              8/8/2020 19:23
John Heylin                     8/5/2020 17:09      Scott Schmucker              8/8/2020 19:23
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 256 of 525


John a cunningham                8/5/2020 17:09      Sio                            8/8/2020 19:24
Brent Keith                      8/5/2020 17:09      Michael Conroy                 8/8/2020 19:24
James inman jr.                  8/5/2020 17:09      Aaron Willett                  8/8/2020 19:24
Kenneth Collins                  8/5/2020 17:09      April Altop                    8/8/2020 19:24
David Reed                       8/5/2020 17:09      Robert G Faires                8/8/2020 19:25
Josh Newby                       8/5/2020 17:10      Wayne Schmidt                  8/8/2020 19:25
Alexis Chambers                  8/5/2020 17:10      David Lundgren                 8/8/2020 19:25
Katherine Zirker                 8/5/2020 17:10      James Silvester                8/8/2020 19:25
Michael Estes                    8/5/2020 17:11      Matthew Gage                   8/8/2020 19:25
Camry Dancer                     8/5/2020 17:12      Bailey Bartram                 8/8/2020 19:27
Jack Conte                       8/5/2020 17:12      Charles Crawford               8/8/2020 19:27
Willy Alberto Vargas Solis       8/5/2020 17:12      jason coghill                  8/8/2020 19:28
Richard Mauney                   8/5/2020 17:12      Christopher Buecheler          8/8/2020 19:28
bryan shea                       8/5/2020 17:12      Alexander Silverstein          8/8/2020 19:28
Braulio Farias                   8/5/2020 17:12      Jacqueline blanco              8/8/2020 19:28
Victor Libow                     8/5/2020 17:13      jonathan carvella              8/8/2020 19:29
Aaron DeHart                     8/5/2020 17:14      Jessica Hoeffner               8/8/2020 19:30
James M Wetzel                   8/5/2020 17:14      Cecile Jolin                   8/8/2020 19:30
Leona Scott                      8/5/2020 17:14      Justin d Salinas               8/8/2020 19:30
Colleen McCracken                8/5/2020 17:15      Jessica Hoeffner               8/8/2020 19:30
Blair Matthews                   8/5/2020 17:15      Amanda Kennedy                 8/8/2020 19:31
Kartik Bondekar                  8/5/2020 17:15      erik morales                   8/8/2020 19:31
Adam Mathies                     8/5/2020 17:16      Corinne R Leader               8/8/2020 19:31
Aaron Sprouse                    8/5/2020 17:16      Jessica Hoeffner               8/8/2020 19:31
ANNA MCCOY                       8/5/2020 17:16      Mark A. Zuniga                 8/8/2020 19:32
Jesse Gill                       8/5/2020 17:16      Paul Gush                      8/8/2020 19:33
MISTY D WILSON                   8/5/2020 17:17      Chris Sepulveda                8/8/2020 19:33
Jackson Liberatore               8/5/2020 17:17      Hector                         8/8/2020 19:33
Richard Leslie                   8/5/2020 17:18      Amanda L. McBride              8/8/2020 19:34
Jerre Andersen                   8/5/2020 17:18      Erlinda Longchamp              8/8/2020 19:34
Christopher Aikens               8/5/2020 17:18      Tim Malroy                     8/8/2020 19:35
Charles Noyes                    8/5/2020 17:19      Kara J Anderson                8/8/2020 19:35
Cynthia mason                    8/5/2020 17:19      Andy Cassell                   8/8/2020 19:35
Scott Dumblauskas                8/5/2020 17:19      James Reinhardt                8/8/2020 19:36
James Malriat                    8/5/2020 17:19      Jennifer Sheehan               8/8/2020 19:36
Brooke Clouse                    8/5/2020 17:19      Charles L Updike               8/8/2020 19:37
Amanda Gipson                    8/5/2020 17:20      Aaron Francis                  8/8/2020 19:37
Laura (Anderson) Debney          8/5/2020 17:20      Luna Thunder                   8/8/2020 19:37
LaRisa Rydman                    8/5/2020 17:21      NATHAN DAVIS                   8/8/2020 19:37
Shalom Barda                     8/5/2020 17:21      Marilyn (Mickie) R Miller R Miller
                                                                                    8/8/2020 19:38
Michael Wisniewski               8/5/2020 17:21      Caitlin Rollman                8/8/2020 19:38
Thomas McLennan Jr               8/5/2020 17:21      Mike Mathis                    8/8/2020 19:39
Bryan Kristian Dugayo            8/5/2020 17:21      David Moussalli                8/8/2020 19:39
Ron Dankmyer                     8/5/2020 17:21      James Franzen                  8/8/2020 19:40
Valarie Ferris                   8/5/2020 17:21      David Vega                     8/8/2020 19:40
Bilal Moon                       8/5/2020 17:22      Alfred Riddle                  8/8/2020 19:41
Victoria Yann                    8/5/2020 17:22      Mone Contento                  8/8/2020 19:41
Traci Phillips                   8/5/2020 17:22      Ashley McDonald                8/8/2020 19:41
Jenna Paynter                    8/5/2020 17:23      Longqi Cai                     8/8/2020 19:41
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 257 of 525


Magica Bottari                  8/5/2020 17:23      Hayley                      8/8/2020 19:41
Paul Pouler                     8/5/2020 17:23      Tosca Clark                 8/8/2020 19:42
David Wilkins                   8/5/2020 17:23      Margaret Ladlow             8/8/2020 19:42
Camille Goldston                8/5/2020 17:24      David J. Gutierrez          8/8/2020 19:42
James Daley                     8/5/2020 17:24      Brianna Baker               8/8/2020 19:42
John Dunlap                     8/5/2020 17:25      Kaiser hulsman              8/8/2020 19:43
Chelsea Woodworth               8/5/2020 17:25      Mark A. Griglock            8/8/2020 19:43
Dr. Emilie B. Joseph            8/5/2020 17:25      Edwin Jaramillo             8/8/2020 19:43
Karen Zaledzieski               8/5/2020 17:26      Daniel Burkhart             8/8/2020 19:43
Dr. Emilie B. Joseph            8/5/2020 17:26      Rebecca O'Neill             8/8/2020 19:43
Andre Dominguez                 8/5/2020 17:27      Anthony J Roberts           8/8/2020 19:43
Emilie B. Joseph                8/5/2020 17:27      Gregg Palmer                8/8/2020 19:43
Bela Medvedovszky               8/5/2020 17:27      Harriett Evans              8/8/2020 19:43
Shaun McTaggart                 8/5/2020 17:27      Michael Blakes              8/8/2020 19:44
Shawn Greenstreet               8/5/2020 17:27      robert nelson zintgraff     8/8/2020 19:45
Layne E Norton                  8/5/2020 17:27      Brandon A Facemire          8/8/2020 19:45
Ruben Arballo                   8/5/2020 17:28      Rosemary Good               8/8/2020 19:47
Cyndi Ray                       8/5/2020 17:28      Preksha Paudel              8/8/2020 19:47
Dalton Rardin                   8/5/2020 17:29      Stosh Oldham                8/8/2020 19:47
Brandon Jones                   8/5/2020 17:29      Sheryl Rae Schindler        8/8/2020 19:48
Alyssa Johnson                  8/5/2020 17:29      Kevin Crouch                8/8/2020 19:48
Maria                           8/5/2020 17:30      David Zachariah Bob         8/8/2020 19:48
Anita Connors                   8/5/2020 17:30      Kathryn Reeves              8/8/2020 19:49
Alayna Daniels                  8/5/2020 17:30      chamundi peddagorla         8/8/2020 19:49
Jennifer vega                   8/5/2020 17:31      Roger Leclerc Jr            8/8/2020 19:49
Nancy Finney                    8/5/2020 17:31      Gary Lussier                8/8/2020 19:49
Tammi Jackson                   8/5/2020 17:31      Gregory Gulbrandson         8/8/2020 19:49
Terrestia Moore                 8/5/2020 17:31      Darrell Gloshen             8/8/2020 19:49
Kimberly K Campbell             8/5/2020 17:32      Isaac Berning               8/8/2020 19:50
Wade McMann                     8/5/2020 17:32      Brittany Downs              8/8/2020 19:50
Joseph D. Tappe                 8/5/2020 17:32      Greg Dammann                8/8/2020 19:50
Joshua Boone                    8/5/2020 17:32      Troy Jacobson               8/8/2020 19:51
Jefferson Gibson                8/5/2020 17:32      Raghuveer Dendi             8/8/2020 19:51
Nicole Zuraitis                 8/5/2020 17:32      Devin Gaffney               8/8/2020 19:51
Ian Kuliasha                    8/5/2020 17:33      Michaela Fleeger            8/8/2020 19:51
Tyler Duncanson                 8/5/2020 17:33      Maegan Kidd                 8/8/2020 19:52
TJ Snyder                       8/5/2020 17:33      Leval Gaddy                 8/8/2020 19:52
Orry Wright-Larson              8/5/2020 17:33      Fernando Gonzalez           8/8/2020 19:53
Max Hall                        8/5/2020 17:35      Rachel Orton                8/8/2020 19:53
David Ryan                      8/5/2020 17:36      Nathaniel Foster            8/8/2020 19:54
Stephanie Hale                  8/5/2020 17:36      Gia Nguyen                  8/8/2020 19:56
Barry Latshaw                   8/5/2020 17:36      Edward J Reese Jr           8/8/2020 19:56
Heather Robinson                8/5/2020 17:37      Heather Berryman Faulkner   8/8/2020 19:56
Zhaohui Wang                    8/5/2020 17:37      Sozanne Solmaz              8/8/2020 19:56
Heather Robinson                8/5/2020 17:37      Vlad Doob                   8/8/2020 19:57
Christopher Ploenzke            8/5/2020 17:38      Heather Berryman Faulkner   8/8/2020 19:57
El Mehdi Ainasse                8/5/2020 17:38      Neal A Gorla                8/8/2020 19:57
NORA ANN HANNON                 8/5/2020 17:39      Chris Sell                  8/8/2020 19:58
Linda Kubiszewski               8/5/2020 17:39      Justin Ropella              8/8/2020 19:58
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 258 of 525


Andrew Sternoff                  8/5/2020 17:40      Robert Fresquez             8/8/2020 19:59
Christopher Nitta                8/5/2020 17:40      Ann Guarnaccia              8/8/2020 19:59
Harun Yayli                      8/5/2020 17:41      James M Duffell             8/8/2020 19:59
Paul Ozmer                       8/5/2020 17:41      Robert Fresquez             8/8/2020 20:00
Gilbert Schiffman                8/5/2020 17:41      Navin Lingaraju             8/8/2020 20:01
Ingrid Noonkester                8/5/2020 17:42      Jason Vail                  8/8/2020 20:01
Ryan Ragle                       8/5/2020 17:42      Peggy McCarter              8/8/2020 20:01
Michael J. Linneman              8/5/2020 17:42      M. Del Carmen Guajardo Casarez
                                                                                 8/8/2020 20:01
John H Richter                   8/5/2020 17:42      Gary A. Slusser Jr          8/8/2020 20:01
Jenny Hall                       8/5/2020 17:42      Melissa Miralrio            8/8/2020 20:01
Ronit Ziv (I love Google)        8/5/2020 17:42      Tara Kelly                  8/8/2020 20:01
Joaquin Iraheta                  8/5/2020 17:43      Oren Shoham                 8/8/2020 20:01
Michael Esser                    8/5/2020 17:43      Joe Coberly                 8/8/2020 20:02
Kurt Schwind                     8/5/2020 17:43      Allison Stolte              8/8/2020 20:02
Matthew Short                    8/5/2020 17:44      Gary A. Slusser Jr          8/8/2020 20:02
Frances Aguilar                  8/5/2020 17:44      Thomas W. Nesbitt           8/8/2020 20:02
Annalisa Gates                   8/5/2020 17:45      Leanne Swarr                8/8/2020 20:02
Hasini Jayatilaka                8/5/2020 17:45      Miguel Hernandez            8/8/2020 20:03
Lane Nevares                     8/5/2020 17:45      Nicholas Juel Howard        8/8/2020 20:04
Patricia A Grau                  8/5/2020 17:45      Lisa Chargualaf-Singa       8/8/2020 20:04
Christian Saccardo               8/5/2020 17:46      David Young                 8/8/2020 20:04
Karla Perez                      8/5/2020 17:46      Elizabeth Spence            8/8/2020 20:04
Reeti Banerjee                   8/5/2020 17:46      Andrea O'Rourke             8/8/2020 20:04
Carly Weeks                      8/5/2020 17:46      KATHLEEN M HOWE             8/8/2020 20:05
Hanin shadood                    8/5/2020 17:46      Maksim Karazhbei            8/8/2020 20:05
Alina Sachelarie                 8/5/2020 17:46      Chad Aultman                8/8/2020 20:07
Almar Reyes                      8/5/2020 17:47      Joseph                      8/8/2020 20:08
Tyreisha smith                   8/5/2020 17:47      Patricia WILLIAMS           8/8/2020 20:08
Amy Lynn Edwards                 8/5/2020 17:47      Maria Donaldson             8/8/2020 20:08
Kristi Oldfield                  8/5/2020 17:47      Erin Ackerman               8/8/2020 20:09
John Samuel Dumanon              8/5/2020 17:48      Annette RC Joplin           8/8/2020 20:10
Eugene Scott                     8/5/2020 17:48      Derek Mongold               8/8/2020 20:11
Robert Naccari                   8/5/2020 17:48      Michael Hochanadel          8/8/2020 20:11
Gail Teasley                     8/5/2020 17:49      Zvi Topol                   8/8/2020 20:12
Maurice Reid                     8/5/2020 17:49      Laura Valdez                8/8/2020 20:12
Amanda Parsons                   8/5/2020 17:49      Alan Lopez                  8/8/2020 20:12
Keith Rosekrans                  8/5/2020 17:49      Thomas Cain                 8/8/2020 20:13
Nenad Srejic                     8/5/2020 17:49      James Aubuchon              8/8/2020 20:13
Helen A Stroud                   8/5/2020 17:50      Jordan Caras                8/8/2020 20:14
Robert Martins                   8/5/2020 17:50      Sagar kharel                8/8/2020 20:14
Sami kasem                       8/5/2020 17:50      Stacey Campbell             8/8/2020 20:15
Myra Marcus                      8/5/2020 17:50      Laurie Mundinac             8/8/2020 20:15
Andrew Burnett                   8/5/2020 17:52      William Clausenn            8/8/2020 20:15
Chris Yancey                     8/5/2020 17:52      Justin Thomas Hetherman     8/8/2020 20:15
Megan Shoff                      8/5/2020 17:52      Tonja Hall                  8/8/2020 20:16
Brandon Carter                   8/5/2020 17:53      Jessica Lynne Satterfield   8/8/2020 20:17
JAMES Blake KNIGHT               8/5/2020 17:53      Uzodima Frank Aba-Onu       8/8/2020 20:18
Sunil Pammi                      8/5/2020 17:53      Amanda Shelbourne           8/8/2020 20:18
Alexander H Betts                8/5/2020 17:54      Cristina Maria              8/8/2020 20:19
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 259 of 525


Lara Gabriel                    8/5/2020 17:54      Nicholas J Diaduk      8/8/2020 20:19
Armando Rosario                 8/5/2020 17:54      Stephen Perew          8/8/2020 20:19
Nathan Gross                    8/5/2020 17:56      Gevork Asatryan        8/8/2020 20:20
Christie Roper                  8/5/2020 17:56      Alan M McNeil          8/8/2020 20:20
Aaron E Schwartz                8/5/2020 17:56      Shannon Scarboro       8/8/2020 20:21
Biviana M Sparks                8/5/2020 17:56      Clarence Francois      8/8/2020 20:22
Malachi Henderson               8/5/2020 17:57      Connor McNally         8/8/2020 20:22
Linda Butler                    8/5/2020 17:58      Robijo Burzynski       8/8/2020 20:22
Rebecca Ravitch                 8/5/2020 17:59      Roy Graham             8/8/2020 20:23
Amanda Gasbarro                 8/5/2020 17:59      Susan E Ward           8/8/2020 20:23
James LeSuer                    8/5/2020 18:00      Willie L. Nelson       8/8/2020 20:23
Martin Escamilla-Casarrubias    8/5/2020 18:01      Logan Rerecich         8/8/2020 20:24
Dawn Marie Mello                8/5/2020 18:02      Durgadevi soma         8/8/2020 20:24
Paula Seguin                    8/5/2020 18:02      Jordan Mitchell        8/8/2020 20:24
NALINI SAIRSINGH                8/5/2020 18:02      Melody kilcommons      8/8/2020 20:25
Mekaila Tran                    8/5/2020 18:03      Jasmin Ellis-Logan     8/8/2020 20:25
Dwayne Perkins                  8/5/2020 18:03      Xiahua (Will) Yang     8/8/2020 20:25
Neo Khuu                        8/5/2020 18:03      Joseph David Narusis   8/8/2020 20:26
Sara Luna                       8/5/2020 18:04      Tyanna Deyoung         8/8/2020 20:27
Kimberly Campbell               8/5/2020 18:04      Michael P Walters      8/8/2020 20:28
Suman Reddy                     8/5/2020 18:04      Kenneth Owens          8/8/2020 20:28
Manuel aka Mac                  8/5/2020 18:04      Daron Zimmerman        8/8/2020 20:28
Jonathan G Saulsbery            8/5/2020 18:04      Alice Furey            8/8/2020 20:28
Lee Michael Cobler              8/5/2020 18:05      Kenneth Owens          8/8/2020 20:30
Rebecca Amaya                   8/5/2020 18:05      Steven Jennings        8/8/2020 20:31
Gina Lightfoot                  8/5/2020 18:05      cullen greer           8/8/2020 20:31
Ryanne Rubin                    8/5/2020 18:06      Ken Hess               8/8/2020 20:31
Rocky Perry                     8/5/2020 18:06      Samantha               8/8/2020 20:31
TONYA SMITH                     8/5/2020 18:06      Cheryl Abdul-Salaam    8/8/2020 20:31
Brian Seiler                    8/5/2020 18:06      Jongkyu Baek           8/8/2020 20:31
Jason Penn                      8/5/2020 18:07      Jennifer Owens         8/8/2020 20:32
Kaylyn Posley                   8/5/2020 18:07      Julan Seidel           8/8/2020 20:32
Ty Hodson                       8/5/2020 18:07      Roland Martin          8/8/2020 20:32
Shane De Lima                   8/5/2020 18:07      Sharareh Sadaghiani    8/8/2020 20:32
DENNIS INMON                    8/5/2020 18:08      SHELBY JEAN MIGHELL    8/8/2020 20:32
Charles Nicholas Tepe           8/5/2020 18:08      Jacob Scarber          8/8/2020 20:32
Alexa Arce                      8/5/2020 18:09      Leonora nieman         8/8/2020 20:32
Hanna Daher                     8/5/2020 18:10      Judith Hammond         8/8/2020 20:33
Killyan Paz                     8/5/2020 18:11      David Kunick           8/8/2020 20:33
Dalton Souza                    8/5/2020 18:12      å…‰é¾                  8/8/2020 20:33
Mitchell Carlstrom              8/5/2020 18:12      Marvin Macharia        8/8/2020 20:34
Ivonne Martinez-Corona          8/5/2020 18:13      Jason Stenico          8/8/2020 20:35
Laura E Mott                    8/5/2020 18:14      Jonathan Kline         8/8/2020 20:35
Ernesto Verdeja                 8/5/2020 18:14      Candy Taylor           8/8/2020 20:36
Matt Tucker                     8/5/2020 18:14      Maria Burgio-Kline     8/8/2020 20:36
Malina Dowling                  8/5/2020 18:14      Westley A Sherman      8/8/2020 20:36
Mingyang Li                     8/5/2020 18:14      Justin Walters         8/8/2020 20:36
Gustavo                         8/5/2020 18:14      Thomas Link            8/8/2020 20:37
Yanel Fregoso                   8/5/2020 18:14      Celilo S Miles         8/8/2020 20:38
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 260 of 525


Dennis Virgin                   8/5/2020 18:14      Kelsey Durako                  8/8/2020 20:41
Kera MacKenzie                  8/5/2020 18:14      Elizabeth V. Domowski          8/8/2020 20:42
quinetha frasier                8/5/2020 18:15      Christopher James Bryan        8/8/2020 20:42
Natalie Mukai                   8/5/2020 18:15      Adrian                         8/8/2020 20:43
Victoria Castro                 8/5/2020 18:15      Erin Reinhardt                 8/8/2020 20:44
Yanel Fregoso                   8/5/2020 18:16      Gordon Tat                     8/8/2020 20:44
Robert Christadore              8/5/2020 18:16      Gordon Tat                     8/8/2020 20:45
Troy J Mylius                   8/5/2020 18:16      Russell Sloan                  8/8/2020 20:47
Kellie Linscomb                 8/5/2020 18:17      Asif Jafferani                 8/8/2020 20:48
Dewayne L Johnson               8/5/2020 18:17      Isamar Jacobo                  8/8/2020 20:48
Kevin Miller                    8/5/2020 18:17      Laura Gilcher                  8/8/2020 20:49
Mitchell Drew                   8/5/2020 18:18      Ralph O'Leary                  8/8/2020 20:49
Kellie Linscomb                 8/5/2020 18:18      Patrick Dooley                 8/8/2020 20:50
Kimberly Martinez               8/5/2020 18:18      Christian Ates                 8/8/2020 20:50
Geraldine Lambert               8/5/2020 18:18      Jasmine Ratliff                8/8/2020 20:51
Eric Matthew Kibler             8/5/2020 18:18      Bridget M Mason                8/8/2020 20:52
Amanda victoratos               8/5/2020 18:19      Cindy Sebion                   8/8/2020 20:52
Val Rossi                       8/5/2020 18:20      Daniel Lee                     8/8/2020 20:53
Jacob Cole                      8/5/2020 18:20      Patrick Eugene O'Neill         8/8/2020 20:54
Megan Lea Saunders              8/5/2020 18:20      Brian Meyer                    8/8/2020 20:54
Benny A Grullon                 8/5/2020 18:20      Cherie Wheeler                 8/8/2020 20:55
Aiden Frederick Eno             8/5/2020 18:21       Daniel Smith                  8/8/2020 20:57
Zena Bui                        8/5/2020 18:21      Sheritha Brown                 8/8/2020 20:58
Laura Henderson                 8/5/2020 18:22      Betty Beach                    8/8/2020 21:00
Lorenzo Joaquin Lopez           8/5/2020 18:22      Christopher Alexander          8/8/2020 21:00
Jim Hammons                     8/5/2020 18:22      Lawrence E Wilson              8/8/2020 21:00
Grant Holloway                  8/5/2020 18:23      Paul Smyth                     8/8/2020 21:00
Thomas William Ennis            8/5/2020 18:23      Kimberly Robison               8/8/2020 21:01
Phillip Cross                   8/5/2020 18:24      Kseniya Rashenko               8/8/2020 21:01
Caleb Collum                    8/5/2020 18:24      Lillyanna Benbrahim            8/8/2020 21:01
James Richardson                8/5/2020 18:25      Kathy Fredette                 8/8/2020 21:02
EDITH T BARGOMA                 8/5/2020 18:25      Eric Aguilera                  8/8/2020 21:02
Susan E Bondurant               8/5/2020 18:26      Charles P. Adams               8/8/2020 21:03
Jacqueline York                 8/5/2020 18:26      Sevastian Alvarado             8/8/2020 21:03
Andrew Keenan                   8/5/2020 18:26      Catherine Sullivan             8/8/2020 21:03
Rachael Mesnik                  8/5/2020 18:26      Nyasiah williams               8/8/2020 21:04
Jonathan T Rigler               8/5/2020 18:26      Elena Wright                   8/8/2020 21:04
Eric Geller                     8/5/2020 18:27      Jon                            8/8/2020 21:05
Aditya Jani                     8/5/2020 18:27      Lee Harris                     8/8/2020 21:06
Krystian Michalak               8/5/2020 18:27      Nick Niziolek                  8/8/2020 21:06
John F Lobsinger Jr             8/5/2020 18:28      William B Higinbotham          8/8/2020 21:07
Leiming Xia                     8/5/2020 18:28      Donald E. Patrick Patterson, P.E.
                                                                                   8/8/2020 21:08
Emanuel Cabrera                 8/5/2020 18:28      Paul Nation                    8/8/2020 21:09
Mahbubul Alam                   8/5/2020 18:28      Colin Ogren                    8/8/2020 21:11
Don Betts                       8/5/2020 18:28      Candace Berlin                 8/8/2020 21:11
Frank Obregon                   8/5/2020 18:28      Timothy Crowley                8/8/2020 21:12
Prakash Khemani                 8/5/2020 18:29      Zakiya Moore                   8/8/2020 21:13
Damian Gilberto Rivas           8/5/2020 18:30      Danica Tarbox                  8/8/2020 21:13
Bradly Fountain                 8/5/2020 18:30      Matthew Hudkins                8/8/2020 21:13
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 261 of 525


Robert E. Dempsey               8/5/2020 18:31      Michael Liu                  8/8/2020 21:16
Positano Association            8/5/2020 18:31      Elizabeth Ramey              8/8/2020 21:16
Elizabeth Richardson            8/5/2020 18:31      Karen                        8/8/2020 21:16
Tiffany Perryman                8/5/2020 18:32      Melissa Little               8/8/2020 21:17
Austin David Aryain             8/5/2020 18:33      Drew Gaynor                  8/8/2020 21:18
Amanda Shields                  8/5/2020 18:33      Shuwang Wu                   8/8/2020 21:18
Toni Berube                     8/5/2020 18:33      Maxwell                      8/8/2020 21:18
Melanie Tillman                 8/5/2020 18:34      Tiffany Kaylor               8/8/2020 21:19
Adriana De Leva                 8/5/2020 18:35      Dennis W Kurash              8/8/2020 21:19
Mitchell Swen                   8/5/2020 18:35      Christopher Quinn            8/8/2020 21:19
Jamie Kang                      8/5/2020 18:35      Shuwang Wu                   8/8/2020 21:19
Jashianette Fournier            8/5/2020 18:35      Daniel Sanchez               8/8/2020 21:20
Dr. Aram Packlaian III          8/5/2020 18:35      Daniel Sanchez               8/8/2020 21:22
Helen Yonts                     8/5/2020 18:35      Sunny S Saini                8/8/2020 21:23
Alexander Brian King            8/5/2020 18:36      Brian D Tjarks               8/8/2020 21:23
Timothy P Braun                 8/5/2020 18:36      Hester Campbell              8/8/2020 21:23
Davawn A. Green                 8/5/2020 18:36      Robert Lawrence Grubka       8/8/2020 21:24
Lucas J Damoff                  8/5/2020 18:37      DR. INDIA CALDWELL-COX       8/8/2020 21:24
Michaela Jones                  8/5/2020 18:38      Sherry hilleboe              8/8/2020 21:25
Vickie Phang                    8/5/2020 18:38      Jessica johnson              8/8/2020 21:27
William Bennett                 8/5/2020 18:38      Kevin Greene                 8/8/2020 21:27
Dustin Neal                     8/5/2020 18:38      Matthew Edrich               8/8/2020 21:29
Anahi                           8/5/2020 18:40      Daniel Mannion               8/8/2020 21:30
Sheran Farrington-Roll          8/5/2020 18:40      Monte Vines                  8/8/2020 21:30
Keith Corkran                   8/5/2020 18:40      Paulo CÃ©sar Madeira Velho   8/8/2020 21:30
Calen Jin Liverance             8/5/2020 18:40      Layla Holloway               8/8/2020 21:32
dorothy farrington              8/5/2020 18:41      Stephanie Current            8/8/2020 21:32
Katie Johnson                   8/5/2020 18:41      Rafael Ortega                8/8/2020 21:33
Sabina Harper                   8/5/2020 18:41      Samantha Kubica              8/8/2020 21:37
Kayla Meijer                    8/5/2020 18:41      Bennett Grottodden           8/8/2020 21:37
Peggy Murphy                    8/5/2020 18:41      Doug Lane                    8/8/2020 21:37
Matthew Edwards                 8/5/2020 18:41      Kilolo Stritzinger           8/8/2020 21:38
Sarah Van Benschoten            8/5/2020 18:41      Van Ngo                      8/8/2020 21:38
Fedinand J. Kongnso             8/5/2020 18:42      Angie Lane                   8/8/2020 21:38
Maxine K A Cloyd                8/5/2020 18:42      Ashley Ambroise              8/8/2020 21:39
Melissa J Mitchell              8/5/2020 18:42      Megan Walker                 8/8/2020 21:40
Amelia H Manlove                8/5/2020 18:42      Louise M Vertal              8/8/2020 21:40
Eryn Shimizu                    8/5/2020 18:43      Matthew Ardi                 8/8/2020 21:41
John B (Benji) York             8/5/2020 18:43      Sahar Massachi               8/8/2020 21:41
Eric Rich-Plotkin               8/5/2020 18:43      Susan Campbell               8/8/2020 21:42
Laryn perkins                   8/5/2020 18:43      Eileen Gordon                8/8/2020 21:42
Roselene Santiago               8/5/2020 18:43      Ryan Andrew Nivens           8/8/2020 21:43
Rama Abbadi                     8/5/2020 18:44      Larry D Wilcox               8/8/2020 21:43
Cheryl Smith                    8/5/2020 18:44      Joshua DeHart                8/8/2020 21:43
COLIN HUTCHINGS                 8/5/2020 18:44      Veeda C Comfort              8/8/2020 21:43
Julio S Cooley                  8/5/2020 18:45      Genesis G Tabarez            8/8/2020 21:44
COLIN HUTCHINGS                 8/5/2020 18:45      JAMES C LOADER               8/8/2020 21:45
Ashley Lin                      8/5/2020 18:46      JAYSON VANHOUSEN             8/8/2020 21:45
Amy Schambers                   8/5/2020 18:46      Spencer Melton               8/8/2020 21:45
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 262 of 525


Nadha Nafeeza Gafoor            8/5/2020 18:46      Randy Cox                  8/8/2020 21:45
Evette Jackson                  8/5/2020 18:46      Timothy Bourdeau           8/8/2020 21:45
Jonathan Phipps                 8/5/2020 18:46      Raihaneh Alavizadeh        8/8/2020 21:46
Bob Deckwa                      8/5/2020 18:46      Kathryn Peltier            8/8/2020 21:46
Kenneth Robinson                8/5/2020 18:46      Mark Bezemer               8/8/2020 21:48
Donald F Hamilton               8/5/2020 18:47      Michael Fencl              8/8/2020 21:51
Tianxu Wang                     8/5/2020 18:47      Brittni Ballou Ringo       8/8/2020 21:52
Rachel Stehly                   8/5/2020 18:47      Christopher Anthony Hood   8/8/2020 21:53
Margaret A Thomas               8/5/2020 18:47      Joseph Meier               8/8/2020 21:53
Teague Hannam                   8/5/2020 18:47      Christopher Papernik       8/8/2020 21:54
Livan R Adames                  8/5/2020 18:47      Ali Sadighian              8/8/2020 21:55
John Thacker                    8/5/2020 18:47      Garry Brother              8/8/2020 21:55
Tyler M Moseley                 8/5/2020 18:49      Frank J. Sensenbrenner     8/8/2020 21:56
Daniel Krafthefer               8/5/2020 18:49      Nicholas M Lau             8/8/2020 21:56
Serhiy Zhykin                   8/5/2020 18:50      Shawn Lindberg             8/8/2020 21:56
April                           8/5/2020 18:50      Patricia Barker Tate       8/8/2020 21:56
Jeffrey ODonohue                8/5/2020 18:50      EDNA K HEISER              8/8/2020 21:57
Tom Donington                   8/5/2020 18:51      Kyle Basehart              8/8/2020 21:58
Kristen Salisbury               8/5/2020 18:51      Angelique                  8/8/2020 21:58
Rachel Stehly                   8/5/2020 18:51      Melissa Suazo              8/8/2020 21:58
Gabriel Camberos                8/5/2020 18:51      Ashley Earley              8/8/2020 21:58
John Russell                    8/5/2020 18:52      Cesar Grimaldo             8/8/2020 21:59
HEIDI L PEREZ FUENTES           8/5/2020 18:52      Joanna Celatka             8/8/2020 21:59
Kayla Scarboro                  8/5/2020 18:53      Eric Kelley                8/8/2020 22:00
Benjamin Beckwith               8/5/2020 18:54      Gerri L Cheshire           8/8/2020 22:00
Alvin Wheeler                   8/5/2020 18:54      Benita bonnette            8/8/2020 22:00
Paul Eaton                      8/5/2020 18:54      Penny Monte                8/8/2020 22:01
ALEXANDRA BRYAN                 8/5/2020 18:54      Andrew Woods               8/8/2020 22:04
Alicia Starnes                  8/5/2020 18:54      Mandisa Monroe             8/8/2020 22:05
L                               8/5/2020 18:54      John Lancheros             8/8/2020 22:05
Cristina DeJesus                8/5/2020 18:56      Kevon Lazare               8/8/2020 22:06
Dawnella Fussell                8/5/2020 18:56      Mark Ison                  8/8/2020 22:06
Clark Lagemann                  8/5/2020 18:57      Timothee Anglade           8/8/2020 22:06
Iman Jenkins                    8/5/2020 18:57      lilly walker               8/8/2020 22:07
Dina Pruitt                     8/5/2020 18:59      Rocky Slavin               8/8/2020 22:08
Cynthia Schantz                 8/5/2020 19:00      Gustavo Robles             8/8/2020 22:09
Jamie Carney                    8/5/2020 19:00      James Anthony Roffino      8/8/2020 22:10
Karis J Carlson                 8/5/2020 19:00      Ron Lampman                8/8/2020 22:10
Kelly Mack                      8/5/2020 19:00      Hannah Periman             8/8/2020 22:12
Julia Pesak                     8/5/2020 19:00      Jody Nickel                8/8/2020 22:12
Audrey Ford                     8/5/2020 19:00      Brandon X Proano           8/8/2020 22:13
Jay Dalal                       8/5/2020 19:00      Thomas Blesser             8/8/2020 22:14
A                               8/5/2020 19:01      Alexandra Stack            8/8/2020 22:15
Breeana Cazel                   8/5/2020 19:02      Sarah Slavin               8/8/2020 22:15
Ryan Henneboehle                8/5/2020 19:02      Arjun P Garg               8/8/2020 22:15
Joanna Bassie                   8/5/2020 19:02      Channon Lucas              8/8/2020 22:15
Darius Ervin                    8/5/2020 19:02      Braden Jace Pittman        8/8/2020 22:15
Shelby Harris                   8/5/2020 19:02      Natalie R Schuldes         8/8/2020 22:16
Cheryl Pajo                     8/5/2020 19:03      Edwina Lynn Williams       8/8/2020 22:17
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 263 of 525


Angela Dudley                   8/5/2020 19:03      Trisha Kuhlmey               8/8/2020 22:17
Brett Wilson                    8/5/2020 19:03      Leslie A Bechtel             8/8/2020 22:18
Roy Ferguson                    8/5/2020 19:03      Benigne Deprey               8/8/2020 22:18
Joseph Small                    8/5/2020 19:03      John Erwin                   8/8/2020 22:20
Jacob Derrick                   8/5/2020 19:04      Dinesh Srivatsav Rajagopal   8/8/2020 22:21
Kathleen M Pierce               8/5/2020 19:04      Ashley V Smith               8/8/2020 22:22
Reeda Harrington                8/5/2020 19:04      Andre                        8/8/2020 22:22
Dayne Clayton                   8/5/2020 19:04      Andrew Koltuniuk             8/8/2020 22:24
Rachelle Barck                  8/5/2020 19:04      Erin Kelley                  8/8/2020 22:24
Michael W. Henry Jr.            8/5/2020 19:04      Megan Joyce                  8/8/2020 22:24
Adriana Key                     8/5/2020 19:05      Tiffany Trees                8/8/2020 22:24
Fhatyha Al-Anzi Osorio          8/5/2020 19:05      Michael Sanders              8/8/2020 22:24
Timothy Burdg                   8/5/2020 19:05      Jonathan Garnaas-Holmes      8/8/2020 22:25
Loretta Williams-Sikes          8/5/2020 19:05      Melissa Jordan               8/8/2020 22:25
Katherine Jensen                8/5/2020 19:05      Ryan Krimbill                8/8/2020 22:26
Dina Pruitt                     8/5/2020 19:06      Sharon Yard                  8/8/2020 22:27
Robert Nathan Moorer            8/5/2020 19:06      Ken Addison                  8/8/2020 22:27
Leandra K Davis                 8/5/2020 19:06      Jeanette Templeton           8/8/2020 22:27
Jen Baptist                     8/5/2020 19:06      Benjamin J Muscato           8/8/2020 22:28
Willie Jamison                  8/5/2020 19:07      Dixie Sosa Amaya             8/8/2020 22:28
Martha O'Connor                 8/5/2020 19:08      Roger Sosa                   8/8/2020 22:28
Chris Prater                    8/5/2020 19:08      Kris Robert Godlewsky        8/8/2020 22:29
Andrew Church                   8/5/2020 19:09      Catrina Hopkins              8/8/2020 22:29
Cristina DeJesus                8/5/2020 19:09      Joseph Whyte                 8/8/2020 22:30
emogene tompkins                8/5/2020 19:09      David C Wukusick             8/8/2020 22:30
Michael W Cantrell              8/5/2020 19:10      Robert Huggins               8/8/2020 22:31
Chris Nielsen                   8/5/2020 19:10      Michael Fletcher             8/8/2020 22:31
Jennifer Duchscherer            8/5/2020 19:10      Kimberly A Jones             8/8/2020 22:32
Shirley James                   8/5/2020 19:10      John W. ZHendtix             8/8/2020 22:32
Alicia White                    8/5/2020 19:11      Wai Ho Li                    8/8/2020 22:32
Devon Yoshimine                 8/5/2020 19:11      Sibyl Schaefer               8/8/2020 22:33
Carl Dixon                      8/5/2020 19:11      Sarah Marin                  8/8/2020 22:33
scott field                     8/5/2020 19:11      Amber Pope                   8/8/2020 22:33
Alta Cockrell                   8/5/2020 19:12      Jared M. Kelson              8/8/2020 22:34
Diane Fitzgerald                8/5/2020 19:12      Mark Merris                  8/8/2020 22:34
Jay Schlaifer                   8/5/2020 19:13      Danielle Harris              8/8/2020 22:34
Nichole L Sizemore              8/5/2020 19:13      Casey Ryan Herkimer          8/8/2020 22:35
Anthony Gill                    8/5/2020 19:13      Gregg Edghill                8/8/2020 22:35
Jordan Dahl                     8/5/2020 19:14      Kierra D Simpkins            8/8/2020 22:36
Luke Langner                    8/5/2020 19:14      Judyth howe                  8/8/2020 22:36
Devon Yoshimine                 8/5/2020 19:14      Ugo Owen                     8/8/2020 22:38
Nicholas Borch-Rote             8/5/2020 19:15      David Preston                8/8/2020 22:38
Drrek DeVito                    8/5/2020 19:15      Patricia Ann Sumerlin        8/8/2020 22:38
Chan Saetern                    8/5/2020 19:15      Sade Bruce                   8/8/2020 22:40
Aaron Jean                      8/5/2020 19:15      Ariel k Hansen               8/8/2020 22:40
Gina Giese                      8/5/2020 19:16      Brian Lemings                8/8/2020 22:40
tonya overell                   8/5/2020 19:16      David Hutson                 8/8/2020 22:41
Barbara Enteen                  8/5/2020 19:16      Adriu Lobendahn              8/8/2020 22:41
Muhammad U. Qayyum              8/5/2020 19:16      Paige Denton                 8/8/2020 22:42
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 264 of 525


Justin Browne                   8/5/2020 19:17      Stephen Balkam         8/8/2020 22:43
Vanessa Bythwood                8/5/2020 19:18      Amber Kossow           8/8/2020 22:44
Benjamin Whelan Pshebniski      8/5/2020 19:18      Sherrill E. Ash        8/8/2020 22:44
Serena Rodriguez                8/5/2020 19:19      Amber Kossow           8/8/2020 22:44
Andrew Metcalf                  8/5/2020 19:19      Daniel J Haight IV     8/8/2020 22:44
Morgan Oliksowycz               8/5/2020 19:19      David Balester         8/8/2020 22:44
Zachary Reinstatler             8/5/2020 19:20      Samuel Tluscik         8/8/2020 22:45
Ricardo Bonilla                 8/5/2020 19:20      KATRINA M KINSLOW      8/8/2020 22:46
Thamer Thompson                 8/5/2020 19:22      carmen mercer          8/8/2020 22:46
Zephaniah Anderson III          8/5/2020 19:22      Jordan Homsy-Harris    8/8/2020 22:48
Sherri Jones                    8/5/2020 19:23      Nicholas Keebler       8/8/2020 22:48
Sharissa Leavitt                8/5/2020 19:24      Samantha Davis         8/8/2020 22:48
John Fial                       8/5/2020 19:25      Matthew R Weaving      8/8/2020 22:49
Iyad Rock                       8/5/2020 19:25      Curtis Schroeder       8/8/2020 22:49
Joshua Kerdell                  8/5/2020 19:26      Jill Awtrey-Simpson    8/8/2020 22:49
Renato C Araujo                 8/5/2020 19:26      Arleth Pando           8/8/2020 22:50
Asiyannie Noble                 8/5/2020 19:26      Karrissa Rabideaux     8/8/2020 22:51
Alex Foster                     8/5/2020 19:27      Sara Liu               8/8/2020 22:51
Jason Cook                      8/5/2020 19:27      Kaesey Phillips        8/8/2020 22:51
Charles Wayne Hudson            8/5/2020 19:28      Lori D Harris          8/8/2020 22:52
Michael R Tourkistas            8/5/2020 19:28      Anne Furtado           8/8/2020 22:52
Monica Shewman                  8/5/2020 19:28      Lena Robinson,         8/8/2020 22:53
Maisie Harris                   8/5/2020 19:28      Marsha B. Murphy       8/8/2020 22:53
Paul Borgen                     8/5/2020 19:28      Jarris Scollick        8/8/2020 22:54
Dakota Gravitt                  8/5/2020 19:29      Andrea Laing           8/8/2020 22:54
Jonathan Grubbs                 8/5/2020 19:30      Nikola BrontÃ« Neel    8/8/2020 22:55
Timnah Hendry                   8/5/2020 19:30      Diane storey           8/8/2020 22:55
Debra Ann Burroughs             8/5/2020 19:30      Jessica Garcia         8/8/2020 22:57
Jason Christopher Cutler        8/5/2020 19:30      Daniel Zajic           8/8/2020 22:57
vanessa portillo                8/5/2020 19:31      Gabriel A Garcia       8/8/2020 22:58
William T. Maddox               8/5/2020 19:32      Michael Roybal         8/8/2020 22:58
ROBERT CHRISTENSON              8/5/2020 19:32      Nicholas McAhren       8/8/2020 22:59
Craig Lamb                      8/5/2020 19:32      Isabel A Burcher       8/8/2020 23:00
Barbara J Carmichael            8/5/2020 19:33      April Adams            8/8/2020 23:01
Aramis Conde                    8/5/2020 19:33      Gary Hepner            8/8/2020 23:03
Diana Lynn Otten                8/5/2020 19:33      Allison Hanson         8/8/2020 23:03
Samuel Richter                  8/5/2020 19:34      Zunaid Omair           8/8/2020 23:03
Jonathan Lopez                  8/5/2020 19:34      Aprille Ricafranca     8/8/2020 23:05
John Steiner                    8/5/2020 19:34      Nancy Ramos            8/8/2020 23:06
Kimberly Walsh                  8/5/2020 19:34      gale belasco           8/8/2020 23:07
Abby Kuchinsky                  8/5/2020 19:35      Markus Hank Cattell    8/8/2020 23:07
James Douglas White             8/5/2020 19:35      Kevin Nguyen           8/8/2020 23:08
Dean Lynch                      8/5/2020 19:35      Liza Xydis             8/8/2020 23:09
BRADLEY Douglas JACKSON         8/5/2020 19:35      Scott Patterson        8/8/2020 23:10
Kartik Venkatraman              8/5/2020 19:36      Jeanette Kazmierczak   8/8/2020 23:11
Emily Hathaway                  8/5/2020 19:37      Susanne ko             8/8/2020 23:12
Dawn Trahan                     8/5/2020 19:37      Francisco Perez        8/8/2020 23:12
Janet C WELSH                   8/5/2020 19:38      Rachel Evans           8/8/2020 23:12
Peter Nnamani                   8/5/2020 19:38      David J Smoot          8/8/2020 23:13
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 265 of 525


Cedina Jones                    8/5/2020 19:39      Jose Sanchez                 8/8/2020 23:14
Lucius Chiaraviglio             8/5/2020 19:39      Rachel Hutchinson            8/8/2020 23:16
Ana Cedillo                     8/5/2020 19:39      Helen Xie                    8/8/2020 23:16
Katrina Bryant                  8/5/2020 19:40      Emily Price                  8/8/2020 23:16
Yilong Li                       8/5/2020 19:40      Jessica Metcalfe             8/8/2020 23:17
RUPALI CHAKRAVARTI              8/5/2020 19:40      RIchard Fifer                8/8/2020 23:18
Valeria Cabrera                 8/5/2020 19:40      George Dumun                 8/8/2020 23:18
Sol Kryder                      8/5/2020 19:40      Arun Seehra                  8/8/2020 23:19
Conie Noriega                   8/5/2020 19:41      George Dumun                 8/8/2020 23:19
Caila Simmons                   8/5/2020 19:41      Katherine E Costanzo         8/8/2020 23:20
Marlene Cardenas                8/5/2020 19:41      DONNA GALYAN                 8/8/2020 23:23
Billy Kang                      8/5/2020 19:42      Zunaid Omair                 8/8/2020 23:23
Pamela Huggins                  8/5/2020 19:42      Michelle Stanifer            8/8/2020 23:23
Simranpreet Reen                8/5/2020 19:42      Vijay Govindarajan           8/8/2020 23:25
Patricia Leer                   8/5/2020 19:43      Donna Galyan                 8/8/2020 23:25
Liz Jenkins                     8/5/2020 19:43      Charlize Lyn Ballard         8/8/2020 23:28
Deena Peterman                  8/5/2020 19:43      Stephen Heverly              8/8/2020 23:32
Katarzyna Zalewski              8/5/2020 19:44      Khia Nacey                   8/8/2020 23:32
Ken Lailer                      8/5/2020 19:45      Josiah Wilson                8/8/2020 23:33
Jerry Lineback                  8/5/2020 19:45      Blanca Saenz                 8/8/2020 23:33
WILL LUNDY                      8/5/2020 19:46      Jennifer Woods               8/8/2020 23:34
RICH ULIANA                     8/5/2020 19:46      Navneet Rao                  8/8/2020 23:35
Michael Gramlich                8/5/2020 19:46      Adam Edwards                 8/8/2020 23:37
Alain Pierre-Lys                8/5/2020 19:46      Ryan Carnahan                8/8/2020 23:37
Joshua James                    8/5/2020 19:47      Leonel Berrios               8/8/2020 23:38
Maikel Heness                   8/5/2020 19:48      Karim Metwally               8/8/2020 23:38
Lori Michaelson                 8/5/2020 19:48      Troy Costlow                 8/8/2020 23:39
Matthew Tevenan                 8/5/2020 19:48      Daniel Fiock                 8/8/2020 23:40
Geneva Adams                    8/5/2020 19:48      Michael L Kelly              8/8/2020 23:40
Michael Earls                   8/5/2020 19:49      Gioia Larkin                 8/8/2020 23:41
Jeremy Stark                    8/5/2020 19:49      Patrick Meissner             8/8/2020 23:41
Bharat Patel                    8/5/2020 19:49      Joette R. Dukes              8/8/2020 23:42
Adam L Nickum II                8/5/2020 19:49      Emilio Vargas                8/8/2020 23:43
Jeffrey Rossini                 8/5/2020 19:49      ryan roemer                  8/8/2020 23:43
Bennaire Currier                8/5/2020 19:50      Michelle Amavizca            8/8/2020 23:44
Elizabeth Adkins                8/5/2020 19:50      Kimberly McKenzie            8/8/2020 23:45
Lana Pierce                     8/5/2020 19:50      Lance Redinger               8/8/2020 23:47
Ginger Anderson                 8/5/2020 19:50      Laura Gendwila               8/8/2020 23:48
Stephen Cook                    8/5/2020 19:51      Kareem Smith                 8/8/2020 23:49
Carlos Guestrin                 8/5/2020 19:51      Carol Hedges                 8/8/2020 23:51
Timothy Scott Cooper            8/5/2020 19:52      Justin Erickson              8/8/2020 23:51
Veronica Talley                 8/5/2020 19:52      Hennon Gilbert, Jr., MBA PMP 8/8/2020 23:53
KELLI KORNHAUSER                8/5/2020 19:52      Holly Murphy                 8/8/2020 23:54
Barry Plunkett                  8/5/2020 19:52      ASHLEY HOLMAN                8/8/2020 23:55
Carisa Garner                   8/5/2020 19:53      Nathan Good                  8/8/2020 23:56
Latosha Williams                8/5/2020 19:53      Manoucheca G Morgan Telibecirovic
                                                                                 8/8/2020 23:57
Gregory Laks                    8/5/2020 19:54      Josiah Frazier               8/8/2020 23:57
David Roark                     8/5/2020 19:56      Madeleine Walsh              8/8/2020 23:57
seoyoung kim                    8/5/2020 19:56      Antonio Hernandez            8/8/2020 23:58
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 266 of 525


Elle Ward                        8/5/2020 19:57     Laurence Paulite        8/8/2020 23:58
William Dixon                    8/5/2020 19:57     Angel Carrillo          8/8/2020 23:59
Adam Timothy Vale                8/5/2020 19:58     Billie Jo Wallaker       8/9/2020 0:01
Amy J Marzolf                    8/5/2020 19:58     Bart van de Goor         8/9/2020 0:01
Linn Vanwoerkom                  8/5/2020 19:58     Tracy                    8/9/2020 0:01
Alexis Moore                     8/5/2020 19:59     Nykera Moody             8/9/2020 0:01
Jannis Ellis                     8/5/2020 20:00     Mars Hong Bielski        8/9/2020 0:02
Alescia A Roberto                8/5/2020 20:00     Yasmin Ramos             8/9/2020 0:02
La Donna Franco                  8/5/2020 20:01     Richard C. Bernhardt     8/9/2020 0:04
Leon Thrane                      8/5/2020 20:01     Franklin C Forman        8/9/2020 0:04
Emily Suran                      8/5/2020 20:01     Aric Aasgaard            8/9/2020 0:05
Jonathan Koller                  8/5/2020 20:02     howard myint             8/9/2020 0:05
Matthew Migdal                   8/5/2020 20:02     dwain r liess            8/9/2020 0:06
Donald Skenandore                8/5/2020 20:02     Kim Chen                 8/9/2020 0:06
James Nicholas Herzig            8/5/2020 20:03     Kyiesha Henry            8/9/2020 0:06
Jarrod Simmons                   8/5/2020 20:03     Marcel Levy              8/9/2020 0:08
Diana Garcia Londono             8/5/2020 20:04     Spencer Schoonover       8/9/2020 0:08
Jaimie Montague                  8/5/2020 20:04     Randy                    8/9/2020 0:09
Doreen Brockler                  8/5/2020 20:05     Chelsea Cordero          8/9/2020 0:10
Sarah Andruszko                  8/5/2020 20:06     Dr. J. McBride           8/9/2020 0:10
Sunanda                          8/5/2020 20:06     MICHAEL MALONEY          8/9/2020 0:10
Dante Angelini                   8/5/2020 20:06     Frank Gonzalez           8/9/2020 0:11
Courtney Ball                    8/5/2020 20:06     Eric G. Lee              8/9/2020 0:12
MONTRAE RAVEN                    8/5/2020 20:08     Tiffany Cheung           8/9/2020 0:13
Shirley Jean Adams               8/5/2020 20:09     Shonda Brinson           8/9/2020 0:14
Michael Levi Haufe               8/5/2020 20:09     Zaineb Asghar            8/9/2020 0:14
Galen Jackson                    8/5/2020 20:10     Scott Mueller            8/9/2020 0:14
Gabriel                          8/5/2020 20:10     Jorge Nolasco            8/9/2020 0:18
Jaime                            8/5/2020 20:11     Scott J Seltzer          8/9/2020 0:19
Cetrina Brent                    8/5/2020 20:11     Jonathon Brammer         8/9/2020 0:20
Patrick Daugherty                8/5/2020 20:11     Jesse Merrill            8/9/2020 0:20
Miranda Pratt                    8/5/2020 20:11     Adrian Tabares           8/9/2020 0:20
Julia Sharman                    8/5/2020 20:12     Robert Allen Leet, Jr    8/9/2020 0:21
Perumal Raj                      8/5/2020 20:12     Ieshia carter            8/9/2020 0:21
jason walker                     8/5/2020 20:12     Scott J Seltzer          8/9/2020 0:22
Andrew Collaku                   8/5/2020 20:13     Melissa Semper           8/9/2020 0:23
Ramon E. Rosario De Los Santos   8/5/2020 20:13     David Seiler             8/9/2020 0:25
Jordan Rose Ringham              8/5/2020 20:13     Danielle Niven           8/9/2020 0:26
Vikram Parvataneni               8/5/2020 20:14     Katherine knoblauch      8/9/2020 0:27
Alan Fowler                      8/5/2020 20:15     Taleb Almusawi           8/9/2020 0:27
Timothy Mackie                   8/5/2020 20:15     Javier Apunte            8/9/2020 0:27
Vijay Warrier                    8/5/2020 20:15     Bonnie K Crawford        8/9/2020 0:28
KarenSnyder                      8/5/2020 20:15     Nuri Dagdeviren          8/9/2020 0:29
Victoria VanEtten                8/5/2020 20:16     Roshunda Smith           8/9/2020 0:29
Erica K Fikes                    8/5/2020 20:16     Inetri Brazil            8/9/2020 0:30
Ramin Dadmanesh                  8/5/2020 20:18     Joseph Dietz             8/9/2020 0:30
Tracy Warren                     8/5/2020 20:19     Portia Brock             8/9/2020 0:30
Arthur Wims                      8/5/2020 20:19     Kelly Roberts            8/9/2020 0:30
George Morehead                  8/5/2020 20:19     Patrick J Curley         8/9/2020 0:30
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 267 of 525


Charles Tuchschmidt            8/5/2020 20:19      Patrick Legacy           8/9/2020 0:30
Gregory Draper                 8/5/2020 20:20      Darren E Garner          8/9/2020 0:31
Sean Troxell                   8/5/2020 20:23      Leslie Emiliano          8/9/2020 0:31
Katherine Baxley               8/5/2020 20:23      Nathan Jolley            8/9/2020 0:31
Jan Kroeschell                 8/5/2020 20:23      Jarrod Gurney            8/9/2020 0:31
Kristen Burwell                8/5/2020 20:24      Janet Fenner             8/9/2020 0:32
Dayna Howard                   8/5/2020 20:25      Emily Jolley             8/9/2020 0:32
Sarah Smith                    8/5/2020 20:25      Angela J Thomas          8/9/2020 0:32
Sandra Parada                  8/5/2020 20:25      Joshua Mortimer          8/9/2020 0:32
Sharon A. Backman              8/5/2020 20:25      Wyatt Johnson            8/9/2020 0:33
Francisca Guerrero             8/5/2020 20:25      Andrew Park              8/9/2020 0:33
Briana Flanagan                8/5/2020 20:26      Syed A Shah              8/9/2020 0:33
Yngrid M. Rodriguez            8/5/2020 20:27      James j crawford         8/9/2020 0:33
Christopher Turgeon            8/5/2020 20:27      Kaylee Tevis             8/9/2020 0:35
Kimberly Sogi                  8/5/2020 20:27      Steven Soard             8/9/2020 0:35
Cameron Sparks                 8/5/2020 20:27      Irene Genelin            8/9/2020 0:36
Itisha Peters                  8/5/2020 20:27      Aarushi Kaushal          8/9/2020 0:36
Edward Hamilton                8/5/2020 20:28      Manish Mohan Mohapatra   8/9/2020 0:37
Misty Gallo                    8/5/2020 20:28      Thomas Judge             8/9/2020 0:38
Saba Hamiduzzaman              8/5/2020 20:28      Blake Womack             8/9/2020 0:38
LuAnn Melanie                  8/5/2020 20:29      Noah Lingwall            8/9/2020 0:38
Kenneth Barnett                8/5/2020 20:29      Katherine Paris          8/9/2020 0:38
Bailee Rasmussen               8/5/2020 20:29      George Souiarov          8/9/2020 0:40
Bernice Gomez                  8/5/2020 20:29      Alexandre Souiarov       8/9/2020 0:40
John Keating                   8/5/2020 20:29      Olga Souiarov            8/9/2020 0:41
Chloe Smithson                 8/5/2020 20:30      Chasity                  8/9/2020 0:41
kun lin                        8/5/2020 20:30      Lori Peterson            8/9/2020 0:41
Kevin Salmon                   8/5/2020 20:30      Samuel Souiarov          8/9/2020 0:41
Katrina Nousek                 8/5/2020 20:31      Samantha Langit          8/9/2020 0:41
MARLIN MCKEE                   8/5/2020 20:31      Celine Cheung            8/9/2020 0:41
Kenneth Barnett                8/5/2020 20:31      Allison Newman           8/9/2020 0:42
Jennifer Jung                  8/5/2020 20:31      Herman hood              8/9/2020 0:43
David Gunn                     8/5/2020 20:32      Huanming Cong            8/9/2020 0:43
Jason Porter                   8/5/2020 20:32      Jennifer Louie           8/9/2020 0:43
Amy I. Jovanelly               8/5/2020 20:32      Injena Hurt              8/9/2020 0:43
Theodore Ellis                 8/5/2020 20:33      Marilyn Wakefield        8/9/2020 0:45
Angela G Heithaus              8/5/2020 20:33      Jeffrey Gladu            8/9/2020 0:45
Josh Diekmann                  8/5/2020 20:33      Monica A Fish            8/9/2020 0:47
SHAKIRA JUDITH ZAVALA          8/5/2020 20:34      HEATHER LEIGH CHICOINE   8/9/2020 0:47
Mark Chrisp                    8/5/2020 20:34      Maria Tirado             8/9/2020 0:47
Daniel Harvath                 8/5/2020 20:34      Melissa Charles          8/9/2020 0:48
Helen Mickiewicz               8/5/2020 20:34      Richard Grasso           8/9/2020 0:50
Sandor Jaszai                  8/5/2020 20:34      Matthew Buerhaus         8/9/2020 0:50
Sharon A. Backman              8/5/2020 20:35      Toluwalase Jobi          8/9/2020 0:50
Philip Erwin                   8/5/2020 20:35      Barbara Ross             8/9/2020 0:51
Benjamin W Hendricks           8/5/2020 20:35      Pablo Duran              8/9/2020 0:52
Maria Soto                     8/5/2020 20:37      Abigail Tack             8/9/2020 0:52
Maria Lezcano                  8/5/2020 20:38      Tauseef Rahman           8/9/2020 0:52
Courtney Ball                  8/5/2020 20:38      Rebecca Conners          8/9/2020 0:53
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 268 of 525


Adam Jurgen Figenser Jr         8/5/2020 20:38      YESHI M SMITH                  8/9/2020 0:54
Eric Robert Dallimore           8/5/2020 20:39      Carolyn Wright                 8/9/2020 0:54
Maxwell C Richards              8/5/2020 20:40      Sarah Ahmed                    8/9/2020 0:54
Leslie Nikalene Miller          8/5/2020 20:40      Michael Wenzel                 8/9/2020 0:55
Jordon Hess                     8/5/2020 20:40      Sukhdip Rai                    8/9/2020 0:55
Monique Dudley                  8/5/2020 20:40      Jamie Gutierrez                8/9/2020 0:57
Alejandro Ceballos              8/5/2020 20:42      Joseph T. Janesh               8/9/2020 0:58
Ariell Caballero                8/5/2020 20:42      Michael Cole Egerman           8/9/2020 0:58
Valerie D Bradford              8/5/2020 20:42      Trina Latise Calloway          8/9/2020 0:58
Jeff Mickey                     8/5/2020 20:43      Jamie gutierrez                8/9/2020 0:59
Jonathan Yelverton              8/5/2020 20:43      lamont amos                    8/9/2020 1:00
Robin Glover                    8/5/2020 20:44      Michael Aburto                 8/9/2020 1:01
Leon Gallery                    8/5/2020 20:45      Nichole Carreon                8/9/2020 1:02
James Parente                   8/5/2020 20:45      Stephanie Sunstrom             8/9/2020 1:03
Hao Ly                          8/5/2020 20:45      Austin Itamoto                 8/9/2020 1:03
Charlotte Siegel                8/5/2020 20:46      Catherine Durkton              8/9/2020 1:04
Mabelle T. Lucas                8/5/2020 20:46      Ernest Brooks                  8/9/2020 1:07
Sonia Pimentel                  8/5/2020 20:46      Linda Epley                    8/9/2020 1:08
Kabir Noor                      8/5/2020 20:46      Xue Hu                         8/9/2020 1:09
Wendi Louise Schmid             8/5/2020 20:47      Chaya Siegfried                8/9/2020 1:09
Anna Bunting                    8/5/2020 20:47      Lawrence Kohler Jr.            8/9/2020 1:09
Paul Choi                       8/5/2020 20:47      Cameron Roman                  8/9/2020 1:10
Tanger Batie                    8/5/2020 20:48      Charlotte Evilsizor            8/9/2020 1:10
Janice Harvey                   8/5/2020 20:48      Virginia Bronwen (Smithson) Pfau
                                                                                   8/9/2020 1:11
 Nisha Calkins                  8/5/2020 20:48      Josilyn Perez                  8/9/2020 1:11
Annie Milligan                  8/5/2020 20:49      Elaina ONeal                   8/9/2020 1:12
Daniel L Rodriguez              8/5/2020 20:50      Caeman Lee                     8/9/2020 1:13
Philip P. Doherty               8/5/2020 20:50      Kristin Tippen                 8/9/2020 1:13
Jonathan Hasty                  8/5/2020 20:50      Tonya D Bloxom                 8/9/2020 1:13
moises casillas                 8/5/2020 20:51      Linda Horan                    8/9/2020 1:14
Marlon Dale Merrick             8/5/2020 20:51      Kentoku Yamamoto               8/9/2020 1:14
Joshua George Craine            8/5/2020 20:52      Ryan Edwards                   8/9/2020 1:15
Jullia Carretta                 8/5/2020 20:53      Robert Holmes                  8/9/2020 1:15
Jefferson Barboni               8/5/2020 20:53      William Fagan                  8/9/2020 1:15
Alexandra Malikova              8/5/2020 20:53      Ashley Beth                    8/9/2020 1:15
ALICIA WADE                     8/5/2020 20:53      Ritesh Pradhan                 8/9/2020 1:16
Andrew G Schwartz               8/5/2020 20:53      Steve Besanceney               8/9/2020 1:16
Angela R Simpson                8/5/2020 20:53      Lance Taylor                   8/9/2020 1:17
Baquera B Haidri                8/5/2020 20:53      Amado Alvarez-Carrillo         8/9/2020 1:18
Matthew Francis                 8/5/2020 20:54      Darya Shauchenka               8/9/2020 1:20
Elizabeth Andry                 8/5/2020 20:54      Anna                           8/9/2020 1:22
TyQueisha Hopkins               8/5/2020 20:54      ASHLEY HARRIS                  8/9/2020 1:23
Julie Perez                     8/5/2020 20:54      Jose luis garcia               8/9/2020 1:23
Larry Douglas                   8/5/2020 20:55      Nicholas McAtee                8/9/2020 1:24
Karen Glass                     8/5/2020 20:55      ERIC MONKMAN                   8/9/2020 1:25
Shawn P Poritz                  8/5/2020 20:57      Douglas G Lowman               8/9/2020 1:25
Edward L. Blount                8/5/2020 20:57      Aaron Tribou                   8/9/2020 1:28
Torionna Simpson                8/5/2020 20:58      Meghan Hall                    8/9/2020 1:29
Christopher Brown               8/5/2020 20:58      Matthew William Fitzgerald-Paquin
                                                                                   8/9/2020 1:29
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 269 of 525


LisaMarie Takacs                8/5/2020 20:58      Michael Sean Sencindiver   8/9/2020 1:30
Gireesh Guruprasad              8/5/2020 20:59      JOSEPH R GUISTWHITE        8/9/2020 1:30
Nelly Salguero                  8/5/2020 20:59      Ronald D Boatner           8/9/2020 1:30
Daniel Herscovitch              8/5/2020 20:59      Susan                      8/9/2020 1:30
Chad Keffer                     8/5/2020 20:59      Matthew Decoteau           8/9/2020 1:31
Nikole Schulz                   8/5/2020 21:00      Rachel Appleby             8/9/2020 1:34
Lyra D'Souza                    8/5/2020 21:00      Cindy Winch                8/9/2020 1:34
Matthew Buonanno                8/5/2020 21:00      Muniyr Muhammad            8/9/2020 1:34
Cristine Allen                  8/5/2020 21:00      Kristen Gill               8/9/2020 1:34
Gireesh Guruprasad              8/5/2020 21:00      Justin Jeffery             8/9/2020 1:35
Clarisse Salazar                8/5/2020 21:00      Matt Bogado                8/9/2020 1:35
Antonio Perez                   8/5/2020 21:01      Yevgeny Filitchkin         8/9/2020 1:35
Maria Sanchez Ayala             8/5/2020 21:01      Amy H Morton               8/9/2020 1:36
Chad Simpson                    8/5/2020 21:01      DANG PHAM                  8/9/2020 1:36
Arthur P Biladeau               8/5/2020 21:01      Deba Ather                 8/9/2020 1:38
Adam Kochman                    8/5/2020 21:02      Heather Kohlenberg         8/9/2020 1:40
Amber Walker                    8/5/2020 21:02      Dirar negasi               8/9/2020 1:42
Gina Martinez                   8/5/2020 21:02      Steven Craig Kohlenberg    8/9/2020 1:43
Amber Robison                   8/5/2020 21:02      John Elacqua III           8/9/2020 1:44
Mark Bennett                    8/5/2020 21:03      Micheal Phelps             8/9/2020 1:44
Noah Van Gilder                 8/5/2020 21:03      Derek King                 8/9/2020 1:45
Stephanie Auyeung               8/5/2020 21:04      Vicki Culp                 8/9/2020 1:46
Jateen Bhatt                    8/5/2020 21:04      Cristal D Wilson           8/9/2020 1:46
John Warnke                     8/5/2020 21:05      John Elacqua III           8/9/2020 1:46
Abhishek Srivastava             8/5/2020 21:05      Michael Carvella           8/9/2020 1:46
Cary D Randolph                 8/5/2020 21:05      George Gubko Jr.           8/9/2020 1:47
Marina Elmore                   8/5/2020 21:06      Joshua Allen Hill          8/9/2020 1:47
Chad Walker                     8/5/2020 21:06      Mesbahul Anik              8/9/2020 1:49
Sheena Arnolts                  8/5/2020 21:07      Grigoriy Serbinenko        8/9/2020 1:49
Robert Greene                   8/5/2020 21:07      C. Davis                   8/9/2020 1:50
James Ralston                   8/5/2020 21:07      Darnell D Blake            8/9/2020 1:51
Ashley White                    8/5/2020 21:07      Walter Inman               8/9/2020 1:51
Trina Bacon                     8/5/2020 21:08      Eduardo cesario            8/9/2020 1:51
Ryan Johnson                    8/5/2020 21:08      Thomas Heath Fountain      8/9/2020 1:51
Sarah Bhimani                   8/5/2020 21:09      Kenia b Vasquez            8/9/2020 1:53
Wolferajd Wolf                  8/5/2020 21:09      Gregory J Jones            8/9/2020 1:54
Rachel M Chang                  8/5/2020 21:09      Merle Patterson            8/9/2020 1:54
Edrees Nawabi                   8/5/2020 21:10      Brandon Potter             8/9/2020 1:56
Trecia Cooke                    8/5/2020 21:10      Barrett Butterfield        8/9/2020 1:56
Julie D Caron                   8/5/2020 21:11      LORENZO BEAGLEY            8/9/2020 1:57
Jennifer Bird                   8/5/2020 21:11      Bradford Bearden           8/9/2020 1:57
Andrew Hunt                     8/5/2020 21:11      Stephen Peterson           8/9/2020 1:57
Tom Rosenwinkel                 8/5/2020 21:12      Jeannice D Putt            8/9/2020 1:59
Molly McDavid                   8/5/2020 21:12      Kathleen C. Novak          8/9/2020 2:00
Osama Attia                     8/5/2020 21:12      TIANA RICK                 8/9/2020 2:01
Carl Clement                    8/5/2020 21:13      Lynda Ver Hoef             8/9/2020 2:01
Barbara Wagner                  8/5/2020 21:13      Cherrie Jackson            8/9/2020 2:02
Judy Peters                     8/5/2020 21:13      Eve Bell                   8/9/2020 2:04
Ruth Segura                     8/5/2020 21:14      Brianne Williams           8/9/2020 2:04
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 270 of 525


GIGI GOODLING                   8/5/2020 21:14      Alexia Cutright          8/9/2020 2:05
Annalise Winters                8/5/2020 21:16      Gene Shiau               8/9/2020 2:08
Carina Enriquez                 8/5/2020 21:18      Marc Jourdenais          8/9/2020 2:09
Chris Fellure                   8/5/2020 21:19      David Powers             8/9/2020 2:10
Stephanie Edmonds               8/5/2020 21:19      Scot Hanson              8/9/2020 2:11
Angela Dulay                    8/5/2020 21:19      Stephen Bigach           8/9/2020 2:13
Adam Pender                     8/5/2020 21:20      R Brandon Tharp          8/9/2020 2:13
Kenneth Myers                   8/5/2020 21:20      Ephraim Park             8/9/2020 2:13
Mitchell Shuler                 8/5/2020 21:20      Rodney Hanninen          8/9/2020 2:15
Brittni Larcom                  8/5/2020 21:22      Norma Naranjo            8/9/2020 2:15
Miaofei Mei                     8/5/2020 21:22      Abel Guerrero            8/9/2020 2:16
Deirdre Madrid                  8/5/2020 21:23      Matthew Jenkins          8/9/2020 2:17
Mark Cockrell                   8/5/2020 21:23      Robert Miller            8/9/2020 2:17
Siphal Chhor                    8/5/2020 21:23      Matthew Harris           8/9/2020 2:18
Kenneth Huber                   8/5/2020 21:24      Brittany Petry           8/9/2020 2:18
Richard M Libby                 8/5/2020 21:24      neil rouse               8/9/2020 2:18
jean laroche                    8/5/2020 21:25      Austin Cline-Skinner     8/9/2020 2:19
Zachary Davis                   8/5/2020 21:25      Clive Newstead           8/9/2020 2:20
Carol Bruxvoort                 8/5/2020 21:25      Osama Aziz Malik         8/9/2020 2:20
Roger Hitson                    8/5/2020 21:25      Linda Wassell            8/9/2020 2:20
Margaret M. Leonard             8/5/2020 21:26      Vanessa Christani        8/9/2020 2:20
Aaron C. Randolph               8/5/2020 21:26      Chanse Arrington         8/9/2020 2:21
Robert Landry                   8/5/2020 21:26      Adarsh Kallakury         8/9/2020 2:22
Susan Palmatier                 8/5/2020 21:26      Bruce Sutherland         8/9/2020 2:23
Cheryl Caldwell                 8/5/2020 21:26      Dana Williamson          8/9/2020 2:23
Alexandra Zambrano              8/5/2020 21:26      Teresa Gonzalez Morgan   8/9/2020 2:24
David Quinteros                 8/5/2020 21:26      PRATIK SAPTARSHI         8/9/2020 2:26
Faye Weingarten-Lipsker         8/5/2020 21:27      Kathy Bailey             8/9/2020 2:27
Jeremy Gorsuch                  8/5/2020 21:27      Brian Ducklinsky         8/9/2020 2:27
Marie Tarallo                   8/5/2020 21:27      Karen McNamara           8/9/2020 2:28
Jed Woffinden                   8/5/2020 21:28      Moussa Miller            8/9/2020 2:29
Florence Claypoole              8/5/2020 21:29      Jennifer Lynn Pierce     8/9/2020 2:30
Mark Rounds                     8/5/2020 21:30      Andriana Wolschlager     8/9/2020 2:31
Robert Dallas Shoemake          8/5/2020 21:30      Nancy Lynn Bruno         8/9/2020 2:32
JeanLuke Jackson                8/5/2020 21:30      Joshua Powers            8/9/2020 2:32
Diana                           8/5/2020 21:30      Lianf wu                 8/9/2020 2:32
Dora Ahearn-Wood                8/5/2020 21:30      Deborah Bayani           8/9/2020 2:32
Jacquelyn R Nastoff             8/5/2020 21:30      DONNA KILEY              8/9/2020 2:35
Jennifer Harris                 8/5/2020 21:31      MItchell Ian Wright      8/9/2020 2:35
Christine Besinger              8/5/2020 21:32      Lynne Cropper            8/9/2020 2:37
Scott Duensing                  8/5/2020 21:32      Nicholas Asturi          8/9/2020 2:37
Matheau Julien                  8/5/2020 21:32      Richard La Bakis         8/9/2020 2:39
James Edward Ortiz              8/5/2020 21:32      Corionna Moore-Clayton   8/9/2020 2:39
David B Christensen             8/5/2020 21:33      BRUCE A BEAN             8/9/2020 2:40
Paola Jurado                    8/5/2020 21:34      Matthew Clayton          8/9/2020 2:40
Matthew Malloy                  8/5/2020 21:34      Brian T. Lee             8/9/2020 2:43
jasmin dzogovic                 8/5/2020 21:35      Evan Tritt               8/9/2020 2:43
Jerald W Cork                   8/5/2020 21:35      Carmela Flores           8/9/2020 2:43
yasmeen gonzalez                8/5/2020 21:36      David Sanchez            8/9/2020 2:43
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 271 of 525


Caterina Simon                  8/5/2020 21:36      David Wender                 8/9/2020 2:44
Deanna Hutton                   8/5/2020 21:36      George Scott Hollingsworth   8/9/2020 2:44
Serene Farless                  8/5/2020 21:36      Peter Yum                    8/9/2020 2:45
Arturo Rodriguez                8/5/2020 21:37      Derek Williams               8/9/2020 2:45
Daniel Pustinger                8/5/2020 21:37      Vidyun Dusa                  8/9/2020 2:47
Jada                            8/5/2020 21:38      Maksim Kondrashov            8/9/2020 2:49
Kimberly Reher                  8/5/2020 21:39      Shayna Harvey                8/9/2020 2:50
Roland Smith                    8/5/2020 21:41      Florencia Escudero           8/9/2020 2:51
David Kane                      8/5/2020 21:41      Jonathan Bayers              8/9/2020 2:52
Hao M Do                        8/5/2020 21:41      Robin Jacobs                 8/9/2020 2:53
Fatina Newman                   8/5/2020 21:42      Paul Brown                   8/9/2020 2:54
Andrew Gitter                   8/5/2020 21:42      Joshua Rhoderick             8/9/2020 2:57
Jon Metcalf                     8/5/2020 21:43      Richard Hunt                 8/9/2020 2:57
James Pittman                   8/5/2020 21:43      Christine McClure            8/9/2020 2:58
Monte Mitzner                   8/5/2020 21:43      Wendy Silver                 8/9/2020 2:58
Curtis Smith                    8/5/2020 21:43      Jessica Thomas               8/9/2020 2:59
Christiaan van de Sande         8/5/2020 21:44      Robert Gourley               8/9/2020 3:01
Sandra Gitter                   8/5/2020 21:44      Reba Jourdan                 8/9/2020 3:02
Alan E Wise                     8/5/2020 21:44      Aidan McCalley               8/9/2020 3:04
Amber R Gospodarek              8/5/2020 21:44      Christopher Dolan            8/9/2020 3:05
Chetan Vajapey                  8/5/2020 21:44      DENISE CALLAHAN              8/9/2020 3:05
Alexia Smith                    8/5/2020 21:45      Rodney Bejabeng              8/9/2020 3:05
Violet Cunningham               8/5/2020 21:45      Dengfang Tang                8/9/2020 3:06
 lexus thomas                   8/5/2020 21:45      Kathryn Loyd                 8/9/2020 3:10
Stephen                         8/5/2020 21:45      Sonya                        8/9/2020 3:10
Tom Bush                        8/5/2020 21:45      Miriam Vaughan               8/9/2020 3:11
Erin Evers                      8/5/2020 21:46      Ranjit Bhatnagar             8/9/2020 3:11
Renee wheeler                   8/5/2020 21:46      Monica Lopez                 8/9/2020 3:12
Jamey Davis                     8/5/2020 21:47      Tim Stone                    8/9/2020 3:12
Tonya Ficken                    8/5/2020 21:47      Sarah Varney                 8/9/2020 3:12
Helois Irby                     8/5/2020 21:48      Scott Bond                   8/9/2020 3:15
Marina Hada                     8/5/2020 21:49      Nemata Kabba                 8/9/2020 3:18
william breuch                  8/5/2020 21:49      Lindy A Guernsey             8/9/2020 3:20
Krista Sanchez                  8/5/2020 21:49      Lauren Toedtemeier           8/9/2020 3:21
Frederick R Bless               8/5/2020 21:50      jackson miranda              8/9/2020 3:22
Alecia Lake                     8/5/2020 21:50      Christina Pershing-Miller    8/9/2020 3:23
Kevin Fitzpatrick               8/5/2020 21:52      sengratana sengsay           8/9/2020 3:24
Christina Albers                8/5/2020 21:52      Pavel Rybin                  8/9/2020 3:25
Julie Lloyd-Atkinson            8/5/2020 21:54      Crista Rowe                  8/9/2020 3:25
Caitlin Ware                    8/5/2020 21:54      Mahesh Nelacanti             8/9/2020 3:25
Joseph Foster                   8/5/2020 21:54      Mark Miller                  8/9/2020 3:26
desheng xia                     8/5/2020 21:54      Harold Mapes                 8/9/2020 3:26
Christopher Gaynor              8/5/2020 21:54      Gregory Turner               8/9/2020 3:26
Kenpei Yamamoto                 8/5/2020 21:55      john caldwell                8/9/2020 3:27
April Estell                    8/5/2020 21:55      Dannette Holt                8/9/2020 3:27
Robert Daniel Desprez           8/5/2020 21:56      Thomas Jackson               8/9/2020 3:28
Pearl King                      8/5/2020 21:56      Priscilla Hernandez          8/9/2020 3:28
Alejandro Shaffer               8/5/2020 21:57      Joana Tesareski              8/9/2020 3:29
Lovino Vargas                   8/5/2020 21:57      joaquin fajardo              8/9/2020 3:31
        Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 272 of 525


Andrea Martin                 8/5/2020 21:58      Carey Cillis           8/9/2020 3:31
DONALD W CASTELLANO-HOYT      8/5/2020 21:58      Katlynn Roden          8/9/2020 3:32
David Lindstrom               8/5/2020 21:58      Nicolas Bolle          8/9/2020 3:32
Leath Crawford                8/5/2020 21:58      Charles Myers          8/9/2020 3:34
Raymond P Haight              8/5/2020 21:58      Don Tyra               8/9/2020 3:35
Gabriela Tinoco               8/5/2020 21:59      Dakota Joseph          8/9/2020 3:35
Tom Buschle                   8/5/2020 22:00      Jesse Pullen           8/9/2020 3:37
Samantha Distler              8/5/2020 22:00      Todd Hyde              8/9/2020 3:37
Juan Lagarrigue               8/5/2020 22:01      Julie Ward             8/9/2020 3:37
Larry Anderson                8/5/2020 22:01      Laura Hasemeyer        8/9/2020 3:37
Vinay Ari                     8/5/2020 22:02      Mark Hasemeyer         8/9/2020 3:37
Dalton Puffinbarger           8/5/2020 22:02      Rivas, Dular           8/9/2020 3:39
Megan Maenza                  8/5/2020 22:02      Andrew Vilches         8/9/2020 3:39
Candice Archie                8/5/2020 22:03      Jason Craig Bures      8/9/2020 3:39
Cristiana Fillion             8/5/2020 22:03      Curtis Gehman          8/9/2020 3:40
Rahul Sood                    8/5/2020 22:03      Kristin Seats          8/9/2020 3:41
Edward Algreen                8/5/2020 22:03      Kristopher Wrobel      8/9/2020 3:41
Chloe Hammersmith             8/5/2020 22:03      Nicole shellenberger   8/9/2020 3:41
Raquel Mathieu                8/5/2020 22:03      Sean Riley Erler       8/9/2020 3:44
Joseph Vespucci               8/5/2020 22:04      June Captain           8/9/2020 3:45
Peter Mao                     8/5/2020 22:04      Arshdeep Puri          8/9/2020 3:46
Michael Digafe                8/5/2020 22:05      Steve C Evans          8/9/2020 3:50
Jason Lee                     8/5/2020 22:05      Doreen Maas            8/9/2020 3:51
Andrew Gold                   8/5/2020 22:05      Raymond Higuet         8/9/2020 3:52
she c chen                    8/5/2020 22:06      Paula Pavic            8/9/2020 3:52
Nicholas Tiano                8/5/2020 22:06      Robbie Brydon          8/9/2020 3:53
Bryan Ricafranca              8/5/2020 22:06      Connor McFarlane       8/9/2020 3:53
Phyllis Babice                8/5/2020 22:06      Eliseo Soto            8/9/2020 3:55
Makailah Jackson              8/5/2020 22:06      Stephon                8/9/2020 3:55
Drew T. Dorner                8/5/2020 22:06      Eric L Miller          8/9/2020 3:57
michael dheel                 8/5/2020 22:06      Angel Amezquita        8/9/2020 3:58
Erin King                     8/5/2020 22:06      alan birckhead         8/9/2020 3:58
Thomas ring                   8/5/2020 22:06      Michael Spellman       8/9/2020 3:59
Veronica Silva                8/5/2020 22:07      Alexander Jiang        8/9/2020 3:59
Rafael M Franco               8/5/2020 22:07      Mona L White           8/9/2020 4:01
Amgad Youssef                 8/5/2020 22:07      Bradley C. Peters      8/9/2020 4:01
Michael Buczkiewicz           8/5/2020 22:08      Brian Redlinger        8/9/2020 4:03
Robert Westmoreland           8/5/2020 22:08      Shannette White        8/9/2020 4:03
Ashley Drake                  8/5/2020 22:08      Aaron Weigle           8/9/2020 4:05
Jocelynn Gilbert              8/5/2020 22:08      Jason Ready            8/9/2020 4:06
Brian Hogan                   8/5/2020 22:08      Benson Chao P Song     8/9/2020 4:06
Karen Peoples                 8/5/2020 22:08      Eddie Rangel           8/9/2020 4:09
Alejandra Aguirre             8/5/2020 22:08      Leah Jones             8/9/2020 4:09
Andrey Dolgov                 8/5/2020 22:09      June Lee               8/9/2020 4:10
Victor Yang                   8/5/2020 22:09      Zhuo Chen              8/9/2020 4:10
Samuel Means                  8/5/2020 22:10      Balaji Vasudevan       8/9/2020 4:11
Catherine Retana              8/5/2020 22:10      Antonio Solis          8/9/2020 4:11
Andrew Sinning                8/5/2020 22:10      Wesley McGurn          8/9/2020 4:12
Michelle Cihla                8/5/2020 22:11      Francis Mutemwa        8/9/2020 4:12
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 273 of 525


Sherman Guo                     8/5/2020 22:11      Charles Goddard               8/9/2020 4:12
Alessandro Loia                 8/5/2020 22:11      Mikpongbeho Vignon            8/9/2020 4:12
Keawapuhi Kai                   8/5/2020 22:11      lee january                   8/9/2020 4:13
Sylvia Porter-Hall              8/5/2020 22:11      Lance Huber                   8/9/2020 4:14
Sean Hassan                     8/5/2020 22:11      Dolan Anderson                8/9/2020 4:14
David Goldman                   8/5/2020 22:12      Teandra Bishop                8/9/2020 4:15
Carl Schena                     8/5/2020 22:12      jarrette gee                  8/9/2020 4:16
James Watson                    8/5/2020 22:12      Daniel J Serafino             8/9/2020 4:18
Donald Whitesell                8/5/2020 22:12      Edward Choi                   8/9/2020 4:18
Cody Lucas                      8/5/2020 22:12      Stephen Ritter                8/9/2020 4:21
So Ihara                        8/5/2020 22:12      carlie- james eugene :HAMBY   8/9/2020 4:22
Marie lane                      8/5/2020 22:12      Starchild Meeks               8/9/2020 4:22
Trang Nguyen                    8/5/2020 22:13      Lea Shagiakhmetova            8/9/2020 4:22
Jakaylin Kelly                  8/5/2020 22:13      Ivette montalvo               8/9/2020 4:23
Rohan Narayanan                 8/5/2020 22:13      Dagon Simuel                  8/9/2020 4:23
Robert Ortego                   8/5/2020 22:13      HOLLIS WELSH                  8/9/2020 4:24
Benjamin Hammond                8/5/2020 22:13      Fadi Ashour                   8/9/2020 4:24
Syed Nasr                       8/5/2020 22:13      Pedro Berdasco                8/9/2020 4:25
James Hsiung                    8/5/2020 22:13      Joshua Oakley                 8/9/2020 4:25
Chris Roberson                  8/5/2020 22:13      Francis Robert Considine      8/9/2020 4:25
Adam Sean elbert                8/5/2020 22:13      Todd Barnes                   8/9/2020 4:27
Mike Alberti                    8/5/2020 22:14      Geoffrey Terrell              8/9/2020 4:29
Lisa Arbon Tagge                8/5/2020 22:14      Nathan Cho                    8/9/2020 4:29
Esther Hunter                   8/5/2020 22:14      Halle Bertrand                8/9/2020 4:30
Benjamin M Herrle               8/5/2020 22:15      Samantha Cecil                8/9/2020 4:32
David Orr                       8/5/2020 22:15      Rethabile Molapo              8/9/2020 4:33
Brian Shuff                     8/5/2020 22:15      Brent Hunter                  8/9/2020 4:34
Joshua M Scott                  8/5/2020 22:16      Brenden A Cline               8/9/2020 4:36
Sarnica Lim                     8/5/2020 22:17      Kaitlyn Montague              8/9/2020 4:39
Anna Charlton                   8/5/2020 22:17      Benjamin Simpson              8/9/2020 4:42
Justine Valentin                8/5/2020 22:17      Thomas Catullo                8/9/2020 4:43
Samuel Stidham                  8/5/2020 22:17      Amanda Hunter                 8/9/2020 4:43
Angela Hogan                    8/5/2020 22:18      Gavin Johnson                 8/9/2020 4:43
Aissa Heath                     8/5/2020 22:18      Stacy Blackwood               8/9/2020 4:43
Eric Hood                       8/5/2020 22:18      Flora Miles                   8/9/2020 4:43
Christopher Reid                8/5/2020 22:19      Eric Brown                    8/9/2020 4:44
Luke N Woods                    8/5/2020 22:19      Scott Applefeld               8/9/2020 4:47
Robin Nealous                   8/5/2020 22:19      Devon Biondi                  8/9/2020 4:47
Janet Lovelady                  8/5/2020 22:19      Martin Herbert                8/9/2020 4:48
Carlos Garcia                   8/5/2020 22:19      Frank Griffin                 8/9/2020 4:49
Larry Young                     8/5/2020 22:19      JENNIFER E. JONES             8/9/2020 4:49
Nicholas A. Mullendore          8/5/2020 22:20      Traycee Chapman               8/9/2020 4:49
Sydney                          8/5/2020 22:20      Sanjoy Mukherjee              8/9/2020 4:50
Amber Williams                  8/5/2020 22:20      Gillian Anderson              8/9/2020 4:52
ROMAN SHAFIROV                  8/5/2020 22:20      Annieyuhong Huang             8/9/2020 4:52
Scott Crawford                  8/5/2020 22:20      JOHNNY G LAZALDE              8/9/2020 4:53
Jennifer M Lester               8/5/2020 22:21      Jennifer M Villaran           8/9/2020 4:54
Jenifer Warnhoff                8/5/2020 22:22      Andrew davidson               8/9/2020 4:56
Quentin Sumpter                 8/5/2020 22:22      Martin Grym                   8/9/2020 4:58
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 274 of 525


James Watson                     8/5/2020 22:22      Michael Wadley         8/9/2020 5:00
Sameeha Khalil                   8/5/2020 22:22      Wendy Fortune          8/9/2020 5:00
Stephanie J Turner               8/5/2020 22:22      Joel Mariscal          8/9/2020 5:04
Jasmine Alip                     8/5/2020 22:22      Kum Phu Dang           8/9/2020 5:04
Artrell Johnson                  8/5/2020 22:23      Matthew                8/9/2020 5:07
Kyle Smith                       8/5/2020 22:23      Matthew                8/9/2020 5:07
Blake Wamester                   8/5/2020 22:23      Matthew                8/9/2020 5:08
Jacob childers                   8/5/2020 22:23      Thanh-Thomas           8/9/2020 5:08
Michael Trent Edmond             8/5/2020 22:23      Gibran Higuera         8/9/2020 5:09
Tiffany George                   8/5/2020 22:24      Keesha Cox             8/9/2020 5:11
Paul McNamara                    8/5/2020 22:24      Alexander Schaeffer    8/9/2020 5:14
Tiffany George                   8/5/2020 22:24      Yisrael Lax            8/9/2020 5:15
Johnathan D. Maharg              8/5/2020 22:24      Rashidah Richardson    8/9/2020 5:16
Jonathan Morris                  8/5/2020 22:25      Scott Phares           8/9/2020 5:16
Jennifer Myers                   8/5/2020 22:25      Jennifer Pinson        8/9/2020 5:16
Ryan Bristol-Landers             8/5/2020 22:25      Eric Holden            8/9/2020 5:18
Diana Bregman                    8/5/2020 22:25      Amelia Wagoner         8/9/2020 5:19
Rian Timothy Fitzpatrick         8/5/2020 22:25      Mike Mooney            8/9/2020 5:19
Kai patel                        8/5/2020 22:25      Jeremy Leimbach        8/9/2020 5:20
Kevin Rivera                     8/5/2020 22:25      Todd A Cunningham      8/9/2020 5:26
Connor Rhodes                    8/5/2020 22:25      Rachel Odenweller      8/9/2020 5:26
Juan Hercules                    8/5/2020 22:26      Joseph S Ruchalski     8/9/2020 5:28
Christina Humes                  8/5/2020 22:26      Annie Danis            8/9/2020 5:29
Ashley M Meier                   8/5/2020 22:26      Lee Milligan           8/9/2020 5:31
Chastity Premi                   8/5/2020 22:27      Alicia Castro          8/9/2020 5:32
Caitlin Burgess                  8/5/2020 22:27      Bryan Suarez-Mendoza   8/9/2020 5:39
Kimberly A Keohan                8/5/2020 22:27      Chana Lichtman         8/9/2020 5:45
Tiffiny Anderson                 8/5/2020 22:27      Vivian Le              8/9/2020 5:50
Pamela Reneau                    8/5/2020 22:27      Christopher Jacob      8/9/2020 5:50
Fangbo Zhang                     8/5/2020 22:28      Courtney shaw          8/9/2020 5:51
James Davis                      8/5/2020 22:28      Amon Bush              8/9/2020 5:51
YAO E DIABO                      8/5/2020 22:28      Troy Ackerly           8/9/2020 5:52
Daniela Benitez Suarez           8/5/2020 22:28      Kara Neaton            8/9/2020 5:52
Mark Townsend                    8/5/2020 22:29      Ozlem Ingle            8/9/2020 5:52
Daniel Sarnoff                   8/5/2020 22:29      Kevin Vargas           8/9/2020 5:54
Hassan Al-Salman                 8/5/2020 22:29      Carla Ragan            8/9/2020 5:57
Alden Hunt                       8/5/2020 22:29      Deleon Newsome         8/9/2020 6:04
Tosin olasan                     8/5/2020 22:30      Gambo Hassan           8/9/2020 6:04
Blake Nagel                      8/5/2020 22:30      Rebecca Paez           8/9/2020 6:05
Donald A Henderson               8/5/2020 22:30      Steve Erickson         8/9/2020 6:11
Nathan cockrell                  8/5/2020 22:30      Moe Sy                 8/9/2020 6:12
Zachary Moore                    8/5/2020 22:30      Yvette Cuevas          8/9/2020 6:12
Isaac Jacob Vires                8/5/2020 22:30      Patricia Davis         8/9/2020 6:16
Samuel Earl Lawrence             8/5/2020 22:30      Vinothkumar            8/9/2020 6:19
Juan C Plaza                     8/5/2020 22:31      Rebecca Craig          8/9/2020 6:19
Zachary Moore                    8/5/2020 22:31      Eugene Stauffer        8/9/2020 6:19
Lathonia Joiner                  8/5/2020 22:31      Jesse Burns            8/9/2020 6:20
Justin Re                        8/5/2020 22:32      Daniel Birman          8/9/2020 6:20
Brian Greenaway                  8/5/2020 22:32      Diana Richardson       8/9/2020 6:21
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 275 of 525


Gillian Villarroel              8/5/2020 22:32      Seraphina Rayhawk       8/9/2020 6:26
Andrew Hughes                   8/5/2020 22:32      Melissa Muse            8/9/2020 6:29
Michelle Duong                  8/5/2020 22:32      Antonio Guyton          8/9/2020 6:33
Aaron Miguel Cruz               8/5/2020 22:32      Omar Elwardany          8/9/2020 6:34
Issam Kurt                      8/5/2020 22:32      Christopher Ward        8/9/2020 6:35
Nicole Gillespie                8/5/2020 22:33      Shirlene Burns          8/9/2020 6:36
William Matteoni                8/5/2020 22:33      Matthew Vicario         8/9/2020 6:36
Aaron Sachs                     8/5/2020 22:33      Patrick A Purtee        8/9/2020 6:39
Johannes Bjerregaard            8/5/2020 22:33      Gabriel Borges          8/9/2020 6:42
Makayla Perkins                 8/5/2020 22:33      Jason Adams             8/9/2020 6:43
justin schurr                   8/5/2020 22:34      Robert Dworak           8/9/2020 6:44
Timothy Henderson               8/5/2020 22:34      Melissa Solivan         8/9/2020 6:44
Jasmine Monroe                  8/5/2020 22:34      Gautham Gangadharappa   8/9/2020 6:46
Kristin R Bass                  8/5/2020 22:34      JO ANN CODY             8/9/2020 6:46
Carolynn Polanchek              8/5/2020 22:34      Jason Young             8/9/2020 6:47
Kyle T Begovich                 8/5/2020 22:34      Matthew Hannusch        8/9/2020 6:49
Stephanie M Bates               8/5/2020 22:34      Dylan Maurer            8/9/2020 6:49
Emma Speck                      8/5/2020 22:35      Simon J Ortega          8/9/2020 6:49
Kayla Coleman                   8/5/2020 22:35      Deborah Hatfield        8/9/2020 6:53
Kuoure Thomas                   8/5/2020 22:35      Cassandra Chavez        8/9/2020 6:54
Lucinda Pederson                8/5/2020 22:35      Melvin brooks           8/9/2020 6:55
Allan Thomas Mackey             8/5/2020 22:35      Marcus browne           8/9/2020 6:56
Zoe Ronen                       8/5/2020 22:35      susan reese-kelley      8/9/2020 6:57
Sarah Summers                   8/5/2020 22:35      Victoria Di Giovanni    8/9/2020 6:58
Nicholas C Scacchetti           8/5/2020 22:35      Drona Gupta             8/9/2020 7:00
Jesse M Winfield                8/5/2020 22:36      Abdifatah Galgalo       8/9/2020 7:00
Lamont Haywood                  8/5/2020 22:36      Kiyonna Myers           8/9/2020 7:02
Nick Petrosky                   8/5/2020 22:36      Lacy Alessi             8/9/2020 7:10
Jonathan Karasov Lerner         8/5/2020 22:36      Dwight Smith            8/9/2020 7:14
Benjamin Hand                   8/5/2020 22:36      Mani Gandham            8/9/2020 7:16
Sara Yeo                        8/5/2020 22:36      Reza                    8/9/2020 7:17
Stephon Berry                   8/5/2020 22:36      Daniel Lee              8/9/2020 7:23
SHANON GREGORY                  8/5/2020 22:36      Michele Dovel           8/9/2020 7:35
Karen Cloyd                     8/5/2020 22:36      John                    8/9/2020 7:37
Adam Alexander                  8/5/2020 22:36      Adam Kemp               8/9/2020 7:43
Raymond Fallon                  8/5/2020 22:37      William Scott           8/9/2020 7:45
Daniel Bash                     8/5/2020 22:37      KaylaJo Yelm            8/9/2020 7:45
Mark Evans                      8/5/2020 22:37      Michael Gu              8/9/2020 7:45
Caroline Gregg                  8/5/2020 22:37      james Tonder            8/9/2020 7:47
Terita Carey                    8/5/2020 22:38      David Flores            8/9/2020 7:48
Michael E Michalski             8/5/2020 22:38      Benjamin Choi           8/9/2020 7:56
Kenneth Floyd                   8/5/2020 22:39      GLOVIS SUNDE            8/9/2020 7:58
Dean Jadlowski                  8/5/2020 22:39      Susana Barretto         8/9/2020 8:00
Jared Pendleton                 8/5/2020 22:40      Josh Misso              8/9/2020 8:05
Austin Connor Finlayson         8/5/2020 22:40      Gaia Pagi               8/9/2020 8:08
Bridget Skaggs                  8/5/2020 22:40      Jovan Collick           8/9/2020 8:09
Hua Xing                        8/5/2020 22:40      Sara E Alvarez          8/9/2020 8:09
Dalton Rogers                   8/5/2020 22:40      Ronald Romo             8/9/2020 8:12
ila yadav                       8/5/2020 22:41      Rachel J. Robbins       8/9/2020 8:14
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 276 of 525


ABRAHAM WEAVER Jr              8/5/2020 22:41      Bhrett Sherrill               8/9/2020 8:15
John Brenner                   8/5/2020 22:41      Kevin David Ballance          8/9/2020 8:17
David                          8/5/2020 22:42      Eunice Villaneda              8/9/2020 8:24
Rachelle white                 8/5/2020 22:42      Anthony Reginald Rogers JR    8/9/2020 8:27
Jon Knopp                      8/5/2020 22:42      Jaime Hernandez               8/9/2020 8:35
Jonathan Braker                8/5/2020 22:42      Marissa Bower                 8/9/2020 8:40
Robert Scott                   8/5/2020 22:42      Mary Cervantes                8/9/2020 8:45
Kristen A Farrell              8/5/2020 22:42      Danah M John-Martin           8/9/2020 8:46
Maxwell Rose                   8/5/2020 22:42      Nedelka Martinsen             8/9/2020 8:50
Draven Welch                   8/5/2020 22:43      Polly Chang                   8/9/2020 8:51
Kate Flowers                   8/5/2020 22:43      Laticia Washington            8/9/2020 8:57
Jonathan Hernandez             8/5/2020 22:43      K                             8/9/2020 9:00
Aldric Ulep                    8/5/2020 22:43      Kay                           8/9/2020 9:02
Jaguar Duc Lai                 8/5/2020 22:43      Karen Owens                   8/9/2020 9:06
Kristina Banashek              8/5/2020 22:43      Elizabeth J Fetty             8/9/2020 9:20
Andrew Palmer                  8/5/2020 22:43      Daniya Gullage                8/9/2020 9:20
Luciana nascimento             8/5/2020 22:44      Samuel Seabury                8/9/2020 9:21
Charles Vatter                 8/5/2020 22:44      Eric Jorgensen                8/9/2020 9:23
Perry Johnson                  8/5/2020 22:45      gregg ragle                   8/9/2020 9:29
Justin w Harrington            8/5/2020 22:45      Vivian Graham                 8/9/2020 9:32
DeWonica Williams              8/5/2020 22:45      Sebastian Gawenda             8/9/2020 9:35
Matthew Rakes                  8/5/2020 22:45      Alyse Wisneski                8/9/2020 9:39
Doug Dickinson                 8/5/2020 22:45      Diandra Sanphy                8/9/2020 9:39
Brandon Treadway               8/5/2020 22:46      Luis Barrios                  8/9/2020 9:45
Matthew Shadish                8/5/2020 22:46      Pablo Olivarez                8/9/2020 9:49
Thomas Clark                   8/5/2020 22:46      Christina                     8/9/2020 9:52
alexis dahlstrom               8/5/2020 22:46      LaQuandria Booker            8/9/2020 10:00
Chinedu chukwunta              8/5/2020 22:46      Aiden House                  8/9/2020 10:01
Shane Clouse                   8/5/2020 22:46      David Johnson Jr.            8/9/2020 10:07
Kuan Li                        8/5/2020 22:46      Michael Riccard              8/9/2020 10:07
Keith Roland II                8/5/2020 22:46      Donald L Fuchs Jr            8/9/2020 10:21
christopher g kurutz           8/5/2020 22:46      Suada Osmanagic              8/9/2020 10:24
Darwin Rivas                   8/5/2020 22:47      Evan M                       8/9/2020 10:30
Vinay Kumar Reddy Munagala     8/5/2020 22:47      Amy Hall                     8/9/2020 10:31
Tom Clark                      8/5/2020 22:47      Paul Mullins                 8/9/2020 10:31
Joseph Michael Anderson        8/5/2020 22:47      EM                           8/9/2020 10:32
Marco Bernasconi               8/5/2020 22:47      Chris Cardone                8/9/2020 10:33
Luke Rodrigues                 8/5/2020 22:47      Melinda Platt                8/9/2020 10:35
Marshall Griffin               8/5/2020 22:47      Erina Yamamoto               8/9/2020 10:36
Jeanine Clark                  8/5/2020 22:47      Wilbert Banks                8/9/2020 10:40
Farrah                         8/5/2020 22:48      Nicole Bove                  8/9/2020 10:45
Jacqueline Falcon              8/5/2020 22:48      SB STOKES                    8/9/2020 10:47
Aron Jett                      8/5/2020 22:48      Tamika Hopkins               8/9/2020 10:50
Meredith A. Jaquish            8/5/2020 22:48      Melodie Rodriguez            8/9/2020 10:52
Miguel Camcho                  8/5/2020 22:48      Ezequiel Hernandez           8/9/2020 10:56
Hamzah Usman                   8/5/2020 22:48      LoriAnn Godfrey              8/9/2020 10:58
Tim Bihl                       8/5/2020 22:48      Marc Mendoza                 8/9/2020 10:59
Ann Egeland                    8/5/2020 22:49      Scott Barkhau                8/9/2020 11:01
Steven Kraus                   8/5/2020 22:49      Joel McVinnie                8/9/2020 11:04
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 277 of 525


Casey Graham                   8/5/2020 22:49      Karen Darmer         8/9/2020 11:05
Tyler Pigg                     8/5/2020 22:49      Suzzane J Cornell    8/9/2020 11:07
TEYLOR NULL                    8/5/2020 22:50      Shayla Loker         8/9/2020 11:12
Andrew Wagner                  8/5/2020 22:50      Deirdre              8/9/2020 11:12
Daniel C Larson                8/5/2020 22:50      Gregory B. Henke     8/9/2020 11:14
Lauren A Norwood               8/5/2020 22:50      Alan D Jones         8/9/2020 11:16
Abhijit Hukkeri                8/5/2020 22:50      tao liang            8/9/2020 11:17
Martin Lesley Dunlap           8/5/2020 22:50      Gregory Thompson     8/9/2020 11:18
Dean Maurer                    8/5/2020 22:50      Kelsey Robbins       8/9/2020 11:20
Joshua Jacobson                8/5/2020 22:51      Kristin Martinez     8/9/2020 11:21
Otniel Ocampo                  8/5/2020 22:51      James S Vandiver     8/9/2020 11:24
William Craig                  8/5/2020 22:51      Kimberly Quarles     8/9/2020 11:30
Ismael Marrero                 8/5/2020 22:51      Thomas Ray McKee     8/9/2020 11:31
Mikele Ann Hansen              8/5/2020 22:51      Steven Richards      8/9/2020 11:34
Fatima Luna                    8/5/2020 22:51      Robert Sayah         8/9/2020 11:36
Scott Batky                    8/5/2020 22:52      KAREN GOFF           8/9/2020 11:36
Rosalinda                      8/5/2020 22:52      Jonathan Persinger   8/9/2020 11:38
Ak. Razorman                   8/5/2020 22:52      Angela Smith         8/9/2020 11:38
Jack and Pearl Schulherr       8/5/2020 22:52      Darril Dixon         8/9/2020 11:40
James Miller                   8/5/2020 22:52      Stan Eshelman        8/9/2020 11:40
Jordan Schulert                8/5/2020 22:52      Ronald S Durant      8/9/2020 11:41
Brion Burkett                  8/5/2020 22:53      Brian Fullerton      8/9/2020 11:41
Bryan Jason Dotson             8/5/2020 22:53      Ryan Conklin         8/9/2020 11:43
David Leffew                   8/5/2020 22:53      Sandra Talavera      8/9/2020 11:43
Sierra Dubuque                 8/5/2020 22:53      Rachael Wyatt        8/9/2020 11:44
Joni Barwick                   8/5/2020 22:53      JANICE SAWYER        8/9/2020 11:45
Joseph M Wander                8/5/2020 22:53      Cody Velliquette     8/9/2020 11:48
Diane Murphy                   8/5/2020 22:53      Scott Russo          8/9/2020 11:49
Caleb Corbin                   8/5/2020 22:53      Melanie Miller       8/9/2020 11:49
Lynda Redmond                  8/5/2020 22:53      Lauren Allred        8/9/2020 11:50
Ayrianna Macrellis             8/5/2020 22:53      JANELLE BROWN        8/9/2020 11:51
Kevin Duzinski                 8/5/2020 22:53      Beverly Jones        8/9/2020 11:51
Brandon Koishigawa             8/5/2020 22:54      James McHugh         8/9/2020 11:52
Steven Rentschler              8/5/2020 22:54      Jennifer Beckert     8/9/2020 11:53
Kloey Garrett                  8/5/2020 22:54      Venus leftridge      8/9/2020 11:53
Nathan Smith                   8/5/2020 22:54      Tate Stewart         8/9/2020 11:54
John Eric Housdan              8/5/2020 22:54      Teisha Fletcher      8/9/2020 11:54
Corey Johnson                  8/5/2020 22:54      Debra Stephens       8/9/2020 12:00
Matthew Peters                 8/5/2020 22:54      RichRD Gladis        8/9/2020 12:01
Antonio Ramirez                8/5/2020 22:54      John winters         8/9/2020 12:01
Timothy Mittelstadt            8/5/2020 22:55      Michael Caylor       8/9/2020 12:03
Gary Marks                     8/5/2020 22:55      Daniel Pelfrey       8/9/2020 12:04
Roberto Alfredo Solorio        8/5/2020 22:55      Richard Chenoweth    8/9/2020 12:04
Marc Lemaitre                  8/5/2020 22:55      Brian Friedl         8/9/2020 12:05
Elliott Rothermund             8/5/2020 22:55      Angela Sullivan      8/9/2020 12:06
John Kim                       8/5/2020 22:55      Curtis Branker       8/9/2020 12:09
Mariellina Perez               8/5/2020 22:55      Michael Stern        8/9/2020 12:10
Balasubramanian Meenakshi      8/5/2020 22:55      Virginia Trimbach    8/9/2020 12:13
John Everett                   8/5/2020 22:55      Danielle Marquis     8/9/2020 12:13
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 278 of 525


Matthew Crosby                   8/5/2020 22:55      stanley neal              8/9/2020 12:16
Eric Zavala                      8/5/2020 22:55      Jennette Mallett          8/9/2020 12:17
Billie C Harland                 8/5/2020 22:55      Sandy Joseph              8/9/2020 12:17
Katie Dickerson                  8/5/2020 22:55      Anita Kelley              8/9/2020 12:18
Brittni Shankar                  8/5/2020 22:56      Yuki Li                   8/9/2020 12:20
Meir Deri                        8/5/2020 22:56      ELIZABETH A CREGG         8/9/2020 12:21
Gwyn Wright                      8/5/2020 22:56      Kathleen Callahan         8/9/2020 12:21
Richard A. Hill                  8/5/2020 22:56      Mark Lorenz               8/9/2020 12:26
Peter Bristol                    8/5/2020 22:56      William Scott Elliott     8/9/2020 12:26
jason lickliter                  8/5/2020 22:57      Oluwabukola Omolara Bamidele
                                                                               8/9/2020 12:31
Scott R Pooler                   8/5/2020 22:57      Ryan M. Wallin            8/9/2020 12:35
Rain Story                       8/5/2020 22:57      Alandra Chantel Johnston  8/9/2020 12:36
Gerri Smith                      8/5/2020 22:57      Erica Cole-Cattenhead     8/9/2020 12:36
Gismel Luna                      8/5/2020 22:57      Jonathan                  8/9/2020 12:37
Jennifer Adegun                  8/5/2020 22:57      Charles Brandon Skeen     8/9/2020 12:37
Richard Grissom                  8/5/2020 22:57      Casandra Lyons            8/9/2020 12:37
Mit Shah                         8/5/2020 22:57      Chad Miller               8/9/2020 12:42
Brent Kametz                     8/5/2020 22:57      Belisa Anzalotti          8/9/2020 12:43
Kai Liu                          8/5/2020 22:58      Jessica Randall           8/9/2020 12:43
KENNETH R BOUTOT                 8/5/2020 22:58      Gwendilynn Qualls         8/9/2020 12:44
Nick Gustafson                   8/5/2020 22:58      Ruth Randall              8/9/2020 12:45
Angela M Bowman                  8/5/2020 22:58      Oliver Mayer              8/9/2020 12:46
Francisco Amaya                  8/5/2020 22:58      Kenneth Cain              8/9/2020 12:46
Emily Rocha                      8/5/2020 22:58      Christina Hall            8/9/2020 12:48
Ninfa Cariloria                  8/5/2020 22:59      Katrina L Cramer          8/9/2020 12:48
Andrea Waldbillig                8/5/2020 22:59      Darlene Staley            8/9/2020 12:51
Kacie Granillo                   8/5/2020 22:59      Nick sechelaru            8/9/2020 12:51
Jason cortes                     8/5/2020 22:59      Raychelle Lee             8/9/2020 12:53
Daniel Sanchez                   8/5/2020 22:59      JOHN W FRANCIS JR.        8/9/2020 12:54
Christopher G Flinders           8/5/2020 22:59      Sandra Reinhart           8/9/2020 12:54
William Rooney                   8/5/2020 22:59      Christopher Lee Johnson   8/9/2020 12:55
Joseph Froechtenigt III          8/5/2020 22:59      Deborah L Etherton        8/9/2020 12:57
Sarah Del Buono                  8/5/2020 22:59      Hannah Geene              8/9/2020 12:58
Thomas Ibbetson                  8/5/2020 22:59      jackson                   8/9/2020 12:59
Mohammed Mostafa                 8/5/2020 22:59      Raymond dePerrodil II     8/9/2020 12:59
Katherine Caughill               8/5/2020 22:59      Kevin Rafter              8/9/2020 13:00
Victoria Shimanovich             8/5/2020 22:59      Bill Sandow               8/9/2020 13:04
John Amegavluie                  8/5/2020 22:59      Suvd                      8/9/2020 13:04
Florian Richter                  8/5/2020 22:59      Helen F. Behrs            8/9/2020 13:04
Michelle Ford                    8/5/2020 23:00      Vinnie Hester             8/9/2020 13:04
Madeline Pagel                   8/5/2020 23:00      Suvd Davaadorj            8/9/2020 13:05
Frank Hickman                    8/5/2020 23:00      Emma McDonald             8/9/2020 13:06
Connor Brewer                    8/5/2020 23:00      Josiah Chappell           8/9/2020 13:07
Elizabeth Perez                  8/5/2020 23:00      Tracey Leath              8/9/2020 13:07
Jeff Allison                     8/5/2020 23:00      Charles Lee Heck          8/9/2020 13:09
Brittney Williams                8/5/2020 23:00      Roberto Zamora            8/9/2020 13:09
Bridget Havey                    8/5/2020 23:00      Alicia Brewer             8/9/2020 13:09
Michael A Berenis                8/5/2020 23:00      Russell Smolik            8/9/2020 13:11
Omar Mondragon                   8/5/2020 23:00      John Cleaver              8/9/2020 13:11
        Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 279 of 525


Benjamin Van Auken            8/5/2020 23:00      Barry Buchholtz         8/9/2020 13:11
Seth Goldberg                 8/5/2020 23:01      Jessica Curcio          8/9/2020 13:12
Dakota Giovinazzo             8/5/2020 23:01      Debra possin            8/9/2020 13:17
Kaitlin Cook                  8/5/2020 23:01      Sheraj Ragoobeer        8/9/2020 13:18
Deion Richards                8/5/2020 23:01      Holly Pasko             8/9/2020 13:19
Madeline Enriquez             8/5/2020 23:01      AJ Moore                8/9/2020 13:19
Preston M Pollock             8/5/2020 23:01      Lance A Roehr           8/9/2020 13:20
sabrina                       8/5/2020 23:01      Jason Bratcher          8/9/2020 13:21
Steven Main                   8/5/2020 23:01      Tobi Soskin             8/9/2020 13:22
Siavash Yasini                8/5/2020 23:01      Jennifer Hansen-Moore   8/9/2020 13:22
Shikhar Kwatra                8/5/2020 23:02      Alan Tenney             8/9/2020 13:25
JESSICA AMADOR                8/5/2020 23:02      Patrick S Winters       8/9/2020 13:26
William Nelson                8/5/2020 23:02      Russell Fortner         8/9/2020 13:26
Brana Shurtleff               8/5/2020 23:02      Eric Walstad            8/9/2020 13:28
Omary Gonell                  8/5/2020 23:02      Gary Engels             8/9/2020 13:28
Silvana Martinez              8/5/2020 23:02      Seth Purkerson          8/9/2020 13:33
Katrina Cook                  8/5/2020 23:02      Adrianne Matthews       8/9/2020 13:34
Jacob Longhway                8/5/2020 23:02      Michael Splaver         8/9/2020 13:34
Robert Calon                  8/5/2020 23:02      James Arthur Burns      8/9/2020 13:35
Ruth E. Boykin                8/5/2020 23:02      Paul McDonald           8/9/2020 13:35
Jana V Fercho                 8/5/2020 23:02      Sriharsha Mandava       8/9/2020 13:35
Matthew Metzger               8/5/2020 23:02      Eric G Poland           8/9/2020 13:35
Dytisha wells                 8/5/2020 23:02      Sujata Emani            8/9/2020 13:36
Tiffany Carroll               8/5/2020 23:03      Nicole Jackson          8/9/2020 13:37
ANDREE J RATHEMACHER          8/5/2020 23:03      michael a gallagher     8/9/2020 13:38
Marco Elmange                 8/5/2020 23:03      Michelle Y. Fiedler     8/9/2020 13:38
Michele L Braun               8/5/2020 23:03      Jessica                 8/9/2020 13:39
Timothy Stephen               8/5/2020 23:03      Jonathan D. Cook        8/9/2020 13:40
Angela Ryder                  8/5/2020 23:03      Samone L Stroman        8/9/2020 13:40
Amber Frey                    8/5/2020 23:03      Larissa Owens           8/9/2020 13:41
Andrew Krodel                 8/5/2020 23:03      Matthew Duffy           8/9/2020 13:42
Marcia Ellis                  8/5/2020 23:04      Jackie Bilderback       8/9/2020 13:43
Jamison Deuninck              8/5/2020 23:04      Alexander Bond          8/9/2020 13:43
Gregory Cooper                8/5/2020 23:04      Jacob Vanderdray        8/9/2020 13:43
Willie Cormier                8/5/2020 23:04      Damon Walker            8/9/2020 13:44
P J Evans                     8/5/2020 23:04      andy orozco             8/9/2020 13:44
Amy Ibarra                    8/5/2020 23:04      Mary K Jones            8/9/2020 13:45
Spencer Andersen              8/5/2020 23:04      Joshua Kimsey           8/9/2020 13:45
AnnMarie Wawak                8/5/2020 23:04      Alice Rosenthal         8/9/2020 13:46
Christine Jennings            8/5/2020 23:04      Donna M Monforte        8/9/2020 13:46
Nicole Davis                  8/5/2020 23:04      Dane Wilson             8/9/2020 13:46
Ramanjaneyulu                 8/5/2020 23:04      Gregory Stobb           8/9/2020 13:46
Alida Chacon                  8/5/2020 23:04      Chun Ying Wang          8/9/2020 13:47
Muhammad Jawad Aleem          8/5/2020 23:04      John Rafferty           8/9/2020 13:47
Ryan Alexander Ruth           8/5/2020 23:04      Kerri Bauer             8/9/2020 13:48
RASAAN GOULDBOURNE            8/5/2020 23:05      Jason Lingle            8/9/2020 13:48
Rosemary L Jameson            8/5/2020 23:05      Thomas J Bowers Sr      8/9/2020 13:49
David J. Carpenter            8/5/2020 23:05      Janna Cassels           8/9/2020 13:50
Luyen                         8/5/2020 23:05      Angelina Morales        8/9/2020 13:50
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 280 of 525


Austin McBride                 8/5/2020 23:05      Joshua Leven                8/9/2020 13:50
Brittany Mercedes              8/5/2020 23:05      Kenneth Skocik              8/9/2020 13:51
Robert M Howles Jr             8/5/2020 23:05      Israel James Carberry       8/9/2020 13:52
Alyssa White                   8/5/2020 23:06      Jamela Carr                 8/9/2020 13:53
Xoa le                         8/5/2020 23:06      Sara Bos                    8/9/2020 13:54
Julie Curtin                   8/5/2020 23:06      Robert J Orlando            8/9/2020 13:55
Ada Polanco                    8/5/2020 23:06      Carolyn Christensen         8/9/2020 13:55
David Keener                   8/5/2020 23:06      Scott Schultz               8/9/2020 13:56
Felipe Silvestre               8/5/2020 23:06      DAVID A VAN ALSTYNE         8/9/2020 13:56
Nicholas Greco                 8/5/2020 23:06      Jamsel F. Reyes             8/9/2020 13:58
MICHAEL THOMAS PAUL            8/5/2020 23:06      J. Hekking                  8/9/2020 14:00
Jonathan M Stolarski           8/5/2020 23:06      Kenya Bussey Hailey         8/9/2020 14:02
Emily Zapotocny                8/5/2020 23:06      Claudia Garcia              8/9/2020 14:03
Genie Cunningham               8/5/2020 23:06      Dawn Smith                  8/9/2020 14:03
Nikole Roessler                8/5/2020 23:06      Teresa Esteban Casanelles   8/9/2020 14:03
Johny Alexander Yan Chu        8/5/2020 23:06      Jay Schwarting              8/9/2020 14:04
Zina Burdick                   8/5/2020 23:07      shanuka                     8/9/2020 14:05
Mustafa Elgharbawy             8/5/2020 23:07      Carina solano               8/9/2020 14:06
Raffaela Tatar                 8/5/2020 23:07      Cecil Smith                 8/9/2020 14:06
Evelyn Luu                     8/5/2020 23:07      Lisa A Pederson             8/9/2020 14:07
Ryan Simpson                   8/5/2020 23:07      Michael Owsiany             8/9/2020 14:08
Nakiia roberts                 8/5/2020 23:07      Robert Greer Crossno        8/9/2020 14:08
Souayee                        8/5/2020 23:07      Anthony Thomas              8/9/2020 14:11
James Ryan                     8/5/2020 23:08      Sharon Wolfe                8/9/2020 14:12
Anthony C. Harland             8/5/2020 23:08      Janith Boyd                 8/9/2020 14:12
Brad Ray Overton               8/5/2020 23:08      Forrest C Mikkelsen         8/9/2020 14:12
Kevin Alvarez                  8/5/2020 23:09      Luis                        8/9/2020 14:13
Donald R Ewing                 8/5/2020 23:09      Sydney Berkman              8/9/2020 14:13
Robert Worthington             8/5/2020 23:09      Penny Williamson            8/9/2020 14:15
Andy Wang                      8/5/2020 23:09      Brenden Schulz              8/9/2020 14:15
Samantha Finley                8/5/2020 23:09      Martha Cesari               8/9/2020 14:15
Jacqueline Soo                 8/5/2020 23:09      Davidina McDonald           8/9/2020 14:17
Krystle Burgos                 8/5/2020 23:09      michelle gillis             8/9/2020 14:17
Caleb Robbins                  8/5/2020 23:10      Amanda M Winters            8/9/2020 14:18
Ronald Yarpe                   8/5/2020 23:10      Tyrik Hicks                 8/9/2020 14:18
Maria Bustamante               8/5/2020 23:10      Alexander G Walsh           8/9/2020 14:18
Joe R. C. Sponsler             8/5/2020 23:10      Scott Olesen                8/9/2020 14:19
Reagan Middlebrook             8/5/2020 23:10      Emma Schermer Tamir         8/9/2020 14:19
Mason Hollis                   8/5/2020 23:10      Conrad Tyler Blackburn      8/9/2020 14:22
JOHN A SLOVISKY                8/5/2020 23:10      Taylor Izak                 8/9/2020 14:22
Nathanael James Doughton       8/5/2020 23:10      michelle gillis             8/9/2020 14:22
Michelle Foor                  8/5/2020 23:10      Ronald Anthony Cavaliere    8/9/2020 14:22
Justin Lillis                  8/5/2020 23:10      Elliott Green               8/9/2020 14:23
Adam Maruszewski               8/5/2020 23:10      Christina Morales           8/9/2020 14:23
Amy Nguyen                     8/5/2020 23:10      JOSHUA L HEMPFLENG          8/9/2020 14:23
Bruce Weaver                   8/5/2020 23:10      Philip Service              8/9/2020 14:23
Norma Robins                   8/5/2020 23:10      James B Niehans             8/9/2020 14:23
Erik Strand                    8/5/2020 23:11      Kerry-ann clarke            8/9/2020 14:26
Dustin Olbrich                 8/5/2020 23:11      Ida Wallace Shabazz         8/9/2020 14:27
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 281 of 525


Brian John Newton               8/5/2020 23:11      Veronica Plowman         8/9/2020 14:28
Dylan Jay Mandeville            8/5/2020 23:11      Abdul Samad Mohammad     8/9/2020 14:28
Barbara Pratt Shellenberger     8/5/2020 23:11      Mulubrhan Ogbazghi       8/9/2020 14:29
Tiedra Mahmoudi                 8/5/2020 23:11      Tim Paschkewitz          8/9/2020 14:29
Deanna Merced                   8/5/2020 23:11      Tyont Shabazz Sr         8/9/2020 14:29
Daniel Lee                      8/5/2020 23:11      Allison Cain             8/9/2020 14:30
Rebekkah Portlock               8/5/2020 23:11      Michael Richard Porter   8/9/2020 14:32
Donna Garcia                    8/5/2020 23:12      Alfred Torrisi           8/9/2020 14:33
Diana Askew                     8/5/2020 23:12      Robert M Markiewicz      8/9/2020 14:33
Megan Ridenour                  8/5/2020 23:12      Orandi Cole              8/9/2020 14:35
Tristan Mattole                 8/5/2020 23:12      Lauren Burd              8/9/2020 14:35
Michael Clarke                  8/5/2020 23:12      FACHRY ROZY OEMAR        8/9/2020 14:37
Jessica Hunsberger              8/5/2020 23:12      JANE F SPOERL            8/9/2020 14:37
Alec Cameron Pakzad             8/5/2020 23:12      Min Oh                   8/9/2020 14:38
Ethan Wijaya                    8/5/2020 23:12      Michael Belton           8/9/2020 14:38
Sufiniase Meskelu               8/5/2020 23:12      Rebecca Pruess           8/9/2020 14:38
Sara Camila cano                8/5/2020 23:12      SUNIL PATEL              8/9/2020 14:39
Jenelle Hunsucker               8/5/2020 23:12      Lily Alston              8/9/2020 14:40
Johny Alexander Yan Chu         8/5/2020 23:12      Sigrid Blom              8/9/2020 14:43
Thomas Harris                   8/5/2020 23:12      Melissa Yeung            8/9/2020 14:43
Ashley Peace                    8/5/2020 23:13      Sarah Burnett            8/9/2020 14:43
Emily Schranz                   8/5/2020 23:13      Sarna Salzman            8/9/2020 14:44
Joshua Schwartz                 8/5/2020 23:13      Casey Hawkins            8/9/2020 14:44
tiffany scranton                8/5/2020 23:13      Melissa Yeung            8/9/2020 14:45
Clarence Morrow                 8/5/2020 23:13      Laquisha Schroeder       8/9/2020 14:45
Lee A Percy                     8/5/2020 23:13      ERIK A SANDNESS          8/9/2020 14:46
Damion L Watters                8/5/2020 23:13      SAVANNAH MCFADDEN        8/9/2020 14:46
Allen Hill                      8/5/2020 23:13      Rani Reddy               8/9/2020 14:47
meghan leary                    8/5/2020 23:13      Carol Ann Reed           8/9/2020 14:47
Rose Davidson                   8/5/2020 23:13      Thilakkumar Nataraj      8/9/2020 14:48
Anthony Phan                    8/5/2020 23:13      Marisol Reyes            8/9/2020 14:48
Michelle Kincade                8/5/2020 23:13      Tonie Christiansen       8/9/2020 14:48
Anahi                           8/5/2020 23:14      Kristen M Lambert        8/9/2020 14:50
Jessie Park                     8/5/2020 23:14      Lazaro Ricardo           8/9/2020 14:50
Nichole Myhren                  8/5/2020 23:14      Lance Redinger           8/9/2020 14:50
Patrick Lynn                    8/5/2020 23:14      Feng Wang                8/9/2020 14:51
Michael Gersten                 8/5/2020 23:14      Alexis Kennedy           8/9/2020 14:51
John Potter                     8/5/2020 23:14      Radzee Zaman             8/9/2020 14:52
Orlando Henryhand               8/5/2020 23:14      Andrew Tseng             8/9/2020 14:54
Mark Shields                    8/5/2020 23:14      Eric Thon                8/9/2020 14:54
Bentley Bergstrom               8/5/2020 23:14      Audrey Reynolds          8/9/2020 14:54
Taylor Larsen                   8/5/2020 23:14      Tonya Gray               8/9/2020 14:55
Beatriz Martinez                8/5/2020 23:14      Neal Major Jameson       8/9/2020 14:55
Lynne Duchock                   8/5/2020 23:14      Candace Macy             8/9/2020 14:56
Cameron Scott                   8/5/2020 23:15      Gina Jones               8/9/2020 14:56
Ronald Lago                     8/5/2020 23:15      Michael Spano            8/9/2020 14:57
Tim Arbuckle                    8/5/2020 23:15      Tabatha Thompson         8/9/2020 14:57
Arthur Barrett                  8/5/2020 23:15      Jenny Wurth              8/9/2020 14:57
Craig Baron                     8/5/2020 23:15      Brian Keenan             8/9/2020 14:57
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 282 of 525


Adam Heck                       8/5/2020 23:15      haim assraf            8/9/2020 14:58
Samuel Tallman                  8/5/2020 23:15      Jiries Baqain          8/9/2020 14:59
Peter Alcocer                   8/5/2020 23:15      Shane Lewis            8/9/2020 14:59
Brett Paine                     8/5/2020 23:15      Stephen McCracken      8/9/2020 15:00
Jacqueline Herrera              8/5/2020 23:15      Kimberly Mayfield      8/9/2020 15:01
Mason Allen                     8/5/2020 23:16      Jenny Ingram           8/9/2020 15:01
Brett Smith                     8/5/2020 23:16      Savanah Cram           8/9/2020 15:01
Kyle Stockton                   8/5/2020 23:16      Qiuling.Chen           8/9/2020 15:01
Ivan A Adame-Torres             8/5/2020 23:16      Joseph Lane            8/9/2020 15:04
Nicholas T. Muhne               8/5/2020 23:16      Vithal Madhira         8/9/2020 15:05
Sujan devi                      8/5/2020 23:16      Yarisa Amaya           8/9/2020 15:07
Jinger Wolfe                    8/5/2020 23:16      Dan Bellino            8/9/2020 15:08
John Pouris                     8/5/2020 23:16      Crystal von Ah         8/9/2020 15:09
Damian littletn                 8/5/2020 23:16      Jezeel B. Michel       8/9/2020 15:09
Leyandra Pagan Ortiz            8/5/2020 23:16      Marshall Baltzell      8/9/2020 15:10
Alec J Tyre                     8/5/2020 23:16      Brent A. Michel        8/9/2020 15:12
Viyonce Legg                    8/5/2020 23:16      Michael Hettman        8/9/2020 15:12
Isaac Kuek                      8/5/2020 23:16      Arielle Corbett        8/9/2020 15:13
Nicolette Rodriguez             8/5/2020 23:16      Bill Jones             8/9/2020 15:14
Rita Polanco                    8/5/2020 23:16      Carl J. Posey          8/9/2020 15:15
Vivian Pauline Wantoch          8/5/2020 23:16      Steve Burke            8/9/2020 15:15
Ashley Cross                    8/5/2020 23:16      John Pernyeszi         8/9/2020 15:15
Bill Arensberg                  8/5/2020 23:16      Linda                  8/9/2020 15:15
Angelique Turner                8/5/2020 23:17      Nicholas Rapp          8/9/2020 15:15
Mattias Cape                    8/5/2020 23:17      jason bales            8/9/2020 15:15
Abigail Pike                    8/5/2020 23:17      Matthew Brown          8/9/2020 15:15
George Conroy                   8/5/2020 23:17      Matthew Brown          8/9/2020 15:16
Alice Colson                    8/5/2020 23:17      Betsy Flood            8/9/2020 15:17
EDUARDO MUENCH                  8/5/2020 23:17      Erik J Wolpert         8/9/2020 15:18
MICHELLE LOGAN                  8/5/2020 23:17      David B Moore          8/9/2020 15:19
Jeff Redman                     8/5/2020 23:18      Russell Johnston       8/9/2020 15:19
Frank Provo                     8/5/2020 23:18      David Hanson           8/9/2020 15:21
Sheraton                        8/5/2020 23:18      Miranda S Lyon         8/9/2020 15:21
Aaron West                      8/5/2020 23:18      Jorge Contreras        8/9/2020 15:22
Mark Meisel-Youngman            8/5/2020 23:18      Trisha Prickett        8/9/2020 15:22
Charmaine Amadei                8/5/2020 23:18      Jayme Leigh Hancock    8/9/2020 15:22
Shelia A Phillips               8/5/2020 23:18      Shona Koehn            8/9/2020 15:23
Daniel Schofield                8/5/2020 23:18      Anna Slack             8/9/2020 15:23
Barbara Gillespie               8/5/2020 23:18      Gina Bonner            8/9/2020 15:24
Stewart Avera                   8/5/2020 23:18      Shonda Vielbig         8/9/2020 15:24
Hamlet Demoya                   8/5/2020 23:19      Michael Oliva          8/9/2020 15:25
Johnny m Sandoval               8/5/2020 23:19      John Gartung           8/9/2020 15:26
Samantha                        8/5/2020 23:19      Monique m Johnson      8/9/2020 15:28
Megan Winner                    8/5/2020 23:19      Abdurahman farah       8/9/2020 15:29
Adam Thomas                     8/5/2020 23:19      Yosef Friedman         8/9/2020 15:29
Maurice Chavez                  8/5/2020 23:20      Valerie Flores-Meath   8/9/2020 15:30
JASON GEGEN                     8/5/2020 23:20      Miguel Santoyo         8/9/2020 15:30
Scott Francis                   8/5/2020 23:20      Marjorie Beauchamp     8/9/2020 15:32
Michael Plati                   8/5/2020 23:20      Marie Ann Garcia       8/9/2020 15:32
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 283 of 525


Andre Perez                       8/5/2020 23:20    Adrianne King               8/9/2020 15:32
Rhea Hilliard                     8/5/2020 23:20    Warren Overmyer             8/9/2020 15:33
Dana Beckwith                     8/5/2020 23:20    Joel E Doolin               8/9/2020 15:33
Emily Ratliff                     8/5/2020 23:20    Ramona Freeman              8/9/2020 15:33
Bryan Brown                       8/5/2020 23:20    Kevin Frett                 8/9/2020 15:33
BRADLEY A JELLISON                8/5/2020 23:20    matthew haas                8/9/2020 15:34
Megan Zhu                         8/5/2020 23:20    Mica D'Orleans              8/9/2020 15:34
Saruar Fahim                      8/5/2020 23:20    Lorainee Lyons              8/9/2020 15:34
Grady Hancock                     8/5/2020 23:21    Benjamin Hattem             8/9/2020 15:34
Denisse Porras                    8/5/2020 23:21    Javaughn                    8/9/2020 15:35
Shana Li                          8/5/2020 23:21    Erin Lerette                8/9/2020 15:36
Sheryl Bon                        8/5/2020 23:21    EMILY CARAVAN               8/9/2020 15:38
Juan R. Rivera Font               8/5/2020 23:21    Taylor Haberkern            8/9/2020 15:39
Erin Orange                       8/5/2020 23:21    Bryan Brown                 8/9/2020 15:40
Marzena Dominik                   8/5/2020 23:21    Danielle Smalley            8/9/2020 15:41
Deepika karkra                    8/5/2020 23:21    Maren Price                 8/9/2020 15:41
Ali Thabar                        8/5/2020 23:21    Amber Feist                 8/9/2020 15:42
Jeremy Spence                     8/5/2020 23:21    Curtis J Gile               8/9/2020 15:42
Josh hagood                       8/5/2020 23:21    Garrett Curran              8/9/2020 15:42
Kendrick Etienne                  8/5/2020 23:22    Lydia Martin                8/9/2020 15:43
Patricia Kesling                  8/5/2020 23:22    Oscar Enrique Ortiz         8/9/2020 15:43
Derna Fernandez                   8/5/2020 23:22    Devin Clary                 8/9/2020 15:45
Sam Larison                       8/5/2020 23:22    Andrea Laing                8/9/2020 15:45
Jim Turner                        8/5/2020 23:22    Michael Black               8/9/2020 15:45
Gregory Finn                      8/5/2020 23:22    Vivekananda V Sannasi       8/9/2020 15:45
Corey Seggerty                    8/5/2020 23:22    Joseph Tuma                 8/9/2020 15:46
Auryn Vrvilo                      8/5/2020 23:22    Jonathon Hash               8/9/2020 15:46
Mark Wells                        8/5/2020 23:22    Marsha Ayad Bey MARSHA THOMAS
                                                                                8/9/2020 15:47
Lemoine covan                     8/5/2020 23:22    Dao Mom                     8/9/2020 15:47
Yuting Hu                         8/5/2020 23:23    Meaghan Campbell            8/9/2020 15:48
Christopher Wise                  8/5/2020 23:23    Jason W Rios                8/9/2020 15:49
Sandy Oroumieh                    8/5/2020 23:23    Frances Vugteveen           8/9/2020 15:49
Kshitij Dey                       8/5/2020 23:23    E. Ross Riddle              8/9/2020 15:49
Laura Hughes                      8/5/2020 23:23    Diane Miller                8/9/2020 15:50
Enrique J Hernandez               8/5/2020 23:23    JENIFER GRAJALES            8/9/2020 15:50
Michael T Watkins                 8/5/2020 23:23    Sarah Stone                 8/9/2020 15:51
Nestor Gonzalez                   8/5/2020 23:23    Sylvia S Sanchez            8/9/2020 15:51
Mehmood A Hussain                 8/5/2020 23:23    Jesse Fishman               8/9/2020 15:52
Patrick Jett                      8/5/2020 23:24    Daniel Okpara               8/9/2020 15:54
Zubair Hussaini                   8/5/2020 23:24    Christopher Capuzzo         8/9/2020 15:55
Jessica McLane                    8/5/2020 23:24    Kristi Watson               8/9/2020 15:55
Oliver Page                       8/5/2020 23:24    Ashley Hanna                8/9/2020 15:56
Arleacy H Bell                    8/5/2020 23:24    Alexander G Ramirez         8/9/2020 15:56
Sarah                             8/5/2020 23:24    Gary Wellborn               8/9/2020 15:57
Miguel Garcia Jr.                 8/5/2020 23:24    Willie GE Thomas            8/9/2020 15:59
Karl Vanek                        8/5/2020 23:25    Daniel Okpara               8/9/2020 16:00
Christopher Lee Nealey-Chisholm   8/5/2020 23:25    Kenneth Weldon              8/9/2020 16:01
Mackinley Simpson                 8/5/2020 23:25    Joseph Christian Kramer III 8/9/2020 16:01
Seyda Chan                        8/5/2020 23:25    Francyne Fuller             8/9/2020 16:01
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 284 of 525


Cole Weber                      8/5/2020 23:25      Robert Connelly      8/9/2020 16:02
Yelena Tebcherani               8/5/2020 23:25      Andrew Neil          8/9/2020 16:03
Julie Mosher                    8/5/2020 23:25      Patti Weiland        8/9/2020 16:03
Peter Bishop                    8/5/2020 23:25      Aaron Clausen        8/9/2020 16:03
Verna C Taylor                  8/5/2020 23:25      Miles A Edmonson     8/9/2020 16:04
Ashley Cushing                  8/5/2020 23:25      Joshua D Minter      8/9/2020 16:04
Steven Grudda                   8/5/2020 23:26      Patti Weiland        8/9/2020 16:04
Stephanie Roland                8/5/2020 23:26      Sharon P Johnson     8/9/2020 16:05
michael duncan                  8/5/2020 23:26      Cindy Norton         8/9/2020 16:05
Brian Schulman                  8/5/2020 23:26      Fady Shehadeh        8/9/2020 16:05
Kimberly Velasco-angulo         8/5/2020 23:26      Crystal Magallanes   8/9/2020 16:05
Charles Wahlstrom               8/5/2020 23:26      Bezhou Feng          8/9/2020 16:06
Adam E. Carr                    8/5/2020 23:26      Christie Schull      8/9/2020 16:07
Braedon D Merwin                8/5/2020 23:26      Melvin T. Albert     8/9/2020 16:07
Iris Peterson                   8/5/2020 23:26      Amal Osman           8/9/2020 16:09
Adianis Guadalupe Metz          8/5/2020 23:26      Elizabeth Padilla    8/9/2020 16:10
Verna C Taylor                  8/5/2020 23:26      Doug Coners          8/9/2020 16:10
Christian                       8/5/2020 23:26      Arnold Smith         8/9/2020 16:11
Charles Cassani                 8/5/2020 23:27      Julie Jones          8/9/2020 16:12
Ahmad Salama                    8/5/2020 23:27      Tara Cotton          8/9/2020 16:12
Shelby Cross                    8/5/2020 23:27      Jordan Miller        8/9/2020 16:13
Tiffany Pittman                 8/5/2020 23:27      Jesus Morones        8/9/2020 16:14
Jason Denison                   8/5/2020 23:27      Brett Mainor         8/9/2020 16:15
Dominique Monbureau             8/5/2020 23:27      Helen Logan          8/9/2020 16:15
Michelle Kelley                 8/5/2020 23:27      Steven Sawatzky      8/9/2020 16:16
TREVOR HAWLEY                   8/5/2020 23:27      Lynette Ewald        8/9/2020 16:17
Randolph Hoepfner               8/5/2020 23:27      Andreia newman       8/9/2020 16:17
David Coleman                   8/5/2020 23:27      Abhineet Gupta       8/9/2020 16:17
Ana Gonzalez                    8/5/2020 23:27      Joshua Nacman        8/9/2020 16:18
Nathan Taber                    8/5/2020 23:28      Brandon M Bertnick   8/9/2020 16:18
Michael Hitchingham             8/5/2020 23:28      Seto van Boxtel      8/9/2020 16:18
Susan Leakas                    8/5/2020 23:28      Trenton Schallow     8/9/2020 16:19
Melissa Denae Bailey            8/5/2020 23:28      Liana Launay-Green   8/9/2020 16:19
Suu Zhou                        8/5/2020 23:28      Vernon R Unger       8/9/2020 16:19
Holly Vaughan                   8/5/2020 23:28      Trenton Schallow     8/9/2020 16:19
Donna Chung                     8/5/2020 23:29      Amy Procter          8/9/2020 16:20
Jesse Schmidt                   8/5/2020 23:29      Trenton Schallow     8/9/2020 16:20
Timothy OConnor                 8/5/2020 23:29      Brett Doster         8/9/2020 16:21
Lisa Brown                      8/5/2020 23:29      Lacey Kloster        8/9/2020 16:21
Deb Buxton                      8/5/2020 23:29      Drew Lasater         8/9/2020 16:21
Whitney Delaney                 8/5/2020 23:29      Lenoir Higgins       8/9/2020 16:21
Francis Maguire                 8/5/2020 23:29      Ruth Austin          8/9/2020 16:21
Ileana                          8/5/2020 23:29      Seto van Boxtel      8/9/2020 16:21
Tommy Getchell                  8/5/2020 23:29      Diana Quicano        8/9/2020 16:22
Layne Sackett                   8/5/2020 23:30      Patrick Hull         8/9/2020 16:22
Stephanie Bundschuh             8/5/2020 23:30      Ryan Neuharth        8/9/2020 16:23
David Frates                    8/5/2020 23:30      Lucas Wilkerson      8/9/2020 16:24
joann doyle                     8/5/2020 23:30      Joshua Schulist      8/9/2020 16:26
Martin Keefe                    8/5/2020 23:30      Eric Freedman        8/9/2020 16:26
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 285 of 525


Dianne sesti                     8/5/2020 23:30      JAMIL HOSSAIN          8/9/2020 16:26
Ricardo Jacinto Robles           8/5/2020 23:30      Joseph Erdeman         8/9/2020 16:27
Denis McCool                     8/5/2020 23:30      Jonathan Brewer        8/9/2020 16:27
Jessica Justice                  8/5/2020 23:30      Emily Thierstein       8/9/2020 16:27
Jermain Vann                     8/5/2020 23:30      Hendarsin Lukito       8/9/2020 16:28
Sara Johnson                     8/5/2020 23:30      Stephanie Hoban        8/9/2020 16:28
Lawson Summerrow                 8/5/2020 23:30      Sagar Mankar           8/9/2020 16:28
Kadedrah Smart                   8/5/2020 23:31      Richard smith          8/9/2020 16:29
Nazanin Mirzaei                  8/5/2020 23:31      Mac Whiting            8/9/2020 16:29
Tamya Lopez                      8/5/2020 23:31      Marlysia KAWANO        8/9/2020 16:29
Vincent Cortese                  8/5/2020 23:31      Linda Bishop           8/9/2020 16:29
Bjorn Overbeek                   8/5/2020 23:31      Shu Lukito             8/9/2020 16:29
John M. Hobbs                    8/5/2020 23:31      James Stephen Riley    8/9/2020 16:30
Sean Kim                         8/5/2020 23:31      Simeon Richards        8/9/2020 16:30
Jesse Rider                      8/5/2020 23:31      Miles Crow             8/9/2020 16:30
Kyle Anderson                    8/5/2020 23:31      Timothy Gmeiner        8/9/2020 16:31
Shaun E Williamson               8/5/2020 23:32      Charles Mainor         8/9/2020 16:31
Ashley Templet                   8/5/2020 23:32      Miles Stenehjem        8/9/2020 16:31
Hannah Fix                       8/5/2020 23:32      Linda Brunn            8/9/2020 16:32
Thomas Fair                      8/5/2020 23:32      Melanie J McNeill      8/9/2020 16:32
Wiltany Rolle                    8/5/2020 23:32      Donna Paige            8/9/2020 16:33
Howard Kim                       8/5/2020 23:33      Kimberlee Renee Carr   8/9/2020 16:35
Denisha Faust                    8/5/2020 23:33      Candy Cherry           8/9/2020 16:35
Sarah                            8/5/2020 23:33      Jeremy M Pallotta      8/9/2020 16:37
Elizabeth Elmschig               8/5/2020 23:33      Ken Pope               8/9/2020 16:37
Tasha Randolph                   8/5/2020 23:33      Joshua Caleb Ostlind   8/9/2020 16:38
Nazanin Mirzaei                  8/5/2020 23:33      Erin Adams             8/9/2020 16:38
Taylor A Ewald                   8/5/2020 23:33      Claire Geddes          8/9/2020 16:39
J. Leigh Brantly                 8/5/2020 23:33      Daniel Mullins         8/9/2020 16:40
Julian                           8/5/2020 23:33      Aaron Noble            8/9/2020 16:42
Nick Kim                         8/5/2020 23:33      kathy fogle            8/9/2020 16:42
Kori Gradner                     8/5/2020 23:34      Maurice C Waller       8/9/2020 16:43
Adams; Clarence                  8/5/2020 23:34      John Petterson         8/9/2020 16:44
Daniel J Lamb                    8/5/2020 23:34      TRAVIS HANSON          8/9/2020 16:44
guy gaudenzi                     8/5/2020 23:34      Cassandra Bruce        8/9/2020 16:44
Kyle Keller                      8/5/2020 23:34      Joseph Rivera          8/9/2020 16:45
Kneeasha Stubbs                  8/5/2020 23:34      Alexander D Brinley    8/9/2020 16:45
Dorka Veras                      8/5/2020 23:34      Ramona I Hernandez     8/9/2020 16:46
Sashalia Ramirez                 8/5/2020 23:34      Sanjay Antony Babu     8/9/2020 16:46
Stephanie Dawn Davis             8/5/2020 23:34      Sarah Roberts          8/9/2020 16:46
Thomas Stephan                   8/5/2020 23:34      Christine Farmer       8/9/2020 16:47
Kristine Horn                    8/5/2020 23:34      Sanjay Antony-Babu     8/9/2020 16:47
Freddie L Burrow Jr              8/5/2020 23:34      Sarah Rebekah Kim      8/9/2020 16:47
Aiâ€™esha Clark                  8/5/2020 23:35      Jonathan Hernandez     8/9/2020 16:47
Margo Jackson                    8/5/2020 23:35      Chris L Davis          8/9/2020 16:47
Vanessa Scocchera                8/5/2020 23:35      Jonathan Hernandez     8/9/2020 16:48
Daniel Anders                    8/5/2020 23:35      Robert P. Stalder      8/9/2020 16:48
Tarwonda Coles                   8/5/2020 23:35      Allison E Wilson       8/9/2020 16:49
Eugena Wade                      8/5/2020 23:35      Kathleen Xie           8/9/2020 16:49
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 286 of 525


Dorka Veras                    8/5/2020 23:35      Justin Helt           8/9/2020 16:51
TAMMY ERNEST                   8/5/2020 23:35      Hemanth Karnati       8/9/2020 16:52
Brian J. Kippi-Spear           8/5/2020 23:35      Siddharth Savadatti   8/9/2020 16:52
Travis Dill                    8/5/2020 23:35      Jakob Foulk           8/9/2020 16:52
Levy Vang                      8/5/2020 23:35      Connie Lang           8/9/2020 16:53
Paul Wasielewski               8/5/2020 23:35      Jacob Siegel          8/9/2020 16:53
Preston Bethea                 8/5/2020 23:36      Bobby Gene Austin     8/9/2020 16:54
Bobby Lyons                    8/5/2020 23:36      Jacob Siegel          8/9/2020 16:54
Jude                           8/5/2020 23:36      Marilyn Regan         8/9/2020 16:54
Kelly Woods                    8/5/2020 23:36      Gregory W Kuhn        8/9/2020 16:54
Julianna Dever                 8/5/2020 23:36      Justin Clarke         8/9/2020 16:54
Summer Hoppenworth             8/5/2020 23:36      Mariah Andreala       8/9/2020 16:54
Cynthia Bradley                8/5/2020 23:36      Philip K McCarthy     8/9/2020 16:54
Daniel Hoffman                 8/5/2020 23:36      cindie Chamberlin     8/9/2020 16:54
Shai Martin                    8/5/2020 23:36      Terri Brown           8/9/2020 16:57
Phillip                        8/5/2020 23:36      Adam Koch             8/9/2020 16:58
Albert Cheung                  8/5/2020 23:36      Alicia Johnson        8/9/2020 16:58
LaChelle Harris                8/5/2020 23:37      Joseph Vu             8/9/2020 16:58
Jonathan Bondhus               8/5/2020 23:37      Kurt Supancic         8/9/2020 16:59
Karli Penders                  8/5/2020 23:37      Ryan Jensen           8/9/2020 16:59
BAKKENSEN, TYLER D             8/5/2020 23:37      Chad Crosby           8/9/2020 16:59
Diane Decot                    8/5/2020 23:37      Chris Kassa           8/9/2020 17:00
Luis H. Garza                  8/5/2020 23:37      Elizabeth Soellner    8/9/2020 17:01
Connie Merritt                 8/5/2020 23:37      Jon Legato            8/9/2020 17:01
Davin Breeding                 8/5/2020 23:37      Kurt Supancic         8/9/2020 17:01
Lewis J. Bornmann              8/5/2020 23:37      Becky Thomson         8/9/2020 17:01
Yu-Ping Yang                   8/5/2020 23:37      George S Hennion      8/9/2020 17:02
Jaysen Davis                   8/5/2020 23:37      Carrie Glimm          8/9/2020 17:04
Marlen Pantoja                 8/5/2020 23:38      Alberto Gomez         8/9/2020 17:04
Josh Allison                   8/5/2020 23:38      Jane Barnett          8/9/2020 17:04
Nathaniel Placker              8/5/2020 23:38      Ryan C. Gordon        8/9/2020 17:05
Robert Boler                   8/5/2020 23:38      Donovan Wilson        8/9/2020 17:05
Joshua David Bender            8/5/2020 23:38      Janice                8/9/2020 17:06
Connie Merritt                 8/5/2020 23:38      Kaelyn Chen           8/9/2020 17:06
Dwight Mohn                    8/5/2020 23:38      Christopher Lin       8/9/2020 17:07
Ladarris martin                8/5/2020 23:38      Rachel Gonzalez       8/9/2020 17:08
Angenis                        8/5/2020 23:38      Brian T Appleton Jr   8/9/2020 17:08
Jahidkhan Pathan               8/5/2020 23:38      James Nolan           8/9/2020 17:08
Joseph Balog                   8/5/2020 23:38      Jeremiah Dorris       8/9/2020 17:09
Penelope Sanchez               8/5/2020 23:38      Ronald P Wilson       8/9/2020 17:09
Lori Devlin                    8/5/2020 23:38      Alexander Hitchev     8/9/2020 17:10
sara canada guy                8/5/2020 23:39      Vandad                8/9/2020 17:10
Connie                         8/5/2020 23:39      Brandy Broussard      8/9/2020 17:11
Amanda D Baker                 8/5/2020 23:39      Kevin Zacha           8/9/2020 17:12
Michael Brown                  8/5/2020 23:39      Benjamin Andrews      8/9/2020 17:13
Syed Faraaz Hussain            8/5/2020 23:39      Craig Demoran         8/9/2020 17:13
Connie Merritt                 8/5/2020 23:39      Matthew Ewing         8/9/2020 17:15
Joel Kutner                    8/5/2020 23:39      Ryan Price            8/9/2020 17:16
Scott W. Smith                 8/5/2020 23:39      Audrey Sanor          8/9/2020 17:18
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 287 of 525


Jordan Grant                    8/5/2020 23:39      Kelly Duke                  8/9/2020 17:20
Roxanne Peat                    8/5/2020 23:40      Virginia Reed               8/9/2020 17:22
Anand Sompura                   8/5/2020 23:40      Anglia R Emmendorfer        8/9/2020 17:25
Derek Krug                      8/5/2020 23:40      Annie Bennett               8/9/2020 17:26
Lorna Ann Villapa               8/5/2020 23:40      Michael Mutuc               8/9/2020 17:26
Ana Toledo                      8/5/2020 23:40      Tiffany Mowatt              8/9/2020 17:27
Juan Salinas                    8/5/2020 23:40      Julia Marino                8/9/2020 17:27
Lisa Liddell                    8/5/2020 23:40      Leeore Intrator             8/9/2020 17:30
Connie Merritt                  8/5/2020 23:41      Guillaume CASOURRET         8/9/2020 17:30
Santara Jones                   8/5/2020 23:41      Richard Short               8/9/2020 17:30
DK                              8/5/2020 23:41      Oluwatobi                   8/9/2020 17:31
Samuel H Smithers               8/5/2020 23:41      Viktoria Santo              8/9/2020 17:32
David Shane                     8/5/2020 23:41      Antonio Guyton              8/9/2020 17:32
Alexis Rivero                   8/5/2020 23:41      Phong Ngo                   8/9/2020 17:33
Larry L Thomason                8/5/2020 23:41      Jacquelyn Knapp             8/9/2020 17:33
Connie Merritt                  8/5/2020 23:41      BARBARA TILLERY             8/9/2020 17:35
Sarah Miller                    8/5/2020 23:41      Michael Jones               8/9/2020 17:35
Steven Kandoll                  8/5/2020 23:41      George Ramos rosario        8/9/2020 17:35
Claudia Vernon                  8/5/2020 23:42      BARBARA TILLERY             8/9/2020 17:36
Terrance Farr                   8/5/2020 23:42      Rachel Breed                8/9/2020 17:36
Casey Cooper                    8/5/2020 23:42      Stephanie Guzman            8/9/2020 17:37
Patrick Crough                  8/5/2020 23:42      Rachel Breed                8/9/2020 17:38
Darlene E E Morris              8/5/2020 23:42      Joshua Coy                  8/9/2020 17:38
Robert D Brown                  8/5/2020 23:42      Braxston Rousell            8/9/2020 17:38
Tristan Spitler                 8/5/2020 23:42      Ellen Taylor                8/9/2020 17:40
Hailu Layew                     8/5/2020 23:42      Josh Stebbing               8/9/2020 17:40
Daniel Wolf                     8/5/2020 23:43      Joelisa Hilario             8/9/2020 17:41
Joseph McCabe                   8/5/2020 23:43      Dan Iter                    8/9/2020 17:41
James Warren                    8/5/2020 23:43      Angela Salazar              8/9/2020 17:42
Eric Segerstrom                 8/5/2020 23:43      Darshan Kapashi             8/9/2020 17:42
Thomas Anadore                  8/5/2020 23:43      Andrew John Lutzi           8/9/2020 17:43
Claudia Vernon                  8/5/2020 23:43      Amanpreet Singh             8/9/2020 17:43
Spencer Diamond                 8/5/2020 23:43      Michael Martinez            8/9/2020 17:43
Camden Ashby                    8/5/2020 23:43      James Leisure               8/9/2020 17:44
Barbara Wagner                  8/5/2020 23:43      Elizabeth Brymer            8/9/2020 17:44
Andrea C Pezda                  8/5/2020 23:43      Marla Ayad Bey ex Rel MARLA 8/9/2020
                                                                                JACKSON 17:45
Bryan W Lucas                   8/5/2020 23:44      James Jenkins               8/9/2020 17:46
Jennifer Badel                  8/5/2020 23:44      Melissa Bunselmeier         8/9/2020 17:46
Benjamin D Warner               8/5/2020 23:44      Sean Cusack                 8/9/2020 17:46
NEIL M TOMLINSON                8/5/2020 23:44      James Jenkins               8/9/2020 17:47
C Ashby                         8/5/2020 23:44      Chris Nehren                8/9/2020 17:48
Justin L Mayhew                 8/5/2020 23:45      Robert Toguchi              8/9/2020 17:48
Audrey Koehler                  8/5/2020 23:45      Andrew R Wilson             8/9/2020 17:49
Sonia Roby-Ouedraogo            8/5/2020 23:45      Margarita Manoilow          8/9/2020 17:49
Renee J Krawiec                 8/5/2020 23:45      John Snow                   8/9/2020 17:51
william price windsor           8/5/2020 23:45      Mujeeb Rahman               8/9/2020 17:51
Forrest Justin Sparks           8/5/2020 23:45      John Snow                   8/9/2020 17:51
Ryan Truitte                    8/5/2020 23:45      Tin Zar Lwin                8/9/2020 17:53
Kevin M Browning                8/5/2020 23:45      Jesus Perez Quintero        8/9/2020 17:54
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 288 of 525


Sharonda posey                  8/5/2020 23:45      cynthia drake               8/9/2020 17:54
Andrew Colbeck                  8/5/2020 23:46      Archer Craddock             8/9/2020 17:55
Eduardo A Torres                8/5/2020 23:46      Brandi Jones                8/9/2020 17:55
Theresa Needham                 8/5/2020 23:46      Paul Denisenko              8/9/2020 17:56
Tyrone Bluford                  8/5/2020 23:46      Sabrina Gonzalez            8/9/2020 17:56
Austin Brandt                   8/5/2020 23:46      Abigail Gjurich             8/9/2020 17:56
Sharonda posey                  8/5/2020 23:46      Juthamas J. Suwatanapongched8/9/2020 17:57
John Quinlan                    8/5/2020 23:47      Xavier Vargas               8/9/2020 17:57
William Trozzo                  8/5/2020 23:47      Steven Yeh                  8/9/2020 17:57
Johnathan Nichols               8/5/2020 23:47      Bridgett Polk (Purcell)     8/9/2020 18:00
Leland Lucius                   8/5/2020 23:47      Frederick Tan               8/9/2020 18:00
Victor J Gomez                  8/5/2020 23:47      Fawzi E alhablawi           8/9/2020 18:01
nicholas Hernandez              8/5/2020 23:48      Nefi Oliva                  8/9/2020 18:02
Mary A Pierce                   8/5/2020 23:48      James Velasco               8/9/2020 18:02
Abdourrachid Sow                8/5/2020 23:48      Shirley Sonnichsen          8/9/2020 18:02
George Perides                  8/5/2020 23:48      Lani Jones                  8/9/2020 18:03
Erik Whitaker                   8/5/2020 23:48      Joseph G Ripari             8/9/2020 18:03
Kirzia Steele                   8/5/2020 23:48      Kamarr Brown                8/9/2020 18:04
Kieran Maynard                  8/5/2020 23:48      Bryan Christensen           8/9/2020 18:04
Doug Tanner                     8/5/2020 23:48      William Eggbeer             8/9/2020 18:04
James Ackerman                  8/5/2020 23:48      Mark Tobin                  8/9/2020 18:04
Heather McDaniel                8/5/2020 23:48      Noa D Stroop                8/9/2020 18:04
Mya                             8/5/2020 23:48      Melissa McCord              8/9/2020 18:07
Andrew Kao                      8/5/2020 23:49      Jonathan Kush               8/9/2020 18:07
Greg Janovsky                   8/5/2020 23:49      Robert F. Soots, Jr.        8/9/2020 18:08
Andrew Graham                   8/5/2020 23:49      Natalia Kuchaeva            8/9/2020 18:08
Tom McEvoy                      8/5/2020 23:49      Mehrbod Rafia               8/9/2020 18:09
MRS. S. McRae                   8/5/2020 23:49      David Kuck                  8/9/2020 18:09
Daniel Arad                     8/5/2020 23:49      Brian Clark                 8/9/2020 18:09
Cole Berkeland                  8/5/2020 23:49      John Thomas Sexton          8/9/2020 18:10
Nadja Williamson                8/5/2020 23:49      Tizzy Tiezazu               8/9/2020 18:10
Jamie Larsen                    8/5/2020 23:49      Sara Slawnik                8/9/2020 18:10
Kin Tung Ho                     8/5/2020 23:50      Ashley Burton               8/9/2020 18:10
James blackburn                 8/5/2020 23:50      Jane Frankel                8/9/2020 18:12
Dot Bennett                     8/5/2020 23:50      Danielle Haynes             8/9/2020 18:12
Chad Brosseau                   8/5/2020 23:50      Emily Anne Cloessner        8/9/2020 18:13
Stephen Hegedus                 8/5/2020 23:50      Richard Becker              8/9/2020 18:13
Stephen J Winson                8/5/2020 23:50      David                       8/9/2020 18:13
Luke Hepokoski                  8/5/2020 23:50      Aaliyah Haynes              8/9/2020 18:14
Brandon Archibald               8/5/2020 23:50      Jessica Gould               8/9/2020 18:14
Michael Martinez                8/5/2020 23:51      Michael Caldwell            8/9/2020 18:15
Kristen Fulton                  8/5/2020 23:51      Stephen Swift               8/9/2020 18:16
Anthony McPherson               8/5/2020 23:51      Shane Emmerich              8/9/2020 18:18
Mark Filice                     8/5/2020 23:51      Christina Hunt-Schubnell    8/9/2020 18:18
Eliya Suarez                    8/5/2020 23:51      Alan Dibartolomeo           8/9/2020 18:19
Carter Tornstrom                8/5/2020 23:51      allison                     8/9/2020 18:20
JULIO LEAL                      8/5/2020 23:51      Michael Lapke               8/9/2020 18:20
Heather Shepley Decker          8/5/2020 23:52      Diana c. Kerin              8/9/2020 18:21
Juan Paulo Ortiz Torres         8/5/2020 23:52      Stacy Cohen                 8/9/2020 18:21
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 289 of 525


Hamin Oh                        8/5/2020 23:52      Dillon Mitchell          8/9/2020 18:21
Anh Le                          8/5/2020 23:52      Steven Skidmore          8/9/2020 18:22
James Kim                       8/5/2020 23:52      Havethebest@gmail.com    8/9/2020 18:24
Amy Mooney                      8/5/2020 23:52      Sameera Isoff            8/9/2020 18:24
UMANG PATEL                     8/5/2020 23:53      Ime Essien-Lewis         8/9/2020 18:25
chris peterson                  8/5/2020 23:53      Shanasia Sylman          8/9/2020 18:25
Shaun Hobson                    8/5/2020 23:53      Francisco Huerta Jr      8/9/2020 18:25
Sin Wan                         8/5/2020 23:53      Jesse Narkewicz          8/9/2020 18:26
vinoth Duraisamy                8/5/2020 23:54      Tracy Howard Sells       8/9/2020 18:26
Edwin charlot                   8/5/2020 23:54      Jennifer Forth           8/9/2020 18:26
Jonathan van Arneman            8/5/2020 23:54      Daniel Rickwa            8/9/2020 18:27
Marjorie Reyes                  8/5/2020 23:54      Elizabeth Johnson        8/9/2020 18:27
Regina Henry                    8/5/2020 23:55      Chase Grant              8/9/2020 18:27
Gene Komar                      8/5/2020 23:55      Kelly Lease              8/9/2020 18:28
Angel Jiang                     8/5/2020 23:55      Elizabeth Johnson        8/9/2020 18:28
AndrÃ© Lee Burroughs Jr.        8/5/2020 23:55      brian k. smith           8/9/2020 18:28
B. Caldwell                     8/5/2020 23:55      Tyisha Sweet             8/9/2020 18:29
Zillay Saleem                   8/5/2020 23:55      Kamren Bates             8/9/2020 18:29
Genavea Blake                   8/5/2020 23:55      Margad-Erdene Ochirbat   8/9/2020 18:30
David Hoots                     8/5/2020 23:55      Christine Radzewick      8/9/2020 18:30
Jeremiah Carle                  8/5/2020 23:55      Naveed Ali               8/9/2020 18:32
John Brady                      8/5/2020 23:57      Lori Nishimura           8/9/2020 18:32
william breuch                  8/5/2020 23:57      Christian Nicholson      8/9/2020 18:33
Isabel Martin                   8/5/2020 23:57      Tara mattox              8/9/2020 18:33
Katie Richmond                  8/5/2020 23:57      Jared Pritchett          8/9/2020 18:33
Robert Jones                    8/5/2020 23:57      JN Shimko                8/9/2020 18:33
Mark Moorehead                  8/5/2020 23:58      Jeff Patin               8/9/2020 18:33
Robert Melvin                   8/5/2020 23:58      Roger Napoleon           8/9/2020 18:34
Hosea Sandstrom                 8/5/2020 23:58      dean casciola            8/9/2020 18:36
Isa Azarcon Arce                8/5/2020 23:58      Dr. Susan Sheridan       8/9/2020 18:37
Joshua daniels                  8/5/2020 23:58      Ruth Trejo Sandoval      8/9/2020 18:37
Clinton Curry                   8/5/2020 23:58      Naveed Ali               8/9/2020 18:38
Brian Hoefer                    8/5/2020 23:59      John Meyer               8/9/2020 18:39
Hannah Howard                   8/5/2020 23:59      Kyle                     8/9/2020 18:39
Cynthia A Ruark                 8/5/2020 23:59      SHANNON THOMPSON         8/9/2020 18:40
Felicia Pelletier               8/5/2020 23:59      Gidget Delay             8/9/2020 18:41
Eric Cha                        8/5/2020 23:59      Rachel Hackshaw          8/9/2020 18:41
Brandon Leavitt                 8/5/2020 23:59      Gidget Delay             8/9/2020 18:42
John Deneen                     8/5/2020 23:59      Andrew B Murray          8/9/2020 18:42
Jenipher A Sollars              8/5/2020 23:59      Gustavo Torres           8/9/2020 18:44
Jonathan Ruffin                  8/6/2020 0:00      Scott Tovey              8/9/2020 18:46
Sonia gonzales                   8/6/2020 0:00      Erika Summers            8/9/2020 18:46
Gregg Machel                     8/6/2020 0:00      Ishmael Davis            8/9/2020 18:48
Robert Harron                    8/6/2020 0:00      Alex P White             8/9/2020 18:48
Varun Korla                      8/6/2020 0:00      Susan J Mustain          8/9/2020 18:48
Jennifer Sorg                    8/6/2020 0:01      Kathleen Cools           8/9/2020 18:49
Shirin Afsous                    8/6/2020 0:01      Gavin Wysong             8/9/2020 18:50
Jestin Woodfolk                  8/6/2020 0:01      Melissa Wurtz            8/9/2020 18:51
Scott Humason                    8/6/2020 0:01      Camden                   8/9/2020 18:53
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 290 of 525


ramon barba                     8/6/2020 0:02      Edmundo Couto              8/9/2020 18:54
Damian Franqui                  8/6/2020 0:02      Leonie Castellanos         8/9/2020 18:55
Shauna Fearon                   8/6/2020 0:02      Angye                      8/9/2020 18:55
Hannah Porter                   8/6/2020 0:02      Muzamiru Kiyaga            8/9/2020 18:56
Gerardo Samaniego               8/6/2020 0:02      Syreeta Owens              8/9/2020 18:56
Hannah E Wilder                 8/6/2020 0:02      Stanley C. Young           8/9/2020 18:57
Nathan Vertuca                  8/6/2020 0:02      Tara Rasheed               8/9/2020 18:57
Shaughn Jamieson                8/6/2020 0:03      Forrest Ayers              8/9/2020 18:58
Najee Forney                    8/6/2020 0:03      Keri Rowden Ziller         8/9/2020 18:59
Russell Gary                    8/6/2020 0:03      Brian Nicholas E Orsua     8/9/2020 19:00
Arthur Cossabone                8/6/2020 0:03      John Hursh                 8/9/2020 19:01
Bolun Yang                      8/6/2020 0:04      Ashish Choudhury           8/9/2020 19:01
Jaron Brown                     8/6/2020 0:04      Monideepa Mukherjee        8/9/2020 19:02
CURTIS C LEMMONS                8/6/2020 0:04      Heather Peebles            8/9/2020 19:04
David E Orozco                  8/6/2020 0:04      Lizbeth Balzer             8/9/2020 19:04
Edward Chism                    8/6/2020 0:04      Brian Nicholas E Orsua     8/9/2020 19:04
Alan Mandler                    8/6/2020 0:04      Zhi Cheng Jin              8/9/2020 19:06
Colton Lehto                    8/6/2020 0:04      Sherry Potter              8/9/2020 19:06
Stormi Schilling                8/6/2020 0:05      DANIEL GRODE               8/9/2020 19:06
jack wright III                 8/6/2020 0:05      Daniel W Culwell           8/9/2020 19:07
Hortencia Rodriguez             8/6/2020 0:05      Sherry Potter              8/9/2020 19:07
James W White                   8/6/2020 0:05      Jussara                    8/9/2020 19:08
James Roberts                   8/6/2020 0:05      Anita McMillan             8/9/2020 19:08
Ashley Customer                 8/6/2020 0:06      SUSAN L PADOLF             8/9/2020 19:09
Jesse Galvan                    8/6/2020 0:06      Terry rhoton               8/9/2020 19:09
Vicky S Pauly                   8/6/2020 0:06      Amanda Cutts               8/9/2020 19:10
ADAM JOSEPH FEDERMAN            8/6/2020 0:07      Paul Ducko                 8/9/2020 19:10
Danelle Jensen                  8/6/2020 0:07      Jessica Schwartz           8/9/2020 19:10
Justice Sheely                  8/6/2020 0:07      Cassandra Walker           8/9/2020 19:11
Karla Castillo                  8/6/2020 0:07      Kyra V Smith               8/9/2020 19:11
Victor Martin Ranieri           8/6/2020 0:07      King Ward                  8/9/2020 19:11
Christophe Koehl                8/6/2020 0:07      Christopher Dokken         8/9/2020 19:12
Ik Soo Park                     8/6/2020 0:07      CHARLES & DARLENE STALEY   8/9/2020 19:13
Michael Lipus                   8/6/2020 0:07      Donna E Yocum              8/9/2020 19:13
Luke Olson                      8/6/2020 0:07      Alan Wang                  8/9/2020 19:14
Dean Fleming                    8/6/2020 0:07      Seungseop Kim              8/9/2020 19:14
Andrew Hafner                   8/6/2020 0:07      Tricia Sabin               8/9/2020 19:15
Andrew Jensen                   8/6/2020 0:08      Jean Brennan               8/9/2020 19:15
Damian HARRIS                   8/6/2020 0:08      Greg Mills                 8/9/2020 19:16
william price windsor           8/6/2020 0:08      Elizabeth Vargas           8/9/2020 19:18
Marchell Mascheck               8/6/2020 0:08      Jeffery Northcutt          8/9/2020 19:18
Martha Beard                    8/6/2020 0:08      DANIEL CATALAN             8/9/2020 19:18
Laura Faith Jennings            8/6/2020 0:09      Julia Kester               8/9/2020 19:18
Daniel Pintar                   8/6/2020 0:09      Miguel angel alvarez       8/9/2020 19:20
Rodrigo Broilo                  8/6/2020 0:09      Nirmalkumar Krishnasamy    8/9/2020 19:20
Alex Winck                      8/6/2020 0:09      Jesus M Perdomo Jr         8/9/2020 19:20
Douglas A Ericson               8/6/2020 0:09      Joseph Brian Aguon Jr      8/9/2020 19:22
Megan Ward                      8/6/2020 0:09      Mistina Brown              8/9/2020 19:23
Antolin M Prado mendez          8/6/2020 0:09      Brad Volkmer               8/9/2020 19:23
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 291 of 525


Steven Milak                     8/6/2020 0:10      Hailey lloyd             8/9/2020 19:26
MATT REARICK                     8/6/2020 0:10      Tyler Ireland            8/9/2020 19:27
Daniel Murdy                     8/6/2020 0:10      Michael Neely            8/9/2020 19:27
Scott Duckett                    8/6/2020 0:10      Elijah Greenwood         8/9/2020 19:29
Jordan Brooks                    8/6/2020 0:10      Aurora Robeson           8/9/2020 19:30
Leslyn Cummings                  8/6/2020 0:11      Benjamin Thom            8/9/2020 19:30
Rob Christina                    8/6/2020 0:11      Emma Moley               8/9/2020 19:32
Joshua M Adams                   8/6/2020 0:11      James M Horan Jr         8/9/2020 19:35
wilson rodriguez                 8/6/2020 0:11      Sara Dahle               8/9/2020 19:35
Megan Oswald                     8/6/2020 0:12      Mary Michele Sheehan     8/9/2020 19:35
Stephanie Harmes                 8/6/2020 0:12      Suwane Holmes            8/9/2020 19:36
Andrew Boulware                  8/6/2020 0:12      Benjamin Beadles         8/9/2020 19:36
Andrew Barbel                    8/6/2020 0:12      Robert Hamilton          8/9/2020 19:36
Jeff Catanzaro                   8/6/2020 0:13      John Pham                8/9/2020 19:37
Kendra Current                   8/6/2020 0:13      Jose A Lugo Lugo         8/9/2020 19:37
David Mintz                      8/6/2020 0:13      Josh Dunn                8/9/2020 19:37
Kristen J Collins                8/6/2020 0:13      SUSAN E BAN              8/9/2020 19:38
Daniel McGuire                   8/6/2020 0:13      Naomi Roberts            8/9/2020 19:39
Adan Orellana                    8/6/2020 0:13      Jonathan Lilley          8/9/2020 19:40
Jacob Vayle                      8/6/2020 0:13      Shawnie Hughes           8/9/2020 19:40
Lesford McKenzie                 8/6/2020 0:14      Trang Tran               8/9/2020 19:40
Paul J Petzar                    8/6/2020 0:14      Jamie Sullivan           8/9/2020 19:41
Adelio Campos                    8/6/2020 0:14      Rhys Lacock              8/9/2020 19:42
Kade                             8/6/2020 0:14      Joan Marie Noe           8/9/2020 19:42
Nathan Leupold                   8/6/2020 0:14      Robert H. Walden         8/9/2020 19:43
Nicole Lawrence                  8/6/2020 0:14      Buthayna sims            8/9/2020 19:43
Ben Kane                         8/6/2020 0:14      Kayla Dixon              8/9/2020 19:43
Gary Cooper                      8/6/2020 0:14      Cheryl Zumbo             8/9/2020 19:44
Amy Tran                         8/6/2020 0:15      Brittany Fallen          8/9/2020 19:45
Georjenna Purple                 8/6/2020 0:15      Adam P. Witt             8/9/2020 19:45
Richard McDougall                8/6/2020 0:15      Aaron Clark              8/9/2020 19:46
Caitlin meusel                   8/6/2020 0:16      Joshua Levine            8/9/2020 19:46
Chris Whitehead                  8/6/2020 0:17      Jack Wong                8/9/2020 19:47
Joanne DeVault Martin            8/6/2020 0:17      Chance O'Sullivan        8/9/2020 19:48
Jennifer La                      8/6/2020 0:17      Matthew Eric Schneider   8/9/2020 19:48
bailey brissett                  8/6/2020 0:17      Jerome Hall              8/9/2020 19:49
Yu lyn De dios Tang              8/6/2020 0:17      Jeremy Campano           8/9/2020 19:49
Callum Farrage                   8/6/2020 0:17      Kelley Wiers             8/9/2020 19:49
Chris McCammon                   8/6/2020 0:17      Carolyn Flynn            8/9/2020 19:50
Lahcen Rissai                    8/6/2020 0:18      Alexandra Tang           8/9/2020 19:51
Scott Craig                      8/6/2020 0:18      Linda Marie Burns        8/9/2020 19:52
Andrea Winzer                    8/6/2020 0:18      Ben cook                 8/9/2020 19:53
David Eggleston                  8/6/2020 0:18      Virender Gupta           8/9/2020 19:54
Alexander Laut                   8/6/2020 0:19      George Box               8/9/2020 19:56
Aaron Nelson                     8/6/2020 0:19      Daniel Harnish           8/9/2020 19:56
Eric M Nehls                     8/6/2020 0:19      Nyleen Aguilar           8/9/2020 19:56
Judd O'Bannon                    8/6/2020 0:19      Brendan VanEckhout       8/9/2020 19:56
Jonathan Day                     8/6/2020 0:19      Tony Thammavongsa        8/9/2020 19:56
Joshua A Nearchos                8/6/2020 0:19      Martina Rodriguez        8/9/2020 19:56
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 292 of 525


Alexandru Balus                 8/6/2020 0:20      Lorain Gonzalez         8/9/2020 19:57
Nancy Lebow                     8/6/2020 0:20      Mariam Schafer          8/9/2020 19:58
Zach Hofmanner                  8/6/2020 0:20      Cynthia Parrish         8/9/2020 19:58
Galen Kilroy                    8/6/2020 0:20      Yaacov Davidson         8/9/2020 19:59
Isac Mier                       8/6/2020 0:20      Judith Goldberg         8/9/2020 19:59
James S. Watrous                8/6/2020 0:21      Biren Patel             8/9/2020 19:59
harold moore                    8/6/2020 0:21      Ousmane Sene            8/9/2020 19:59
Gabriela Nunes Maldonado        8/6/2020 0:21      Elizabeth Cordoba       8/9/2020 19:59
YU ZHANG                        8/6/2020 0:21      Gina Helfrich           8/9/2020 20:00
Matthew Portugal                8/6/2020 0:21      Melissa Cortes          8/9/2020 20:00
Tia P Skidmore Malone           8/6/2020 0:21      Amanda Atwood           8/9/2020 20:01
Enrique Perez                   8/6/2020 0:21      Joy Wei                 8/9/2020 20:01
Curtis Doebbler                 8/6/2020 0:22      Janet Uetz              8/9/2020 20:03
Matthew McCormick               8/6/2020 0:22      Kyle Pool               8/9/2020 20:03
Lisa mata-king                  8/6/2020 0:22      Thomas Parmer           8/9/2020 20:04
Elizabeth Brock                 8/6/2020 0:22      Thomas P Restivo        8/9/2020 20:04
Al                              8/6/2020 0:22      Joan Savage             8/9/2020 20:05
Jeremy S Friedman               8/6/2020 0:23      Debbie Compton          8/9/2020 20:06
shirine partiyeli               8/6/2020 0:23      Andrew Bratcher         8/9/2020 20:07
Andrei Socivoi                  8/6/2020 0:23      Martina Rodriguez       8/9/2020 20:08
Nicolena                        8/6/2020 0:23      Naail Ali               8/9/2020 20:08
Chrissie Fulmer                 8/6/2020 0:23      jeffrey stephens        8/9/2020 20:08
Sarah Sanvictores               8/6/2020 0:23      Ellen Hoffman           8/9/2020 20:08
John A. McLaughlin              8/6/2020 0:24      Naail Ali               8/9/2020 20:09
Jennifer La                     8/6/2020 0:24      Courtney Johnson        8/9/2020 20:09
Nirav patel                     8/6/2020 0:24      Penny C. Johnson        8/9/2020 20:09
wei zheng                       8/6/2020 0:24      Diane Garbers           8/9/2020 20:12
Jodi Zeller                     8/6/2020 0:25      Gilberto Arcia          8/9/2020 20:13
Jeffrey L Culbert               8/6/2020 0:25      Chris Pikus             8/9/2020 20:13
Tammy Funches                   8/6/2020 0:25      Marty southern          8/9/2020 20:13
Maurice Garcia                  8/6/2020 0:25      Martin Kay              8/9/2020 20:14
Kevin Meyreles                  8/6/2020 0:25      John Kelly              8/9/2020 20:14
Richard Navejar                 8/6/2020 0:25      Richard Jacob Roberts   8/9/2020 20:14
Sue Lind                        8/6/2020 0:26      Byron Chen              8/9/2020 20:15
RachelHarbour                   8/6/2020 0:26      Debra J Estes           8/9/2020 20:15
Melissa Gandy                   8/6/2020 0:26      Danielle V South        8/9/2020 20:16
Matthew Harper                  8/6/2020 0:26      Ristan A Jones          8/9/2020 20:16
Elisabeth Hamblin               8/6/2020 0:27      Natalie Rose Banol      8/9/2020 20:17
Kory McKiou                     8/6/2020 0:27      Evan Cruz               8/9/2020 20:17
Brandon L May                   8/6/2020 0:27      Thomas Webb             8/9/2020 20:17
David Glad                      8/6/2020 0:27      Jonathan J Bevill       8/9/2020 20:18
Jonathan GOLDMAN                8/6/2020 0:27      Bethany Jade Blocker    8/9/2020 20:18
Allyson Ujimori                 8/6/2020 0:27      Michael Hutson          8/9/2020 20:18
Rafael E Pereira                8/6/2020 0:27      Cameron Schumacher      8/9/2020 20:19
Benjamin Landry                 8/6/2020 0:28      kyle j. kapaldo         8/9/2020 20:20
Alec Dubree                     8/6/2020 0:28      cathy jo johnson        8/9/2020 20:24
Sarah Oberkirch                 8/6/2020 0:28      Jessica Pfeiffer        8/9/2020 20:24
Cindy Sandjo                    8/6/2020 0:28      Melody P Meade          8/9/2020 20:25
Claudio Brasca                  8/6/2020 0:28      Ekia Thomas             8/9/2020 20:25
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 293 of 525


Annekathrin Chatterjee            8/6/2020 0:28      Zachary Marsh                 8/9/2020 20:26
Cindy Sandjo                      8/6/2020 0:29      Tasmin Naila                  8/9/2020 20:27
Brad Lee Fuller                   8/6/2020 0:29      Neyda                         8/9/2020 20:27
Seth Reder                        8/6/2020 0:29      Garrett Malcolm               8/9/2020 20:28
Dania J Legros                    8/6/2020 0:29      Johnny Felipe                 8/9/2020 20:28
Robert Clemans                    8/6/2020 0:29      Daniel Levinson               8/9/2020 20:29
Allyson Ujimori                   8/6/2020 0:29      Jamikal shakespeare           8/9/2020 20:29
Carlos Rodriguez                  8/6/2020 0:30      John Kuth                     8/9/2020 20:30
Xinyuan Ma                        8/6/2020 0:30      Guy Bar-Nahum                 8/9/2020 20:31
Dea Poirier                       8/6/2020 0:30      Peter Cava                    8/9/2020 20:31
Radhika Morabia                   8/6/2020 0:30      Yazmin Iglesias               8/9/2020 20:31
Jeremy                            8/6/2020 0:30      Peter E Gnosca                8/9/2020 20:32
Elizabeth Mccoy                   8/6/2020 0:30      Devin Stompanato              8/9/2020 20:35
Jose Flores                       8/6/2020 0:30      Anne Cross                    8/9/2020 20:35
Monique Kilpatrick                8/6/2020 0:30      Laâ€™Zairia Weatherspoon      8/9/2020 20:36
Travis Cleek                      8/6/2020 0:30      Gary Schrader                 8/9/2020 20:36
Jacob Stock                       8/6/2020 0:30      Nora X Reyes                  8/9/2020 20:36
Renee Suttner                     8/6/2020 0:30      punit khosla                  8/9/2020 20:36
Jonathan Loredo                   8/6/2020 0:30      Peter Rienks                  8/9/2020 20:36
Bryan Westhead                    8/6/2020 0:31      William Hunter Knepshield     8/9/2020 20:37
Julio Mendez                      8/6/2020 0:31      Ha Eun Lee                    8/9/2020 20:38
Tinisha Cox                       8/6/2020 0:31      JACOB KALAKAL JOSEPH          8/9/2020 20:38
Loren Chen                        8/6/2020 0:31      Daniel Cramton                8/9/2020 20:39
josh barbee                       8/6/2020 0:32      Vantori Weatherspoon          8/9/2020 20:39
Brandon A Gonzalez                8/6/2020 0:32      Elizabeth Kennedy Scicolone   8/9/2020 20:39
Crystal Bristol                   8/6/2020 0:32      Michael Compton               8/9/2020 20:40
Benjamin Peters                   8/6/2020 0:32      Dirk Stevenson                8/9/2020 20:40
Kristopher E Mitchell             8/6/2020 0:32      Silvia Harris                 8/9/2020 20:41
Pamela Jean Salmon                8/6/2020 0:32      Edward Gent                   8/9/2020 20:41
Bokman Pak                        8/6/2020 0:33      Sandy Morales                 8/9/2020 20:41
Jimmy Kuykendall                  8/6/2020 0:33      Stephen Gadomski              8/9/2020 20:41
Salvador Garcia                   8/6/2020 0:33      Neonia Burrage                8/9/2020 20:41
Lally Gartel                      8/6/2020 0:33      Adnan Khatib                  8/9/2020 20:43
Ken OSullivan                     8/6/2020 0:33      Derise Babbitt                8/9/2020 20:45
Erin Kime                         8/6/2020 0:33      Robert D Kinder               8/9/2020 20:45
Tyler Little                      8/6/2020 0:33      Christopher L. Moore          8/9/2020 20:46
Christopher Siptrott              8/6/2020 0:33      Kevin Nielson                 8/9/2020 20:47
Garry Wicker                      8/6/2020 0:33      Robert Berndt                 8/9/2020 20:48
Kateryna Mamyko                   8/6/2020 0:33      Robert Berndt                 8/9/2020 20:48
Arely M Zimmermann                8/6/2020 0:33      Steven Pipa                   8/9/2020 20:48
Kayelin Roberts                   8/6/2020 0:33      Ryan Gallagher                8/9/2020 20:50
Lisa Romine                       8/6/2020 0:34      Richard Wofford               8/9/2020 20:50
Maclean Kelley                    8/6/2020 0:34      Valerie J Lies                8/9/2020 20:50
Arlondria Jordan                  8/6/2020 0:34      Nguyen Lam                    8/9/2020 20:50
Justin James Ellington Jones      8/6/2020 0:34      Beatrice Salfner              8/9/2020 20:51
Emily Yasin                       8/6/2020 0:34      Ivan Ashcraft                 8/9/2020 20:51
Michelle Bobrow                   8/6/2020 0:34      Kevin S Givens                8/9/2020 20:52
LaToya Bolden                     8/6/2020 0:34      Racquel Cruz                  8/9/2020 20:52
Onkur Sen                         8/6/2020 0:34      TODD BOUEY                    8/9/2020 20:53
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 294 of 525


Terry Nero                       8/6/2020 0:34      Racquel Cruz            8/9/2020 20:53
Christopher Charles Metevier     8/6/2020 0:34      Shawn M Pickens         8/9/2020 20:54
Allison Warner                   8/6/2020 0:34      Bernice carter          8/9/2020 20:54
Jadon Chacon                     8/6/2020 0:34      Savanna Barnes          8/9/2020 20:55
Alejandra Lopez                  8/6/2020 0:34      Myka Rabi               8/9/2020 20:55
Tiana Gonzalez                   8/6/2020 0:34      Anthony Matalonis       8/9/2020 20:56
Jacqueline C Benson              8/6/2020 0:35      Christine Glass         8/9/2020 20:57
Ashley Nutini                    8/6/2020 0:35      Perri Miologos-Otil     8/9/2020 21:00
Joel Stewart                     8/6/2020 0:35      Prema rao               8/9/2020 21:00
Halynn Kim                       8/6/2020 0:35      Braden Becker           8/9/2020 21:01
ALLEN NIESINOV                   8/6/2020 0:35      Meghan McCoy            8/9/2020 21:02
Robert Cody Kemp                 8/6/2020 0:35       Brian Herrmann         8/9/2020 21:03
Joshua White                     8/6/2020 0:35      Andrea Nichols          8/9/2020 21:04
CHRISTOPHER COX                  8/6/2020 0:36      Ryan Halstater          8/9/2020 21:04
Lauryn Trochez                   8/6/2020 0:36      Nathan Witt             8/9/2020 21:05
Adam Crossman                    8/6/2020 0:36      John LeCompt            8/9/2020 21:05
Laura Groth                      8/6/2020 0:36      LaQuitta Johnson        8/9/2020 21:06
Graydon N Kouri                  8/6/2020 0:36      Fatima Bunafoor         8/9/2020 21:06
Joseph Luca                      8/6/2020 0:36      Krystal Valenza         8/9/2020 21:06
Lorena Joy                       8/6/2020 0:37      Mooreese K Henderson    8/9/2020 21:06
Nakia Lumar                      8/6/2020 0:37      Michael O'Connor        8/9/2020 21:06
Emily Wiggins                    8/6/2020 0:37      Lee Trevino             8/9/2020 21:07
Primary Residence                8/6/2020 0:37      Constance Chao          8/9/2020 21:08
Owen Eagen                       8/6/2020 0:37      Ronald Pyatt            8/9/2020 21:09
Angela Terrill                   8/6/2020 0:37      Robert Riter            8/9/2020 21:10
Meghan Schmid                    8/6/2020 0:37      Amnon Berger            8/9/2020 21:10
David W Sorenson                 8/6/2020 0:37      Raymond Chandler        8/9/2020 21:10
Amanda S Garcia-Menocal          8/6/2020 0:37      Yvonna Frazer           8/9/2020 21:10
James Arnold                     8/6/2020 0:37      Chester Christensen     8/9/2020 21:11
Andrew White                     8/6/2020 0:37      Shunxu Huang            8/9/2020 21:12
Jeffrey A Topp                   8/6/2020 0:38      Raeesa Ebrahim          8/9/2020 21:14
John D. Thomson                  8/6/2020 0:38      Adam M Rahn             8/9/2020 21:14
Lillian Susanna Aborlleile       8/6/2020 0:38      Charlene Yang           8/9/2020 21:15
Mara Daly                        8/6/2020 0:38      Jonathan Arias          8/9/2020 21:15
Yaa-Lewa Mjumbe                  8/6/2020 0:38      Daniel Padilla          8/9/2020 21:15
Liliana Melendez                 8/6/2020 0:38      Katonga Radford         8/9/2020 21:19
Amador Reynoso                   8/6/2020 0:38      Jessica Jaye Baker      8/9/2020 21:20
Marcus A Rand                    8/6/2020 0:38      Clark Stacey            8/9/2020 21:20
Katie Fisher                     8/6/2020 0:38      Abraham                 8/9/2020 21:21
Timothy M Hof                    8/6/2020 0:38      Charles Brandon Skeen   8/9/2020 21:22
Dale Leavitt                     8/6/2020 0:38      Ron Anthony             8/9/2020 21:23
Mark Watts                       8/6/2020 0:38      Michael Hardee          8/9/2020 21:24
Casey Garcia                     8/6/2020 0:38      Elidet Jimenez          8/9/2020 21:25
Rebecca LaPierre                 8/6/2020 0:38      Greg S McDonald         8/9/2020 21:25
Larry Walton                     8/6/2020 0:39      Nicole Touzien          8/9/2020 21:26
Silmer Calas                     8/6/2020 0:39      Willard Joe Sparks      8/9/2020 21:27
Hyunsun Roh                      8/6/2020 0:39      Derek Kraft             8/9/2020 21:27
Stephen thorne                   8/6/2020 0:39      Adisa Williams          8/9/2020 21:28
Asia McGough                     8/6/2020 0:39      Neidjh Senatus          8/9/2020 21:29
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 295 of 525


Rodney L Satcher                 8/6/2020 0:39      Greg S McDonald          8/9/2020 21:30
Jafet M Noyola                   8/6/2020 0:39      John M Ulicki            8/9/2020 21:31
Dana Watson                      8/6/2020 0:39      Greg S McDonald          8/9/2020 21:32
Erin Cembrola                    8/6/2020 0:39      Sudhindra Rao            8/9/2020 21:32
Christopher Charles Metevier     8/6/2020 0:39      Janis M Humphry          8/9/2020 21:32
Lee Hudson                       8/6/2020 0:39      Ann Chung                8/9/2020 21:33
Chase Hogan                      8/6/2020 0:39      Loretta Milby            8/9/2020 21:33
Ellen Snyder                     8/6/2020 0:40      Ariana Chow-Smith        8/9/2020 21:34
Megan Burch                      8/6/2020 0:40      Greg S McDonald          8/9/2020 21:34
Karla Cardenas                   8/6/2020 0:40      Wendy Aldrich            8/9/2020 21:34
Omar e Berrichi                  8/6/2020 0:40      Neva Mann                8/9/2020 21:34
Jordan Medrano                   8/6/2020 0:40      Justin Pumford           8/9/2020 21:34
Donghyeon Kim                    8/6/2020 0:40      Alyssa Nickel            8/9/2020 21:34
Louis H Cognata                  8/6/2020 0:40      Jennifer Weide           8/9/2020 21:34
Colin Ammerman                   8/6/2020 0:40      Eliza Pumford            8/9/2020 21:34
Alonda Hester                    8/6/2020 0:40      Daphne Sun               8/9/2020 21:34
Justin Stocker                   8/6/2020 0:40      Kelly Latten             8/9/2020 21:35
Nicole Kirin                     8/6/2020 0:40      Garrett Lanus            8/9/2020 21:36
Christopher Charles Metevier     8/6/2020 0:40      Samuel Navarro           8/9/2020 21:37
Michael Ghessin                  8/6/2020 0:40      Mia Sachiko Monserrate   8/9/2020 21:37
JOSEPH F CONNOLLY JR             8/6/2020 0:40      Jennifer Haggar          8/9/2020 21:37
Wendy Reed                       8/6/2020 0:41      Gabriel Espinoza         8/9/2020 21:37
Caleb Turner                     8/6/2020 0:41      Charlotte E Love         8/9/2020 21:38
Cuschieri Auto & Truck Repair    8/6/2020 0:41      Stephanie Waegener       8/9/2020 21:39
Ramon Marte Madera               8/6/2020 0:41      Alex Messinger-Patton    8/9/2020 21:40
Tiffany bass                     8/6/2020 0:41      Jerry Hong               8/9/2020 21:40
Stefania Aronin                  8/6/2020 0:41      melissa willis           8/9/2020 21:40
Andrea Baldwin                   8/6/2020 0:41      Delma J Crosby           8/9/2020 21:41
Frank Rebello                    8/6/2020 0:41      Lida R Redden            8/9/2020 21:42
Christopher Charles Metevier     8/6/2020 0:41      John J Blevins           8/9/2020 21:42
Sonya Jamula                     8/6/2020 0:41      Cierra Reid              8/9/2020 21:42
Dream Roth                       8/6/2020 0:42      Brook Evans              8/9/2020 21:43
Seth                             8/6/2020 0:42      Andy Mikulas             8/9/2020 21:43
Eyrela Vega                      8/6/2020 0:42      Richard Crowley          8/9/2020 21:43
Stan Knowles                     8/6/2020 0:42      Alice McCurley           8/9/2020 21:44
Daniel Ko                        8/6/2020 0:42      Robert Jones             8/9/2020 21:46
Marvin Phillips                  8/6/2020 0:42      Samra Terrefe            8/9/2020 21:46
Jeremy McKellips                 8/6/2020 0:42      Adam Agin                8/9/2020 21:47
DA'VEAN NASH                     8/6/2020 0:42      Joyce Holden             8/9/2020 21:47
Andrew Hardin                    8/6/2020 0:42      June Kim                 8/9/2020 21:48
Jeff Talley                      8/6/2020 0:42      Justin Segal             8/9/2020 21:49
Susan Fields                     8/6/2020 0:42      Heather Haynes           8/9/2020 21:49
Shatevia Overton                 8/6/2020 0:42      Damon Johnson            8/9/2020 21:50
Amy Rasco                        8/6/2020 0:42      Aaron Blanch             8/9/2020 21:50
David Lay                        8/6/2020 0:43      Kathleen L Chevier       8/9/2020 21:50
Justin Hoop                      8/6/2020 0:43      Zahra Jiwani             8/9/2020 21:51
Nathan Hardy                     8/6/2020 0:43      John Fisher              8/9/2020 21:51
Gwenn Fox                        8/6/2020 0:43      Carmen Fisher-Olvera     8/9/2020 21:52
Omar e Berrichi                  8/6/2020 0:43      Jeffrey S Fawcett        8/9/2020 21:52
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 296 of 525


Christopher Charles Metevier     8/6/2020 0:43      Rosesherain L Mason       8/9/2020 21:53
jamilli hun                      8/6/2020 0:43      Thea Gonzalez             8/9/2020 21:53
Tracey Slagle                    8/6/2020 0:43      Pankaj Kumar Goyal        8/9/2020 21:54
Holly Wolfgang                   8/6/2020 0:43      Keyla Morales             8/9/2020 21:57
Caleb Bonvilain                  8/6/2020 0:43      Jamesy Jean-Michel        8/9/2020 21:57
Mariam Itani                     8/6/2020 0:43      Ryan Ceddia               8/9/2020 21:58
Derek Peloquin                   8/6/2020 0:43      Alex Diaz                 8/9/2020 21:58
Margie Wilson Mars               8/6/2020 0:43      Karen L Cottrell          8/9/2020 21:59
Mesia Ashegh                     8/6/2020 0:43      Brian Lund                8/9/2020 21:59
Steve Wiley                      8/6/2020 0:43      Lou Hayes                 8/9/2020 22:00
Tiffany bass                     8/6/2020 0:43      Yan chen                  8/9/2020 22:01
Abigail Kesler                   8/6/2020 0:43      Nicholas Frame            8/9/2020 22:01
Shari Garner                     8/6/2020 0:43      Daniel Phillips           8/9/2020 22:03
Yennifer Valenzuela              8/6/2020 0:43      William Zile              8/9/2020 22:03
Amanda Kelley                    8/6/2020 0:44      Henry McDonough           8/9/2020 22:04
Larry Porter                     8/6/2020 0:44      Kristy Cartier            8/9/2020 22:04
Robin Fender                     8/6/2020 0:44      Jeremy Harris             8/9/2020 22:04
Jennifer Hassler                 8/6/2020 0:44      Ken Miller                8/9/2020 22:05
Joshua Anderson                  8/6/2020 0:44      Gabriela Duran            8/9/2020 22:06
Omar e Berrichi                  8/6/2020 0:44      Elizabeth Steva           8/9/2020 22:06
Corinne Tatum                    8/6/2020 0:44      Lori Shelton              8/9/2020 22:07
Awa Konte                        8/6/2020 0:44      Michael Hwan              8/9/2020 22:08
Matthew Glenn Bonfield           8/6/2020 0:44      Maria A Castillo          8/9/2020 22:09
Xavier Hawthorne                 8/6/2020 0:44      Shaun Endres              8/9/2020 22:09
Craig R Davis                    8/6/2020 0:44      Luming Chen               8/9/2020 22:10
Kevin Nguyen                     8/6/2020 0:44      Scotty Ray post           8/9/2020 22:11
Bret Pagni                       8/6/2020 0:45      Johnson Ho                8/9/2020 22:13
Robert Reac                      8/6/2020 0:45      Peter Gimpel              8/9/2020 22:14
Anh Truong                       8/6/2020 0:45      Kle Kawelo                8/9/2020 22:14
Richard Ly                       8/6/2020 0:45      Peter BrandÃ£o Jr.        8/9/2020 22:14
Jarrod Schnabel                  8/6/2020 0:45      Linda Knudsen McAusland   8/9/2020 22:15
Nicholas Stocklin                8/6/2020 0:45      Karen Weissman            8/9/2020 22:15
Katie Lee                        8/6/2020 0:45      Rudy Romijn               8/9/2020 22:16
Nathan LaFevers                  8/6/2020 0:45      Josh Engel                8/9/2020 22:16
Anh Truong                       8/6/2020 0:45      Kevin Farrell             8/9/2020 22:17
JANINA CHEFFEN                   8/6/2020 0:45      Kevin Walker              8/9/2020 22:20
Jason Fleming                    8/6/2020 0:45      Vinayak Hegde             8/9/2020 22:20
Mary Lynn Seremet                8/6/2020 0:45      SHANKAR MANJUNATHA        8/9/2020 22:21
Jarod Smothers                   8/6/2020 0:45      Dan Formato               8/9/2020 22:21
Kimberly Cruz                    8/6/2020 0:45      Samra Terrefe             8/9/2020 22:22
Paul Hanson                      8/6/2020 0:46      Rhonda Franz              8/9/2020 22:23
Kathleen sais                    8/6/2020 0:46      Kenisha Brewley           8/9/2020 22:23
Brad                             8/6/2020 0:46      Isaac Clark               8/9/2020 22:23
Chad C Miller                    8/6/2020 0:46      Nancy S Johnson           8/9/2020 22:25
Mary Donohoe                     8/6/2020 0:46      Jamie Wallace             8/9/2020 22:26
Tracy Lyde                       8/6/2020 0:46      Samra Terrefe             8/9/2020 22:27
Phillip Blackowl                 8/6/2020 0:46      Nicolas LaPointe          8/9/2020 22:27
Christian John Bergeron          8/6/2020 0:46      Roderick Freeman          8/9/2020 22:27
Fred Denham Jr.                  8/6/2020 0:46      Rhonnette Davis           8/9/2020 22:28
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 297 of 525


April Foulks                    8/6/2020 0:46      Seth Baker                 8/9/2020 22:28
Bruce Kiggins                   8/6/2020 0:46      James M Newland            8/9/2020 22:28
Joshua E Smeltser               8/6/2020 0:46      Terrell Tanner             8/9/2020 22:29
Carlos S Staten                 8/6/2020 0:46      Carlton L Beard            8/9/2020 22:29
Alan Moody                      8/6/2020 0:46      Timothy ODonnell           8/9/2020 22:30
Matthew Simpson                 8/6/2020 0:46      Keitha West                8/9/2020 22:30
Andrew J. Paulsen               8/6/2020 0:47      Siegfried Schmidt          8/9/2020 22:33
Estefania Rodriguez             8/6/2020 0:47      Amanda Borellis            8/9/2020 22:34
Paige Gleason                   8/6/2020 0:47      Mariah jones               8/9/2020 22:34
Schreese Obryant                8/6/2020 0:47      ace                        8/9/2020 22:35
RÃ©my Demont                    8/6/2020 0:47      Samra Terrefe              8/9/2020 22:35
Tamara L. trailor               8/6/2020 0:47      Andre Arthur Marquesdesouza8/9/2020 22:37
Glynda Caffey                   8/6/2020 0:47      David P Barshinger         8/9/2020 22:39
Shayla Herren                   8/6/2020 0:47      Clifford Pearlberg         8/9/2020 22:39
Wanda Platt                     8/6/2020 0:47      Mark Kalinich              8/9/2020 22:41
Rosa C Torres                   8/6/2020 0:47      Lucille Tse                8/9/2020 22:42
Francis Nunez                   8/6/2020 0:47      Alberto Bejarano Romo      8/9/2020 22:43
Carlos Segundo                  8/6/2020 0:47      Anthony Moore              8/9/2020 22:44
Bradford Wade                   8/6/2020 0:47      Azhelle Wade               8/9/2020 22:44
Nicholas Mangione               8/6/2020 0:47      Jourdan                    8/9/2020 22:45
Christos PAPAGIANNOULIS         8/6/2020 0:47      Pamela J Hall              8/9/2020 22:45
Eli Garner                      8/6/2020 0:47      Megan Ruggiero             8/9/2020 22:46
Paul Herold                     8/6/2020 0:47      Pamela Pollard             8/9/2020 22:47
tolulope oriniowo               8/6/2020 0:47      Samra Terrefe              8/9/2020 22:48
Heath Naylor                    8/6/2020 0:48      Jeff Luehmann              8/9/2020 22:50
Jesse Coley                     8/6/2020 0:48      Ryan Nobis                 8/9/2020 22:51
Timothy Ku                      8/6/2020 0:48      Steven marquer             8/9/2020 22:52
Hamel Mesfin                    8/6/2020 0:48      tyler cantlay              8/9/2020 22:53
Nateehand23@gmail.com           8/6/2020 0:48      Cassandra Norris           8/9/2020 22:54
Glenn Potter                    8/6/2020 0:48      Erin Donovan               8/9/2020 22:55
Katie Nimitarnun                8/6/2020 0:48      David Stegner              8/9/2020 22:55
Elisabeth V Iribe               8/6/2020 0:48      Klaus Maier                8/9/2020 22:56
Rachel LeMar                    8/6/2020 0:48      Jeffrey Luehmann           8/9/2020 22:57
Kayla Nannariello               8/6/2020 0:48      Michael Banasik            8/9/2020 22:59
Noah Chhibber                   8/6/2020 0:48      robert miller              8/9/2020 23:01
Justin Wood                     8/6/2020 0:48      Hannah Belinne             8/9/2020 23:03
Hamed Arabzadeh                 8/6/2020 0:48      maret kashmark             8/9/2020 23:03
Meryem Malik                    8/6/2020 0:48      Salvatore Pitino           8/9/2020 23:03
Neil Ray                        8/6/2020 0:48      Samantha Barnett           8/9/2020 23:03
Marquita Myers                  8/6/2020 0:48      Anne Kho                   8/9/2020 23:04
Jonathan Arce                   8/6/2020 0:48      Alexander Bores            8/9/2020 23:05
Aaron Richardson                8/6/2020 0:48      Keigan Mull                8/9/2020 23:05
Joshua Sanders                  8/6/2020 0:48      jose martinez              8/9/2020 23:05
Alexandria D Meier              8/6/2020 0:48      H Deana Cheatham           8/9/2020 23:05
Raymond Garcia                  8/6/2020 0:49      Heather Barden             8/9/2020 23:05
Tami Hodge                      8/6/2020 0:49      Laura Tomas                8/9/2020 23:05
todd mascall                    8/6/2020 0:49      Alejandro Tellez           8/9/2020 23:06
Garrick wall                    8/6/2020 0:49      Eberhard Barba             8/9/2020 23:07
Michael Beauchamp               8/6/2020 0:49      Ibrain Orjuela             8/9/2020 23:08
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 298 of 525


Adam Clayton                     8/6/2020 0:49      Mark Cummings              8/9/2020 23:08
Alexander Zbiciak                8/6/2020 0:49      Daniela Burton             8/9/2020 23:09
Christopher Parke                8/6/2020 0:49      Jim Taylor                 8/9/2020 23:09
Justin Watts                     8/6/2020 0:49      Tamiko Anderson            8/9/2020 23:10
Lori Kramer                      8/6/2020 0:49      Logan stillwell            8/9/2020 23:11
Charles Solar                    8/6/2020 0:50      Vitaliy O Benz             8/9/2020 23:12
Michael Martino                  8/6/2020 0:50      Ezekiel Brown              8/9/2020 23:12
William J Quinlan                8/6/2020 0:50      Mack Worley                8/9/2020 23:13
William Patton JR                8/6/2020 0:50      Patricia Lee Wiederholt    8/9/2020 23:14
David Navarrete                  8/6/2020 0:50      Rodney Norris              8/9/2020 23:17
Zahara Yee                       8/6/2020 0:50      David Nitschke             8/9/2020 23:19
Shawn Thornton                   8/6/2020 0:50      Christopher Schellenberg   8/9/2020 23:20
Eliott Brooks                    8/6/2020 0:50      Michael Merino             8/9/2020 23:21
Andy Britt                       8/6/2020 0:50      Danny Tang                 8/9/2020 23:21
Gregor Walz                      8/6/2020 0:50      Joseph Gefroh              8/9/2020 23:21
walter ray boatwright            8/6/2020 0:50      Christina M Duval          8/9/2020 23:22
Donald cook                      8/6/2020 0:50      Nathaniel J. Palmieri      8/9/2020 23:23
JOHN R. STARR                    8/6/2020 0:50      Christopher Veeder         8/9/2020 23:24
Lucifer Gilbert Holmes           8/6/2020 0:50      Zacharia Tuten             8/9/2020 23:25
Joshua Bynum                     8/6/2020 0:50      Christopher B. Tuan        8/9/2020 23:25
Laura Ehrmantraut                8/6/2020 0:50      Tammy Dunn                 8/9/2020 23:26
David R. Beich                   8/6/2020 0:50      Natasha Elizee             8/9/2020 23:27
Marcia G Petersen                8/6/2020 0:50      Keanna Ishmell             8/9/2020 23:27
Mireille Jabroun                 8/6/2020 0:51      Richard Wilson             8/9/2020 23:28
Christopher Stockton             8/6/2020 0:51      Robin Delhoste             8/9/2020 23:29
Jose angel                       8/6/2020 0:51      Michael Plunk              8/9/2020 23:30
cody lee giess                   8/6/2020 0:51      Marc Sandler               8/9/2020 23:31
Cyphus A France                  8/6/2020 0:51      Jeffrey R. Tuckey          8/9/2020 23:31
SANG KIM                         8/6/2020 0:51      Blair Viertel              8/9/2020 23:32
Rachel Morris                    8/6/2020 0:51      Sebastian J Caliri         8/9/2020 23:34
Benjamin F. Smith                8/6/2020 0:51      Damon A. Fanning           8/9/2020 23:34
Ashley Thompson                  8/6/2020 0:51      Denise Wilson              8/9/2020 23:34
David Cahill                     8/6/2020 0:51      Sherry R Hightower         8/9/2020 23:36
David Alexander Fryery           8/6/2020 0:51      Itebimien Ojebuoboh        8/9/2020 23:36
Ilia j opp                       8/6/2020 0:51      Manual Stahl               8/9/2020 23:37
luis cuello                      8/6/2020 0:51      Aswin Kondusamy            8/9/2020 23:37
Tyler                            8/6/2020 0:51      Faye Labatt                8/9/2020 23:40
Vanessa Parra                    8/6/2020 0:51      Timothy Hansen             8/9/2020 23:41
Spencer Schleicher               8/6/2020 0:51      Amna Durrani               8/9/2020 23:42
Ashley Oliberos                  8/6/2020 0:51      Anton Flores Titov         8/9/2020 23:42
Billy Joe Stanbro                8/6/2020 0:51      Joshua White               8/9/2020 23:43
Theresa Kilpela                  8/6/2020 0:52      Sarah Brooks               8/9/2020 23:45
Jared S Davis                    8/6/2020 0:52      Cassiopoeia Walker         8/9/2020 23:46
Madison Padilla                  8/6/2020 0:52      Sarah Brooks               8/9/2020 23:46
Lauren E Slomka                  8/6/2020 0:52      James P Dothard            8/9/2020 23:47
Melanie Ridgway                  8/6/2020 0:52      Carson Keller              8/9/2020 23:47
shawn v wilcox                   8/6/2020 0:52      Sarah Brooks               8/9/2020 23:47
Angel                            8/6/2020 0:52      Sarah Brooks               8/9/2020 23:47
Uche Enem                        8/6/2020 0:52      Sarah Brooks               8/9/2020 23:48
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 299 of 525


Adam cantrell                    8/6/2020 0:52      Johana Guevara                 8/9/2020 23:50
Charles Shepard                  8/6/2020 0:52      Cheryl Wachenheim              8/9/2020 23:50
Nydia Harris                     8/6/2020 0:52      Sarah Brooks                   8/9/2020 23:51
Tara Vollmer                     8/6/2020 0:52      Po Xiong                       8/9/2020 23:51
Charles William McBride          8/6/2020 0:52      Steve Platz                    8/9/2020 23:53
Jarrod J Brittain                8/6/2020 0:53      Christine Shields              8/9/2020 23:53
Debra Long                       8/6/2020 0:53      Don Lacey                      8/9/2020 23:54
David Griffy                     8/6/2020 0:53      Barbara Brown                  8/9/2020 23:55
Jeffrey Paul Jacob               8/6/2020 0:53      STEPHEN F PATRICK              8/9/2020 23:55
diana desumma                    8/6/2020 0:53      Audra Echtenkamp               8/9/2020 23:59
Joshua palomin                   8/6/2020 0:53      Minh Tran                      8/9/2020 23:59
ardit bitinka                    8/6/2020 0:53      Tykendal Bradshaw              8/10/2020 0:01
Thomas Fay                       8/6/2020 0:53      Marlon Hoagland                8/10/2020 0:02
Laura Wilkerson                  8/6/2020 0:53      Miranda Porras                 8/10/2020 0:04
Samuel                           8/6/2020 0:53      Jim DeLuca                     8/10/2020 0:06
Nicholas Stacey                  8/6/2020 0:53      Elizabeth Yu                   8/10/2020 0:06
Christopher Alford               8/6/2020 0:53      Elena M. Giordano              8/10/2020 0:10
Sergio Perez                     8/6/2020 0:53      Sheryll                        8/10/2020 0:11
Joseph Anthony Beas Lira         8/6/2020 0:53      Sylvia Zhang                   8/10/2020 0:13
Mary Landry                      8/6/2020 0:53      Jennifer Myers                 8/10/2020 0:13
Millicent Bean                   8/6/2020 0:53      Nick Daley                     8/10/2020 0:13
Wildjeff lamy                    8/6/2020 0:53      GUNWOO NAM                     8/10/2020 0:15
Russell Knight                   8/6/2020 0:53      Danielle De La Fuente          8/10/2020 0:16
Saish Menon                      8/6/2020 0:53      Spencer Koo                    8/10/2020 0:18
Jose angel arroyo jr             8/6/2020 0:53      Mrs Delores E Jones            8/10/2020 0:18
Dillon W Johnson                 8/6/2020 0:54      Peter Maus                     8/10/2020 0:18
Andrew Tjepkema                  8/6/2020 0:54      Ken Griffen                    8/10/2020 0:18
Abraham Camacho                  8/6/2020 0:54      Sheryll                        8/10/2020 0:20
Ryan LeFevre                     8/6/2020 0:54      Greg Stumpf                    8/10/2020 0:22
Stephen Wilkinson                8/6/2020 0:54      Kanoa Folami                   8/10/2020 0:22
Russell Bodhi Richards           8/6/2020 0:54      Dylan Powers                   8/10/2020 0:23
Edgardo M Rendon                 8/6/2020 0:54      Russell William Joyce junior   8/10/2020 0:24
Dalton Cristini                  8/6/2020 0:54      Courtney Wallace               8/10/2020 0:24
Mick Thomas A. Lim               8/6/2020 0:54      Ezra Graziano                  8/10/2020 0:25
Brendan Butts                    8/6/2020 0:54      Casandra Reid                  8/10/2020 0:25
John Gainer                      8/6/2020 0:54      Ian Graham                     8/10/2020 0:25
Virginia Fortenberry             8/6/2020 0:54      Elissa Hall                    8/10/2020 0:30
John Urrey                       8/6/2020 0:54      Whitney Webster McLeod         8/10/2020 0:30
Tyler Peerenboom                 8/6/2020 0:54      JAMES C ADAMS                  8/10/2020 0:30
Keith G Cooper Jr                8/6/2020 0:54      Jon Wilson                     8/10/2020 0:35
Ryne Ortega                      8/6/2020 0:54      Yoo Jung Kim                   8/10/2020 0:35
Yvonne J Miller                  8/6/2020 0:54      OCTAVIO C MENDIVIL             8/10/2020 0:36
Brian Adair Jr                   8/6/2020 0:54      Kim Goss                       8/10/2020 0:38
Nia V Bacchus                    8/6/2020 0:55      Stephanie Pereira              8/10/2020 0:39
Peter Thomson                    8/6/2020 0:55      Olufemi Olu-Lafe               8/10/2020 0:39
Andre A Francis                  8/6/2020 0:55      Trevor Wilson                  8/10/2020 0:40
James Robertson                  8/6/2020 0:55      Larry E. Forst                 8/10/2020 0:40
Elaina Couse                     8/6/2020 0:55      Michael Ferrara                8/10/2020 0:40
Christina Nguyen                 8/6/2020 0:55      Matt Mittelstaedt              8/10/2020 0:41
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 300 of 525


Alexander W Abling               8/6/2020 0:55      Elizabeth Clementson        8/10/2020 0:42
Gayle Henry                      8/6/2020 0:55      Latisha Reid                8/10/2020 0:43
Jesse McKamey                    8/6/2020 0:55      Christopher Kondoudis       8/10/2020 0:43
Natalie Eddy                     8/6/2020 0:55      David Northridge            8/10/2020 0:44
Justin Tolley                    8/6/2020 0:55      Suzanne Sellers             8/10/2020 0:45
Tal z kazaz                      8/6/2020 0:55      Louis Caputo                8/10/2020 0:46
Aaliyah Dixon Holiday            8/6/2020 0:55      Juliette Rogasik            8/10/2020 0:46
Stacy Jimerson                   8/6/2020 0:55      Ben S Hovne                 8/10/2020 0:48
Claudia Macias                   8/6/2020 0:55      Lachlan Stewart             8/10/2020 0:48
Daniel Donavin                   8/6/2020 0:55      John Goodin                 8/10/2020 0:48
Kiser Suits                      8/6/2020 0:55      Velouria Enid Inez Madden   8/10/2020 0:49
Dolan Williams                   8/6/2020 0:55      Nancedel Seirey             8/10/2020 0:49
Eva Mae Simone Schlussel         8/6/2020 0:55      Rachel A Hackett            8/10/2020 0:51
Lara frost                       8/6/2020 0:55      Yolanda Betts               8/10/2020 0:51
Keyonni Brown-Logan              8/6/2020 0:55      Lauren Schoenewald          8/10/2020 0:52
Aaron Carter                     8/6/2020 0:55      JOSEPH GREENE               8/10/2020 0:53
Lynn Franks                      8/6/2020 0:56      nicholas joseph koliboski   8/10/2020 0:54
Daniel Tapper                    8/6/2020 0:56      Emily Morrison              8/10/2020 0:54
Anime                            8/6/2020 0:56      Sheryll                     8/10/2020 0:54
Becky Nash                       8/6/2020 0:56      David Shepard               8/10/2020 0:54
Matthew Paullin Wardrip          8/6/2020 0:56      Ilene Khen                  8/10/2020 0:56
William waters                   8/6/2020 0:56      Zachary Stern               8/10/2020 0:56
Andrey Damianov                  8/6/2020 0:56      Gianna Noelle Jones         8/10/2020 0:58
Marlene santiago                 8/6/2020 0:56      Heidi Billy                 8/10/2020 0:58
Mia Branca                       8/6/2020 0:56      Lisa Williams               8/10/2020 0:59
Stephanie Broder                 8/6/2020 0:56      Rossenid Colon              8/10/2020 1:00
Hae Seung Lee                    8/6/2020 0:56      Christina LeeAnn Smith      8/10/2020 1:00
Sharlet Claros                   8/6/2020 0:56      Jeannette V Twigg           8/10/2020 1:02
Cynthia Hernandez                8/6/2020 0:56      Justine Macklin             8/10/2020 1:04
Starletta Watson                 8/6/2020 0:56      Javonna Buckhanan           8/10/2020 1:07
Hinesh amin                      8/6/2020 0:56      Nikki Victor                8/10/2020 1:08
Betty Jones                      8/6/2020 0:56      Robert Porter               8/10/2020 1:09
Paul Anderson                    8/6/2020 0:56      Nadine Heusner              8/10/2020 1:09
Christine Le                     8/6/2020 0:56      Amy Collins                 8/10/2020 1:09
Joseph Hood                      8/6/2020 0:56      Mohammed Risheg             8/10/2020 1:11
Amy Crocker                      8/6/2020 0:56      Michael B Driscoll          8/10/2020 1:12
KEVIN WALTERS                    8/6/2020 0:57      RYAN DUPEE                  8/10/2020 1:14
RICHARD A MCLEOD                 8/6/2020 0:57      Ryan Tucker                 8/10/2020 1:15
Joseph T Kromer                  8/6/2020 0:57      Timothy Robert Krahe        8/10/2020 1:15
Tyson J Whitney                  8/6/2020 0:57      HAN KIM                     8/10/2020 1:17
Cody Duncan                      8/6/2020 0:57      Anthony E Stagge            8/10/2020 1:18
Alomir Helio Favero Neto         8/6/2020 0:57      Sheri J Leder               8/10/2020 1:21
George Daw                       8/6/2020 0:57      Stanford Mead               8/10/2020 1:21
Kalkidan Lemma                   8/6/2020 0:57      Nancy Rivera                8/10/2020 1:22
David J Egan IV                  8/6/2020 0:57      David Luetger               8/10/2020 1:22
Bryan Hernandez                  8/6/2020 0:57      Don Sauer                   8/10/2020 1:22
Jacqueline Rhonda Cohen-Baity    8/6/2020 0:57      Jeffery Wall                8/10/2020 1:26
Samson Negeri                    8/6/2020 0:57      Michael Adkins              8/10/2020 1:26
Jacob Cowan                      8/6/2020 0:57      Michael Burns               8/10/2020 1:28
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 301 of 525


Diana Davis                       8/6/2020 0:57      Theodore A Peck          8/10/2020 1:30
Alicia Berger                     8/6/2020 0:57      Logan Tennis             8/10/2020 1:31
Daniel Gutierrez                  8/6/2020 0:58      Martha C. Chemas, Esq.   8/10/2020 1:31
Misty Souza                       8/6/2020 0:58      Nichole Corsi            8/10/2020 1:32
Earl Bradley                      8/6/2020 0:58      Tahir Vora               8/10/2020 1:33
Brandon Purvis                    8/6/2020 0:58      AlizÃ© Ruiz              8/10/2020 1:35
Jose Reyes Morales                8/6/2020 0:58      THOMAS W WILSON          8/10/2020 1:37
Aubrey Lewis                      8/6/2020 0:58      Trisha Reyrao            8/10/2020 1:37
Christine H. Wilkerson            8/6/2020 0:58      Donna Beall              8/10/2020 1:37
Steven Walmsley                   8/6/2020 0:58      Lucinda Ann Clark        8/10/2020 1:37
Carl Clark                        8/6/2020 0:58      Joanne Kathleen Krahe    8/10/2020 1:40
Katherine Gennaro                 8/6/2020 0:58      Karyn Macneil            8/10/2020 1:41
Elizabeth H Cale                  8/6/2020 0:58      Rob Hibbard              8/10/2020 1:42
Stepnyqa Johnson                  8/6/2020 0:58      Allan Burleigh           8/10/2020 1:44
Gina Hilton                       8/6/2020 0:58      Thomas Akins, Jr         8/10/2020 1:44
Donald Townsend                   8/6/2020 0:58      MATHEW MULLAN            8/10/2020 1:45
Vishal Suvagiya                   8/6/2020 0:58      Bree LaRoy May           8/10/2020 1:48
Jessica Alvarez                   8/6/2020 0:59      Mario Fernandez          8/10/2020 1:50
Maria pena                        8/6/2020 0:59      AndrÃ©a Spearman         8/10/2020 1:50
Matthew Runion                    8/6/2020 0:59      Kim R. Shaklee           8/10/2020 1:51
Adam Wabeke                       8/6/2020 0:59      Bridget Kiely            8/10/2020 1:52
Jason LaMonica                    8/6/2020 0:59      Keil Brewer              8/10/2020 1:52
Joel Templeton                    8/6/2020 0:59      Jing Brewer              8/10/2020 1:54
Neil Peck                         8/6/2020 0:59      Mariam Totonchy          8/10/2020 1:55
Megan Robertson                   8/6/2020 0:59      Darwin Holzer            8/10/2020 1:56
KIMBERLY N BROOKS                 8/6/2020 0:59      Daniel F Pelaez          8/10/2020 1:56
Karam Assaf                       8/6/2020 0:59      Randall RICKARD          8/10/2020 1:57
TeRance D Newsome                 8/6/2020 0:59      Timothy D Short          8/10/2020 1:57
Brian Wilkes                      8/6/2020 0:59      Eric Graves              8/10/2020 1:58
Christina Yan                     8/6/2020 0:59      Kristen Beegle           8/10/2020 1:58
Rodney B Richardson               8/6/2020 0:59      Christopher Price        8/10/2020 1:58
Chris Carson                      8/6/2020 0:59      Brandon Morgan           8/10/2020 1:59
Janet Jones                       8/6/2020 0:59      Chassitti Frost          8/10/2020 2:00
LONNIE D. BROOKS                  8/6/2020 0:59      Thomas Goachee III       8/10/2020 2:01
Sangwoo Im                        8/6/2020 0:59      Kenneth Evans            8/10/2020 2:01
Ryan Willette                     8/6/2020 0:59      Michael Roper            8/10/2020 2:02
Jovonnika Spencer                 8/6/2020 0:59      Kaya Coleman             8/10/2020 2:04
Leigh Anne Hammond                8/6/2020 0:59      Paul Serafino            8/10/2020 2:04
Evelyn Luu                        8/6/2020 0:59      Christopher totty        8/10/2020 2:04
Tiana Youngblood                  8/6/2020 1:00      Adam Kenth               8/10/2020 2:06
Tim Mitchell                      8/6/2020 1:00      Megan E Thomas           8/10/2020 2:06
Ayana Bowman                      8/6/2020 1:00      Chad Wolley              8/10/2020 2:06
Dan Elliott                       8/6/2020 1:00      Gregg eady               8/10/2020 2:06
Matthew S. Carroll                8/6/2020 1:00      Vahe Tirakyan            8/10/2020 2:06
Michael Buikema                   8/6/2020 1:00      Geordie Folinas          8/10/2020 2:07
Jason Burbach                     8/6/2020 1:00      Daniel Maddux            8/10/2020 2:09
Diana Cabral                      8/6/2020 1:00      Daniel Maddux            8/10/2020 2:09
Karen Spielholz                   8/6/2020 1:00      Daquon Taylor            8/10/2020 2:11
Colin Scott                       8/6/2020 1:00      Slaughter, Brandon       8/10/2020 2:11
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 302 of 525


Nester Charles                   8/6/2020 1:00      Todd Beers                  8/10/2020 2:15
Omar Ayubi                       8/6/2020 1:00      Richard                     8/10/2020 2:17
Diane Courie                     8/6/2020 1:00      Daniel Charlton Stair       8/10/2020 2:17
Mirian G. Easton                 8/6/2020 1:00      Yanna Taboada               8/10/2020 2:17
Baxter                           8/6/2020 1:00      Ain Jeong                   8/10/2020 2:18
Christopher Tang                 8/6/2020 1:00      Elizabeth Holmes            8/10/2020 2:18
Lashaeya Kennedy                 8/6/2020 1:00      RAYMOND E COLON             8/10/2020 2:19
Shana Green                      8/6/2020 1:00      Linzy Semon                 8/10/2020 2:22
Josiah Wood                      8/6/2020 1:01      Mauricio Torres             8/10/2020 2:22
Jason Berndt                     8/6/2020 1:01      Destiny Onaiwu              8/10/2020 2:25
Elvis Corona                     8/6/2020 1:01      Alicia Stollenwerk          8/10/2020 2:27
Edward R Flemons                 8/6/2020 1:01      Matthew Robert Morris       8/10/2020 2:28
Sergey Pilosov                   8/6/2020 1:01      Julian C Smith              8/10/2020 2:29
Michael Puchtler                 8/6/2020 1:01      KEAGAN ALLEN                8/10/2020 2:29
Philip Clark                     8/6/2020 1:01      Barbara A Almond            8/10/2020 2:31
Sukhmeet Bedi                    8/6/2020 1:01      Alex Dillingham             8/10/2020 2:32
Claudine Belulia                 8/6/2020 1:01      William Grahlman            8/10/2020 2:35
William Morris                   8/6/2020 1:01      Derek Fulk                  8/10/2020 2:35
Omar e Berrichi                  8/6/2020 1:01      Tiffany Williams (Bedell)   8/10/2020 2:39
Paulajean Ketels                 8/6/2020 1:01      DAX J CARDONA               8/10/2020 2:40
Kyle Bush                        8/6/2020 1:02      Grace Teddy                 8/10/2020 2:41
Christian Donovan Platel         8/6/2020 1:02      Karen Keller                8/10/2020 2:41
Mary M McCreight                 8/6/2020 1:02      Chiawei Chang               8/10/2020 2:42
Brandon Smith                    8/6/2020 1:02      DAX J. CARDONA              8/10/2020 2:42
Ralph Degand                     8/6/2020 1:02      Grace Teddy                 8/10/2020 2:42
Matthew Lehman                   8/6/2020 1:02      Mohan Vegesna               8/10/2020 2:42
James T Olson                    8/6/2020 1:02      Rubin Bennett               8/10/2020 2:43
David Edward Marquard            8/6/2020 1:02      Gerald Fazekas Jr.          8/10/2020 2:44
Robert L Jones                   8/6/2020 1:02      Robert A Ponte              8/10/2020 2:44
Dajuan Hampton                   8/6/2020 1:02      Rejath Reghunathan nair     8/10/2020 2:45
Susan Miller                     8/6/2020 1:02      Christopher P. McGee        8/10/2020 2:46
Jeremy LeFevers                  8/6/2020 1:02      Andrew M Gliddon            8/10/2020 2:47
Jerrica Medalla                  8/6/2020 1:02      Jennifer Duval              8/10/2020 2:48
Chance Barker                    8/6/2020 1:02      Joshua A McGraw             8/10/2020 2:49
Carlos Sapene                    8/6/2020 1:03      Amey Palyekar               8/10/2020 2:53
JOSHUA ZHANSON                   8/6/2020 1:03      Li Yin Cheok                8/10/2020 2:56
Jasmine Wright                   8/6/2020 1:03      Faisal bokhari              8/10/2020 2:57
Omar e Berrichi                  8/6/2020 1:03      David Madaras               8/10/2020 2:58
Sukhi Peart                      8/6/2020 1:03      William Yudelson            8/10/2020 2:58
Christina Linton                 8/6/2020 1:03      Kaizen Castanos             8/10/2020 3:00
Melissa Boettcher                8/6/2020 1:03      Jacob Seabolt               8/10/2020 3:01
Shannon Jones                    8/6/2020 1:03      Mae OBrien                  8/10/2020 3:01
Alika Seki                       8/6/2020 1:03      Javier Guerrero             8/10/2020 3:01
Jaison Rawlings                  8/6/2020 1:03      Ian Stark                   8/10/2020 3:01
Thomas A. Nostin II              8/6/2020 1:03      Jeremy Hernandez            8/10/2020 3:03
Christopher Keller               8/6/2020 1:03      Taryn Hill                  8/10/2020 3:04
Dajuan Hampton                   8/6/2020 1:03      alejandro lopez             8/10/2020 3:05
Ruth Reyes                       8/6/2020 1:03      Niressa Martin              8/10/2020 3:06
Mary Seibert                     8/6/2020 1:03      Briannah                    8/10/2020 3:08
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 303 of 525


Lily Pollard                    8/6/2020 1:03      Lorenzo Baloci         8/10/2020 3:09
Mark Romero                     8/6/2020 1:03      Nathaniel Archer       8/10/2020 3:14
Elizabeth Powell                8/6/2020 1:03      Holly A Chaille        8/10/2020 3:15
Mark Gillispie                  8/6/2020 1:03      Jessica Hendricks      8/10/2020 3:15
Mary Locher                     8/6/2020 1:03      Patrick Dernulc        8/10/2020 3:15
Rose McKinstry                  8/6/2020 1:03      Ashot Sarkisyants      8/10/2020 3:18
Robert McKerroll                8/6/2020 1:04      Raad Al-Husban         8/10/2020 3:19
Rickie Byler                    8/6/2020 1:04      Autumn Brown           8/10/2020 3:19
Ashiya V Powell                 8/6/2020 1:04      Holly A Chaille        8/10/2020 3:19
Tyjuan White                    8/6/2020 1:04      Michele H Winchell     8/10/2020 3:20
Graham Dodson                   8/6/2020 1:04      Patricia Lasslett      8/10/2020 3:21
EMILY M HARRIS                  8/6/2020 1:04      Jenna C Grossano       8/10/2020 3:23
Paul Sherman                    8/6/2020 1:04      Melanie Beezley        8/10/2020 3:26
Carson Riker                    8/6/2020 1:04      Chris Peterson         8/10/2020 3:26
Christopher J Nolan             8/6/2020 1:04      Kaitlin Hahn           8/10/2020 3:28
Joseph Call                     8/6/2020 1:04      Laneika Joiner         8/10/2020 3:28
Stephen Suydam                  8/6/2020 1:04      Wayne Palmatier        8/10/2020 3:29
Christy Hunt                    8/6/2020 1:04      Todd D Ganey           8/10/2020 3:31
Robert Byrd                     8/6/2020 1:04      Derrick Lanos          8/10/2020 3:31
Monica Child                    8/6/2020 1:04      Leah Hawkins           8/10/2020 3:33
Corrie Finn                     8/6/2020 1:04      Ousley Early           8/10/2020 3:33
Jo Elworth                      8/6/2020 1:05      Dale hudson            8/10/2020 3:35
David Chadwick                  8/6/2020 1:05      Ousley Early           8/10/2020 3:36
Yagmur Atescan                  8/6/2020 1:05      Jason Alvarez          8/10/2020 3:38
Felicity Chang                  8/6/2020 1:05      Tuan X                 8/10/2020 3:40
Chase Griffith                  8/6/2020 1:05      Anthony Vitale         8/10/2020 3:40
Richard Bain                    8/6/2020 1:05      Jesse Mariscal         8/10/2020 3:41
Carl Nastasi                    8/6/2020 1:05      Vincent McGowan        8/10/2020 3:41
Devon Quaglietta                8/6/2020 1:05      Joshua Nelson          8/10/2020 3:41
Daniel Camron James             8/6/2020 1:05      Joel R Mabry           8/10/2020 3:42
Claudia L Donahue               8/6/2020 1:05      Robert Mason           8/10/2020 3:43
Brandon Shearer                 8/6/2020 1:05      Matthew Schoeck        8/10/2020 3:45
Anthony Dvorak                  8/6/2020 1:05      Barry Weickert         8/10/2020 3:46
Jesus Hernandez                 8/6/2020 1:05      Peter BrandÃ£o Jr.     8/10/2020 3:48
Selyna Beverly                  8/6/2020 1:05      NINA RUPAREL           8/10/2020 3:53
Felicity Lau                    8/6/2020 1:05      A Thorusen             8/10/2020 3:55
Paul Rivera                     8/6/2020 1:05      George Zewe            8/10/2020 3:57
Edward Kang                     8/6/2020 1:05      Jennifer Taylor        8/10/2020 3:58
Tyler Cook                      8/6/2020 1:05      Joshua Guarino         8/10/2020 3:59
Veronica Meza                   8/6/2020 1:06      Miriam L Ellis         8/10/2020 3:59
Francisca Perez                 8/6/2020 1:06      Ronela Kaahanui        8/10/2020 4:02
Lain Nolen                      8/6/2020 1:06      Brandon Nichols        8/10/2020 4:02
Timothy E Green                 8/6/2020 1:06      Lindsay Nichols        8/10/2020 4:03
Liam Stojanovic                 8/6/2020 1:06      Deborah Zewe           8/10/2020 4:04
Rebecca Williams                8/6/2020 1:06      Katelynn Cadwallader   8/10/2020 4:04
Ahmed M Aloulaqi                8/6/2020 1:06      Sean Cunningham        8/10/2020 4:07
Carlos Casian                   8/6/2020 1:06      Michael Grimsley       8/10/2020 4:08
Cyndee Primeaux                 8/6/2020 1:06      Andrew Chow            8/10/2020 4:10
Robert Macaux                   8/6/2020 1:06      Sean                   8/10/2020 4:12
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 304 of 525


Sarah Davis                      8/6/2020 1:06      Annalee Shumway            8/10/2020 4:13
BRADLEY P TAYLOR                 8/6/2020 1:06      Cindy Burchill             8/10/2020 4:14
Michael W DeBrunner              8/6/2020 1:06      Ikia Ayugi                 8/10/2020 4:15
Laura Franzini                   8/6/2020 1:06      Sarah Fought               8/10/2020 4:15
Evan Geerts                      8/6/2020 1:07      andres schulz              8/10/2020 4:15
Lisa Parrish                     8/6/2020 1:07      Ethan E. Gibson            8/10/2020 4:16
TERRI YANCEY                     8/6/2020 1:07      Yakshita D Jansen          8/10/2020 4:16
Javiera Perez Gomez              8/6/2020 1:07      eric whitmarsh             8/10/2020 4:17
Raviteja Uppalapati              8/6/2020 1:07      Makayla Srioudom           8/10/2020 4:22
Bryan Bowman                     8/6/2020 1:07      Scott H Campbell           8/10/2020 4:24
Carolyn Kelley                   8/6/2020 1:07      Ryan Jansen                8/10/2020 4:24
Brittany Forslind                8/6/2020 1:07      Sherry Mathison            8/10/2020 4:24
Eric Zeigler                     8/6/2020 1:07      Mimi Nguyen                8/10/2020 4:25
Ethan n gruler                   8/6/2020 1:07      Whitney McCann             8/10/2020 4:26
Ann Almy                         8/6/2020 1:07      Mimi Nguyen                8/10/2020 4:26
Christopher D Barker             8/6/2020 1:07      Allison Spelman            8/10/2020 4:27
Sandra Jamison                   8/6/2020 1:07      Kristin Eagan              8/10/2020 4:28
Stephen Li                       8/6/2020 1:07      Bo Liu                     8/10/2020 4:29
Cindy Atler                      8/6/2020 1:07      John Doe                   8/10/2020 4:31
Diana Lyon                       8/6/2020 1:07      Jennifer Daley             8/10/2020 4:32
Alyssa Maish                     8/6/2020 1:07      James Z Godwin III         8/10/2020 4:32
Pamela Ferraro                   8/6/2020 1:08      Greta Rosno                8/10/2020 4:33
Shelby Deardorff                 8/6/2020 1:08      Yao Xen Tan                8/10/2020 4:33
Angela Quayle                    8/6/2020 1:08      Genesis Riveria            8/10/2020 4:35
Declan Black                     8/6/2020 1:08      Steven Luu                 8/10/2020 4:35
Carl Dietrich                    8/6/2020 1:08      Kristy Carroll             8/10/2020 4:37
Jordan wingett                   8/6/2020 1:08      Genesis Riveria            8/10/2020 4:37
Lisa Parrish                     8/6/2020 1:08      Meredith Ashley Elsberry   8/10/2020 4:37
Jimmy vazquez                    8/6/2020 1:08      Elissa Deible              8/10/2020 4:38
John Beik                        8/6/2020 1:08      Kristy Carroll             8/10/2020 4:38
Amanda Joseph                    8/6/2020 1:08      Charles Boleman            8/10/2020 4:40
Patrick Crile                    8/6/2020 1:08      Pierre Piazza              8/10/2020 4:47
Ezekiel Granillo                 8/6/2020 1:08      Melissa Streicher          8/10/2020 4:47
Brooks Moorhead                  8/6/2020 1:08      Ivina K Wright             8/10/2020 4:54
Mahniqah Hutchinson              8/6/2020 1:08      Yash Singh                 8/10/2020 5:00
Marie Friemann                   8/6/2020 1:09      Luisa Chavez               8/10/2020 5:01
Zihao Li                         8/6/2020 1:09      AnnMarie Carretta          8/10/2020 5:02
James H Honeycutt III            8/6/2020 1:09      Frank R Greguska III       8/10/2020 5:02
Rebecca Larcabal                 8/6/2020 1:09      Mandeep Singh Bansal       8/10/2020 5:04
Caryn O Pope                     8/6/2020 1:09      Austin Moore               8/10/2020 5:06
Charleigh hylton                 8/6/2020 1:09      Andrew Cho                 8/10/2020 5:06
Daniel Samarin                   8/6/2020 1:09      Summer Eugene              8/10/2020 5:07
Nicholas DePetris                8/6/2020 1:09      Melanie Mostkiewicz        8/10/2020 5:07
Bruce L Spoolstra                8/6/2020 1:09      Jonathan B Meerdink        8/10/2020 5:07
Victoria Suber                   8/6/2020 1:09      MATTHEW MOKRZYCKI          8/10/2020 5:15
Sean Inonog                      8/6/2020 1:09      Jason drew                 8/10/2020 5:17
MICHAEL MORGAN                   8/6/2020 1:09      Thi Ngo                    8/10/2020 5:19
Stephen Laughlin                 8/6/2020 1:09      Creshawn DeWalt            8/10/2020 5:21
Katie Jane Salka                 8/6/2020 1:09      Paolo Barsi                8/10/2020 5:23
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 305 of 525


Mayra Corcino                     8/6/2020 1:09      Julie Benson Shuman           8/10/2020 5:26
kristin m mentrak Altier          8/6/2020 1:09      Teron L James                 8/10/2020 5:26
MARC E Taylor                     8/6/2020 1:10      Eric Lipford                  8/10/2020 5:27
Angelo                            8/6/2020 1:10      Elizabeth Taylor              8/10/2020 5:32
EDITH LARAMORE                    8/6/2020 1:10      Timothy Hoff                  8/10/2020 5:35
Kim Juszczak                      8/6/2020 1:10      Gillian Li                    8/10/2020 5:37
Susan Marquart                    8/6/2020 1:10      Eunice M. Kurstin             8/10/2020 5:37
Brandon Morgan                    8/6/2020 1:10      kayli elsie                   8/10/2020 5:39
Jonathan Henry                    8/6/2020 1:10      Crystal Borsberry             8/10/2020 5:40
Allison Romero                    8/6/2020 1:10      Paolo Pareto                  8/10/2020 5:40
Frank Dang                        8/6/2020 1:10      Brandon Pon                   8/10/2020 5:42
Gabriella Oloye                   8/6/2020 1:10      Rei Tran                      8/10/2020 5:47
Bryn Flint                        8/6/2020 1:10      Ryan Martin                   8/10/2020 5:47
Wiley M. Galbraith                8/6/2020 1:10      Mikayla Smith                 8/10/2020 5:48
Caitlyn Savage                    8/6/2020 1:10      Heejin Jung                   8/10/2020 5:49
Bhaskar Ganesan                   8/6/2020 1:10      Nivedita K. Naresh            8/10/2020 5:50
Jayson E Angelo                   8/6/2020 1:10      Gregory S. Kennedy Williams   8/10/2020 5:50
Nathaniel Sulat                   8/6/2020 1:10      Gabriel A Miller              8/10/2020 5:52
Donald Gutowski                   8/6/2020 1:11      Brody Williams                8/10/2020 5:57
Jaheel thompson                   8/6/2020 1:11      Christan Grant                8/10/2020 5:57
Cassandra Stroup                  8/6/2020 1:11      Mary K Davis                  8/10/2020 6:09
Thomas Guyette                    8/6/2020 1:11      Patricia Kingsley             8/10/2020 6:16
Antajuan Garcia                   8/6/2020 1:11      Joel Burger                   8/10/2020 6:17
Juana Mancilla                    8/6/2020 1:11      Sarah E Barnhard              8/10/2020 6:25
Isaac Schreiber                   8/6/2020 1:11      DIJON THOMPSON                8/10/2020 6:25
John Anthony Green                8/6/2020 1:11      Ali Hajimirza                 8/10/2020 6:25
John Smith                        8/6/2020 1:11      Isaiah Garletts               8/10/2020 6:30
Steven Kornutiak                  8/6/2020 1:11      Danielle Mall                 8/10/2020 6:33
Vincent Eldridge                  8/6/2020 1:11      Logan Hamilton                8/10/2020 6:34
Amy Robertson                     8/6/2020 1:11      Rodrigo Myrrha                8/10/2020 6:35
Younis Alsarabi                   8/6/2020 1:11      Phat Huynh                    8/10/2020 6:36
Kate Kressler                     8/6/2020 1:11      Travis Malizia                8/10/2020 6:36
Joseph Baratta                    8/6/2020 1:12      Chris Young                   8/10/2020 6:41
Sydne Wilhoit                     8/6/2020 1:12      Antoine Lewis                 8/10/2020 6:42
Jared Smith                       8/6/2020 1:12      John Hautzinger               8/10/2020 6:48
Brandon Bowman                    8/6/2020 1:12      David Cagle                   8/10/2020 6:49
Eslam Aouda                       8/6/2020 1:12      Ken Hunter                    8/10/2020 6:51
Jason Hick                        8/6/2020 1:12      Amie Self                     8/10/2020 6:52
Bryn Flint                        8/6/2020 1:12      Ken Hunter                    8/10/2020 6:55
Cynthia Fernandez                 8/6/2020 1:12      Christopher M. Russell        8/10/2020 6:56
Jordan Stachura                   8/6/2020 1:12      yesenia vasquez               8/10/2020 6:56
Terra Barrett                     8/6/2020 1:12      Enrique Candia Salinas        8/10/2020 7:01
Danele Glaspey                    8/6/2020 1:12      Samuel Maynard                8/10/2020 7:08
Lulama Matiringe                  8/6/2020 1:12      Alaa Adel Mahdi Hayder        8/10/2020 7:13
Timothy Janssen                   8/6/2020 1:12      Hemaro Woo                    8/10/2020 7:15
Sean Brooks                       8/6/2020 1:12      matthew gualtieri             8/10/2020 7:17
Kevin Foley                       8/6/2020 1:13      Timothy Ruckh                 8/10/2020 7:19
Isabel Rojas                      8/6/2020 1:13      Lekeldrick Frater             8/10/2020 7:27
Morgan Stuart                     8/6/2020 1:13      Shikera Whitaker              8/10/2020 7:27
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 306 of 525


Jill Erickson Clements              8/6/2020 1:13   Logan Rose                   8/10/2020 7:28
ian esguerra                        8/6/2020 1:13   James Schosser               8/10/2020 7:31
Michael Schellhous                  8/6/2020 1:13   Dominic Cruz                 8/10/2020 7:32
Leslie Cisneros                     8/6/2020 1:13   Pamela Carroll               8/10/2020 7:37
James Melkun                        8/6/2020 1:13   Latoya C Powers              8/10/2020 7:39
Century Roberts                     8/6/2020 1:13   Pierce Harper                8/10/2020 7:40
Dylan Torrence                      8/6/2020 1:14   Anthony Hebert               8/10/2020 7:41
Chris Abel                          8/6/2020 1:14   Gregory Parker               8/10/2020 7:43
Michelle Marquart                   8/6/2020 1:14   Skylar Shields               8/10/2020 7:43
CAMILLE R FEANNY                    8/6/2020 1:14   phoeut tak                   8/10/2020 7:44
Laura Enem                          8/6/2020 1:14   Chaehwa Yoo                  8/10/2020 7:46
Eslam Aouda                         8/6/2020 1:14   keilah cobb                  8/10/2020 8:00
Jason Han                           8/6/2020 1:14   Mark Alire                   8/10/2020 8:01
Ricky Hriancik                      8/6/2020 1:14   Christian johnson            8/10/2020 8:03
Krystal Kender                      8/6/2020 1:14   Debby L Settle               8/10/2020 8:05
Richard N Kennerly                  8/6/2020 1:14   Shani Ma                     8/10/2020 8:07
Ryan K Mayberry                     8/6/2020 1:15   Shani Ma                     8/10/2020 8:08
Samantha Elghanayan                 8/6/2020 1:15   Samuel Stephens Marinelli    8/10/2020 8:15
Sean Kelly                          8/6/2020 1:15   brett michael williams       8/10/2020 8:15
Matthew Oneil                       8/6/2020 1:15   Constance Baker              8/10/2020 8:21
Brenda Sim                          8/6/2020 1:15   Anissa Sandoval              8/10/2020 8:22
Subodh Datta                        8/6/2020 1:15   Eloise N McGowan             8/10/2020 8:25
Orlando Adams                       8/6/2020 1:15   Erik Wright                  8/10/2020 8:27
Christopher Nowak                   8/6/2020 1:15   Janet Badia                  8/10/2020 8:30
Jason                               8/6/2020 1:15   Toni Treesh                  8/10/2020 8:35
Scott McNown                        8/6/2020 1:15   Arrevia Roberts              8/10/2020 8:39
Duane Hobbs                         8/6/2020 1:16   Austin Williamson            8/10/2020 8:46
Sameer Samani                       8/6/2020 1:16   Leighton Leeper              8/10/2020 8:46
Marquez T. Rice                     8/6/2020 1:16   Robert Aleksander Grudniok   8/10/2020 8:48
Joshua Lowary                       8/6/2020 1:16   Jacinda Jackson              8/10/2020 8:53
Karla Lau                           8/6/2020 1:16   Joel Chandler                8/10/2020 9:04
Julie O'Brien                       8/6/2020 1:16   Lacey Silveira               8/10/2020 9:06
Patricia Purcell                    8/6/2020 1:16   Jacob Alexander              8/10/2020 9:09
Renn Elkins                         8/6/2020 1:16   David Miller                 8/10/2020 9:11
Joshua Wilson                       8/6/2020 1:17   Bruce R Cooper Jr            8/10/2020 9:16
Sheryl A Otremba                    8/6/2020 1:17   Joshua Talley                8/10/2020 9:17
Kelly Bell                          8/6/2020 1:17   Hexter Hill                  8/10/2020 9:19
Gilda Denise Brown                  8/6/2020 1:17   Sandra Empson                8/10/2020 9:20
Samuel Davis                        8/6/2020 1:17   Amanda Empson                8/10/2020 9:22
John boyd                           8/6/2020 1:17   Monika Simeonova             8/10/2020 9:23
ERIC DENNIS                         8/6/2020 1:17   Carolyn Kirkus               8/10/2020 9:24
Paul Spooner                        8/6/2020 1:17   Sam Brygger                  8/10/2020 9:24
David Moore                         8/6/2020 1:17   IBEJesus Prince              8/10/2020 9:30
Matheus Venturyne Xavier Ferreira   8/6/2020 1:17   Andrew Dirkse                8/10/2020 9:31
Steven Sowell                       8/6/2020 1:17   Linda M Kau                  8/10/2020 9:38
Khalilah Bussey                     8/6/2020 1:17   Hugh B Payne                 8/10/2020 9:41
Ashleigh Johnson                    8/6/2020 1:17   Daniel Kwak                  8/10/2020 9:51
Branham Kahongo                     8/6/2020 1:17   Lyra Buckley                 8/10/2020 9:55
Mohammad Ikbal                      8/6/2020 1:17   Leona Marchington            8/10/2020 9:57
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 307 of 525


Mark V Loiler                     8/6/2020 1:18      Yoel Friedman                8/10/2020 9:59
Anusha Pothineni                  8/6/2020 1:18      Adam Behrens                8/10/2020 10:05
John Pylarinos                    8/6/2020 1:18      Philip Atzemoglou           8/10/2020 10:07
Yvette Villagomez                 8/6/2020 1:18      Luawna Blazer               8/10/2020 10:07
Diana Britton                     8/6/2020 1:18      NADEIRA LAWS-CRAIG          8/10/2020 10:12
Christabel kuvlo                  8/6/2020 1:18      Antoine K. Charles          8/10/2020 10:21
Robert Rueger                     8/6/2020 1:18      Michelle L Ahern            8/10/2020 10:23
Jadae Rose                        8/6/2020 1:18      Ethan A Paul                8/10/2020 10:23
Gabrielle Ko                      8/6/2020 1:18      Prince R Ellis              8/10/2020 10:28
Jennifer Key                      8/6/2020 1:18      Nichelle Crawford           8/10/2020 10:31
Faith Weng                        8/6/2020 1:19      Teresa knapp                8/10/2020 10:31
Glenda Andre                      8/6/2020 1:19      Sharon Zeppetello           8/10/2020 10:32
Jacqueline Persichilli            8/6/2020 1:19      Martin Brown                8/10/2020 10:33
Meghan T Russell                  8/6/2020 1:19      B Tolson                    8/10/2020 10:33
Stephen R Remick                  8/6/2020 1:19      John Chamblee               8/10/2020 10:33
Victor Calbert                    8/6/2020 1:19      Hope Dwyer                  8/10/2020 10:33
Violeta Estrada                   8/6/2020 1:19      Angela Campbell             8/10/2020 10:36
So wan Castillo                   8/6/2020 1:19      Christopher P LaChance II   8/10/2020 10:36
Nicole Warren                     8/6/2020 1:20      Mayra C Coll                8/10/2020 10:38
Colin W Bellerose                 8/6/2020 1:20      Anna L Sinnett              8/10/2020 10:42
ELIZABETH ESPARZA                 8/6/2020 1:20      Kenneth Charles Chilcoat    8/10/2020 10:46
Kamila Ramirez                    8/6/2020 1:20      Tao Peng                    8/10/2020 10:46
Carson True                       8/6/2020 1:20      Donald Ivery                8/10/2020 10:47
Ami Tran                          8/6/2020 1:20      Caesar Bravo                8/10/2020 10:49
Christopher Randall               8/6/2020 1:20      Tiffani Dowdy               8/10/2020 10:49
Michelle Krummey                  8/6/2020 1:20      Amy Lewis                   8/10/2020 10:51
Eldon Lopez                       8/6/2020 1:20      Sarah Sipple                8/10/2020 10:52
Jason C Martin                    8/6/2020 1:20      Frances Wilson              8/10/2020 10:54
Jennifer Dawson                   8/6/2020 1:20      Ryan Cooper                 8/10/2020 10:54
Jennifer Scott                    8/6/2020 1:20      Gregory Jackson             8/10/2020 10:54
Francis Peters                    8/6/2020 1:20      Gabrielle Frenzel           8/10/2020 10:56
Jayci Foster                      8/6/2020 1:20      Karen Tauscher              8/10/2020 10:57
Velma Naswood                     8/6/2020 1:20      John Lawrence               8/10/2020 11:02
Zachary E Hafner                  8/6/2020 1:20      Lendell willoams            8/10/2020 11:05
John Ritter                       8/6/2020 1:21      Antti Walhelm               8/10/2020 11:10
Victor A Skiff                    8/6/2020 1:21      Chiffonda Hampton Veal      8/10/2020 11:10
jordan cook                       8/6/2020 1:21      John M Irish                8/10/2020 11:12
Elizabeth MacDonald               8/6/2020 1:21      Tamyra Sampson              8/10/2020 11:12
Keith Shoffner                    8/6/2020 1:21      John Irish                  8/10/2020 11:12
Vanson Huynh                      8/6/2020 1:21      Lynn Karich                 8/10/2020 11:16
William Feilner                   8/6/2020 1:21      Libuse P Karich             8/10/2020 11:16
Kenneth Schlax                    8/6/2020 1:21      Amanda Karich               8/10/2020 11:17
dunia hassan                      8/6/2020 1:21      Libuse Nina Jurak           8/10/2020 11:18
Kimberly Quiambao                 8/6/2020 1:21      Emily Fox                   8/10/2020 11:18
Brandon Smith                     8/6/2020 1:21      Patricia Karich             8/10/2020 11:19
Marcus Bennett                    8/6/2020 1:21      Linda V Taylor              8/10/2020 11:21
Marcus Williams                   8/6/2020 1:22      KAEWON JHO                  8/10/2020 11:22
chris spriggs                     8/6/2020 1:22      Michael Anthony Angelica    8/10/2020 11:24
Donna Vazquez                     8/6/2020 1:22      Michaela Schumann           8/10/2020 11:28
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 308 of 525


Maurice Greene                  8/6/2020 1:22      Kim Robert Hand         8/10/2020 11:29
Edith Luna                      8/6/2020 1:22      Laura Potts             8/10/2020 11:31
BRANDON ARMSTRONG               8/6/2020 1:22      Kristen Vannatter       8/10/2020 11:31
Morgan N Frost                  8/6/2020 1:22      Anthony Cummings        8/10/2020 11:31
Titianna Grigg                  8/6/2020 1:22      Amber Neal              8/10/2020 11:33
Harinder                        8/6/2020 1:22      Krishna Choudhary       8/10/2020 11:36
Ahlia Coker                     8/6/2020 1:22      Jeffry Duncan           8/10/2020 11:42
Amanda Ackermann                8/6/2020 1:22      Willy Almanzar          8/10/2020 11:42
Karma Sherpa                    8/6/2020 1:22      Thomas Mooney           8/10/2020 11:43
Adely Cruz                      8/6/2020 1:22      Al Osterkil             8/10/2020 11:43
James rehak                     8/6/2020 1:23      Nicole Mierke           8/10/2020 11:49
Mateo Christian Cruz Uy         8/6/2020 1:23      Stacey Martens          8/10/2020 11:49
Catharina Jules                 8/6/2020 1:23      Tanishka Somani         8/10/2020 11:50
John Oliver Emmerich III        8/6/2020 1:23      Miroslav Bernkopf       8/10/2020 11:51
Kellie Henderson                8/6/2020 1:23      Gabrielle Wagner Mann   8/10/2020 11:52
Lee Ann Robinson                8/6/2020 1:23      Michael Vaccarelli      8/10/2020 11:53
Trista Pruitt                   8/6/2020 1:23      Jonathan Phillips       8/10/2020 11:53
Austin Pfleiger                 8/6/2020 1:23      Victoria R Thompson     8/10/2020 11:55
Bishoy Kolta                    8/6/2020 1:23      Samantha Francis        8/10/2020 11:56
Eber Reyes Cruz                 8/6/2020 1:23      Keleen Keys             8/10/2020 11:56
Christopher King                8/6/2020 1:23      Chris Williams          8/10/2020 11:57
Tamisha Nakamoto Apodaca        8/6/2020 1:23      David Flores            8/10/2020 11:57
Adam Haverson                   8/6/2020 1:24      David Golden            8/10/2020 11:58
Benjamin Solberg                8/6/2020 1:24      Rachel Folse            8/10/2020 11:58
Mark Hackman                    8/6/2020 1:24      Francois Amougou        8/10/2020 11:58
Mitchell sawinski               8/6/2020 1:25      Marilyn Fay Shepherd    8/10/2020 11:58
David Metzler                   8/6/2020 1:25      Leonard j Steffy        8/10/2020 11:58
Kebby Simpson                   8/6/2020 1:25      Lisa Fick               8/10/2020 12:00
Raymond M. Alexander            8/6/2020 1:25      David Golden            8/10/2020 12:00
Mike Horn                       8/6/2020 1:25      REYNA VALERIANO         8/10/2020 12:01
Steven Patterson                8/6/2020 1:25      Joe Lemaire             8/10/2020 12:04
Kathryn Tyler                   8/6/2020 1:25      Michael J. Brankin      8/10/2020 12:05
Sean R Burke                    8/6/2020 1:25      Carl J. Hoppe           8/10/2020 12:05
Maly Duquette                   8/6/2020 1:25      Philip Cristiano        8/10/2020 12:07
Venkatesh Kalahasti             8/6/2020 1:25      Joseph Curtin           8/10/2020 12:07
harneet chana                   8/6/2020 1:25      Joseph Smithwick        8/10/2020 12:07
Jennifer Guay                   8/6/2020 1:25      Miguel Ruffat           8/10/2020 12:09
STEPHANIE TOLLEFSON             8/6/2020 1:26      Andrew Turner           8/10/2020 12:09
Lydia Nevarez                   8/6/2020 1:26      Daniel Bosse            8/10/2020 12:11
Damien Davis                    8/6/2020 1:26      Brandon McClain         8/10/2020 12:12
Alex Llano                      8/6/2020 1:26      Christen Sylvester      8/10/2020 12:12
Ryan Daye                       8/6/2020 1:26      Nathan Staples          8/10/2020 12:12
Slawomir Bucki                  8/6/2020 1:26      Vivek Upadhyay          8/10/2020 12:15
Daniel Hepworth                 8/6/2020 1:26      Gabrielle Pognon        8/10/2020 12:16
Arreal Nelson                   8/6/2020 1:26      Olga Rios Gonzalez      8/10/2020 12:16
Claire Catania                  8/6/2020 1:27      Greg Schreffler         8/10/2020 12:17
James R Lee                     8/6/2020 1:27      Keith Bornmann          8/10/2020 12:18
Paul Fellow                     8/6/2020 1:27      Christopher A Kane      8/10/2020 12:19
Joel Winarske                   8/6/2020 1:27      Bertha Sanchez          8/10/2020 12:19
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 309 of 525


Yunshan Ke                       8/6/2020 1:27      Shannon Dixon                 8/10/2020 12:19
Breanna Cossett                  8/6/2020 1:27      Joy Kanapala                  8/10/2020 12:19
Jennifer Brandt                  8/6/2020 1:27      Joshua Pyne                   8/10/2020 12:20
Meesa Dawson                     8/6/2020 1:27      Elias Darraj                  8/10/2020 12:20
Daniel E Simpson                 8/6/2020 1:27      Hunter Burch                  8/10/2020 12:21
Julia Anna Campos                8/6/2020 1:27      Caroline Cross                8/10/2020 12:22
David Aguirre Esquivel           8/6/2020 1:28      Anne Furtado                  8/10/2020 12:23
Rebecca Addison                  8/6/2020 1:28      Jeffery Weikel                8/10/2020 12:24
Laura Gager                      8/6/2020 1:28      John Kincannon                8/10/2020 12:24
Owais Khan                       8/6/2020 1:28      Justin Huston                 8/10/2020 12:25
George Ragusa                    8/6/2020 1:28      Shena Mchenry                 8/10/2020 12:25
Andrea Campton                   8/6/2020 1:28      John LaCour                   8/10/2020 12:26
Clint Pang                       8/6/2020 1:28      Vincent Michael Montali       8/10/2020 12:26
Herman Torres                    8/6/2020 1:28      Justin Huston                 8/10/2020 12:26
Emanuel Cruz                     8/6/2020 1:29      Nicholas M Sadie              8/10/2020 12:27
Alexander Marlow                 8/6/2020 1:29      Elaine M McCormick            8/10/2020 12:28
Marsha Davies                    8/6/2020 1:29      Rachel Ganz                   8/10/2020 12:28
Ronald Kolenda                   8/6/2020 1:29      Brian Lartz                   8/10/2020 12:28
Joelle Merwin                    8/6/2020 1:29      Temitayo Ayuba                8/10/2020 12:29
Praveen Tornekar                 8/6/2020 1:29      Molly Schrader                8/10/2020 12:29
Alexis Marie Kelly               8/6/2020 1:29      Dianna Siderio                8/10/2020 12:29
Robert Jennings                  8/6/2020 1:29      Douglas Arnold Bickers        8/10/2020 12:31
Celia Milledge                   8/6/2020 1:29      Dorann Lopilato Allan         8/10/2020 12:33
Kyle Gable                       8/6/2020 1:29      Sarah christine Halliburton   8/10/2020 12:33
Paul Bender                      8/6/2020 1:29      Claude Colemon                8/10/2020 12:33
Kyle Reeb                        8/6/2020 1:29      Linn Camacho                  8/10/2020 12:33
Brian                            8/6/2020 1:29      Darby Felton                  8/10/2020 12:35
REGINA A BRACKENS                8/6/2020 1:29      Evan Katsu                    8/10/2020 12:35
Carrie Gerdes                    8/6/2020 1:29      Larry York                    8/10/2020 12:37
Michael Lamar James              8/6/2020 1:30      Asif Chowdhury                8/10/2020 12:37
Amanda Crawford                  8/6/2020 1:30      Elizabeth Torralba            8/10/2020 12:37
Peter Zavislak                   8/6/2020 1:30      Rachel Lee Poff               8/10/2020 12:38
Katherine Fry                    8/6/2020 1:30      Lan Mou                       8/10/2020 12:39
Alexios Apazidis                 8/6/2020 1:30      Jessica Hostetler             8/10/2020 12:39
Rachel Eskridge                  8/6/2020 1:30      Daaimah Mubashshir            8/10/2020 12:41
Claire Petersen                  8/6/2020 1:30      Vivian Lai                    8/10/2020 12:44
Lissette Tejera                  8/6/2020 1:30      Bailey Brantley               8/10/2020 12:44
Jennifer McFarland               8/6/2020 1:31      Zach Krause                   8/10/2020 12:44
Mark Oaks                        8/6/2020 1:31      John Di Giacomo               8/10/2020 12:45
Christine Tarango                8/6/2020 1:31      Clifford leung                8/10/2020 12:47
Jazmin Madera                    8/6/2020 1:31      Tyler Curley                  8/10/2020 12:49
Kevin McDonough                  8/6/2020 1:31      Craig Schulze                 8/10/2020 12:50
Livvie Lin                       8/6/2020 1:31      Karen Pressler                8/10/2020 12:50
Juan Diaz                        8/6/2020 1:31      Ronald C Abbott               8/10/2020 12:50
Andrew Little                    8/6/2020 1:31      Joseph Cusick                 8/10/2020 12:50
Dawn Nalley                      8/6/2020 1:31      Jonathan Balsano              8/10/2020 12:50
Trace GOOD                       8/6/2020 1:32      William Peitz                 8/10/2020 12:51
Ilker Ozkaymak                   8/6/2020 1:32      Trevor Sareyka                8/10/2020 12:51
Ryan Ksiezopolski                8/6/2020 1:32      CRAIG HOFFMAN                 8/10/2020 12:52
        Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 310 of 525


Tom Capacchione                8/6/2020 1:32      Kelly L Wyld          8/10/2020 12:52
Randolph Robinson              8/6/2020 1:32      JD Valladares         8/10/2020 12:52
Jeremy Hughes                  8/6/2020 1:32      Colleen W Lecian      8/10/2020 12:53
Megan Tischler                 8/6/2020 1:32      Nick Payton           8/10/2020 12:53
Pamela Mascote                 8/6/2020 1:32      Jordan Chase Clear    8/10/2020 12:54
Joseph Aziz                    8/6/2020 1:32      Elizabeth Edwards     8/10/2020 12:55
Ghia Wittlin                   8/6/2020 1:32      Jeff Lux              8/10/2020 12:55
Saketh Gudipati                8/6/2020 1:32      Robert Harrison       8/10/2020 12:56
TaShanda Arthur                8/6/2020 1:32      ELIAS FIGUEROA        8/10/2020 12:56
Daniel Orcutt                  8/6/2020 1:32      Sean Carroll          8/10/2020 12:56
Aaron P McNickle               8/6/2020 1:33      Keon Facey            8/10/2020 12:56
Chris Drexil                   8/6/2020 1:33      Jen DeGrant           8/10/2020 12:56
Mary L. Haasch                 8/6/2020 1:33      Elizabeth Fuhrman     8/10/2020 12:58
Adele Files Mayeaux            8/6/2020 1:33      Joe Lightsey          8/10/2020 12:59
Michael P Macindoe             8/6/2020 1:33      LYNN FLYNN            8/10/2020 13:00
Daudi Muli                     8/6/2020 1:33      Derek Meade           8/10/2020 13:00
Alfred yee                     8/6/2020 1:33      Keenan Carriero       8/10/2020 13:00
Justin Miller                  8/6/2020 1:33      Robert Cosentino      8/10/2020 13:00
Shara Chong                    8/6/2020 1:33      James Mernin          8/10/2020 13:01
James Wilson                   8/6/2020 1:34      Michael Siderio Jr.   8/10/2020 13:02
Brian Green                    8/6/2020 1:34      Amanda Saxe           8/10/2020 13:03
Myles T Johnson                8/6/2020 1:34      John A Bean           8/10/2020 13:03
MELVIS BATISTA                 8/6/2020 1:34      Abbie Sofia           8/10/2020 13:03
Julie Fete                     8/6/2020 1:34      Micah Banner          8/10/2020 13:04
Anna Sturm                     8/6/2020 1:34      Amber Ruffin          8/10/2020 13:04
Jian Lin                       8/6/2020 1:34      Claudette Wilcox      8/10/2020 13:05
Rafael Munoz                   8/6/2020 1:35      Joseph Harrison       8/10/2020 13:05
Wrenecca S Ware                8/6/2020 1:35      Michael Siderio       8/10/2020 13:06
Jason Wiggins                  8/6/2020 1:35      Casey Cunningham      8/10/2020 13:06
Lynnette M Kunkle              8/6/2020 1:35      Taj Gillani           8/10/2020 13:07
Justin Lehman                  8/6/2020 1:35      John Connolly         8/10/2020 13:07
Artion                         8/6/2020 1:35      Kathryn Yuchuck       8/10/2020 13:07
Karen                          8/6/2020 1:35      Joseph Sweeney        8/10/2020 13:07
Terra Eryn Meek                8/6/2020 1:35      Tayvius               8/10/2020 13:08
Lena Gipson                    8/6/2020 1:35      Joseph Sweeney        8/10/2020 13:08
MICHAEL A STEIGERWALD          8/6/2020 1:35      Clint Capps           8/10/2020 13:08
Kristian Browning              8/6/2020 1:36      Ryan A Ploeger        8/10/2020 13:09
SebastiÃ£o                     8/6/2020 1:36      Zachary Stewart       8/10/2020 13:09
Maxwell Johnson                8/6/2020 1:36      Kristen Hill          8/10/2020 13:10
Esther Jean-Baptiste           8/6/2020 1:36      Jake Correll          8/10/2020 13:11
Kathy Smalk                    8/6/2020 1:36      John Detloff          8/10/2020 13:12
Thomas Fisher                  8/6/2020 1:36      David Reeves          8/10/2020 13:13
Andre perry                    8/6/2020 1:36      Durell Burress        8/10/2020 13:13
Jinett Sledge                  8/6/2020 1:36      Connor Goodheart      8/10/2020 13:14
Eden Michael                   8/6/2020 1:36      Robert Bianchi        8/10/2020 13:14
Jayston M Wurth                8/6/2020 1:36      James Jorgen Tuck     8/10/2020 13:15
Jake Howard                    8/6/2020 1:36      Jarryd Killian        8/10/2020 13:15
Don Kyle                       8/6/2020 1:36      matthew johnson       8/10/2020 13:16
David Cipriano                 8/6/2020 1:36      Alex Cole             8/10/2020 13:17
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 311 of 525


Jennifer Lichtenberg            8/6/2020 1:36      Robert Pacheco               8/10/2020 13:17
Randall J Pannell               8/6/2020 1:36      Humberto Cruz-Oyola Jr       8/10/2020 13:19
Menachem Backman                8/6/2020 1:36      Christina Janco              8/10/2020 13:19
Shawn Hartmann                  8/6/2020 1:36      Stephen M McLean Jr          8/10/2020 13:19
Eric Heid                       8/6/2020 1:37      Julie LeyRaud                8/10/2020 13:20
Wrenecca Day                    8/6/2020 1:37      Joshua Merrill               8/10/2020 13:21
Eric D Johnson                  8/6/2020 1:37      Daniel Isaac                 8/10/2020 13:21
Cameron McDonald                8/6/2020 1:37      PATRICK J REINHARDT          8/10/2020 13:22
Jezreel Mata                    8/6/2020 1:37      Ann McLeod                   8/10/2020 13:23
Joseph Deaven                   8/6/2020 1:37      Lydia Anthony                8/10/2020 13:23
Thomas olmstead                 8/6/2020 1:37      Edward Sandoval              8/10/2020 13:24
Stephen E Wale Jr               8/6/2020 1:37      Greg Hoepfner                8/10/2020 13:24
Vanessa Veronica Quijada        8/6/2020 1:37      Tyler Moore                  8/10/2020 13:25
Jeremy Vantassel                8/6/2020 1:37      CHRISTOPHER WILSON           8/10/2020 13:25
John Matthew Breedlove          8/6/2020 1:37      Christina Bernstein          8/10/2020 13:25
TRAVIS SHANE JOHNSON            8/6/2020 1:37      Enrique Jose Garcia          8/10/2020 13:27
Mehmet Taskakan                 8/6/2020 1:38      Gina Kasowski                8/10/2020 13:28
Roger Escalle                   8/6/2020 1:38      Andrew Overland              8/10/2020 13:28
Patricia Simon                  8/6/2020 1:38      Gary Motoike                 8/10/2020 13:28
Nickole Newman                  8/6/2020 1:38      Joseph Riekhof               8/10/2020 13:28
Jennifer Pham                   8/6/2020 1:38      Joe Morahan                  8/10/2020 13:29
James Jones                     8/6/2020 1:38      Darnell Starnes              8/10/2020 13:30
Robert Fisher                   8/6/2020 1:38      HILDELISA CASTRO             8/10/2020 13:30
Christina Newsom                8/6/2020 1:39      Justin M Cole                8/10/2020 13:31
Diamond Smith                   8/6/2020 1:39      Floyd Fox                    8/10/2020 13:31
Donna Hampton                   8/6/2020 1:39      Gary Motoike                 8/10/2020 13:31
Scott R Pooler                  8/6/2020 1:39      Edward Tucek                 8/10/2020 13:31
Chris Mondok                    8/6/2020 1:39      Elisa Moreno                 8/10/2020 13:32
Sonya Anthony                   8/6/2020 1:39      David Williamson Rickerson   8/10/2020 13:32
Justin Permenter                8/6/2020 1:39      Debra Sutton                 8/10/2020 13:32
Ani Aharonian                   8/6/2020 1:39      Sheri Amici                  8/10/2020 13:33
Sara Y Boublouh                 8/6/2020 1:39      Madisyn Andrews-Moreno       8/10/2020 13:33
Nick Purpura                    8/6/2020 1:40      Jim Robinson                 8/10/2020 13:33
Michele Klatt                   8/6/2020 1:40      Caren L. McCurdy             8/10/2020 13:34
Lol hat                         8/6/2020 1:40      CHENG ZHENG                  8/10/2020 13:36
India allen                     8/6/2020 1:40      Johnny Foster                8/10/2020 13:36
Daniel Pena                     8/6/2020 1:40      Meagan A Wyrowski            8/10/2020 13:37
Bharath Gajjala                 8/6/2020 1:40      K Kungli                     8/10/2020 13:38
Garrett Stillman                8/6/2020 1:40      Melenia Rahaman              8/10/2020 13:38
Ladawn kissler                  8/6/2020 1:40      Juanita banks                8/10/2020 13:39
AIDAN EDWARD GILCHRIST          8/6/2020 1:40      Amber Bailey                 8/10/2020 13:39
Elizabeth Grimaldi              8/6/2020 1:40      david banks                  8/10/2020 13:40
Varun Gupta                     8/6/2020 1:40      Andrew M Greenburg           8/10/2020 13:40
Angela Ortiz                    8/6/2020 1:41      Jeremy Hernandez             8/10/2020 13:40
Grady Persell                   8/6/2020 1:41      david banks                  8/10/2020 13:41
Joseph Wassenberg               8/6/2020 1:41      Emily Heulitt                8/10/2020 13:41
Dale Kocher                     8/6/2020 1:41      Brittney Kruchten            8/10/2020 13:42
Summer Wynne                    8/6/2020 1:41      Donal Aston                  8/10/2020 13:43
David Chadsey                   8/6/2020 1:41      Emily He                     8/10/2020 13:44
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 312 of 525


Jonathan Baugh                   8/6/2020 1:41      Guy Royse                      8/10/2020 13:44
andrew clark                     8/6/2020 1:41      Caryn Cavallo                  8/10/2020 13:44
William McCray                   8/6/2020 1:41      Matthew Pauley                 8/10/2020 13:44
Joshua Boaz                      8/6/2020 1:41      Jonathan C Lewis               8/10/2020 13:44
Chris Lander                     8/6/2020 1:41      Yosef Schiff                   8/10/2020 13:45
Shayan Ghassemi                  8/6/2020 1:41      Daniel Schiff                  8/10/2020 13:46
Eric Sipper                      8/6/2020 1:41      Sriram Mohan                   8/10/2020 13:46
Anne Michele Levasseur           8/6/2020 1:41      Benjamin Tracy                 8/10/2020 13:46
Nancy Niesing                    8/6/2020 1:41      Joseph Barsis                  8/10/2020 13:46
Jonathan Taylor                  8/6/2020 1:41      Paul Stohr                     8/10/2020 13:48
Diane Page- Fraser               8/6/2020 1:42      Blake K Brumfield              8/10/2020 13:48
Francis Lynch                    8/6/2020 1:42      Tracy Tolar                    8/10/2020 13:48
Marilyn Cameron                  8/6/2020 1:42      Kennedy Blevins                8/10/2020 13:48
Malak Itani                      8/6/2020 1:42      Don Shoaff                     8/10/2020 13:49
Emily Bull                       8/6/2020 1:42      Tracey Lee                     8/10/2020 13:49
Kari Martinez                    8/6/2020 1:42      Joyce B. Kendall               8/10/2020 13:50
Tim Lawson                       8/6/2020 1:42      Antero Ortega                  8/10/2020 13:50
David Plueger                    8/6/2020 1:42      Benjamin Flanagan              8/10/2020 13:50
Victoria Barr                    8/6/2020 1:42      Michael Sanders                8/10/2020 13:50
Blake A Moreland                 8/6/2020 1:42      Joseph N Raguzin               8/10/2020 13:50
Anja Fenzlein                    8/6/2020 1:43      Jaclyn Green                   8/10/2020 13:51
Cristina Sluhocki                8/6/2020 1:43      michael fillutzy               8/10/2020 13:52
Lisa Velez                       8/6/2020 1:43      DeAnna Williams                8/10/2020 13:53
Cassandra Cannon                 8/6/2020 1:43      Betty Chu                      8/10/2020 13:54
Rudranath Ramgoolam              8/6/2020 1:43      Brian Hackbarth                8/10/2020 13:54
anita warchal                    8/6/2020 1:43      Frank Jackson III              8/10/2020 13:54
Mitchell Cooper                  8/6/2020 1:43      Jason Rush                     8/10/2020 13:55
Scott Gerbec                     8/6/2020 1:43      Tara Graham                    8/10/2020 13:55
Richard Guy Salter               8/6/2020 1:43      Scot McNeill                   8/10/2020 13:55
Jakeb Brasee                     8/6/2020 1:43      Turner Dennin                  8/10/2020 13:56
JERAMY A RADLIFF                 8/6/2020 1:43      BARBARA S DUNCAN               8/10/2020 13:56
David Castillo                   8/6/2020 1:44      Brendan McCarthy               8/10/2020 13:56
Craig Thorne                     8/6/2020 1:44      Nick Heymer                    8/10/2020 13:56
Katherine M Pfoltzer             8/6/2020 1:44      Ken McGuire                    8/10/2020 13:57
Joseph Brenninkmeijer            8/6/2020 1:44      Wade Hicks                     8/10/2020 13:57
Sara Fields                      8/6/2020 1:44      karlton brown                  8/10/2020 13:57
Oxana Niyazbekova                8/6/2020 1:44      Alex Buckalew                  8/10/2020 13:57
Jordan Reuter                    8/6/2020 1:44      Kori Armendariz                8/10/2020 13:57
Tammy Dadisman                   8/6/2020 1:44      Ashley R Williams              8/10/2020 13:58
Alexander Christopher Voiovich   8/6/2020 1:45      Danielle N. Medvec             8/10/2020 13:58
Sarah Skrovan                    8/6/2020 1:45      Brandon Paul Roesler           8/10/2020 13:59
Ari Lampear                      8/6/2020 1:45      John M Stefanski               8/10/2020 13:59
Beverly Castillo                 8/6/2020 1:45      Rodjyna Beauvile               8/10/2020 13:59
Tony Odom                        8/6/2020 1:45      Toni Justice                   8/10/2020 13:59
Matthew Whitmer                  8/6/2020 1:45      TYLER WICKS                    8/10/2020 13:59
andy seenath                     8/6/2020 1:45      Shante Baggling                8/10/2020 13:59
Heena Khan                       8/6/2020 1:45      Jim's Automotive Specialties   8/10/2020 14:00
Mariama A Feaster                8/6/2020 1:46      Daniel P. Kelley               8/10/2020 14:00
Laura L Hedden                   8/6/2020 1:46      Benjamin Csiszer               8/10/2020 14:02
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 313 of 525


Cindy Flowers                    8/6/2020 1:46      John O'Connell           8/10/2020 14:03
Sheryl Avisado                   8/6/2020 1:46      Julianne M Carr          8/10/2020 14:03
Timothy D Kowalczyk              8/6/2020 1:46      Joel Stein               8/10/2020 14:03
Alexandra Stellas                8/6/2020 1:47      Julio Hernandez          8/10/2020 14:04
Robert Fieldhouse                8/6/2020 1:47      Jessica Lemmon           8/10/2020 14:04
Andrew Stoffel                   8/6/2020 1:47      Frank Hunley             8/10/2020 14:04
Judith Last                      8/6/2020 1:47      Angela Abbott            8/10/2020 14:04
James Tate                       8/6/2020 1:47      Sean Salas               8/10/2020 14:06
Jenkins Gbawar                   8/6/2020 1:47      Andrew Cymbalski         8/10/2020 14:07
Tasha shook                      8/6/2020 1:47      Kelsey Hatch             8/10/2020 14:07
Barbara Baker-Kualaau            8/6/2020 1:48      Elizabeth Evans          8/10/2020 14:07
Barry Wallace                    8/6/2020 1:48      Dr. Derek Gyllenhammer   8/10/2020 14:07
Albert K. Kim                    8/6/2020 1:48      Bianca Jaimes            8/10/2020 14:08
Kimberly Speer                   8/6/2020 1:48      Reena Thomas             8/10/2020 14:09
Maria Joh                        8/6/2020 1:48      Scott Anthony Innis      8/10/2020 14:10
Emily Zier Pope                  8/6/2020 1:48      Gerald Wilson            8/10/2020 14:10
MICHAEL ROSENBERG                8/6/2020 1:48      Henry Wisner             8/10/2020 14:10
Aerin Bennett                    8/6/2020 1:48      Anabel Ngundia Oyana     8/10/2020 14:10
Mico Lucide                      8/6/2020 1:48      hien nguyen              8/10/2020 14:10
BENJAMIN BLAIS                   8/6/2020 1:49      Rick Head/Trey Durant    8/10/2020 14:11
Jessica                          8/6/2020 1:49      Joshua McAlister         8/10/2020 14:11
Tarrah Irwin                     8/6/2020 1:49      Rebecca Anderson         8/10/2020 14:11
Juby varghese                    8/6/2020 1:49      Sheetal Manohar Ingale   8/10/2020 14:12
Lucretia Howe                    8/6/2020 1:49      Tammi Edwards            8/10/2020 14:12
Upal Sarker                      8/6/2020 1:50      Amer Khan                8/10/2020 14:12
Jannette Buerba                  8/6/2020 1:50      Tyler J Lemay            8/10/2020 14:12
Louis Cooley                     8/6/2020 1:50      Ryan White               8/10/2020 14:13
Elise Becker                     8/6/2020 1:50      Peggy Sue DeCent         8/10/2020 14:13
Jorge Vito Lastayo               8/6/2020 1:50      Edward Carter IV         8/10/2020 14:14
Lisa Rummel                      8/6/2020 1:50      Morgan Hansow            8/10/2020 14:14
Chaim Avram B Zeff               8/6/2020 1:51      Stephanie Peterson       8/10/2020 14:15
Nora Anderson                    8/6/2020 1:51      Gary Bennicoff           8/10/2020 14:15
Lisa Rawus                       8/6/2020 1:51      Tiffany Villier          8/10/2020 14:15
Larry Nageotte                   8/6/2020 1:51      Elijah Loeffel           8/10/2020 14:16
Elizabeth Wade                   8/6/2020 1:51      Angela Williams          8/10/2020 14:16
William                          8/6/2020 1:51      Michelle Wilson          8/10/2020 14:16
Valerie Cirillo                  8/6/2020 1:51      Justin k Loeb            8/10/2020 14:16
Ashleigh Long                    8/6/2020 1:51      Edward Garcia            8/10/2020 14:16
Rory J O'Connell                 8/6/2020 1:52      Gina M Barry             8/10/2020 14:17
John R Young                     8/6/2020 1:52      Katherine Levy           8/10/2020 14:17
Kristie Miller                   8/6/2020 1:52      Dayle Dalling            8/10/2020 14:17
Michael Bonnett                  8/6/2020 1:52      Clara Berry              8/10/2020 14:18
Justice Davis                    8/6/2020 1:52      GWEN HEARD               8/10/2020 14:18
Daniel Shemwell                  8/6/2020 1:52      Mickey Fuertes           8/10/2020 14:18
Randy Neumann                    8/6/2020 1:52      Julia Burch              8/10/2020 14:19
Fanrui Sha                       8/6/2020 1:53      Matthew Heyman           8/10/2020 14:19
RICK LAPOINTE                    8/6/2020 1:53      Keili Newcomer           8/10/2020 14:19
Francois Lebon-Schneider         8/6/2020 1:53      Shareef S. Farag         8/10/2020 14:19
Hannah White                     8/6/2020 1:53      Steven K Coutinho        8/10/2020 14:20
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 314 of 525


Dane Paderes                     8/6/2020 1:53      Uyi Idemudia               8/10/2020 14:20
Jerame Barr                      8/6/2020 1:53      Kevin Cox                  8/10/2020 14:20
YIFEI CAO                        8/6/2020 1:53      Xi Zhou                    8/10/2020 14:21
Karina Batista                   8/6/2020 1:53      Stephen Schlenvogt         8/10/2020 14:21
John DelSanto                    8/6/2020 1:53      Phillip Andrew Worley      8/10/2020 14:22
Nick Tennessen                   8/6/2020 1:53      Nicole Albright            8/10/2020 14:23
Daniel J. Murphy Esq.            8/6/2020 1:53      Valarie Brooks             8/10/2020 14:23
Kevin Winoske                    8/6/2020 1:53      Sixten Otto                8/10/2020 14:23
Kathy TurtleToo Kent             8/6/2020 1:53      Hugh A Sprague             8/10/2020 14:23
Karina Key Yonekawa-Blest        8/6/2020 1:54      Robert K. Waller           8/10/2020 14:24
Mekdem Wright                    8/6/2020 1:54      Elizabeth A Kloosterman    8/10/2020 14:24
William Yanis                    8/6/2020 1:54      Alexandru Barbur           8/10/2020 14:24
Christopher Michael Nichols      8/6/2020 1:54      Marjorie Gann              8/10/2020 14:25
Dusty w bleimeyer                8/6/2020 1:54      Dustin K Finn              8/10/2020 14:26
Erica Tennessen                  8/6/2020 1:54      peyton reynertson          8/10/2020 14:27
mathew webb                      8/6/2020 1:54      Amy Anderson               8/10/2020 14:28
Paul Brown                       8/6/2020 1:54      Dana Lewis                 8/10/2020 14:28
Micah Lewis                      8/6/2020 1:54      Jules Oscar Gaudreau III   8/10/2020 14:29
Katherine E Dupont               8/6/2020 1:54      Jonita Cooper              8/10/2020 14:30
Lorin Eaves                      8/6/2020 1:54      Estephany Castro           8/10/2020 14:30
Charles M Mutrux                 8/6/2020 1:55      Vicki Carlson              8/10/2020 14:31
David Samuels                    8/6/2020 1:55      Karen Feagin               8/10/2020 14:32
Douglas Jachowski                8/6/2020 1:55      Andre Kehn                 8/10/2020 14:32
Ashik Poojari                    8/6/2020 1:55      Brendan                    8/10/2020 14:32
Gerod Serafin                    8/6/2020 1:55      Michael Sanfilippo         8/10/2020 14:33
Hugh McShane                     8/6/2020 1:55      Ron Grammatic Jr           8/10/2020 14:33
Tabetha K Voltz                  8/6/2020 1:55      Tonia Whitaker             8/10/2020 14:33
Sophia Nicole Sanchez            8/6/2020 1:55      Julianna Perez             8/10/2020 14:34
meredith hong                    8/6/2020 1:55      Sandibel Diaz              8/10/2020 14:34
William Stafford                 8/6/2020 1:55      Tate Hogan                 8/10/2020 14:34
Nadyah Mota                      8/6/2020 1:56      Eric Carson                8/10/2020 14:35
Tracie Kitchens-Savage           8/6/2020 1:56      William Jesse Crandall     8/10/2020 14:35
Christopher Cherry               8/6/2020 1:56      Sophia Hebener             8/10/2020 14:35
Matthew Conover                  8/6/2020 1:56      ROMILDA M HODGSON          8/10/2020 14:36
Nikki Jones                      8/6/2020 1:56      Julia Harper               8/10/2020 14:36
Catherine Peters                 8/6/2020 1:56      Bradley Phillips           8/10/2020 14:36
Bill Martin                      8/6/2020 1:57      Adam Jones                 8/10/2020 14:37
Casi Landix                      8/6/2020 1:57      Christopher Marshall       8/10/2020 14:37
Michael Christopher Ianello      8/6/2020 1:57      Christine Prieto           8/10/2020 14:37
Grant Stone                      8/6/2020 1:57      Karen Copeland             8/10/2020 14:37
Kurt C Wong                      8/6/2020 1:57      Joy Reid                   8/10/2020 14:38
William Bailey III               8/6/2020 1:58      Travis M Biddle            8/10/2020 14:39
Ryan D Lawrence                  8/6/2020 1:58      Elia William               8/10/2020 14:41
Grant Davis                      8/6/2020 1:58      Craig Raymond Rood         8/10/2020 14:41
Christian Rodriguez              8/6/2020 1:58      Florozelle Scott           8/10/2020 14:42
Ryan Galfetti                    8/6/2020 1:58      Idikoro eradiri            8/10/2020 14:42
Anton Spaans                     8/6/2020 1:58      Jesse Peel                 8/10/2020 14:43
Brian Lane                       8/6/2020 1:59      Diane Phelps               8/10/2020 14:43
Jacqueline Michelle Conner       8/6/2020 1:59      Ian Kimbrough              8/10/2020 14:43
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 315 of 525


Crystal DeVore                  8/6/2020 1:59      Colleen Gardner             8/10/2020 14:44
Zena Kadir                      8/6/2020 1:59      Amanda Green                8/10/2020 14:44
Allison Nelson                  8/6/2020 1:59      Nalini Malneedi             8/10/2020 14:45
Donna Hazlett                   8/6/2020 1:59      Jose David Jimenez          8/10/2020 14:45
Kendell cox                     8/6/2020 1:59      Dustin Arvola               8/10/2020 14:45
Bryan Foshee                    8/6/2020 1:59      Christina Chan              8/10/2020 14:46
Igor Tchekan                    8/6/2020 1:59      Haidyn Yeomans              8/10/2020 14:46
Ginger Breadman                 8/6/2020 2:00      Lisa Stites                 8/10/2020 14:47
APURVA DAVE                     8/6/2020 2:00      Jayla Chery                 8/10/2020 14:47
Jessica Kunzi                   8/6/2020 2:00      David Gleason               8/10/2020 14:47
Arjun Krishna                   8/6/2020 2:00      Raquel A Pardo              8/10/2020 14:47
Angela Randolph                 8/6/2020 2:00      Binu Jacob                  8/10/2020 14:48
Eve Shapiro                     8/6/2020 2:00      Michael Hileman             8/10/2020 14:48
Christopher McCormick           8/6/2020 2:00      Janet Tourraine Jones       8/10/2020 14:48
Valla f high                    8/6/2020 2:01      Samantha Kume               8/10/2020 14:48
William Werkheiser              8/6/2020 2:01      Dwayne O'Doherty            8/10/2020 14:48
Ben Windham                     8/6/2020 2:01      James Rotenberger           8/10/2020 14:48
Sebastian Widlak                8/6/2020 2:01      Shannon Paton               8/10/2020 14:50
Heather Young                   8/6/2020 2:01      Kim Parker                  8/10/2020 14:50
Lindsey Tafoya                  8/6/2020 2:01      JOSHUA A WOODARD            8/10/2020 14:50
Suzanna Gawlik                  8/6/2020 2:01      Scott Tippens               8/10/2020 14:50
Leticia Juarez                  8/6/2020 2:01      Katelyn E Votta             8/10/2020 14:51
Sheldon J. Saccoman             8/6/2020 2:01      Mary Lehr                   8/10/2020 14:51
leverda wallace                 8/6/2020 2:02      Janetta Wheaton             8/10/2020 14:51
Kaylah Taylor                   8/6/2020 2:02      Elijah Kinch Spector        8/10/2020 14:51
Katherine Niedzwiecki           8/6/2020 2:02      EDWARD LUNDBERG             8/10/2020 14:52
susan suter                     8/6/2020 2:02      Mark S Zablocki             8/10/2020 14:52
Andrew Canham                   8/6/2020 2:02      Jacob Patterson             8/10/2020 14:52
Amanda Schaap                   8/6/2020 2:02      Ryan McLean                 8/10/2020 14:52
Peter Mortensen                 8/6/2020 2:03      Kim Spencer                 8/10/2020 14:52
Jamilah Moore                   8/6/2020 2:03      Ryan McLean                 8/10/2020 14:52
Stephanie Porch                 8/6/2020 2:03      Helen Dozois                8/10/2020 14:52
Valentin Stanciu                8/6/2020 2:03      Ryan McLean                 8/10/2020 14:53
Amanda Eng                      8/6/2020 2:03      Khadija Abdous              8/10/2020 14:53
Nick Dang                       8/6/2020 2:03      Ryan McLean                 8/10/2020 14:53
Nicole A Ghazarian              8/6/2020 2:04      Delvin Padilla              8/10/2020 14:53
Neena M Hoskins                 8/6/2020 2:04      Krystal Mattox              8/10/2020 14:53
Joseph J Garrity                8/6/2020 2:04      matthew chadwick            8/10/2020 14:53
Charity Pearrow                 8/6/2020 2:04      William Luo Qian            8/10/2020 14:54
Clarence N White                8/6/2020 2:04      Ann Smith                   8/10/2020 14:54
Kimberly Craig                  8/6/2020 2:04      Terence Demetrius Jenkins   8/10/2020 14:54
Alexander Fagnand               8/6/2020 2:05      matthew chadwick            8/10/2020 14:54
Jewel Landrum                   8/6/2020 2:05      Malissa Geiser              8/10/2020 14:54
Lilibet Behdadnia               8/6/2020 2:05      Daniel McElroy              8/10/2020 14:56
Nicole Bandoh                   8/6/2020 2:05      Mauri Skinfill              8/10/2020 14:56
Erica Cantrell                  8/6/2020 2:05      Ricy Jones                  8/10/2020 14:56
John Gaffey                     8/6/2020 2:05      Jason A Pearcy              8/10/2020 14:56
Kimberly Craig                  8/6/2020 2:05      Lino Bignon                 8/10/2020 14:56
Destin Correa                   8/6/2020 2:06      Brandi Wilson               8/10/2020 14:58
        Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 316 of 525


Ryan Andrews                   8/6/2020 2:06      Keely Riel                 8/10/2020 14:58
Jessica Waddell                8/6/2020 2:06      Melissa Brantley           8/10/2020 14:58
William G Moorkamp             8/6/2020 2:06      Noel Rydecki               8/10/2020 14:58
Max Peters                     8/6/2020 2:07      DON FISHBACK               8/10/2020 14:58
Robert Anderson                8/6/2020 2:07      Christian Lugo             8/10/2020 14:59
Chris Minior                   8/6/2020 2:07      Pasquale Ramon Mejia       8/10/2020 15:00
Phong Dam                      8/6/2020 2:07      Samantha Kume              8/10/2020 15:00
Lynn Avants                    8/6/2020 2:07      Margaret Werner            8/10/2020 15:01
John Maheswaran                8/6/2020 2:07      Patrick Mulholland         8/10/2020 15:01
MAXWELL RICHARD GODDARD        8/6/2020 2:08      Nathan W. Saccol           8/10/2020 15:02
Christian Danguilan            8/6/2020 2:08      Boruch Wolodarsky          8/10/2020 15:03
Jose-Andres Medina             8/6/2020 2:08      Ester Villarreal           8/10/2020 15:03
Maria-Teresa Carneiro          8/6/2020 2:08      James G Guess              8/10/2020 15:04
Shaun Sumpter                  8/6/2020 2:08      Vanessa Obourn             8/10/2020 15:04
Ronnie Mire                    8/6/2020 2:08      Luana Romanini De Barros   8/10/2020 15:04
Helena Mestenhauser            8/6/2020 2:08      Scotland Nelsen            8/10/2020 15:05
Malissa Purser                 8/6/2020 2:08      Ellie Feldmann             8/10/2020 15:05
Kelly Kathrineberg             8/6/2020 2:08      Hannah Arnold              8/10/2020 15:05
Matthew Murray                 8/6/2020 2:08      Nicole Restua              8/10/2020 15:05
eduardo morales                8/6/2020 2:09      Reno Blair                 8/10/2020 15:06
Lauren Hahn                    8/6/2020 2:09      Fraser Singleton           8/10/2020 15:06
Emily Moore                    8/6/2020 2:09      Patrick Higdon             8/10/2020 15:07
Kathy Garcia                   8/6/2020 2:09      Rachelle Capka             8/10/2020 15:07
James Hormann                  8/6/2020 2:09      Allison Egan               8/10/2020 15:08
Luis Gutierrrez Orantes        8/6/2020 2:09      Anthony C Blackford        8/10/2020 15:08
Jered Weber                    8/6/2020 2:10      Mary Ann Copeland          8/10/2020 15:08
Alisha D White                 8/6/2020 2:10      Dustin Nate                8/10/2020 15:09
Garret Snitchler               8/6/2020 2:10      Bobbi Fabros               8/10/2020 15:09
Randall J Lampe                8/6/2020 2:10      Alan Barbieri              8/10/2020 15:09
John Franklin                  8/6/2020 2:10      LOUIS F VIZENOR            8/10/2020 15:09
Gregory Anton                  8/6/2020 2:11      JOEL VETTLESON             8/10/2020 15:09
Robel Daniel                   8/6/2020 2:11      Helen Duddy                8/10/2020 15:10
Jeph W Foster                  8/6/2020 2:11      Laura Rescorla             8/10/2020 15:10
Laren Corrin                   8/6/2020 2:11      Evan Dontje                8/10/2020 15:11
Andrew Oxenham                 8/6/2020 2:11      James Torrini              8/10/2020 15:11
Brock Michael Halling          8/6/2020 2:11      Shane Norris               8/10/2020 15:11
Annie shon                     8/6/2020 2:11      David Barron               8/10/2020 15:12
Max Chafkin                    8/6/2020 2:11      Gina Calamita              8/10/2020 15:12
Shirelle M. Latimore           8/6/2020 2:12      Bruce W Forsberg           8/10/2020 15:12
Kathy Mitchell                 8/6/2020 2:12      Nicole Sutton              8/10/2020 15:12
Zachary Newhouse               8/6/2020 2:12      Dakota                     8/10/2020 15:12
Hassan Hammoud                 8/6/2020 2:13      Jeff Wise                  8/10/2020 15:12
Robert Kosciuk                 8/6/2020 2:13      Melva E Long               8/10/2020 15:13
ALEJANDRO ESCALANTE            8/6/2020 2:13      Soren Jolly                8/10/2020 15:13
Don Sebastian                  8/6/2020 2:13      Brandon Queen              8/10/2020 15:13
Monica B Reid                  8/6/2020 2:13      Terri Lisa Ramsey          8/10/2020 15:13
Charles Dazzo                  8/6/2020 2:13      Barbara Aguilar            8/10/2020 15:13
Michelle Courtney Berry        8/6/2020 2:13      Elasah Dewey               8/10/2020 15:13
Emily Austinson                8/6/2020 2:14      Juan Mondragon             8/10/2020 15:13
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 317 of 525


Carl Williams                   8/6/2020 2:14      Shannon Lumetta            8/10/2020 15:14
Ruchir Travadi                  8/6/2020 2:14      Zachary Warren             8/10/2020 15:14
Aaron Lague                     8/6/2020 2:14      Ali Nasser                 8/10/2020 15:16
Edson Teixeira                  8/6/2020 2:14      Dana Meves                 8/10/2020 15:16
Haley Fielland                  8/6/2020 2:14      Diane Rosemore             8/10/2020 15:17
Julia Lee                       8/6/2020 2:14      Jazmine Dirks              8/10/2020 15:17
John R. Tipton                  8/6/2020 2:15      Patricia A. Marshall       8/10/2020 15:17
Minji Kah                       8/6/2020 2:15      Noah Pulsifer              8/10/2020 15:17
Amy Leong                       8/6/2020 2:15      Sherri Powell              8/10/2020 15:18
Laura Wrixon                    8/6/2020 2:15      Linda Krings               8/10/2020 15:18
Erik Van Hofwegen, II           8/6/2020 2:15      Keri Hains Riker           8/10/2020 15:19
Steven Yagade                   8/6/2020 2:15      Jessinia Venegas           8/10/2020 15:20
Parker Martel                   8/6/2020 2:15      Calvin Allred              8/10/2020 15:20
Rachel Niemuth                  8/6/2020 2:16      Paige Prier                8/10/2020 15:20
Sassy                           8/6/2020 2:16      Minwen Li                  8/10/2020 15:22
Brian Anderson                  8/6/2020 2:16      Christopher Beck           8/10/2020 15:22
Artur Shapiro                   8/6/2020 2:17      Kourtney Ann Smith         8/10/2020 15:22
Katherine Lardin                8/6/2020 2:17      Andrew J Caprio            8/10/2020 15:23
Daniel Drummond                 8/6/2020 2:17      Luis A. De Jesus Diaz      8/10/2020 15:23
Ryan                            8/6/2020 2:17      Michael Zimmermann         8/10/2020 15:24
Christopher Sibley              8/6/2020 2:17      Jeremy Perkins             8/10/2020 15:25
Dan Cabrilo                     8/6/2020 2:17      Roberto A. Corona          8/10/2020 15:25
Abeer pasingda                  8/6/2020 2:17      Tyler Mower                8/10/2020 15:25
Sheila Kormos                   8/6/2020 2:17      Iva Rose                   8/10/2020 15:26
Torvald T Odegaard              8/6/2020 2:17      Veeshal Modi               8/10/2020 15:26
David Steven Mendelsohn         8/6/2020 2:18      Laura Mae Wood             8/10/2020 15:27
Holly Fleurbaaij                8/6/2020 2:18      Liam Paterson              8/10/2020 15:28
Correll Smith                   8/6/2020 2:18      Malik Sylvester            8/10/2020 15:28
Abria Hazel                     8/6/2020 2:18      Andy McIntosh              8/10/2020 15:29
Dennis Pennington               8/6/2020 2:18      Joshua Wilson              8/10/2020 15:29
John Rhodes                     8/6/2020 2:18      Brad Fenton                8/10/2020 15:30
Abria Hazel                     8/6/2020 2:19      kenneth james              8/10/2020 15:30
Gregory Varence                 8/6/2020 2:19      Gregory Fortin             8/10/2020 15:30
William Babolcsay               8/6/2020 2:19      Jester Purtteman           8/10/2020 15:30
Martin Michaus-Fernandez        8/6/2020 2:19      Paulo Eduardo Toledo de Barros
                                                                              8/10/2020 15:30
Brian Nelson                    8/6/2020 2:19      Efrain Jesus Laurel, Jr    8/10/2020 15:31
Kimberly Thomas                 8/6/2020 2:19      Tyler Knight               8/10/2020 15:32
Abria Hazel                     8/6/2020 2:19      Andrew McIntosh            8/10/2020 15:32
Erika Moore                     8/6/2020 2:20      SANDEEP PRABHAKAR APTE 8/10/2020 15:32
Abria Hazel                     8/6/2020 2:20      Julianna Rose Dean         8/10/2020 15:32
Abel Alemu                      8/6/2020 2:20      Galen Dolkas               8/10/2020 15:33
Shane Meikle                    8/6/2020 2:20      Brad Fenton                8/10/2020 15:33
Harley Harris                   8/6/2020 2:20      Ryan M Powers              8/10/2020 15:35
Samuel Spaethe                  8/6/2020 2:20      Ingrid L. Nelson           8/10/2020 15:35
Calvin K Steede                 8/6/2020 2:21      Michael Walker             8/10/2020 15:36
Justin Maier                    8/6/2020 2:21      Ramann Mantha              8/10/2020 15:37
Mason Jones                     8/6/2020 2:21      Karie A Kneedler           8/10/2020 15:37
Christian Grillo                8/6/2020 2:21      Trinity White              8/10/2020 15:38
Javan Lightburn                 8/6/2020 2:21      nathan williams            8/10/2020 15:38
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 318 of 525


Austin Rivers                    8/6/2020 2:21      Shelley Benjamin         8/10/2020 15:38
John Loyd                        8/6/2020 2:21      Robert ross              8/10/2020 15:38
Amber Williams                   8/6/2020 2:22      Victor H Baptist         8/10/2020 15:39
Steve Russell                    8/6/2020 2:22      ANGELO VILLAVICENCIO     8/10/2020 15:39
Laura Digges                     8/6/2020 2:22      Amanda hammond           8/10/2020 15:40
Ray A Hunder                     8/6/2020 2:22      Evy Rodriguez            8/10/2020 15:40
Colson                           8/6/2020 2:23      David Carl Jensen, Jr.   8/10/2020 15:41
Javan Lightburn                  8/6/2020 2:23      Natasha Johnson          8/10/2020 15:42
James Lin                        8/6/2020 2:23      James Carpenter          8/10/2020 15:42
Eric E Elting                    8/6/2020 2:23      Damaris Zachos           8/10/2020 15:43
Rachel Tedesco                   8/6/2020 2:23      Matthew Coy Barncord     8/10/2020 15:43
Hannah Jeffries                  8/6/2020 2:23      Diana Sandoval           8/10/2020 15:44
Ryan Carretta                    8/6/2020 2:23      Todd Flood               8/10/2020 15:44
Geoffrey curtis                  8/6/2020 2:23      Linh Lanh                8/10/2020 15:44
Janet Martinez                   8/6/2020 2:23      Sarah                    8/10/2020 15:46
Christopher Adolphson            8/6/2020 2:24      Timothy Riordan          8/10/2020 15:46
Nicholas Casis                   8/6/2020 2:24      Govinda Mohan Raj        8/10/2020 15:46
Mark Minchey                     8/6/2020 2:24      Ashley Kamille Watson    8/10/2020 15:46
Nicholas Mathews                 8/6/2020 2:24      Dellina Strelow          8/10/2020 15:47
joshua wright                    8/6/2020 2:25      Jeff Litster             8/10/2020 15:47
Joshua Robert Bartlett           8/6/2020 2:25      Lois Lehman              8/10/2020 15:48
Pete Tyson                       8/6/2020 2:25      Julie Ellena             8/10/2020 15:48
Darius E Gish                    8/6/2020 2:25      Melissa Bryan            8/10/2020 15:49
Katy Godfrey                     8/6/2020 2:25      BARRY O. HODGE           8/10/2020 15:49
Andrei Furtuna                   8/6/2020 2:25      Danyelle Greene          8/10/2020 15:50
Arpine Ovaness                   8/6/2020 2:26      Michael Miller           8/10/2020 15:52
Megan Fryer                      8/6/2020 2:26      Jonathan Shaw            8/10/2020 15:52
Faluoke Aisikaer                 8/6/2020 2:26      Lindsey Armstrong        8/10/2020 15:53
Russell Squire                   8/6/2020 2:27      Michael Mahlum           8/10/2020 15:53
Z                                8/6/2020 2:27      sean Patrick bouker      8/10/2020 15:54
Cynthia Phillips                 8/6/2020 2:27      Susan Sueah Lee          8/10/2020 15:54
Curtis Hadley                    8/6/2020 2:27      Ernie Huse               8/10/2020 15:56
Benino Angel Morales             8/6/2020 2:27      Patricia Hartwell        8/10/2020 15:57
Mitchell Shane Fowler            8/6/2020 2:28      Kristofor Sellstrom      8/10/2020 15:57
Jason Riviere                    8/6/2020 2:28      deborah a willis koch    8/10/2020 15:57
Michael Richards                 8/6/2020 2:28      Kelly Woods              8/10/2020 15:57
Joshua Phillips                  8/6/2020 2:28      Luis A. Gonzalez Reyes   8/10/2020 15:58
Iman Reese                       8/6/2020 2:28      Chad Currie              8/10/2020 15:59
Sarah                            8/6/2020 2:28      Justin Nguyen            8/10/2020 15:59
Joshua Phillips I                8/6/2020 2:29      Marilym                  8/10/2020 15:59
Robel A Moreno                   8/6/2020 2:29      Jaime Lane Brackeen      8/10/2020 16:00
Michael Blank                    8/6/2020 2:29      James Lindsey            8/10/2020 16:01
Annie shon                       8/6/2020 2:29      Elizabeth Miller         8/10/2020 16:01
David Reynolds                   8/6/2020 2:29      Amber Henderson          8/10/2020 16:02
Justin Schuhmann                 8/6/2020 2:29      Sheri Kim Neidlinger     8/10/2020 16:03
James T Dove                     8/6/2020 2:30      Zhengqi Fan              8/10/2020 16:03
Lauren Bennett                   8/6/2020 2:30      James Sweeney            8/10/2020 16:03
Jason Mitchem                    8/6/2020 2:30      Nathan Gartner           8/10/2020 16:04
Sharon Hampton                   8/6/2020 2:30      Jennifer Davila          8/10/2020 16:04
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 319 of 525


Steven Michael Wirt              8/6/2020 2:30      Alexander Glenn          8/10/2020 16:04
David Comeau                     8/6/2020 2:30      Becky W Cook             8/10/2020 16:06
Jason Chaumont                   8/6/2020 2:30      Robin Riegelhaupt        8/10/2020 16:08
Shane Champagne                  8/6/2020 2:31      Keisha Kemper            8/10/2020 16:08
Ruby Grace                       8/6/2020 2:31      Amanda Halstead          8/10/2020 16:09
Adam Waltersdorf                 8/6/2020 2:31      Michelle Marais          8/10/2020 16:09
Patrick Wertz                    8/6/2020 2:31      Ethan Lew                8/10/2020 16:10
Joseph Greisen                   8/6/2020 2:31      Jason Stewart            8/10/2020 16:10
Caitlyn Byrne                    8/6/2020 2:32      Sri Harsha Chavali       8/10/2020 16:10
Joana Remeikiene                 8/6/2020 2:32      Lisa Peters              8/10/2020 16:12
Emma Milneck                     8/6/2020 2:32      John Doan                8/10/2020 16:12
Leslie Kuhn Thayer               8/6/2020 2:32      Brooke Foss              8/10/2020 16:12
Michael Shaub                    8/6/2020 2:32      Sydney T Jennings        8/10/2020 16:12
Patricia Pirogova                8/6/2020 2:32      Douglas Oswald           8/10/2020 16:12
Kenneth Heckler                  8/6/2020 2:32      Jane Kinney              8/10/2020 16:13
Tyrone McCoy                     8/6/2020 2:33      Grant Munson             8/10/2020 16:14
Mainardo de Nardis               8/6/2020 2:33      Arthur Brown             8/10/2020 16:14
Michael S Wilson                 8/6/2020 2:33      Lowell Koppert           8/10/2020 16:15
Matthew Mason                    8/6/2020 2:33      Adam Tharp               8/10/2020 16:15
Emerson L Phillips               8/6/2020 2:33      Laura Gallo              8/10/2020 16:16
Adriano Borsa                    8/6/2020 2:34      Prof. Ingrid L. Nelson   8/10/2020 16:16
Erianna Ventenilla               8/6/2020 2:35      Drew Alessi              8/10/2020 16:17
Marilyn Broadaway                8/6/2020 2:35      Angela C Range           8/10/2020 16:17
Luke Mastalli-Kelly              8/6/2020 2:35      Amanda L Austin          8/10/2020 16:17
Anthony Little                   8/6/2020 2:35      Whitney L Davidson       8/10/2020 16:18
Kevin Cushman                    8/6/2020 2:35      Kelly Sheeran            8/10/2020 16:20
Katrin Kalden                    8/6/2020 2:35      Susanna Wilson           8/10/2020 16:20
TOMO TAKEBE                      8/6/2020 2:35      Ramses Peralta           8/10/2020 16:21
Giancarlo lopez                  8/6/2020 2:36      Denise Hawley            8/10/2020 16:21
Geoffrey David Etaugh            8/6/2020 2:36      Whitney W Ayala          8/10/2020 16:21
Christopher verton               8/6/2020 2:36      Tanya Joy Cooke          8/10/2020 16:21
Joseph Nollau                    8/6/2020 2:37      Megan Stevenson          8/10/2020 16:21
SHERLANDO BROWN                  8/6/2020 2:37      Rachel Gorman            8/10/2020 16:22
Viraj Myneedu                    8/6/2020 2:37      Paul Miller              8/10/2020 16:23
Gabriel Cordova                  8/6/2020 2:37      Steven Adrian Comeau     8/10/2020 16:24
Yohanes Frezgi                   8/6/2020 2:37      Clifton Rawlings Jr      8/10/2020 16:24
Yun An                           8/6/2020 2:37      Jason A. Leonard         8/10/2020 16:26
Nicholas Fostervold              8/6/2020 2:37      Christopher Graves       8/10/2020 16:26
Johnny Haywood Jr                8/6/2020 2:38      Jason Frayer             8/10/2020 16:26
Paul C Breden Jr                 8/6/2020 2:38      Tashiana Gayles          8/10/2020 16:27
Dorian Black                     8/6/2020 2:39      Supreet Sidhu            8/10/2020 16:27
Edward Bernard                   8/6/2020 2:39      Rosie Dewbre             8/10/2020 16:28
Lauren Breines                   8/6/2020 2:39      Sheila L Berman          8/10/2020 16:28
Evan Bedwell                     8/6/2020 2:39      Dushyant Patel           8/10/2020 16:29
Oscar Francisci Chaves           8/6/2020 2:39      Courtney Sanders         8/10/2020 16:29
Dale Cawthon                     8/6/2020 2:39      Teri L. Harasha          8/10/2020 16:30
James Henson                     8/6/2020 2:40      Dushyant Patel           8/10/2020 16:30
Dawn Bourget                     8/6/2020 2:40      NELLIE E LEFTWICH        8/10/2020 16:32
Jimmy Bates                      8/6/2020 2:40      LINDA TRAN               8/10/2020 16:32
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 320 of 525


Khadijeh Seyyedin                8/6/2020 2:40      Susan Vesel                8/10/2020 16:33
Toni Leeds                       8/6/2020 2:40      Daniel Machuca             8/10/2020 16:33
Manoj Tanwar                     8/6/2020 2:40      James C. Weir              8/10/2020 16:33
Kay Deakyne                      8/6/2020 2:41      Rhiannon Ayre              8/10/2020 16:34
Sam Richer                       8/6/2020 2:41      Efrain Espinoza            8/10/2020 16:35
Tammy Atkins                     8/6/2020 2:41      Frank V Marshall III       8/10/2020 16:35
MITCH FISCHER                    8/6/2020 2:41      Virginia Kelly             8/10/2020 16:37
Daniella Bortone                 8/6/2020 2:41      AJ Chrest                  8/10/2020 16:37
Jerusalem Peters                 8/6/2020 2:42      Zeke Gustafson             8/10/2020 16:38
Michael Kurkowski                8/6/2020 2:42      Nicholas Chu               8/10/2020 16:38
Mehulbhai Patel                  8/6/2020 2:42      Alan Jarrin                8/10/2020 16:39
Oscar Francisco Chaves           8/6/2020 2:42      Rochelle L. McMurren       8/10/2020 16:39
Jonathan Queen                   8/6/2020 2:42      Christopher Rhys-Lawrence 8/10/2020 16:40
David E Hirsch                   8/6/2020 2:42      Margaret R. Kelly          8/10/2020 16:41
Ruth Amaro                       8/6/2020 2:42      Diana Garcia               8/10/2020 16:42
Manthu Tekhna                    8/6/2020 2:43      Bobbie J Dinkel            8/10/2020 16:42
Glen Miller                      8/6/2020 2:43      Holly Streeter-Schaefer    8/10/2020 16:43
Kelly Howe                       8/6/2020 2:43      Robert Fogleson            8/10/2020 16:43
Gregory Todd                     8/6/2020 2:43      Joshua Perez               8/10/2020 16:43
Judaea Peters                    8/6/2020 2:43      Christopher Picchietti     8/10/2020 16:43
Olawale oladipupo                8/6/2020 2:43      Anagha Mishra              8/10/2020 16:44
Andrew Reynolds                  8/6/2020 2:44      Conor D Ofsthun            8/10/2020 16:44
Frey Solomon                     8/6/2020 2:44      Rafael Lopez               8/10/2020 16:44
Anna Shimunova                   8/6/2020 2:44      Ventura County Astronomical8/10/2020
                                                                                Society 16:45
Gregory Todd                     8/6/2020 2:44      Tracie Kruse               8/10/2020 16:45
Jennifer Helm                    8/6/2020 2:45      Austin Collett             8/10/2020 16:46
Pau Burgaya Julia                8/6/2020 2:45      Charlene Cook              8/10/2020 16:46
Jeff Crowell                     8/6/2020 2:45      Phillip S. Murillas        8/10/2020 16:47
Shelley Nelson                   8/6/2020 2:45      Keith                      8/10/2020 16:47
Alicia Raphael                   8/6/2020 2:46      Derek                      8/10/2020 16:48
Jason W Fife                     8/6/2020 2:46      Christa Herchek            8/10/2020 16:48
Stephen Murphy                   8/6/2020 2:46      Tim Jackson                8/10/2020 16:49
James W. Alexander               8/6/2020 2:46      Jeanette McCormick         8/10/2020 16:49
John Burwell                     8/6/2020 2:46      Daniel Verhelle            8/10/2020 16:49
Gianna Vadino                    8/6/2020 2:46      Amanda Breanne Qualls      8/10/2020 16:50
Kelli J Hovarter                 8/6/2020 2:46      Destiny Pontiff            8/10/2020 16:51
Noah Harless                     8/6/2020 2:46      Cathryn Bernard            8/10/2020 16:52
Jonathan Okeke                   8/6/2020 2:46      Anthony Seiber             8/10/2020 16:53
David Aguilar                    8/6/2020 2:47      Tracey Gillespie           8/10/2020 16:53
Tyler R Hubler                   8/6/2020 2:47      Laurie Rhoads              8/10/2020 16:53
Brandon B. Porter                8/6/2020 2:47      Nils Gransberg             8/10/2020 16:54
Joshua Coldwell                  8/6/2020 2:47      Eric Trumpler              8/10/2020 16:54
Kathy Frederick                  8/6/2020 2:47      Jonathan Schneider         8/10/2020 16:54
Tyler Dowdy                      8/6/2020 2:48      Taylor VanVarick           8/10/2020 16:54
Melissa Haynes                   8/6/2020 2:48      MICHAEL MCCALLISTER        8/10/2020 16:54
Brent Barton                     8/6/2020 2:48      Gerald Stultz              8/10/2020 16:54
Minju Hong                       8/6/2020 2:48      Joseph Sposato             8/10/2020 16:55
EDWARD LINNETT                   8/6/2020 2:49      Vincent Teachout           8/10/2020 16:56
Rabia Kassam                     8/6/2020 2:49      Chynna Mesich              8/10/2020 16:56
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 321 of 525


Robert A Cleric                  8/6/2020 2:49      Alan Taylor                 8/10/2020 16:57
Mariano perez gonzalez           8/6/2020 2:49      Melissa Hancock             8/10/2020 16:58
Joseph Heywood                   8/6/2020 2:49      David Broker                8/10/2020 16:58
Jenna Traynor                    8/6/2020 2:49      Cecilia Menchaca            8/10/2020 16:59
Xudong Yang                      8/6/2020 2:50      Jeannette Sumner Affolder   8/10/2020 17:00
Arin Taylor                      8/6/2020 2:50      Christopher Thomas          8/10/2020 17:01
Deon Clark                       8/6/2020 2:50      Louvenia                    8/10/2020 17:01
Alex Simon                       8/6/2020 2:50      William Alequin             8/10/2020 17:02
Angel De Jesus Andujar           8/6/2020 2:50      Evan Lach                   8/10/2020 17:02
Nathan Ekins                     8/6/2020 2:50      Gary Hays                   8/10/2020 17:02
Kevin Wang                       8/6/2020 2:50      Martyne Reesman             8/10/2020 17:03
Derrick Henry                    8/6/2020 2:50      Jessica Cooke               8/10/2020 17:03
Robert A Cleric                  8/6/2020 2:50      Lydia Hodak                 8/10/2020 17:04
Ashley Mortenson                 8/6/2020 2:51      Michael J Brown             8/10/2020 17:04
Lauren Reiner Ball               8/6/2020 2:51      Robyn Tippins               8/10/2020 17:05
PATRICIA JOHNSON                 8/6/2020 2:51      Chloe Harrison              8/10/2020 17:05
Richard Stein                    8/6/2020 2:52      Jennifer L. Adams           8/10/2020 17:05
Lakisha Cooper                   8/6/2020 2:52      Sherry Holcombe             8/10/2020 17:06
Connieâ¸ Evans                   8/6/2020 2:52      Jon Johnson                 8/10/2020 17:06
Elaine Morgan                    8/6/2020 2:53      Donald Quintana             8/10/2020 17:07
Allison Plekkenpol               8/6/2020 2:53      Randall Fidler              8/10/2020 17:07
Annmarie Bhoorasingh             8/6/2020 2:53      Edwin Donnelly              8/10/2020 17:09
Robert Higbee                    8/6/2020 2:54      Ilianna Lazo                8/10/2020 17:10
Bryanna Vega                     8/6/2020 2:54      Zofia Brylka                8/10/2020 17:10
Thomas Dunn                      8/6/2020 2:54      Bita Pirmoradi              8/10/2020 17:10
Charlotte A Deloche              8/6/2020 2:55      Chris Hanna                 8/10/2020 17:10
Samuel Hindman                   8/6/2020 2:55      Mike Beck                   8/10/2020 17:10
Carey Carter                     8/6/2020 2:55      Delonta Ransom              8/10/2020 17:11
Cody Pond                        8/6/2020 2:55      Genevieve Wong              8/10/2020 17:11
Esly M                           8/6/2020 2:55      Evan Gatch                  8/10/2020 17:12
Brendan Byrne                    8/6/2020 2:55      Victor                      8/10/2020 17:12
Cypris                           8/6/2020 2:55      Jason Hua                   8/10/2020 17:13
Robert W Curtis                  8/6/2020 2:56      Edward Waller               8/10/2020 17:13
Jeremy J. Cole                   8/6/2020 2:56      Daniel Vargas               8/10/2020 17:13
Seth Hartbecke                   8/6/2020 2:56      Ann Kirby                   8/10/2020 17:14
Achint Patel                     8/6/2020 2:56      Meera Trivedi               8/10/2020 17:14
Gregory Proske                   8/6/2020 2:56      MANAXTHONA NORELUS          8/10/2020 17:15
Brooke Bevington                 8/6/2020 2:56      Michael Boone               8/10/2020 17:15
Juliet Lee Carroll               8/6/2020 2:57      Ellen W. Napoleon           8/10/2020 17:16
Robert Rose                      8/6/2020 2:57      Nicholas John Stock         8/10/2020 17:16
Danielle Huang                   8/6/2020 2:58      Christopher Leriger         8/10/2020 17:16
Poonam Chhunchha                 8/6/2020 2:58      Nicholas Stock              8/10/2020 17:17
Melissa Stewart                  8/6/2020 2:58      Mallory Rodriguez           8/10/2020 17:17
William S Bolin                  8/6/2020 2:58      Ozgun Suzer                 8/10/2020 17:17
Julia Hansen                     8/6/2020 2:58      Christopher Winchester      8/10/2020 17:18
Monique                          8/6/2020 2:58      Yasmeen Farran              8/10/2020 17:18
Jeremy Lynn Howerton             8/6/2020 2:58      Kevin Kestler               8/10/2020 17:18
Shilpa vittal                    8/6/2020 2:59      Joseph DeNardo              8/10/2020 17:19
nicole d davis                   8/6/2020 2:59      shanna l moore              8/10/2020 17:19
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 322 of 525


Christiane                       8/6/2020 2:59      Aleen Garcia             8/10/2020 17:20
Richard Lee Bruton               8/6/2020 2:59      Emmanuel Kandilas        8/10/2020 17:20
Colin Greene                     8/6/2020 3:00      Keith Miller             8/10/2020 17:20
Josh Zeigler                     8/6/2020 3:00      Sara Thomason            8/10/2020 17:21
Sarath Francis                   8/6/2020 3:00      Rebekah Martin           8/10/2020 17:21
Joy Quashie                      8/6/2020 3:01      Keith Berg               8/10/2020 17:21
Sherrell talavera                8/6/2020 3:01      Kerwims Suero Marte      8/10/2020 17:22
nicole d davis                   8/6/2020 3:01      Christie Ann Crossley    8/10/2020 17:22
Nikolette Chapman                8/6/2020 3:01      Neem Serra               8/10/2020 17:23
Ryo Edamoto                      8/6/2020 3:01      John F Sears             8/10/2020 17:23
Bryan Baker                      8/6/2020 3:01      Randolph Jegede          8/10/2020 17:23
Leonaed parris                   8/6/2020 3:01      Steven Meredith          8/10/2020 17:23
Graceshalee Vargas               8/6/2020 3:01      Randolph Millsap         8/10/2020 17:25
Laisiasa Komai                   8/6/2020 3:02      Garrett Holl             8/10/2020 17:26
Carlos Cruz                      8/6/2020 3:02      Loc Vu                   8/10/2020 17:26
Phil Mogler                      8/6/2020 3:02      Omar Mteir               8/10/2020 17:26
Lia Stefanovich                  8/6/2020 3:02      Donna M Sasser           8/10/2020 17:27
Andrew Nicolaou                  8/6/2020 3:02      Justine Buddie           8/10/2020 17:28
John Whitesell                   8/6/2020 3:02      Katherine Keeney         8/10/2020 17:28
David Rogge II                   8/6/2020 3:02      John Saylor              8/10/2020 17:28
Ryan Causey                      8/6/2020 3:02      Dylan Jackson            8/10/2020 17:29
Zachary Bellido                  8/6/2020 3:02      Kimberly Weninger        8/10/2020 17:29
Caine Helmer                     8/6/2020 3:03      Belinda Wright           8/10/2020 17:30
Joe Candelmo                     8/6/2020 3:03      Dakota Williams          8/10/2020 17:30
CHRISTOPHER SCOTT                8/6/2020 3:03      Teresita Young           8/10/2020 17:30
daniel parish                    8/6/2020 3:03      Douglas Sitze            8/10/2020 17:31
Kari Rose Nicklin                8/6/2020 3:03      Nathan Handley           8/10/2020 17:31
Timothy R. Clay                  8/6/2020 3:03      April Nihiser            8/10/2020 17:31
Coady J McAnally                 8/6/2020 3:03      Angel Zuniga             8/10/2020 17:31
Charles A Warczinsky II          8/6/2020 3:03      Philipp Tietjen          8/10/2020 17:32
John Kuykendall                  8/6/2020 3:03      Simone Ellertson         8/10/2020 17:32
Roger Conner                     8/6/2020 3:03      Aaron Compton            8/10/2020 17:33
Michael Layton                   8/6/2020 3:04      Michelle Tackett         8/10/2020 17:34
John Deeken                      8/6/2020 3:04      Melissa Forsyth          8/10/2020 17:34
Mark Sullivan                    8/6/2020 3:04      devyn woodruff           8/10/2020 17:35
Elie Pierre Bruce Ndjock Matip   8/6/2020 3:04      Jade Tanner              8/10/2020 17:35
Julie Larson                     8/6/2020 3:04      Barry Robert Miller      8/10/2020 17:35
Reid Kleiner                     8/6/2020 3:04      Hailemariam Brendon      8/10/2020 17:35
Jaren Peplinski                  8/6/2020 3:04      Elizabeth Coleman        8/10/2020 17:35
Ginette Costanza                 8/6/2020 3:04      Bridget Zamora           8/10/2020 17:36
Isabella Rowles                  8/6/2020 3:04      Hank W. Brinegar         8/10/2020 17:36
Victoria (Tory) Bessette         8/6/2020 3:04      Michael Pollack          8/10/2020 17:37
Mark Colgrove                    8/6/2020 3:05      Solaiman Fazel           8/10/2020 17:37
Beth Olmstead                    8/6/2020 3:05      Sterling Ku              8/10/2020 17:37
Derek Bumgarner                  8/6/2020 3:05      DANIELLE RIBOUL          8/10/2020 17:37
dean fridman                     8/6/2020 3:05      Ryan Matthew Notebaert   8/10/2020 17:38
Joel Hardi                       8/6/2020 3:05      Nieka Seiter             8/10/2020 17:39
Shelli lapp                      8/6/2020 3:05      Jeb Saylor               8/10/2020 17:39
Ben Horner                       8/6/2020 3:05      Ben Burton               8/10/2020 17:39
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 323 of 525


Stormie Talbot                   8/6/2020 3:05      Jennifer Wilson        8/10/2020 17:40
Eli herczl                       8/6/2020 3:05      Michael Newman         8/10/2020 17:40
Clifford E Karling               8/6/2020 3:05      Daniel Leach           8/10/2020 17:41
Michael Lavoie                   8/6/2020 3:05      Ashley Dooley          8/10/2020 17:43
Juan M Dordan Seghelmeble        8/6/2020 3:05      Sandra Strange         8/10/2020 17:44
Rayhan Hai                       8/6/2020 3:06      A. CARMEN STEWART      8/10/2020 17:44
Trisha Kraisornkowit             8/6/2020 3:06      Alton Holcomb Jr       8/10/2020 17:45
Vontris Pierre                   8/6/2020 3:06      Robert Stellman        8/10/2020 17:45
Courtney Hull                    8/6/2020 3:06      Christopher Saunders   8/10/2020 17:45
Jeffrey Price                    8/6/2020 3:06      Pak Chan               8/10/2020 17:46
Rufaro Walls-Lumbly              8/6/2020 3:06      Kevin Murphy           8/10/2020 17:46
Steven Peterson                  8/6/2020 3:06      Linda Volquez          8/10/2020 17:46
Cara Thompson                    8/6/2020 3:06      A. CARMEN STEWART      8/10/2020 17:46
Jeffrey Parady                   8/6/2020 3:06      Jane Truong            8/10/2020 17:46
Ian Maher                        8/6/2020 3:06      James R Banko Jr.      8/10/2020 17:46
Allannah Stefanek                8/6/2020 3:06      Robert Hume            8/10/2020 17:47
carson koch                      8/6/2020 3:07      Li-Mae McClellan       8/10/2020 17:49
James Flett                      8/6/2020 3:07      Doug Nicholl           8/10/2020 17:50
Mayur Patel                      8/6/2020 3:07      Richard Neal           8/10/2020 17:50
Lawrence Francis Elgarresta      8/6/2020 3:07      Rebecca Sparks         8/10/2020 17:51
Allen A Rawlings                 8/6/2020 3:07      meghan mcdermott       8/10/2020 17:51
Jacob Crowe                      8/6/2020 3:07      Jeremy Hawk            8/10/2020 17:52
Evan Pernu                       8/6/2020 3:07      Amal Tiss              8/10/2020 17:53
Jacob Person                     8/6/2020 3:07      Denise Barton          8/10/2020 17:53
Erica Nobles                     8/6/2020 3:08      Jana Rice              8/10/2020 17:53
Scott Haase                      8/6/2020 3:08      TANYA DEXTER           8/10/2020 17:53
Kimberly Wise                    8/6/2020 3:08      Sam Quilter            8/10/2020 17:53
Latoya Hunte                     8/6/2020 3:08      Cullan Meyer           8/10/2020 17:53
Matthew Song                     8/6/2020 3:08      Iram Mahmood           8/10/2020 17:54
Theo Duckett                     8/6/2020 3:08      Adam Tanner            8/10/2020 17:54
Kenny Hanzlick                   8/6/2020 3:08      John Ellis             8/10/2020 17:54
Christopher Cate                 8/6/2020 3:08      Dante Salas            8/10/2020 17:55
Angelica Garcia                  8/6/2020 3:08      Hannah Adamy           8/10/2020 17:55
Kevin Mink                       8/6/2020 3:08      SUSAN ZWIRBLE          8/10/2020 17:57
Luke Leckrone                    8/6/2020 3:08      carol ann rupeka       8/10/2020 17:59
Ricardo M Cumbal Salazar         8/6/2020 3:08      Arthur S Allen         8/10/2020 17:59
Kate Bartlett                    8/6/2020 3:08      John L. Poole III      8/10/2020 17:59
Grayson Alexander Hedrick        8/6/2020 3:08      Julianne Wilkinson     8/10/2020 18:00
Aaron Capek                      8/6/2020 3:09      Alexis Perlman         8/10/2020 18:00
Gabriel Winans                   8/6/2020 3:09      Kevin Woodall          8/10/2020 18:01
Wesley Cate                      8/6/2020 3:09      Philip Shapiro         8/10/2020 18:01
Lesley McWethy                   8/6/2020 3:09      Vanesa Sanchez         8/10/2020 18:01
Hunter James Butz                8/6/2020 3:09      DANIEL J ROOZEN        8/10/2020 18:01
Jessica Paiz                     8/6/2020 3:09      Kenneth Ewalt          8/10/2020 18:01
Lori Stevens                     8/6/2020 3:09      Janine Shepherd        8/10/2020 18:01
Arnasia                          8/6/2020 3:09      Ray Linder             8/10/2020 18:01
Robert Davis                     8/6/2020 3:09      Vishal Bakshi          8/10/2020 18:03
Jean Joy Kamau                   8/6/2020 3:10      Michael Tupper         8/10/2020 18:03
Tylor Pralle                     8/6/2020 3:10      Zachery Phillips       8/10/2020 18:04
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 324 of 525


Jeremy Mitchell                  8/6/2020 3:10      Benjamin Watkins             8/10/2020 18:04
Peyton                           8/6/2020 3:10      Haelinn Seu                  8/10/2020 18:04
Christopher Engelbrecht          8/6/2020 3:10      Wojciech Reczek              8/10/2020 18:05
Nicole Watson                    8/6/2020 3:10      Heide E Smith                8/10/2020 18:05
Crystal Cain                     8/6/2020 3:10      Melissa Hinkle               8/10/2020 18:07
Patrick Corbett                  8/6/2020 3:10      Cristina Ramos               8/10/2020 18:08
Jai                              8/6/2020 3:10      Owen Jones                   8/10/2020 18:09
Amber Smyers                     8/6/2020 3:10      Betty Hilpert                8/10/2020 18:09
Shelley Nelson                   8/6/2020 3:11      Matthew Dostal               8/10/2020 18:09
Rusti L Baker                    8/6/2020 3:11      alex harkleroad              8/10/2020 18:10
Brenda Heck                      8/6/2020 3:11      Lauren Lawson                8/10/2020 18:10
Ryan Leung                       8/6/2020 3:11      Israel Jonson                8/10/2020 18:11
Aundrea Rector                   8/6/2020 3:11      Joseph Oaks                  8/10/2020 18:11
Nana Adjekum                     8/6/2020 3:11      Liles cavil                  8/10/2020 18:11
Aura Moser                       8/6/2020 3:11      Hanyin Ni                    8/10/2020 18:12
Abdalwahab Shogar                8/6/2020 3:12      Lauren Brongersma            8/10/2020 18:12
Brian Carlos                     8/6/2020 3:12      Isabel Marchand              8/10/2020 18:13
Carol Trub                       8/6/2020 3:12      Katie Krawczyk               8/10/2020 18:13
Austin Charles                   8/6/2020 3:12      Samantha Holland             8/10/2020 18:13
k'veon montanez                  8/6/2020 3:12      Michael Szalapski            8/10/2020 18:14
Daniela Rosenberg                8/6/2020 3:12      Levi Nuburn Kemp             8/10/2020 18:14
Kolawole Ojo                     8/6/2020 3:12      James E Hilpert              8/10/2020 18:14
Rachel DeBlasis                  8/6/2020 3:12      Kathryn M Lefever            8/10/2020 18:14
Andrew Baird                     8/6/2020 3:13      Joanna Hutchinson            8/10/2020 18:14
Kallistos Samaras                8/6/2020 3:13      David Van Tol                8/10/2020 18:15
Crystalline Thunder              8/6/2020 3:13      Kristopher Gauthier          8/10/2020 18:15
Akeem Bishop                     8/6/2020 3:13      Walter Peek                  8/10/2020 18:15
Jenna Potts                      8/6/2020 3:13      Matthew barchard             8/10/2020 18:16
Michael Bopperi                  8/6/2020 3:13      Matthew Howard               8/10/2020 18:16
Fred Hilger                      8/6/2020 3:13      Fernando Guerrero            8/10/2020 18:17
Lazaro M Cabrera                 8/6/2020 3:13      Nathaniel Ross               8/10/2020 18:17
Michael morrell                  8/6/2020 3:13      Alireza Zaeemzadeh           8/10/2020 18:18
Primena Oeur                     8/6/2020 3:13      Andrea G Scherer             8/10/2020 18:20
Frederick Hirche                 8/6/2020 3:13      Julie Black                  8/10/2020 18:20
Andrea Coleman                   8/6/2020 3:13      Courtney Fisher              8/10/2020 18:21
Dustin K Urbanski                8/6/2020 3:13      Kathryn Brugioni Gabrielli   8/10/2020 18:22
Andrew Kaphaem                   8/6/2020 3:13      William Kropp                8/10/2020 18:22
Johnathan Tirado                 8/6/2020 3:13      Cathy Nina Miller            8/10/2020 18:22
Matt King                        8/6/2020 3:13      Robert O'Neill               8/10/2020 18:22
Yu Jin Day                       8/6/2020 3:13      Ryan Sarrach                 8/10/2020 18:23
Donna Gilmore                    8/6/2020 3:13      Robert Layne                 8/10/2020 18:23
Emmanuel Carrodeguas             8/6/2020 3:13      Dmitry Kozyrin               8/10/2020 18:23
Troy Eyring                      8/6/2020 3:13      Alan R Craft                 8/10/2020 18:24
Staci Crawford                   8/6/2020 3:13      Monica Mula                  8/10/2020 18:25
William Prentiss Taylor          8/6/2020 3:13      Lojo Lona                    8/10/2020 18:25
Melanie Capps                    8/6/2020 3:14      Ryan Sarrach                 8/10/2020 18:25
Jon Martin                       8/6/2020 3:14      Lekayviaun Sykes             8/10/2020 18:26
Charles Roberts                  8/6/2020 3:14      Robert Watt                  8/10/2020 18:26
Justin Bravman                   8/6/2020 3:14      Unique Ruffin                8/10/2020 18:26
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 325 of 525


Chase Strickland                      8/6/2020 3:14   Julie Johnson                8/10/2020 18:27
Grace Gomes                           8/6/2020 3:14   Susannah Dingman             8/10/2020 18:27
Jared Gummig                          8/6/2020 3:14   Mildred Gallardo             8/10/2020 18:27
Jarod Armenta                         8/6/2020 3:14   Crystal Shei                 8/10/2020 18:28
Alicia Songer                         8/6/2020 3:15   Chris Combs                  8/10/2020 18:28
Patrick Kollar                        8/6/2020 3:15   Bernadette Smith             8/10/2020 18:28
Mesmin Santhosh                       8/6/2020 3:15   John McCabe                  8/10/2020 18:28
Hannah Jones                          8/6/2020 3:15   Jamie Brophy                 8/10/2020 18:28
Dalia Avila                           8/6/2020 3:15   Melissa Budinic              8/10/2020 18:29
Nathan A. Smith                       8/6/2020 3:15   Jasmeen Dhillon              8/10/2020 18:29
Steve Foye                            8/6/2020 3:15   Monica Mula                  8/10/2020 18:29
Isaiah Lee Michael                    8/6/2020 3:15   Rosalie McCabe               8/10/2020 18:29
Charles W. Mickey                     8/6/2020 3:15   Richard Zamudio              8/10/2020 18:29
Evan B Ferris                         8/6/2020 3:15   Ron Pruszynski               8/10/2020 18:30
Ben stephens                          8/6/2020 3:15   Catherine Chou               8/10/2020 18:31
Joel Norton                           8/6/2020 3:15   Ang C Sherpa                 8/10/2020 18:31
Monica L Barber                       8/6/2020 3:15   Wendy Covert                 8/10/2020 18:32
Robert Gilmore                        8/6/2020 3:15   Gaurav Chittor               8/10/2020 18:32
Martie Gosney Patton                  8/6/2020 3:15   Alison H. Han                8/10/2020 18:33
Matthew Kerschinske                   8/6/2020 3:15   Heather N Lansing            8/10/2020 18:34
Kelsey                                8/6/2020 3:15   Zachariah baker              8/10/2020 18:34
Chris Diperna                         8/6/2020 3:15   Amalia T. Sherpa             8/10/2020 18:35
brandon kilpatrick                    8/6/2020 3:15   Alyssa Timon                 8/10/2020 18:36
Kristin ramdeo                        8/6/2020 3:15   Catherine Sullivan           8/10/2020 18:36
(Ms.) Molly R. Machemehl (MAP LSSP)   8/6/2020 3:15   Julia Nordstad               8/10/2020 18:37
kyle johnson                          8/6/2020 3:16   Danielle Rotgers (formerly Danielle
                                                                                   8/10/2020
                                                                                          Black)18:37
Mitchell Hirt                         8/6/2020 3:16   Fred Jones                   8/10/2020 18:37
Gaurav singh parhar                   8/6/2020 3:16   Rachel Ober                  8/10/2020 18:38
Tracey Wesson                         8/6/2020 3:16   William B Martins            8/10/2020 18:38
Derrick Schleuning                    8/6/2020 3:16   Riyaz Bhat                   8/10/2020 18:38
Aimee Burnell                         8/6/2020 3:16   Robert Brown                 8/10/2020 18:39
Raquel Justa                          8/6/2020 3:16   Rohnda L Pagan               8/10/2020 18:39
Miguel Torres                         8/6/2020 3:16   Sadie gardner                8/10/2020 18:39
Amanda Hanson                         8/6/2020 3:16   Terina Bradley               8/10/2020 18:40
Apurva Bhatt                          8/6/2020 3:16   Richard Michael Stuber       8/10/2020 18:40
Ed Halloran                           8/6/2020 3:16   Matthew Bufano               8/10/2020 18:40
Nicholas Carman                       8/6/2020 3:16   Christopher Kelley           8/10/2020 18:42
Kasee Johnson                         8/6/2020 3:16   Carlos Larracilla            8/10/2020 18:42
Kadijah                               8/6/2020 3:16   ann harper                   8/10/2020 18:42
Carly Stupienski                      8/6/2020 3:16   Christopher Carvalho         8/10/2020 18:42
Aaron Mazzulla                        8/6/2020 3:17   APRIL GOLKA                  8/10/2020 18:43
Samantha Harrod                       8/6/2020 3:17   Zachary T Schrag             8/10/2020 18:44
Julian Fusco                          8/6/2020 3:17   Joelie Eliason               8/10/2020 18:44
Michael Lee Perry                     8/6/2020 3:17   Lance Mcclain                8/10/2020 18:45
Richard Bouchard                      8/6/2020 3:17   Rachel Rhoads                8/10/2020 18:47
zimri olmedo                          8/6/2020 3:17   Sarah Torkaman               8/10/2020 18:48
Tatiana Franco                        8/6/2020 3:17   Ashley Arrington             8/10/2020 18:49
Matthew Stanton                       8/6/2020 3:17   Timothy F Yetter             8/10/2020 18:49
Keith Jenkins                         8/6/2020 3:17   Wesley Estrada               8/10/2020 18:50
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 326 of 525


Kenneth Kinsey                  8/6/2020 3:17      Steven Chen               8/10/2020 18:51
Shawn L. Schuldies              8/6/2020 3:17      Laura Stombaugh           8/10/2020 18:53
Tristan Longacre                8/6/2020 3:17      DeLisa D Bunnell          8/10/2020 18:54
Gillian Hannahs                 8/6/2020 3:17      Crystal Panetta           8/10/2020 18:54
Michael Scudi                   8/6/2020 3:18      Gary Peaslee              8/10/2020 18:55
Dakotah Allen                   8/6/2020 3:18      Eric Harris               8/10/2020 18:55
Samantha Stephens Birnbaum      8/6/2020 3:18      Caitlin O'Brien           8/10/2020 18:55
Jacob Bachmeyer                 8/6/2020 3:18      Aaron Braun               8/10/2020 18:55
Tonio Sagan                     8/6/2020 3:18      Zachery Cottmeyer         8/10/2020 18:57
David McKinzie                  8/6/2020 3:18      Efren Dionicio Leon       8/10/2020 18:58
Jeff Loudon                     8/6/2020 3:18      Carla McCaskey            8/10/2020 18:58
Alexandra Dyl                   8/6/2020 3:18      April Wright              8/10/2020 19:00
Jailene Jimenez                 8/6/2020 3:18      Grace Katherine Mahoney   8/10/2020 19:00
Brian Deutsch                   8/6/2020 3:18      Kyle Hurth                8/10/2020 19:01
maribel ibarra                  8/6/2020 3:19      Jeffrey Morris            8/10/2020 19:03
Erik Israel                     8/6/2020 3:19      Ken Nam                   8/10/2020 19:03
Murray Miron                    8/6/2020 3:19      Alicia Capozzi            8/10/2020 19:03
Brent Billinger                 8/6/2020 3:19      Chazz Butler              8/10/2020 19:03
Ryan                            8/6/2020 3:19      Alicia Capozzi            8/10/2020 19:04
Matt Johnson                    8/6/2020 3:19      Efren Dionicio Leon       8/10/2020 19:05
patrick watts                   8/6/2020 3:19      Alicia Capozzi            8/10/2020 19:05
Melissa Vitali                  8/6/2020 3:19      Christina B. Coe          8/10/2020 19:06
Kimberly Wilde-Warfield         8/6/2020 3:19      ALICIA TRUGLIA            8/10/2020 19:06
Angel G                         8/6/2020 3:19      Tamara K Sheets           8/10/2020 19:06
Jon Lucas                       8/6/2020 3:19      Brent Caldwell            8/10/2020 19:07
Sterling DuPre                  8/6/2020 3:19      Cullen McGowan            8/10/2020 19:07
Mary Casey                      8/6/2020 3:19      ALICIA TRUGLIA            8/10/2020 19:07
Stephen Getman                  8/6/2020 3:19      Cullen McGowan            8/10/2020 19:07
Bruce Francis                   8/6/2020 3:20      Cullen McGowan            8/10/2020 19:08
Gabriel Valdez                  8/6/2020 3:20      Melva Gitana-Monsivais    8/10/2020 19:10
Kenneth Brandon Bennett         8/6/2020 3:20      Sandro Puiatti            8/10/2020 19:10
Destry Hilliker                 8/6/2020 3:20      gary boulier              8/10/2020 19:10
DWAYNE MAHBUB RAHMAN            8/6/2020 3:20      Rebecca Lofton            8/10/2020 19:11
Jordan Thomas Williams          8/6/2020 3:20      Jacob Thomas Hayden       8/10/2020 19:14
Robineisha Garrett              8/6/2020 3:20      Christine Montgomery      8/10/2020 19:15
Reggie Oliver                   8/6/2020 3:20      ALICIA capozzi            8/10/2020 19:15
David                           8/6/2020 3:20      Timothy Agopian           8/10/2020 19:15
Lauren Ford                     8/6/2020 3:20      Alicia Capozzi            8/10/2020 19:16
Erica Stahl                     8/6/2020 3:20      Christine Montgomery      8/10/2020 19:17
emily acuna                     8/6/2020 3:20      Alicia Capozzi            8/10/2020 19:17
Keshena Linn                    8/6/2020 3:20      ALICIA capozzi            8/10/2020 19:18
Sean Olson                      8/6/2020 3:20      Sarah Park                8/10/2020 19:18
Brandon Ragbir                  8/6/2020 3:20      Doug Lyons                8/10/2020 19:18
David Lyman                     8/6/2020 3:20      Christine Montgomery      8/10/2020 19:19
David Tsai                      8/6/2020 3:21      ALICIA TRUGLIA            8/10/2020 19:20
James S. Walters                8/6/2020 3:21      ALICIA TRUGLIA            8/10/2020 19:21
Sean Sperl                      8/6/2020 3:21      Rui Tang                  8/10/2020 19:21
Anjali Vijay Kumar              8/6/2020 3:21      Daniel Luby               8/10/2020 19:21
Aaron N Rudolph                 8/6/2020 3:21      Martha Peralta            8/10/2020 19:21
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 327 of 525


Gabriel Vega                     8/6/2020 3:21      Alexandra Rizzuto       8/10/2020 19:22
Justin Leung                     8/6/2020 3:21      ALICIA TRUGLIA          8/10/2020 19:22
Laura Hernandez                  8/6/2020 3:21      Naiya Spring            8/10/2020 19:23
kristian barba                   8/6/2020 3:21      ALICIA TRUGLIA          8/10/2020 19:23
Jeffrey Alan Ryan                8/6/2020 3:21      William Hall            8/10/2020 19:23
Sven Meza                        8/6/2020 3:21      Kyler Campion           8/10/2020 19:23
Randy Coleman Jr.                8/6/2020 3:21      Amanda Grundman         8/10/2020 19:23
Ulla Lorenz                      8/6/2020 3:21      Ariana                  8/10/2020 19:23
Leigh Pritchett                  8/6/2020 3:22      ALICIA TRUGLIA          8/10/2020 19:23
Ashley Wong                      8/6/2020 3:22      William McMurry         8/10/2020 19:24
Edwin K Steele                   8/6/2020 3:22      Terry Frederick         8/10/2020 19:25
Tanner H Burke                   8/6/2020 3:22      Eric Zick               8/10/2020 19:25
Eric Atzenhoefer                 8/6/2020 3:22      Philip Swanstrom Shaw   8/10/2020 19:26
Lazarus Gibson                   8/6/2020 3:22      Chanel Batiste          8/10/2020 19:28
Dejing Fu                        8/6/2020 3:22      Carmen I Delgado        8/10/2020 19:30
Dillion Hill                     8/6/2020 3:22      Cory Stenzel            8/10/2020 19:31
Jeanette L. Hammer               8/6/2020 3:22      Greg Pierson            8/10/2020 19:31
Rodney Hill                      8/6/2020 3:22      JOAN Balukonis          8/10/2020 19:31
Stanislau Charniakou             8/6/2020 3:22      Rachel Robson           8/10/2020 19:31
Ralph Torraco                    8/6/2020 3:22      Sean Montgomery         8/10/2020 19:32
Stephanie Ferreira               8/6/2020 3:22      Samantha Thibodeaux     8/10/2020 19:32
Xun Wang                         8/6/2020 3:22      Morgan-Leanne House     8/10/2020 19:33
Andrew Kaluzny                   8/6/2020 3:23      Daniel Richardson Sr    8/10/2020 19:33
Gerges Beshay                    8/6/2020 3:23      Heather V. Newman       8/10/2020 19:34
Randy Coleman Jr.                8/6/2020 3:23      Zachary Atchison        8/10/2020 19:34
James Stanford                   8/6/2020 3:23      Thomas Chung            8/10/2020 19:34
Kendall Mueller                  8/6/2020 3:23      Jo Russo                8/10/2020 19:34
Vincent Orlando                  8/6/2020 3:23      Matt Schafer            8/10/2020 19:36
Chia-Lun Jen Foster              8/6/2020 3:23      Davy Buchanan           8/10/2020 19:36
Aidan Morales                    8/6/2020 3:23      Adrian Smet             8/10/2020 19:37
Jesse Dunaway                    8/6/2020 3:23      Lizeth Paleothodoros    8/10/2020 19:38
Juliana Ortiz                    8/6/2020 3:23      Steve A Townsend        8/10/2020 19:39
Luis Vasquez                     8/6/2020 3:23      Cameron Walsh           8/10/2020 19:40
Jesse Williamson                 8/6/2020 3:23      Chelsy Woods Klein      8/10/2020 19:40
Jennifer Anderson                8/6/2020 3:23      Wildege T Francois      8/10/2020 19:40
Kellee James                     8/6/2020 3:23      Anthony Wright          8/10/2020 19:40
David Folz                       8/6/2020 3:23      PW                      8/10/2020 19:42
Joseph Johnson                   8/6/2020 3:23      Dan Dimicco             8/10/2020 19:42
David Aleman                     8/6/2020 3:23      Johnnie Davis           8/10/2020 19:43
Anthony coronado                 8/6/2020 3:23      Lauren Spears Gresh     8/10/2020 19:46
Curtis Glenn                     8/6/2020 3:23      Jenipher Contreras      8/10/2020 19:47
Lisa Simpson                     8/6/2020 3:23      Sharon Count            8/10/2020 19:51
Linda Sager                      8/6/2020 3:23      Oswaldo Godinez         8/10/2020 19:51
Nathaniel Alaimo                 8/6/2020 3:23      Jennifer Delmerico      8/10/2020 19:51
Tucker C Dennis                  8/6/2020 3:23      Kelly Richcreek         8/10/2020 19:52
Tadahiro Munakata                8/6/2020 3:23      Paula R Susemichel      8/10/2020 19:52
Rui Min Liao                     8/6/2020 3:23      Jeffrey Blanton         8/10/2020 19:53
Dawn M George                    8/6/2020 3:24      Joshua Dean             8/10/2020 19:53
Andres Chavez                    8/6/2020 3:24      Veronica Dardy          8/10/2020 19:54
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 328 of 525


ANDREW RIVERA                    8/6/2020 3:24      Jenipher Contreras           8/10/2020 19:55
Nicholas Guthrie                 8/6/2020 3:24      Heather Mahoney              8/10/2020 19:55
Brian Stephens                   8/6/2020 3:24      Archana Tankasala            8/10/2020 19:55
Benjamin Brunkalla               8/6/2020 3:24      Colleen Vann                 8/10/2020 19:56
Brodie P Keune                   8/6/2020 3:24      Lydia Galligan Mulero        8/10/2020 19:57
Mackenzie                        8/6/2020 3:24      Kathryn Strickler            8/10/2020 19:57
Johann Van Niekerk               8/6/2020 3:24      Dannelle Jakobe              8/10/2020 19:57
Daniel Echeverria                8/6/2020 3:24      Madison Chilian              8/10/2020 19:57
Levi W. Glasser                  8/6/2020 3:24      Sophia McKeand               8/10/2020 19:58
Timothy M Judge                  8/6/2020 3:24      Andrea Huber                 8/10/2020 19:59
Richard House                    8/6/2020 3:25      Dulce Lievano                8/10/2020 19:59
Michael Corey                    8/6/2020 3:25      Quang Trinh                  8/10/2020 19:59
Alex Taylor                      8/6/2020 3:25      Sean stacy                   8/10/2020 20:00
George J Padanilam               8/6/2020 3:25      Blessing Kim                 8/10/2020 20:00
Brian Stephens                   8/6/2020 3:25      William James Tanquary       8/10/2020 20:01
Charles T. Kinzie                8/6/2020 3:25      Jeffrey Fowler               8/10/2020 20:01
Sarah Bacowsky                   8/6/2020 3:25      Cassandra I Castillo         8/10/2020 20:01
Hyrum Baker                      8/6/2020 3:25      Kimberly Nash                8/10/2020 20:02
livia gee                        8/6/2020 3:25      Alexandra Smith              8/10/2020 20:02
Mengjiao Zhang                   8/6/2020 3:25      LETITIA JENKINS              8/10/2020 20:04
Elias                            8/6/2020 3:25      Martha Levering              8/10/2020 20:05
Maria Elizabeth Neill            8/6/2020 3:25      Gregory O'Bryant             8/10/2020 20:06
Paul Sauvageot                   8/6/2020 3:25      Kenneth Mathews              8/10/2020 20:07
Danny Reavis Young               8/6/2020 3:26      Kelly Joyce                  8/10/2020 20:07
Steve Hirsh                      8/6/2020 3:26      Bertie miller                8/10/2020 20:07
Saso Fermin                      8/6/2020 3:26      Maggie Lassotovitch          8/10/2020 20:08
Brendan Michael Poole            8/6/2020 3:26      Otto P Chen                  8/10/2020 20:09
Gabrielle Baker                  8/6/2020 3:26      tyler cowdry                 8/10/2020 20:09
Johan Svensson                   8/6/2020 3:26      Tiffani VanLandingham        8/10/2020 20:09
Ramon Robles Fuentes             8/6/2020 3:26      Marla Harmon                 8/10/2020 20:10
Fanxue Meng                      8/6/2020 3:26      Mariele Ponticiello          8/10/2020 20:10
sarah cooper                     8/6/2020 3:26      Cesar Enrique Recinos Soto   8/10/2020 20:11
Dior Gammage                     8/6/2020 3:26      Matthew Cardarella           8/10/2020 20:11
Cynthia Macgregor                8/6/2020 3:26      Abineze                      8/10/2020 20:11
Emanuel Barraza                  8/6/2020 3:26      David Henry Meldrum          8/10/2020 20:12
Elyse Gutierrez                  8/6/2020 3:26      Diane Gougelet               8/10/2020 20:12
Erika Ramsden                    8/6/2020 3:27      Yehor Anisimov               8/10/2020 20:14
Frances Burr                     8/6/2020 3:27      Joshua Hackman               8/10/2020 20:15
GERARDO GOMEZ                    8/6/2020 3:27      Steve Seeger                 8/10/2020 20:15
Andrew N Birdsall                8/6/2020 3:27      Sarah Hirsch                 8/10/2020 20:16
Kim                              8/6/2020 3:27      Tusti Datta                  8/10/2020 20:16
Jake                             8/6/2020 3:27      Yolonda Simpson              8/10/2020 20:16
Jessica Garza                    8/6/2020 3:27      Hardik Patel                 8/10/2020 20:17
Miguel Arrabal                   8/6/2020 3:27      Benjamin Disbro              8/10/2020 20:18
Nicholas Zeleznick               8/6/2020 3:27      Jake Daniels                 8/10/2020 20:18
Kenlee M Stopp                   8/6/2020 3:27      Andrew Callanta              8/10/2020 20:19
Linda Nelson                     8/6/2020 3:27      Kristin Lewis                8/10/2020 20:20
Adina Thrasher                   8/6/2020 3:27      Duncan Tyler                 8/10/2020 20:21
Ricky L Hill                     8/6/2020 3:27      Ibrahim Khan                 8/10/2020 20:21
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 329 of 525


Alicia Walsh                               8/6/2020 3:27    Karen Schmitzer            8/10/2020 20:24
Jesus Gonzalez                             8/6/2020 3:27    James Thompson             8/10/2020 20:25
Kai Ching Chu                              8/6/2020 3:27    Juan Love                  8/10/2020 20:25
Joshua Morrison                            8/6/2020 3:27    Deon Miller                8/10/2020 20:26
John Andrew Barbour                        8/6/2020 3:27    Emiliano Poggi             8/10/2020 20:27
Kamari Pickens                             8/6/2020 3:27    Hilary Winn                8/10/2020 20:28
Sabrena Suggs                              8/6/2020 3:27    Ankit Mehta                8/10/2020 20:28
Martin wairegi Mwangi                      8/6/2020 3:28    Kyle Davis                 8/10/2020 20:29
Rachael (Rae) Gifford                      8/6/2020 3:28    Eva Otte                   8/10/2020 20:30
Joayn M Hoerning                           8/6/2020 3:28    Lindzay Irving             8/10/2020 20:30
Victoria L Anderson                        8/6/2020 3:28    Scott Martyn               8/10/2020 20:31
Sarah johnson                              8/6/2020 3:28    Michael Rowser             8/10/2020 20:31
Israel Zinns                               8/6/2020 3:28    Matthew Sessa              8/10/2020 20:32
Trevor Jackson                             8/6/2020 3:28    John Starlin               8/10/2020 20:32
Kevin Wilbanks                             8/6/2020 3:28    Edward A Romero            8/10/2020 20:32
Bradley Joseph Driver                      8/6/2020 3:28    Christopher Keener         8/10/2020 20:36
Sandra Roth                                8/6/2020 3:28    John Michael Goddard Kallaugher
                                                                                       8/10/2020 20:37
luis mejia                                 8/6/2020 3:28    Wilfred Jobin-Reyes        8/10/2020 20:38
Christina Wade                             8/6/2020 3:28    Byron Jobin-Reyes          8/10/2020 20:39
Martha Reyes                               8/6/2020 3:28    Cameron Albert             8/10/2020 20:40
Shannon Walker                             8/6/2020 3:28    Clay Silverness            8/10/2020 20:41
Jacklina Mendez                            8/6/2020 3:28    Thomas Nguyen              8/10/2020 20:41
Jordan Barker                              8/6/2020 3:28    Benjamin Cullen Bryant     8/10/2020 20:43
William Hawkey                             8/6/2020 3:28    Kathryn Macias             8/10/2020 20:45
Lara Jaruchik                              8/6/2020 3:29    Alex Bauman                8/10/2020 20:45
NICHOLAS Hansen                            8/6/2020 3:29    Erik Bailey                8/10/2020 20:46
Lohen Parchment                            8/6/2020 3:29    James Laux                 8/10/2020 20:48
Caleb R. von Hammerstein (aka Caleb A. Pearl8/6/2020 3:29   David Turner               8/10/2020 20:49
brandon armstrong                          8/6/2020 3:29    Stephanie Cimino           8/10/2020 20:49
Nicholas Pace                              8/6/2020 3:29    JESSICA LEACH              8/10/2020 20:51
Grace S Peng                               8/6/2020 3:29    Shawn Housley              8/10/2020 20:51
Abdul pen                                  8/6/2020 3:29    Sara Housley               8/10/2020 20:52
Aaron Ludwig                               8/6/2020 3:29    Sharon O Duncan            8/10/2020 20:52
Luke Snyder                                8/6/2020 3:29    Timothy Lett               8/10/2020 20:53
Dan Cornescu                               8/6/2020 3:29    GARRETT LEACH              8/10/2020 20:53
Safinaz Mahmoud                            8/6/2020 3:29    William Farrelly           8/10/2020 20:55
dsfdsadas asdaSD                           8/6/2020 3:29    John Stepan                8/10/2020 20:56
Autumn Torres                              8/6/2020 3:29    Shella C Scott             8/10/2020 20:58
Calib Fristoe-Lee                          8/6/2020 3:29    Jennifer Chapman           8/10/2020 20:58
Ahmed Elsayed                              8/6/2020 3:29    Donald J. Waters           8/10/2020 20:59
Chuche Lee                                 8/6/2020 3:29    James Contrada             8/10/2020 21:01
Rodney Grotz                               8/6/2020 3:29    William Walker             8/10/2020 21:02
Maximilian Garrison                        8/6/2020 3:30    Zachary Demers             8/10/2020 21:03
Dylan McNally                              8/6/2020 3:30    Deward Glenn Murphy        8/10/2020 21:03
Max Conelly                                8/6/2020 3:30    Kyeong Oh                  8/10/2020 21:05
Jayadevan Vijayakrishnan                   8/6/2020 3:30    Heidi Branch               8/10/2020 21:06
Kimberly Huston                            8/6/2020 3:30    Shawn Mulligan             8/10/2020 21:07
Weinan Li                                  8/6/2020 3:30    Leland Ponder              8/10/2020 21:07
Austin Martin                              8/6/2020 3:30    Ryan                       8/10/2020 21:07
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 330 of 525


Regina Bruno                     8/6/2020 3:30      Savannah Ockerbloom   8/10/2020 21:07
George A. Lund                   8/6/2020 3:30      Aidan Mulligan        8/10/2020 21:07
Marco A Valles Jr                8/6/2020 3:30      AKSHAY SHAH           8/10/2020 21:08
Sherifa Clarke                   8/6/2020 3:30      Suzanne Bohan         8/10/2020 21:08
Donald Tardiff                   8/6/2020 3:30      Tiffany Wang          8/10/2020 21:09
Duane Owens                      8/6/2020 3:30      Tasha Sulek           8/10/2020 21:09
Eitan Itzkowitz                  8/6/2020 3:30      David Park            8/10/2020 21:11
Deanna Vanmeter                  8/6/2020 3:30      Andrew Carmichael     8/10/2020 21:12
Earnestine Horn                  8/6/2020 3:30      Elena Lunt            8/10/2020 21:12
Jack Stallard                    8/6/2020 3:30      Jeremiah Bostwick     8/10/2020 21:13
Andrew Novero                    8/6/2020 3:30      Sivaprasad Pamdurti   8/10/2020 21:13
Ian Nelke                        8/6/2020 3:30      Claire Kim            8/10/2020 21:13
Stephanie Bueno                  8/6/2020 3:30      Hilary Lee Nguyen     8/10/2020 21:14
Dackota York                     8/6/2020 3:30      Mark Saver            8/10/2020 21:14
Rachel Flannery                  8/6/2020 3:30      Morgan Jolley         8/10/2020 21:15
Erin Leach                       8/6/2020 3:31      Alexander Bivolcic    8/10/2020 21:16
Brittany K Bailey                8/6/2020 3:31      Cheryl L Tomblin      8/10/2020 21:17
Tim Dehoogh                      8/6/2020 3:31      Glenda K Iverson      8/10/2020 21:17
Roberto Paul                     8/6/2020 3:31      Caprina A Fernandez   8/10/2020 21:18
Angela                           8/6/2020 3:31      Noella Mpinga         8/10/2020 21:18
Lloyd c. Krein                   8/6/2020 3:31      Sanford Epstein       8/10/2020 21:20
Sam sazegar                      8/6/2020 3:31      Dannhi Nguyen         8/10/2020 21:21
Taylor Johnston                  8/6/2020 3:31      Belinda Chung         8/10/2020 21:21
Lilya Sorensen                   8/6/2020 3:31      Sandi Smith           8/10/2020 21:22
Michael Cabeldue                 8/6/2020 3:31      Jennifer Chun         8/10/2020 21:22
Ross May                         8/6/2020 3:31      Jason Collins         8/10/2020 21:24
Amelia Ciffone                   8/6/2020 3:31      Leah Shirley          8/10/2020 21:25
Jennifer Farley                  8/6/2020 3:32      Florence Tan          8/10/2020 21:26
Doug Doehring                    8/6/2020 3:32      Kyle Snell            8/10/2020 21:26
Alberto Jaime                    8/6/2020 3:32      John Sullivan         8/10/2020 21:27
Ryan Smallwood                   8/6/2020 3:32      Florence Tan          8/10/2020 21:27
Kevin Fahey Jr                   8/6/2020 3:32      Florence Tan          8/10/2020 21:27
Beverly Chicas                   8/6/2020 3:32      Rachel Orton          8/10/2020 21:28
Harsh Chowdhary                  8/6/2020 3:32      Paul Williams         8/10/2020 21:29
Rachael Proctor                  8/6/2020 3:32      babken sarkisyan      8/10/2020 21:30
DonaldMoran                      8/6/2020 3:32      Hsiuhui Hsu           8/10/2020 21:30
Jonathan Culver                  8/6/2020 3:32      Lutetia Li            8/10/2020 21:30
Garrett Lawrence Huyser          8/6/2020 3:33      Bradford Somos        8/10/2020 21:31
Gard K Westrum                   8/6/2020 3:33      Cathleen Meier        8/10/2020 21:31
Keyla Herrera                    8/6/2020 3:33      Yen B Hoang           8/10/2020 21:32
Matthew Williams                 8/6/2020 3:33      Sarah Nguyen          8/10/2020 21:33
Scott W Vogelsong                8/6/2020 3:33      Jennifer Carter       8/10/2020 21:33
David Young                      8/6/2020 3:33      Wesley Nash           8/10/2020 21:33
James Wald                       8/6/2020 3:33      Jiten Rajput          8/10/2020 21:34
Chase Estes                      8/6/2020 3:33      Derek Cooley          8/10/2020 21:36
Augie Jaye Harkins               8/6/2020 3:33      Samir Ahmed           8/10/2020 21:36
Justin Roark                     8/6/2020 3:33      Erin Gainey           8/10/2020 21:37
Ian Strong                       8/6/2020 3:33      Yi Liu                8/10/2020 21:37
Kerrie Smith                     8/6/2020 3:33      Deniz Ozbas           8/10/2020 21:38
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 331 of 525


Lauren Alexander                  8/6/2020 3:33      David Kyle Johnson        8/10/2020 21:38
Judith Nelson                     8/6/2020 3:33      Gabriel Lloyd             8/10/2020 21:38
Bronte-Elle Faddis                8/6/2020 3:33      Tekla Preston             8/10/2020 21:39
Connie Geldreich                  8/6/2020 3:33      McKenna Wright            8/10/2020 21:40
Morteza Nagahi                    8/6/2020 3:33      Isaac Broadbent           8/10/2020 21:40
Michael Allen                     8/6/2020 3:34      David S. Balassian        8/10/2020 21:40
Gabrielle Wald                    8/6/2020 3:34      RocÃ-o Espada             8/10/2020 21:43
Noel Carretero                    8/6/2020 3:34      Andrew Chua               8/10/2020 21:44
Colton Damon                      8/6/2020 3:34      Kendrice Newman           8/10/2020 21:45
Jenny Garcia Lopez                8/6/2020 3:34      Magnus Aston              8/10/2020 21:46
Patrick Mukanzi                   8/6/2020 3:34      Edward Azane-Mensah       8/10/2020 21:46
Brian G Wesley                    8/6/2020 3:34      Stefanie Seskin           8/10/2020 21:46
Charles Webb                      8/6/2020 3:34      Michael Aragon            8/10/2020 21:47
Brian Policard                    8/6/2020 3:34      Michael R Johnson         8/10/2020 21:47
Princess Harrison                 8/6/2020 3:34      Miliama Beas              8/10/2020 21:48
Hector E Valero                   8/6/2020 3:34      Kim Hamilton-Houdek       8/10/2020 21:49
Ronald Harris                     8/6/2020 3:34      Jeremy VanderTook         8/10/2020 21:49
Patrick Hudlow                    8/6/2020 3:34      Michael A Wright          8/10/2020 21:50
Barbara Schmuhl                   8/6/2020 3:34      Taylor Dodson             8/10/2020 21:51
Emily Christianson                8/6/2020 3:34      Joseph Harari             8/10/2020 21:52
James Petrie                      8/6/2020 3:34      Erika Stoeckicht          8/10/2020 21:54
Carla Monroe                      8/6/2020 3:35      Carolyn Ellis             8/10/2020 21:55
Jaime Cline                       8/6/2020 3:35      Anthony                   8/10/2020 21:56
Ben Kevan                         8/6/2020 3:35      Atul Borkar               8/10/2020 21:56
Tony Negron Jr.                   8/6/2020 3:35      Rayven Robbins            8/10/2020 21:57
Aimee Chiquito                    8/6/2020 3:35      Kannan Sadasivam          8/10/2020 21:58
Mark A Burns                      8/6/2020 3:35      Valerie Holte             8/10/2020 21:58
Jorge L Guevara                   8/6/2020 3:35      Richard Reeder            8/10/2020 21:58
Maximiliano Palacio               8/6/2020 3:35      Pamela Lee                8/10/2020 22:03
Ricky G Hawkins                   8/6/2020 3:35      Connie Edwards            8/10/2020 22:04
Steven R Leighton                 8/6/2020 3:35      Rebecca Pitts             8/10/2020 22:04
Thomas fellers                    8/6/2020 3:36      Dana Pearson              8/10/2020 22:05
Joshua Lovett                     8/6/2020 3:36      Andrew Wagner             8/10/2020 22:07
Vincent Nguyen                    8/6/2020 3:36      Allen Ladage              8/10/2020 22:08
Sherri Mitchell-Snider            8/6/2020 3:36      Traveon thomas            8/10/2020 22:11
Daren Jackson                     8/6/2020 3:36      Holly Schonau             8/10/2020 22:11
Justin L Pike                     8/6/2020 3:36      Gregory Alexander Lynch   8/10/2020 22:12
Melissa Kirch                     8/6/2020 3:36      James Osler               8/10/2020 22:14
Michael albanese                  8/6/2020 3:36      Cindy Laferriere          8/10/2020 22:15
Eric Henderson                    8/6/2020 3:37      Cesar L. Hernandez        8/10/2020 22:15
Wanda Butler                      8/6/2020 3:37      Jeremiah Love             8/10/2020 22:16
Lily Maguire                      8/6/2020 3:37      Michael Garbus            8/10/2020 22:16
kylie chaplin                     8/6/2020 3:37      Chao Liu                  8/10/2020 22:17
Lindsey A Bouffleur               8/6/2020 3:37      Lindsay Darst             8/10/2020 22:18
Border Bouncer                    8/6/2020 3:37      Chase Edwards             8/10/2020 22:18
Rebecca Noll                      8/6/2020 3:37      Kimberly Montiel          8/10/2020 22:19
Veronica Tate                     8/6/2020 3:37      Aaliyah Harvey            8/10/2020 22:21
Jonathan B Schilling              8/6/2020 3:37      Joanne Maly               8/10/2020 22:24
Adam J Buchoff                    8/6/2020 3:38      Kimberly Gomez            8/10/2020 22:26
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 332 of 525


James Taylor                     8/6/2020 3:38      Otniel Batista            8/10/2020 22:33
Karyzzma Mejia                   8/6/2020 3:38      John Lynch                8/10/2020 22:35
Grant Visker                     8/6/2020 3:38      Stephanie Anne Cooper-Vastola
                                                                              8/10/2020 22:35
Craig Donnan                     8/6/2020 3:38      Sharla L Shults           8/10/2020 22:37
Scott A Mayo                     8/6/2020 3:38      Jerid Guarino             8/10/2020 22:38
Jamar Conyers                    8/6/2020 3:38      Zachery Paine             8/10/2020 22:39
Jarrod Richard                   8/6/2020 3:38      P J Benefield             8/10/2020 22:39
Samera Bradley                   8/6/2020 3:38      Sam Bagwell               8/10/2020 22:40
Samantha Windham                 8/6/2020 3:38      Pinkie Lee                8/10/2020 22:40
Spencer W Rowe                   8/6/2020 3:38      Christina M Gorman        8/10/2020 22:40
SHERRI HENRY                     8/6/2020 3:39      MARY GIVENS               8/10/2020 22:40
Michelle Toews                   8/6/2020 3:39      Alonzo Jackson            8/10/2020 22:40
Luis Acevedo                     8/6/2020 3:39      Crystal stewart           8/10/2020 22:41
Searcy McClain                   8/6/2020 3:39      Elena Maurer              8/10/2020 22:42
Oanh Nguyen                      8/6/2020 3:39      Doug LeMoine              8/10/2020 22:43
Jaslyn Verdejo                   8/6/2020 3:39      Enrique Moreno            8/10/2020 22:43
Joseph Carrillo                  8/6/2020 3:39      Meera Patel               8/10/2020 22:44
Marc Coventry                    8/6/2020 3:39      Darren Rollins            8/10/2020 22:44
James Pedid                      8/6/2020 3:40      Marco Marquez             8/10/2020 22:45
Mishara Winston                  8/6/2020 3:40      Dennis Le                 8/10/2020 22:46
Clara olson                      8/6/2020 3:40      James Calvin Meaders      8/10/2020 22:51
Michael Owens                    8/6/2020 3:40      John David Barnes         8/10/2020 22:52
Andrew Knudsen                   8/6/2020 3:40      Elise Darr                8/10/2020 22:57
Bjorn Dyer                       8/6/2020 3:40      Gabriele Michetti         8/10/2020 22:57
Lisa Madrid-French               8/6/2020 3:40      Dion Magistro             8/10/2020 22:58
Perris Yee                       8/6/2020 3:40      Darnelle Caballero        8/10/2020 22:58
EWING MIGUEL CRUZ                8/6/2020 3:40      Vivian Wei                8/10/2020 22:59
Julia Chiao                      8/6/2020 3:40      Michael Cunningham        8/10/2020 22:59
Terence Lawrence jr              8/6/2020 3:40      Cassiah Lee Darnell       8/10/2020 22:59
Joshua Tucker                    8/6/2020 3:40      Jessica Blizzard          8/10/2020 23:00
Nikolai Santos                   8/6/2020 3:41      Sandra Ramirez            8/10/2020 23:00
Bryson Brannon                   8/6/2020 3:41      Christine Bozza           8/10/2020 23:00
Lindsey Williams                 8/6/2020 3:41      Kerri Garbus              8/10/2020 23:01
Johanna Kutluhan                 8/6/2020 3:41      Jaclyn Welch              8/10/2020 23:02
Nicholas Brinkworth              8/6/2020 3:41      Jane Welch                8/10/2020 23:02
Travis Nemkov                    8/6/2020 3:41      NormaJean Shelsby         8/10/2020 23:02
Virginia M Herzberg              8/6/2020 3:41      Rebecca Welch             8/10/2020 23:03
Jacqueline Lucas                 8/6/2020 3:41      Michael Welch             8/10/2020 23:04
Joseph Shumpert                  8/6/2020 3:41      Bert Dunn                 8/10/2020 23:04
Shelia Moore                     8/6/2020 3:41      Jennifer Welch            8/10/2020 23:04
Madeleine Candela                8/6/2020 3:41      Roland Dahl               8/10/2020 23:06
Yosvani Silva                    8/6/2020 3:41      Karen Enriquez            8/10/2020 23:11
Charles W Kendall                8/6/2020 3:41      Dillon Hilton             8/10/2020 23:11
Taylor Sharpe                    8/6/2020 3:41      Lancelot Braasch          8/10/2020 23:11
Hollie McCrea Olson              8/6/2020 3:42      Kristen Lombardo          8/10/2020 23:14
Jonathon Nave                    8/6/2020 3:42      Cherie M Andre            8/10/2020 23:14
Nhiá»‡m pham                     8/6/2020 3:42      Cheryl Hamilton           8/10/2020 23:14
Chanaya                          8/6/2020 3:42      Joao Boris                8/10/2020 23:15
Anwulika Ngozi Okonjo            8/6/2020 3:42      Emma Ginnell              8/10/2020 23:16
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 333 of 525


Nicole Maitin                   8/6/2020 3:42      Daniela Kelly               8/10/2020 23:16
Arjun Subramanian Ganesan       8/6/2020 3:42      Thomas DUNCAN               8/10/2020 23:18
Brenda Delgado                  8/6/2020 3:43      WARREN MORTON               8/10/2020 23:19
Claudia Hernandez               8/6/2020 3:43      Mathew Wilber               8/10/2020 23:20
JORGE S LOPEZ                   8/6/2020 3:43      Peggy Cairns                8/10/2020 23:21
Santiago A Rodriguez            8/6/2020 3:43      Jayla Chery                 8/10/2020 23:22
Scott M Solkoff                 8/6/2020 3:43      Holly curtiss               8/10/2020 23:23
Matthew Wrath                   8/6/2020 3:43      Steven Hong                 8/10/2020 23:23
Aniketh                         8/6/2020 3:43      Colin Poler                 8/10/2020 23:24
Carolina Coreas                 8/6/2020 3:43      Elizabeth Lamb              8/10/2020 23:25
Steven J Reel                   8/6/2020 3:43      D Sykes                     8/10/2020 23:25
Angelique Campbell              8/6/2020 3:43      Timothy Leake               8/10/2020 23:26
Quentin Mulder                  8/6/2020 3:43      tim throckmorton            8/10/2020 23:27
Chelese Allgood                 8/6/2020 3:43      Parker Thornley             8/10/2020 23:31
Brittany Anne White             8/6/2020 3:43      Mario Leggero               8/10/2020 23:34
Connor Rooney                   8/6/2020 3:44      Austin Kim                  8/10/2020 23:34
Lucia Gradinariu                8/6/2020 3:44      Scott Neale                 8/10/2020 23:34
Adam Brooks                     8/6/2020 3:44      Stephanie Winston           8/10/2020 23:35
Timithy Coleman                 8/6/2020 3:44      Joseph Smithwick            8/10/2020 23:36
Garry M Glover                  8/6/2020 3:44      TIRES 4 LESS LLC / ALBERTO V8/10/2020
                                                                                MARROQUIN23:36
Brian Kennally                  8/6/2020 3:44      Malerie enombang            8/10/2020 23:37
Sanjiv Nanda                    8/6/2020 3:44      Claire Cui                  8/10/2020 23:38
Alexander Stockton              8/6/2020 3:44      nathaniel mcwilliams        8/10/2020 23:38
Melissa Isaac                   8/6/2020 3:44      Alaina Cotts                8/10/2020 23:38
Austin Beaty                    8/6/2020 3:44      Richard Gejji               8/10/2020 23:40
Joyce Dinyar                    8/6/2020 3:44      April W Capawana            8/10/2020 23:41
Joshua Ehlin                    8/6/2020 3:45      Matthew Ruiz                8/10/2020 23:44
Jennifer Myer                   8/6/2020 3:45      Niha Ali                    8/10/2020 23:45
Steven Michael Moore            8/6/2020 3:45      Christopher Williams        8/10/2020 23:45
Jamie Candee                    8/6/2020 3:45      James Rodriguez             8/10/2020 23:45
Sanjiv Nanda                    8/6/2020 3:45      TATIANA NIKOLAEVA           8/10/2020 23:47
Mary Stumpf                     8/6/2020 3:45      Tori Wooldridge             8/10/2020 23:47
Diezel Christopher Allen        8/6/2020 3:45      DAVID BRESKMAN              8/10/2020 23:50
MARIO DCUNHA                    8/6/2020 3:45      TOM SKINNER                 8/10/2020 23:51
Morris Hobson                   8/6/2020 3:45      Ray Tran                    8/10/2020 23:51
Adam Best                       8/6/2020 3:45      Elizabeth R. Poe            8/10/2020 23:52
LaTisha Franklin                8/6/2020 3:45      Joseph M Quass              8/10/2020 23:53
Mesbah Uddin                    8/6/2020 3:46      Robert Dumas                8/10/2020 23:54
Sudhindra Rao                   8/6/2020 3:46      JAMIE T EDGE                8/10/2020 23:54
Anne Fedak                      8/6/2020 3:46      Erica Lee                   8/10/2020 23:55
Karen L Curtis                  8/6/2020 3:46      Dana Cetnarowski            8/10/2020 23:55
Tamarah Pritchard               8/6/2020 3:46      Matthew Hansen              8/10/2020 23:56
Tasha McNeil                    8/6/2020 3:46      Susan Brooks                8/10/2020 23:57
Andrew R Varyu                  8/6/2020 3:46      Bradley Duncan              8/10/2020 23:58
Trong-Tan Vu                    8/6/2020 3:46      steve j ward                 8/11/2020 0:00
Dan BURTON                      8/6/2020 3:46      Michael Muelly               8/11/2020 0:01
Vannary Chantha                 8/6/2020 3:47      JOSHUA SAYGER                8/11/2020 0:01
Ashley Noble                    8/6/2020 3:47      Andrew Eich                  8/11/2020 0:02
Darius J White                  8/6/2020 3:47      Hemant Gujar                 8/11/2020 0:03
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 334 of 525


Rosa Garduno                     8/6/2020 3:47      Aaron Kovalcsik         8/11/2020 0:03
Rachel Shelton                   8/6/2020 3:47      Samantha Stanfield      8/11/2020 0:05
Darius Grace                     8/6/2020 3:47      Mariana A Santâ€™Anna   8/11/2020 0:05
Kai Ninomiya                     8/6/2020 3:47      Aaron Phillips          8/11/2020 0:06
Angela Haskins                   8/6/2020 3:47      Lisa Cotts              8/11/2020 0:08
Cameron M Hall                   8/6/2020 3:47      Brandon Clark           8/11/2020 0:12
Denise Denton                    8/6/2020 3:47      Tamina Agha             8/11/2020 0:12
Ray Ream                         8/6/2020 3:47      Misty Hensley           8/11/2020 0:12
MICHELLE Lopez                   8/6/2020 3:47      Christy Phillips        8/11/2020 0:14
Jennifer DeLugach                8/6/2020 3:48      Scott Morgan            8/11/2020 0:15
Trevor Scott                     8/6/2020 3:48      Jessica Walsh           8/11/2020 0:16
EDWIN LOPEZ                      8/6/2020 3:48      Shannon Johnson         8/11/2020 0:16
Chitra Madhwacharyula            8/6/2020 3:48      DENISE GREENE           8/11/2020 0:20
Tosh Roberts Layton              8/6/2020 3:48      Scott DeVito            8/11/2020 0:23
Tasha marie                      8/6/2020 3:48      David Wilson            8/11/2020 0:24
Martin Saucedo                   8/6/2020 3:48      kage hittner            8/11/2020 0:25
Jeremy Posey                     8/6/2020 3:48      Jeff Fryman             8/11/2020 0:26
Brennan Newell                   8/6/2020 3:48      Douglas James Lehman    8/11/2020 0:26
Heber Mendoza                    8/6/2020 3:48      Brandon Ashworth        8/11/2020 0:29
robert quigley                   8/6/2020 3:49      AMBER KIM               8/11/2020 0:31
Aron Calderon Evangelista        8/6/2020 3:49      Suhani Sanghavi         8/11/2020 0:31
Hana Mae Jasmin                  8/6/2020 3:49      Kellene Ikegami         8/11/2020 0:36
Eddie Acuche Bomono              8/6/2020 3:49      Darrell Logan           8/11/2020 0:37
irene ruiz                       8/6/2020 3:49      Isabella Vang           8/11/2020 0:37
Patrick Watson                   8/6/2020 3:49      William Cooper          8/11/2020 0:38
Vedashree Rawalgaonkar           8/6/2020 3:49      Dawn M Miller           8/11/2020 0:38
Nicole Hart                      8/6/2020 3:49      Sarah DeHart            8/11/2020 0:38
Claude Keith Gerald              8/6/2020 3:49      Jonathan Yue            8/11/2020 0:39
Ngan Nguyen                      8/6/2020 3:49      Mike Derbish            8/11/2020 0:39
Cydney Brown                     8/6/2020 3:49      Angelica Marie Porro    8/11/2020 0:40
Christopher Bradach              8/6/2020 3:49      Glenn Kerbein           8/11/2020 0:41
Rodney Hoover                    8/6/2020 3:49      Amanda Hash             8/11/2020 0:41
Montel Anderson                  8/6/2020 3:49      Steve Earthman          8/11/2020 0:42
Shannon Jones                    8/6/2020 3:50      Greg stumpf             8/11/2020 0:43
Richard K Cole, Sr               8/6/2020 3:50      Jonathan Suen           8/11/2020 0:44
Neera Saxena                     8/6/2020 3:50      RONALD L MISINEC JR     8/11/2020 0:45
Michael Newman                   8/6/2020 3:50      Brandon Hull            8/11/2020 0:45
Damon Nelson                     8/6/2020 3:50      August Moon             8/11/2020 0:45
Yi Zhou                          8/6/2020 3:50      Paul White              8/11/2020 0:47
Lowell Kent Garmon               8/6/2020 3:51      Mark Settergren         8/11/2020 0:47
Craig Christianson               8/6/2020 3:51      Robert W Jester         8/11/2020 0:51
Katherine Strom                  8/6/2020 3:51      Richard A Karikka       8/11/2020 0:53
HOLLY STIRES                     8/6/2020 3:51      Trey Horvath            8/11/2020 0:54
Sidney Lewis                     8/6/2020 3:51      Troy Thompson           8/11/2020 0:55
Hannah Hawkins                   8/6/2020 3:51      David Madaras           8/11/2020 0:55
Brian Patrick                    8/6/2020 3:51      Robert Colin Boda       8/11/2020 1:00
Savannah Mobley                  8/6/2020 3:51      Ngan ngo                8/11/2020 1:00
Abel Montoya                     8/6/2020 3:51      Riley Hartman           8/11/2020 1:02
Ominakhon Nazarzoda              8/6/2020 3:52      Karen Hasty             8/11/2020 1:03
        Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 335 of 525


Ashley Anderson                8/6/2020 3:52      Thomas Conway           8/11/2020 1:05
Andrew Majorski                8/6/2020 3:52      Amit Mohanka            8/11/2020 1:05
Kathleen Brandon               8/6/2020 3:52      Andrew Vocaire          8/11/2020 1:07
Jordan Rodriguez               8/6/2020 3:52      Binayak Yadav           8/11/2020 1:10
Jamie A Peck                   8/6/2020 3:52      Tina Ung                8/11/2020 1:10
Edward Ramos                   8/6/2020 3:52      Susana Zamarron         8/11/2020 1:10
Tesfalem araya                 8/6/2020 3:52      Spera Dagnon            8/11/2020 1:12
Somtochukwu Anuonyemere        8/6/2020 3:52      Meredith Perkins        8/11/2020 1:13
Christa Menichini              8/6/2020 3:52      Sarah Mayer             8/11/2020 1:13
Jeri Nagle                     8/6/2020 3:52      Gerald Tyler            8/11/2020 1:13
Linda Roxanne Sanchez          8/6/2020 3:53      Amy Woodson             8/11/2020 1:14
Kelsey A. Jensen               8/6/2020 3:53      Travis Hawkins          8/11/2020 1:16
Barbara Roberts                8/6/2020 3:53      Donte pleasant          8/11/2020 1:16
Kyle camden                    8/6/2020 3:53      Fernando Rivera         8/11/2020 1:17
Greg Sullivan                  8/6/2020 3:53      James Lupiani           8/11/2020 1:18
Deyanna Ingram                 8/6/2020 3:53      Alexa Johnson           8/11/2020 1:19
Morganne Rosenberg             8/6/2020 3:53      Kevin roberts           8/11/2020 1:20
GILLIAN GRANNUM                8/6/2020 3:53      William Bryant          8/11/2020 1:21
Amy Tran                       8/6/2020 3:53      Zane Hollingsworth      8/11/2020 1:23
Somtochukwu Anuonyemere        8/6/2020 3:53      Matt Hogan              8/11/2020 1:27
Melysa Lewis                   8/6/2020 3:53      Jason Maxfield          8/11/2020 1:27
Krista Griffin                 8/6/2020 3:53      Alicia Roberson         8/11/2020 1:27
Tyler Kreinbrink               8/6/2020 3:53      Haley Bishop            8/11/2020 1:28
John Chaney                    8/6/2020 3:53      Richard McNutt          8/11/2020 1:29
Joann Fang                     8/6/2020 3:53      Shannon Ramirez         8/11/2020 1:29
Lucia Chea                     8/6/2020 3:53      Aaron Bender            8/11/2020 1:31
Robert Cooper                  8/6/2020 3:54      Kassem Ballout          8/11/2020 1:31
Sara Kilgore                   8/6/2020 3:54      Alejandra Torrez        8/11/2020 1:33
ANITA R. SPRATT-BESONG         8/6/2020 3:54      James Bernard           8/11/2020 1:34
Ashley cherry                  8/6/2020 3:54      Susan Harris            8/11/2020 1:34
Cachett Lacy                   8/6/2020 3:54      Anthonia A Edobor       8/11/2020 1:34
Ishandev Hiremath              8/6/2020 3:54      William Ellison         8/11/2020 1:36
Mitchell Overfield             8/6/2020 3:54      Jason Thomas            8/11/2020 1:38
David Boeker                   8/6/2020 3:54      April                   8/11/2020 1:38
malisha anderson               8/6/2020 3:55      Melissa Conway          8/11/2020 1:40
Richard Pawelkiewicz           8/6/2020 3:55      Sheila smith            8/11/2020 1:41
Elexis Ellis                   8/6/2020 3:55      Laura Bertrand          8/11/2020 1:43
Mark Schneider                 8/6/2020 3:55      Norton Barros           8/11/2020 1:46
Laura McPheeters               8/6/2020 3:55      Sarah Smith             8/11/2020 1:47
David Gibson                   8/6/2020 3:56      Claire Garand           8/11/2020 1:48
Faithe Yates                   8/6/2020 3:56      Jason D. Hatton         8/11/2020 1:49
Micah Davis                    8/6/2020 3:56      Robert A. Duckworth     8/11/2020 1:51
Brady Ernst                    8/6/2020 3:56      Jonathan Magnell        8/11/2020 1:52
Elexis Ellis                   8/6/2020 3:56      Abbie Young             8/11/2020 1:53
Nohely Martinez                8/6/2020 3:56      MIRTA DEL VALLE PAVON   8/11/2020 1:53
Robert Potts                   8/6/2020 3:56      Solomon Arroyo          8/11/2020 1:56
Sofia Ibarra                   8/6/2020 3:56      Nidia Sanchez           8/11/2020 1:56
Antonio Pugliese               8/6/2020 3:57      Lekisha Nicholas        8/11/2020 1:58
Jonathan Hummer                8/6/2020 3:57      Beth Gilchrist          8/11/2020 2:00
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 336 of 525


Christy Miller                  8/6/2020 3:57      Matthew Lemmon            8/11/2020 2:01
sidney wright                   8/6/2020 3:57      Amy Ebersole              8/11/2020 2:01
Bethany Rowanheart              8/6/2020 3:57      Lisa Hannahoe             8/11/2020 2:04
Elizabeth Carlson               8/6/2020 3:57      Chris George              8/11/2020 2:07
Betty Henry                     8/6/2020 3:57      Jasper Nee                8/11/2020 2:12
Alain montiel                   8/6/2020 3:57      Mikayla Fair              8/11/2020 2:13
ALEXANDER H JIAN                8/6/2020 3:57      Michael Bright            8/11/2020 2:15
Daniel Lee                      8/6/2020 3:58      Lina Rodriguez            8/11/2020 2:17
Tessa Hooker                    8/6/2020 3:58      Yvonne Y VanLowe          8/11/2020 2:17
Kristen Kelley                  8/6/2020 3:58      Rilindo Foster            8/11/2020 2:18
Courtney Alsup                  8/6/2020 3:58      Carrie Elizabeth Garcia   8/11/2020 2:20
Joseph D Gehrsitz               8/6/2020 3:58      Chakra Adhikari           8/11/2020 2:21
Nicholas Gilligan               8/6/2020 3:58      Prateek Mishra            8/11/2020 2:22
Ashley bent                     8/6/2020 3:58      Paul Billig               8/11/2020 2:23
Tina Morris                     8/6/2020 3:58      Olesia Demediuk           8/11/2020 2:24
Luka Krkljes                    8/6/2020 3:58      Austin Cooper             8/11/2020 2:25
Karen Hunter                    8/6/2020 3:58      Jarrod Evans              8/11/2020 2:29
Alan Wu                         8/6/2020 3:58      Jason Herzog              8/11/2020 2:29
Rickisha Anderson               8/6/2020 3:58      Melinda Geskey            8/11/2020 2:36
Rodrigo Pereira                 8/6/2020 3:58      Rufaro Walls-Lumbly       8/11/2020 2:36
Andrew Saturn                   8/6/2020 3:59      Violet Lyle Catanese      8/11/2020 2:38
P thomas Jungjohann             8/6/2020 3:59      Ryan Landvater            8/11/2020 2:38
Cora Turner                     8/6/2020 3:59      Eric J. Heine             8/11/2020 2:39
Shanita Dickens                 8/6/2020 3:59      Nancy Sharifi             8/11/2020 2:40
Luke Loukas                     8/6/2020 3:59      Lisa Hannahoe             8/11/2020 2:42
Nadeen                          8/6/2020 3:59      Hank Huang                8/11/2020 2:51
Karyn Tarver                    8/6/2020 3:59      Zayadur Khan              8/11/2020 2:53
samuel j wilkie                 8/6/2020 4:00      david m colman            8/11/2020 2:54
Steven Browning                 8/6/2020 4:00      Ephraim Tooley            8/11/2020 2:56
Mychal P. English               8/6/2020 4:00      Timothy Danjou            8/11/2020 2:56
Edgar Belman                    8/6/2020 4:00      Jacob Snider              8/11/2020 2:58
Leticia pugh                    8/6/2020 4:00      Philip Moffatt            8/11/2020 2:58
Karunakaran Pragada             8/6/2020 4:00      Fredrick Hurst            8/11/2020 3:00
ryry                            8/6/2020 4:00      Michael Anthony Fontana   8/11/2020 3:00
Philo Juang                     8/6/2020 4:00      Conor Hannon              8/11/2020 3:00
Karissa Mills                   8/6/2020 4:00      Anastasya Lundquist       8/11/2020 3:01
Russell E Dennen                8/6/2020 4:01      Jevon Shelton             8/11/2020 3:02
RAMON MELOCARELA                8/6/2020 4:01      Jill Davis                8/11/2020 3:03
Schoen Spellmann                8/6/2020 4:01      Marco Cruz                8/11/2020 3:04
Jaiden Hamilton                 8/6/2020 4:01      Arun Patel                8/11/2020 3:05
Eunji Kim                       8/6/2020 4:01      Deborah Bailey            8/11/2020 3:05
Shannon Phelps                  8/6/2020 4:01      CATHERINE FLOYD           8/11/2020 3:07
Teagan M Horihan                8/6/2020 4:01      James Sherbine            8/11/2020 3:10
Jaren Jeter                     8/6/2020 4:01      Pilar H Lara              8/11/2020 3:11
Sabina Reyes                    8/6/2020 4:01      Calvin Chiu               8/11/2020 3:11
Marie Bradley                   8/6/2020 4:01      Charles Massey            8/11/2020 3:16
Karunakaran Pragada             8/6/2020 4:01      Benjamin F Meyette        8/11/2020 3:23
Jazmyn Gonzalez                 8/6/2020 4:02      Craig Morey               8/11/2020 3:23
Carmela Tardio                  8/6/2020 4:02      Melissa Ashley Tang       8/11/2020 3:24
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 337 of 525


Ritch Wharton                    8/6/2020 4:02      Marietta moore               8/11/2020 3:24
Grace Goon                       8/6/2020 4:02      Melissa Ashley Tang          8/11/2020 3:27
Mark Sharpless                   8/6/2020 4:02      Chen Wang                    8/11/2020 3:29
Leon                             8/6/2020 4:02      Kelly Prill                  8/11/2020 3:32
Rowena Zamora                    8/6/2020 4:02      Mariah Hancock               8/11/2020 3:32
Ryan J Rutledge                  8/6/2020 4:02      ALEXIS AYALA                 8/11/2020 3:32
Tarasa Gardner                   8/6/2020 4:02      Patricia Goodley             8/11/2020 3:32
Babak Rownaghi                   8/6/2020 4:02      richard bamberger            8/11/2020 3:33
Malvice (Brown) Washington       8/6/2020 4:02      Alessandro Gallotta          8/11/2020 3:33
Ryan Hofrichter                  8/6/2020 4:02      Gaelen Perez                 8/11/2020 3:33
Janelle Jenks                    8/6/2020 4:03      Michael Grimsley             8/11/2020 3:34
Tiffany Mullen Slovacek          8/6/2020 4:03      Carol Littleton              8/11/2020 3:35
Alexander Avramov                8/6/2020 4:03      Renaira Cosme                8/11/2020 3:36
Ben Blinebury                    8/6/2020 4:03      Maisie Ganz                  8/11/2020 3:40
Franklin Brightwater             8/6/2020 4:03      Cynthia Schantz              8/11/2020 3:46
Clara Miles                      8/6/2020 4:03      Eric Wesley Mercer           8/11/2020 3:47
Leymon L Howell                  8/6/2020 4:03      Christopher Anthony Stamplis 8/11/2020 3:48
Harpreet Gulati                  8/6/2020 4:03      Nyah March                   8/11/2020 3:48
Osman Mohamed                    8/6/2020 4:03      Melissa Tang                 8/11/2020 3:51
Christopher Charles              8/6/2020 4:03      ANDREW DEAN                  8/11/2020 3:54
madyson Deyo                     8/6/2020 4:04      Brendon Liang                8/11/2020 3:54
Tony Brown                       8/6/2020 4:04      JENNIFER M TANKING           8/11/2020 3:56
William Watson                   8/6/2020 4:04      Tung Tran                    8/11/2020 3:56
Malik Dhanani                    8/6/2020 4:04      6th Floor Orchestra          8/11/2020 4:01
Hannah Prevost                   8/6/2020 4:04      Benjamin Rossi               8/11/2020 4:01
Caleb Janicich                   8/6/2020 4:04      Larry Raivala                8/11/2020 4:02
Rosalie Gotay                    8/6/2020 4:04      Tammi Price                  8/11/2020 4:02
Craig Huseby                     8/6/2020 4:04      Bryan Keith Jestis           8/11/2020 4:04
Robert Grove                     8/6/2020 4:05      Kenneth K Khoo               8/11/2020 4:05
Jairo De armas                   8/6/2020 4:05      Robert A Mayville Jr         8/11/2020 4:05
Richard A Drum                   8/6/2020 4:05      Ma Ella Amor Raivala         8/11/2020 4:07
Natalie Mosley                   8/6/2020 4:05      Greg Lewis                   8/11/2020 4:07
Maurice king jr                  8/6/2020 4:05      Thi Thanh Ngan Nguyen        8/11/2020 4:09
Cody Taglianetti                 8/6/2020 4:05      Oleksandr Babych             8/11/2020 4:13
James Sowell                     8/6/2020 4:05      Deanna Powell                8/11/2020 4:14
Sierra Welch                     8/6/2020 4:05      Laurel Hunt                  8/11/2020 4:17
Coleby akins                     8/6/2020 4:05      Luke Pifer                   8/11/2020 4:17
Adam Wright                      8/6/2020 4:05      Laurel Hunt                  8/11/2020 4:17
Adesh Singh                      8/6/2020 4:05      Michael Jamshidi             8/11/2020 4:25
Pierre Anderson                  8/6/2020 4:06      Amy Yu                       8/11/2020 4:25
Daniel J Wichlacz                8/6/2020 4:06      Khalil Mohamed               8/11/2020 4:28
Cotton robinson                  8/6/2020 4:06      Corbin Foster                8/11/2020 4:39
David Yona                       8/6/2020 4:06      Simon                        8/11/2020 4:43
angela kolaniak                  8/6/2020 4:06      Kyle Benjamin Frampton       8/11/2020 4:44
Rachael Callahan                 8/6/2020 4:06      Judi E. Pettis               8/11/2020 4:46
Rob Crumley                      8/6/2020 4:06      Cody Cole                    8/11/2020 4:46
William Zirngibl                 8/6/2020 4:06      Josephine Bonney             8/11/2020 4:48
Somto Okoye                      8/6/2020 4:06      Chris jordan                 8/11/2020 4:50
Carlos Gomez                     8/6/2020 4:06      Jennifer Samore              8/11/2020 4:51
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 338 of 525


swpatton Joanie Patton           8/6/2020 4:06      Robert Boud              8/11/2020 4:51
Jonathan Salcedo                 8/6/2020 4:06      James Hereth             8/11/2020 4:52
Memphis Wong                     8/6/2020 4:06      Perry Relliford          8/11/2020 4:53
Rodrigo Pereira                  8/6/2020 4:07      Ada Jamboretz            8/11/2020 4:53
Holly LeBlanc                    8/6/2020 4:07      Megan R McCulloch        8/11/2020 4:55
Wesley R Hopkins                 8/6/2020 4:07      Zach Bivens              8/11/2020 5:00
RACHEL Welch                     8/6/2020 4:07      William Lewis            8/11/2020 5:01
Meredith Giddens                 8/6/2020 4:07      Denis Dydychkin          8/11/2020 5:03
Evan Bayless                     8/6/2020 4:07      Joshua Hernandez         8/11/2020 5:06
Nelson Truong                    8/6/2020 4:07      Marnie Himmelberger      8/11/2020 5:07
Alexandra Tagami                 8/6/2020 4:07      Melissa J Costa          8/11/2020 5:09
Angel Urena                      8/6/2020 4:08      Sara k Meyers            8/11/2020 5:10
fred pfistner                    8/6/2020 4:08      Jordan Johnson           8/11/2020 5:10
Morgan K Crump                   8/6/2020 4:08      Wanda Buchanan           8/11/2020 5:14
Michael Huang                    8/6/2020 4:08      Brittney williams        8/11/2020 5:14
Steve Soukaserm                  8/6/2020 4:08      Lyla Phan                8/11/2020 5:15
Steph Mathewson                  8/6/2020 4:08      Yasir                    8/11/2020 5:15
Gregory A. Stewart               8/6/2020 4:08      Connie Meriwether        8/11/2020 5:16
Abner mendez                     8/6/2020 4:08      Justin Patel             8/11/2020 5:16
Sean Doll                        8/6/2020 4:08      Jacob Duderstadt         8/11/2020 5:17
Alvaro Carrillo                  8/6/2020 4:08      Wanda Buchanan           8/11/2020 5:17
Colette Fleury                   8/6/2020 4:09      Daniel Cho               8/11/2020 5:17
Allan Eldridge                   8/6/2020 4:09      Florencio Reyes Vargas   8/11/2020 5:18
Alexandre Fernandes              8/6/2020 4:09      Edmond Egan              8/11/2020 5:31
Nomar Machain                    8/6/2020 4:09      Dashrath Sheth           8/11/2020 5:32
Aila Weber                       8/6/2020 4:09      Kevin Timmerman          8/11/2020 5:32
Kevin Zuker                      8/6/2020 4:09      Edmond Egan              8/11/2020 5:33
Michele Walman                   8/6/2020 4:09      Rick Bauer               8/11/2020 5:35
Orlando                          8/6/2020 4:09      Ryan Finneran            8/11/2020 5:40
Pedro Pena                       8/6/2020 4:10      Donne Baldemeca          8/11/2020 5:41
Romie Salem                      8/6/2020 4:10      Jesse A Cook             8/11/2020 5:42
Lex Mohamed                      8/6/2020 4:10      Oyuky Prado              8/11/2020 5:46
Cristina V Quinones              8/6/2020 4:10      Mikaila Hughes           8/11/2020 5:57
Derek Lockovich                  8/6/2020 4:10      Evan White               8/11/2020 6:01
Brandon Zell                     8/6/2020 4:10      Alice Smith              8/11/2020 6:15
Bonnie Ronish                    8/6/2020 4:10      Dawn Rogier              8/11/2020 6:17
sylvester bland III              8/6/2020 4:10      Moustafa El Sayed        8/11/2020 6:19
Kayla C Floyd                    8/6/2020 4:10      Lorena Davila            8/11/2020 6:19
Suma rahlan                      8/6/2020 4:10      MANUEL AGUIAR            8/11/2020 6:25
Whitney Delgado                  8/6/2020 4:11      Larry Brandon Kresta     8/11/2020 6:31
Jake Roedel                      8/6/2020 4:11      Rebecca Chevalier        8/11/2020 6:34
Sheda Khalaf                     8/6/2020 4:11      Amanda C Roberts         8/11/2020 6:35
Mitchell L. Gardner              8/6/2020 4:11      Douglas Burris           8/11/2020 6:36
Marilyn J Overholt               8/6/2020 4:11      Thomas L Ricketts        8/11/2020 6:39
Yulis Yoon                       8/6/2020 4:11      Stephen savincki         8/11/2020 6:40
Daniel Watson                    8/6/2020 4:11      Jennifer Mitchell        8/11/2020 6:50
Eric Matthew Fulwiler            8/6/2020 4:11      Noriko Hashimoto         8/11/2020 6:54
Gregory Gustavsen                8/6/2020 4:11      Chrissi Robinson         8/11/2020 7:03
Jacob Gubler                     8/6/2020 4:11      Brian Cashin             8/11/2020 7:05
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 339 of 525


Michael Miyashita               8/6/2020 4:11      Chrissi Robinson        8/11/2020 7:06
Annie Miranda                   8/6/2020 4:11      Azhar Alshaikhi         8/11/2020 7:12
Edgar Munoz                     8/6/2020 4:11      Jegadheesan Ganesan     8/11/2020 7:17
Scott R. Hilsee                 8/6/2020 4:11      Michael Kachinski       8/11/2020 7:29
Carl Newberry                   8/6/2020 4:12      Nicholas Griffin        8/11/2020 7:29
Zoher Neemuchwala               8/6/2020 4:12      Callie monte            8/11/2020 7:31
Scott Calafiore                 8/6/2020 4:12      Stephanie davis         8/11/2020 7:33
Janira Rafael                   8/6/2020 4:12      Cynthia Parker          8/11/2020 7:35
Treasure Nelson                 8/6/2020 4:12      Natasha Goodwin         8/11/2020 7:38
Brylee Moore                    8/6/2020 4:12      Leland Daidah           8/11/2020 7:54
Vivek kanduri                   8/6/2020 4:12      Jessica Cooper          8/11/2020 8:03
Hannah Ebersole                 8/6/2020 4:12      MATTHEW Eric VANWAARDENBURG
                                                                           8/11/2020 8:10
Jonathan Hackett                8/6/2020 4:12      Norman O Loeske Jr      8/11/2020 8:15
jovita vazquez                  8/6/2020 4:12      Carlo A. Ulep           8/11/2020 8:15
Oluwajemilohun Atunlese         8/6/2020 4:12      Danna I Soler           8/11/2020 8:39
Laura Ponce                     8/6/2020 4:12      Lizette Arana           8/11/2020 8:53
Sheryl Fortuno                  8/6/2020 4:12      Emily Cruz              8/11/2020 9:24
Sarah Swanson-Hysell            8/6/2020 4:12      Robert Brian Kay Jr     8/11/2020 9:34
Rod McDougall                   8/6/2020 4:12      Ken Perrine             8/11/2020 9:38
Joshua A Jones                  8/6/2020 4:13      Marylyn Cederberg       8/11/2020 9:38
Isaac Kishpaugh                 8/6/2020 4:13      Elizabeth Decker        8/11/2020 9:40
Rafael mendez                   8/6/2020 4:13      Holly Wrege             8/11/2020 9:43
Stephen Foreman                 8/6/2020 4:13      Jennifer Browning       8/11/2020 9:48
Patricia Elmore                 8/6/2020 4:13      Amos Orozco             8/11/2020 9:49
Russell Kolmin                  8/6/2020 4:13      Stacney Donnice Martin  8/11/2020 9:49
Christopher L Curry             8/6/2020 4:13      Katelynn McCown        8/11/2020 10:08
Andrew Billings                 8/6/2020 4:13      Steven L. Janss        8/11/2020 10:14
Anthony Whipple                 8/6/2020 4:13      Monica Irani           8/11/2020 10:18
Christopher Marin               8/6/2020 4:13      Scott                  8/11/2020 10:32
Claudette Taylor                8/6/2020 4:13      Johnathan V Whitton    8/11/2020 10:40
Brylee Moore                    8/6/2020 4:13      Kephra Rubin           8/11/2020 10:44
David Bergkamp                  8/6/2020 4:13      Chayquonnda Cox        8/11/2020 10:46
Treasure Nelson                 8/6/2020 4:14      Elisabeth Thompson     8/11/2020 10:50
Ismail Mourtada                 8/6/2020 4:14      Christopher High       8/11/2020 10:57
Elize Anneth Flores             8/6/2020 4:14      Anna marie             8/11/2020 11:01
Kyle Lee                        8/6/2020 4:14      Patrick East           8/11/2020 11:02
Justin Rosa                     8/6/2020 4:14      Andrew deBethune       8/11/2020 11:02
Aujanae smith                   8/6/2020 4:14      Adam Kahn              8/11/2020 11:03
Kevin Winton                    8/6/2020 4:14      Barry Simpson          8/11/2020 11:03
Jessica Boers                   8/6/2020 4:14      zhouchao               8/11/2020 11:07
Robert Ocanas                   8/6/2020 4:14      Jatin Chittoor         8/11/2020 11:07
Ryan C Eaton                    8/6/2020 4:14      Scott Wisniewski       8/11/2020 11:07
Richard R Azar                  8/6/2020 4:14      Thuyen Buendia         8/11/2020 11:09
Weishen Mead                    8/6/2020 4:14      Michelle M Quinn       8/11/2020 11:14
Yxa                             8/6/2020 4:14      James D Wade           8/11/2020 11:16
Taylor Johnson                  8/6/2020 4:14      Tina Bolinaga          8/11/2020 11:18
Steve Soukaserm                 8/6/2020 4:14      carol L allen          8/11/2020 11:21
Gianna Lis Hyman                8/6/2020 4:14      Christopher J Carey    8/11/2020 11:22
Alexander Samia                 8/6/2020 4:14      Chuba N Arah           8/11/2020 11:23
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 340 of 525


Harish Ramroop                   8/6/2020 4:15      Laurel Steckman         8/11/2020 11:27
JO NIETZER                       8/6/2020 4:15      Scott Slade             8/11/2020 11:35
Elleynor bermudez                8/6/2020 4:15      Matthew Herrera         8/11/2020 11:37
Joseph E. Straitiff              8/6/2020 4:15      Oguz Barin              8/11/2020 11:41
Emma Quinn                       8/6/2020 4:15      Yazmeane Watson         8/11/2020 11:43
Jackie L Trimble                 8/6/2020 4:15      Cynthia Tran            8/11/2020 11:44
Antony Gonzalez                  8/6/2020 4:15      Derek Eastman           8/11/2020 11:44
Evan J Phaneuf                   8/6/2020 4:15      Karen Haberland         8/11/2020 11:45
Nazar                            8/6/2020 4:15      Michael Lynn Wagner     8/11/2020 11:48
Lorenzo Erickson                 8/6/2020 4:16      Brenda Hall             8/11/2020 11:50
Maliki Cutshall                  8/6/2020 4:16      Norris W. Nicholson     8/11/2020 11:50
SETH BELL                        8/6/2020 4:16      Gene Hughes             8/11/2020 11:52
Kevin Ganier                     8/6/2020 4:16      Linda Doherty           8/11/2020 11:53
Giovanni Machuca                 8/6/2020 4:16      Giosue Coppola          8/11/2020 11:54
Minerva maristany                8/6/2020 4:16      Peggy Zant              8/11/2020 11:55
Katie Smothers                   8/6/2020 4:16      Stanley L Weil          8/11/2020 11:58
Kathe Minchaca                   8/6/2020 4:16      Genae Roberson          8/11/2020 12:02
Spencer Andrus                   8/6/2020 4:16      Vickie cobb             8/11/2020 12:03
Tucker Hewitt                    8/6/2020 4:16      Robin Smith             8/11/2020 12:04
William Matthews                 8/6/2020 4:16      Alexandra M. Greene     8/11/2020 12:06
Anne Adkins                      8/6/2020 4:16      Anna Radtke             8/11/2020 12:06
Edward W Ewing                   8/6/2020 4:16      Ryan Hall               8/11/2020 12:08
Ye Pan                           8/6/2020 4:17      Shannon Hedrick         8/11/2020 12:10
Evelia P Amado                   8/6/2020 4:17      Stephan Vandenbroucke   8/11/2020 12:12
Matthew Varano                   8/6/2020 4:17      Tamara P Silva          8/11/2020 12:15
Amber Queen                      8/6/2020 4:17      George DeChamp          8/11/2020 12:15
Naomi brown                      8/6/2020 4:17      Rafe Padgett            8/11/2020 12:16
Jose F Rodriguez                 8/6/2020 4:17      Jeff Diggs              8/11/2020 12:17
Crystal Mercado                  8/6/2020 4:17      Christopher Webb        8/11/2020 12:17
Jose castillo                    8/6/2020 4:17      Nicholas Brandon        8/11/2020 12:20
Zachary Wood                     8/6/2020 4:17      Wyatt Porter            8/11/2020 12:20
Zachary Henkel                   8/6/2020 4:17      Stephanie FONTANA       8/11/2020 12:20
Ira Gordon                       8/6/2020 4:17      Benjamin Luft           8/11/2020 12:21
Alicia Faires                    8/6/2020 4:17      Miles Lin               8/11/2020 12:21
Marc Felch                       8/6/2020 4:17      Timothy J Aalto         8/11/2020 12:22
Joshua Greene                    8/6/2020 4:17      Indika Sears            8/11/2020 12:25
Nicholas Angelou                 8/6/2020 4:17      Vickie Jones            8/11/2020 12:25
Justin Huffaker                  8/6/2020 4:18      Ashley Bahlkow          8/11/2020 12:27
Ryan Shelton                     8/6/2020 4:18      Tim Kuehn               8/11/2020 12:29
Falon Jakel                      8/6/2020 4:18      Arin Thomas             8/11/2020 12:30
Jakob Binkowski                  8/6/2020 4:18      Stephen Adcock          8/11/2020 12:31
Miguel                           8/6/2020 4:18      Michelle L Weber        8/11/2020 12:31
Ariadna Nicole Cardona           8/6/2020 4:18      Adrian Milanes          8/11/2020 12:32
Ismail                           8/6/2020 4:18      Patrick S. Dugan        8/11/2020 12:36
Adrien Hooper                    8/6/2020 4:18      Ian Dubin               8/11/2020 12:36
Jacob Fogg                       8/6/2020 4:18      Scott Brunengraber      8/11/2020 12:36
Lane Stewart                     8/6/2020 4:18      Justin Closs            8/11/2020 12:37
Jonathan A. Netherton            8/6/2020 4:18      Christopher Stuart      8/11/2020 12:37
Tommy Wilson                     8/6/2020 4:18      Harriet Garner          8/11/2020 12:41
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 341 of 525


Michelle Robles Guzman           8/6/2020 4:18      Mark Laplante             8/11/2020 12:42
Michael VanDeHey                 8/6/2020 4:18      Michael Bonizzi           8/11/2020 12:43
katina kemp                      8/6/2020 4:19      Sierra Dexter             8/11/2020 12:45
Jessica Vanderford               8/6/2020 4:19      Sierra Dexter             8/11/2020 12:46
Michael McQuade                  8/6/2020 4:19      Sierra Dexter             8/11/2020 12:46
shelly anne hughes               8/6/2020 4:19      Stephen Pilon             8/11/2020 12:47
Amanda Quast                     8/6/2020 4:19      Janice Wise               8/11/2020 12:48
Christopher Floyd Guerra         8/6/2020 4:19      Melissa Stanley-Wozniak   8/11/2020 12:50
SEAN HYNES                       8/6/2020 4:19      Jea Yi                    8/11/2020 12:51
Dawn Marie Morales               8/6/2020 4:19      Emmanuel Thelamour        8/11/2020 12:53
Raimondo Graziano                8/6/2020 4:19      Sarah                     8/11/2020 12:55
daniel k xavier                  8/6/2020 4:19      Braulio Bendebel Jr.      8/11/2020 12:55
Yuberca Justo                    8/6/2020 4:19      Stacy Mertz               8/11/2020 12:56
Sidney Novak                     8/6/2020 4:19      BRIAN SCHNEIER            8/11/2020 13:02
Brian K. Lighthart               8/6/2020 4:19      Elissa Perrone            8/11/2020 13:03
Vedal Foster                     8/6/2020 4:19      Corey Peirone             8/11/2020 13:04
Jazmen Goodwin                   8/6/2020 4:19      Regan Moran               8/11/2020 13:05
Mikea Scott                      8/6/2020 4:19      Sara K Neal               8/11/2020 13:06
Austin B Graves                  8/6/2020 4:19      VICTORIA GONZALEZ         8/11/2020 13:08
Carmella M Hastings              8/6/2020 4:19      David van Dyck            8/11/2020 13:13
Timothy Zulawski                 8/6/2020 4:19      Gerald F Koenning         8/11/2020 13:15
James Edwards                    8/6/2020 4:19      Rhonda Hegge              8/11/2020 13:15
Angela Trainor                   8/6/2020 4:19      Steven Costello           8/11/2020 13:15
ALESHIA KING                     8/6/2020 4:20      Kenneth Marin             8/11/2020 13:17
Joshua Moore                     8/6/2020 4:20      Cynthia Marin             8/11/2020 13:18
Richard Rutkin                   8/6/2020 4:20      Michael Miklas            8/11/2020 13:18
Medea L. Moss                    8/6/2020 4:20      Ryan D Schneider          8/11/2020 13:20
Curley Vanessa Bradshaw          8/6/2020 4:20      Timothy Liu               8/11/2020 13:25
Seth Ellis                       8/6/2020 4:20      Nathaniel Purifoy         8/11/2020 13:26
COURTNEY R ROBERTS               8/6/2020 4:20      Gary A Drury              8/11/2020 13:30
Elizabeth Lopez                  8/6/2020 4:20      Loretta K Auer            8/11/2020 13:30
Timothy Zulawski                 8/6/2020 4:20      Rebecca Tyria             8/11/2020 13:30
Autumn Peterson                  8/6/2020 4:20      Gary A Drury              8/11/2020 13:31
Michele Monaghan                 8/6/2020 4:20      Gary A Drury              8/11/2020 13:32
Nicholas Welch                   8/6/2020 4:20      Tia Turner                8/11/2020 13:32
Mason McGuire                    8/6/2020 4:21      Scott Kirkowski           8/11/2020 13:33
Justin L Latture                 8/6/2020 4:21      Gary A Drury              8/11/2020 13:34
Catherine Baker                  8/6/2020 4:21      Amira Davis               8/11/2020 13:34
JOSE BALLESTEROS                 8/6/2020 4:21      Sean OBrien               8/11/2020 13:34
SANJAY KUMAR                     8/6/2020 4:21      Kenna J Blaylock          8/11/2020 13:34
Evelyn Vasquez                   8/6/2020 4:21      Cassi Costoulas           8/11/2020 13:36
Stephanie Kim                    8/6/2020 4:21      Cheryl Lyn Endean         8/11/2020 13:37
Antoinette Soto                  8/6/2020 4:21      Daniel Shackelford        8/11/2020 13:38
G Michael Scheuring              8/6/2020 4:21      Margaret Rhoda            8/11/2020 13:40
Cole Moore                       8/6/2020 4:21      Amos Underwood            8/11/2020 13:41
Andrew Lanzino III               8/6/2020 4:21      Brian Seabolt             8/11/2020 13:41
Stephanie L Baldwin              8/6/2020 4:21      Jeff Vike                 8/11/2020 13:41
Alexander M Lugo                 8/6/2020 4:21      Scott Hartmann            8/11/2020 13:43
Nicholas Marino                  8/6/2020 4:21      Josemary Piacente         8/11/2020 13:43
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 342 of 525


Nova Wilker                     8/6/2020 4:21      Brad Giessing                8/11/2020 13:44
Robert M Lacharite              8/6/2020 4:21      Nathan Sickmeier             8/11/2020 13:45
Karen Hinh                      8/6/2020 4:21      David Terry                  8/11/2020 13:46
Danny Wright                    8/6/2020 4:21      Scott James                  8/11/2020 13:46
Armin Hodzic                    8/6/2020 4:21      Maria Mercurio               8/11/2020 13:47
Yashwendra Kumar                8/6/2020 4:21      Shane Singleton              8/11/2020 13:47
Arlene Jensen                   8/6/2020 4:21      Ryan Wahle                   8/11/2020 13:48
Jake Alexander Hunnewell        8/6/2020 4:21      Larry S. Evans II            8/11/2020 13:48
Aleks Baron                     8/6/2020 4:22      Ellis Baehr                  8/11/2020 13:48
Kelsey McJannet                 8/6/2020 4:22      Bianca Vogelsang             8/11/2020 13:48
Stefani Rossmann                8/6/2020 4:22      Margaret Singleton           8/11/2020 13:50
Adam Vanderloop                 8/6/2020 4:22      Gabriela Nolen               8/11/2020 13:52
Carina Martinez                 8/6/2020 4:22      Michael McLean               8/11/2020 13:53
Roger D Putman                  8/6/2020 4:22      Avi M. Desai                 8/11/2020 13:53
Michele Kornett                 8/6/2020 4:22      Douglas Deslauriers          8/11/2020 13:53
Ita Awo Hosea                   8/6/2020 4:22      Sienna Young                 8/11/2020 13:53
Diyana Hrzic                    8/6/2020 4:22      Michael Lueck                8/11/2020 13:57
Steven Anthony Hanson           8/6/2020 4:22      Elizabeth Pates              8/11/2020 13:58
Shayna Reed                     8/6/2020 4:22      Calaura. Christian           8/11/2020 13:58
Braidon Scott Paulus            8/6/2020 4:22      James H Simmons              8/11/2020 14:01
WILLIAM ROBERT SCHWARTZ         8/6/2020 4:22      Kim Wooldridge               8/11/2020 14:01
Phyllis Horneman                8/6/2020 4:22      Jonathan Shafer              8/11/2020 14:01
Cameron Gray                    8/6/2020 4:22      Jules Herbert                8/11/2020 14:02
Sophia Marsh                    8/6/2020 4:22      Taylor Darlington            8/11/2020 14:03
Harleen Kaur                    8/6/2020 4:23      Ben Luten                    8/11/2020 14:06
Tae Kim                         8/6/2020 4:23      Michael Henry                8/11/2020 14:06
Brandie Ross                    8/6/2020 4:23      Robert Stephen Lilly         8/11/2020 14:06
Christina Hellwig               8/6/2020 4:23      Travis Post                  8/11/2020 14:07
Yuberca Justo                   8/6/2020 4:23      Amy Luka                     8/11/2020 14:07
Rafael delaflor                 8/6/2020 4:23      Daniel Eulenfeld             8/11/2020 14:09
 Ysmael De Los Santos           8/6/2020 4:23      Melissa Rosso                8/11/2020 14:10
Chelsea Tubb                    8/6/2020 4:23      Michael Pigott               8/11/2020 14:10
James Maloney                   8/6/2020 4:23      Kyle Torster                 8/11/2020 14:12
Julisa Puma                     8/6/2020 4:23      Amanda (Flanigan) Gonzalez   8/11/2020 14:12
Arlene Montalvo Palermo         8/6/2020 4:23      Melissa Peterson             8/11/2020 14:13
Sarina Cook                     8/6/2020 4:23      Crockett Mercer              8/11/2020 14:14
John Henry Evans                8/6/2020 4:23      Tanya                        8/11/2020 14:14
Esmeralda Gonzalez              8/6/2020 4:23      Janie Booth                  8/11/2020 14:15
Jeffrey C Haddock               8/6/2020 4:23      Lexie Robinson               8/11/2020 14:16
Alfredo MuÃ±oz                  8/6/2020 4:23      Kyle Rozier                  8/11/2020 14:17
Rod P Jung                      8/6/2020 4:23      Michael Lasko                8/11/2020 14:17
Andy Choi                       8/6/2020 4:23      Gary Bagwell                 8/11/2020 14:18
Jeffrey Stevens                 8/6/2020 4:23      John Menendez                8/11/2020 14:18
John                            8/6/2020 4:23      David Doherty                8/11/2020 14:21
Neil Stollman                   8/6/2020 4:23      Christina Cary               8/11/2020 14:21
Melissa Steward                 8/6/2020 4:24      Kathleen J Brady             8/11/2020 14:21
Stephanie McJunkin              8/6/2020 4:24      Jessica Sarli                8/11/2020 14:21
Mark Bankowski                  8/6/2020 4:24      Danniel g Taylor             8/11/2020 14:23
Tal Loren                       8/6/2020 4:24      Jason Anderson               8/11/2020 14:23
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 343 of 525


Tyler Danforth                   8/6/2020 4:24      Ryan Hidalgo                  8/11/2020 14:23
Kristen Salustro                 8/6/2020 4:24      Lawrence Becker               8/11/2020 14:24
Michael Edgerton                 8/6/2020 4:24      John Clay                     8/11/2020 14:24
Rosangel Silva                   8/6/2020 4:24      Christopher Green             8/11/2020 14:24
Ralph Bryson                     8/6/2020 4:24      Shauntona Harper              8/11/2020 14:26
Ryan Adam McCann                 8/6/2020 4:24      Carol Stojanik                8/11/2020 14:29
Sonja loga                       8/6/2020 4:24      Sikeston First Church of the Nazarene
                                                                                  8/11/2020 14:29
Kyle Lee                         8/6/2020 4:24      Christopher Fishbaugh         8/11/2020 14:29
Kameron Larsn                    8/6/2020 4:24      Theresa Baldwin               8/11/2020 14:30
Michael hall                     8/6/2020 4:24      Anthony suraci                8/11/2020 14:31
eric-andre mckandes              8/6/2020 4:24      Matthew Eckberg               8/11/2020 14:33
Amr Kahhaleh                     8/6/2020 4:24      Curtis Kanzaki                8/11/2020 14:33
Danyel G Heading                 8/6/2020 4:24      Richard Babcock               8/11/2020 14:34
Roshan Thomas                    8/6/2020 4:24      Richard Yavorsky              8/11/2020 14:35
Benjamin Romero                  8/6/2020 4:24      Katherine Wood                8/11/2020 14:35
Olabisi Ridges                   8/6/2020 4:24      Dave Braet                    8/11/2020 14:36
Tiffany Argueta                  8/6/2020 4:25      Chris J. Swekel               8/11/2020 14:37
Bruce E Bigham                   8/6/2020 4:25      Carmen Cordova                8/11/2020 14:38
Anthony Bustamante               8/6/2020 4:25      Anthony Kurt                  8/11/2020 14:38
Jeff Herrera                     8/6/2020 4:25      Nicolas Casavecchia           8/11/2020 14:39
Aaron Dekker                     8/6/2020 4:25      Paula Kestler                 8/11/2020 14:39
Roxana Rosario                   8/6/2020 4:25      Raymond G Stall               8/11/2020 14:40
Ryan Sze                         8/6/2020 4:25      Lauren Ooka                   8/11/2020 14:40
John T Hill                      8/6/2020 4:25      Christopher P. Davey          8/11/2020 14:41
Daniel adams                     8/6/2020 4:25      Duane Kitchens                8/11/2020 14:42
Joseph Lieber                    8/6/2020 4:26      Lance Durham                  8/11/2020 14:42
Georgetta Mcneal                 8/6/2020 4:26      Jennifer Del Castillo         8/11/2020 14:43
Felix T.                         8/6/2020 4:26      Joel Atyas                    8/11/2020 14:44
Alfredo                          8/6/2020 4:26      Ajani Thomas                  8/11/2020 14:45
Brianna Lujano                   8/6/2020 4:26      TAMARA SMITH                  8/11/2020 14:45
Drewscilla Barbara Reed          8/6/2020 4:26      Bistra Petrova                8/11/2020 14:45
David Reed                       8/6/2020 4:26      Andrew Glass                  8/11/2020 14:46
Dennis D Ross                    8/6/2020 4:26      Jonathan Tsentas              8/11/2020 14:46
RITA VAZ                         8/6/2020 4:26      Helen Montiel                 8/11/2020 14:46
Jenna Karr                       8/6/2020 4:26      Rachel Copeland               8/11/2020 14:47
Lucus A DeMaree                  8/6/2020 4:26      Clayton Schroer               8/11/2020 14:47
Madhura Limaye                   8/6/2020 4:26      Rachel Copeland               8/11/2020 14:48
Emily Carrell                    8/6/2020 4:26      Todd A Varney                 8/11/2020 14:48
Gloria Gersch                    8/6/2020 4:26      Linda Harrison-Parsons        8/11/2020 14:49
Katelyn Leonard                  8/6/2020 4:26      Krishnaveni Subbiah           8/11/2020 14:50
Tiffany Ming                     8/6/2020 4:26      Twila Little                  8/11/2020 14:52
Shante Clarke                    8/6/2020 4:26      Brian MUSHRUSH                8/11/2020 14:53
Earl E Reeves                    8/6/2020 4:26      Michael Yanniello             8/11/2020 14:54
Michele C Lorito                 8/6/2020 4:26      Dawn Wilson                   8/11/2020 14:54
Marcelino Opio                   8/6/2020 4:26      Anthony S Lemke               8/11/2020 14:56
Greg Coon                        8/6/2020 4:26      Tricia Kobylenski             8/11/2020 14:56
Timothy Mcdonald                 8/6/2020 4:26      Sarah Turner                  8/11/2020 14:57
Charles Delong                   8/6/2020 4:26      JOSHUA ABABON                 8/11/2020 14:57
Corwin Dark                      8/6/2020 4:26      Edward J Wyrwas               8/11/2020 14:57
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 344 of 525


Alban Zekthi                    8/6/2020 4:27      Dan Olson              8/11/2020 14:59
Jennifer Woolley                8/6/2020 4:27      Suzonne Caskey         8/11/2020 14:59
Kristian sogge                  8/6/2020 4:27      Aliza Warwick          8/11/2020 15:01
Brandon Adam Bonilla            8/6/2020 4:27      Debra Florence         8/11/2020 15:02
Faith Manlapaz                  8/6/2020 4:27      Tara Burke             8/11/2020 15:03
Irina Javid                     8/6/2020 4:27      Raymond Florence       8/11/2020 15:05
Brianna                         8/6/2020 4:27      Steven Perkins         8/11/2020 15:05
Lucas DuVal                     8/6/2020 4:27      Chad Knutsen           8/11/2020 15:05
Rashauna Larson                 8/6/2020 4:27      Sarah R Kinkade        8/11/2020 15:06
Victoria Kaehler                8/6/2020 4:27      Christopher Edwards    8/11/2020 15:07
Mark S Wojtulski                8/6/2020 4:28      Sue Anne Morgan        8/11/2020 15:10
joanna douglas                  8/6/2020 4:28      DEAN VENTURA           8/11/2020 15:12
Jose                            8/6/2020 4:28      Andrew Wade            8/11/2020 15:13
Debra Agan                      8/6/2020 4:28      Gary Hoffman           8/11/2020 15:13
Rickey Bennett                  8/6/2020 4:28      Robert j leonard       8/11/2020 15:14
Ruben Castaneda                 8/6/2020 4:28      christina rios         8/11/2020 15:14
Richard Hobbs                   8/6/2020 4:28      Derek Holl             8/11/2020 15:15
Marcus Shand                    8/6/2020 4:28      Mitchell Alexander     8/11/2020 15:15
Pietro Caragiulo                8/6/2020 4:28      Kyle Anderson          8/11/2020 15:17
Keith Murfee-DeConcini          8/6/2020 4:28      Jedediah C Gilchrist   8/11/2020 15:18
Jared Hollenbeck                8/6/2020 4:28      Chris Hanaway          8/11/2020 15:18
Ian                             8/6/2020 4:28      Niko Fruechting        8/11/2020 15:19
Malisha Dunn                    8/6/2020 4:28      Mark Towers            8/11/2020 15:19
Gary Norrod                     8/6/2020 4:28      Darren Dirk            8/11/2020 15:19
Rudy Pacheco                    8/6/2020 4:28      Grace Gammello         8/11/2020 15:19
Elliot Kim                      8/6/2020 4:28      Michael Engelkamp      8/11/2020 15:20
Michael Paisis                  8/6/2020 4:29      Liana Engie            8/11/2020 15:20
Samantha Segalla                8/6/2020 4:29      Ben Hatfield           8/11/2020 15:20
Chad Cloman                     8/6/2020 4:29      Tiasha Letostak        8/11/2020 15:21
Keith Murfee-DeConcini          8/6/2020 4:29      Casey Whitehead        8/11/2020 15:21
Maritza Cruz                    8/6/2020 4:29      Jean Wallace           8/11/2020 15:22
Shereika Harvey                 8/6/2020 4:29      Jason Fuller           8/11/2020 15:22
Suzanna hinckley                8/6/2020 4:29      Mike Norys             8/11/2020 15:23
Arjun Subramanian Ganesan       8/6/2020 4:29      Ben Snuggerud          8/11/2020 15:23
Michael Nwokorie                8/6/2020 4:29      Jasmine Stewart        8/11/2020 15:23
Traci Bean                      8/6/2020 4:29      Michael McPherson      8/11/2020 15:24
Lucille Di Fonzo                8/6/2020 4:29      Heather Jo Sheets      8/11/2020 15:25
Cj Varela                       8/6/2020 4:29      Wylde Laden            8/11/2020 15:26
Holly Yuen                      8/6/2020 4:30      Cassandra von Zynda    8/11/2020 15:28
Tristam MacDonald               8/6/2020 4:30      Toni                   8/11/2020 15:29
Montana Harkin                  8/6/2020 4:30      Kathryn Shinn          8/11/2020 15:29
Ana Francisco                   8/6/2020 4:30      Wenona Taylor          8/11/2020 15:30
Justin Handville                8/6/2020 4:30      Rebecca Pollot         8/11/2020 15:30
Julie Holy                      8/6/2020 4:30      Praveen Bathala        8/11/2020 15:31
Micah Hawkins                   8/6/2020 4:30      Anthony Dominiczak     8/11/2020 15:31
Nita Barve                      8/6/2020 4:30      David Pollot           8/11/2020 15:31
Casey Allen Shobe               8/6/2020 4:30      Matthew Weller         8/11/2020 15:32
Calvin N Le                     8/6/2020 4:30      Jessica Capone         8/11/2020 15:32
Kyle McGowan                    8/6/2020 4:30      Joel Peng              8/11/2020 15:32
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 345 of 525


Solomon williams                 8/6/2020 4:30      Ashley Tran                 8/11/2020 15:33
Todd McGee                       8/6/2020 4:30      Abbey Elliott Pasquence     8/11/2020 15:33
Rafael Ning                      8/6/2020 4:30      Edna Hetsler                8/11/2020 15:33
Yundong Tan                      8/6/2020 4:31      Jason Leggett               8/11/2020 15:34
Hemanth Ananda                   8/6/2020 4:31      Linnette Sanzalone Thomas   8/11/2020 15:34
Dawayne e Heatley                8/6/2020 4:31      Lisamarie Alleyne           8/11/2020 15:34
Kristina Lum                     8/6/2020 4:31      Kimberly Apfelbeck          8/11/2020 15:34
Caitlyn Callahan                 8/6/2020 4:31      Alice Liu                   8/11/2020 15:35
Douglas M Gent                   8/6/2020 4:31      Raul De La Cruz             8/11/2020 15:35
Kingsley Gaitan                  8/6/2020 4:31      Ricardo D Frater            8/11/2020 15:36
Andrew Marsh                     8/6/2020 4:31      James Wilkie Esq.           8/11/2020 15:38
Mark Supanich                    8/6/2020 4:31      Jerald Smith                8/11/2020 15:40
Gene Puerta                      8/6/2020 4:31      Jordan Parrett              8/11/2020 15:40
Jeffrey Chamberlain              8/6/2020 4:31      Darbi Hysell                8/11/2020 15:41
Eric J Haaland                   8/6/2020 4:31      Adam Carl Kinder            8/11/2020 15:41
Chase Kuehner                    8/6/2020 4:31      Cody Wayne Pope             8/11/2020 15:42
William Douglas                  8/6/2020 4:31      Wendy Gray                  8/11/2020 15:42
Anthony Antonetti                8/6/2020 4:31      Ben Hysell                  8/11/2020 15:43
Andrew Tran Pham                 8/6/2020 4:31      Charmaine Echols            8/11/2020 15:43
Kevin Blanner                    8/6/2020 4:31      Raphael J Myers Jr          8/11/2020 15:43
Migmar dolma                     8/6/2020 4:32      Tyler Santostefano          8/11/2020 15:43
Elizabeth Metzger                8/6/2020 4:32      Gary Bronson Jr             8/11/2020 15:46
Yolanda Love                     8/6/2020 4:32      Reeshemah Stidhum           8/11/2020 15:46
Roy Claflin                      8/6/2020 4:32      Christopher Keels           8/11/2020 15:47
Luis Alonso Ramirez-Quinones     8/6/2020 4:32      Evan Hughes                 8/11/2020 15:48
Chris Keenright                  8/6/2020 4:32      Yves Gauthier               8/11/2020 15:49
Brandon Cooper                   8/6/2020 4:32      Tim Lesley                  8/11/2020 15:50
Dzenet Porcic                    8/6/2020 4:32      Lisa Dallas                 8/11/2020 15:50
Donald A. Buchanan Sr.           8/6/2020 4:32      Neal N Goodyear             8/11/2020 15:50
James Latteri                    8/6/2020 4:32      Melanie Centurion           8/11/2020 15:51
Laura A. Williamson              8/6/2020 4:32      Amanda Conforti             8/11/2020 15:51
ASHISH KATYAYAN                  8/6/2020 4:33      Morgan Routh                8/11/2020 15:54
Breanna marshAll                 8/6/2020 4:33      Bethany Makuta              8/11/2020 15:54
Patrik Bohn                      8/6/2020 4:33      Deborah Lanier              8/11/2020 15:55
Kerrie Wetherspoon               8/6/2020 4:33      Sarah Sanders               8/11/2020 15:58
Tillie Biery                     8/6/2020 4:33      Allene L Wiese              8/11/2020 15:58
Demetrius Hollie                 8/6/2020 4:33      Kevin Harris                8/11/2020 15:58
Padmini Arhant                   8/6/2020 4:33      Eric Lee                    8/11/2020 15:59
Jagoba Marcos                    8/6/2020 4:33      Hasan Timucin Ozdemir       8/11/2020 15:59
Uriah Taylor                     8/6/2020 4:33      James Hurst                 8/11/2020 15:59
Jordan Smith                     8/6/2020 4:33      Justin Goins                8/11/2020 15:59
Michael Garrett                  8/6/2020 4:33      Alinka Zyrmont Sullivan     8/11/2020 16:00
Shannon Rost                     8/6/2020 4:33      Alex Willett                8/11/2020 16:00
Daniel Pasillas                  8/6/2020 4:33      Mark Biddlecom              8/11/2020 16:01
James Adams                      8/6/2020 4:33      Natasha Dietzler            8/11/2020 16:03
MICHU DABALA                     8/6/2020 4:34      Rocio Ledesma               8/11/2020 16:03
Adam Dobrinin                    8/6/2020 4:34      John Farist                 8/11/2020 16:03
Jong Sun Sul                     8/6/2020 4:34      Katie Arfa                  8/11/2020 16:04
Randy Hert                       8/6/2020 4:34      Chelsea Hale                8/11/2020 16:04
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 346 of 525


Nartanong Chinda                 8/6/2020 4:34      David Bookspan               8/11/2020 16:09
Katherine Ruiz Millan            8/6/2020 4:34      Sandra Wasson                8/11/2020 16:10
Angel Ford                       8/6/2020 4:34      Andrew Codispoti             8/11/2020 16:11
Milan Smith                      8/6/2020 4:34      Ian Korn                     8/11/2020 16:12
Mark Merello                     8/6/2020 4:34      Trent Morgan                 8/11/2020 16:12
Revaz Bukhradze                  8/6/2020 4:34      Caitlin Barlow-VanMeter      8/11/2020 16:13
James Adams                      8/6/2020 4:34      Pamela Fleary                8/11/2020 16:13
Lucas Gomez                      8/6/2020 4:35      Frances B. Lyons             8/11/2020 16:13
Osibisa Roseby                   8/6/2020 4:35      TANYA VAVITSAS               8/11/2020 16:16
Tori Melching                    8/6/2020 4:35      Charity Reiter               8/11/2020 16:17
Elisabeth Joung                  8/6/2020 4:35      Aaron Gregory Romain         8/11/2020 16:19
Andrea Lavadia                   8/6/2020 4:35      Frank Yturralez              8/11/2020 16:19
Joel Diaz                        8/6/2020 4:35      Laura Silviana Iacobet Schmidt8/11/2020 16:20
Mark A. Bryant                   8/6/2020 4:35      Bradley D Ewing              8/11/2020 16:21
MELVIN MCKINLEY                  8/6/2020 4:35      Amber Dripps                 8/11/2020 16:21
Michael Armstrong                8/6/2020 4:35      David Jelley Jr.             8/11/2020 16:21
Camron Kenneth Wilson            8/6/2020 4:35      Marqueeta Burris             8/11/2020 16:22
Ivo Ayres                        8/6/2020 4:35      Holley Walworth              8/11/2020 16:22
Zitlalic Cota                    8/6/2020 4:35      Dylan Gietz                  8/11/2020 16:24
Amber Sonnier                    8/6/2020 4:35      Roger Schumacher             8/11/2020 16:24
Christine                        8/6/2020 4:35      Chynsia Williams             8/11/2020 16:25
Robert Stempler                  8/6/2020 4:35      Doug McGregor                8/11/2020 16:25
Pat                              8/6/2020 4:35      Bryan Wright                 8/11/2020 16:26
Sandra Parker                    8/6/2020 4:35      Somone Miller                8/11/2020 16:28
Michael Sims                     8/6/2020 4:36      Emily Morse                  8/11/2020 16:28
OLANIYAN                         8/6/2020 4:36      Matthew G. Shaw              8/11/2020 16:29
brian cain                       8/6/2020 4:36      Danna I Soler                8/11/2020 16:30
Jasmine Douglas                  8/6/2020 4:36      Davina Negron                8/11/2020 16:32
Stephen Rounds                   8/6/2020 4:36      Peter Gicking                8/11/2020 16:33
Adithya Kalyan Sundaragiri       8/6/2020 4:36      Shirley Sochacki             8/11/2020 16:35
Omolola A Jolaoso                8/6/2020 4:36      Alice Martin                 8/11/2020 16:35
HANNAH WALKER                    8/6/2020 4:36      Krista Seiden                8/11/2020 16:35
Mahmoud Nabil Soliman            8/6/2020 4:36      Krista Seiden                8/11/2020 16:37
Stefania Di Tommaso              8/6/2020 4:36      Earl Culver                  8/11/2020 16:37
Chris Turnbull                   8/6/2020 4:36      Nick P. Arnold               8/11/2020 16:37
katelynn gavel                   8/6/2020 4:36      Tanya Royal                  8/11/2020 16:39
Robert Kabel                     8/6/2020 4:36      Brandon Baker                8/11/2020 16:40
Lisa Clark                       8/6/2020 4:36      Anthony Lewis                8/11/2020 16:41
Sarah Palm-Stikkers              8/6/2020 4:36      Neha Bhat                    8/11/2020 16:41
Christopher Schaefer             8/6/2020 4:37      Irma Ahumada                 8/11/2020 16:42
solomon kabareti                 8/6/2020 4:37      Geoff Kramer                 8/11/2020 16:43
Cameron Matheson                 8/6/2020 4:37      Heidi Tupper                 8/11/2020 16:43
Thomas Lanners                   8/6/2020 4:37      Patrick Shawn Himes          8/11/2020 16:43
Joseph W Bourgart                8/6/2020 4:37      Erwin Eliazo                 8/11/2020 16:44
steven speight                   8/6/2020 4:37      Thomas Ulloa                 8/11/2020 16:45
Lauretta Prince                  8/6/2020 4:37      Bennett Rofsky               8/11/2020 16:46
Michael Armstrong                8/6/2020 4:37      Adam Siemieniewski           8/11/2020 16:47
Brennan Nelson                   8/6/2020 4:37      Jeremiah D. Jones            8/11/2020 16:48
Michael Sims                     8/6/2020 4:37      Zachary M Duval              8/11/2020 16:49
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 347 of 525


Isaac DeGolier                   8/6/2020 4:37      Ryan Stephenson                8/11/2020 16:49
Diana Boling                     8/6/2020 4:37      Heather Herrera                8/11/2020 16:52
Francisco Tossi                  8/6/2020 4:38      Denise Newman                  8/11/2020 16:53
Carrie Norberg                   8/6/2020 4:38      DORAINE DAVIS                  8/11/2020 16:55
Kemar Clarke                     8/6/2020 4:38      Stephen Hawkins                8/11/2020 16:56
Ray Sinclair                     8/6/2020 4:38      Kendahl Phagan                 8/11/2020 16:56
Laurelin Hefter                  8/6/2020 4:38      Karol Hudley                   8/11/2020 16:56
Brandon Vasquez                  8/6/2020 4:38      MeloDe Quick                   8/11/2020 16:57
Timothy Ingles jr                8/6/2020 4:39      AMRITA PARUPALLI               8/11/2020 16:57
Glynis Gibson                    8/6/2020 4:39      Ryan Murphy                    8/11/2020 16:58
Jose De Santiago                 8/6/2020 4:39      Justin                         8/11/2020 16:58
ahmed almugnnahi                 8/6/2020 4:39      Laura Long                     8/11/2020 17:00
Nicholas Haertel                 8/6/2020 4:39      Dirk Bahoravitch               8/11/2020 17:02
Paul Roszko                      8/6/2020 4:39      Kristine Song                  8/11/2020 17:05
Rachel FITE                      8/6/2020 4:39      Kristine Song                  8/11/2020 17:06
Jesus Seanez III                 8/6/2020 4:39      Daniel Marcum                  8/11/2020 17:07
Teona Council                    8/6/2020 4:39      Aimee Gurskis                  8/11/2020 17:08
Canesha Delaney                  8/6/2020 4:39      Nicole Spencer                 8/11/2020 17:10
Naga Kadiyala                    8/6/2020 4:40      JjBoy A                        8/11/2020 17:10
Sarah Morningred                 8/6/2020 4:40      Jason M Lyon                   8/11/2020 17:10
Eric J Claeys                    8/6/2020 4:40      Justin Korn                    8/11/2020 17:10
James Adams                      8/6/2020 4:40      Zanielle Erissa Tylee Hudson   8/11/2020 17:10
Rachel FITE                      8/6/2020 4:40      Jonathan Stephens              8/11/2020 17:11
shemone Howard                   8/6/2020 4:40      Chris Saunders                 8/11/2020 17:12
Rafael Alvarez IV                8/6/2020 4:40      Brandon Velez                  8/11/2020 17:14
Matthew Krizenesky               8/6/2020 4:40      Maximiliano G Caceres          8/11/2020 17:14
Jaime Moore                      8/6/2020 4:40      Miranda Suarez                 8/11/2020 17:16
Hey Scammer                      8/6/2020 4:40      Lauren Zdeba                   8/11/2020 17:16
Michael Verdugo                  8/6/2020 4:40      Daniel Palaski                 8/11/2020 17:16
Sabrina Fenske                   8/6/2020 4:40      Travis Geyton                  8/11/2020 17:16
Mia Vera                         8/6/2020 4:40      Benicie Alezy                  8/11/2020 17:17
Jeff Barentine                   8/6/2020 4:41      Alan O'Rourke                  8/11/2020 17:17
Mark                             8/6/2020 4:41      Michael Banich                 8/11/2020 17:19
Otis Pratt                       8/6/2020 4:41      Saralee Johnston               8/11/2020 17:19
Brant Holland                    8/6/2020 4:41      Genaro Heredia                 8/11/2020 17:21
Alexey Kobzev                    8/6/2020 4:41      Maria Fili                     8/11/2020 17:21
Jesseca Chargualaf               8/6/2020 4:41      carlos rodriguez               8/11/2020 17:21
Michael J Johnson                8/6/2020 4:41      Eustacia Mahoney               8/11/2020 17:21
Susan Kirby                      8/6/2020 4:41      Jay Gibson                     8/11/2020 17:21
Shaelee                          8/6/2020 4:41      jessica tillery                8/11/2020 17:23
Junyan Wang                      8/6/2020 4:42      Austin T Adams                 8/11/2020 17:24
Trevor Biondich                  8/6/2020 4:42      Jay F Clookey Jr               8/11/2020 17:25
Jonah Ramball                    8/6/2020 4:42      Deanne Hoyle                   8/11/2020 17:26
Susanna Giuliano-Ghahramani      8/6/2020 4:42      Christopher Giddens            8/11/2020 17:30
Nakawe Sagehorn                  8/6/2020 4:42      Travis McConkey                8/11/2020 17:31
Fahad Kananeh                    8/6/2020 4:42      Hannah Carr                    8/11/2020 17:32
Christopher L Stewart            8/6/2020 4:42      Krissa DuBois                  8/11/2020 17:33
Liam Delta                       8/6/2020 4:42      Kenton Wheeler                 8/11/2020 17:34
Gerald J. Balbalec               8/6/2020 4:42      Kim                            8/11/2020 17:34
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 348 of 525


Geoffrey E. Zabinski             8/6/2020 4:42      Marcus Allen                8/11/2020 17:35
Jasmine Wadley                   8/6/2020 4:42      Jeremy Densmore             8/11/2020 17:35
James Frazier                    8/6/2020 4:42      Avianna Perez               8/11/2020 17:35
Jonathan Fried                   8/6/2020 4:43      Richard Ratajczak           8/11/2020 17:36
Rakesh Sasidharan Pillai         8/6/2020 4:43      Roxana martinez             8/11/2020 17:42
Yutaka Blizman                   8/6/2020 4:43      maximilian viesel           8/11/2020 17:43
Joseph Chavez                    8/6/2020 4:43      Lisa Hsu                    8/11/2020 17:43
?                                8/6/2020 4:43      Jessica Edwards             8/11/2020 17:45
Dana Massey                      8/6/2020 4:43      Tianxiao Ma                 8/11/2020 17:46
Cheyenne Newby                   8/6/2020 4:43      Lizette Clark               8/11/2020 17:48
Michael Despars                  8/6/2020 4:43      Emily Degan                 8/11/2020 17:48
Pinak Kishore                    8/6/2020 4:44      Jordan Palladino            8/11/2020 17:49
Kristol Bradley Ginapp           8/6/2020 4:44      Joshua Higgins              8/11/2020 17:49
Noelle Nathaniel                 8/6/2020 4:44      Adam Wilmes                 8/11/2020 17:50
Max Wishman                      8/6/2020 4:44      Khristine Jackson           8/11/2020 17:50
Saaqib Zaman                     8/6/2020 4:44      Patricia Nicholson          8/11/2020 17:51
Gabriel Trindade Rojo            8/6/2020 4:44      Gokuldas Naik               8/11/2020 17:51
Amory Brandt                     8/6/2020 4:44      harold mitchell             8/11/2020 17:51
Branden Handley                  8/6/2020 4:44      Alexander White             8/11/2020 17:51
Rachel Czapla                    8/6/2020 4:44      MARIO BLOUNT                8/11/2020 17:53
Tericka Davis                    8/6/2020 4:44      Elizabeth Ross              8/11/2020 17:53
Moses Everett                    8/6/2020 4:44      Ed Friess                   8/11/2020 17:54
Thu-lynn Nguyen                  8/6/2020 4:45      Scott Taylor                8/11/2020 17:56
Laura Sciuto                     8/6/2020 4:45      brian justice brown         8/11/2020 17:56
Rachelle Barron Knight           8/6/2020 4:45      mithni janvier              8/11/2020 17:58
Archana Suresh                   8/6/2020 4:45      Manuela Alves               8/11/2020 17:58
chandrika katugaha               8/6/2020 4:45      Adrian Meza                 8/11/2020 17:59
Gregory Fluty                    8/6/2020 4:45      Peter Yocher                8/11/2020 18:00
Brittney Johnson                 8/6/2020 4:45      Mark Grivnin                8/11/2020 18:01
Judy Hamilton                    8/6/2020 4:45      Vanessa Elliott             8/11/2020 18:01
Paul Schuth                      8/6/2020 4:45      James Shehorn               8/11/2020 18:01
Katyrea Harris                   8/6/2020 4:45      Julie Portman               8/11/2020 18:01
Amanda Hua                       8/6/2020 4:45      Dumeetha Luthra             8/11/2020 18:01
Jennifer Carter                  8/6/2020 4:46      Nora Riley                  8/11/2020 18:02
David Argo                       8/6/2020 4:46      Marissa Strohlein           8/11/2020 18:02
Philip Waters                    8/6/2020 4:46      Ashley Howell               8/11/2020 18:02
Aveline Layne                    8/6/2020 4:46      Johann G. Merx              8/11/2020 18:05
Jino Lee                         8/6/2020 4:46      Jeremy C. Casteen           8/11/2020 18:07
Fauz R Khan                      8/6/2020 4:46      Micah Reish                 8/11/2020 18:08
Marcie Gradwohl                  8/6/2020 4:47      Joshua Rodriguez            8/11/2020 18:08
Schonne Lee Naungayan            8/6/2020 4:47      Holly Havnen                8/11/2020 18:09
Kayla Bruyn                      8/6/2020 4:47      Linda Bentley Singerman for deceased
                                                                                8/11/2020husband
                                                                                          18:10 Ronald Nor
Jae Ik Jin                       8/6/2020 4:48      Ted Alexander               8/11/2020 18:10
THOMAS SHANNAHAN                 8/6/2020 4:48      Brenda McGarvey             8/11/2020 18:12
Veronica Welch                   8/6/2020 4:48      Sunil Kumar                 8/11/2020 18:12
Beatriz Guzman                   8/6/2020 4:48      Crystal Stitley             8/11/2020 18:13
Pierre Prime                     8/6/2020 4:48      Janice Alden                8/11/2020 18:17
Taylor Schoenbeck                8/6/2020 4:48      Noelle Valdivia             8/11/2020 18:20
Zachary John Camacho             8/6/2020 4:48      Lorraine Manio              8/11/2020 18:20
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 349 of 525


Rama Karedla                     8/6/2020 4:49      JEFF L Anderson          8/11/2020 18:20
Summer Stevens                   8/6/2020 4:49      Andrea Firvida           8/11/2020 18:21
Michaela Thaibinh                8/6/2020 4:49      Quan Hoang               8/11/2020 18:22
Tessa Sharman                    8/6/2020 4:49      Elizabeth May            8/11/2020 18:23
Julio Vasquez                    8/6/2020 4:49      Ashley Johnson           8/11/2020 18:25
Victor Martinez                  8/6/2020 4:49      Jonathan DeVries         8/11/2020 18:26
Andrea Johnson                   8/6/2020 4:49      Evan Michael Ellis       8/11/2020 18:28
Tristan Boo                      8/6/2020 4:49      JANICE MULLINGS          8/11/2020 18:29
Brad yagues                      8/6/2020 4:49      Dustin B Katz            8/11/2020 18:29
Jeffery Collin Ezell             8/6/2020 4:49      Ben Roberts              8/11/2020 18:29
patric maidens                   8/6/2020 4:49      Yusuf Simonson           8/11/2020 18:30
Max Weniger                      8/6/2020 4:50      Benjamin Mazier          8/11/2020 18:30
Sarah Na                         8/6/2020 4:50      Rob Wheeler              8/11/2020 18:33
John K Pena                      8/6/2020 4:50      eric burrows             8/11/2020 18:33
Afaque Mysore-Amanulla           8/6/2020 4:50      Thomas Webb              8/11/2020 18:35
Alisha Guard                     8/6/2020 4:50      Camilla K Allen          8/11/2020 18:35
James Leclaire                   8/6/2020 4:50      Mvidi Zanzu              8/11/2020 18:36
Charneka Myers                   8/6/2020 4:50      Amy Dunnells             8/11/2020 18:37
Juliana Lee                      8/6/2020 4:51      Cankat Y Tuzun           8/11/2020 18:40
Derek Koger                      8/6/2020 4:51      Matthew Hillman          8/11/2020 18:41
Kibwe Kilonji                    8/6/2020 4:51      Anderson Julio Auza      8/11/2020 18:42
Rachelle Pilarski                8/6/2020 4:51      Britney Hillman          8/11/2020 18:42
Destiny Patton                   8/6/2020 4:51      John Ferraro             8/11/2020 18:43
Martha Minor                     8/6/2020 4:51      Joshua Danielewicz       8/11/2020 18:43
Daniel henderson                 8/6/2020 4:51      Jamal Thomas             8/11/2020 18:44
Danette Groover                  8/6/2020 4:51      Cristen Wilson           8/11/2020 18:44
Shwana Carpenter                 8/6/2020 4:51      Meghan Artemis O'Conan   8/11/2020 18:44
Jenna Hulsey                     8/6/2020 4:51      Linda Gyuling            8/11/2020 18:45
Louis Banda                      8/6/2020 4:51      Richard Zeits            8/11/2020 18:46
Adria Horton                     8/6/2020 4:51      Stephanie Marden         8/11/2020 18:46
Kyle Nance                       8/6/2020 4:51      Faraz Agha               8/11/2020 18:46
Onyedikachi Barnabas             8/6/2020 4:51      Sean Mintz               8/11/2020 18:47
Anupa Shah                       8/6/2020 4:51      Jennifer Wiza            8/11/2020 18:48
Andrew J Gielczyk                8/6/2020 4:51      Jana Connell RVT, CVT    8/11/2020 18:49
brandon Rice                     8/6/2020 4:51      Zachary Curran           8/11/2020 18:49
Kody Duhl                        8/6/2020 4:52      Louise Reeves            8/11/2020 18:50
Vickie Wheeler                   8/6/2020 4:52      Roy Palacios             8/11/2020 18:51
Thor King                        8/6/2020 4:52      Catherine Moore          8/11/2020 18:51
Joe Muoio                        8/6/2020 4:52      Devin Cronin             8/11/2020 18:52
Jeremy Feliciano                 8/6/2020 4:52      Jovan Chavez             8/11/2020 18:53
Andre Nguyen                     8/6/2020 4:52      Matthew Milligan         8/11/2020 18:56
Robert menna                     8/6/2020 4:52      Ryan Kenward             8/11/2020 18:56
Talloncote Vote                  8/6/2020 4:52      Yasmine Diaz             8/11/2020 18:58
Jared B Brenner                  8/6/2020 4:52      Scott Denson             8/11/2020 18:59
Chanukya Reddy Kolagatla         8/6/2020 4:52      Melissa Constantino      8/11/2020 19:03
Freddy Ng                        8/6/2020 4:52      Florence Hood            8/11/2020 19:04
Joyann E Tanner                  8/6/2020 4:52      Nicholas Carrier         8/11/2020 19:05
Dashni Amin                      8/6/2020 4:53      Delta Benoit             8/11/2020 19:06
Michael Darweesh                 8/6/2020 4:53      Elliott Mark Wickward    8/11/2020 19:06
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 350 of 525


Nicholas Andrews                 8/6/2020 4:53      Kyle Beck                 8/11/2020 19:07
Jonathan Patterson               8/6/2020 4:53      Christopher Charles       8/11/2020 19:07
Tyler Ioviero                    8/6/2020 4:53      Laura Forshee             8/11/2020 19:07
Jack Ankenbruck                  8/6/2020 4:53      Christine Hansen          8/11/2020 19:08
Josue Hernandez                  8/6/2020 4:53      Belinda Yamate            8/11/2020 19:10
Stephen Goguen                   8/6/2020 4:53      Nicholas Watts            8/11/2020 19:12
Kyle Rhoden                      8/6/2020 4:53      Melissa Rawsky            8/11/2020 19:12
Aaron Quitta                     8/6/2020 4:53      Harry A Sanchez           8/11/2020 19:13
Jalin Ross                       8/6/2020 4:53      Joanna D Watts            8/11/2020 19:13
Robert Hardaman                  8/6/2020 4:53      John Espinosa             8/11/2020 19:13
Gregory Hall                     8/6/2020 4:54      Brenda Jackson            8/11/2020 19:13
Jorge Enrique Rivas              8/6/2020 4:54      Crystal Kerrigan          8/11/2020 19:16
Shane Trulin                     8/6/2020 4:54      Paige Miller              8/11/2020 19:16
Kendra Richards                  8/6/2020 4:54      Eric Spitz                8/11/2020 19:21
Violeta Rayon Estrada            8/6/2020 4:54      Angela Jefferson          8/11/2020 19:21
Eric A Shores                    8/6/2020 4:55      Rebekah Randle            8/11/2020 19:22
Jennifer Heath                   8/6/2020 4:55      Robert M. Joseph          8/11/2020 19:26
Maria zeron                      8/6/2020 4:55      Nathan Stahn              8/11/2020 19:27
Kara Perkins                     8/6/2020 4:55      Brian Lemaux              8/11/2020 19:28
Julie Kummerehl                  8/6/2020 4:55      Ryan Hilger               8/11/2020 19:29
Patrick Kruse                    8/6/2020 4:55      Kelsey Lynn Stokes        8/11/2020 19:29
Ethel Ford                       8/6/2020 4:55      Jay J. Montavon           8/11/2020 19:30
Kal Scott-Fizer                  8/6/2020 4:55      Debi Blades               8/11/2020 19:31
Mark Jochum                      8/6/2020 4:56      Holly Maddox              8/11/2020 19:31
RAYMOND R. FLORES                8/6/2020 4:56      Yndia Wilkerson           8/11/2020 19:32
Riarose Contridas                8/6/2020 4:56      Matthew Interis           8/11/2020 19:32
This                             8/6/2020 4:56      Melanie Bison             8/11/2020 19:34
Samuel Seol                      8/6/2020 4:56      Josh Timbrook             8/11/2020 19:35
Bill Caskey                      8/6/2020 4:57      Jennifer Brown            8/11/2020 19:36
Jaroslava Popova                 8/6/2020 4:57      Jose Enrique Toro         8/11/2020 19:36
Mark Rommel                      8/6/2020 4:57      Darlene                   8/11/2020 19:36
Pengxiao Mao                     8/6/2020 4:57      Karan Gulati              8/11/2020 19:37
Jamison Stewart                  8/6/2020 4:57      Sally Carpenter           8/11/2020 19:37
Tina wilder                      8/6/2020 4:57      Holly Haines              8/11/2020 19:37
Leah Striebeck                   8/6/2020 4:57      Patrick McCarthy          8/11/2020 19:37
Susan McCollum                   8/6/2020 4:58      J L Asher                 8/11/2020 19:37
Cecilia Newell                   8/6/2020 4:58      Regyna K. Frazier         8/11/2020 19:38
Rob Byron Barker                 8/6/2020 4:58      Julie Lishansky           8/11/2020 19:39
Chad verasso                     8/6/2020 4:58      Marisa Sotolongo          8/11/2020 19:40
Shawana Carpenter                8/6/2020 4:58      Margaret Worley           8/11/2020 19:41
Jocelynne Zuckerman              8/6/2020 4:58      maria                     8/11/2020 19:42
Janie M. Romero                  8/6/2020 4:58      Marc Alexander Clermont   8/11/2020 19:43
No                               8/6/2020 4:58      Marlene Fritz             8/11/2020 19:44
Alex Alberg                      8/6/2020 4:58      Camille Pensabene         8/11/2020 19:44
Dillon Phillips                  8/6/2020 4:59      Toby Romero               8/11/2020 19:46
Gavin Smith                      8/6/2020 4:59      Tamara Hines              8/11/2020 19:47
Alysha Gurr                      8/6/2020 4:59      Andrew Flesner            8/11/2020 19:47
Julia Wu                         8/6/2020 4:59      Terry Sherman             8/11/2020 19:48
Melvin Torres                    8/6/2020 4:59      Kirsten Manson            8/11/2020 19:49
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 351 of 525


Dana Carman                      8/6/2020 5:00      Erin Peller                  8/11/2020 19:50
Bruce Alan Ingrassia             8/6/2020 5:00      stanton fisque               8/11/2020 19:51
Carlo Arce                       8/6/2020 5:00      Tanya Barnett                8/11/2020 19:51
Steve Saenz                      8/6/2020 5:00      Adam J Profitt               8/11/2020 19:53
Joyce M Marshall-Woods           8/6/2020 5:00      Maral Nigolian               8/11/2020 19:54
Felinsha Smith                   8/6/2020 5:00      Phylicia Stevens             8/11/2020 19:55
Andrey Gruzinov                  8/6/2020 5:01      Bradley Fraker               8/11/2020 19:55
Jenifer Goldsmith                8/6/2020 5:01      Rebecca Peacock              8/11/2020 19:55
Please                           8/6/2020 5:01      Nikita Parulkar              8/11/2020 20:00
Gavin Smith                      8/6/2020 5:01      Brian Johnson                8/11/2020 20:01
Mirae Kim                        8/6/2020 5:01      Diane Baranowitz. (Putnam)   8/11/2020 20:02
Crystal                          8/6/2020 5:02      Kevin M. Grooms              8/11/2020 20:02
Olivia Rall                      8/6/2020 5:02      Steven Silva                 8/11/2020 20:03
Tanya Carroll                    8/6/2020 5:02      Kari Hazel                   8/11/2020 20:03
Aaron Holcomb                    8/6/2020 5:02      Kevin Michael Barker         8/11/2020 20:04
Preston t miles                  8/6/2020 5:02      Dylan Gosland                8/11/2020 20:04
SHIZHAO ZHOU                     8/6/2020 5:02      Laura H Betts                8/11/2020 20:05
Dila Gebre                       8/6/2020 5:02      Brian Bishop                 8/11/2020 20:05
Heidi Patrick                    8/6/2020 5:02      Brandon Romano               8/11/2020 20:06
Joel Pitzer                      8/6/2020 5:02      Carol Carlton                8/11/2020 20:08
Logan Howard                     8/6/2020 5:03      Jeffrey Lundquist            8/11/2020 20:08
Jason Lim                        8/6/2020 5:03      Jayden Hazel                 8/11/2020 20:08
Greg Price                       8/6/2020 5:03      Michael Foster               8/11/2020 20:10
Alexander Black                  8/6/2020 5:03      Austin Pecora                8/11/2020 20:10
Jennifer Villar                  8/6/2020 5:03      Star Hazel                   8/11/2020 20:12
Kennnneth Ehrhart                8/6/2020 5:03      Star Hazel                   8/11/2020 20:14
Nicholas Drahos                  8/6/2020 5:04      Michael Piunti               8/11/2020 20:14
Stephanie Black                  8/6/2020 5:04      Sanjeev Vanam                8/11/2020 20:16
Lonisha Johnson                  8/6/2020 5:04      Terry Lucas Minton           8/11/2020 20:17
Montrez Middleton                8/6/2020 5:04      Marissa price                8/11/2020 20:18
Joseph D. Tappe                  8/6/2020 5:04      ASHLEY LEMKE                 8/11/2020 20:19
Elaheh Sareban                   8/6/2020 5:04      Bethany N. Bella             8/11/2020 20:19
Robert B Scifres                 8/6/2020 5:04      PATRICIA MURPHY              8/11/2020 20:20
Rudy Wijaya                      8/6/2020 5:04      Lynne Lyons                  8/11/2020 20:21
Marisa Messina                   8/6/2020 5:04      Kirk Parker                  8/11/2020 20:22
Keshonna Nelson                  8/6/2020 5:04      Niara T Isley                8/11/2020 20:23
Julie Tapia                      8/6/2020 5:05      KEVIN MCDANIEL               8/11/2020 20:24
Ravy Sok                         8/6/2020 5:05      George Ferree                8/11/2020 20:25
Kasey Carajan                    8/6/2020 5:05      Niara T Isley                8/11/2020 20:27
John Carroll                     8/6/2020 5:05      Glenn Baginski               8/11/2020 20:28
Daniela Nikole Dela Cruz         8/6/2020 5:05      Eric Smelser                 8/11/2020 20:29
Mario Jones                      8/6/2020 5:05      Austin Altmann               8/11/2020 20:30
Malia Rogers                     8/6/2020 5:06      Rhonda Higgins               8/11/2020 20:31
David Vasquez                    8/6/2020 5:06      Christopher Fortson          8/11/2020 20:33
Oscar Mejia                      8/6/2020 5:06      Mihai-Alexandru VÄƒduva      8/11/2020 20:33
Julio saldana                    8/6/2020 5:06      Ryan Moyer                   8/11/2020 20:34
Christine Nguyen                 8/6/2020 5:06      Tonya Jones                  8/11/2020 20:34
Segundo Espinosa                 8/6/2020 5:07      Marney Ewaldt                8/11/2020 20:34
Nicholas Ahmadpour               8/6/2020 5:07      Mihai Vaduva                 8/11/2020 20:34
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 352 of 525


Arvind Ananthanarayanan          8/6/2020 5:07      Idan Levin                  8/11/2020 20:35
Carmay Lin                       8/6/2020 5:07      Niara T Isley               8/11/2020 20:35
Michael Reid                     8/6/2020 5:07      Isabel Bazan                8/11/2020 20:36
Lisa Ghossein                    8/6/2020 5:08      Cynthia Davidson            8/11/2020 20:36
Christian Taylor                 8/6/2020 5:08      Idan Levin                  8/11/2020 20:36
Angel Parga                      8/6/2020 5:08      Cynthia Davidson            8/11/2020 20:37
Beatrice Morrison                8/6/2020 5:08      sienna browne               8/11/2020 20:38
Rola Franks                      8/6/2020 5:08      James Davidson              8/11/2020 20:39
Sergey Ruazantsev                8/6/2020 5:08      Niara T Isley               8/11/2020 20:39
Eric Adams                       8/6/2020 5:08      Jamie McDougal              8/11/2020 20:41
Tessie Bersamin                  8/6/2020 5:09      Kimberly Krakat             8/11/2020 20:41
Viktoriia Bodnaruk               8/6/2020 5:09      Desiree Cetrulo             8/11/2020 20:44
Adam Alexander Hamilton          8/6/2020 5:09      Kyle Lister                 8/11/2020 20:50
Danielle Florina                 8/6/2020 5:09      David Levonian              8/11/2020 20:51
Joseph S Ittner                  8/6/2020 5:09      Coleton                     8/11/2020 20:53
Millard Collier                  8/6/2020 5:09      Parth Joshi                 8/11/2020 20:54
Timothy Fuhrmann                 8/6/2020 5:09      Trista Wynne                8/11/2020 20:54
Ella May Molitor                 8/6/2020 5:09      Trista Wynne, MA, LMT       8/11/2020 20:55
Tish Bonner                      8/6/2020 5:09      heather eisenloffel         8/11/2020 21:01
Adam Dailey-McIlrath             8/6/2020 5:09      Claudia Gonzalez            8/11/2020 21:01
Sarah Saturday                   8/6/2020 5:09      Jesse Rodriguez             8/11/2020 21:02
Thilmin Gee                      8/6/2020 5:10      Jonathan Go                 8/11/2020 21:03
Monica Paik                      8/6/2020 5:10      Yasmeen Coelho              8/11/2020 21:04
Mahesh Odhrani                   8/6/2020 5:10      Navin Choudary Kanneganti   8/11/2020 21:04
Kevin McGovern                   8/6/2020 5:10      John Greyson Lancaster      8/11/2020 21:05
Peter Segovia                    8/6/2020 5:10      Larry Pranger               8/11/2020 21:07
Nicholas Brinkworth              8/6/2020 5:10      Zachary Green               8/11/2020 21:08
David L Blount                   8/6/2020 5:11      Caryn Abbott                8/11/2020 21:10
Carl Jules Enrico Bicada         8/6/2020 5:11      Alex Perec                  8/11/2020 21:11
Samantha Brunson                 8/6/2020 5:11      Andrey Kochergin            8/11/2020 21:12
Nicholas Ramirez                 8/6/2020 5:11      Renee Haas                  8/11/2020 21:12
Joshua Wright                    8/6/2020 5:11      Ryan Pozder                 8/11/2020 21:12
Leticia Aguilar                  8/6/2020 5:12      Wayne Morris                8/11/2020 21:13
Marvin Mercado                   8/6/2020 5:12      susan bluemling             8/11/2020 21:15
Evan Newlove                     8/6/2020 5:12      Michael Mullins             8/11/2020 21:18
Jadynn Jubeark                   8/6/2020 5:12      Steve Camacho               8/11/2020 21:18
Gloria morales                   8/6/2020 5:12      Olivia Singer               8/11/2020 21:21
joseph campbell                  8/6/2020 5:12      Michael Mancarella          8/11/2020 21:25
Belinda Storry                   8/6/2020 5:12      David Singer                8/11/2020 21:25
ardetriyous s hayes              8/6/2020 5:13      Mohammad Atout              8/11/2020 21:26
Michael Teng                     8/6/2020 5:13      Koshina Moore               8/11/2020 21:26
Mary E Campos                    8/6/2020 5:13      Kenneth Morrison            8/11/2020 21:27
Kristofer T Schuster             8/6/2020 5:14      Steven Silva                8/11/2020 21:28
Gabrielle Nickel                 8/6/2020 5:14      Justin Masters              8/11/2020 21:29
Yaoliam Phan                     8/6/2020 5:14      Nicholas Troutman           8/11/2020 21:29
Maxwell D Pewitt                 8/6/2020 5:14      Kimberly McGinn             8/11/2020 21:31
Ellen Near                       8/6/2020 5:14      Pacia Dewald                8/11/2020 21:33
bzbsb nsnsmdb                    8/6/2020 5:14      Shannon Behn                8/11/2020 21:33
Sarah Forst                      8/6/2020 5:15      Brian Schapp                8/11/2020 21:39
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 353 of 525


Devin                           8/6/2020 5:15      Candelaria Francisco         8/11/2020 21:40
Jade Naaman                     8/6/2020 5:15      Chandler Young               8/11/2020 21:40
Rosahn Whitehorn                8/6/2020 5:15      Michael S LaFave             8/11/2020 21:41
Sean Gordon                     8/6/2020 5:15      Sharon peters                8/11/2020 21:41
Jeniffer Hullinger              8/6/2020 5:15      Megan Parker Henderson       8/11/2020 21:43
Conner Rice                     8/6/2020 5:16      Michael Nguyen               8/11/2020 21:44
Daniel David Bell               8/6/2020 5:16      Steven Page                  8/11/2020 21:45
Angela Lee                      8/6/2020 5:16      John Trana                   8/11/2020 21:46
Gloria R Jordan                 8/6/2020 5:16      Azhar Alshaikhi              8/11/2020 21:46
Carolyn Sue Day                 8/6/2020 5:16      Patrick Fitzgibbons          8/11/2020 21:47
James Arnott                    8/6/2020 5:16      Chiquita Baker               8/11/2020 21:47
Alexis butler                   8/6/2020 5:16      Katharine DeGeorge           8/11/2020 21:50
KARL LAMPMAN                    8/6/2020 5:17      Jane Ashe                    8/11/2020 21:51
Hyrum Lindquist                 8/6/2020 5:17      Khang Le                     8/11/2020 21:54
Evan Simon                      8/6/2020 5:17      Abigail Langer Coppins       8/11/2020 21:56
Cliff Mayo                      8/6/2020 5:17      Joseph Whitney               8/11/2020 21:56
Tarica Bostick                  8/6/2020 5:18      Linda Carmona-bell           8/11/2020 22:00
John Luis Rueda                 8/6/2020 5:18      THE ARTIST LOFT GALLERY      8/11/2020 22:02
Jonathan E Berry                8/6/2020 5:18      Jennifer Briston             8/11/2020 22:03
Peery Lewis III                 8/6/2020 5:18      Cory M. Glispie              8/11/2020 22:03
Hany                            8/6/2020 5:18      Antoinette                   8/11/2020 22:03
Douglas Lynch                   8/6/2020 5:18      Masroor Ahmed                8/11/2020 22:04
waseem                          8/6/2020 5:19      Jennifer Ray                 8/11/2020 22:04
Minh Tran                       8/6/2020 5:19      Tinisha McCall               8/11/2020 22:06
YVES-YANNICK MABON              8/6/2020 5:19      Mary Josephine Havlak Gray   8/11/2020 22:08
Jakaye R Robinson               8/6/2020 5:19      Remy Henry Bitton            8/11/2020 22:09
Joseph Robinson                 8/6/2020 5:19      Kok Ho Loh                   8/11/2020 22:10
Jon Brock                       8/6/2020 5:19      Ryan Boyker                  8/11/2020 22:11
George Palmer                   8/6/2020 5:19      Christina Chavez             8/11/2020 22:14
Marcin Malecki                  8/6/2020 5:19      Donna Pratt                  8/11/2020 22:16
Tami                            8/6/2020 5:20      Barbara Schwant              8/11/2020 22:16
Scotty D Allen                  8/6/2020 5:20      Richard Bogach               8/11/2020 22:18
Anna Boone                      8/6/2020 5:20      Sappora B Davis              8/11/2020 22:18
Jacob Canull                    8/6/2020 5:20      Sebastian Malm               8/11/2020 22:19
Eddie Scaggs Jr                 8/6/2020 5:20      Shaun Hill                   8/11/2020 22:20
Sherrai Jones                   8/6/2020 5:21      Ernesto Guerrero             8/11/2020 22:20
JerryJ Kinyon                   8/6/2020 5:21      MARK CATONE                  8/11/2020 22:21
Elizabeth Sluder                8/6/2020 5:21      James Hunt                   8/11/2020 22:21
Saterria J Sheppard             8/6/2020 5:21      Irina Truong                 8/11/2020 22:23
John Stone                      8/6/2020 5:21      Steven Egleston              8/11/2020 22:27
Gage tanabe                     8/6/2020 5:22      Rebeka Basta                 8/11/2020 22:27
waseem                          8/6/2020 5:22      Ashley Florence              8/11/2020 22:30
Edwin A Polk                    8/6/2020 5:22      Wen-tau Yih                  8/11/2020 22:34
Kyle Hallmark                   8/6/2020 5:22      shun ke                      8/11/2020 22:34
Kelton Cox                      8/6/2020 5:23      Janet Smith                  8/11/2020 22:35
Larry N Glaywulu                8/6/2020 5:23      Zachary Williams             8/11/2020 22:35
Jerry J Kinyon                  8/6/2020 5:23      Roger Vierra, Jr.            8/11/2020 22:36
Troy Triplett                   8/6/2020 5:23      Iliyaan P Siddiqi            8/11/2020 22:39
SEAN P SYLVIA                   8/6/2020 5:23      Matthew Alexander            8/11/2020 22:40
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 354 of 525


Rich Empens                      8/6/2020 5:23      William M Blevins         8/11/2020 22:41
Precious Saelee                  8/6/2020 5:24      John Goss                 8/11/2020 22:42
Debra Robertson                  8/6/2020 5:24      Todd W. Fuqua             8/11/2020 22:44
Alex Reinhold                    8/6/2020 5:24      Daniel Beaver             8/11/2020 22:47
Haya Alsharif                    8/6/2020 5:24      Kevin Bosak               8/11/2020 22:50
Keanu Lawrence                   8/6/2020 5:24      Eric Larsen               8/11/2020 22:52
David Hamlin                     8/6/2020 5:24      Kendra Auguste            8/11/2020 22:56
Samuel Mackey                    8/6/2020 5:25      Andrew Knepley            8/11/2020 22:56
Thy Nguyen                       8/6/2020 5:25      Tyler Basta               8/11/2020 22:58
Rohan Repale                     8/6/2020 5:25      Brian Ruther              8/11/2020 22:59
Terriseta Monique Calloway       8/6/2020 5:25      Natalie Hanisch           8/11/2020 23:00
Leonor Guerrero                  8/6/2020 5:25      KATHLEEN TAPIA            8/11/2020 23:00
Matthew Pereira                  8/6/2020 5:26      Shannon Atkinson          8/11/2020 23:00
Michael Conyers                  8/6/2020 5:26      Ian Korn                  8/11/2020 23:01
Annelise Susag                   8/6/2020 5:27      Lisa M Blanco             8/11/2020 23:01
Cody Andrew Baer                 8/6/2020 5:27      Damien S Jackson          8/11/2020 23:03
Jose                             8/6/2020 5:27      Saufung Chan              8/11/2020 23:04
Wendy Aguilar                    8/6/2020 5:27      Tyler G Cluff             8/11/2020 23:04
Maria Wyckoff                    8/6/2020 5:27      Jaycie Nguyen             8/11/2020 23:04
Edgar                            8/6/2020 5:28      adale lee                 8/11/2020 23:14
Sarah Cuevas                     8/6/2020 5:28      melinda buchanan          8/11/2020 23:16
Julie Armenta                    8/6/2020 5:28      Ting Ye                   8/11/2020 23:20
Roger West                       8/6/2020 5:28      Blanca Murillo            8/11/2020 23:21
Abiegale Sorensen                8/6/2020 5:28      Abigail Cawley            8/11/2020 23:22
Shawna Franks                    8/6/2020 5:29      Julia Widmar              8/11/2020 23:23
Daophasouk Swift                 8/6/2020 5:29      Desiree valenzuela-caez   8/11/2020 23:25
Jim Clark                        8/6/2020 5:29      Dajuin T Evans            8/11/2020 23:25
Mable Ochoa                      8/6/2020 5:29      Bobbie J Mahaffey         8/11/2020 23:28
Jolene Strafaci                  8/6/2020 5:29      Elissa M Mendoza          8/11/2020 23:30
Evelyn Hernandez                 8/6/2020 5:29      Swaran Nandini            8/11/2020 23:31
Miguel Galaz                     8/6/2020 5:30      Hannah Williams           8/11/2020 23:33
David Yasmenko                   8/6/2020 5:30      Michael Leonida           8/11/2020 23:36
Kaile Williams                   8/6/2020 5:30      Branon Page               8/11/2020 23:36
Michelle Cunningham              8/6/2020 5:30      Tamar Libicki             8/11/2020 23:38
Hannah Kim                       8/6/2020 5:30      Ritesh Kumar              8/11/2020 23:38
James Charles Gapen              8/6/2020 5:31      Daniel Yin                8/11/2020 23:39
Melissa Culotta                  8/6/2020 5:31      David Wodicka             8/11/2020 23:39
Alexander Krok                   8/6/2020 5:31      Renee Leask               8/11/2020 23:43
Suzanne S Sauls                  8/6/2020 5:32      Kendall Quade             8/11/2020 23:44
David Sharrai                    8/6/2020 5:32      Gary Leask                8/11/2020 23:44
Denisesa Stewart                 8/6/2020 5:32      Erin Dyer                 8/11/2020 23:45
Daniel Beihoff                   8/6/2020 5:32      John Carner               8/11/2020 23:46
Jaz Frausto                      8/6/2020 5:32      Wanda Denise Focken       8/11/2020 23:46
Montrice Pope                    8/6/2020 5:33      Allison Thorn             8/11/2020 23:47
Johnny Bass                      8/6/2020 5:33      AUSTIN BIRCHETT           8/11/2020 23:48
Sandra Zacarias                  8/6/2020 5:33      T Gomes                   8/11/2020 23:48
Nick                             8/6/2020 5:33      Kerishea Burns            8/11/2020 23:50
Adrianna Marie Benavides         8/6/2020 5:33      Stephanie Lawrence        8/11/2020 23:55
Brittany A Duchaine              8/6/2020 5:33      Jeremy Harnois            8/11/2020 23:57
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 355 of 525


Christian                        8/6/2020 5:34      Clay Looney          8/11/2020 23:58
Antonio Solis                    8/6/2020 5:34      Erin Cofield         8/11/2020 23:59
Katherine Mesa                   8/6/2020 5:34      Elizabeth Henley     8/11/2020 23:59
Carolyn Parker                   8/6/2020 5:34      Milly Mendez          8/12/2020 0:04
Natasha F. Holt                  8/6/2020 5:34      Kevin Kubi            8/12/2020 0:05
Hannah Kim                       8/6/2020 5:34      Van Alden Hansen      8/12/2020 0:07
Connie A Johnston                8/6/2020 5:34      Juliana Paton         8/12/2020 0:08
Jorge mejia                      8/6/2020 5:34      Jeff Hadley           8/12/2020 0:10
sarah reedy                      8/6/2020 5:34      Debbie a Murphy       8/12/2020 0:21
Richard Kurylowicz               8/6/2020 5:34      Kenneth Depew         8/12/2020 0:23
Rusty Risinger                   8/6/2020 5:35      Michael Short         8/12/2020 0:23
Blake M DeLong                   8/6/2020 5:35      Joni M Cooper         8/12/2020 0:27
Loren Morris                     8/6/2020 5:35      Aidan C Davis         8/12/2020 0:29
Paul Carlson                     8/6/2020 5:35      Lynne Dettra          8/12/2020 0:31
Jordan Kruck                     8/6/2020 5:35      Doug Thompson         8/12/2020 0:33
John Paul Flores                 8/6/2020 5:35      Enid. Graham          8/12/2020 0:36
Charles Lawson                   8/6/2020 5:35      Aaron Jean            8/12/2020 0:37
Pilar Ramos                      8/6/2020 5:35      Jacqueline Hill       8/12/2020 0:43
Kiara Camacho                    8/6/2020 5:35      Matthew Alexander     8/12/2020 0:44
Abigail Lloyd                    8/6/2020 5:36      Melanie Green         8/12/2020 0:44
Tim Weber                        8/6/2020 5:36      Matthew Alexander     8/12/2020 0:45
Steven Sutherland                8/6/2020 5:36      Scot Kleinman         8/12/2020 0:46
Katherine Nguyen                 8/6/2020 5:36      Michael Kristie       8/12/2020 0:48
Brita Nelson                     8/6/2020 5:36      Jim Creager           8/12/2020 0:50
Denise Johnson                   8/6/2020 5:36      Osman Omar            8/12/2020 0:52
Patrick SPARROW                  8/6/2020 5:36      Edward Ingram         8/12/2020 0:54
Jason R Brodbeck                 8/6/2020 5:37      Timothy Wittig        8/12/2020 0:55
luanei puu                       8/6/2020 5:37      John N. Barkulis      8/12/2020 0:55
Daniel Myers                     8/6/2020 5:37      Ibadet mijit          8/12/2020 0:56
Benjamin C Lucal                 8/6/2020 5:37      Samuel Cacho          8/12/2020 0:59
Scott Williams                   8/6/2020 5:38      Michael Romito        8/12/2020 0:59
Joseph Walling                   8/6/2020 5:39      Laura Esquivel        8/12/2020 0:59
Laureen Anderson                 8/6/2020 5:39      Bradley John Jeffs    8/12/2020 1:00
Kirstin Shields                  8/6/2020 5:39      Josefina              8/12/2020 1:00
Andhina Satriani                 8/6/2020 5:40      Hazelle Whited        8/12/2020 1:00
Jake Scott-Hodes                 8/6/2020 5:40      Jenea Dodd            8/12/2020 1:05
Francis R Kammerdiener           8/6/2020 5:40      Sara Walker           8/12/2020 1:10
Cristina Vasco                   8/6/2020 5:41      Travis Bedwell        8/12/2020 1:12
Daniel B Wootton                 8/6/2020 5:41      Finau Tai             8/12/2020 1:12
Loretta Smith                    8/6/2020 5:41      Marilyn Tenney        8/12/2020 1:12
DANIEL R RUSSELL                 8/6/2020 5:41      Skylar Wolf           8/12/2020 1:12
Maija Wicks                      8/6/2020 5:42      Cordell Mika          8/12/2020 1:13
Jake Scott-Hodes                 8/6/2020 5:42      CHERYL WHITTAKER      8/12/2020 1:15
Mason                            8/6/2020 5:42      ANA VELAZQUEZ         8/12/2020 1:16
janet perry                      8/6/2020 5:42      Kateah Herrera        8/12/2020 1:19
katianna velarde                 8/6/2020 5:42      Brian Henderson       8/12/2020 1:23
Timothy Fischer                  8/6/2020 5:42      Niamani               8/12/2020 1:23
ZILIANG GUO                      8/6/2020 5:42      Ashlynn Moore         8/12/2020 1:24
Rachel White                     8/6/2020 5:42      Tammy Fuston          8/12/2020 1:24
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 356 of 525


Erick Y Li                      8/6/2020 5:42      Anthony Shaw                8/12/2020 1:25
Mark S Ketcham                  8/6/2020 5:42      Vinnie Wallace              8/12/2020 1:27
Elia Perez                      8/6/2020 5:43      Sara john                   8/12/2020 1:31
Stephen Rounds                  8/6/2020 5:43      Stephanie Geller            8/12/2020 1:33
Artemisa M. Phillips            8/6/2020 5:43      Jennifer Jung               8/12/2020 1:36
Coleman Erickson                8/6/2020 5:43      BASIM MIKHAEL               8/12/2020 1:36
Mohit Arora                     8/6/2020 5:44      Joshua Bucy                 8/12/2020 1:39
Noe Reyes Mozo                  8/6/2020 5:44      Phillip Wingate             8/12/2020 1:41
Nicole Purifoy                  8/6/2020 5:45      John Sanchez                8/12/2020 1:41
RACHAEL BOHN                    8/6/2020 5:45      Lisa Friedrich              8/12/2020 1:47
David                           8/6/2020 5:45      JoAnn G Krasny              8/12/2020 1:47
Whitney Davenport               8/6/2020 5:46      William Greer               8/12/2020 1:48
Jazmyn Corpening                8/6/2020 5:47      Levi Lansing                8/12/2020 1:49
Jason E. Sikes                  8/6/2020 5:47      Patrice Thomas              8/12/2020 1:59
Mizael Cantu                    8/6/2020 5:47      Nikki Pfeiffer              8/12/2020 2:04
Victoria Woszczyna              8/6/2020 5:47      David X. Liu                8/12/2020 2:06
Christopher Jenkins             8/6/2020 5:48      Debra M. Kinney             8/12/2020 2:07
Andrea Clark                    8/6/2020 5:49      Josh Stamey                 8/12/2020 2:07
Antoine Picard                  8/6/2020 5:49      Samuel York                 8/12/2020 2:07
Kristel Carpo                   8/6/2020 5:50      Matthew Salvatore           8/12/2020 2:09
Francisco Correal               8/6/2020 5:50      Peter Joseph Wilkins        8/12/2020 2:09
Marco Carvalho                  8/6/2020 5:50      Paul carr                   8/12/2020 2:13
Brian Christmas                 8/6/2020 5:50      Michell McKnight            8/12/2020 2:14
KRIS M NEUHOLD                  8/6/2020 5:50      Travis Rathbone             8/12/2020 2:15
Katarina Speer                  8/6/2020 5:51      Ronald D. McKnight-Monzon   8/12/2020 2:15
Paula A. Castrillon             8/6/2020 5:51      Cirenia Torres              8/12/2020 2:17
Sydney Gallardo                 8/6/2020 5:51      Tyler Dean Connor           8/12/2020 2:18
Shlomi Korlansky                8/6/2020 5:52      Phillip Christy             8/12/2020 2:19
Strix Akiba                     8/6/2020 5:52      Jason Rubin                 8/12/2020 2:19
Christopher Manriquez           8/6/2020 5:53      Scott Green                 8/12/2020 2:22
Nathan Kennedy                  8/6/2020 5:53      Terina M Evans              8/12/2020 2:23
Truman Christopher Hardiman     8/6/2020 5:53      Mark Hollensen              8/12/2020 2:26
Liahona Turner                  8/6/2020 5:53      Melissa Bachmann            8/12/2020 2:28
Roberto Arteaga                 8/6/2020 5:53      Alexander Greally           8/12/2020 2:30
Brian Patrick Friel             8/6/2020 5:53      Tara Palkoski               8/12/2020 2:33
Nicholas Collard                8/6/2020 5:53      Jeremiah silva              8/12/2020 2:33
Amelia Valera                   8/6/2020 5:54      Robert C Hamilton           8/12/2020 2:35
Brendan Nuttall                 8/6/2020 5:55      Brian F Wilson              8/12/2020 2:36
jennifer pfeifer                8/6/2020 5:55      Christopher M Coker         8/12/2020 2:37
Addison Tow                     8/6/2020 5:55      ASHLI RANSOME               8/12/2020 2:37
David Brandon Thomas            8/6/2020 5:55      Abigail Rivera              8/12/2020 2:38
Tiffany Vu                      8/6/2020 5:55      Erika Nicole Naes           8/12/2020 2:40
Justin Mutzbauer                8/6/2020 5:55      Christian Hunt              8/12/2020 2:41
Stan Casey                      8/6/2020 5:55      Connor Jones                8/12/2020 2:43
Alberto Deloucas                8/6/2020 5:56      Emma Hartung                8/12/2020 2:43
Adam Martin                     8/6/2020 5:56      Sara Johnson                8/12/2020 2:43
Caitlin Brummett                8/6/2020 5:56      Hillory Hughes              8/12/2020 2:44
Jessica Munaba                  8/6/2020 5:56      Larry Tran                  8/12/2020 2:45
Scott Neuhoff                   8/6/2020 5:57      Ricky Dean Loyd             8/12/2020 2:45
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 357 of 525


Neeraj Kashyap                   8/6/2020 5:57      Donita Boyd             8/12/2020 2:46
Habiba Neville                   8/6/2020 5:57      Dustin A Hinton         8/12/2020 2:46
Elijah J Elliott                 8/6/2020 5:57      Dustin A Hinton         8/12/2020 2:47
Spencer Korengel                 8/6/2020 5:57      Nichole R Hinton        8/12/2020 2:48
Parker Holm                      8/6/2020 5:57      Zack Wavrusa            8/12/2020 2:49
Alysia Miller                    8/6/2020 5:57      Charmain J O'Mara       8/12/2020 2:50
Jeff Van Boxtel                  8/6/2020 5:58      Charles Collier         8/12/2020 2:50
Roxanne Ai                       8/6/2020 5:58      Chad lusk               8/12/2020 2:51
Sheri Aguirre                    8/6/2020 5:58      Michael Robert Maurer   8/12/2020 2:54
Eliza W                          8/6/2020 5:59      Randolf Martinez        8/12/2020 2:56
Desiree Fuentes                  8/6/2020 5:59      Corinne Kacmarek        8/12/2020 2:58
Elizabeth Heyne                  8/6/2020 5:59      Kevin Goebbert          8/12/2020 3:00
Thomas Frantzeskakis             8/6/2020 5:59      Phoebe Ann              8/12/2020 3:02
PAUL MARCONDES                   8/6/2020 6:00      Megan Ogdahl            8/12/2020 3:02
Alexis Rios                      8/6/2020 6:00      Drew Peters             8/12/2020 3:03
Alexis Perez                     8/6/2020 6:01      Tyson Walker            8/12/2020 3:06
Amelia Valera                    8/6/2020 6:01      Cayton Larmer           8/12/2020 3:08
Jeremiah T. Jordan               8/6/2020 6:01      ronald gray             8/12/2020 3:19
Levi Owens                       8/6/2020 6:02      Joseph Wayne Vossler    8/12/2020 3:20
Ryan Ciano                       8/6/2020 6:02      Sehar Khan              8/12/2020 3:21
Monica Horton                    8/6/2020 6:03      Jessica Mankus          8/12/2020 3:25
Bryan Dupont                     8/6/2020 6:03      Jack Hamrock            8/12/2020 3:26
Angelica Whaley                  8/6/2020 6:03      Joshua L Peterson       8/12/2020 3:28
Kyle Parker                      8/6/2020 6:03      Jacob Olthoff           8/12/2020 3:29
Herbert R Ezzell                 8/6/2020 6:04      Melanie Tursic          8/12/2020 3:29
Monty Williams                   8/6/2020 6:04      William Herrin          8/12/2020 3:30
Alan M Kroll                     8/6/2020 6:04      Joshua Shatzkes         8/12/2020 3:31
Mushka Goldman                   8/6/2020 6:05      Travis D Worwood        8/12/2020 3:39
Chinnarat Chewjalearn            8/6/2020 6:05      Ashley                  8/12/2020 3:39
Joe Christiansen                 8/6/2020 6:05      Leanne M Kita           8/12/2020 3:47
Liban Hassan Osman               8/6/2020 6:05      Abigail Robles          8/12/2020 3:49
Francisco Zamacona               8/6/2020 6:05      James Hanley            8/12/2020 3:52
Lani Lear                        8/6/2020 6:06      Rachelle Tejada         8/12/2020 3:52
Jalen C. Phillips                8/6/2020 6:06      Samuel Brennan          8/12/2020 3:53
Christine Pryor                  8/6/2020 6:06      Crystal Ortega          8/12/2020 3:57
Daniel Marrero                   8/6/2020 6:07      crystal Morris          8/12/2020 3:59
Ajia                             8/6/2020 6:07      Rehan Waheed            8/12/2020 4:08
David Treffkorn                  8/6/2020 6:07      Cynthia G Jones         8/12/2020 4:12
Pammy G                          8/6/2020 6:08      Joyce Matlewsky         8/12/2020 4:15
Nika Mavrody                     8/6/2020 6:08      Rocky Merquillo         8/12/2020 4:16
Ariana Lee                       8/6/2020 6:08      Pankaj Parakh           8/12/2020 4:16
Kevin Hernandez                  8/6/2020 6:09      Leonardo Viccari        8/12/2020 4:27
Lanae Noland                     8/6/2020 6:09      TATSUO SEKINE           8/12/2020 4:29
Zachery walker                   8/6/2020 6:09      David Isaacson          8/12/2020 4:33
Daniel Atingi                    8/6/2020 6:10      Cortez Wells            8/12/2020 4:37
Grace Lee                        8/6/2020 6:10      anita sakhrani          8/12/2020 4:39
Alexander Lynn Davis             8/6/2020 6:10      Eric Natividad          8/12/2020 4:39
Benjamin C Harvey                8/6/2020 6:10      Krista Hester           8/12/2020 4:39
Lanae Noland                     8/6/2020 6:10      Denise Smith-Hepburn    8/12/2020 4:42
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 358 of 525


James Wodicker                   8/6/2020 6:10      Leighanna Hall            8/12/2020 4:44
Meaay                            8/6/2020 6:11      Lisa Montalvo Moya        8/12/2020 4:45
Gerry Ma                         8/6/2020 6:11      Lawrence K Moore          8/12/2020 4:54
Serena Tankersley                8/6/2020 6:11      Julia Muench              8/12/2020 4:56
William S Duran III              8/6/2020 6:11      Lathan Ford               8/12/2020 5:04
Joyce Sung                       8/6/2020 6:11      Shayna Reiff              8/12/2020 5:04
Stacy Kidd                       8/6/2020 6:11      Shayna Reiff              8/12/2020 5:05
Michael                          8/6/2020 6:11      Amy Cano                  8/12/2020 5:08
Mothana Saad Eldine              8/6/2020 6:12      jackiemay.r@gmail.com     8/12/2020 5:09
John Duignan                     8/6/2020 6:12      Anita Mealy               8/12/2020 5:10
Joshua Oke                       8/6/2020 6:12      Erin Rogers               8/12/2020 5:14
Fabian Aldo Santiago             8/6/2020 6:13      Jada Thomas               8/12/2020 5:15
Jason Christofferson             8/6/2020 6:13      Martin Sutton             8/12/2020 5:18
Camille Myrie                    8/6/2020 6:13      Graciela Mujica           8/12/2020 5:20
TaraMarie Fuger-Wilcutt          8/6/2020 6:14      Andrew Fischer            8/12/2020 5:20
Guangcui Yuan                    8/6/2020 6:14      Jonathan Stricks          8/12/2020 5:21
Alonzo Johnson                   8/6/2020 6:14      Virginia Gillespie        8/12/2020 5:21
Catherine Teso (Marsh)           8/6/2020 6:15      Charles Conway            8/12/2020 5:24
Donald price                     8/6/2020 6:15      Rhett D Buwalda           8/12/2020 5:29
James L. Provines III            8/6/2020 6:15      VIBHOR NIGAM              8/12/2020 5:30
Gustavo Hemstreet                8/6/2020 6:15      Ryan Chau                 8/12/2020 5:35
Nalani Ramos                     8/6/2020 6:15      Aaron Avila               8/12/2020 5:35
Sarah Brewer                     8/6/2020 6:15      Ashton Lawson             8/12/2020 5:51
Boyang Cai                       8/6/2020 6:16      Sheldon Fogarty           8/12/2020 5:58
Sabrina Ellington                8/6/2020 6:16      Abolghasem Esmaeili       8/12/2020 6:12
Elvir Purovic                    8/6/2020 6:16      Michael Rich              8/12/2020 6:13
Ethan romander                   8/6/2020 6:16      Azuwan                    8/12/2020 6:16
Stena Eucliffe                   8/6/2020 6:17      Annette Saldana           8/12/2020 6:16
NANCY Smith Rogers               8/6/2020 6:17      shalena Gibson            8/12/2020 6:20
Victoria Price                   8/6/2020 6:17      Robert F Alsfelder III    8/12/2020 6:27
Abraham Singer                   8/6/2020 6:18      Jared West                8/12/2020 6:34
Joshua Martinez                  8/6/2020 6:18      Justin Wong               8/12/2020 6:36
C. Lee Player                    8/6/2020 6:19      Justin Jenkins            8/12/2020 6:41
Stephan Udell                    8/6/2020 6:19      Sean Patterson            8/12/2020 6:47
Pieter Makely                    8/6/2020 6:19      Jason Manuel              8/12/2020 6:58
Norbert HÃ¼thmayr                8/6/2020 6:19      Max Mineer                8/12/2020 7:02
Hillary Heckard                  8/6/2020 6:20      Colton Ambrose            8/12/2020 7:06
Andrew qutami                    8/6/2020 6:20      Peyi S Soyinka-Airewele   8/12/2020 7:10
Kyle J Thomas                    8/6/2020 6:21      Danette Edgell            8/12/2020 7:12
Evan Northcott                   8/6/2020 6:21      Jenendra jain             8/12/2020 7:19
Laura Bleimeyer                  8/6/2020 6:21      Erick Quintana            8/12/2020 7:20
Sharlet Kennedy                  8/6/2020 6:22      Frank Vorish              8/12/2020 7:20
Meredith Lee                     8/6/2020 6:22      Merle Mitchell            8/12/2020 7:24
Tina Guerry                      8/6/2020 6:22      Travis troutman           8/12/2020 7:35
Michael McClenon                 8/6/2020 6:22      Doreen A Kraher           8/12/2020 7:41
Abdul k fruitwala                8/6/2020 6:23      Briana J Barlow           8/12/2020 7:53
Yiyang Wang                      8/6/2020 6:25      Jeanine M Telfer          8/12/2020 8:03
Michal Dobaczewski               8/6/2020 6:25      Paul Ely                  8/12/2020 8:08
Holly Lynn Goracke               8/6/2020 6:26      Andrew Snell              8/12/2020 8:11
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 359 of 525


Jared Pasko                      8/6/2020 6:27      Patricia L Klutts Lemoyne    8/12/2020 8:13
Erik Ross                        8/6/2020 6:27      Matthew Sands                8/12/2020 8:14
Yiyang Wang                      8/6/2020 6:27      Jake Robins                  8/12/2020 8:15
Cassie Wong                      8/6/2020 6:27      John Strong Sr               8/12/2020 8:20
Danielle Blaede                  8/6/2020 6:28      Jeremy                       8/12/2020 8:24
Robert Gray                      8/6/2020 6:28      Darla D. Newell-Mathews      8/12/2020 8:47
Alyssa LeBel                     8/6/2020 6:29      Ohad Fried                   8/12/2020 8:49
Cathy Stoll                      8/6/2020 6:29      Cherise Ramirez              8/12/2020 8:56
Susan Kelly Shook                8/6/2020 6:29      Stevi Carlon                 8/12/2020 9:03
Danielle Blaede                  8/6/2020 6:30      JOHN NUZZOLESE               8/12/2020 9:24
Claudio                          8/6/2020 6:30      Lisa Reed                    8/12/2020 9:29
Michelee Pizarro                 8/6/2020 6:30      Mark Keyser-Ziegler         8/12/2020 10:19
Steve Knight                     8/6/2020 6:30      Jerry Dennis                8/12/2020 10:21
Kristopher Wong                  8/6/2020 6:31      Michael Michitti            8/12/2020 10:25
Leonard Flores                   8/6/2020 6:31      Benjamin Cameron            8/12/2020 10:30
Jennifer Farrell                 8/6/2020 6:31      Theresa I. Duffy            8/12/2020 10:43
Rufai                            8/6/2020 6:32      Janice Villaflor            8/12/2020 10:43
steven stone                     8/6/2020 6:32      Aakash Divanji              8/12/2020 10:50
Tara D Livingston Porter         8/6/2020 6:33      Tina Stackhouse             8/12/2020 10:52
Victoria Lauren Agey             8/6/2020 6:34      Erin Wescott (nee Hooper)   8/12/2020 10:56
ISAIAH WHITE                     8/6/2020 6:34      Chad L. Burks               8/12/2020 11:04
Jarrod Manus                     8/6/2020 6:34      Pamela Richardson           8/12/2020 11:10
Andrew Landis                    8/6/2020 6:35      Susan Graham                8/12/2020 11:20
Logan Stromer                    8/6/2020 6:36      Kristia Refait              8/12/2020 11:22
Dallas E Olds                    8/6/2020 6:36      Paul Koenigsmark            8/12/2020 11:28
Gerardo I L. Tamayo              8/6/2020 6:36      Benjamin Leist              8/12/2020 11:28
Michael Diaz                     8/6/2020 6:37      Aaron Masi                  8/12/2020 11:28
Channell ray                     8/6/2020 6:37      Matthew Zemke               8/12/2020 11:34
Jonathan Schwenke                8/6/2020 6:37      Katie M. Wilson             8/12/2020 11:38
Kaden Gunn                       8/6/2020 6:37      Daniel Jones                8/12/2020 11:44
Matthew Farley                   8/6/2020 6:38      Brady J Stalter             8/12/2020 11:51
GaÃ«tan D Voyer-Perrault         8/6/2020 6:38      estella d minnefield        8/12/2020 11:52
Kayla                            8/6/2020 6:38      Megan Christian             8/12/2020 11:53
Thomas Zanon                     8/6/2020 6:40      Michael Gibler              8/12/2020 11:59
Phyllis Elaine Napper            8/6/2020 6:40      Gena Mann                   8/12/2020 12:01
Cristian MuÃ±oz                  8/6/2020 6:41      Tyler Geshay                8/12/2020 12:04
Elisa Rossi                      8/6/2020 6:41      Jeff Wade                   8/12/2020 12:04
Matthew Myers                    8/6/2020 6:41      Louanne K Riedel            8/12/2020 12:06
DeAnna Dimmitt                   8/6/2020 6:42      Grant E. Nichols            8/12/2020 12:06
Sabrina M Murcia                 8/6/2020 6:42      Jonathan Dehn               8/12/2020 12:06
Bryce Temple                     8/6/2020 6:43      Rashida Sample              8/12/2020 12:07
Nigel s robinson                 8/6/2020 6:43      Chris O'Connell             8/12/2020 12:10
Jordan Powell                    8/6/2020 6:43      Shawn Cappello              8/12/2020 12:17
Joshua Bennett                   8/6/2020 6:44      Kaitlin Crandall            8/12/2020 12:22
Mellisa L Giusto                 8/6/2020 6:44      Andrew J. Cochran           8/12/2020 12:24
Peter Kane                       8/6/2020 6:44      Steven Soleimani            8/12/2020 12:28
Juana Macias                     8/6/2020 6:44      Masayuki Takeuchi           8/12/2020 12:29
Cheng-Yi Liu                     8/6/2020 6:44      Tara Raymer                 8/12/2020 12:29
Shane Whisenant                  8/6/2020 6:45      John Allen                  8/12/2020 12:31
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 360 of 525


Tracy Beth Wilson               8/6/2020 6:45      Sindhuja Parimalarangan   8/12/2020 12:33
Vincent George Grant            8/6/2020 6:46      K. Emanuel                8/12/2020 12:38
Jadee Draughn                   8/6/2020 6:46      Joshua Orner              8/12/2020 12:38
Daniela Lara                    8/6/2020 6:47      Bethany Evans             8/12/2020 12:41
LAURO H. VALDEZ BOJORQUEZ       8/6/2020 6:47      N. Anthony Zamora         8/12/2020 12:46
Sathish Kumar S                 8/6/2020 6:47      Jonathan Miller           8/12/2020 12:47
Melissa Obra                    8/6/2020 6:47      Louis Zilinski            8/12/2020 12:47
Margaret Russell                8/6/2020 6:47      Christina Johnson         8/12/2020 12:53
Christopher D Van Hampler       8/6/2020 6:47      Tracy Lozes               8/12/2020 13:00
Wei Tarn Wilton Yeh             8/6/2020 6:47      Heather Sutton            8/12/2020 13:01
Annika Burgard                  8/6/2020 6:48      Katherine M Conway        8/12/2020 13:04
Rachel Romero                   8/6/2020 6:48      Eric Gase                 8/12/2020 13:06
Vladlen Kurnov                  8/6/2020 6:49      Reginald Willoughby       8/12/2020 13:06
Matthew W Roberts               8/6/2020 6:49      Jason Olshefsky           8/12/2020 13:13
William E Smith                 8/6/2020 6:50      Eli Annis                 8/12/2020 13:16
Jamie Delamater                 8/6/2020 6:51      Cordell Kiefert           8/12/2020 13:17
Terry Lindsey                   8/6/2020 6:51      Johann Lara               8/12/2020 13:19
Daniel Farina                   8/6/2020 6:51      Kristi Burns              8/12/2020 13:24
Sabrina Harvey                  8/6/2020 6:51      Frank S. Lukovits         8/12/2020 13:24
Joslyn Willis                   8/6/2020 6:51      MATTHEW ANDERSON          8/12/2020 13:24
Daniel Lee                      8/6/2020 6:53      Anna Englert              8/12/2020 13:26
Anne Buckmaster                 8/6/2020 6:53      Dean Tanaka               8/12/2020 13:32
Terri L Smith                   8/6/2020 6:54      Andrew Lau-Seim           8/12/2020 13:32
Annette F Willis                8/6/2020 6:54      Tiffany Young             8/12/2020 13:33
Roel Marcos                     8/6/2020 6:54      Matthew Rife              8/12/2020 13:33
David Heinze                    8/6/2020 6:55      Jon Olson                 8/12/2020 13:35
Sophia Venables                 8/6/2020 6:55      Shevaun Davis             8/12/2020 13:35
Silas harrell                   8/6/2020 6:55      GÃ©nesis                  8/12/2020 13:36
Erik Peterson                   8/6/2020 6:56      Kaitlyn Jackson           8/12/2020 13:39
Roy Ramirez                     8/6/2020 6:56      Destin Brown              8/12/2020 13:39
Ruby Rohrbaugh                  8/6/2020 6:57      Doraleen Rich             8/12/2020 13:40
Donovan phillip                 8/6/2020 6:57      Nikhil Makkar             8/12/2020 13:41
Tavon Whitty                    8/6/2020 6:57      Debra Smith               8/12/2020 13:43
Stacey C Lawsen                 8/6/2020 6:57      Erica McMillan            8/12/2020 13:44
Ash Talreja                     8/6/2020 6:58      Christina Marsh           8/12/2020 13:44
Robert slade                    8/6/2020 6:58      Rebecca Raciborski        8/12/2020 13:46
Dana DeHart                     8/6/2020 6:59      James Vigue               8/12/2020 13:47
Stephen Lycan                   8/6/2020 7:01      Victoria Sholes           8/12/2020 13:47
Patrick Miller                  8/6/2020 7:02      Robert Lort               8/12/2020 13:48
Mark L Campbell-MacIver         8/6/2020 7:02      RW Allen                  8/12/2020 13:55
Dina Rosa                       8/6/2020 7:02      David Menlove             8/12/2020 13:55
Maulik Jani                     8/6/2020 7:03      Matthew Mitchell          8/12/2020 13:55
Paul Echevarria-Faas            8/6/2020 7:03      John(JACK) Nadeau         8/12/2020 13:55
Lauren Waisanen                 8/6/2020 7:03      John(JACK)Nadeau          8/12/2020 13:57
William Castor IV               8/6/2020 7:03      Lauren Hittson Boal       8/12/2020 13:57
Maulik Jani                     8/6/2020 7:03      Susan Fernandez Newby     8/12/2020 13:59
Briana Del Cid                  8/6/2020 7:04      John(JACK)Nadeau          8/12/2020 13:59
Jacob Lynch                     8/6/2020 7:04      David Montalvo            8/12/2020 13:59
Nitin Shyamkumar                8/6/2020 7:04      Jason Dietz               8/12/2020 14:00
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 361 of 525


Alaysia Mayo                     8/6/2020 7:05      Stephanie Haacke            8/12/2020 14:01
Tylen Johnson                    8/6/2020 7:05      Pam and Mike Brooks         8/12/2020 14:01
Felipe Frayre                    8/6/2020 7:06      James Dyer                  8/12/2020 14:03
Josh Cooper                      8/6/2020 7:06      Andrea Palmer               8/12/2020 14:06
Seleste Ariana Arauz             8/6/2020 7:06      Charles David Ciaffone      8/12/2020 14:06
Daniel Boeve                     8/6/2020 7:06      Teresa Sorensen             8/12/2020 14:07
Isaac Dahlvang                   8/6/2020 7:07      thomas talbot               8/12/2020 14:10
Natalie Paige Blalock            8/6/2020 7:07      Nicholas Tannahill          8/12/2020 14:10
Leif T Barnes                    8/6/2020 7:07      Thomas J Pulickal           8/12/2020 14:12
Dennis Fulcher                   8/6/2020 7:08      W E Usry, Jr                8/12/2020 14:12
Jason Caliz                      8/6/2020 7:08      Timothy Lee Conley          8/12/2020 14:14
Dominic I Bratholt               8/6/2020 7:08      Patrick Shropshire          8/12/2020 14:16
james killworth                  8/6/2020 7:08      Sean McCarron               8/12/2020 14:20
Randy Tanaka                     8/6/2020 7:09      Robert Clawges              8/12/2020 14:21
Tashe Henley                     8/6/2020 7:10      Anjenine Brown              8/12/2020 14:24
Jonathan Murrain                 8/6/2020 7:10      Heather Fairburn            8/12/2020 14:26
Nathan Reilender                 8/6/2020 7:11      Bryan A Cook                8/12/2020 14:27
Francine Danielle Racioppo       8/6/2020 7:11      Elizabeth Hicks             8/12/2020 14:28
Cory Bass                        8/6/2020 7:11      Hannah Lerew                8/12/2020 14:28
Alan Vallejos                    8/6/2020 7:12      Scarlett Suarez             8/12/2020 14:29
Premarah White                   8/6/2020 7:13      Daniel Dunnagan             8/12/2020 14:29
Alex Graham                      8/6/2020 7:13      Zoe Jacques                 8/12/2020 14:32
Monica Gray                      8/6/2020 7:13      Erin Toland                 8/12/2020 14:36
Tyler Ratley                     8/6/2020 7:13      Miguel E Mesa               8/12/2020 14:36
Christopher Boutros              8/6/2020 7:14      Theresa Weber               8/12/2020 14:37
Devin Ray Messmann               8/6/2020 7:15      Andrew Czarney              8/12/2020 14:39
Bryan White                      8/6/2020 7:15      Laura Melone                8/12/2020 14:40
Leroy Vallejos                   8/6/2020 7:15      Robert Morello              8/12/2020 14:40
Tina Kusic                       8/6/2020 7:16      Sarah Gomilla               8/12/2020 14:41
Jacquari                         8/6/2020 7:17      Iran Woods                  8/12/2020 14:42
Osaliki Sepulveda                8/6/2020 7:17      CHARLES KOENIG              8/12/2020 14:44
Tracy Sutter                     8/6/2020 7:17      Kari Petruch                8/12/2020 14:45
Sandy Trahan                     8/6/2020 7:18      Brayan Mayancela            8/12/2020 14:45
Amanda                           8/6/2020 7:18      Cody Cowan                  8/12/2020 14:51
Oscar rey                        8/6/2020 7:19      Heather Tesch               8/12/2020 14:56
Haley Cross                      8/6/2020 7:19      Liz Jensen                  8/12/2020 14:57
Omega Spelton                    8/6/2020 7:19      Angela Cunningham           8/12/2020 14:57
James Michael Griffin            8/6/2020 7:19      Victoria Warthen            8/12/2020 14:57
Matthew S Douglass               8/6/2020 7:19      Victoria Senechal Warthen   8/12/2020 14:58
Jacquari Meskimen                8/6/2020 7:20      Ryan Michael Juel           8/12/2020 15:01
Dott Leibel                      8/6/2020 7:20      Melissa Glassman            8/12/2020 15:01
Nathan Tannenbaum                8/6/2020 7:20      Curtis Grantham III         8/12/2020 15:02
Barbara Jansen                   8/6/2020 7:21      Nikita Shaquette Nichols    8/12/2020 15:03
Justin Kornhaus                  8/6/2020 7:22      Jonah McAdoo                8/12/2020 15:07
Michael Velos                    8/6/2020 7:22      Emma Wulf                   8/12/2020 15:11
dina chavira                     8/6/2020 7:24      Aaron Myers                 8/12/2020 15:11
Atanna Essama                    8/6/2020 7:24      Aaron Swanson               8/12/2020 15:11
Shushi Shiraga                   8/6/2020 7:25      Dennis Bryant               8/12/2020 15:12
Will Elias                       8/6/2020 7:25      Suzannemarie Biddle         8/12/2020 15:15
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 362 of 525


charles                         8/6/2020 7:25      Christian Passwaters    8/12/2020 15:16
Gbardeh wondee                  8/6/2020 7:25      Jenelle Arnao           8/12/2020 15:18
Janet Lake                      8/6/2020 7:26      Timothy Chagnon         8/12/2020 15:18
Corey B Ford                    8/6/2020 7:26      Z Rosen                 8/12/2020 15:19
Melvin L Cromer                 8/6/2020 7:26      Dagmar Crichton         8/12/2020 15:19
Andrea Rudenko                  8/6/2020 7:26      Ryan May                8/12/2020 15:21
SAMUAL ALLEN HILL               8/6/2020 7:27      John                    8/12/2020 15:21
Soyeon Park                     8/6/2020 7:31      Angela Carvallo         8/12/2020 15:23
Keira Eastham                   8/6/2020 7:32      Merlin C Ebert          8/12/2020 15:24
Kristina Champaign              8/6/2020 7:32      Mike Hettick            8/12/2020 15:24
Austin D Jones                  8/6/2020 7:33      John Green              8/12/2020 15:24
Marco Rosales                   8/6/2020 7:35      Aubrey Mora             8/12/2020 15:26
Madison Van Ausdall             8/6/2020 7:35      Janel M Schmutz         8/12/2020 15:29
Trish basile                    8/6/2020 7:36      Noya Woodrich           8/12/2020 15:30
Foluso Bajowa                   8/6/2020 7:36      Vicki West              8/12/2020 15:31
Amar Singh                      8/6/2020 7:36      RAQUEL                  8/12/2020 15:32
Joshua d cook                   8/6/2020 7:37      Paige Alek-finkelman    8/12/2020 15:34
Noah Kappelmann                 8/6/2020 7:38      H Madanian              8/12/2020 15:35
Miriam Vishniac                 8/6/2020 7:38      James Holmes            8/12/2020 15:35
Anthony P Dorsett               8/6/2020 7:39      Guadalupe Castillo      8/12/2020 15:35
Terri Mashburn                  8/6/2020 7:40      IDUMA OKOGERI           8/12/2020 15:37
Nyeisha Layton                  8/6/2020 7:40      Mary Beth Armitage      8/12/2020 15:37
Perry Patterson                 8/6/2020 7:40      Christopher Stone       8/12/2020 15:39
Michael Watson                  8/6/2020 7:41      Gary Kenneth Krueger    8/12/2020 15:40
Jeffrey Millican                8/6/2020 7:41      MARGARET PATRIDGE       8/12/2020 15:40
Michael Brian Tanner            8/6/2020 7:42      Suzanne Verdin          8/12/2020 15:45
Matthew Pellnitz                8/6/2020 7:42      Ann Kleinhenz           8/12/2020 15:47
Douglas McIntosh                8/6/2020 7:42      Ann Kleinhenz           8/12/2020 15:48
Brian Hull                      8/6/2020 7:43      Wendy Hinckley          8/12/2020 15:54
Stefan Dumlao                   8/6/2020 7:43      Tristan Hrobuchak       8/12/2020 15:54
Riley Johnson                   8/6/2020 7:43      ying ji                 8/12/2020 15:55
Bryce Goecks                    8/6/2020 7:44      Alisa Garcia            8/12/2020 15:55
Abhinav Agarwal                 8/6/2020 7:45      Jubal Palmer            8/12/2020 15:57
TyTeanna Annette Bogan          8/6/2020 7:45      Chance R. Edwards       8/12/2020 15:57
Steven Alexander Smith          8/6/2020 7:45      waichi yeung            8/12/2020 15:58
Keith Winnacott                 8/6/2020 7:46      James Hedges            8/12/2020 16:03
Pascal Gallati                  8/6/2020 7:46      Christina Theodorou     8/12/2020 16:03
Mary A Lyond                    8/6/2020 7:46      Sandra Conard           8/12/2020 16:05
Shawanda M McKenzie             8/6/2020 7:48      mike holstein           8/12/2020 16:06
Keith Thomas Casey              8/6/2020 7:48      Nancy Jessica Bonilla   8/12/2020 16:06
Stephen Cormier                 8/6/2020 7:48      Rusty Rector            8/12/2020 16:08
Eric Banton                     8/6/2020 7:49      Scott Mooij             8/12/2020 16:08
Heather Cassidy                 8/6/2020 7:49      Matthew May             8/12/2020 16:11
Alexander stork                 8/6/2020 7:51      Kirk Parker             8/12/2020 16:14
Nikki Ebert                     8/6/2020 7:51      Jonathan Schleter       8/12/2020 16:14
Tammy BALLARD                   8/6/2020 7:51      Ryan Wills              8/12/2020 16:15
Justin Lyons                    8/6/2020 7:52      Kevin Newman            8/12/2020 16:16
Anthony Fresnedo                8/6/2020 7:52      Lisa Harrell            8/12/2020 16:19
Robert Stark                    8/6/2020 7:53      Kohl Bovee              8/12/2020 16:19
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 363 of 525


Salvador G-Rodiles               8/6/2020 7:53      Randy Moffett              8/12/2020 16:21
Justin Bukofzer                  8/6/2020 7:53      Bobbie Jensen              8/12/2020 16:21
Myitia s tisdell                 8/6/2020 7:53      Michelle Urban             8/12/2020 16:22
Albert Meadows                   8/6/2020 7:53      Margareta Brandt           8/12/2020 16:22
Brian Lindsay                    8/6/2020 7:55      Julie Bourque              8/12/2020 16:24
Nathaniel Ray Sartin             8/6/2020 7:55      Milla Angell               8/12/2020 16:24
Georgeluis inguito               8/6/2020 7:56      Anthony Golebiewski        8/12/2020 16:24
Eritrea Temesghen                8/6/2020 7:57      Lorenia Keenan             8/12/2020 16:27
Laura Westby                     8/6/2020 7:58      Steven Ray Field           8/12/2020 16:27
Maria Mier                       8/6/2020 7:59      William West               8/12/2020 16:28
Randall Martin                   8/6/2020 7:59      Percy Smith                8/12/2020 16:29
Alexander Tripp                  8/6/2020 8:00      Levi Worley                8/12/2020 16:29
Bryan Bova                       8/6/2020 8:00      Barbara Ross               8/12/2020 16:30
Patrice DeTal                    8/6/2020 8:03      Sara                       8/12/2020 16:33
Yuanting Zha                     8/6/2020 8:05      Gary W Peters              8/12/2020 16:34
Jason Matthew ling               8/6/2020 8:05      Andrew Feitzinger          8/12/2020 16:34
angela J. Hamilton               8/6/2020 8:05      Aaron miller               8/12/2020 16:34
Yuanting Zha                     8/6/2020 8:05      Moises Quinones            8/12/2020 16:34
Yewon Hwang                      8/6/2020 8:06      Jed DeBruin                8/12/2020 16:35
Terry Yao                        8/6/2020 8:06      Ernest Quintin             8/12/2020 16:35
Sandra Smith                     8/6/2020 8:07      Courtney Upole             8/12/2020 16:36
Sandra Smith                     8/6/2020 8:07      Denise Crawford            8/12/2020 16:36
Diane Jones                      8/6/2020 8:08      Christian Stearns          8/12/2020 16:36
Laura Young                      8/6/2020 8:08      Sabriya Saif               8/12/2020 16:37
Dixie Butler                     8/6/2020 8:10      Ashlye Cooks               8/12/2020 16:38
Jeff McClellan                   8/6/2020 8:10      Daniel Glick               8/12/2020 16:38
Samantha Lopez                   8/6/2020 8:10      Steven Cross               8/12/2020 16:39
Hunter Wicks                     8/6/2020 8:10      John J. Newton IV          8/12/2020 16:43
Asha Vadlamudi                   8/6/2020 8:10      Jason Lord                 8/12/2020 16:43
Louis Spector                    8/6/2020 8:10      Alessandro Cesar Dias Gomes8/12/2020
                                                                                Filho    16:45
Hunter                           8/6/2020 8:11      Nicholas Barbieri Alves    8/12/2020 16:45
Diane Jackson                    8/6/2020 8:11      Bob Masden                 8/12/2020 16:45
Jinyao Hu                        8/6/2020 8:13      Terrill Nelson             8/12/2020 16:47
Jamie platt                      8/6/2020 8:14      John Roos                  8/12/2020 16:48
Anna Eller                       8/6/2020 8:14      Kimberly Santana           8/12/2020 16:48
Nathan Largo                     8/6/2020 8:15      Martin wright              8/12/2020 16:50
Evalyn Diane Donaldson           8/6/2020 8:15      John Wicks                 8/12/2020 16:50
Sandi Gonzalez                   8/6/2020 8:15      Azka Pirzada               8/12/2020 16:51
Ray Shrestha                     8/6/2020 8:15      Martin wright              8/12/2020 16:53
Anubhav                          8/6/2020 8:16      Adam Barna                 8/12/2020 16:53
Gregory Savacool                 8/6/2020 8:17      Gary Troost                8/12/2020 16:55
Olivia Bradley                   8/6/2020 8:17      Joe Bright                 8/12/2020 16:56
Eric Vickery                     8/6/2020 8:17      Mark L Durham              8/12/2020 16:58
Joshua J Peters                  8/6/2020 8:18      Chetan Hosmani             8/12/2020 16:59
Dainnese Weeks                   8/6/2020 8:19      Dyronne Luarca             8/12/2020 16:59
Touchu Xiong                     8/6/2020 8:19      Patrick Tsai               8/12/2020 17:00
Pedro Gutierrez                  8/6/2020 8:19      Jessica Chaney             8/12/2020 17:00
Leigh Gaten                      8/6/2020 8:20      Topeka Ellis               8/12/2020 17:01
Christian Kebbel                 8/6/2020 8:20      Yasamin Noori-Bushehri     8/12/2020 17:05
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 364 of 525


David Frayer                     8/6/2020 8:20      Michelle Pink            8/12/2020 17:06
Brandon warren                   8/6/2020 8:21      nathan hess              8/12/2020 17:07
Salai Cung                       8/6/2020 8:22      Grace Wasserstein        8/12/2020 17:07
Rena Aaron Miller                8/6/2020 8:23      Benjamin Harting         8/12/2020 17:10
Resika Neely                     8/6/2020 8:23      Linsey Williams          8/12/2020 17:12
Jennifer Gee                     8/6/2020 8:23      Jacqueline Arevalo       8/12/2020 17:12
Rebecca A Brtva                  8/6/2020 8:24      catherine wormington     8/12/2020 17:14
Steven Perez                     8/6/2020 8:24      Raleen Bradley           8/12/2020 17:14
Kaleb Pratt                      8/6/2020 8:24      Raleen Bradley           8/12/2020 17:15
Brandy Rieck                     8/6/2020 8:25      Kristina O. Bystrom      8/12/2020 17:15
Kan                              8/6/2020 8:26      April Rome               8/12/2020 17:15
Brandon Gibsonno                 8/6/2020 8:26      Heriberto Santos         8/12/2020 17:17
Cristy Martinez                  8/6/2020 8:27      Eddie Pagan              8/12/2020 17:17
Nakita Branch                    8/6/2020 8:28      Alisa B Hoyt             8/12/2020 17:18
Genea A Robertson                8/6/2020 8:28      Kamal doss gandhi Raju   8/12/2020 17:19
Michael                          8/6/2020 8:28      Noelle A Kline           8/12/2020 17:19
Wendy Comper                     8/6/2020 8:28      Justin araujo            8/12/2020 17:20
Caronica Robinson                8/6/2020 8:30      Bryan Alston             8/12/2020 17:21
Thomas Willard Baker             8/6/2020 8:30      Spencer Hickey           8/12/2020 17:22
Matthew Blecker                  8/6/2020 8:31      Jeffrey L. Whitledge     8/12/2020 17:23
Brandon Gibson                   8/6/2020 8:32      Jacob Palumbo            8/12/2020 17:24
Blake Davis                      8/6/2020 8:35      Benjamin Kelley          8/12/2020 17:25
Shelby Sackett                   8/6/2020 8:35      benjamin slick jr        8/12/2020 17:30
Christopher gomez                8/6/2020 8:35      REBECCA BRADLEY          8/12/2020 17:30
Isaiah Torres                    8/6/2020 8:35      Ann Pratt                8/12/2020 17:31
John marks                       8/6/2020 8:36      Justin Malhenzie         8/12/2020 17:35
faith adelegan                   8/6/2020 8:36      VIVIAN M AMES            8/12/2020 17:37
Denis Manuel Rodriguez           8/6/2020 8:36      Jera Askey               8/12/2020 17:39
Nora Gonzalez                    8/6/2020 8:37      Terese Christian         8/12/2020 17:41
Hayshja lloyd                    8/6/2020 8:37      Julie Larsen             8/12/2020 17:42
anjanae blackburn                8/6/2020 8:37      Samuel Flannery          8/12/2020 17:42
Tamara Gilbreth                  8/6/2020 8:38      Erika Simon              8/12/2020 17:42
Duncan JordaN                    8/6/2020 8:39      Alyssa Keller            8/12/2020 17:44
Trevor Aguiar                    8/6/2020 8:39      Peggy A Ridener          8/12/2020 17:44
Guy Kohen                        8/6/2020 8:41      Andrew Dickerson         8/12/2020 17:45
Solomon williams                 8/6/2020 8:41      Mariah Castle            8/12/2020 17:45
James William Cross              8/6/2020 8:41      AUSTIN MILES             8/12/2020 17:46
Jason Murakami                   8/6/2020 8:41      Laura Singletary         8/12/2020 17:46
Jayson Smith                     8/6/2020 8:42      Joyce Hoskins            8/12/2020 17:50
robert bland                     8/6/2020 8:42      Conchitta miller         8/12/2020 17:50
Jessica Sato                     8/6/2020 8:42      Meghan McDonald          8/12/2020 17:51
Shawn                            8/6/2020 8:43      William Usher            8/12/2020 17:51
Otis Fraseir                     8/6/2020 8:43      Cristhian Rodriguez      8/12/2020 17:51
Africa Mitchell                  8/6/2020 8:44      Armando Morata           8/12/2020 17:51
Savannah Lindburg                8/6/2020 8:44      Traci Moser              8/12/2020 17:54
Zechariah Kiehnau                8/6/2020 8:45      Carla A. Bartruff        8/12/2020 17:59
Robert Stewart                   8/6/2020 8:45      Katerina Naumenko        8/12/2020 18:01
John Edison Wann Jr              8/6/2020 8:45      Brian Sprague            8/12/2020 18:02
autumn williams                  8/6/2020 8:46      Bridget                  8/12/2020 18:03
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 365 of 525


Kevin Mitchell                  8/6/2020 8:46      William Bosquez             8/12/2020 18:03
Jason Cullinan                  8/6/2020 8:46      Gordon Vander Ploeg         8/12/2020 18:05
Brenna Hanson                   8/6/2020 8:46      Febin Melepura              8/12/2020 18:06
Sean K Zonner                   8/6/2020 8:46      Samantha Stonehouse         8/12/2020 18:07
Amogh Srivastava                8/6/2020 8:47      Nick Stepka                 8/12/2020 18:09
Lakesha Davis                   8/6/2020 8:48      Terry Traxson               8/12/2020 18:10
Timothy w Littlepage            8/6/2020 8:49      Martin Huynh                8/12/2020 18:12
Jainesha Kilgore                8/6/2020 8:50      Matthew Charles Hammel 8/12/2020 18:12
Bhargav Gutha                   8/6/2020 8:50      Barbara Zagrecki            8/12/2020 18:14
Brian 10 Lewandowski            8/6/2020 8:51      Vivian Xu                   8/12/2020 18:16
Michele Ripple                  8/6/2020 8:52      Greg Savino                 8/12/2020 18:17
Dean Mogensen                   8/6/2020 8:52      Lindsay Heinecke            8/12/2020 18:17
Drury Armistead                 8/6/2020 8:52      William Whitley             8/12/2020 18:23
Threxy Detablan                 8/6/2020 8:52      Nathaniel Bee               8/12/2020 18:23
Janell Fernandez                8/6/2020 8:54      Navin Mani                  8/12/2020 18:24
Rebecca Marrero                 8/6/2020 8:54      Kevin Simpson               8/12/2020 18:26
Chin I Chiang                   8/6/2020 8:55      Madeline Virzi              8/12/2020 18:26
Alexander Schwager              8/6/2020 8:55      Peter Blaine                8/12/2020 18:28
April Gary                      8/6/2020 8:56      philip lim                  8/12/2020 18:28
Kimberlie Colson                8/6/2020 8:57      zaikece polk                8/12/2020 18:28
Joshua Butler                   8/6/2020 8:57      Alison Gordon               8/12/2020 18:31
David blue vail                 8/6/2020 8:58      Johanna Perez               8/12/2020 18:33
Mary Peters                     8/6/2020 8:58      Michael Herston             8/12/2020 18:33
Gary Miller                     8/6/2020 8:58      Meg Atkinson                8/12/2020 18:33
Chris Henn                      8/6/2020 8:58      Cindy Buck-Louis            8/12/2020 18:34
Kraig L Davis                   8/6/2020 8:59      Megan Farley                8/12/2020 18:35
Wanda Figueroa                  8/6/2020 8:59      Kevin Godfrey               8/12/2020 18:36
Trevor Dugger                   8/6/2020 9:01      June Blaine                 8/12/2020 18:40
Alice L Jackson-Clark           8/6/2020 9:01      What you don't already have 8/12/2020
                                                                               my personal18:44
                                                                                           information
Michael D Driver                8/6/2020 9:01      Ruxuan Chen                 8/12/2020 18:44
Diahn Crosby                    8/6/2020 9:02      Brianna DeLisser            8/12/2020 18:47
Vladimir Umicevik               8/6/2020 9:02      Nikkole                     8/12/2020 18:47
saundra macpherson              8/6/2020 9:03      Jonathan Batteas            8/12/2020 18:47
Gloria Tingle                   8/6/2020 9:03      Andrea Batteas              8/12/2020 18:48
Bilal Anwer                     8/6/2020 9:03      Christina M. King Brown     8/12/2020 18:52
Lamar Hail                      8/6/2020 9:05      Raileen Murray              8/12/2020 18:54
dellcampbell@gmail.com          8/6/2020 9:05      Ronald B. Sleisher          8/12/2020 18:55
Sang Kong                       8/6/2020 9:06      Ray E. Godfrey              8/12/2020 18:57
Ian Young                       8/6/2020 9:07      Josh Reabold                8/12/2020 18:59
Carol A Paterick                8/6/2020 9:08      Lily Toh                    8/12/2020 19:00
Wondimu Abate                   8/6/2020 9:08      Brandon Nielsen             8/12/2020 19:04
Nicole Beverly                  8/6/2020 9:09      KJ Burk                     8/12/2020 19:06
Destiny Blackwell               8/6/2020 9:09      Michael Gary Lyden          8/12/2020 19:08
Evan Palmer                     8/6/2020 9:10      Japkeerat Bindra            8/12/2020 19:08
Adrianna F. Cox                 8/6/2020 9:10      Kerstin Rao                 8/12/2020 19:08
Matthew Kost                    8/6/2020 9:11      Stephanie Kennedy           8/12/2020 19:08
Wendy Andrews                   8/6/2020 9:12      Anh Nguyen                  8/12/2020 19:10
Mark B Couch                    8/6/2020 9:12      Cortez Wells                8/12/2020 19:10
Chiu Mei Chen                   8/6/2020 9:12      Rocky Springer              8/12/2020 19:11
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 366 of 525


Ashley Jo Allyn                   8/6/2020 9:13      Sara Subhani                 8/12/2020 19:11
Patrick Morgan                    8/6/2020 9:13      Benjamin Herzog              8/12/2020 19:11
Jay Gibbon                        8/6/2020 9:13      Antonio Ortega               8/12/2020 19:12
Sang Kong                         8/6/2020 9:13      Britnee Baird                8/12/2020 19:13
Jamie Scott                       8/6/2020 9:13      Brian Shumway                8/12/2020 19:13
Stewart Ray Reynolds              8/6/2020 9:14      Jody Hill                    8/12/2020 19:15
David L Grace                     8/6/2020 9:14      Hannah Ashenafi              8/12/2020 19:16
Leland Mushrall                   8/6/2020 9:14      Jasom Cox                    8/12/2020 19:19
Tennie Hughes                     8/6/2020 9:15      Stacey Rafteseth             8/12/2020 19:20
Teresa Nix                        8/6/2020 9:15      Amelia MacCready             8/12/2020 19:22
Marchelle Hawthorne               8/6/2020 9:15      Zach Beamer                  8/12/2020 19:23
Dondre Fairgood                   8/6/2020 9:16      Katie Crist                  8/12/2020 19:23
Heather Martin                    8/6/2020 9:16      David Ning                   8/12/2020 19:23
Antranett Edwards                 8/6/2020 9:17      Ryan Williams                8/12/2020 19:25
Jessica Garay                     8/6/2020 9:17      Andrea Sharp                 8/12/2020 19:25
Kathryn E Bowman                  8/6/2020 9:17      Jody H Cobos                 8/12/2020 19:26
Seth Fellow                       8/6/2020 9:17      Alejandra Landa Delgado      8/12/2020 19:29
Nina Christiana Brynjulvson       8/6/2020 9:18      David Zarate                 8/12/2020 19:36
MICHELLE RICE                     8/6/2020 9:18      Kevin Barnett                8/12/2020 19:37
Brian Blanton                     8/6/2020 9:18      Joseph Molli                 8/12/2020 19:37
Rita Bodine                       8/6/2020 9:19      Brittany Dana Palmer         8/12/2020 19:41
John Belchers                     8/6/2020 9:19      Sage Kurtz                   8/12/2020 19:43
Ryan Atkinson                     8/6/2020 9:19      Kimberly Perez               8/12/2020 19:43
Angela Green                      8/6/2020 9:19      Lori AVila                   8/12/2020 19:45
Dan & Denise McNaughton           8/6/2020 9:19      Kimberly Kay Perez           8/12/2020 19:45
TAMARA J DUNCAN                   8/6/2020 9:20      Samantha Frick               8/12/2020 19:48
Steven W Rodgers II               8/6/2020 9:20      Allen Van Beek               8/12/2020 19:48
Tymir King                        8/6/2020 9:21      CARL RICHARD                 8/12/2020 19:52
Danila Mutaf                      8/6/2020 9:21      Hyejin Kim                   8/12/2020 19:55
Caronica Robinson                 8/6/2020 9:22      gemalyn udan                 8/12/2020 20:04
Shannon Brown                     8/6/2020 9:22      Jerome palarca               8/12/2020 20:05
Rebecca A. Andrews                8/6/2020 9:22      Aaron Chesney                8/12/2020 20:05
Jennifer Bourne                   8/6/2020 9:22      Malia Moore                  8/12/2020 20:05
Hanna Siemaszko                   8/6/2020 9:23      DANIELLE J YOUNG             8/12/2020 20:06
West Leithner                     8/6/2020 9:23      Bruce H Krogh                8/12/2020 20:06
Gregory Smith                     8/6/2020 9:24      ethan udan-moore             8/12/2020 20:06
Lauren E Slavina                  8/6/2020 9:25      Martin Rom                   8/12/2020 20:07
Bryon Munro                       8/6/2020 9:25      Christian Nathaniel Setzer   8/12/2020 20:09
Aliette Wright                    8/6/2020 9:27      Mohammed Zahur Ahamed        8/12/2020 20:11
Manuel Riojas                     8/6/2020 9:27      Joseph Wyrwas                8/12/2020 20:12
Jalen Rose                        8/6/2020 9:27      Steve Gibbs                  8/12/2020 20:13
Austin Brynjulvson                8/6/2020 9:27      Kimberly Jones               8/12/2020 20:15
Shaniqua Bodary                   8/6/2020 9:27      Ryan Spears                  8/12/2020 20:15
Shannon S Wright                  8/6/2020 9:28      Mark Lewis Conley            8/12/2020 20:16
Onessa Newton                     8/6/2020 9:29      Fanny Torres                 8/12/2020 20:18
Leah Phipps                       8/6/2020 9:29      Jeremiah Williams            8/12/2020 20:18
Lisa Watson                       8/6/2020 9:29      michael purdy                8/12/2020 20:25
Thomas Spare                      8/6/2020 9:30      Mae Simmons                  8/12/2020 20:25
Don Hendricks                     8/6/2020 9:30      Andrew Rathmell              8/12/2020 20:27
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 367 of 525


Matthew Ryan                     8/6/2020 9:30      Richard Rigby            8/12/2020 20:27
Aliette Wright                   8/6/2020 9:31      Linda Malbrough          8/12/2020 20:28
Baylee Sheets                    8/6/2020 9:32      Theresa McCullough       8/12/2020 20:29
Geraldo Medina                   8/6/2020 9:32      Logan Musgrove           8/12/2020 20:32
Amanda Carter Johnson            8/6/2020 9:33      Amy L Rose               8/12/2020 20:33
Alfredo Marquez                  8/6/2020 9:33      Jeanette M Stampo-Woodcook
                                                                             8/12/2020 20:35
Keith Mitchell                   8/6/2020 9:33      daniel r desjardins      8/12/2020 20:38
Zach Thomas                      8/6/2020 9:33      Shenishe Kelly           8/12/2020 20:39
Dave Rakentine                   8/6/2020 9:33      Kevin Pease              8/12/2020 20:40
Orvin Fagon                      8/6/2020 9:33      Janice Gardner           8/12/2020 20:40
Matthew Nevins                   8/6/2020 9:33      Cheryl McEnroe           8/12/2020 20:41
james michael johnson jr         8/6/2020 9:33      Lance Ballantyne         8/12/2020 20:41
Justin Radcliffe                 8/6/2020 9:34      Jack Kalvan              8/12/2020 20:42
Fedee Newton                     8/6/2020 9:34      Eric Andrews             8/12/2020 20:44
Randy poul Mortensen             8/6/2020 9:35      Kelly Olson              8/12/2020 20:45
Kelly Patterson                  8/6/2020 9:36      Randall Bozzini          8/12/2020 20:48
Tina reed                        8/6/2020 9:36      Lauren Sheridan          8/12/2020 20:49
Newton Huff                      8/6/2020 9:36      Christina M Shiflet      8/12/2020 20:52
Rose Brown                       8/6/2020 9:36      Asmara Marek             8/12/2020 20:53
Taharsey Y Harrison              8/6/2020 9:37      Asmara Marek             8/12/2020 20:54
garland phippin                  8/6/2020 9:37      Nadine Stamper           8/12/2020 20:55
Andrew Netzel                    8/6/2020 9:37      Justin Danan Coleman     8/12/2020 20:56
Don D Price                      8/6/2020 9:39      Kevin Ochshorn           8/12/2020 21:04
Sherif Fayez Ghamry              8/6/2020 9:39      Jamie Roozen             8/12/2020 21:05
Mr. Brian Drake                  8/6/2020 9:40      Randolph W Sigley        8/12/2020 21:05
Jacob Dixon                      8/6/2020 9:40      Adam Norris              8/12/2020 21:07
Deborah Smith                    8/6/2020 9:42      Randolph W Sigley        8/12/2020 21:07
Patrice Agurs                    8/6/2020 9:42      JOE GONCZI               8/12/2020 21:08
David John Schinsing             8/6/2020 9:42      Leide Carvalho           8/12/2020 21:11
Irene Cerda                      8/6/2020 9:43      Jean Charles Domercant   8/12/2020 21:11
Darcell Crawford                 8/6/2020 9:43      Matthew Drexinger        8/12/2020 21:14
Maxwell Jorgensen                8/6/2020 9:44      Maggie Ovington          8/12/2020 21:20
Amanda Kelley                    8/6/2020 9:44      Kirk Nims                8/12/2020 21:21
Angel Williams                   8/6/2020 9:44      Carol Ganister           8/12/2020 21:25
Leslie                           8/6/2020 9:44      ciara parks              8/12/2020 21:25
Lamb, Derek M.                   8/6/2020 9:46      Raul Issa                8/12/2020 21:27
Samuel Cohen                     8/6/2020 9:48      Sokea Seng               8/12/2020 21:29
Felix Blanchard                  8/6/2020 9:48      Anne Erdfelt             8/12/2020 21:29
John Stinson                     8/6/2020 9:49      Reed Murray              8/12/2020 21:29
Daniel Onukegbe                  8/6/2020 9:49      Mary Tiller              8/12/2020 21:30
Brad Kramer                      8/6/2020 9:49      ANGELITA LEWIS           8/12/2020 21:35
Angel Williams                   8/6/2020 9:50      rehan nazeem             8/12/2020 21:39
Rebecca A Morgan                 8/6/2020 9:50      Amanda R Danner          8/12/2020 21:39
Courtney Buckley                 8/6/2020 9:50      Nejan Paniagua           8/12/2020 21:47
Susan Traylor                    8/6/2020 9:51      Sida Guo                 8/12/2020 21:48
Lisa Hoinke                      8/6/2020 9:51      Marc Helms               8/12/2020 21:49
Sarah Barzilay                   8/6/2020 9:51      Matthew Martinez         8/12/2020 21:49
William Keel                     8/6/2020 9:54      Drew Blake               8/12/2020 21:50
Greyson Keller                   8/6/2020 9:54      nathan sweeney           8/12/2020 21:52
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 368 of 525


Maurice Spears                    8/6/2020 9:54      RENECIA HOLMES               8/12/2020 21:55
Lauren Manning                    8/6/2020 9:55      Jose Estrada                 8/12/2020 21:57
Stacie Stanley                    8/6/2020 9:55      Rachel Diamond               8/12/2020 21:58
Carrie Baker                      8/6/2020 9:56      Kylee McKnight               8/12/2020 22:00
Kendall Felder                    8/6/2020 9:57      Prasad Annadata              8/12/2020 22:01
Simon McKinlay                    8/6/2020 9:57      David K Speaks               8/12/2020 22:03
Matthew Barnett                   8/6/2020 9:57      Itzel Botello                8/12/2020 22:04
TERRY STAFFORD                    8/6/2020 9:57      Druscilla Chauffe            8/12/2020 22:09
Kayla Szafranski                  8/6/2020 9:57      Timothy O'Neill              8/12/2020 22:11
Ivor                              8/6/2020 9:57      Kristen Connolly             8/12/2020 22:12
Daniel Davidson                   8/6/2020 9:58      Calvin Geddings              8/12/2020 22:14
Cassandra Frantz                  8/6/2020 9:58      Rhonda Alison Wright         8/12/2020 22:14
Matthew J Shibla                  8/6/2020 9:58      Danna Lynn Huff Lowe         8/12/2020 22:18
Julio Medina                      8/6/2020 9:58      David Peterson               8/12/2020 22:20
Ana Martinez                      8/6/2020 9:59      Brad Spackman                8/12/2020 22:21
Gerell Batteau                   8/6/2020 10:00      Brad Spackman                8/12/2020 22:21
Carl Alm                         8/6/2020 10:00      Lola Allen                   8/12/2020 22:22
Dominick Fair                    8/6/2020 10:00      Jason M Adams                8/12/2020 22:27
Charmaine White                  8/6/2020 10:01      Azucena Raquel Garcia        8/12/2020 22:28
Giamani Gunter                   8/6/2020 10:01      Barbara DeSantis             8/12/2020 22:29
Giuseppe Carlo Ballerini         8/6/2020 10:03      Maria Izabel Valente Lucas   8/12/2020 22:37
Alan Hampton                     8/6/2020 10:03      Brandon Owens                8/12/2020 22:39
Jordan Baumer                    8/6/2020 10:04      Jahangir Huseynov            8/12/2020 22:40
Wesley Young                     8/6/2020 10:04      Laura Hobbs                  8/12/2020 22:41
Becky Eastham                    8/6/2020 10:04      Frank Beriii iii             8/12/2020 22:42
Abigail Head                     8/6/2020 10:04      Craig Kochel                 8/12/2020 22:44
Christina shea                   8/6/2020 10:05      Brooke Raap                  8/12/2020 22:54
DantÃ© Perkins                   8/6/2020 10:05      Lyndon Burrell Jr            8/12/2020 23:04
Vaibhav Desai                    8/6/2020 10:06      Candice Baker                8/12/2020 23:04
Douglas Struzik                  8/6/2020 10:06      Jeffrey Bobbitt              8/12/2020 23:05
Cynthia Wingate                  8/6/2020 10:06      Deanna Zehner                8/12/2020 23:05
Kurtis Brown                     8/6/2020 10:06      Andrea Akita                 8/12/2020 23:08
Dominique Curry                  8/6/2020 10:06      Shereen Elnahas              8/12/2020 23:13
Travis Olinger                   8/6/2020 10:06      Jeffrey Bobbitt              8/12/2020 23:14
Michael Kennedy                  8/6/2020 10:07      Sheri Diane Schneider        8/12/2020 23:15
Lucinda coughlin                 8/6/2020 10:08      BARRY C. COOPER              8/12/2020 23:17
Abigail Fowler                   8/6/2020 10:08      Adrien Forney                8/12/2020 23:19
Eric Nary                        8/6/2020 10:08      Laurie Sullivan Maddox       8/12/2020 23:20
Stephen C Lechliter              8/6/2020 10:09      April Register               8/12/2020 23:21
Kathryn Brown                    8/6/2020 10:09      Tricia Shroyer               8/12/2020 23:24
Jim Clarkson                     8/6/2020 10:10      Edward w Patton              8/12/2020 23:26
Abner mendez                     8/6/2020 10:10      Johannah R Brown             8/12/2020 23:27
Jeffrey A Szabo                  8/6/2020 10:10      Michael Burgett              8/12/2020 23:27
John Frazier                     8/6/2020 10:10      Eli ImMasche                 8/12/2020 23:27
Nathan Milyard                   8/6/2020 10:11      Leslie Kang                  8/12/2020 23:28
EDWARD SIMS                      8/6/2020 10:11      Eli K ImMasche               8/12/2020 23:29
Sarah Bredenberg                 8/6/2020 10:11      Crystal Forrest              8/12/2020 23:29
Ron Papworth                     8/6/2020 10:12      Okwara Uzoh                  8/12/2020 23:30
Amber Martinson                  8/6/2020 10:12      Michael Baynes               8/12/2020 23:30
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 369 of 525


Cori Hersom                     8/6/2020 10:12      Robert Rudelius         8/12/2020 23:30
Michelle Arias                  8/6/2020 10:13      Jennifer Pham           8/12/2020 23:30
Sarah Baker                     8/6/2020 10:13      Jason Baker             8/12/2020 23:31
Andrew Turner                   8/6/2020 10:13      Kathy McDermott         8/12/2020 23:32
Jacob Crow                      8/6/2020 10:14      Jason Baker             8/12/2020 23:33
Sloan Williamson                8/6/2020 10:14      Justin                  8/12/2020 23:37
Nashica ST.JOHN                 8/6/2020 10:14      MICHAEL LEE MCCLUSKEY   8/12/2020 23:37
Kirk Anderson                   8/6/2020 10:14      Ashley Carmona          8/12/2020 23:41
Alia McCants                    8/6/2020 10:15      Peter Tuma              8/12/2020 23:45
Sean Mayorga                    8/6/2020 10:15      KIM SHIMONEK            8/12/2020 23:45
Kirk Anderson                   8/6/2020 10:16      Quinn Ranieri           8/12/2020 23:55
Mihozoty Rodriguez              8/6/2020 10:16      Josh Brower             8/12/2020 23:56
Graham Hardock                  8/6/2020 10:16      Jshuannetta Harris      8/12/2020 23:56
Millie Hammel                   8/6/2020 10:17      Kamron Murphy            8/13/2020 0:01
DAVID MEYER                     8/6/2020 10:17      Angelica Marie Porro     8/13/2020 0:02
Satya munaganuri                8/6/2020 10:17      Sara Lavi                8/13/2020 0:02
Aaron Schnyder                  8/6/2020 10:17      Sara Lavi                8/13/2020 0:03
A-Jay DiGirolamo                8/6/2020 10:17      Matthew Sones            8/13/2020 0:04
Ashley Jewell                   8/6/2020 10:17      Laura Rowley             8/13/2020 0:04
Guiping Wang                    8/6/2020 10:17      Denis Kosygin            8/13/2020 0:08
Christopher Wilson              8/6/2020 10:17      Eric J Muldoon           8/13/2020 0:14
Scott Dillenback                8/6/2020 10:17      Karen Brown              8/13/2020 0:15
Brandon Gue                     8/6/2020 10:17      Ismael Keita             8/13/2020 0:16
Sanaz Mahdavieh                 8/6/2020 10:18      Julia Nashif             8/13/2020 0:18
Natasha Charles                 8/6/2020 10:18      Anna C. Gayle            8/13/2020 0:19
Amy Krone                       8/6/2020 10:18      Breona Bean              8/13/2020 0:22
Ziqi Xu                         8/6/2020 10:18      Melissa Aguilar          8/13/2020 0:22
Karla Corral                    8/6/2020 10:18      Colleen McGuire          8/13/2020 0:23
Dale stafford                   8/6/2020 10:18      Dustin M. Elery          8/13/2020 0:23
Emily fitzgerald                8/6/2020 10:19      Andre Aghekian           8/13/2020 0:25
Cynthia Megan Tysver            8/6/2020 10:19      Jillian Bastock          8/13/2020 0:27
adeola Fawehinmi                8/6/2020 10:19      Andrew Boyle             8/13/2020 0:27
Jeannine Allen                  8/6/2020 10:20      sandra todd              8/13/2020 0:27
Thomas Cairo                    8/6/2020 10:20      Linda Hatch              8/13/2020 0:28
Kyle Corey                      8/6/2020 10:20      Don Coffey               8/13/2020 0:32
Marilyn Walker                  8/6/2020 10:21      Joshua Stanley           8/13/2020 0:34
Jamey Little                    8/6/2020 10:21      Brian Mihulka            8/13/2020 0:34
Aideliz Miranda                 8/6/2020 10:21      Lyndon Burrell Jr        8/13/2020 0:35
Vasil Pendavinji                8/6/2020 10:22      Madhur Garg              8/13/2020 0:38
Marlo Caine                     8/6/2020 10:23      Cole McKinney            8/13/2020 0:39
Brooklyn Lindsey                8/6/2020 10:23      Ritika Garg              8/13/2020 0:40
Michael T Ring                  8/6/2020 10:23      Stephen Allen            8/13/2020 0:40
Thomas E Pierce                 8/6/2020 10:23      Charles H Spaulding      8/13/2020 0:41
Connor Behan                    8/6/2020 10:23      Kendra Lewis             8/13/2020 0:42
Alyssa Ray Simmons              8/6/2020 10:24      Michael Erdey            8/13/2020 0:42
Aimee L Riendeau                8/6/2020 10:24      Ronak Patel              8/13/2020 0:43
Dustin T Steger                 8/6/2020 10:25      Donna Milnor             8/13/2020 0:45
Anthony Lopes                   8/6/2020 10:26      David C Barker           8/13/2020 0:45
wade rogers                     8/6/2020 10:26      Michael Gabbitas         8/13/2020 0:45
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 370 of 525


Anthony Lopes                   8/6/2020 10:26      Vickie Currin         8/13/2020 0:46
Morgan DuShane                  8/6/2020 10:26      Michael J Potjer      8/13/2020 0:47
Bernadette Spitz                8/6/2020 10:27      Rohinton Richard      8/13/2020 0:47
Josue Tinoco                    8/6/2020 10:27      Joseph T. Kowtko      8/13/2020 0:48
Jean-Paul Montgrain             8/6/2020 10:27      Jaime Meyers          8/13/2020 0:49
Leroy Posey                     8/6/2020 10:27      Amorelle Nunal        8/13/2020 0:49
Savannah Stephens               8/6/2020 10:27      Brennen J. Kowtko     8/13/2020 0:50
David Ballinger                 8/6/2020 10:28      John Burns            8/13/2020 0:52
Mack                            8/6/2020 10:28      Martha Clay           8/13/2020 0:58
Angela R. Williams              8/6/2020 10:28      Thomas Neary          8/13/2020 0:59
Andres Maravilla                8/6/2020 10:28      Alan Hosch            8/13/2020 0:59
Nina Harris                     8/6/2020 10:28      Brian McNurlen        8/13/2020 1:01
Natalie Lang                    8/6/2020 10:28      Elmo Lewis            8/13/2020 1:02
Katelyn Garner                  8/6/2020 10:29      GIA LI                8/13/2020 1:07
Peter J Morgan                  8/6/2020 10:29      Billie Jo Hopka       8/13/2020 1:11
Megan Allen                     8/6/2020 10:30      Samantha Libreros     8/13/2020 1:18
Catherine Toscano               8/6/2020 10:30      Kyle Thiessen         8/13/2020 1:20
Jay Boydston                    8/6/2020 10:30      Kyle Pronko           8/13/2020 1:22
Joyce Fontaine                  8/6/2020 10:30      Leah A Bartell        8/13/2020 1:23
Sean J Stallsmith               8/6/2020 10:31      Randall Deer          8/13/2020 1:24
Jo Ann Pritt                    8/6/2020 10:31      Steven Sierakowski    8/13/2020 1:26
Tabatha Gabaa                   8/6/2020 10:31      laurie voeltz         8/13/2020 1:28
mark cuendet                    8/6/2020 10:31      Richard               8/13/2020 1:28
Loretta Griffin                 8/6/2020 10:32      Joshua Shroyer        8/13/2020 1:31
Charles Shimkosky               8/6/2020 10:32      Liana Yan             8/13/2020 1:31
Michelle L Bailey               8/6/2020 10:32      Olga Atlholang        8/13/2020 1:33
Cameron Adkins                  8/6/2020 10:32      Megan Lacy            8/13/2020 1:34
Robert G Rush                   8/6/2020 10:33      Al Fashola            8/13/2020 1:36
Hannah Flowers                  8/6/2020 10:33      Michael E. Boisvert   8/13/2020 1:36
Dianne M Martin                 8/6/2020 10:34      James Bynon           8/13/2020 1:37
Joel Tee                        8/6/2020 10:35      Vanessa Osula         8/13/2020 1:39
Hector Martinez                 8/6/2020 10:35      Anthony Cario         8/13/2020 1:42
Jocelyn Zapien-Espinosa         8/6/2020 10:35      Mary Cole             8/13/2020 1:43
Alexander T. O'Farrell          8/6/2020 10:36      Julia Jimenez         8/13/2020 1:46
Jessica M Figueroa              8/6/2020 10:36      Justin Warren         8/13/2020 1:47
Hector Martinez                 8/6/2020 10:36      Kecia McConathy       8/13/2020 1:49
Jessica Sanabria                8/6/2020 10:37      Angela Tomas          8/13/2020 1:50
Ryan Buckingham                 8/6/2020 10:37      Luis                  8/13/2020 1:50
Christopher brown               8/6/2020 10:37      Je Ha Kim             8/13/2020 1:52
Roy R Russell                   8/6/2020 10:37      Elizabeth Yang        8/13/2020 1:53
stephen mathura                 8/6/2020 10:37      Samantha Prien        8/13/2020 1:54
Austin Hunt                     8/6/2020 10:38      Bethany Huskey        8/13/2020 1:56
Carlos Hernandez                8/6/2020 10:38      Christal Tran         8/13/2020 1:58
Megan Bright                    8/6/2020 10:39      Jessica Clark         8/13/2020 1:58
Brian Shunk                     8/6/2020 10:39      James McHale          8/13/2020 1:58
Jennifer Hudson                 8/6/2020 10:39      Janelle Botez         8/13/2020 2:02
Jincy Golden                    8/6/2020 10:40      Jeremy R Kuhn         8/13/2020 2:09
David Colfax                    8/6/2020 10:40      STEVEN FERRELL        8/13/2020 2:12
Zachary T Kmieciak              8/6/2020 10:40      Kay Grosskopf         8/13/2020 2:18
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 371 of 525


Daniel Damico                  8/6/2020 10:40      Michael J Davis             8/13/2020 2:19
Walker Powe                    8/6/2020 10:41      Elizabeth Garcia Barrueta   8/13/2020 2:19
Mark Mazanec                   8/6/2020 10:41      Steven Ho                   8/13/2020 2:20
Mark Green                     8/6/2020 10:41      Monica L Coyazo             8/13/2020 2:21
Christopher Couch              8/6/2020 10:42      Kiranjit Banger             8/13/2020 2:25
DANEEN CHURCH                  8/6/2020 10:42      Mark Perkins                8/13/2020 2:30
TIFFANY WAKEFIELD              8/6/2020 10:42      Michael Man                 8/13/2020 2:30
Andrew Davis                   8/6/2020 10:42      JEDIDIAH ELDRIDGE           8/13/2020 2:30
Nicholas Ostrosky              8/6/2020 10:42      Michael Man                 8/13/2020 2:31
Chantia Pasley                 8/6/2020 10:42      Liana DeMarco               8/13/2020 2:32
Dipesh Patel                   8/6/2020 10:42      Bonnie Marie Benson         8/13/2020 2:33
Diana Suchodolski              8/6/2020 10:42      Brian Erickson              8/13/2020 2:35
Don Carlos Knowlton            8/6/2020 10:43      Virginia Quintana           8/13/2020 2:35
Bon Joey B. Tan                8/6/2020 10:43      Joanna Martinez             8/13/2020 2:36
Jacob Backover                 8/6/2020 10:43      Victor Hollenberg           8/13/2020 2:36
MICHAEL GENNERT                8/6/2020 10:43      Quieten Key                 8/13/2020 2:37
Edward Wixted                  8/6/2020 10:44      Aundrea Rector              8/13/2020 2:38
Guadalupe Garcia               8/6/2020 10:44      Donald Lokken               8/13/2020 2:39
Paul O. Opitz III              8/6/2020 10:44      Robin Quintero              8/13/2020 2:45
Benjamin J Prentice            8/6/2020 10:44      Ericka Duncan               8/13/2020 2:45
Vinod Meda                     8/6/2020 10:44      Gregory L. Dominguez        8/13/2020 2:46
Gregory Klingensmith           8/6/2020 10:45      Jan Petykiewicz             8/13/2020 2:52
Mary Darlene Gonzalez          8/6/2020 10:45      Kassandra                   8/13/2020 2:52
Sam Vafadar                    8/6/2020 10:45      Anastasia C Bergara         8/13/2020 2:56
Ustes Greenridge               8/6/2020 10:45      Daniel Royal                8/13/2020 2:58
Mark Farrell                   8/6/2020 10:46      Michael Kulp                8/13/2020 2:58
Raymond Crandall               8/6/2020 10:46      Emerson Futrell             8/13/2020 3:00
Tevin Suggs                    8/6/2020 10:46      Jeffrey Berkoff             8/13/2020 3:03
Kordell McNabb                 8/6/2020 10:47      Kirk Jackson                8/13/2020 3:07
Ashlee McQuary                 8/6/2020 10:47      Raymond James Pumala        8/13/2020 3:10
Brian Holtz                    8/6/2020 10:47      Jason L Peacock             8/13/2020 3:10
Grace Carrington               8/6/2020 10:47      Jeff Moon                   8/13/2020 3:10
Erin Smetak                    8/6/2020 10:47      Julie A Vos                 8/13/2020 3:24
Matt Goodpaster                8/6/2020 10:47      John W. Woods III           8/13/2020 3:41
Jennifer Meiser                8/6/2020 10:48      Kaye Maxbauer               8/13/2020 3:46
Justin Grover                  8/6/2020 10:48      Clyde Putnam                8/13/2020 3:46
Ryan Reid                      8/6/2020 10:48      Joseph Mayer                8/13/2020 3:47
Tiffany Brown                  8/6/2020 10:48      Stephen Hobbs               8/13/2020 3:50
Tai Colding                    8/6/2020 10:49      Suzanne Marie Perez         8/13/2020 3:50
Andrew Ogburn                  8/6/2020 10:49      Christine                   8/13/2020 3:55
Ellen J Hayes                  8/6/2020 10:49      Joshua Jordan Perez         8/13/2020 3:56
John Colascione                8/6/2020 10:49      Matthew Solar               8/13/2020 3:58
Scott Estes                    8/6/2020 10:49      Elizabeth S Mazzella        8/13/2020 3:59
Gabriel Alonso-Mendoza         8/6/2020 10:49      Brant R Hartmann            8/13/2020 3:59
Tamara E. Mann                 8/6/2020 10:50      Orlando                     8/13/2020 4:00
Jeremeh Booker Sr              8/6/2020 10:51      Andrea McCall               8/13/2020 4:00
Ram Ratnagiri                  8/6/2020 10:51      Grace Li                    8/13/2020 4:08
Juana M Santillan              8/6/2020 10:51      CARLOS A GONZALEZ           8/13/2020 4:09
Tatiana Peduri                 8/6/2020 10:51      Grace Li                    8/13/2020 4:09
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 372 of 525


Eddie Bibbs                     8/6/2020 10:51      Dana Barone                  8/13/2020 4:20
Marshey Kernizan                8/6/2020 10:51      Angela Ferrin                8/13/2020 4:20
Angelica M. Jusino Rodriguez    8/6/2020 10:51      Molly Martin                 8/13/2020 4:26
Crystal Keelin                  8/6/2020 10:52      Monica N Phyall              8/13/2020 4:31
Elizabeth Wooten                8/6/2020 10:52      John K Wirant                8/13/2020 4:32
Robert Haske                    8/6/2020 10:52      Brenda Bell                  8/13/2020 4:36
Madison Meadows                 8/6/2020 10:52      Joseph Fuentes               8/13/2020 4:43
Alexander Postalian             8/6/2020 10:52      Shermela Faulks              8/13/2020 4:45
Allison Kijak                   8/6/2020 10:53      Liz R Nava                   8/13/2020 4:47
Angela Y Grant                  8/6/2020 10:53      Ben                          8/13/2020 4:59
Kierra Richmond                 8/6/2020 10:53      Dorothy Ahlswede             8/13/2020 5:01
Bradley Roark                   8/6/2020 10:53      Angie Aponte                 8/13/2020 5:08
Elizabeth Steede                8/6/2020 10:54      Brian Gomez                  8/13/2020 5:23
Shane potter                    8/6/2020 10:54      Solar Vista Logistics LLC    8/13/2020 5:25
Jayson Lubben                   8/6/2020 10:54      Bridgette Majors             8/13/2020 5:27
Diana Kempter                   8/6/2020 10:54      Cameron Robert Aragon        8/13/2020 5:28
Denise Caraballo                8/6/2020 10:54      Davidson Truong              8/13/2020 5:34
Stephen Kent" Pollock"          8/6/2020 10:55      Christine Paras              8/13/2020 5:44
Kristin Newill                  8/6/2020 10:55      Israel Hernandez             8/13/2020 5:44
Rebecca L Steele                8/6/2020 10:55      Thomas K Williams            8/13/2020 5:47
Jennifer B. Taillepierre        8/6/2020 10:55      Lorena Garcia                8/13/2020 5:54
Whitney Martin                  8/6/2020 10:55      Dante Paladino Grey          8/13/2020 6:00
Sarah Alba                      8/6/2020 10:56      matthew lantz                8/13/2020 6:11
Joshua Smith                    8/6/2020 10:56      Jorge Parrado                8/13/2020 6:12
Cheryl Fuccillo                 8/6/2020 10:56      John Ryan Prejean            8/13/2020 6:33
Andrew Schicho                  8/6/2020 10:56      Magan Allen                  8/13/2020 6:41
Dana Tyler Kidder               8/6/2020 10:56      Jessica L Richey             8/13/2020 6:42
Andres Perez                    8/6/2020 10:56      Patric Bautista Aguilar      8/13/2020 7:02
Alejandro Serra                 8/6/2020 10:57      Adam Denman                  8/13/2020 7:05
DONNA BAIR                      8/6/2020 10:57      Bernhard Freimann            8/13/2020 7:09
Alejandro Serra                 8/6/2020 10:57      Alexander Acevedo Perez      8/13/2020 7:14
Vincent Boccio                  8/6/2020 10:58      Kendall Cobb                 8/13/2020 7:16
Henry A Hughes II               8/6/2020 10:58      Rocky Stevens                8/13/2020 7:22
Robert Joseph CharlierAnglim    8/6/2020 10:58      Grant Rasmusson              8/13/2020 7:22
BRENDA J BECHTEL                8/6/2020 10:58      Daisy Polanski               8/13/2020 7:30
Christopher wineland            8/6/2020 10:58      Devin Carlisle               8/13/2020 7:41
Andrew Allen                    8/6/2020 10:58      Rosendo gutierrez            8/13/2020 8:25
Todd Brown                      8/6/2020 10:58      Catherine Knoth              8/13/2020 8:29
Rachel Delcambre                8/6/2020 10:59      John Jankite                 8/13/2020 8:56
Stephan Harley                  8/6/2020 10:59      Erin Marie Rojas             8/13/2020 9:02
Pamela Morrow                   8/6/2020 10:59      Dimitrio Bayardo             8/13/2020 9:12
Brandon Koester                 8/6/2020 10:59      Brandon Alexander            8/13/2020 9:18
Maylen Hernandez                8/6/2020 10:59      Shawn Alan Cleveland         8/13/2020 9:24
Nidal Zarour                    8/6/2020 11:00      Matthew D Adams              8/13/2020 9:36
John Joseph Gacek               8/6/2020 11:00      Lisa Truhett                 8/13/2020 9:50
TRENT BAKER                     8/6/2020 11:00      Jennifer                     8/13/2020 9:54
Barbara Worgan                  8/6/2020 11:00      Emmanuel Pohoreski           8/13/2020 9:55
William Abraham Barker          8/6/2020 11:00      Dalinda M Carter             8/13/2020 9:58
Yanbang Liu                     8/6/2020 11:00      David E. Marquard           8/13/2020 10:08
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 373 of 525


Ty-Shinta Adams                 8/6/2020 11:00      Tina Andrews                8/13/2020 10:10
Brooklyn Mettlach               8/6/2020 11:01      Jerome Decuir               8/13/2020 10:18
Nancy Roy                       8/6/2020 11:01      Graham Nugent               8/13/2020 10:29
Luke Joseph Carrico             8/6/2020 11:01      Nicholas Wang               8/13/2020 10:38
Eduardo Hidalgo                 8/6/2020 11:01      Candy ponce                 8/13/2020 10:50
Bo Zhou                         8/6/2020 11:01      Richard Maxwell Toomer      8/13/2020 10:56
Sarah L Angell                  8/6/2020 11:01      Margarett Williamson        8/13/2020 10:59
Michael N Fendler               8/6/2020 11:02      Nahrie Chi                  8/13/2020 11:10
Frank Serafine                  8/6/2020 11:02      Cheryl A. Borst             8/13/2020 11:13
Jhereka Prentice                8/6/2020 11:03      Lisa lomonaco               8/13/2020 11:19
Rebecca Dalton                  8/6/2020 11:03      Marie Hand                  8/13/2020 11:24
Jane Lydia Adams                8/6/2020 11:03      Cindy Summers               8/13/2020 11:32
Robert Evans                    8/6/2020 11:03      Kari Hunt                   8/13/2020 11:35
Erica Brown                     8/6/2020 11:03      William J Coral             8/13/2020 11:39
Carmen Pope                     8/6/2020 11:04      Regine Geffrard             8/13/2020 11:42
Ten Stallings                   8/6/2020 11:04      Catherine Yrlas             8/13/2020 11:49
Tiana Martinez                  8/6/2020 11:04      Michelle Stafford           8/13/2020 11:58
Josette Lamont                  8/6/2020 11:04      Donald Polak                8/13/2020 12:01
Michael McDowell                8/6/2020 11:05      Erica Malcolm               8/13/2020 12:03
Sebouh Terzian                  8/6/2020 11:05      Tara Norris                 8/13/2020 12:07
Noah Luck Easterly              8/6/2020 11:05      Phillip Hewitt              8/13/2020 12:07
Nancy McLean                    8/6/2020 11:05      Amber Brady                 8/13/2020 12:15
Rukesh Adikesavan               8/6/2020 11:05      Matthew Ryan McCauley       8/13/2020 12:16
Shaun Kovatch                   8/6/2020 11:05      Cassondra Larsen (Ransom)   8/13/2020 12:27
RITA E Kalina                   8/6/2020 11:05      Heather Allen               8/13/2020 12:28
Evelyn Marchany Garcia          8/6/2020 11:05      Marc Hughston               8/13/2020 12:31
Ronald R Falise                 8/6/2020 11:05      Kristi Hughston             8/13/2020 12:31
Carolyn Lammering               8/6/2020 11:06      Jerry williams              8/13/2020 12:32
Jenna Crain                     8/6/2020 11:06      Glendolyn Foster            8/13/2020 12:36
Jeffrey A Smith                 8/6/2020 11:06      Miranda D Knee              8/13/2020 12:36
Joette M Daniels                8/6/2020 11:06      Davida L Moody              8/13/2020 12:38
Trent Sanders                   8/6/2020 11:06      Lauren Carper               8/13/2020 12:40
Lisa Roberto                    8/6/2020 11:06      VALERIA MCINTYRE            8/13/2020 12:40
Marissa Weaver                  8/6/2020 11:06      MARGARET L WOOD             8/13/2020 12:40
Lawrence Eziam                  8/6/2020 11:07      Jessica Sadler              8/13/2020 12:43
Jenna Crain                     8/6/2020 11:07      Shayna Bailey               8/13/2020 12:47
Juanita Arnall                  8/6/2020 11:07      Sean Hart                   8/13/2020 12:49
George Henry                    8/6/2020 11:08      Christopher Hayes           8/13/2020 12:50
DarlÃ¨ne Alaine                 8/6/2020 11:08      Sandra Patterson            8/13/2020 12:52
Jerome T Brown II               8/6/2020 11:08      Steven VanDenDriessche      8/13/2020 12:54
Yelinska Alicea                 8/6/2020 11:08      Kristin Dawson              8/13/2020 12:57
Leigh Plunkett                  8/6/2020 11:08      Eric hartmann               8/13/2020 12:57
Charles Edward Boulware         8/6/2020 11:08      Jeffrey Lapak               8/13/2020 12:59
Toni Lutzow                     8/6/2020 11:08      Jillane Hartman             8/13/2020 13:00
Sarah Lindsay                   8/6/2020 11:09      Neeraj Kumar                8/13/2020 13:01
Jodi A. Bowlin                  8/6/2020 11:09      Jason Querciagrossa         8/13/2020 13:02
Joell T Brown                   8/6/2020 11:09      James Mazak                 8/13/2020 13:06
JEIMY K RIBADO                  8/6/2020 11:10      nicholas merritt            8/13/2020 13:08
Savannah A Chadwick             8/6/2020 11:10      Pratim                      8/13/2020 13:10
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 374 of 525


Katherine Marino                8/6/2020 11:10      Freddie Lewis           8/13/2020 13:16
Michele C Wolsky                8/6/2020 11:10      Gavin Robinson          8/13/2020 13:24
Chaumia Jackson                 8/6/2020 11:10      Steven Tervort          8/13/2020 13:29
Michael E. Starr                8/6/2020 11:10      Kevin Eugene Smither    8/13/2020 13:30
Massire Sylla                   8/6/2020 11:11      Drew Hestad             8/13/2020 13:31
Ivette C. Luna                  8/6/2020 11:11      Amanda Davis            8/13/2020 13:35
Andrew Prazar                   8/6/2020 11:11      Amy D Augustine         8/13/2020 13:41
Marissa Natale                  8/6/2020 11:11      Ryan Umberger           8/13/2020 13:43
Matthew Simpson                 8/6/2020 11:11      Constance Loken         8/13/2020 13:43
Joe Feagin                      8/6/2020 11:11      Emily Fitzpatrick       8/13/2020 13:43
Tony Hartley                    8/6/2020 11:12      William Uhle, Jr.       8/13/2020 13:43
Kathy Bronson                   8/6/2020 11:12      Patrick J. Kennedy      8/13/2020 13:45
Beth McMillen                   8/6/2020 11:12      John Baker              8/13/2020 13:45
Libby Hancock                   8/6/2020 11:12      Athelia Crosmun         8/13/2020 13:46
Thiago Souza                    8/6/2020 11:12      Jessica Murdock         8/13/2020 13:47
Michelle DeCoud                 8/6/2020 11:12      Thomas Cifelli          8/13/2020 13:48
Gerijo Matyka                   8/6/2020 11:12      Thomas Cifelli          8/13/2020 13:49
Joseph Melton                   8/6/2020 11:13      Vincent Revak           8/13/2020 13:52
NATHAN REISMAN                  8/6/2020 11:14      Darius Gibson           8/13/2020 14:01
Zuleika Larkin                  8/6/2020 11:14      Chris Arsenault         8/13/2020 14:02
Penny Rainbolt                  8/6/2020 11:15      Esteven soto            8/13/2020 14:05
dale langley                    8/6/2020 11:15      Joel Gregory            8/13/2020 14:07
DR. Barbara Jean Jacobs         8/6/2020 11:15      Lizeth Basilio          8/13/2020 14:09
Aaron siock                     8/6/2020 11:15      Jared Hodges            8/13/2020 14:11
Eric Stormzand                  8/6/2020 11:15      Ronald Criss            8/13/2020 14:11
BRITTANY CAOILE                 8/6/2020 11:15      Austin Lawler           8/13/2020 14:12
Sarah Williams                  8/6/2020 11:16      Dawn Heinbach           8/13/2020 14:12
Scott Hampton                   8/6/2020 11:16      Marshall E. Sorensen    8/13/2020 14:12
Veridad Truth                   8/6/2020 11:17      JOHN BYRNE              8/13/2020 14:13
Jay C Hawkins                   8/6/2020 11:17      Juana Gonzalez          8/13/2020 14:13
Daniel Zhou                     8/6/2020 11:17      Christoph Bussler       8/13/2020 14:17
Nathan Stoll                    8/6/2020 11:17      Seth Jaslow             8/13/2020 14:18
Hantz Fontaine                  8/6/2020 11:17      Marion B James          8/13/2020 14:19
Michelle Zychowski              8/6/2020 11:17      Deborah Brooks          8/13/2020 14:22
Shaun F Kelso                   8/6/2020 11:17      LARRY FITZPATRICK       8/13/2020 14:22
Debra Baker                     8/6/2020 11:17      Gwendolyn Rene Wright   8/13/2020 14:23
Raymond Smythe                  8/6/2020 11:17      Ruixue Wang             8/13/2020 14:26
ELIAS STEVENS                   8/6/2020 11:18      DAWN R SCHIPPERS        8/13/2020 14:27
mikiko marci                    8/6/2020 11:18      Matthew Smith           8/13/2020 14:28
David Egilman                   8/6/2020 11:18      Cyristal Grace          8/13/2020 14:30
Heather A Pilkenton             8/6/2020 11:18      Natalie Rivera Weaver   8/13/2020 14:33
Dorin Constantin                8/6/2020 11:18      philip lim              8/13/2020 14:33
Sara pepple                     8/6/2020 11:18      Debora Panza            8/13/2020 14:34
Goutham Madhadi                 8/6/2020 11:19      Christopher D Clark     8/13/2020 14:34
Napoleon Brooks                 8/6/2020 11:19      Rebecca                 8/13/2020 14:35
Ticiana Coleman                 8/6/2020 11:19      Tony Robinson           8/13/2020 14:38
LaTese Perdue                   8/6/2020 11:19      Vicki Seabury           8/13/2020 14:41
Brenda Lewis                    8/6/2020 11:20      Dennis Payne            8/13/2020 14:42
James E Peratino                8/6/2020 11:20      JOHN PETERSON           8/13/2020 14:44
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 375 of 525


Mark Vitale                          8/6/2020 11:20   Lynn Meeks                 8/13/2020 14:45
Cam Dudley                           8/6/2020 11:20   August Smaglik             8/13/2020 14:47
Scott Loomer                         8/6/2020 11:20   Eleonora Angelini          8/13/2020 14:53
Daniel Quiat                         8/6/2020 11:20   Pamela Davis               8/13/2020 14:53
Jamere L Harris                      8/6/2020 11:20   Jonathan Lopez             8/13/2020 14:56
Aurora Estrada                       8/6/2020 11:21   Corey Oses                 8/13/2020 15:00
Mark Pitts                           8/6/2020 11:21   Vicki Stevenson            8/13/2020 15:02
Christopher Baierl                   8/6/2020 11:21   Simran Khatri              8/13/2020 15:02
Rebecca Regnerus                     8/6/2020 11:21   Christina Erin Graham      8/13/2020 15:02
Victoria Thompson                    8/6/2020 11:21   Thomas Van Pelt            8/13/2020 15:04
Celeste BLOCHOWIAK                   8/6/2020 11:21   johnny h meier             8/13/2020 15:07
Michael D Marineau                   8/6/2020 11:21   Nathan Cole                8/13/2020 15:10
Hugo lora                            8/6/2020 11:21   Robert J Graham            8/13/2020 15:11
Josh Maberry                         8/6/2020 11:21   Andy Dzyubenko             8/13/2020 15:14
DENISE HAMILTON                      8/6/2020 11:22   Larry Beisel               8/13/2020 15:14
Christina P. Medlyn                  8/6/2020 11:22   Terry L Hernlund           8/13/2020 15:15
Tongtong Zhang                       8/6/2020 11:22   Janice Burkhead            8/13/2020 15:17
john p ryans                         8/6/2020 11:22   RoyBuzzell                 8/13/2020 15:18
Victoria L McGuinn                   8/6/2020 11:22   Anna jones                 8/13/2020 15:19
ROBERT B WALES III                   8/6/2020 11:22   Benjamin D. Masella        8/13/2020 15:22
Christopher Koch                     8/6/2020 11:22   Mark A. Longuepee          8/13/2020 15:23
james stabler                        8/6/2020 11:22   Glenn Mims                 8/13/2020 15:25
Harold F. Sham                       8/6/2020 11:22   Joel Nelson                8/13/2020 15:25
Katherine Blong                      8/6/2020 11:23   Cody Engelman              8/13/2020 15:26
Russell Ayres                        8/6/2020 11:23   Rudolfo Martinez           8/13/2020 15:26
Keith Butler                         8/6/2020 11:23   Anais Martinez             8/13/2020 15:27
Aaron Buck                           8/6/2020 11:23   Nathaniel Thompson         8/13/2020 15:29
MARK HICKS                           8/6/2020 11:23   Laeshia Washington         8/13/2020 15:31
Justin Morris                        8/6/2020 11:23   Patrick Moore              8/13/2020 15:35
Autumn Foley                         8/6/2020 11:24   MaryLu Salmieri            8/13/2020 15:36
Vincent Lee                          8/6/2020 11:24   Mireya Castelan            8/13/2020 15:37
Aaron Berkebile                      8/6/2020 11:24   Mireya Castelan            8/13/2020 15:39
Matthew Melvin                       8/6/2020 11:24   Braxton Dilworth           8/13/2020 15:44
Chloe Scacheri                       8/6/2020 11:25   Gailya Payton              8/13/2020 15:47
Jillian Butler                       8/6/2020 11:25   Scott Mencer               8/13/2020 15:49
Archie Wright                        8/6/2020 11:25   Nicholas Fogle             8/13/2020 15:53
Melford Woods                        8/6/2020 11:25   RImenez Rodrigues de Souza 8/13/2020 15:54
Loretta Powers                       8/6/2020 11:25   Billy Stansberry II        8/13/2020 15:57
Terri Covert                         8/6/2020 11:25   Yerin Jeon                 8/13/2020 15:59
Robert Herman                        8/6/2020 11:25   Chara Smith                8/13/2020 16:00
James Hammock                        8/6/2020 11:26   Mona Voden                 8/13/2020 16:01
Renee Walton                         8/6/2020 11:26   Melanie Cox                8/13/2020 16:02
David Medved                         8/6/2020 11:27   Liam Knight                8/13/2020 16:02
Jon Ames                             8/6/2020 11:27   jane sadowy                8/13/2020 16:03
Deborah Selby (prev. Debbie Bruce)   8/6/2020 11:27   Jennifer McCollum          8/13/2020 16:03
Thomas Bentzel                       8/6/2020 11:27   Yamilet Morales Escudero 8/13/2020 16:05
Lymarie Colon Calzada                8/6/2020 11:27   Julie McDonald             8/13/2020 16:05
Stacy Wirth                          8/6/2020 11:27   Michael L Feo              8/13/2020 16:08
Janelle Murray                       8/6/2020 11:27   Julie Roberson             8/13/2020 16:12
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 376 of 525


Miguel Alva                     8/6/2020 11:27      Sandra Sanders           8/13/2020 16:12
James Fecher                    8/6/2020 11:27      John K Shao              8/13/2020 16:15
Allison Beerntsen               8/6/2020 11:28      Giana Giordano           8/13/2020 16:18
Francis Rose                    8/6/2020 11:28      Chris Dunn               8/13/2020 16:18
Jovanna S Pena Ortiz            8/6/2020 11:28      Lynn Butler              8/13/2020 16:19
Adam Davidson                   8/6/2020 11:28      Casey Sheridan           8/13/2020 16:19
Mark D Viterna                  8/6/2020 11:28      Lori Monzon              8/13/2020 16:21
Mark Hunter                     8/6/2020 11:29      Judie Fauteux            8/13/2020 16:22
Shakeena Clark                  8/6/2020 11:29      Ezra S Sokobin           8/13/2020 16:24
Rebecca Ramberg                 8/6/2020 11:29      Kylie Floyd              8/13/2020 16:28
Debra Dunkerley                 8/6/2020 11:29      Kennneth Lauderdale      8/13/2020 16:29
Nataraj Hauser                  8/6/2020 11:29      David Sipes              8/13/2020 16:33
Njong Ekpang                    8/6/2020 11:29      Tammy S Swindell         8/13/2020 16:36
Sherry Buttram                  8/6/2020 11:29      OLDPA PAYNE              8/13/2020 16:37
Susan Hanson                    8/6/2020 11:29      David Vela Pinuela       8/13/2020 16:37
Jeff Porter                     8/6/2020 11:30      Holly Hauck              8/13/2020 16:37
stephanie smith                 8/6/2020 11:31      Prakash Ganesan          8/13/2020 16:38
Sarah Wilson                    8/6/2020 11:31      Richard Harold Mahoney   8/13/2020 16:38
Cailin pruett                   8/6/2020 11:31      Geetha Ganesan           8/13/2020 16:40
Trinity                         8/6/2020 11:31      Matt Kotraba             8/13/2020 16:42
Glen Lew Lasorsa                8/6/2020 11:31      Hadley M Sulpizio        8/13/2020 16:43
Harpreet Magaw                  8/6/2020 11:31      Bryan McGrath            8/13/2020 16:43
Meghan Watson                   8/6/2020 11:32      Marvin Coleman           8/13/2020 16:44
Carolina Fernandez              8/6/2020 11:32      Gabriel Schmidt          8/13/2020 16:45
Robert Seiler                   8/6/2020 11:32      Nate Dowdle              8/13/2020 16:49
Daniel Jensen                   8/6/2020 11:32      Tim M Grenier            8/13/2020 16:49
Doreen Ndishabandi              8/6/2020 11:32      Thomas M Perrigo         8/13/2020 16:54
Izsak Israel                    8/6/2020 11:33      Joshua Bailey            8/13/2020 16:54
Catherine Wiltshire             8/6/2020 11:33      Andrew J Wyant           8/13/2020 16:55
Anne Bell                       8/6/2020 11:33      Lily Zhao                8/13/2020 16:56
KARISSA KROLL                   8/6/2020 11:33      Eric Witcher             8/13/2020 16:57
MELONIE MORGAN                  8/6/2020 11:33      Michael VanVaerenbergh   8/13/2020 16:58
Johnny Watara-Butler            8/6/2020 11:34      Leanne Longacre          8/13/2020 16:59
Phyliss Taggart                 8/6/2020 11:34      Eileen M Cox             8/13/2020 17:00
Ndidi Moses                     8/6/2020 11:34      Rebecca Barone           8/13/2020 17:04
Eric Brillion                   8/6/2020 11:34      Kriatina alfonso         8/13/2020 17:07
Anjellaca Lynch                 8/6/2020 11:34      Novia Pagone             8/13/2020 17:07
Samuel Hoekstra                 8/6/2020 11:34      kristina Alfonso         8/13/2020 17:08
Robert Jackson                  8/6/2020 11:35      Christine Figurski       8/13/2020 17:09
Michelle Stantial               8/6/2020 11:35      Don Greenfield           8/13/2020 17:11
GENESIS ALLIONE                 8/6/2020 11:35      Eyad Alsabbagh           8/13/2020 17:12
Nerecia Taylor                  8/6/2020 11:35      David Bolea              8/13/2020 17:14
Shawana Carpenter               8/6/2020 11:35      Ianezka Naddaf           8/13/2020 17:15
Robert D Price                  8/6/2020 11:35      Benjamin A. Sikes        8/13/2020 17:17
Liza Mandelbaum                 8/6/2020 11:35      April D Norment          8/13/2020 17:18
Jeffery Nelson                  8/6/2020 11:35      Scott Quinn              8/13/2020 17:21
Kathy Reynolds                  8/6/2020 11:35      Amy Nowels               8/13/2020 17:21
Jennifer Burroughs              8/6/2020 11:35      Chelsea Smith            8/13/2020 17:21
Tiffany L Mausteller            8/6/2020 11:36      Garrett Spears           8/13/2020 17:22
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 377 of 525


Eric Leslie                    8/6/2020 11:36      Cadence Keesee Martin       8/13/2020 17:22
Catherine Wiltshire            8/6/2020 11:36      Therese Homol               8/13/2020 17:23
Mark Yzermans                  8/6/2020 11:36      Katherine A Fairchild       8/13/2020 17:25
Paris Mosley                   8/6/2020 11:37      Sheryl Quock                8/13/2020 17:25
Fran Johnston                  8/6/2020 11:37      Paul Goebel                 8/13/2020 17:26
Ilyasha Todd                   8/6/2020 11:37      Catherine Withey            8/13/2020 17:27
Donna White                    8/6/2020 11:38      Leigh Ann Ruggiero          8/13/2020 17:27
Paris Mosley                   8/6/2020 11:38      Christopher J Tonelli       8/13/2020 17:29
Hannah Stepanian               8/6/2020 11:38      Fernando Camorlinga Ortiz   8/13/2020 17:29
Arika Lawrence                 8/6/2020 11:38      Joshua A Bacca              8/13/2020 17:32
Michael Massey                 8/6/2020 11:38      Joheidi Martinez            8/13/2020 17:34
Lori-Ann Toohey                8/6/2020 11:38      Milton Gomez                8/13/2020 17:35
Antwaine Barnett               8/6/2020 11:38      Robert V Arneson            8/13/2020 17:36
Kseniya A Ausiaikova           8/6/2020 11:38      Greg Coll                   8/13/2020 17:37
Autumn Daniels                 8/6/2020 11:38      Cora Purcell                8/13/2020 17:39
Lars White                     8/6/2020 11:38      Katy Boland                 8/13/2020 17:39
Steven Mazovetskiy             8/6/2020 11:39      Monique Wells               8/13/2020 17:43
Brian Basco                    8/6/2020 11:39      Bart Salisbury              8/13/2020 17:43
George T Downing               8/6/2020 11:39      Shawn Erickson              8/13/2020 17:43
Christopher Oâ€™Connor         8/6/2020 11:39      Julie S Greener             8/13/2020 17:45
David William Durney           8/6/2020 11:39      Camila Villanueva           8/13/2020 17:45
joseph c rath                  8/6/2020 11:39      James Piskule               8/13/2020 17:49
Tom Richert                    8/6/2020 11:39      Nick Kane                   8/13/2020 17:50
George donahue                 8/6/2020 11:39      Tyler Gramelspacher         8/13/2020 17:50
J frost                        8/6/2020 11:39      Christian Clausen           8/13/2020 17:52
Kayley Willey                  8/6/2020 11:39      Kleber Jaramillo            8/13/2020 17:53
Allison Asarch                 8/6/2020 11:39      Julia Garner                8/13/2020 17:54
Jason Barnes                   8/6/2020 11:40      Karen Argabright            8/13/2020 17:54
David William Durney           8/6/2020 11:40      Rafael Mellace              8/13/2020 17:54
Garrett Miller                 8/6/2020 11:40      Joan McCullagh              8/13/2020 17:56
Fatima Dukes                   8/6/2020 11:40      Barbara Varner              8/13/2020 17:57
Jill Finn                      8/6/2020 11:41      Stacy L Huggins             8/13/2020 18:03
Jackie Parken                  8/6/2020 11:42      Brandon William Johnson     8/13/2020 18:05
Joel Rivera                    8/6/2020 11:42      Matthew Janicki             8/13/2020 18:07
Jill Finn                      8/6/2020 11:42      Raul Ramirez-Hernandez      8/13/2020 18:09
Monica Zilke                   8/6/2020 11:42      Joshua Piccerillo           8/13/2020 18:10
Tracey Barnes                  8/6/2020 11:43      Hailey Arianna              8/13/2020 18:11
Sandra L Pastor                8/6/2020 11:43      Dianne Tiedemann            8/13/2020 18:13
Conis Cutler                   8/6/2020 11:43      Cecilia Caunca              8/13/2020 18:14
Gabrielle Chau                 8/6/2020 11:43      Michael Seavey              8/13/2020 18:15
Kassicon Horton                8/6/2020 11:43      Kanika Aluna McAroy         8/13/2020 18:16
Jeff Jack Leya                 8/6/2020 11:44      ROBERT H KESHISHIAN         8/13/2020 18:19
Melinde T Smith                8/6/2020 11:44      Jason Pampena               8/13/2020 18:19
Benita Cooper                  8/6/2020 11:44      Victor Gonzalez             8/13/2020 18:19
BRIAN R STEPHENSON             8/6/2020 11:44      Isam A. Hajali              8/13/2020 18:23
Zac Roggin                     8/6/2020 11:44      Luree Miller                8/13/2020 18:23
Casey Balderson                8/6/2020 11:45      Tina Rosa                   8/13/2020 18:25
Bharat Krishnan                8/6/2020 11:45      Ryan DeKorte                8/13/2020 18:25
Douglas Roberts                8/6/2020 11:45      Misty Cooper                8/13/2020 18:25
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 378 of 525


Evgueni Mine                   8/6/2020 11:46      Alicia A Barger            8/13/2020 18:36
Tracey Perry                   8/6/2020 11:46      Erik Matthew Topie         8/13/2020 18:37
Linda Taylor                   8/6/2020 11:46      John Joseph Koenig         8/13/2020 18:38
tim erkel                      8/6/2020 11:46      April Puentes              8/13/2020 18:38
Ruth Joan Winner               8/6/2020 11:46      Ellen Phifer               8/13/2020 18:39
Mary Grace Coalter             8/6/2020 11:46      Tiffany C Beal             8/13/2020 18:40
Gayle Welch                    8/6/2020 11:46      Wyntre Jackson             8/13/2020 18:44
Elijah Rodriguez               8/6/2020 11:46      Levi Strasheim             8/13/2020 18:45
Jeffrey Robert Volk II         8/6/2020 11:47      Camille Mastrianni         8/13/2020 18:46
Veronica Delgado               8/6/2020 11:47      Christopher Luciano        8/13/2020 18:48
Philip E Agler                 8/6/2020 11:47      Elaine Song                8/13/2020 18:50
Kelly Hugg                     8/6/2020 11:47      Sergio Macam               8/13/2020 18:52
Michael Pettibone              8/6/2020 11:47      Andrea Horton              8/13/2020 18:52
STEPHANIE VALCOURT-DEXTER      8/6/2020 11:47      Patricia Hoefener          8/13/2020 18:53
Carla Finley                   8/6/2020 11:47      Molly Bryan                8/13/2020 18:53
Zack Novak                     8/6/2020 11:48      Summer Fried               8/13/2020 18:55
Jake                           8/6/2020 11:48      James Pine                 8/13/2020 18:55
JOE CAVE                       8/6/2020 11:48      Zachary Sayre              8/13/2020 18:55
Danita Futch                   8/6/2020 11:48      Elisa Courter              8/13/2020 18:59
Christopher Kent               8/6/2020 11:48      Amanda Barker              8/13/2020 19:03
Beverly Bradberry              8/6/2020 11:49      Marjorie Lindsey           8/13/2020 19:06
Jazmin Brill-Araiza            8/6/2020 11:49      Robert Pieper              8/13/2020 19:06
Allen Bell                     8/6/2020 11:49      Giovanny Leyva             8/13/2020 19:08
Karl Hatt                      8/6/2020 11:50      Jared Shipley              8/13/2020 19:09
Adam Hawkins                   8/6/2020 11:50      Bernard Bogansky III       8/13/2020 19:12
Rolf Pedersen                  8/6/2020 11:50      Kathleen King              8/13/2020 19:15
Anthony D Nini                 8/6/2020 11:50      Madeline Neubauer          8/13/2020 19:18
Elizabeth Channing Callahan    8/6/2020 11:50      Dan Inman                  8/13/2020 19:23
Dana Fast Horse                8/6/2020 11:50      Ikeithia Davis             8/13/2020 19:25
David Makarewicz               8/6/2020 11:51       Bhupendrakumar prajapti   8/13/2020 19:27
Gabriela Bonadonna             8/6/2020 11:51      Megan Stevens              8/13/2020 19:30
Nikolaos V.A. Milionis         8/6/2020 11:51      Nicholas Trombetta         8/13/2020 19:33
Brandon Carey                  8/6/2020 11:51      Cassia Broome              8/13/2020 19:33
Elizabeth L. Hyzy              8/6/2020 11:51      Dillon Berhenke            8/13/2020 19:34
Marie G Annette David          8/6/2020 11:52      Leslie Grimm               8/13/2020 19:35
Patrick Cueller                8/6/2020 11:52      Reuben Councill            8/13/2020 19:36
Justin Holley                  8/6/2020 11:52      Carl S Munz                8/13/2020 19:42
Secily Nichols                 8/6/2020 11:52      Terri Dillard              8/13/2020 19:44
Ashley chretien                8/6/2020 11:52      Michael Sharpe             8/13/2020 19:44
Caleb Walker                   8/6/2020 11:52      Scott Nelson               8/13/2020 19:45
Marlane Miller Rodriguez       8/6/2020 11:52      Ryan Doyle                 8/13/2020 19:45
Rachel Pisors                  8/6/2020 11:52      Aman Sachan                8/13/2020 19:47
Christina Fitzpatrick          8/6/2020 11:52      joey vasquez               8/13/2020 19:49
Oscar Reynaldo Rodriguez       8/6/2020 11:52      Carlos Solorzano           8/13/2020 19:52
Christine Wong                 8/6/2020 11:52      Leah Bleich                8/13/2020 19:57
Kelli Hunter                   8/6/2020 11:53      Lacey Zimmerman            8/13/2020 19:59
Evelyn Hudson                  8/6/2020 11:53      HOANG VAN LANH             8/13/2020 20:00
Belinda Lorimer                8/6/2020 11:53      Sara                       8/13/2020 20:01
David Leicht                   8/6/2020 11:53      Nicole L Nelson            8/13/2020 20:02
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 379 of 525


Simon Lentz                     8/6/2020 11:53      Denisha Campbell         8/13/2020 20:03
Heather Nicholson               8/6/2020 11:53      Timothy Xu               8/13/2020 20:03
Lemuel Non                      8/6/2020 11:54      Jennifer Bochik          8/13/2020 20:03
Jonathan Steen                  8/6/2020 11:54      Paul Sindberg            8/13/2020 20:04
Carol Martinez                  8/6/2020 11:54      Stephen Dixon            8/13/2020 20:05
Cari Cook                       8/6/2020 11:54      Shannon Ann Dulin        8/13/2020 20:07
Jason Alexander                 8/6/2020 11:54      Jennifer Bochik          8/13/2020 20:09
Veronica Eife Williams          8/6/2020 11:54      Barbara C Billett        8/13/2020 20:10
Venus Taylor                    8/6/2020 11:54      jim Biasotti             8/13/2020 20:11
Wende R. Burbridge              8/6/2020 11:54      Nathan Neufeld           8/13/2020 20:11
Justin C Weilage                8/6/2020 11:54      Jennifer Bochik          8/13/2020 20:12
Sherri L Kidner                 8/6/2020 11:55      YU-HSING LIN             8/13/2020 20:12
Jessica Lupcke                  8/6/2020 11:55      Nathaniel Sabbara        8/13/2020 20:22
Kent Torok                      8/6/2020 11:55      Arturo Garcia Aldana     8/13/2020 20:28
Theresa Harper                  8/6/2020 11:55      Danielle Gerding         8/13/2020 20:29
Paul Lupcke                     8/6/2020 11:56      Marty Howell             8/13/2020 20:29
Seth Melgaard                   8/6/2020 11:56      Rhiannon Rozier          8/13/2020 20:30
Michael Tinnell                 8/6/2020 11:56      Kunal G Patel            8/13/2020 20:31
Amanda McDermott                8/6/2020 11:56      JASON WESLEY SLACK TRUST 8/13/2020
                                                                             Â©ï¸      20:33
Janet Schneider                 8/6/2020 11:56      Adam Grutzmacher         8/13/2020 20:33
Joe Messeck                     8/6/2020 11:56      Peter Torres             8/13/2020 20:33
ashley williams                 8/6/2020 11:56      Brian Bawol              8/13/2020 20:34
Katherine Wheeler               8/6/2020 11:56      Murphy braswell          8/13/2020 20:34
Eric                            8/6/2020 11:57      Jeffrey Hattok           8/13/2020 20:41
Jerry Miller                    8/6/2020 11:57      Julie Ismert             8/13/2020 20:51
Chianna M Gambino               8/6/2020 11:57      Jeff Bukey               8/13/2020 20:52
Tonya Hearn                     8/6/2020 11:57      brett miller             8/13/2020 20:54
Rob Crane                       8/6/2020 11:58      Kevin Rhodes             8/13/2020 20:59
Christine A Slowiak             8/6/2020 11:58      Matthew Sokolow          8/13/2020 21:01
Goutham G                       8/6/2020 11:58      Daniel Janiak            8/13/2020 21:02
ADRIAN POWIS                    8/6/2020 11:58      Kimberly A Bryant        8/13/2020 21:07
Brandy McKelvey                 8/6/2020 11:59      Jamie Geoghegan          8/13/2020 21:16
Ansel Manning                   8/6/2020 11:59      Alyssa Scott             8/13/2020 21:17
Genevieve L Walker              8/6/2020 11:59      Heather Martin           8/13/2020 21:23
Kathleen McQuown                8/6/2020 11:59      Matthew Tau              8/13/2020 21:25
Richard C Adams, Jr.            8/6/2020 11:59      Christine Teklehaimanote 8/13/2020 21:26
Alexander Cole Lockard          8/6/2020 11:59      John L. Gerst            8/13/2020 21:28
Nicholas trutza                 8/6/2020 11:59      Daniel Corson            8/13/2020 21:29
Jacqueline Williams             8/6/2020 11:59      Brian Iggins             8/13/2020 21:32
Gary Sullivan                   8/6/2020 12:00      Brian Iggins             8/13/2020 21:33
Brian R Moye                    8/6/2020 12:00      Brian Iggins             8/13/2020 21:33
daniel morales                  8/6/2020 12:00      BLAKE MYERS              8/13/2020 21:37
Coreen Baumann                  8/6/2020 12:00      Christopher Brenes       8/13/2020 21:39
John Chesser                    8/6/2020 12:00      Sheridan Saint-Michel    8/13/2020 21:42
Jacob Lloyd Bickel              8/6/2020 12:00      Ezana Berhanu            8/13/2020 21:44
Leslie Paoletti                 8/6/2020 12:00      DONALD F. MACLELLAN      8/13/2020 21:49
Macon Pharr                     8/6/2020 12:01      Kimberly Bohac           8/13/2020 21:51
Ryan Horsfield                  8/6/2020 12:01      Amber Erstad             8/13/2020 21:51
Shelley Chun                    8/6/2020 12:01      John E Turrentine        8/13/2020 21:53
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 380 of 525


Duane Ingram                   8/6/2020 12:01      Dustin Beard                8/13/2020 21:58
Keith Scott                    8/6/2020 12:01      Orrin Campbell              8/13/2020 22:03
Amy Ouellette                  8/6/2020 12:01      Parmjit Sahota              8/13/2020 22:04
Diana Chavez                   8/6/2020 12:01      Lois S Abney                8/13/2020 22:06
Gary Demelo                    8/6/2020 12:01      Nicolas Andre Johnson       8/13/2020 22:08
Jacob Slaughter                8/6/2020 12:01      Chantal Cooks               8/13/2020 22:09
Michael C. Dupuis              8/6/2020 12:01      Jolene Kennah               8/13/2020 22:11
William David Evans            8/6/2020 12:02      Marcos Agustin Revilla      8/13/2020 22:16
Carolyn Denise LaDue           8/6/2020 12:02      Katharine Seitz             8/13/2020 22:20
FREDERICK L ROUNDY             8/6/2020 12:02      Mary Donlon                 8/13/2020 22:21
Mary Rhodes                    8/6/2020 12:02      Diana Battersby             8/13/2020 22:27
Robin C Ross                   8/6/2020 12:02      Ji Yun Han                  8/13/2020 22:29
Christine M Crump              8/6/2020 12:03      Hazel Alvarado              8/13/2020 22:31
Deepa K                        8/6/2020 12:03      Laura Erwin                 8/13/2020 22:33
Elisa Hrachovina               8/6/2020 12:03      Daniel browne               8/13/2020 22:37
Jocelyn Pozorski               8/6/2020 12:03      Bradley Ohlgren             8/13/2020 22:38
Brian R Moye                   8/6/2020 12:03      John A Moose                8/13/2020 22:40
Marcus Cade                    8/6/2020 12:03      Kevion                      8/13/2020 22:40
Kalavathi Subramaniam          8/6/2020 12:03      Christopher James Mumaw     8/13/2020 22:44
Shane Hladinec                 8/6/2020 12:04      David Derrick               8/13/2020 22:49
Lindsay Forecast               8/6/2020 12:04      Hanah Zinn                  8/13/2020 22:53
Phoebe Sharp                   8/6/2020 12:04      Lori-Ann DeVoe              8/13/2020 22:53
Robert Suehring                8/6/2020 12:04      Hazel Molina                8/13/2020 22:55
Lisa k loy                     8/6/2020 12:04      Jonathan Wheeler            8/13/2020 23:04
Elliane Elizabeth Sutton       8/6/2020 12:04      James johnson               8/13/2020 23:05
Maurice walker                 8/6/2020 12:04      Isaac Alexander Gaona       8/13/2020 23:09
Lance Ecklesdafer              8/6/2020 12:05      Karthik Govinda Raju        8/13/2020 23:14
Joanne Morales                 8/6/2020 12:05      Michelle Ensey              8/13/2020 23:15
Timothy Jacob Beckage          8/6/2020 12:05      Shannon peake               8/13/2020 23:16
Rachel Long                    8/6/2020 12:05      Dantevious DeVeal Patrick   8/13/2020 23:19
Maggie Melvin                  8/6/2020 12:05      Michael Evans               8/13/2020 23:23
Karl Marquardt                 8/6/2020 12:05      Maisha Closson              8/13/2020 23:24
Nat-Adji Bello                 8/6/2020 12:05      JAMIE BRACKETT HARDIN       8/13/2020 23:24
Erica                          8/6/2020 12:06      Connie Burse                8/13/2020 23:27
Stephen Edward Hart            8/6/2020 12:06      Tamas Malacsina             8/13/2020 23:27
sarah ponton                   8/6/2020 12:06      Alyssa Hausman              8/13/2020 23:27
Nicolas Rusignuolo             8/6/2020 12:07      Jerry Mayes                 8/13/2020 23:32
Robert A Snyder                8/6/2020 12:07      Harrison Fletcher           8/13/2020 23:34
Jeffrey Jolley                 8/6/2020 12:07      Ruby Songster               8/13/2020 23:35
Norma Cook aka Missy Cook      8/6/2020 12:07      Lisanne Hewel               8/13/2020 23:37
Robert Wanson                  8/6/2020 12:07      Bruce Karevold              8/13/2020 23:37
Dennis Filter                  8/6/2020 12:07      Cassandra Wisniewski        8/13/2020 23:38
Graziella Ruffa                8/6/2020 12:08      Janet Estep                 8/13/2020 23:38
Brian Ross Edwards             8/6/2020 12:08      Asia Glasgow                8/13/2020 23:40
Linda Tibbetts                 8/6/2020 12:08      Jonathan Boakarie           8/13/2020 23:41
Tim Beckage                    8/6/2020 12:08      Tamaralea Boettiger         8/13/2020 23:42
Mary Duffy                     8/6/2020 12:08      Erik Baumann                8/13/2020 23:43
Wendie Nowotny                 8/6/2020 12:08      James A MacInnes            8/13/2020 23:47
Alyssa Krentzel                8/6/2020 12:08      Falin Tanner                8/13/2020 23:50
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 381 of 525


Jorge Matt-Navarro             8/6/2020 12:08      Falin Tanner             8/13/2020 23:52
Amanda Levasseur               8/6/2020 12:08      Teresa Kunz               8/14/2020 0:05
Bradley Hattan                 8/6/2020 12:08      magdy khalil              8/14/2020 0:06
Tamareya Obie                  8/6/2020 12:09      Herschel Garrett          8/14/2020 0:08
ZACHARY W MALSTROM             8/6/2020 12:09      April Herington           8/14/2020 0:09
Chase Cavalier                 8/6/2020 12:09      Yael Greenberg            8/14/2020 0:12
Jody Nielsen                   8/6/2020 12:09      Ingrid Leng               8/14/2020 0:14
Mary Duffy                     8/6/2020 12:09      Heidi Hwang               8/14/2020 0:29
Colin Heim                     8/6/2020 12:10      Steven Hwang              8/14/2020 0:33
Laura Kravis                   8/6/2020 12:10      Jonatan Guzman            8/14/2020 0:33
Roy Jamison                    8/6/2020 12:10      Reese Pate                8/14/2020 0:35
Jovani Gonzalez                8/6/2020 12:10      RP Mechanical             8/14/2020 0:36
Allen McDevitt                 8/6/2020 12:10      Kelsi Wegner Sullivan     8/14/2020 0:38
Mickie Jones                   8/6/2020 12:10      Jeff Byers Simpson Jr.    8/14/2020 0:39
Kathleen Jasa                  8/6/2020 12:10      Salina Munoz              8/14/2020 0:42
Joanne M DeLong                8/6/2020 12:10      Kelly Street              8/14/2020 0:49
Scott Rom                      8/6/2020 12:11      Jacene Phillips           8/14/2020 0:50
Jenna Whalen                   8/6/2020 12:11      Anna Vermette             8/14/2020 0:56
Linda little                   8/6/2020 12:11      Kevin Kennedy             8/14/2020 0:56
Chloe Chang                    8/6/2020 12:11      Desiree chase             8/14/2020 0:57
Sher Ling Clare Eng            8/6/2020 12:11      Tyler Jackson             8/14/2020 1:03
Camille C Bell                 8/6/2020 12:11      Justin Sekara             8/14/2020 1:04
Linh Tran                      8/6/2020 12:11      Warren Ullysses Ward      8/14/2020 1:06
Dan Ryan                       8/6/2020 12:11      Danna I Soler             8/14/2020 1:06
Christian Stridiron            8/6/2020 12:11      nilesh shah               8/14/2020 1:09
Nathan Storrs                  8/6/2020 12:12      Jera Askey                8/14/2020 1:10
Jonathan smith                 8/6/2020 12:12      Rayna Harrison            8/14/2020 1:17
Joshua Clemens                 8/6/2020 12:12      Steven Boyd               8/14/2020 1:17
Isaac Long                     8/6/2020 12:12      Danny Cornejo             8/14/2020 1:25
Darcie Lochinski               8/6/2020 12:13      Raquel Martin             8/14/2020 1:30
Nicholas Gritz                 8/6/2020 12:13      John White                8/14/2020 1:31
Harry Anastopulos              8/6/2020 12:13      Larissa Stinson           8/14/2020 1:35
George Hodges                  8/6/2020 12:13      Larissa Stinson           8/14/2020 1:36
Corey J Potter                 8/6/2020 12:13      Shanshan Zhan             8/14/2020 1:37
Heather Conway                 8/6/2020 12:13      Sean Eastwood             8/14/2020 1:38
Taylor Dockstader              8/6/2020 12:13      Juliete Alves Banke       8/14/2020 1:39
Veronica Lorenz                8/6/2020 12:13      Ross Winkler              8/14/2020 1:41
Lynne Dillender                8/6/2020 12:14      Rachel Denny              8/14/2020 1:42
Joshua J Steinmetz             8/6/2020 12:14      Robert K Smith            8/14/2020 1:42
Candace Brown                  8/6/2020 12:14      Kelsey Natali             8/14/2020 1:51
James A Meyer                  8/6/2020 12:14      Tracey Roper              8/14/2020 1:53
FRANKLIN SALAMONE II           8/6/2020 12:14      Sean Eastwood             8/14/2020 1:59
Ted Bryant                     8/6/2020 12:14      Zakariah Jones            8/14/2020 2:07
steven vandenbegin             8/6/2020 12:14      Khalid Ashour             8/14/2020 2:12
Hamilton Lee                   8/6/2020 12:14      Samantha Moly             8/14/2020 2:12
Ashley Tang                    8/6/2020 12:15      Jeff Bright               8/14/2020 2:13
Kurtis Rodine                  8/6/2020 12:15      Hannah Kazarovich         8/14/2020 2:17
Bridget Miller                 8/6/2020 12:15      Zachary Martinez          8/14/2020 2:24
Robin D Iler                   8/6/2020 12:15      Michael Chappell          8/14/2020 2:26
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 382 of 525


Gerald Callahan                 8/6/2020 12:15      Cullen Stanesa               8/14/2020 2:26
kalvin                          8/6/2020 12:16      Ryan Hobbs                   8/14/2020 2:26
Claire P. Cuje                  8/6/2020 12:16      Nicholaus McKibben           8/14/2020 2:36
Iryna Haliy                     8/6/2020 12:16      Minjo Mok                    8/14/2020 2:45
Rebecca Gibino                  8/6/2020 12:16      Adam Wagner                  8/14/2020 2:46
Chris Ortiz                     8/6/2020 12:16      TAMARA MYERS                 8/14/2020 2:46
Mary McMillan Sweet             8/6/2020 12:16      Alisa F. Stewart             8/14/2020 2:50
Armando Martinez                8/6/2020 12:16      Ann Michelle Bingaman        8/14/2020 2:53
Caleb Oser                      8/6/2020 12:16      Don Joslyn                   8/14/2020 2:57
Orianna Ewell                   8/6/2020 12:16      Stephen Parise               8/14/2020 3:11
John Sanchez                    8/6/2020 12:17      Richard Alpert               8/14/2020 3:11
Thomas Beckenhauer              8/6/2020 12:17      Jeffery Hines                8/14/2020 3:19
Anthony Barnhill                8/6/2020 12:17      Joseph L Miller              8/14/2020 3:21
Felicia Allard                  8/6/2020 12:17      Sandra L Henley              8/14/2020 3:23
Paul Goldy                      8/6/2020 12:17      Emily Koppelman              8/14/2020 3:35
Richard Martin                  8/6/2020 12:17      Brian Quach                  8/14/2020 3:44
Caroline Dickey                 8/6/2020 12:17      Tiffany Quach                8/14/2020 3:44
Bradley Huston                  8/6/2020 12:17      Evelyn Marca                 8/14/2020 3:46
Vanessa Winiger-Peng            8/6/2020 12:17      Chihiro Isozaki              8/14/2020 3:50
Marcus Kimsey                   8/6/2020 12:17      NoÃ© Barajas                 8/14/2020 4:01
Ben Lasher                      8/6/2020 12:18      Silvia Gonzales              8/14/2020 4:01
Chandler L. Houston             8/6/2020 12:18      Iryna Nikolaienko            8/14/2020 4:02
Gunner McLean                   8/6/2020 12:18      Brandon Webb                 8/14/2020 4:05
John Steed                      8/6/2020 12:18      Matthew Glavin               8/14/2020 4:09
Michael Lees                    8/6/2020 12:18      Melissa Anne Sheffey         8/14/2020 4:09
Paula Thoms                     8/6/2020 12:18      Ashley Marie Livingston (Greene)
                                                                                 8/14/2020 4:15
Lucas Catlin                    8/6/2020 12:18      Isabel Selin                 8/14/2020 4:20
Matthew Hood                    8/6/2020 12:19      Shirree Eberhart             8/14/2020 4:22
Rahsan S. Brown                 8/6/2020 12:19      Kristen Guzman               8/14/2020 4:24
Thomas Beckenhauer              8/6/2020 12:19      Jacqueline Elliott           8/14/2020 4:26
Cassandre L Jones               8/6/2020 12:19      Kiana Mccoy                  8/14/2020 4:29
Morteza Nagahi                  8/6/2020 12:19      John London                  8/14/2020 4:36
JOSEPH HAKIM                    8/6/2020 12:19      Kerry                        8/14/2020 4:39
Omer Brunelle                   8/6/2020 12:19      Emily Luebcke                8/14/2020 4:41
Kristi Brister                  8/6/2020 12:19      Christopher D Goodwin        8/14/2020 4:42
Aimee Nysather                  8/6/2020 12:20      Andrew Bourret               8/14/2020 4:44
Dolyn Brown                     8/6/2020 12:20      Gavin Winston                8/14/2020 4:44
Timothy Opalka                  8/6/2020 12:20      Idali Vargas                 8/14/2020 4:54
JOSUE FLEITES                   8/6/2020 12:20      ZACHARY STANGL               8/14/2020 5:00
JASON SCHILBERG                 8/6/2020 12:21      Jacqueline B Castro          8/14/2020 5:02
Cody Sheffler                   8/6/2020 12:21      Alec Gemmell                 8/14/2020 5:08
Sophia Sun                      8/6/2020 12:21      Mattie Antone                8/14/2020 5:10
Rae Jacobson                    8/6/2020 12:21      Joel Santillano              8/14/2020 5:11
James Braley                    8/6/2020 12:21      Matthew Armstrong            8/14/2020 5:17
Chara McMunn                    8/6/2020 12:21      Crystal Evernden             8/14/2020 5:18
Jason N. Miller                 8/6/2020 12:21      Johnnie F Hall               8/14/2020 5:26
Brian Daugherty                 8/6/2020 12:22      Kara Sue Hale                8/14/2020 5:32
Amelia Trefz                    8/6/2020 12:22      Debra Sizemore               8/14/2020 5:41
Gwen Watkins                    8/6/2020 12:22      Alex Soto                    8/14/2020 5:41
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 383 of 525


Sophia Sun                        8/6/2020 12:22    Aimee Foote                   8/14/2020 5:42
Corey Pollack                     8/6/2020 12:22    Emily Brown                   8/14/2020 5:43
TERESA LLOYD-DELUCA               8/6/2020 12:22    Jigesh Modi                   8/14/2020 5:47
Alejandro Martin Gonzalez-Smith   8/6/2020 12:22    Yugam Modi                    8/14/2020 5:48
Patrick Bear                      8/6/2020 12:22    Bansari Modi                  8/14/2020 5:52
Owen Kahn                         8/6/2020 12:22    Eric Perez                    8/14/2020 6:08
Kevin Morrison                    8/6/2020 12:22    Kelley R Erickson             8/14/2020 6:14
Adam Abdulhafid                   8/6/2020 12:23    Jason Goodrich                8/14/2020 6:18
Xinqi Qiao                        8/6/2020 12:23    La Shaundrea Harris           8/14/2020 6:22
Hermes Arthur Hjorth              8/6/2020 12:23    John Collins                  8/14/2020 6:26
Colleen Duff                      8/6/2020 12:23    Xavier Boyd                   8/14/2020 6:39
Andrew Wardwell                   8/6/2020 12:23    In Jung Kim                   8/14/2020 6:56
Katie Remensnyder                 8/6/2020 12:23    Alvin Lukose                  8/14/2020 6:57
Christopher Kloppinger-Todd       8/6/2020 12:23    Yasmin Wallas                 8/14/2020 7:04
Cynthia Batchelor                 8/6/2020 12:23    Tony                          8/14/2020 7:13
Gary Ingerick                     8/6/2020 12:24    Shana Landers                 8/14/2020 7:42
Peter J Hilty                     8/6/2020 12:24    Kyle Cole                     8/14/2020 7:44
Abraham Lopez                     8/6/2020 12:24    Dusti Mallory                 8/14/2020 7:52
Alejandra Mercado                 8/6/2020 12:24    Karina Ito                    8/14/2020 8:02
Naomi Nash                        8/6/2020 12:24    Kimberly Reedy                8/14/2020 8:17
Paul Scott Allison                8/6/2020 12:24    Matthew Del Valle             8/14/2020 8:18
Shannon Walston                   8/6/2020 12:24    Adriana Croumer               8/14/2020 8:46
STEVEN SLOAN                      8/6/2020 12:24    Barbara Baker                 8/14/2020 9:19
Christopher Best                  8/6/2020 12:24    Charity Lovan                 8/14/2020 9:43
Arturo V Zequeira                 8/6/2020 12:24    Jeffrey Richards              8/14/2020 9:47
patrick coady                     8/6/2020 12:24    Rebecca alegria              8/14/2020 10:05
Rosa Beth Vela                    8/6/2020 12:24    Samson TAFON Penn            8/14/2020 10:14
Ryan Erickson                     8/6/2020 12:24    Rebecca Drake                8/14/2020 10:25
Sunshine Thomas                   8/6/2020 12:25    Patricia T Fisher            8/14/2020 10:26
Francine Reece                    8/6/2020 12:25    Phillip McCall               8/14/2020 10:45
Swagato Mukherjee                 8/6/2020 12:25    Levi Kastner                 8/14/2020 11:00
Charles Nixon                     8/6/2020 12:25    Veronica Gatewood            8/14/2020 11:00
Elizabeth Franken                 8/6/2020 12:26    Michael Cohen                8/14/2020 11:04
Guillaume Pilot                   8/6/2020 12:26    Joseph Marotz                8/14/2020 11:05
Diane Kalendra                    8/6/2020 12:27    Marnie Hamilton              8/14/2020 11:16
Michael Reeves                    8/6/2020 12:27    Karthik Padmanabhan          8/14/2020 11:17
Regina Henry                      8/6/2020 12:27    Rishwanth Vidhya             8/14/2020 11:19
Richard A Zelinski                8/6/2020 12:27    Matthew Spencer              8/14/2020 11:47
Erika Nigh                        8/6/2020 12:27    Tijs Kuzee                   8/14/2020 11:47
Syndie Studanski                  8/6/2020 12:27    Salli Carr                   8/14/2020 11:52
Ada Miller                        8/6/2020 12:27    Charles Carlson              8/14/2020 12:00
Isaac M Clark                     8/6/2020 12:27    Caitlin Tvrdik               8/14/2020 12:08
James Emerson                     8/6/2020 12:27    Benjamin Schoen              8/14/2020 12:10
Bianca Mauro                      8/6/2020 12:27    Joe Hermans                  8/14/2020 12:10
Ben Thompson                      8/6/2020 12:27    Wilith Cook                  8/14/2020 12:13
Monica Marcano                    8/6/2020 12:28    Sihan Wang                   8/14/2020 12:15
Scott Stanton                     8/6/2020 12:28    Zachary Pryor                8/14/2020 12:15
Deklan Reid                       8/6/2020 12:28    Michael Zias                 8/14/2020 12:16
Aaron Krolikowski                 8/6/2020 12:28    Franklin D Padilla Batista   8/14/2020 12:27
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 384 of 525


Michael Bibler                   8/6/2020 12:28      Richard Lee Chamberlain    8/14/2020 12:35
Rebecca Keenan                   8/6/2020 12:28      ELIZABETH KEATING          8/14/2020 12:36
Thomas Maitz                     8/6/2020 12:28      Rodolfo Esparza            8/14/2020 12:40
Steven A. Salke                  8/6/2020 12:28      Jade                       8/14/2020 12:57
Richard F Koonce                 8/6/2020 12:28      Princess Thompson          8/14/2020 12:59
Andrew Slade                     8/6/2020 12:28      Claudia Hirotsu            8/14/2020 13:00
Joy Curzio                       8/6/2020 12:29      Erin R Connor              8/14/2020 13:00
Susan Rummey                     8/6/2020 12:29      Patricia Butler here       8/14/2020 13:03
Makea                            8/6/2020 12:30      Delbert Daniel Konnor II   8/14/2020 13:03
MacKenzie Binkley                8/6/2020 12:30      Brian Bondurant            8/14/2020 13:04
Sinea                            8/6/2020 12:30      Jon Ha                     8/14/2020 13:06
David Shipman                    8/6/2020 12:30      Lori                       8/14/2020 13:08
Will Pellisero                   8/6/2020 12:31      JULIO DOMINGUEZ            8/14/2020 13:10
Donald W Appel                   8/6/2020 12:31      Mark Wooding               8/14/2020 13:12
Louis B Giordano lol on          8/6/2020 12:31      James Shem                 8/14/2020 13:15
Elizabeth Drephal                8/6/2020 12:31      Jessica Saunders           8/14/2020 13:20
Ryan Replogle                    8/6/2020 12:31      Kyle Rodriguez             8/14/2020 13:23
Jamie Lindemulder                8/6/2020 12:31      Mark Seefeldt              8/14/2020 13:26
Mike Feld                        8/6/2020 12:31      Darryll Maxwell            8/14/2020 13:27
Michael Deroche Jr               8/6/2020 12:31      Jeffrey W. Martens         8/14/2020 13:30
Bess Bellomy                     8/6/2020 12:31      Joshua Cullen              8/14/2020 13:32
Michael Pitt                     8/6/2020 12:31      Rebecca Howard             8/14/2020 13:36
LELIA MARTIN                     8/6/2020 12:32      Ginger Allred              8/14/2020 13:37
Charles W Garrett                8/6/2020 12:32      WAYNE P ANDERSEN           8/14/2020 13:39
Robert Arellano                  8/6/2020 12:32      April E Zilg               8/14/2020 13:39
Jessica Carlin                   8/6/2020 12:32      Mike Klinefelter           8/14/2020 13:47
Christina Holzhauer              8/6/2020 12:32      Joshua Matcuk              8/14/2020 13:51
Ginaya Greene                    8/6/2020 12:32      Raul Sanchez-Ortiz         8/14/2020 13:55
Mike Feld                        8/6/2020 12:32      Raul Sanchez-Ortiz         8/14/2020 13:55
Maya Bhat                        8/6/2020 12:32      Tung Chan                  8/14/2020 13:56
James Demers                     8/6/2020 12:33      Tereza Perez               8/14/2020 13:56
Denise A Thompson                8/6/2020 12:33      Claire Lally               8/14/2020 14:04
Elizabeth Drephal                8/6/2020 12:33      Zac Thiems                 8/14/2020 14:04
Kay Stanley                      8/6/2020 12:33      Edward Patrick             8/14/2020 14:08
Latonya Cooks                    8/6/2020 12:34      Kathleen E Beccavin        8/14/2020 14:11
Colleen McCann                   8/6/2020 12:34      Steven Tivnan              8/14/2020 14:14
Blake Edward Shaw                8/6/2020 12:35      Amy Clark                  8/14/2020 14:16
Eric Ball                        8/6/2020 12:35      Kevin D Jones              8/14/2020 14:17
Alexander Franchilli             8/6/2020 12:35      Bradley Dale Yoder         8/14/2020 14:19
Mariko Prazar                    8/6/2020 12:35      Michelle Bravo             8/14/2020 14:19
Karla Turcios                    8/6/2020 12:35      Benjamin Farmer            8/14/2020 14:21
Renaud Selmes                    8/6/2020 12:35      Daniel Mark Shapiro        8/14/2020 14:25
Nicholas West                    8/6/2020 12:35      Michael Katralis           8/14/2020 14:26
Bala Ukkirapandian               8/6/2020 12:35      Leila Ralston              8/14/2020 14:26
Rui Chen                         8/6/2020 12:35      Hannah Elizabeth Shapiro   8/14/2020 14:27
Rafael Flores                    8/6/2020 12:35      Marisa Tomaras             8/14/2020 14:29
Bilquis Harper                   8/6/2020 12:35      Joana Isabel Granillo      8/14/2020 14:29
NATASHA R HOOKS                  8/6/2020 12:35      Andrew Apostolos           8/14/2020 14:30
Joshua Adam McKinsey             8/6/2020 12:36      Sarah Francesca Shapiro    8/14/2020 14:31
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 385 of 525


Kimberle Templeton             8/6/2020 12:36      Kamil Anyz             8/14/2020 14:33
Nadia Profit                   8/6/2020 12:36      Jessica Arnold         8/14/2020 14:42
Ryan Herman                    8/6/2020 12:36      Miranda Trimm          8/14/2020 14:43
Larry S. Domino                8/6/2020 12:36      Robert Messmer         8/14/2020 14:44
Beth Israel                    8/6/2020 12:36      Gerald Huber           8/14/2020 14:44
Ashley Powell                  8/6/2020 12:36      Steven Whitaker        8/14/2020 14:45
Christopher Davis              8/6/2020 12:36      Darlene Jackson        8/14/2020 14:49
Mitchell McBride               8/6/2020 12:36      Heather young          8/14/2020 14:50
Tyresse Lenoir                 8/6/2020 12:36      Heather young          8/14/2020 14:51
SANDRA OPALKA                  8/6/2020 12:37      CALEB OTTO             8/14/2020 14:54
Bernadette Nachand             8/6/2020 12:37      Caleb Otto             8/14/2020 14:54
Paul Tereshchenko              8/6/2020 12:37      CALEB OTTO             8/14/2020 14:55
Janet Dunham                   8/6/2020 12:37      Lori Chevrette         8/14/2020 14:58
Heather Holland                8/6/2020 12:37      Michael Uebele         8/14/2020 14:59
David Strauss                  8/6/2020 12:37      Clinton Myers          8/14/2020 15:00
Nathan Nitzel                  8/6/2020 12:37      Khai Scott             8/14/2020 15:04
Eleanor A. Sears               8/6/2020 12:38      Gail Glader            8/14/2020 15:06
Daniel L. Martyn               8/6/2020 12:38      Maria chairez          8/14/2020 15:06
Sandra upton                   8/6/2020 12:38      Antonia Lopez          8/14/2020 15:07
Charlene Chevrette             8/6/2020 12:38      Andrew Knauf           8/14/2020 15:09
Mason Runge                    8/6/2020 12:38      Melynna Sena           8/14/2020 15:14
Hector Ocasio                  8/6/2020 12:38      Jarrod Speed           8/14/2020 15:20
Steven Aultz                   8/6/2020 12:38      Renae O'Dell           8/14/2020 15:20
Catherine Clark                8/6/2020 12:38      Jon W Hunsinger        8/14/2020 15:20
Laura Stella                   8/6/2020 12:38      Rebecca S Canales      8/14/2020 15:23
Debra Merten                   8/6/2020 12:39      Eva Villalovos         8/14/2020 15:24
Kevin Condit                   8/6/2020 12:39      Diane Vance            8/14/2020 15:26
Kimberly Arias                 8/6/2020 12:39      Rachel Williams        8/14/2020 15:27
JOHN W. JOHNSTON               8/6/2020 12:39      Maureen Rose           8/14/2020 15:30
jerimy neville                 8/6/2020 12:39      Dale Erquiaga          8/14/2020 15:32
Kevin Christman                8/6/2020 12:39      Stud Dog Central       8/14/2020 15:35
Derek Ashcraft                 8/6/2020 12:39      Martin Schmid          8/14/2020 15:41
Jennifer Heck                  8/6/2020 12:39      Sarah Clugston         8/14/2020 15:46
Jane Hempton                   8/6/2020 12:40      Robert Hutchins        8/14/2020 15:47
Eryka N Smith                  8/6/2020 12:40      Elisha                 8/14/2020 15:47
Yahya Qureshi                  8/6/2020 12:40      Elisha Sakata          8/14/2020 15:50
Rick Fedeli                    8/6/2020 12:40      Antoine Butler         8/14/2020 15:53
Stacey Banks                   8/6/2020 12:40      Sean George            8/14/2020 15:55
Justin Miller                  8/6/2020 12:40      Kristina B Rivas       8/14/2020 16:01
Stacey Banks                   8/6/2020 12:41      Katherine H Savelle    8/14/2020 16:01
Ellen Scher                    8/6/2020 12:41      Carolyn Freeman        8/14/2020 16:01
Rumya Venkateswaran            8/6/2020 12:41      Howard C Epperly III   8/14/2020 16:02
Kevin Yeh                      8/6/2020 12:41      Cianan Lesley          8/14/2020 16:07
Christina Hegman               8/6/2020 12:41      Lea Saslekova          8/14/2020 16:08
Iris Eugene                    8/6/2020 12:41      Mindy Chappell         8/14/2020 16:13
Michael Mangan                 8/6/2020 12:41      John Woodford          8/14/2020 16:18
Justin Valenti                 8/6/2020 12:41      Eric Dramis            8/14/2020 16:20
Donald Keesee                  8/6/2020 12:41      John Woodford          8/14/2020 16:20
Michael C. Upton               8/6/2020 12:41      Jeff Levy              8/14/2020 16:20
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 386 of 525


Gustavo Alfaro                   8/6/2020 12:42      Crystal A Moore          8/14/2020 16:22
kristi wendik                    8/6/2020 12:42      Daniel Moore             8/14/2020 16:26
Juan Valdivia                    8/6/2020 12:42      Robert D Rose            8/14/2020 16:27
jose ignacio paula leite neto    8/6/2020 12:42      Scott Tucker             8/14/2020 16:27
Sherika Daley-Martin             8/6/2020 12:42      Adela Rios               8/14/2020 16:28
Selina Solomon                   8/6/2020 12:42      Andrew Brentano          8/14/2020 16:29
Sherry Thomas                    8/6/2020 12:42      Pranav Rajan             8/14/2020 16:36
Joseph Vita                      8/6/2020 12:42      Lesa M. Meador           8/14/2020 16:43
Pauline Simmons                  8/6/2020 12:43      Matthew M McJunkin       8/14/2020 16:45
 Diana Moore                     8/6/2020 12:43      Audra Young              8/14/2020 16:48
Rachael Adams                    8/6/2020 12:43      Jennifer Ruth Elhawary   8/14/2020 16:50
Halima Ahmed                     8/6/2020 12:43      Sean Boyle               8/14/2020 16:54
John Matthews                    8/6/2020 12:43      Rocio N/A Sanchez        8/14/2020 16:54
Roby L Lewallen                  8/6/2020 12:43      Gregory Dodaro           8/14/2020 16:57
Bob Wurm                         8/6/2020 12:43      Megan Bentzel            8/14/2020 17:00
Amanda Cummings                  8/6/2020 12:43      Steven Loeffler          8/14/2020 17:00
Jamie Heckner                    8/6/2020 12:43      Corinne Bumgarner        8/14/2020 17:00
Aaron Martin                     8/6/2020 12:44      Abderrazak Bari          8/14/2020 17:05
Kyle Bennett                     8/6/2020 12:44      Susan Mary Snyder        8/14/2020 17:05
Cassandra Arnold                 8/6/2020 12:44      Angela Doucet            8/14/2020 17:07
Saliha Nazir                     8/6/2020 12:44      John Saad                8/14/2020 17:17
John Hoppe                       8/6/2020 12:45      sasha kollman            8/14/2020 17:18
Melissa Elgersma                 8/6/2020 12:45      John Schneider           8/14/2020 17:18
Michael Holroyd                  8/6/2020 12:45      Umamah Siddiqui          8/14/2020 17:20
David Johnson                    8/6/2020 12:45      Andrew Sharp             8/14/2020 17:22
Tiffany Tung                     8/6/2020 12:45      Lauren Moore             8/14/2020 17:34
Shannon DeCooman                 8/6/2020 12:45      Eric S Finnell           8/14/2020 17:34
Dawn Chellel                     8/6/2020 12:45      Kevin Carey              8/14/2020 17:35
Usama Bilal Alvarez              8/6/2020 12:45      Abderrazak Bari          8/14/2020 17:38
Diana Little                     8/6/2020 12:45      Melissa Schuler          8/14/2020 17:38
ALECIA J CARVER                  8/6/2020 12:46      Marrian Angeles          8/14/2020 17:38
Melanie Heneghan                 8/6/2020 12:46      Raymond Mao              8/14/2020 17:38
Kimberly Arnold                  8/6/2020 12:46      John LaRiviere           8/14/2020 17:38
Martha Milford                   8/6/2020 12:46      Heidi Harden             8/14/2020 17:40
STEVEN E SHAFFER                 8/6/2020 12:46      JASON RICHARD            8/14/2020 17:40
Lara Yaghnam                     8/6/2020 12:47      Nickolas Passig          8/14/2020 17:41
Whitney Murphy                   8/6/2020 12:47      Kejing Jiang             8/14/2020 17:42
zuzel brescher                   8/6/2020 12:47      Joshua Haverstick        8/14/2020 17:47
Rachel Cooper                    8/6/2020 12:47      Ralph Allen Wier Jr      8/14/2020 17:48
Sherwin Durity                   8/6/2020 12:48      Michael Stafford         8/14/2020 17:51
Paul McAleer                     8/6/2020 12:48      MELANIE CASILLAS         8/14/2020 17:51
Morgan Wolfer                    8/6/2020 12:48      David Horan              8/14/2020 17:54
Eric Early                       8/6/2020 12:48      Tony Abernathy Sr        8/14/2020 17:55
Marilyn Mallett                  8/6/2020 12:48      Heath A Brown            8/14/2020 18:00
Larissa House                    8/6/2020 12:48      robert e sawchak         8/14/2020 18:04
Simon Carter                     8/6/2020 12:48      Jacob Caban-Tomski       8/14/2020 18:08
Karen Mullarkey                  8/6/2020 12:48      Austin Ryan Snider       8/14/2020 18:14
Kyna Garnett                     8/6/2020 12:48      Stefania Pietraszek      8/14/2020 18:19
Patrick Cole                     8/6/2020 12:48      Gabriel Barros           8/14/2020 18:20
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 387 of 525


Kristofer Stredde                8/6/2020 12:49     michelle medrado       8/14/2020 18:21
Bogdan Dionys                    8/6/2020 12:49     michelle c medrado     8/14/2020 18:21
JELENA KALUDJEROVIC              8/6/2020 12:49     gabriel c barros       8/14/2020 18:22
Grady Ehmer                      8/6/2020 12:49     Ethan Jones            8/14/2020 18:25
Tom Jarvi                        8/6/2020 12:49     Gavin Howard           8/14/2020 18:26
Anna Silverberg                  8/6/2020 12:49     Katrina Beasley        8/14/2020 18:29
Wilfredo VelÃ¡zquez-RodrÃ-guez   8/6/2020 12:49     Rachana Doshi          8/14/2020 18:30
EMILY E. SCHELL                  8/6/2020 12:49     Scott Brunengraber     8/14/2020 18:31
Terra McBride                    8/6/2020 12:49     Arthur Telson          8/14/2020 18:32
Samira Stoner                    8/6/2020 12:50     Derrell Guillory       8/14/2020 18:33
Maria Alvarado                   8/6/2020 12:50     Jeffrey Gatlin         8/14/2020 18:35
Amanda Snell                     8/6/2020 12:50     GARRETT WEDAN          8/14/2020 18:35
Leslie Lamb                      8/6/2020 12:50     Frederick Bingenheimer 8/14/2020 18:38
Joely Centracchio                8/6/2020 12:50     Gina McDonald          8/14/2020 18:38
Brad Neelan                      8/6/2020 12:50     Alex Kardon            8/14/2020 18:42
Betsey B Blakr                   8/6/2020 12:50     April Crisp            8/14/2020 18:43
David Valcourt                   8/6/2020 12:50     Yasmine S Awad         8/14/2020 18:47
Kevin Grills                     8/6/2020 12:50     Maxine Roffers         8/14/2020 18:47
Richard L Smith                  8/6/2020 12:50     HUNTER Frey            8/14/2020 18:47
Angela Larson                    8/6/2020 12:51     CHRISTOPHER STEPHEN ENDOM
                                                                           8/14/2020 18:50
Kimberly Maxwell                 8/6/2020 12:51     Donald A. Pocek        8/14/2020 18:53
Nate Schlueter                   8/6/2020 12:51     Vantaurus Stewart      8/14/2020 18:53
Robert J McGinley                8/6/2020 12:51     Timothy Engstrume      8/14/2020 18:53
Brandy S Murray                  8/6/2020 12:51     David Colantoni        8/14/2020 18:53
Manoj Kurup                      8/6/2020 12:52     Swarna Ramineni        8/14/2020 18:55
Terri Amendola                   8/6/2020 12:52     Weller                 8/14/2020 18:59
Austin Tanis                     8/6/2020 12:52     Hunter Sloan           8/14/2020 19:03
Matthew Hardaway                 8/6/2020 12:52     Cindi T. Rogers        8/14/2020 19:11
Melissa Bartlett                 8/6/2020 12:52     Michael Calderon       8/14/2020 19:13
Katelyn Moller                   8/6/2020 12:52     Charles Dane           8/14/2020 19:15
Keith Campbell                   8/6/2020 12:52     Robin Henshaw          8/14/2020 19:16
Theresa Malatesta                8/6/2020 12:52     Victoria Mullins       8/14/2020 19:17
Matthew Penny                    8/6/2020 12:52     Vernon Brown           8/14/2020 19:18
Nickole Walker                   8/6/2020 12:52     Donna M Sullivan       8/14/2020 19:29
Scott Tuttle                     8/6/2020 12:53     Michael Armand Pozsgay 8/14/2020 19:33
Kelly Ratcliffe                  8/6/2020 12:53     William Ryan           8/14/2020 19:38
Julissa Haynes                   8/6/2020 12:53     Michael Sherwood       8/14/2020 19:38
Alexey Lanetskiy                 8/6/2020 12:53     Gaye Harvey            8/14/2020 19:38
Carolyn Martinsen                8/6/2020 12:53     Danielle Bryan         8/14/2020 19:41
Paul Gottschling                 8/6/2020 12:53     Sofia Arthurs-Schoppe  8/14/2020 19:46
Angela J. Chung                  8/6/2020 12:53     Dawn Rist-Wills        8/14/2020 19:48
Eric John Thomas                 8/6/2020 12:53     William Webb           8/14/2020 19:49
Martin Neal                      8/6/2020 12:53     Junli Kato             8/14/2020 19:51
PAUL D MAXWELL                   8/6/2020 12:53     Yushin Kato            8/14/2020 19:51
ELLSWORTH BAILEY JR              8/6/2020 12:54     Laura Durington        8/14/2020 19:52
Clarissa Meyer                   8/6/2020 12:54     Rileigh Dowling        8/14/2020 19:52
Monte Welch                      8/6/2020 12:54     Musa Ghaznavi          8/14/2020 19:58
MICHELLE PASSEROTTI              8/6/2020 12:54     Dodeth Sawyer          8/14/2020 20:00
Chris R Casses                   8/6/2020 12:54     Amy Feldman            8/14/2020 20:00
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 388 of 525


Judith McEvoy                   8/6/2020 12:54      Lynda Williams          8/14/2020 20:09
Usame Rashid                    8/6/2020 12:54      Lynda Williams          8/14/2020 20:11
Betsey B Blake                  8/6/2020 12:54      Adrian Sinnott-Linden   8/14/2020 20:11
Mimosa Whiting                  8/6/2020 12:54      Christina Robin Munoz   8/14/2020 20:13
Sarah Diehl                     8/6/2020 12:55      Hannah D'Apice          8/14/2020 20:18
Erin Childs                     8/6/2020 12:55      Aamir Najam             8/14/2020 20:19
Joshua Talley                   8/6/2020 12:55      Rebekah Austin          8/14/2020 20:29
Lisa Vos                        8/6/2020 12:55      Laalphamea Austin       8/14/2020 20:30
Kelly Ulrich                    8/6/2020 12:55      tinishia washington     8/14/2020 20:34
Daniel Jaquish                  8/6/2020 12:55      Shawna Wagner           8/14/2020 20:45
Jeffrey Barczak                 8/6/2020 12:55      Jasmine yelverton       8/14/2020 20:48
Luke Giraudeau                  8/6/2020 12:56      Renita Jackson          8/14/2020 20:48
Carl Felice                     8/6/2020 12:56      Kathryn Disken          8/14/2020 20:51
Stephen Curtis Shutters         8/6/2020 12:56      Carl Chambers           8/14/2020 20:57
Blake West                      8/6/2020 12:56      Carol Garleb            8/14/2020 20:58
Richard Booher                  8/6/2020 12:56      Cecelia Simien          8/14/2020 21:00
Charlencia Taylor               8/6/2020 12:56      Anna Briggs             8/14/2020 21:02
Nichols Bowman                  8/6/2020 12:57      Gregg Perry             8/14/2020 21:07
Farhiya Omar                    8/6/2020 12:57      robert oldham           8/14/2020 21:11
Keely Hernandez                 8/6/2020 12:57      Alyssa Reese            8/14/2020 21:12
Charles A Lynch                 8/6/2020 12:57      Melissa J Peterson      8/14/2020 21:15
Rita Muller-McGowan             8/6/2020 12:57      Melanie Gutierrez       8/14/2020 21:16
Danielle Everetts               8/6/2020 12:58      Amber Lesher            8/14/2020 21:17
Kevin Derwin                    8/6/2020 12:58      Uzziah Joash Aldas      8/14/2020 21:17
Nancy Rosado                    8/6/2020 12:58      Summer Saraf            8/14/2020 21:17
John Woods                      8/6/2020 12:58      Kenneth A Kingery       8/14/2020 21:22
Jacqueline Stevenson            8/6/2020 12:58      Debbie Kingery          8/14/2020 21:23
Christopher Tiefenbrunn         8/6/2020 12:58      Russell Dunbar          8/14/2020 21:24
Amanda Turnbull                 8/6/2020 12:58      Angelo Bowles           8/14/2020 21:25
Michael J Nelson                8/6/2020 12:58      Jason Owens             8/14/2020 21:32
Ashton Frulla                   8/6/2020 12:59      Don Milliken            8/14/2020 21:41
Karim Jiwani                    8/6/2020 12:59      Jacqueline Funk         8/14/2020 21:41
KATHLEEN A EBBOTT               8/6/2020 12:59      Jerry Raby              8/14/2020 21:41
Joshua P Franklin               8/6/2020 12:59      Melissa Nagare          8/14/2020 21:44
James William Matz              8/6/2020 12:59      Elizabeth Bowen         8/14/2020 21:46
Nikita Jacobs                   8/6/2020 12:59      Raymond Labbe           8/14/2020 21:51
Terri A Chase                   8/6/2020 12:59      Gene Slavin             8/14/2020 21:53
Desiree Marie Watts-Gardner     8/6/2020 12:59      Ann M. Heath            8/14/2020 21:55
swamy ponpandi                  8/6/2020 12:59      Sharyn Reed             8/14/2020 21:55
Matt Jungfleisch                8/6/2020 12:59      Stuart richmond         8/14/2020 21:57
Carolyn Hammock                 8/6/2020 13:00      Adrianna Taylor-Hamby   8/14/2020 21:59
Carolyn Huang                   8/6/2020 13:00      Jonathan Laureano       8/14/2020 22:14
EVAN HEIL                       8/6/2020 13:00      Joshua Robich           8/14/2020 22:20
Russell Brown                   8/6/2020 13:00      Dawn Ritzert            8/14/2020 22:29
Agnes Marie Regan               8/6/2020 13:00      Jonathon Winger         8/14/2020 22:31
Leah Findley                    8/6/2020 13:00      Alexandra McGee         8/14/2020 22:36
Mariana Morante Morales         8/6/2020 13:00      Rawle Lewis             8/14/2020 22:40
Jessie Lynn Kotis               8/6/2020 13:00      David Colvin            8/14/2020 22:40
Keith Stevenson Jr.             8/6/2020 13:00      Steve Pittman           8/14/2020 22:41
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 389 of 525


Lauren Piwonka Wechter          8/6/2020 13:00      Ramona Melo             8/14/2020 22:43
Kaeleigh Karner                 8/6/2020 13:01      Susan Finley            8/14/2020 22:44
Oscar Pacheco Valecillos        8/6/2020 13:01      Chad Hudson             8/14/2020 22:46
Bryan Bae                       8/6/2020 13:01      Tyson Moyer             8/14/2020 22:48
Jeremy Hogan                    8/6/2020 13:01      Charmaine Madrid        8/14/2020 22:51
Kevin Weilacher                 8/6/2020 13:01      Benjamin Sebald         8/14/2020 22:53
Ashton Cerioni                  8/6/2020 13:01      Benjamin Sebald         8/14/2020 22:59
Kyle Frye                       8/6/2020 13:01      Frances A. Corpier      8/14/2020 23:02
Maria Weinberg                  8/6/2020 13:01      sonya movassaghi        8/14/2020 23:02
Peter Terzian                   8/6/2020 13:02      Tatiana Kochuthara      8/14/2020 23:03
Charles Rader                   8/6/2020 13:02      Clemence Wiart          8/14/2020 23:05
Joshua Hall                     8/6/2020 13:02      Mark Adkins             8/14/2020 23:06
Allison Adams                   8/6/2020 13:02      Valerie Rastelli        8/14/2020 23:06
Pontus Niklasson                8/6/2020 13:02      Tamara Wood Ibarra      8/14/2020 23:11
Edward R. Centanni              8/6/2020 13:02      Rebecca Rubin           8/14/2020 23:16
Marta P Scott                   8/6/2020 13:02      Karen Kent              8/14/2020 23:16
Ilyas Sayeg                     8/6/2020 13:02      Katie Stein             8/14/2020 23:17
Eshe Sherley                    8/6/2020 13:02      Emmanuel Martinez       8/14/2020 23:20
Ashley Brown                    8/6/2020 13:02      Richard Robards         8/14/2020 23:21
Dollicia Baugh                  8/6/2020 13:03      Terry E Anderson        8/14/2020 23:23
COREY R MORCOMBE                8/6/2020 13:03      Michelle Pedroza        8/14/2020 23:24
Jahaziel Hernandez              8/6/2020 13:03      Kyle Scott              8/14/2020 23:29
Lisa Ward                       8/6/2020 13:03       Varela Angel Anthony   8/14/2020 23:29
Glenda Dyball                   8/6/2020 13:03      Stephanie Pierce        8/14/2020 23:37
John flott II                   8/6/2020 13:03      Grace Coulter           8/14/2020 23:46
Ilyas Sayeg                     8/6/2020 13:04      Travis Leonard Grice    8/14/2020 23:48
Jacqueline R Camp               8/6/2020 13:04      Anton Fomin             8/14/2020 23:52
Luke Meissner                   8/6/2020 13:04      ben little              8/14/2020 23:59
thomas james ashcraft ii        8/6/2020 13:04      Paula Denise Arns        8/15/2020 0:00
KELLY CURRY                     8/6/2020 13:04      Donald A Weber Jr        8/15/2020 0:01
Julie Kottke                    8/6/2020 13:04      Judith Darling           8/15/2020 0:05
Denise Losco                    8/6/2020 13:05      Lorry Batiste            8/15/2020 0:08
Michelle LeClair                8/6/2020 13:05      Chad Mitchell            8/15/2020 0:15
brandon walker                  8/6/2020 13:05      Kahdeem Thomas           8/15/2020 0:19
Christina Hawkes                8/6/2020 13:05      Anthony Placanica        8/15/2020 0:21
Mary Heimert                    8/6/2020 13:05      ERIK David FOSSHAGE      8/15/2020 0:23
Jessica smollen                 8/6/2020 13:05      Amy Wang                 8/15/2020 0:34
Thomas Alexander Duncan         8/6/2020 13:05      Debasis Goswami          8/15/2020 0:36
Rose Haslbauer                  8/6/2020 13:05      Codey Morganti           8/15/2020 0:37
Shama Rahman                    8/6/2020 13:05      David Thomas Baker       8/15/2020 0:41
Kirstie Koenig                  8/6/2020 13:06      Layla Mills              8/15/2020 0:44
KEESA MCKOY                     8/6/2020 13:06      Adnan Guerra             8/15/2020 0:45
Liani Balasuriya                8/6/2020 13:06      Candace Barela           8/15/2020 0:50
Zachary E Hubbard               8/6/2020 13:06      BOI LE                   8/15/2020 0:52
Filip Dusek                     8/6/2020 13:06      Norman Shi               8/15/2020 0:54
Nicholas McDonough              8/6/2020 13:06      Allen Y Cai              8/15/2020 0:57
Bryan Roberts                   8/6/2020 13:06      Martha K. Pitney         8/15/2020 0:59
Sebastiano Lombardo             8/6/2020 13:06      Natalie Crawford         8/15/2020 0:59
Nicole Berland                  8/6/2020 13:06      VICKIE Makeham           8/15/2020 1:02
        Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 390 of 525


Dana Magruder                 8/6/2020 13:07      Billy J. Campbell      8/15/2020 1:09
Preston Locke                 8/6/2020 13:07      Joshua Lini            8/15/2020 1:11
Logan Tanner Hawley           8/6/2020 13:07      Joshua Lini            8/15/2020 1:13
Thomas Thompson               8/6/2020 13:07      Terence Marty Grace    8/15/2020 1:15
Dave Ungar                    8/6/2020 13:07      Joseph Chuzie          8/15/2020 1:21
Bianca Gonzalez               8/6/2020 13:07      Connor Williams        8/15/2020 1:30
Kevin                         8/6/2020 13:07      Joseph P Sulzer, Jr.   8/15/2020 1:31
Chelsea Glass                 8/6/2020 13:07      Frannie Monasterio     8/15/2020 1:52
Nick Richard                  8/6/2020 13:07      Billie Ann Black       8/15/2020 1:57
Carla Hanson                  8/6/2020 13:07      BRIAN CUNNINGHAM BARBARA
                                                                         8/15/2020
                                                                           CUNNINGHAM
                                                                                   2:03
Alyzza                        8/6/2020 13:08      Raymond F Starks III   8/15/2020 2:04
James Pivik                   8/6/2020 13:08      Yuichi Sasaki          8/15/2020 2:04
April Bronner                 8/6/2020 13:08      Catherine Birney       8/15/2020 2:08
John Reynolds                 8/6/2020 13:08      Janelle M North        8/15/2020 2:10
Kristin Wallace               8/6/2020 13:08      Tan Nguyen             8/15/2020 2:13
Philip Doud                   8/6/2020 13:08      Carlos barrera         8/15/2020 2:25
Tyler O'Neill                 8/6/2020 13:08      Nastasia Nianiaris     8/15/2020 2:26
Sheena Sorensen               8/6/2020 13:08      Nathan Hughes          8/15/2020 2:26
John Love                     8/6/2020 13:08      Dara Hayes             8/15/2020 2:29
Leah S Volpe                  8/6/2020 13:08      Michael Armes          8/15/2020 2:42
Michael L Ward                8/6/2020 13:08      Richard W Beebe II     8/15/2020 2:48
AYOKA MITCHELL                8/6/2020 13:08      scott R mannear        8/15/2020 2:48
Joanne Murbach                8/6/2020 13:08      Jessica Jimenez        8/15/2020 2:48
Ross A Yeatman                8/6/2020 13:09      Natalie Kaharick       8/15/2020 2:50
glen walker                   8/6/2020 13:09      Gabriel Hess           8/15/2020 2:55
Vu Hoang                      8/6/2020 13:09      Miguel Ramirez         8/15/2020 2:55
Taylor Mott                   8/6/2020 13:09      Ben Fahrmeier          8/15/2020 2:58
Naketta Mingo                 8/6/2020 13:10      Mr. Michael H Bahr     8/15/2020 3:00
Robert C. Bradley             8/6/2020 13:10      Maria Gisela Luna      8/15/2020 3:04
Donald Patterson              8/6/2020 13:10      Jason Byrne            8/15/2020 3:09
RICHARD ULLOA-MELTON          8/6/2020 13:10      Natasha L Hopper       8/15/2020 3:14
Jack Schoemperlen             8/6/2020 13:10      Marcello Tanner        8/15/2020 3:18
Joe Sherwood                  8/6/2020 13:10      Mary K D'Amour         8/15/2020 3:21
Nicole Evert                  8/6/2020 13:10      Rodzinski Hyppolite    8/15/2020 3:21
Michelle Belville             8/6/2020 13:11      Yesenia Fausto         8/15/2020 3:24
Arthur Kucharski              8/6/2020 13:11      Deborah Rodriguez      8/15/2020 3:37
Michael Smith                 8/6/2020 13:11      Theodore Castro        8/15/2020 3:38
Jason Melton                  8/6/2020 13:11      Jason Spatafore        8/15/2020 3:50
Ruobin Gong                   8/6/2020 13:11      Tarryn Martin          8/15/2020 3:52
Jack Nyberg                   8/6/2020 13:11      Daniel Martin          8/15/2020 3:53
Troy Bailey                   8/6/2020 13:11      Ralph Wissing, III     8/15/2020 3:55
Anthony Orofino               8/6/2020 13:12      Valerie Fitzer         8/15/2020 4:15
Brenda Helms                  8/6/2020 13:12      Tarronda Ingram        8/15/2020 4:16
Antoinette                    8/6/2020 13:12      Ash Bolander           8/15/2020 4:25
Amanda Crotty                 8/6/2020 13:12      Peter Jago             8/15/2020 4:45
Kelli Lann                    8/6/2020 13:12      Joshua D King          8/15/2020 4:49
James R Garton                8/6/2020 13:12      Brittnee Costigan      8/15/2020 4:50
William huston                8/6/2020 13:12      Ella M Keithley        8/15/2020 4:57
Maria G Luna                  8/6/2020 13:12      Raja Kontham           8/15/2020 5:00
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 391 of 525


Kimberly D Brooks               8/6/2020 13:12      Omar Gharizi                8/15/2020 5:04
Emily A Hughes                  8/6/2020 13:12      Ronaie Harris               8/15/2020 5:23
Sophia Fiorentino               8/6/2020 13:13      Vivian Chan                 8/15/2020 5:41
Richard Mullins                 8/6/2020 13:13      Roberto Van Dalen           8/15/2020 5:52
Kathy McCharen                  8/6/2020 13:13      Roberto Van Dalen           8/15/2020 5:53
SHALEH WRIGHT                   8/6/2020 13:13      Lina cortez                 8/15/2020 6:06
Ajahnique Dandy                 8/6/2020 13:13      JESSE MARBURGER             8/15/2020 6:19
Scott Christopherson            8/6/2020 13:13      Kelsey                      8/15/2020 6:22
Winston Hitchcock               8/6/2020 13:13      Amy Thompson                8/15/2020 7:02
Gabriel Chase Hubbard           8/6/2020 13:13      Tamara T Johnson            8/15/2020 7:04
Timothy W Chew                  8/6/2020 13:13      Maria Margarita Ramos-Jalandoni
                                                                                8/15/2020 7:18
Nicole Carpenter                8/6/2020 13:14      Alfred McCoy                8/15/2020 7:20
Pamela VanBelkum                8/6/2020 13:14      Cynthia M Johnson           8/15/2020 7:46
Forrest Wilson                  8/6/2020 13:14      Tamra Dawkins               8/15/2020 8:44
Melissa Ardary                  8/6/2020 13:14      Justice Hardman             8/15/2020 9:06
dawn gower-godfrey              8/6/2020 13:14      Leilani Ng                  8/15/2020 9:22
Brittany C Lucas                8/6/2020 13:14      Nithyanand Rao             8/15/2020 10:03
Kimberly Rich                   8/6/2020 13:15      Doug Hughes                8/15/2020 10:21
Lucia C Robles                  8/6/2020 13:15      Joel Kimball               8/15/2020 10:31
Howard Wayne Tribble            8/6/2020 13:15      Lacey Strom                8/15/2020 10:34
Rafael Enrique Rodriguez        8/6/2020 13:15      Isabel Baumgartner         8/15/2020 10:46
Donna Bedingfield               8/6/2020 13:15      Nertil hysenaj             8/15/2020 10:50
Erik Patterson                  8/6/2020 13:15      Michelle                   8/15/2020 10:54
Ruben Alejandro Martinez        8/6/2020 13:15      Mayble Abraham             8/15/2020 11:16
Dana A Owens                    8/6/2020 13:16      John Puster                8/15/2020 11:34
Danilo Rubiera                  8/6/2020 13:16      Jesse D Crocker            8/15/2020 11:42
Tracie Villalpando              8/6/2020 13:16      David Hontz                8/15/2020 11:46
David Villalpando               8/6/2020 13:16      Chato E. Shelton           8/15/2020 11:54
Christopher Powell              8/6/2020 13:16      Travis Dunlap              8/15/2020 12:01
Rickey K Roth Jr                8/6/2020 13:16      Jonee' Anderson            8/15/2020 12:37
David Levkoff                   8/6/2020 13:16      LINDA KADY                 8/15/2020 12:42
Todd Vanyo                      8/6/2020 13:16      Samantha Chang             8/15/2020 13:00
Barbara Paul                    8/6/2020 13:16      Chelsea Ivey               8/15/2020 13:01
Brian Borgerson                 8/6/2020 13:16      Joshua Chase Ackley        8/15/2020 13:05
Esmerelin Tavarez               8/6/2020 13:16      Greg Hart                  8/15/2020 13:06
Charles Heath                   8/6/2020 13:16      Charles Graham Pedersen 8/15/2020 13:13
Rigot Thomas                    8/6/2020 13:17      Matthew Dowd               8/15/2020 13:13
Caleb Berns                     8/6/2020 13:17      Thomas D ODomirok          8/15/2020 13:16
Deanna Sullivan                 8/6/2020 13:17      Marguerite Pridgen         8/15/2020 13:19
Lashonda Addison                8/6/2020 13:17      Dolores Manzie             8/15/2020 13:22
Robert Wright                   8/6/2020 13:17      Andrew Walker              8/15/2020 13:24
Ron Lullie                      8/6/2020 13:17      Corey J. Gurnow            8/15/2020 13:31
Pablo Armijo                    8/6/2020 13:17      Douglas King, III          8/15/2020 13:32
Danilo Rubiera                  8/6/2020 13:17      Tiha Harris                8/15/2020 13:37
Justin Arthur                   8/6/2020 13:17      Kimberly Reese             8/15/2020 13:38
Abby Russell                    8/6/2020 13:17      Davida Denay Lopez         8/15/2020 13:38
Daniel Castro                   8/6/2020 13:17      Clarence Michael Balash    8/15/2020 13:39
Krista Pfeiffer                 8/6/2020 13:17      Seana                      8/15/2020 13:42
Evan E Hennis                   8/6/2020 13:17      Aliaksandr Kunkevich       8/15/2020 13:42
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 392 of 525


Brandia Hayes                   8/6/2020 13:18      Najee Austin            8/15/2020 13:49
Heather A. Eagan                8/6/2020 13:18      Terrance Washington     8/15/2020 13:50
Tiffany Horn                    8/6/2020 13:18      Scott Mato              8/15/2020 13:54
Tommie Primrose                 8/6/2020 13:18      Christopher L Coleman   8/15/2020 14:00
Joshua Zilch                    8/6/2020 13:18      Elena Huber             8/15/2020 14:05
Sandra                          8/6/2020 13:18      Jeanie Shepard          8/15/2020 14:06
Emily Brand                     8/6/2020 13:18      Anna Alojan             8/15/2020 14:09
Bethany Woelber                 8/6/2020 13:18      Rod Quenneville         8/15/2020 14:18
Audrey L Drake                  8/6/2020 13:18      George Radier           8/15/2020 14:20
Poornima Joshi                  8/6/2020 13:19      Stephen Williams        8/15/2020 14:20
Kyle Belmont                    8/6/2020 13:19      Thuy Taylor             8/15/2020 14:21
Robert Harris                   8/6/2020 13:19      Richard Sinquett        8/15/2020 14:36
Logan M Ham                     8/6/2020 13:19      Sergio Torres           8/15/2020 14:38
Miranda Hall                    8/6/2020 13:19      Sarah Nichole Howard    8/15/2020 14:43
ESLAM ALMORSHDY                 8/6/2020 13:19      Aaron Bosko             8/15/2020 14:44
John                            8/6/2020 13:19      Eric Curtis             8/15/2020 14:45
Jennifer Corcoran               8/6/2020 13:19      Linda Marie Leyton      8/15/2020 14:45
Isai                            8/6/2020 13:20      Jacob Bell              8/15/2020 14:46
Joseph Behrens                  8/6/2020 13:20      SANDRA RAMIREZ VELASQUEZ8/15/2020 14:48
Debra A Ratner                  8/6/2020 13:20      Benjamin cheng          8/15/2020 15:03
Don Broadway                    8/6/2020 13:20      DONJE PENN              8/15/2020 15:05
Amy Jen                         8/6/2020 13:20      Preston Robinson        8/15/2020 15:05
Starr L Murphy                  8/6/2020 13:20      Thomas Bayline          8/15/2020 15:27
Isai chavez                     8/6/2020 13:20      Chris Cardiello         8/15/2020 15:28
Katrina Scharaswak              8/6/2020 13:20      Caleb Zedek             8/15/2020 15:31
Vance Curtis                    8/6/2020 13:20      Travis Parker Lee       8/15/2020 15:32
Lawrence Ciarallo               8/6/2020 13:21      Nancy Merino            8/15/2020 15:35
Michael Dearry                  8/6/2020 13:21      Aaron J Aguirre         8/15/2020 15:35
JoAnn Kalman                    8/6/2020 13:21      Joseph Cohen            8/15/2020 15:43
Michael Donatelli               8/6/2020 13:21      Donna L Read            8/15/2020 15:47
Priscilla Luna                  8/6/2020 13:21      William W Woodfill      8/15/2020 15:47
IsaÃ- chavez                    8/6/2020 13:21      Cori Kuhn-Farr          8/15/2020 15:49
Xavier                          8/6/2020 13:21      Tim Wiggins             8/15/2020 15:51
Tim Norris                      8/6/2020 13:21      Donald R Schraeder Jr   8/15/2020 15:57
Brett Grundon                   8/6/2020 13:21      Shannon Campeau         8/15/2020 16:06
Nicole Pippin                   8/6/2020 13:21      Joliene Lindholm        8/15/2020 16:13
Jonas Davies                    8/6/2020 13:21      brayan macias           8/15/2020 16:19
Elena Larson                    8/6/2020 13:22      Tiffany Yin             8/15/2020 16:19
Whitney Peterson                8/6/2020 13:22      Kenneth Fuentes-Escobar 8/15/2020 16:20
Emilie Carpenter                8/6/2020 13:22      Troy Engel              8/15/2020 16:26
Andrew Behrens                  8/6/2020 13:22      Min Lee                 8/15/2020 16:36
Dawn Yamada                     8/6/2020 13:22      Valeria Dumkina         8/15/2020 16:36
Austin Will                     8/6/2020 13:22      Annie Hong              8/15/2020 16:37
Cherise Rohan                   8/6/2020 13:22      Eugene R Bruce          8/15/2020 16:40
William H Baumgartner, Jr.      8/6/2020 13:22      Pam Arnold              8/15/2020 16:40
Shawanna Brown                  8/6/2020 13:22      Christian Martin        8/15/2020 16:44
Seth M. Ritchey                 8/6/2020 13:22      Andrew Reusch           8/15/2020 16:51
Stephanie Ramirez               8/6/2020 13:22      Lottie Frank            8/15/2020 16:52
Daniel Jack                     8/6/2020 13:22      Justin Johnson          8/15/2020 16:55
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 393 of 525


Matthew D. Martin                8/6/2020 13:22      Ainsley Sheen          8/15/2020 16:56
Summer Jessup                    8/6/2020 13:23      Sarah Keating          8/15/2020 17:04
Tavaria Adegbite                 8/6/2020 13:23      Rebecca Valentin       8/15/2020 17:06
Ari Schottenstein                8/6/2020 13:23      Tamara O Heater        8/15/2020 17:09
Lily Parris                      8/6/2020 13:23      Sandra C Black         8/15/2020 17:11
Josh P Berrios                   8/6/2020 13:23      Alan Malta Leitao      8/15/2020 17:11
William Bachman                  8/6/2020 13:23      Shane Holmes           8/15/2020 17:23
Lynne Miller                     8/6/2020 13:23      Elizabeth Snouffer     8/15/2020 17:25
Alicia Broek                     8/6/2020 13:23      Deshia Cook            8/15/2020 17:30
April Hurd                       8/6/2020 13:23      Heath Ball             8/15/2020 17:30
Lorenzo Martinez                 8/6/2020 13:23      Sean Petrovuts         8/15/2020 17:31
Mary Mensah                      8/6/2020 13:23      Tolulope Ogunbakin     8/15/2020 17:33
JOSEPH E CLARK                   8/6/2020 13:24      James Gentry III       8/15/2020 17:35
Ashley Easter                    8/6/2020 13:24      Shareil Nariman        8/15/2020 17:38
Ashley Truelove                  8/6/2020 13:24      Ravindra Gujar         8/15/2020 17:39
Daniel R Betts                   8/6/2020 13:24      James P Sorel          8/15/2020 17:40
Karla Richison                   8/6/2020 13:24      Julie Unruh            8/15/2020 17:45
robert pitcher                   8/6/2020 13:24      Evan                   8/15/2020 17:46
Arin Barber                      8/6/2020 13:25      Christopher Cheshier   8/15/2020 17:47
Steven Ammons                    8/6/2020 13:25      Laura Heilstedt        8/15/2020 17:54
Rachelle Wallace-Krank           8/6/2020 13:25      Toni Ackermann         8/15/2020 17:56
Brian Bolinger                   8/6/2020 13:25      tNike                  8/15/2020 17:57
Jennifer Campbell                8/6/2020 13:25      Stephen Demjanenko     8/15/2020 18:03
Mihai Andritoiu                  8/6/2020 13:25      Yuriy Sverchkov        8/15/2020 18:06
Jannie                           8/6/2020 13:25      Kevin Glover           8/15/2020 18:10
Mark K Buchheit                  8/6/2020 13:26      Sarah C Vance          8/15/2020 18:10
Daniel Garber                    8/6/2020 13:26      Andreya mcneill        8/15/2020 18:13
Jennifer Klein                   8/6/2020 13:26      Cheri Miller           8/15/2020 18:14
Brandon Laird                    8/6/2020 13:26      Edward Gandorf         8/15/2020 18:14
Josh Lambert                     8/6/2020 13:26      Connor McCormack       8/15/2020 18:18
Sandra Rand                      8/6/2020 13:26      Vincent Ho             8/15/2020 18:20
Chloe Buzzotta                   8/6/2020 13:26      Larry Downard          8/15/2020 18:24
Jon Binford Latane               8/6/2020 13:26      Thomas Stadtlander     8/15/2020 18:25
Sean Broad                       8/6/2020 13:26      David McLaughlin       8/15/2020 18:34
Jill Williamson                  8/6/2020 13:26      Lucia White            8/15/2020 18:34
Polly Thatch                     8/6/2020 13:26      Amber Grandprey        8/15/2020 18:49
Richard A Scheck                 8/6/2020 13:26      Benjamin Wooten        8/15/2020 18:50
Michelle DeCou                   8/6/2020 13:26      Jordan Hazelip         8/15/2020 18:52
Antonia kalathas                 8/6/2020 13:26      Anna Carter            8/15/2020 18:52
Eun Christian                    8/6/2020 13:26      WILLIAM HUNT           8/15/2020 19:03
CristÃ³bal Silva San MartÃ-n     8/6/2020 13:27      Amy Griswold           8/15/2020 19:03
Greg Cruz                        8/6/2020 13:27      Joseph Kim             8/15/2020 19:04
David Samuels                    8/6/2020 13:27      Joseph Irons           8/15/2020 19:10
Ryan Mulder                      8/6/2020 13:27      Stacy Beardsley        8/15/2020 19:10
Felicia Wallace                  8/6/2020 13:27      Samantha Fulte         8/15/2020 19:14
Rick Schatz                      8/6/2020 13:28      Vanessa Stan           8/15/2020 19:14
Francine Baus                    8/6/2020 13:28      Fermin Aldabe          8/15/2020 19:15
Allan Woodman                    8/6/2020 13:28      Alexander Godwin       8/15/2020 19:17
Elizabeth Di Berardino           8/6/2020 13:28      Matthew Claycomb       8/15/2020 19:18
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 394 of 525


David Newman                    8/6/2020 13:28      Diego Rivas               8/15/2020 19:24
Nicholas Gularte                8/6/2020 13:29      Patricia M Smith          8/15/2020 19:27
Jeffrey Berndsen                8/6/2020 13:29      Christian Castillo        8/15/2020 19:30
Daniel Thompson                 8/6/2020 13:29      courtney simpson          8/15/2020 19:42
Paige Rogers                    8/6/2020 13:29      Matthew Murray            8/15/2020 19:43
SONIA JACKSON                   8/6/2020 13:29      Melody Morris             8/15/2020 19:46
Matthew Marsh                   8/6/2020 13:30      Sunil Kabra               8/15/2020 19:49
Anna Molina                     8/6/2020 13:30      Monica Aguilera Huertas   8/15/2020 19:53
Jared Northrup                  8/6/2020 13:30      Taijhona Smith            8/15/2020 19:57
Rusty Molnar                    8/6/2020 13:30      Charles Rule              8/15/2020 19:59
Jessica Cronauer                8/6/2020 13:30      Daniel Miller             8/15/2020 20:01
Judith Warren                   8/6/2020 13:30      cynthia Sizemore          8/15/2020 20:04
Lisa Grube                      8/6/2020 13:30      Kevin Levy                8/15/2020 20:11
Sydney Turnwald                 8/6/2020 13:30      Ava M                     8/15/2020 20:11
Brian Luster                    8/6/2020 13:30      Matthew Harrison          8/15/2020 20:11
Courtnee Haught                 8/6/2020 13:30      Zafar Mohammed            8/15/2020 20:16
Brittany Porter                 8/6/2020 13:30      Barbara Hendrick          8/15/2020 20:17
Christopher Vallery             8/6/2020 13:30      David Rowell              8/15/2020 20:18
Janet Bavido                    8/6/2020 13:30      Kelsy Saulsbury           8/15/2020 20:19
Jessica Moore                   8/6/2020 13:31      Christine Thomas          8/15/2020 20:20
Eric Menino                     8/6/2020 13:31      Ronald Schulze            8/15/2020 20:22
Matthew James Desrosiers        8/6/2020 13:31      ANGELIQUE BELK            8/15/2020 20:23
Karmin Schwartz                 8/6/2020 13:31      Tamara Singer             8/15/2020 20:27
Tonya Love                      8/6/2020 13:31      Erin Suttles              8/15/2020 20:30
Amanda Macchione                8/6/2020 13:31      Alexandria Gallien        8/15/2020 20:37
Jonathan Golding                8/6/2020 13:31      Britta Meyer              8/15/2020 20:40
Chad Lewis                      8/6/2020 13:31      David Smith               8/15/2020 20:46
Anakin Martinez                 8/6/2020 13:31      Todd Shannon              8/15/2020 20:53
Amanda Blakley                  8/6/2020 13:31      Alexandre Dinis           8/15/2020 20:54
Michael Jensen                  8/6/2020 13:32      Alexis Bauer              8/15/2020 20:54
Sally Lane                      8/6/2020 13:32      Sagar Ganu                8/15/2020 21:03
carlela brooks                  8/6/2020 13:32      Manaswini Pingali         8/15/2020 21:03
Kayleyana Carmona               8/6/2020 13:32      Damien Stoltz             8/15/2020 21:15
Matthew Cole                    8/6/2020 13:32      Michael Davidson          8/15/2020 21:16
Fe Goodson                      8/6/2020 13:32      Lindsay Wilson            8/15/2020 21:18
Caleb Hancock                   8/6/2020 13:32      Gregory Esser             8/15/2020 21:38
Stephanie Dillinger             8/6/2020 13:32      Gregory Esser             8/15/2020 21:39
Pedro R Bernal                  8/6/2020 13:33      Marcia Bammer             8/15/2020 21:45
Danny Hicks                     8/6/2020 13:33      Alexandra Stephenson      8/15/2020 21:45
Stuart Hald                     8/6/2020 13:33      Kiya Bodendorf            8/15/2020 21:50
PHILLIP FIELDS                  8/6/2020 13:34      Isa Ciccotelli            8/15/2020 21:51
colleen salamone                8/6/2020 13:34      Carl Flores               8/15/2020 21:52
Marian Swain                    8/6/2020 13:34      Kristy L Viera            8/15/2020 21:53
Matthew Sprague                 8/6/2020 13:34      Kevin Kung                8/15/2020 21:56
Richard Deleon                  8/6/2020 13:34      Amanda Cohen              8/15/2020 21:56
Bryan Reinhart                  8/6/2020 13:34      Angelica Durand           8/15/2020 21:56
Sophorn Ken                     8/6/2020 13:34      Jesus Durand              8/15/2020 21:58
Songhi Park                     8/6/2020 13:34      Robert Pitts              8/15/2020 22:06
Ray BAILEY                      8/6/2020 13:34      Raghu                     8/15/2020 22:06
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 395 of 525


Jessica J                       8/6/2020 13:35      Lance Berlin                 8/15/2020 22:08
Michael Paolucci                8/6/2020 13:35      Robert sorenson              8/15/2020 22:15
Hanna Soltys                    8/6/2020 13:35      Cyrus Logan Tague            8/15/2020 22:17
Andrew Boyko                    8/6/2020 13:35      Nakia battles                8/15/2020 22:20
Chanse Hayes                    8/6/2020 13:35      Chiu Mei Chen                8/15/2020 22:22
Songhi park                     8/6/2020 13:35      Dustin Blowes                8/15/2020 22:26
Rajkumar Gentyala               8/6/2020 13:35      Abigail B Hustis             8/15/2020 22:28
William Weber                   8/6/2020 13:36      David Eric Lowder            8/15/2020 22:31
Richard Hodgson                 8/6/2020 13:36      Michael S Smith              8/15/2020 22:31
Brent DeMark                    8/6/2020 13:36      JT Paasch                    8/15/2020 22:33
Kimone clarke                   8/6/2020 13:36      Tyler J Harrison             8/15/2020 22:43
Esau                            8/6/2020 13:36      jintae lee                   8/15/2020 22:44
Philip Howe                     8/6/2020 13:36      Sarah Hyatt                  8/15/2020 22:46
Patrick Welch                   8/6/2020 13:36      Mira Zelikson                8/15/2020 22:49
Rebecca Magnuson                8/6/2020 13:37      Edward McCarthy              8/15/2020 22:50
Jamie M Folks                   8/6/2020 13:37      Colin Graham                 8/15/2020 22:55
Patrick Antus                   8/6/2020 13:37      Stephen Tolerico             8/15/2020 23:00
Daniel Gilmartin                8/6/2020 13:37      John Wyrwas                  8/15/2020 23:00
Alvin Sung                      8/6/2020 13:37      Leslie M Steele              8/15/2020 23:04
Brianna Pahel                   8/6/2020 13:37      Rodrigo de Figueiredo Ferreira
                                                                                 8/15/2020 23:07
Carl M Page                     8/6/2020 13:38      Gabriel Oppong               8/15/2020 23:15
James R Maffrand                8/6/2020 13:38      Shane A. Stringer            8/15/2020 23:19
Christina Fisher                8/6/2020 13:38      James Ferguson               8/15/2020 23:32
Benjamin Weiss                  8/6/2020 13:38      William Daly                 8/15/2020 23:39
Caleb Byrley                    8/6/2020 13:38      Amee Patel                   8/15/2020 23:45
Vincent J. Cosco Jr.            8/6/2020 13:38      Nora S. Lim                  8/15/2020 23:47
Heather Couture                 8/6/2020 13:38      Hannah Goodman               8/15/2020 23:48
pavel sashkov evtimov           8/6/2020 13:38      Chris Cosentino              8/15/2020 23:49
James Davidson                  8/6/2020 13:38      Daniel Knapp                 8/15/2020 23:49
Juan Feijoo                     8/6/2020 13:38      Thomas Valdez                8/15/2020 23:50
Jennifer Cedillos               8/6/2020 13:38      Alicia Einloth               8/15/2020 23:53
Janelle Kent                    8/6/2020 13:38      Nigel Krekeler               8/15/2020 23:57
George Blocker                  8/6/2020 13:39      Raul Luzarraga                 8/16/2020 0:02
Chad Rasmussen                  8/6/2020 13:39      Christin Bigley                8/16/2020 0:13
MIKE SCHERI                     8/6/2020 13:39      John S. Gruber                 8/16/2020 0:14
Erica Redding                   8/6/2020 13:40      Charlotte Haydel               8/16/2020 0:20
Sianna Lee                      8/6/2020 13:40      Helen Zhang                    8/16/2020 0:21
Jarred Cowley                   8/6/2020 13:40      Holly Beldock                  8/16/2020 0:26
Jodi Tikkanen                   8/6/2020 13:40      Scott Falbo                    8/16/2020 0:31
Jessica Bowers                  8/6/2020 13:40      Zachary Johnson                8/16/2020 0:34
Simon Nzigiye                   8/6/2020 13:41      Ruth Floreal                   8/16/2020 0:43
Jason Marmillion                8/6/2020 13:41      deborah I burciaga             8/16/2020 0:48
LaNette Montgomery              8/6/2020 13:41      Brent Hild                     8/16/2020 0:49
Erika Harness                   8/6/2020 13:41      Richard J Knight               8/16/2020 0:56
Tiffany Davidson                8/6/2020 13:41      Tin Quan Luu                   8/16/2020 1:01
Matthew Loughren                8/6/2020 13:41      Victor A McDade Jr             8/16/2020 1:03
Brenden Naumovski               8/6/2020 13:41      Michelle Geng                  8/16/2020 1:03
Mary Cannon                     8/6/2020 13:41      Barbara McLean                 8/16/2020 1:12
Suesann ramirez                 8/6/2020 13:42      Debra Brewer                   8/16/2020 1:14
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 396 of 525


Alexis A Butts                  8/6/2020 13:42      chris holte                 8/16/2020 1:20
Carmen Ocasio                   8/6/2020 13:42      Philip Onoza                8/16/2020 1:21
Zakiya Anthony                  8/6/2020 13:43      Cynthia C Galvez            8/16/2020 1:23
Todd Rhodes                     8/6/2020 13:43      Thomas Brennan              8/16/2020 1:27
Derek Vlangas                   8/6/2020 13:43      Jeremie Z Tuzizila          8/16/2020 1:27
Colette Hall                    8/6/2020 13:43      Yanik Lazarov               8/16/2020 1:32
Ramsey K Johansson              8/6/2020 13:43      Latacia Spires              8/16/2020 1:32
Jonathon Sturdevant             8/6/2020 13:43      William Crawford            8/16/2020 1:35
Thomas Brent Gaisford           8/6/2020 13:44      David F Blythe              8/16/2020 1:44
VANESSA JONES                   8/6/2020 13:44      Fhoenix Amintole            8/16/2020 1:48
Tennessee Myers                 8/6/2020 13:44      Brian Beach                 8/16/2020 1:54
Elizabeth Frost                 8/6/2020 13:44      Rose Kathleen Lochtefeld    8/16/2020 2:04
Asia Broadway                   8/6/2020 13:44      Elizabeth Garcia            8/16/2020 2:09
Kellie Stricker                 8/6/2020 13:44      Colin M. Kinsella           8/16/2020 2:09
Detlev K. Johnson               8/6/2020 13:44      Stacey Lee Sharrow          8/16/2020 2:15
Brian Lee Harrison              8/6/2020 13:44      Jason Thelen                8/16/2020 2:35
Richard A Phillips              8/6/2020 13:45      Trevor Bostian              8/16/2020 2:39
Randy Arnold Bruno              8/6/2020 13:45      Carlos Rebellon             8/16/2020 2:43
Olivia M Menard                 8/6/2020 13:45      Peter Perez                 8/16/2020 2:46
Nolan M Mortensen               8/6/2020 13:45      Rachel A Knox               8/16/2020 2:47
Sylvia Annette Smith            8/6/2020 13:45      Zachary Self                8/16/2020 2:58
Gabby Sheffield                 8/6/2020 13:45      Leon Carl Stough            8/16/2020 2:59
Mark A Schepker                 8/6/2020 13:45      Tyler Susmilch              8/16/2020 3:04
Amanda Jacob                    8/6/2020 13:45      Muriel Kimbrough            8/16/2020 3:19
David Ray                       8/6/2020 13:45      Bryan Daryapayma            8/16/2020 3:26
LEAH MARLANE HICKSON            8/6/2020 13:45      Kim Veronica Daugherty      8/16/2020 3:42
Matthew Richman                 8/6/2020 13:45      Ryan Carlino                8/16/2020 3:49
Alaina Olsen                    8/6/2020 13:45      Lourdes Galindo             8/16/2020 3:59
Shelby Becker                   8/6/2020 13:45      Maria Lynnette Geikaunmah   8/16/2020 4:01
Matthew Gregory Slovacek        8/6/2020 13:46      Vitor Menezes               8/16/2020 4:07
David Kiernan                   8/6/2020 13:46      Michael Brunlieb            8/16/2020 4:11
Asia Albright                   8/6/2020 13:46      Roddie L Stewart II         8/16/2020 4:13
Joel Vega                       8/6/2020 13:46      Michelle Alexander          8/16/2020 4:30
Ryan Christopher Blomquist      8/6/2020 13:46      Idalia Hale                 8/16/2020 4:33
Emanwel Turnbull                8/6/2020 13:46      Cheistopher C Syms          8/16/2020 4:37
Gina Zdanowicz                  8/6/2020 13:46      Alex Kim                    8/16/2020 5:01
Gary McSpadden                  8/6/2020 13:46      Dawson Nelson               8/16/2020 5:03
Andrei Wood                     8/6/2020 13:46      Iwo Wozniak                 8/16/2020 5:06
Robert Land                     8/6/2020 13:46      Iraj ghorbani golkhajeh     8/16/2020 5:08
Justin Croyle                   8/6/2020 13:46      Ilikea Arakaki              8/16/2020 5:19
Shuneen Evans                   8/6/2020 13:46      Dasia Jette                 8/16/2020 5:27
Courtney Tulin                  8/6/2020 13:47      Nikolay Neupokoev           8/16/2020 5:34
NATHAN T STONE                  8/6/2020 13:47      William Holst               8/16/2020 5:38
Lorri J Oliver                  8/6/2020 13:47      Beatriz Doan                8/16/2020 6:07
Joseph Quinn                    8/6/2020 13:47      Talia Tuttle                8/16/2020 6:20
Christina Davillier             8/6/2020 13:47      Valerie Coleman             8/16/2020 6:27
Susana Lima                     8/6/2020 13:47      Kwang Ketcham               8/16/2020 6:43
Madeline Christensen            8/6/2020 13:47      Juntao Shen                 8/16/2020 6:58
Aziz                            8/6/2020 13:47      Juntao Shen                 8/16/2020 6:59
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 397 of 525


Eric Kennedy                           8/6/2020 13:48   Juntao Shen               8/16/2020 6:59
Bridget Jablonski                      8/6/2020 13:48   Amber Rodriguez           8/16/2020 7:37
Sadie Diaz                             8/6/2020 13:48   Jack Schell               8/16/2020 7:56
Jeanne Scholz-Snyder                   8/6/2020 13:49   Kevin Liu                 8/16/2020 8:14
Joao Lima                              8/6/2020 13:49   Isaac Lane                8/16/2020 8:20
Craig Cameron                          8/6/2020 13:49   Arjun Kesani              8/16/2020 8:24
Brian D Alger Sr                       8/6/2020 13:49   Jim Narin                 8/16/2020 8:28
Jonathan M Sackett                     8/6/2020 13:49   Hannah Foust              8/16/2020 8:51
DEBORAH HERNDON                        8/6/2020 13:49   Hanye Wei                 8/16/2020 9:19
Denise Losco                           8/6/2020 13:49   Kristy Smith             8/16/2020 10:04
Saundra Griswold                       8/6/2020 13:49   SALLY MELENDEZ           8/16/2020 10:16
Ernest Severino                        8/6/2020 13:49   Ashley Kolbeck           8/16/2020 10:22
Joseph Calabro                         8/6/2020 13:49   Brian Lumm               8/16/2020 10:30
Sandra Shriver                         8/6/2020 13:50   Kylyric Holman           8/16/2020 10:37
Elise Renee Martinez                   8/6/2020 13:50   Donald Douglas           8/16/2020 10:53
Taylor Hardina                         8/6/2020 13:50   Faye Fremin              8/16/2020 10:55
JANET Weber                            8/6/2020 13:50   Christa Marie Jordan     8/16/2020 11:01
Paul Strathie                          8/6/2020 13:50   George George Isa Isa    8/16/2020 11:10
Michael Huffstetler                    8/6/2020 13:50   Abigail Lee              8/16/2020 11:10
James Taylor II                        8/6/2020 13:50   Roy Chu                  8/16/2020 11:17
Nancy Enamorado                        8/6/2020 13:50   Braxton Mitchell         8/16/2020 11:52
Augustin Pimentel                      8/6/2020 13:51   Christina White          8/16/2020 11:53
Shara Porter Kuhns                     8/6/2020 13:51   Beth DiVecchia           8/16/2020 12:03
Rebecca Schutt                         8/6/2020 13:51   Christopher Capistran    8/16/2020 12:21
Michel L Guichard                      8/6/2020 13:51   Fabio Silva              8/16/2020 12:21
Blake timochenko                       8/6/2020 13:51   Jeff Hager               8/16/2020 12:22
toshi reagon                           8/6/2020 13:51   Brendan Robert Grossi    8/16/2020 12:27
Dan Becker                             8/6/2020 13:51   Jennifer                 8/16/2020 12:30
Kathy                                  8/6/2020 13:51   John F Rand              8/16/2020 12:30
Tharon Sperry                          8/6/2020 13:51   Jason Clough             8/16/2020 12:36
Susanlee Paige Freeman                 8/6/2020 13:51   SARAH                    8/16/2020 12:41
kim hamlin                             8/6/2020 13:52   Madness Combat 7         8/16/2020 13:03
Jenessa Bettencourt                    8/6/2020 13:52   Nick Griffin             8/16/2020 13:09
Richard Perkins                        8/6/2020 13:52   Matthew Douglas Renois   8/16/2020 13:14
Rick Haugen                            8/6/2020 13:52   Neil La-Mothe            8/16/2020 13:18
Carol Kalbaugh                         8/6/2020 13:52   Nihar Kanungo            8/16/2020 13:18
Kurt Brown                             8/6/2020 13:52   Ayeshatai S Nowell       8/16/2020 13:21
Beverly Shrader                        8/6/2020 13:52   Zeanah Leasure           8/16/2020 13:27
Allen Scharfenberg                     8/6/2020 13:52   Dirk E. Webster          8/16/2020 13:28
December O'Sullivan                    8/6/2020 13:52   Frank Everitt            8/16/2020 13:35
Rebecca Saint-Surin                    8/6/2020 13:53   Corina Brown             8/16/2020 13:37
Betty A. Snell                         8/6/2020 13:53   Pamela Rocha             8/16/2020 13:37
Gayle Peternel                         8/6/2020 13:53   Kyi Win                  8/16/2020 13:45
Lisa Pineda Keblinskas (Lisa Pineda)   8/6/2020 13:53   Vernon Michael Lambson   8/16/2020 13:46
Alexxes Denise George                  8/6/2020 13:53   Kyi Win                  8/16/2020 13:47
Sage Bludworth                         8/6/2020 13:53   Jordan Black             8/16/2020 13:55
Cody A Wade                            8/6/2020 13:53   Robert Brian Martinez    8/16/2020 13:55
Kurt Brown                             8/6/2020 13:53   michael barton           8/16/2020 13:58
Heather Speece                         8/6/2020 13:53   Lois McGinnis            8/16/2020 13:58
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 398 of 525


Gina Dittmer                     8/6/2020 13:53      Blanka goldman          8/16/2020 13:59
Kathryn Boyden                   8/6/2020 13:54      Courtney Kendall        8/16/2020 13:59
Rebecca Brown                    8/6/2020 13:54      Andrew Painter          8/16/2020 14:02
Rhonda R Stickney                8/6/2020 13:54      Chris Burger            8/16/2020 14:02
Gaylann Ball                     8/6/2020 13:54      Eric Berrill            8/16/2020 14:04
Casey J Tryon                    8/6/2020 13:54      Austin Roman            8/16/2020 14:13
Aaron Richardson                 8/6/2020 13:54      Lisa Wheeler            8/16/2020 14:13
Monica Harmon                    8/6/2020 13:54      Tyler Jordan            8/16/2020 14:19
Chrystal Harsha                  8/6/2020 13:55      Tianxiang Zhou          8/16/2020 14:22
Guillaume Fortina                8/6/2020 13:55      Jackson Taylor          8/16/2020 14:22
Jane-Nicole G Apostol            8/6/2020 13:55      Nancy Roggenbauer       8/16/2020 14:23
Donte Trowell                    8/6/2020 13:55      George C Guvernator V   8/16/2020 14:25
Michael Gabrael                  8/6/2020 13:55      jack Peterson           8/16/2020 14:26
Drew D Mosser                    8/6/2020 13:56      Robert B Cooper         8/16/2020 14:28
Dave Short                       8/6/2020 13:56      Lois McGinnis           8/16/2020 14:32
Richard Yoder                    8/6/2020 13:56      Lois McGinnis           8/16/2020 14:37
Donald Warford                   8/6/2020 13:56      Jessica Codr            8/16/2020 14:40
Natasha Allen                    8/6/2020 13:56      Carla Elbert            8/16/2020 14:51
Nicholas Wenthur                 8/6/2020 13:56      Benjamin Ran            8/16/2020 14:54
Will Remik                       8/6/2020 13:56      Christopher Leidich     8/16/2020 14:54
Angela Cordaro                   8/6/2020 13:56      Lesley Miller           8/16/2020 14:59
Malaysia Christian               8/6/2020 13:56      Grant Harwell           8/16/2020 15:05
Alexie                           8/6/2020 13:57      KayLee Abbott           8/16/2020 15:16
Joshua I Goldin                  8/6/2020 13:57      Rose Teunissen          8/16/2020 15:17
Michael Boothe                   8/6/2020 13:57      Phillip B Steponick     8/16/2020 15:21
Dawing dorson                    8/6/2020 13:57      Dina DeAcetis Francis   8/16/2020 15:26
Clayton Threadgill               8/6/2020 13:57      Simona Bubis            8/16/2020 15:27
Carrie Corbin                    8/6/2020 13:57      Andre Vasilyev          8/16/2020 15:28
Clarissa                         8/6/2020 13:58      Deloris Hendrix         8/16/2020 15:29
BRANDY SPEARS                    8/6/2020 13:58      Daniel Francis          8/16/2020 15:30
Theresa Kritzer                  8/6/2020 13:58      Randall Kalik           8/16/2020 15:33
Gabriela Villafranca             8/6/2020 13:58      Alexa Stillwell         8/16/2020 15:39
Christine Fioritto-Sket          8/6/2020 13:58      John Keefe              8/16/2020 15:41
Courtney Hardcastle              8/6/2020 13:58      Jeremy LaBuff           8/16/2020 15:45
KEARY RITCHIE                    8/6/2020 13:58      Todd Christie           8/16/2020 15:45
Brian Lyman                      8/6/2020 13:58      Jose Ayala              8/16/2020 15:46
Andrew Deptula                   8/6/2020 13:58      Sara Emig               8/16/2020 15:50
Wes Crawford                     8/6/2020 13:59      Sherry Johnson          8/16/2020 15:58
Sadia Ahmed                      8/6/2020 13:59      David Hoover            8/16/2020 16:01
Justin Alisauski                 8/6/2020 13:59      Yer Xiong               8/16/2020 16:03
Derek Johnson                    8/6/2020 13:59      Joseph Templeton        8/16/2020 16:08
Mikeale Becraft                  8/6/2020 14:00      Timothy T Brown         8/16/2020 16:11
Shawn R Stanley                  8/6/2020 14:00      KayCee Stratton         8/16/2020 16:14
Gudicelli Santos                 8/6/2020 14:00      Michelle Lawton         8/16/2020 16:17
Richard Settele                  8/6/2020 14:00      Matthew A Taylor        8/16/2020 16:19
Walter Maurer                    8/6/2020 14:00      Vitalis Okafor          8/16/2020 16:28
Alan B. Love                     8/6/2020 14:00      Pristine Thai           8/16/2020 16:32
Nadia Pospisil                   8/6/2020 14:00      Patrick Mullin          8/16/2020 16:40
Geoffrey Caffo                   8/6/2020 14:01      James Gascoigne         8/16/2020 16:41
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 399 of 525


Angela Marie Harrold           8/6/2020 14:01      Todd Christie              8/16/2020 16:41
Thomas Rex Baldwin             8/6/2020 14:01      Judy L. Cox                8/16/2020 16:42
Sadia Ahmed                    8/6/2020 14:01      Travis Anderson            8/16/2020 16:42
Matthew Edward Austin          8/6/2020 14:01      Vernella Readus            8/16/2020 16:43
Latanya Griffin                8/6/2020 14:01      Emmely Tolman              8/16/2020 16:46
Arlyn Perez                    8/6/2020 14:01      Jacqueline Peralta Biggs   8/16/2020 16:46
Todd Pierson                   8/6/2020 14:02      Amanda                     8/16/2020 16:47
Cydney Shain                   8/6/2020 14:02      Yamil A Martinez           8/16/2020 16:48
Russ Barron                    8/6/2020 14:02      Josh Mason                 8/16/2020 16:49
Elizabeth Chase                8/6/2020 14:02      Wilson Molina              8/16/2020 16:50
tomi okuboyejo                 8/6/2020 14:02      Ryan W Sweeney             8/16/2020 16:50
Timothy Pittaluga              8/6/2020 14:03      Shawn D CAPEHART           8/16/2020 16:50
Todd Bellaire                  8/6/2020 14:03      William Johnson            8/16/2020 16:51
Angela Koole                   8/6/2020 14:04      Marcy Goddard              8/16/2020 16:54
Antonio Gonzalez               8/6/2020 14:04      Gerry L Jordan             8/16/2020 16:56
Henry Hribar                   8/6/2020 14:04      Peter Mueller              8/16/2020 16:56
Sreya Sristi                   8/6/2020 14:04      Jared Nelson               8/16/2020 16:57
Denisha Cochran                8/6/2020 14:04      Brian Soles                8/16/2020 16:57
Kathy Mainwaring               8/6/2020 14:04      Mason Middaugh             8/16/2020 17:00
Liam buday                     8/6/2020 14:04      Joanna Cloutier            8/16/2020 17:01
Hannah Collimore               8/6/2020 14:04      Emery Middaugh             8/16/2020 17:02
Charlene Reisler               8/6/2020 14:04      Nicholas Ciccone           8/16/2020 17:04
Lisa A Smith                   8/6/2020 14:04      Aaron Blaine               8/16/2020 17:08
Daniel Brhane                  8/6/2020 14:04      Matthew Steele             8/16/2020 17:08
Sophia DeBellis                8/6/2020 14:04      John Tu                    8/16/2020 17:09
WAYNE HINES                    8/6/2020 14:04      Judith Barnes              8/16/2020 17:12
Jeremy Addington               8/6/2020 14:04      Devin Benham               8/16/2020 17:14
William Murphy Talmadge        8/6/2020 14:05      Emerson Wells              8/16/2020 17:15
Austin L King-Kinney           8/6/2020 14:05      Lawrence Clemons           8/16/2020 17:16
Paul Michael Murphy            8/6/2020 14:05      Chad Duval                 8/16/2020 17:16
Olivia Olson                   8/6/2020 14:05      Liza Hall                  8/16/2020 17:29
BESSIE GRAVES                  8/6/2020 14:06      Niles Riess                8/16/2020 17:30
Heather Leider                 8/6/2020 14:06      Joy Millon                 8/16/2020 17:37
Michael Stickles               8/6/2020 14:06      Carmen Martinez            8/16/2020 17:39
Jonathan Fries                 8/6/2020 14:06      STEPHEN WATKINS            8/16/2020 17:44
Destiny Breed                  8/6/2020 14:06      David Champion             8/16/2020 17:46
Pedro Perez                    8/6/2020 14:06      Corbyn Taylor              8/16/2020 17:50
Ryan T Dickey                  8/6/2020 14:06      chad reid                  8/16/2020 17:50
Agnos F Silva Jr               8/6/2020 14:07      Alexander H Emmet          8/16/2020 17:53
Richard Perry Handzo           8/6/2020 14:07      Roger Yang                 8/16/2020 17:56
Paoulina Bourova               8/6/2020 14:07      Thomas J McHugh            8/16/2020 17:57
Debi Camp                      8/6/2020 14:07      Maryam Negahbani           8/16/2020 18:03
Anna McQuiggan                 8/6/2020 14:07      Katie Beim-Esche           8/16/2020 18:06
Trevor Holst                   8/6/2020 14:07      Katie Beim-Esche           8/16/2020 18:06
Brian Roos                     8/6/2020 14:08      Brian Warburton            8/16/2020 18:08
Tiffany Jordan                 8/6/2020 14:08      Robert J Kvas              8/16/2020 18:13
Timothy Meredith               8/6/2020 14:08      Harley young               8/16/2020 18:18
Andrew Kistner                 8/6/2020 14:08      Daniel Gonzalez            8/16/2020 18:22
Brian Ladd                     8/6/2020 14:08      Ana Lorenzo                8/16/2020 18:28
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 400 of 525


Agnos F Silva Jr                8/6/2020 14:08      Ashton Price            8/16/2020 18:30
Fred Samuel Villines            8/6/2020 14:08      Justin Schaal           8/16/2020 18:34
Carl James Plymale              8/6/2020 14:08      Christopher Zeliznak    8/16/2020 18:34
Jeri Rominger                   8/6/2020 14:09      Denise                  8/16/2020 18:35
John h Pyles                    8/6/2020 14:09      Amelia Nguyen           8/16/2020 18:38
Chelsea Elise Campbell          8/6/2020 14:09      Yi Jun Yang             8/16/2020 18:42
Leena Yousif-oplchenski         8/6/2020 14:09      Duane Riley             8/16/2020 18:42
Jason Sauby                     8/6/2020 14:09      Raymond Xu              8/16/2020 18:44
Alexander Carlisle              8/6/2020 14:09      David Lemler            8/16/2020 18:46
Daniel Tadesse                  8/6/2020 14:10      Evan Kleckner           8/16/2020 18:48
Bao Yang                        8/6/2020 14:10      Karthik Chalamala       8/16/2020 18:57
Starla Condes                   8/6/2020 14:10      Joy Smith               8/16/2020 19:00
Isabela Montanari Tavares       8/6/2020 14:10      Jeremy Ackman           8/16/2020 19:00
Naâ€™Asia Johnson               8/6/2020 14:10      Erin Powell             8/16/2020 19:04
Brice J Hattel                  8/6/2020 14:10      Christine Brown         8/16/2020 19:11
Brian Rosborough                8/6/2020 14:10      David Mack              8/16/2020 19:15
Cameron Ladd                    8/6/2020 14:10      Daniel Davis-Hill       8/16/2020 19:17
Shuguang Wang                   8/6/2020 14:11      David Duong             8/16/2020 19:24
Katrina Lenzly                  8/6/2020 14:11      YVONNE Cisneros         8/16/2020 19:26
Cortina C Martin                8/6/2020 14:12      Osmond Arnesto          8/16/2020 19:30
Maurice Ruffin                  8/6/2020 14:12      Shenachanel Melgar      8/16/2020 19:40
Gaurav Shukla                   8/6/2020 14:12      Russell Mezzetta        8/16/2020 19:44
Tia Pearson                     8/6/2020 14:12      Veenasri Vallem         8/16/2020 19:47
Sandra Pearce                   8/6/2020 14:12      Ana Flanagan            8/16/2020 19:53
Lauren Brown                    8/6/2020 14:12      Ashwana Fricker         8/16/2020 19:54
James                           8/6/2020 14:13      Heidi Erickson          8/16/2020 19:55
Colin Varnet                    8/6/2020 14:13      Lee Earl                8/16/2020 20:03
Samuel Magro                    8/6/2020 14:13      Pamela Busby-Tice       8/16/2020 20:06
Francesco Carbone               8/6/2020 14:13      Lennette Ward           8/16/2020 20:13
Rachel E Joyner                 8/6/2020 14:13      Michon Lamson           8/16/2020 20:15
Doris Trevino                   8/6/2020 14:14      Carey Vanessa Cuevas    8/16/2020 20:17
James Devoll                    8/6/2020 14:14      Kerry Anne Moon         8/16/2020 20:19
Kevin Franke                    8/6/2020 14:14      Ireal Fusco             8/16/2020 20:20
Wayne Simmons                   8/6/2020 14:14      Elba Diaz Medina        8/16/2020 20:23
Amy Mancini                     8/6/2020 14:15      Stephanie Tandiama      8/16/2020 20:31
James S Taylor                  8/6/2020 14:15      chris kline             8/16/2020 20:34
Andrew Glugla                   8/6/2020 14:15      Anthony Duarte          8/16/2020 20:34
Henry F Vides                   8/6/2020 14:15      Anurag Soni             8/16/2020 20:36
Carl L Ford                     8/6/2020 14:15      lisa horan              8/16/2020 20:47
Joseph Pullen                   8/6/2020 14:15      Linda J Carlucci        8/16/2020 20:52
Mitchell Napper                 8/6/2020 14:15      Randall W Harris        8/16/2020 21:02
Michael Purdue                  8/6/2020 14:15      Jonalyn Blunt           8/16/2020 21:06
Linda Biondich                  8/6/2020 14:16      Jessica Kernan Yerxa    8/16/2020 21:08
Valerie Beachy (Smith)          8/6/2020 14:16      Caleb Brooks            8/16/2020 21:09
Victoria Yu                     8/6/2020 14:16      Daniel Lester           8/16/2020 21:13
Justin C. Atwell                8/6/2020 14:16      Molly Saunders          8/16/2020 21:17
Elizabeth Conjar                8/6/2020 14:16      Calvin Lamb             8/16/2020 21:20
Summer Hileman                  8/6/2020 14:16      Manfred Quintana        8/16/2020 21:22
JOSE MEDINA                     8/6/2020 14:16      Sean Patrick Milligan   8/16/2020 21:25
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 401 of 525


Sandra Simkins Heskett          8/6/2020 14:16      Grant C Gallo              8/16/2020 21:36
Ann Croffett                    8/6/2020 14:17      deborah dorr               8/16/2020 21:41
Sonya Warshaw                   8/6/2020 14:17      Bryson Threlkeld           8/16/2020 21:44
nicholas schlie                 8/6/2020 14:17      Avery Threlkeld            8/16/2020 21:44
Carolyn Hansen                  8/6/2020 14:17      Daniel James Danoff        8/16/2020 21:56
Christina Camp                  8/6/2020 14:17      Kenny Quach                8/16/2020 21:58
Eric J Galuppo                  8/6/2020 14:17      Richard Cotterell          8/16/2020 22:00
Chris Adkins                    8/6/2020 14:17      Avery Nagy-Normyle         8/16/2020 22:00
Kyle Chittenden                 8/6/2020 14:17      Jeffrey Kwas               8/16/2020 22:02
ANDREW KINOMOTO                 8/6/2020 14:17      Avery I Normyle            8/16/2020 22:04
Dion Tae Rumph                  8/6/2020 14:18      Susan Bertram              8/16/2020 22:10
Tim Kegel                       8/6/2020 14:18      Jose Rojas                 8/16/2020 22:16
Robert Noonan                   8/6/2020 14:18      John King                  8/16/2020 22:17
Sharon Burke                    8/6/2020 14:18      Zheng Ye                   8/16/2020 22:23
Meaghan Corwin                  8/6/2020 14:18      Julia Chang                8/16/2020 22:26
Joe Rauch                       8/6/2020 14:18      Julianna P. Parks          8/16/2020 22:26
casper naegle                   8/6/2020 14:19      Spencer A. Rose            8/16/2020 22:30
Steven Silva                    8/6/2020 14:19      Jayson Buchanan            8/16/2020 22:30
Karen Keeney                    8/6/2020 14:19      Jose Rojas                 8/16/2020 22:35
Swapnil P Bhatia                8/6/2020 14:19      Mary Alberque              8/16/2020 22:39
Nick Cooper                     8/6/2020 14:19      Natan Zike                 8/16/2020 22:48
MARTIN O'BRIEN                  8/6/2020 14:19      Samantha Grundvig          8/16/2020 22:54
Roy Lorenz                      8/6/2020 14:19      Melissa Miller             8/16/2020 22:56
Robert Patterson                8/6/2020 14:19      Jordyn Acconcia            8/16/2020 23:05
Dylan Doughty                   8/6/2020 14:19      Micheal Jordan             8/16/2020 23:07
Shaayak Sen                     8/6/2020 14:19      Artemiy Frankel            8/16/2020 23:08
Lawrence J. Johnson             8/6/2020 14:19      Ivette M. de Assis-Wilson  8/16/2020 23:16
Corey Canfield                  8/6/2020 14:20      John Amoroso               8/16/2020 23:16
Evan Holloway                   8/6/2020 14:20      Erik Skinner               8/16/2020 23:24
Scot Carpenter                  8/6/2020 14:20      Norig Karakashian          8/16/2020 23:27
Dean Madsen                     8/6/2020 14:20      Barbara Jane               8/16/2020 23:35
Alyri Velazquez                 8/6/2020 14:20      Nadine R. Pellegrino       8/16/2020 23:37
ANDRES LOPEZ JR                 8/6/2020 14:20      Matthew Cordner            8/16/2020 23:43
 Nita Ann Moore                 8/6/2020 14:20      Cherlyne Cheatam           8/16/2020 23:51
David Carlson                   8/6/2020 14:20      Sam Travaglini             8/16/2020 23:53
Aaron Reed                      8/6/2020 14:21      Charles Waits              8/16/2020 23:58
Athan Gregory                   8/6/2020 14:21      Norma kelsch                8/17/2020 0:00
Kristyn C Smith                 8/6/2020 14:21      James Hoffman               8/17/2020 0:00
Lue-Ann Waterman                8/6/2020 14:21      Caleb Stewart               8/17/2020 0:03
Matthew H Husar                 8/6/2020 14:21      John Yi                     8/17/2020 0:03
Elise Batzer                    8/6/2020 14:22      Jody Barragan               8/17/2020 0:06
Jesse Geer                      8/6/2020 14:22      Pedro Albea                 8/17/2020 0:07
Andrea Freeman                  8/6/2020 14:22      Christina manley            8/17/2020 0:14
MATTHEW D'ARCY                  8/6/2020 14:22      Brandon Ortega              8/17/2020 0:14
Brad Bekendam                   8/6/2020 14:22      Rodrigo Henriques-Negreiros-Magalhaes
                                                                                8/17/2020 0:16
Christopher Linder              8/6/2020 14:22      Amber Haglund               8/17/2020 0:17
Patrick Long                    8/6/2020 14:22      Jennifer Libby              8/17/2020 0:23
Kara N Mooney                   8/6/2020 14:22      Brian P Miller              8/17/2020 0:24
Janet Roessler                  8/6/2020 14:22      Jinell Van Corbach          8/17/2020 0:26
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 402 of 525


Kinsey Wohlers                  8/6/2020 14:23      Xiuyuan Li                    8/17/2020 0:26
Zachary Roth                    8/6/2020 14:23      Jennifer M Call               8/17/2020 0:29
Nic Schumacher                  8/6/2020 14:23      Chris Stutzman                8/17/2020 0:29
Fatuma Mohamed                  8/6/2020 14:23      Andrea Lane                   8/17/2020 0:38
christopher m fadden            8/6/2020 14:23      Cody A. Dennett               8/17/2020 0:38
SANDRA BOGGIO                   8/6/2020 14:23      Brian Dyment                  8/17/2020 0:38
Brandon Bastin                  8/6/2020 14:23      Susan Behnke                  8/17/2020 0:38
Chris Edward Jorenby            8/6/2020 14:23      Alejandro Nagy                8/17/2020 0:42
Kelly Barnes                    8/6/2020 14:23      Adam Seering                  8/17/2020 0:44
Samantha Perkins                8/6/2020 14:23      Jason Kevin Rosaldo Maltezo   8/17/2020 0:53
Mary A Wood                     8/6/2020 14:23      Leah N Perry                  8/17/2020 0:54
Matthew N. Hamm                 8/6/2020 14:24      Megan Coyle                   8/17/2020 1:05
Dave Hilton                     8/6/2020 14:24      Stephen D Bradley             8/17/2020 1:09
Shanicka I Chavis               8/6/2020 14:24      Dale Nelson Jr                8/17/2020 1:19
Cassye Greer                    8/6/2020 14:24      Tammie Lower                  8/17/2020 1:19
Ash Mc                          8/6/2020 14:24      Stephanie Bastian             8/17/2020 1:30
Christina Simon                 8/6/2020 14:24      Randy Pomykacz                8/17/2020 1:31
Jack Barnett                    8/6/2020 14:24      Beth Kaura                    8/17/2020 1:35
Elijah Paxson                   8/6/2020 14:24      Aaron                         8/17/2020 1:40
Chris Orme                      8/6/2020 14:24      Korey Gall                    8/17/2020 1:41
Aaron Williford                 8/6/2020 14:24      Beatriz Reyna                 8/17/2020 1:52
John Lund                       8/6/2020 14:24      Samar Areiquat                8/17/2020 1:55
Justine walp                    8/6/2020 14:24      Douglas Rosequist             8/17/2020 1:57
Melsen Carlsburg                8/6/2020 14:24      Justin Lawliss                8/17/2020 1:57
Dennis I Stephens               8/6/2020 14:25      DAVID BROWN                   8/17/2020 1:58
Asia Sims                       8/6/2020 14:25      Emily Schuster                8/17/2020 1:58
Keith Quinton                   8/6/2020 14:25      Tanay Dutt                    8/17/2020 1:59
Jason Grzan                     8/6/2020 14:25      Kamalesh Singh                8/17/2020 2:00
Ali Yassini                     8/6/2020 14:25      JANAE HUTCHISON               8/17/2020 2:03
perneshia tillman               8/6/2020 14:25      JEFFREY LANDHERR              8/17/2020 2:04
Alexander R Abbott              8/6/2020 14:25      Leena Joshi                   8/17/2020 2:05
Sonia Cook-Broen                8/6/2020 14:25      Courtney White                8/17/2020 2:10
Christopher Brooks              8/6/2020 14:25      Anthonia Edobor               8/17/2020 2:12
Mark Dingman                    8/6/2020 14:25      Thomas Smith                  8/17/2020 2:16
Lisa DuBois                     8/6/2020 14:26      Thomas Smith                  8/17/2020 2:16
Jason Redden                    8/6/2020 14:26      Keith Whitfield               8/17/2020 2:21
Emily Kelley                    8/6/2020 14:26      Allie Bollman                 8/17/2020 2:25
David McAnally                  8/6/2020 14:26      Monique Boyd                  8/17/2020 2:28
Tranette Turrietta              8/6/2020 14:27      Harper Ross                   8/17/2020 2:42
Ireen Taylor                    8/6/2020 14:27      Brian Manning                 8/17/2020 2:44
Amanda Siggins                  8/6/2020 14:27      Thomas Myers                  8/17/2020 2:53
Maggi Madison                   8/6/2020 14:27      Russell Hall                  8/17/2020 2:54
Gerald Johnson                  8/6/2020 14:27      Cameron Kelsey                8/17/2020 2:54
Jazmin Madera                   8/6/2020 14:27      Erica Knight                  8/17/2020 2:54
Gabriel Holmes                  8/6/2020 14:28      Linda Moldrem                 8/17/2020 3:07
Barbara /claeys                 8/6/2020 14:28      JESSICA L LAMORIE             8/17/2020 3:16
Robyn Glang-Hnath               8/6/2020 14:28      Afzal Yunus                   8/17/2020 3:16
Theresa N McDowell              8/6/2020 14:28      William Hunter                8/17/2020 3:17
Hannah Starksen                 8/6/2020 14:28      Brandon Salk                  8/17/2020 3:17
        Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 403 of 525


Dawn Weber                    8/6/2020 14:28      Jennifer Middleswarth    8/17/2020 3:24
Lisa McDonald                 8/6/2020 14:28      Jeremy Cordova           8/17/2020 3:24
Haitham Gabr                  8/6/2020 14:28      Daniel Goldin            8/17/2020 3:32
Nancy Golder                  8/6/2020 14:29      Tyler Yundt              8/17/2020 3:36
Matthew wolseley              8/6/2020 14:29      Ally                     8/17/2020 3:47
Chad Johnerson                8/6/2020 14:29      George Shapovalov        8/17/2020 3:49
Riley David                   8/6/2020 14:29      EMORI SKY BROWN          8/17/2020 3:50
Toni FARKAS                   8/6/2020 14:29      Tunji Alade              8/17/2020 3:53
Summer Durbin                 8/6/2020 14:29      David-Chad Svenson       8/17/2020 3:54
Andrew                        8/6/2020 14:30      Devin J McNally          8/17/2020 3:58
Ryan Winter                   8/6/2020 14:30      Frances Boynton          8/17/2020 4:09
Debbie Childs                 8/6/2020 14:30      Alyson Borrell           8/17/2020 4:11
Joshua Butcher                8/6/2020 14:30      Aaron Thomson            8/17/2020 4:20
Kimberlyn                     8/6/2020 14:30      David Diaz               8/17/2020 4:34
Mayra Benitez                 8/6/2020 14:30      Jayden S. Wang           8/17/2020 4:35
Ashley Firkowski              8/6/2020 14:30      Gary Norton              8/17/2020 4:39
MYRON CROMARTIE               8/6/2020 14:30      Bruce Breitweser         8/17/2020 4:40
TRISHA DALE IV                8/6/2020 14:31      Cynthia Schantz          8/17/2020 4:53
John Radey                    8/6/2020 14:31      Alex Amponsah            8/17/2020 4:57
Kerree Kirkland               8/6/2020 14:31      Derek Pockrandt          8/17/2020 5:00
Kim Clavette                  8/6/2020 14:31      Sarah Yarger             8/17/2020 5:00
Meredith Scafe                8/6/2020 14:31      Victoria Fields          8/17/2020 5:00
Jonathan Lee                  8/6/2020 14:31      Manuel Trejo             8/17/2020 5:02
LARRY POWELL                  8/6/2020 14:31      Laolu Adeola             8/17/2020 5:06
Linda K Gibson                8/6/2020 14:31      Hailey Crain             8/17/2020 5:38
alexandra browne              8/6/2020 14:31      Ahndrea Sousa            8/17/2020 5:38
Charles Hollins               8/6/2020 14:32      William Underwood        8/17/2020 5:39
Lucas Queiroz                 8/6/2020 14:32      Samantha Masey           8/17/2020 5:56
Pierce Walker                 8/6/2020 14:32      Tiffany Chuang           8/17/2020 5:58
Holly Oakley                  8/6/2020 14:32      Shelley L Maynard        8/17/2020 6:18
Sam G Bradley IV              8/6/2020 14:32      Ethon Thomas Gilbert     8/17/2020 6:24
Kristen Fenners               8/6/2020 14:32      Vincent Kevin Barfield   8/17/2020 6:43
Julie Griswold                8/6/2020 14:32      Mike Eversole            8/17/2020 6:45
Lilia Maeda                   8/6/2020 14:32      ALI ASGAR SABUNWALA      8/17/2020 6:52
LaKissa Bright                8/6/2020 14:33      Pietro L Keuter          8/17/2020 6:54
Matthew Jarrell               8/6/2020 14:33      Larry ballinger          8/17/2020 7:02
Nicole Scarberry              8/6/2020 14:33      Sabryna sharp            8/17/2020 7:05
Joshua Rangel                 8/6/2020 14:33      Heidi Denekas            8/17/2020 7:11
Mariam Mansour                8/6/2020 14:33      Sharon A Ruggeri         8/17/2020 7:22
Austin Bower                  8/6/2020 14:34      Abbey Warsaw             8/17/2020 7:25
Kaeisha O'Neal                8/6/2020 14:34      Eleanor Lee              8/17/2020 7:39
Kyle Ziber                    8/6/2020 14:34      Noah Grant               8/17/2020 8:12
Mechelle Allen                8/6/2020 14:34      Matt McConnell           8/17/2020 8:23
Adam M. Jenkins               8/6/2020 14:34      Malcolm Tester           8/17/2020 8:44
Denise Bolhuis                8/6/2020 14:34      Malcolm Tester           8/17/2020 8:44
Tom Hilton                    8/6/2020 14:34      Aimee Bourque            8/17/2020 8:49
Jason Sullivan                8/6/2020 14:35      Ariana Wimbley           8/17/2020 8:52
Mailyn Stiffler               8/6/2020 14:35      Moniquea Johnson         8/17/2020 9:03
Alexandra Bryan               8/6/2020 14:35      Matt Cook                8/17/2020 9:16
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 404 of 525


Monte Horton                    8/6/2020 14:35      Terra Taylor            8/17/2020 9:54
Brittany Jamison                8/6/2020 14:35      Helen Burdett          8/17/2020 10:00
Jaynorris Thomas                8/6/2020 14:36      Ayush Bharti           8/17/2020 10:25
Brian Baynard                   8/6/2020 14:36      Ashleigh Garcia        8/17/2020 10:26
Mylinh Tieu                     8/6/2020 14:36      Rachael Ann Biscocho   8/17/2020 10:30
David Buehrer                   8/6/2020 14:36      Amanda Mahlendorf      8/17/2020 10:31
Bradley Milam                   8/6/2020 14:36      Antonio Romerio        8/17/2020 10:48
Olan Jackson-Weaver             8/6/2020 14:37      Stephanie Hanses       8/17/2020 10:51
Jason Carroll                   8/6/2020 14:37      Christian Hernandez    8/17/2020 11:10
CHARLES MARTIN                  8/6/2020 14:37      Brandon Chan           8/17/2020 11:13
Cassandra Walters               8/6/2020 14:37      Lyndsey Wurch          8/17/2020 11:33
AnnaLynn V Flessas              8/6/2020 14:37      David Clapper          8/17/2020 11:43
Kazimier Buryn                  8/6/2020 14:37      Gabriela Rabasa        8/17/2020 11:43
Kathi Kestler                   8/6/2020 14:38      Brianna Cortez         8/17/2020 11:57
Anne Gregory                    8/6/2020 14:38      Pierce Edmiston        8/17/2020 12:00
Bridgette Navejar               8/6/2020 14:38      Matthew Brooks         8/17/2020 12:05
Donna R Hunt                    8/6/2020 14:38      Scott Keefer           8/17/2020 12:06
Nicholas Arbini                 8/6/2020 14:38      Janet Hanney           8/17/2020 12:09
Cheryl Carreon                  8/6/2020 14:38      Michelle De Swarte     8/17/2020 12:18
Jessica Brewster                8/6/2020 14:38      Vincent Edenfield      8/17/2020 12:21
Daniel Bunyard                  8/6/2020 14:38      James Lorkowski        8/17/2020 12:28
Alexandra Bryan                 8/6/2020 14:38      AJ Blackwell           8/17/2020 12:38
Phoebe                          8/6/2020 14:39      Rosalind Spell         8/17/2020 12:38
Valerie Baldez                  8/6/2020 14:39      Gerijo Matyka          8/17/2020 12:43
William Vuong                   8/6/2020 14:39      Sherry Conley          8/17/2020 12:48
philip brown                    8/6/2020 14:39      Andrew Auman           8/17/2020 12:49
Jake Gauvain                    8/6/2020 14:39      Indraneel Dey          8/17/2020 12:54
Ashley Turner                   8/6/2020 14:39      Indraneel Dey          8/17/2020 12:55
Kris Huston                     8/6/2020 14:41      Nafeesa Williams       8/17/2020 13:00
Yesenia Gonzalez                8/6/2020 14:41      Franz Schmid           8/17/2020 13:00
Kerry Ninemire                  8/6/2020 14:41      Margo L. Evans         8/17/2020 13:01
John Stocks                     8/6/2020 14:41      Chris Walker           8/17/2020 13:02
Jon Hardin                      8/6/2020 14:41      Kristin Fishbaugh      8/17/2020 13:03
Eugen Morarescu                 8/6/2020 14:41      RUSSELL REAVESBEY      8/17/2020 13:05
Correne Weber                   8/6/2020 14:41      Mark kuhn              8/17/2020 13:06
Rashida Jocelyn Anderson        8/6/2020 14:41      Courtney Roberts       8/17/2020 13:06
Andy An Phuoc Nguyen            8/6/2020 14:41      Mark kuhn              8/17/2020 13:08
Jerry Tipton                    8/6/2020 14:42      Russell Boratko        8/17/2020 13:08
Annie P Labruzzo                8/6/2020 14:42      Keith E Olson          8/17/2020 13:09
Susannah J Stapp                8/6/2020 14:42      Arie Henkin            8/17/2020 13:10
Judith L Edwards                8/6/2020 14:42      Chania Boratko         8/17/2020 13:12
Keri Fujiwara                   8/6/2020 14:42      Christopher Cover      8/17/2020 13:12
Laura Heinig                    8/6/2020 14:42      Julie Hamilton         8/17/2020 13:13
Melanie (Marasch) Nienhaus      8/6/2020 14:42      Mary Brown-Jones       8/17/2020 13:14
Heather Kapeller                8/6/2020 14:42      Scott Hamilton         8/17/2020 13:14
Jonathan A Gonzalez             8/6/2020 14:42      Derek Tank             8/17/2020 13:21
David Sparks                    8/6/2020 14:42      Shawn Henson           8/17/2020 13:22
Armstrong Kuo                   8/6/2020 14:43      Luigi Troiani          8/17/2020 13:28
Sarah Bernstein                 8/6/2020 14:43      Gabriel Bland          8/17/2020 13:30
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 405 of 525


Ravi Gayam                      8/6/2020 14:43      James McLaughlin      8/17/2020 13:33
Lauren White                    8/6/2020 14:43      Noah Jacobson         8/17/2020 13:39
Thomas Reeves Wigginton Jr.     8/6/2020 14:43      Michael Panarella     8/17/2020 13:40
Kim Remmell                     8/6/2020 14:43      Lisa E Bandy          8/17/2020 13:41
Andre Hayes                     8/6/2020 14:43      James van Dijk        8/17/2020 13:46
David Matthew Burke             8/6/2020 14:43      Wadyth Zamorano       8/17/2020 13:51
Ryan Mallory                    8/6/2020 14:44      Sarah Alsaden         8/17/2020 13:54
Marjorie Spencer                8/6/2020 14:44      Andrew                8/17/2020 13:58
Peter Weiss                     8/6/2020 14:44      Matt Yeatts           8/17/2020 13:58
David Bashover                  8/6/2020 14:44      Mike Hazard           8/17/2020 14:15
Jodie White                     8/6/2020 14:44      Rachel Ebert          8/17/2020 14:17
Cheryl Johns                    8/6/2020 14:44      William Frohn         8/17/2020 14:18
Sandra Blankemeyer              8/6/2020 14:44      Kristine Fowler       8/17/2020 14:23
Matthew E Dye                   8/6/2020 14:44      Travis D. Schilla     8/17/2020 14:31
James Byers                     8/6/2020 14:44      David Ranges          8/17/2020 14:35
London Fisher                   8/6/2020 14:44      David Franco          8/17/2020 14:39
Erick Delgado                   8/6/2020 14:45      Rosalynde             8/17/2020 14:43
john cunningham                 8/6/2020 14:45      Brenda K Wallace      8/17/2020 14:49
Dorothy MacMillan               8/6/2020 14:45      Nancy Antunez         8/17/2020 14:50
Jenelle Conaway                 8/6/2020 14:46      Rez Kayto             8/17/2020 14:53
Valentin Ulibarri               8/6/2020 14:46      Luke Boulerice        8/17/2020 14:55
Amy Martinez                    8/6/2020 14:46      Donnie Patke          8/17/2020 14:59
Stephanie Solverud              8/6/2020 14:46      Donnie Patke          8/17/2020 15:01
Natalie Williams                8/6/2020 14:46      Patricia Patke        8/17/2020 15:01
Lizzie Keiper                   8/6/2020 14:46      Brian Lucas           8/17/2020 15:06
INGRID S GONZALEZ               8/6/2020 14:46      Kristen Johnson       8/17/2020 15:07
Patrick Casey                   8/6/2020 14:46      Sammy Rosas           8/17/2020 15:10
Timothy I. Cook                 8/6/2020 14:46      Mary Braxton          8/17/2020 15:16
Michael A Glazier               8/6/2020 14:46      Jennifer Bergner      8/17/2020 15:18
Christina Livingston            8/6/2020 14:47      Cameron Goldberg      8/17/2020 15:23
ChauffÃ© Bailey                 8/6/2020 14:48      Brandon Lewis         8/17/2020 15:26
Matthew Joseph Frost            8/6/2020 14:48      AMALIA D PALIOBEIS    8/17/2020 15:27
Johnny Boodboo                  8/6/2020 14:48      Elizabeth McCown      8/17/2020 15:29
Chase Ifland-Hascup             8/6/2020 14:48      Colin Andrew Greene   8/17/2020 15:33
Christina strunk                8/6/2020 14:48      Phyllis Glover        8/17/2020 15:35
Robert DuChateau                8/6/2020 14:48      NATHAN WORTMAN        8/17/2020 15:36
Keith M Finkel                  8/6/2020 14:48      Takenia Roberts       8/17/2020 15:39
Ryan Walsh                      8/6/2020 14:48      Murray Moss           8/17/2020 15:44
Gayla M Lewis                   8/6/2020 14:48      Catherine Bowles      8/17/2020 15:46
Kyle Rodrigo                    8/6/2020 14:48      Catherine Bowles      8/17/2020 15:48
Hyppolite Jean-Ronald           8/6/2020 14:48      Rachael Shappard      8/17/2020 15:51
Niels Gott                      8/6/2020 14:49      Karen E Kelly         8/17/2020 15:52
Samantha Harazin                8/6/2020 14:49      Laith J. Hamdan       8/17/2020 15:53
Deidre Speck                    8/6/2020 14:49      Joseph Purkey         8/17/2020 15:58
Matthew Cox                     8/6/2020 14:49      Scott Moultrie        8/17/2020 15:58
Russell Snow                    8/6/2020 14:49      Kaarthiga Manoharan   8/17/2020 15:59
Nicholas Beals                  8/6/2020 14:49      Kaarthiga Manoharan   8/17/2020 16:00
Rowna L Richardson              8/6/2020 14:50      Lucas Tygert          8/17/2020 16:01
Kathleen Kessler                8/6/2020 14:50      Chelsea Beth Leach    8/17/2020 16:08
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 406 of 525


Ryan Daniel Leecock            8/6/2020 14:50      Colleen M. Fetz         8/17/2020 16:12
Elden Smith                    8/6/2020 14:50      Aaron Richard Kestle    8/17/2020 16:14
Narayan A Escolin              8/6/2020 14:50      David Clarkin           8/17/2020 16:20
Joshua Polterock               8/6/2020 14:51      Stephen Krempasky       8/17/2020 16:20
Callum Bell                    8/6/2020 14:51      nathan pinion           8/17/2020 16:21
Robert Carnicom                8/6/2020 14:51      Sean Hastert            8/17/2020 16:21
Ashley Egan                    8/6/2020 14:51      Brendan Bolander        8/17/2020 16:25
James VanRysseghem             8/6/2020 14:51      Danielle Vita           8/17/2020 16:25
Samuel Myers                   8/6/2020 14:51      Paige Bolander          8/17/2020 16:26
Clark Simms                    8/6/2020 14:52      Jaret Johnston          8/17/2020 16:26
Ebony Price                    8/6/2020 14:52      Alison Lauer            8/17/2020 16:27
Mandy Love                     8/6/2020 14:52      Brent Lavey             8/17/2020 16:34
Aric Aumann                    8/6/2020 14:52      Brent Lavey             8/17/2020 16:35
Amelia Kalagher                8/6/2020 14:52      Darren McDonald         8/17/2020 16:36
Melanie Stoeckle               8/6/2020 14:52      Naveen Kumar Chintha    8/17/2020 16:40
S. Tiara Durham                8/6/2020 14:52      Leah Fernandez          8/17/2020 16:43
Carlene Patton                 8/6/2020 14:52      Nicole Marie Pinion     8/17/2020 16:46
Chelsea Ann Strawn             8/6/2020 14:53      Keith Bryce             8/17/2020 16:53
Brenda Barrera                 8/6/2020 14:53      kimberly haynes         8/17/2020 16:55
Maria Worth                    8/6/2020 14:53      Adam Folkman            8/17/2020 16:59
Barbara Socha                  8/6/2020 14:53      Heather Link-Bergman    8/17/2020 17:00
Kathryn Goetting               8/6/2020 14:53      Angelina Law            8/17/2020 17:04
Belinda Heffelfinger           8/6/2020 14:54      GARY BENNETT            8/17/2020 17:04
Brittany Rangel                8/6/2020 14:54      Carol Duke              8/17/2020 17:06
Freddy Gomez                   8/6/2020 14:54      Angela Clem             8/17/2020 17:06
David Cockerham-O'Donnell      8/6/2020 14:54      ASHLEY LEVIN            8/17/2020 17:07
Cayla Cortez                   8/6/2020 14:54      Kathleen Perry          8/17/2020 17:10
John Taylor                    8/6/2020 14:55      Karalyn Dietz           8/17/2020 17:11
Pey Lian Lim                   8/6/2020 14:55      Alwyn Clarke            8/17/2020 17:12
April Walker                   8/6/2020 14:55      Sarah Fleisher          8/17/2020 17:14
Scott Tonelson                 8/6/2020 14:55      Anthony Driggs          8/17/2020 17:15
Ann Heise                      8/6/2020 14:55      Andrew D Kleiman        8/17/2020 17:19
Eric Seastrand                 8/6/2020 14:55      Shawnelle Campbell      8/17/2020 17:19
James Carroll                  8/6/2020 14:56      Thales Smith            8/17/2020 17:23
Megan Murphy                   8/6/2020 14:56      SKYE LEWIN              8/17/2020 17:23
Elizabeth Ruppert Bulmer       8/6/2020 14:56      KellyAnn Tsai           8/17/2020 17:24
Peyton Paymon                  8/6/2020 14:56      Diane Masterson         8/17/2020 17:27
Joshua Hruby                   8/6/2020 14:57      Sherry Lawson           8/17/2020 17:28
Melea Sexton                   8/6/2020 14:57      Karen Haberstock        8/17/2020 17:30
Heather Kellogg                8/6/2020 14:57      Louis DeLuca            8/17/2020 17:31
Sandeep Bollampally            8/6/2020 14:58      Thomas Barkal           8/17/2020 17:32
Rohit Vankamamidi              8/6/2020 14:58      susan diana rosenberg   8/17/2020 17:33
Ashley C Bauer                 8/6/2020 14:58      Werner Haberstock       8/17/2020 17:34
Kenyon Snavely                 8/6/2020 14:58      Sara Wolf               8/17/2020 17:36
Spencer R Goodwin              8/6/2020 14:58      Kevin Schueller         8/17/2020 17:37
Derek Morris                   8/6/2020 14:58      Charles Lawson          8/17/2020 17:39
Molly McClanaghan              8/6/2020 14:58      Tanya Olalde            8/17/2020 17:39
Aaron Siems                    8/6/2020 14:58      Edna Poland             8/17/2020 17:40
Andrew M. Thornton             8/6/2020 14:58      Tracy Cadorine          8/17/2020 17:41
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 407 of 525


kendell sorrell                8/6/2020 14:59      Amy Ding                    8/17/2020 17:41
Edward buford                  8/6/2020 14:59      Shelby Nephew               8/17/2020 17:44
Heather Lyn Carlucci           8/6/2020 14:59      Viyada                      8/17/2020 17:44
CARLA GOODLOE                  8/6/2020 14:59      Lani Rush                   8/17/2020 17:52
Luke Bortner                   8/6/2020 14:59      Nathaniel Kren              8/17/2020 17:52
jacqueline dones               8/6/2020 15:00      Eddie Arnold II             8/17/2020 17:52
Michele Waisganis              8/6/2020 15:00      Robert Le Moine             8/17/2020 17:54
Virginia Jo Guinn              8/6/2020 15:00      Raquel Valenzuela           8/17/2020 18:02
Jacque Jenkins                 8/6/2020 15:00      Tyler J. Ratajczak          8/17/2020 18:06
Laura Connelly                 8/6/2020 15:00      Thomas Cominelli            8/17/2020 18:08
Lesley Brewer                  8/6/2020 15:00      Carrie E Landrum            8/17/2020 18:13
Lizzy diaz                     8/6/2020 15:00      Kylie Rector                8/17/2020 18:15
Reilly McDonald                8/6/2020 15:00      Janet Stewart               8/17/2020 18:19
JAMES HARRIS                   8/6/2020 15:01      Johnny L Estep jr.          8/17/2020 18:24
Kevin Walker                   8/6/2020 15:01      Erika Lopez                 8/17/2020 18:26
Jason D'Rozario                8/6/2020 15:01      Alejandra Mercado           8/17/2020 18:27
Jacob Wade                     8/6/2020 15:01      Brandon Songster            8/17/2020 18:28
James Jordan                   8/6/2020 15:01      Logan Woodbury              8/17/2020 18:28
Scott Ericson                  8/6/2020 15:01      Alexandra DiGilio           8/17/2020 18:28
Jared Stroud                   8/6/2020 15:01      Irene Pak                   8/17/2020 18:32
Alexander Kim                  8/6/2020 15:01      Amanda Romenesko            8/17/2020 18:33
Christopher McNeece            8/6/2020 15:01      David Christopher Gromley   8/17/2020 18:36
Mary Lanari                    8/6/2020 15:01      Alex Dejean                 8/17/2020 18:45
Chris Heil                     8/6/2020 15:01      Anna Quinn                  8/17/2020 18:46
Felix Krouse                   8/6/2020 15:01      Mia Rettler                 8/17/2020 18:49
TaQueenya Elam                 8/6/2020 15:01      Frances Dixon               8/17/2020 18:50
Eric C Hoff                    8/6/2020 15:02      Ashleigh Cleary             8/17/2020 18:50
Jordan Weatherford             8/6/2020 15:02      NICHOLAS BENNETT            8/17/2020 18:52
Brian Dutton                   8/6/2020 15:02      Lauren Sukany               8/17/2020 18:53
Zane Osborne                   8/6/2020 15:02      Jonathan Sucher             8/17/2020 18:57
Robert Rice                    8/6/2020 15:02      Andrew Roop                 8/17/2020 19:05
Ethan Scott Herl               8/6/2020 15:02      Robert R Dibble             8/17/2020 19:10
Nathan Ledoux                  8/6/2020 15:02      Willow Wren                 8/17/2020 19:13
Tasha Bacher                   8/6/2020 15:02      Vanessa Partida             8/17/2020 19:14
Rajesh Parikh                  8/6/2020 15:03      Roberto Mercado-Veron       8/17/2020 19:15
Kevin Kuhns                    8/6/2020 15:03      Tanika Mei                  8/17/2020 19:16
Bryan L Clithero               8/6/2020 15:03      Chelsea Lehmkuhl            8/17/2020 19:17
Billy Sturdivant               8/6/2020 15:03      Willow Wren                 8/17/2020 19:19
Danielle Foley                 8/6/2020 15:03      Mandi Seger                 8/17/2020 19:23
Jose Gonzalez                  8/6/2020 15:03      Jerry Fynaardt              8/17/2020 19:23
James B Evans                  8/6/2020 15:03      Yoav M. Cohen               8/17/2020 19:28
Debra Hoage                    8/6/2020 15:04      Astrid Dalmady              8/17/2020 19:31
Udanti Rendsland               8/6/2020 15:04      Jesse DeLuca                8/17/2020 19:33
Chris LoVerme                  8/6/2020 15:04      Bryant Luk                  8/17/2020 19:35
Mary Jenkins                   8/6/2020 15:04      Doug Williams               8/17/2020 19:38
CAROL HOUSE                    8/6/2020 15:04      Zachary Alexander Kolodny   8/17/2020 19:42
Regina A Sager                 8/6/2020 15:04      Bradley Zifra               8/17/2020 19:42
Hannah L Ogden-Braasch         8/6/2020 15:04      Michael Conklin             8/17/2020 19:48
Michael Allison                8/6/2020 15:05      DAVID MILLER                8/17/2020 19:50
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 408 of 525


Allison Morris                  8/6/2020 15:05      Jessica MacKay         8/17/2020 19:50
Thomas de Groot                 8/6/2020 15:05      Derrick Olson          8/17/2020 19:53
Tyler Lester                    8/6/2020 15:05      Bonnie Holden          8/17/2020 19:54
Sache pickett                   8/6/2020 15:05      Rachel Warren          8/17/2020 19:55
Carly Kamp                      8/6/2020 15:06      Amber Tucker           8/17/2020 19:55
John M Jacobs                   8/6/2020 15:06      Gabriella Elkaim       8/17/2020 19:59
Molly Smith                     8/6/2020 15:06      Gregory Edward James   8/17/2020 20:00
Kailynne Manfred                8/6/2020 15:06      Lori Carnes            8/17/2020 20:03
Calin Pitz                      8/6/2020 15:06      Gary L. Drake          8/17/2020 20:05
Brian Christian                 8/6/2020 15:07      Leif Remo              8/17/2020 20:12
Sebastian Craig                 8/6/2020 15:07      Angelique Reyes it     8/17/2020 20:14
Margaret Burton                 8/6/2020 15:07      Mukit Hubbard          8/17/2020 20:14
Richard Palmer                  8/6/2020 15:07      Aaron Horn             8/17/2020 20:15
Terence Danker                  8/6/2020 15:07      John Frazzetta         8/17/2020 20:17
Federico Romero                 8/6/2020 15:07      Franco Carucci         8/17/2020 20:21
Jamie M Lynch                   8/6/2020 15:07      Jonit Greenberger      8/17/2020 20:22
Kellen Quinn                    8/6/2020 15:07      Eleasah Grant          8/17/2020 20:22
Dermetric                       8/6/2020 15:08      Naketa L Hodges        8/17/2020 20:22
CarolAnn Cudzil                 8/6/2020 15:08      Janet Bruce            8/17/2020 20:24
Yuyutshu Thapa                  8/6/2020 15:08      Richard Bruce          8/17/2020 20:26
Matthew Tuller                  8/6/2020 15:08      Bridgette Hurley       8/17/2020 20:26
Patrice Brannan                 8/6/2020 15:08      Misako Jagler          8/17/2020 20:30
Diana Ramadan                   8/6/2020 15:09      Mark W Cassens         8/17/2020 20:35
Meagan Fackler                  8/6/2020 15:09      DiDi Ogba              8/17/2020 20:39
Bethany R. Ferson               8/6/2020 15:09      Alex Nigro             8/17/2020 20:41
Anthony Sandoval-Junio          8/6/2020 15:09      Elizabeth Simpson      8/17/2020 20:42
Vanessa Carranza                8/6/2020 15:09      Cory VanderYacht       8/17/2020 20:44
Elzbieta Woronowicz             8/6/2020 15:09      Jean Pressly           8/17/2020 20:46
Shenaid story                   8/6/2020 15:09      Cynthia A Powers       8/17/2020 20:48
Mark Gunnett                    8/6/2020 15:09      Katherine Szewczuk     8/17/2020 20:51
Jennifer Lucas                  8/6/2020 15:10      Emily Blake            8/17/2020 20:53
Brian                           8/6/2020 15:10      Ruby Montoya           8/17/2020 20:55
Sharana Robinson                8/6/2020 15:10      Bhuvan Jain            8/17/2020 20:57
Brandon Lawton                  8/6/2020 15:10      Shonika Williams       8/17/2020 21:01
Chris Wilkey                    8/6/2020 15:10      James D. Beyer         8/17/2020 21:03
Todd Werner                     8/6/2020 15:11      Meagan Iannotti        8/17/2020 21:08
Jonathan Wanzer                 8/6/2020 15:11      Staci Baldwin          8/17/2020 21:08
Mark Welsh                      8/6/2020 15:11      Lauren Parrish         8/17/2020 21:10
Isabel Viviana Meskill          8/6/2020 15:11      Renita Neal            8/17/2020 21:12
Jean-Claude Guenette            8/6/2020 15:11      Evan Zeddies           8/17/2020 21:13
Mark Wakefield                  8/6/2020 15:12      Micah Henry Flippen    8/17/2020 21:18
Patricia Drank                  8/6/2020 15:12      Daniel Samarin         8/17/2020 21:20
Bryce Stevenson                 8/6/2020 15:12      Anna smith             8/17/2020 21:20
Christopher G Merritt           8/6/2020 15:12      Stacy Sullivan         8/17/2020 21:22
Diana Salinas                   8/6/2020 15:12      Maninder S Gujral      8/17/2020 21:22
Jon Battershell                 8/6/2020 15:12      Michael Parrish        8/17/2020 21:23
Kory Steele                     8/6/2020 15:12      Laura Harrison         8/17/2020 21:24
Melissa Mangen                  8/6/2020 15:12      Ramandeep Gujral       8/17/2020 21:25
Emily Steele                    8/6/2020 15:13      Wilson Gutierrez       8/17/2020 21:25
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 409 of 525


LYNDA MUELLER                  8/6/2020 15:13      Ishveen Gujral               8/17/2020 21:26
Casheda Allen                  8/6/2020 15:13      Mandeep Gujral               8/17/2020 21:27
Elizabeth C Rodriguez          8/6/2020 15:13      Bagga Singh                  8/17/2020 21:28
Chris Zach                     8/6/2020 15:13      Peter Santamaria             8/17/2020 21:34
Kelly Nefstead                 8/6/2020 15:13      Abigail Frisch               8/17/2020 21:38
Martin Cook                    8/6/2020 15:13      Mark Letham                  8/17/2020 21:38
De Ardis Davis, Sr             8/6/2020 15:14      LISA SPALDING                8/17/2020 21:39
LEE JONES                      8/6/2020 15:14      Ahura Nezhad                 8/17/2020 21:39
Janelle Nerison                8/6/2020 15:14      Tracy Lee                    8/17/2020 21:42
Katie M Turner                 8/6/2020 15:14      Alesia Draggon               8/17/2020 21:42
Dwayne Pryce                   8/6/2020 15:14      Edgardo Castagnasso          8/17/2020 21:45
Yvette Ngo Vo                  8/6/2020 15:14      Jenny S Schrader             8/17/2020 21:45
Carmen M Laurean               8/6/2020 15:14      Jeb Enoch                    8/17/2020 21:48
Kimberlee Moore                8/6/2020 15:15      Brooklyn monge               8/17/2020 21:48
Rhea Sorrells                  8/6/2020 15:15      Jeb Enoch                    8/17/2020 21:48
Josh Youngblood                8/6/2020 15:15      Brett Frazee                 8/17/2020 21:49
Nevida T. Medina               8/6/2020 15:15      LARON W ROBERTS              8/17/2020 21:54
Semih Ayhan                    8/6/2020 15:15      Daniel Wesson                8/17/2020 21:55
Johnna Shamblin                8/6/2020 15:15      Kristi Johns                 8/17/2020 21:57
Michele Philion                8/6/2020 15:15      Dominador San Antonio        8/17/2020 22:01
Jaala Brown                    8/6/2020 15:15      Cristine Shropshire          8/17/2020 22:01
Brady d smith                  8/6/2020 15:15      Jack W. Miller               8/17/2020 22:06
Ladonne House                  8/6/2020 15:15      Dheeraj Kumar                8/17/2020 22:07
Ethan Heilman                  8/6/2020 15:15      Sri Lakshmi Lavanya Kona     8/17/2020 22:08
Brandon Moore                  8/6/2020 15:15      Wade kline                   8/17/2020 22:15
Janice K Stamos                8/6/2020 15:15      Rodney T. Petrelli           8/17/2020 22:17
Alma Garick                    8/6/2020 15:15      Jessica McCulley Mowry       8/17/2020 22:30
Govind Grewal                  8/6/2020 15:16      Miles Reever                 8/17/2020 22:30
german hernandez               8/6/2020 15:16      Kevin Sitek                  8/17/2020 22:30
Christopher G Merritt          8/6/2020 15:16      angelo Santiago              8/17/2020 22:32
Daniel Elis Axelrod            8/6/2020 15:16      Lanita Snyder                8/17/2020 22:35
Jagan Subramanian              8/6/2020 15:16      Shaterra L Williams          8/17/2020 22:41
Lori Mosley                    8/6/2020 15:16      Kaylene Wetzstein            8/17/2020 22:44
Samuel Arminana                8/6/2020 15:16      Ana Paula Andrade de Faria   8/17/2020 22:48
Jacqueline Burley              8/6/2020 15:16      Noah Liebman                 8/17/2020 22:52
Crystal Yant                   8/6/2020 15:16      Ellen Rohlfing               8/17/2020 22:53
Brittany Buck                  8/6/2020 15:17      Bernardo Munoz               8/17/2020 23:00
James Hunt                     8/6/2020 15:17      Kenneth Wilson               8/17/2020 23:01
Sarra Lev                      8/6/2020 15:17      Robbie Burkhardt             8/17/2020 23:04
William Mason Edmonds          8/6/2020 15:17      Susan Garvin                 8/17/2020 23:06
Kimberly Claxton               8/6/2020 15:17      Carlos J Schmidt             8/17/2020 23:10
Noelle Felicity Hoenig         8/6/2020 15:17      Joshua L. Cardwell           8/17/2020 23:17
Teresa Taber Doughty           8/6/2020 15:17      Henken Bean                  8/17/2020 23:26
Diane Chau                     8/6/2020 15:18      Ana Bobic                    8/17/2020 23:33
John Gregory                   8/6/2020 15:18      Josh Castle                  8/17/2020 23:41
Christopher Deleon             8/6/2020 15:18      Brennan Hilliard             8/17/2020 23:43
Casey Wesley                   8/6/2020 15:18      Kay Hamada                   8/17/2020 23:51
Sarah-Beth Loder               8/6/2020 15:18      HUIPING CHEN                 8/17/2020 23:55
Marty Shirey                   8/6/2020 15:19      EJ LIAO                      8/17/2020 23:58
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 410 of 525


TIFFANY WHITE                  8/6/2020 15:19      Cory Heard               8/18/2020 0:00
Michael Thompson               8/6/2020 15:19      Jeremy Walch             8/18/2020 0:01
Joseph Morrical                8/6/2020 15:19      Mandy Oh                 8/18/2020 0:04
Leonard Siple                  8/6/2020 15:20      Martika Sidor            8/18/2020 0:12
Sheena Hicks                   8/6/2020 15:20      Nicholas Millington      8/18/2020 0:17
Taber Dunipace                 8/6/2020 15:20      Sonya Bryant             8/18/2020 0:23
Traci Fontyn                   8/6/2020 15:20      David James Johnson      8/18/2020 0:26
Lawrencia Young                8/6/2020 15:20      Elena Lisac              8/18/2020 0:26
Morgan Gothard                 8/6/2020 15:20      Jessica francis          8/18/2020 0:27
Kimberly Stallworth            8/6/2020 15:20      Aaron Lee                8/18/2020 0:28
Danielle Ohliger               8/6/2020 15:20      Barbara Kremenliev       8/18/2020 0:37
Carsten R Dreesbach            8/6/2020 15:21      Aaron baird              8/18/2020 0:38
Nicholas Bercovici             8/6/2020 15:21      Rhianon Denise Radtkey   8/18/2020 0:41
john alan Huffman              8/6/2020 15:21      Justin Parker            8/18/2020 0:43
Jancy Bonewits                 8/6/2020 15:21      Pat Joseph Rizzuto       8/18/2020 0:47
Patrick Beckman                8/6/2020 15:21      Wanda Watterson          8/18/2020 0:49
Nathan Flanigin                8/6/2020 15:21      David Myakotnikov        8/18/2020 1:03
Samuel Dauby                   8/6/2020 15:21      Carolyn Ambrose          8/18/2020 1:04
Alexander Venuti               8/6/2020 15:22      Aaron Glasser            8/18/2020 1:04
Danyka Hemingway               8/6/2020 15:22      Hammer Velaskez          8/18/2020 1:05
Ryan Huebsch                   8/6/2020 15:22      Katharine McDonough      8/18/2020 1:07
Andrew Stacy                   8/6/2020 15:22      Laura Muller             8/18/2020 1:11
Kelly J. Wieber                8/6/2020 15:22      Nelson Surette           8/18/2020 1:15
Linda Baxter                   8/6/2020 15:22      Katherine Meyers         8/18/2020 1:15
Sunwa K Shamapande             8/6/2020 15:22      Samuel Pauling           8/18/2020 1:18
Josh Salton                    8/6/2020 15:22      Amie Griffin             8/18/2020 1:22
Leah Jones                     8/6/2020 15:23      Cynthia Schwenz          8/18/2020 1:29
Karrie Bovee                   8/6/2020 15:23      Ali Zaman                8/18/2020 1:35
David Fenichel                 8/6/2020 15:23      jason bare               8/18/2020 1:38
Megan Fortune                  8/6/2020 15:23      Sean McCartin            8/18/2020 1:44
Jayme Gobora                   8/6/2020 15:23      Daisy Rivera             8/18/2020 1:50
Landon Thomas                  8/6/2020 15:24      Heisy Scarly Espinosa    8/18/2020 1:52
Linda Hanks                    8/6/2020 15:24      Argenia L McCray         8/18/2020 1:58
Pehr Ahlin                     8/6/2020 15:24      Michael G. Root          8/18/2020 2:03
Amanda Adame                   8/6/2020 15:24      Fredrick W Dawson IV     8/18/2020 2:07
John St Lawrence               8/6/2020 15:24      James Supancic III       8/18/2020 2:22
Sally Bryan-Prell              8/6/2020 15:24      Myrna rosales            8/18/2020 2:24
Mimette Romney                 8/6/2020 15:24      Robert Randle            8/18/2020 2:25
Alan Danz                      8/6/2020 15:24      Cameron johnson          8/18/2020 2:28
Shantelle Treadwell            8/6/2020 15:24      Vesna Stojanoska         8/18/2020 2:28
Matthew Rafferty               8/6/2020 15:24      Sharwanda Jackson        8/18/2020 2:32
Tiffany Liu                    8/6/2020 15:24      LaValle Legette          8/18/2020 2:35
Morgan MacInnis                8/6/2020 15:25      Imanuel Larcher          8/18/2020 2:48
Chad Lung                      8/6/2020 15:25      Christina                8/18/2020 2:53
David John Cameron             8/6/2020 15:25      Jesse A Fusco            8/18/2020 2:55
Frank J Everitt                8/6/2020 15:25      rhonda Willingham        8/18/2020 2:58
Ciera Thomas                   8/6/2020 15:26      Kimberly Kierce          8/18/2020 2:59
Julia Delorenzo                8/6/2020 15:26      Tonya Squires            8/18/2020 3:05
Laura A. Williamson            8/6/2020 15:26      Karen Sue Laird          8/18/2020 3:10
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 411 of 525


Christopher T Vandenberg         8/6/2020 15:26     Christina Pace           8/18/2020 3:14
Erik Stalcup                     8/6/2020 15:26     Jon Lofthouse            8/18/2020 3:17
HENRY NGUYEN                     8/6/2020 15:26     Vicki smith              8/18/2020 3:20
Ollie Neal                       8/6/2020 15:26     Thursday Thornley        8/18/2020 3:23
Kailyn Licari                    8/6/2020 15:26     Antonnett Felton         8/18/2020 3:35
Philip Lee                       8/6/2020 15:26     Andrea Jerausek          8/18/2020 3:39
Elijah Steele                    8/6/2020 15:26     Brian D Jackson          8/18/2020 3:41
Jisela Diego                     8/6/2020 15:27     Ricky T Echuck           8/18/2020 3:42
Joshua L Hamby                   8/6/2020 15:27     Grant Davies             8/18/2020 3:42
Michael Kelley                   8/6/2020 15:28     Patrick Hollett          8/18/2020 3:51
Sarah Rosen                      8/6/2020 15:28     Vanja Pejovic            8/18/2020 4:01
Jennifer Ruskin                  8/6/2020 15:28     Angus Wyman Hawley       8/18/2020 4:02
Melissa Mezo                     8/6/2020 15:28     Tyler Scott Anderson     8/18/2020 4:04
Jonathan Capo                    8/6/2020 15:28     Dylan Cutler             8/18/2020 4:05
Pearl Shah                       8/6/2020 15:28     Vasilis Polychronidis    8/18/2020 4:08
Charles K Anumonwo               8/6/2020 15:29     tina m foley             8/18/2020 4:09
Xavier Ruiz                      8/6/2020 15:29     Carol Morris             8/18/2020 4:10
Sue Rhodes                       8/6/2020 15:29     PraveenKumar Yendluri    8/18/2020 4:21
Edgar Perez                      8/6/2020 15:29     Chris Rini               8/18/2020 4:27
Chris H. Andrews                 8/6/2020 15:29     Samuel Pena              8/18/2020 4:30
Kenneth R Smith                  8/6/2020 15:29     Daniel Dziejma           8/18/2020 4:46
Galen Stielstra                  8/6/2020 15:29     Jonathan W Jones         8/18/2020 4:55
Sasidhar Evuru                   8/6/2020 15:29     Elmer Latorre            8/18/2020 5:33
Nicole Fiedler                   8/6/2020 15:29     Elmer Latorre            8/18/2020 5:37
Kaela Thomas                     8/6/2020 15:30     Gerald Duran             8/18/2020 5:46
Zachary Teters                   8/6/2020 15:30     Vinith Raj               8/18/2020 5:53
Christopher Haubner              8/6/2020 15:30     Vinith Raj               8/18/2020 5:55
Rachel Hemp                      8/6/2020 15:30     Nadine Perkins           8/18/2020 5:57
Vanessa Tencati                  8/6/2020 15:30     Wm Gerald Cox            8/18/2020 6:05
Michael Pierry                   8/6/2020 15:30     Jay Son                  8/18/2020 6:06
Nicholas C Craig                 8/6/2020 15:31     Holly L. Hicks           8/18/2020 6:14
Sandra Woodruff                  8/6/2020 15:31     Blake Zornow             8/18/2020 6:20
Robert Morgan                    8/6/2020 15:31     Sajeeth Vijayan          8/18/2020 6:29
venkata mukka                    8/6/2020 15:31     Hutson Cappelmann        8/18/2020 6:31
Ashley L Ayrer                   8/6/2020 15:31     Shane Richardson         8/18/2020 6:43
Rick Gates                       8/6/2020 15:31     Shalini Tharavanat       8/18/2020 6:53
Devon Robinson                   8/6/2020 15:32     Shalini Tharavanat       8/18/2020 6:54
Bryan Stockdale                  8/6/2020 15:32     Joel Muraco              8/18/2020 8:20
Yvonne Walker                    8/6/2020 15:32     Miranda Egnew            8/18/2020 8:20
Mitchell Kernohan Golembiewski   8/6/2020 15:32     Anita Cox                8/18/2020 8:40
Samantha Rivera                  8/6/2020 15:32     Stephenboone19@gmail.com 8/18/2020 8:40
Bryan                            8/6/2020 15:32     David Clyburn            8/18/2020 8:40
George S Zackrison               8/6/2020 15:32     Mena Botros              8/18/2020 8:42
Torry L. Wilson                  8/6/2020 15:32     Yoo Ju Choi              8/18/2020 8:57
Kathryn Heitzenroeder            8/6/2020 15:32     Angel kooken             8/18/2020 9:33
Ana Angelica Michel Sepulveda    8/6/2020 15:32     Angel kooken             8/18/2020 9:34
Bryan Stockdale                  8/6/2020 15:33     Nicholas Hall            8/18/2020 9:36
Stephanie Malone                 8/6/2020 15:33     Jonathan M Salpas       8/18/2020 10:26
Heather                          8/6/2020 15:34     Christine Gfeller       8/18/2020 10:27
        Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 412 of 525


Nikolas Kaiser                 8/6/2020 15:34     Greg Gourley            8/18/2020 10:53
Gustavo Cabrejos               8/6/2020 15:34     Greg Gourley            8/18/2020 10:54
Valerie Diggs                  8/6/2020 15:35     MarÃ-a T Mata           8/18/2020 11:04
Darlean Smith                  8/6/2020 15:35     Javan Yeager            8/18/2020 11:10
CHRISTOPHER LANGDON TIMMONS    8/6/2020 15:35     MaKeisha Villarreal     8/18/2020 11:26
MFrances Littin                8/6/2020 15:35     Lisa Goldberg           8/18/2020 11:35
Dustin Ferguson                8/6/2020 15:35     Kevin B. Bailey         8/18/2020 11:41
Maria D GONZALEZ               8/6/2020 15:35     Revella McCrary         8/18/2020 11:49
Jessica Charfauros             8/6/2020 15:36     Donald Gomez            8/18/2020 11:57
Joshua Hooks                   8/6/2020 15:36     Theresa Bailey          8/18/2020 12:07
Nancy O'Brien                  8/6/2020 15:36     Theresa Bailey          8/18/2020 12:09
Pamela Burrows                 8/6/2020 15:36     Christopher G Merritt   8/18/2020 12:20
Manuel Vazquez                 8/6/2020 15:36     Jacob Blair             8/18/2020 12:26
Brian Pendleton                8/6/2020 15:36     Maria Hoebeke           8/18/2020 12:47
Paul M. Zahorosky              8/6/2020 15:36     Renata Aronson          8/18/2020 12:54
Leslie Wilson                  8/6/2020 15:36     Migdalia D. Frazier     8/18/2020 12:55
Luis Mejia                     8/6/2020 15:37     Angelene J Cables       8/18/2020 13:02
Robert Walters                 8/6/2020 15:37     Joshua DeFuria          8/18/2020 13:05
Richard Sugar                  8/6/2020 15:37     Kenneth Schlobohm       8/18/2020 13:06
Jay Laro                       8/6/2020 15:37     Marko Vasic             8/18/2020 13:10
Paul M. Zahorosky              8/6/2020 15:37     xiaofeng li             8/18/2020 13:10
Bethany Ehret                  8/6/2020 15:37     Andrew M Parsons        8/18/2020 13:21
Paul M. Zahorosky              8/6/2020 15:37     Robyn Teerlink          8/18/2020 13:27
Samantha atnip                 8/6/2020 15:37     ALICE D SOTO            8/18/2020 13:29
Jessica Glenn                  8/6/2020 15:37     Robyn Teerlink          8/18/2020 13:30
Mano Vignesh Manoharan         8/6/2020 15:37     Katie Brown             8/18/2020 13:30
Charles Utti                   8/6/2020 15:38     Charles McLeod          8/18/2020 13:34
Alexander V Hughson            8/6/2020 15:38     ANNA LI                 8/18/2020 13:35
Ahmed F AlSadiq                8/6/2020 15:38     JosÃ© rios              8/18/2020 13:46
Taylor Everson-Jones           8/6/2020 15:38     JosÃ© rios              8/18/2020 13:50
Sarah Jensen                   8/6/2020 15:38     Kevin Lee               8/18/2020 13:50
Cynthia Milford                8/6/2020 15:38     Jeffrey D. Wight        8/18/2020 13:53
Codrin Barasch                 8/6/2020 15:38     Andrea Abernethy        8/18/2020 13:59
Fadil Bourkouli                8/6/2020 15:38     Brandon Heck            8/18/2020 14:02
Ahmed F AlSadiq                8/6/2020 15:38     Melissa R. Degen        8/18/2020 14:03
Victoria Black                 8/6/2020 15:38     Yan Zhuang              8/18/2020 14:06
Juan Bautista Rodriguez Jaca   8/6/2020 15:38     Brandon Miller          8/18/2020 14:08
Rosemary Nunez                 8/6/2020 15:39     Kate Nguyen             8/18/2020 14:10
Kevin Jurado                   8/6/2020 15:39     Louise Bankey           8/18/2020 14:14
Erin Boyce                     8/6/2020 15:39     Amanda Copeland         8/18/2020 14:21
Christopher Wasko              8/6/2020 15:39     Tina Walters            8/18/2020 14:25
Noam benartzy                  8/6/2020 15:39     Aimee Munsey            8/18/2020 14:25
Abidullah Mahmood              8/6/2020 15:39     Angela Fogle            8/18/2020 14:26
Sandra Medakovich              8/6/2020 15:40     Isabelle Casarez        8/18/2020 14:26
Jo Huang                       8/6/2020 15:40     Regina Love             8/18/2020 14:27
Demetrius Donovan              8/6/2020 15:40     Chris Wong              8/18/2020 14:27
Savannah Chatwin               8/6/2020 15:40     Theresa Litchford       8/18/2020 14:32
Daniel Bingham                 8/6/2020 15:40     Gilberto Alarcon        8/18/2020 14:39
I'Lyeza Thomas                 8/6/2020 15:40     Keva M Howe             8/18/2020 14:43
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 413 of 525


Konstantin Koshelev            8/6/2020 15:40      Roxanne M. Firestone      8/18/2020 14:48
Brandon Macias                 8/6/2020 15:41      Yasmine Pertiller         8/18/2020 14:51
Roybeatra Shaw                 8/6/2020 15:41      ANTONIO DE FILIPPIS       8/18/2020 14:56
Zack Conrad                    8/6/2020 15:41      angi richartz             8/18/2020 14:57
Lily Albright                  8/6/2020 15:41      angi richartz             8/18/2020 14:58
Tracy Skrobot                  8/6/2020 15:42      Jacob Gideon              8/18/2020 15:06
Jhanda LaShawn Hartwell        8/6/2020 15:42      Steve Hochheiser          8/18/2020 15:08
Charles Lowe                   8/6/2020 15:42      Craig Meinschein          8/18/2020 15:10
Karla Sanneman                 8/6/2020 15:42      Erica Griffin             8/18/2020 15:10
Katherine Renner               8/6/2020 15:42      Sasha Andrews             8/18/2020 15:11
Austin Goble                   8/6/2020 15:43      Jayan Jose                8/18/2020 15:11
Roxanne R Ross                 8/6/2020 15:43      Ezgi Terlizzi             8/18/2020 15:18
Kimberly Ann Bahr              8/6/2020 15:43      Justin Piccillo           8/18/2020 15:23
William Farwell                8/6/2020 15:43      Claudia Orellana          8/18/2020 15:25
ambydexterous@gmail.com        8/6/2020 15:43      Nicolas Reboul            8/18/2020 15:25
CATHY SHIRCLIFF                8/6/2020 15:43      Tricia Bolick             8/18/2020 15:29
Shawn Meldrum                  8/6/2020 15:44      Matthew de Waal Malefyt   8/18/2020 15:31
Stephanie Crary                8/6/2020 15:44      Caroline Sievers          8/18/2020 15:32
Zoe Kelman                     8/6/2020 15:44      Caitlin Kaiden            8/18/2020 15:34
teale                          8/6/2020 15:44      Carmen Negel              8/18/2020 15:35
Christa Malan                  8/6/2020 15:44      Stephanie Spina           8/18/2020 15:41
Ian McInturff                  8/6/2020 15:45      Adam Blackshaw            8/18/2020 15:41
Judith B Camacho               8/6/2020 15:45      Emmanoela Simon           8/18/2020 15:45
Pamela Romanowsky              8/6/2020 15:45      Damon Rutherford          8/18/2020 15:46
Dustin B Katz                  8/6/2020 15:45      Diana Castro              8/18/2020 15:47
Lauro Flores                   8/6/2020 15:45      Kiet Huynh                8/18/2020 15:51
James R Gray                   8/6/2020 15:45      Wesley C Stanfield        8/18/2020 15:53
Shalonda Mitchell              8/6/2020 15:45      Eric Tyrone Ford          8/18/2020 15:53
Dorothy Edwards                8/6/2020 15:46      Laura Caroline Jung       8/18/2020 16:02
Amanda Dykema                  8/6/2020 15:46      Mykelti White             8/18/2020 16:06
Magdalena Decker               8/6/2020 15:46      Joseph Bouchard           8/18/2020 16:07
Paul Avila                     8/6/2020 15:46      Peggy Stewart             8/18/2020 16:17
Jonathan M Northrup            8/6/2020 15:46      Gary Cunningham           8/18/2020 16:17
Nyssa Solano                   8/6/2020 15:46      Dallan Jones              8/18/2020 16:23
Logan                          8/6/2020 15:46      Susan M Rice              8/18/2020 16:28
Jason Pinkey                   8/6/2020 15:46      Jacqueline Pabon          8/18/2020 16:33
Summer Kelley                  8/6/2020 15:46      Jorge Tarraso             8/18/2020 16:34
Damian Jean-Paul               8/6/2020 15:47      Christopher R Malin       8/18/2020 16:36
Matthew R Alpert               8/6/2020 15:47      Kathy Johnston            8/18/2020 16:38
Jay Nelson                     8/6/2020 15:47      Timothy Stewart           8/18/2020 16:40
Nataliya Poole                 8/6/2020 15:47      Kimberly Bishop           8/18/2020 16:42
Shanna George                  8/6/2020 15:47      ANNE BRYANT               8/18/2020 16:46
Erin Hunter                    8/6/2020 15:47      Amanda Khoo               8/18/2020 16:50
Jennifer Isenhart              8/6/2020 15:47      Dustin Zelle              8/18/2020 16:51
Gabriel J Obregon              8/6/2020 15:48      Benjamin R Stacy          8/18/2020 16:53
Alia Martin                    8/6/2020 15:48      Carolyn E. Dorsey         8/18/2020 16:54
zoe wenstrand                  8/6/2020 15:48      Carolyn E. Dorsey         8/18/2020 16:58
Diane C Pyle                   8/6/2020 15:48      Katherine Vahey           8/18/2020 16:58
Emily Snow                     8/6/2020 15:48      Louelle Ordona            8/18/2020 17:07
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 414 of 525


Sean Clark                     8/6/2020 15:48      Benjamin Gurule            8/18/2020 17:12
Maribeth Holland               8/6/2020 15:49      Pamela E Gower             8/18/2020 17:12
ryan perseghin                 8/6/2020 15:49      Alex Ratner                8/18/2020 17:13
Patrick Kelly                  8/6/2020 15:49      Tiffany l. Watson          8/18/2020 17:21
Wesley Leonard                 8/6/2020 15:50      Michael Fruland            8/18/2020 17:21
Andrew Sterrer                 8/6/2020 15:50      Christina Ann Russell      8/18/2020 17:28
Wyatt Tauber                   8/6/2020 15:50      Nancy E Roberts            8/18/2020 17:32
Chris Fellure                  8/6/2020 15:50      Stefan P Tsokev            8/18/2020 17:42
Steph Rifai                    8/6/2020 15:50      Megan T. Cooney            8/18/2020 17:47
Vaibhav Porwal                 8/6/2020 15:50      Linda Alaniz               8/18/2020 17:48
Hibbah Tajgeer                 8/6/2020 15:50      Iman Ahmed                 8/18/2020 17:56
Meghna Sharma                  8/6/2020 15:51      Alix carpenter             8/18/2020 17:58
Francisca Prichard             8/6/2020 15:51      Aaron Sarlo                8/18/2020 18:01
Linda Pena                     8/6/2020 15:51      Sallye Jane Allgood        8/18/2020 18:08
Willette M. Wilson             8/6/2020 15:51      Don Hopkins                8/18/2020 18:08
Berenice Torres                8/6/2020 15:51      James Allgood              8/18/2020 18:10
Muna                           8/6/2020 15:51      Serge Alexander Broshnevsky8/18/2020 18:16
Jade Martin                    8/6/2020 15:51      Serge Alexander Broshnevsky8/18/2020 18:21
Ashley Webb                    8/6/2020 15:52      James Booth                8/18/2020 18:24
Shannon Taylor                 8/6/2020 15:52      Brendan Frank              8/18/2020 18:25
Sally Kaye                     8/6/2020 15:52      Ashley brooke rogers       8/18/2020 18:25
Alexis mantilla                8/6/2020 15:52      Tomasz R Kosowski          8/18/2020 18:26
rob kwiatk                     8/6/2020 15:52      Ashley brooke rogers       8/18/2020 18:26
Monica Pullen                  8/6/2020 15:53      David J Rotigel            8/18/2020 18:26
Steve and Lee Ann Barley       8/6/2020 15:53      Michele Sosa               8/18/2020 18:30
Emilia Soltis                  8/6/2020 15:53      Marilyn Dunwald            8/18/2020 18:33
Kirk Lane                      8/6/2020 15:53      Christian Jones            8/18/2020 18:39
Hopkins Lambert                8/6/2020 15:53      Jose ortiz                 8/18/2020 18:45
Gerard Martin                  8/6/2020 15:53      Serena Martin              8/18/2020 18:50
Xiaotian Shi                   8/6/2020 15:53      Jeffrey Shaffren           8/18/2020 18:50
sumedha.priya8@gmail.com       8/6/2020 15:53      Johnathon Tieman           8/18/2020 18:53
Robert Lynds                   8/6/2020 15:53      Ryan King                  8/18/2020 18:56
Hopkins Lambert                8/6/2020 15:53      COURTNEY NICOLOSI          8/18/2020 19:05
Peggy J Kinzie                 8/6/2020 15:54      Rachel Gold                8/18/2020 19:10
Kimberly Heath                 8/6/2020 15:54      Aaron Sunshine             8/18/2020 19:18
Allan E Rickards               8/6/2020 15:54      Gail Henricksen            8/18/2020 19:19
Christopher Calabro            8/6/2020 15:54      Jared Chasteen             8/18/2020 19:20
Carla Jamison                  8/6/2020 15:55      Matthew Brandon            8/18/2020 19:37
David Tatelman                 8/6/2020 15:55      MATTHEW NACKOS             8/18/2020 19:46
Kirya Duncan                   8/6/2020 15:56      Kira Matica                8/18/2020 19:46
Alexander Murchison            8/6/2020 15:56      Mason Williams             8/18/2020 19:47
Sharon L Elam                  8/6/2020 15:56      Nicholas Thom              8/18/2020 19:50
Andres Lucio                   8/6/2020 15:56      Abi Dysart                 8/18/2020 19:55
John Wetzel                    8/6/2020 15:56      Corinne Ducusin            8/18/2020 19:55
Brandon Kurek                  8/6/2020 15:56      Karlene RUGGLES            8/18/2020 20:00
Steven Kool                    8/6/2020 15:56      Joseph C Morton            8/18/2020 20:00
Bowei Zhang                    8/6/2020 15:56      Amy Bostrom                8/18/2020 20:03
Tanya Freitas                  8/6/2020 15:57      Eve Wenger                 8/18/2020 20:04
Katrina Bryant                 8/6/2020 15:57      Ryan Sander                8/18/2020 20:10
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 415 of 525


David Hudson                    8/6/2020 15:57      Alexander Aliano          8/18/2020 20:17
Richard Gamache                 8/6/2020 15:57      Mickey Stephen            8/18/2020 20:17
Will Gabriel                    8/6/2020 15:57      Robert James Guerra       8/18/2020 20:18
Trina Eanes                     8/6/2020 15:57      James Pinkstone           8/18/2020 20:19
Mary Dye                        8/6/2020 15:57      Diane Mallari             8/18/2020 20:23
Thomas Stork                    8/6/2020 15:57      David Hohlmayer           8/18/2020 20:23
Rebecca Borseth                 8/6/2020 15:57      Jorge Cid                 8/18/2020 20:23
Kenyun Jackson                  8/6/2020 15:57      Andrea Diaz Stransky      8/18/2020 20:25
Jennifer Powell                 8/6/2020 15:58      Logan Grizzel             8/18/2020 20:34
Shannon A LeVan                 8/6/2020 15:58      Teresa Koepke             8/18/2020 20:34
Jacob Frank                     8/6/2020 15:58      Sarah Eyssen              8/18/2020 20:35
Sarah Ullrich                   8/6/2020 15:58      Kent E Heine              8/18/2020 20:35
Tobias Penson                   8/6/2020 15:58      Dhabih V Chulhai          8/18/2020 20:38
Sandra Coello                   8/6/2020 15:58      Joy E Miller              8/18/2020 20:39
William Koerner                 8/6/2020 15:58      Kelsie E. Link            8/18/2020 20:39
Lexie Pierce                    8/6/2020 15:58      Molly McClure             8/18/2020 20:47
Arnaud Ongenae                  8/6/2020 15:59      Kimberly Milarch          8/18/2020 20:51
Carmen Vincent                  8/6/2020 15:59      Ronda Callahan            8/18/2020 20:53
Shawn William Matute            8/6/2020 15:59      Terry R. Spurlock Jr.     8/18/2020 21:00
Alyssa Rios                     8/6/2020 15:59      James A Wisner            8/18/2020 21:00
Steve Mason                     8/6/2020 16:00      Mark M. Urso              8/18/2020 21:06
Jeffrey Scott Lobdell           8/6/2020 16:00      Adam Nave                 8/18/2020 21:09
Tanya                           8/6/2020 16:00      TEKEITHA BROWN            8/18/2020 21:11
Kim Morgan                      8/6/2020 16:00      Adithya Chimata           8/18/2020 21:11
Jessica L Hitt                  8/6/2020 16:00      Colin Walker              8/18/2020 21:15
Alex Rice                       8/6/2020 16:00      Tova Meyer                8/18/2020 21:16
Brianne Rogers                  8/6/2020 16:01      Robert Kazarov            8/18/2020 21:21
Lena Davie                      8/6/2020 16:01      Andre Barrutia            8/18/2020 21:21
Andres Lucio                    8/6/2020 16:01      Kasandra Merrill          8/18/2020 21:22
Quentin Baker                   8/6/2020 16:01      Tan Tran                  8/18/2020 21:27
Stephen Kline                   8/6/2020 16:01      Christina Sung            8/18/2020 21:32
Nicholas Kruger                 8/6/2020 16:02      Zachary Tooker            8/18/2020 21:34
Leslie Hill                     8/6/2020 16:02      Benjamin Kaplan           8/18/2020 21:38
Michael Schmidt                 8/6/2020 16:03      Keira Fernandes           8/18/2020 21:47
Joey Regan                      8/6/2020 16:03      Nora Vogt                 8/18/2020 21:47
Hope M Kephart                  8/6/2020 16:03      CHERYL K FANARO           8/18/2020 21:54
Victoria Leftridge              8/6/2020 16:03      Javier Alexander Rosado   8/18/2020 21:58
Jeannie O'Riley                 8/6/2020 16:03      Brooke Hadden             8/18/2020 22:10
Christopher G Lennon            8/6/2020 16:04      Nohora Andrade            8/18/2020 22:15
Rosemary Barrow                 8/6/2020 16:04      Julie Olden               8/18/2020 22:24
Carla Hill                      8/6/2020 16:04      Connie Caldwell           8/18/2020 22:26
Vaughan Braden                  8/6/2020 16:04      Lori Smith                8/18/2020 22:30
Steven Gonzales                 8/6/2020 16:04      Jennifer Gorson           8/18/2020 22:38
Sarah B Wittman                 8/6/2020 16:04      Tana Benton               8/18/2020 22:47
Dylan Glow                      8/6/2020 16:05      Devon Richardson          8/18/2020 22:57
Jeanne Rakotz                   8/6/2020 16:05      Amanda Tenhoff            8/18/2020 23:01
Kyle Coplen                     8/6/2020 16:05      Brenda Valerio            8/18/2020 23:14
Andrew John Rose                8/6/2020 16:06      Roxana Griffith           8/18/2020 23:14
Robert Salgado                  8/6/2020 16:06      Joeys Luu                 8/18/2020 23:15
        Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 416 of 525


Cayle Sharratt                8/6/2020 16:06      Allan Chiou             8/18/2020 23:15
Jose Roldan                   8/6/2020 16:06      Joeys Luu               8/18/2020 23:20
Rachel Kerns                  8/6/2020 16:06      sara vestecka           8/18/2020 23:21
Mathew Martinez               8/6/2020 16:07      Teri Morales            8/18/2020 23:27
Vincent Vento                 8/6/2020 16:07      Hailey Clark            8/18/2020 23:28
Cody A Knight                 8/6/2020 16:07      Beth-Ann Rau            8/18/2020 23:29
eugen c chambliss             8/6/2020 16:07      Jabari west             8/18/2020 23:38
Mariko Kudo                   8/6/2020 16:07      Rebecca Blatchly        8/18/2020 23:41
juan castro                   8/6/2020 16:08      Tiffany Scolnic         8/18/2020 23:43
Derek Devnich                 8/6/2020 16:08      Kevin Y Lu              8/18/2020 23:56
Stephen Sweazy                8/6/2020 16:09      Kevin Lu                8/18/2020 23:57
Gerome Adams                  8/6/2020 16:09      Mason Van Lith          8/18/2020 23:58
Dewan Sharmin Arefin          8/6/2020 16:09      Russel Dudley            8/19/2020 0:07
Claire E Lutkewitte           8/6/2020 16:09      Emily Taylor             8/19/2020 0:07
Michael MacFarlane            8/6/2020 16:09      Violeta Salazar Perez    8/19/2020 0:13
Nicholas Wagner               8/6/2020 16:09      Stephen Adams            8/19/2020 0:15
Melissa Dillenberg            8/6/2020 16:10      Stone Tickle             8/19/2020 0:16
Jonathan Turner               8/6/2020 16:10      Philip Pongsatianwong    8/19/2020 0:16
Aaron Fuller                  8/6/2020 16:10      Harold Manoni III        8/19/2020 0:26
Charlene Kalinich             8/6/2020 16:10      Darren l werner          8/19/2020 0:30
Diane Goicoechea Price        8/6/2020 16:10      Rosalie Ireland          8/19/2020 0:33
Joseph Dennig                 8/6/2020 16:11      Derek Pennycuff          8/19/2020 0:39
HAROLD JAMES SACHWALD         8/6/2020 16:11      Hameem Kamal             8/19/2020 0:40
Samuel Taylor Wells           8/6/2020 16:11      Aaron                    8/19/2020 0:45
Brandon Bigham                8/6/2020 16:11      Adam Zarkowsky           8/19/2020 0:50
David Campbell                8/6/2020 16:11      Erin Fulton              8/19/2020 0:54
Evelyn E Vaughn               8/6/2020 16:11      Seth Jackson             8/19/2020 1:04
Stephen Busta                 8/6/2020 16:12      Ruth A. Berg             8/19/2020 1:07
Jayme Yaroch                  8/6/2020 16:12      Helen Wang Chen          8/19/2020 1:16
Shay Cheever                  8/6/2020 16:12      Aaron Coury              8/19/2020 1:21
Kelli Pachowicz               8/6/2020 16:12      Joseph casterline        8/19/2020 1:26
Johnson G Varghese            8/6/2020 16:12      Terry Kimel              8/19/2020 1:26
Kappa Curran                  8/6/2020 16:12      Joshua Comish            8/19/2020 1:27
Angela Navian                 8/6/2020 16:12      Oscar Gray               8/19/2020 1:34
Brent Endres                  8/6/2020 16:13      Jennifer Heinowitz       8/19/2020 1:47
valerie rodden                8/6/2020 16:13      Amy Taylor               8/19/2020 1:54
Donna M Cuzzone               8/6/2020 16:13      Jennifer D Wright        8/19/2020 1:58
Eli Hornsby                   8/6/2020 16:13      Nell Wachsberger         8/19/2020 2:06
Adique                        8/6/2020 16:14      Steffan Slater           8/19/2020 2:14
Walter Douglas Chism          8/6/2020 16:14      Danielle Coulter         8/19/2020 2:20
Mark D Pachowicz              8/6/2020 16:14      Oliver Oâ€™Neal          8/19/2020 2:21
Alyssa Carrillo               8/6/2020 16:14      Marla Duley              8/19/2020 2:25
Claire Endres                 8/6/2020 16:15      Susan Diep               8/19/2020 2:39
Benjamin J. Adams             8/6/2020 16:15      Logan Rich               8/19/2020 2:40
Ryan Nye                      8/6/2020 16:15      Khaled Mubarak           8/19/2020 2:41
RYAN DAVIS                    8/6/2020 16:15      Carolina Cheng           8/19/2020 2:44
Calvin Fresne                 8/6/2020 16:15      Trina J Watson           8/19/2020 2:48
Giselle Chamizo               8/6/2020 16:16      Cynthia Pascual          8/19/2020 2:49
Matthew Garcia                8/6/2020 16:17      Cami Berridge            8/19/2020 3:00
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 417 of 525


Nydia M. Muniz-Smith            8/6/2020 16:17      Xuan Zhu                    8/19/2020 3:12
Andrew Garrison Arthur Linn     8/6/2020 16:17      Lori Lyons                  8/19/2020 3:13
Brenda Levi                     8/6/2020 16:17      Mary C Bourrage             8/19/2020 3:13
Jacob Doorn                     8/6/2020 16:17      Tonya                       8/19/2020 3:20
Curtis Rihn                     8/6/2020 16:17      Kathy LaMorte               8/19/2020 3:22
Ami Sarfati                     8/6/2020 16:17      Kenneth Eric Milgram        8/19/2020 3:24
Christian Rose                  8/6/2020 16:17      Stephany Luz Rodriguez      8/19/2020 3:25
Toney Converse                  8/6/2020 16:17      Meshal Alshahrani           8/19/2020 3:41
Derick Bolden                   8/6/2020 16:17      Cem Oktaymen                8/19/2020 3:57
Elizabeth Hitchcock             8/6/2020 16:17      Katie Lott                  8/19/2020 4:08
Natalie Frimpong                8/6/2020 16:17      Kerey Carter                8/19/2020 4:20
Laura Medina                    8/6/2020 16:18      Brigham Paul Jamison        8/19/2020 4:21
Stacey Longmire                 8/6/2020 16:18      Christopher & Chauncey Behrens
                                                                                8/19/2020 4:36
Jonathan Ellison                8/6/2020 16:18      John Kim                    8/19/2020 4:47
Renae Bomba                     8/6/2020 16:19      Jonathan Colegrove          8/19/2020 4:51
Sucely Rivera                   8/6/2020 16:19      Chantal Bourdeau            8/19/2020 5:10
DAVID TELLER                    8/6/2020 16:19      Marissa McCabe              8/19/2020 5:24
Aubriex Cason                   8/6/2020 16:19      Terita Springle             8/19/2020 5:25
Katrice Lee                     8/6/2020 16:19      Tara E Mcknight             8/19/2020 5:35
Jacob Chreky                    8/6/2020 16:20      Stephen Locke               8/19/2020 5:39
Lydia Weber                     8/6/2020 16:20      Timothy Tanner              8/19/2020 5:44
Bonnie Jorgensen                8/6/2020 16:20      Omina C Jagusah             8/19/2020 5:48
Lori Pierce                     8/6/2020 16:20      Kolton Casper               8/19/2020 5:57
Cecil Dale                      8/6/2020 16:20      Zachary Stauber             8/19/2020 6:14
Andrew Leavitt                  8/6/2020 16:20      Melissa Leath               8/19/2020 6:14
Matthew Nguyen                  8/6/2020 16:20      Liza Vicencio-Garaygay      8/19/2020 6:27
Vyacheslav Tuniyants            8/6/2020 16:21      Bryson Huang                8/19/2020 6:46
Amir Abdul Qawee                8/6/2020 16:21      spencer r henderson         8/19/2020 7:11
LEROY V BOVEY                   8/6/2020 16:21      Claire Weinan               8/19/2020 7:16
Jay Allen Quine                 8/6/2020 16:21      Vickie Owens                8/19/2020 7:44
Danetta M Turk                  8/6/2020 16:21      Alyson Fusaro               8/19/2020 8:26
J Richard Baalman               8/6/2020 16:21      Naveen Kumar Sharma         8/19/2020 8:49
James Wiliferd Riley            8/6/2020 16:22      Terry Kuznicki              8/19/2020 9:17
Ryan Aaron Faulhaber            8/6/2020 16:22      David Burton                8/19/2020 9:21
David Vernon                    8/6/2020 16:22      Lori Newcomb                8/19/2020 9:33
Paola Garcia                    8/6/2020 16:23      Robert E Dorsett Jr         8/19/2020 9:40
Marlisa VanKemseke              8/6/2020 16:23      Magdalena James Beggs      8/19/2020 10:45
Todd Hixson                     8/6/2020 16:23      Gabriela Jessica Barreda   8/19/2020 11:25
Michael Casavant                8/6/2020 16:23      Victor Dorais              8/19/2020 11:45
Stacie Hardy                    8/6/2020 16:23      Eleni A Drakatos           8/19/2020 11:46
Gerald Boudreaux                8/6/2020 16:24      Jonathan Rubenstein        8/19/2020 11:59
Akosi Dogbe                     8/6/2020 16:24      Cassandra Lattin           8/19/2020 12:02
Gretchen Lilly                  8/6/2020 16:24      Deanna Vicks               8/19/2020 12:10
Matthew Craig                   8/6/2020 16:24      Shamere Davis              8/19/2020 12:14
Christin Tardiff                8/6/2020 16:25      Misty Y Richards           8/19/2020 12:19
LUCY E THOMPSON                 8/6/2020 16:25      Rebecca Avshalom           8/19/2020 12:34
Warren Aaberg                   8/6/2020 16:26      Nathan Packard             8/19/2020 12:36
Joanna Ramos Patrick            8/6/2020 16:26      Frank Jackson III          8/19/2020 12:43
Louis Schwindt                  8/6/2020 16:26      Brenda Neubert Huelle      8/19/2020 12:47
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 418 of 525


Lily Lapniramai                8/6/2020 16:26      Caroline Cho              8/19/2020 12:55
Cindy Snow                     8/6/2020 16:27      Dennis Jen                8/19/2020 13:05
DAVID O'BLACK                  8/6/2020 16:27      James Martin              8/19/2020 13:14
Logan                          8/6/2020 16:27      Matt Ploeger              8/19/2020 13:20
Sean McGahee                   8/6/2020 16:27      Jevon Plunkett-Rondeau    8/19/2020 13:23
Dane Engquist                  8/6/2020 16:27      Binh Nguyen               8/19/2020 13:25
Brian Matte                    8/6/2020 16:28      James Martin              8/19/2020 13:27
Meghan Rockey                  8/6/2020 16:28      Aruana Marques de Camargo8/19/2020
                                                                             Bomfim 13:31
Jimmie Washington              8/6/2020 16:28      Taseen Syed               8/19/2020 13:34
David L. Militante             8/6/2020 16:28      Sebastian Lagos           8/19/2020 13:41
Tony Mitchell                  8/6/2020 16:28      Tameka Enoch              8/19/2020 13:43
Jack Cheetham                  8/6/2020 16:29      Ashley Elder              8/19/2020 13:47
Diana L Clawson                8/6/2020 16:29      Jonathan Romano           8/19/2020 13:53
steve ortega                   8/6/2020 16:29      Shankar Ramanathan        8/19/2020 13:56
Sydnie Wilson                  8/6/2020 16:29      Abhinaya Venkatasubramanian
                                                                             8/19/2020 13:56
Charity Leitz                  8/6/2020 16:29      Emma Grace Redmond-Mattucci
                                                                             8/19/2020 13:59
Shane D Metz                   8/6/2020 16:29      Tiffany N McWhorter       8/19/2020 14:22
Kathleen Daughtry              8/6/2020 16:29      Ruth Layos                8/19/2020 14:23
Doug Scavezze                  8/6/2020 16:29      Anthony Jones             8/19/2020 14:24
Brian Streit                   8/6/2020 16:29      NAKISHA HUDGINS           8/19/2020 14:24
John Seal                      8/6/2020 16:30      Yolanda                   8/19/2020 14:29
James Fesh                     8/6/2020 16:30      Jason Ford                8/19/2020 14:35
Joahna Kuiper                  8/6/2020 16:30      Jenna Mitchell            8/19/2020 14:36
Ronald Sean Rawls              8/6/2020 16:30      Corinthians Hughey        8/19/2020 14:39
Marushka France                8/6/2020 16:30      Richard P. C. Rodgers     8/19/2020 14:45
Chris                          8/6/2020 16:30      Heather Blackwood         8/19/2020 14:45
Maria Maribel Campa            8/6/2020 16:31      Sikhululekile Daco        8/19/2020 14:47
Pablo Campa                    8/6/2020 16:31      Janine Steeves            8/19/2020 14:48
Nigel Broder                   8/6/2020 16:31      Damian Brown              8/19/2020 14:49
Caroline Nijs                  8/6/2020 16:31      Jon R Jacobson            8/19/2020 14:49
Erik Ricard                    8/6/2020 16:31      Chulai Sleyzak            8/19/2020 14:56
Kathleen Woodward              8/6/2020 16:31      Camden Weimer             8/19/2020 15:00
Joseph J Kelly                 8/6/2020 16:31      Joel Lippold              8/19/2020 15:04
Travis Rapp                    8/6/2020 16:31      David Terreson            8/19/2020 15:12
Gwyneth Morford                8/6/2020 16:31      Gabriella Shoup           8/19/2020 15:15
Irene Orsos                    8/6/2020 16:32      Adrian Colli Menchi       8/19/2020 15:15
meganalexah@gmail.com          8/6/2020 16:32      Charis Wolf               8/19/2020 15:16
Alana Anoskey                  8/6/2020 16:32      Jessica Rennert           8/19/2020 15:20
Ian Bond                       8/6/2020 16:32      Jason Hoeppner            8/19/2020 15:20
Katie Sellers                  8/6/2020 16:32      Cindy Phelan              8/19/2020 15:27
Andrew W McDonald              8/6/2020 16:32      Sharon L Remington        8/19/2020 15:30
Rebecca Dâ€™Angelo             8/6/2020 16:32      Gary B Briggs             8/19/2020 15:32
Kyle Hawk                      8/6/2020 16:32      Phillip Mocek             8/19/2020 15:42
Daniel J McGee                 8/6/2020 16:33      ahmed s mathews sr.       8/19/2020 15:58
Alberteen Ransom               8/6/2020 16:33      Kyle Ketchell             8/19/2020 15:58
Paul Friesenhahn               8/6/2020 16:33      Shane Hamman              8/19/2020 16:00
Kevin Walker                   8/6/2020 16:33      Chandal Sullivan          8/19/2020 16:10
Casey Marie Smith              8/6/2020 16:33      Arthur Mateos             8/19/2020 16:16
Jennifer Lopez                 8/6/2020 16:33      Raquel Yawman             8/19/2020 16:19
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 419 of 525


Shameika Coombs                8/6/2020 16:34      Peter Ryan Abraldes        8/19/2020 16:24
Barbara Chang                  8/6/2020 16:34      Bledar Isufi               8/19/2020 16:26
Jesse Cline                    8/6/2020 16:34      Robin Hannah               8/19/2020 16:26
Daniel Mulkowsky               8/6/2020 16:35      Misty M Hughes             8/19/2020 16:32
Reba Patton                    8/6/2020 16:35      Daniel W Walter            8/19/2020 16:33
Eduardo Perez                  8/6/2020 16:35      David E. Root              8/19/2020 16:33
Dane Scalise                   8/6/2020 16:35      walter lent                8/19/2020 16:37
Jenny Molina                   8/6/2020 16:35      Andrew Baldwin             8/19/2020 16:42
Emanuel Castillo               8/6/2020 16:36      Nathan Carlisle            8/19/2020 16:45
Tony Ray Edmondson             8/6/2020 16:36      Jessica B. Reiter          8/19/2020 16:47
Nicole Docta                   8/6/2020 16:36      Megan Johnson              8/19/2020 16:47
Myles Bailey                   8/6/2020 16:36      George A Borle             8/19/2020 16:48
Tessa M Hunter                 8/6/2020 16:36      Emma Lisonbee              8/19/2020 16:53
Joseph Woods                   8/6/2020 16:37      Aaron Rotruck              8/19/2020 16:54
Carlos Cruz                    8/6/2020 16:37      Monica Rackley             8/19/2020 16:55
Theresa Csiszar                8/6/2020 16:37      MARION WAGNER              8/19/2020 17:02
Wilhelmina Drengwitz           8/6/2020 16:37      Jerry Beardmore            8/19/2020 17:04
Amy Martin                     8/6/2020 16:37      PAUL J WALKER              8/19/2020 17:10
Jerry                          8/6/2020 16:38      Lori Sumberg               8/19/2020 17:14
Arnie Borjon                   8/6/2020 16:38      Daniel Philip Harper       8/19/2020 17:15
Ross McKenzie                  8/6/2020 16:38      Michelle Fishkin           8/19/2020 17:16
Tyrone Valdez                  8/6/2020 16:38      Tela Quarles               8/19/2020 17:17
THT pcs                        8/6/2020 16:38      Elizabeth Claire Hotvedt   8/19/2020 17:32
Kendall Revis                  8/6/2020 16:38      Priscilla Oliveira         8/19/2020 17:32
John Servatius                 8/6/2020 16:38      Niraj Shivaji Jadhav       8/19/2020 17:37
Sharon Wu                      8/6/2020 16:38      Nehal Desai                8/19/2020 17:38
Virginia Brancato              8/6/2020 16:38      La Shondra Drew            8/19/2020 17:43
Annaliza Savage                8/6/2020 16:39      La Shondra Drew            8/19/2020 17:46
Timothy Deleon                 8/6/2020 16:39      Abigail Melson             8/19/2020 17:48
Gerald Love                    8/6/2020 16:39      Robert C Huebner           8/19/2020 17:51
Juan M Aguayo                  8/6/2020 16:39      David J Brady              8/19/2020 17:52
David James Hills              8/6/2020 16:39      David J Brady              8/19/2020 17:53
Mary Ann T                     8/6/2020 16:40      Zoi Saliga                 8/19/2020 17:53
Sudhir Kurup                   8/6/2020 16:40      Paula R Carson             8/19/2020 17:54
Richard Sadowsky               8/6/2020 16:40      Susan Kocher               8/19/2020 18:01
Sally Carter                   8/6/2020 16:40      Louis Zilinski             8/19/2020 18:04
Matthew Thomas McCants         8/6/2020 16:40      Kinzie Bassham             8/19/2020 18:06
Eliecer martinez hidalgo       8/6/2020 16:40      Renee Williams             8/19/2020 18:07
Jonathan Overby                8/6/2020 16:41      Denise Laumeier            8/19/2020 18:09
Susanne Nachampasak            8/6/2020 16:41      Michael John Mahoney jr    8/19/2020 18:27
Sean Janeway                   8/6/2020 16:42      Matty Greene               8/19/2020 18:28
Jean Kovak                     8/6/2020 16:42      Terra Oegema               8/19/2020 18:37
Desserai A. Zinnerman          8/6/2020 16:42      Nikki Gates-Harrington     8/19/2020 18:47
Dereck T. Davis                8/6/2020 16:42      Alexander Ortiz            8/19/2020 18:50
Seth Kugler                    8/6/2020 16:42      Tamira Rice                8/19/2020 18:52
seth romo                      8/6/2020 16:43      Susan Leer                 8/19/2020 18:53
Vikramjit Singh Sangha         8/6/2020 16:43      Amanda Brumley             8/19/2020 19:03
William Garrett                8/6/2020 16:43      Stephan Kelly              8/19/2020 19:03
maureen m kane                 8/6/2020 16:43      Yuriy Snyder               8/19/2020 19:05
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 420 of 525


Tamara Clarkson                 8/6/2020 16:43      Daniel Krutoy            8/19/2020 19:07
Vasilisa S Carter               8/6/2020 16:43      Leonardo Montaiuti       8/19/2020 19:14
Joel Haines                     8/6/2020 16:43      Walter Kenneth Houseal   8/19/2020 19:18
Jason Turk                      8/6/2020 16:44      Charles Conor Howes      8/19/2020 19:24
Douglas Dean                    8/6/2020 16:44      Jim Davis                8/19/2020 19:24
Randy Paddy                     8/6/2020 16:44      Chris Coverdale          8/19/2020 19:30
Gary Russell                    8/6/2020 16:44      tracy cistone            8/19/2020 19:32
Richard Hutton                  8/6/2020 16:44      Linda X Avalos           8/19/2020 19:39
Tyler Varin                     8/6/2020 16:44      Precious Rose Jagrup     8/19/2020 19:44
Desiree Anderson                8/6/2020 16:44      Cristen Cain             8/19/2020 19:45
Lee Zukowski                    8/6/2020 16:45      Joseph E. DeBarberie     8/19/2020 19:47
Michael Miller                  8/6/2020 16:45      Alanis Lopez             8/19/2020 19:48
Savannah Sloan                  8/6/2020 16:45      Addison T Waddell        8/19/2020 19:49
Brittny S. Butler               8/6/2020 16:45      KathyAnn Purdy           8/19/2020 19:51
maureen m kane                  8/6/2020 16:45      Oluwaseun Olushoga       8/19/2020 19:52
Wendi Young                     8/6/2020 16:46      Jaquis Hall              8/19/2020 19:56
Kellsey Dunn                    8/6/2020 16:46      Rebecca M Taulbee        8/19/2020 19:59
Timothy J Tomes                 8/6/2020 16:46      Anthony Taulbee          8/19/2020 19:59
Khaled Khoury                   8/6/2020 16:47      Guy Smalls               8/19/2020 20:03
Mary Rogers                     8/6/2020 16:47      Brian Flint              8/19/2020 20:04
Jazmin Johnson                  8/6/2020 16:47      Laura Cleary             8/19/2020 20:05
Natalia N Torres-Walker         8/6/2020 16:47      Waneysha Bazemore        8/19/2020 20:05
John McNeill                    8/6/2020 16:47      Tom Falls                8/19/2020 20:07
Cory Johnson                    8/6/2020 16:47      Joy J Ma                 8/19/2020 20:12
Laura Aeling                    8/6/2020 16:48      Gregory Jones            8/19/2020 20:15
Paul Cristea                    8/6/2020 16:48      Nicole Toro              8/19/2020 20:15
Dennis Cottle                   8/6/2020 16:48      Steven Jansen            8/19/2020 20:19
Rachel Bergmans                 8/6/2020 16:48      Stephen J. Hillman       8/19/2020 20:21
Isabelle Kloc                   8/6/2020 16:48      David Huang              8/19/2020 20:23
Tyler Gore                      8/6/2020 16:49      Alfred A. Gaffney        8/19/2020 20:26
mark voorhes                    8/6/2020 16:49      Patrick Bosworth         8/19/2020 20:32
Catherine England               8/6/2020 16:49      Brooke M. Lynch          8/19/2020 20:36
Zack Cardell                    8/6/2020 16:49      Adam Magneson            8/19/2020 20:38
Michael Draeger                 8/6/2020 16:49      James Scharback          8/19/2020 20:46
Sharon Harzenski                8/6/2020 16:49      SHANNON BERGER           8/19/2020 20:50
AMY L BAILEY                    8/6/2020 16:49      Kevin Yurko              8/19/2020 20:53
Gerald J Papay                  8/6/2020 16:49      David Finley             8/19/2020 20:59
Kelly Walls                     8/6/2020 16:49      William Louis            8/19/2020 21:02
Clara L Kramer-Wheeler          8/6/2020 16:50      Robert A. Dorschner      8/19/2020 21:03
Todd Timmons                    8/6/2020 16:50      Andrea Ruelke            8/19/2020 21:04
Graycee Hein-Gipson             8/6/2020 16:50      Owen Schwartz            8/19/2020 21:04
Jeffrey L Jackson               8/6/2020 16:50      Erin Fernald             8/19/2020 21:12
keanna mcclendon                8/6/2020 16:50      Giana Bahena             8/19/2020 21:14
Pilar McDonald                  8/6/2020 16:50      Lacie Bentley            8/19/2020 21:15
Tyler Hammerseng                8/6/2020 16:51      Barry D Hyman            8/19/2020 21:16
Ethan Lee Clawson               8/6/2020 16:51      Maureen Claussen         8/19/2020 21:24
Brian Roselauf                  8/6/2020 16:51      Kevin Endersby           8/19/2020 21:26
Sabrina Miles                   8/6/2020 16:51      Jason Roberts            8/19/2020 21:28
Thomas Hales                    8/6/2020 16:52      William Price            8/19/2020 21:40
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 421 of 525


Adam Hall                       8/6/2020 16:52      Rolando Pinedo             8/19/2020 21:54
Jesse Earley                    8/6/2020 16:52      Christopher Guy            8/19/2020 21:55
Andrew Lum                      8/6/2020 16:52      Jasmine Luna               8/19/2020 22:03
Matt Rudloff                    8/6/2020 16:53      Sean Jung                  8/19/2020 22:04
Martin rangel                   8/6/2020 16:53      chloe.everhart@gmail.com   8/19/2020 22:04
Patrick McIver                  8/6/2020 16:53      Jon Reedy                  8/19/2020 22:06
Barbie Guerra                   8/6/2020 16:53      Melanie A Devore           8/19/2020 22:09
Shana Pickett                   8/6/2020 16:53      Brett Huber                8/19/2020 22:12
Rachel S Cordova                8/6/2020 16:54      Alexander Pimlott          8/19/2020 22:24
Anna DeCaria                    8/6/2020 16:54      Jeremy Cotter              8/19/2020 22:25
Livia Castrucci                 8/6/2020 16:55      Alexander Rogalnikov       8/19/2020 22:26
Tamara Kelley                   8/6/2020 16:55      JEFFREY A MCCLUSKEY        8/19/2020 22:35
Dena Leibowitz                  8/6/2020 16:55      Tamara M Connery           8/19/2020 22:36
Timothy Brearton                8/6/2020 16:56      Donna Conway               8/19/2020 22:42
Aleita Harris                   8/6/2020 16:56      Akua Kariamu               8/19/2020 22:45
Ronald Chan                     8/6/2020 16:57      Donnike Willis             8/19/2020 22:53
Micah Prewitt                   8/6/2020 16:57      sherif eskaros             8/19/2020 22:54
Jillian Ringwood                8/6/2020 16:57      William Scheidegger        8/19/2020 22:55
gregory cauthen                 8/6/2020 16:57      Emilie Scarpelli           8/19/2020 22:56
robert palone                   8/6/2020 16:57      Brandon Diller             8/19/2020 23:09
Rael Moore                      8/6/2020 16:57      Evan Brown                 8/19/2020 23:11
Linda D Baldwin                 8/6/2020 16:57      Deborah Brown              8/19/2020 23:12
Eric Kennedy                    8/6/2020 16:58      LAUREN A HERZFELD          8/19/2020 23:14
Antoinette Williams             8/6/2020 16:58      Kristine Nicole hiltner    8/19/2020 23:16
Glen Thompson                   8/6/2020 16:58      Michael R. Krueger         8/19/2020 23:22
Erin S Conroy                   8/6/2020 16:58      Lynne Lafferty             8/19/2020 23:24
Jamie Molaison                  8/6/2020 16:58      Joshua Pickett             8/19/2020 23:25
Kenneth Landsman                8/6/2020 16:58      Natalie Scarpelli          8/19/2020 23:39
Patrick C Raleigh               8/6/2020 16:58      Karen Kuffert              8/19/2020 23:42
Dontay Williams                 8/6/2020 16:59      Yinka Alawode              8/19/2020 23:51
Larry Clayton                   8/6/2020 16:59      Connor Barranger            8/20/2020 0:10
Hannah K Begley                 8/6/2020 17:00      charon aldredge             8/20/2020 0:10
Lauren McDonnell                8/6/2020 17:00      Matthew Ronholt             8/20/2020 0:13
IMRAN khan                      8/6/2020 17:00      Peter Paralikas             8/20/2020 0:18
George Silva                    8/6/2020 17:00      Jason Benz                  8/20/2020 0:18
Jennifer Hefner                 8/6/2020 17:00      Gian Shaw                   8/20/2020 0:29
Amanda Jane Forrester           8/6/2020 17:00      Jennifer Qayum              8/20/2020 0:30
Alexander Jones                 8/6/2020 17:00      Jeremy D Durfey             8/20/2020 0:32
Kaitlynn Sanders                8/6/2020 17:01      Joseph Wilkins              8/20/2020 0:37
YANA OSSIPOVA                   8/6/2020 17:01      rebecca theisen             8/20/2020 0:42
Esther Krager-Bolling           8/6/2020 17:01      Jennifer E Nanyes           8/20/2020 0:42
Alexander Fleming               8/6/2020 17:01      April Rome                  8/20/2020 0:45
Linda Rotschafer                8/6/2020 17:01      Devin Dassanayake           8/20/2020 0:56
Daniel T Kemp                   8/6/2020 17:01      Donna Conway                8/20/2020 1:05
Janelle Jones                   8/6/2020 17:01      Nour Atieh                  8/20/2020 1:07
Andrea Breckenridge             8/6/2020 17:01      Will Strassner              8/20/2020 1:11
James Bell Jr                   8/6/2020 17:01      Jack Helscel                8/20/2020 1:12
Derek Detweiler                 8/6/2020 17:02      Chelsea Reinsel             8/20/2020 1:12
Sydney Gravesen                 8/6/2020 17:02      Rory Harrity                8/20/2020 1:18
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 422 of 525


Roger Hagan                     8/6/2020 17:02      Blaise McKinzie Kubesch      8/20/2020 1:29
Antoinette MCGLASKER            8/6/2020 17:03      Kevin Lurkins                8/20/2020 1:40
Brian Bergstrom                 8/6/2020 17:03      Larry Kollar                 8/20/2020 1:49
Rubi Ortiz                      8/6/2020 17:03      Alim P Hannoura              8/20/2020 1:52
Eric Butterfield                8/6/2020 17:03      Laure Fischer                8/20/2020 2:05
Ron Olson                       8/6/2020 17:03      Lindsey O'Connell            8/20/2020 2:14
Yvonne N Cantero                8/6/2020 17:04      Lorna Patrick                8/20/2020 2:16
Tiffani Huynh                   8/6/2020 17:04      Amberlynn Winward            8/20/2020 2:16
Aliyah Almaghfi                 8/6/2020 17:04      Samuel Vernarsky             8/20/2020 2:20
Colleen S Irish                 8/6/2020 17:05      Hunter Gierling              8/20/2020 2:20
John Upmeyer                    8/6/2020 17:05      Susan Scavelli               8/20/2020 2:21
Xiliang Zhang                   8/6/2020 17:05      Victoria Skubic              8/20/2020 2:21
Christopher Cutshall            8/6/2020 17:05      Keith B. Robb Jr.            8/20/2020 2:32
James Woodruff                  8/6/2020 17:05      Keith B. Robb Jr.            8/20/2020 2:33
Natasha Arias Dominguez         8/6/2020 17:05      Amy Rose Merckling           8/20/2020 2:36
Stacy Harris                    8/6/2020 17:06      Tristan Zier                 8/20/2020 2:47
Jessica Chevis                  8/6/2020 17:06      Luke Beebe                   8/20/2020 2:49
Lannette Phipps                 8/6/2020 17:06      Kimberly Waugh               8/20/2020 2:56
Sheldon Lewis                   8/6/2020 17:06      Ivan Saraiva                 8/20/2020 3:05
John Grant                      8/6/2020 17:06      Jake                         8/20/2020 3:13
Danielle Espe                   8/6/2020 17:07      Laura Finley                 8/20/2020 3:28
Jonathan L Schai                8/6/2020 17:07      korbi sorrell                8/20/2020 3:33
TONYIA HIGGS                    8/6/2020 17:07      Odaiclet                     8/20/2020 4:05
humaiyara effat                 8/6/2020 17:07      Odaiclet                     8/20/2020 4:07
Kirsten Ridenour                8/6/2020 17:07      Mashunda Coleman             8/20/2020 4:42
robert Kiggundu                 8/6/2020 17:07      Mashunda Coleman             8/20/2020 4:43
Rebecca Ponthieux               8/6/2020 17:07      Maria Piper                  8/20/2020 4:52
Tessa Winger                    8/6/2020 17:08      Susan Uccelli                8/20/2020 4:57
Kevin Deehr                     8/6/2020 17:08      Johannes Schurer             8/20/2020 4:58
Diane Durand                    8/6/2020 17:08      Jennifer Lemler              8/20/2020 5:03
Logan Savage                    8/6/2020 17:08      Shakirah Ibrahom             8/20/2020 5:32
Frank McKay                     8/6/2020 17:09      Will Barksdale               8/20/2020 5:33
McKay Nelson                    8/6/2020 17:09      Laura McKittrick             8/20/2020 5:59
Todd Kane                       8/6/2020 17:09      Anna Lisa Flores             8/20/2020 6:02
Joyce Hsu                       8/6/2020 17:10      Jonathon Bracken             8/20/2020 6:20
Jared Heeter                    8/6/2020 17:10      Lexi Goges-Nally             8/20/2020 6:29
Cathy Schmitz                   8/6/2020 17:10      Brayan Andrade               8/20/2020 7:01
Anthony                         8/6/2020 17:10      Kobe Franco                  8/20/2020 7:19
Jason Purcell                   8/6/2020 17:10      Deanna Dierking              8/20/2020 7:33
Levi Satter                     8/6/2020 17:10      Gabriela Espinoza Vazquez    8/20/2020 7:41
Jamesha Smith                   8/6/2020 17:10      Cole Westerlund              8/20/2020 7:55
Erica Woods                     8/6/2020 17:11      Ernest Kung                  8/20/2020 9:05
Eugene kim                      8/6/2020 17:11      Noah Bartscher               8/20/2020 9:08
Shawana Carpenter               8/6/2020 17:12      Emily Hill                  8/20/2020 11:19
Jenna Pope                      8/6/2020 17:12      Jessica Ging                8/20/2020 11:29
Michael Royer                   8/6/2020 17:12      Stephan A Sonderman         8/20/2020 11:34
Xianzhi Hu                      8/6/2020 17:13      Kyle Hamilton               8/20/2020 11:50
Megan Vassar                    8/6/2020 17:13      Jorge Barrios               8/20/2020 12:10
Kathleen Baudendistel           8/6/2020 17:13      Alisha Guard                8/20/2020 12:24
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 423 of 525


yingying jiang                  8/6/2020 17:13      Margaret Katana         8/20/2020 12:26
Liam Cealleigh                  8/6/2020 17:14      Justin Spence           8/20/2020 12:30
Tracy Merrill                   8/6/2020 17:14      Phyllis Johnson         8/20/2020 12:46
LOGAN RILEY WALKER              8/6/2020 17:14      daniel norman           8/20/2020 12:59
Michael Penzkover               8/6/2020 17:14      Anna Stouffer-Hopkins   8/20/2020 13:00
LINDA CANDLER                   8/6/2020 17:15      Sara Bender             8/20/2020 13:07
Jaimie Roeder                   8/6/2020 17:15      Karina Putnam           8/20/2020 13:10
Douglas Norwood                 8/6/2020 17:15      Anne Yoder              8/20/2020 13:15
Isaac Businger                  8/6/2020 17:15      Freddie L Jones III     8/20/2020 13:18
Tanja Jackson                   8/6/2020 17:15      CHRISTOPHER TURNER      8/20/2020 13:20
Joseph Siyam                    8/6/2020 17:15      Eric Botti              8/20/2020 13:20
Robert Antonio Senior           8/6/2020 17:16      Nyjol Morrison          8/20/2020 13:28
Suzette Grace Rodriguez         8/6/2020 17:16      Deborah Sickles         8/20/2020 13:34
S I Mondlane                    8/6/2020 17:16      Joyce E Buck            8/20/2020 13:35
Andrew Dameron                  8/6/2020 17:16      Eric Rust               8/20/2020 13:40
Serenah Gonzalez                8/6/2020 17:16      Samuel Santos           8/20/2020 13:44
Sonia M. Arreola                8/6/2020 17:17      Paul Gentry             8/20/2020 13:44
Daniel Ball                     8/6/2020 17:17      Jennifer Miller         8/20/2020 13:45
Tedros shiferaw                 8/6/2020 17:17      Spencer Hunley          8/20/2020 13:51
Jasmine Lin                     8/6/2020 17:17      Katrin Meidell          8/20/2020 14:08
Shafin Damani                   8/6/2020 17:17      Chad White              8/20/2020 14:08
Fred phan                       8/6/2020 17:17      Samantha Steer          8/20/2020 14:11
Christopher Marcus Sanchez      8/6/2020 17:17      Christian DeYenno       8/20/2020 14:13
Nicholas Addy                   8/6/2020 17:17      Amber L Markham         8/20/2020 14:17
David Comer                     8/6/2020 17:18      Briaham Flores          8/20/2020 14:19
Dan Conrod                      8/6/2020 17:18      Danielle Paulsen        8/20/2020 14:21
Carol Smith-Renkel              8/6/2020 17:18      Tracy Farnsworth        8/20/2020 14:26
Gregory Thomas                  8/6/2020 17:18      Lavinia Brown           8/20/2020 14:27
BARRETT STUDDARD                8/6/2020 17:18      Tony R Riley III        8/20/2020 14:28
Dalton Fisher                   8/6/2020 17:18      Raymond Ibrahim         8/20/2020 14:29
Allison Liddell                 8/6/2020 17:18      Marissa Wilson          8/20/2020 14:32
Daniel J. Zwierzynski           8/6/2020 17:18      Tiffany Boudreaux       8/20/2020 14:35
Chadwick Boyle                  8/6/2020 17:19      Wanda banner            8/20/2020 14:35
Jennifer Silva                  8/6/2020 17:19      Todd Logan              8/20/2020 14:36
Benjamin Burdick                8/6/2020 17:19      John Donnelly           8/20/2020 14:46
BENJAMIN BROWN                  8/6/2020 17:19      Margarita Belmonte      8/20/2020 14:48
Trent Hargrave                  8/6/2020 17:19      Sheri Gress             8/20/2020 14:50
Nashaya Pea                     8/6/2020 17:20      Angel Acuna             8/20/2020 14:51
Virginia Fierro                 8/6/2020 17:20      Stephen M Graham        8/20/2020 14:54
Eileen Dwyer-Cuntala            8/6/2020 17:20      Mandy Abeyta            8/20/2020 14:55
Chris Duchateau                 8/6/2020 17:20      Andrew Osborne          8/20/2020 14:58
Ana Garcia                      8/6/2020 17:20      Shana Dolan             8/20/2020 15:03
Jennifer Valerio                8/6/2020 17:21      Susan Eaton             8/20/2020 15:23
Jeremy Brown                    8/6/2020 17:21      Mohamed Dahman          8/20/2020 15:32
Raymond Tuazon                  8/6/2020 17:21      Jack Terrell            8/20/2020 15:33
Jon Mangum                      8/6/2020 17:22      Jovonna S. Releford     8/20/2020 15:35
Shoaib Khan                     8/6/2020 17:22      Melissa Miles           8/20/2020 15:35
Rebecca Cantone                 8/6/2020 17:22      JAMES M MACRAE          8/20/2020 15:36
Mikhail Moyzeson                8/6/2020 17:23      Adrian Wilson           8/20/2020 15:36
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 424 of 525


Curtis Weide                    8/6/2020 17:23      Helmut Tweer                8/20/2020 15:37
Michael Brune                   8/6/2020 17:23      erika kirkland              8/20/2020 15:48
Jonathan A                      8/6/2020 17:23      Kristin Ingellis            8/20/2020 15:49
Anthony Clough                  8/6/2020 17:24      Timothy Kim                 8/20/2020 16:03
Yuru Shao                       8/6/2020 17:24      Jeffery A Little            8/20/2020 16:05
TypongAsar Elameto              8/6/2020 17:24      Kathy Trumps                8/20/2020 16:13
Jeffrey Stone                   8/6/2020 17:24      Brent A Anderson            8/20/2020 16:15
Grady McBurnett                 8/6/2020 17:25      Antrevious Bryant           8/20/2020 16:16
Racheal Edwards                 8/6/2020 17:26      Catherine Clark-Patterson   8/20/2020 16:18
kjerstin rossi                  8/6/2020 17:26      Yolande Yip                 8/20/2020 16:21
Ethan Swoyer                    8/6/2020 17:26      Robert Shelley              8/20/2020 16:22
Quency Silien                   8/6/2020 17:26      Kristen Carlin              8/20/2020 16:35
Omer Kazmi                      8/6/2020 17:26      Jason Morse                 8/20/2020 16:36
Yann Luppo                      8/6/2020 17:26      Ryan Bowling                8/20/2020 16:36
Gershim Young                   8/6/2020 17:26      Ryan Supernault             8/20/2020 16:39
Gergely Spolarics               8/6/2020 17:27      Aaron Player                8/20/2020 16:39
STEPHAN TAYLOR                  8/6/2020 17:27      Shena Robinson              8/20/2020 16:42
William J Sharkey               8/6/2020 17:27      Jeremy Christo              8/20/2020 16:48
Salvatore P Spatafore           8/6/2020 17:27      LUCAS C STICKLER            8/20/2020 16:53
Damion Isaac                    8/6/2020 17:28      Pamela Anderson             8/20/2020 16:53
Liam Diaz                       8/6/2020 17:28      Sarah Betzig                8/20/2020 16:54
Alison Bruzek                   8/6/2020 17:28      Sarah Betzig                8/20/2020 16:58
Justin Vietz                    8/6/2020 17:28      Chanthavyrak Bunleang       8/20/2020 16:59
William scott                   8/6/2020 17:29      Jong Min Ledoux             8/20/2020 16:59
David J Nero                    8/6/2020 17:29      Jonathan Quigley            8/20/2020 16:59
Beatriz                         8/6/2020 17:29      Chris Gaeden                8/20/2020 17:02
Jennifer Rael                   8/6/2020 17:29      Michael Graham              8/20/2020 17:07
Victor Puchkarev                8/6/2020 17:30      Sylvia Meredith             8/20/2020 17:16
Anthony Parham                  8/6/2020 17:30      Coletta S Bernauer          8/20/2020 17:19
Wesley Martin                   8/6/2020 17:31      Michael Kang                8/20/2020 17:24
Matthew Hutchins                8/6/2020 17:31      Sean Tompkins               8/20/2020 17:25
Shank C                         8/6/2020 17:32      James C Jacobs              8/20/2020 17:32
MARIE IGLESIAS                  8/6/2020 17:32      Rachelle Dulos              8/20/2020 17:35
Miranda Bailey                  8/6/2020 17:32      Carla Reyneri               8/20/2020 17:44
Saad Aslam                      8/6/2020 17:32      kathy volkmer               8/20/2020 17:53
Benjamin Garcia                 8/6/2020 17:33      Joshua J Kearney            8/20/2020 18:04
Timothy J Mitchell              8/6/2020 17:33      Joshua Kearney              8/20/2020 18:05
Matt Helland                    8/6/2020 17:33      JOSEPH EVANS                8/20/2020 18:16
Sawyer Whitson                  8/6/2020 17:33      Shanna Sordahl              8/20/2020 18:17
Adam Henson                     8/6/2020 17:33      Asif Ahmad                  8/20/2020 18:18
Christa H Harrison              8/6/2020 17:34      Julie Bos                   8/20/2020 18:18
Derek Michael Nelson            8/6/2020 17:34      Pooja mehta                 8/20/2020 18:21
Pamela Carpenter                8/6/2020 17:34      Klayton Kuzminski           8/20/2020 18:25
Merril Chesser                  8/6/2020 17:35      Luke Oriold                 8/20/2020 18:28
Cassandra Mullins               8/6/2020 17:35      David Pare                  8/20/2020 18:34
Sandra J. Pless                 8/6/2020 17:35      Janet Colson                8/20/2020 18:40
Brenda High                     8/6/2020 17:36      Helen Rajala                8/20/2020 18:49
Saransh Gandhe                  8/6/2020 17:36      Elliott Fackler             8/20/2020 19:02
Jenna Leger                     8/6/2020 17:36      Scot MacGregor              8/20/2020 19:14
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 425 of 525


Zoe Wise                        8/6/2020 17:36      Alexis Quinn            8/20/2020 19:15
hannah allen                    8/6/2020 17:36      Jordan Miller           8/20/2020 19:17
Polyanna Silver                 8/6/2020 17:36      Trevor Gresham          8/20/2020 19:18
Scott Ellis                     8/6/2020 17:37      Zachary Axelson         8/20/2020 19:21
Arik Rasmussen                  8/6/2020 17:37      Daniel LaRose           8/20/2020 19:32
Corrina Gramma                  8/6/2020 17:37      Thomas Anthony Garcia   8/20/2020 19:46
Sandra Wilson                   8/6/2020 17:37      Zoran Simjanovski       8/20/2020 19:47
Isabel Gibson                   8/6/2020 17:37      Teshi Edwards           8/20/2020 19:53
Edward Miller                   8/6/2020 17:38      Maureen Cole            8/20/2020 19:54
Isabel Gibson                   8/6/2020 17:38      Tat Wa Yiu              8/20/2020 19:56
Zyrus Campbell                  8/6/2020 17:38      Curtis Pitts            8/20/2020 20:03
John Richard Paul               8/6/2020 17:39      Tran Nguyen             8/20/2020 20:05
Natasha Swanigan                8/6/2020 17:39      ANDREW G SWANSON        8/20/2020 20:07
Jake Tucker                     8/6/2020 17:39      Desiree Bonnville       8/20/2020 20:13
Timothy Cates                   8/6/2020 17:39      Neil Beresin            8/20/2020 20:15
Tamara Richards                 8/6/2020 17:39      Robert Nordell          8/20/2020 20:22
David Phipps                    8/6/2020 17:40      Lucille Tse             8/20/2020 20:28
William Riese                   8/6/2020 17:40      Jonathan Dixon          8/20/2020 20:34
James P Woodard                 8/6/2020 17:40      Connie L Starren        8/20/2020 20:42
Victor Reyes                    8/6/2020 17:40      Mary Martin             8/20/2020 20:47
John Hildebrant                 8/6/2020 17:41      Nathan Baer             8/20/2020 20:48
Kevin Douai                     8/6/2020 17:41      Abhishek Gupta          8/20/2020 21:00
felicia moore                   8/6/2020 17:41      Xian Zhang              8/20/2020 21:01
Carmen Mendez                   8/6/2020 17:41      Dylan Stroupe           8/20/2020 21:01
Candie Wiegel                   8/6/2020 17:41      Jen Pardi-Cusick        8/20/2020 21:12
David Spano                     8/6/2020 17:41      Zoe Lehua Moellers      8/20/2020 21:19
Dara Barton                     8/6/2020 17:42      Chad Messer             8/20/2020 21:19
Charlie Lopez                   8/6/2020 17:42      Anjan K. Saha           8/20/2020 21:23
Isaiah Martinez                 8/6/2020 17:42      Jonathan Mojock         8/20/2020 21:23
Jacqueline Freeman              8/6/2020 17:42      Dayakar Machugari       8/20/2020 21:34
DONNA M. MORGAN                 8/6/2020 17:42      Gerrit van der Zwan     8/20/2020 21:44
Cybele Collins                  8/6/2020 17:42      Devin Bankhead          8/20/2020 21:50
LORI Mullins                    8/6/2020 17:43      David Nort              8/20/2020 21:52
Gordon A. Bair                  8/6/2020 17:43      Aaron Magruder          8/20/2020 21:52
Tahir J Naim                    8/6/2020 17:43      Subia Mohammed          8/20/2020 21:59
Chasity McConnell               8/6/2020 17:43      Nicholas Deen           8/20/2020 22:00
Julia Higgins Warren            8/6/2020 17:43      Mary C. Halloran        8/20/2020 22:02
Patrick T Evans                 8/6/2020 17:43      Emily Hartman           8/20/2020 22:15
Maria Zepeda-Cabrera            8/6/2020 17:44      Daniel E. Halloran      8/20/2020 22:19
Bryan Valencia                  8/6/2020 17:44      Samuel Gaston           8/20/2020 22:21
Michael Mullins                 8/6/2020 17:44      Erica Gulden            8/20/2020 22:21
Jeffrey Crowe                   8/6/2020 17:45      Jorge E Valdivia        8/20/2020 22:27
Damien Bray                     8/6/2020 17:46      David Vieux             8/20/2020 22:27
JAMES BRAZIL                    8/6/2020 17:46      Bronwyn Milliken        8/20/2020 22:33
Nicole VanDusen                 8/6/2020 17:46      Esmeralda D Felix       8/20/2020 22:33
Valentina Ghisays               8/6/2020 17:46      ANDREANNA MOND          8/20/2020 22:39
Ethan Karp                      8/6/2020 17:46      SANDRA SANCHEZ          8/20/2020 22:49
Artasit Jataputra               8/6/2020 17:47      Ellie Wan               8/20/2020 23:04
Miles M. (Chip) Delano Jr       8/6/2020 17:47      Shelsi Bustoz           8/20/2020 23:05
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 426 of 525


Dan Goese                       8/6/2020 17:47      Laura Revelt            8/20/2020 23:12
Cigdem Delano                   8/6/2020 17:47      Chelsea C Migliorelli   8/20/2020 23:18
Wesley Krueger                  8/6/2020 17:47      Trinity Griffin         8/20/2020 23:35
Alisa                           8/6/2020 17:47      David Golden            8/20/2020 23:40
Lakesha Douglass                8/6/2020 17:48      Amy Jones                8/21/2020 0:03
Shelley Shin                    8/6/2020 17:48      Donald Cooker            8/21/2020 0:12
Eric Peterson                   8/6/2020 17:48      John Jolley              8/21/2020 0:31
Michael Todd Randazzo           8/6/2020 17:49      Jonathan Collins         8/21/2020 0:32
Anna R Sjodin                   8/6/2020 17:49      Jeffrey N Fisk           8/21/2020 0:35
Nicole Melo Balan               8/6/2020 17:49      Judith Willoughby        8/21/2020 0:35
Nathan McMahon                  8/6/2020 17:49      STEVE K                  8/21/2020 0:37
Connor Alfonso Hodge            8/6/2020 17:49      STEVE K                  8/21/2020 0:38
Asif Mohamed                    8/6/2020 17:49      Elizabeth Vickerman      8/21/2020 0:43
Zachary Siwik                   8/6/2020 17:49      Rachael Moyers           8/21/2020 0:47
Dominic Labanowski              8/6/2020 17:50      Aira Anne Mariah         8/21/2020 0:53
GARY CHRIST WEBB                8/6/2020 17:50      Igor Stanceric           8/21/2020 0:55
Matthew Reininger               8/6/2020 17:50      Heather Rose Williams    8/21/2020 0:55
Zeke Brown                      8/6/2020 17:50      Cozette Weng             8/21/2020 0:58
Steven M. Shaul                 8/6/2020 17:50      Joseph Tapia             8/21/2020 0:59
Aditya Pillutla                 8/6/2020 17:50      Penny Davis              8/21/2020 1:02
Katrina Todd                    8/6/2020 17:51      Emma Cavalline           8/21/2020 1:03
Lance Crawford                  8/6/2020 17:51      Benjamin Sites           8/21/2020 1:12
Tiffany Morrison                8/6/2020 17:51      Dale Hui                 8/21/2020 1:22
Joshua Sok                      8/6/2020 17:51      Elise Blandin            8/21/2020 1:27
Brian A Heath                   8/6/2020 17:51      Hannah Miller            8/21/2020 1:27
Kameron Gasso                   8/6/2020 17:52      Ross LeBeau              8/21/2020 1:41
Kartik Mahendra                 8/6/2020 17:52      Rachel Greene            8/21/2020 1:41
Patrick Quarry                  8/6/2020 17:52      Louis Bruns              8/21/2020 1:42
David Meister                   8/6/2020 17:52      Lauren Bjel              8/21/2020 1:54
Jalissa choice                  8/6/2020 17:52      Sidney Ongadi            8/21/2020 2:05
Kartik Mahendra                 8/6/2020 17:52      Klee Galligan            8/21/2020 2:08
Dusty Rector                    8/6/2020 17:53      William Bilodeau         8/21/2020 2:09
Karyn Claflin                   8/6/2020 17:53      William Bilodeau         8/21/2020 2:10
Borbala Gorog                   8/6/2020 17:53      Emily McLean             8/21/2020 2:17
Hue (Jehn) Ngo                  8/6/2020 17:54      Valerie Aldridge         8/21/2020 2:20
Nadia Cardenas                  8/6/2020 17:54      Henry R HOLDEN Jr        8/21/2020 2:38
Tristan Lenhart                 8/6/2020 17:54      Kristine Stevens         8/21/2020 2:41
Tim Waldburger                  8/6/2020 17:54      Lora Watson              8/21/2020 2:44
Jeffrey wood                    8/6/2020 17:55      Zeming Wang              8/21/2020 2:59
Abram J Travers                 8/6/2020 17:55      Jaffar Alzain            8/21/2020 3:01
Robert O'Neal Hendrick          8/6/2020 17:55      Dixie G McCartney        8/21/2020 3:01
John Paul Gerrard               8/6/2020 17:55      Barney Depalma           8/21/2020 3:20
Anthony Johnson                 8/6/2020 17:55      Dawn Scott               8/21/2020 3:25
Kelly Van Blaircum              8/6/2020 17:55      Forrest Alvarez          8/21/2020 3:41
Shelby Horton                   8/6/2020 17:55      William E Martin         8/21/2020 3:47
Edgar Pozos                     8/6/2020 17:56      Adam Jones               8/21/2020 3:52
William Ericksen                8/6/2020 17:56      Olufemi Olagoke          8/21/2020 4:05
Andres widner                   8/6/2020 17:56      Joan Mailene Jumamil     8/21/2020 4:05
Danny Charbel                   8/6/2020 17:56      Gealina Dun              8/21/2020 4:51
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 427 of 525


Tim Guziak                      8/6/2020 17:56      Sam Gurtler                    8/21/2020 4:52
Fidel Valenzuela                8/6/2020 17:56      Patrick Osamor                 8/21/2020 5:58
Kimberly D Herrera              8/6/2020 17:56      Gene Leung                     8/21/2020 6:05
Kan Lam                         8/6/2020 17:57      Teresa Elms                    8/21/2020 6:09
Chris Getchman                  8/6/2020 17:57      Marcos PÃ©rez                  8/21/2020 6:11
Kevin r Armstrong               8/6/2020 17:57      Maurice Montemayor             8/21/2020 7:00
Joshua Delnoce                  8/6/2020 17:57      Salvador Diaz del Valle Santana8/21/2020 7:05
Dennis Murphy                   8/6/2020 17:57      Rishi Chopra                   8/21/2020 7:30
Jose Leonardo Felipe de Souza   8/6/2020 17:57      Candice Ko                     8/21/2020 7:40
Christy Murdock                 8/6/2020 17:57      Jennifer Street                8/21/2020 7:49
Glenn Rogers                    8/6/2020 17:57      Nicholas J Greger              8/21/2020 8:13
David Landy                     8/6/2020 17:58      Courtnee L. Mullen Herlikofer 8/21/2020 8:19
Neill Gemmel                    8/6/2020 17:58      Sonja Maglothin                8/21/2020 8:41
Adam Strom                      8/6/2020 17:58      Brooke Smith                   8/21/2020 9:02
Jack D Whiteman                 8/6/2020 17:58      Michael Dennis Chattick        8/21/2020 9:03
iain mcdonald                   8/6/2020 17:58      Madeleine Cornwall             8/21/2020 9:32
Christopher Vincent Cassano     8/6/2020 17:58      Noelle Rybak                   8/21/2020 9:39
Steven Ray Ewing                8/6/2020 17:59      Patrick Vang                 8/21/2020 10:05
Nina Dukes                      8/6/2020 17:59      Alexis Newkirk               8/21/2020 10:11
Sheldon Robinson                8/6/2020 17:59      Patrick Vsng                 8/21/2020 10:17
Andrew Hewett                   8/6/2020 17:59      Vivek Singh                  8/21/2020 10:21
Francisco ugarte                8/6/2020 17:59      Kiara Johnson                8/21/2020 11:27
Benjamin Mundt                  8/6/2020 17:59      Melissa Boyer                8/21/2020 11:35
Blease A. McDowell              8/6/2020 17:59      Denali Whitford              8/21/2020 11:42
Amanda S Sparacino              8/6/2020 17:59      Jennifer Dull                8/21/2020 11:55
Carmen Ramirez                  8/6/2020 17:59      Craig Curtis                 8/21/2020 12:18
Christine Jones                 8/6/2020 17:59      Marshall Eiseman             8/21/2020 12:19
Bryan Lam                       8/6/2020 17:59      Adriana Sacchi               8/21/2020 12:26
Benjamin J Stone IV             8/6/2020 18:00      Alan Halama                  8/21/2020 12:34
Ryan Tronier                    8/6/2020 18:00      Jesse Burns                  8/21/2020 12:35
Anusha                          8/6/2020 18:00      Tyson Young                  8/21/2020 12:38
McKenna Grove                   8/6/2020 18:01      Millie A. Adams              8/21/2020 12:45
Stacy Hug                       8/6/2020 18:01      Tia Pease                    8/21/2020 12:49
Sandra Bell                     8/6/2020 18:02      Ryan Chaves                  8/21/2020 12:50
Angie Williamson                8/6/2020 18:02      Eric Maina                   8/21/2020 12:59
Lavinia Tighe                   8/6/2020 18:02      Billie Jo Favorite           8/21/2020 13:01
William R Oeding                8/6/2020 18:02      Wayne Phillips               8/21/2020 13:09
Michael Boutin                  8/6/2020 18:02      Jamesia Green                8/21/2020 13:18
Andy Pearcy-Blowers             8/6/2020 18:03      Dan                          8/21/2020 13:20
Curtis Bosak                    8/6/2020 18:03      Nicholas Zapetis             8/21/2020 13:20
Robert grant                    8/6/2020 18:03      Noah pollard                 8/21/2020 13:26
ROXANA GONZALEZ                 8/6/2020 18:03      Joe Velez                    8/21/2020 13:28
Mikel Harrison                  8/6/2020 18:03      John Wegschaidler            8/21/2020 13:32
Mark Eisenbraun                 8/6/2020 18:04      Ryan Gordon                  8/21/2020 13:34
Julie Mayhue                    8/6/2020 18:04      Greta Schimmel               8/21/2020 13:39
John F. Behizadeh               8/6/2020 18:04      Scott Mason                  8/21/2020 13:39
Jutta Lunario                   8/6/2020 18:04      Kathryn Sterk                8/21/2020 13:43
Dr. Jerilyn E. Felton           8/6/2020 18:05      Lesleigh Elias               8/21/2020 13:45
Trei M Christensen              8/6/2020 18:05      Dale Sanders                 8/21/2020 13:47
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 428 of 525


Howard R Raimondo              8/6/2020 18:05      Mary Betty Ongadi            8/21/2020 13:47
Michael Sulisz                 8/6/2020 18:06      Ethan Brown                  8/21/2020 13:54
Donald William Merhar          8/6/2020 18:06      Robert Jones                 8/21/2020 14:19
jacob smith                    8/6/2020 18:06      ayodeji o diallo             8/21/2020 14:22
David Mertl                    8/6/2020 18:07      Brendan Ash                  8/21/2020 14:23
joyce dayton                   8/6/2020 18:07      RICHARD SMITH                8/21/2020 14:37
Uyen Phung                     8/6/2020 18:07      Alan Roemen                  8/21/2020 14:41
Nicholas Paul Matos            8/6/2020 18:08      Shannon Redilla              8/21/2020 14:53
Ashlee Grant                   8/6/2020 18:08      Shannon Skinner              8/21/2020 15:11
Joshua M. G. Nelson            8/6/2020 18:09      In Chung                     8/21/2020 15:13
Troylynhaywood@gmail.com       8/6/2020 18:09      Misty M. Kifer               8/21/2020 15:17
Dean Pipes                     8/6/2020 18:09      Angela Saenz                 8/21/2020 15:19
Reese Cabone                   8/6/2020 18:09      TROY BRANTNER                8/21/2020 15:21
Marina Girch Spicer            8/6/2020 18:10      Jill farmer                  8/21/2020 15:35
Denise McIntyre                8/6/2020 18:10      David J Ducharme             8/21/2020 15:36
Jenna Cave                     8/6/2020 18:11      Bridgette Murphy             8/21/2020 15:49
Linda G Roholt                 8/6/2020 18:11      Cristina Carpio              8/21/2020 15:52
Shawn Martin                   8/6/2020 18:12      Edward Schwalb               8/21/2020 15:57
Michael van der Wal            8/6/2020 18:12      Christina Gueydan            8/21/2020 16:00
Angel Luna                     8/6/2020 18:12      Keven Cornett                8/21/2020 16:03
Kimberly G Jones               8/6/2020 18:13      Cynthia                      8/21/2020 16:12
Jaliel Black                   8/6/2020 18:14      Ana Padron-Perez             8/21/2020 16:17
Richard Curtis                 8/6/2020 18:14      Benjamin Walter              8/21/2020 16:22
Alec Michael Hartman           8/6/2020 18:14      Sophia Shah                  8/21/2020 16:29
Courtney Page                  8/6/2020 18:14      Andrea L                     8/21/2020 16:39
Ain Young                      8/6/2020 18:15      Courtney Kinsey              8/21/2020 16:40
Maurice Bransfield             8/6/2020 18:15      Liliana Guillen              8/21/2020 16:53
Daryl Johnson                  8/6/2020 18:15      Kassia Shishkoff             8/21/2020 16:57
Camilla Niemela                8/6/2020 18:15      Teodora Vlad                 8/21/2020 17:13
Olivia Ward                    8/6/2020 18:16      Teodora Vlad                 8/21/2020 17:13
William F. Smith               8/6/2020 18:16      Francine Gilbert             8/21/2020 17:19
Miranda Sass                   8/6/2020 18:17      Kenneth W. Baker             8/21/2020 17:22
Ava Manning                    8/6/2020 18:17      Igor Schneider               8/21/2020 17:22
Jon Lance Zellers              8/6/2020 18:17      Zenobia Byrd                 8/21/2020 17:23
Michael Crouch                 8/6/2020 18:17      Teresa Nguyen                8/21/2020 17:30
Keisha Bedeau                  8/6/2020 18:17      Frank Patrick Mentzer        8/21/2020 17:31
Vanessa Rhodes                 8/6/2020 18:18      Theodore Swan Erickson-Gunther
                                                                                8/21/2020 17:49
Caroline A Walker              8/6/2020 18:18      Philip E. Lord               8/21/2020 17:52
Crystal Tran                   8/6/2020 18:18      Jacqueline Francis           8/21/2020 17:52
Melissa Rosales                8/6/2020 18:18      Jhosernst Germain            8/21/2020 17:57
James Guice                    8/6/2020 18:18      Maria A Aquino Echeverria 8/21/2020 18:09
Shanna Grammer                 8/6/2020 18:19      Emery Steffen                8/21/2020 18:10
Margaret Marie                 8/6/2020 18:19      Francisco Enrique Perez Abreu8/21/2020 18:16
TREVOR SUNDERLAND              8/6/2020 18:19      brendan maginity             8/21/2020 18:17
Dorian Richelle Drake          8/6/2020 18:19      Stacy Craig                  8/21/2020 18:25
Ryan McCann                    8/6/2020 18:19      Jo Anne Johnson              8/21/2020 18:27
Neil La-Mothe                  8/6/2020 18:19      Michael Myers                8/21/2020 18:29
Shona Tucker                   8/6/2020 18:19      Rebecca Martinez             8/21/2020 18:31
Rebekah Raum                   8/6/2020 18:19      April Chasteen               8/21/2020 18:38
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 429 of 525


Zachary Riley                   8/6/2020 18:20      Gabrielle Marie Washburn Shelton
                                                                               8/21/2020 18:40
Manish Kothari                  8/6/2020 18:20      Sara Thibault              8/21/2020 18:40
Jessica Woodward                8/6/2020 18:20      Mark Kushman               8/21/2020 18:40
Stephen Kreischer               8/6/2020 18:21      Sara Maresca               8/21/2020 18:44
Kimberly McManus                8/6/2020 18:21      Matthew D Gilmore          8/21/2020 18:48
Conor Kelly                     8/6/2020 18:21      Carolanne                  8/21/2020 18:53
Shivananda Nama                 8/6/2020 18:21      Shiying Zhou               8/21/2020 18:55
Kelly Bermingham                8/6/2020 18:21      Rob Moran                  8/21/2020 19:09
Avery Wallis                    8/6/2020 18:23      Kelbyn Cipagauta           8/21/2020 19:09
Ross orpet                      8/6/2020 18:23      Christopher Adam Thevis    8/21/2020 19:16
Jeffry Abiezer Tupa             8/6/2020 18:23      Reyna Izaguirre            8/21/2020 19:31
Josh Sweeney                    8/6/2020 18:24      Zach Bramel                8/21/2020 19:33
Zachary Armstrong               8/6/2020 18:24      Chelsey Sturtevant         8/21/2020 19:49
Saul Rubinek                    8/6/2020 18:25      Asa Angel                  8/21/2020 19:57
Savannah Vezeau                 8/6/2020 18:25      LaDonna Whitner            8/21/2020 20:28
lillian fager                   8/6/2020 18:26      Mark Linder                8/21/2020 20:38
Angelica Barrett                8/6/2020 18:26      Veronica Rios              8/21/2020 20:39
ReNisha Johnson                 8/6/2020 18:26      Zachary Haldeman           8/21/2020 20:52
Chris Davis                     8/6/2020 18:27      Kassahun Tefera            8/21/2020 20:54
Becky Echtenkamp                8/6/2020 18:27      Nancy Bonilla              8/21/2020 20:57
Paula Kitterman                 8/6/2020 18:27      Julie Archer               8/21/2020 21:20
Rachel Cook                     8/6/2020 18:28      S Mathelus                 8/21/2020 21:31
Franklin Triffletti             8/6/2020 18:28      William Dong               8/21/2020 21:34
Danielle Quintana               8/6/2020 18:28      Melinda Shrode             8/21/2020 21:43
Randall Demary                  8/6/2020 18:29      Charles Hails              8/21/2020 21:44
Frank Stechman                  8/6/2020 18:29      Bronwyn Milliken           8/21/2020 21:49
Steven Robbins                  8/6/2020 18:29      Aaron Wildenborg           8/21/2020 21:53
Zachary Drummond                8/6/2020 18:30      Chad E Ginther             8/21/2020 22:10
Manuel Flores                   8/6/2020 18:30      Desirae C Smith-Stabler    8/21/2020 22:17
Brian John Gardner              8/6/2020 18:30      Alexander Noguera          8/21/2020 22:26
abraham cohen                   8/6/2020 18:30      Maryam T Crogman           8/21/2020 22:28
Michelle Lynn Goins             8/6/2020 18:30      Charles Schwalbach         8/21/2020 22:30
Amelia Chasse                   8/6/2020 18:30      Richard Fancher            8/21/2020 22:32
Barbara Garrison                8/6/2020 18:31      John Robin                 8/21/2020 22:35
Melissa Sterling                8/6/2020 18:31      Sandra Medina              8/21/2020 22:38
Robert hartwell                 8/6/2020 18:31      Angelique R Savard         8/21/2020 22:52
shaohua guan                    8/6/2020 18:31      Coleen Reynolds            8/21/2020 22:55
Theresa Gallegos                8/6/2020 18:31      Lisa Woodworth             8/21/2020 22:56
T Tisdon                        8/6/2020 18:32      Michele Zurine             8/21/2020 23:08
Cashmere Battles                8/6/2020 18:33      Steven Zampieri            8/21/2020 23:15
Abigail Soryal                  8/6/2020 18:33      Carlos A. Jimenez          8/21/2020 23:23
Jennifer Alexander              8/6/2020 18:33      Monica duran               8/21/2020 23:33
Richard Pouncy                  8/6/2020 18:33      Daniel Mason               8/21/2020 23:41
Geneva des Lions                8/6/2020 18:33      Keeley Tucker Price        8/21/2020 23:45
Jesse Goll                      8/6/2020 18:33      Zachary Baltierra          8/21/2020 23:50
Geneva des Lions                8/6/2020 18:34      Keeley Price               8/21/2020 23:59
Christopher Lee Pace            8/6/2020 18:35      Sara Beiting                8/22/2020 0:01
Christina Chohon                8/6/2020 18:36      abdulaziz Mdee              8/22/2020 0:05
Alex Vang                       8/6/2020 18:36      Michael McLeod              8/22/2020 0:17
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 430 of 525


Charles Burkitt                 8/6/2020 18:36      Erick delvalle               8/22/2020 0:22
Rain Rashid                     8/6/2020 18:36      Kevin barnes                 8/22/2020 0:26
Charles Pridgen                 8/6/2020 18:36      Kevin barnes                 8/22/2020 0:28
Larry Miller                    8/6/2020 18:37      Claryssa                     8/22/2020 0:29
Yekaterina Chovanetz            8/6/2020 18:37      Daniel Rubinstein            8/22/2020 0:31
Scarlett Elaine Finley          8/6/2020 18:37      Heather Scalise              8/22/2020 0:45
Themba Fletcher                 8/6/2020 18:38      Holly Elzinga-pule           8/22/2020 0:54
Sally Jo Pries                  8/6/2020 18:38      Joshlynn Lugo                8/22/2020 1:13
Jerome Usher                    8/6/2020 18:39      Claribel Vorotnyak           8/22/2020 1:22
Owen J Sullenberger             8/6/2020 18:39      Carmen Torres                8/22/2020 1:30
Angel Howzell                   8/6/2020 18:39      Britney Lavette              8/22/2020 1:42
Annamaria Viazzo                8/6/2020 18:39      Christopher Waldron          8/22/2020 1:43
Yichuan Ma                      8/6/2020 18:40      Christy Borovoy              8/22/2020 2:19
Ian O'Toole                     8/6/2020 18:41      Ambrogino Giusti             8/22/2020 2:27
NATHANIEL J TIMM                8/6/2020 18:41      Brian Sielski                8/22/2020 2:34
Stephen Muench                  8/6/2020 18:41      Sean Zaroogian               8/22/2020 2:39
Richard Riley                   8/6/2020 18:41      Caleb Michael Carr           8/22/2020 2:57
David Careins                   8/6/2020 18:42      John-Michael Wong            8/22/2020 3:19
Jeffrey Bonnville               8/6/2020 18:42      Richard Paul Manelski        8/22/2020 3:42
WENDY Thomas                    8/6/2020 18:43      kenji hisatake               8/22/2020 3:59
Danilo Alvarado                 8/6/2020 18:43      Ashleigh Norris              8/22/2020 4:08
Taunya Gren                     8/6/2020 18:43      Deborah Pak                  8/22/2020 4:09
Michelle Kim                    8/6/2020 18:43      Michael Pak                  8/22/2020 4:09
Jeff Jacobs                     8/6/2020 18:44      Elisha Patterson             8/22/2020 4:12
Aquavionia Randall              8/6/2020 18:44      Talahina Wendie Clinch       8/22/2020 4:33
Michelle Ararat                 8/6/2020 18:44      Heather L Ramos              8/22/2020 4:54
Lorna Rose                      8/6/2020 18:45      Thomas W Corley              8/22/2020 5:40
Jacalyn French                  8/6/2020 18:45      Joseph R Lobosco             8/22/2020 5:58
Jeffrey Jacobsen                8/6/2020 18:46      Trevor Scott Thornton        8/22/2020 6:12
Courtney Hayes                  8/6/2020 18:46      pablo pineda                 8/22/2020 6:39
Kellie Ottmar                   8/6/2020 18:46      Melanie E Masden             8/22/2020 6:44
Brandon Pinckard                8/6/2020 18:47      Ivan Salvador Borrayo Banuelos8/22/2020 7:13
Russell Smith                   8/6/2020 18:47      Heather Rose Williams        8/22/2020 7:14
Tandie Rose Morillo-Fox         8/6/2020 18:47      Stuart Barnhill              8/22/2020 8:18
Amelia Vanlandingham            8/6/2020 18:48      Aaron Dames                  8/22/2020 8:41
Matthew Reed                    8/6/2020 18:49      Tiara Shanafelt              8/22/2020 8:46
Rebecca Guidry                  8/6/2020 18:49      sharee e parson              8/22/2020 8:47
Olivia Williams                 8/6/2020 18:49      Bradley K Hern               8/22/2020 9:07
David Kern                      8/6/2020 18:49      Maureen Hillman              8/22/2020 9:17
Alexander Grant                 8/6/2020 18:49      James santo Sottnick         8/22/2020 9:56
Amanda Lucki                    8/6/2020 18:49      Wesley Evan Smith           8/22/2020 10:33
Lisa Richards                   8/6/2020 18:49      ANDRE C ARCHIBALD           8/22/2020 10:37
STEPHEN GARVER                  8/6/2020 18:50      ROBERT Gebhardt             8/22/2020 10:49
Megan Thomas                    8/6/2020 18:50      Robert Stephan              8/22/2020 11:00
Marcus Johnson                  8/6/2020 18:50      Kenan Scott                 8/22/2020 11:24
Amy Schuster                    8/6/2020 18:50      Eric C Lipinski             8/22/2020 11:25
Joseph Graves                   8/6/2020 18:50      Doris Sosa                  8/22/2020 11:27
George Yohanna                  8/6/2020 18:50      Andreka Buie                8/22/2020 11:30
Erin McMaster                   8/6/2020 18:50      Ana Alarcon                 8/22/2020 11:55
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 431 of 525


Brian Wethington                8/6/2020 18:50      Mahlon Bailey            8/22/2020 12:08
Sean Dockery                    8/6/2020 18:51      Derrin Boerschel         8/22/2020 12:11
Sean Brown                      8/6/2020 18:51      Christopher Sirgo        8/22/2020 12:32
Jacob Narva                     8/6/2020 18:51      Shannah Bonner           8/22/2020 12:42
Jose M Acevedo                  8/6/2020 18:52      Jacob Monson             8/22/2020 12:47
Gerald Cates                    8/6/2020 18:52      Shawn M Scarpelli        8/22/2020 12:48
Nathaniel Buchheit              8/6/2020 18:52      Forest Conner            8/22/2020 12:52
Ruben Garcia                    8/6/2020 18:52      Andrew Hritz             8/22/2020 13:10
True Austin Ellis               8/6/2020 18:53      Michael Mills            8/22/2020 13:11
Luanne stoute                   8/6/2020 18:53      JOEL DAVID STAUFFER      8/22/2020 13:15
Jarrod McLaughlin               8/6/2020 18:53      JONMICHAEL RYAN SWANN    8/22/2020 13:16
David Lowensohn                 8/6/2020 18:53      MaryLee Engelke          8/22/2020 13:19
Sara Maurer                     8/6/2020 18:53      Fernando                 8/22/2020 13:42
Charlie Mudrick                 8/6/2020 18:53      Dennis Traver            8/22/2020 14:03
Adrian Sotelo                   8/6/2020 18:54      Marisela Perivolidis     8/22/2020 14:17
Asfand Saeed                    8/6/2020 18:55      Mary Ann Baber           8/22/2020 14:36
Charlotte Jones-O'Brien         8/6/2020 18:55      Collin Averill           8/22/2020 14:50
Blaine Pelkey                   8/6/2020 18:55      Alissa Watson            8/22/2020 14:54
Matthew Frasier                 8/6/2020 18:55      Eileen Fitzpatrick       8/22/2020 15:07
Brian Jackson                   8/6/2020 18:55      Michael Spencer          8/22/2020 15:12
Nicholas Cameron                8/6/2020 18:55      Laura L Carson           8/22/2020 15:13
Melissa J Fellendorf            8/6/2020 18:56      Austin Doupe             8/22/2020 15:17
Adam Laupus                     8/6/2020 18:56      Zachary Ludwig           8/22/2020 15:21
Briana Jacobi                   8/6/2020 18:57      Ashley Drake             8/22/2020 15:22
Ian Huntress                    8/6/2020 18:57      Tiffani M Kase           8/22/2020 15:24
Nicholas Dowdell                8/6/2020 18:57      Erika Puleo              8/22/2020 15:26
Andrew Paul Kampe               8/6/2020 18:57      Jessica Chavez           8/22/2020 15:30
Arthur H. Hasher                8/6/2020 18:57      Jared Williams           8/22/2020 15:30
Timothy D Bolen                 8/6/2020 18:57      Ashley Nariman           8/22/2020 15:32
Frederick chard                 8/6/2020 18:58      Jessica Chavez           8/22/2020 15:32
Rob F Daly                      8/6/2020 18:58      Nicholas T Gabriel       8/22/2020 16:01
Jonathan Malone                 8/6/2020 18:59      Miranda Mattson          8/22/2020 16:15
Walid Mathlouthi                8/6/2020 18:59      Mike Kasuboski           8/22/2020 16:18
Kathy Wilson                    8/6/2020 19:00      Chris Torres             8/22/2020 16:24
Susie Masterson                 8/6/2020 19:00      Dr. Gerald W. Thompson   8/22/2020 16:27
Yolanda J Maldonado             8/6/2020 19:00      Shotaro Kikugawa         8/22/2020 16:35
Sarah L Brooks                  8/6/2020 19:00      Israel A Maldonado       8/22/2020 16:35
Jacob Kerr                      8/6/2020 19:01      Bryan De Los Santos      8/22/2020 16:37
Phelesia Dotson                 8/6/2020 19:01      Vinay A Shah             8/22/2020 16:47
Yanxi Liu                       8/6/2020 19:02      April Tanith Combs       8/22/2020 16:47
Vannak kann                     8/6/2020 19:03      Justin Gleed             8/22/2020 16:50
Briana B Escobar                8/6/2020 19:03      Kristin Riall            8/22/2020 16:50
Linda Ackiss                    8/6/2020 19:04      Eric Breck               8/22/2020 16:56
Lucille Cooke                   8/6/2020 19:04      Shantell Thomas          8/22/2020 17:01
Jacob L Craner                  8/6/2020 19:05      Thomas Kawchak           8/22/2020 17:05
Jeryl Burke                     8/6/2020 19:05      Julian H McCall          8/22/2020 17:08
Gauri P Wagle                   8/6/2020 19:05      Charles Dixon            8/22/2020 17:08
Michael Nicely                  8/6/2020 19:06      JIA YI LIM               8/22/2020 17:11
Monica Loveley                  8/6/2020 19:07      LaRae Mansfield          8/22/2020 17:24
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 432 of 525


Leland Garner                            8/6/2020 19:07   John Jenkins          8/22/2020 17:26
k ryder                                  8/6/2020 19:07   John Kirk             8/22/2020 17:43
Jakob Evans                              8/6/2020 19:07   Maria Amparo Gamboa   8/22/2020 17:48
Daniel sulja                             8/6/2020 19:07   Yakemia               8/22/2020 17:48
Eric Cina                                8/6/2020 19:08   Jacob Ekstrum         8/22/2020 17:50
Alan Mabee                               8/6/2020 19:09   Jeannine Bos          8/22/2020 17:56
Mary Lou Ramsey                          8/6/2020 19:09   Jeffrey Carter        8/22/2020 18:00
Shawn Broz                               8/6/2020 19:09   Benjamin Field        8/22/2020 18:14
jason r Rede                             8/6/2020 19:09   Benjamin Field        8/22/2020 18:15
Matthew Todd Kaufman                     8/6/2020 19:09   Ben Blackmon          8/22/2020 18:16
Amanda Patterson                         8/6/2020 19:09   Hannah Perrin         8/22/2020 18:19
Benjamin Holiber                         8/6/2020 19:09   Trevor A. Ford        8/22/2020 18:21
Michael J Starkey                        8/6/2020 19:10   Velma Birks           8/22/2020 18:22
Carrie Mesiar                            8/6/2020 19:10   Scott W Dunnington    8/22/2020 18:30
ADAM V Osgood                            8/6/2020 19:10   Georgia Kavina        8/22/2020 18:34
Matt Cashman                             8/6/2020 19:11   Luis CLAVIJO          8/22/2020 18:35
Austin Sisson                            8/6/2020 19:11   Daniel Revenco        8/22/2020 18:38
Andre                                    8/6/2020 19:11   Jessica Stephens      8/22/2020 18:39
Petre Streche                            8/6/2020 19:12   Ian Rea               8/22/2020 18:57
sheila pelzel                            8/6/2020 19:13   Victoria Hansen       8/22/2020 19:00
JASON WILLIAMS                           8/6/2020 19:13   Adam Mackler          8/22/2020 19:16
Justin Huber                             8/6/2020 19:13   Christopher Kidd      8/22/2020 19:18
Chana Gray                               8/6/2020 19:14   Jeff Heppert          8/22/2020 19:18
David Stuhlmiller                        8/6/2020 19:14   Jeff Heppert          8/22/2020 19:19
David Barnes                             8/6/2020 19:14   Tyler Sullivan        8/22/2020 19:49
carol jurs                               8/6/2020 19:15   Aly Aly               8/22/2020 19:53
Thomas Hagney                            8/6/2020 19:15   Destiny Freeman       8/22/2020 19:56
Kelsey Tresemer                          8/6/2020 19:16   Destiny Freeman       8/22/2020 19:57
F..off Vultures                          8/6/2020 19:16   Vineet P Singh        8/22/2020 19:58
Thor Georgesen                           8/6/2020 19:16   Elizabeth Graham      8/22/2020 20:10
Ria Cooper                               8/6/2020 19:16   Jordan Brookman       8/22/2020 20:29
Jackson Bentley                          8/6/2020 19:16   Wilken ramirez        8/22/2020 20:31
William LeGrand                          8/6/2020 19:17   Edward Johnson        8/22/2020 20:34
cade zhang                               8/6/2020 19:17   Jared Rubin           8/22/2020 20:37
Marcos Vocal                             8/6/2020 19:17   Braden Fallon         8/22/2020 21:01
Benjamin Sanchez                         8/6/2020 19:17   Marissa M Lloyd       8/22/2020 21:09
Thomas Goachee III                       8/6/2020 19:19   David W Baum          8/22/2020 21:13
Sana Alam                                8/6/2020 19:19   Athena Lampkin        8/22/2020 21:16
WML Safeguard Protection & Consulting, Inc.
                                         8/6/2020 19:19   Roland Sam            8/22/2020 21:21
Berto Buttinelli                         8/6/2020 19:19   Samuel Ross Connor    8/22/2020 21:25
Kathleen Brakke                          8/6/2020 19:20   Brandon Moses         8/22/2020 21:33
Bodo Voet                                8/6/2020 19:21   Terita Springle       8/22/2020 21:41
Dolores Collins                          8/6/2020 19:21   Rosario Ferri         8/22/2020 21:44
Camila Martins                           8/6/2020 19:21   Jeffrey Bliss         8/22/2020 21:47
Robert S Kueffner II                     8/6/2020 19:21   DAWN DANIELS          8/22/2020 21:54
Diane Lynne Boles                        8/6/2020 19:22   Alan Gewirtzman       8/22/2020 21:54
Becky Terrell                            8/6/2020 19:22   Hannah L. Tookes      8/22/2020 21:56
Mark Mandolini                           8/6/2020 19:22   Ryan Sullivan         8/22/2020 22:03
Eduardo Donoso                           8/6/2020 19:22   Stephanie Perez       8/22/2020 22:26
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 433 of 525


Clarissa Luna                   8/6/2020 19:23      Deyu Hu                   8/22/2020 22:34
Dennis E. Brown                 8/6/2020 19:23      Abby Windholtz            8/22/2020 22:39
Alexandria Garcia               8/6/2020 19:24      Eric Maines               8/22/2020 22:45
John Hines                      8/6/2020 19:24      Jessica Christopher       8/22/2020 22:52
Amanda Oyzon Reppert            8/6/2020 19:24      Garrett Christopher       8/22/2020 22:54
Antionette Crosby               8/6/2020 19:25      Doris Hellyer             8/22/2020 23:01
David L. Hudgins Jr.            8/6/2020 19:26      Taylor Stevens            8/22/2020 23:01
Matthew Domaoan                 8/6/2020 19:27      Rodney Gay                8/22/2020 23:08
Ethan Ebbighausen               8/6/2020 19:27      ADAM ANDERSON             8/22/2020 23:08
Tim Bufford                     8/6/2020 19:28      Nancy Badten              8/22/2020 23:12
Tyler Christopher Blair         8/6/2020 19:28      Douglas W Wilson          8/22/2020 23:31
Cory Hart Cruz                  8/6/2020 19:28      YiHui Tu                  8/22/2020 23:32
Christopher Thomas              8/6/2020 19:29      Andrew Robbins             8/23/2020 0:15
Micah Russo                     8/6/2020 19:29      Alex Tetzlaff              8/23/2020 0:18
Ashley Pena                     8/6/2020 19:29      Stephanie Henry            8/23/2020 0:35
Cassandra Marie Dula            8/6/2020 19:30      Lata Rao                   8/23/2020 0:45
Indu Verma                      8/6/2020 19:30      Luke E Meinzen             8/23/2020 1:03
Loyanne Richelle Dintelmann     8/6/2020 19:30      Aroon Ramadoss             8/23/2020 1:07
Pamela J Bailey                 8/6/2020 19:30      LUIS ZARATE                8/23/2020 1:09
Benjamin Gunn                   8/6/2020 19:31      Travis Gray                8/23/2020 1:12
Pawel Psztyc                    8/6/2020 19:31      Tavio Ortiz                8/23/2020 1:12
Indu Verma                      8/6/2020 19:31      Connor Stockman            8/23/2020 1:14
Nathon Stoneking                8/6/2020 19:31      Sarah Boulard              8/23/2020 1:37
Jonathan Hays                   8/6/2020 19:31      Ronald K Janik             8/23/2020 1:38
Destiny Clarke                  8/6/2020 19:32      dawn harp                  8/23/2020 1:56
Louisa Giamfortone              8/6/2020 19:32      Deandra Newcomb            8/23/2020 1:57
Sergio Daniel Rey-Silva         8/6/2020 19:32      Johnathan Dietz            8/23/2020 1:59
David Zich                      8/6/2020 19:32      Holly W Liu                8/23/2020 2:08
Lisa Murray                     8/6/2020 19:32      Evangeline B. Szpylka      8/23/2020 2:27
Duane Wight                     8/6/2020 19:33      Chris Walker               8/23/2020 2:30
Destiny Clarke                  8/6/2020 19:33      Susie May                  8/23/2020 2:45
Tasia Moore                     8/6/2020 19:33      marshall v donovan         8/23/2020 2:54
Marwa Navroz                    8/6/2020 19:33      Robert Halbach             8/23/2020 3:20
Samer Jaber                     8/6/2020 19:34      Sherri L. Davis            8/23/2020 3:37
Jayce Gilliam                   8/6/2020 19:34      Micayla Eason              8/23/2020 3:44
Arjang Baroumand                8/6/2020 19:34      Fernando Alas              8/23/2020 3:54
Jiyao Liang                     8/6/2020 19:34      Dante Jordan               8/23/2020 4:38
John Caffey                     8/6/2020 19:34      Nicole Noffsinger          8/23/2020 5:30
Victor M Aguilar                8/6/2020 19:34      Howard Bishop              8/23/2020 6:32
Maixia Vang                     8/6/2020 19:36      Britney kelso              8/23/2020 6:52
Alan D Pauler                   8/6/2020 19:36      Jessica Slavensky          8/23/2020 6:59
Karina Chavez                   8/6/2020 19:37      Heather Rae Sanborn        8/23/2020 7:11
Marissa Gibbens                 8/6/2020 19:37      Tony Manchen               8/23/2020 7:47
Robert Richardson               8/6/2020 19:37      Charles Gonzalez           8/23/2020 8:51
Robert Kingsley                 8/6/2020 19:38      Jerome Reggie Maldonado   8/23/2020 10:12
Caitlin Taggart                 8/6/2020 19:38      Chantel Patterson         8/23/2020 10:23
Kirra Rector                    8/6/2020 19:38      Mark Majd                 8/23/2020 10:39
James Hayes                     8/6/2020 19:39      Theodore Webb             8/23/2020 10:50
Rodney C Billington             8/6/2020 19:40      Susan Lichwala            8/23/2020 12:15
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 434 of 525


Evan M Stader                  8/6/2020 19:41      Kyle Belizaire       8/23/2020 12:17
Lindsay Holmes                 8/6/2020 19:41      Michael R. Clark     8/23/2020 12:43
Wesley Shaffer                 8/6/2020 19:41      Anna Bane            8/23/2020 12:44
Ramona Conner                  8/6/2020 19:41      Michael Ray Wilson   8/23/2020 12:53
Lauren McCaffrey               8/6/2020 19:42      Stephanie M. Soto    8/23/2020 12:55
Yuchen Zhang                   8/6/2020 19:42      Tonya Withers        8/23/2020 12:58
Dean Brodeur                   8/6/2020 19:42      Ned Capitani         8/23/2020 12:59
Margaret P Selbert             8/6/2020 19:43      Rebecca Dempsey      8/23/2020 13:04
Xudong Liang                   8/6/2020 19:43      Michael Ray Wilson   8/23/2020 13:12
Aquila Aswat                   8/6/2020 19:43      Andrew Fisher        8/23/2020 13:17
Emma Schultz                   8/6/2020 19:44      Leeza Pena           8/23/2020 13:19
Jeffrey D. Yoder               8/6/2020 19:44      Norah Scanlan        8/23/2020 13:19
Benjamin Wicks                 8/6/2020 19:45      Marlena D. Young     8/23/2020 13:26
Mark Miller                    8/6/2020 19:45      Brandi Titus         8/23/2020 13:36
Akeem Sultan Mohammed          8/6/2020 19:46      James A Dempsey      8/23/2020 13:38
Joseph Phillips                8/6/2020 19:47      Steve Kuenkel        8/23/2020 13:42
Richard Lynn Paul              8/6/2020 19:47      Amanda Willoughby    8/23/2020 14:00
Tagreed                        8/6/2020 19:47      Paul Sankey          8/23/2020 14:05
Scott Lykins                   8/6/2020 19:47      Maria Henn           8/23/2020 14:07
Stanley B. Baker               8/6/2020 19:47      Crystal Knutson      8/23/2020 14:16
Frank Partridge                8/6/2020 19:48      Luke Melone          8/23/2020 14:16
David Lawrence                 8/6/2020 19:48      Maureen Buck         8/23/2020 14:17
Chris Crayk                    8/6/2020 19:48      Yibo Chen            8/23/2020 14:26
Gilberto Vega                  8/6/2020 19:48      Rocky D Hill         8/23/2020 14:37
Nitish Koka                    8/6/2020 19:48      Ilan Lev             8/23/2020 14:37
Kaitlin Dwomoh                 8/6/2020 19:49      MIRANDA WALFORD      8/23/2020 14:40
Sylvie Crayk                   8/6/2020 19:49      Amy Barrett          8/23/2020 14:41
Peter Fleming                  8/6/2020 19:50      Melanie Cabreja      8/23/2020 14:43
Vanessa Thompson               8/6/2020 19:50      Jennifer Chau        8/23/2020 14:44
Michael Kosak                  8/6/2020 19:50      Celia Morrison       8/23/2020 14:59
Kiana Shin                     8/6/2020 19:50      Amanda hinds         8/23/2020 14:59
Sibel Lofgren                  8/6/2020 19:51      Omar Sanchez         8/23/2020 14:59
dana brad hunter               8/6/2020 19:51      Jeffrey A Miller     8/23/2020 15:00
Brandi Bain                    8/6/2020 19:51      Jeffery Dubie        8/23/2020 15:05
Michael Duncan Swartz          8/6/2020 19:51      Larry Rego           8/23/2020 15:08
Brittany Quaglieri             8/6/2020 19:51      Anthony Riesch       8/23/2020 15:10
Katina-Rochelle Magee          8/6/2020 19:52      Lucas Pauza          8/23/2020 15:10
Corry Smith                    8/6/2020 19:52      Ned Capitani         8/23/2020 15:13
Lindsay DeFreece               8/6/2020 19:52      Fackson Nkandu       8/23/2020 15:24
Robert Coutch                  8/6/2020 19:52      Johnathan King       8/23/2020 15:26
Thomas Waecker                 8/6/2020 19:53      Sadie Bartling       8/23/2020 15:35
Gerald Michael McMillan        8/6/2020 19:53      Bryan Guinn          8/23/2020 15:40
Gopi Patel                     8/6/2020 19:53      JOHARI MOORE         8/23/2020 15:45
Terri Fairley                  8/6/2020 19:54      Thedoe Nyunt         8/23/2020 15:51
Annie                          8/6/2020 19:55      sindy L Rodriguez    8/23/2020 16:01
Dustin Foss                    8/6/2020 19:55      Taylor Limberg       8/23/2020 16:08
Garret Scott Reynolds          8/6/2020 19:55      Connor Cornelius     8/23/2020 16:14
Astrid Magana-Enders           8/6/2020 19:56      Anisa Dominguez      8/23/2020 16:29
Douglas Blake                  8/6/2020 19:56      Daniel V Bonner      8/23/2020 16:35
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 435 of 525


Tomasz Zaworowski               8/6/2020 19:57      LisaMarie Johnson      8/23/2020 16:45
Tao Song                        8/6/2020 19:57      Austin Larey           8/23/2020 16:46
Helene Lovera Denis             8/6/2020 19:58      Christina Hunter       8/23/2020 16:47
Cheryl R Jones                  8/6/2020 19:58      Michael Ayala          8/23/2020 16:48
Shawna Stevens                  8/6/2020 19:58      Frank W King           8/23/2020 16:48
LYnn douglas                    8/6/2020 19:58      Marcus Ward            8/23/2020 16:52
davida marion                   8/6/2020 19:58      Trew Abold             8/23/2020 16:53
Deborah Cohen                   8/6/2020 19:58      Sean Vikoren           8/23/2020 17:04
Barbara Womack                  8/6/2020 19:59      Chris riley            8/23/2020 17:06
Zach Augenstein                 8/6/2020 19:59      Rafael Castillo        8/23/2020 17:07
Charles R. Macri                8/6/2020 20:00      Babe Faâ€™alata        8/23/2020 17:10
Jonathan Edward Jensen          8/6/2020 20:00      Mary Jane Jones        8/23/2020 17:21
Brady Poskin                    8/6/2020 20:00      Zellee Jones           8/23/2020 17:21
Raymond Huey                    8/6/2020 20:00      YINING HOU             8/23/2020 17:24
Yelizaveta Zenchenko            8/6/2020 20:01      Charles Owens III      8/23/2020 17:27
Heinz Ernst Roy                 8/6/2020 20:01      Krista Owens           8/23/2020 17:28
Michael Tobin                   8/6/2020 20:02      Darlene Moore          8/23/2020 17:28
David Powell                    8/6/2020 20:02      April Escamilla        8/23/2020 17:30
Kavassana Aanai                 8/6/2020 20:02      David Jeang            8/23/2020 17:31
Joshua J Maxwell                8/6/2020 20:02      Elsie Kimmel           8/23/2020 17:40
Blair Partlow                   8/6/2020 20:03      RITA E Kalina          8/23/2020 17:44
kailey chun                     8/6/2020 20:03      Scott Barkmeier        8/23/2020 17:49
Brenda W Grimes                 8/6/2020 20:03      Trent Mikesell         8/23/2020 18:09
Nasrullah Taha                  8/6/2020 20:04      Kara Mikesell          8/23/2020 18:09
Steven Kristofor Miller         8/6/2020 20:04      Deanna Swift           8/23/2020 18:11
Abdlmalik Anibaba               8/6/2020 20:04      Kylie Boggs            8/23/2020 18:13
Dylan Schlossberg               8/6/2020 20:04      Lauren Rogers          8/23/2020 18:19
Joshua Simmons                  8/6/2020 20:04      Moritz Walter          8/23/2020 18:20
EDWARD D ALBRECHT               8/6/2020 20:04      Linda A Hobbs          8/23/2020 18:23
Neil Gupta                      8/6/2020 20:04      Tulsi Bhakta           8/23/2020 18:32
Heetabh patel                   8/6/2020 20:05      Tricia L Rayls         8/23/2020 18:40
Ivan Villegas                   8/6/2020 20:06      Casey Zavala           8/23/2020 18:43
Mark Timmerman                  8/6/2020 20:06      Dominic Petan          8/23/2020 18:47
Jacob Kingman                   8/6/2020 20:07      Robert Moriarty        8/23/2020 18:54
MICHAEL WESLEY CAIN             8/6/2020 20:07      Jeffrey Squires        8/23/2020 19:05
Patrick                         8/6/2020 20:09      Jessica McLaughlin     8/23/2020 19:06
Gregory Barbee                  8/6/2020 20:09      Craig M Collins        8/23/2020 19:08
John Quirk                      8/6/2020 20:10      Deborah N Koehn        8/23/2020 19:17
Teresa McCracken                8/6/2020 20:10      Adanma Nkume           8/23/2020 19:32
Lilly Strycker                  8/6/2020 20:10      Zachary Green          8/23/2020 19:41
Nicholas S Gerbis               8/6/2020 20:11      Adri E.                8/23/2020 19:43
D. Sadeghi                      8/6/2020 20:11      Kimberly Greenblatt    8/23/2020 19:44
Mario Sforza                    8/6/2020 20:11      Oleg Novikov           8/23/2020 19:48
Paula Pires                     8/6/2020 20:12      Alexsia Vanegas        8/23/2020 19:55
Ankesh Tyagi                    8/6/2020 20:12      D Hale                 8/23/2020 19:56
Russell Bennett                 8/6/2020 20:12      Harvey Pullen          8/23/2020 19:59
dakota moss                     8/6/2020 20:12      David B Goldstein      8/23/2020 20:03
Ahmed Khan                      8/6/2020 20:13      Puneet Sharma          8/23/2020 20:22
Jerrod Maxwell                  8/6/2020 20:13      Christopher Marriott   8/23/2020 20:23
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 436 of 525


Katura Morganfield               8/6/2020 20:14      Ritika Mohan             8/23/2020 20:30
Ben Medina                       8/6/2020 20:14      Alysa                    8/23/2020 20:35
Lawrence Brown                   8/6/2020 20:14      William Crocker          8/23/2020 20:43
Kevin Kroll                      8/6/2020 20:15      Daniel Copeland          8/23/2020 20:44
Charles Britt                    8/6/2020 20:16      Alexandra Morgan Baker   8/23/2020 20:47
Brendan Feng                     8/6/2020 20:16      Courtney Lozar           8/23/2020 20:51
Greg Meyers                      8/6/2020 20:16      Mara Culp                8/23/2020 20:57
Anthony Nye                      8/6/2020 20:17      MORTEZA IBRAHIMI         8/23/2020 21:02
Arthur James Franklin Eickhoff   8/6/2020 20:17      Jacob Shank              8/23/2020 21:04
Gilbert Fahnbulleh               8/6/2020 20:17      Nicholas LaRash          8/23/2020 21:22
Bobby Lockhart                   8/6/2020 20:17      Michael J Keiser         8/23/2020 21:23
Chie Hasegawa                    8/6/2020 20:18      Jonathan Look            8/23/2020 21:23
Keegan Eveland                   8/6/2020 20:18      Christopher J Percival   8/23/2020 21:31
Mark Jelinek                     8/6/2020 20:18      Tabitha Love             8/23/2020 21:53
Marcus Hinton                    8/6/2020 20:19      Danielle Mesecher        8/23/2020 22:02
James aerni                      8/6/2020 20:19      Stephen Siemonsma        8/23/2020 22:06
David Golden                     8/6/2020 20:19      Brenda Crist             8/23/2020 22:20
Helen Szigeti                    8/6/2020 20:20      Isaac Rhett              8/23/2020 22:39
Shalonda Jones Green             8/6/2020 20:20      Ozzy McClanahan          8/23/2020 22:40
Raymond Marise                   8/6/2020 20:20      Zayd Normand             8/23/2020 22:52
Joshua Krotec                    8/6/2020 20:21      Lauren Lee               8/23/2020 22:54
Mattison Bunn                    8/6/2020 20:22      Lauren                   8/23/2020 22:55
Laura Weislo                     8/6/2020 20:22      JOHN KENNEDY             8/23/2020 23:13
Richard M Mckeague Jr            8/6/2020 20:22      Stan Stradling           8/23/2020 23:22
Jael Johnson                     8/6/2020 20:22      Rajeshwar Kanapathy      8/23/2020 23:38
Richard Naugle                   8/6/2020 20:23      Richard Libich           8/23/2020 23:42
Elmer McCullough                 8/6/2020 20:23      Joshua Saluk             8/23/2020 23:51
Kevin Hitt                       8/6/2020 20:23      Steven Swindell           8/24/2020 0:06
Sarah Abdouch                    8/6/2020 20:23      Mike Park                 8/24/2020 0:14
Eric Meadows                     8/6/2020 20:23      Emmanuel Ramon Rojas      8/24/2020 0:21
Jimmie Parker                    8/6/2020 20:24      Barbara Udis              8/24/2020 0:36
KEITH ADAMS                      8/6/2020 20:24      Chelsey Hall              8/24/2020 0:38
Deborah L Stewart                8/6/2020 20:24      Samuel Metzger            8/24/2020 0:44
JENNIFER K STONE                 8/6/2020 20:24      Suprena Hullaby           8/24/2020 0:52
Mike Del Castillo                8/6/2020 20:24      Tin Hing Au Yeung         8/24/2020 0:55
Pam Pangle                       8/6/2020 20:25      Mae MacIntire             8/24/2020 1:00
Ian Brinksman                    8/6/2020 20:25      maria cox                 8/24/2020 1:06
Pam Pangle                       8/6/2020 20:26      Angela Capps              8/24/2020 1:13
Gwendolyn Marvels                8/6/2020 20:26      Joseph Tabas              8/24/2020 1:15
WuDi Davis                       8/6/2020 20:26      Samantha Garwin           8/24/2020 1:17
John Kevin Persson               8/6/2020 20:26      Kimberly Gonzalez         8/24/2020 1:17
Aliyyah Abdus-Samad              8/6/2020 20:26      Anthony Haghighi          8/24/2020 1:17
Benjamin Crockett                8/6/2020 20:27      Nina Pluskowski           8/24/2020 1:27
Cory Clemetson                   8/6/2020 20:27      EARL H LEE                8/24/2020 1:31
Houda Ali Allahabi               8/6/2020 20:27      Ted Stavracos             8/24/2020 1:34
Mitchell Bovey                   8/6/2020 20:28      Amy Carpenter             8/24/2020 1:45
Casey Reed                       8/6/2020 20:28      Paul Herdman              8/24/2020 2:06
Yana Muller                      8/6/2020 20:28      Kevin Kniss               8/24/2020 2:12
Nicholas Finch                   8/6/2020 20:29      Giannina Zanelli          8/24/2020 2:15
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 437 of 525


Stefan Cupka                     8/6/2020 20:29    Mary Milhone                 8/24/2020 2:36
Alissa Cole                      8/6/2020 20:29    Francis Jerome Sellers Jr    8/24/2020 2:38
Tara                             8/6/2020 20:29    Caleb Seeley                 8/24/2020 2:39
Gina Marie Negd                  8/6/2020 20:30    Patrick Liam Fennell         8/24/2020 2:51
Jodi Thompson                    8/6/2020 20:30    Art Vinokur                  8/24/2020 2:58
Connie Murray                    8/6/2020 20:30    Jason Baumgarte              8/24/2020 3:15
Rodnesha Pinkard                 8/6/2020 20:30    Marc Tinio                   8/24/2020 3:17
Kasim English                    8/6/2020 20:30    David Johnstone              8/24/2020 3:36
Charles Junkins                  8/6/2020 20:31    Karthik Gopalakrishnan       8/24/2020 3:39
Rachael Edwards                  8/6/2020 20:31    Piet Woods                   8/24/2020 3:50
Melissa Norris                   8/6/2020 20:32    Ryan Michael Pollifrone      8/24/2020 3:52
Mahlon Houlihan                  8/6/2020 20:32    Agatha Hope Magoola          8/24/2020 4:07
Dominik Konecny                  8/6/2020 20:32    Jimmy Boyce                  8/24/2020 4:13
Nicole Burns                     8/6/2020 20:32    Kimberly Pearson             8/24/2020 4:24
Lea Woodard                      8/6/2020 20:32    Paul S Matvey                8/24/2020 4:36
Ganesh Chhetri                   8/6/2020 20:32    Padraigh Gonzalez            8/24/2020 4:48
sabina Gergi                     8/6/2020 20:33    Dean Lentz                   8/24/2020 4:49
Andrew T. Maslin                 8/6/2020 20:33    Jennifer Hawkins             8/24/2020 5:04
Nathen Harvey                    8/6/2020 20:33    Gunavathy Radhakrishnan      8/24/2020 5:07
Stacey Clayshulte                8/6/2020 20:34    Krishna Chaitanya Vellore Munirathnam
                                                                                8/24/2020 5:09
Kristen Staples Jackson          8/6/2020 20:34    Jahnathan Mathis             8/24/2020 5:16
Sierra Alexandra Page            8/6/2020 20:34    LUCIANO SARABOSING JR        8/24/2020 5:30
Belinda Smith                    8/6/2020 20:35    Martin S. Waite              8/24/2020 5:37
Tawnya Deitering                 8/6/2020 20:35    Travis Bulldog Easter        8/24/2020 6:12
Chace Graham                     8/6/2020 20:35    Songsong Xiong               8/24/2020 6:52
Nancy Pace                       8/6/2020 20:36    Susan Palacios               8/24/2020 7:13
Rachel Parnell                   8/6/2020 20:36    Seth Aaron Hoke              8/24/2020 7:39
Sam Beseiso                      8/6/2020 20:37    Thomas White                 8/24/2020 8:00
courtney polos                   8/6/2020 20:37    Jennifer Boulanger          8/24/2020 10:56
Chauncey Daniels II              8/6/2020 20:38    Norbert Haney               8/24/2020 11:30
Judith Nomi                      8/6/2020 20:38    Robert Farkas               8/24/2020 12:29
Dante Magdici                    8/6/2020 20:39    Charity Jalbert             8/24/2020 12:38
Michael Oltman                   8/6/2020 20:39    Victor Fischer              8/24/2020 12:56
Prabhath Aluthgama               8/6/2020 20:40    William Tondre              8/24/2020 12:56
Daphne Haraburd                  8/6/2020 20:40    Stephane L. Guillou         8/24/2020 13:08
Shirley C Benson                 8/6/2020 20:40    Joshua Merritt              8/24/2020 13:20
Jessica Nobles Lykens            8/6/2020 20:41    Amanda Fiesler              8/24/2020 13:35
Jacob                            8/6/2020 20:42    Adil Ghanchi                8/24/2020 13:39
Cole Julson                      8/6/2020 20:42    S. Manning                  8/24/2020 13:49
Melchor Rios                     8/6/2020 20:42    Phoebe Dodge                8/24/2020 13:52
Enid MartÃ-nez                   8/6/2020 20:42    Abbey Dodge                 8/24/2020 13:54
Meghan McDonald (nÃ©e Vallejo)   8/6/2020 20:42    Richard McCann              8/24/2020 13:54
CHARLENE C NOJE                  8/6/2020 20:44    Kristen Owens               8/24/2020 13:55
Ken Edwards                      8/6/2020 20:44    Jacob Logas                 8/24/2020 14:04
Earnest Bowden                   8/6/2020 20:45    Maria Casas                 8/24/2020 14:07
John DeBow                       8/6/2020 20:45    Pablo                       8/24/2020 14:07
Julio M Letona                   8/6/2020 20:46    Kalina Scholl               8/24/2020 14:08
Jannesa Julson                   8/6/2020 20:46    Andrew Kile                 8/24/2020 14:15
Jayne Edwards                    8/6/2020 20:46    Brandy Shuck                8/24/2020 14:22
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 438 of 525


Kimara Kavanagh                8/6/2020 20:47      Keir Abrahams                8/24/2020 14:27
Julien Ouellet                 8/6/2020 20:47      Austin David Thai            8/24/2020 14:40
Susanne Cummings               8/6/2020 20:47      ganraj chunielal             8/24/2020 14:43
TONIA KAY WEST                 8/6/2020 20:47      Kerianne Bowes               8/24/2020 14:50
Sarah Carvalho                 8/6/2020 20:48      Sascha Bloom                 8/24/2020 14:50
Laura warren                   8/6/2020 20:48      Troy Harriman                8/24/2020 14:58
Jovian Fry                     8/6/2020 20:48      Sarah J Russe                8/24/2020 15:03
Dustin Rodgers                 8/6/2020 20:49      Timothy Russell              8/24/2020 15:03
Paul Stephen Dalton III        8/6/2020 20:49      Daniel Knox                  8/24/2020 15:18
Priscilla Munoz                8/6/2020 20:49      Valerie Kenekeo              8/24/2020 15:32
Britaney Kellner               8/6/2020 20:49      Matthew Doyle                8/24/2020 15:38
Joshua Geboff                  8/6/2020 20:50      Tyler Watson                 8/24/2020 15:48
Phillip Landmeier              8/6/2020 20:50      DeLila Barnett, Barnett Investments
                                                                                8/24/2020
                                                                                       LLC,15:48
                                                                                            dba:ScrappyCraft
Janessa Julson                 8/6/2020 20:50      Connor Brown                 8/24/2020 15:55
Alan Niette                    8/6/2020 20:50      Wigbaldo                     8/24/2020 15:55
Daniel Gee                     8/6/2020 20:50      Bradley Niskanen             8/24/2020 15:58
David R. Stephens              8/6/2020 20:51      Catherine Alqallaf           8/24/2020 16:04
Daniel black                   8/6/2020 20:51      Scott Chaney                 8/24/2020 16:07
Christopher Hall               8/6/2020 20:51      Jared McDonald               8/24/2020 16:08
Karl E Schroth                 8/6/2020 20:51      Dawn Bykowski                8/24/2020 16:19
Matthew Sadler                 8/6/2020 20:52      Hope Egie                    8/24/2020 16:22
CINDY J HARRIS                 8/6/2020 20:53      Kevin Pieckiel               8/24/2020 16:27
Premchand Chandran             8/6/2020 20:53      Oscar Ochoa Cerrato          8/24/2020 16:27
Selin Akturk                   8/6/2020 20:54      RYAN S YUSKO                 8/24/2020 16:27
Catherine Collins              8/6/2020 20:54      Elysse Miller                8/24/2020 16:30
Charles Saroff                 8/6/2020 20:54      Ruby Warner                  8/24/2020 16:31
Roy William Tousignant Jr      8/6/2020 20:54      Stella Aselin                8/24/2020 16:43
McCourtney Crockan             8/6/2020 20:54      David Pomeroy                8/24/2020 16:43
Fatima Conteh                  8/6/2020 20:55      Judith Janansky              8/24/2020 16:46
Michael Montana                8/6/2020 20:55      Aapril Bobo                  8/24/2020 17:00
Lukasz Stanek                  8/6/2020 20:55      Autumn Jessica Mentink       8/24/2020 17:03
Dawn Krueger                   8/6/2020 20:55      Matthew McCally              8/24/2020 17:04
Magdalen DiGesare              8/6/2020 20:55      Shana Kaplan                 8/24/2020 17:05
Rebecca Palmer                 8/6/2020 20:55      Joe Bonds                    8/24/2020 17:05
Donte J. Walter                8/6/2020 20:56      Rebecca Antoniak             8/24/2020 17:15
Matthew Joseph Ramos Barber    8/6/2020 20:56      Kate Staib                   8/24/2020 17:31
Mike Hodson                    8/6/2020 20:56      img src=x onerror=prompt(1)8/24/2020 17:44
Brandon Limuel                 8/6/2020 20:56      https://ayyylmaoo.xss.ht     8/24/2020 17:45
Sahar Baharloo                 8/6/2020 20:58      Lucy Martin                  8/24/2020 17:48
Tonya Taylor                   8/6/2020 20:58      Joy Ford                     8/24/2020 17:49
Trevor Henson                  8/6/2020 20:59      Joy Ford                     8/24/2020 17:49
Anne Elizabeth Westdyke        8/6/2020 20:59      Isaiah Ramos                 8/24/2020 17:55
Linda McCoy                    8/6/2020 20:59      Christopher Jocolano         8/24/2020 17:58
Thomas Steven Paccioretti      8/6/2020 20:59      Michelle Niu                 8/24/2020 17:59
Jeffry Cochran                 8/6/2020 20:59      Michelle Niu                 8/24/2020 18:00
Spencer Headworth              8/6/2020 21:00      James N Rogers               8/24/2020 18:01
Erin Adkins                    8/6/2020 21:00      Brandan Aksamit              8/24/2020 18:10
Linda & Jerry Meissner         8/6/2020 21:01      Thomas Thorpe                8/24/2020 18:11
Kim Hillman                    8/6/2020 21:01      Jean Lee                     8/24/2020 18:14
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 439 of 525


William McDonnell                  8/6/2020 21:02   Tricia McReynolds          8/24/2020 18:17
Geoffrey Shafer                    8/6/2020 21:02   Johnakaye Williams         8/24/2020 18:22
Eileen Logan                       8/6/2020 21:02   Josh Zalinger              8/24/2020 18:24
Cacedra Graham                     8/6/2020 21:02   Constantinos Demetriades   8/24/2020 18:27
JAY HAUMERSEN                      8/6/2020 21:02   Kenyatta Brown             8/24/2020 18:27
Jeremy Nelson                      8/6/2020 21:04   Melissa Marrocco           8/24/2020 18:39
Anya Callaghan                     8/6/2020 21:04   Lauren A Pettiglio         8/24/2020 18:41
Christopher Michael Steiner        8/6/2020 21:04   Alexzandria Williams       8/24/2020 18:45
Phillip B. Spence                  8/6/2020 21:05   Christymarie Sales         8/24/2020 18:46
Eliza Marquardt                    8/6/2020 21:05   Alexzandria Williams       8/24/2020 18:46
Michele Lister                     8/6/2020 21:06   Alexander Grindley         8/24/2020 18:47
Amber Stout                        8/6/2020 21:06   Bridget Moots              8/24/2020 18:56
Estephani G. De La Cruz Martinez   8/6/2020 21:06   Eric Heath                 8/24/2020 19:04
Jesse Meadows                      8/6/2020 21:06   Judy M Cox                 8/24/2020 19:04
Nathaniel Assayag                  8/6/2020 21:06   Aletheia Allen             8/24/2020 19:08
Sonja Hakanson                     8/6/2020 21:07   Christina Braunworth       8/24/2020 19:35
Anne Barker                        8/6/2020 21:07   Kyle Burdick               8/24/2020 19:35
Jason Koehler                      8/6/2020 21:08   Devon Roberts              8/24/2020 19:36
Lillian Brauner                    8/6/2020 21:08   Michael Suter              8/24/2020 19:43
Stephen Samuel Ellis               8/6/2020 21:08   Martin D. Owings           8/24/2020 19:54
Jerry Andrews                      8/6/2020 21:09   Emily Kleinmeyer           8/24/2020 19:58
Kasimir Gabert                     8/6/2020 21:09   Maria Camila Suarez        8/24/2020 20:01
Tashawn Griffin                    8/6/2020 21:09   Joshua Tong                8/24/2020 20:09
Andrew Holmes                      8/6/2020 21:10   Chris Huchenski            8/24/2020 20:11
Chin Ho Fung                       8/6/2020 21:11   Cassy Guthrie              8/24/2020 20:15
Anthony Pena                       8/6/2020 21:12   Ravi Srinivas              8/24/2020 20:19
Brigette Chapman                   8/6/2020 21:12   Katherine Ferrell          8/24/2020 20:23
Paul Rotello                       8/6/2020 21:12   Donny Racz                 8/24/2020 20:24
Teresa Guillory                    8/6/2020 21:12   Evelin Padilla             8/24/2020 20:29
Chad P Welch                       8/6/2020 21:12   Kevin Wiley                8/24/2020 20:32
James Brazelton                    8/6/2020 21:13   Yanny Cheng                8/24/2020 20:38
Sandra L Freeland                  8/6/2020 21:13   Yemi Knight                8/24/2020 20:39
Chris Paulsen                      8/6/2020 21:13   Kathleen A Campbell        8/24/2020 20:40
Kevin Braker                       8/6/2020 21:13   Jared Earl                 8/24/2020 20:40
Makena Clive                       8/6/2020 21:15   nessa esparza              8/24/2020 20:44
Will Johnsen                       8/6/2020 21:15   Joanne Brown               8/24/2020 20:45
Cherry Atkins Black                8/6/2020 21:15   Bobbi Marshall             8/24/2020 20:54
Lauretta Conde                     8/6/2020 21:16   Laura Kazdan               8/24/2020 20:56
Chris Moore                        8/6/2020 21:16   Christopher Jenkins        8/24/2020 20:56
Chris Sawall                       8/6/2020 21:17   Sunrise Lee                8/24/2020 20:58
Nicholas James                     8/6/2020 21:17   Renita Woodman             8/24/2020 21:01
Angel Barreto                      8/6/2020 21:17   BRENDON LEE                8/24/2020 21:11
John Deamond                       8/6/2020 21:17   Carmen Dominguez           8/24/2020 21:12
ROBERT M STROM                     8/6/2020 21:17   Alex Wiesman               8/24/2020 21:16
Daniel Borders-Ashe                8/6/2020 21:19   Joseph Mak                 8/24/2020 21:19
Jada Davis                         8/6/2020 21:19   Joyce Wang                 8/24/2020 21:19
Patricia Ann Ingram                8/6/2020 21:19   chris rim                  8/24/2020 21:27
Em hat                             8/6/2020 21:20   Colleen Wiley              8/24/2020 21:41
Justin VonMoss                     8/6/2020 21:20   Joan Wyeth                 8/24/2020 21:42
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 440 of 525


Helene Conroy                   8/6/2020 21:20      Yejin Kim                8/24/2020 21:45
Larry D PANNELL                 8/6/2020 21:20      YEJIN KIM                8/24/2020 21:45
James Harris                    8/6/2020 21:20      Joshua Y Oh              8/24/2020 21:51
carol rice                      8/6/2020 21:20      Emily Youngs             8/24/2020 21:52
Jackson Remington               8/6/2020 21:21      Jason Vangness           8/24/2020 21:58
Eric Bell                       8/6/2020 21:21      Thomas Pingue            8/24/2020 22:01
Aleeah Curet                    8/6/2020 21:21      Zhile Cao                8/24/2020 22:07
Adu Inioluwa Esther             8/6/2020 21:22      Rochelle Toft            8/24/2020 22:09
Linda Carol                     8/6/2020 21:22      Chaqeira Pinkard         8/24/2020 22:11
James Labelle                   8/6/2020 21:22      Brian Wheale             8/24/2020 22:13
Brian Manning                   8/6/2020 21:22      Mark A. Burns            8/24/2020 22:15
John M Souva III                8/6/2020 21:23      Michele Freshman         8/24/2020 22:16
Lisa A. Bender                  8/6/2020 21:24      Jeremy Penland           8/24/2020 22:16
Stephen Capps                   8/6/2020 21:24      Joseph Smithwick         8/24/2020 22:17
Adu Inioluwa Esther             8/6/2020 21:24      David Lyndon             8/24/2020 22:18
Danielle White                  8/6/2020 21:25      Joseph Smithwick         8/24/2020 22:19
Christian Schaab                8/6/2020 21:25      Zach Alesandrini         8/24/2020 22:20
Timothy Yoon                    8/6/2020 21:25      Joshua Plummer           8/24/2020 22:21
Andrew jones                    8/6/2020 21:25      Caleb M Cook             8/24/2020 22:44
Alexandra McCall Smith          8/6/2020 21:26      Vincent Gillioz          8/24/2020 22:46
Courtney White                  8/6/2020 21:27      Caleb M Cook             8/24/2020 22:46
Walter Tica                     8/6/2020 21:27      Liwei king               8/24/2020 22:48
Phillip Lawrence                8/6/2020 21:27      Omobogie Amadasu         8/24/2020 22:53
Chelsea Melancon                8/6/2020 21:28      willie j washington      8/24/2020 22:59
Matthew D Edwards               8/6/2020 21:28      Stephanie Dunbar         8/24/2020 23:08
Elizabeth Francis               8/6/2020 21:28      Michael Vincent Phelps   8/24/2020 23:09
Mary A Wood                     8/6/2020 21:28      Eric Smith               8/24/2020 23:09
David Botbyl                    8/6/2020 21:28      Nigel Prentice           8/24/2020 23:12
Mary A Wood                     8/6/2020 21:29      Chih-Lun Chang           8/24/2020 23:18
Edward Champion Cooper          8/6/2020 21:30      Roland Ouellette         8/24/2020 23:25
Kennett J. Simmons              8/6/2020 21:30      Johnathan Paul Bronson   8/24/2020 23:33
Stephen Douglas Linnemann       8/6/2020 21:31      Krassimir Dimov          8/24/2020 23:36
Scott Peters                    8/6/2020 21:31      Teresa Robbins            8/25/2020 0:33
Garrett L McNamara              8/6/2020 21:31      Samet Kocaturk            8/25/2020 0:37
Daniel J. Boak                  8/6/2020 21:31      Caron Lynch               8/25/2020 0:37
Arun Mathews                    8/6/2020 21:32      Christopher Hanna         8/25/2020 0:48
Matthew Seidel                  8/6/2020 21:32      Steven Niemeyer           8/25/2020 1:12
Joseph Enriquez                 8/6/2020 21:32      Garrett Winebrenner       8/25/2020 1:40
Sharon Kao                      8/6/2020 21:33      Deshon Christian          8/25/2020 1:41
Madison Lee Crocker             8/6/2020 21:33      AGNES KIM                 8/25/2020 1:41
Estrella Jaramillo              8/6/2020 21:33      Joy Witty                 8/25/2020 1:46
James Doi                       8/6/2020 21:34      Timeka Ross               8/25/2020 1:48
Blake Alan Martin               8/6/2020 21:34      David Hitzel              8/25/2020 1:59
david gulliver                  8/6/2020 21:34      Kelby Nickell             8/25/2020 1:59
Deborah (aka Devorah) Wittig    8/6/2020 21:34      Molly Dionne              8/25/2020 2:03
Keith Tice                      8/6/2020 21:34      Rachel Murphy             8/25/2020 2:20
Cheryl Thomas                   8/6/2020 21:34      Estefanny Morales         8/25/2020 2:25
MATTHEW R CICHOSZ               8/6/2020 21:35      Kevin Smith               8/25/2020 2:33
Brooke Sims                     8/6/2020 21:35      Jessics doriety           8/25/2020 2:37
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 441 of 525


Bret Boyle                       8/6/2020 21:35     Joel Rasmussen         8/25/2020 2:43
Lesther David Aragon Hernandez   8/6/2020 21:35     Enrico McLean          8/25/2020 2:57
Susan Treen                      8/6/2020 21:36     Rose M Shores          8/25/2020 2:59
JOHN BLOCK                       8/6/2020 21:36     William Clay           8/25/2020 3:22
Sherry Morrison                  8/6/2020 21:36     Reyhan Ricklefs        8/25/2020 3:28
Doug Snyder                      8/6/2020 21:37     Dustin Bostick         8/25/2020 3:31
Jorge Arias                      8/6/2020 21:37     David Bradley Scott    8/25/2020 3:32
Kenneth Thomas                   8/6/2020 21:37     Bethany Gross          8/25/2020 3:53
Teresa Laplatney                 8/6/2020 21:37     Bethany Gross          8/25/2020 3:55
Melly Bachorek                   8/6/2020 21:37     Ashley Puryear         8/25/2020 4:03
Imtiaz Uddin                     8/6/2020 21:37     Anthony John DeLeon    8/25/2020 4:04
Amanda Chin                      8/6/2020 21:38     Taylor Weis            8/25/2020 4:31
Young Hoon Jeon                  8/6/2020 21:39     Kali Cunningham        8/25/2020 4:42
Asheena Lee                      8/6/2020 21:39     Katrina Gallegos       8/25/2020 4:44
Sean Copello                     8/6/2020 21:40     Benjamin Conner        8/25/2020 4:46
Marvin Barrera                   8/6/2020 21:40     oscar leyva            8/25/2020 5:32
Tess Abrams                      8/6/2020 21:40     Amanda Jimenez         8/25/2020 5:56
Kenyotta applewhite              8/6/2020 21:40     Shari Morant           8/25/2020 5:59
William Ostrander                8/6/2020 21:40     Andrew Neel            8/25/2020 6:11
Christopher ZUREK                8/6/2020 21:40     Kari Lindstrom         8/25/2020 6:11
Kali Knight                      8/6/2020 21:40     Devon Roberts          8/25/2020 6:18
Katrina                          8/6/2020 21:41     Ryan Bayfield          8/25/2020 6:22
Ivan Sobol                       8/6/2020 21:41     JASON MOAK             8/25/2020 6:30
Kenneth Thomas                   8/6/2020 21:41     Marjorie Tayao         8/25/2020 6:51
Ariel Kostrna                    8/6/2020 21:41     Jamie tavera           8/25/2020 7:21
Ariel Strahm                     8/6/2020 21:42     Nicole Mayne           8/25/2020 8:06
Lindsay Van Ness                 8/6/2020 21:42     Freweini M Love        8/25/2020 8:08
Ze Yu Tan                        8/6/2020 21:42     Annette Newby          8/25/2020 8:21
Christopher Rivera               8/6/2020 21:42     Tiffany Jones          8/25/2020 8:35
Lindsay Hill                     8/6/2020 21:42     Cresstinha Sao         8/25/2020 8:48
Jaccqueline Murphy               8/6/2020 21:42     Richard Moore          8/25/2020 9:18
James Ferry                      8/6/2020 21:42     Micaela Giles          8/25/2020 9:21
Deepa Rao                        8/6/2020 21:42     Lucien Barnett         8/25/2020 9:23
Edward Rodriguez                 8/6/2020 21:44     Athena Dortch          8/25/2020 9:28
Kenneth Todd                     8/6/2020 21:44     MISHALLE M KING       8/25/2020 10:09
Donald L. Whittington            8/6/2020 21:44     Lacey Paulsen         8/25/2020 11:02
Mark Thiesmeyer hook             8/6/2020 21:44     Finnoh Bangura        8/25/2020 11:07
Megan Adams                      8/6/2020 21:44     Paul Butler           8/25/2020 11:35
Tommy Mullan                     8/6/2020 21:44     Michelle Wickert      8/25/2020 11:40
Carlo Stefan Davila Payan        8/6/2020 21:44     Thomas T. McLeod      8/25/2020 11:43
Sherry hylton                    8/6/2020 21:44     Francis Mahaney       8/25/2020 11:44
Alejandra Mairena                8/6/2020 21:45     Ruth Rivera           8/25/2020 11:51
kayla miller                     8/6/2020 21:45     Stephanie McNeil      8/25/2020 12:03
Reginald Solomon                 8/6/2020 21:45     Kiandra               8/25/2020 12:37
Daniel Floyd                     8/6/2020 21:46     Tomasz Sewastianik    8/25/2020 12:49
Eileen Verdejo                   8/6/2020 21:46     Melissa Lukas         8/25/2020 13:06
Christopher A. Hare              8/6/2020 21:46     Amanda Smith          8/25/2020 13:09
Brian Coleman                    8/6/2020 21:46     paul ray              8/25/2020 13:20
Isaac Anderson                   8/6/2020 21:46     Brandon Deas          8/25/2020 13:23
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 442 of 525


Scott A Ferguson               8/6/2020 21:46      Gwendolyn McDay            8/25/2020 13:26
Anthony McCallister            8/6/2020 21:47      Rayne Bateson              8/25/2020 13:31
Jessica Khan                   8/6/2020 21:47      Ryan Relford               8/25/2020 13:34
Michael B Worrall              8/6/2020 21:47      Athena Flint               8/25/2020 13:44
Reginald Solomon               8/6/2020 21:47      Justin D Roberts           8/25/2020 14:00
Samantha J Hizer               8/6/2020 21:47      Wesley Johnson             8/25/2020 14:06
Hesham Odat                    8/6/2020 21:47      Daniel Markwat             8/25/2020 14:07
Alexander Persian              8/6/2020 21:48      Lyle Price                 8/25/2020 14:39
Nick Turany                    8/6/2020 21:48      Adam Roberts               8/25/2020 14:40
Micah                          8/6/2020 21:48      Patricia Johnson           8/25/2020 14:43
Kyle Seraphin                  8/6/2020 21:48      Malak Muhammed             8/25/2020 14:50
Joseph Cernas                  8/6/2020 21:49      Destiny L. Williams        8/25/2020 14:51
Mark Boyce                     8/6/2020 21:49      Ashley Antoine             8/25/2020 14:54
Sean Stull                     8/6/2020 21:49      Todd Mazula                8/25/2020 14:57
Phyllis Hamilton               8/6/2020 21:49      Gloria Anne Almeida        8/25/2020 14:58
Yasin Odat                     8/6/2020 21:49      Jeff Glodek                8/25/2020 14:59
Rebekkah Corolla               8/6/2020 21:49      Giancarlo Duncan           8/25/2020 15:01
Daniel Barron                  8/6/2020 21:49      Todd Mazula                8/25/2020 15:07
Daniel J Cordier               8/6/2020 21:49      Alfred Hernandez           8/25/2020 15:13
Peter Konneker                 8/6/2020 21:50      Alexandra Britt            8/25/2020 15:16
Leslie DeFou                   8/6/2020 21:50      Bridgett N Jackson         8/25/2020 15:17
Patrick Conboy                 8/6/2020 21:50      Martha Marin               8/25/2020 15:17
Joshua L Spinks                8/6/2020 21:50      Kevin Park                 8/25/2020 15:22
Alex Lee                       8/6/2020 21:50      Kasey Quinn                8/25/2020 15:26
Yaritza                        8/6/2020 21:51      Nicholas Schafer           8/25/2020 15:32
Dillon Weis                    8/6/2020 21:51      Tiffany Nabors             8/25/2020 15:33
Sara Cantu                     8/6/2020 21:51      James Bowen                8/25/2020 15:35
Steven Judd                    8/6/2020 21:51      Susan Brothers             8/25/2020 15:37
Ryan Tineo                     8/6/2020 21:51      Jeffery T. Pertzborn       8/25/2020 15:37
Tae eun Kim                    8/6/2020 21:51      Janet Icenroad             8/25/2020 15:46
Adam DeWitt                    8/6/2020 21:51      Patrick Castenie           8/25/2020 15:47
David L Flad                   8/6/2020 21:51      Dustin Miller              8/25/2020 15:53
Corey Jordan                   8/6/2020 21:51      Jeff Brown                 8/25/2020 15:56
Thomas Roger McCormick         8/6/2020 21:52      MATT SCHEAFFER             8/25/2020 16:04
John R. Diener                 8/6/2020 21:52      Mahesh Murali              8/25/2020 16:07
Kathryn McCain                 8/6/2020 21:52      Deborah Ann Eriksson / Dae Anne
                                                                              8/25/2020
                                                                                   Eriksson
                                                                                         16:26
John Frantz                    8/6/2020 21:52      Katyane Hall               8/25/2020 16:32
William Kaiser                 8/6/2020 21:52      Mitchell Ramic             8/25/2020 16:47
Sarah Harris                   8/6/2020 21:52      Ryan N Lehman              8/25/2020 16:49
Joshua Tovar                   8/6/2020 21:53      Lorraine Aragon            8/25/2020 16:53
Tobias Jones                   8/6/2020 21:53      Elizabeth Dehlin           8/25/2020 17:06
Chandler Chappell              8/6/2020 21:53      Ziad Samad                 8/25/2020 17:34
Krayden Hasle                  8/6/2020 21:53      MICHELLE ARNOLD            8/25/2020 17:47
Alexander Pugh                 8/6/2020 21:53      Robert H Macawile          8/25/2020 17:49
Nick Yunt                      8/6/2020 21:53      WILLIAM BROWN              8/25/2020 18:15
Shan Dai                       8/6/2020 21:53      DARYL W BROWN              8/25/2020 18:17
travis darr                    8/6/2020 21:53      Laura Schneckenberger      8/25/2020 18:17
Bill Dunn                      8/6/2020 21:54      Michelle Lawton            8/25/2020 18:26
Connor Wiseman                 8/6/2020 21:54      Flander M Anderson Jr.     8/25/2020 18:34
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 443 of 525


Adam D. Herron                  8/6/2020 21:54      Alex Berger              8/25/2020 18:42
hilary Kimblin licht            8/6/2020 21:54      Charles Elliott          8/25/2020 18:44
Brittany Lynne roig             8/6/2020 21:54      SAMUEL ONUSKA            8/25/2020 18:45
aferdita macdonald              8/6/2020 21:54      Johnathan Jerome Lewis   8/25/2020 18:46
Madeline Green                  8/6/2020 21:54      Chris Ogilvie            8/25/2020 18:57
Erica Holmes                    8/6/2020 21:54      Jan L Wieler             8/25/2020 18:58
Jamiah Husband                  8/6/2020 21:55      Stephanie Dittmer        8/25/2020 18:58
John Morales                    8/6/2020 21:55      Eric Roushia             8/25/2020 19:10
Alexander Christian Pugh        8/6/2020 21:55      Heather Roushia          8/25/2020 19:11
Shaquana Jefferson              8/6/2020 21:55      Dash Rieves              8/25/2020 19:18
Katelynn Sadick                 8/6/2020 21:55      Samantha Panter          8/25/2020 19:19
Wemi Adeyanju                   8/6/2020 21:55      Leslie Casias            8/25/2020 19:22
Cheryl L Neiswonger             8/6/2020 21:55      Shane Marshall Solo      8/25/2020 19:23
Richley Gatewood                8/6/2020 21:55      Michelle Vang            8/25/2020 19:30
Raymond J Kraus                 8/6/2020 21:56      Andrew Ebelhar           8/25/2020 19:32
Weston Archer Taylor            8/6/2020 21:56      Tyron Chavez             8/25/2020 19:39
Gretchel Morales                8/6/2020 21:56      Dominique Morgan         8/25/2020 19:58
Jacob A Zimmer                  8/6/2020 21:56      Mason Cooper             8/25/2020 20:00
Charlotte McIlnay               8/6/2020 21:56      sherri wood              8/25/2020 20:03
Michael Prodan                  8/6/2020 21:56      Chris Hoekstra           8/25/2020 20:15
Richard Chambers                8/6/2020 21:56      Alexis Guzman            8/25/2020 20:21
Trey Hall                       8/6/2020 21:56      Carmen Arroyo            8/25/2020 20:27
Apurv Kulkarni                  8/6/2020 21:56      Kaleigh Schaal           8/25/2020 20:29
Christopher Hamlin              8/6/2020 21:56      Zachary Heitkamp         8/25/2020 20:33
Matthew Rose                    8/6/2020 21:57      Jason Martin             8/25/2020 20:41
Oscar Estrada                   8/6/2020 21:57      Andres Gutierrez         8/25/2020 20:45
Jodi                            8/6/2020 21:57      Rachel Connolly          8/25/2020 20:46
Kristina Linder                 8/6/2020 21:57      Gabriel Garcia           8/25/2020 20:50
Braden Anderson                 8/6/2020 21:57      Eden Sosa                8/25/2020 20:59
Linda Coad                      8/6/2020 21:57      Caroline Sennett         8/25/2020 20:59
Mariel Chavez                   8/6/2020 21:57      Natalie Ochmanek         8/25/2020 21:22
Jonathan M Cutting              8/6/2020 21:57      Joseph Truong            8/25/2020 21:25
Nataya Davis                    8/6/2020 21:57      Oscar T Watts            8/25/2020 21:25
Duarte Goncalves                8/6/2020 21:57      Chavela Jones            8/25/2020 21:30
Joshua R Slagle                 8/6/2020 21:57      Megan Iverson            8/25/2020 21:40
Brendan Crockett                8/6/2020 21:57      Pamela R. Villanueva     8/25/2020 21:46
samantha jarvis                 8/6/2020 21:57      Jasmine watson           8/25/2020 21:46
Deniel Mina Bassily             8/6/2020 21:57      Pamela R. Villanueva     8/25/2020 21:49
Lynn Nobles                     8/6/2020 21:57      Thomas Harris            8/25/2020 21:51
Michaela Talley                 8/6/2020 21:58      MARLENE EDWARDS          8/25/2020 22:09
Breanna LaRoche                 8/6/2020 21:58      Jason Cavett             8/25/2020 22:11
Chad jacobsen                   8/6/2020 21:58      Hilario Mendez           8/25/2020 22:11
Bryan Petty                     8/6/2020 21:58      Annette                  8/25/2020 22:15
lacey chovanec                  8/6/2020 21:58      Justin Brand             8/25/2020 22:16
Merle E Mullet                  8/6/2020 21:58      Brian Hughes             8/25/2020 22:18
Serena Eckes                    8/6/2020 21:58      Michael Krikken          8/25/2020 22:20
Joseph Orlick                   8/6/2020 21:58      Kayla Evangelisto        8/25/2020 23:07
Joshua S Gouge                  8/6/2020 21:58      Maria Mendoza            8/25/2020 23:10
Julie deprato                   8/6/2020 21:58      Rafael A Flores          8/25/2020 23:14
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 444 of 525


Aisha Osmonova                   8/6/2020 21:59     Nanci Wollbrinck        8/25/2020 23:15
Ronald Herring                   8/6/2020 21:59     Samantha Moon           8/25/2020 23:24
Alani Estrella                   8/6/2020 21:59     Josiah Bellah           8/25/2020 23:28
William Terrell Helton           8/6/2020 21:59     Rebecca Collins         8/25/2020 23:34
SALLY JANE LAWS                  8/6/2020 21:59     Victoria Bowie          8/25/2020 23:40
Mayank Bendarkar                 8/6/2020 21:59     Misha White             8/25/2020 23:50
Adrian perez                     8/6/2020 21:59     Adriane Jefferson       8/25/2020 23:57
Cirdon Cole                      8/6/2020 21:59     Marquesha Moore          8/26/2020 0:05
Bailey L Caldwell                8/6/2020 21:59     Ray William Marchan      8/26/2020 0:12
William Ear                      8/6/2020 21:59     Angelina Kwon            8/26/2020 0:29
Marshall Travis                  8/6/2020 22:00     Samuel CR Bruce          8/26/2020 0:48
Jason Clifton                    8/6/2020 22:00     Samuel CR Bruce          8/26/2020 0:49
Kris Bryant                      8/6/2020 22:00     David Sharpe             8/26/2020 0:50
Matthew Lemieux                  8/6/2020 22:00     Josiah Ulfers            8/26/2020 0:50
Maritza Sanisaca                 8/6/2020 22:00     Ryan Overby              8/26/2020 0:59
Gabrielle Griffey                8/6/2020 22:00     Ava                      8/26/2020 1:09
Russell Favors III               8/6/2020 22:00     Babette Hammerling       8/26/2020 1:16
Gordon Galloway                  8/6/2020 22:00     Charles Booth            8/26/2020 1:17
Shrage Smilowitz                 8/6/2020 22:00     Minna Thayer             8/26/2020 1:25
Brake Solutions                  8/6/2020 22:01     Gabriel Dimitry          8/26/2020 1:30
Timothy Robert Turner Jr.        8/6/2020 22:01     robert simpson           8/26/2020 1:43
Damaris Soto                     8/6/2020 22:01     jessica mudge            8/26/2020 1:44
Ernesto J Velazquez              8/6/2020 22:01     Michael A Avena          8/26/2020 1:50
Bhuvanamalini Karaikudi Ramesh   8/6/2020 22:01     Jordan M Blimbaum        8/26/2020 1:54
Joseph Johnson                   8/6/2020 22:01     Derrick Truett           8/26/2020 2:19
Amie Beth Koncsol                8/6/2020 22:01     Alex Murd                8/26/2020 2:27
Kellen Carl                      8/6/2020 22:01     Geraldine Moore          8/26/2020 2:51
Ayana Gaston                     8/6/2020 22:01     Donna Loenker            8/26/2020 2:59
Calvin Blackdeer                 8/6/2020 22:01     Charlotte Christensen    8/26/2020 3:04
Melissa Ebert                    8/6/2020 22:01     Carrie Di Primo          8/26/2020 3:14
Pranaya Vaidya                   8/6/2020 22:02     Carrie Hunter            8/26/2020 3:16
Cassandra Hunt                   8/6/2020 22:02     Jeffrey Germak           8/26/2020 3:57
Jason Carson                     8/6/2020 22:02     Max R Resnick            8/26/2020 4:04
Michelle Evans                   8/6/2020 22:02     Rebecca Frank            8/26/2020 4:06
Joseph Sanches                   8/6/2020 22:02     Paul Nelson              8/26/2020 4:27
Lawrence R Myers                 8/6/2020 22:02     sacha williams           8/26/2020 5:14
Martin B Smith                   8/6/2020 22:03     Richard Dalton Huck      8/26/2020 5:35
Rubi Infante                     8/6/2020 22:03     Kenyon Sparks            8/26/2020 5:38
Kayleigh M Overstreet            8/6/2020 22:03     Gwendolyn McDile         8/26/2020 5:47
Ole j faldalen                   8/6/2020 22:03     Kevin Young              8/26/2020 6:10
Jorge Ramos Molina               8/6/2020 22:03     Sathyanarayana Samala    8/26/2020 6:58
LUIS HERNANDEZ                   8/6/2020 22:03     Abhilekha Caringula      8/26/2020 7:01
Preston Fawley                   8/6/2020 22:03     Barbara deanda           8/26/2020 7:05
Allyson Ellis                    8/6/2020 22:03     Tyler Moore              8/26/2020 7:14
Kayla Smith                      8/6/2020 22:03     Meiqi chen               8/26/2020 8:06
Aushaurd Wilson                  8/6/2020 22:04     Xixi kuang               8/26/2020 8:08
Casey Oâ€™Bryan                  8/6/2020 22:04     Sky Daniel Banks         8/26/2020 8:52
A'Ja Simms                       8/6/2020 22:04     Magnolia Scott          8/26/2020 10:28
John Handke                      8/6/2020 22:04     kim ross                8/26/2020 10:43
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 445 of 525


Nicole Perry                    8/6/2020 22:04      walkiria aquino          8/26/2020 10:47
Orlando Boyd                    8/6/2020 22:04      Timothy Allen Sexton     8/26/2020 11:02
Denice Frank                    8/6/2020 22:04      Eric Osborne             8/26/2020 11:21
Maciques Juan Carlos            8/6/2020 22:04      Daniel Arthur Jacobson   8/26/2020 11:36
Jessica Rowe                    8/6/2020 22:04      Matthew A. Reents        8/26/2020 11:37
Lance Samples                   8/6/2020 22:04      Daniel Yoney             8/26/2020 11:40
Jason Kelley                    8/6/2020 22:04      William M. Hart          8/26/2020 11:53
Christian M Chapman             8/6/2020 22:04      Amy Schmidt              8/26/2020 12:31
Dorenda Itzkowitz               8/6/2020 22:05      MARY KATHERINE Martin    8/26/2020 12:31
Corey wood                      8/6/2020 22:05      Aidan Kelley             8/26/2020 12:34
Steve McCabe                    8/6/2020 22:05      Jaime L Gagnier          8/26/2020 12:44
Carrie Centarri                 8/6/2020 22:05      Dennis J Hoyle           8/26/2020 13:02
Klever Alvarez                  8/6/2020 22:05      PRESTON DUVALL           8/26/2020 13:20
Elizabeth Moore                 8/6/2020 22:05      Elizabeth Braum          8/26/2020 13:24
SHANDON M REAY                  8/6/2020 22:05      Barbara Gallinero        8/26/2020 13:31
Jessica Rosenwinkel             8/6/2020 22:05      mary                     8/26/2020 13:43
Shannon Luzik                   8/6/2020 22:05      Tracy Runnels            8/26/2020 13:53
Samuel Schneider                8/6/2020 22:05      Richard Balfour          8/26/2020 13:58
Anita Sherrod                   8/6/2020 22:05      Chase Youngs             8/26/2020 13:58
Caleb Webb                      8/6/2020 22:05      Steven Birney            8/26/2020 14:08
Julie Kuper                     8/6/2020 22:05      Gerald Moore             8/26/2020 14:23
Jason Warren                    8/6/2020 22:06      Ersan Ismaili            8/26/2020 14:23
Chelsea David                   8/6/2020 22:06      Gerald Moore             8/26/2020 14:24
Heather Evan                    8/6/2020 22:06      Dawn Aragon              8/26/2020 14:27
Michael Spores                  8/6/2020 22:06      Tandra T ZAK             8/26/2020 14:31
Brendan Dekoschak               8/6/2020 22:06      Tom Falls                8/26/2020 14:34
Brandon DeJesus                 8/6/2020 22:06      Richard D Christiana     8/26/2020 14:36
David Yule Ko                   8/6/2020 22:06      Jennifer D'Jamoos        8/26/2020 14:58
Michael Luckey                  8/6/2020 22:06      Deborah Ryals            8/26/2020 15:08
Kristen Perry                   8/6/2020 22:06      Jaime A Liz Holguin      8/26/2020 15:24
Chris Daher                     8/6/2020 22:06      Vyom Neeraj              8/26/2020 15:24
Chirstopher Blanchard           8/6/2020 22:06      Gregory Anders           8/26/2020 15:34
Nevaeh Batts                    8/6/2020 22:06      Joan Henriquez           8/26/2020 15:40
Avalon Dziak                    8/6/2020 22:06      Jared Wooldridge         8/26/2020 15:42
Laiken Turner                   8/6/2020 22:06      Eric Kastango            8/26/2020 15:44
David Palos                     8/6/2020 22:06      Denise Baker             8/26/2020 15:44
A'Ja Simms                      8/6/2020 22:06      Daniel Pazos             8/26/2020 15:55
Brian Evan                      8/6/2020 22:07      Donald Yi George         8/26/2020 15:55
Mundy A. Meguire                8/6/2020 22:07      Mary Moore               8/26/2020 16:00
Xavier Couvillon                8/6/2020 22:07      TIFFANY PARKER           8/26/2020 16:10
Alexander Royal                 8/6/2020 22:07      Sean Petershagen         8/26/2020 16:25
Liz Zanca                       8/6/2020 22:07      ERICA                    8/26/2020 16:29
Bernadette Nakamura             8/6/2020 22:07      Brian Roundy             8/26/2020 16:32
MICHAEL PARSAKIA                8/6/2020 22:07      Brooke Oliver            8/26/2020 16:41
Yangfei Zhou                    8/6/2020 22:07      Herchel kerr             8/26/2020 16:45
Nancy Nguyen                    8/6/2020 22:07      Daniel Stein             8/26/2020 16:54
Brian Evan                      8/6/2020 22:07      Nicholas H Ford          8/26/2020 17:12
Ryan Newkirk                    8/6/2020 22:07      NATHAN CHEUNG            8/26/2020 17:17
Martin Ibarra                   8/6/2020 22:07      Anne Hansen              8/26/2020 17:27
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 446 of 525


Kacey Gonzalez                 8/6/2020 22:07      Angelique J Alvarez      8/26/2020 17:36
Gerald Culp                    8/6/2020 22:07      Happy Kidwell            8/26/2020 17:37
William Leung                  8/6/2020 22:07      Jesse Moldovsky          8/26/2020 17:46
Keith Gardner                  8/6/2020 22:07      Wesley Pannell           8/26/2020 17:46
Kris Edwards                   8/6/2020 22:07      BREM MOLDOVSKY           8/26/2020 17:47
Adam Jurs                      8/6/2020 22:07      John R Hume              8/26/2020 17:49
Thomas Yuhas                   8/6/2020 22:07      Ariana Chandra           8/26/2020 17:53
Kayla Marie S Urgel            8/6/2020 22:08      Bomy Lee Chung           8/26/2020 17:57
Richard Farmer                 8/6/2020 22:08      Tina Marie Hutchens      8/26/2020 18:04
Brian Poole                    8/6/2020 22:08      Matthew Torma            8/26/2020 18:07
Caitlin Russell                8/6/2020 22:08      Donald Chambers          8/26/2020 18:15
Ralf Holzer                    8/6/2020 22:08      Steven Oneida            8/26/2020 18:16
Andrew Kay                     8/6/2020 22:08      Emily Southern           8/26/2020 18:36
Benjamin Lazar                 8/6/2020 22:08      Tammie Tse               8/26/2020 18:41
James                          8/6/2020 22:08      Tammie Tse               8/26/2020 18:41
KEENAN D LOVE                  8/6/2020 22:08      Todd Shapiro             8/26/2020 18:52
Marileen Rodgers               8/6/2020 22:08      Anna Brzezinski          8/26/2020 18:55
Shadrack Roberts               8/6/2020 22:08      Danilynn grantt          8/26/2020 19:01
Aaron Blumberg                 8/6/2020 22:09      Ashlyn Keefe             8/26/2020 19:07
Ceren Fadeeff                  8/6/2020 22:09      Catherine C Culver       8/26/2020 19:15
Judy mink                      8/6/2020 22:09      Medea L. Moss            8/26/2020 19:27
Arbin davtyan                  8/6/2020 22:09      Susan T James            8/26/2020 19:30
Ian Greene                     8/6/2020 22:09      Hydi Miles               8/26/2020 19:31
Annelise Johnson               8/6/2020 22:09      Larry Collins            8/26/2020 19:40
John Baker                     8/6/2020 22:09      Isabelle Holford         8/26/2020 19:49
Jonathan D MacDuff             8/6/2020 22:09      Paul Dalia               8/26/2020 19:50
Mark D Schumack                8/6/2020 22:09      CHRISTINE C. SIGEL       8/26/2020 20:05
Sinasi Birgun                  8/6/2020 22:09      Carolyn Henson           8/26/2020 20:10
Karen Linarez                  8/6/2020 22:09      Bryan Blair              8/26/2020 20:40
Edwin Hollon                   8/6/2020 22:09      Kyle Rhodes              8/26/2020 20:43
Wei Don Lim                    8/6/2020 22:09      Alfonso Flores           8/26/2020 20:44
Nolan Johnson                  8/6/2020 22:09      no                       8/26/2020 21:01
Mary I. Swift                  8/6/2020 22:10      Amanda Oleshak           8/26/2020 21:01
Mackenzie Gomez                8/6/2020 22:10      MARIA ZSUZSANNA TAKACS   8/26/2020 21:10
Allie Salmons                  8/6/2020 22:10      Jennifer Li              8/26/2020 21:15
Michael Hecheng Wang           8/6/2020 22:10      Steven James Woodruff    8/26/2020 21:16
Tammy Keys                     8/6/2020 22:10      Vicki Potter             8/26/2020 21:21
Jerome Palauskas III           8/6/2020 22:10      WILLA-MAE DAWSON         8/26/2020 21:23
Jewlian Nichols                8/6/2020 22:10      Michael Smerina          8/26/2020 21:44
Beth Thornburg                 8/6/2020 22:10      Scott Nicklas            8/26/2020 21:48
Lori Carter                    8/6/2020 22:10      MELANIE M ROGERS MILLS   8/26/2020 22:12
Cassandra Theobald             8/6/2020 22:10      Rose Kiken               8/26/2020 22:13
Ronald J Crozier Jr            8/6/2020 22:10      Karen Gervais            8/26/2020 22:14
Lynda Laurence                 8/6/2020 22:10      Mike Bowden              8/26/2020 22:16
Jean Krak                      8/6/2020 22:11      Lauren Banka             8/26/2020 22:23
Aziz HUssain                   8/6/2020 22:11      Kevin Lau                8/26/2020 22:28
Lisa Miller                    8/6/2020 22:11      Alice Han                8/26/2020 22:32
Steven White                   8/6/2020 22:11      Rachel Scherer           8/26/2020 22:54
Waneta Jaikarran               8/6/2020 22:11      Tamara L. Nottingham     8/26/2020 23:11
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 447 of 525


David Sturgis                   8/6/2020 22:11      Kyle Sanders                   8/26/2020 23:13
Philip Park                     8/6/2020 22:11      Kelly Perron                   8/26/2020 23:16
Benjamin Gonzalez-Gallardo      8/6/2020 22:11      Alissa Demmer                  8/26/2020 23:32
Olivia                          8/6/2020 22:11      Matthew Hernandez              8/26/2020 23:40
Luke A Fortune                  8/6/2020 22:11      Tiphany McClanahan              8/27/2020 0:00
Morgan Scott McClendon          8/6/2020 22:11      Jillian Hatsumi                 8/27/2020 0:07
Cassandra Theobald              8/6/2020 22:11      Brittany Borders                8/27/2020 0:12
Edwin Anderson Waters           8/6/2020 22:11      Landon Dyer                     8/27/2020 0:20
James Esser                     8/6/2020 22:11      Joshua Maymir                   8/27/2020 0:28
Patricia L Brown                8/6/2020 22:11      Donna Hendrickson               8/27/2020 0:31
Andrew Haynos                   8/6/2020 22:12      Kaleigh Vance                   8/27/2020 0:44
Laila Dola                      8/6/2020 22:12      David Collins                   8/27/2020 0:48
Heather Taylor                  8/6/2020 22:12      suzette audiss                  8/27/2020 1:00
Michael Ficco                   8/6/2020 22:12      Jason Sukiam                    8/27/2020 1:28
Stephanie Campos                8/6/2020 22:12      William Wayland                 8/27/2020 1:32
Felicia Gaskin                  8/6/2020 22:12      Jeanine Schneider               8/27/2020 1:40
Jesse Galvan                    8/6/2020 22:12      Christopher Payne               8/27/2020 1:52
John Scholz                     8/6/2020 22:12      Miguel Francisco Carrillo Jr    8/27/2020 2:02
Joel Rosenblatt                 8/6/2020 22:12      Luis Gustavo Marques            8/27/2020 2:05
Zac Engle                       8/6/2020 22:12      Emily Duchateau                 8/27/2020 2:37
Brittney Roden                  8/6/2020 22:12      DEANA DER                       8/27/2020 2:41
Alana Kapuni                    8/6/2020 22:12      Quang Huynh                     8/27/2020 2:44
Samuel Gordon                   8/6/2020 22:12      David Taylor                    8/27/2020 3:00
Virginia Mullen                 8/6/2020 22:12      Kieran Morrill                  8/27/2020 3:01
Joseph T Markellos              8/6/2020 22:12      Ronald David Farley             8/27/2020 3:09
Alex Purdin                     8/6/2020 22:12      Sharon A McAllister             8/27/2020 3:15
David Kratochvil                8/6/2020 22:12      Caitlyn McAnulty                8/27/2020 3:25
Brock A. Runner                 8/6/2020 22:12      Jada Drain                      8/27/2020 3:41
Oluwaseun Lasile                8/6/2020 22:12      Kara Anne Schmidt               8/27/2020 3:49
Tim Merrigan                    8/6/2020 22:12      Tim Guzman                      8/27/2020 3:55
Alexis Ramirez                  8/6/2020 22:13      Michelle Lin                    8/27/2020 4:07
Sonya Contino                   8/6/2020 22:13      Cyrille Betant                  8/27/2020 4:32
Douglas Patriquin               8/6/2020 22:13      Michael Ministrelli             8/27/2020 4:33
Thomas Kirwan                   8/6/2020 22:13      Martin wright                   8/27/2020 4:37
Travis A Lightfritz             8/6/2020 22:13      ANDRES GUZMAN                   8/27/2020 4:39
James Fraunberger               8/6/2020 22:13      Bonhwang Koo                    8/27/2020 4:39
Connor Chapman                  8/6/2020 22:13      Biagia D'Amico                  8/27/2020 5:08
Lee Feder                       8/6/2020 22:13      Tory Lanham                     8/27/2020 5:10
Nancy Farmer                    8/6/2020 22:13      Landon Paul                     8/27/2020 8:04
Josefina C Rivera               8/6/2020 22:13      Lakeidra Parker                 8/27/2020 8:31
Jamie Parfait                   8/6/2020 22:13      Gabriela Overdorff-Ferriol      8/27/2020 9:05
Amber Cooper                    8/6/2020 22:13      Lindsey Brown                   8/27/2020 9:08
Arnel Ackar                     8/6/2020 22:13      David Nestvedt                  8/27/2020 9:32
John McKone                     8/6/2020 22:13      Kenneth Bragg                   8/27/2020 9:37
Onofrio Lopreiato               8/6/2020 22:13      Markell Long                    8/27/2020 9:47
Eli Horton                      8/6/2020 22:14      Robert E Hollandsworth         8/27/2020 10:02
Joanna Carlton                  8/6/2020 22:14      James Parker                   8/27/2020 10:37
Emerald Cherelle Hines          8/6/2020 22:14      Kenneth Hecker                 8/27/2020 10:40
Myat T Naing                    8/6/2020 22:14      Amy L Olson                    8/27/2020 11:04
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 448 of 525


SIR JOHN B. CARR                8/6/2020 22:14      JOSEPH ACALZADO              8/27/2020 11:20
Alvin                           8/6/2020 22:14      Jamal Akeem Taylor           8/27/2020 11:47
Christopher Barend              8/6/2020 22:14      Joseph L. Fehribach          8/27/2020 12:14
Diogo Myrrha                    8/6/2020 22:15      Elizabeth Craycroft          8/27/2020 12:26
Lucy Ingargiola                 8/6/2020 22:15      Donna Taglieri               8/27/2020 12:58
Amanda N Webb                   8/6/2020 22:15      esmeralda garcia             8/27/2020 13:04
Elijah Moulton                  8/6/2020 22:15      Janet Fogg Griffin           8/27/2020 13:06
Nicholas alonzo                 8/6/2020 22:15      Vidur Chengappa              8/27/2020 13:07
Anthony Trivett                 8/6/2020 22:15      JoAnne Tingle                8/27/2020 13:32
Windy Driver                    8/6/2020 22:15      RYAN JONES                   8/27/2020 13:32
Russell Bosley                  8/6/2020 22:15      Barbara Tran                 8/27/2020 13:39
Monica Massengale               8/6/2020 22:16      GINA M CYGAN                 8/27/2020 13:44
Dorothy Orth                    8/6/2020 22:16      Qingru Xu                    8/27/2020 13:45
Ramiro Rivas                    8/6/2020 22:16      M.J. Holt                    8/27/2020 13:50
Lawrence Samuel                 8/6/2020 22:16      Adam Jones                   8/27/2020 14:04
William Tucker                  8/6/2020 22:16      Suzanne E. James-Fulner      8/27/2020 14:12
Shelby DeLisser                 8/6/2020 22:16      Dustin Ganfield              8/27/2020 14:20
Christopher Coggins             8/6/2020 22:16      Leslie B Graft               8/27/2020 14:24
Eric Fox                        8/6/2020 22:16      Timothy Coleman              8/27/2020 14:34
Galen Guilbert                  8/6/2020 22:16      Ariel Smith                  8/27/2020 14:44
Michelle Morin                  8/6/2020 22:16      Zhexin Zhang                 8/27/2020 14:51
Robert Lewis Jr.                8/6/2020 22:16      Kyrsten Hamelin              8/27/2020 14:58
GeraDessiel Simon               8/6/2020 22:16      JOCELYN R DAVID              8/27/2020 14:59
James J. Hawks                  8/6/2020 22:16      Brian Orange                 8/27/2020 15:01
Camilla Aidukaitis Myrrha       8/6/2020 22:16      Bryan Vette                  8/27/2020 15:19
Gina Girio                      8/6/2020 22:16      Benjamin Diehl               8/27/2020 15:19
Brittany Anderson               8/6/2020 22:16      Julie Ann Peterson           8/27/2020 15:26
Bobbie Criswell                 8/6/2020 22:16      Nicholas Litigation Melaragno8/27/2020 15:29
David Hockett                   8/6/2020 22:16      Cheryl Walden                8/27/2020 15:35
Giselle                         8/6/2020 22:17      Jajuan Hamilton              8/27/2020 15:35
Taylor Bartlett                 8/6/2020 22:17      Brandon Walden               8/27/2020 15:37
John McNamara                   8/6/2020 22:17      Lilian Moraes de Vasconcelos8/27/2020 15:53
Aaron Pace                      8/6/2020 22:17      jacob cook                   8/27/2020 15:59
Noel Smith                      8/6/2020 22:17      jacob cook                   8/27/2020 15:59
Audrey Knight                   8/6/2020 22:17      Nathan Eikhoff               8/27/2020 16:00
Patricia Lanius                 8/6/2020 22:17      Eugene D. Bequette II        8/27/2020 16:19
Alexandro Reyna                 8/6/2020 22:17      Wanli Wang                   8/27/2020 16:41
Chandler Jacobson               8/6/2020 22:17      Bryce Kinney                 8/27/2020 16:46
Anthony F Tirelli               8/6/2020 22:17      Wendy Webb                   8/27/2020 17:00
Sean                            8/6/2020 22:17      DARBY Lyons                  8/27/2020 17:01
Luke Swiontek                   8/6/2020 22:17      Nicholas Gotz                8/27/2020 17:04
Derrick C                       8/6/2020 22:17      Dana Mondesire               8/27/2020 17:21
Deepika Balasubramanian         8/6/2020 22:17      Larry Sanders                8/27/2020 17:27
ANGEL MARTINEZ                  8/6/2020 22:17      Pamela Sexton                8/27/2020 17:36
Micah Abel                      8/6/2020 22:17      Elizabeth Parrillo           8/27/2020 17:51
Melody Nims                     8/6/2020 22:17      Benjamin Davis               8/27/2020 18:02
Maria Martinez                  8/6/2020 22:17      Hashim Rahman                8/27/2020 18:03
Danny Yarbrough                 8/6/2020 22:18      Brian W Forbes               8/27/2020 18:05
Harley D Thomas                 8/6/2020 22:18      Christin King                8/27/2020 18:05
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 449 of 525


Cristy A Quire                  8/6/2020 22:18      Stephanie Yeager           8/27/2020 18:13
Karen Endow                     8/6/2020 22:18      Kaitlyn Adkins             8/27/2020 18:16
Darla Fitzgerald                8/6/2020 22:18      TRACY K PHILLIPS           8/27/2020 18:36
Johnathan Thomas                8/6/2020 22:18      Jessica Curtan             8/27/2020 18:39
Christopher Sharp               8/6/2020 22:18      Salman Javed               8/27/2020 18:54
Jessica Grant                   8/6/2020 22:18      Shannon Sinex              8/27/2020 19:00
Nathan Bush                     8/6/2020 22:18      Andrew Page                8/27/2020 19:16
Eric Welch                      8/6/2020 22:18      Jed Holdeman               8/27/2020 19:18
Dana Padilla                    8/6/2020 22:18      Wojciech Ciszewski         8/27/2020 19:25
Michelle Bloss                  8/6/2020 22:18      Esther C. Alfonso          8/27/2020 19:31
Melissa Lofton                  8/6/2020 22:19      Chirayu Sariya             8/27/2020 19:34
Shannon Trussell                8/6/2020 22:19      Chirayu Sariya             8/27/2020 19:35
Jerry M Jowers                  8/6/2020 22:19      Angela Lee                 8/27/2020 19:50
Elizabeth Acevedo               8/6/2020 22:19      Jorgianne Hicks            8/27/2020 19:54
Danielle Baucom                 8/6/2020 22:19      Martin Anderson            8/27/2020 20:01
Adit Agarwal                    8/6/2020 22:19      Jeannyn Medina             8/27/2020 20:10
Aaron Burns                     8/6/2020 22:19      Joseph Odish               8/27/2020 20:10
Thomas Campbell                 8/6/2020 22:19      Laura Maye                 8/27/2020 20:16
John Sadler                     8/6/2020 22:19      Ned Greene                 8/27/2020 20:23
Dhrupad Bezboruah               8/6/2020 22:19      Janzen Brewer-Krebs        8/27/2020 20:24
Galen Morehead                  8/6/2020 22:19      Tadd A Cass                8/27/2020 20:24
Daniel Dominguez                8/6/2020 22:19      Joshua Pitkoff             8/27/2020 20:39
cesar cervantes                 8/6/2020 22:19      Carol Hopkins              8/27/2020 21:15
Joshua Weigand                  8/6/2020 22:19      Daniel Morris Murphy       8/27/2020 21:20
Treveon jenkins                 8/6/2020 22:19      Jacquel E Yates            8/27/2020 21:23
Alexander Cole Gaudio           8/6/2020 22:20      MiChael Yepez              8/27/2020 21:27
Mitchell Stocker                8/6/2020 22:20      Kate Durkin                8/27/2020 21:32
Emily New                       8/6/2020 22:20      Jazzmen Allen              8/27/2020 21:33
Anoop Muniyappa                 8/6/2020 22:20      Christie Miller Jones      8/27/2020 21:38
Carolyn Holt                    8/6/2020 22:20      Patti Forsness             8/27/2020 21:54
Eleazar Quezada                 8/6/2020 22:20      Howard Matanari            8/27/2020 21:56
Gloria Smiley                   8/6/2020 22:20      Thalia Cantero Rodriguez   8/27/2020 22:01
Nathaniel Lyons                 8/6/2020 22:20      Steven M.                  8/27/2020 22:05
Jordan R Kelley                 8/6/2020 22:20      Sebastian Lopez            8/27/2020 22:15
Daniel Grasso                   8/6/2020 22:20      Louis M Stevens            8/27/2020 22:19
Radu Catalin Bocirnea           8/6/2020 22:20      Debra Tilton               8/27/2020 22:20
Luis Ruiz                       8/6/2020 22:20      Meaghan A Stevens          8/27/2020 22:23
kristen johnsen                 8/6/2020 22:20      Joseph Tapia               8/27/2020 22:29
Jerry Prentice                  8/6/2020 22:21      Robert Veitch              8/27/2020 22:30
Ruben Zartman                   8/6/2020 22:21      Roxanne Clarke             8/27/2020 22:42
Brianna R Callanan              8/6/2020 22:21      Jeremiah Parrott           8/27/2020 22:44
Steven Bradford                 8/6/2020 22:21      barbara Hare               8/27/2020 22:48
RENEE CLEMENTE                  8/6/2020 22:21      Laura M Gray               8/27/2020 22:58
Carol Rueber                    8/6/2020 22:21      Bradley P Gray             8/27/2020 23:00
Fritz Westphal                  8/6/2020 22:21      Caleb Anthony Langham      8/27/2020 23:08
Andrei Brinzila                 8/6/2020 22:21      Robert Dodson              8/27/2020 23:11
Alana McIntosh                  8/6/2020 22:21      Ross Gibson                8/27/2020 23:13
Melissa Lara                    8/6/2020 22:21      Andrea Nelson              8/27/2020 23:15
Seth Anundson                   8/6/2020 22:21      David Harlan               8/27/2020 23:15
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 450 of 525


Jennifer Kaderka                8/6/2020 22:21      Stacey Weiss                8/27/2020 23:17
Teresa Chilelli White           8/6/2020 22:21      Stacey Weiss                8/27/2020 23:19
Brion Updegrove                 8/6/2020 22:21      Holly Wagner                8/27/2020 23:29
Kirk W. Batzer                  8/6/2020 22:22      Stacey Weiss                8/27/2020 23:32
Mariah McKenna                  8/6/2020 22:22      Melinda Grace Pierson / Wirthlin
                                                                                8/27/2020 23:47
Karyn Heiner                    8/6/2020 22:22      douglas zangre              8/27/2020 23:53
Justin Ray Hinton               8/6/2020 22:22      Rena Byers Longino          8/27/2020 23:56
Abdullah Hejazi                 8/6/2020 22:22      Pamela Cunha                 8/28/2020 0:08
Torri Yeargins                  8/6/2020 22:22      Demetris Middleton           8/28/2020 0:14
Tiffanie Glaze                  8/6/2020 22:22      Peter Legrand                8/28/2020 0:27
Zahra Mehrabi                   8/6/2020 22:22      Amy Armenta                  8/28/2020 0:28
Erika Lopez                     8/6/2020 22:22      Rachael Van Pelt             8/28/2020 0:45
Jason Geen                      8/6/2020 22:22      Casey Galasso                8/28/2020 0:46
Ravyn Sempre Burkett            8/6/2020 22:22      Ryan Thomas Grubb            8/28/2020 1:01
James S Helwick                 8/6/2020 22:22      Irvin J Navarro              8/28/2020 1:03
Johanna Pasumbal                8/6/2020 22:22      Mary Elizabeth Dashiell      8/28/2020 1:04
Thom Davis                      8/6/2020 22:22      Mysha Wenzel                 8/28/2020 1:08
Christopher Starr               8/6/2020 22:23      Adelso E Fajardo Escobar     8/28/2020 1:28
Bryce Gentile                   8/6/2020 22:23      Kevan McCann                 8/28/2020 1:32
Nicholas Ciccone                8/6/2020 22:23      DeFonties Broome             8/28/2020 1:42
Stephen Ciomek                  8/6/2020 22:23      Elliott Stein                8/28/2020 1:48
Ginger Bredemeier               8/6/2020 22:23      Rachel Trigg                 8/28/2020 2:01
Tara M Green                    8/6/2020 22:23      Sheena Hui                   8/28/2020 2:02
Devin Carter                    8/6/2020 22:23      Elizabeth Rowell             8/28/2020 2:02
Anne Staats                     8/6/2020 22:23      William Murphy               8/28/2020 2:09
karla m banegas                 8/6/2020 22:23      James K. Trigg               8/28/2020 2:13
Lyndsay Durrett                 8/6/2020 22:23      Nathan Ford                  8/28/2020 2:29
Brett Hansen                    8/6/2020 22:23      Rolando Serrato              8/28/2020 2:31
Jason Herbst                    8/6/2020 22:24      Ashley Moure                 8/28/2020 3:14
Yovani Diaz                     8/6/2020 22:24      Elizabeth Thompson           8/28/2020 3:25
Phebe Kulkarni                  8/6/2020 22:24      Christopher Antes            8/28/2020 3:42
Charlotte Gaston                8/6/2020 22:24      David E Wheeler              8/28/2020 3:50
Ruddick Lawrence                8/6/2020 22:24      Alex LaPadula                8/28/2020 3:51
Marcel Ferreiro                 8/6/2020 22:24      Ling Zhou                    8/28/2020 3:56
Erika Rooney                    8/6/2020 22:24      Funmi Giwa                   8/28/2020 4:14
Arlen J D'Arcy                  8/6/2020 22:24      joselyn rosa                 8/28/2020 4:15
Tyler Austin                    8/6/2020 22:24      Samantha Burgess Bowen       8/28/2020 4:18
Makayla Dorning                 8/6/2020 22:24      Megan Rancour                8/28/2020 4:34
Shannon C Markiewicz            8/6/2020 22:24      Kellie Hester                8/28/2020 4:55
WILLIAM J DENHAM                8/6/2020 22:24      Lekan Wang                   8/28/2020 5:32
Emmalie Calvillo                8/6/2020 22:25      TUAN MINH DOAN               8/28/2020 6:02
karla m banegas                 8/6/2020 22:25      miaya R tate                 8/28/2020 6:03
David Pawluk                    8/6/2020 22:25      Nathaniel Lovelady           8/28/2020 6:53
Robert E Trahan                 8/6/2020 22:25      Emily Lord                   8/28/2020 7:05
Samanth Vadlamudy               8/6/2020 22:25      Katlyn Ouellette             8/28/2020 7:05
Keith Beller                    8/6/2020 22:25      Jared Kinyua                 8/28/2020 8:37
Henry Burkhart                  8/6/2020 22:25      John Barr                    8/28/2020 9:18
Robert Weast                    8/6/2020 22:25      Tracy Little                8/28/2020 10:13
Kirk W Batzer                   8/6/2020 22:25      Donald T Shairo             8/28/2020 10:49
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 451 of 525


Dennis Rowe                      8/6/2020 22:25      Brandon Sulfridge            8/28/2020 11:26
Hannah Raschkes                  8/6/2020 22:26      Leslie Moore                 8/28/2020 11:40
Andrew Barker                    8/6/2020 22:26      Michele Hart                 8/28/2020 12:02
Benjamin Daniel                  8/6/2020 22:26      Sarah McEwen                 8/28/2020 12:47
Heather Wilson                   8/6/2020 22:26      Joel Day                     8/28/2020 12:56
Augusto Andreza Blomer           8/6/2020 22:26      Brendan J. Schlauch          8/28/2020 12:56
nicholas mcmurray                8/6/2020 22:26      Christina Cunha              8/28/2020 12:57
White Rabbit Retailers,LLC       8/6/2020 22:26      Deonte Ford                  8/28/2020 13:05
Hyla Cooper                      8/6/2020 22:26      Dennis Corrado               8/28/2020 13:06
Mark Glauberman-Coe              8/6/2020 22:26      GERALD HARTLING              8/28/2020 13:25
Dennis Blume                     8/6/2020 22:26      Rachel Steinfeld             8/28/2020 13:32
Adam Wittenberg                  8/6/2020 22:26      Evan Johnson                 8/28/2020 13:38
Gary graves                      8/6/2020 22:26      Danielle Carlson             8/28/2020 13:48
Nolan Roden                      8/6/2020 22:26      Brian Zimmerman              8/28/2020 14:00
Jose Gonzalez                    8/6/2020 22:27      Chris Flagg                  8/28/2020 14:08
Wilma Llewellyn                  8/6/2020 22:27      Ramon J Bejarano             8/28/2020 14:18
Ezequiel PeÃ±a                   8/6/2020 22:27      Evan Fossen                  8/28/2020 14:33
Holly Skousen                    8/6/2020 22:27      Robert Wilson III            8/28/2020 14:35
Briana Grabowski                 8/6/2020 22:27      Kenneth Duane Beasley        8/28/2020 15:01
Elizabeth Tejada                 8/6/2020 22:27      Anthony J Wade               8/28/2020 15:03
Abigail Aldea                    8/6/2020 22:27      Aaron Verginio               8/28/2020 15:21
Colleen Miranda Borgo            8/6/2020 22:27      Michael McFarren             8/28/2020 15:29
Olaoluwa Komolafe                8/6/2020 22:27      Taquita Dobyne               8/28/2020 15:38
Laura Chavez                     8/6/2020 22:28      Alejandro Lambar             8/28/2020 15:48
Jenna Grey                       8/6/2020 22:28      Danielle Hobgood             8/28/2020 15:49
Phillip Black                    8/6/2020 22:28      maria bartolotta             8/28/2020 15:49
Andrias Lowe                     8/6/2020 22:28      Danielle Hobgood             8/28/2020 15:50
Joshua A Einstein-Curtis         8/6/2020 22:28      Kerri Viquesney              8/28/2020 16:03
Haley Yarger                     8/6/2020 22:28      Maliya Wells                 8/28/2020 16:19
Mary Elizabeth Henry             8/6/2020 22:28      Thornell Williams, Jr.       8/28/2020 16:23
Jermaine Odom                    8/6/2020 22:29      Anna Kazatskaya              8/28/2020 16:24
Michael Scotney                  8/6/2020 22:29      James Sucher                 8/28/2020 16:27
Tonya Jordan                     8/6/2020 22:29      Edward J. Decker             8/28/2020 17:02
Brooke Jiskra                    8/6/2020 22:29      Norman J. Lange, Jr.         8/28/2020 17:08
Julio Cesar Degreas              8/6/2020 22:29      Molly Silfen                 8/28/2020 17:09
Asher Lichtman                   8/6/2020 22:29      Rebecca Coffman              8/28/2020 17:16
Tanner Zimmerman                 8/6/2020 22:29      Michael S Meyers             8/28/2020 17:19
Theodore M Jackson               8/6/2020 22:29      Carl Lozon                   8/28/2020 17:23
Francis Lerma                    8/6/2020 22:29      Christian A Hoover           8/28/2020 17:24
Jacob Burtner                    8/6/2020 22:29      John Paul Nnaekwe Schickel   8/28/2020 17:29
Ricardo Duran Jr                 8/6/2020 22:29      Kelsey L Corcoran            8/28/2020 17:32
JOSEPH QUINTON                   8/6/2020 22:30      Luci Reyes Agron             8/28/2020 17:35
Kenneth Cooper                   8/6/2020 22:30      Kylie Smith                  8/28/2020 17:42
Rebekah Johnson                  8/6/2020 22:30      Juliana Martins Dos Santos   8/28/2020 17:52
Cale Reynolds                    8/6/2020 22:30      Tesla Seppanen               8/28/2020 17:53
Adeline Wirtz                    8/6/2020 22:30      Ted Matts                    8/28/2020 18:02
Nia Lyn                          8/6/2020 22:30      Candice Merithew             8/28/2020 18:09
Paul D Hawn                      8/6/2020 22:30      Alex Lang                    8/28/2020 18:41
Adam Thompson                    8/6/2020 22:30      Seth Yates                   8/28/2020 18:53
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 452 of 525


Derek Rose                      8/6/2020 22:30      Gary Hess                     8/28/2020 18:54
Yiwei Han                       8/6/2020 22:30      TODD J. FREILER               8/28/2020 19:04
Diana Concepcion Tejada         8/6/2020 22:31      Nicholas Schneid              8/28/2020 19:05
ROSLYN HARRIS                   8/6/2020 22:31      Jacqueline Harmon             8/28/2020 19:19
Ellen S. Hebert                 8/6/2020 22:31      Emma Weltzer                  8/28/2020 19:38
Matthew Barrett                 8/6/2020 22:31      Victor Mauhar                 8/28/2020 19:50
Charles Law                     8/6/2020 22:31      Justin Smith                  8/28/2020 19:52
Joseph Shaver                   8/6/2020 22:31      Sandra Abbott                 8/28/2020 20:11
Anah McConnell                  8/6/2020 22:31      Andrew Kurkowski              8/28/2020 20:47
Michael Weber                   8/6/2020 22:31      LISA FORD                     8/28/2020 20:53
William Heidenreich             8/6/2020 22:31      Seaward Hayes                 8/28/2020 20:59
Kevin Carey                     8/6/2020 22:31      Shawn Burns                   8/28/2020 21:02
Megan Macdougall                8/6/2020 22:31      Indelisa Montoro              8/28/2020 21:07
Redia Lubben                    8/6/2020 22:32      Kelly Huth                    8/28/2020 21:17
Ellen S. Hebert                 8/6/2020 22:32      Jonathan Buhl                 8/28/2020 21:17
Elena Eaman                     8/6/2020 22:32      Ciarra Lofstrom               8/28/2020 21:23
Jason ROSNICK                   8/6/2020 22:32      Michael Nadler                8/28/2020 21:24
Darlene Kale                    8/6/2020 22:32      Haunani Lomu                  8/28/2020 21:41
Robert M Lambert                8/6/2020 22:32      Tom Cooper                    8/28/2020 21:47
Annie Abernethy                 8/6/2020 22:32      Dorian Walker-Powell          8/28/2020 21:57
Eric Huddleston                 8/6/2020 22:32      Patrick Underwood             8/28/2020 22:02
Nancy Scott                     8/6/2020 22:32      Brian Hawkins                 8/28/2020 22:02
Joshua France                   8/6/2020 22:32      Michael Nadler                8/28/2020 22:03
Daina Smith                     8/6/2020 22:32      Dorian Walker-Powell          8/28/2020 22:06
Derrick Hilton                  8/6/2020 22:33      Precious Larkin               8/28/2020 22:35
Sequoia Smallwood               8/6/2020 22:33      Keith Ferguson                8/28/2020 22:50
Kristina Deneault               8/6/2020 22:33      Shannon Wade                  8/28/2020 22:59
Ashley Anderson                 8/6/2020 22:33      Benjamin Tomerlin             8/28/2020 23:02
Vance Kimball                   8/6/2020 22:33      Benjamin Tran                 8/28/2020 23:13
Kevin Beick                     8/6/2020 22:33      Nathanael Greenleaf Lintner   8/28/2020 23:14
Brian Oâ€™Dette                 8/6/2020 22:33      Diana Garcia                  8/28/2020 23:26
Aidan Lethaby                   8/6/2020 22:33      Maricela Tinajero             8/28/2020 23:27
Mariah Smith                    8/6/2020 22:33      cristina jamison              8/28/2020 23:33
Marnie Salminen                 8/6/2020 22:33      Nejuf Rowan                   8/28/2020 23:55
Lauren Puglise                  8/6/2020 22:34      Nejuf Rowan                   8/28/2020 23:57
Steven Fors                     8/6/2020 22:34      Chawinee De-Eknamkul           8/29/2020 0:03
Veronica Meanor                 8/6/2020 22:34      Arash Moharreri                8/29/2020 0:03
Jason Miller                    8/6/2020 22:34      Antoinette Louis               8/29/2020 0:16
Bruce Merritt                   8/6/2020 22:34      Diva Smriti                    8/29/2020 0:17
Caroline Phelps                 8/6/2020 22:34      William Nelson Blount          8/29/2020 0:26
Curtis A Humphrey               8/6/2020 22:34      Nicole Tran                    8/29/2020 0:30
Linda M. Barnes                 8/6/2020 22:34      Kelsey L. Zottnick             8/29/2020 0:34
Layn Taylor Grace               8/6/2020 22:34      Tom heffelfinger               8/29/2020 0:37
Christopher Moon                8/6/2020 22:35      Katie Marie Godfrey            8/29/2020 0:41
Yonatan Admasse                 8/6/2020 22:35      Arnetta Clemmons               8/29/2020 1:02
ALEXANDER GORSKI                8/6/2020 22:35      Christopher Durbin             8/29/2020 1:19
Kiyoko Kinoshita                8/6/2020 22:35      Kamala A. Thomas               8/29/2020 1:25
Rachel Militana                 8/6/2020 22:35      Omar Coronado                  8/29/2020 1:30
Armando Villaneda               8/6/2020 22:35      Julie Diaz                     8/29/2020 1:47
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 453 of 525


Thomas Frederick                8/6/2020 22:35      Hannah Brown                 8/29/2020 1:51
Scott Sandoval                  8/6/2020 22:35      Darius Richards              8/29/2020 1:56
Frank A Wood                    8/6/2020 22:35      Dorothy Ruben                8/29/2020 2:22
Yueyi Zhong                     8/6/2020 22:35      Angelica moreno              8/29/2020 2:38
David Stevens                   8/6/2020 22:35      TAISUB PARK                  8/29/2020 2:54
Lydia Archuleta                 8/6/2020 22:36      Jonathan Wong                8/29/2020 3:29
Alyssa Coss                     8/6/2020 22:36      Trenton Hartzler             8/29/2020 3:40
William Bell                    8/6/2020 22:36      DENISE COOLEY                8/29/2020 4:29
Miguel Encarnacion              8/6/2020 22:36      Oscar Oliva                  8/29/2020 4:38
Paul Krueger                    8/6/2020 22:36      Amelia Littleford            8/29/2020 5:08
Wesley Husband                  8/6/2020 22:36      Manasa Venkatesh             8/29/2020 5:44
Kirk Chabries                   8/6/2020 22:36      Manasa Venkatesh             8/29/2020 5:45
Jason Buster                    8/6/2020 22:36      Mouakong Xiong               8/29/2020 6:18
Robin Hoffman                   8/6/2020 22:36      Tameka Gray                  8/29/2020 8:19
Alessandra Roldan               8/6/2020 22:36      Kae-Lani Huston              8/29/2020 9:34
Michael Gauntlett               8/6/2020 22:36      Norman Ovenseri              8/29/2020 9:51
Thomas Snow                     8/6/2020 22:36      Todd Horton                8/29/2020 10:52
Eria Swoap                      8/6/2020 22:36      Samantha Grammer Henry 8/29/2020 11:02
Karl M. Heeren                  8/6/2020 22:36      Stephanie Kaplan           8/29/2020 12:21
Douglas Kuhlman                 8/6/2020 22:36      Shawnte ?Kelley            8/29/2020 12:39
Leonardo Jose Cabral            8/6/2020 22:37      Ryan Abbott                8/29/2020 12:46
Monique Gatel                   8/6/2020 22:37      Chris Jordan               8/29/2020 13:06
Gary Rosales                    8/6/2020 22:37      Daniel Barker              8/29/2020 13:19
Guy Weaver                      8/6/2020 22:37      Scott Heaberlin            8/29/2020 13:21
Ashley Reynolds                 8/6/2020 22:37      Melissa Rudofsky           8/29/2020 13:47
Nate Leibu                      8/6/2020 22:37      Adrian Santiago            8/29/2020 14:02
ahmad millwala                  8/6/2020 22:37      Christopher G White        8/29/2020 14:28
Dean Beckman                    8/6/2020 22:37      Trent Willis               8/29/2020 14:29
Roger Joy                       8/6/2020 22:37      kenneth wade               8/29/2020 14:38
April Baker                     8/6/2020 22:38      Thomas Medeiros            8/29/2020 15:15
Esmeralda Lozada                8/6/2020 22:38      Elizabeth Seale            8/29/2020 15:22
Nancy J Hoorn                   8/6/2020 22:38      Cindy L Miller             8/29/2020 15:43
Matthew Ricks                   8/6/2020 22:38      kevin harper               8/29/2020 16:11
Janae Mayfield                  8/6/2020 22:38      Maily Pham                 8/29/2020 16:15
Tianyu Qi                       8/6/2020 22:38      Paul Hultz                 8/29/2020 16:15
David Seater                    8/6/2020 22:38      Kristin Nahorodny          8/29/2020 16:18
David Costanzo                  8/6/2020 22:38      Andrew Gamarra             8/29/2020 16:19
Patrick W. Donley               8/6/2020 22:38      Kristin Nahorodny          8/29/2020 16:20
Cathleen M Rogus                8/6/2020 22:38      Julie Paraggio             8/29/2020 16:25
Daniel Ford                     8/6/2020 22:38      Bony Thomas                8/29/2020 16:38
Eric Astor                      8/6/2020 22:38      Nathan Beswick             8/29/2020 16:41
Ryan Levin                      8/6/2020 22:38      Cassandra Bush             8/29/2020 16:45
Ashli Schick                    8/6/2020 22:39      Srinivasa Sarat Chandra Vemuri
                                                                               8/29/2020 16:46
Michael Roberts                 8/6/2020 22:39      Rebecca Rehnberg           8/29/2020 16:51
Ryan Christopher Allm           8/6/2020 22:39      Russell J Riberto III      8/29/2020 17:00
Chelsea Sigur                   8/6/2020 22:39      CARLOS BEDOYA              8/29/2020 17:01
Lacey Williams                  8/6/2020 22:39      Alpha Esser                8/29/2020 17:06
Nicole Diano                    8/6/2020 22:39      Nardeah Wright             8/29/2020 17:10
Aaron Patrick Lee               8/6/2020 22:39      Dharmendra Dooknah         8/29/2020 17:11
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 454 of 525


Hazel Hart                       8/6/2020 22:39      Kilee Xiong            8/29/2020 17:16
Laurent Blair                    8/6/2020 22:40      BELINDA D WALKER       8/29/2020 17:22
Maria Torre                      8/6/2020 22:40      ETHAN OWENS            8/29/2020 17:32
Jake Pearce                      8/6/2020 22:40      Vernon Holloway        8/29/2020 17:46
Winnie McPeake                   8/6/2020 22:40      Zikos Kyrkos           8/29/2020 17:48
HAROLD DO                        8/6/2020 22:40      Peter Weiss            8/29/2020 17:50
Nilo Gebo                        8/6/2020 22:40      Adel Ahanin            8/29/2020 18:09
Eugene Miles                     8/6/2020 22:41      Robert Hathaway        8/29/2020 18:17
April Whitfield                  8/6/2020 22:41      Justin Varela          8/29/2020 18:30
Adam Gilbert                     8/6/2020 22:41      Beverlee Wingfield     8/29/2020 18:32
Benjamin Appleby                 8/6/2020 22:41      Mark Horn              8/29/2020 18:37
Maribel Valencia                 8/6/2020 22:41      Brian E. Linderman     8/29/2020 18:42
Gerardo Pena                     8/6/2020 22:41      Jeremy Harnois         8/29/2020 18:46
ken griffen                      8/6/2020 22:41      Teresa Westerman       8/29/2020 18:54
Adellin Fernandez                8/6/2020 22:41      Lee N Chait            8/29/2020 19:01
Horace Roberson III              8/6/2020 22:41      denzel albert          8/29/2020 19:05
Derek Anderson                   8/6/2020 22:41      Madeline Brockette     8/29/2020 19:15
WEICHI LEE                       8/6/2020 22:41      Roger L Boucher        8/29/2020 19:18
Andrew An                        8/6/2020 22:41      Stuart Teal            8/29/2020 19:28
Carina Barrera                   8/6/2020 22:42      Mary Hair              8/29/2020 19:28
Isaac West                       8/6/2020 22:42      Hildegal Iorga         8/29/2020 19:33
Hanna Firman                     8/6/2020 22:42      Ruben Leandry Jr       8/29/2020 19:47
Stephen Wiggins                  8/6/2020 22:42      Julie Lustbader        8/29/2020 20:08
RENO L DAVENPORT                 8/6/2020 22:42      Michael Hill           8/29/2020 20:11
yaolin wang                      8/6/2020 22:42      Kirk McConnell         8/29/2020 20:19
Johnathan Wilson                 8/6/2020 22:42      Jeremy Alexander       8/29/2020 20:29
Michael S Lavallee               8/6/2020 22:42      Caleb Harris           8/29/2020 20:34
Susan L Eastman                  8/6/2020 22:42      Evelyn Starcher        8/29/2020 20:45
George F Salem                   8/6/2020 22:43      Susan Ann Case Sabir   8/29/2020 20:57
George James Bliss               8/6/2020 22:43      Bryan Deno             8/29/2020 21:17
Rose O'Donnell                   8/6/2020 22:43      Benjamin McMullan      8/29/2020 21:19
ANDREA DOLAN                     8/6/2020 22:43      Geping Cai             8/29/2020 21:30
Josh Middleton                   8/6/2020 22:43      Thomas N Young         8/29/2020 21:32
Dayton Bradley                   8/6/2020 22:43      Theseus Nasungwi       8/29/2020 22:01
Katherine Eborn                  8/6/2020 22:43      Mohammad Abdeljalil    8/29/2020 22:09
Erick Powers                     8/6/2020 22:43      Yamini Bala            8/29/2020 23:21
Christopher A Lewis              8/6/2020 22:44      Barbara Dulaney        8/29/2020 23:21
Andres Lopez                     8/6/2020 22:44      Laura Hacke            8/29/2020 23:23
Logan Rafn                       8/6/2020 22:44      Paul Numedahl          8/29/2020 23:28
Brett P Shepherd                 8/6/2020 22:44      April Marburger        8/29/2020 23:39
Titilayo Arinola Afolabi         8/6/2020 22:44      Dominique Jean Bebak   8/29/2020 23:52
Jacob Leon                       8/6/2020 22:44      MICHELLE FERGUSON       8/30/2020 0:11
Matthew Byrtus                   8/6/2020 22:44      Zuo-Fei Yuan            8/30/2020 0:17
Aairon Blake                     8/6/2020 22:45      Gregory Cook            8/30/2020 0:34
Adam DeJourdan                   8/6/2020 22:45      Benjamin Schnelle       8/30/2020 0:41
 Nana Agyapong                   8/6/2020 22:45      migdalia garcia         8/30/2020 1:13
Linda Guilbeault                 8/6/2020 22:45      Rebecca Garcia          8/30/2020 1:40
Kristen Richardson               8/6/2020 22:45      Yulia Marshak           8/30/2020 1:43
Tyler Houston Chittum            8/6/2020 22:45      Yulia Marshak           8/30/2020 1:44
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 455 of 525


Adam maynard                    8/6/2020 22:45      Steve Chiang              8/30/2020 1:46
Alicia Conklin                  8/6/2020 22:45      Alix Fox                  8/30/2020 1:50
Daniel J Medeiros               8/6/2020 22:45      Dena Motevalian           8/30/2020 1:55
Clarity Flowers                 8/6/2020 22:45      Humberto Cadena Jr        8/30/2020 1:57
Kevin                           8/6/2020 22:45      Vanessa Cieszynski        8/30/2020 1:58
Danielle Webb                   8/6/2020 22:45      Tung C Suen               8/30/2020 2:23
Nelson Woods                    8/6/2020 22:46      jiaxin ren                8/30/2020 2:54
Pete Baker                      8/6/2020 22:46      Alisha Cartwright         8/30/2020 2:57
Joseph Rosenfeld                8/6/2020 22:46      eyosiyas tadesse          8/30/2020 3:01
Jennifer Lee                    8/6/2020 22:46      tadelech mekonnen         8/30/2020 3:04
Shicole Richard                 8/6/2020 22:46      eyosiyas tadesse          8/30/2020 3:05
Bethany Stevenson               8/6/2020 22:46      Kennedy C                 8/30/2020 3:09
Alyssa Boone                    8/6/2020 22:47      Roman Pearson             8/30/2020 3:13
Connor DaCosta                  8/6/2020 22:47      Nicholas Crain            8/30/2020 3:41
Angel arreola                   8/6/2020 22:47      Chantal Bourel            8/30/2020 3:48
James Martin                    8/6/2020 22:47      Chantal Bourel            8/30/2020 3:48
John Finseth                    8/6/2020 22:47      Frida Duenas              8/30/2020 4:15
Amber Michael                   8/6/2020 22:47      Julia DeGagne             8/30/2020 4:45
Shelley Black                   8/6/2020 22:47      Eyosi Tadesse             8/30/2020 4:49
Christian Tovar-Mares           8/6/2020 22:47      Tadelech memonnen         8/30/2020 4:51
David Sedlak                    8/6/2020 22:47      Eyosi Tadesse             8/30/2020 4:51
Brian Cheam                     8/6/2020 22:47      Mark Durham               8/30/2020 4:55
Kenneth J Pierson               8/6/2020 22:47      Quan Truong               8/30/2020 4:59
Laura OGrady                    8/6/2020 22:48      Lori Mikalonis            8/30/2020 5:13
Tammy Kindall                   8/6/2020 22:48      Kenneth B. Speer          8/30/2020 5:38
Jacob Nickel                    8/6/2020 22:48      Zachary D Price           8/30/2020 5:45
Angela Barney                   8/6/2020 22:48      Timothy O'Rourke          8/30/2020 6:22
Brooklynn Young                 8/6/2020 22:48      Mary Shumay               8/30/2020 7:03
Erica Rodriguez                 8/6/2020 22:48      Victoria Mullins          8/30/2020 9:50
Alexis Yazzie                   8/6/2020 22:48      David Michael DeBona     8/30/2020 10:13
Chelsea Lewis                   8/6/2020 22:49      Laurie Potts             8/30/2020 11:28
Michael Boone                   8/6/2020 22:49      Raven Hancock            8/30/2020 11:51
William Van metre               8/6/2020 22:49      Luis                     8/30/2020 12:12
Joseph Torrez                   8/6/2020 22:49      Danielle Bowler          8/30/2020 12:51
Jeffrey Palazolo                8/6/2020 22:49      Alexis Boccanfuso        8/30/2020 13:02
Jamonique                       8/6/2020 22:49      Andrew J Hartford        8/30/2020 13:02
Elizabeth Stoughton             8/6/2020 22:49      Daniel J. Carrasquillo   8/30/2020 13:14
Tom Clough                      8/6/2020 22:50      Renea Claville           8/30/2020 13:19
Gabriel Long                    8/6/2020 22:50      Carolyn Marvil           8/30/2020 13:21
Luke Dunrud                     8/6/2020 22:50      DALEN FULTZ              8/30/2020 13:27
Irina Truong                    8/6/2020 22:50      Kari Frantz              8/30/2020 13:27
Rory Culbertson                 8/6/2020 22:50      Geneva Bush              8/30/2020 13:29
Sebastian C Watt                8/6/2020 22:50      Eric Horne               8/30/2020 13:37
Elizabeth whitehouse            8/6/2020 22:51      Chloe Fang               8/30/2020 14:29
Daniel Bartley                  8/6/2020 22:51      Najwa deForest           8/30/2020 14:32
Jesse Busa                      8/6/2020 22:51      Curtis Laurent           8/30/2020 15:55
Warren Scott                    8/6/2020 22:51      Christopher Finn         8/30/2020 16:00
Kristopher Paul                 8/6/2020 22:51      Kaitlyn Driesen          8/30/2020 16:03
Ehren Woods                     8/6/2020 22:51      Damien D Lynch           8/30/2020 16:13
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 456 of 525


Nagendra Prasad Kamalapuri      8/6/2020 22:51      Cordelia Robinson        8/30/2020 16:34
Daniel Wood                     8/6/2020 22:51      Matt Allen Peckens       8/30/2020 17:20
Brandonn Winsky                 8/6/2020 22:51      Donald Willis            8/30/2020 17:32
Charles Paguio                  8/6/2020 22:52      Kara J. Willis           8/30/2020 17:38
Larry Clipper                   8/6/2020 22:52      Braided                  8/30/2020 18:08
Jonathan Simmons                8/6/2020 22:52      Stephenie Elaine Smith   8/30/2020 18:10
Pete Lewis                      8/6/2020 22:52      Ritwik Roy               8/30/2020 18:17
Joseph Kenyon                   8/6/2020 22:52      Tina M Hinojosa          8/30/2020 18:25
James Andreini                  8/6/2020 22:53      Joseph Cordi             8/30/2020 18:45
Alexis Nurse                    8/6/2020 22:53      Andrea Osvath            8/30/2020 18:53
Sharon Fahey                    8/6/2020 22:53      Jeffrey Doyle            8/30/2020 19:07
Emilio Garcia                   8/6/2020 22:53      Jeff A Doyle             8/30/2020 19:08
Benjamin Walter                 8/6/2020 22:53      Clare Kaluzynski         8/30/2020 19:13
abner Garcia                    8/6/2020 22:54      Gurudutta Ramanathaiah   8/30/2020 19:27
Robin Florence                  8/6/2020 22:54      Leah Bartlo              8/30/2020 19:29
Angela Short                    8/6/2020 22:54      Cheyenne                 8/30/2020 19:41
Ryan Eads                       8/6/2020 22:55      Andrew Amaro             8/30/2020 19:50
Brad Johnston                   8/6/2020 22:55      JINCHENG YE              8/30/2020 20:03
Erik Petter Blix                8/6/2020 22:55      Bryan Rasbury            8/30/2020 20:15
Trace Powell                    8/6/2020 22:55      Kirsten Yellen           8/30/2020 20:50
Thomas F Wilkinson              8/6/2020 22:55      James John McCambridge   8/30/2020 20:55
Jennifer Siddle                 8/6/2020 22:55      Josephine Pokua          8/30/2020 20:56
Tony M. Ikard                   8/6/2020 22:55      STEPHEN L ROBBINS        8/30/2020 21:00
Ryan Gaubert                    8/6/2020 22:55      Elisa Voth               8/30/2020 21:12
Harro von Brunn                 8/6/2020 22:55      Steve Baugh              8/30/2020 21:13
JORDAN LANE                     8/6/2020 22:55      Brian Smith              8/30/2020 21:31
Brian Spang                     8/6/2020 22:56      Kristy Banaszak          8/30/2020 21:50
Esi Benn                        8/6/2020 22:56      Mark Bentrott            8/30/2020 21:54
Curtis                          8/6/2020 22:56      Shannon Pecoraro         8/30/2020 21:54
Timothy Guzman                  8/6/2020 22:56      Shirley Lincicum         8/30/2020 22:37
Robert Anderson                 8/6/2020 22:56      PATRICE QUINTOS          8/30/2020 22:58
Jeff Brooks                     8/6/2020 22:56      Aieshah sidique          8/30/2020 23:12
Joseph Keith Cowan              8/6/2020 22:56      Angelica Driver          8/30/2020 23:12
Andrea M Price                  8/6/2020 22:57      Denis Knjazihhin         8/30/2020 23:15
William W. Denley               8/6/2020 22:57      Lisa Hammock             8/30/2020 23:26
Grace Palmer                    8/6/2020 22:57      Tiff Williams            8/30/2020 23:50
Jaime Miller                    8/6/2020 22:57      Drew Stafford             8/31/2020 0:04
Ulises Huizar                   8/6/2020 22:57      Juan Ordonez              8/31/2020 0:10
joshua Bryan Baker              8/6/2020 22:57      Shane Whitley             8/31/2020 0:30
Alan Longo                      8/6/2020 22:57      David Haley               8/31/2020 0:41
Tiera Hill                      8/6/2020 22:57      Joy Zaharia               8/31/2020 0:43
Michelle Rambana                8/6/2020 22:58      Erik R Cabrera-Zamora     8/31/2020 0:44
Nicholas Matthews               8/6/2020 22:58      Thomas Kenney             8/31/2020 0:54
Ingrid Marquez                  8/6/2020 22:58      Joseph Beshay             8/31/2020 1:10
Nazila Rahim                    8/6/2020 22:58      Heather walters           8/31/2020 1:19
Daniel Hendricks                8/6/2020 22:58      Paulina Limasalle         8/31/2020 1:23
Connor Chace                    8/6/2020 22:58      Moises Rivera             8/31/2020 1:45
Clayton Beaver                  8/6/2020 22:58      David M. Hodges           8/31/2020 1:52
Daniel Duane                    8/6/2020 22:59      Prashant Ankalagi         8/31/2020 1:58
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 457 of 525


Kevin Lopez                     8/6/2020 22:59      Poonam Choythani           8/31/2020 2:08
Jeremy Callenback               8/6/2020 22:59      Jason Samuelson            8/31/2020 2:33
Celia Maddy                     8/6/2020 22:59      Nicholas Clair             8/31/2020 2:37
Kristoffer Vergara              8/6/2020 22:59      Reni Soloman               8/31/2020 2:37
Sauaga Leofa Jr                 8/6/2020 22:59      Billie Williams            8/31/2020 2:59
Laura Matrajt                   8/6/2020 22:59      Bellelin Reyes             8/31/2020 3:04
Joseph Freeman                  8/6/2020 22:59      Leonard M Williams Sr      8/31/2020 3:06
Konstantin Kutsner              8/6/2020 22:59      Bellelin Reyes             8/31/2020 3:06
Scarlett Philibosian            8/6/2020 23:00      Bryan Brown                8/31/2020 3:19
Lanford Pritchett               8/6/2020 23:00      Faye Y Taylor              8/31/2020 3:20
Kevin Ernesto Velado            8/6/2020 23:00      David Jackson              8/31/2020 3:24
Bella Escalante                 8/6/2020 23:01      Yinghan Ma                 8/31/2020 3:27
Alfredo Guerrero                8/6/2020 23:01      Sonya Jones-green          8/31/2020 3:45
Fengmin Gong                    8/6/2020 23:01      Kristen Fritz              8/31/2020 3:49
David Cassidy                   8/6/2020 23:01      Kristen Fritz              8/31/2020 3:50
Charles Pearce                  8/6/2020 23:01      Raven Richards             8/31/2020 4:08
Laura M Thompson                8/6/2020 23:01      Sergii Duka                8/31/2020 4:28
Praise Owoyemi                  8/6/2020 23:01      Janice Bae                 8/31/2020 4:39
Kate Sawyer                     8/6/2020 23:01      Megan Griffin              8/31/2020 4:49
Harrison Martin                 8/6/2020 23:01      Megan Griffin              8/31/2020 4:50
Daniel Hernandez                8/6/2020 23:02      Nickalaus L Cole-Butler    8/31/2020 4:50
Amber Fowler                    8/6/2020 23:02      Cuiwen Lee                 8/31/2020 4:57
Kacey Heasley                   8/6/2020 23:02      Seung Hyun Choi            8/31/2020 5:33
Melissa Bender                  8/6/2020 23:02      Christopher Towerton       8/31/2020 5:48
Tony Lustre                     8/6/2020 23:02      Mary Sabara               8/31/2020 11:22
Gerardo Tapia                   8/6/2020 23:03      Mary Sabara               8/31/2020 11:25
Patricia L. Marvel              8/6/2020 23:03      John Boecker              8/31/2020 11:54
Ronald A Hackett                8/6/2020 23:03      Alberto Leon              8/31/2020 12:28
Thomas Smith                    8/6/2020 23:03      Audrey B Morgan           8/31/2020 12:34
April Baker                     8/6/2020 23:03      Aaron Thomsen             8/31/2020 12:40
Dragos Moroianu                 8/6/2020 23:03      Angela Doan               8/31/2020 12:48
Christopher Urquiza             8/6/2020 23:04      Zachariah Tubby           8/31/2020 12:51
Stanislav Yakovenko             8/6/2020 23:04      Margarita Camarillo       8/31/2020 13:21
Caley Benson                    8/6/2020 23:04      Roy Brownlow              8/31/2020 13:22
L. Marcela Rivera               8/6/2020 23:04      AnnShenetta Haley         8/31/2020 13:28
Nelson                          8/6/2020 23:05      Elisabeth Gleason         8/31/2020 14:21
Kayla Marshall                  8/6/2020 23:05      Alisha Takesaka           8/31/2020 14:23
Ryan Mack                       8/6/2020 23:05      Jonathan Perez            8/31/2020 14:31
Kyle M Bender                   8/6/2020 23:05      Michael Williams          8/31/2020 14:40
David Kolodziejski              8/6/2020 23:05      Charles J Hillery         8/31/2020 14:41
Wissel Gregory                  8/6/2020 23:05      Jing Wang                 8/31/2020 14:43
Darnell Khay                    8/6/2020 23:06      Rebekah Smalley           8/31/2020 15:00
Derick Leonard                  8/6/2020 23:06      Jennifer Hill             8/31/2020 15:02
Sarwat Islam                    8/6/2020 23:06      Sarah Roehl               8/31/2020 15:04
Kyle M Bender                   8/6/2020 23:06      William Travis            8/31/2020 15:05
Brenda Johnson                  8/6/2020 23:06      Geoffrey Barstow          8/31/2020 15:15
Alisha fulgham                  8/6/2020 23:06      Brian Trubowitz           8/31/2020 15:20
Larry Wollert II                8/6/2020 23:06      Bradley Ward              8/31/2020 15:35
Daniel Lee                      8/6/2020 23:06      Moises De La Paz          8/31/2020 15:41
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 458 of 525


Kaydee Friend                    8/6/2020 23:07      Natalie S Batissa         8/31/2020 15:43
Grant Doohen                     8/6/2020 23:07      Antoniette Barracato      8/31/2020 15:46
Kevin Vargas                     8/6/2020 23:07      Diana Hanson              8/31/2020 15:52
Derick Leonard                   8/6/2020 23:07      Brian Halls               8/31/2020 15:53
Michelle Kesse                   8/6/2020 23:07      Demis Menjivar            8/31/2020 15:56
Trisha Tumlinson                 8/6/2020 23:07      Demis Menjivar            8/31/2020 15:57
vance blankestyn                 8/6/2020 23:07      Rosalba Pastrana          8/31/2020 15:58
Tim Dietrich                     8/6/2020 23:08      Autumn Fox                8/31/2020 16:02
Joy D Harrington                 8/6/2020 23:08      Natalie Horn              8/31/2020 16:13
Kate'Lynn Easley                 8/6/2020 23:08      Tochi Iroku-Malize        8/31/2020 16:17
Erica Fleming                    8/6/2020 23:08      Keith C Miller            8/31/2020 16:24
John Barker                      8/6/2020 23:08      Patricia O'Hara           8/31/2020 16:25
Ilya Kagan                       8/6/2020 23:08      Teresa norton             8/31/2020 16:35
Akash Pailwan                    8/6/2020 23:08      Brooke Weber              8/31/2020 16:36
Scott Keller                     8/6/2020 23:08      Michael Pacific           8/31/2020 16:42
Kate Lynn Hamilton               8/6/2020 23:09      Ian Greenlee              8/31/2020 16:50
Stacey Karel                     8/6/2020 23:09      Austin Hiott              8/31/2020 16:57
Alan Baker                       8/6/2020 23:09      michelle espinoza lopez   8/31/2020 16:59
Spencer Dwinell                  8/6/2020 23:09      Michael Fassett           8/31/2020 17:38
Erica Fleming                    8/6/2020 23:09      Mary Ellen Jordan         8/31/2020 17:39
Merri Meyer                      8/6/2020 23:09      Monica Ene-Pietrosanu     8/31/2020 17:49
Jessica M Rimkis                 8/6/2020 23:10      Vinay Juneja              8/31/2020 18:00
Shaisa Pittman                   8/6/2020 23:10      Zachary Edens             8/31/2020 18:18
Kristen Martin                   8/6/2020 23:10      Darcy Rosenberger         8/31/2020 18:18
Allen Ussin Sr                   8/6/2020 23:10      Siobhan Taylor            8/31/2020 18:31
Christopher Blackden             8/6/2020 23:10      Allison Parks             8/31/2020 18:33
Heather Carleton                 8/6/2020 23:10      Christian Surgent         8/31/2020 18:34
Dustin Stateler                  8/6/2020 23:10      Kyle Spitzley             8/31/2020 18:36
Erick Borst                      8/6/2020 23:10      Katherine Wells           8/31/2020 18:44
Monica t                         8/6/2020 23:10      David McVeety             8/31/2020 18:45
Logan Hunter Strzepka            8/6/2020 23:10      Casey Berger              8/31/2020 18:46
Rafael Torres Jr                 8/6/2020 23:10      Shaelin Morefield         8/31/2020 18:47
Ian Johnson                      8/6/2020 23:11      Gary Brinkley             8/31/2020 19:03
Jamin Robinson                   8/6/2020 23:11      Tina Bailey               8/31/2020 19:06
Bryan Forgione                   8/6/2020 23:11      Freddie Lee Murphy Jr.    8/31/2020 19:14
Paula Rettberg-Santarelli        8/6/2020 23:11      Douglas Martinez          8/31/2020 19:47
Christine Wilson                 8/6/2020 23:11      Martha McIntosh           8/31/2020 19:55
Adam Pick                        8/6/2020 23:11      Marion Winter             8/31/2020 20:01
Christopher P Mularoni           8/6/2020 23:11      Rhiannon Ross             8/31/2020 20:13
Mi-Chelle Thomas                 8/6/2020 23:11      Lindsey Hudson            8/31/2020 20:18
Anna Fitzpatrick                 8/6/2020 23:12      Patricia Miles            8/31/2020 20:37
John Scanlon                     8/6/2020 23:12      Kelly Madden              8/31/2020 20:48
Hayden Irwin                     8/6/2020 23:12      John Flavin VIII          8/31/2020 20:48
Mustpha Saeed                    8/6/2020 23:12      Nancy McArthur            8/31/2020 20:58
Kyle Grimes                      8/6/2020 23:12      Scott Hoyt                8/31/2020 21:04
Jeffrey Harkay                   8/6/2020 23:12      Barry Hatch               8/31/2020 21:08
Simone K. Thomas                 8/6/2020 23:12      Mohd Hassan               8/31/2020 21:11
Nicholas prien                   8/6/2020 23:12      Teresa Frizzell           8/31/2020 21:14
Russell L Eastburn               8/6/2020 23:12      Devin Johnson             8/31/2020 21:21
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 459 of 525


Ana Sanchez Fonseca             8/6/2020 23:12      Huy Nguyen             8/31/2020 21:41
charles jorgensen               8/6/2020 23:13      John Kovacs            8/31/2020 22:10
William Lee Roberts             8/6/2020 23:13      Mark Brogns            8/31/2020 22:15
Rickia Collins                  8/6/2020 23:13      Chris wilson           8/31/2020 22:24
Brigham Featherstone            8/6/2020 23:13      Jessica Hudson         8/31/2020 23:06
Nicole Steffan                  8/6/2020 23:13      Nathan Kim             8/31/2020 23:07
Christine Lee Niven             8/6/2020 23:13      Brandin Hudson         8/31/2020 23:08
Daniel Rinehart                 8/6/2020 23:13      Natalie Horn           8/31/2020 23:47
Krzysztof jordan                8/6/2020 23:13      Celeste Smith            9/1/2020 0:18
Fernando Fernandez              8/6/2020 23:14      Jovy George              9/1/2020 0:22
Marcus Martinez                 8/6/2020 23:14      Karen Stowers            9/1/2020 0:24
Larry Ledford                   8/6/2020 23:14      Shawn Connolly           9/1/2020 0:35
Ariam Sium                      8/6/2020 23:14      Helen Stauderman         9/1/2020 0:48
Benjamin Kukull                 8/6/2020 23:14      Tom Centarri             9/1/2020 1:01
Hunter Guarnera                 8/6/2020 23:14      Abby Lin                 9/1/2020 1:03
Chris Sorgi                     8/6/2020 23:15      Nicole Witt              9/1/2020 1:08
Vishnu Teja Pernapati           8/6/2020 23:15      Emily Hom                9/1/2020 1:14
Aaron Bruner                    8/6/2020 23:15      Darren E Polkowski       9/1/2020 1:47
Kayleigh Kresse                 8/6/2020 23:15      Ted Kang                 9/1/2020 2:05
Yu Chen                         8/6/2020 23:15      Randy Gerstner           9/1/2020 2:11
Jill Padelford                  8/6/2020 23:16      Sebastian Simmons        9/1/2020 3:11
Marcus Martinez                 8/6/2020 23:16      Paul P Miller            9/1/2020 3:36
Rachael McGill                  8/6/2020 23:16      Brian Gebhardt           9/1/2020 3:40
Taylor Frye                     8/6/2020 23:16      Ernest                   9/1/2020 3:43
Andrew, David, Ireton           8/6/2020 23:16      Daniel Sacks             9/1/2020 3:51
Joshua Prentice                 8/6/2020 23:16      Jeremiah Borke           9/1/2020 4:12
Michael D Norton                8/6/2020 23:16      JONATHAN Y WANG          9/1/2020 4:14
Geoffrey Q. Miller              8/6/2020 23:17      Megan Bredeson           9/1/2020 4:41
Morgan Messeder                 8/6/2020 23:17      Barindra Banerjee        9/1/2020 4:56
Ryan Connolly                   8/6/2020 23:17      Brenda Guerrero          9/1/2020 5:08
ALEX M DORNFELD                 8/6/2020 23:17      Jose Angel Villasana     9/1/2020 5:23
SETH W PRENTICE                 8/6/2020 23:17      Victoria Homrich         9/1/2020 5:52
Shannon Ferguson                8/6/2020 23:17      Ryan Kelly               9/1/2020 6:20
Justin Stout                    8/6/2020 23:17      Ryan Kelly               9/1/2020 6:22
Monica Gilliam                  8/6/2020 23:17      Ryan Kelly               9/1/2020 6:35
Braden Jones                    8/6/2020 23:17      Joshua R Kelly           9/1/2020 6:42
Sean Perkins                    8/6/2020 23:17      Monica I Jackson         9/1/2020 7:29
Stacey Jones                    8/6/2020 23:17      Daniel Friedenbach       9/1/2020 7:38
Donna S. Ratliff                8/6/2020 23:18      john aramanda            9/1/2020 8:56
Suzanne Lund                    8/6/2020 23:18      ian                      9/1/2020 9:42
Astrid Ceniceros-Barron         8/6/2020 23:18      Matthew Egbert          9/1/2020 10:12
MÃ¡ria HorvÃ¡th                 8/6/2020 23:18      Christine Rogers        9/1/2020 10:30
Terese Merry                    8/6/2020 23:18      Joseph McCray           9/1/2020 10:44
Joshua Lejeune                  8/6/2020 23:18      Aaron St.Clair          9/1/2020 11:15
Nathalie Ntwali                 8/6/2020 23:18      Mark Costello           9/1/2020 11:30
Paul Wallace                    8/6/2020 23:18      Amanda Fisher           9/1/2020 11:34
Tanya Garcia                    8/6/2020 23:18      thurl a nicholas        9/1/2020 11:44
Jennifer Nielson                8/6/2020 23:18      Melissa Smidt           9/1/2020 11:51
Sebastian                       8/6/2020 23:19      Justin Martin           9/1/2020 12:19
        Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 460 of 525


Brenda K Van Gieson           8/6/2020 23:19      Janet Butler                9/1/2020 13:19
Darren Heimburg               8/6/2020 23:19      Jayne Kerns                 9/1/2020 13:24
Richard Hutchison             8/6/2020 23:19      Hussam Hashem               9/1/2020 13:42
Nelly Ouattara                8/6/2020 23:19      daniel dziejma              9/1/2020 14:09
Robert Norris                 8/6/2020 23:20      Ethan Wendland Johnson      9/1/2020 14:16
Rhonda Hampton                8/6/2020 23:20      Samantha Sledd              9/1/2020 14:18
Dustin Stateler               8/6/2020 23:20      Zachary Keller              9/1/2020 14:26
Joel Paine                    8/6/2020 23:20      William Beninger            9/1/2020 14:31
Jessica N Thomas              8/6/2020 23:20      Nancy Payne                 9/1/2020 14:36
Susie Shin                    8/6/2020 23:20      Swaja Swarnaraja            9/1/2020 14:54
Patrick Morton                8/6/2020 23:20      Steve Zirngibl              9/1/2020 14:57
Michael Cornejo               8/6/2020 23:20      Leslie B Gober              9/1/2020 14:59
andrea luna                   8/6/2020 23:20      Karyn Corless               9/1/2020 15:04
Askew, Juston Floyd           8/6/2020 23:21      Kimberly Adams              9/1/2020 15:11
Hershel Johnson               8/6/2020 23:21      Lynda Chatman               9/1/2020 15:17
Vince Kirkhuff                8/6/2020 23:21      Joshua Medlin               9/1/2020 15:19
Steven Schoch                 8/6/2020 23:21      Elisabeth Grant             9/1/2020 15:20
Carol carolan                 8/6/2020 23:21      melissa espinoza            9/1/2020 15:25
Milan Mejia-Prieto            8/6/2020 23:22      melissa espinoza            9/1/2020 15:25
Zachary Johnson               8/6/2020 23:22      Xuejing Liu                 9/1/2020 15:26
Erica Joiner                  8/6/2020 23:22      melissa espinoza            9/1/2020 15:26
Kyle Richards                 8/6/2020 23:22      Christy Rhoades             9/1/2020 15:31
Turkhan Mirzayev              8/6/2020 23:22      Diana Yang                  9/1/2020 15:31
Saad A. Rehman                8/6/2020 23:23      mayella krause              9/1/2020 15:35
Kathleen R Shoemake           8/6/2020 23:23      Christy Rhoades             9/1/2020 15:42
Michael Egan                  8/6/2020 23:23      Bret W. Herringer           9/1/2020 15:44
Jesse Muller                  8/6/2020 23:24      Kevin Goldsmith             9/1/2020 15:46
Jessica Mirabal               8/6/2020 23:24      Danielle Ullrich            9/1/2020 16:02
Caryn Mefford                 8/6/2020 23:24      Jennifer D Capasso          9/1/2020 16:09
Lance Wicklund                8/6/2020 23:25      Lorenzo Rodriguez           9/1/2020 16:09
Amanda hente                  8/6/2020 23:25      Thomas B Tarbet             9/1/2020 16:21
Aimee Holdredge               8/6/2020 23:25      Gyou-Re Lee                 9/1/2020 16:25
Michael Gentry                8/6/2020 23:26      Jared Dix                   9/1/2020 16:55
PAULINE MARY NEWMAN           8/6/2020 23:26      Samandra Markelz            9/1/2020 17:06
Brandon Carroll               8/6/2020 23:26      Andrew Baader               9/1/2020 17:12
Shaina Steinherz              8/6/2020 23:26      Jeronna Hopkins-Hansberry   9/1/2020 17:15
Joann L Taylor                8/6/2020 23:26      Amelia Jones                9/1/2020 17:23
Dawud Rahmati                 8/6/2020 23:26      Michael James Larson        9/1/2020 17:38
Jeremy S Carter               8/6/2020 23:26      Michele Marotta             9/1/2020 17:49
Roger Mills                   8/6/2020 23:27      Bridgett Radford            9/1/2020 18:12
Elijah Leake                  8/6/2020 23:27      milford Grindstaff          9/1/2020 18:40
Dustin J Kline                8/6/2020 23:27      Kevin Barthe                9/1/2020 18:41
Charvay      Venzke           8/6/2020 23:27      Melissa Kandell             9/1/2020 18:46
Joshua esquibel               8/6/2020 23:27      Ming Chen                   9/1/2020 19:05
Shayan Morgen                 8/6/2020 23:27      Kyndra Stone                9/1/2020 19:11
William Luchon                8/6/2020 23:27      Christopher Bechler         9/1/2020 19:17
Navendra Ramdhan              8/6/2020 23:27      Yi Tai (Tony) Liu           9/1/2020 19:27
Stacey Shih                   8/6/2020 23:27      Jordan Jollon               9/1/2020 19:27
Sarah Zhang                   8/6/2020 23:28      Quinn Harr                  9/1/2020 19:36
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 461 of 525


John Paik                          8/6/2020 23:28   Zack Tubby               9/1/2020 19:43
Daniel Franco                      8/6/2020 23:29   Charles Kilgore          9/1/2020 20:18
John Muller                        8/6/2020 23:29   Jeanne Owart             9/1/2020 20:23
Alyssa Jones                       8/6/2020 23:29   timothy whittaker        9/1/2020 20:36
RAMZI ZIENNI                       8/6/2020 23:30   Drew Eriksen             9/1/2020 20:36
Joseph Martel                      8/6/2020 23:30   Barbara Tutorin          9/1/2020 20:56
Mary Nix                           8/6/2020 23:30   Douglas A. Huizenga      9/1/2020 21:05
Joseph Martel                      8/6/2020 23:30   Patrick C Kilgore        9/1/2020 21:16
Danny Stewart                      8/6/2020 23:30   Prasad Gopal             9/1/2020 21:23
Douglas Xia                        8/6/2020 23:30   Mageb Hussain            9/1/2020 21:35
ROSE allison                       8/6/2020 23:30   Deborah Shields          9/1/2020 21:39
Tim Lovell                         8/6/2020 23:30   Barituziga Banuna        9/1/2020 21:44
Jun Heider                         8/6/2020 23:30   Prince Grimes            9/1/2020 21:55
Holly Decker                       8/6/2020 23:30   Kelly Dye                9/1/2020 21:56
Kenneth Hutchison                  8/6/2020 23:31   Thomas Gadson            9/1/2020 22:06
Alexander Steven Allen McQuarrie   8/6/2020 23:31   Zachary Doiron           9/1/2020 22:09
Donald E Boyd                      8/6/2020 23:32   Eric Johnston            9/1/2020 22:35
Katrina Williams                   8/6/2020 23:32   Olivia Warfield          9/1/2020 23:09
Preston Hardy                      8/6/2020 23:32   JaclynLau                9/1/2020 23:13
Joshua                             8/6/2020 23:32   Joann Turner             9/1/2020 23:19
Mike Searle                        8/6/2020 23:32   Andriana Alexis          9/1/2020 23:32
SaParis                            8/6/2020 23:32   Randi Richardson         9/1/2020 23:34
Amber Goeden                       8/6/2020 23:32   Andrea Wales             9/1/2020 23:36
Jon Stephenson                     8/6/2020 23:32   Noah Francis             9/1/2020 23:45
Tatyana Bascue                     8/6/2020 23:32   Rani Martin              9/1/2020 23:46
Robert M. Palma                    8/6/2020 23:32   Noah Francis             9/1/2020 23:47
Gabriela Chaidez                   8/6/2020 23:33   Sowmya Ramachandran      9/1/2020 23:49
Mark Coomes                        8/6/2020 23:33   Inbar Michael            9/1/2020 23:55
Eu Nice Loh Lorenzen               8/6/2020 23:33   Koskie Daley              9/2/2020 0:14
Sylvia Reyes                       8/6/2020 23:33   Tomeika Braddy-bey        9/2/2020 0:20
Osbaldo Rivera                     8/6/2020 23:33   Mellaney Daniel           9/2/2020 0:21
Ian M Zens                         8/6/2020 23:34   David J Farr              9/2/2020 0:30
Stephanie Van Dellen               8/6/2020 23:34   Patrick Kelley            9/2/2020 0:33
Mai Dang                           8/6/2020 23:34   Sheeba Prabhu             9/2/2020 0:57
Juan Gutierrez                     8/6/2020 23:35   Benjamin Leathersich      9/2/2020 0:58
Kristianna Radley                  8/6/2020 23:35   Fauzi M Quraishi          9/2/2020 1:06
Connor james Cox                   8/6/2020 23:36   Bao Truong                9/2/2020 1:08
Amadou Taal                        8/6/2020 23:36   FRANCINE FLORES           9/2/2020 1:35
Peter Jaegersen                    8/6/2020 23:36   William J Causey          9/2/2020 1:38
Stephanie Ritola                   8/6/2020 23:36   Ashleigh Cote             9/2/2020 1:41
Sharon Collins                     8/6/2020 23:36   Kristina Solis            9/2/2020 1:44
Katherine Tipley                   8/6/2020 23:37   Akshay Dave               9/2/2020 1:49
Kenneth Stowe                      8/6/2020 23:37   Lisa Angel                9/2/2020 2:03
Jennifer Medrano                   8/6/2020 23:37   Anu Sarda                 9/2/2020 2:18
Mark Doh                           8/6/2020 23:37   Felipe Aceves Coronado    9/2/2020 2:27
Laurie A Zitzler                   8/6/2020 23:37   Rebecca Koenig            9/2/2020 2:47
Will Miller                        8/6/2020 23:37   LAURA JOHNSTON            9/2/2020 3:03
Catarina Ly                        8/6/2020 23:37   Theresa Anderson          9/2/2020 3:09
Chase Borum                        8/6/2020 23:38   Joseph Cathan Potter      9/2/2020 3:41
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 462 of 525


Kimberly R Jones                8/6/2020 23:38      Lacee Morris                 9/2/2020 3:43
Noah J Mamo                     8/6/2020 23:38      Viola and Fermin Gonzales    9/2/2020 3:45
Alec Hirang                     8/6/2020 23:38      Nick Larsen                  9/2/2020 3:58
Jasmine Saenz                   8/6/2020 23:39      Ryan Kekuna                  9/2/2020 4:07
Marisa A Viscardi               8/6/2020 23:39      Tammy Vaught                 9/2/2020 4:40
Toni                            8/6/2020 23:39      Robert Eric Carter           9/2/2020 5:25
Aaron Grey Culver               8/6/2020 23:39      Monica Bak                   9/2/2020 5:28
Debbie J. Reyes                 8/6/2020 23:39      James Benavides              9/2/2020 5:40
Sylvia COOKSEY                  8/6/2020 23:39      Galileo Vinci Joaquin        9/2/2020 6:22
Sarah Hand                      8/6/2020 23:39      OMAR HARIZI                  9/2/2020 6:41
Josie King                      8/6/2020 23:39      Kellie Taylor                9/2/2020 7:49
Deeksha Mangla                  8/6/2020 23:39      Susan A Cappaert             9/2/2020 7:51
Elson Darby                     8/6/2020 23:40      Cynthia Cancel               9/2/2020 9:50
Angelo Joseph Argentieri        8/6/2020 23:40      Tia boorman                 9/2/2020 10:16
Jessica Grace Brannigan         8/6/2020 23:40      Isabel Buchanan             9/2/2020 11:29
Holly McCullough                8/6/2020 23:40      Jade C Johnson              9/2/2020 12:01
Angela Schetrompf               8/6/2020 23:41      Latamara Kelly              9/2/2020 12:18
Myra M Boone                    8/6/2020 23:41      Bernadine Williams          9/2/2020 12:49
Jake Troychak                   8/6/2020 23:41      Peggy Luu                   9/2/2020 13:00
Phil Wacker                     8/6/2020 23:41      Andrew Elliott              9/2/2020 13:36
Matthew Crowley                 8/6/2020 23:41      Francoise Epps              9/2/2020 13:39
Evan Carey                      8/6/2020 23:42      Melissa Fowler              9/2/2020 13:42
Alyson Moy                      8/6/2020 23:42      Troy Honegger               9/2/2020 13:52
Theodore a izzo                 8/6/2020 23:42      Anna Price                  9/2/2020 14:02
Halle Pinckard                  8/6/2020 23:42      Michael Taleff              9/2/2020 14:03
Tristen Taylor Roos             8/6/2020 23:43      Mayra I Cruz                9/2/2020 14:06
Minie Newman                    8/6/2020 23:43      Dean Landi                  9/2/2020 14:07
Esther Krieger                  8/6/2020 23:43      Samuel Thomas Johnson       9/2/2020 14:23
Parker Pearmain                 8/6/2020 23:43      David Griggs                9/2/2020 14:28
Walter Hezik                    8/6/2020 23:43      Mary Zickmund               9/2/2020 14:28
Erwin Jason Flores              8/6/2020 23:43      Emily Oliver                9/2/2020 14:52
Callie Gandolfo                 8/6/2020 23:44      Tammy Young                 9/2/2020 14:56
Joseph Robertson                8/6/2020 23:44      Chandra Perkins             9/2/2020 14:57
Katherine Elizabeth Martin      8/6/2020 23:45      Chase Griffith              9/2/2020 15:01
Adam Harvey                     8/6/2020 23:45      Kyle Sorensen               9/2/2020 15:12
Jake Wiley                      8/6/2020 23:46      Kyle Sorensen               9/2/2020 15:24
Jeffrey Schedin                 8/6/2020 23:46      Sylvia Bryant Johnson       9/2/2020 15:26
Michael Layton                  8/6/2020 23:46      Kim Letson                  9/2/2020 15:34
Michelle Hoang                  8/6/2020 23:46      Matthew T Nelson            9/2/2020 15:37
Brendan Camellato               8/6/2020 23:47      Sierra                      9/2/2020 15:45
Vashni Nana Marfo Boamah        8/6/2020 23:47      Claire Wittowski            9/2/2020 16:06
Jimmy Calvo                     8/6/2020 23:47      Victoria Shupryt            9/2/2020 16:34
Seth Kremis                     8/6/2020 23:47      Maria Suprun                9/2/2020 16:45
Chris Barry                     8/6/2020 23:47      Gloria Gery                 9/2/2020 16:47
Jeevan Bawa                     8/6/2020 23:48      Ali Haleem                  9/2/2020 17:09
Steve Cheung                    8/6/2020 23:48      Stephanie Stansbury         9/2/2020 17:27
Vance Miller                    8/6/2020 23:48      Nehemiah                    9/2/2020 17:42
John M. Palladino               8/6/2020 23:49      Hsien Lilly                 9/2/2020 17:45
Cody D Burleson                 8/6/2020 23:49      Faiz Rehman                 9/2/2020 17:50
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 463 of 525


Sharon Tanner                    8/6/2020 23:49      Jennie L. McLoyd              9/2/2020 18:10
Zyanne Smith                     8/6/2020 23:49      Jacqueline Ackerman           9/2/2020 18:15
Leanne Simon                     8/6/2020 23:49      Diego Delgado                 9/2/2020 18:15
Lianne Philhower                 8/6/2020 23:49      James P Cordovez              9/2/2020 18:16
Gloria Salazar                   8/6/2020 23:49      Justyna Kareta                9/2/2020 18:20
Jason Nadeau                     8/6/2020 23:49      Hunter Mason                  9/2/2020 18:22
Rebecca Smith                    8/6/2020 23:49      William Vondran               9/2/2020 18:34
Leanne Simon                     8/6/2020 23:49      Louis Karko                   9/2/2020 18:36
Liane Johnson                    8/6/2020 23:50      Jack William Proctor          9/2/2020 18:59
Paula l Martinez                 8/6/2020 23:50      Natalie Fleming               9/2/2020 19:11
Jillian A Young                  8/6/2020 23:50      Tess Klemke                   9/2/2020 19:19
Sarah Mrogenski                  8/6/2020 23:50      Jesse Zonnefeld               9/2/2020 19:38
Geraid Nowlin                    8/6/2020 23:50      Candido Torres                9/2/2020 19:42
Fuller Jones                     8/6/2020 23:51      Rachel Mahoney                9/2/2020 20:12
Andrew Pucci                     8/6/2020 23:51      Sally Mahoney                 9/2/2020 20:17
Thalia Aguilar                   8/6/2020 23:51      Kaitlin Libby                 9/2/2020 20:30
Chloe El-Amin                    8/6/2020 23:51      Yanover Blanco                9/2/2020 20:32
Stefan Curuia                    8/6/2020 23:51      Thomas William Bodart         9/2/2020 20:38
Anthony Whaley                   8/6/2020 23:52      Eric Graf                     9/2/2020 20:38
James Michael Staton             8/6/2020 23:52      Zachary S Studier             9/2/2020 20:58
Nawal khan                       8/6/2020 23:52      Sara Murphy                   9/2/2020 21:06
Eduardo Becerra                  8/6/2020 23:52      Sheryl DeCleene               9/2/2020 21:07
Robert F Tunnell                 8/6/2020 23:53      Amos Murphy                   9/2/2020 21:09
Jackson McGraw                   8/6/2020 23:53      jesse stryker                 9/2/2020 21:15
Virginia Jackson                 8/6/2020 23:53      Mamie A Brantley              9/2/2020 21:23
Ian Christopher Evans            8/6/2020 23:53      Vet Eric Manuel Ortiz         9/2/2020 21:30
Ray W. Johnson                   8/6/2020 23:53      Shane Kamm                    9/2/2020 21:43
Michelle Knapp                   8/6/2020 23:53      OMAR HARIZI                   9/2/2020 21:46
Jaxson                           8/6/2020 23:53      Sharon Hager                  9/2/2020 22:05
Katrina Miller (Alexander)       8/6/2020 23:53      ANDREW C KING                 9/2/2020 22:16
Jerry F. Hunter                  8/6/2020 23:53      Ladora m Keel                 9/2/2020 22:23
Susan Nannette Leonhart          8/6/2020 23:54      Julie Achterhoff              9/2/2020 22:35
Fathy Elsherif                   8/6/2020 23:54      IVAN CARMONA                  9/2/2020 22:51
Nichelle Nimke                   8/6/2020 23:54      CRISTIN RAY                   9/2/2020 23:00
Yuri                             8/6/2020 23:54      Stacy Moncrief                9/2/2020 23:04
Gabriel Anello                   8/6/2020 23:54      Eli J Dean                    9/2/2020 23:13
Maria Kim                        8/6/2020 23:55      Randall Kilty                 9/2/2020 23:24
Lisa Sylvester                   8/6/2020 23:55      Jeff Gfeller                  9/2/2020 23:54
Ryan Fucci                       8/6/2020 23:55      Jamel Runcie                   9/3/2020 0:23
Chris Travale                    8/6/2020 23:55      Andy Van                       9/3/2020 0:34
Umi Caldwell                     8/6/2020 23:55      Andy Van                       9/3/2020 0:35
Jason A. Corning                 8/6/2020 23:55      Onakoya Sunday                 9/3/2020 0:55
DONALD JOHNSON                   8/6/2020 23:56      Matthew Ortega                 9/3/2020 0:59
LIZBETH JULIAN                   8/6/2020 23:56      Shawn Karr                     9/3/2020 1:11
Nikhil Mehra                     8/6/2020 23:56      Jeffrey Leonard                9/3/2020 1:11
Stephanie Barry                  8/6/2020 23:57      Anna Klimczuk                  9/3/2020 1:26
Alvaro Ocasio                    8/6/2020 23:57      micheal anthony sisco national 9/3/2020 1:30
Erik Romnes                      8/6/2020 23:57      Maria perez                    9/3/2020 1:32
Jinkyung Jang                    8/6/2020 23:57      Adam L Dawkins                 9/3/2020 1:44
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 464 of 525


Christopher Johnson            8/6/2020 23:58      Adam L Dawkins                9/3/2020 1:45
Jekela Lee                     8/6/2020 23:58      Derek Petrick Dohler          9/3/2020 1:53
Doug Perkerson                 8/6/2020 23:58      Sarah Klabbatz                9/3/2020 1:58
Rebecca Lynette Anderson       8/6/2020 23:58      Brandon Miller                9/3/2020 2:07
Graham Thomas Roberson         8/6/2020 23:58      Malgorzata Rudolf Kaminska    9/3/2020 2:14
Mark Semelhago                 8/6/2020 23:58      Robyn Corry                   9/3/2020 2:24
Elise Holle                    8/6/2020 23:58      Larry Stevens                 9/3/2020 2:36
TATYANA SHCHIGLIK              8/6/2020 23:58      Patricia Jagodnik             9/3/2020 3:01
Christian Seidt                8/6/2020 23:58      Thomas Nguyen                 9/3/2020 3:17
Janet Hooper                   8/6/2020 23:58      Patricia A Mazzeo             9/3/2020 4:33
Lonnie McNerney Jr             8/6/2020 23:58      Lakesha Washington            9/3/2020 4:34
michael mitchell               8/6/2020 23:59      Scott A Mazzeo                9/3/2020 4:35
Brooke Ten Eyck                8/6/2020 23:59      Ryan Grange                   9/3/2020 4:45
Sara Homakie                   8/6/2020 23:59      Charlene A Teets              9/3/2020 4:59
Gail Easterling                8/6/2020 23:59      Tom Benjamin                  9/3/2020 5:03
Dwight L Grant                 8/6/2020 23:59      Victoria Gross                9/3/2020 5:49
Alysha Gurr                    8/6/2020 23:59      Aysun Bascetincelik           9/3/2020 6:13
KURTISS BLEDSOE                8/6/2020 23:59      Pablo Cuadros Romero          9/3/2020 6:20
Sobia Qamar                    8/6/2020 23:59      Randy R Leimbach              9/3/2020 7:35
daichi ishida                  8/6/2020 23:59      Henry adkins                  9/3/2020 8:44
Melinda Carver                 8/6/2020 23:59      Telisa Days                   9/3/2020 8:51
Chase B Channell               8/6/2020 23:59      Judah Hartenstein             9/3/2020 9:29
The Men's Room Barber Shop     8/6/2020 23:59      Melanie Davis-Adams          9/3/2020 10:01
Lia Higgs                       8/7/2020 0:00      Joel Karr                    9/3/2020 10:09
Alexis Danielle Koren           8/7/2020 0:00      Deane Tanner Jayd Ritter     9/3/2020 10:30
Robert Maciel                   8/7/2020 0:00      Charlean Upchurch            9/3/2020 10:44
Aide Gonzalez                   8/7/2020 0:00      Eddy sanders                 9/3/2020 11:09
Ido Rosen                       8/7/2020 0:00      Ethan A WilsonIII            9/3/2020 11:39
Amy Beth Burleigh               8/7/2020 0:00      Catherine Siebert-Gieche     9/3/2020 12:29
Veronica Scott-Miller           8/7/2020 0:00      Todd Goodhead                9/3/2020 12:38
Vincent                         8/7/2020 0:01      Dan McCrimmon Jr             9/3/2020 12:57
Ronald Duquette                 8/7/2020 0:01      Kiarra Falcone               9/3/2020 13:05
Rebecca Brown                   8/7/2020 0:01      Robert Vogt                  9/3/2020 13:18
Crystal brown                   8/7/2020 0:01      Jess Long                    9/3/2020 13:25
Adrianne Wright                 8/7/2020 0:01      Elizabeth Scheidecker        9/3/2020 13:27
Andrew Dorsett                  8/7/2020 0:01      Yelena Mazur                 9/3/2020 13:30
Greta Ball                      8/7/2020 0:01      Christine Johnson            9/3/2020 13:41
Alessandro Gazani               8/7/2020 0:01      Jennifer Miller              9/3/2020 13:47
Jade Brown                      8/7/2020 0:02      Mary Ann Delahunt            9/3/2020 13:56
Nathaniel Burch                 8/7/2020 0:02      Donald Delahunt              9/3/2020 13:57
Terese Delcollo                 8/7/2020 0:02      Ivan Kostic                  9/3/2020 13:58
Christian C Schnacker           8/7/2020 0:02      Steven J Harkins             9/3/2020 14:18
Linda LoBue                     8/7/2020 0:02      Larry Koh                    9/3/2020 14:32
Chenny Zhu                      8/7/2020 0:02      Jacob Browell                9/3/2020 14:39
Ashton Stardust                 8/7/2020 0:02      William Anthony Bennett Jr   9/3/2020 14:40
Matthew Jolda                   8/7/2020 0:02      Elfreda Frimpong             9/3/2020 14:54
Nichole Simpson                 8/7/2020 0:03      Matthew Cunningham           9/3/2020 15:07
MICHAEL HALE                    8/7/2020 0:03      Karl Becker                  9/3/2020 15:16
Dominique Hunsucker             8/7/2020 0:03      JENNIFER VESPER              9/3/2020 15:16
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 465 of 525


Ashley Jose                      8/7/2020 0:03      Christopher Eugene Jones   9/3/2020 15:23
Geovany F Ayala                  8/7/2020 0:03      Paula Clemons              9/3/2020 15:48
Melinda Montross (Mel Ting)      8/7/2020 0:03      Maria Tate                 9/3/2020 16:03
Jessica Scott                    8/7/2020 0:04      Wanda Jones                9/3/2020 16:06
Kelly Brock                      8/7/2020 0:04      Jamie M Wing               9/3/2020 16:20
Julie Long                       8/7/2020 0:04      Mark Rizzitano             9/3/2020 16:21
Marie C Rasmussen                8/7/2020 0:04      Jamie J Lovern             9/3/2020 16:22
Michael Woods                    8/7/2020 0:04      Channing Payne             9/3/2020 16:30
Crystal brown                    8/7/2020 0:04      Ani Marie Onesian          9/3/2020 16:38
Carolyn M Hawthorne              8/7/2020 0:04      Yonatan Ron                9/3/2020 16:40
Alexandria Nguyen                8/7/2020 0:04      Joe Kuzma                  9/3/2020 16:43
Madison Kohls                    8/7/2020 0:04      Sarah Sargent              9/3/2020 17:12
Michael Garcia                   8/7/2020 0:05      Shawn Stanley              9/3/2020 17:17
John Draughn                     8/7/2020 0:05      Amy Molinaro               9/3/2020 17:18
Patrick Clark                    8/7/2020 0:05      Ryan Hirsch                9/3/2020 17:19
Cetaria Wilkerson                8/7/2020 0:05      james keys                 9/3/2020 17:37
Sarena McGraw                    8/7/2020 0:05      Chleona Parks              9/3/2020 17:45
Benjamin C Davne                 8/7/2020 0:05      Susan Fradkin              9/3/2020 17:56
Aaliyah Joyner                   8/7/2020 0:05      Elwood P Martz IV          9/3/2020 17:57
Sherine Presley                  8/7/2020 0:06      Helen Martz                9/3/2020 17:58
brett bulich                     8/7/2020 0:06      Jillian Martz              9/3/2020 17:59
Mario Thomallari                 8/7/2020 0:06      Paige Martz                9/3/2020 18:01
Mariusz Ostasz                   8/7/2020 0:06      Christopher Blake          9/3/2020 18:01
William Dallas                   8/7/2020 0:06      Leeanne Bolha              9/3/2020 18:27
Daniel Hazlewood                 8/7/2020 0:06      Marissa T Perino           9/3/2020 18:45
Jeffrey Rodgers                  8/7/2020 0:06      Paola Lara Santiago        9/3/2020 18:54
Manuel Antonio Villagrana        8/7/2020 0:06      Karen Sablich              9/3/2020 18:55
Shirley                          8/7/2020 0:06      Gregory A Learnard         9/3/2020 19:01
Ronda Yip                        8/7/2020 0:06      Alicia C. Ledezma          9/3/2020 19:14
Donald Barrett                   8/7/2020 0:06      Alexandra Pauley           9/3/2020 19:20
James Clement                    8/7/2020 0:06      Charles Atkinson           9/3/2020 19:22
Connie Ingersoll Schuchman       8/7/2020 0:07      Seth Johnson               9/3/2020 19:23
Brittany Jones                   8/7/2020 0:07      Morena y Boricua           9/3/2020 19:27
travious brooks                  8/7/2020 0:07      Lorraine Tang              9/3/2020 19:30
Jael N. Warren                   8/7/2020 0:07      Lisa Leverett              9/3/2020 19:53
Damon Lane                       8/7/2020 0:07      Rob Hansen                 9/3/2020 20:03
Morgan Elise Keith               8/7/2020 0:07      Catherine Schaffer         9/3/2020 20:06
Rebekah Nussbaumer               8/7/2020 0:07      Nicholas Sridej            9/3/2020 20:07
Tawna Peare                      8/7/2020 0:08      Justin Tryon               9/3/2020 20:26
Erin Gullage                     8/7/2020 0:08      Carrie J Whitaker          9/3/2020 20:35
Kathleen M. Henn                 8/7/2020 0:08      Luis Garduno               9/3/2020 20:43
COLLIN J REED                    8/7/2020 0:08      Karissa A Jordan           9/3/2020 20:45
Patrick randazzo                 8/7/2020 0:08      Laura maciejko             9/3/2020 20:58
charles zihmer                   8/7/2020 0:08      Caroline Miles             9/3/2020 20:58
David Micah Pettibone            8/7/2020 0:09      Ollie Marseglia            9/3/2020 21:16
Sam Rhodes                       8/7/2020 0:09      Sasha Blackwell            9/3/2020 21:16
Michael Jordan                   8/7/2020 0:09      Tracy Hansen               9/3/2020 21:32
Twinnita Jordan                  8/7/2020 0:09      Stephanie Marshall Dean    9/3/2020 21:34
Michael DeBolt                   8/7/2020 0:09      Sophia Parkison            9/3/2020 21:37
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 466 of 525


Chastity Gomez                    8/7/2020 0:09      Gricelda Cenci          9/3/2020 21:38
John Roberto                      8/7/2020 0:10      Lindsay Keener          9/3/2020 21:42
Denise Villagrana                 8/7/2020 0:10      Daniel Ward             9/3/2020 22:15
Manuel vanegas                    8/7/2020 0:10      Truc To                 9/3/2020 22:20
Angela Browne                     8/7/2020 0:10      JoAnne Vickers          9/3/2020 22:27
Henry Asam                        8/7/2020 0:10      Christopher Vaglia      9/3/2020 22:34
LaTonya T Sidney Jackson          8/7/2020 0:10      Mason Fung              9/3/2020 22:34
FrankForsythe                     8/7/2020 0:10      Michael Crusham         9/3/2020 22:48
Kayla Colacion                    8/7/2020 0:10      Ken Lahm                9/3/2020 22:49
Alyssa Glenn                      8/7/2020 0:10      Nikolai Alas            9/3/2020 23:22
Ana-Marie Hubbard                 8/7/2020 0:10      Brigham Haroldsen       9/3/2020 23:32
Paola Badilla Ruiz                8/7/2020 0:10      Abdellah Laoubi         9/3/2020 23:34
Bobby Alexander                   8/7/2020 0:10      Christopher Pinchak     9/3/2020 23:43
Saira CastaÃ±eda                  8/7/2020 0:11      Sarah Bursky            9/3/2020 23:48
Matthew Black                     8/7/2020 0:11      Rosa N. Boone           9/3/2020 23:57
Alesha L Nielson                  8/7/2020 0:11      Charles Arneson          9/4/2020 0:08
Darius K Drain                    8/7/2020 0:11      Ronald A. Cedrone        9/4/2020 0:13
JSean Zims                        8/7/2020 0:11      Pamela Beaudin           9/4/2020 0:16
Helene Debelak                    8/7/2020 0:11      Tyson Dempsey            9/4/2020 0:54
Amanda Dixon                      8/7/2020 0:11      Shaan Gulati             9/4/2020 1:10
Amber L Cole                      8/7/2020 0:11      Gabriel Mendez           9/4/2020 1:18
Carleen Goetsch                   8/7/2020 0:11      Scott Lanagan            9/4/2020 1:20
Rachel OBrien                     8/7/2020 0:11      MARK CABOT               9/4/2020 1:23
Ryan C O'Shea                     8/7/2020 0:11      Patrick Flynn            9/4/2020 1:43
Kenna Jacquay                     8/7/2020 0:11      Kalene Williams          9/4/2020 2:15
Shannon Tulloh                    8/7/2020 0:11      Paal Skjefstad           9/4/2020 2:21
Jack Stoner                       8/7/2020 0:11      Christina Clark          9/4/2020 2:29
Lukesha Tate                      8/7/2020 0:12      Cynthia Pan              9/4/2020 2:35
Ida Araya                         8/7/2020 0:12      Zachary O'Meara          9/4/2020 2:40
Scott Brady                       8/7/2020 0:12      ALFONSO SCUDIERO         9/4/2020 2:42
Shakeeb Syed                      8/7/2020 0:12      Irene Li                 9/4/2020 2:52
Andrew Musa                       8/7/2020 0:12      Kelley Hagerich          9/4/2020 3:09
Patrick L Hilary-Burroughs        8/7/2020 0:12      Derrick Fryer            9/4/2020 3:28
Chong H Beak                      8/7/2020 0:12      Andrew Lee Taylor lll    9/4/2020 4:53
Edward Pappo                      8/7/2020 0:12      Matthew Johansson        9/4/2020 5:06
Mohsen abo ela                    8/7/2020 0:12      Robert Hatcher           9/4/2020 6:10
Dnae Turner                       8/7/2020 0:13      Bob Hatcher              9/4/2020 6:13
Ashley Dunning                    8/7/2020 0:13      Shannon Burger           9/4/2020 6:31
WILSON KONG                       8/7/2020 0:13      Amir farahbakhsh         9/4/2020 9:19
Matthew Howard                    8/7/2020 0:13      Keira Kroin             9/4/2020 10:25
Bruno Subieta                     8/7/2020 0:13      heidi trinkle           9/4/2020 10:29
Sarah C Byrd                      8/7/2020 0:14      KENNETH PARKMAN         9/4/2020 11:27
Jennifer Bradley                  8/7/2020 0:14      Jennifer Skinner        9/4/2020 12:51
Michael R Torman                  8/7/2020 0:14      Sylvie Szczepanik       9/4/2020 12:54
Levi Jones                        8/7/2020 0:14      Sylvia Szczepanik       9/4/2020 12:57
William copple                    8/7/2020 0:14      Mallory Bury            9/4/2020 13:07
Mary Dixon                        8/7/2020 0:14      Daniel Paul Henry       9/4/2020 13:11
Brendan Arbuckle                  8/7/2020 0:14      Selena Denise Favors    9/4/2020 13:11
Bruce Lauer                       8/7/2020 0:14      Dena Henry              9/4/2020 13:13
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 467 of 525


Mauro Ixcamey                    8/7/2020 0:14      David Alexander, President of   9/4/2020
                                                                                    The Kraus13:39
                                                                                             Alexander Constru
Jennifer Horrocks                8/7/2020 0:14      Ryohei Ozaki                    9/4/2020 13:42
Nicholas Locantore               8/7/2020 0:14      donna shollenberger             9/4/2020 13:49
ANDREW POLO                      8/7/2020 0:14      Tom Benjamin                    9/4/2020 14:09
Rico-Kali A Hayes                8/7/2020 0:14      Don Udall                       9/4/2020 14:11
Alana Friedman                   8/7/2020 0:15      Sarah May                       9/4/2020 14:23
David Mata                       8/7/2020 0:15      Ada Rauch                       9/4/2020 14:34
Marvin D Rush                    8/7/2020 0:15      Iad Al-Dahleh                   9/4/2020 14:34
Nicole Schoen                    8/7/2020 0:15      Iad Al-Dahleh                   9/4/2020 14:42
Samantha Carroll                 8/7/2020 0:15      Carl Kelliher                   9/4/2020 14:48
Gary Dutery                      8/7/2020 0:15      Ashley Means Zavala             9/4/2020 15:01
Joseph Williamson                8/7/2020 0:15      Tenly A Bates                   9/4/2020 15:06
John Isenhour                    8/7/2020 0:15      Jessica Ruddy                   9/4/2020 15:14
Dirk Smits Jr                    8/7/2020 0:15      Bailey Carmichael               9/4/2020 15:29
JOSEPH                           8/7/2020 0:15      Jeneva Wynn                     9/4/2020 15:34
Alisha Tyer                      8/7/2020 0:15      Emma Broadhurst                 9/4/2020 15:35
Cheryl A Dillinger               8/7/2020 0:15      Dawn Schneider                  9/4/2020 15:40
Derek Reich                      8/7/2020 0:16      Jacob D. Craft                  9/4/2020 15:43
Dylan J Delafuente               8/7/2020 0:16      James Pangburn                  9/4/2020 15:48
Jason Harris                     8/7/2020 0:16      Kristin Nong                    9/4/2020 15:58
Hailey Kirk                      8/7/2020 0:16      Adam Cook                       9/4/2020 16:02
Hannah Chen                      8/7/2020 0:16      Amy Johnson                     9/4/2020 16:18
Karl Engelmann                   8/7/2020 0:16      Daniel Katzman                  9/4/2020 16:20
phyllis j neff                   8/7/2020 0:16      Karl Coryat                     9/4/2020 16:31
Analisa Raccanello               8/7/2020 0:16      Michael Phillips                9/4/2020 16:33
Joshua Perez                     8/7/2020 0:16      Sarah M Olson                   9/4/2020 16:36
ROHIT BANSAL                     8/7/2020 0:16      PHILLIP DOPPELT                 9/4/2020 16:40
manila Chansmouth                8/7/2020 0:16      Adam Rainer                     9/4/2020 16:45
Amy Napoles                      8/7/2020 0:16      Terri Hurston Simms             9/4/2020 16:59
Colleen Capuano                  8/7/2020 0:16      Karl Coryat                     9/4/2020 17:01
Emily White                      8/7/2020 0:16      Jobie M Gerken                  9/4/2020 17:10
Kenneth Edward Pruitt            8/7/2020 0:17      Brandi Carter                   9/4/2020 17:11
Nikhil Alapati                   8/7/2020 0:17      MORGAN HALL                     9/4/2020 17:29
Blake Henry                      8/7/2020 0:17      Di Wu                           9/4/2020 17:37
Faye Frankfort                   8/7/2020 0:17      edmond chan                     9/4/2020 17:41
Joshua Koffman                   8/7/2020 0:17      Leah Yanoff                     9/4/2020 18:00
Hayden Taylor                    8/7/2020 0:18      Omar A. Perez                   9/4/2020 18:06
Dee Dropkin                      8/7/2020 0:18      Matthew Roper                   9/4/2020 18:17
Kafumba Kenneth                  8/7/2020 0:18      Hichem Bannour                  9/4/2020 18:32
Earline Huggins                  8/7/2020 0:18      Erin Burns                      9/4/2020 18:38
Erin Maher                       8/7/2020 0:18      Twyla Kruger                    9/4/2020 18:41
Shanik Mapp                      8/7/2020 0:18      Ignacio Saldana                 9/4/2020 19:13
Vaibhav Rajput                   8/7/2020 0:18      Aaron P. Sharp                  9/4/2020 19:29
Dilma Camposano                  8/7/2020 0:18      Matthew Lawrence                9/4/2020 20:04
Bryan A Charry                   8/7/2020 0:18      Ethan Cloer                     9/4/2020 20:33
Brady Kittel                     8/7/2020 0:18      Ryan Cassidy                    9/4/2020 21:35
Addisalem Williams               8/7/2020 0:18      Mowgli Olenason                 9/4/2020 22:08
Kim Holleman                     8/7/2020 0:18      Mowgli Olenason                 9/4/2020 22:09
Thomas Kosuda                    8/7/2020 0:18      Mowgli Olenason                 9/4/2020 22:09
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 468 of 525


Jessica Olson                     8/7/2020 0:19      Andrew Brayan               9/4/2020 22:10
Alexa Arellano                    8/7/2020 0:19      Eric Montellese             9/4/2020 22:13
Guillermo Morales                 8/7/2020 0:19      Christopher R. Harton       9/4/2020 22:17
Adam Bugg                         8/7/2020 0:19      Ray Bell                    9/4/2020 22:21
Kelly Hill                        8/7/2020 0:19      Jill Bell                   9/4/2020 22:22
Anthony Mapp                      8/7/2020 0:19      Ray Bell                    9/4/2020 22:24
Benjamin Phalen                   8/7/2020 0:19      Grant Mackey                9/4/2020 22:52
Tuesheda Struggs                  8/7/2020 0:20      Elijah Meader               9/4/2020 23:03
Dylan Paracka                     8/7/2020 0:20      Nona Perry                  9/4/2020 23:06
Daniel Cawley                     8/7/2020 0:20      Caleb Nichols               9/4/2020 23:11
Ashanti Walker                    8/7/2020 0:20      Marcy Phillips              9/4/2020 23:34
Seth Lifland                      8/7/2020 0:20      Georgette Chukwuemeka        9/5/2020 0:02
Ajit Benoit                       8/7/2020 0:20      Raul Villalobos              9/5/2020 0:13
Brandon June                      8/7/2020 0:20      KEVIN HAGN                   9/5/2020 0:38
Litzy Morales                     8/7/2020 0:20      Chase Marshallc              9/5/2020 0:50
Helena Sudla                      8/7/2020 0:20      Galina Panov                 9/5/2020 0:59
Aaron Smith                       8/7/2020 0:20      Sean McConachie              9/5/2020 1:00
Michael Castro                    8/7/2020 0:20      Landreth Andy A White II     9/5/2020 1:07
Eliah Mapp                        8/7/2020 0:21      Sun Yeung                    9/5/2020 1:33
David A. White                    8/7/2020 0:21      Julie Mangum                 9/5/2020 2:05
Jesus Rizo                        8/7/2020 0:21      Ethan Nesbitt                9/5/2020 2:06
William Smith                     8/7/2020 0:21      Erica Mumm                   9/5/2020 2:52
Jennifer Radebaugh                8/7/2020 0:21      Kemverlyn Joy Rom            9/5/2020 2:53
Taylee lehman                     8/7/2020 0:21      Hector Macedo                9/5/2020 3:01
Joseph Wilson                     8/7/2020 0:21      Vincent Raphael Vitale Jr    9/5/2020 3:28
Brandon Monnett                   8/7/2020 0:21      jack felondo                 9/5/2020 4:05
Eric Mitchell                     8/7/2020 0:22      Carolyn Moore                9/5/2020 4:09
Richard Kublik                    8/7/2020 0:22      Lindsay Stern                9/5/2020 4:36
Thaddeus Mitchell Jr.             8/7/2020 0:22      Kelsey O'Leary               9/5/2020 4:37
jason lewedag                     8/7/2020 0:22      natalie qiu                  9/5/2020 6:46
Thomas Hamilton                   8/7/2020 0:22      Gala Rivas                   9/5/2020 6:57
Jesse C Nowak                     8/7/2020 0:22      Katherine Gasser             9/5/2020 7:45
Crystal Wood                      8/7/2020 0:22      Arianna Kenig                9/5/2020 7:46
Carl Owen Jimison II              8/7/2020 0:22      Hector B Mendez             9/5/2020 11:44
Rebel Malm                        8/7/2020 0:22      Irene Gagen                 9/5/2020 11:49
Jazelle Sampson                   8/7/2020 0:22      Jesus Coronado              9/5/2020 13:01
Arthur Fitzpatrick                8/7/2020 0:22      David OBrien                9/5/2020 13:07
Jamila A Ormond                   8/7/2020 0:22      Katherine Glasser           9/5/2020 13:14
Candace Renee Hall                8/7/2020 0:22      Don Belmore                 9/5/2020 13:25
Dan Dominguez                     8/7/2020 0:22      Marisa Evans                9/5/2020 13:29
Jessica Philipp                   8/7/2020 0:22      Gregory Galloway            9/5/2020 13:31
Tom Williams                      8/7/2020 0:22      Heidi Miller                9/5/2020 13:47
sharyon lowery                    8/7/2020 0:23      Jess Cua                    9/5/2020 14:09
Jason W Lewedag                   8/7/2020 0:23      David Pierce                9/5/2020 14:54
Beatrice mount                    8/7/2020 0:23      Charles Lempert             9/5/2020 15:05
Catherine Kublik                  8/7/2020 0:23      Joi Mims                    9/5/2020 15:05
Quinton Boldon                    8/7/2020 0:23      Sonia Sieler                9/5/2020 15:16
Johnathan Van Why                 8/7/2020 0:23      Rhonda Clark                9/5/2020 15:44
Jason W Lewedag                   8/7/2020 0:23      lori sharp                  9/5/2020 15:50
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 469 of 525


Brittany                          8/7/2020 0:23      Kelsey Novela               9/5/2020 16:01
Uriel morales                     8/7/2020 0:23      Stephen Ranft               9/5/2020 16:29
Sonny Simonian                    8/7/2020 0:23      Tommy Loyd                  9/5/2020 16:55
Benjamin Greene                   8/7/2020 0:23      Eric Mzyk                   9/5/2020 17:03
Keshae Shepherd                   8/7/2020 0:23      Cathleen Josaitis           9/5/2020 17:04
laura shaffer                     8/7/2020 0:23      Bart                        9/5/2020 17:41
Clarity Flowers                   8/7/2020 0:23      JoAnne L Watson             9/5/2020 17:43
Casey Ledbetter                   8/7/2020 0:23      Andrew Akers                9/5/2020 17:47
Jacob Attar                       8/7/2020 0:23      Jeremy Londono              9/5/2020 18:00
Anthony Jewell                    8/7/2020 0:23      Fan Meng                    9/5/2020 18:07
Clarence Turner                   8/7/2020 0:24      Nirmala Hemdev              9/5/2020 18:10
Erma Fay Jones                    8/7/2020 0:24      Nathaniel M. Nowak          9/5/2020 18:19
Destiny Ownbey                    8/7/2020 0:24      Kelley Doornek              9/5/2020 18:25
Daniel Beaver II                  8/7/2020 0:24      Stephen Hudson              9/5/2020 18:45
Michael Brennan                   8/7/2020 0:24      Kristin Headley             9/5/2020 18:57
Paul Roundy                       8/7/2020 0:24      Barbara Denman              9/5/2020 19:17
Yatzel Ileana Fite-Sabat          8/7/2020 0:24      Lindsey Zimmerman           9/5/2020 19:31
Layla Tavarez Ogando              8/7/2020 0:24      Jordan P Grom               9/5/2020 19:56
Christopher Brownell              8/7/2020 0:24      Faisal AlÂ Qasimi           9/5/2020 20:27
Jeffery Duncombe                  8/7/2020 0:24      Sharona Ginsberg            9/5/2020 20:47
Derek James Beaver                8/7/2020 0:24      Kaitlin Dyer                9/5/2020 20:54
Katarina Pearsall                 8/7/2020 0:24      Aimee Noble                 9/5/2020 20:57
David Hounyo                      8/7/2020 0:24      Shawn Walsh                 9/5/2020 21:14
Thomas Kastner                    8/7/2020 0:24      David Schmidt               9/5/2020 21:19
Rusty Lindsey                     8/7/2020 0:24      David Wood                  9/5/2020 21:22
Chandra Holley-Chavis             8/7/2020 0:24      Natalie wheeler             9/5/2020 21:49
Erin L Volker                     8/7/2020 0:24      Geoffrey Gu                 9/5/2020 21:50
Ger                               8/7/2020 0:24      Sally Mandichak (Higgins)   9/5/2020 22:00
Loraine Willoughby                8/7/2020 0:24      Delaney Yellott             9/5/2020 22:42
Jagdeep Raju                      8/7/2020 0:24      Adam Novak                  9/5/2020 23:31
Aurora Laing                      8/7/2020 0:24      Brian and Trudi Lewis       9/5/2020 23:38
William Dobson                    8/7/2020 0:25      Yunqing Feng                 9/6/2020 0:10
Erik Whitford                     8/7/2020 0:25      Phyllis Waisman              9/6/2020 0:25
Orla Brazell                      8/7/2020 0:25      Maria Gutowski               9/6/2020 0:25
Tara Williams                     8/7/2020 0:25      Zach Alsgaard                9/6/2020 0:49
Peter Arthur Joslyn               8/7/2020 0:25      Joseph Klembarsky            9/6/2020 0:51
Anika Pensiero                    8/7/2020 0:25      Cristian Chias               9/6/2020 1:07
Tara Fink                         8/7/2020 0:25      Ashley Ball                  9/6/2020 1:08
sean large                        8/7/2020 0:25      Mindee McBryde               9/6/2020 1:13
Brianna Crea                      8/7/2020 0:25      Matthew Simpson              9/6/2020 2:11
Laura johnson                     8/7/2020 0:25      Staci                        9/6/2020 2:29
Deepa Nagaraj                     8/7/2020 0:25      Hope Dupont                  9/6/2020 3:07
Antioch Church of Christ          8/7/2020 0:25      Patricia LaFollette          9/6/2020 3:22
Stephen Croft                     8/7/2020 0:26      Elle Gee                     9/6/2020 3:35
Suzanne Bunting                   8/7/2020 0:26      Anna Chatman                 9/6/2020 3:39
Carlos Andres Espinosa            8/7/2020 0:26      Michele Burns-Dawkins        9/6/2020 4:08
Nathen Fredericks                 8/7/2020 0:26      Donna Turner                 9/6/2020 4:52
Sarah A McDermott                 8/7/2020 0:26      Dhruv Gramopadhye            9/6/2020 5:05
Jason S. Park                     8/7/2020 0:26      Sami Hammoud                 9/6/2020 5:18
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 470 of 525


Lynne A Dunlap                    8/7/2020 0:26      Matthew Repp              9/6/2020 5:50
Treyvon Thomas                    8/7/2020 0:26      Jairo Rivera              9/6/2020 6:00
Amanda Heidt                      8/7/2020 0:26      DA                        9/6/2020 6:01
Sabrina L Veley                   8/7/2020 0:26      Damien Howard             9/6/2020 7:09
Stephen Cases                     8/7/2020 0:26      Liban Osman               9/6/2020 8:30
Stephen Adekunle                  8/7/2020 0:27      Samuale Bailey            9/6/2020 8:33
Christina Katherine Buczynski     8/7/2020 0:27      Samuel Diefenbach        9/6/2020 10:54
Kara Schwarz                      8/7/2020 0:27      Nathan Graham            9/6/2020 11:08
Matthew Dinkle                    8/7/2020 0:27      Lisa Diefenbach          9/6/2020 11:47
Kristen Kuser                     8/7/2020 0:27      Shawn Washington         9/6/2020 12:22
Raya Jane                         8/7/2020 0:27      robert leblanc           9/6/2020 12:31
Michael J Veley                   8/7/2020 0:27      LeRon Stevens            9/6/2020 12:44
Michael Keenan                    8/7/2020 0:28      Heather Nielsen          9/6/2020 14:47
Timothy Josiah Scott              8/7/2020 0:28      Jodi Caraballo           9/6/2020 14:54
Johnathan Turnell Mundy           8/7/2020 0:28      Jonathan butler          9/6/2020 15:12
David Slick                       8/7/2020 0:28      Daniel Wood              9/6/2020 15:15
Matthew Leggett                   8/7/2020 0:28      Tamie veronie            9/6/2020 15:38
Mary Pamela Younger               8/7/2020 0:28      David Chung              9/6/2020 16:04
Kristin Gibson                    8/7/2020 0:28      Elizabeth Guadagni       9/6/2020 16:07
Karina Bravo                      8/7/2020 0:28      Shaun Vrabel             9/6/2020 16:07
Shenita O Chase                   8/7/2020 0:28      George Ferris            9/6/2020 16:09
Bethany Moreno                    8/7/2020 0:28      Lauren Soleil-Downer     9/6/2020 16:16
Vernon Michael Vassallo           8/7/2020 0:28      Gautham Shah             9/6/2020 16:18
Kathryn Schurig                   8/7/2020 0:28      Grey Pelkey              9/6/2020 16:27
KRYSTAL LASSALLE                  8/7/2020 0:28      Yunhe Wang               9/6/2020 16:52
Sharen Etienne-LeBeau             8/7/2020 0:28      Jared Oats               9/6/2020 17:20
Aurelio Cruz                      8/7/2020 0:29      Daniel Zaldivar          9/6/2020 17:43
Neal Schimmels                    8/7/2020 0:29      Victoria Luther          9/6/2020 17:46
Autumn Hardy                      8/7/2020 0:29      Pranay Pratap            9/6/2020 17:47
LARRY R DELABRIANDAIS             8/7/2020 0:29      Yolanda Martinez         9/6/2020 17:53
Brandon Bonner                    8/7/2020 0:29      Donald Peter Cento Jr.   9/6/2020 17:59
Charles Fisher                    8/7/2020 0:29      RAMONA DRIESSEN          9/6/2020 18:21
Delon Pressley                    8/7/2020 0:29      Dannielle Owens-Reid     9/6/2020 18:29
William Farley                    8/7/2020 0:29      Anne Clemmer Burlett     9/6/2020 18:30
Paul Broadway                     8/7/2020 0:29      Michelle Pomeroy         9/6/2020 18:56
Lucas Jones                       8/7/2020 0:29      Charlyn Schultz          9/6/2020 19:03
Eric T Pare                       8/7/2020 0:29      Akilesh V                9/6/2020 19:06
Justin Keller                     8/7/2020 0:29      Eugenia Joe              9/6/2020 19:23
Liliana Sesar Diaz                8/7/2020 0:29      Christina J Henry        9/6/2020 19:33
Lena Abramov                      8/7/2020 0:30      Neosha                   9/6/2020 19:41
Kimberly Phillips                 8/7/2020 0:30      Anna Capezzera           9/6/2020 20:10
Peter J Rasmussen                 8/7/2020 0:30      Robert Mackenzie         9/6/2020 20:46
samir khamis                      8/7/2020 0:30      Melody Dawn              9/6/2020 20:53
Katrina Lawhorn                   8/7/2020 0:30      Natalie Neumann          9/6/2020 21:01
Sheryl Jadrosich                  8/7/2020 0:30      Mindy Haggerty           9/6/2020 21:16
Chrisenda Felix                   8/7/2020 0:30      Marshall Scott           9/6/2020 21:20
Matthew Dickerson                 8/7/2020 0:30      SALLY L CIPITI           9/6/2020 21:27
Justin Settle                     8/7/2020 0:30      Derek Harris             9/6/2020 21:45
Suher Salim                       8/7/2020 0:30      Amm Charlot              9/6/2020 21:53
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 471 of 525


April Southern                    8/7/2020 0:30      Wesley Knox                  9/6/2020 21:54
hannah chee                       8/7/2020 0:30      Fernando Matusz da Silva Coutinho
                                                                                  9/6/2020
                                                                                       Leite21:55
Sean Chen                         8/7/2020 0:31      Sophia Ceballos              9/6/2020 22:02
Daniel Patterson                  8/7/2020 0:31      Beatrice Raksi               9/6/2020 22:11
Christopher Williams              8/7/2020 0:31      Susan Silveira               9/6/2020 22:15
Joanne Hosny                      8/7/2020 0:31      Christina Clark              9/6/2020 22:28
Kylie Chesley                     8/7/2020 0:31      Shelby Leverich              9/6/2020 22:28
Jazmine Strong                    8/7/2020 0:31      Roslyn Richardson            9/6/2020 22:43
Tommy Proffitt                    8/7/2020 0:31      Esther Sitver                9/6/2020 23:51
Kit Wing Cho                      8/7/2020 0:31      Daniel M. Gipson             9/6/2020 23:52
THOMAS E FINLEY                   8/7/2020 0:31      Judy Korge                    9/7/2020 0:19
Emily van Gulik                   8/7/2020 0:31      Brian Harrison                9/7/2020 0:23
Stephen Milligan                  8/7/2020 0:31      Deller Elizabeth Pitts        9/7/2020 0:51
Benjamin paulino                  8/7/2020 0:31      Curtis Wilde                  9/7/2020 0:59
Nate lott                         8/7/2020 0:31      Madison Noelle Smith          9/7/2020 1:00
Bria Hall                         8/7/2020 0:32      Roland (Bud) Bertschi         9/7/2020 1:01
emily roberts                     8/7/2020 0:32      Amita Tanya Seshadri          9/7/2020 1:25
Jad Hekmat Barahmeh               8/7/2020 0:32      Robin Holzhauer               9/7/2020 1:38
Juan Rodriguez                    8/7/2020 0:32      Gianna Fajardo                9/7/2020 3:15
Xochitl Enriquez                  8/7/2020 0:32      Stephanie Violette            9/7/2020 3:27
Briana P. Castillo                8/7/2020 0:32      Eugenia Calleja               9/7/2020 4:05
Lilith Romig                      8/7/2020 0:32      Jaime L Collins               9/7/2020 4:48
Donna Snow                        8/7/2020 0:32      James Berry Sr                9/7/2020 4:52
Adalberto Castillo                8/7/2020 0:32      Yevhen Pylypenko              9/7/2020 5:01
Kurt Gos                          8/7/2020 0:32      Ekaterina Umanskaya           9/7/2020 5:06
Jeffrey Goldenhersh               8/7/2020 0:33      Savanah Warren                9/7/2020 9:27
Natalie King                      8/7/2020 0:33      ANIYAH JONES                 9/7/2020 10:25
Charles Buehler                   8/7/2020 0:33      STEPHANIE I SMITH            9/7/2020 11:11
London Parsons                    8/7/2020 0:33      Carlos A. Jimenez            9/7/2020 11:28
Desiree Allman Rogers             8/7/2020 0:33      Patricia                     9/7/2020 12:05
Ian Gootee                        8/7/2020 0:33      Chad Pierron                 9/7/2020 12:50
Daryl Mccullough                  8/7/2020 0:33      Bao Le                       9/7/2020 12:54
Elizabeth Ward                    8/7/2020 0:33      Aungie jay                   9/7/2020 12:54
Kyle Kirkpatrick                  8/7/2020 0:33      Edward Kreider               9/7/2020 13:19
Chris Brown                       8/7/2020 0:33      Tiffany Booker               9/7/2020 13:29
Jennifer Michele Jenkins          8/7/2020 0:33      Frazar Thomas                9/7/2020 13:47
Mark A. Angulo                    8/7/2020 0:34      Ashley Lee                   9/7/2020 14:39
Patrick Hughes                    8/7/2020 0:34      Natasha potchak              9/7/2020 14:55
Jeremy Simard                     8/7/2020 0:34      David Larochelle             9/7/2020 15:20
Morgan Olsen                      8/7/2020 0:34      Mary Lott                    9/7/2020 15:20
Andrew Yauger                     8/7/2020 0:34      Gregory D. Howe              9/7/2020 15:30
Kimberly Rizon                    8/7/2020 0:34      Laurijean Pevear             9/7/2020 16:00
MICHAEL D LEBO JR                 8/7/2020 0:34      Jessica Pierron              9/7/2020 16:25
Allison Buettner                  8/7/2020 0:35      Michael Velez                9/7/2020 16:29
Janson M Rodger                   8/7/2020 0:35      Elise McCrorie               9/7/2020 16:30
brian buschman                    8/7/2020 0:35      Marie Haka                   9/7/2020 16:38
Raelynn Montgomery                8/7/2020 0:35      Ricky walker jr              9/7/2020 16:47
John Nolan                        8/7/2020 0:35      Tanner Higley                9/7/2020 16:57
Kortney De La Rosa                8/7/2020 0:35      Arpit Desai                  9/7/2020 17:03
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 472 of 525


Hannah Niyaz                     8/7/2020 0:35      Maroteaux Matthieu            9/7/2020 17:03
Samuel Wynn                      8/7/2020 0:35      Miranda Loh                   9/7/2020 17:09
Judith A Smith                   8/7/2020 0:35      Kathleen Raskin               9/7/2020 17:42
David Wise                       8/7/2020 0:35      Bree Blomquist                9/7/2020 17:45
Ebony Kendrick                   8/7/2020 0:35      Juan Carlos Rodriguez Candelas9/7/2020 17:55
Deena Smith                      8/7/2020 0:35      Paul Donofrio                 9/7/2020 17:57
Duane Hughes                     8/7/2020 0:36      Vyacheslav Sverdlov           9/7/2020 18:11
Natasha Huff                     8/7/2020 0:36      Elaine Kiziah                 9/7/2020 18:33
Angela Goodwin                   8/7/2020 0:36      Kaitlyn Massey                9/7/2020 18:42
Alice Maria Saraiva Werkema      8/7/2020 0:36      Rachel Posterick              9/7/2020 18:46
Danny Knestaut                   8/7/2020 0:36      Ariel Bermudez                9/7/2020 18:47
Aubrey Barlow                    8/7/2020 0:36      Michelle Mason                9/7/2020 18:54
Porshia Staten                   8/7/2020 0:36      Meshulam anatian              9/7/2020 18:55
Latifah Jerry                    8/7/2020 0:36      Matthew Elprin                9/7/2020 19:28
Asia Stewart-Mitchell            8/7/2020 0:37      Donald Wayne Ashby III        9/7/2020 19:38
Cory Dyer                        8/7/2020 0:37      Scala Harvin                  9/7/2020 19:57
Benjamin Thom                    8/7/2020 0:37      Kateryna Samoilova            9/7/2020 19:59
Annalia Aviza                    8/7/2020 0:37      Scala Harvin                  9/7/2020 19:59
Senthil Sakthivel                8/7/2020 0:37      Neha Sharma                   9/7/2020 20:03
Saquita Wright                   8/7/2020 0:37      April Yeaney                  9/7/2020 20:30
Daniel Farley                    8/7/2020 0:37      Madora Henry                  9/7/2020 20:33
Steve Rumph                      8/7/2020 0:37      Joshua                        9/7/2020 21:07
Donald Allen                     8/7/2020 0:37      Marco Rigolli                 9/7/2020 21:09
Fabio a galeano                  8/7/2020 0:37      John Chadwick                 9/7/2020 21:11
Keith ott                        8/7/2020 0:37      Iuliia Sobolevska             9/7/2020 21:17
Cheryl A Somers                  8/7/2020 0:37      Brandon Wilson                9/7/2020 22:15
Annemarie Conti                  8/7/2020 0:38      Larry Crutchfield             9/7/2020 22:24
John D. Young                    8/7/2020 0:38      Megan Harrington              9/7/2020 22:30
Nathania Steinmetz               8/7/2020 0:38      John L Mogensen               9/7/2020 22:56
Stephen Erickson                 8/7/2020 0:38      Daron M. Clegg                9/7/2020 23:02
Nathanael Tronerud               8/7/2020 0:38      ANELY M PASCUAL               9/7/2020 23:03
Benjamin John Callahan           8/7/2020 0:38      Samra Terrefe                 9/7/2020 23:20
Cynthia Ann Hill                 8/7/2020 0:38      Elijah Cooper                 9/7/2020 23:27
Patrick                          8/7/2020 0:38      Liane M Budden                9/7/2020 23:40
Eric Morales                     8/7/2020 0:38      KUAN-TING LU                   9/8/2020 0:32
Scott Baresic                    8/7/2020 0:38      Luis A. DeSantiago             9/8/2020 0:58
Nicole Light                     8/7/2020 0:38      Debra Gregory                  9/8/2020 1:00
Christanna Creel                 8/7/2020 0:38      Parker Jones                   9/8/2020 1:01
Erik J Steinmetz                 8/7/2020 0:38      Jacquelyn B. N'Jai             9/8/2020 1:01
Jason Weber                      8/7/2020 0:38      Javier Padilla                 9/8/2020 1:06
Jeremiah Oliver                  8/7/2020 0:38      Ryan Graf                      9/8/2020 1:11
Kapil Chiravarambath             8/7/2020 0:38      Jennifer L Tran                9/8/2020 1:25
Kory Schmidt                     8/7/2020 0:39      Jennifer Tran                  9/8/2020 1:27
Shaleen Agrawal                  8/7/2020 0:39      Juanita Kalif                  9/8/2020 1:28
CHAUNCEY MARSHALL                8/7/2020 0:39      Bayo Odunuyi                   9/8/2020 1:39
Xavier Marshall                  8/7/2020 0:39      David Jackson                  9/8/2020 1:51
Justin Brough                    8/7/2020 0:39      Kyle Nelson                    9/8/2020 2:14
Richard Hong                     8/7/2020 0:39      Brent Rauch                    9/8/2020 2:17
Mitchell Johnson                 8/7/2020 0:39      Courtney Klapperich            9/8/2020 2:19
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 473 of 525


Juan Andino                      8/7/2020 0:39      Gail Goodmark            9/8/2020 2:24
STANLEY BENDER                   8/7/2020 0:39      Dan Weiner               9/8/2020 2:28
Gene Black                       8/7/2020 0:39      Kathleen Spence          9/8/2020 2:29
Jamie Pham                       8/7/2020 0:39      Jose Gonzalez            9/8/2020 2:56
Monica Downs                     8/7/2020 0:39      Stephanie Kang           9/8/2020 3:21
Derek Veruttipong                8/7/2020 0:39      Helen Lam                9/8/2020 3:33
Brian K McLuskie                 8/7/2020 0:40      Hussain aljalal          9/8/2020 4:30
Charles F. Lander II             8/7/2020 0:40      Lynn Couch               9/8/2020 6:44
Kathleen Burns                   8/7/2020 0:40      Ion Tarna                9/8/2020 9:17
BRIANA MARSHALL                  8/7/2020 0:40      holly Wireman           9/8/2020 10:50
Lori Boyd                        8/7/2020 0:40      Tasha Williams          9/8/2020 12:24
Rhoda Guest                      8/7/2020 0:40      Kaytlin Watts           9/8/2020 13:14
Greg etheridge                   8/7/2020 0:40      Jessica Grant           9/8/2020 13:18
Riddhima                         8/7/2020 0:40      Yonathan Sanchez        9/8/2020 13:21
Diego Kim                        8/7/2020 0:40      Zachariah Israel        9/8/2020 13:29
Eric Weiss                       8/7/2020 0:40      Avantika Amladi         9/8/2020 13:37
Luz Marina Cuevas                8/7/2020 0:40      Lisa Beaulieu           9/8/2020 13:42
Kenneth Whitney                  8/7/2020 0:40      Katherine Smith         9/8/2020 14:06
Tia Boyd                         8/7/2020 0:40      Robert R Allen          9/8/2020 14:18
Laurence Sandoval                8/7/2020 0:40      Ankita A Patil          9/8/2020 14:31
Ronald Wolcott                   8/7/2020 0:40      Brian Dale Radovich     9/8/2020 14:54
Shondayah Pegram                 8/7/2020 0:40      Tim Flagg               9/8/2020 14:57
John Goodheart                   8/7/2020 0:40      MARYANN J. HALVEY       9/8/2020 14:58
Jane Kane                        8/7/2020 0:40      Alicia D Mills          9/8/2020 14:58
Laura Sadowsky                   8/7/2020 0:41      Hong Rot                9/8/2020 15:03
TYRONE HUNT                      8/7/2020 0:41      Rhonda Spencer          9/8/2020 15:04
Justice Hobin                    8/7/2020 0:41      Douglas Reed Putnam     9/8/2020 15:09
Amelia Reedy                     8/7/2020 0:41      VIVIAN VEGA-SOSA        9/8/2020 15:10
Nicole Pothakos                  8/7/2020 0:41      Susan Stinnett          9/8/2020 15:13
David So                         8/7/2020 0:41      Thomas Price            9/8/2020 15:32
Timothy W. Wilson                8/7/2020 0:41      Moleek                  9/8/2020 15:44
Cody Aulbert                     8/7/2020 0:41      Matthew Anderson        9/8/2020 15:51
William E Petty                  8/7/2020 0:41      charles mccormick       9/8/2020 15:52
saleh sakhnini                   8/7/2020 0:41      Moleek Antonyo Alston   9/8/2020 16:12
Clarissa Carey                   8/7/2020 0:41      Emily Kahn              9/8/2020 16:13
Jason Carlton                    8/7/2020 0:41      Benjamin Hatmaker       9/8/2020 16:48
TYRONE HUNT                      8/7/2020 0:41      Jenny Lowery            9/8/2020 17:07
Olga Jantschuk                   8/7/2020 0:41      Chris Staley            9/8/2020 17:21
Brandon Rover                    8/7/2020 0:42      Regina Harper           9/8/2020 17:34
Wayne Jordan                     8/7/2020 0:42      Karen Rasmussen         9/8/2020 17:35
Marianela D'Aprile               8/7/2020 0:42      Sandra O'Byrne          9/8/2020 17:56
Corri reid                       8/7/2020 0:42      Jas Dinh                9/8/2020 18:01
Adar Govea                       8/7/2020 0:42      LINDA S DOTSON-WOOLEY   9/8/2020 18:10
Christy McNamara                 8/7/2020 0:42      Read Gessner            9/8/2020 18:11
Anthony Jean-Laurent             8/7/2020 0:42      Brandon                 9/8/2020 18:14
Syd Ney                          8/7/2020 0:42      Nittaya Saenbut         9/8/2020 18:25
Ilan Geller Fine                 8/7/2020 0:42      Jade Higginson          9/8/2020 18:30
Sage Lucas                       8/7/2020 0:42      Oscar Quintero          9/8/2020 18:36
Barbara Saylor Rodgers           8/7/2020 0:43      Tom J Lin               9/8/2020 18:41
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 474 of 525


Jennifer Wenig                   8/7/2020 0:43      Brandon Burger             9/8/2020 18:43
Esi Imbeah                       8/7/2020 0:43      Victoria Hedenstrom        9/8/2020 18:44
Tina M Haynes                    8/7/2020 0:43      Brian McQuinn              9/8/2020 19:00
Amitria Lewis                    8/7/2020 0:43      Shannon Goodman            9/8/2020 19:11
Mrinalini Ravikumar              8/7/2020 0:43      Vaclav Cibur               9/8/2020 19:12
Alta Graham                      8/7/2020 0:43      Joel Richard Gardner       9/8/2020 19:21
Timothy Carey                    8/7/2020 0:43      Ryan kilseimer             9/8/2020 19:28
Damini Pratt-Roberson            8/7/2020 0:43      Jonathan Tietz             9/8/2020 19:30
DaFran Ware                      8/7/2020 0:43      Natalie Tietz              9/8/2020 19:30
Jenny Lang                       8/7/2020 0:43      Carol Tietz                9/8/2020 19:30
NELSON MONTALVO                  8/7/2020 0:43      Sylvia Pongener            9/8/2020 19:31
Kelly Mortensen                  8/7/2020 0:43      Lisa Murphy                9/8/2020 19:49
Anthony Parker                   8/7/2020 0:43      JACOB M FLIPPO             9/8/2020 19:52
Kim Brunette Smith               8/7/2020 0:43      Brody E McNellis           9/8/2020 19:59
Joseph Welsch                    8/7/2020 0:43      Max Erickson               9/8/2020 20:00
ETHAN HOYLE                      8/7/2020 0:43      Phyllis Herston            9/8/2020 20:02
Jaime Edelen                     8/7/2020 0:43      Joseph Villella            9/8/2020 20:34
Maria Christina Leal             8/7/2020 0:43      Jacob Lynch                9/8/2020 20:34
Corri reid                       8/7/2020 0:43      Eugene Kim                 9/8/2020 20:41
AndrÃ©as                         8/7/2020 0:43      Joshua Jimenez             9/8/2020 20:51
Amanda Luceen                    8/7/2020 0:43      Tyron Bardwell             9/8/2020 21:01
Saniyah Brinney                  8/7/2020 0:43      Tyron Bardwell             9/8/2020 21:02
Robert Burnham                   8/7/2020 0:44      Zachary Friday             9/8/2020 21:07
Ahmer Qureshi                    8/7/2020 0:44      Peter Menet                9/8/2020 21:15
spencer odom                     8/7/2020 0:44      Timothy Youngberg          9/8/2020 21:35
Marty Matika                     8/7/2020 0:44      Xena Rosales               9/8/2020 21:46
Scott Riley                      8/7/2020 0:44      Jennifer Tindle            9/8/2020 21:50
Paul Woodard                     8/7/2020 0:44      Cody Matthew Newton        9/8/2020 22:03
Anthony Jean-Laurent             8/7/2020 0:44      Bradley Davis              9/8/2020 22:05
John Rushing                     8/7/2020 0:44      Felice chan                9/8/2020 22:08
Heather Michet                   8/7/2020 0:44      Jacob Keefer               9/8/2020 22:15
Luis Robles                      8/7/2020 0:44      Scott Altemus              9/8/2020 22:20
Angie Koci                       8/7/2020 0:44      Estarte                    9/8/2020 22:26
Jose C Manalansan                8/7/2020 0:45      Breauna Munoz              9/8/2020 22:41
Kristina Lynn Mcgraw             8/7/2020 0:45      Cameron Spitzfaden         9/8/2020 22:42
Ashton M Patton                  8/7/2020 0:45      Christopher Lamb           9/8/2020 22:45
Michael Cruso                    8/7/2020 0:45      GRANT DAVIS                9/8/2020 22:54
Jooseppi Jaakob Luna             8/7/2020 0:45      Marissa Marie Fritinger    9/8/2020 22:54
JOHN D KEATING                   8/7/2020 0:45      Brodie Griffin             9/8/2020 23:05
Rhianna                          8/7/2020 0:45      Jonathan Canamaso          9/8/2020 23:11
Brooke Mera                      8/7/2020 0:45      Italo Abranches            9/8/2020 23:39
William Briggs                   8/7/2020 0:45      Luke Piechowski            9/8/2020 23:41
Colleen Benjamin                 8/7/2020 0:45      Cesar Domingos Job Menon   9/8/2020 23:52
Tere Mendivil                    8/7/2020 0:45      Wesley Saunders             9/9/2020 0:03
Chad Henry                       8/7/2020 0:45      Justin Deuel                9/9/2020 0:09
Erma-Lee Williams                8/7/2020 0:45      Marcos Genetiano            9/9/2020 0:13
Justice Hobin                    8/7/2020 0:45      Jabreer williams            9/9/2020 0:29
Corey Dishmen                    8/7/2020 0:45      Joy Fausey                  9/9/2020 0:34
Deb Becraft                      8/7/2020 0:45      Jonathon A. Williams        9/9/2020 1:04
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 475 of 525


Gia Parker                       8/7/2020 0:45      Stephen A Mataraza        9/9/2020 1:04
Philip Saladin                   8/7/2020 0:45      Lanaya Van Driesen        9/9/2020 1:07
Syed Javaid                      8/7/2020 0:45      Ruchi Bansal              9/9/2020 2:17
Ross Butler                      8/7/2020 0:45      Alexander Dfouni          9/9/2020 2:39
Mohamed Ahmed                    8/7/2020 0:46      James M. Ghezzi           9/9/2020 2:45
Robert Wiwi                      8/7/2020 0:46      John Orellana             9/9/2020 2:48
Andrew Kost                      8/7/2020 0:46      Asia Norris               9/9/2020 3:01
Tia Celentano                    8/7/2020 0:46      Asia Norris               9/9/2020 3:03
Christina C. Bedard              8/7/2020 0:46      Asia Norris               9/9/2020 3:04
Evelyn Ramona Lane               8/7/2020 0:46      Renardo Clark             9/9/2020 3:31
Dan Hanisko                      8/7/2020 0:46      Marisa Zepeda             9/9/2020 3:31
Dee Showell                      8/7/2020 0:46      Cassandra Dickerson       9/9/2020 3:44
Thomas Hayward                   8/7/2020 0:46      Nicole Arias              9/9/2020 3:45
Pouya Pourjam                    8/7/2020 0:47      Dewan J. Haque            9/9/2020 3:59
Alfred Vega                      8/7/2020 0:47      William Adam Slivers      9/9/2020 4:28
Raul Sanchez                     8/7/2020 0:47      Kyle Schlafer             9/9/2020 5:03
James Buell                      8/7/2020 0:47      Janice Whitfield          9/9/2020 5:16
Catherine Lewis                  8/7/2020 0:47      Rosemarie Relaniza        9/9/2020 8:25
Garrett Wyrick                   8/7/2020 0:47      Jessica Hayes            9/9/2020 10:07
Sonia Smith                      8/7/2020 0:47      Timothy Neal             9/9/2020 10:08
Bryan Potts                      8/7/2020 0:47      NATALIE E DALY           9/9/2020 10:23
Ryder Ganskow                    8/7/2020 0:47      Eliezer Rivera           9/9/2020 10:57
Anthony Tesselaar                8/7/2020 0:47      Songpon Sangmook         9/9/2020 11:00
Samantha Nichols-Olivarri        8/7/2020 0:47      Michael Frulla           9/9/2020 11:27
Will Ruszkowski                  8/7/2020 0:47      Alicia Delling           9/9/2020 12:16
Marchell L Libellule             8/7/2020 0:48      Dawn Statkus             9/9/2020 12:28
John Harris                      8/7/2020 0:48      Genny L Osborne          9/9/2020 12:29
Jose uribe                       8/7/2020 0:48      josh ledbetter           9/9/2020 12:41
Taura Gaffney                    8/7/2020 0:48      Eric Mote                9/9/2020 12:43
Lester Z Szego                   8/7/2020 0:48      Andrew Kiefer            9/9/2020 12:51
John P Locke                     8/7/2020 0:48      Alexa Harris             9/9/2020 13:01
Kwandeka outten                  8/7/2020 0:48      Denise Chavers           9/9/2020 13:16
Stephen Sonnleitner              8/7/2020 0:48      Muhammad Hamas Ashraf    9/9/2020 13:21
Joe Cinocca                      8/7/2020 0:48      Tania Esquivel           9/9/2020 13:55
Grace Lyles                      8/7/2020 0:48      Marcos A Morales         9/9/2020 14:19
Audi Paz de lara                 8/7/2020 0:48      Christopher Tutten       9/9/2020 14:34
Carla Caraway                    8/7/2020 0:48      Robert Jacobson          9/9/2020 14:48
Rosa LaGrone                     8/7/2020 0:48      Jessica LePoidevin       9/9/2020 14:52
Kurt Galvez                      8/7/2020 0:48      Anthony Joshua Herrera   9/9/2020 14:57
5:18-cv-06164-EJD                8/7/2020 0:48      Cory Matsui              9/9/2020 15:06
Robert Cooper                    8/7/2020 0:49      Destiny plass            9/9/2020 15:09
james brown                      8/7/2020 0:49      Danielle Carrier         9/9/2020 15:23
Joshua McDaniel                  8/7/2020 0:49      Logan Daber              9/9/2020 15:25
Kirsten Joy Ring                 8/7/2020 0:49      Anna Klimczuk            9/9/2020 15:28
David Stephenson                 8/7/2020 0:49      Pierce McPherson         9/9/2020 15:28
Lori A. Yarbrough                8/7/2020 0:49      Garrek Reed              9/9/2020 15:28
Casey Benham                     8/7/2020 0:49      Amy Anderson             9/9/2020 15:44
Donte Beachem                    8/7/2020 0:49      Bianca Palumbo           9/9/2020 15:45
Dahlia                           8/7/2020 0:49      Samuel Procter           9/9/2020 16:06
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 476 of 525


Ciane                            8/7/2020 0:50      Nathan Farrey            9/9/2020 16:06
Darrel Spurlock                  8/7/2020 0:50      John Brooker             9/9/2020 16:11
Raymond Gearity                  8/7/2020 0:50      NAYKA M ROSADO           9/9/2020 16:12
Gail Hodges                      8/7/2020 0:50      Isaac Krumm              9/9/2020 16:23
Michelle Monroe                  8/7/2020 0:50      Ilse Pierola             9/9/2020 16:25
Antonio Patterson                8/7/2020 0:50      Micaiah Morgan           9/9/2020 16:27
Justin Thayer                    8/7/2020 0:50      Michael Chatham          9/9/2020 16:38
Andrew Wallce                    8/7/2020 0:50      Kirstin Jahn             9/9/2020 17:14
Justin Shirley                   8/7/2020 0:50      Julia Kim                9/9/2020 17:19
Michele A Buford                 8/7/2020 0:50      Alexandra Galvan         9/9/2020 17:27
Mikea Marzett                    8/7/2020 0:50      Lauren Hayes             9/9/2020 17:40
Peter Barile                     8/7/2020 0:51      Soh Myoung Koo           9/9/2020 18:12
Chisa Brookes                    8/7/2020 0:51      Diane Barbara Garratt    9/9/2020 18:34
James Facchiano                  8/7/2020 0:51      Katherine S Peterson     9/9/2020 18:34
Derek Ryan Johnson               8/7/2020 0:51      Daniel H Tyab            9/9/2020 18:41
Derek Schilling                  8/7/2020 0:51      Ildiko Emese Szabo       9/9/2020 18:49
Phillip herrera                  8/7/2020 0:51      Nathan Buss              9/9/2020 18:54
Aida Kouhi Anabaran              8/7/2020 0:51      Andy Utz                 9/9/2020 18:57
Julia Nolan                      8/7/2020 0:51      Yi Yang                  9/9/2020 19:00
Austin Mitchell                  8/7/2020 0:51      Yi Yang                  9/9/2020 19:01
Shane Fox                        8/7/2020 0:51      Alisa Prachasitthisak    9/9/2020 19:23
Alistair Nairn                   8/7/2020 0:51      Alexandre R Avance       9/9/2020 19:50
Roy Ramsey                       8/7/2020 0:51      Audrey Markland          9/9/2020 20:00
Joe Pulido                       8/7/2020 0:51      Sebastien Jacques        9/9/2020 20:28
Ralph Bowser                     8/7/2020 0:51      Hugo N Granadino         9/9/2020 20:30
Cristian D'Anna                  8/7/2020 0:51      Bradford Stuart Wade     9/9/2020 20:44
Durk Hutmacher                   8/7/2020 0:52       Michael Charles Keehn   9/9/2020 20:51
Marlena Hewgley                  8/7/2020 0:52      Daniel Isaac Liston      9/9/2020 20:51
Crystal Medell                   8/7/2020 0:52      Jeffrey Alan Young       9/9/2020 21:02
Jamontae stilwell                8/7/2020 0:52      Kathryn Young            9/9/2020 21:03
Nikolay Yeretnov                 8/7/2020 0:52      Kathryn Young            9/9/2020 21:04
Melissa Smith                    8/7/2020 0:52      Keyasia J Whitehead      9/9/2020 21:06
Matthew Burghard                 8/7/2020 0:52      Jessica Strom            9/9/2020 21:21
John Sammarco                    8/7/2020 0:52      Leah Ackerman            9/9/2020 21:28
Jeremy Mills                     8/7/2020 0:52      Grant Dean               9/9/2020 21:30
Tom Guidry                       8/7/2020 0:52      Martin Martinez          9/9/2020 21:44
Patrick Orrico                   8/7/2020 0:52      Benjamin Schmidt         9/9/2020 22:06
Derek Long                       8/7/2020 0:52      Sonia Riley              9/9/2020 22:24
Nathaniel Hazlett                8/7/2020 0:52      Andrew Greenman          9/9/2020 23:13
Remigijus Biciunas               8/7/2020 0:52      Edward Compton Jr        9/9/2020 23:20
Destiney Hunt                    8/7/2020 0:52      Samantha Breach          9/9/2020 23:50
E. J. Nickles                    8/7/2020 0:52      Laura Reinke             9/9/2020 23:52
Corina Bowes                     8/7/2020 0:53      Pamela Das               9/9/2020 23:54
Sarah Pedersen                   8/7/2020 0:53      Ariel O'Connor           9/9/2020 23:56
Bentley Chang                    8/7/2020 0:53      Kevin Toler              9/10/2020 0:03
David Lennens                    8/7/2020 0:53      Marcus M.Marry           9/10/2020 0:19
matthew porter                   8/7/2020 0:53      David Adams              9/10/2020 0:27
Stacey Knight                    8/7/2020 0:53      Marie Lo                 9/10/2020 0:27
Mirtha Sotelo                    8/7/2020 0:53      Brenda Robertson         9/10/2020 0:50
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 477 of 525


Kendra Boggess                      8/7/2020 0:53   Frank Olozaga               9/10/2020 1:01
Phillip L Bell                      8/7/2020 0:53   Felicia Freitas             9/10/2020 1:54
Stephen Gilbert                     8/7/2020 0:53   Felicia Freitas             9/10/2020 1:56
Brandon Denney                      8/7/2020 0:53   Naja Smith                  9/10/2020 2:06
Joy L. Blaisdell                    8/7/2020 0:53   Kevin Hong                  9/10/2020 2:32
Stacey Dougan                       8/7/2020 0:53   Martin Pool                 9/10/2020 2:48
Kira lammers                        8/7/2020 0:54   Nathan Savolskis            9/10/2020 3:01
Nick Martin                         8/7/2020 0:54   Janelle M Sanders           9/10/2020 3:11
UMAR U ABARE                        8/7/2020 0:54   Kate Hoffman                9/10/2020 3:59
Elizabeth Martin Oglesby            8/7/2020 0:54   Kate Hoffman                9/10/2020 4:03
Sonora J Skagerberg                 8/7/2020 0:54   CEMAL ERDEM                 9/10/2020 5:40
Crystal Sowemimo                    8/7/2020 0:54   Shae Ryalls                 9/10/2020 8:11
Mark Stuart Currie                  8/7/2020 0:54   Franklin Drummond           9/10/2020 8:24
John Jaeger                         8/7/2020 0:54   Hailey Freeman              9/10/2020 9:46
William Linden                      8/7/2020 0:54   Julie Pierro               9/10/2020 13:02
Felicia Partin                      8/7/2020 0:54   Tina D Horne               9/10/2020 13:15
Justen Bethay                       8/7/2020 0:54   Russelle Wade              9/10/2020 13:29
Aimee Funk                          8/7/2020 0:54   John Gould                 9/10/2020 14:19
Justin Bush                         8/7/2020 0:54   Ed Heath                   9/10/2020 14:26
Caleb Larson                        8/7/2020 0:55   Deanna Finlayson           9/10/2020 14:33
Maria Cruz                          8/7/2020 0:55   Mark Carlson               9/10/2020 14:36
Ming Howard Lee                     8/7/2020 0:55   James Ball-Schaller        9/10/2020 14:46
James Clark                         8/7/2020 0:55   Todd J. Schnitzer          9/10/2020 14:53
Andrea Cousins                      8/7/2020 0:55   Janetta Tolbert            9/10/2020 15:06
Micheal Butts                       8/7/2020 0:55   Chad M. Vink               9/10/2020 15:19
David Michael DiGregorio            8/7/2020 0:55   Matthew Christopher Pelton 9/10/2020 15:24
Sara Miller                         8/7/2020 0:55   Deanna A Thompson          9/10/2020 15:32
Clay Keller                         8/7/2020 0:55   Justin N Pike              9/10/2020 15:40
KENNETH MCCORMACK                   8/7/2020 0:55   Leslie Sparks              9/10/2020 15:43
Sarah Parlato                       8/7/2020 0:55   Angelina Rinn              9/10/2020 15:52
Antoine Bey ex Rel. ANTOINE DAVIS   8/7/2020 0:55   HENRY C LAMKIN             9/10/2020 15:52
Diana Pena                          8/7/2020 0:56   Arthur Ace                 9/10/2020 16:05
Christopher Keith Marshburn         8/7/2020 0:56   Christopher Hanna          9/10/2020 16:10
Joshua Benson                       8/7/2020 0:56   James Pierce               9/10/2020 16:13
Christian Williams                  8/7/2020 0:56   Jason E Alsteen            9/10/2020 16:14
Zachary Williams                    8/7/2020 0:56   Melody L Blosser           9/10/2020 16:50
DAVID CORTES                        8/7/2020 0:56   Stephen Konigsberg         9/10/2020 17:21
Kami Denison                        8/7/2020 0:56   Steven Lucking             9/10/2020 17:27
Isabel Withmory                     8/7/2020 0:56   Chris Skallerud            9/10/2020 17:27
Felicia L Cridland                  8/7/2020 0:56   Allison Alas               9/10/2020 17:49
Brian Lynch                         8/7/2020 0:56   Allison Alas               9/10/2020 17:50
Karan Patel                         8/7/2020 0:56   Kerey Carter               9/10/2020 18:08
Louis Park                          8/7/2020 0:56   Merle Eric Packham         9/10/2020 18:13
Christopher Cox                     8/7/2020 0:56   Leeonna Colter             9/10/2020 18:19
Payal Dade                          8/7/2020 0:56   Crystal Procknow           9/10/2020 18:31
Emily S Sedillo                     8/7/2020 0:56   Taehwa Lee                 9/10/2020 18:40
Viraj Gite                          8/7/2020 0:56   Jonadan Burger             9/10/2020 18:43
Halla warner                        8/7/2020 0:57   Jonadan Ando Burger        9/10/2020 18:45
Kelly Woodruff                      8/7/2020 0:57   Jennifer Willits           9/10/2020 18:45
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 478 of 525


Arlene Goldberg                  8/7/2020 0:57      Jonadan Ando Burger    9/10/2020 18:47
Sukriti Adhikari                 8/7/2020 0:57      Andrew Cheng           9/10/2020 19:17
Wyntir Millspaugh                8/7/2020 0:57      Jose Angel Perez       9/10/2020 19:41
Gaurav Budhrani                  8/7/2020 0:57      Mariana Echeverry      9/10/2020 19:51
Samantha Iachello                8/7/2020 0:57      Catherine Oyster       9/10/2020 19:54
Breanna Anderson                 8/7/2020 0:57      Malek Barakat          9/10/2020 20:13
Tina Greenhill                   8/7/2020 0:57      Kayla Rose Harrisson   9/10/2020 20:45
Danielle Nuss                    8/7/2020 0:57      Milinda Espinoza       9/10/2020 20:46
Andrew Reese Waters              8/7/2020 0:57      Mary Joyce             9/10/2020 21:19
Tim Stone                        8/7/2020 0:57      Edward S. Aldridge     9/10/2020 21:24
Kelley Omran                     8/7/2020 0:57      Jamal Johnson          9/10/2020 21:47
Malissa Dethdy                   8/7/2020 0:57      JOSE E. EMMANUELLI     9/10/2020 22:06
Zachary Weinstein                8/7/2020 0:57      Drew Lowell Weidner    9/10/2020 22:12
Angela Libby                     8/7/2020 0:58      Diana                  9/10/2020 22:14
Kyle Harken                      8/7/2020 0:58      Desiree Aiko De Pace   9/10/2020 22:17
James Feldman                    8/7/2020 0:58      Jonathan Merilatt      9/10/2020 22:19
Theresa Sommerfeldt              8/7/2020 0:58      Richard Miguel         9/10/2020 22:24
Stanley Orzechowski              8/7/2020 0:58      Carrie Behunin         9/10/2020 22:24
Barry Turner                     8/7/2020 0:58      Mary K Duska           9/10/2020 22:34
Christopher Akers                8/7/2020 0:58      Mohammed Mohammed El Husaini
                                                                           9/10/2020 22:39
Joy Anele                        8/7/2020 0:58      Sara Rhine             9/10/2020 22:47
Beatriz A. Romero Santiago       8/7/2020 0:58      Sara Rhine             9/10/2020 22:58
Aubrey P Dungan                  8/7/2020 0:58      Nicole A. Zulu         9/10/2020 23:14
Christy Hauer                    8/7/2020 0:58      Hegulka Scheiman       9/10/2020 23:24
Sharon Snider                    8/7/2020 0:58      Dewyane Jackson        9/10/2020 23:30
MARLENE WALLIS                   8/7/2020 0:59      Juliana Lee            9/10/2020 23:50
Harold Williams                  8/7/2020 0:59      Miran Lee              9/10/2020 23:52
Ade Aridi-Russell                8/7/2020 1:00      Cutipuh A Sanders      9/10/2020 23:58
Mikaela Charalambous             8/7/2020 1:00      AnnSanders              9/11/2020 0:01
Elissa Steele                    8/7/2020 1:00      Kelli Fox               9/11/2020 0:05
Spencer Seamans                  8/7/2020 1:00      Mason William Yankee    9/11/2020 0:07
Felicia Hunter                   8/7/2020 1:00      Paula Skelton           9/11/2020 0:36
Matthew C High                   8/7/2020 1:00      David Zweig             9/11/2020 0:39
Rachael Olsem                    8/7/2020 1:00      Magdalena Kachel        9/11/2020 0:40
Shivansh Mehra                   8/7/2020 1:00      Cameron Harris          9/11/2020 0:45
Adedayo Oguntala                 8/7/2020 1:01      Anthony Sloan           9/11/2020 0:47
Amanda R Ogle                    8/7/2020 1:01      Cameron Harris          9/11/2020 0:48
Bridget Puskarich                8/7/2020 1:01      Mark Schreiber          9/11/2020 0:53
Mitch haddad                     8/7/2020 1:01      Meena Ng                9/11/2020 1:01
Stephanie Rowin                  8/7/2020 1:01      Adam Mate               9/11/2020 1:42
Erika E Dudley                   8/7/2020 1:01      David Mederos-Serrano   9/11/2020 1:46
Robert Jones                     8/7/2020 1:01      Sarah Seibert           9/11/2020 2:07
Brandie Huffman                  8/7/2020 1:01      Sumathy                 9/11/2020 2:11
Dawn K.Gray                      8/7/2020 1:01      Michelle Catherine Koh  9/11/2020 2:19
David Greenstein                 8/7/2020 1:01      PATRICIA DEW            9/11/2020 2:23
Graham Roth                      8/7/2020 1:01      Joshua McAtee           9/11/2020 2:40
Jasmine Appleby                  8/7/2020 1:01      Emmanuel Flatten        9/11/2020 3:15
John R Ratje                     8/7/2020 1:01      Peng Xiao               9/11/2020 3:22
Nicholas Batdorf                 8/7/2020 1:01      Joshua Harris           9/11/2020 3:42
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 479 of 525


Patricia (Trish) Keady            8/7/2020 1:01      Joshua Harris              9/11/2020 3:43
Zachary I Jeremiah                8/7/2020 1:01      Mitchell Olsson            9/11/2020 4:53
JANINE RINALDI                    8/7/2020 1:01      Gary Alexis                9/11/2020 5:28
Douglas Furia                     8/7/2020 1:02      William Irizarry           9/11/2020 5:43
Ju Kim                            8/7/2020 1:02      Julia Titus                9/11/2020 6:08
Kunga Shrestha                    8/7/2020 1:02      Kory Burks                 9/11/2020 6:31
Wendy Ross                        8/7/2020 1:02      Brady Sanders              9/11/2020 7:11
Sarah Greibrok                    8/7/2020 1:02      Lashon C                   9/11/2020 7:20
Matt Munster                      8/7/2020 1:02      Hiren Suraiya              9/11/2020 8:10
Guy Nimrodi                       8/7/2020 1:02      Stephen Franklyn Dunne    9/11/2020 12:16
jung jun park                     8/7/2020 1:02      justin heller             9/11/2020 12:19
JAKE HAUGEVIK                     8/7/2020 1:02      Jane Rogers               9/11/2020 12:30
Mark Babb                         8/7/2020 1:02      Lloyd A Shackelford Jr.   9/11/2020 12:54
Carlos Lopez                      8/7/2020 1:02      Maria Kameg               9/11/2020 13:20
Hemanth Busireddy                 8/7/2020 1:02      Andrew P Wachholz         9/11/2020 13:34
Scott Puhac                       8/7/2020 1:02      Joyce Dowling             9/11/2020 14:37
Jamie Baucom                      8/7/2020 1:02      Theresa Quezada           9/11/2020 14:46
Richard Thorne                    8/7/2020 1:02      Aly Ulibarri              9/11/2020 15:08
Jason Kilroy                      8/7/2020 1:02      Catherine Greer           9/11/2020 15:11
Andrew R Waters                   8/7/2020 1:02      Christopher Suso          9/11/2020 15:18
William Kulessa                   8/7/2020 1:02      Ruben Salmeron            9/11/2020 15:30
Brian Moore                       8/7/2020 1:03      Chase Meno                9/11/2020 15:34
Lola Burke                        8/7/2020 1:03      Michael Edward Kelly      9/11/2020 15:37
Kashonda Morehead                 8/7/2020 1:03      Scott Denton              9/11/2020 15:51
Alena Bogurskaya                  8/7/2020 1:03      MONICA Kamal              9/11/2020 16:46
Michael P Palumbo                 8/7/2020 1:03      James Bruehler            9/11/2020 16:49
Ronald Blanco                     8/7/2020 1:03      Shaquasia Thompson        9/11/2020 17:22
Rachel Orth                       8/7/2020 1:04      Jim Skinner               9/11/2020 18:07
Ashley Berger                     8/7/2020 1:04      Rachel Burgess            9/11/2020 18:28
Colleen Garrett                   8/7/2020 1:04      Jonathan Rivera           9/11/2020 19:03
Joe Charles Lopez                 8/7/2020 1:04      Sandra Pappas             9/11/2020 19:26
Rachel Lynn Eckstine              8/7/2020 1:04      Susan Gammon              9/11/2020 19:28
Lori Demarest                     8/7/2020 1:04      Courtney Ruby             9/11/2020 19:36
Cody N Cash                       8/7/2020 1:04      Brenda Weis               9/11/2020 20:03
Shannon M Moore                   8/7/2020 1:04      Stacy Daniels             9/11/2020 20:04
Jessica perez                     8/7/2020 1:05      Zachary Stout             9/11/2020 20:16
Christina Pearson                 8/7/2020 1:05      Lorie Williams            9/11/2020 20:17
Ariel Ron                         8/7/2020 1:05      Tinal Sankey              9/11/2020 20:58
Rob Maggese                       8/7/2020 1:05      Jorge Uribe               9/11/2020 21:08
jason lich                        8/7/2020 1:05      Christopher Coleman       9/11/2020 21:11
William Fuller                    8/7/2020 1:06      Tommi-Ann Tsuruga         9/11/2020 21:35
Richard Robledo                   8/7/2020 1:06      Katie Tillman             9/11/2020 21:45
Dona Jenkins                      8/7/2020 1:06      Dalton Campbell           9/11/2020 22:30
Nigel Davis                       8/7/2020 1:06      Patricia Davis            9/11/2020 22:33
Jackson Aldridge                  8/7/2020 1:06      Karina Gonzalez           9/11/2020 22:34
Danny Flores                      8/7/2020 1:07      Denise Meagher            9/11/2020 22:47
LaTia Bryant                      8/7/2020 1:07      Clint Reese II            9/11/2020 22:54
Jill Timm                         8/7/2020 1:07      Joel alvarez              9/11/2020 23:04
Christopher Green                 8/7/2020 1:07      Paul Schroeder            9/11/2020 23:32
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 480 of 525


Rebecca Stewart                 8/7/2020 1:07      Martha Miller                9/12/2020 0:46
Robert                          8/7/2020 1:07      Valerie Dvorak               9/12/2020 0:58
Julian Lovato Cordero           8/7/2020 1:07      Keisha Prive                 9/12/2020 1:02
Alexander J Leon                8/7/2020 1:08      Thomas Manier                9/12/2020 1:13
Phillip Potts                   8/7/2020 1:08      Thomas Manier                9/12/2020 1:14
Ercole Donadio                  8/7/2020 1:08      Samantha Reid                9/12/2020 1:15
Lowell G Black                  8/7/2020 1:08      Thomas Manier                9/12/2020 1:15
Daniel M Gallagher              8/7/2020 1:08      Samantha Reid                9/12/2020 1:16
Paul Kremer                     8/7/2020 1:08      Terri Locoke                 9/12/2020 1:27
Constance Garcia                8/7/2020 1:08      Qian Gustilo                 9/12/2020 2:10
Donna Ellis                     8/7/2020 1:08      Kimberly H Frazier           9/12/2020 2:25
Christopher Estevez             8/7/2020 1:09      William Wayne Frazier III    9/12/2020 2:26
Chad Morris                     8/7/2020 1:09      Lam N Huynh                  9/12/2020 2:34
Isobonye Papanye                8/7/2020 1:09      John Fink                    9/12/2020 3:13
Cyndy Kress                     8/7/2020 1:09      Sabrina Bowman               9/12/2020 4:24
Robert Schley                   8/7/2020 1:10      Lauren G. Graves             9/12/2020 4:31
Mercydita Pauler                8/7/2020 1:10      Dachemy. Beaubrun            9/12/2020 5:27
Marquita LW Payton              8/7/2020 1:10      Norma Priscilla Chavez       9/12/2020 6:43
Jonathan Southers               8/7/2020 1:10      Irene Fan                    9/12/2020 8:39
Stefanie Piner                  8/7/2020 1:10      Devan Matthis                9/12/2020 9:06
Hammad Khan                     8/7/2020 1:10      BERNARDINA HUSSEIN          9/12/2020 10:25
Lisa Ripper                     8/7/2020 1:11      DAVID MAURICE HOUSE JR.     9/12/2020 10:27
Douglas Hartman                 8/7/2020 1:11      Melody T Cromer             9/12/2020 11:52
Jason Fernandez                 8/7/2020 1:11      Ryan                        9/12/2020 12:37
Maronna Butcher                 8/7/2020 1:11      Jesse Durham                9/12/2020 14:00
Ashley A Ingwerson              8/7/2020 1:11      Alex Mitthivong             9/12/2020 14:13
Christopher Day                 8/7/2020 1:11      Jodi-Ann Tillman            9/12/2020 14:20
Andrew and Suzanne Caprio       8/7/2020 1:11      Jodi-Ann Tillman            9/12/2020 14:22
Rahib chowdhury                 8/7/2020 1:11      joshua hicks                9/12/2020 14:38
michael scott fontenot          8/7/2020 1:12      Anna Goldbeck               9/12/2020 15:05
Jerry Lehrman                   8/7/2020 1:12      PAUL J. HINTERSTEINER       9/12/2020 15:09
Nosipho Dhladhla                8/7/2020 1:12      PAUL J. HINTERSTEINER       9/12/2020 15:13
Gaurav Dhungana                 8/7/2020 1:12      Cynthia Haptas              9/12/2020 15:15
Marcus Craft                    8/7/2020 1:12      Braedyn Crouse              9/12/2020 15:46
Chirag Kumar                    8/7/2020 1:12      Steve Clark                 9/12/2020 15:54
Terez Spencer                   8/7/2020 1:12      Anthony                     9/12/2020 16:23
Stephen Martin                  8/7/2020 1:12      Brian Charipar              9/12/2020 16:28
Kailey Schrack                  8/7/2020 1:12      Yasmiyn Hackney             9/12/2020 16:46
SANFORD BUCKLES                 8/7/2020 1:13      Emily Kohler                9/12/2020 16:50
Mark Gsylor                     8/7/2020 1:13      Matthew Harmon              9/12/2020 16:51
carlos padilla                  8/7/2020 1:13      Rebecca Tyria               9/12/2020 17:07
Jack Herring                    8/7/2020 1:13      Aleksandra Villepique       9/12/2020 17:40
David Stewart                   8/7/2020 1:13      Dixie Kee                   9/12/2020 17:41
Michael Ojo                     8/7/2020 1:13      Kelli Poole                 9/12/2020 18:18
John kouang                     8/7/2020 1:13      Kiantha Armstrong           9/12/2020 18:28
Brett Steinmann                 8/7/2020 1:13      Vincent A Rivellino         9/12/2020 18:33
KOLE FRANK                      8/7/2020 1:14      Adam Reiser                 9/12/2020 18:53
Sadiel Cespedes                 8/7/2020 1:14      Sharon Dendy                9/12/2020 18:53
Aaron Ruffatto                  8/7/2020 1:14      Matthew Mallick             9/12/2020 19:01
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 481 of 525


Michael Chandler                 8/7/2020 1:14      Dale Light               9/12/2020 19:11
David Buening                    8/7/2020 1:14      Omkar Bhave              9/12/2020 19:22
Jonathan Faith                   8/7/2020 1:14      Colin Forehand           9/12/2020 19:27
Andrea Senior                    8/7/2020 1:14      Erica Bibbo              9/12/2020 19:39
Khushwinder Grewal               8/7/2020 1:14      Zachery Walters          9/12/2020 19:45
rahib chowdhury                  8/7/2020 1:14      Andrew Perrong           9/12/2020 19:49
Maricarmen Senosiain villalon    8/7/2020 1:14      Johnathan D Johnson      9/12/2020 20:01
Troy Wilson                      8/7/2020 1:14      Cristhian C Buitrago     9/12/2020 20:04
Anthony Najarro                  8/7/2020 1:14      Drew C. Parling          9/12/2020 20:17
Cornelius Radek                  8/7/2020 1:14      April Parker             9/12/2020 20:17
Brian Clayton                    8/7/2020 1:14      Drew C. Parling          9/12/2020 20:18
Amadeush Skoczek                 8/7/2020 1:14      Andrew Taylor            9/12/2020 21:02
Tracy Spikes                     8/7/2020 1:14      Theodore Schuler-Sandy   9/12/2020 21:22
Elizabeth Basile                 8/7/2020 1:14      Tiffany Scheeler         9/12/2020 21:32
Robert St Hilaire                8/7/2020 1:15      Merlin Randall           9/12/2020 21:39
Susan Rohan                      8/7/2020 1:15      Le Elda Means            9/12/2020 21:40
Samuel Dorman                    8/7/2020 1:15      Jeffrey Asala            9/12/2020 21:44
Israel Paniagua                  8/7/2020 1:15      Will Branch              9/12/2020 21:47
Logan H Koch                     8/7/2020 1:15      Doreen Gantt             9/12/2020 21:55
Grant Kolbe                      8/7/2020 1:15      GARRY STROM              9/12/2020 21:55
Daniel Jacques                   8/7/2020 1:15      Shane deming             9/12/2020 22:14
Maricela Husk                    8/7/2020 1:16      Matthew Mobley           9/12/2020 22:43
Matthew Pedigo                   8/7/2020 1:16      Jonathan MacDonald       9/12/2020 22:55
Damien Moody                     8/7/2020 1:16      Ankur Jain               9/12/2020 23:34
Chad Chapman                     8/7/2020 1:16      Connie M McCall          9/12/2020 23:47
Cynthia (Louee) Tyree            8/7/2020 1:16      Yousaf khan              9/12/2020 23:49
Cheryl Mora                      8/7/2020 1:16      Christine Oh             9/12/2020 23:58
Ashley Mitchell                  8/7/2020 1:16      David J Varney            9/13/2020 0:28
Gina Witt                        8/7/2020 1:16      Susana Soto               9/13/2020 0:59
Jamie Montgomery                 8/7/2020 1:16      Apoorve Garg              9/13/2020 1:20
Joshua T Frakes                  8/7/2020 1:16      Isabel                    9/13/2020 1:54
Shane Gunn                       8/7/2020 1:16      Sayward Montoya           9/13/2020 2:19
Aleksey Alekseyev                8/7/2020 1:16      Dennis Nash               9/13/2020 3:05
Nathan Lueders                   8/7/2020 1:16      Josh Smith                9/13/2020 3:16
Charli Czekus                    8/7/2020 1:16      Amie Jiang                9/13/2020 3:25
Anthony J Monico                 8/7/2020 1:17      ESTHER NWABUEGO           9/13/2020 5:53
James B. Rimmer                  8/7/2020 1:17      John Griffin              9/13/2020 6:21
Kendall Davidson                 8/7/2020 1:17      Ryan Zegers               9/13/2020 6:41
Tarik Horton                     8/7/2020 1:17      Sultan Ahmed              9/13/2020 7:14
Eric Cressey                     8/7/2020 1:17      Jennifer Barryer          9/13/2020 7:58
Andrew Larson                    8/7/2020 1:17      Yvette Rincon Villa       9/13/2020 8:13
Chase Johnson                    8/7/2020 1:17      Scott Rhoades            9/13/2020 10:56
Charli Czekus                    8/7/2020 1:17      Shantenea Young          9/13/2020 12:06
Adolfo Arias                     8/7/2020 1:17      Laura Shepherd           9/13/2020 12:13
Randy L Turk                     8/7/2020 1:17      Carlos A. Jimenez        9/13/2020 12:59
Tabitha Jones                    8/7/2020 1:17      Ophibeya Gezahegn        9/13/2020 13:03
Seth Moyer                       8/7/2020 1:17      David Vargas             9/13/2020 13:32
Chace Torres                     8/7/2020 1:18      Patricia D Moss          9/13/2020 13:52
Curtis Nicholson                 8/7/2020 1:18      Harrison English         9/13/2020 14:41
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 482 of 525


Mark Quackenbush                8/7/2020 1:18      Kenneth Love               9/13/2020 14:59
Avidan Fishman                  8/7/2020 1:18      Rachel Hephzibah           9/13/2020 15:08
Michael Jennings                8/7/2020 1:18      Rachel Medina              9/13/2020 15:26
Steven Bairos-Novak             8/7/2020 1:18      Jose Medina                9/13/2020 15:27
Toni Devenberg                  8/7/2020 1:18      Pheben Taye                9/13/2020 15:30
Cassy Medigovich                8/7/2020 1:19      Aurora Calma               9/13/2020 15:33
Sonya Underwood                 8/7/2020 1:19      Yoram Nahari               9/13/2020 15:51
Benjamin Playter                8/7/2020 1:19      Andrew Saterbak            9/13/2020 15:54
Tracey L. Brown                 8/7/2020 1:19      Joshua Wesley              9/13/2020 16:37
Joshua mapes                    8/7/2020 1:19      James Knight               9/13/2020 16:44
Darrell Canamas                 8/7/2020 1:19      Margaret Gill              9/13/2020 16:51
Franciano Lopez                 8/7/2020 1:20      Margaret Gill              9/13/2020 16:57
Isabell A. Major                8/7/2020 1:20      Michael Brodene            9/13/2020 17:12
David Dedrickson                8/7/2020 1:20      Ehren Kret                 9/13/2020 17:39
Car joe                         8/7/2020 1:20      Leigh Brackett             9/13/2020 17:57
Sarah Lintner                   8/7/2020 1:20      Josh DuMond                9/13/2020 18:05
Deepak Parmani                  8/7/2020 1:20      Al Raya                    9/13/2020 18:25
Nick Selivonik                  8/7/2020 1:21      NIcholas Hardy             9/13/2020 18:27
Andrew Kaneshiro                8/7/2020 1:21      Jamal Phillip Hall         9/13/2020 18:34
Justin                          8/7/2020 1:21      Catherine Jacobsen         9/13/2020 19:22
Marty Beck                      8/7/2020 1:21      Christopher Thesing        9/13/2020 19:23
Tracey Colvin                   8/7/2020 1:21      Maxwell Faridian           9/13/2020 19:27
Sarena Nichol                   8/7/2020 1:21      Melissa Ramirez            9/13/2020 19:28
Timothy M Brubaker              8/7/2020 1:21      Jeevan Kannan              9/13/2020 19:41
Mary Kruse                      8/7/2020 1:21      Aruna Gogu                 9/13/2020 19:47
Michele                         8/7/2020 1:21      Cory Franz                 9/13/2020 19:48
Sandra Haller                   8/7/2020 1:22      JOHN ULLSTROM              9/13/2020 20:46
Jaime Flores                    8/7/2020 1:22      Alina Moore                9/13/2020 20:56
Justin Wolff-Lewis              8/7/2020 1:22      Frederick J Messner        9/13/2020 21:01
Xingchen Mai                    8/7/2020 1:22      Christian Say              9/13/2020 21:07
John C Pope                     8/7/2020 1:22      Jetsie Carter              9/13/2020 21:42
Michael Rockey                  8/7/2020 1:22      Fabian Reyna               9/13/2020 22:17
Bryon schrum                    8/7/2020 1:22      Robert J. Berry            9/13/2020 22:25
Austin Noriega                  8/7/2020 1:22      jiwen li                   9/13/2020 22:34
Catherine Johnson               8/7/2020 1:22      Robyn Bylsma               9/13/2020 22:38
Camden Palvino                  8/7/2020 1:23      Wyatt Watty                9/13/2020 22:38
David Mayer                     8/7/2020 1:23      Sean Craska                9/13/2020 22:40
ERIC SOFFER                     8/7/2020 1:23      Ciera Truscott             9/13/2020 22:41
Maurice Antoine Redwine         8/7/2020 1:23      Robert Miller              9/13/2020 22:52
Thomas w Blue                   8/7/2020 1:23      William Adams              9/13/2020 23:23
Candice Mcree                   8/7/2020 1:23      Alexis Montgomery Robb     9/13/2020 23:39
Scott Candey                    8/7/2020 1:23      Gisele Annette Easters     9/13/2020 23:47
Jalen Reeves                    8/7/2020 1:23      Pstr Favour                 9/14/2020 0:23
Ellie Blackwood                 8/7/2020 1:23      Jennifer Thorpe-Moscon      9/14/2020 0:27
Joy-Leigh Wood                  8/7/2020 1:23      Clay Weinstein              9/14/2020 1:21
Jaroslaw Szulik                 8/7/2020 1:24      Pamelia Y Hoof              9/14/2020 1:22
Daniel R Johnson                8/7/2020 1:24      Nikkita Duke                9/14/2020 1:24
Kylia Ibekaku                   8/7/2020 1:24      David Wayne Harkins         9/14/2020 1:39
Joseph Rampino                  8/7/2020 1:24      Madison Ansley Carpenter    9/14/2020 1:44
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 483 of 525


Shivang Chugh                    8/7/2020 1:24      LaJoy Alexis           9/14/2020 1:57
Jeanna Castagna                  8/7/2020 1:24      Le Chanelle Hughing    9/14/2020 2:15
Travis Chen                      8/7/2020 1:24      Robert Campbell        9/14/2020 2:16
Firena Reece                     8/7/2020 1:25      Michael Tang           9/14/2020 2:25
Brandan Graffagnino              8/7/2020 1:25      Lucille Farmer         9/14/2020 2:40
Rebecca Holleman Mansfield       8/7/2020 1:25      Patrick Rinard         9/14/2020 2:42
Josh Greenwell                   8/7/2020 1:25      Mari Story             9/14/2020 2:53
Gage Gorman                      8/7/2020 1:25      Matthew Miller         9/14/2020 2:55
Charlie Piotrowski               8/7/2020 1:25      Saket Maheshwari       9/14/2020 3:19
Elizabeth Liang                  8/7/2020 1:26      Susan Nixon            9/14/2020 3:23
Ran Fan                          8/7/2020 1:26      Marcia Bennett         9/14/2020 3:52
Ting Wang                        8/7/2020 1:26      Marcia Bennett         9/14/2020 3:53
Cynthia Lockhart                 8/7/2020 1:26      Mandy L Howell         9/14/2020 4:02
Christopher Perkins              8/7/2020 1:26      Emma Newman            9/14/2020 4:08
Christopher Machuca              8/7/2020 1:26      Dane Rosengren         9/14/2020 4:16
Sarah Pfluger                    8/7/2020 1:26      Donna Okamoto          9/14/2020 5:15
Robert Lamberti                  8/7/2020 1:26      Llanae E Harvey        9/14/2020 8:58
Kathy L Smith                    8/7/2020 1:26      Verna L Coleman        9/14/2020 9:31
Shanon Guilliams                 8/7/2020 1:27      Solomon Yesheberu      9/14/2020 9:35
Ja Rai A Williams                8/7/2020 1:27      Paula Edwards         9/14/2020 10:00
Shaan Fulton                     8/7/2020 1:27      Brian Monkelbaan      9/14/2020 11:51
Omar N/A Monteon                 8/7/2020 1:27      Brandon L Cardwell    9/14/2020 11:52
MAHESH K VEERAPPA                8/7/2020 1:28      Hesham Rakha          9/14/2020 12:13
adam mounts                      8/7/2020 1:28      Blessing Chikelu      9/14/2020 12:35
Cameron Bradley                  8/7/2020 1:28      Nicole Schildt        9/14/2020 13:15
Ozlem Nazli Erdovan              8/7/2020 1:28      Joshua Fesh           9/14/2020 13:42
Trevor Keanau Ormson             8/7/2020 1:28      Curtis Crosby         9/14/2020 13:43
Paul Costales                    8/7/2020 1:28      Debra Woods           9/14/2020 14:43
Vanessa Triplin                  8/7/2020 1:29      Michael WMARSHALL     9/14/2020 14:44
Zachary Bagnik                   8/7/2020 1:29      Bruce Larson          9/14/2020 15:02
Richard D. Pursell               8/7/2020 1:29      Eric Gregor           9/14/2020 15:08
Rick Cole                        8/7/2020 1:29      Alvina Tse            9/14/2020 15:50
Joshua Lyman                     8/7/2020 1:29      Joshua Mikel          9/14/2020 16:07
Emma gardner                     8/7/2020 1:29      Daniel Borysewicz     9/14/2020 16:13
Justin Levine                    8/7/2020 1:29      Erin Merriman Zenor   9/14/2020 16:17
Kirsten Blankenship              8/7/2020 1:29      Yanna Zheng           9/14/2020 16:27
David Gaerte                     8/7/2020 1:29      Mary Baskaron         9/14/2020 16:30
James H Powell                   8/7/2020 1:30      Susie Wilson          9/14/2020 17:25
Ariana Curiel                    8/7/2020 1:31      Deborah A Dennison    9/14/2020 17:58
Travis Rainey                    8/7/2020 1:31      Daniel Brauer         9/14/2020 18:03
Lisa Schoen                      8/7/2020 1:31      karrie furgison       9/14/2020 18:13
Whittington Leslie               8/7/2020 1:31      Liza H OATES          9/14/2020 18:31
Ceilidh McGrath                  8/7/2020 1:31      Heliece Butler        9/14/2020 18:53
Andrew Thomas                    8/7/2020 1:31      Min Hee Kim           9/14/2020 18:57
Rhonda Ockay                     8/7/2020 1:32      SEYED MOHAMMAD MIR TAHERI
                                                                          9/14/2020 18:58
Michael A Mertes                 8/7/2020 1:32      Brendan Lynch         9/14/2020 19:06
Alysse Stone                     8/7/2020 1:32      Marcus Frank          9/14/2020 19:18
Christy Thurber                  8/7/2020 1:32      Ryan Marchese         9/14/2020 19:28
Michael L Satterwhite            8/7/2020 1:32      Michelle Hurtado      9/14/2020 20:07
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 484 of 525


Jevan Jones                       8/7/2020 1:32      Ryan M. Wallace           9/14/2020 20:56
Jonathan Drayer                   8/7/2020 1:32      Katie Van Lent            9/14/2020 21:18
Thomas Ray Gentry                 8/7/2020 1:32      Alice Freeman             9/14/2020 21:20
Erin Bond                         8/7/2020 1:32      Jordan Bean               9/14/2020 21:53
Michael Glassman                  8/7/2020 1:32      Nia Smith                 9/14/2020 21:58
Jami Pruitt                       8/7/2020 1:32      Tyler Diffie              9/14/2020 22:02
Lacey Maerker                     8/7/2020 1:32      Alyssa Ricker             9/14/2020 22:18
Adamariz Camacho                  8/7/2020 1:32      Uriah                     9/14/2020 22:25
Hunter L Jones                    8/7/2020 1:32      kacie l hale              9/14/2020 23:10
Sharon Roark-Chesser              8/7/2020 1:33      Albwin Wagner-Schmitzer   9/14/2020 23:18
Kisha Porter                      8/7/2020 1:33      David Magnano             9/14/2020 23:21
Stephanie Devine                  8/7/2020 1:33      Mark S. Pace              9/14/2020 23:22
Brandon Borders                   8/7/2020 1:33      Toni Ferguson             9/14/2020 23:22
Joseph R. Crandall                8/7/2020 1:33      Michael Martino           9/14/2020 23:30
Andrew Tourtellot                 8/7/2020 1:33      Matthew Daddio            9/14/2020 23:34
Margaret Slaughter                8/7/2020 1:33      Steve Rheintgen           9/14/2020 23:51
Connie Howley                     8/7/2020 1:33      Spencer Joseph Felix      9/14/2020 23:53
VELDA SERRANO                     8/7/2020 1:33      Gavin Amy                  9/15/2020 0:04
Charles WICKS                     8/7/2020 1:33      Pamela Kelly-Gray          9/15/2020 0:22
Jill Tarlow                       8/7/2020 1:33      Susan Knight               9/15/2020 0:28
Heather Rogerson                  8/7/2020 1:33      Bermet Baltagulova         9/15/2020 0:29
Shameeka Guerrier                 8/7/2020 1:34      Tamedrain Hillard          9/15/2020 0:29
Kisha Porter                      8/7/2020 1:34      Byron Jones                9/15/2020 0:33
Franklin Benton Oliver            8/7/2020 1:34      Gustavo A.                 9/15/2020 0:50
Jeffrey Popp                      8/7/2020 1:34      Darrin Amerson             9/15/2020 0:59
Jonathan Lee                      8/7/2020 1:34      Dwayne T White             9/15/2020 1:01
peter daher                       8/7/2020 1:34      Nikolaus Powell            9/15/2020 1:29
Maria Antonescu                   8/7/2020 1:35      Allison Falk               9/15/2020 1:35
Valnita Nichols                   8/7/2020 1:35      Marco Clairborne           9/15/2020 1:50
Milo Rubin                        8/7/2020 1:35      Mynisha Roberts            9/15/2020 2:09
Nathaniel Waisbrot                8/7/2020 1:35      Sean Maddy                 9/15/2020 2:13
Allison Veras                     8/7/2020 1:35      Chris Nucci                9/15/2020 2:16
Donald Neff                       8/7/2020 1:35      Maia Ray                   9/15/2020 2:42
Christy A Zawatski                8/7/2020 1:35      Anush Krishnan             9/15/2020 2:46
Nicole Mandarano                  8/7/2020 1:35      Rebecca L Lawrence         9/15/2020 3:24
Brendan Batliner                  8/7/2020 1:35      Rahana Chowdhury           9/15/2020 4:08
Troy Warren                       8/7/2020 1:35      Najwahani                  9/15/2020 4:49
Sam K                             8/7/2020 1:35      Amit Bhattacharyya         9/15/2020 5:08
Taneaua H.                        8/7/2020 1:36      corina pena                9/15/2020 5:36
Iain M Bailey                     8/7/2020 1:36      Mirzakhanian, Arin         9/15/2020 6:27
Fariz Demiroski                   8/7/2020 1:36      Katelyn Evans              9/15/2020 6:46
Ladonna Henderson                 8/7/2020 1:36      Roterson Lagunte           9/15/2020 9:10
Jose Barba                        8/7/2020 1:36      Roterson Lagunte           9/15/2020 9:18
Marvin B Coulter                  8/7/2020 1:36      Todd Sporleder            9/15/2020 12:06
Hang Nguyen                       8/7/2020 1:36      Leroy Hopson              9/15/2020 12:12
Manuel Rodriguez                  8/7/2020 1:36      carrie moix               9/15/2020 13:25
Sebastian Falkowski               8/7/2020 1:37      Ryan H. Martin            9/15/2020 13:42
Mario Suarez                      8/7/2020 1:37      David Raney               9/15/2020 13:47
Kenneth macleod                   8/7/2020 1:37      Hannah Kay Owens          9/15/2020 13:53
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 485 of 525


J. Christopher Lynch             8/7/2020 1:37      Daniel Kim                  9/15/2020 14:27
Oliver Day                       8/7/2020 1:37      Paulina Adriana Ormazabal 9/15/2020 14:36
BRENT FARR ROBERTSON             8/7/2020 1:38      Quoc-Anh Q Ngo              9/15/2020 14:37
Geoff Hepworth                   8/7/2020 1:38      Nathan Yergler              9/15/2020 14:45
Rhonda Sue Brown                 8/7/2020 1:38      Charles Nagy                9/15/2020 14:47
Daniel Basar                     8/7/2020 1:38      Misael Torres               9/15/2020 14:49
Gavin Winchell                   8/7/2020 1:38      April Rothweiler            9/15/2020 14:51
Nancy Ferguson                   8/7/2020 1:38      Philippe Landry             9/15/2020 15:07
Dan McIntosh                     8/7/2020 1:38      Sarah lucas                 9/15/2020 15:13
Michael Hewartson                8/7/2020 1:38      Di                          9/15/2020 15:13
Tanya Chakraborty                8/7/2020 1:38      Kristel Smith               9/15/2020 15:39
TINA M WARREN                    8/7/2020 1:38      Lydia Watt                  9/15/2020 15:56
McKenna Ma                       8/7/2020 1:39      Nyonnoh Sayon               9/15/2020 16:01
Jeremiah thomas schmielau        8/7/2020 1:39      Chaelsa M Williams-McKay 9/15/2020 16:33
Sally Pomplun                    8/7/2020 1:39      Christian Thomas Richardson 9/15/2020 16:51
Diane Clark Sobelman             8/7/2020 1:39      Lovinah Eke                 9/15/2020 17:09
Randall Tolbert                  8/7/2020 1:39      Eliahn Salomao              9/15/2020 17:10
Y'vari Wooten                    8/7/2020 1:39      Chad Gilbert                9/15/2020 17:16
Ian Berkshire                    8/7/2020 1:39      Hugh Rucker                 9/15/2020 17:55
Brett Jones                      8/7/2020 1:39      Deserie Smith               9/15/2020 18:08
Mario Contreras                  8/7/2020 1:39      Carsten Jonas               9/15/2020 18:12
Tahanie Mitchell                 8/7/2020 1:39      Jessica Cresseveur          9/15/2020 18:18
Kelly LeFevers                   8/7/2020 1:40      Madison Vassari             9/15/2020 18:20
Julie Lowe-Sanchez               8/7/2020 1:40      Anna Peters                 9/15/2020 18:33
Gary Herritz                     8/7/2020 1:40      Katherine McAllister        9/15/2020 18:43
Arturo Hernandez                 8/7/2020 1:40      Juan Almeyda III            9/15/2020 18:54
Vishal Handa                     8/7/2020 1:40      Achilli Sfizzo Neto         9/15/2020 19:07
Dorothy Riddle                   8/7/2020 1:41      Bernadette Garcia           9/15/2020 19:09
Donald A. Grimes                 8/7/2020 1:41      Joanne McKenzie             9/15/2020 19:24
Russel Waters                    8/7/2020 1:41      Joel E. Bryan Jr.           9/15/2020 19:39
Ty Cuchiara                      8/7/2020 1:41      Katelyn Evans               9/15/2020 19:59
Aaron Taylor                     8/7/2020 1:41      Jessica Hessey              9/15/2020 20:11
Kara Caruso                      8/7/2020 1:41      Betty Ly                    9/15/2020 20:16
stephen knipp                    8/7/2020 1:41      Hoang Phung                 9/15/2020 21:32
William Admiral Pitney IV        8/7/2020 1:42      Jonathan P Fadok            9/15/2020 22:13
Quendrith Johnson                8/7/2020 1:42      piyush sharma               9/15/2020 22:18
Ronn Mortvedt                    8/7/2020 1:42      Annalia Dwiggins            9/15/2020 22:57
Kenneth Wolfe                    8/7/2020 1:42      Alicia Lewis                9/15/2020 23:10
Tim Hotaling                     8/7/2020 1:42      Tim Hanes                   9/15/2020 23:22
Irie Cuoco                       8/7/2020 1:42      Hugo R. Ramirez-Pereda      9/15/2020 23:28
Christopher Deruise              8/7/2020 1:42      Patricia L Canner           9/15/2020 23:32
Sandra Gehri-Bergman             8/7/2020 1:42      Helen Johnson               9/15/2020 23:55
Anthony Toscano                  8/7/2020 1:42      Timothy Bell                 9/16/2020 0:11
tameka ellis                     8/7/2020 1:42      Ghisly Garcia                9/16/2020 0:30
Andrew Kaneshiro                 8/7/2020 1:43      Jacqueline Leonhardt         9/16/2020 1:16
Janel McCloskey                  8/7/2020 1:43      keegan michael jolly         9/16/2020 1:31
Kimberly M Chevere               8/7/2020 1:43      AZMATULLAH SYED              9/16/2020 1:39
Richard David                    8/7/2020 1:43      Carlos Hernandez             9/16/2020 2:29
Jeffrey Phair                    8/7/2020 1:43      Melissa Emily Colon          9/16/2020 2:53
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 486 of 525


Saya Signs1                     8/7/2020 1:43      Jenny Ang                  9/16/2020 2:55
Kirstin Jarchow                 8/7/2020 1:44      Dawoon. Chong              9/16/2020 2:59
Abigail Coppinger               8/7/2020 1:44      Brett Anderson             9/16/2020 3:08
Kayla Hawkins                   8/7/2020 1:44      Janey Delgado              9/16/2020 3:32
stacy Hensley                   8/7/2020 1:44      Jonathon Thomas            9/16/2020 3:44
Ja'el Brodie                    8/7/2020 1:44      Addison Evans              9/16/2020 3:50
Sivannarayana Dokku             8/7/2020 1:44      Rafael Munoz Gomez         9/16/2020 3:59
Frank Tomjack                   8/7/2020 1:44      Isabelle Chae              9/16/2020 5:56
Matthew Joseph Scott Drew       8/7/2020 1:44      Richard E Forche II        9/16/2020 6:02
Glizzy                          8/7/2020 1:44      Leo L Southworth III       9/16/2020 7:28
Crystal brown                   8/7/2020 1:44      Dennis Hart                9/16/2020 8:05
Pamela West                     8/7/2020 1:44      Joanne Smith               9/16/2020 8:11
David Lowell                    8/7/2020 1:44      Jesse Solis                9/16/2020 9:01
Dan Pagel                       8/7/2020 1:45      Jeff Waites                9/16/2020 9:01
Chantalle M. Chollet            8/7/2020 1:45      Tonya Ellis               9/16/2020 10:29
Don Pouliot                     8/7/2020 1:45      Sarah Stafford            9/16/2020 11:06
Ethan Wacker                    8/7/2020 1:45      Allison Hunt              9/16/2020 11:58
Soraya Aghai                    8/7/2020 1:45      Danielle J. Pekalski      9/16/2020 12:15
Brian Messmore                  8/7/2020 1:45      William Katke             9/16/2020 12:16
Desmond Lewis                   8/7/2020 1:45      maasvic@gmail.com         9/16/2020 12:22
Tanisha Narine                  8/7/2020 1:46      Bryce Lenox               9/16/2020 12:52
Mohammed T Hossain              8/7/2020 1:46      Aiden Lenox               9/16/2020 12:55
Amber                           8/7/2020 1:46      Brandon Lenox             9/16/2020 12:56
Kristina Johnson                8/7/2020 1:46      Jonathan Beever           9/16/2020 13:01
Kevin                           8/7/2020 1:46      Nellie Jordan             9/16/2020 13:34
Jasmine Naghedi                 8/7/2020 1:46      Tyson Kilbourn-Shear      9/16/2020 13:43
Jonathan                        8/7/2020 1:46      Rosalyn Bozeman-Bryant    9/16/2020 13:46
Charles Cormier                 8/7/2020 1:46      Carmelo Ramos             9/16/2020 13:49
Lindsey Jennifer Fiedler        8/7/2020 1:46      Susan Meister             9/16/2020 13:52
Daniel R Evans                  8/7/2020 1:47      Juan Taboas               9/16/2020 13:55
ANDRES GARCIA-NAVARRO           8/7/2020 1:47      Brandon Silvester         9/16/2020 14:04
Samuel Gustafson                8/7/2020 1:47      Thomas I Bailey           9/16/2020 14:21
Kathie Burkepile                8/7/2020 1:47      Ivan Alexander            9/16/2020 14:25
Alexa Fifield                   8/7/2020 1:47      Orin Dooling              9/16/2020 14:33
Rishi Simha                     8/7/2020 1:47      Osifalujo Emmanuel Oluwaseun
                                                                             9/16/2020 14:46
Joy Powell                      8/7/2020 1:48      salvador larios           9/16/2020 15:03
Stephen Tahan                   8/7/2020 1:48      Cecile O'Connor           9/16/2020 15:08
Murphy Cavener                  8/7/2020 1:48      Joseph Gilbreath          9/16/2020 15:09
ANDRES GARCIA-NAVARRO           8/7/2020 1:48      Cherry Maly Wright        9/16/2020 15:09
William Barcliff                8/7/2020 1:48      Davon Walton              9/16/2020 15:12
Sallie Eskins                   8/7/2020 1:48      Jules El-Khoury           9/16/2020 15:24
Nicholas Arvin                  8/7/2020 1:48      Courtney Frances Fallon   9/16/2020 15:29
Katrell Buckley                 8/7/2020 1:48      Kahlid Jennings           9/16/2020 15:32
Terry Fambro                    8/7/2020 1:48      Wayne Persing             9/16/2020 15:57
Gordon M Stephens               8/7/2020 1:49      Alan                      9/16/2020 16:02
Nathaniel Lelek                 8/7/2020 1:49      Dyme Witherspoon          9/16/2020 17:30
stuart ball                     8/7/2020 1:49      Linda Moran               9/16/2020 17:33
Doniel Sherman                  8/7/2020 1:49      Stephanie L Oleszek       9/16/2020 17:48
Kendra Denton                   8/7/2020 1:49      Kim Williams              9/16/2020 17:54
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 487 of 525


Stacey Gharbi                    8/7/2020 1:49      Daniel Gursky             9/16/2020 17:58
Anup Kumar Gangwar               8/7/2020 1:50      Chad Sommers              9/16/2020 18:03
Ruben Dorian Serrano             8/7/2020 1:50      Bethany Frank             9/16/2020 18:13
Jeremy McAdams                   8/7/2020 1:50      Doreena Dunning           9/16/2020 18:14
Rolanda Williams                 8/7/2020 1:51      Ashish Kumar              9/16/2020 18:35
Justine Aceves                   8/7/2020 1:51      Michael Sennett           9/16/2020 18:47
Greg Gladstone                   8/7/2020 1:51      RICHARD ALLEN Flippo      9/16/2020 19:06
Robert Schmitt                   8/7/2020 1:51      Kim Letson                9/16/2020 19:15
Todd Corley                      8/7/2020 1:51      Cher Smith                9/16/2020 19:24
Chase Bowman                     8/7/2020 1:51      John                      9/16/2020 19:33
Terry Fambro                     8/7/2020 1:51      Justina Hiney             9/16/2020 19:34
Myontho Payoute                  8/7/2020 1:51      DuPont Sykes Jr.          9/16/2020 19:40
Ryann powell                     8/7/2020 1:52      Denielle Papp-Hood        9/16/2020 19:59
Andres Roberto chacon martinez   8/7/2020 1:52      Colton Margus             9/16/2020 20:07
Peggy Marcone                    8/7/2020 1:53      Nichole Nelson            9/16/2020 20:10
Yoko Sakao Ohama                 8/7/2020 1:53      Joshua Brumfield          9/16/2020 20:17
Diana Fedorisin                  8/7/2020 1:53      Gautam Chand Nutalapati   9/16/2020 20:55
Ethan Mumma                      8/7/2020 1:53      Samuel Poortenga          9/16/2020 21:34
Marianne Hong                    8/7/2020 1:53      Vittorio Nunley           9/16/2020 21:59
Alana McLain                     8/7/2020 1:53      Judy Medina               9/16/2020 22:04
Laylly Garcia-Mendoza            8/7/2020 1:53      Clint Saylor              9/16/2020 22:05
Carrie Kisch                     8/7/2020 1:53      Crystal Shulmire          9/16/2020 22:21
Justin Ivey                      8/7/2020 1:53      Yun Seo Kim               9/16/2020 22:34
Hongbin Luo                      8/7/2020 1:54      Alexis Wolf               9/16/2020 22:45
Kenneth T Clarke                 8/7/2020 1:54      Rayna Phillips            9/16/2020 23:00
Steven Cuccia                    8/7/2020 1:54      Rachel Golodetz           9/16/2020 23:04
James Shewmaker                  8/7/2020 1:54      Tricia Fiske              9/16/2020 23:06
Trevor Vsetecka                  8/7/2020 1:54      Richard Vanderlip         9/16/2020 23:22
samuel conwill                   8/7/2020 1:54      Joby bilyeu               9/16/2020 23:37
Emilia Bates                     8/7/2020 1:54      Josie Mora                9/16/2020 23:47
Damariz Guerrero                 8/7/2020 1:55      Brenda Caldas              9/17/2020 0:01
Jim Johnson                      8/7/2020 1:55      Tiffanie Schaffer          9/17/2020 0:03
Liren Zhu                        8/7/2020 1:55      Tiffanie Schaffer          9/17/2020 0:07
Phyllis                          8/7/2020 1:55      Jason Jordan               9/17/2020 0:23
Lana Van Grinsven                8/7/2020 1:55      Angela Green               9/17/2020 0:30
Sharad Kothavale                 8/7/2020 1:55      Charles Taylor             9/17/2020 0:32
Andrew Adams                     8/7/2020 1:56      Martin Shuman              9/17/2020 0:53
Troy Davis                       8/7/2020 1:56      Carolina Gutierrez         9/17/2020 1:41
Michael Berne                    8/7/2020 1:56      Kim Nguyen                 9/17/2020 1:52
Ervin Sukardi                    8/7/2020 1:56      Vincent Filice             9/17/2020 2:17
Roman A Snegach                  8/7/2020 1:56      Caren                      9/17/2020 2:36
Gregory Ryan Everitt             8/7/2020 1:56      Prathap Subhareddy         9/17/2020 3:19
Gustavo J. Ramirez               8/7/2020 1:57      Teresa Saavedra            9/17/2020 3:25
Anthony Hemingway                8/7/2020 1:57      Michelle Thomas            9/17/2020 3:54
TANNER JEPSEN                    8/7/2020 1:57      Michael Cortes             9/17/2020 4:57
Gabriel I Carza                  8/7/2020 1:57      Dale Jenkins               9/17/2020 5:15
Donna M Scott                    8/7/2020 1:57      Daniel pfister             9/17/2020 5:24
Derek J Rainea                   8/7/2020 1:57      nicholas davis             9/17/2020 6:29
Michele Grollimund               8/7/2020 1:57      Derek Partyka              9/17/2020 7:06
        Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 488 of 525


Izaek H Jimerson               8/7/2020 1:58      Gwendolyn Y Coleman         9/17/2020 8:24
Adam Van Grover                8/7/2020 1:58      Keenan Browe                9/17/2020 9:16
Meghan McCormick Audette       8/7/2020 1:58      David Holman                9/17/2020 9:52
Bonita Lindsey                 8/7/2020 1:58      David Holman                9/17/2020 9:53
Jeanette Friend                8/7/2020 1:58      Brandon Barroso            9/17/2020 10:29
LIANETH HERNANDEZ SANCHEZ      8/7/2020 1:58      Daleah Dent                9/17/2020 11:14
Chris andreis                  8/7/2020 1:59      Ramon Pompa Jr             9/17/2020 11:37
Aaron Barth                    8/7/2020 1:59      ALEXANDER TAYLOR           9/17/2020 12:32
Michael Camp                   8/7/2020 1:59      Quinton Gorey              9/17/2020 12:45
William Mills                  8/7/2020 1:59      Michelle Marquardt         9/17/2020 13:21
Subrina Sullivan               8/7/2020 2:00      Jacob Chagoya              9/17/2020 13:25
Douglas Dunstatter             8/7/2020 2:00      Rachel L Jellison          9/17/2020 13:58
Ramona S Pinkston              8/7/2020 2:00      Najee Kareem Lee           9/17/2020 14:04
Richard chatfiled              8/7/2020 2:00      Kevin vejtasa              9/17/2020 14:27
Jenna R Simpson                8/7/2020 2:01      Tyler Gates                9/17/2020 14:27
David Jowers                   8/7/2020 2:01      Sagar Lakhmani             9/17/2020 15:15
Ryan Dooley                    8/7/2020 2:01      Karen Suarez               9/17/2020 15:38
George Noren                   8/7/2020 2:01      Jeremy Cota                9/17/2020 15:38
Patrick Jones                  8/7/2020 2:01      Isaiah Gaona               9/17/2020 15:41
Tonya M Mobley                 8/7/2020 2:01      Christopher J White        9/17/2020 15:47
A'mya Ramsey                   8/7/2020 2:02      Lynae N Smith              9/17/2020 16:18
Matt Hook                      8/7/2020 2:02      Alex Goldberg              9/17/2020 17:32
Kathryn Hook                   8/7/2020 2:02      Lelandra France            9/17/2020 17:45
Christopher steaart            8/7/2020 2:02      Charles scott              9/17/2020 18:47
Todd Casteel                   8/7/2020 2:02      Marissa Castillo           9/17/2020 19:02
Devirando de Lara              8/7/2020 2:02      Trinity Metcalf            9/17/2020 19:24
Dacian Gavin                   8/7/2020 2:02      Mary Hughes                9/17/2020 20:09
Donald Cook                    8/7/2020 2:02      AMBER NICOLE NEAL          9/17/2020 20:32
Luis Cabello                   8/7/2020 2:03      Selva Jose Rivera Rivera   9/17/2020 20:47
Ryan Nevell                    8/7/2020 2:03      Gail H Rabon               9/17/2020 20:51
DAVID J ELLIS                  8/7/2020 2:03      Tracey L Kelley            9/17/2020 20:51
Michael arthur                 8/7/2020 2:03      deena rojas                9/17/2020 21:29
TIAN WENJIN                    8/7/2020 2:03      Denise Grandmaiso          9/17/2020 21:40
Natasha Warren                 8/7/2020 2:04      Anthony Quach              9/17/2020 21:42
Theodore Smith                 8/7/2020 2:04      Anthony Quach              9/17/2020 21:48
Sylvia Wright                  8/7/2020 2:04      Anthony Quach              9/17/2020 21:48
Karisa Fletcher                8/7/2020 2:04      Hassan Ansari              9/17/2020 21:52
BA Fitzgerald                  8/7/2020 2:04      Cristina A Epenesa         9/17/2020 22:09
Monica sangster                8/7/2020 2:04      Jameson Herndon            9/17/2020 22:14
Christen M Carter              8/7/2020 2:05      Samantha Anspach           9/17/2020 23:05
David Webster                  8/7/2020 2:05      Sam Kim                    9/17/2020 23:52
Jay Kothari                    8/7/2020 2:05      Michelle Caldwell           9/18/2020 0:20
Nelson Rothermel               8/7/2020 2:05      Cate Kager                  9/18/2020 0:34
Patrick V Grant                8/7/2020 2:05      Dominique Howard            9/18/2020 1:08
Brian Loher                    8/7/2020 2:05      Samuel Jensen Reed          9/18/2020 1:24
Jeanette Rezk                  8/7/2020 2:05      Angela Seletstewa           9/18/2020 1:26
Alberto Garcia                 8/7/2020 2:05      Darline Wilcox              9/18/2020 2:01
Devin                          8/7/2020 2:05      Sameika Josephs             9/18/2020 2:09
Alexandra Janczewska           8/7/2020 2:05      Ruby Breceda                9/18/2020 3:47
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 489 of 525


Liam Bartholow                   8/7/2020 2:05      Kristen Luthy             9/18/2020 4:05
Tonya Mays                       8/7/2020 2:06      Enisha Matthews           9/18/2020 4:08
Brittany Craig                   8/7/2020 2:06      CWilliams                 9/18/2020 4:11
RoseMarie Meservey               8/7/2020 2:06      Frank Sladek              9/18/2020 4:19
Joseph Baram                     8/7/2020 2:06      Benjamin J. Sathrum       9/18/2020 4:43
Rebekah Joy Hall                 8/7/2020 2:06      Mike Wadsten              9/18/2020 5:09
Traci Terrill                    8/7/2020 2:06      Serena Patino             9/18/2020 5:44
Swanand Nalawade                 8/7/2020 2:06      Janet S Flowers           9/18/2020 6:04
Elesha Dixon                     8/7/2020 2:06      Hannah Robinson           9/18/2020 6:18
Rich Piombino                    8/7/2020 2:06      Christopher E. Garner     9/18/2020 6:56
Felicia Berrier                  8/7/2020 2:07      Ross Angle                9/18/2020 8:12
Enrique Brantley                 8/7/2020 2:07      Jacy D. Thomas            9/18/2020 9:08
 Barbara A. Van Etten            8/7/2020 2:07      Erik Burnside Meredith    9/18/2020 9:35
Gregory Steyskal                 8/7/2020 2:07      Camelia Wild             9/18/2020 10:14
Patrick Keller                   8/7/2020 2:07      Curt Mortis              9/18/2020 11:18
Jace S Iverson                   8/7/2020 2:07      Michael Jones            9/18/2020 11:55
Raymundo Garcia                  8/7/2020 2:07      Robert Munoz             9/18/2020 12:16
Austin Jones                     8/7/2020 2:07      Kassandra Funk           9/18/2020 13:11
Nathalie Berger                  8/7/2020 2:08      Sherry Leitch            9/18/2020 13:23
Karen Scott                      8/7/2020 2:08      Anne-Marie Chernosky     9/18/2020 13:37
JAMES E GREENHUT                 8/7/2020 2:08      James Caldwell           9/18/2020 14:13
Jihad Zreik                      8/7/2020 2:08      Alex Albaugh             9/18/2020 14:23
Marcella Silva                   8/7/2020 2:08      William Yen              9/18/2020 14:30
Sean Perry                       8/7/2020 2:08      Andrew Barkman           9/18/2020 14:35
TYLER N KATTREIN                 8/7/2020 2:08      Aubrey kennedy           9/18/2020 14:41
Jack Robertson                   8/7/2020 2:08      Kim Campbell             9/18/2020 14:58
JON B DEYOUNG                    8/7/2020 2:08      Jessica Ruelas           9/18/2020 15:29
Itohowo (Ita) Ekpoudom           8/7/2020 2:08      Matthew Sund             9/18/2020 15:33
Adam Murphy                      8/7/2020 2:08      Tracy L. Markham         9/18/2020 15:53
Ashley Libby                     8/7/2020 2:08      Sydney Smith             9/18/2020 16:10
Heidi Edwards                    8/7/2020 2:09      Kelly Webster            9/18/2020 16:24
Michael                          8/7/2020 2:09      Travis Peterson          9/18/2020 16:34
Landen McKeown                   8/7/2020 2:09      Anna Cofrancesco         9/18/2020 17:00
Anthony Terra                    8/7/2020 2:09      Robert Vaughan           9/18/2020 17:08
Derrick DeWitt                   8/7/2020 2:09      George Keller            9/18/2020 17:13
Ann Lynsen                       8/7/2020 2:09      Brian J Hannah           9/18/2020 17:24
Kiersten Clifford                8/7/2020 2:09      Alex Profitt             9/18/2020 17:26
Jeremy Marcouillier              8/7/2020 2:09      Krystal Campbell         9/18/2020 17:52
Nima Nazemi                      8/7/2020 2:09      Ngoc Truc Amy Nguyen     9/18/2020 17:52
Trinity Dionne                   8/7/2020 2:09      Jacob Mellard            9/18/2020 17:56
MARIA MALDONADO                  8/7/2020 2:09      Ms. Kerry A McLaughlin   9/18/2020 18:05
Kristen Williams                 8/7/2020 2:09      Amanda Houchens          9/18/2020 18:17
Maggie Jame                      8/7/2020 2:09      Jeanne Silcox            9/18/2020 18:28
JAMES E GREENHUT                 8/7/2020 2:10      Ashley Narwold           9/18/2020 18:57
Imelda Ballon                    8/7/2020 2:10      Austin Pearce            9/18/2020 19:11
Lu Carter                        8/7/2020 2:10      Eric Larson              9/18/2020 19:12
Noor Majid                       8/7/2020 2:10      Daniel Spring            9/18/2020 19:16
Mackenzie Uhlenhopp              8/7/2020 2:10      Gabrielle Flure          9/18/2020 19:44
Nicole Caulk                     8/7/2020 2:10      Marissa Clark            9/18/2020 20:04
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 490 of 525


Farhana Zabidi                  8/7/2020 2:10      Wendy Williams             9/18/2020 20:14
Steven Haywood                  8/7/2020 2:10      Jonathan Ferrer            9/18/2020 20:37
Leodicia Gabriel                8/7/2020 2:10      Stella Zebic               9/18/2020 21:38
Daniel Rice                     8/7/2020 2:10      Cameron Martinez           9/18/2020 21:41
Rita Smith                      8/7/2020 2:11      Chunyoung Park             9/18/2020 21:42
Jonathan Reinaker               8/7/2020 2:11      William Tayler Petersen    9/18/2020 22:22
Dan Anderson                    8/7/2020 2:11      Eaintthethmu Kyawmin       9/18/2020 23:14
Ivan Zamarripa                  8/7/2020 2:11      Deepesh Chouhan            9/18/2020 23:24
Catherine Flatt                 8/7/2020 2:11      Ian Monroe                 9/18/2020 23:53
Feya Munoz                      8/7/2020 2:11      Julie Koshy                 9/19/2020 0:20
ISAAC CARRIZAL                  8/7/2020 2:11      kyle jagars                 9/19/2020 0:24
Eileen Lee                      8/7/2020 2:11      Margaret Lawlace            9/19/2020 0:26
Alexandra Grashkina-Hristov     8/7/2020 2:11      Frank Bogden, Jr            9/19/2020 0:38
Shelby C Constandaki            8/7/2020 2:11      Padmavani Boyapati          9/19/2020 0:46
Ryan M Dawes                    8/7/2020 2:11      Jason Carpenter             9/19/2020 0:50
Gabriel R Curio                 8/7/2020 2:11      Vinoth Kumar Padmanaban     9/19/2020 1:06
Deborah Strader                 8/7/2020 2:11      Isaac Hindman               9/19/2020 1:07
Debbie Tavernier                8/7/2020 2:12      Gianna G Rivera             9/19/2020 1:14
Clayton Hunter                  8/7/2020 2:12      Sylvia Williams             9/19/2020 1:17
Christopher P Rogers            8/7/2020 2:12      David Ganger                9/19/2020 1:55
Paul E Boughton                 8/7/2020 2:12      Rhonda K Evans              9/19/2020 2:15
Ethan Anderson                  8/7/2020 2:12      Youngdo Lee                 9/19/2020 2:17
Cathy Bates                     8/7/2020 2:13      Alaina E Khan               9/19/2020 2:26
Taylor Hood                     8/7/2020 2:13      CHARLES SCARBOROUGH         9/19/2020 3:03
Peter McElligott                8/7/2020 2:13      Destin Herrington           9/19/2020 3:53
Jonathan Lee                    8/7/2020 2:13      Linda Gilley                9/19/2020 3:59
Mark James Keller               8/7/2020 2:13      Isaac Araujo Anguiano       9/19/2020 5:18
Melody Perkins                  8/7/2020 2:13      Antoinette M. Joustra       9/19/2020 6:29
THEODORE JOHN CUNNINGHAM        8/7/2020 2:13      Michael K Walworth          9/19/2020 6:58
MOISES GARCIA GONZALEZ          8/7/2020 2:13      Cole Weaver                 9/19/2020 7:39
Ronald Neveu                    8/7/2020 2:13      Marlaina Cron              9/19/2020 12:04
Pedro Josue Contreras           8/7/2020 2:14      Nyimas Y. Arief            9/19/2020 12:27
Henry Aiden Clark               8/7/2020 2:14      Matthew Leffler            9/19/2020 12:30
Mill Savage                     8/7/2020 2:14      Elizabeth Kupetz           9/19/2020 12:46
Benjamin Collins                8/7/2020 2:14      Elizabeth Kupetz           9/19/2020 12:49
John                            8/7/2020 2:14      Cary Oliver                9/19/2020 13:02
Ryan H Bedingfield              8/7/2020 2:14      Aaron Albert               9/19/2020 13:32
Nicomedes Maldonado             8/7/2020 2:14      Fernanda                   9/19/2020 13:51
Justin Joseph                   8/7/2020 2:14      Richard Cheek              9/19/2020 14:08
Brandon Desmond Barnes          8/7/2020 2:15      Rebecca Ernst              9/19/2020 14:56
Nahum D Reduta Jr.              8/7/2020 2:15      Ademilola Mojiminiyi       9/19/2020 15:18
Sarah Lynn Keymer               8/7/2020 2:15      Jim Griminger              9/19/2020 15:40
CHENTLY E LUCIA                 8/7/2020 2:15      Eva Zimmerman              9/19/2020 15:40
MATTHEW OGDEN                   8/7/2020 2:15      Christina Michelle Dixon   9/19/2020 16:33
Angela Ogden                    8/7/2020 2:16      Nathan Atkinson            9/19/2020 17:03
Cameron A Clegg                 8/7/2020 2:16      Oscar Betancourt           9/19/2020 17:04
Henry Patton                    8/7/2020 2:16      Nathan Atkinson            9/19/2020 17:04
Angela Ogden                    8/7/2020 2:16      Stephanie Betancourt       9/19/2020 17:07
Lakshmi Priya Sekar             8/7/2020 2:16      Elliana Madsen             9/19/2020 17:21
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 491 of 525


Betsy N Pagan Lopez              8/7/2020 2:16      Jeffrey Bagdis              9/19/2020 17:40
Stacie Clark                     8/7/2020 2:16      Richard Selfridge           9/19/2020 17:41
Devika Daga                      8/7/2020 2:17      Jayne Navarette             9/19/2020 18:07
Edward Mitchell                  8/7/2020 2:17      Paul Bobb                   9/19/2020 18:19
Marshelia Whitlow                8/7/2020 2:17      William C Brandt            9/19/2020 18:26
Carlos Lega                      8/7/2020 2:17      Robert Kosarko              9/19/2020 18:30
Blend A Sairany                  8/7/2020 2:17      Timothy Wyckoff             9/19/2020 18:49
Kevonna George                   8/7/2020 2:17      Tawana Gould                9/19/2020 19:09
Nicolas Thorpe                   8/7/2020 2:17      Elizabeth Tuico             9/19/2020 19:58
John Klingner                    8/7/2020 2:18      Michael Robbins             9/19/2020 20:01
Marley Hughes                    8/7/2020 2:18      Brandon                     9/19/2020 20:04
Ina yelets                       8/7/2020 2:18      Bradley Shugoll             9/19/2020 20:22
Vincent minichino                8/7/2020 2:18      Clarita Reasner             9/19/2020 20:40
Jacob Hartmann                   8/7/2020 2:18      David Zwicker               9/19/2020 20:53
April Abshire                    8/7/2020 2:18      Bric Schultz                9/19/2020 21:16
Ken Deem                         8/7/2020 2:18      Todd Woodard                9/19/2020 21:16
Abigail Ko                       8/7/2020 2:18      Korey Adam Pears            9/19/2020 22:01
Karthik Krishnan                 8/7/2020 2:18      Erin Mobley                 9/19/2020 23:17
Cyrus Reed                       8/7/2020 2:19      Raymond Lalley              9/19/2020 23:40
Connie Kim                       8/7/2020 2:19      Christine Hunt               9/20/2020 0:17
Sarah Berndt Hampton             8/7/2020 2:19      Patrick Gough                9/20/2020 2:19
Lynn Galbreath                   8/7/2020 2:19      Ashley Stewart               9/20/2020 3:02
Joshua P Clark                   8/7/2020 2:19      George Nees                  9/20/2020 3:52
Taron Lambert                    8/7/2020 2:19      Tamara A Kislak              9/20/2020 4:12
Abigail Ko                       8/7/2020 2:19      Mark A. Sullivan             9/20/2020 4:19
Manuel Padilla Jr                8/7/2020 2:19      Derek James Hunsaker         9/20/2020 4:22
Vanessa Cameron                  8/7/2020 2:19      Lance Samuels                9/20/2020 4:33
Alexander horn                   8/7/2020 2:19      grace                        9/20/2020 5:01
Earnest Morgan Skinner IV        8/7/2020 2:19      Khristina Chess              9/20/2020 9:43
Ruifeng Pu                       8/7/2020 2:19      Madhusudhan Dasari           9/20/2020 9:59
Jimmel                           8/7/2020 2:20      Supriya Dasari              9/20/2020 10:00
Thomas O'Donnell                 8/7/2020 2:20      Supriya Dasari              9/20/2020 10:01
Alex M. Garret                   8/7/2020 2:20      Madhusudhan Dasari          9/20/2020 10:02
Jimmel                           8/7/2020 2:20      Madhusudhan Dasari          9/20/2020 10:03
Maribel C Vasquez                8/7/2020 2:20      Scarlet Swinney             9/20/2020 11:34
Martha Story                     8/7/2020 2:20      Azmat Latif                 9/20/2020 14:15
Gary Johnson                     8/7/2020 2:20      Kayla coller                9/20/2020 14:39
Mill Savage                      8/7/2020 2:20      Hope Price                  9/20/2020 15:07
PATRICK JOSEPH                   8/7/2020 2:20      Maricela Funes              9/20/2020 15:17
JOSEPH CARONE                    8/7/2020 2:20      Francisco Antonio Aguirre Martinez
                                                                                9/20/2020 15:21
randy dean presnell              8/7/2020 2:20      Nicole Johnston             9/20/2020 15:22
Salomon Lee                      8/7/2020 2:20      Joshua Jolley               9/20/2020 15:39
Ryan Beaty Francis               8/7/2020 2:20      John Fritz                  9/20/2020 15:44
Nathan S Lambert                 8/7/2020 2:21      Li Ching Cheng              9/20/2020 15:45
kelly veitch                     8/7/2020 2:21      Taralyn Collum              9/20/2020 15:59
Ashlee Wilder Rowley             8/7/2020 2:21      Sharee Thrasher             9/20/2020 16:00
Rebekah SaldaÃ±a                 8/7/2020 2:21      Delaney Tabron              9/20/2020 17:08
John D Maddox                    8/7/2020 2:21      Teresa Fitzgerald           9/20/2020 17:14
Gabe Clark                       8/7/2020 2:21      Claire Glenn                9/20/2020 17:29
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 492 of 525


Austin Nash                      8/7/2020 2:21      Alexis Hatzis              9/20/2020 17:31
Madeline Quintero                8/7/2020 2:21      David Rosado               9/20/2020 17:52
Christopher G Miller             8/7/2020 2:22      Miguel Angel Jimenez       9/20/2020 18:01
Jamal l Hunter                   8/7/2020 2:22      Tracy Morgan               9/20/2020 18:19
Anthony Crane                    8/7/2020 2:22      Omobola Osamor             9/20/2020 18:27
Brian Brink                      8/7/2020 2:22      Arturo J Maldonado         9/20/2020 18:30
Mustafa Alsabbagh                8/7/2020 2:22      Robert Sbertoli            9/20/2020 19:18
Julie Noonan                     8/7/2020 2:22      Joseph Borjeson            9/20/2020 19:28
Justin Bruss                     8/7/2020 2:22      Nicola A SCOTT             9/20/2020 19:48
Linda Lacot                      8/7/2020 2:23      Adrian A Marroquin         9/20/2020 21:44
yodit woldu                      8/7/2020 2:23      Eugene J. & Jean Ann M. Dupree
                                                                               9/20/2020 21:53
Cole Comstock                    8/7/2020 2:23      Austin Brunk               9/20/2020 21:54
Bridget Haynes                   8/7/2020 2:23      Eugene J. & Jean Ann M. Dupree
                                                                               9/20/2020 21:56
David Sabol                      8/7/2020 2:23      Ryan Timothy Guiles        9/20/2020 22:40
Lorri Hanson                     8/7/2020 2:23      Piyush kandhari            9/20/2020 22:46
michelle baker                   8/7/2020 2:23      Priscilla Mui              9/20/2020 23:05
Gisselle                         8/7/2020 2:23      Karen Frankey              9/20/2020 23:33
Kelly Scott Drewrey              8/7/2020 2:23      Sylwia Bauer               9/20/2020 23:52
Juan Sosa                        8/7/2020 2:23      Luke Wayne Kress            9/21/2020 0:30
Matthew Ryan Cambron             8/7/2020 2:23      Yesenia Mejia Mueses        9/21/2020 0:39
Brian Bowman                     8/7/2020 2:23      Victoria Welch              9/21/2020 1:50
Aaron Stewart                    8/7/2020 2:23      William Proffitt            9/21/2020 2:04
Jordan Taylor                    8/7/2020 2:23      Arias J Foster              9/21/2020 2:04
Kade                             8/7/2020 2:23      Philip Fasano               9/21/2020 2:16
Michelle                         8/7/2020 2:23      Regina L Martin             9/21/2020 2:32
Matthew Weinbaum                 8/7/2020 2:23      Dacia Rocha                 9/21/2020 4:27
Lauren                           8/7/2020 2:23      Modupe Adeoti               9/21/2020 4:43
Erica Palermo                    8/7/2020 2:24      Mary Charlene Rudio Ortiz   9/21/2020 6:08
John A Rivera                    8/7/2020 2:24      Haydee Naula                9/21/2020 7:39
Samuel Clay Schaub               8/7/2020 2:24      Sarah Hays                  9/21/2020 8:32
Denny Vu                         8/7/2020 2:24      Gloria Pittman             9/21/2020 12:28
Marquesa Swarn                   8/7/2020 2:24      Haley Lynch                9/21/2020 13:04
Jason Holmes                     8/7/2020 2:24      Christopher E Rose         9/21/2020 13:13
Lesley Wood                      8/7/2020 2:24      William Puckett            9/21/2020 13:13
Vincent Mahovetz Jr              8/7/2020 2:24      Benjamin Kile              9/21/2020 13:40
Charles Boehm                    8/7/2020 2:24      Eric Ferguson              9/21/2020 13:50
William McKee                    8/7/2020 2:24      Lisa Zukowski              9/21/2020 14:02
Weston Greene                    8/7/2020 2:24      Hitesh Shetty              9/21/2020 14:27
Kristina Douglas                 8/7/2020 2:24      Eric Timmreck              9/21/2020 14:28
James Barnhill                   8/7/2020 2:24      Carlos A. Jimenez          9/21/2020 14:50
Daniel C Sha                     8/7/2020 2:25      Fabian Lewis               9/21/2020 15:03
wafai wong                       8/7/2020 2:25      Kelsey Burnett             9/21/2020 15:10
Seth P. Berg                     8/7/2020 2:25      Veronica Katz              9/21/2020 15:26
Jason C LeMieux                  8/7/2020 2:25      Zachary Rybarczyk          9/21/2020 15:45
Timothy J Sigler                 8/7/2020 2:25      Jennifer Sloan             9/21/2020 15:50
Charles William Thelitz          8/7/2020 2:25      Daniel Kline               9/21/2020 16:11
Gavin McKay                      8/7/2020 2:25      Adam Kierys                9/21/2020 16:18
Rodney B Peterson                8/7/2020 2:25      Sherie Yang                9/21/2020 16:51
Jason Maldonado                  8/7/2020 2:25      Stefanie Harris            9/21/2020 16:57
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 493 of 525


John Miologos                    8/7/2020 2:25      Sharon Seanigan         9/21/2020 17:06
Luke Rohrbach                    8/7/2020 2:25      Tomomi Yoshioka         9/21/2020 17:15
shekinah r marion                8/7/2020 2:25      Neil D. Weiser          9/21/2020 17:41
Jason McClain                    8/7/2020 2:25      Mia M Juarez            9/21/2020 17:53
Kyler Pentz                      8/7/2020 2:25      Daniel Dykstra          9/21/2020 18:15
Michael Pedley                   8/7/2020 2:25      Eric Hawkins            9/21/2020 18:24
Roysha Poellnitz                 8/7/2020 2:25      Elisabeth Martyn        9/21/2020 18:26
David Peller Frommer             8/7/2020 2:25      Robert Garcia           9/21/2020 18:42
Ashley Pegram                    8/7/2020 2:25      Molly Erickson          9/21/2020 19:16
Jose Martinez                    8/7/2020 2:26      Nicholas F Galotti      9/21/2020 19:21
Samantha Swami                   8/7/2020 2:26      Jimmy Tucker            9/21/2020 20:46
Luis Costa                       8/7/2020 2:26      Jimmy Tucker            9/21/2020 20:48
Valeriya Yermishova              8/7/2020 2:26      James Allen Erikson     9/21/2020 21:00
Juan M Reyes                     8/7/2020 2:26      Steve Freedman          9/21/2020 22:13
Keri Tegtmeier                   8/7/2020 2:26      Kara C Ebbutt           9/21/2020 22:19
Michael Bruij                    8/7/2020 2:26      MongThu Pham-Held       9/21/2020 22:34
Alicia Wilson                    8/7/2020 2:26      Vitalijus Stasevicius   9/21/2020 22:47
Jayla                            8/7/2020 2:26      Blake J. Riley          9/21/2020 22:57
Aditya Yodha                     8/7/2020 2:26      Loren Hutchins          9/21/2020 23:07
Dorothy Sabio                    8/7/2020 2:26      Nyan Hong               9/21/2020 23:11
Matthew Hirst                    8/7/2020 2:26      Latataura Cooper        9/21/2020 23:27
Lane Niedrauer                   8/7/2020 2:27      Shaun Yelle             9/21/2020 23:45
Kyle Hoskins                     8/7/2020 2:27      Elena Trevino           9/21/2020 23:50
Yendy C Villalobos               8/7/2020 2:27      Michael Noth            9/21/2020 23:56
dawn shepard                     8/7/2020 2:27      Paula Riley              9/22/2020 0:40
Gloria Silva                     8/7/2020 2:27      Jason W. Spink           9/22/2020 0:40
Teah Swift                       8/7/2020 2:27      Gabriel                  9/22/2020 0:55
John T Liddell                   8/7/2020 2:27      RAJAT JAIN               9/22/2020 1:03
Conrad Meyer                     8/7/2020 2:27      RAJAT JAIN               9/22/2020 1:05
Sharen Metz                      8/7/2020 2:27      Reneelynn Craft          9/22/2020 1:10
Jesse Mattingly                  8/7/2020 2:27      Sandesh Sekhara          9/22/2020 1:26
Daniel Griffin                   8/7/2020 2:27      Catherine Clemons        9/22/2020 1:47
Janel Heck                       8/7/2020 2:27      Sheik johnson            9/22/2020 1:47
Ranika Abhisika                  8/7/2020 2:28      Trent Bowling            9/22/2020 1:58
GAIL McMackin                    8/7/2020 2:28      Hector Miranda           9/22/2020 2:12
Andrew Ross                      8/7/2020 2:28      Samantha Dodge           9/22/2020 2:22
Hunter Sparks                    8/7/2020 2:28      Stacey Mcguigan          9/22/2020 2:26
Sarah Virginia McDougall         8/7/2020 2:28      Antowne K. Clower        9/22/2020 3:23
Tsomo                            8/7/2020 2:28      David King               9/22/2020 3:50
Myeshia Anderson                 8/7/2020 2:28      Randall Naylor           9/22/2020 4:36
Onyinyechukwu Ijeh               8/7/2020 2:28      Valentino Alantar        9/22/2020 4:38
Brittanya                        8/7/2020 2:28      Tafline Kao              9/22/2020 5:10
Jesus Rodriguez                  8/7/2020 2:28      Geovanny Escoto          9/22/2020 5:54
Richard Cabling                  8/7/2020 2:28      Ayana Hellevik           9/22/2020 8:25
Pilar Davis                      8/7/2020 2:28      Deanna Pieniaszek       9/22/2020 10:16
Amanda Hol                       8/7/2020 2:28      Ian Davis               9/22/2020 11:37
Kali Haskins                     8/7/2020 2:28      Raviraj Natarajan       9/22/2020 12:28
Alondra Frausto                  8/7/2020 2:29      Jordan shoemaket        9/22/2020 12:54
Keith Wagner                     8/7/2020 2:29      Caroline Guerrero       9/22/2020 13:05
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 494 of 525


Matthew Helderman               8/7/2020 2:29      Kurtis Perkins                9/22/2020 13:11
Josh Bassett                    8/7/2020 2:29      John Carroll                  9/22/2020 13:13
Jacob Dryer                     8/7/2020 2:29      Linda Cebula                  9/22/2020 13:49
Michael Brazier                 8/7/2020 2:29      Denishia Douglas              9/22/2020 14:28
Jonathan Stucker                8/7/2020 2:29      Amanda Myers                  9/22/2020 14:47
Max Schoedel                    8/7/2020 2:29      Deidre Manning Jackson        9/22/2020 14:49
Gavin Fletcher                  8/7/2020 2:29      James A. Buergler             9/22/2020 14:52
Laura Stantliff                 8/7/2020 2:29      Joseph Gregory                9/22/2020 15:03
Jason E Cummings                8/7/2020 2:29      Nadezhda Polikarpova          9/22/2020 15:14
Adam Reese                      8/7/2020 2:29      Alexander Guerrero            9/22/2020 15:15
Harley Cooper                   8/7/2020 2:29      Paula Robbins                 9/22/2020 15:34
LINDSEY r BURNES                8/7/2020 2:30      Kyle Salzberger               9/22/2020 16:00
Siddharth Bartakke              8/7/2020 2:30      Stephanie Gofourth            9/22/2020 16:02
Justin Peters                   8/7/2020 2:30      Anthony Scalise               9/22/2020 16:08
RICARDO RODRIGUEZ               8/7/2020 2:30      Rebecca Dunaway               9/22/2020 16:20
Rhonda marlow                   8/7/2020 2:30      Marilyn Sargis-Turney         9/22/2020 16:21
Brian Hess                      8/7/2020 2:30      Bruno Valdes                  9/22/2020 16:39
Sylvia Crane Hurd               8/7/2020 2:30      Karl Anthony S Rashford       9/22/2020 16:40
William Yuan                    8/7/2020 2:30      Colin Porther                 9/22/2020 16:51
John Eric Canellas              8/7/2020 2:30      stanley pringal               9/22/2020 17:54
Megan Person                    8/7/2020 2:31      Jason Mabe                    9/22/2020 18:02
Paul Myers                      8/7/2020 2:31      Bryant Noice                  9/22/2020 18:36
Samuel Tosto                    8/7/2020 2:31      Steven D. Johnson             9/22/2020 18:51
Edward Magda                    8/7/2020 2:31      Candice Del Vecchio           9/22/2020 18:56
Amanda Graybill                 8/7/2020 2:31      Michael Ebinger               9/22/2020 18:58
Citlaly Chavez                  8/7/2020 2:31      Quillan McFarland             9/22/2020 19:10
Natalie Fraschetti              8/7/2020 2:31      Stania Bernard                9/22/2020 19:37
Jon Gooding                     8/7/2020 2:31      Lucretia Burr                 9/22/2020 20:24
Daniel V Ramirez                8/7/2020 2:31      Trinh My Dao                  9/22/2020 20:35
Nancy Zegler                    8/7/2020 2:31      Patrick Christopher Gartner   9/22/2020 20:51
Michael Billar                  8/7/2020 2:31      Patrick Christopher Gartner   9/22/2020 20:58
JaDon Cuthbert                  8/7/2020 2:31      Soleil Kirsten Gartner        9/22/2020 20:59
Peyton Curry                    8/7/2020 2:31      Beau Marcel Gartner           9/22/2020 21:00
Adam Foreman                    8/7/2020 2:31      Valerie Gartner               9/22/2020 21:02
Ayman Kiani                     8/7/2020 2:31      Tristan Geis                  9/22/2020 21:23
Gabriela Mota                   8/7/2020 2:31      Justin Kapitan                9/22/2020 22:04
Cameron Tharp                   8/7/2020 2:31      Michael Storzieri             9/22/2020 22:12
Catherine Yong                  8/7/2020 2:32      Bryan Coley                   9/22/2020 22:31
OLIVIA Hunter                   8/7/2020 2:32      Spencer Connell               9/22/2020 23:03
Donald Darneille                8/7/2020 2:32      Rina Hahm                     9/22/2020 23:42
Sterling Pope                   8/7/2020 2:32      Andrew Hodges                 9/22/2020 23:51
michele gonzales                8/7/2020 2:32      Brian Uhrle                    9/23/2020 0:00
Taban Beigali                   8/7/2020 2:32      Ted Stone                      9/23/2020 0:10
Brandy Stillman                 8/7/2020 2:32      Pablo Vega                     9/23/2020 0:50
Benedicte Leonard-Cannon        8/7/2020 2:32      Dieu-Hien Huynh                9/23/2020 0:56
Mary O'Riordan                  8/7/2020 2:32      Kiefer Hicks                   9/23/2020 1:16
Ryan Blihovde                   8/7/2020 2:32      Christina Veysey               9/23/2020 1:36
Melissa Banda                   8/7/2020 2:32      Jennifer Cacciola              9/23/2020 1:44
Johnny Mesa                     8/7/2020 2:32      Jennifer Cacciola              9/23/2020 1:46
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 495 of 525


Zanasha Findley                 8/7/2020 2:32      Eliseo Caamal D'Vicente    9/23/2020 1:50
Mike Whitfield                  8/7/2020 2:32      Gregory J Hoedl            9/23/2020 1:56
Olivia Baldwin                  8/7/2020 2:32      Zack Tubby                 9/23/2020 1:59
Robert Bottorff                 8/7/2020 2:32      Daniel Purifoy             9/23/2020 1:59
Quadeer Nixon                   8/7/2020 2:33      Kristiane Guy              9/23/2020 2:03
Javaughn Lascelles              8/7/2020 2:33      Ryan Steska                9/23/2020 2:14
Joshua Robert humphrey          8/7/2020 2:33      Chris Foster               9/23/2020 3:12
David Sampayo                   8/7/2020 2:33      Andrew Hawkins             9/23/2020 3:17
Tyler Bexton                    8/7/2020 2:33      Genevieve Davis            9/23/2020 3:24
Jason Westbrook                 8/7/2020 2:33      Harrison Edward Cook       9/23/2020 3:25
Marilyn Purifoy                 8/7/2020 2:33      Randall Schultheis         9/23/2020 3:35
Brandon                         8/7/2020 2:33      Brandon Adrover            9/23/2020 3:41
Diego                           8/7/2020 2:33      Mingke Li                  9/23/2020 4:05
Matt Woodworth                  8/7/2020 2:33      gicelly garcia             9/23/2020 8:06
Thaddeus Smith                  8/7/2020 2:33      Amos Batts                 9/23/2020 8:28
Corey A Maynard                 8/7/2020 2:33      Seth Arthurton             9/23/2020 9:55
Ericka Swanson                  8/7/2020 2:33      Chau Nguyen               9/23/2020 10:57
David Buzby                     8/7/2020 2:33      Deborah Potenza           9/23/2020 11:38
David Hann                      8/7/2020 2:33      Charlene DeBolt           9/23/2020 11:45
Jason Golleher                  8/7/2020 2:34      joanelle terry            9/23/2020 12:39
james griffin                   8/7/2020 2:34      Arthur Delhougne          9/23/2020 12:58
Michael Weingarten              8/7/2020 2:34      Mitchell Nowak            9/23/2020 13:42
Adam Piotrowski                 8/7/2020 2:34      Lyndsay Pool              9/23/2020 13:51
Gordon Lyman                    8/7/2020 2:34      Ronald Harris             9/23/2020 13:59
nick murakami                   8/7/2020 2:34      Khanh Vu                  9/23/2020 14:08
Jackie Adams                    8/7/2020 2:34      Rachel Archambeau         9/23/2020 14:37
Raymond m provorsr              8/7/2020 2:34      Tyler Foley               9/23/2020 14:48
Joshua stowers                  8/7/2020 2:34      Shelly Stanley            9/23/2020 14:57
Derrick E Sawyer                8/7/2020 2:34      Daniel Halperin           9/23/2020 15:07
Emily Whitlow                   8/7/2020 2:34      Ashley Gilmore            9/23/2020 15:23
William Rivera                  8/7/2020 2:34      Jennifer P. Hudson        9/23/2020 15:24
Julie Feng                      8/7/2020 2:35      Bret A. McDaniel          9/23/2020 15:25
Andrew Levenson                 8/7/2020 2:35      Jennifer Jamar            9/23/2020 15:36
Erica Bernardes                 8/7/2020 2:35      Emily Scott               9/23/2020 16:34
Tavious George                  8/7/2020 2:35      Jeff M Aoyagi             9/23/2020 16:40
Alfred Hamilton                 8/7/2020 2:35      Jessica n. Gonay          9/23/2020 16:44
Daniel Corbin                   8/7/2020 2:35      ANN-MARGRET STRYKER       9/23/2020 16:58
Renato Shimabukuro              8/7/2020 2:35      Rodney Wadley             9/23/2020 17:33
Xiaoxi Qi                       8/7/2020 2:35      Monica Ronish             9/23/2020 17:51
Karen Lohnes                    8/7/2020 2:35      Logan Knippling           9/23/2020 17:57
Richard Russell                 8/7/2020 2:35      Thomas Iriarte            9/23/2020 18:00
Kenny Wilson                    8/7/2020 2:35      Roxanne Marino            9/23/2020 18:39
Patrick McCann                  8/7/2020 2:35      Marc Rethwisch            9/23/2020 19:02
Kristina Rusch                  8/7/2020 2:35      SIVA KUMAR                9/23/2020 19:07
Emilia Leal                     8/7/2020 2:35      Nicole Hall               9/23/2020 19:12
Suzanne M Ajir                  8/7/2020 2:35      Jeremy Sprouse            9/23/2020 19:21
Senait Tewelde                  8/7/2020 2:35      Salvador Rizzo            9/23/2020 19:33
Brendan Finn                    8/7/2020 2:36      Bruce J Marsland          9/23/2020 19:33
Cara Atwell                     8/7/2020 2:36      Sergio Perez              9/23/2020 19:33
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 496 of 525


Frank Sotelo III                8/7/2020 2:36      Ben Johnson                   9/23/2020 20:00
Chris Harker                    8/7/2020 2:36      lawrence Clemens Grieshop     9/23/2020 20:08
Sophia Cook                     8/7/2020 2:36      Tanika Jackson                9/23/2020 20:16
Federico Muro                   8/7/2020 2:36      Eric Thomas                   9/23/2020 20:21
Eliana Reynolds                 8/7/2020 2:36      Hugo Sanchez                  9/23/2020 20:25
Kyle Smith                      8/7/2020 2:36      Vincent Abramo                9/23/2020 20:27
Brenda Chavell Parker           8/7/2020 2:36      Stephen Eckert                9/23/2020 20:35
ralph grassia                   8/7/2020 2:36      Daniel Lee                    9/23/2020 21:07
Jason Yeakel                    8/7/2020 2:36      Edgar Perez                   9/23/2020 21:27
Mohammad F Rahman               8/7/2020 2:36      Sherri Agee                   9/23/2020 21:41
Gregory Lewandowski             8/7/2020 2:36      Tom Sherwood                  9/23/2020 21:46
Liam Paul Finn                  8/7/2020 2:36      Shenica Snowden               9/23/2020 21:53
Andrew J Reiner                 8/7/2020 2:37      James A. McGee                9/23/2020 21:54
Asia Jones                      8/7/2020 2:37      Luis Gonzalez                 9/23/2020 21:57
Kaitlin Brown                   8/7/2020 2:37      Belen Medina                  9/23/2020 21:58
Joseph Brown III                8/7/2020 2:37      Nicolas Quante                9/23/2020 22:14
Vivian G Plancarte              8/7/2020 2:37      Evan Warner                   9/23/2020 22:40
Jaron Curtis                    8/7/2020 2:37      Joshua J Campbell             9/23/2020 23:08
Josh Shellman                   8/7/2020 2:37      Eric Choi                     9/23/2020 23:43
Mark Bumstead                   8/7/2020 2:37      Deanna Lynn Andru              9/24/2020 0:06
Ryan Friend                     8/7/2020 2:37      Janette P. Gastelum Beltran    9/24/2020 0:47
Nicholas Parson                 8/7/2020 2:37      Ariel N Autrey                 9/24/2020 1:02
Chase Adams                     8/7/2020 2:37      Kathy Ingersoll                9/24/2020 1:10
Jenni Sunshine                  8/7/2020 2:37      Michelle Crawley               9/24/2020 1:14
Kenneth Giusto                  8/7/2020 2:37      M (hope everyone is okay)      9/24/2020 1:27
Ella Witzman                    8/7/2020 2:37      Ronald Bachand                 9/24/2020 1:45
Jeanelle Warren                 8/7/2020 2:37      Arjun K Regmi                  9/24/2020 1:59
Austin Lennert                  8/7/2020 2:37      Edward Johnson                 9/24/2020 2:23
Taylor Redding                  8/7/2020 2:37      Myeongshin Han                 9/24/2020 2:31
Brandon Kinney                  8/7/2020 2:37      Haesu Han                      9/24/2020 2:42
Dean Allen Kelley               8/7/2020 2:37      Jessica Thomas                 9/24/2020 2:52
don kirklin                     8/7/2020 2:38      Dawn Dunn                      9/24/2020 2:58
Justin Haney                    8/7/2020 2:38      Madeleine Spagnola             9/24/2020 3:58
Lucas lau                       8/7/2020 2:38      Sophia Lux                     9/24/2020 4:19
Ashlyn E Hilt                   8/7/2020 2:38      Robert Simenya                 9/24/2020 4:53
Clinton Stoffer                 8/7/2020 2:38      KARL WOLFGANG GLUCK            9/24/2020 5:01
Taylor Redding                  8/7/2020 2:38      Dylan Thompson                 9/24/2020 5:32
Muktasid Rahman                 8/7/2020 2:38      Brian Wilde                    9/24/2020 6:02
Christopher Alesna              8/7/2020 2:38      Anthony Gandara                9/24/2020 6:04
Steven Bochnowicz               8/7/2020 2:38      Alex Chang-Lam                 9/24/2020 7:15
Chinedum Valentine Nnodum       8/7/2020 2:38      Rachel Murray                  9/24/2020 7:46
Zachary A King                  8/7/2020 2:38      KaMyra McNutt                  9/24/2020 9:28
Paul Morse                      8/7/2020 2:38      Jordan Snyder                 9/24/2020 11:08
Oliver Hogan                    8/7/2020 2:38      sincerlyc@gmail.com           9/24/2020 11:48
Praveen Nooli                   8/7/2020 2:38      KIMBERLY N HARRIS             9/24/2020 12:33
Kenny Gillis                    8/7/2020 2:38      Daniel Vega                   9/24/2020 12:45
Emmanuel Urrutia                8/7/2020 2:38      Danielle Chuang MacLean       9/24/2020 13:19
Ryan Hofrichter                 8/7/2020 2:38      Heather Grincavitch           9/24/2020 13:19
Daniel Moise                    8/7/2020 2:38      Brendan Davies                9/24/2020 13:29
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 497 of 525


Simon Li                        8/7/2020 2:38      Lisa Marsh                 9/24/2020 13:31
Anthony Lay                     8/7/2020 2:38      Toby SHIPLEY               9/24/2020 13:38
Stacey Stith                    8/7/2020 2:39      Jordan fuerst              9/24/2020 14:06
Cheryl Schinze                  8/7/2020 2:39      Abubacarr Kaira            9/24/2020 14:07
Alyssa H. Ruderman              8/7/2020 2:39      Abubacarr Kaira            9/24/2020 14:08
Jordan Collins                  8/7/2020 2:39      Felicia L. Bruner          9/24/2020 14:15
Keelan Ray Lang                 8/7/2020 2:39      Shauna L Hilgers           9/24/2020 14:35
Ray J. Cornay                   8/7/2020 2:39      Chantel Hill               9/24/2020 14:36
James T Buchanan Jr             8/7/2020 2:39      Michael Charles Boham      9/24/2020 14:42
Scott S. Sunada                 8/7/2020 2:39      Gabriel Enslein            9/24/2020 14:47
Carmen Contreras Galvan         8/7/2020 2:39      Manindra Kumar             9/24/2020 15:02
Andrew Johnson                  8/7/2020 2:39      Samantha Berek             9/24/2020 15:03
Carlene Dowell                  8/7/2020 2:39      Sasia Cooks                9/24/2020 15:10
Theo Unbehagen                  8/7/2020 2:39      Benjamin Alston            9/24/2020 15:21
Jaden Jeremiah Jones            8/7/2020 2:39      Joseph Bennett             9/24/2020 16:26
Kristin Pope                    8/7/2020 2:39      Joseph Vincent Anthony Bennett
                                                                              9/24/2020 16:27
Aliza Gutierrez                 8/7/2020 2:39      George J. Brendel          9/24/2020 16:32
Michael Shelton                 8/7/2020 2:39      Kenneth Duncan             9/24/2020 16:40
Tom Lasswell                    8/7/2020 2:39      Peter L Cataldo            9/24/2020 17:05
Alberto                         8/7/2020 2:39      Catherina Gaines           9/24/2020 17:47
Dyani Massa                     8/7/2020 2:39      Brian Silovich             9/24/2020 18:01
Kimberley Jennings              8/7/2020 2:39      Josiah Wagner              9/24/2020 18:10
Clometrius Tucker               8/7/2020 2:39      Autumn R Jacquette         9/24/2020 18:27
Caleb Harstad                   8/7/2020 2:40      Randi Garacci              9/24/2020 18:30
Kaylee Mahan                    8/7/2020 2:40      Shanshan Dong              9/24/2020 18:33
Alfredo Rodriguez               8/7/2020 2:40      Dianne Stratton            9/24/2020 18:33
Suramya Mukesh                  8/7/2020 2:40      Emily Pelka                9/24/2020 19:05
David J Luchak                  8/7/2020 2:40      Amanda Olguin              9/24/2020 19:12
Natella Zaslavsky               8/7/2020 2:40      Romeo Garay                9/24/2020 19:13
Teresa Villafuerte              8/7/2020 2:40      Latasha Hoard              9/24/2020 19:41
Andrew Dippel                   8/7/2020 2:40      Burton Hagman              9/24/2020 19:44
Livia Bercot Shimabukuro        8/7/2020 2:40      Colin R Davidson           9/24/2020 20:51
Taylor Whitesides               8/7/2020 2:40      Andrew R. Morris           9/24/2020 20:58
Melissa Harding                 8/7/2020 2:40      Jorge Alvarez              9/24/2020 21:04
Donia Kirchman                  8/7/2020 2:40      Eli Medriano               9/24/2020 21:05
Jesse Leonard                   8/7/2020 2:40      jason miller               9/24/2020 21:23
REGINA JONES                    8/7/2020 2:40      Sherryl Penn               9/24/2020 21:40
Jodi Sarda                      8/7/2020 2:40      mike ganey                 9/24/2020 22:25
John Laguna                     8/7/2020 2:40      Declan Munoz               9/24/2020 22:42
Paul Bagley                     8/7/2020 2:40      Alexander Graham Gardner 9/24/2020 22:53
joshua paul willis              8/7/2020 2:41      Ron Scobbie                9/24/2020 22:57
Wesley Zane Billings            8/7/2020 2:41      William Ta                 9/24/2020 23:04
Ursula Moreno-VanderLaan        8/7/2020 2:41      Theodore Smith             9/24/2020 23:38
Dustin Allen Bell               8/7/2020 2:41      Fernando Martell           9/24/2020 23:42
Lillian M Jensen                8/7/2020 2:41      Thomas Meares              9/24/2020 23:48
Dominic Francisco               8/7/2020 2:41      Jonathan Eckert            9/24/2020 23:49
Crystal Prater                  8/7/2020 2:41      Taylor Williams             9/25/2020 0:43
Christine Kramer                8/7/2020 2:41      Cheyenne Owens              9/25/2020 0:47
Michelle Denise Lee             8/7/2020 2:41      Paula Ann Edwards           9/25/2020 1:18
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 498 of 525


Kevin Lin                        8/7/2020 2:41      Oliver Negel                   9/25/2020 1:25
Darrylann Becker                 8/7/2020 2:41      Matthew Negel                  9/25/2020 1:27
Tim woodard                      8/7/2020 2:41      Latash Renee' Williams         9/25/2020 1:29
Bradly Reese                     8/7/2020 2:41      Jackline Steema Drate          9/25/2020 1:55
Tyler Klebe                      8/7/2020 2:41      Ross Hisert                    9/25/2020 2:12
April D. Adams                   8/7/2020 2:41      Chase J. Moery                 9/25/2020 2:40
Brittany Trevino                 8/7/2020 2:42      LyTaria Prothro                9/25/2020 3:50
Crystal Penner                   8/7/2020 2:42      Ashleigh McIntire              9/25/2020 3:52
Jake Houlne                      8/7/2020 2:42      Shylla N Smith                 9/25/2020 4:01
James Nichols                    8/7/2020 2:42      Dylan Johnson                  9/25/2020 4:21
Nicholas Panayi                  8/7/2020 2:42      Krysta Davis-Kirk              9/25/2020 4:37
Jordan Pogue                     8/7/2020 2:42      Elizabeth Baez                 9/25/2020 4:58
Thu Pham                         8/7/2020 2:42      Jasmine Rodriguez              9/25/2020 5:14
Tarik Dzemaili                   8/7/2020 2:42      Christopher Lesniewski-Laas    9/25/2020 5:43
Dino Henry                       8/7/2020 2:42      Cassander R Harps              9/25/2020 6:04
Liam Leyden                      8/7/2020 2:42      Edmond Tolentino               9/25/2020 6:27
Eric Ross                        8/7/2020 2:42      Benjamin Williams              9/25/2020 6:28
Brianna Evans                    8/7/2020 2:42      Tina Meldahl                   9/25/2020 8:31
Rose Esquer                      8/7/2020 2:42      Kaitlyn Hayes                 9/25/2020 10:34
Richard Smith                    8/7/2020 2:42      Carlos Carlo Jr.              9/25/2020 11:20
Christine Mulka                  8/7/2020 2:42      TK Kauffman                   9/25/2020 11:26
Sean Staton                      8/7/2020 2:42      Daniel M. Camac               9/25/2020 13:26
Ricardo Vargas                   8/7/2020 2:42      April Holmes                  9/25/2020 14:07
Clarence Gawain Jackson          8/7/2020 2:43      Mehgan Andrzejewski           9/25/2020 14:22
Nichole Serrato-Rueda            8/7/2020 2:43      Laura Pinardi                 9/25/2020 14:24
Ghailan                          8/7/2020 2:43      Shikun Zhang                  9/25/2020 14:36
Aaron Stammerjohan               8/7/2020 2:43      John Miller                   9/25/2020 14:54
Colton Riffel                    8/7/2020 2:43      Viswanath Varada              9/25/2020 15:02
Angela Marie Mckay               8/7/2020 2:43      Ronald Konen                  9/25/2020 15:08
Jason Jones                      8/7/2020 2:43      Jack Edge                     9/25/2020 15:14
DeAngela Anthony                 8/7/2020 2:43      Robert J Jedd                 9/25/2020 15:27
Benjamin Patte                   8/7/2020 2:43      Teodora Vlad                  9/25/2020 15:40
Philip D Owens                   8/7/2020 2:43      Teodora Vlad                  9/25/2020 15:50
Jesse Drinen                     8/7/2020 2:43      Mariel piscitelli             9/25/2020 16:08
Matthew Tolbert                  8/7/2020 2:43      Abhishek Bichal               9/25/2020 16:22
Aubrey Backman                   8/7/2020 2:43      kathy atwood                  9/25/2020 16:25
Christopher Mardis               8/7/2020 2:43      Natalie Chuang                9/25/2020 16:33
David Harmon                     8/7/2020 2:44      Maximilian Najork             9/25/2020 16:59
Steven Graham                    8/7/2020 2:44      Jay DeLong                    9/25/2020 17:19
Samuel Tracton                   8/7/2020 2:44      Emma Kottwitz                 9/25/2020 18:38
GHS Govan's Construction Inc     8/7/2020 2:44      Steven Stulken                9/25/2020 18:39
Garrett ensor                    8/7/2020 2:44      Genevieve Mishima             9/25/2020 18:45
Ryan J Burket                    8/7/2020 2:44      David R. Tribble              9/25/2020 18:46
Brian Moreland                   8/7/2020 2:44      Bruce J. Camire               9/25/2020 19:40
Kyla Honeycutt                   8/7/2020 2:44      Colbert Austin                9/25/2020 19:41
Lorianne S. Bartlett             8/7/2020 2:44      Nicholas DiColandrea          9/25/2020 20:11
Matt Morrison                    8/7/2020 2:44      Kyra Butler                   9/25/2020 20:12
Ryan Peterson                    8/7/2020 2:44      Claudiann Berry               9/25/2020 20:42
Jeff Sweeten                     8/7/2020 2:44      Adam Michael Sherman          9/25/2020 20:57
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 499 of 525


Andrew Hyndman                   8/7/2020 2:44      Sean Smith              9/25/2020 21:32
Cynthia Herndon                  8/7/2020 2:44      Jeanine Moon            9/25/2020 21:42
Rebecca McDonald                 8/7/2020 2:44      Sam Fleshin             9/25/2020 23:01
Teresa Arteaga                   8/7/2020 2:44      Adriana Sandoval         9/26/2020 1:27
Zachary McCourt                  8/7/2020 2:44      John Newman              9/26/2020 2:01
Dylan Bratu                      8/7/2020 2:45      Sherry P Scott           9/26/2020 2:49
Maggie Martinez                  8/7/2020 2:45      John Bernhardt           9/26/2020 2:49
Kamila Sombra                    8/7/2020 2:45      Angela Vazquez-Walker    9/26/2020 2:49
Kyra Allain                      8/7/2020 2:45      Ariel Diaz               9/26/2020 3:23
William Carroll                  8/7/2020 2:45      Vichaya Chavalit         9/26/2020 3:37
Bryson Lax                       8/7/2020 2:45      Ron Trent                9/26/2020 3:48
Nicholas Beard                   8/7/2020 2:45      Barry Stewart            9/26/2020 3:48
DANNY SALAS                      8/7/2020 2:45      Allen Kernen             9/26/2020 4:07
Bibi Tasleme Mohamed             8/7/2020 2:45      David Galaska            9/26/2020 4:08
Jaysen Santiago                  8/7/2020 2:45      Jennifer Paine           9/26/2020 4:13
Nathan Wescott                   8/7/2020 2:45      Madalene Fetsch          9/26/2020 4:40
SARAH HALEY                      8/7/2020 2:45      Sukriti Aggarwal         9/26/2020 6:05
Michael Mueller                  8/7/2020 2:45      Jerrie Green             9/26/2020 7:24
Catherine White                  8/7/2020 2:45      Dustin Winningham        9/26/2020 7:31
Ian Unterman                     8/7/2020 2:45      Jerrie Green             9/26/2020 7:45
Natalie Ines Vollmer             8/7/2020 2:45      Ryan Kennedy             9/26/2020 7:55
Jordan Olds                      8/7/2020 2:45      David pitlor             9/26/2020 9:11
Corey Ewart                      8/7/2020 2:45      Alice Diaz              9/26/2020 10:48
Robert E Gibson                  8/7/2020 2:45      Mary Guimaraes          9/26/2020 11:14
Thurston S. Hurt                 8/7/2020 2:45      Tyler Lee Scafidi       9/26/2020 11:52
Anjela Nowbahar                  8/7/2020 2:45      Renyel L Shelton        9/26/2020 12:27
Susan Anglin                     8/7/2020 2:46      Michael K Childers      9/26/2020 13:23
Michael Kemp                     8/7/2020 2:46      Carly Kehn              9/26/2020 14:41
Craig Billman                    8/7/2020 2:46      Emilio Toscano          9/26/2020 14:52
Anysha Holloway                  8/7/2020 2:46      Megan Fickert           9/26/2020 14:54
Teresa Hotten                    8/7/2020 2:46      Michelle Cushing        9/26/2020 15:13
Sean Meehan                      8/7/2020 2:46      Kelsey Bonfils          9/26/2020 15:23
Kimberly Lopez                   8/7/2020 2:46      Michael Matsumura       9/26/2020 15:33
Jennifer Crow                    8/7/2020 2:46      Tammy Marks             9/26/2020 16:11
Thomas Scogin                    8/7/2020 2:46      Jeremiah Bartlett       9/26/2020 16:17
Devon Tindal                     8/7/2020 2:46      Stephanie               9/26/2020 16:46
Eric W. Burger II                8/7/2020 2:46      Carol Delgado           9/26/2020 16:53
Julia Jaworski                   8/7/2020 2:46      Tyusha Epps             9/26/2020 17:15
Alexandra Tagami                 8/7/2020 2:46      Daniel Courtemanche     9/26/2020 17:16
Paul Perry                       8/7/2020 2:47      laura turner            9/26/2020 17:23
Patrick Grillot                  8/7/2020 2:47      Matthew Baumgartner     9/26/2020 18:28
Cynthia James                    8/7/2020 2:47      Betty Buehring          9/26/2020 18:32
Jamie Inlow C/o Peyton Taylor    8/7/2020 2:47      Loretta Wilkinson       9/26/2020 18:52
Dalton Hilliard                  8/7/2020 2:47      Joshua Hyde             9/26/2020 19:18
Jeffrey Dang                     8/7/2020 2:47      SRUTHI KRISHNAN         9/26/2020 19:21
Dustin Ward                      8/7/2020 2:47      Nicholas Tramp          9/26/2020 19:21
Brian Airgood                    8/7/2020 2:47      Thomas Jaehne           9/26/2020 19:44
Oceana Gilliam                   8/7/2020 2:47      Christopher Allen       9/26/2020 19:57
City503@gmail.com                8/7/2020 2:47      Isabelle Ambler         9/26/2020 20:31
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 500 of 525


Curt Pemrick                     8/7/2020 2:47      Arthur Heberger           9/26/2020 21:03
Matt Young                       8/7/2020 2:47      Cindy Weibley             9/26/2020 21:10
dao xiong                        8/7/2020 2:48      Jennifer Cindric          9/26/2020 21:14
Jeff Caillier                    8/7/2020 2:48      Amanda Trimble            9/26/2020 21:27
Noe Jacobo                       8/7/2020 2:48      Mindy Moore               9/26/2020 21:40
James Moore                      8/7/2020 2:48      Brian Dabrowski           9/26/2020 23:09
JEREMIAH WHITE                   8/7/2020 2:48      shelby stahl              9/26/2020 23:25
Justin Hatfield                  8/7/2020 2:48      Mark Stahl                9/26/2020 23:26
Howard Fine                      8/7/2020 2:48      Adjani Delgado            9/26/2020 23:31
Thomas McCall                    8/7/2020 2:48      PAM SAND                  9/26/2020 23:39
Travis Zimmerman                 8/7/2020 2:48      Tony Ha                    9/27/2020 0:52
Amy Bivens                       8/7/2020 2:48      anna salnikova             9/27/2020 0:57
ChengYi Lin                      8/7/2020 2:48      Jayasurya Kanukurthy       9/27/2020 1:01
Angel Rivera-Weaver              8/7/2020 2:48      Scott Williams             9/27/2020 1:31
Reuben IV Bridges JR             8/7/2020 2:48      Julie Udelhoven            9/27/2020 1:56
ALEX NKRUMAH                     8/7/2020 2:48      Lauren Powers              9/27/2020 2:27
Sheena Phillips                  8/7/2020 2:48      Kent Do                    9/27/2020 2:29
Curt Pemrick                     8/7/2020 2:48      Danika Skaggs              9/27/2020 2:45
James Mason                      8/7/2020 2:48      Sharyl Gilles              9/27/2020 3:31
William Russell                  8/7/2020 2:48      Rebecca Carey              9/27/2020 3:49
Amanda Hufnagle                  8/7/2020 2:48      John J LaCourse            9/27/2020 3:57
Ashley Towns                     8/7/2020 2:49      Khalid Hoffman             9/27/2020 4:24
Jessica Norris                   8/7/2020 2:49      Daniel George              9/27/2020 4:59
Aaliyah Thomas                   8/7/2020 2:49      Micah N Krabill            9/27/2020 5:11
Lemuel Yates                     8/7/2020 2:49      Jeremy Wilson              9/27/2020 5:50
Lisa Golightly                   8/7/2020 2:49      Noel Crabtree              9/27/2020 7:12
Rebekah Khalil                   8/7/2020 2:49      Nataly Coates Rodriguez    9/27/2020 7:45
William Winsor Jr                8/7/2020 2:49      Rodney sanford             9/27/2020 8:03
Brad Knowles                     8/7/2020 2:49      Laura Milliron             9/27/2020 8:16
Zakery Winn                      8/7/2020 2:49      juliet kim                 9/27/2020 8:39
Charles Daniels                  8/7/2020 2:49      Jude Maraka               9/27/2020 10:40
paul grund                       8/7/2020 2:49      Dacota Lamanteer          9/27/2020 11:58
Jonathan Watts                   8/7/2020 2:50      Anthony Aguilar           9/27/2020 12:42
Nickesha Selver                  8/7/2020 2:50      Ariel Encinas             9/27/2020 12:46
Ronald J Rycek Jr                8/7/2020 2:50      Quincy J Carolan          9/27/2020 13:07
Jerry Churchill                  8/7/2020 2:50      Rebecca Balaban           9/27/2020 13:08
Tasma Troutman                   8/7/2020 2:50      Linda Davis               9/27/2020 13:31
ANN D BUSHNELL                   8/7/2020 2:50      Elliott Prescott          9/27/2020 13:41
Aleksey Fadyukhin                8/7/2020 2:50      Naomi Piehl               9/27/2020 13:59
Derek innocent ukpe              8/7/2020 2:50      Angie Sandoval            9/27/2020 14:51
Sara C Davis                     8/7/2020 2:50      Parker Chernoff           9/27/2020 15:03
Martin Joshua Kandler            8/7/2020 2:50      Joseph Travaglini         9/27/2020 15:41
PRESTON HOLLOWAY                 8/7/2020 2:50      Edward Orsi               9/27/2020 15:55
Jerry H Gonzalez                 8/7/2020 2:50      John Garrison             9/27/2020 16:29
Jocelin Manning                  8/7/2020 2:51      Dale Auten                9/27/2020 16:30
Thomson Tranphi                  8/7/2020 2:51      Linda McAllister          9/27/2020 16:51
Christian Arts                   8/7/2020 2:51      Jasmine Jaffarian         9/27/2020 16:56
Ana Pena                         8/7/2020 2:51      Erin McCarty              9/27/2020 17:02
Sean Heider                      8/7/2020 2:51      Yizhu Gu                  9/27/2020 17:03
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 501 of 525


Yazan Al-Sukhni                  8/7/2020 2:51      Kevin Farris               9/27/2020 17:36
Clay C Phillips                  8/7/2020 2:51      Kelly Hughes               9/27/2020 18:00
Bryan Lopez                      8/7/2020 2:51      Jennifer Paehr             9/27/2020 18:02
Victoria Wegmann                 8/7/2020 2:51      Judi Kennedy               9/27/2020 18:02
Gerry Zurek                      8/7/2020 2:51      Samantha Grover            9/27/2020 18:52
Katherine Newhart                8/7/2020 2:51      Tanica N. Johnson          9/27/2020 19:03
Brady Peters                     8/7/2020 2:51      Tanica Nickole Johnson     9/27/2020 19:07
Palonia Olson                    8/7/2020 2:51      Erin O'Connor              9/27/2020 19:13
Ralph Dale Mckinley              8/7/2020 2:51      Adam Azarchs               9/27/2020 19:14
Holly Cornish                    8/7/2020 2:52      Maria Khalil               9/27/2020 19:26
Adrienne Klopf                   8/7/2020 2:52      Scott Rupert               9/27/2020 19:54
Anthony Andrus                   8/7/2020 2:52      Timothy Murray             9/27/2020 20:39
Ryan Ray                         8/7/2020 2:52      Michele Ferraro            9/27/2020 20:54
Madison R Paulino                8/7/2020 2:52      Christina Cotton           9/27/2020 21:06
Fedor Shcheglov                  8/7/2020 2:52      Hossam Haggag              9/27/2020 21:32
Joshua Mack                      8/7/2020 2:52      Lisa Muccigrosso           9/27/2020 21:40
Yinan Cai                        8/7/2020 2:52      Alison Bennett             9/27/2020 22:48
Briana Broberg                   8/7/2020 2:52      Andres Llerena             9/27/2020 23:08
Ryan Richard Lavigne             8/7/2020 2:52      Kyra                       9/27/2020 23:32
Brittany Boyle                   8/7/2020 2:52      Alexander Denisov          9/27/2020 23:33
yves cabanac                     8/7/2020 2:52      Jasmine Edwards            9/27/2020 23:34
Connie Huynh                     8/7/2020 2:52      William E McCormick        9/27/2020 23:42
Maria L. Lopez                   8/7/2020 2:52      Najia Mosarrah              9/28/2020 0:08
Robert B and Deborah S Lynam     8/7/2020 2:52      Daniel Nehrer               9/28/2020 0:33
Samuel Albert Greene Jr.         8/7/2020 2:52      Bradley Wilberg             9/28/2020 0:35
Elizabeth (Beth) Pena            8/7/2020 2:53      Brandon Michael Hofacker    9/28/2020 0:45
Joel Diaz                        8/7/2020 2:53      Alliot Nagle                9/28/2020 1:49
Christeen Payne                  8/7/2020 2:53      steven a sellers            9/28/2020 1:51
Teresa Mikesell                  8/7/2020 2:53      Aleena Shelly               9/28/2020 2:08
Brooke Stewart                   8/7/2020 2:53      Aleena Shelly               9/28/2020 2:14
Jayson Gutierrez                 8/7/2020 2:54      Dusty Blankenship           9/28/2020 2:36
John Henry Hughes III            8/7/2020 2:54      Peter J Liu                 9/28/2020 4:21
Kira Hartley                     8/7/2020 2:54      Nurai                       9/28/2020 4:34
Katherine Irvin                  8/7/2020 2:54      SEUNGMIN. KIM               9/28/2020 4:50
McCall Amberly Booth             8/7/2020 2:54      Erinn Sullivan              9/28/2020 4:50
Erick VonBraunsberg              8/7/2020 2:54      John Hughes                 9/28/2020 5:00
Juan Euvin                       8/7/2020 2:54      Angelena Stith              9/28/2020 5:00
Josie Acosta                     8/7/2020 2:54      Lillian Harada              9/28/2020 5:19
Kenneth Shipley Jr.              8/7/2020 2:54      SHANG MU                    9/28/2020 5:34
Lukas D Vacula                   8/7/2020 2:54      Andrew Martinez             9/28/2020 6:08
Christopher J. Garbarz           8/7/2020 2:54      Kiah John Pritchett         9/28/2020 7:25
Sheila J George                  8/7/2020 2:54      MARIA -TERESA GORJON       9/28/2020 10:04
Toniah Foster                    8/7/2020 2:54      Kenneth Haggett            9/28/2020 11:16
FRANK LAHOZ                      8/7/2020 2:54      Alan F Larimer Jr          9/28/2020 12:17
Melanie Warren                   8/7/2020 2:54      Gerald James Hollis        9/28/2020 12:29
CHULHEE YOHAN LEE                8/7/2020 2:54      Jason Rogers               9/28/2020 13:01
Monica Pang                      8/7/2020 2:54      Karseem hardaway           9/28/2020 14:21
Jerry Teschendorf                8/7/2020 2:54      Nancy Eaton                9/28/2020 14:33
Donna Witt                       8/7/2020 2:54      Krystal Elliott            9/28/2020 14:35
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 502 of 525


DAWN CHAMBERLIN                  8/7/2020 2:54      Robert McCall, Jr.         9/28/2020 14:46
Daniel Burnley                   8/7/2020 2:54      Vikesh Siddhu              9/28/2020 15:07
John marrero                     8/7/2020 2:55      Michael Lodovico           9/28/2020 15:08
Michael Munsell                  8/7/2020 2:55      Frank Heller               9/28/2020 15:16
Harman Badwal                    8/7/2020 2:55      Joshua Harms               9/28/2020 16:06
Nick Brittain                    8/7/2020 2:55      Michael Dinkel             9/28/2020 16:26
Ashleigh Johnston                8/7/2020 2:55      MICHAEL HOVER              9/28/2020 17:08
Sandy Tieu                       8/7/2020 2:55      Katie Rice                 9/28/2020 17:19
Morgann Wilburn                  8/7/2020 2:55      Shahadat Hasan             9/28/2020 17:24
Karen Lovett                     8/7/2020 2:55      Rutvi Joshi                9/28/2020 18:01
basheer hassan                   8/7/2020 2:55      Brandon Nelson             9/28/2020 18:07
Richard Childers                 8/7/2020 2:55      Suzanne Gorman             9/28/2020 18:16
abigail cloud                    8/7/2020 2:55      Jarryd Reyes               9/28/2020 18:28
John Gruwell                     8/7/2020 2:55      Eduardo Tanjoco            9/28/2020 19:07
Michael A Whidden                8/7/2020 2:55      Corey Terrell              9/28/2020 19:27
Laura Nachtwey                   8/7/2020 2:55      Michael Nelson             9/28/2020 19:28
Sarah Bradley                    8/7/2020 2:55      Neenah Williams            9/28/2020 19:29
Lee Shun                         8/7/2020 2:55      Maria Isabel Olivera       9/28/2020 19:31
Richard J Rader                  8/7/2020 2:55      Joan Carrasco              9/28/2020 19:50
William Cline                    8/7/2020 2:55      Rafael Benjamin            9/28/2020 20:42
Alyssa Mirelez                   8/7/2020 2:56      Shawn Lunny                9/28/2020 20:44
Brent Costanzo                   8/7/2020 2:56      Kevin A Hollywood          9/28/2020 20:56
Colette Griffin-Williams         8/7/2020 2:56      Louis J Hebda              9/28/2020 21:01
Thomas Platt                     8/7/2020 2:56      Mary                       9/28/2020 21:03
Troy Therkilsen                  8/7/2020 2:56      Chandra Ward               9/28/2020 21:27
William R. Tracey                8/7/2020 2:56      Benjamin Davis             9/28/2020 21:39
Kevin Corbo                      8/7/2020 2:56      Jeffrey kim                9/28/2020 21:48
Tracy Hampton                    8/7/2020 2:56      Jarod Lokrantz             9/28/2020 22:24
Anita Dickens                    8/7/2020 2:56      Qadriyyah Safiyyah Mabel-Dorothy
                                                                               9/28/2020 22:42
Jerome Theodore Powell Jr        8/7/2020 2:56      Adele N. Capule            9/28/2020 22:48
Michael Avelino                  8/7/2020 2:56      krystal pate               9/28/2020 23:24
Patrick Legg                     8/7/2020 2:56      Antwon Austin              9/28/2020 23:25
Di Mantaring                     8/7/2020 2:56      antonio fortson            9/28/2020 23:25
Christopher Remshaw              8/7/2020 2:56      tasia harris               9/28/2020 23:25
lee duncan â€” cmon really?      8/7/2020 2:56      tyeisha harris             9/28/2020 23:26
Mark Eldridge                    8/7/2020 2:57      krystal BELCHER            9/28/2020 23:26
Riah Wemple                      8/7/2020 2:57      Laura Kirk                 9/28/2020 23:26
colin erskine                    8/7/2020 2:57      Kamanni LZ Reid            9/28/2020 23:33
Mayur Shinde                     8/7/2020 2:57      Evan Young                 9/28/2020 23:35
Candace Garey                    8/7/2020 2:57      Luis Diaz                  9/28/2020 23:42
Luis Ortiz                       8/7/2020 2:57      Catherine Gilbert           9/29/2020 0:09
Rachel Seiber                    8/7/2020 2:57      Robert Hughes               9/29/2020 0:13
Valerie Shoker                   8/7/2020 2:57      Zachary A Nemirovsky        9/29/2020 0:23
Wakeshia Davis                   8/7/2020 2:57      Ally Duong                  9/29/2020 0:25
Alankrit Varma                   8/7/2020 2:57      Ronald M. Piechotte         9/29/2020 1:11
Jordan White                     8/7/2020 2:58      David Kassouf               9/29/2020 1:31
Mary Graff                       8/7/2020 2:58      Christian Neuhaus           9/29/2020 1:32
Sierra Arana                     8/7/2020 2:58      Aretha Rufus                9/29/2020 1:39
Tera Hood                        8/7/2020 2:58      Joshua Weis                 9/29/2020 2:06
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 503 of 525


John J. Olofson                  8/7/2020 2:58      Andrew Williams             9/29/2020 2:20
Helen                            8/7/2020 2:58      Ben Miller                  9/29/2020 3:13
Luis Lopez                       8/7/2020 2:58      Ali Parandi                 9/29/2020 3:23
Aaron Roe                        8/7/2020 2:58      Tyus Hall                   9/29/2020 3:26
Tami Davidson                    8/7/2020 2:58      McKinley Crystal            9/29/2020 3:47
Waaik Collier-Perrin             8/7/2020 2:58      KANANI HOOPAI               9/29/2020 4:30
Benjamin Brinton                 8/7/2020 2:58      Diana R O'Neal              9/29/2020 4:35
Jeff Ainscough                   8/7/2020 2:58      Jason Linden                9/29/2020 4:37
JOSHUA RANKIN                    8/7/2020 2:58      Rebecca Ellis               9/29/2020 4:46
Glenda Otero                     8/7/2020 2:58      Khoa Nguyen                 9/29/2020 5:23
Adrian Manhey                    8/7/2020 2:58      arthi                       9/29/2020 5:34
Gregory Scott Saving             8/7/2020 2:58      Jose Luis Rivera Jr         9/29/2020 5:47
Miriam Butt                      8/7/2020 2:58      Candace Goulet              9/29/2020 5:54
stephanie roberts                8/7/2020 2:58      Nicolette M Walker          9/29/2020 7:30
Vani Parti                       8/7/2020 2:58      Wayne L. Montgomery         9/29/2020 7:34
Judy Peterson                    8/7/2020 2:58      Amy A Soto                  9/29/2020 7:37
Richard Hartz                    8/7/2020 2:59      Denise Galatas             9/29/2020 10:14
Brooklin Eisenhauer              8/7/2020 2:59      Sally Phillips             9/29/2020 12:08
Sean Szumiesz                    8/7/2020 2:59      Tiffany Guardado           9/29/2020 12:45
Coreen Tarrell                   8/7/2020 2:59      Pedro Ruiz                 9/29/2020 13:02
Jill Jones                       8/7/2020 2:59      Pedro Ruiz                 9/29/2020 13:02
Kruthika Narendran               8/7/2020 2:59      Christina Martin           9/29/2020 13:25
Kristofer Welch                  8/7/2020 2:59      John A Rogers              9/29/2020 13:39
Jaime Lopez                      8/7/2020 2:59      Robert Hastings            9/29/2020 13:43
Darla Borders                    8/7/2020 2:59      Corniche Knights           9/29/2020 13:59
Shyann                           8/7/2020 2:59      Corniche Knights           9/29/2020 14:01
Novalee rohme                    8/7/2020 3:00      Clayton Gall               9/29/2020 14:32
stephanie roberts                8/7/2020 3:00      Massiel Gonzalez Bernald   9/29/2020 14:35
SHANNON VANDYKE                  8/7/2020 3:00      Kuanysh Kuramyssova        9/29/2020 15:46
Anthony                          8/7/2020 3:00      Linda I Sperry             9/29/2020 15:52
Ryan K Smith                     8/7/2020 3:00      Brenda Howze               9/29/2020 16:05
Jacqueline Straface              8/7/2020 3:00      Jared Provencio            9/29/2020 16:16
Patricia A Helscel               8/7/2020 3:00      Gera Provencio             9/29/2020 16:18
Maria Alexandra Taveras          8/7/2020 3:00      Raianna Ortiz              9/29/2020 16:21
John Egerton                     8/7/2020 3:00      Calyx Harrell              9/29/2020 16:36
Mahekpreet Pannu                 8/7/2020 3:00      Teresita Mcclanahan        9/29/2020 17:09
curtis wentling                  8/7/2020 3:00      Noel Escano                9/29/2020 17:10
Hannah Kaltenbach                8/7/2020 3:00      Sean Berube                9/29/2020 17:21
Myla                             8/7/2020 3:00      Harrison Killefer          9/29/2020 17:30
Douglas McConnell                8/7/2020 3:00      Marc Webster               9/29/2020 17:37
Kenzie Mayo                      8/7/2020 3:00      Tristan Clark              9/29/2020 17:43
Tracy Brown                      8/7/2020 3:01      Jerry L Laws               9/29/2020 17:57
Christie Medina                  8/7/2020 3:01      Shatika Woodbury           9/29/2020 18:05
Patrick Hicks                    8/7/2020 3:01      Lisa Cook                  9/29/2020 18:07
Erin Runnion                     8/7/2020 3:01      Kelsey Czyzyk              9/29/2020 18:10
Andrew Auernheimer               8/7/2020 3:01      Marianne Condella          9/29/2020 18:10
Neil Bouchard                    8/7/2020 3:01      john J patout              9/29/2020 18:28
Emma Richter                     8/7/2020 3:01      Jeanne Pearce              9/29/2020 18:31
Eric MacGreggor                  8/7/2020 3:01      Kimberly Baird             9/29/2020 18:33
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 504 of 525


MKG Tax Consultants              8/7/2020 3:01      Madison Mergel              9/29/2020 18:51
Charles Jordan                   8/7/2020 3:01      Ursula Anderson             9/29/2020 19:22
Rey Swain                        8/7/2020 3:01      Patreisha Richey            9/29/2020 19:40
Brandon Dove                     8/7/2020 3:01      Robert John Horeis          9/29/2020 20:21
Julia Nova                       8/7/2020 3:01      Michael David Klix          9/29/2020 20:50
Jack Midkiff                     8/7/2020 3:02      Brian Gong                  9/29/2020 20:55
Austin Bullock                   8/7/2020 3:02      Samuel Gillette Wendt       9/29/2020 21:08
Andy Arredondo                   8/7/2020 3:02      Kevin M. Rajan              9/29/2020 21:13
ALLENA UNDERBRINK                8/7/2020 3:02      mike pizza                  9/29/2020 21:27
Cyrus Tashakkori                 8/7/2020 3:02      Alexander Raisbeck          9/29/2020 21:30
Luz Gonzalez                     8/7/2020 3:02      Kena Lynn Ricks             9/29/2020 21:38
Margaret bailey                  8/7/2020 3:02      Shantel Sotomayor           9/29/2020 21:42
Meghan White                     8/7/2020 3:02      Alexander Bachuwa           9/29/2020 22:05
ryan swanson Jr                  8/7/2020 3:02      Yael Gurevich               9/29/2020 23:06
WASEEM JASIM                     8/7/2020 3:02      Megan E. Gramza             9/29/2020 23:13
Christopher James Dano           8/7/2020 3:02      David Beeman                9/29/2020 23:43
Erik Hansen                      8/7/2020 3:02      Randall W Robinson II       9/29/2020 23:48
Craig a Kolbe                    8/7/2020 3:03      Brittany Anderson           9/29/2020 23:58
Deanna Harris                    8/7/2020 3:03      Thomas Legones              9/29/2020 23:59
Austin Jolly                     8/7/2020 3:03      Daniel Karmelic Visinteiner 9/30/2020 0:05
Mark Bane                        8/7/2020 3:03      DAnte Vannuck                9/30/2020 0:07
Nancy Barnes                     8/7/2020 3:03      weightlossnyc                9/30/2020 1:10
Zuhra Kazime                     8/7/2020 3:03      Meredith Harris              9/30/2020 1:36
Kaitlyn Ramos                    8/7/2020 3:03      Princess Thompson            9/30/2020 2:00
Paul                             8/7/2020 3:04      Lucinda Roatk                9/30/2020 2:16
Wesley Culberson                 8/7/2020 3:04      Imran Siddiqui               9/30/2020 2:37
Dan Livchitz                     8/7/2020 3:04      Osenimien Imeokparia         9/30/2020 4:29
Lola Allen                       8/7/2020 3:04      Marcel C Paffe               9/30/2020 5:15
Dalton Campbell                  8/7/2020 3:04      JOSE LIRA PEDROZA            9/30/2020 5:18
Michael Butler                   8/7/2020 3:04      Theresa Brill                9/30/2020 5:44
April Bryson                     8/7/2020 3:04      Theresa Moise                9/30/2020 6:43
Andrew E Kish                    8/7/2020 3:05      Benjamin Ratichek            9/30/2020 7:34
Ashley Underwood                 8/7/2020 3:05      Lue Anne C Edwards          9/30/2020 10:12
mark & Lisa Ellam                8/7/2020 3:05      Michael Beard               9/30/2020 11:00
Shane Eitner                     8/7/2020 3:05      Wayne K Walsh               9/30/2020 11:29
Yeniffer Agostini                8/7/2020 3:05      Angelia Amaya               9/30/2020 13:20
Henry F. Stehmeyer IV            8/7/2020 3:05      Sivalaxmi K                 9/30/2020 13:21
Jason Helm                       8/7/2020 3:05      Siva Laxmi                  9/30/2020 13:30
Mark P Hill                      8/7/2020 3:05      Kevin bogardus              9/30/2020 13:33
Azana West                       8/7/2020 3:05      Jazmyn Smith                9/30/2020 13:58
Jeff Baum                        8/7/2020 3:05      Isaac Robbins               9/30/2020 14:03
Rachel Willis                    8/7/2020 3:06      Rona Durham                 9/30/2020 14:17
Sherry Yancey Kiser              8/7/2020 3:06      Amy Jiang                   9/30/2020 14:23
Lida Shemtoob                    8/7/2020 3:06      Kandis Early                9/30/2020 14:43
Brian Steinmetz                  8/7/2020 3:06      Chris Allen                 9/30/2020 15:07
Frederick Curry Jr               8/7/2020 3:06      Lance Sortor                9/30/2020 15:18
Mona-Lisa Lopez                  8/7/2020 3:07      Taylor Monk                 9/30/2020 15:30
Jared Blake Bogrett              8/7/2020 3:07      Eileen Brown                9/30/2020 15:31
Nick Kaleel                      8/7/2020 3:07      Stephanus Albertus Esterhuysen
                                                                                9/30/2020 16:00
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 505 of 525


Molly Bachman                     8/7/2020 3:07      Stephanus Albertus Esterhuysen
                                                                                9/30/2020 16:02
Lance Cardene                     8/7/2020 3:07      Talitha Helen Deyzel       9/30/2020 16:03
Johnny Adler                      8/7/2020 3:07      Joe Ly                     9/30/2020 16:06
Karen Ann Keysor                  8/7/2020 3:07      Jing Xu                    9/30/2020 16:08
Collin McMillan                   8/7/2020 3:08      Claudia Peraza             9/30/2020 16:14
Eduardo H Lopez                   8/7/2020 3:08      Heidi Peoples              9/30/2020 16:29
Karie Seden                       8/7/2020 3:08      Christopher Bauer          9/30/2020 16:47
Ankit Maewall                     8/7/2020 3:08      Samuel Friedensohn         9/30/2020 16:57
Meagan LeGrand                    8/7/2020 3:08      David Abraham              9/30/2020 17:00
Michael R. Bailey                 8/7/2020 3:08      Vincent Nguyen             9/30/2020 17:04
Dustin Kreidler                   8/7/2020 3:08      Vincent Nguyen             9/30/2020 17:05
mireya valdivia                   8/7/2020 3:08      Michael Ktona              9/30/2020 17:06
Daniel McClay                     8/7/2020 3:08      Joseph Cancino             9/30/2020 17:23
Blake Kennedy                     8/7/2020 3:08      Alexander Dheming          9/30/2020 17:29
Frederick Nelson Davis Sr.        8/7/2020 3:08      Benjamin Doeckel Jr        9/30/2020 17:59
Sherry Jean Totten                8/7/2020 3:08      Anna Beth Metten           9/30/2020 17:59
Wesley H. Kirby                   8/7/2020 3:08      Shriram Sadashivajois      9/30/2020 17:59
Jerome Smith                      8/7/2020 3:09      Elizabeth Watts            9/30/2020 18:01
James Simmons                     8/7/2020 3:09      Ted Khuu                   9/30/2020 18:02
Jerrold Kreisler                  8/7/2020 3:09      Harry Lee Foster           9/30/2020 18:02
Susanna Mary Sharkey              8/7/2020 3:09      Timothy Duffrin            9/30/2020 18:22
Betty Jaramillo                   8/7/2020 3:09      Ellis N Washington II      9/30/2020 18:22
Somchai Rice                      8/7/2020 3:09      Amanda Neis                9/30/2020 18:32
Daniel McClay                     8/7/2020 3:09      Keith F. Christian         9/30/2020 18:40
Matt Munster                      8/7/2020 3:09      Richard L Grubb Jr.        9/30/2020 19:07
Maria Grant                       8/7/2020 3:10      Joyce Lee                  9/30/2020 19:09
Navarad Phonethibsavads           8/7/2020 3:10      Tracy enriquez             9/30/2020 19:23
Todd Musselman                    8/7/2020 3:10      Raymond Jay Mullins        9/30/2020 19:33
 Josue Robles                     8/7/2020 3:10      Arnelle Calixte            9/30/2020 19:47
Ross Sapp                         8/7/2020 3:10      Emily Stohr-Gillmore       9/30/2020 20:09
Jon Jacobson                      8/7/2020 3:10      Feei-Ching Faye Chou       9/30/2020 20:40
Uriah Baalke                      8/7/2020 3:10      Michelle Petrik            9/30/2020 20:41
Jessica Howard                    8/7/2020 3:10      VINSON DAVIS               9/30/2020 21:40
Jack Grable                       8/7/2020 3:11      Lauren Bennett             9/30/2020 21:41
Lisa Oswald                       8/7/2020 3:11      Vanessa Bowman             9/30/2020 21:43
Wesley A. Iwerks                  8/7/2020 3:11      Jared Norful               9/30/2020 22:45
Satoshi Suga                      8/7/2020 3:11      Jared Norful               9/30/2020 22:45
Cash Traylor                      8/7/2020 3:11      Lakshmi Vijayaraghavan     9/30/2020 22:49
Christopher Wade Youngs           8/7/2020 3:11      Jesse Kleinschmidt         9/30/2020 22:55
Farhana Shaik                     8/7/2020 3:11      Alex Plotkin               9/30/2020 22:55
Natasha Yeung                     8/7/2020 3:11      jordaan h.                 9/30/2020 22:56
Michael Schneider                 8/7/2020 3:11      Liya Pogosian              9/30/2020 23:07
Dawn Edone                        8/7/2020 3:11      Joshua Newman              9/30/2020 23:07
Samuel                            8/7/2020 3:11      Jonathan Kobaly            9/30/2020 23:14
Din Pasic                         8/7/2020 3:11      Adriel Muehlbrad           9/30/2020 23:20
tasnim sultana                    8/7/2020 3:11      PATRICK BAILEY             9/30/2020 23:52
DENICIA DWARICA                   8/7/2020 3:12      Lisa A Ammann              9/30/2020 23:57
Samuel Ferragamo                  8/7/2020 3:12      Kyle McGowan                 10/1/2020 0:12
Wilson Flanders                   8/7/2020 3:12      Kie Liong                    10/1/2020 0:26
        Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 506 of 525


Robert Doyon                   8/7/2020 3:12      Tara Liong                10/1/2020 0:27
Joseph C Johnson III           8/7/2020 3:12      Jayson Raitt              10/1/2020 1:13
Raul Monraz                    8/7/2020 3:12      Kelly Easterling          10/1/2020 1:14
Christine Crow                 8/7/2020 3:12      Joseph S Neubert          10/1/2020 1:25
Thomas Hart                    8/7/2020 3:12      David Borchert            10/1/2020 1:35
Jacob Charvoz                  8/7/2020 3:12      Mike Seeber               10/1/2020 1:44
Rheanna K Johnson              8/7/2020 3:13      Matthew Olson             10/1/2020 1:49
James Self                     8/7/2020 3:13      Miriam Duenas             10/1/2020 2:33
Melody Moore                   8/7/2020 3:13      Rodâ€™Nae Chapman         10/1/2020 2:38
Ray Coderre                    8/7/2020 3:13      Brittany Rowe             10/1/2020 2:49
Jorge Zuniga                   8/7/2020 3:13      Mohamed Yikber Elmostapha 10/1/2020 3:02
Kearra Murry-Smith             8/7/2020 3:13      Farah Jn Baptiste         10/1/2020 3:03
Dustin Baker                   8/7/2020 3:13      Lynnette Niemann          10/1/2020 3:08
Jeremy Wilson                  8/7/2020 3:13      Christie Harris           10/1/2020 3:37
Amber Abrams Shamsaie          8/7/2020 3:13      Josh                      10/1/2020 3:38
Luca Negroponte                8/7/2020 3:14      Caitlin Tobin             10/1/2020 3:50
Caleb Joseph Thompson          8/7/2020 3:14      Richard Davis             10/1/2020 5:20
Howard Fine                    8/7/2020 3:14      Richard Davis             10/1/2020 5:23
bradley gilton                 8/7/2020 3:15      Michael Munro D'Hondt     10/1/2020 5:31
John Sloan                     8/7/2020 3:15      Yixiu Zheng               10/1/2020 5:42
Angela Summers                 8/7/2020 3:15      Kevin Song                10/1/2020 5:43
ROSELINE TUTUAA OPPONG         8/7/2020 3:15      Trace Miller              10/1/2020 6:23
Ali Villalobos                 8/7/2020 3:15      joe castro                10/1/2020 7:56
Daniel Scaglione               8/7/2020 3:15      Summit Wilson             10/1/2020 8:36
Michael Armour                 8/7/2020 3:16      Jae Choi                 10/1/2020 10:28
Patrick McLoud                 8/7/2020 3:16      Alex                     10/1/2020 11:54
Patrick O'Bryant               8/7/2020 3:16      Florangela Previte       10/1/2020 11:56
Aaryn                          8/7/2020 3:16      Samantha walter          10/1/2020 11:59
Clifford Green                 8/7/2020 3:16      LaRae Dahl               10/1/2020 12:09
Daniel Scaglione               8/7/2020 3:16      Alexandra Wolkoff        10/1/2020 13:04
Jeremy Davis                   8/7/2020 3:16      Ritesh                   10/1/2020 13:34
Xun Huan                       8/7/2020 3:16      Bethel Kassa             10/1/2020 13:38
Anjali Venkat                  8/7/2020 3:17      Jennifer K Cook          10/1/2020 13:56
John J Giorgis                 8/7/2020 3:17      Chastity Vermillion      10/1/2020 14:03
Mike Higg                      8/7/2020 3:17      Carson Thoma             10/1/2020 14:38
Stephen Robinson               8/7/2020 3:17      Evelyn Robles            10/1/2020 14:57
Sharon Remeikis                8/7/2020 3:17      Matthew Murphy           10/1/2020 14:57
Linda Stites                   8/7/2020 3:17      ken wurzelbacher         10/1/2020 15:06
Matthew Tomlinson              8/7/2020 3:18      Lola Omoyosi             10/1/2020 15:16
Kenneth W Lincoln              8/7/2020 3:18      Jared Laiti              10/1/2020 15:16
Joshua T. Moore                8/7/2020 3:18      Tyler Hawkins            10/1/2020 15:37
Karthik Subramanian            8/7/2020 3:18      Allison Fuller           10/1/2020 15:44
PATRICK GUNAGAN                8/7/2020 3:18      Joel Thomas              10/1/2020 15:46
Mike High                      8/7/2020 3:18      Monique Gardner-Scott    10/1/2020 15:52
Matthew Darnell                8/7/2020 3:19      Eugene R. DiMillo        10/1/2020 16:00
Patrick Kelly                  8/7/2020 3:19      Abigail Torres           10/1/2020 16:08
Keith Glover                   8/7/2020 3:19      Ji Sung Seo              10/1/2020 16:19
Bryhson Davis                  8/7/2020 3:19      Clayton Foster           10/1/2020 16:42
Roshonda Carter                8/7/2020 3:19      Michael Callaway         10/1/2020 16:43
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 507 of 525


Christopher Rukas                8/7/2020 3:19      Ryan Courtright             10/1/2020 16:56
Felicia Morris Bolar             8/7/2020 3:19      Lillie Sanchez              10/1/2020 17:03
Ryan Oroke                       8/7/2020 3:19      Benjamin Clark              10/1/2020 17:06
Karen Sloan                      8/7/2020 3:19      Ryan Rozanski               10/1/2020 17:13
Corbin McCullough                8/7/2020 3:19      Mary                        10/1/2020 17:18
Destynee Copeland                8/7/2020 3:19      Mark D Paredes              10/1/2020 17:36
Salma Avalos                     8/7/2020 3:20      Brandis J. Haynes           10/1/2020 17:47
Han-Hsien Chen                   8/7/2020 3:20      Gregory J O'Brien           10/1/2020 18:01
Olivia Hall                      8/7/2020 3:20      Jon Pitcherella             10/1/2020 18:12
Cardaisha Johnson                8/7/2020 3:20      Yumy Lee                    10/1/2020 18:12
Shenna Musgrave                  8/7/2020 3:20      Helene Jean Herauf          10/1/2020 18:15
Amber Martin                     8/7/2020 3:20      Antonio Salazar-Lee         10/1/2020 18:15
Tyler Primeaux                   8/7/2020 3:20      Colin Cross                 10/1/2020 18:40
PATRICK GUNAGAN                  8/7/2020 3:20      Jazmyn Stroud               10/1/2020 19:13
Richard Prasser                  8/7/2020 3:21      Bo De Pretes                10/1/2020 19:26
Harry Glennon                    8/7/2020 3:21      Luke Moore                  10/1/2020 19:36
Marci Haught                     8/7/2020 3:21      Thaddeus Kearse             10/1/2020 19:40
Christopher                      8/7/2020 3:21      Brandi Kearse               10/1/2020 19:47
Riva Duncan                      8/7/2020 3:21      Roger Haas                  10/1/2020 20:03
Derrick Gremillion               8/7/2020 3:21      Kelsey Hentges              10/1/2020 20:12
Chelsi Knowles                   8/7/2020 3:21      Annie Xu                    10/1/2020 20:20
Pieter van Duykeren              8/7/2020 3:21      Grace Rossi                 10/1/2020 20:50
ANN AGRAWAL                      8/7/2020 3:21      Austin Petrocelly           10/1/2020 21:06
Nadine Chehimi                   8/7/2020 3:22      Lumnije Konjuhi             10/1/2020 21:28
Kendra Davidsen                  8/7/2020 3:22      Guadalupe Jesus Pedraza     10/1/2020 21:41
Kevin Ramos                      8/7/2020 3:22      Jordan Winetrout            10/1/2020 22:16
Christopher Nguyen               8/7/2020 3:22      Jehan Bing                  10/1/2020 22:31
David Suga                       8/7/2020 3:23      Ricardo Lacroix             10/1/2020 22:40
Laurence Simon                   8/7/2020 3:23      shrey khandelwal            10/1/2020 22:50
Maja Collier                     8/7/2020 3:23      Adam Brown                  10/1/2020 22:52
James Xiong                      8/7/2020 3:23      Shelly Gonzalez             10/1/2020 22:58
Jennifer A Coon                  8/7/2020 3:23      Shelly Gonzalez             10/1/2020 22:59
Shuchi Chatterjee                8/7/2020 3:23      Tamara Murray               10/1/2020 23:11
Satoshi Suga                     8/7/2020 3:23      Loren Wengerd               10/1/2020 23:15
Chauncey Anderson                8/7/2020 3:23      Jesse McKowan                10/2/2020 0:11
Christopher Hawkins              8/7/2020 3:23      Sandeep Sandhu               10/2/2020 0:43
David Varyu                      8/7/2020 3:23      Nicholas Anchor              10/2/2020 0:51
C S Whiteford                    8/7/2020 3:23      Jazmine Llanes               10/2/2020 0:56
KELSEY JORDAN                    8/7/2020 3:24      Ian Veto                     10/2/2020 1:56
Mark Bureros                     8/7/2020 3:24      Marlin E Cohrs               10/2/2020 2:04
Joshua McGraw                    8/7/2020 3:24      Andy                         10/2/2020 2:12
Michael Rolig                    8/7/2020 3:24      Andy                         10/2/2020 2:16
Du Xiong                         8/7/2020 3:24      Rebecca Warren               10/2/2020 2:22
Valandria Johnson                8/7/2020 3:24      Rochelle Devoe               10/2/2020 2:22
Joshua Tsao                      8/7/2020 3:24      Vicky Stevens                10/2/2020 2:23
Richard Lentz                    8/7/2020 3:24      Lohit Sarna                  10/2/2020 2:56
Ivy                              8/7/2020 3:24      Howard Nathaniel Hess        10/2/2020 3:28
Rizwan Khan                      8/7/2020 3:24      Alyssa Watson with Catholic Reads
                                                                                 10/2/2020 3:34
Nicholas Nakos                   8/7/2020 3:24      Gal Gressel                  10/2/2020 3:51
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 508 of 525


April Nottingham                       8/7/2020 3:24   Eamon Foley               10/2/2020 4:07
Amelia Piper                           8/7/2020 3:24   Kevin Alexander Lewis     10/2/2020 4:08
Emily Higgins                          8/7/2020 3:24   Tamel Bell                10/2/2020 5:06
Karen Russell                          8/7/2020 3:25   april schumacher          10/2/2020 5:17
Mark Strait                            8/7/2020 3:25   Nattapol Kemavaha         10/2/2020 5:34
Octavia Russell                        8/7/2020 3:25   Shawn Dee                 10/2/2020 6:21
Emily Roth                             8/7/2020 3:25   Snowie Pang               10/2/2020 6:21
Leland Crist                           8/7/2020 3:26   Rosa Aleman               10/2/2020 7:38
Rye T Acosta                           8/7/2020 3:26   Amanda Lopez-Edwards      10/2/2020 8:12
Vanessa Martinez                       8/7/2020 3:26   Shalyssa Medrano         10/2/2020 10:55
Sanjit Singh                           8/7/2020 3:26   Kathryn Peterson         10/2/2020 11:56
Jhoana Valdez                          8/7/2020 3:26   Callie Jacobs            10/2/2020 12:34
Richard Guiles                         8/7/2020 3:26   LaToya Rose Robinson     10/2/2020 13:02
Christopher Hanna                      8/7/2020 3:26   Charyse Rose             10/2/2020 13:47
Kristin Boniface                       8/7/2020 3:26   Burt Robinson            10/2/2020 13:48
Alex So                                8/7/2020 3:26   Leo B Nathan             10/2/2020 14:07
Lisa Hooten                            8/7/2020 3:26   Jerold Imbriani          10/2/2020 14:08
Martin Taylor                          8/7/2020 3:27   Xiangyang Song           10/2/2020 14:21
Katherine Vail                         8/7/2020 3:27   John Cifaldi             10/2/2020 14:45
Mimi Pham                              8/7/2020 3:27   Deanna Halcrow           10/2/2020 15:23
Nicholas Zawackis                      8/7/2020 3:27   Lupe Martin              10/2/2020 15:29
Giridhar Chalumuri                     8/7/2020 3:27   Joy Whitehead            10/2/2020 15:31
Bernardo Sgarbi Reis                   8/7/2020 3:27   Sathya Amarasekara       10/2/2020 15:33
PRABU ANANDH                           8/7/2020 3:27   Walter E Olds Jr         10/2/2020 15:39
Sydney Moore                           8/7/2020 3:27   Robert florkowski        10/2/2020 15:46
Sandra Martinez                        8/7/2020 3:27   Bethany Reeser           10/2/2020 16:19
Pearlene Louvenia Bradley              8/7/2020 3:28   Candace Whigham          10/2/2020 16:44
Patricia Morales-Vergne                8/7/2020 3:28   Kayin Akin Noble         10/2/2020 16:50
George Cajas                           8/7/2020 3:28   Amanda Tabor             10/2/2020 16:59
Betty Honeycutt                        8/7/2020 3:28   Madison Maxwell          10/2/2020 17:05
Eneasz Brodski                         8/7/2020 3:28   Fernando Hernandez       10/2/2020 17:06
Gina Anderson                          8/7/2020 3:28   Molina Soun              10/2/2020 17:07
Rod                                    8/7/2020 3:28   Jalen Orr                10/2/2020 17:12
David Walter                           8/7/2020 3:29   TAMARA HAWIL             10/2/2020 17:53
Javier Falcon Costilla                 8/7/2020 3:29   Alyson (Watson) Thomas   10/2/2020 18:02
Daniel Brownfield                      8/7/2020 3:29   Alayna Alonzo            10/2/2020 18:38
Anthony Hendren                        8/7/2020 3:29   Temetria Hargett         10/2/2020 18:54
Jaclyn Nickel                          8/7/2020 3:29   Jeffrey Tangey           10/2/2020 18:57
Shanquil Bey ex. Rel SHANQUIL MERRIWETHER
                                       8/7/2020 3:29   DAVID BROWN              10/2/2020 19:00
Jennifer Johnson                       8/7/2020 3:29   Kourosh Kazemipour       10/2/2020 19:00
Eric L Haymon                          8/7/2020 3:29   MASHEKA TARAE THREATT    10/2/2020 19:03
KENNY YUEN                             8/7/2020 3:29   Bryce Smith              10/2/2020 19:06
Raimundo Barreto                       8/7/2020 3:29   Alexander Moore          10/2/2020 19:07
Brian Arita                            8/7/2020 3:29   Jonvana Hope Robinson    10/2/2020 19:07
Kevin Towne Jr                         8/7/2020 3:30   Gabriel McMurtry         10/2/2020 19:22
MICHAEL D. BRITZ                       8/7/2020 3:30   Gabriel Mirador          10/2/2020 19:38
Dai Nguyen                             8/7/2020 3:30   Kara E Allen             10/2/2020 19:51
Robin Nishi                            8/7/2020 3:30   Christopher T Niessl     10/2/2020 20:07
Nancy A. Spiller                       8/7/2020 3:30   David Salgado            10/2/2020 20:11
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 509 of 525


Cameron Vitagliano              8/7/2020 3:30      Brett Gates            10/2/2020 20:17
Hailey Laba                     8/7/2020 3:30      Susan Ajello           10/2/2020 20:55
HAN-LIN RAINTREE                8/7/2020 3:30      Ty Patton              10/2/2020 20:56
Bob Brewer                      8/7/2020 3:30      Amy Brown              10/2/2020 21:12
Crisman Cosme                   8/7/2020 3:30      Michael W Spinelli     10/2/2020 21:22
Michelle Kilpatrick             8/7/2020 3:30      Binta kaba             10/2/2020 21:31
John Hallis                     8/7/2020 3:30      Katie Neel             10/2/2020 21:56
David Alexander                 8/7/2020 3:31      Mary Rodriguez         10/2/2020 22:03
Andrew Jay Sanger               8/7/2020 3:31      Daniel Suddes          10/2/2020 22:09
Cody Baker                      8/7/2020 3:31      Christian Marcos Payne 10/2/2020 22:29
Michael Brinley                 8/7/2020 3:31      Torey Fickes           10/2/2020 23:26
Ray Maggard                     8/7/2020 3:31      Hannah Borton           10/3/2020 0:51
Nealus C Leboeuf                8/7/2020 3:31      Christopher Hwang       10/3/2020 1:27
Jemina Ruth Maasin              8/7/2020 3:31      Eiichi Sakurada         10/3/2020 1:39
Roddryck@gmail.com              8/7/2020 3:31      Donald Shokrian         10/3/2020 2:04
Brevon Edge-Vance               8/7/2020 3:31      David Collins           10/3/2020 2:16
Naomi Schleifer                 8/7/2020 3:31      Samantha Finch          10/3/2020 2:29
Christopher Selby               8/7/2020 3:32      Fatima Jaferi           10/3/2020 2:29
Amanda Morales                  8/7/2020 3:32      Christy Chiappetta      10/3/2020 3:07
Patrik Sullivan                 8/7/2020 3:32      Tucker Bird             10/3/2020 3:22
Ray Maggard                     8/7/2020 3:32      Paige Perry             10/3/2020 3:23
Samantha Garcia                 8/7/2020 3:32      Erika Rosenberger       10/3/2020 3:30
Justin Derby                    8/7/2020 3:33      Jaclyn Morris           10/3/2020 4:04
Caitlin R Shields               8/7/2020 3:33      Raechelle Groce         10/3/2020 4:40
Nicholas DeLuca                 8/7/2020 3:33      Kimberly Creighton      10/3/2020 4:46
Marc Boeker                     8/7/2020 3:33      Olga Baker              10/3/2020 5:10
Michael Ostrander               8/7/2020 3:34      Yoselyn Ruan            10/3/2020 5:31
Tammi Fladager                  8/7/2020 3:34      Sriharini Pingali       10/3/2020 5:38
Kristi L Johnson                8/7/2020 3:34      Joshua Bettes           10/3/2020 6:32
Richard Yamin                   8/7/2020 3:34      AROGANT HOLLYWOOS       10/3/2020 8:34
Johanna Hooker                  8/7/2020 3:34      Constantin Vinczan      10/3/2020 9:16
Joanna Chen                     8/7/2020 3:34      Tatianna Williams      10/3/2020 10:37
Mary T Luckett                  8/7/2020 3:35      Jeremia Rivera         10/3/2020 11:22
Blanca Elena                    8/7/2020 3:35      Mohammad Hamdan        10/3/2020 11:40
Taylor Dumais                   8/7/2020 3:35      TEROYN BROWN, BROWN, TEROYN
                                                                          10/3/2020 11:50
Amelia Jarema                   8/7/2020 3:35      April Breen            10/3/2020 12:11
Christopher Key                 8/7/2020 3:35      ANGUS BOULIN           10/3/2020 12:17
Holly Jamison                   8/7/2020 3:35      Stephanie J Williams   10/3/2020 12:48
Sofia Grant                     8/7/2020 3:35      Celinda Valeur         10/3/2020 12:55
Wan Hong yan                    8/7/2020 3:36      Joel Gilmore           10/3/2020 13:07
Alex Fout                       8/7/2020 3:36      Cindy Plotts           10/3/2020 13:12
Matthew Whedon                  8/7/2020 3:36      Chelan Wayrynen        10/3/2020 13:46
James Lewicki                   8/7/2020 3:37      Amanda Noble           10/3/2020 13:51
Michael S Swetnam               8/7/2020 3:37      Bernice Cheng          10/3/2020 14:13
Nancylynn Ward                  8/7/2020 3:37      Edna Brewer            10/3/2020 14:25
Adam Zier                       8/7/2020 3:37      Juan Valenzuela        10/3/2020 14:31
Herbert Gomez Jones             8/7/2020 3:37      James Matthew Isaacs   10/3/2020 14:35
Ellery Chan                     8/7/2020 3:37      Sona Padinjarekutt     10/3/2020 14:54
Angelo Mella                    8/7/2020 3:38      Jamie Crise            10/3/2020 14:56
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 510 of 525


Monica J Keys                    8/7/2020 3:38      Anne M. Clifford         10/3/2020 15:01
Asia Major                       8/7/2020 3:38      Jacob Haap               10/3/2020 15:03
Michael J Schuld                 8/7/2020 3:38      Anne M. Clifford         10/3/2020 15:06
Faith Aguilar                    8/7/2020 3:38      Matt Starks              10/3/2020 15:11
Julian Jacob Wresche             8/7/2020 3:38      Lorraine Hankins         10/3/2020 15:41
Elgis Shabi                      8/7/2020 3:39      ANNE GILLIHAN            10/3/2020 16:13
Kyle Winfield                    8/7/2020 3:39      Chaia Roy                10/3/2020 16:23
Dante Loera                      8/7/2020 3:39      Miles Breshears          10/3/2020 16:34
Brian Droke                      8/7/2020 3:39      Stephanie Mendoza        10/3/2020 16:35
Jonathan Walling                 8/7/2020 3:39      Charles Keller           10/3/2020 16:37
William ONeal                    8/7/2020 3:39      Davina Sterner           10/3/2020 17:09
mackenzie medlin                 8/7/2020 3:40      Asha Reavis              10/3/2020 17:13
Dan Grimes                       8/7/2020 3:40      Christina Aurea          10/3/2020 17:22
Ryan Medina                      8/7/2020 3:40      Carmen Marsh             10/3/2020 17:24
Jonathan Walling                 8/7/2020 3:40      Isaac                    10/3/2020 17:33
Christopher Lynch                8/7/2020 3:40      Lamar Fronheiser         10/3/2020 17:41
Andrea Ciliberti                 8/7/2020 3:40      TERRY JON BELDEN         10/3/2020 17:56
Joel Brown                       8/7/2020 3:40      Amber Moore              10/3/2020 18:02
Ariel Karagodskiy                8/7/2020 3:41      Olivia Jordan            10/3/2020 18:07
Charles Croston                  8/7/2020 3:41      Chondra Norman           10/3/2020 18:19
Lorinne Tallberg                 8/7/2020 3:41      Daryl Korb               10/3/2020 19:01
Maamura Hoshimova                8/7/2020 3:41      Susan Schutte            10/3/2020 19:43
Christy Borck                    8/7/2020 3:41      Susan Schutte            10/3/2020 19:47
Linda Hin                        8/7/2020 3:41      Theodore Ma              10/3/2020 19:56
Joshua Dylan Sweeney             8/7/2020 3:41      tanisia blount           10/3/2020 20:21
YL                               8/7/2020 3:42      Jasmine Clarke           10/3/2020 20:39
Trevor Gavin                     8/7/2020 3:42      Patricia Myers           10/3/2020 20:45
Skylar Hoffman                   8/7/2020 3:42      VALENTINA ROZANOVA       10/3/2020 21:56
Sivaramakrishnan Raghavan        8/7/2020 3:42      Emeka Nnoli              10/3/2020 22:04
Yaakov                           8/7/2020 3:42      Destiny Dunn             10/3/2020 22:21
Linda Estes                      8/7/2020 3:43      Brian G Musslewhite Jr   10/3/2020 23:08
J.R. Parsons                     8/7/2020 3:43      Nicholas Loffredo        10/3/2020 23:30
Jessica L Utzman                 8/7/2020 3:43      Hayli Jones              10/3/2020 23:54
Betty Woodson                    8/7/2020 3:43      Zandra Mikell             10/4/2020 0:06
Jakisha Shepherd                 8/7/2020 3:43      Alexander Khem            10/4/2020 0:44
andrea serrajotto                8/7/2020 3:43      Alexander Khem            10/4/2020 0:50
Fortune                          8/7/2020 3:44      Katherine Rahmlow         10/4/2020 1:34
Melissa J Womack                 8/7/2020 3:44      MARCUS DAVIS              10/4/2020 3:02
Esther vega                      8/7/2020 3:44      Tyler H Godwin            10/4/2020 3:04
Mark Alan Salyers Jr             8/7/2020 3:44      Marion P Purnell          10/4/2020 3:23
Ali Sheikh                       8/7/2020 3:44      James Alpeter             10/4/2020 4:31
Claudia Hendrix                  8/7/2020 3:45      bipasha roy               10/4/2020 4:35
Kenneth Angeles                  8/7/2020 3:45      Mitch Sokolovsky          10/4/2020 4:39
Deanna Fuller                    8/7/2020 3:45      Joshua Smift              10/4/2020 5:28
Jonathan Morris                  8/7/2020 3:45      Catherine Bernardo        10/4/2020 5:46
Jake Bridges                     8/7/2020 3:45      Jacob Cordell             10/4/2020 5:51
Tanner Peckham                   8/7/2020 3:46      Julio Moreno              10/4/2020 6:57
Scott Frazier                    8/7/2020 3:46      Alex Lu                   10/4/2020 7:22
Troy Borders                     8/7/2020 3:46      Mike McMahon              10/4/2020 7:31
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 511 of 525


Matthew Strader                   8/7/2020 3:46      Latisha Bell               10/4/2020 8:53
Jennifer Lynn                     8/7/2020 3:47      Meghan Couch              10/4/2020 13:18
James Chang                       8/7/2020 3:47      Sheena Chatman            10/4/2020 13:18
mollie pettingil                  8/7/2020 3:47      Kalia Anderson            10/4/2020 13:18
Milisa Milete                     8/7/2020 3:47      Kalia Anderson            10/4/2020 13:20
Jennifer Solmssen                 8/7/2020 3:47      Joe Bradshaw              10/4/2020 13:40
Anthony Sanchez Jr                8/7/2020 3:47      David Hummel              10/4/2020 14:12
Anthony HawkinsII                 8/7/2020 3:47      Jeremy Wong               10/4/2020 14:18
Jerome Arfaoui                    8/7/2020 3:48      Carradine Carr            10/4/2020 14:50
Erik Brinkman                     8/7/2020 3:48      Ms. Mary Michele Mickey" Sheehan"
                                                                               10/4/2020 15:07
Rachel Oliver                     8/7/2020 3:48      Luciano Chavez            10/4/2020 15:21
Chad A Bartel                     8/7/2020 3:48      Andrew Peick              10/4/2020 15:32
Brent Hillberg                    8/7/2020 3:49      Hemaluck Suwatanapongched10/4/2020 15:37
Erica Hadley                      8/7/2020 3:49      Hemaluck Suwatanapongched10/4/2020 15:39
Brent Shannon                     8/7/2020 3:49      Hemaluck Suwatanapongched10/4/2020 15:40
Gerardo Abril                     8/7/2020 3:49      Jake Schoenenberger       10/4/2020 15:45
Bradley Vose                      8/7/2020 3:50      Samantha Myers            10/4/2020 16:00
Morgan Doby-Avila                 8/7/2020 3:50      Donald Berkholz           10/4/2020 16:20
Phillip D Schoepflin              8/7/2020 3:50      Arjun Ganjoo              10/4/2020 16:28
Matthew Wendt                     8/7/2020 3:50      Preston Wiltsie           10/4/2020 16:44
Karely Villarreal Hernandez       8/7/2020 3:50      Justin Wiessner           10/4/2020 16:52
Robert Christiansen               8/7/2020 3:50      Sarah Weirich             10/4/2020 17:19
Ayushkumar Acharya                8/7/2020 3:51      Emmanuel Cisternas        10/4/2020 17:26
Pavani Challa                     8/7/2020 3:51      David                     10/4/2020 17:27
Nikole                            8/7/2020 3:51      Heather Gateley           10/4/2020 17:33
Johnny McCaster Jr.               8/7/2020 3:51      Rahul Sansi               10/4/2020 17:42
Jordan StClaire                   8/7/2020 3:51      Yevgeniya Kelley          10/4/2020 18:40
Bonnie Kim                        8/7/2020 3:51      Michael Rusch             10/4/2020 18:50
Bambi Nakamura                    8/7/2020 3:51      Melissa Rusch             10/4/2020 18:51
Bennie E. Lindquist               8/7/2020 3:52      Katarina Lukacsy          10/4/2020 18:57
Luciana Viana                     8/7/2020 3:52      Amber Keske               10/4/2020 19:09
Marissa Rackwitz                  8/7/2020 3:52      Victoria Klimkowski       10/4/2020 19:12
Jamie Gordon                      8/7/2020 3:53      Muhanad Edrees            10/4/2020 19:16
Scott Rinker                      8/7/2020 3:53      Cole Hamilton             10/4/2020 19:23
Daniel H Staggs                   8/7/2020 3:53      adam lerner               10/4/2020 19:46
John James Anderson               8/7/2020 3:53      Maya Hope Silvia          10/4/2020 19:53
Jordan Bick                       8/7/2020 3:53      Noe casco                 10/4/2020 20:44
stephanie fitzgerald              8/7/2020 3:53      Amanda Harper             10/4/2020 20:44
Justin Turner                     8/7/2020 3:53      Jessica Gooding           10/4/2020 21:05
Katherine Sanchez                 8/7/2020 3:53      Jared morris              10/4/2020 21:12
Aaron Liu                         8/7/2020 3:53      Bennett Buxrude           10/4/2020 21:18
Jessica Moy                       8/7/2020 3:53      Prabajit Samra            10/4/2020 21:24
John Tyler Marso                  8/7/2020 3:53      Harpreet Singh            10/4/2020 21:27
Harry F. Hetzel                   8/7/2020 3:53      Kerry A. Seitz, Jr.       10/4/2020 21:44
ROBERT W DUNNING                  8/7/2020 3:53      Jacob Michael Kongs       10/4/2020 22:18
JANEA ANDERSON                    8/7/2020 3:53      Shena                     10/4/2020 22:27
Shameka Reed                      8/7/2020 3:53      Bryan Anthony Burns       10/4/2020 22:28
Adrian Del Grosso                 8/7/2020 3:54      Christopher M. Friend     10/4/2020 22:30
Vincent Mossman                   8/7/2020 3:54      John U. Gonzalez          10/4/2020 22:42
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 512 of 525


budhi widhajanto                8/7/2020 3:54      Leah Vogt                 10/4/2020 22:51
Jonathan T Manuel               8/7/2020 3:54      Ryan Mamut                10/4/2020 23:00
Kristin Fraser                  8/7/2020 3:54      Kim Smith                 10/4/2020 23:19
Anahi Garza                     8/7/2020 3:54      Dennae Brockway           10/4/2020 23:30
marvin roman                    8/7/2020 3:54      Linda Diaz                 10/5/2020 0:32
Zhenqing Li                     8/7/2020 3:55      Michelle McCullough        10/5/2020 0:40
susan j shepard                 8/7/2020 3:55      Michael S. Wurmstein       10/5/2020 0:53
Matthew Plevener                8/7/2020 3:55      Jose M. Fuentes            10/5/2020 1:27
Alex BENDER                     8/7/2020 3:55      Donna Pitti                10/5/2020 1:51
Carlos Cisneros                 8/7/2020 3:56      Jeremy Webb                10/5/2020 1:51
eric shanower                   8/7/2020 3:56      Donna Gilland              10/5/2020 1:52
Crystal Armenta                 8/7/2020 3:56      Alyssa Ashley Blancas      10/5/2020 2:25
Samy Northcutt                  8/7/2020 3:56      Alex McQuin                10/5/2020 3:04
Laura Pattison                  8/7/2020 3:56      Liesha Sexton              10/5/2020 3:05
Karla E Banda                   8/7/2020 3:57      Liesha Sexton              10/5/2020 3:07
Michael G Jones                 8/7/2020 3:57      Randy Munger               10/5/2020 3:08
CHRISTOPHER LEBLANC             8/7/2020 3:57      LaKell Munger              10/5/2020 3:13
Yari Figueroa                   8/7/2020 3:57      Darby Munger               10/5/2020 3:13
Christian J. Bergeron           8/7/2020 3:57      Ireland Munger             10/5/2020 3:15
Lisett Martinez Ortiz           8/7/2020 3:57      Kayden Munger              10/5/2020 3:15
Adam Cohen                      8/7/2020 3:57      Dacoda Hackney             10/5/2020 3:17
Justin Reese                    8/7/2020 3:57      ERIC COLLOVA               10/5/2020 3:40
Joshua Braude                   8/7/2020 3:57      Jackie Griffiths           10/5/2020 4:29
Melanie Stevens                 8/7/2020 3:57      Hamed Qahri Saremi         10/5/2020 4:40
Courtney Wasylow                8/7/2020 3:58      Kate Horton                10/5/2020 4:55
Mary crissey                    8/7/2020 3:58      Tricia Angela Abarro       10/5/2020 5:00
Tamara Vogel                    8/7/2020 3:58      Perla Rodriguez            10/5/2020 5:20
Yessica Isami Zegarra           8/7/2020 3:58      Doan Ichikawa              10/5/2020 5:23
Aquilla Jackson                 8/7/2020 3:58      Elizabeth Dolan            10/5/2020 6:09
Ashlend Moss                    8/7/2020 3:58      Victoria Trumbauer         10/5/2020 6:42
Nicholas Naing                  8/7/2020 3:58      Kennya Rivera              10/5/2020 6:54
Benjamin Schenkman              8/7/2020 3:58      Leticia Groom              10/5/2020 7:07
Arthur Hall                     8/7/2020 3:59      Devang Motwani             10/5/2020 7:51
Scarlett Sanders                8/7/2020 3:59      Amie Almanza               10/5/2020 9:03
Lisett Martinez Ortiz           8/7/2020 3:59      Ryan Randall               10/5/2020 9:27
Michael Hughes                  8/7/2020 3:59      Kimberly Carlon           10/5/2020 10:11
Brandon Peck                    8/7/2020 3:59      E. Philip Stork           10/5/2020 10:23
Scott Oatman                    8/7/2020 3:59      Miriam Loja               10/5/2020 10:27
Natasha D Gill                  8/7/2020 3:59      Lucas Cavazos             10/5/2020 10:47
Anna Do                         8/7/2020 3:59      LAUREN MILLER             10/5/2020 10:57
Brooke Morris                   8/7/2020 3:59      Arthur Jones              10/5/2020 11:27
Paveethraa Srinivasan           8/7/2020 3:59      Allen Brown               10/5/2020 13:05
John Brooks                     8/7/2020 3:59      Eric Viloria              10/5/2020 13:16
Callum A Jones                  8/7/2020 3:59      Tania Wilkins             10/5/2020 13:29
Priscilla PeÃ±a                 8/7/2020 3:59      Stephan Fabros O'Connor   10/5/2020 13:30
Nikhil Manda                    8/7/2020 4:00      Jonathan Davis            10/5/2020 13:35
Alaina Thomas                   8/7/2020 4:00      Heather Sartin            10/5/2020 13:45
Paul Christenson                8/7/2020 4:00      SIMEON AWULEY             10/5/2020 14:00
Emily Brown                     8/7/2020 4:00      Vincent Lucas             10/5/2020 14:01
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 513 of 525


Joanna Dobbs                      8/7/2020 4:00      SHAVANNA FIELDS            10/5/2020 14:43
Ronald D. Williamson              8/7/2020 4:00      Graham Major-Ex (prev. Majorhart)
                                                                                10/5/2020 14:51
Linda Pitman                      8/7/2020 4:00      Erica Mogle                10/5/2020 14:51
Mike Reynolds                     8/7/2020 4:00      Cristhel Santillna         10/5/2020 15:17
Tyler Allen                       8/7/2020 4:00      Emily Walker               10/5/2020 15:21
Robert Edwards                    8/7/2020 4:01      Erica Peers                10/5/2020 15:23
Phil Geisler                      8/7/2020 4:01      Kathy Surlow               10/5/2020 15:24
Hayley Labshere                   8/7/2020 4:01      Baruch Fogel               10/5/2020 15:27
Gillian Martinez                  8/7/2020 4:01      Nicole Williams            10/5/2020 15:33
Pierluc Dallaire                  8/7/2020 4:01      Sun Jin Kim                10/5/2020 15:35
Angela Mihalski                   8/7/2020 4:01      Grant Meyer                10/5/2020 15:44
Derek Hanson                      8/7/2020 4:01      Lance Mitchell             10/5/2020 15:50
Jerry Hobbs                       8/7/2020 4:01      Sharnetta Broadway         10/5/2020 15:57
Yasemin Kisin                     8/7/2020 4:01      Fred Corirossi             10/5/2020 16:02
Luis Ricardo Ramos                8/7/2020 4:02      Jil Martin                 10/5/2020 16:02
Alexander James Wheeler           8/7/2020 4:02      Hanna Morrill              10/5/2020 16:08
Johnny R Calzadilla               8/7/2020 4:02      James Chin                 10/5/2020 16:08
Andrew Claiborne                  8/7/2020 4:02      Kay Cadena                 10/5/2020 16:12
JESSICA WATSON                    8/7/2020 4:02      Scott Sherertz             10/5/2020 16:31
Michael Telwak                    8/7/2020 4:02      Anthony Avina              10/5/2020 16:35
Brandon Harvill                   8/7/2020 4:02      JaneneRomero               10/5/2020 16:35
Christofer Medrano                8/7/2020 4:02      Julie Nesbitt              10/5/2020 16:38
Isabel Feick                      8/7/2020 4:02      alexander nicklaus         10/5/2020 16:39
Greg Arnold                       8/7/2020 4:02      Zach Kibbey                10/5/2020 16:40
RANDY BLACK                       8/7/2020 4:02      Gabriel Totesau            10/5/2020 16:42
Andrew Loaiza                     8/7/2020 4:02      Jesse J Birnbaum           10/5/2020 16:44
Ashley J Romero Chavez            8/7/2020 4:02      Teresa Sanders             10/5/2020 17:21
Chris                             8/7/2020 4:03      JOE BRYANT                 10/5/2020 17:29
Elizabeth Sinclair                8/7/2020 4:03      MICHAEL F BRESKE JR        10/5/2020 17:33
Joseph Anthony Parrott III        8/7/2020 4:03      Primus D Mello             10/5/2020 17:40
Kathleen Paquette                 8/7/2020 4:03      Joanna Huang               10/5/2020 17:44
Willie Cox                        8/7/2020 4:03      Michael K E Silva          10/5/2020 17:45
Casey Amber Boles                 8/7/2020 4:03      Michael K E Silva          10/5/2020 17:45
Molly O'Bryant                    8/7/2020 4:03      Scott R. Yi                10/5/2020 17:46
Jasmine Delong                    8/7/2020 4:03      Abigail Doane-Simon        10/5/2020 17:58
Tiffany Holiday                   8/7/2020 4:03      Crystal Thompson           10/5/2020 18:37
Emma Wason                        8/7/2020 4:03      Diego Augusto Perdomo      10/5/2020 19:14
Dylan Mortensen                   8/7/2020 4:03      Nicholas Grant             10/5/2020 19:57
Kirby Headrick                    8/7/2020 4:03      Jose Lopez                 10/5/2020 20:14
Jonathan A Howden                 8/7/2020 4:03      Yoonsuk Choi               10/5/2020 20:15
Symeon Jordan                     8/7/2020 4:03      Bianca Eaton               10/5/2020 20:20
Yasemin Kisin                     8/7/2020 4:03      Belinda Larison            10/5/2020 20:28
Shokhrukh Inagambaev              8/7/2020 4:04      Zhengdai Hu                10/5/2020 20:29
Artina Keshishian                 8/7/2020 4:04      Penelope Suero             10/5/2020 20:45
Celimar Valentin                  8/7/2020 4:05      Katelin Lorenze            10/5/2020 20:48
Dawn Sparks                       8/7/2020 4:05      Aleksas Hauser             10/5/2020 20:57
Seth Blum                         8/7/2020 4:05      Jason Jabil                10/5/2020 20:59
Marissa Hanson                    8/7/2020 4:05      Nicholas Hardy             10/5/2020 21:04
Hopkins Jim                       8/7/2020 4:05      Matthew Flower             10/5/2020 21:12
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 514 of 525


James R Dionne                  8/7/2020 4:05      Christopher Gruskiewicz     10/5/2020 21:14
Joshua Cruz                     8/7/2020 4:05      Clifton J Rogers            10/5/2020 21:40
Jacob Mulherin                  8/7/2020 4:05      Joshua Sullivan             10/5/2020 21:51
Gerard N Cudzil                 8/7/2020 4:05      D.A. Roy                    10/5/2020 21:54
Anthony Sosa                    8/7/2020 4:05      D.A. Roy                    10/5/2020 21:55
Julia I Lima                    8/7/2020 4:05      D.A. Roy                    10/5/2020 21:56
Jordan Nelson                   8/7/2020 4:05      D.A. Roy                    10/5/2020 21:57
Katherine Hance                 8/7/2020 4:05      SPENCER JOHN PATRICK DENNING10/5/2020 22:02
Kambria McLean                  8/7/2020 4:06      Omar Shinta                 10/5/2020 22:10
David Bertucci                  8/7/2020 4:06      Dalicia Reales              10/5/2020 22:14
James Timothy Hampton Jr        8/7/2020 4:06      Nathan Vi                   10/5/2020 22:20
Mark Brown                      8/7/2020 4:06      Nathan Vi                   10/5/2020 22:22
Jessica Sonquist                8/7/2020 4:06      John Rogers                 10/5/2020 23:19
PAMELA L. FREEMAN               8/7/2020 4:06      joann n. wright             10/5/2020 23:30
Christopher Stonestreet         8/7/2020 4:06      Samantha Atmur              10/5/2020 23:56
Ben Goodman                     8/7/2020 4:06      Day Loid                     10/6/2020 0:16
JANA MONEA REED                 8/7/2020 4:07      Michael Gehring              10/6/2020 0:37
Brian Frost                     8/7/2020 4:07      Terry Parks                  10/6/2020 0:41
Justin Patel                    8/7/2020 4:07      Starlette Dawn Reedy         10/6/2020 0:42
Iaroslava Konopleva             8/7/2020 4:07      Ezealia l Demers             10/6/2020 0:54
Benjamin Walling                8/7/2020 4:07      Stephanie Stansbury          10/6/2020 0:57
ANEUDIS PENA                    8/7/2020 4:07      Gabriel Stoffa               10/6/2020 1:04
Tina Ragnauth                   8/7/2020 4:07      Demetrio Alvarez             10/6/2020 1:12
Eric Watt                       8/7/2020 4:07      Angela Reyne Lenard-Giese (registered)
                                                                                10/6/2020 1:21
Cathy Rivera                    8/7/2020 4:07      Leila Schwanemann            10/6/2020 1:22
Genevieve Feick                 8/7/2020 4:07      Angela Reyne Lenard-Giese (registered)
                                                                                10/6/2020Healthcare
                                                                                          1:24      Consult
Ni Tran                         8/7/2020 4:07      Lindsey Potts                10/6/2020 1:25
D'Shawn Valery                  8/7/2020 4:07      Francis Joseph               10/6/2020 1:27
Jake Maniscalco                 8/7/2020 4:07      Matt Chapman                 10/6/2020 2:01
Nicole Wilsonrobinson           8/7/2020 4:07      Rhett Peterson               10/6/2020 2:05
Michael Watkins                 8/7/2020 4:07      Scott Palmer                 10/6/2020 2:07
Nikhil bandari                  8/7/2020 4:07      Russell J Wren III           10/6/2020 2:14
Shyam Patel                     8/7/2020 4:07      Katherine Mundt              10/6/2020 2:15
Sharunda Craw                   8/7/2020 4:07      Tracy Hardin                 10/6/2020 2:24
Max Kurland                     8/7/2020 4:08      Krista monaghan              10/6/2020 2:35
Scott Dunbar                    8/7/2020 4:08      Elgin Wong                   10/6/2020 2:37
Selena Lopo                     8/7/2020 4:08      Carole F. Wong               10/6/2020 2:37
Tien Tran                       8/7/2020 4:08      Michael Wallin               10/6/2020 2:44
ANDREW ASTER                    8/7/2020 4:08      Michael Wallin               10/6/2020 2:57
Raymond D Kelly                 8/7/2020 4:08      John M Keith IV              10/6/2020 3:05
Gabriel Helmus                  8/7/2020 4:08      Kathryn Baloian              10/6/2020 3:14
Gillian Gunnink                 8/7/2020 4:09      Debbin Bradley               10/6/2020 3:20
SaraAnn Sikes                   8/7/2020 4:09      Jay Kalin                    10/6/2020 3:21
Juan roberto nunez              8/7/2020 4:09      Rutva Trivedi                10/6/2020 3:24
Kristi M Nay                    8/7/2020 4:09      Catalena Eskey               10/6/2020 3:24
Jacob Seemann                   8/7/2020 4:09      Mayandra Robbins             10/6/2020 3:32
Ronald Haight Jr.               8/7/2020 4:09      Mayandra Robbins             10/6/2020 3:32
Teriasia Dean                   8/7/2020 4:09      Jose Cardona                 10/6/2020 5:00
Connie Hill                     8/7/2020 4:09      Chinedu Onyema               10/6/2020 5:49
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 515 of 525


Chris Hoermle                    8/7/2020 4:09      carling cheung                 10/6/2020 6:21
Sheretta Davis                   8/7/2020 4:09      Hezekiah Brown                 10/6/2020 7:12
Quang Minh Le                    8/7/2020 4:09      Doug Stephenson                10/6/2020 7:19
Tatiana Wright                   8/7/2020 4:09      Ahmad Musleh                  10/6/2020 10:28
Brian Pham                       8/7/2020 4:10      richard davis                 10/6/2020 10:54
Morgan Toms                      8/7/2020 4:10      THOMAS J KANTARAS             10/6/2020 11:17
Cameron Rogers                   8/7/2020 4:10      Jessica wolfe                 10/6/2020 11:53
nehemiah dias                    8/7/2020 4:10      Katerina Custis               10/6/2020 12:20
Alex Slevcove                    8/7/2020 4:10      Robert Busley                 10/6/2020 12:51
Shannon Kelly                    8/7/2020 4:10      Sean Rodgers                  10/6/2020 12:51
David I. Berran                  8/7/2020 4:10      Tyler Sullivan                10/6/2020 13:13
Laurel Smith                     8/7/2020 4:10      Sophie Jewkes                 10/6/2020 13:27
Seana Tuohy                      8/7/2020 4:11      Joshua Preusser               10/6/2020 13:30
Brittany Brown                   8/7/2020 4:11      Patrick Kendall               10/6/2020 13:38
Mason Undercoffer                8/7/2020 4:11      Elizabeth O                   10/6/2020 13:39
Artem Golubenko                  8/7/2020 4:11      Elizabeth O.                  10/6/2020 13:41
Andrew Meeson                    8/7/2020 4:11      Elizabeth O                   10/6/2020 13:43
Lawrence                         8/7/2020 4:11      Stephanie Cudo                10/6/2020 13:48
Nicholas Jude Sadera             8/7/2020 4:11      Catherine Wince               10/6/2020 14:07
Donna Barnett                    8/7/2020 4:11      Christiane Rodriguez          10/6/2020 14:11
Jeremy Ward                      8/7/2020 4:11      James Clayburn                10/6/2020 14:19
Peter Cairns                     8/7/2020 4:11      Charles Natalie               10/6/2020 14:29
Abigail Francis                  8/7/2020 4:11      JUNGYOON (CLARA) YANG         10/6/2020 14:30
Aaron Weatherford                8/7/2020 4:11      Charles Natalie               10/6/2020 14:37
Jacob Condon                     8/7/2020 4:11      Kathleen Anderson             10/6/2020 14:56
Aurelious Mason                  8/7/2020 4:12      Candace Brown                 10/6/2020 15:01
Christian Del Rio                8/7/2020 4:12      Candace Brown                 10/6/2020 15:04
Hazel                            8/7/2020 4:12      Susan McCauley-Kelly          10/6/2020 15:13
Francis Lee                      8/7/2020 4:12      Allison Paver                 10/6/2020 15:20
Rebecca Museau                   8/7/2020 4:12      Les Young                     10/6/2020 15:21
Aidan Steputis                   8/7/2020 4:12      Aaron Ingle                   10/6/2020 15:25
Miranda Shea Murray              8/7/2020 4:12      Barry Silmaro                 10/6/2020 15:27
Falagbenne Kombate               8/7/2020 4:13      Albert D. Frizzi              10/6/2020 15:28
Nicole Pham                      8/7/2020 4:13      PATRICIA o AKINROTOYE         10/6/2020 15:31
Andres Pulido                    8/7/2020 4:13      Edward Francis Rasinski III   10/6/2020 15:48
Carie Moreau                     8/7/2020 4:13      James Noel                    10/6/2020 15:54
Franklyn Alexander Chatham       8/7/2020 4:13      Erin Mallon                   10/6/2020 15:58
Jay Julian                       8/7/2020 4:13      Heather Lee                   10/6/2020 16:01
Virginia Garcia                  8/7/2020 4:13      Nicole F.                     10/6/2020 16:31
Hazel K Carestia                 8/7/2020 4:13      Heather Lee                   10/6/2020 16:31
Jake Z Bradley                   8/7/2020 4:13      Carrie Grice                  10/6/2020 16:41
Cliff Arnold                     8/7/2020 4:13      Patrick Barsallo              10/6/2020 16:50
Ramez ghobrial                   8/7/2020 4:13      Joel Mussman                  10/6/2020 16:58
Nour Kandil                      8/7/2020 4:14      Nathan Sinclair               10/6/2020 17:02
Andrew Davis Crawford            8/7/2020 4:14      Makayla Hutchinson            10/6/2020 17:06
Martin Maillard                  8/7/2020 4:14      Kamisha Stanton               10/6/2020 17:17
Austin R Wolk                    8/7/2020 4:14      Evan Lamb                     10/6/2020 17:27
Greg Blincoe                     8/7/2020 4:14      Jennifer Black                10/6/2020 17:34
Jesse D McDonald                 8/7/2020 4:14      Karla Kraft                   10/6/2020 18:11
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 516 of 525


Naftalyia St.Rose               8/7/2020 4:14      Mario Malcolm              10/6/2020 18:12
Jessica Zermeno                 8/7/2020 4:14      Aisetou Jawara             10/6/2020 18:54
Michelle Zhang                  8/7/2020 4:14      Makita McNeally            10/6/2020 19:01
Olivia Long Wolf                8/7/2020 4:14      Xiong Moua                 10/6/2020 19:09
Nya Gilmartin                   8/7/2020 4:15      Kyle Williams              10/6/2020 19:15
Donald Harmon                   8/7/2020 4:15      Jonathan Nelson            10/6/2020 19:28
Gianni                          8/7/2020 4:15      Tennazha Bradley           10/6/2020 19:29
Ian Rospendowski                8/7/2020 4:15      Jannel Alston              10/6/2020 19:30
Jiahua Zhang                    8/7/2020 4:15      Jasmine E Hayes            10/6/2020 19:33
Noelle Maris                    8/7/2020 4:15      Megan Lewis Harvey         10/6/2020 19:50
Aaron Whiteman                  8/7/2020 4:15      Eric Simmons               10/6/2020 20:41
Tonia D Short                   8/7/2020 4:15      Peter Coleman              10/6/2020 20:49
Krista Swanson                  8/7/2020 4:15      Clara Wang                 10/6/2020 20:52
Laura Foster                    8/7/2020 4:15      Clara Wu                   10/6/2020 20:53
Madelaine Bolton                8/7/2020 4:16      Martin Storrow             10/6/2020 20:54
Jeremy David Clos               8/7/2020 4:16      Renald Vincent Powell Jr.  10/6/2020 20:54
Brett Cowhey                    8/7/2020 4:16      Stephen Duane Cruthirds    10/6/2020 20:58
Megan Confer                    8/7/2020 4:16      Jerry Burgard              10/6/2020 21:16
sheyla aguilar                  8/7/2020 4:16      Hannah Rivera              10/6/2020 21:51
Evan Stark                      8/7/2020 4:16      Elodia Tolentino           10/6/2020 22:04
Joel Fliegelman                 8/7/2020 4:16      Emily Fawcett              10/6/2020 22:19
Jesse Reven                     8/7/2020 4:16      Christian Bruns            10/6/2020 22:30
Hadrian Muma Mumpuku            8/7/2020 4:16      Luke Carmody               10/6/2020 22:37
Brooke Hanshaw                  8/7/2020 4:16      Rania Ali                  10/6/2020 22:39
Scott Bong                      8/7/2020 4:16      Rania Ali                  10/6/2020 22:41
Sydney Kuhn                     8/7/2020 4:16      Rania Ali Rashid Ali       10/6/2020 22:42
Gary Grubbs                     8/7/2020 4:16      Cassia Trusty              10/6/2020 22:48
randolph                        8/7/2020 4:16      Angela Simmons             10/6/2020 22:53
Blake Moore                     8/7/2020 4:17      Robert Bird                10/6/2020 22:56
Jenny Lynn McBride              8/7/2020 4:17      Edward Doswell             10/6/2020 23:07
Edward Burch                    8/7/2020 4:17      ELIZABETH BARGIELSKI       10/6/2020 23:21
Daniel Hadley                   8/7/2020 4:17      Rodrigo Hernandez          10/6/2020 23:31
Shayna Reed                     8/7/2020 4:17      Luke Luciano               10/6/2020 23:46
KAYNE Y CHO                     8/7/2020 4:17      David Luo                  10/6/2020 23:57
Malcolm Ekpeni                  8/7/2020 4:17      Tessa Hilson               10/6/2020 23:58
Hovan G. Salibian               8/7/2020 4:17      Candace Brown               10/7/2020 0:02
Lukas Neff                      8/7/2020 4:17      Milo John Saldivar          10/7/2020 0:24
Jimmy Lynch                     8/7/2020 4:17      Dionesia Meredith           10/7/2020 0:27
Ju Ouyang                       8/7/2020 4:17      computer troubleshooting and10/7/2020
                                                                                encryption0:29
                                                                                           service
Bryanna L Madden                8/7/2020 4:17      Michael Wallin              10/7/2020 0:32
James O'Kane                    8/7/2020 4:17      Bianca Icielani Garcia      10/7/2020 0:42
Jingjing Que                    8/7/2020 4:18      Jody Lewis-Hernandez        10/7/2020 0:55
McKenzie Wilbur                 8/7/2020 4:18      Douglas Mahoney             10/7/2020 1:00
Benjamin Paul Warner            8/7/2020 4:18      Angela Marrow               10/7/2020 1:22
Jessica Loayza                  8/7/2020 4:18      Labake Ope                  10/7/2020 1:38
Justin Abisror                  8/7/2020 4:18      Peter Nguyen                10/7/2020 1:48
Johlene De Los Santos           8/7/2020 4:18      Michelle Cordray            10/7/2020 1:58
Ronald Similien                 8/7/2020 4:18      Dori Bigner                 10/7/2020 2:25
Gabriel Gonzalez                8/7/2020 4:18      FNU Abhyudai                10/7/2020 2:32
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 517 of 525


Mark Apont.                      8/7/2020 4:18      christopher pfeil           10/7/2020 2:36
Ali Schwaab                      8/7/2020 4:18      Kelli Sanchez               10/7/2020 3:14
Jeff Gravat                      8/7/2020 4:18      Jonathan Edelman            10/7/2020 3:17
Jamie Pineda                     8/7/2020 4:19      Nick Gordon                 10/7/2020 3:20
Noah Foster Wagner               8/7/2020 4:19      Angela Chen                 10/7/2020 3:27
Kathleen Sun Worrall             8/7/2020 4:19      Steven Hassel               10/7/2020 3:50
Kiersten Renee Luke              8/7/2020 4:19      computer troubleshooting and10/7/2020
                                                                                 encryption3:58
                                                                                            service
Chayanne Hawkins                 8/7/2020 4:19      computer troubleshooting and10/7/2020
                                                                                 encryption4:02
                                                                                            service
Austin Harter                    8/7/2020 4:19      computer troubleshooting and10/7/2020
                                                                                 encryption4:05
                                                                                            service
Anthony De Simone                8/7/2020 4:19      Tran Nguyen                 10/7/2020 4:07
Douglas Worrall                  8/7/2020 4:20      computer troubleshooting and10/7/2020
                                                                                 encryption4:08
                                                                                            service
Elliot Altman                    8/7/2020 4:20      Kuo Chun Tsai               10/7/2020 4:28
Fransheska Jean Louis            8/7/2020 4:20      Melissa Palma               10/7/2020 4:44
Marie Rice                       8/7/2020 4:20      Jens T. Stevens             10/7/2020 4:49
miracle potter                   8/7/2020 4:20      Patricia Rivera Norton      10/7/2020 4:52
Anthony De Simone                8/7/2020 4:20      Sherry sabety               10/7/2020 5:19
Jeffrey                          8/7/2020 4:20      Christian Williams          10/7/2020 5:36
Laina Uttech                     8/7/2020 4:20      Stephen Gonzalez            10/7/2020 5:47
Francis Kammerdiener             8/7/2020 4:20      Stephen Gonzalez            10/7/2020 5:49
Sabrina Daphne Catlin            8/7/2020 4:20      Stephen Gonzalez            10/7/2020 5:49
Samuel Liang                     8/7/2020 4:20      Meo Kittiwanich             10/7/2020 6:15
Jason Scott                      8/7/2020 4:20      Joycelyn Gyasiwaah Antwi    10/7/2020 6:18
Stephanie Vega                   8/7/2020 4:20      Sang Young Youn             10/7/2020 7:03
Troy Giroir                      8/7/2020 4:20      Ahmet hascicek              10/7/2020 7:08
Kyle Edgemon                     8/7/2020 4:20      Austin T Piontkowski        10/7/2020 7:09
Raymond J Salgado                8/7/2020 4:20      Shaundra Brown              10/7/2020 7:27
Kelly Kratz                      8/7/2020 4:20      Austin Lange                10/7/2020 7:32
Mrinmoy Maity                    8/7/2020 4:21      Ty Kemmerer                 10/7/2020 8:16
Olivia Staff                     8/7/2020 4:21      Luis Vargas                 10/7/2020 8:46
Angela Carrino                   8/7/2020 4:21      Shawn Hayes                 10/7/2020 9:17
Siddharth Suri                   8/7/2020 4:21      John Michael Maligas        10/7/2020 9:29
Tommie A Warner                  8/7/2020 4:21      Austin Eagan               10/7/2020 10:27
Logan Taylor                     8/7/2020 4:21      Cindy Sanchez              10/7/2020 11:06
Siqi Mou                         8/7/2020 4:21      Billy Bunting              10/7/2020 11:21
Casey Genzel                     8/7/2020 4:21      Lora St Onge               10/7/2020 11:42
Amanda Harmoney                  8/7/2020 4:21      DULCE GOROSTIETA           10/7/2020 12:43
Saqeef Muktadir                  8/7/2020 4:21      Michael Nachman            10/7/2020 12:55
Ernest A Schmidt                 8/7/2020 4:21      SHELBY B                   10/7/2020 12:57
Phachara Arromdee                8/7/2020 4:21      Sarah CURTIS               10/7/2020 13:07
Alexa Sockol                     8/7/2020 4:21      Anna June Kang             10/7/2020 13:11
Dennis Sewell                    8/7/2020 4:21      DeeAnne Sperling           10/7/2020 13:40
Neil O'Reilly                    8/7/2020 4:22      William Pina               10/7/2020 13:44
Ryan Fernandez                   8/7/2020 4:22      erik hampton               10/7/2020 13:46
Maria Thompson                   8/7/2020 4:22      Han Soal Park              10/7/2020 13:49
Cheyenne V Bauer                 8/7/2020 4:22      Yi Ching Tsai              10/7/2020 13:58
James Hendrickson                8/7/2020 4:22      Phillip Gonzalez II        10/7/2020 14:05
Tadhg Breaslain                  8/7/2020 4:22      Antwon Kennedy             10/7/2020 14:11
Perla Kacew                      8/7/2020 4:22      Stephen Li                 10/7/2020 14:14
Matthew Della                    8/7/2020 4:22      James Parker               10/7/2020 14:20
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 518 of 525


Enmanuel Vasquez                8/7/2020 4:22      Jonathan Rosales             10/7/2020 14:25
Angela Ormson                   8/7/2020 4:22      Craig Opphile                10/7/2020 14:27
Ebony Bethea                    8/7/2020 4:22      Krista Ruffo                 10/7/2020 14:28
Jacob Dampf                     8/7/2020 4:22      Miguel Garralda              10/7/2020 14:31
Alan Judge                      8/7/2020 4:22      Jamie R Lin                  10/7/2020 14:52
Shad Bourdon                    8/7/2020 4:22      James Leo                    10/7/2020 14:54
Jeffrey Chabot                  8/7/2020 4:22      Greg Burkett                 10/7/2020 14:54
Jonathan Cunningham             8/7/2020 4:22      Roger Maggard                10/7/2020 14:58
Asberg Mahanti                  8/7/2020 4:22      Julian Lee Neff              10/7/2020 15:09
LeAna Mendoza                   8/7/2020 4:22      Eston Wirsing                10/7/2020 15:11
Udaykiran                       8/7/2020 4:23      JOHN WOOD                    10/7/2020 15:24
Arlene Mitchell                 8/7/2020 4:23      Luke Taylor                  10/7/2020 15:28
Spencer Fox                     8/7/2020 4:23      Hannah Hutchinson            10/7/2020 15:34
Robert Moore                    8/7/2020 4:23      Thompson                     10/7/2020 15:45
Alexander M Froncillo           8/7/2020 4:23      Thompson                     10/7/2020 15:47
Daniel Sanchez                  8/7/2020 4:23      Jean Goto                    10/7/2020 15:57
Veena Manohar Gondkar           8/7/2020 4:23      J Smith                      10/7/2020 16:16
James Dickerson                 8/7/2020 4:23      Trish Hanson                 10/7/2020 16:21
Joleen R. Welborn               8/7/2020 4:23      Michael Hounshell            10/7/2020 16:23
Danny Milligan                  8/7/2020 4:23      Karen Walker                 10/7/2020 16:36
Dyamond Monique Bolden          8/7/2020 4:23      Lester Reed                  10/7/2020 16:46
Gamanuel Joseph                 8/7/2020 4:23      William Gick                 10/7/2020 16:55
Athicha Muthitacharoen          8/7/2020 4:23      Addison Alexander            10/7/2020 16:56
Champagne Henry                 8/7/2020 4:23      Kajal Anjali Behnke          10/7/2020 17:03
Glenn McQueen                   8/7/2020 4:23      Juan                         10/7/2020 17:03
APRIL STRICKLAND                8/7/2020 4:23      Katherine Dobbs              10/7/2020 17:06
Danny Thomas                    8/7/2020 4:23      Quaneshia Haynes             10/7/2020 17:13
Luis Placido                    8/7/2020 4:23      Andrew Tomasko               10/7/2020 17:16
Victor Alvarado                 8/7/2020 4:23      Jesus Monroy                 10/7/2020 17:20
Victoria Woodford               8/7/2020 4:23      Christopher McFarren         10/7/2020 17:31
Tristan Price                   8/7/2020 4:23      Fred Mcilhattan Jr           10/7/2020 17:33
Pablo guadron                   8/7/2020 4:24      Fred Mcilhattan Jr           10/7/2020 17:34
Jared Ward                      8/7/2020 4:24      Molly Emerson                10/7/2020 17:34
Mikko Juola                     8/7/2020 4:24      David Pasquini               10/7/2020 17:40
Lydia Murphy                    8/7/2020 4:24      Annescia Dillard             10/7/2020 17:54
Ashley Northcraft               8/7/2020 4:24      Wunna Lwin                   10/7/2020 17:55
To sau yeung                    8/7/2020 4:24      Sidney Schaffer              10/7/2020 18:10
Jennifer Rene Muncy             8/7/2020 4:24      Amy Shelton                  10/7/2020 18:11
Destiny Richardson              8/7/2020 4:24      Sarah Leahy                  10/7/2020 18:13
Matthew Williams                8/7/2020 4:24      Carrie Curvin                10/7/2020 18:13
Michael Mendoza                 8/7/2020 4:24      Robert Whitney               10/7/2020 18:21
Mecca Bahabib                   8/7/2020 4:24      agustin isordia              10/7/2020 18:26
Breeamber Dayan Alford          8/7/2020 4:24      Melissa Hamilton Gragg       10/7/2020 18:28
Ian McManus                     8/7/2020 4:24      Chance English               10/7/2020 18:31
Hope Han                        8/7/2020 4:24      Kiran Meettook MMI Law Inc 10/7/2020 18:35
levanna perez                   8/7/2020 4:25      Lilian Huynh                 10/7/2020 18:35
Luis Placido                    8/7/2020 4:25      Aaron S Chappell             10/7/2020 18:35
Alexander barraza               8/7/2020 4:25      Virginia Stevens Crimmins / Crimmins
                                                                                10/7/2020
                                                                                        Law
                                                                                          18:43
                                                                                            Firm, LLC
John Emmert                     8/7/2020 4:25      Bert hanson                  10/7/2020 18:44
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 519 of 525


Nicholas Desjardins              8/7/2020 4:25      Ayah Safieldin               10/7/2020 18:46
William Feehan                   8/7/2020 4:25      Maritza Zuniga               10/7/2020 18:49
Terrence Muncy                   8/7/2020 4:25      Andrzej Grabowski            10/7/2020 19:00
Phachara Arromdee                8/7/2020 4:25      William Malson               10/7/2020 19:10
Joy Singleton                    8/7/2020 4:25      Sharika DuBose               10/7/2020 19:13
Yewande Tinubu                   8/7/2020 4:25      Erik W Laurin                10/7/2020 19:21
Rosario Trejo                    8/7/2020 4:25      alan j Pettengill            10/7/2020 19:49
Roy Hugo Salazar                 8/7/2020 4:25      Gavin Daly                   10/7/2020 19:52
Anthony Pace                     8/7/2020 4:25      Chad Towns                   10/7/2020 19:54
Angela Johnson                   8/7/2020 4:25      Sheena De Ramos              10/7/2020 19:58
Carlie Marsters                  8/7/2020 4:25      Sheena De Ramos              10/7/2020 19:59
Brianna Akridge                  8/7/2020 4:25      bipasha dutt                 10/7/2020 20:00
Philip Lee Burt                  8/7/2020 4:25      HOSAM YOUSIF                 10/7/2020 20:01
Jean Kang                        8/7/2020 4:25      Harayl Hoffman               10/7/2020 20:02
James E Krug III                 8/7/2020 4:26      Brooke Ludwig                10/7/2020 20:04
Matthew Yoffredo                 8/7/2020 4:26      Dylan Goodman                10/7/2020 20:19
Marios Leventopoulos             8/7/2020 4:26      Danielle Rolon               10/7/2020 20:22
Gianna C Soderstrom              8/7/2020 4:26      susan tousey                 10/7/2020 20:29
Chuck Erreca                     8/7/2020 4:26      Paul Vitelli                 10/7/2020 20:31
Ambrose Chu                      8/7/2020 4:26      Alexandre Pastorisa Dalzochio10/7/2020 20:44
Rhonda Edwards                   8/7/2020 4:26      Jojo Tong                    10/7/2020 21:18
Brian E Heikkila                 8/7/2020 4:26      Jessica Grist                10/7/2020 21:22
Christina mase                   8/7/2020 4:26      Rachel Archambeau            10/7/2020 21:27
Leslie Ramirez                   8/7/2020 4:26      Kishan Kumar Karla           10/7/2020 21:27
Melvin Villalobos                8/7/2020 4:27      Rachel Archambeau            10/7/2020 21:28
Michael McFarlin                 8/7/2020 4:27      Rachel Archambeau            10/7/2020 21:30
Jenni Aryee                      8/7/2020 4:27      Jeffrey Noel-Nosbaum         10/7/2020 21:40
arin najae mcginnis-smith        8/7/2020 4:27      Karlen Hitchcock             10/7/2020 21:41
Irham Graterol                   8/7/2020 4:27      Siobhan Miura                10/7/2020 21:56
Matthew Wright                   8/7/2020 4:27      Paul Joseph Dry              10/7/2020 21:56
Aaron Mendoza                    8/7/2020 4:27      Jerry Rosenkoetter           10/7/2020 22:10
jeremiah glover                  8/7/2020 4:27      Gina Michael                 10/7/2020 22:15
Hauwa Yusuf                      8/7/2020 4:27      Frank Soto                   10/7/2020 23:17
Deja Corley                      8/7/2020 4:27      Amanda Carroll               10/7/2020 23:42
Robert Odabashian                8/7/2020 4:27      Sara granito                 10/7/2020 23:43
Amanda Davis                     8/7/2020 4:27      Audrey L White               10/7/2020 23:44
Lauren Marino                    8/7/2020 4:28      Kenya Richardson             10/7/2020 23:45
Chip Pryor                       8/7/2020 4:28      Adam Ertur                   10/7/2020 23:54
Steven Jacob Borthick            8/7/2020 4:28      Sahil Mahajan                 10/8/2020 0:09
Phi Nguyen                       8/7/2020 4:28      John Hassett                  10/8/2020 0:34
Matt Davis                       8/7/2020 4:28      Yan Zhao                      10/8/2020 0:43
Cynthia                          8/7/2020 4:28      Anna Watson                   10/8/2020 1:04
Elizabeth Pietrak                8/7/2020 4:28      Rachel Steele                 10/8/2020 1:05
Garrett C Hobson                 8/7/2020 4:28      Brandon Silvis                10/8/2020 1:09
Daphne McDaniel                  8/7/2020 4:28      Eleanor Slater                10/8/2020 1:38
Zane Porter                      8/7/2020 4:28      Andrew Nguyen                 10/8/2020 1:39
Brett Connally                   8/7/2020 4:28      Robert Boynton Wyer           10/8/2020 1:58
Beth Riddle                      8/7/2020 4:28      Kate Paladin                  10/8/2020 2:05
Rian Cerny                       8/7/2020 4:28      Kevin Vi                      10/8/2020 2:11
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 520 of 525


HEATHER NICKEL                   8/7/2020 4:28      Emily Falces              10/8/2020 2:13
Robert Banouvong                 8/7/2020 4:28      Aaron Young               10/8/2020 2:14
Kevin W Hall                     8/7/2020 4:28      Callista Liu              10/8/2020 2:23
Tasha Holmes                     8/7/2020 4:29      Jennifer Cralley          10/8/2020 2:23
Katherine Deer                   8/7/2020 4:29      Vincent High              10/8/2020 2:25
Burch Parshall                   8/7/2020 4:29      Seson Britt               10/8/2020 2:31
Janet Sanchez                    8/7/2020 4:29      Callista Liu              10/8/2020 2:39
Courtney Bryars                  8/7/2020 4:29      Kevin Vi                  10/8/2020 2:42
Aravinda Buddhala                8/7/2020 4:29      Selina West               10/8/2020 2:43
Sean Hinckley                    8/7/2020 4:29      Skylar Schirtzinger       10/8/2020 2:50
Hayden Keeney                    8/7/2020 4:29      Jade Dickerson            10/8/2020 2:51
Reinaldo A Sanchez               8/7/2020 4:29      Kevin Vi                  10/8/2020 2:52
Chardae Snowden                  8/7/2020 4:29      George pagoulatos         10/8/2020 2:54
Laporcha hart                    8/7/2020 4:29      Barbara Le Beux           10/8/2020 2:54
Filemon Guzman Jr                8/7/2020 4:30      George pagoulatos         10/8/2020 2:55
Montaina Washington              8/7/2020 4:30      Sara Tjaden               10/8/2020 2:55
Terry weisinger                  8/7/2020 4:30      Aaron Young               10/8/2020 3:23
Esther Gomez                     8/7/2020 4:30      Aaron Young               10/8/2020 3:23
Lizette Garcia                   8/7/2020 4:30      Jonathan R. Olson         10/8/2020 3:25
Cody Glassbrenner                8/7/2020 4:30      Jamek Hides               10/8/2020 3:26
Allen Ziemke                     8/7/2020 4:30      Christina N. Larsen       10/8/2020 3:28
Christopher Zakian               8/7/2020 4:30      Jessica Ward              10/8/2020 3:31
Igor Firkusny                    8/7/2020 4:30      Grace Kvidera             10/8/2020 3:37
Timothy Joiner                   8/7/2020 4:30      Rosanna Tejeda            10/8/2020 3:39
Brett Schlottmann                8/7/2020 4:30      Shaylin Vargas            10/8/2020 3:41
Christina Walker                 8/7/2020 4:30      Gabriela Vargas           10/8/2020 3:43
Phillip Ha                       8/7/2020 4:31      Julie DiSiena             10/8/2020 3:45
Jessie L Curl                    8/7/2020 4:31      Madeline Go               10/8/2020 3:51
Christopher Gerhardt             8/7/2020 4:31      Simpson                   10/8/2020 3:55
David Burmeister                 8/7/2020 4:31      Michelle K Spetman        10/8/2020 4:00
Graham H Wilson                  8/7/2020 4:31      EURYDICE C. CAVIN         10/8/2020 4:06
Andrew M Meyer                   8/7/2020 4:31      Zachary Keaton            10/8/2020 4:15
John Frink                       8/7/2020 4:31      PHILIP NGUYEN             10/8/2020 4:25
Jason Grube                      8/7/2020 4:31      THIEN TAM                 10/8/2020 4:28
Santana Lopez                    8/7/2020 4:31      Eurydice C. Cavin         10/8/2020 4:30
Janis Trent                      8/7/2020 4:32      Veer Obhan                10/8/2020 4:35
Matthew Rose                     8/7/2020 4:32      EURYDICE C. CAVIN         10/8/2020 4:35
Max Kurkov                       8/7/2020 4:32      Eurydice C. Cavin         10/8/2020 4:38
Zehava Hurvitz                   8/7/2020 4:32      MELODY DAGGERHART         10/8/2020 4:49
Chelsie Galasa                   8/7/2020 4:32      Matthew J Leung           10/8/2020 4:51
Naomie Kimbrough                 8/7/2020 4:32      Julieta Kosiba            10/8/2020 4:54
Samuel Mickle                    8/7/2020 4:32      Vivek Kembaiyan           10/8/2020 4:59
ronnie p stevenson jr            8/7/2020 4:32      Matthew Albaira           10/8/2020 5:09
Savannah Armstrong m             8/7/2020 4:32      Stephanie Keahey          10/8/2020 5:10
David Sin                        8/7/2020 4:32      David Massey              10/8/2020 5:14
Dustin Johnson                   8/7/2020 4:32      Marina Sorkina Amendola   10/8/2020 5:20
Dylan Sheetz                     8/7/2020 4:32      Jonathan Anthony Poggy    10/8/2020 5:21
Samantha Williams                8/7/2020 4:33      Krystina A. Rhodes        10/8/2020 5:29
Tabitha Eskridge                 8/7/2020 4:33      Jarret Lafleur            10/8/2020 5:30
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 521 of 525


Brandon Mattair                  8/7/2020 4:33      Joseph A Leonard            10/8/2020 5:54
Rohaan Menon                     8/7/2020 4:33      Sibinee Jokela              10/8/2020 5:58
Brandon pierce                   8/7/2020 4:33      Aaron Garcia                10/8/2020 6:02
Matt worland                     8/7/2020 4:33      LaDerria Ely                10/8/2020 6:11
Emily Swift                      8/7/2020 4:33      Sebastian Del Campo         10/8/2020 6:22
Max Nwigwe                       8/7/2020 4:33      Steven Ridley               10/8/2020 6:39
Fernando Saenz                   8/7/2020 4:33      Amy Allen                   10/8/2020 6:42
Lincoln R Phillips               8/7/2020 4:33      Konstantin Andreyev         10/8/2020 6:43
Jaunee Hester                    8/7/2020 4:33      Travis Lloyd                10/8/2020 6:43
Josh Tuffly                      8/7/2020 4:33      Rosette Nguyen              10/8/2020 7:03
Thomas Abbott                    8/7/2020 4:34      Brandon Oliver              10/8/2020 7:04
Samantha Williams                8/7/2020 4:34      Sophia Bollag               10/8/2020 7:11
Cole                             8/7/2020 4:34      Stefanie Sears              10/8/2020 8:05
Matthew Worster                  8/7/2020 4:34      Stephen Abela               10/8/2020 8:07
Frank Weatherbee                 8/7/2020 4:34      Aaron F. Garel              10/8/2020 8:37
Michael D Buckley                8/7/2020 4:34      Estevan Javier Pentecost    10/8/2020 9:48
Jonathan J Ryan                  8/7/2020 4:34      Kendra Keith                10/8/2020 9:58
Sylvie Mehner                    8/7/2020 4:35      Rachel E Loiacono          10/8/2020 10:52
Andrew Jackson                   8/7/2020 4:35      Esther Calderon            10/8/2020 10:55
Sora Jo                          8/7/2020 4:35      Danny Bissette             10/8/2020 11:09
Patricia Carroll                 8/7/2020 4:35      Zachary Smith              10/8/2020 11:10
Caitlin Cox                      8/7/2020 4:35      Nia Tate                   10/8/2020 12:52
Allison Calloway                 8/7/2020 4:36      Karin May                  10/8/2020 12:55
John Gronowski                   8/7/2020 4:36      Randy Ramcharitar          10/8/2020 12:57
Kelly Muldoon                    8/7/2020 4:36      Nicholas david wilkerson   10/8/2020 13:14
Leodes Wesley                    8/7/2020 4:36      Kaitlin Toye               10/8/2020 13:20
Curran Neely                     8/7/2020 4:36      Kaitlin Toye               10/8/2020 13:21
Brian Ballard                    8/7/2020 4:36      Matthew Aleman             10/8/2020 13:22
Christopher Chong                8/7/2020 4:36      Charles Pendziwiatr        10/8/2020 13:26
Jeongmin Kim                     8/7/2020 4:36      Hannah Knott               10/8/2020 13:30
Nathaniel Barr                   8/7/2020 4:37      Charles Pendziwiatr        10/8/2020 13:31
Ronald J Perno                   8/7/2020 4:37      allison harris             10/8/2020 13:32
Lewis Hughes                     8/7/2020 4:37      kelly mcnearney            10/8/2020 13:33
Hadia Chaudhry                   8/7/2020 4:37      Lara Frohnapfel            10/8/2020 13:36
James Wilkerson                  8/7/2020 4:37      David L Cook               10/8/2020 13:43
Shannyn Turner                   8/7/2020 4:37      Charles Pendziwiatr        10/8/2020 13:47
Jonathan Echevarria              8/7/2020 4:37      Tessa Larsen               10/8/2020 13:59
Lyndsey Darrow                   8/7/2020 4:37      Joanne Deveau              10/8/2020 14:10
Iris                             8/7/2020 4:37      Matthew Tuttle             10/8/2020 14:35
Gary w tillery jr                8/7/2020 4:37      Cassandra Campbell         10/8/2020 14:39
Jonathan Echevarria              8/7/2020 4:37      Kyle Taylor                10/8/2020 14:41
Jonathan Echevarria              8/7/2020 4:38      Aida Pasqualine Pinto      10/8/2020 14:56
Vanessa Flores                   8/7/2020 4:38      Ravi Anand                 10/8/2020 15:21
Jessica Rose                     8/7/2020 4:38      Christopher A. Arnholt     10/8/2020 15:27
Ann Verma                        8/7/2020 4:38      Sze-Xian Lim               10/8/2020 15:34
Garrett Wilson                   8/7/2020 4:38      Brian L. Griggs            10/8/2020 15:37
Dorlenka Barthelemy              8/7/2020 4:38      Trudy Stovall              10/8/2020 15:37
Samantha Militante               8/7/2020 4:38      Stacey Lee Streff          10/8/2020 15:37
Yahtzel r                        8/7/2020 4:38      Humberto Cano              10/8/2020 15:38
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 522 of 525


Jonathan Echevarria             8/7/2020 4:38      Nicole P Diaz               10/8/2020 15:47
Carolyn Rayburn                 8/7/2020 4:38      Cayla Sandven               10/8/2020 15:53
Alisha Villard                  8/7/2020 4:38      James G McCarthy            10/8/2020 16:24
Justin Wesley                   8/7/2020 4:38      Gabriel Isaac               10/8/2020 16:40
Marsh M Martinus                8/7/2020 4:38      Natalie wells               10/8/2020 16:41
Max Wimbiscus                   8/7/2020 4:38      Timothy Thomas              10/8/2020 16:52
Breanna Ramsey                  8/7/2020 4:39      Claire Boine                10/8/2020 17:06
Jessica Rose                    8/7/2020 4:39      Micki L Robbins             10/8/2020 17:24
Nathan Fabian                   8/7/2020 4:39      Mary Catherine Mulvihill    10/8/2020 17:51
Cynthia Arias                   8/7/2020 4:39      KIARA DANIEL                10/8/2020 17:53
Guy Duke                        8/7/2020 4:39      Heather R. Rowe             10/8/2020 17:54
Diana                           8/7/2020 4:39      Paul Lamorena               10/8/2020 17:54
Billy Pratt                     8/7/2020 4:39      SOLOMON FORBES              10/8/2020 17:56
Chelsea Guido                   8/7/2020 4:39      Taylor Walkowicz            10/8/2020 18:00
Jullian Chua                    8/7/2020 4:39      Emily Barrero               10/8/2020 18:03
Lucas B Roesler                 8/7/2020 4:39      Elizabeth Tooley            10/8/2020 18:08
Evan A Bobin                    8/7/2020 4:40      Colin Walker                10/8/2020 18:10
Ronan Malachi Bueno             8/7/2020 4:40      Rosie Du                    10/8/2020 18:11
Zach Pitts                      8/7/2020 4:40      Lili Wang                   10/8/2020 18:12
Arshan Khan                     8/7/2020 4:40      Jonathan Fichter            10/8/2020 18:18
Juliana-Francine Ma             8/7/2020 4:40      Daniel Patrick Lee          10/8/2020 18:25
Heather Sandy                   8/7/2020 4:40      Makhalath Fahiym            10/8/2020 18:26
Blake Edgar                     8/7/2020 4:40      Bill Leach                  10/8/2020 18:32
Melissa E Amarillas             8/7/2020 4:40      Liana Kindler               10/8/2020 18:37
Wendy M Huskins                 8/7/2020 4:40      Joshua Michael Webster      10/8/2020 18:41
Ryan Bulyca                     8/7/2020 4:40      Terra Lent                  10/8/2020 18:43
David Hilsdorf                  8/7/2020 4:41      Nicosia Merkerson           10/8/2020 18:58
Ryuji Iwasa                     8/7/2020 4:41      Candace Lynn Carson         10/8/2020 18:58
Preston Reis                    8/7/2020 4:41      Jana DeArmond               10/8/2020 19:00
Letitia                         8/7/2020 4:41      Duchess Sylvia              10/8/2020 19:01
James Gilabert                  8/7/2020 4:41      Mary Stegeby                10/8/2020 19:02
Phillip Kraft                   8/7/2020 4:41      Shawna Jordan               10/8/2020 19:06
Daphne N Leflore                8/7/2020 4:41      Judi hollis                 10/8/2020 19:16
El'azar Zavala                  8/7/2020 4:41      peter hollis                10/8/2020 19:17
Alyssa Bellave                  8/7/2020 4:41      bryan hollis                10/8/2020 19:17
Patrick Weston                  8/7/2020 4:42      Tricia Goldsberry (Haney)   10/8/2020 19:23
Irina Galai-Wilkins             8/7/2020 4:42      Consuelo C Vizarra          10/8/2020 19:27
Jeziel Rivera                   8/7/2020 4:42      Jeremy Jackson              10/8/2020 19:31
Guilherme Ribeiro               8/7/2020 4:42      nelson solares              10/8/2020 19:34
Scott Putman                    8/7/2020 4:42      Cari Thorne                 10/8/2020 19:47
Matt Manternach                 8/7/2020 4:42      Stephanie Carol Ingram      10/8/2020 19:49
Heather Marie Raabe             8/7/2020 4:42      Candace Farris              10/8/2020 19:50
Misha Ownbey                    8/7/2020 4:42      Tamera Corrin Mack          10/8/2020 19:55
Allison Patterson               8/7/2020 4:42      Alexandra Zyskind           10/8/2020 20:05
Cole Lawson                     8/7/2020 4:42      Barbara A Stump             10/8/2020 20:08
Chad Wood                       8/7/2020 4:42      Catherine Bray              10/8/2020 20:30
Noah Moyers                     8/7/2020 4:43      LaToya King                 10/8/2020 20:32
Eric Lucero                     8/7/2020 4:43      Maranatha Rauchle           10/8/2020 20:37
Yakndara Bassey                 8/7/2020 4:43      Stephanie Millner           10/8/2020 20:50
           Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 523 of 525


Clare A Dotson                    8/7/2020 4:43      Monica Archuleta           10/8/2020 20:52
John Garner                       8/7/2020 4:43      David C Elliott            10/8/2020 20:54
Fantasy                           8/7/2020 4:43      Claudia Barthelemy         10/8/2020 20:55
Chinedu Ernesto                   8/7/2020 4:43      Brenton Dawson             10/8/2020 20:56
Mathylon Ladd                     8/7/2020 4:43      Jake A Elliott             10/8/2020 20:57
Brandon Creekmore                 8/7/2020 4:43      Michael Langellotti        10/8/2020 21:17
Catherine Wong                    8/7/2020 4:43      Grace Bubniak              10/8/2020 21:27
Keith E Driscoll                  8/7/2020 4:44      JOANTHONY MCGEE            10/8/2020 21:41
Ronald Dickerson                  8/7/2020 4:44      Kimberly Soo Hoo           10/8/2020 21:42
Dannette Schumann                 8/7/2020 4:44      Brittany Burden            10/8/2020 22:00
Daisy                             8/7/2020 4:44      Sara Dominick              10/8/2020 22:00
Victor M Batista Irizarry         8/7/2020 4:44      Anirban Ghatak             10/8/2020 22:08
Terra Howard                      8/7/2020 4:45      Iris Jian                  10/8/2020 22:10
Brian D Wilks                     8/7/2020 4:45      Oyindrila Basu             10/8/2020 22:34
Shaheer Ahmad                     8/7/2020 4:45      Jamilah Baskom             10/8/2020 23:04
George                            8/7/2020 4:45      Jasmin Williams            10/8/2020 23:04
Krasondra Dillard                 8/7/2020 4:45      Alan J Nelson              10/8/2020 23:12
Michelle Saenz                    8/7/2020 4:45      Mark graham                10/8/2020 23:16
Travis Benjamin Brinson           8/7/2020 4:45      Deibid Bauza               10/8/2020 23:41
Mason Joppie                      8/7/2020 4:45      Elsa Donlucas              10/8/2020 23:47
Chloe Smith                       8/7/2020 4:45      Mi Tran                    10/8/2020 23:48
Hassan Almaleki                   8/7/2020 4:45      Casey Cockrell             10/8/2020 23:54
Renato Reyes Jr.                  8/7/2020 4:46      John Fulton                10/8/2020 23:57
Robert A. Kurzawa                 8/7/2020 4:46      Thomas P. Noser             10/9/2020 0:01
Stefan Hristu                     8/7/2020 4:46      Erin Baril                  10/9/2020 0:08
Carla Spacher                     8/7/2020 4:46      Achim Warth                 10/9/2020 0:08
Jameyson Miller                   8/7/2020 4:46      Mariah Bastin               10/9/2020 0:22
Ryan Green                        8/7/2020 4:46      Brandon Eickhoff            10/9/2020 0:23
Leonardo E. Ovtcharov             8/7/2020 4:46      Melvin L Palmer             10/9/2020 0:23
Yesenia Orellana                  8/7/2020 4:46      Kohl Palmer                 10/9/2020 0:24
Seth Cox                          8/7/2020 4:46      Zachary Towles              10/9/2020 0:38
Thomas Gillespie                  8/7/2020 4:46      Janet Jimenez               10/9/2020 1:01
Carson Silver                     8/7/2020 4:46      James Congdon               10/9/2020 1:02
Natalia Gozias                    8/7/2020 4:46      Jacob Victorine             10/9/2020 1:13
Michele Smith-pitts               8/7/2020 4:46      Taline Marokosian           10/9/2020 1:17
Tyler Deveney                     8/7/2020 4:47      Michael Meyer               10/9/2020 1:19
Brittany Swan                     8/7/2020 4:47      Seung Choe                  10/9/2020 1:30
Joshua Michael Samp               8/7/2020 4:47      Bryan                       10/9/2020 1:32
Julianna Hernandez                8/7/2020 4:47      Bryan P. Reynolds           10/9/2020 1:35
Joshua McClain                    8/7/2020 4:47      Crystal A Castellanos       10/9/2020 1:40
John M Ramos                      8/7/2020 4:47      Rudolph Toth                10/9/2020 1:42
Rebekah Dakkak                    8/7/2020 4:48      Joyce Lee                   10/9/2020 1:55
Sean Musgrave                     8/7/2020 4:48      Ranna-Lesley Lachlan        10/9/2020 2:00
Trevor K Leaf                     8/7/2020 4:48      AMARI DANIEL-BEY            10/9/2020 2:15
Stephanie Castillo                8/7/2020 4:48      Joseph Franco               10/9/2020 2:26
Amber Lake                        8/7/2020 4:48      Aparna Clarke               10/9/2020 2:26
Priscilla Doudt                   8/7/2020 4:48      Kendi Narmer PakeyBey       10/9/2020 2:28
Wesley Fielder                    8/7/2020 4:48      prosody Vereable Context    10/9/2020 2:37
Matthew Jett                      8/7/2020 4:48      Brigid Blake                10/9/2020 2:40
         Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 524 of 525


Teri Norton                     8/7/2020 4:48      Helaman A. Wilson          10/9/2020 2:57
Matt Gegg                       8/7/2020 4:48      Sang Hyun Choi             10/9/2020 3:00
Mark A. Hudson                  8/7/2020 4:49      Alma T. Wilson             10/9/2020 3:00
Justin Pagsuyoin                8/7/2020 4:49      ROSLYN BURTON-ROBERTSON10/9/2020 3:30
Julio Sanchez                   8/7/2020 4:49      Jacqueline Marie Applegate 10/9/2020 3:30
Sharon Pierson                  8/7/2020 4:49      Caitlin Harper             10/9/2020 3:36
Seungmin Lee                    8/7/2020 4:49      Eve Wilson                 10/9/2020 3:37
Christopher Lopes               8/7/2020 4:49      Nancy Wilson               10/9/2020 3:40
David Robbins                   8/7/2020 4:50      Michael Walker             10/9/2020 3:42
Darrell Rimmer                  8/7/2020 4:50      Carolyn Brown              10/9/2020 3:46
Phillip Riggins                 8/7/2020 4:50      Emanuel Brown              10/9/2020 3:48
Jason R Ogletree                8/7/2020 4:50      Kendra Brown-Walker        10/9/2020 3:50
Jerry J Ross                    8/7/2020 4:50      Yuliza Genis               10/9/2020 3:55
GEOFFREY GANEM                  8/7/2020 4:50      Lynne Wright               10/9/2020 3:57
Jeff Bennett                    8/7/2020 4:51      Jacob Montague             10/9/2020 4:00
Robert Tucker                   8/7/2020 4:51      NOEL BORENSZTEJN           10/9/2020 4:04
Andre Dominco Hooper Jr         8/7/2020 4:51      Arun Kishor                10/9/2020 4:08
Rachel Ashburn                  8/7/2020 4:51      Anne Thorp Stark           10/9/2020 4:10
Ryan Molloy                     8/7/2020 4:51      Cynthia Hsu                10/9/2020 4:19
Andrew Sullivan                 8/7/2020 4:51      Jacqueline Watrous         10/9/2020 4:19
Andre Dominco Hooper Jr         8/7/2020 4:52      Ashley Acuna               10/9/2020 4:25
Travis Reeb                     8/7/2020 4:52      Holly Gordon               10/9/2020 4:26
James Coffee                    8/7/2020 4:52      Jorri                      10/9/2020 4:48
Valerie A Hulderman             8/7/2020 4:52      meric Hacialiefendioglu    10/9/2020 4:57
Corinne Folkerts                8/7/2020 4:52      Malik Waller               10/9/2020 5:10
David Huang                     8/7/2020 4:52      James Lee                  10/9/2020 5:10
Eric Simmons                    8/7/2020 4:52      Stephanie Perez            10/9/2020 5:18
Ashly McLemore                  8/7/2020 4:52      Kristina Harter            10/9/2020 5:29
Kyle A Brown                    8/7/2020 4:53      Nicollette Davis           10/9/2020 5:32
William Day                     8/7/2020 4:53      Joseph Greene              10/9/2020 5:56
Latreshia Gilmore               8/7/2020 4:53      Barrett Gentz              10/9/2020 6:15
Jeanette Kuiphof                8/7/2020 4:53      Barrett Gentz              10/9/2020 6:19
Lakya M. Garrison               8/7/2020 4:53      Guillermo Estrada          10/9/2020 6:41
Anna Morzinski                  8/7/2020 4:53      Tara Warming               10/9/2020 6:44
Ronald Keene                    8/7/2020 4:53      Rose Davenport             10/9/2020 6:48
                                                   Rodney Yiatras             10/9/2020 6:56
          Case 5:18-cv-06164-EJD Document 96-1 Filed 10/15/20 Page 525 of 525


First Name        Last Name           Exclusion     First Name            Last Name          Exclusion
ANTHONY           COE                    8/7/2020   JANET                 GONZALEZ               9/23/2020
LEANNE K          BEASLEY               8/10/2020   SHARON                KANE                   9/24/2020
MIRIAM            HAWKINS               8/11/2020   SYLVIA                DEAJON                 9/24/2020
LAWRENCE          KRYSTYNAK             8/11/2020   GEORGE DONALD         BRENT                  9/24/2020
CAROL             MOODY                 8/11/2020   CONNIE                ROBKINS                9/24/2020
SUE               WEST                  8/11/2020   DELPHINE              FRANCIS                9/25/2020
MARY              NEUZIL                8/11/2020   KIARA                 DANIEL                 10/2/2020
MARILYN MAE       ROSE                  8/11/2020   ELIZABETH K           HARP                   10/2/2020
MARY L            TAYLOR                8/13/2020   SOLOMON               FROBES                 10/5/2020
DAVID H           SHELTON               8/13/2020   VINCENT               LUCAS                  10/7/2020
JANET             CAPPOLLANTI-ADAMS     8/13/2020   KAMANNI LZ            REID                   10/7/2020
WOLFERAJD         WOLF                  8/14/2020   QADRIYYAH SAFIYYAH    MABEL-DOROTHY          10/7/2020
LYNN              ASCH                  8/14/2020   CHEMENNE ALEXANDRIA   LEWIS                  10/7/2020
CHARLES H         SCHUERHOFF            8/14/2020   CARLA J               PATTERSON              10/7/2020
CONSUELO          FORTSON BERG          8/14/2020   LINDA                 DIMANZO                10/7/2020
JOSEPH W          BENDEN                8/15/2020   AHMAD                 ALI                    10/5/2020
DAVID             PITLOR                8/17/2020   ANTHONY               TURLEY                 10/7/2020
PERRI             SANDS                 8/17/2020   ARETHA                RUFUS                  10/1/2020
CHERI             MESSMER               8/17/2020   CAROL                 DELGADO                9/29/2020
JOSEPH            TORTORELLO            8/18/2020   CECILIA H             MONTEIRO DEFALCO       10/1/2020
LINDA S           LUKAS                 8/18/2020   DAVID                 O'BRIEN                9/18/2020
JOETTE R          DUKES                 8/18/2020   DEANA                 KETTERL                9/25/2020
MANDY             SHEPHERD              8/20/2020   FREDDIE LEE           MURPHY JR              9/17/2020
LINLDA K          RASE                  8/20/2020   FREDERICK             ROMANO                 9/23/2020
ROBIN A           LAFLEUR               8/21/2020   JACK                  PROCTOR                9/15/2020
BARBARA           BODDA                 8/21/2020   JAMIE                 MOUNTS                 10/5/2020
WHITCOMB HALSEY   GUERIN                8/21/2020   JEFFREY               GLODEK                 9/18/2020
ANDREW            CHAN                  8/21/2020   KIARA                 FALCONE                9/28/2020
SANDRA            KAGARICE              8/21/2020   PATRICIA M            DAVIDSON               9/22/2020
DERRICK-DEWAN     PINCKNEY              8/21/2020   PRAKAASH              JUMAANI                10/6/2020
DANIEL E          HALLORAN              8/25/2020   SANDEEP               SANDHU                 10/6/2020
TOM               CAVIN                 8/25/2020   SANGMI                PARK                   10/6/2020
BRYAN P           AVZA                  8/26/2020   SHELLY                GONZALEZ               9/29/2020
MARY C            HALLORAN              8/26/2020   STEVEN                DEFALCO                10/1/2020
JON               CARROLL               8/26/2020   MUSTAFA               AHMED                  10/9/2020
WILLIAM           FOX                   8/26/2020   LOWELL                DAY                    10/9/2020
JUDITH            POOLE                 8/26/2020   JAIMEE                SPANGLER             10/15/2020
AUTUMN            DURST                 8/28/2020   MARCUS                DAVIS                10/15/2020
DYLAN             DURST                 8/28/2020   MARCUS                DAVIS                10/15/2020
MARIE             DREBERT               8/28/2020   JANELL                BRENT                10/15/2020
JOSEPH            SALVA                  9/4/2020   JEN W                 KO (HERMES KO)       10/15/2020
REBECCA           STARR                  9/9/2020
LINDON            CAMPBELL              9/11/2020
GEOFFREY M        CRITTENDEN            9/14/2020
DALICIA N         REALES                9/14/2020
JAMIE             BAUCOM                9/21/2020
